
                                                                              EXECUTION COPY


                              RESIDENTIAL ACCREDIT LOANS, INC.,

                                           Company,

                               RESIDENTIAL FUNDING CORPORATION,

                                       Master Servicer,

                                             and

                            DEUTSCHE BANK TRUST COMPANY AMERICAS,

                                           Trustee

                                      SERIES SUPPLEMENT,

                                 DATED AS OF JANUARY 1, 2006

                                              TO

                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT
                                 dated as of January 1, 2006

                       Mortgage Asset-Backed Pass-Through Certificates

                                       Series 2006-QO1






--------------------------------------------------------------------------------


                                       TABLE OF CONTENTS

                                                                                         PAGE

ARTICLE I         DEFINITIONS..............................................................11

        Section 1.01      Definitions......................................................11

        Section 1.02      Use of Words and Phrases.........................................44

        Section 1.03      Determination of LIBOR...........................................44

ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES.................46

        Section 2.01      Conveyance of Mortgage Loans.....................................46

        Section 2.02      Acceptance by Trustee............................................46

        Section 2.03      Representations, Warranties and Covenants of the Master
                          Servicer and the Company.........................................46

        Section 2.04      Representations and Warranties of Sellers........................49

        Section 2.05      Execution and Authentication of Certificates/Issuance of
                          Certificates Evidencing Interests in REMIC I Certificates........49

        Section 2.06      Conveyance of Uncertificated REMIC I and REMIC II Regular
                          Interests; Acceptance by the Trustee.............................49

        Section 2.07      Issuance of Certificates Evidencing Interest in REMIC III........49

        Section 2.08      Purposes and Powers of the Trust.................................49

ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS.................................50

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................54

        Section 4.01      Certificate Account..............................................54

        Section 4.02      Distributions....................................................54

        Section 4.03      Statements to Certificateholders; Statements to the Rating
                          Agencies; Exchange Act Reporting.................................63

        Section 4.04      Distribution of Reports to the Trustee and the Company;
                          Advances by the Master Servicer..................................63

        Section 4.05      Allocation of Realized Losses....................................63

        Section 4.06      Reports of Foreclosures and Abandonment of Mortgaged Property....65

        Section 4.07      Optional Purchase of Defaulted Mortgage Loans....................65

        Section 4.08      Surety Bond......................................................65

        Section 4.09      Carryover Shortfall Reserve Fund.................................65

ARTICLE V         THE CERTIFICATES.........................................................67

(SEE ARTICLE IV OF THE STANDARD TERMS).....................................................67

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER......................................68

ARTICLE VII       DEFAULT..................................................................69

ARTICLE VIII      CONCERNING THE TRUSTEE...................................................70

ARTICLE IX        TERMINATION..............................................................71

ARTICLE X         REMIC PROVISIONS.........................................................72

        Section 10.01     REMIC Administration.............................................72

        Section 10.02     Master Servicer; REMIC Administrator and Trustee
                          Indemnification..................................................72

        Section 10.03     Designation of REMICs............................................72

        Section 10.04     Distributions on the Uncertificated REMIC I Regular
                          Interests and Uncertificated REMIC II Regular Interests..........72

        Section 10.05     Compliance with Withholding Requirements.........................73

ARTICLE XI        MISCELLANEOUS PROVISIONS.................................................73

        Section 11.01     Amendment........................................................73

        Section 11.02     Recordation of Agreement;  Counterparts..........................73

        Section 11.03     Limitation on Rights of Certificateholders.......................73

        Section 11.04     Governing Law....................................................73

        Section 11.05     Notices..........................................................73

        Section 11.06     Required Notices to Rating Agency and Subservicer................74

        Section 11.07     Severability of Provisions.......................................74

        Section 11.08     Supplemental Provisions for Resecuritization.....................74

        Section 11.09     Allocation of Voting Rights......................................74

        Section 11.10     No Petition......................................................75






--------------------------------------------------------------------------------


                                           EXHIBITS

Exhibit One:...Mortgage Loan Schedule

Exhibit Two:...Information to be Included in
        .......Monthly Distribution Date Statement

Exhibit Three:.Standard Terms of Pooling and
        .......Servicing Agreement dated as of January 1, 2006

                                          APPENDICES

Appendix I.....- CALCULATION OF REMIC I Y PRINCIPAL REDUCTION AMOUNTS

Appendix II....- CALCULATION OF REMIC II PRINCIPAL REDUCTION AMOUNTS








--------------------------------------------------------------------------------


        This is a Series  Supplement,  dated as of January 1, 2006 (the "Series  Supplement"),
to the  Standard  Terms of Pooling and  Servicing  Agreement,  dated as of January 1, 2006 and
attached  as Exhibit  Three  hereto  (the  "Standard  Terms"  and,  together  with this Series
Supplement,  the  "Pooling  and  Servicing  Agreement"  or  "Agreement"),   among  RESIDENTIAL
ACCREDIT  LOANS,  INC., as the company  (together  with its permitted  successors and assigns,
the  "Company"),  RESIDENTIAL  FUNDING  CORPORATION,  as master  servicer  (together  with its
permitted  successors  and assigns,  the "Master  Servicer"),  and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee (together with its permitted successors and assigns, the "Trustee").

                                    PRELIMINARY STATEMENT:

        The  Company  intends  to  sell  mortgage   asset-backed   pass-through   certificates
(collectively,  the "Certificates"),  to be issued hereunder in multiple classes, which in the
aggregate will evidence the entire beneficial ownership interest in the Trust Fund.

        The terms and  provisions of the Standard Terms are hereby  incorporated  by reference
herein as though set forth in full  herein.  If any term or provision  contained  herein shall
conflict with or be  inconsistent  with any  provision  contained in the Standard  Terms,  the
terms and  provisions  of this Series  Supplement  shall  govern.  All  capitalized  terms not
otherwise  defined  herein  shall  have the  meanings  set forth in the  Standard  Terms.  The
Pooling and Servicing Agreement shall be dated as of the date of this Series Supplement.

                                           REMIC I

        As provided herein, the REMIC  Administrator will make an election to treat the entire
segregated  pool  of  assets  described  in the  definition  of  REMIC I (as  defined  herein)
(including  the  Mortgage  Loans  but  excluding  the  Initial  Monthly  Payment  Fund and the
Carryover  Shortfall  Reserve Fund), and subject to this Agreement,  as a real estate mortgage
investment  conduit (a "REMIC") for federal  income tax purposes and such  segregated  pool of
assets will be  designated as "REMIC I." The  Uncertificated  REMIC I Regular  Interests  will
be  "regular  interests"  in  REMIC I and  Component  1 of the  Class  R-I  Certificates  will
represent  ownership of the sole class of "residual  interests" in REMIC I for purposes of the
REMIC Provisions (as defined herein).

        The following table irrevocably sets forth the designation,  the Uncertificated  REMIC
I Pass-Through Rate, the initial  Uncertificated  Principal  Balance,  and solely for purposes
of satisfying Treasury regulation Section  1.860G-1(a)(4)(iii),  the "latest possible maturity
date," for each of the Uncertificated  REMIC I Regular  Interests.  None of the Uncertificated
REMIC I Regular Interests will be certificated.






--------------------------------------------------------------------------------



----------------------------- ----------------- ---------------------- ------------------------
        Designation            Uncertificated          Initial                 Latest
                                  REMIC I          Uncertificated      Possible Maturity(1)
                                Pass-Through      Principal Balance
                                    Rate

----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
REMIC I Regular Interest Y-I  Variable(2)            $55,491.65             February 2046
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)          $112,527.40            February 2046
            Y-II
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)          $282,567.93            February 2046
           Y-III
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
REMIC I Regular Interest Z-I    Variable(2)        $110,927,811.69          February 2046
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)        $224,940,851.83          February 2046
            Z-II
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)        $564,853,295.46          February 2046
           Z-III
----------------------------- ----------------- ---------------------- ------------------------


                                           REMIC II

        A  segregated  pool  of  assets  consisting  of the  Uncertificated  REMIC  I  Regular
Interests  will be designated as "REMIC II" and the REMIC  Administrator  will make a separate
REMIC election with respect thereto.  The  Uncertificated  REMIC II Regular  Interests will be
"regular  interests" in REMIC II and Component 2 of the Class R-I Certificates  will represent
ownership  of the sole class of  "residual  interests"  in REMIC II for  purposes of the REMIC
Provisions (as defined herein).

        The following table irrevocably sets forth the designation,  the Uncertificated  REMIC
II Pass-Through Rate, the initial  Uncertificated  Principal Balance,  and solely for purposes
of satisfying Treasury regulation Section  1.860G-1(a)(4)(iii),  the "latest possible maturity
date,"   for  each  of  the   Uncertificated   REMIC  II  Regular   Interests.   None  of  the
Uncertificated REMIC II Regular Interests will be certificated.






--------------------------------------------------------------------------------




------------------------------ ---------------- ---------------------- ------------------------
         Designation           Uncertificated          Initial                 Latest
                                  REMIC II         Uncertificated      Possible Maturity( 1)
                                Pass-Through      Principal Balance
                                    Rate

------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT1  Variable(  2)       $110,911,164.19          February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT2    Variable(2)          $5,549.17             February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT3    Variable(2)          $5,549.17             February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT4    Variable(2)          $5,549.17             February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT5  Variable((3) )      $224,907,093.82          February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT6    Variable(2)         $11,252.67             February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT7    Variable(2)         $11,252.67             February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT8    Variable(2)         $11,252.67             February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
REMIC II Regular Interest LT9    Variable(2)       $564,768,525.08          February 2046
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
  REMIC II Regular Interest      Variable(2)         $28,256.79             February 2046
            LT10
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
  REMIC II Regular Interest      Variable(2)         $28,256.79             February 2046
            LT11
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
  REMIC II Regular Interest      Variable(2)         $28,256.79             February 2046
            LT12
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
  REMIC II Regular Interest      Variable(2)         $55,491.65             February 2046
            LT-Y1
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
  REMIC II Regular Interest      Variable(2)         $112,527.40            February 2046
            LT-Y2
------------------------------ ---------------- ---------------------- ------------------------
------------------------------ ---------------- ---------------------- ------------------------
  REMIC II Regular Interest      Variable(2)         $282,567.93            February 2046
            LT-Y3
------------------------------ ---------------- ---------------------- ------------------------


(1)  Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
     regulations, the Distribution Date immediately following the maturity date
     for the Mortgage Loan with the latest maturity date has been designated as
     the "latest possible maturity date" for each Uncertificated REMIC I Regular
     Interest.

(2)  Calculated in accordance with the definition of "Uncertificated REMIC I
     Pass-Through Rate" herein.





--------------------------------------------------------------------------------


                                          REMIC III

        A  segregated  pool of  assets  consisting  of the  Uncertificated  REMIC  II  Regular
Interests will be designated as "REMIC III" and the REMIC  Administrator  will make a separate
REMIC election with respect thereto. The Class 1-A-1,  Class 1-A-2,  Class 2-A-1, Class 2-A-2,
Class 2-A-3,   Class 3-A-1,   Class 3-A-2,   Class 3-A-3,   Class X-1,  Class X-2,  Class X-3,
Class M-1,  Class M-2,  Class M-3,  Class M-4,  Class M-5, Class M-6, Class B-1, Class B-2 and
Class B-3  Certificates  will  be  "regular  interests"  in  REMIC  III  and  the  Class  R-II
Certificates will represent  ownership of the sole class of "residual  interests" in REMIC III
for purposes of the REMIC Provisions.

        The following table sets forth the designation,  type,  Pass-Through  Rate,  aggregate
Initial  Certificate  Principal  Balance,  Maturity Date, initial ratings and certain features
for each Class of Certificates comprising the interests in the Trust Fund created hereunder.

DESIGNATION   PASS-THROUGH  AGGREGATE     FEATURES(4)         MATURITY      S&P/       MINIMUM
                             INITIAL
                           CERTIFICATE
                            PRINCIPAL                                     --------
                RATE         BALANCE                        DATE(5)       MOODY'S   DENOMINATIONS(6)
Class 1-A-1   Adjustable   $91,094,000.00  Super Senior/      February    AAA/Aaa    $100,000.00
              Rate(7)                     Adjustable Rate       2046
Class 1-A-2   Adjustable   $10,122,000.00 Senior Support/     February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
Class 2-A-1   Adjustable   $164,198,000.00 Super Senior/      February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
Class 2-A-2   Adjustable   $20,525,000.00 Senior Support/     February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
Class 2-A-3   Adjustable   $20,525,000.00 Senior Support/     February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
Class 3-A-1   Adjustable   $309,242,000.00 Super Senior/      February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
Class 3-A-2   Adjustable   $128,851,000.00Senior Support/     February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
Class 3-A-3   Adjustable   $77,311,000.00 Senior Support/     February    AAA/Aaa    $100,000.00
               Rate(7)                    Adjustable Rate       2046
              Variable                    Senior/Component/
Class X-1     Rate(8)                     ----------------    February
                           $        0.00  Variable Rate(5)      2046      AAA/Aaa   $2,000,000.00
              Variable                    Senior/Component/
              Rate(9)                        Prepayment       February
Class X-2                  $        0.00      Charge/           2046      AAA/Aaa   $2,000,000.00
                                          Variable Rate(5)




(1)  Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
     regulations, the Distribution Date immediately following the maturity date
     for the Mortgage Loan with the latest maturity date has been designated as
     the "latest possible maturity date" for each Uncertificated REMIC II
     Regular Interest.

(2)  Calculated in accordance with the definition of "Uncertificated REMIC II
     Pass-Through Rate" herein.

(4)  The Certificates, other than the Class B-1, Class B-2, Class B-3 and Class
     R Certificates shall be Book-Entry Certificates. The Class B-1, Class B-2,
     Class B-3 and Class R Certificates shall be delivered to the holders
     thereof in physical form.

(5)  Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
     regulations, the Distribution Date immediately following the maturity date
     for the Mortgage Loan with the latest maturity date has been designated as
     the "latest possible maturity date" for each Uncertificated REMIC III
     Regular Interest.

(6)  The Certificates, other than the Class R Certificates, shall be issuable in
     minimum dollar denominations as indicated above (by Certificate Principal
     Balance) and integral multiples of $1 (or $1,000 in the case of the Class
     B-1, Class B-2 and Class B-3 Certificates) in excess thereof, except that
     one Certificate of the Class B-3 Certificates that contains an uneven
     multiple of $1,000 shall be issued in a denomination equal to the sum of
     the related minimum denomination set forth above and such uneven multiple
     for such Class or the sum of such denomination and an integral multiple of
     $1,000.

(7)  The Pass-Through Rate for the Class A Certificates on any distribution date
     will be a per annum rate equal to the lesser of (i) LIBOR plus the
     applicable Pass-Through Margin and (ii) the related Net WAC Cap for that
     distribution date. The Pass-Through Margin s on the Class 1-A-1
     Certificates and Class 1-A-2 Certificates are initially equal to 0.26% and
     0.38%, respectively. The Pass-Through Margins on the Class 2-A-1, Class
     2-A-2 and Class 2-A-3 Certificates are initially equal to 0.27%, 0.33% and
     0.40%, respectively. The Pass-Through Margins on the Class 3-A-1, Class
     3-A-2 and Class 3-A-3 Certificates are initially equal to 0.27%, 0.33% and
     0.42%, respectively.

(8)  Solely for purposes of calculating distributions of principal and interest
     and the allocation of losses realized on the Group I Loans, the Class X-1
     Certificates will be deemed to be comprised of two components: the Class
     X-1-IO Component, an interest-only component, and the Class X-1-P
     Component, a principal and interest component. Holders of the Class X-1
     Certificates may not transfer the components separately.

                      For the  purpose of  calculating  interest  payments  on the  Class X-1-IO  Component,
              interest  will  accrue  on  the  Notional  Amount,  which  is  equal  to the  sum  of  (a) the
              Certificate  Principal Balances of the Class 1-A-1  Certificates and Class 1-A-2  Certificates
              and  (b) the  Group  I  Subordinate  Component.   The  notional  amount  of  the  Class X-1-IO
              Component  is  initially  equal  to  approximately  $110,983,253.  The  Certificate  Principal
              Balance  of the  Class X-1-P  Component  will  initially  equal  zero  and  will  increase  in
              accordance with the amount of Net Deferred  Interest  allocated to the Class X-1-IO  Component
              of  the  Class X-1   Certificates.   The  Certificate   Principal  Balance  of  the  Class X-1
              Certificates will be equal to the principal balance of the Class X-1-P Component, if any.

                      The Pass-Through Rate on the Class X-1-IO  Component will be a per annum rate equal to
              the excess,  if any, of the weighted  average of the Net Mortgage  Rates of the Group I Loans,
              over the  weighted  average  of (1) the  weighted  average  of the  Pass-Through  Rates on the
              Class 1-A-1  Certificates and Class 1-A-2 Certificates (multiplied by a fraction the numerator
              of  which is the  actual  number  of days in the  related  Interest  Accrual  Period  for such
              certificates  and the denominator of which is 30),  weighted on the basis of their  respective
              Certificate  Principal  Balances and (2) the Weighted Average  Subordinate Rate (multiplied by
              a  fraction  the  numerator  of which is the  actual  number of days in the  related  Interest
              Accrual Period for such  Certificates  and the  denominator  of which is 30),  weighted by, in
              the case of  clause (1),  the  aggregate  Certificate  Principal  Balance  of the  Class 1-A-1
              Certificates  and  Class 1-A-2  Certificates  and,  in the  case  of  clause (2)  the  Group I
              Subordinate  Component.  The  Pass-Through  Rate on the  Class X-1-P  Component  will be a per
              annum rate equal to the weighted average of the Net Mortgage Rates on the Group I Loans.

                      For REMIC  purposes,  the  foregoing  rate is equal to a rate per  annum  equal to the
              percentage  equivalent  of a  fraction,  the  numerator  of  which  is the sum of the  amounts
              calculated  pursuant to clauses (1) through  (4) below,  and the  denominator  of which is the
              aggregate   Uncertificated   Principal  Balances  of  the  Uncertificated   REMIC  II  Regular
              Interests.   For  purposes  of   calculating   the   Pass-Through   Rate  for  the   Class X-1
              Certificates, the numerator is equal to the sum of the following components:

                      (1) the  Uncertificated  REMIC II Pass-Through  Rate for REMIC II Regular Interest LT1
              minus the  related  Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated
              Principal Balance of REMIC II Regular Interest LT1;

                      (2) the  Uncertificated  REMIC II Pass-Through  Rate for REMIC II Regular Interest LT2
              minus the  related  Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated
              Principal Balance of REMIC II Regular Interest LT2;

                      (3) the  Uncertificated  REMIC II Pass-Through  Rate for REMIC II Regular Interest LT4
              minus  twice  the  related   Marker  Rate,   applied  to  a  notional   amount  equal  to  the
              Uncertificated Principal Balance of REMIC II Regular Interest LT4; and

                      (4) the  Uncertificated  REMIC II  Pass-Through  Rate for  REMIC II  Regular  Interest
              LT-Y1 minus the related Marker Rate,  applied to a notional amount equal to the Uncertificated
                                  Principal Balance of REMIC II Regular Interest LT-Y1.


              (9)     Solely for purposes of  calculating  distributions  of principal  and interest and the
              allocation  of losses  realized  on the Group II Loans,  the  Class X-2  Certificates  will be
              deemed to be  comprised  of two  components:  the  Class X-2-IO  Component,  an  interest-only
              component,  and the  Class X-2-P  Component,  a principal and interest  component.  Holders of
              the Class X-2 Certificates may not transfer the components separately.

                      For the  purpose of  calculating  interest  payments  on the  Class X-2-IO  Component,
              interest  will  accrue  on  the  Notional  Amount,  which  is  equal  to the  sum  of  (a) the
              Certificate  Principal Balances of the Class 2-A-1,  Class 2-A-2 and Class 2-A-3  Certificates
              and  (b) the  Group  II  Subordinate  Component.  The  notional  amount  of  the  Class X-2-IO
              Component  is  initially  equal  to  approximately  $225,053,379.  The  Certificate  Principal
              Balance  of the  Class X-2-P  Component  will  initially  equal  zero  and  will  increase  in
              accordance with the amount of Net Deferred  Interest  allocated to the Class X-2-IO  Component
              of  the  Class X-2   Certificates.   The  Certificate   Principal  Balance  of  the  Class X-2
              Certificates will be equal to the principal balance of the Class X-2-P Component, if any.

                      The Pass-Through Rate on the Class X-2-IO  Component will be a per annum rate equal to
              the excess,  if any, of the weighted  average of the Net Mortgage Rates of the Group II Loans,
              over the  weighted  average  of (1) the  weighted  average  of the  Pass-Through  Rates on the
              Class 2-A-1,  Class 2-A-2 and Class 2-A-3 Certificates (multiplied by a fraction the numerator
              of  which is the  actual  number  of days in the  related  Interest  Accrual  Period  for such
              certificates  and the denominator of which is 30),  weighted on the basis of their  respective
              Certificate  Principal  Balances and (2) the Weighted Average  Subordinate Rate (multiplied by
              a  fraction  the  numerator  of which is the  actual  number of days in the  related  Interest
              Accrual Period for such  Certificates  and the  denominator  of which is 30),  weighted by, in
              the case of  clause (1),  the  aggregate  Certificate  Principal  Balance of the  Class 2-A-1,
              Class 2-A-2  and  Class 2-A-3  Certificates  and,  in the  case of  clause (2)  the  Group  II
              Subordinate  Component.  The  Pass-Through  Rate on the  Class X-2-P  Component  will be a per
              annum rate equal to the weighted average of the Net Mortgage Rates on the Group II Loans.

                      For REMIC  purposes,  the  foregoing  rate is equal to a rate per  annum  equal to the
              percentage  equivalent  of a  fraction,  the  numerator  of  which  is the sum of the  amounts
              calculated  pursuant to clauses (1) through  (4) below,  and the  denominator  of which is the
              aggregate   Uncertificated   Principal  Balances  of  the  Uncertificated   REMIC  II  Regular
              Interests.   For  purposes  of   calculating   the   Pass-Through   Rate  for  the   Class X-2
              Certificates, the numerator is equal to the sum of the following components:

                      (1) the  Uncertificated  REMIC II Pass-Through  Rate for REMIC II Regular Interest LT5
              minus the  related  Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated
              Principal Balance of REMIC II Regular Interest LT5;

                      (2) the  Uncertificated  REMIC II Pass-Through  Rate for REMIC II Regular Interest LT6
              minus the  related  Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated
              Principal Balance of REMIC II Regular Interest LT6;

                      (3) the  Uncertificated  REMIC II Pass-Through  Rate for REMIC II Regular Interest LT8
              minus  twice  the  related   Marker  Rate,   applied  to  a  notional   amount  equal  to  the
              Uncertificated Principal Balance of REMIC II Regular Interest LT8; and

                      (4) the  Uncertificated  REMIC II  Pass-Through  Rate for  REMIC II  Regular  Interest
              LT-Y2 minus the related Marker Rate,  applied to a notional amount equal to the Uncertificated
              Principal Balance of REMIC II Regular Interest LT-Y2.

                      The holders of the  Class X-2  Certificates  will also be  entitled to all  Prepayment
              Charges  received on any Group II Loans that are  Prepayment  Charge Loans,  and these amounts
              will  not  be  available  for   distribution   on  the  other   certificates.   The  Class X-2
              Certificates  will not be entitled to interest on any amounts due with  respect to  Prepayment
                                                         Charges.
              (10)    Solely for purposes of  calculating  distributions  of principal  and interest and the
              allocation  of losses  realized on the Group III Loans,  the  Class X-3  Certificates  will be
              deemed to be  comprised  of two  components:  the  Class X-3-IO  Component,  an  interest-only
              component,  and the  Class X-3-P  Component,  a principal and interest  component.  Holders of
              the Class X-3 Certificates may not transfer the components separately.

                      For the  purpose of  calculating  interest  payments  on the  Class X-2-IO  Component,
              interest  will  accrue  on  the  Notional  Amount,  which  is  equal  to the  sum  of  (a) the
              Certificate  Principal Balances of the Class 3-A-1,  Class 3-A-2 and Class 3-A-3  Certificates
              and  (b) the  Group  III  Subordinate  Component.  The  notional  amount  of the  Class X-3-IO
              Component  is  initially  equal  to  approximately  $565,135,863.  The  Certificate  Principal
              Balance  of the  Class X-3-P  Component  will  initially  equal  zero  and  will  increase  in
              accordance with the amount of Net Deferred  Interest  allocated to the Class X-3-IO  Component
              of  the  Class X-3   Certificates.   The  Certificate   Principal  Balance  of  the  Class X-3
              Certificates will be equal to the principal balance of the Class X-3-P Component, if any.

                      The Pass-Through Rate on the Class X-3-IO  Component will be a per annum rate equal to
              the  excess,  if any,  of the  weighted  average  of the Net  Mortgage  Rates of the Group III
              Loans,  over the weighted average of (1) the  weighted  average of the  Pass-Through  Rates on
              the  Class 3-A-1,  Class 3-A-2  and  Class 3-A-3  Certificates  (multiplied  by a fraction the
              numerator of which is the actual  number of days in the related  Interest  Accrual  Period for
              such  certificates  and the  denominator  of  which  is 30),  weighted  on the  basis of their
              respective  Certificate  Principal  Balances and (2) the  Weighted  Average  Subordinate  Rate
              (multiplied  by a fraction the  numerator of which is the actual number of days in the related
              Interest Accrual Period for such  Certificates  and the denominator of which is 30),  weighted
              by,  in  the  case  of  clause (1),   the  aggregate  Certificate  Principal  Balance  of  the
              Class 3-A-1,  Class 3-A-2  and  Class 3-A-3  Certificates  and, in the case of clause (2)  the
              Group III Subordinate  Component.  The Pass-Through Rate on the Class X-3-P  Component will be
              a per annum rate equal to the  weighted  average  of the Net  Mortgage  Rates on the Group III
              Loans.

                      For REMIC  purposes,  the  foregoing  rate is equal to a rate per  annum  equal to the
              percentage  equivalent  of a  fraction,  the  numerator  of  which  is the sum of the  amounts
              calculated  pursuant to clauses (1) through  (4) below,  and the  denominator  of which is the
              aggregate   Uncertificated   Principal  Balances  of  the  Uncertificated   REMIC  II  Regular
              Interests.   For  purposes  of   calculating   the   Pass-Through   Rate  for  the   Class X-3
              Certificates, the numerator is equal to the sum of the following components:

          (1) the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
          Interest LT9 minus the related Marker Rate, applied to a notional
          amount equal to the Uncertificated Principal Balance of REMIC II
          Regular Interest LT9;

          (2) the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
          Interest LT10 minus the related Marker Rate, applied to a notional
          amount equal to the Uncertificated Principal Balance of REMIC II
          Regular Interest LT10;

          (3) the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
          Interest LT12 UncertificatedtPrincipaleBalancekof REMIC,II Regular
          InterestnLT12;aand amount equal to the


              Variable                    Senior/Component/
              Rate(10)                       Prepayment       February
Class X-3                  $        0.00      Charge/           2046      AAA/Aaa   $2,000,000.00
                                          Variable Rate(5)
Class R-I     Variable     $       50.00  Senior/Residual/    February    AAA/Aaa   (12)
              Rate(11)                     Variable Rate        2046
Class R-II    Variable     $       50.00  Senior/Residual/    February    AAA/Aaa       (12)
              Rate(12)                     Variable Rate        2046
Class M-1     Adjustable   $13,518,000.00    Mezzanine/       February    AA+/Aa1     $100,000
              Rate(13)                    Adjustable Rate       2046
Class M-2     Adjustable   $11,716,000.00    Mezzanine/       February     AA/Aa2    $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class M-3     Adjustable   $8,110,000.00     Mezzanine/       February    AA-/Aa3    $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class M-4     Adjustable   $11,715,000.00    Mezzanine/       February      A/A2     $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class M-5     Adjustable   $9,012,000.00     Mezzanine/       February    BBB+/Baa1  $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class M-6     Adjustable   $5,407,000.00     Mezzanine/       February    BBB-/Baa3  $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class B-1     Adjustable   $5,858,000.00    Subordinate/      February     BB/Ba2    $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class B-2     Adjustable   $8,561,000.00    Subordinate/      February      B/NA     $250,000.00
              Rate(13)                    Adjustable Rate       2046
Class B-3     Adjustable   $5,407,495.96    Subordinate/      February     NA/NA     $250,000.00
              Rate(13)                    Adjustable Rate       2046



          (4) the Uncertificated REMIC II Pass-Through Rate for REMIC II Regular
          Interest LT-Y3 minus the related Marker Rate, applied to a notional
          amount equal to the Uncertificated Principal Balance of REMIC II
          Regular Interest LT-Y3.

          The holders of the Class X-3 Certificates will also be entitled to all
          Prepayment Charges received any Group III Loans that are Prepayment
          Charge Loans, and these amounts will not be available for distribution
          on the other certificates. The Class X-3 Certificates will not be
          entitled to interest on any amounts due with respect to Prepayment
          Charges.

          (11) The Pass-Through Rate on the Class R Certificates will be a per
          annum rate equal to the Group I Net WAC Rate. The pass-through rate
          for the Class R Certificates is initially equal to approximately
          2.972%.

          (12) Each class of the Class R Certificates shall be issuable in
          minimum denominations of not less than a 20% Percentage Interest;
          provided, however, that one Class R Certificate of each class will be
          issuable to Residential Funding as "tax matters person" pursuant to
          Section 10.01(c) and (e) in a minimum denomination representing a
          Percentage Interest of not less than 0.01%.

          (13) The pass-through rate for the Class M Certificates and Class B
          Certificates on any distribution date will be a per annum rate equal
          to the lesser of (i) LIBOR plus the applicable Pass-Through Margin and
          (ii) the Subordinate Net WAC Rate. The related Pass-Through Margin on
          the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6,
          Class B-1, Class B-2 and Class B-3 Certificates is initially equal to
          0.62%, 0.68%, 0.75%, 1.20%, 1.50%, 1.50%, 1.50%, 1.50% and 1.50%,
          respectively.



        The  Mortgage  Loans have an  aggregate  principal  balance as of the Cut-off  Date of
$901,172,595.96.






--------------------------------------------------------------------------------


In consideration of the mutual agreements herein contained,  the Company,  the Master Servicer
and the Trustee agree as follows:

ARTICLE I

                                         DEFINITIONS

Section 1.01   Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accrued  Certificate  Interest:  With respect to each Distribution Date, and as to (a)
any Class or Component of  Certificates,  other than the Class X-IO  Components of the Class X
Certificates,  interest  accrued  during the related  Interest  Accrual  Period at the related
Pass-Through  Rate on the  Certificate  Principal  Balance thereof  immediately  prior to such
Distribution  Date or (b) in the case of the Class  X-IO  Component  of each  Class of Class X
Certificates,  interest  accrued  during the related  Interest  Accrual  Period at the related
Pass-Through  Rate on the  Notional  Amount  thereof  immediately  prior to such  Distribution
Date. In each case Accrued  Certificate  Interest on any Class of Certificates will be reduced
by the amount of:

        (i)    Prepayment  Interest Shortfalls on the Mortgage Loans in the related Loan Group
               (to  the  extent  not  offset  by  the  Master   Servicer  with  a  payment  of
               Compensating Interest as provided in Section 4.01),

         (ii)  the interest  portion  (adjusted to the Net Mortgage  Rate (or the Modified Net
               Mortgage Rate in the case of a Modified  Mortgage  Loan)) of Realized Losses on
               the Mortgage Loans in the related Loan Group  (including  Excess Special Hazard
               Losses,  Excess  Fraud  Losses,  Excess  Bankruptcy  Losses  and  Extraordinary
               Losses) not allocated  solely to one or more specific  Classes of  Certificates
               pursuant to Section 4.05,

         (iii) the interest  portion of Advances that were (A) previously made with respect to
               a Mortgage  Loan or REO  Property on the  Mortgage  Loans in the  related  Loan
               Group,  which  remained  unreimbursed  following  the Cash  Liquidation  or REO
               Disposition  of such Mortgage Loan or REO Property and (B) made with respect to
               delinquencies  that were  ultimately  determined  to be Excess  Special  Hazard
               Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,

        (iv)   any Net Deferred  Interest on the Mortgage  Loans for that  Distribution  Date;
               and

        (v)    any other interest shortfalls not covered by the subordination  provided by the
               Class M Certificates and Class B Certificates,  including  interest that is not
               collectible  from the  Mortgagor  pursuant to the  Servicemembers  Civil Relief
               Act, or similar legislation or regulations as in effect from time to time.

        The Group I Senior  Percentage of the reductions  under clauses (i),  (ii),  (iii) and
(v) in the case of the Group I Loans will be allocated  among the holders of the  Class 1-A-1,
Class 1-A-2  and Class X-1  Certificates  in proportion to the  respective  amounts of Accrued
Certificate   Interest  that  would  have  been  payable  from  the  Group  I  Loans  on  that
Distribution  Date absent these  reductions.  The Group II Senior Percentage of the reductions
under  clauses  (i),  (ii),  (iii) and (v) in the case of the Group II Loans will be allocated
among the holders of the  Class 2-A-1,  Class 2-A-2,  Class 2-A-3  and Class X-2  Certificates
in proportion to the respective amounts of Accrued  Certificate  Interest that would have been
payable  from the  Group II Loans on that  Distribution  Date  absent  these  reductions.  The
Group III Senior  Percentage of the reductions  under clauses (i), (ii),  (iii) and (v) in the
case  of the  Group  III  Loans  will be  allocated  among  the  holders  of the  Class 3-A-1,
Class 3-A-2,  Class 3-A-3 and Class X-3  Certificates in proportion to the respective  amounts
of Accrued  Certificate  Interest  that would have been  payable from the  Group III  Loans on
that  Distribution  Date absent  these  reductions.  The  remainder  of the  reductions  under
clauses  (i),  (ii),  (iii)  and (v)  will be  allocated  among  the  holders  of the  Class M
Certificates  and Class B  Certificates  in  proportion to the  respective  amounts of Accrued
Certificate  Interest  that would have been  payable on that  Distribution  Date absent  these
reductions.  In  addition  to  that  portion  of the  reductions  described  in the  preceding
sentence  that are  allocated  to any  Class of Class B  Certificates  or any Class of Class M
Certificates,  Accrued  Certificate  Interest  on such Class of Class B  Certificates  or such
Class of Class M  Certificates  will be reduced by the interest  portion  (adjusted to the Net
Mortgage  Rate)  of  Realized  Losses  that  are  allocated  solely  to such  Class of Class B
Certificates  or such  Class of Class M  Certificates  pursuant  to Section  4.05.  Reductions
under  clause (iv) above,  for Net  Deferred  Interest,  will be  allocated  as  described  in
Section 4.02(l).

        Accrued  Certificate  Interest  on the Class A,  Class M and Class B  Certificates  is
calculated  on the basis of a 360-day year and the actual  number of days that elapsed  during
the  related  Interest  Accrual  Period.  Accrued  Certificate  Interest  on each Class of the
Class X  Certificates  and Class R  Certificates  is calculated on the basis of a 360-day year
divided into twelve 30-day months.

        Adjustable Rate Certificates:  Any of the Class A, Class M and Class B Certificates.

        Adjustment  Date:  As to each  Mortgage  Loan,  each  date set  forth  in the  related
Mortgage  Note on which an  adjustment  to the  interest  rate on such  Mortgage  Loan becomes
effective.

        Available  Distribution  Amount: As to any Distribution Date and Loan Group, an amount
equal to (a) the  sum of  (i) the  amount  relating  to the  Mortgage  Loans on deposit in the
Custodial  Account as of the close of  business  on the  immediately  preceding  Determination
Date, including any Subsequent  Recoveries,  and amounts deposited in the Custodial Account in
connection with the substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of
any Advance made on the immediately  preceding  Certificate  Account  Deposit Date,  (iii) any
amount deposited in the Certificate  Account on the related  Certificate  Account Deposit Date
pursuant  to the  second  paragraph  of Section  3.12(a),  (iv) any  amount  deposited  in the
Certificate  Account  pursuant to Section 4.07, (v) any amount that the Master Servicer is not
permitted  to withdraw  from the  Custodial  Account or the  Certificate  Account  pursuant to
Section  3.16(e),  (vi) any amount  received  by the  Trustee  pursuant  to the Surety Bond in
respect of such Distribution  Date;  (vii) the  proceeds of any Pledged Assets received by the
Master  Servicer;  and (viii) any additional  amounts to be included with respect to such Loan
Group, as applicable,  pursuant to Section 4.02(f),  reduced by (b) the sum as of the close of
business on the immediately  preceding  Determination  Date of (v) any payments or collections
consisting of Prepayment  Charges on the Mortgage Loans that were received  during the related
Prepayment  Period;   (w) aggregate  Foreclosure  Profits,  (x) the  Amount  Held  for  Future
Distribution,  and  (y) amounts  permitted  to be withdrawn  by the Master  Servicer  from the
Custodial  Account in respect of the Mortgage Loans pursuant to clauses  (ii)-(x),  inclusive,
of Section 3.10(a), in each case in respect of the related Loan Group.

        Bankruptcy  Amount: As of any date of determination  prior to the first anniversary of
the  Cut-off  Date,  an amount  equal to the  excess,  if any,  of (A)  $311,737  over (B) the
aggregate  amount of Bankruptcy  Losses  allocated  solely to one or more specific  Classes of
Certificates  in  accordance  with Section 4.05 of this Series  Supplement.  As of any date of
determination  on or after the first  anniversary  of the Cut-off Date, an amount equal to the
excess, if any, of

(1)     the lesser of (a) the Bankruptcy  Amount calculated as of the close of business on the
        Business Day  immediately  preceding the most recent  anniversary  of the Cut-off Date
        coinciding  with  or  preceding  such  date of  determination  (or,  if  such  date of
        determination  is an  anniversary  of the Cut-off Date,  the Business Day  immediately
        preceding such date of determination) (for purposes of this definition,  the "Relevant
        Anniversary") and (b) the greater of

(A)     (i) if the aggregate  principal  balance of the Non-Primary  Residence Loans as of the
               Relevant  Anniversary is less than 10% of the Stated  Principal  Balance of the
               Mortgage Loans as of the Relevant Anniversary,  $0.00, or (ii) if the aggregate
               principal  balance  of the  Non-Primary  Residence  Loans  as of  the  Relevant
               Anniversary is equal to or greater than 10% of the Stated Principal  Balance of
               the  Mortgage  Loans  as of the  Relevant  Anniversary,  the  sum  of  (I)  the
               aggregate  principal  balance  of  the  Non-Primary   Residence  Loans  with  a
               Loan-to-Value  Ratio of  greater  than  80.00% but less than or equal to 90.00%
               (other than  Additional  Collateral  Loans),  times 0.25%,  (II) the  aggregate
               principal  balance of the  Non-Primary  Residence  Loans  with a  Loan-to-Value
               Ratio of  greater  than  90.00%  but less than or equal to 95.00%  (other  than
               Additional  Collateral Loans),  times 0.50%, and (III) the aggregate  principal
               balance  of the  Non-Primary  Residence  Loans  with a  Loan-to-Value  Ratio of
               greater than 95.00% (other than  Additional  Collateral  Loans) times 0.75%, in
               each case as of the Relevant Anniversary; and

(B)     the greater of (i) 0.0006 times the  aggregate  principal  balance of all the Mortgage
               Loans  in  the  Mortgage  Pool  as  of  the  Relevant   Anniversary   having  a
               Loan-to-Value  Ratio (other than  Additional  Collateral  Loans) at origination
               which exceeds 75% and (ii) $100,000,

        over (2) the aggregate  amount of Bankruptcy  Losses  allocated  solely to one or more
        specific  Classes of  Certificates  in accordance with Section 4.05 since the Relevant
        Anniversary.

        The  Bankruptcy  Amount may be  further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Carryover  Shortfall  Amount:  For any Distribution  Date and for the Class A, Class M
and Class B Certificates,  an amount equal to the sum of: (i) the  excess,  if any, of (a) the
amount  of  Accrued  Certificate  Interest  that  would  have  accrued  on  such  class  at  a
Pass-Through Rate equal to LIBOR plus the related  Pass-Through  Margin over (b) the amount of
Accrued  Certificate  Interest on such class for such Distribution Date (in each case prior to
any  reduction  for Net  Deferred  Interest),  (ii) the  portion  of the amount  described  in
clause (i)  above  remaining  unpaid from prior  Distribution  Dates;  and  (iii) one  month's
interest at the rate  described in clause (i)(a) above on the amount  described in clause (ii)
above.

        Carryover Shortfall Reserve Fund:  The reserve fund created pursuant to Section 4.09.

        Carryover Shortfall Reserve Fund Amount:  $1,008,628.

        Certificate:  Any Class A, Class X, Class M, Class B or Class R Certificate.

        Certificate   Account:  The  separate  account  or  accounts  created  and  maintained
pursuant to Section 4.01 of the Standard Terms,  which shall be entitled  "Deutsche Bank Trust
Company  Americas,  as trustee,  in trust for the registered  holders of Residential  Accredit
Loans,  Inc.,  Mortgage  Asset-Backed  Pass-Through  Certificates,  Series 2006-QO1" and which
must be an Eligible Account.

        Certificate  Group:  Each of the Group I Certificates,  Group II Certificates or Group
III Certificates

        Certificate Policy:  None.

        Certificate  Principal  Balance:  With respect to each Certificate (or, in the case of
a Class X  Certificate,  the Class X-P  Component thereof),  on any date of determination,  an
amount equal to:

        (i)    the Initial  Certificate  Principal Balance of such Certificate as specified on
               the face thereof, plus

        (ii)   any Subsequent  Recoveries added to the Certificate  Principal  Balance of such
               Certificate pursuant to Section 4.02, plus

        (iii)  an  amount  equal  to  the  aggregate  Net  Deferred   Interest  added  to  the
               Certificate  Principal  Balance  thereof  prior to such date of  determination,
               minus

        (iv)   the  sum of (x)  the  aggregate  of all  amounts  previously  distributed  with
               respect to such  Certificate (or any predecessor  Certificate) or Component and
               applied  to reduce  the  Certificate  Principal  Balance  thereof  pursuant  to
               Section  4.02(a)  and  (y)  the  aggregate  of all  reductions  in  Certificate
               Principal  Balance deemed to have occurred in connection  with Realized  Losses
               which  were  previously  allocated  to such  Certificate  (or  any  predecessor
               Certificate) or Component pursuant to Section 4.05;

provided,  that  the  Certificate  Principal  Balance  of each  Certificate  of the  Class  of
Subordinate  Certificates  with the Lowest Priority at any given time shall be further reduced
by an amount equal to the Percentage  Interest  represented by such Certificate  multiplied by
the excess,  if any, of (A) the then aggregate  Certificate  Principal  Balance of all Classes
of Certificates  then outstanding over (B) the then aggregate Stated Principal  Balance of the
Mortgage Loans.

In the case of any Class of  Certificates  other than the Class X  Certificates,  Net Deferred
Interest  allocated  to such  Certificates  will be  added  as  principal  to the  outstanding
Certificate  Principal  Balance of such Class of  Certificates.  With  respect to any Class of
Class X  Certificates,  Net Deferred  Interest  allocated to either the related X-IO Component
or X-P  Component  shall  be added  as  principal  to the  outstanding  Certificate  Principal
Balance of the related Class X-P Component.

        Class  A  Certificate:   Any  one  of  the  Class 1-A-1,   Class 1-A-2,   Class 2-A-1,
Class 2-A-2,  Class 2-A-3,  Class 3-A-1,  Class 3-A-2 and Class 3-A-3 Certificates executed by
the Trustee and authenticated by the Certificate  Registrar  substantially in the form annexed
to the Standard Terms as Exhibit A.

        Class  M  Certificate:  Any one of the  Class M-1,  Class M-2,  Class M-3,  Class M-4,
Class M-5 or Class M-6 Certificates.

        Class  R  Certificate:   Any  one  of  the  Class  R-I  Certificates  and  Class  R-II
Certificates.

        Class R-I Certificate:  Any one of the Class R-I Certificates  executed by the Trustee
and  authenticated  by the  Certificate  Registrar  substantially  in the form  annexed to the
Standard  Terms as Exhibit D and  evidencing an interest  designated as a "residual  interest"
in  REMIC  I for  purposes  of the  REMIC  Provisions.  Solely  for  purposes  of  calculating
allocations  with  respect  to REMIC I and  REMIC  II,  the  Class  R-I  Certificates  will be
comprised of two  components.  Component 1 will be the sole class of "residual  interests"  in
REMIC  I for  purposes  of the  REMIC  provisions.  Component  2 will  be the  sole  class  of
"residual  interests" in REMIC II for purposes of the REMIC  provisions.  Holders of the Class
R-I Certificates may not transfer the components separately.

        Class  R-II  Certificate:  Any one of the  Class  R-II  Certificates  executed  by the
Trustee and  authenticated by the Certificate  Registrar  substantially in the form annexed to
the  Standard  Terms as  Exhibit  D and  evidencing  an  interest  designated  as a  "residual
interest" in REMIC II for purposes of the REMIC Provisions.

        Class  X-1-IO  Component:   Solely  for  purposes  of  calculating   distributions  of
principal  and  interest  and the  allocation  of Realized  Losses on the Group I  Loans,  the
interest-only component of the Class X-1 Certificates.

        For the  purpose of  calculating  interest  payments  on the Class  X-1-IO  Component,
interest will accrue on the Notional Amount.

        Class X-1-P Component:  Solely for purposes of calculating  distributions of principal
and interest and the  allocation of Realized  Losses on the Group I  Loans,  the principal and
interest component of the Class X-1 Certificates.

        The principal  balance of the Class X-1-P Component will initially equal zero and will
increase in  accordance  with the amount of Net Deferred  Interest  allocated to the Class X-1
Certificates.  The  principal  balance  of the  Class X-1  Certificates  will be  equal to the
principal balance of the Class X-1-P Component, if any.

        Class  X-2-IO  Component:   Solely  for  purposes  of  calculating   distributions  of
principal  and interest and the  allocation  of Realized  Losses on the  Group II  Loans,  the
interest-only component of the Class X-2 Certificates.

        For the  purpose of  calculating  interest  payments  on the Class  X-2-IO  Component,
interest will accrue on the Notional Amount.

        Class X-2-P Component:  Solely for purposes of calculating  distributions of principal
and interest and the allocation of Realized  Losses on the Group II  Loans,  the principal and
interest component of the Class X-2 Certificates.

        The principal  balance of the Class X-2-P Component will initially equal zero and will
increase in  accordance  with the amount of Net Deferred  Interest  allocated to the Class X-2
Certificates.  The  principal  balance  of the  Class X-2  Certificates  will be  equal to the
principal balance of the Class X-2-P Component, if any.

        Class  X-3-IO  Component:   Solely  for  purposes  of  calculating   distributions  of
principal and interest and the  allocation  of Realized  Losses on the  Group III  Loans,  the
interest-only component of the Class X-3 Certificates.

        For the  purpose of  calculating  interest  payments  on the Class  X-3-IO  Component,
interest will accrue on the Notional Amount.

        Class X-3-P Component:  Solely for purposes of calculating  distributions of principal
and interest and the allocation of Realized Losses on the Group III  Loans,  the principal and
interest component of the Class X-3 Certificates.

        The principal  balance of the Class X-3-P Component will initially equal zero and will
increase in  accordance  with the amount of Net Deferred  Interest  allocated to the Class X-3
Certificates.  The  principal  balance  of the  Class X-3  Certificates  will be  equal to the
principal balance of the Class X-3-P Component, if any.

        Class X Certificate:  Any one of the Class X-1, Class X-2 or Class X-3 Certificates.

        Class X-IO Component:  Any one of the Class X-1-IO  Component,  Class X-2-IO Component
or Class X-3-IO Component.

        Class X-P Component:  Any one of the Class X-1-P  Component,  Class X-2-P Component or
Class X-3-P Component.

        Closing Date:  January 30, 2006.

        Corporate  Trust  Office:  The  principal  office  of  the  Trustee  at  which  at any
particular  time  its  corporate  trust  business  with  respect  to this  Agreement  shall be
administered,  which  office at the date of the  execution  of this  instrument  is located at
1761 East St. Andrew Place, Santa Ana, California 92705-4934,  Attention:  Residential Funding
Corporation Series 2006-QO1.

        Cut-off Date:  January 1, 2006.

        Deferred  Interest:  The  amount  of  interest  which  is  deferred  and  added to the
principal balance of a Mortgage Loan due to negative amortization.

        Determination  Date:  With respect to any  Distribution  Date, the second Business Day
prior to such Distribution Date.

        Due Period:  With respect to each Distribution  Date, the calendar month in which such
Distribution Date occurs.

        Fraud Loss Amount:  As of any date of determination  after the Cut-off Date, an amount
equal to: (X) prior to the first  anniversary  of the Cut-off Date an amount equal to 3.00% of
the aggregate  outstanding  principal  balance of all of the Mortgage  Loans as of the Cut-off
Date minus the  aggregate  amount of Fraud  Losses  allocated  solely to one or more  specific
Classes of Certificates in accordance  with Section 4.05 of this Series  Supplement  since the
Cut-off Date up to such date of determination,  (Y) from the first to, but not including,  the
second  anniversary  of the Cut-off  Date,  an amount equal to (1) the lesser of (a) the Fraud
Loss  Amount  as of the most  recent  anniversary  of the  Cut-off  Date and (b)  2.00% of the
aggregate  outstanding  principal  balance of all of the Mortgage  Loans as of the most recent
anniversary  of the Cut-off  Date minus (2) the  aggregate  amount of Fraud  Losses  allocated
solely to one or more specific  Classes of  Certificates in accordance with Section 4.05 since
the most recent  anniversary  of the Cut-off  Date up to such date of  determination,  and (Z)
from the second to, but not  including,  the fifth  anniversary of the Cut-off Date, an amount
equal to (1) the  lesser of (a) the Fraud Loss  Amount as of the most  recent  anniversary  of
the Cut-off Date and (b) 1.00% of the aggregate  outstanding  principal  balance of all of the
Mortgage  Loans as of the most recent  anniversary of the Cut-off Date minus (2) the aggregate
amount of Fraud Losses  allocated  solely to one or more specific  Classes of  Certificates in
accordance  with  Section  4.05 since the most recent  anniversary  of the Cut-off  Date up to
such date of  determination.  On and after the fifth  anniversary  of the  Cut-off  Date,  the
Fraud Loss Amount shall be zero.

        The Fraud  Loss  Amount  may be further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Fraud  Losses:  Realized  Losses on Mortgage  Loans as to which there was fraud in the
origination of such Mortgage Loan.

        Group I Adjusted Rate Cap,  Group II Adjusted Rate Cap or Group III Adjusted Rate Cap:
With  respect  to any Loan  Group and any  Distribution  Date,  a per annum  rate equal to the
product  obtained by  multiplying  (1) the Group I Net WAC Rate,  Group II Net WAC Rate or the
Group III Net WAC Rate,  as  applicable,  minus a per annum rate  equal to (a) the  product of
(i) the  Net  Deferred  Interest,  if any, on the  Mortgage  Loans in such Loan Group for that
Distribution  Date and (ii) 12,  divided by (b) the  aggregate Stated Principal Balance of the
Mortgage  Loans in such Loan  Group  immediately  prior to such  Distribution  Date,  by (2) a
fraction,  the numerator of which is 30 and the  denominator  of which is the actual number of
days in the related Interest Accrual Period.

        Group I Certificates:  The Class 1-A-1,  Class 1-A-2 and Class R Certificates executed
by the  Trustee and  authenticated  by the  Certificate  Registrar  substantially  in the form
annexed to the  Standard  Terms as Exhibit A, each such  Certificate  (other  than the Class R
Certificates)  evidencing  an interest  designated  as a "regular  interest"  in REMIC III for
purposes of the REMIC Provisions and representing an undivided interest in Loan Group I.

        Group I Loans:  The Mortgage Loans designated as Group I Loans in Exhibit One.

        Group I Net WAC Rate,  Group II Net WAC Rate or Group III Net WAC Rate:  With  respect
to any  Distribution  Date and Loan Group,  the weighted  average of the Net Mortgage Rates of
the Mortgage Loans in the related Loan Group as of the end of the calendar  month  immediately
preceding the month in which such Distribution Date occurs.

        Group I Senior  Accelerated  Distribution  Percentage,  Group II Senior  Accelerated
Distribution  Percentage  or Group III Senior  Accelerated  Distribution  Percentage:  For any
Distribution  Date  occurring  prior to the  Distribution  Date in February  2016,  100%.  The
related Senior Accelerated  Distribution  Percentage for any Distribution Date occurring after
the first ten years following the Closing Date will be as follows:

        o      for any Distribution  Date during the eleventh year after the Closing Date, the
               related Senior  Percentage for that  distribution  date plus 70% of the related
               Subordinate Percentage for that Distribution Date;

        o      for any  Distribution  Date during the twelfth year after the closing date, the
               related Senior  Percentage for that  Distribution  Date plus 60% of the related
               Subordinate Percentage for that Distribution Date;

        o      for any  Distribution  Date during the thirteenth  year after the Closing Date,
               the  related  Senior  Percentage  for that  Distribution  Date  plus 40% of the
               related Subordinate Percentage for that Distribution Date;

        o      for any  Distribution  Date during the fourteenth  year after the Closing Date,
               the  related  Senior  Percentage  for that  Distribution  Date  plus 20% of the
               related Subordinate Percentage for that Distribution Date; and

        o      for any Distribution  Date thereafter,  the related Senior  Percentage for that
               Distribution Date.

        Any scheduled  reduction to the Group I Senior  Accelerated  Distribution  Percentage,
Group  II  Senior  Accelerated  Distribution  Percentage  and  Group  III  Senior  Accelerated
Distribution  Percentage  described  in the  preceding  paragraph  shall not be made as of any
Distribution Date unless:

        (a)    the  outstanding  principal  balance  of the  Mortgage  Loans in all three Loan
Groups  delinquent 60 days or more  averaged over the last six months,  as a percentage of the
aggregate  outstanding  Certificate  Principal Balance of the Class M Certificates and Class B
Certificates, is less than 50%, and

        (b)    Realized  Losses on the  Mortgage  Loans in all three  Loan  Groups to date for
that Distribution Date, if occurring during the eleventh, twelfth,  thirteenth,  fourteenth or
fifteenth year, or any year  thereafter,  after the Closing Date, are less than 30%, 35%, 40%,
45% or 50%,  respectively,  of the sum of the initial  Certificate  Principal  Balances of the
Class M Certificates and Class B Certificates.

        Notwithstanding the foregoing,  if the weighted average of the Subordinate Percentages
for all three Loan  Groups is equal to or in excess of twice the initial  weighted  average of
the Subordinate Percentages for all three Loan Groups and

        o      the  outstanding  principal  balance of Mortgage Loans in all three Loan Groups
               delinquent 60 days or more  averaged over the last six months,  as a percentage
               of the  aggregate  outstanding  Certificate  Principal  Balance  of the Class M
               Certificates and Class B Certificates, does not exceed 50% and

        o      prior to the Distribution Date in February 2009,  cumulative Realized Losses on
               the  Mortgage  Loans in all three  loan  groups do not exceed 20% of the sum of
               the initial  Certificate  Principal  Balances of the Class M  Certificates  and
               Class  B  Certificates,  and  thereafter,  cumulative  Realized  Losses  on the
               Mortgage  Loans in all three  Loan  Groups do not  exceed 30% of the sum of the
               initial Certificate  Principal Balances of the Class M Certificates and Class B
               Certificates,

then on any  Distribution  Date prior to the  Distribution  Date in February 2009, each Senior
Accelerated  Distribution  Percentage for that Distribution Date will equal the related Senior
Percentage  for that  Distribution  Date plus 50% of the related  Subordinate  Percentage  for
that  Distribution  Date, and on any Distribution  Date on or after the  Distribution  Date in
February 2009, each Senior  Accelerated  Distribution  Percentage for that  Distribution  Date
will equal the related Senior Percentage for that Distribution Date.

        Notwithstanding  the foregoing,  if on any  Distribution  Date the weighted average of
the  Senior  Percentages  for all three  Loan  Groups,  weighted  on the  basis of the  Stated
Principal  Balances of the Mortgage  Loans in the related  Loan  Groups,  exceeds the weighted
average of the  initial  Senior  Percentages,  calculated  on such  basis,  each of the Senior
Accelerated Distribution Percentages for that Distribution Date will once again equal 100%.

        Notwithstanding  the foregoing,  upon reduction of the Certificate  Principal Balances
of the  related  Senior  Certificates  to zero,  the Group I Senior  Accelerated  Distribution
Percentage,   Group  II  Senior  Accelerated  Distribution  Percentage  or  Group  III  Senior
Accelerated Distribution Percentage, as the case may be, will equal 0%.

        Group I Senior Interest  Distribution Amount,  Group II Senior Interest  Distribution
Amount or Group III Senior Interest Distribution Amount:  As defined in Section 4.02(a)(i).

        Group I  Senior  Percentage:  As of each  Distribution  Date, the lesser of 100% and a
fraction,  expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate
Principal  Balance of the Group I  Certificates  and the  Class X-1  Certificates  immediately
prior  to such  Distribution  Date  and the  denominator  of  which  is the  aggregate  Stated
Principal  Balance of all of the Mortgage  Loans (or related REO  Properties)  in Loan Group I
immediately prior to such Distribution Date.

        Group I Senior Principal  Distribution Amount: As to any Distribution Date, the lesser
of (a) the  balance of the  Available  Distribution  Amount  related to Loan Group I remaining
after  the  distribution  therefrom  of  all  amounts  required  to be  distributed  therefrom
pursuant to Section  4.02(a)(i)(A) of this Series  Supplement,  and (b) the sum of the amounts
required to be distributed  therefrom to the Group I  Certificateholders  on such Distribution
Date pursuant to Section 4.02(a)(ii) and Section 4.02(a)(xxii).

        Group I  Subordinate  Component:  On any  date of  determination,  the  excess  of the
aggregate  Stated  Principal  Balance of the Group I Loans as of such date over the  aggregate
Certificate  Principal  Balance of the Group I Certificates and the Class X-1-P Component then
outstanding.

        Group II  Certificates:  The  Class 2-A-1,  Class 2-A-2 and  Class 2-A-3  Certificates
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form  annexed  to the  Standard  Terms as  Exhibit  A, each  such  Certificate  evidencing  an
interest  designated  as a  "regular  interest"  in  REMIC  III  for  purposes  of  the  REMIC
Provisions and representing an undivided interest in Loan Group II.

        Group II Loans:  The Mortgage Loans designated as Group II Loans in Exhibit One.

        Group II Senior  Percentage:  As of each  Distribution  Date, the lesser of 100% and a
fraction,  expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate
Principal  Balance of the Group II  Certificates  and the Class X-2  Certificates  immediately
prior  to such  Distribution  Date  and the  denominator  of  which  is the  aggregate  Stated
Principal  Balance of all of the Mortgage  Loans (or related REO  Properties) in Loan Group II
immediately prior to such Distribution Date.

        Group II  Senior  Principal  Distribution  Amount:  As to any  Distribution  Date, the
lesser of (a) the  balance  of the  Available  Distribution  Amount  related  to Loan Group II
remaining  after  the  distribution  therefrom  of  all  amounts  required  to be  distributed
therefrom  pursuant to Section  4.02(a)(i)(B)  of this Series  Supplement,  and (b) the sum of
the amounts required to be distributed  therefrom to the Group II  Certificateholders  on such
Distribution Date pursuant to Section 4.02(a)(ii) and Section 4.02(a)(xxii).

        Group II  Subordinate  Component:  On any date of  determination,  the  excess  of the
aggregate  Stated  Principal  Balance of the Group II Loans as of such date over the aggregate
Certificate  Principal  Balance of the Group II  Certificates  and the Class  X-2-P  Component
then outstanding.

        Group III  Certificates:  The  Class 3-A-1,  Class 3-A-2 and Class 3-A-3  Certificates
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form  annexed  to the  Standard  Terms as  Exhibit  A, each  such  Certificate  evidencing  an
interest  designated  as a  "regular  interest"  in  REMIC  III  for  purposes  of  the  REMIC
Provisions and representing an undivided interest in Loan Group III.

        Group III Loans:  The Mortgage Loans designated as Group III Loans in Exhibit One.

        Group III Senior  Percentage:  As of each Distribution  Date, the lesser of 100% and a
fraction,  expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate
Principal  Balance of the Group III  Certificates  and the Class X-3  Certificates  immediately
prior  to such  Distribution  Date  and the  denominator  of  which  is the  aggregate  Stated
Principal  Balance of all of the Mortgage Loans (or related REO  Properties) in Loan Group III
immediately prior to such Distribution Date.

        Group III  Senior Principal  Distribution  Amount:  As to any  Distribution  Date, the
lesser of (a) the  balance  of the  Available  Distribution  Amount  related to Loan Group III
remaining  after  the  distribution  therefrom  of  all  amounts  required  to be  distributed
therefrom  pursuant to Section  4.02(a)(i)(C)  of this Series  Supplement,  and (b) the sum of
the amounts required to be distributed  therefrom to the Group III  Certificateholders on such
Distribution Date pursuant to Section 4.02(a)(ii) and Section 4.02(a)(xxii).

        Group III  Subordinate  Component:  On any date of  determination,  the  excess of the
aggregate Stated  Principal  Balance of the Group III Loans as of such date over the aggregate
Certificate  Principal  Balance of the Group III  Certificates  and the Class X-3-P  Component
then outstanding.

        Interest  Accrual  Period:  With  respect  to the  Class X  Certificates  and  Class R
Certificates and any  Distribution  Date, the calendar month preceding the month in which such
Distribution  Date occurs.  With respect to the Class A, Class M and Class B Certificates  and
any Distribution  Date, the period beginning on the prior  Distribution  Date (or, in the case
of the  first  Distribution  Date,  the  Closing  Date)  and  ending  on the  day  immediately
preceding the Distribution Date.

        Interest  Adjustment  Date:  With  respect  to a  Mortgage  Loan,  the  date,  if any,
specified  in the related  Mortgage  Note on which the  Mortgage  Interest  Rate is subject to
adjustment.

        Initial Monthly Payment Fund: $5,969  representing  scheduled  principal  amortization
and interest at the Net Mortgage Rate payable  during the February 2006 Due Period,  for those
Mortgage Loans for which the Trustee will not be entitled to receive such payment.

        Initial Notional  Amount:  With respect to the Class X-1-IO  Component,  $110,983,253,
with respect to the Class  X-2-IO  Component,  $225,053,379,  with respect to the Class X-3-IO
Component, $565,135,863.

        Initial  Subordinate  Class  Percentage:  With  respect to each  Class of  Subordinate
Certificates,  an  amount  which is  equal  to the  initial  aggregate  Certificate  Principal
Balance of such Class of Subordinate  Certificates  divided by the aggregate  Stated Principal
Balance of all the Mortgage Loans as of the Cut-off Date as follows:

                Class M-1:  1.50%             Class M-6:  0.60%
                Class M-2:  1.30%             Class B-1:  0.65%
                Class M-3:  0.90%             Class B-2:  0.95%
                Class M-4:  1.30%             Class B-3:  0.60%
                Class M-5:  1.00%
        Loan Group:  Loan Group I or Loan Group II or Loan Group III.

        Loan Group I:  The group of Mortgage Loans comprised of the Group I Loans.

        Loan Group II:  The group of Mortgage Loans comprised of the Group II Loans.

        Loan Group III:  The group of Mortgage Loans comprised of the Group III Loans.

        LIBOR:  With  respect to any  Distribution  Date,  the  arithmetic  mean of the London
interbank  offered rate  quotations for one-month  U.S.  Dollar  deposits,  expressed on a per
annum basis, determined in accordance with Section 1.03.

        LIBOR Certificates:  The Class A, Class M and Class B Certificates.

        Marker  Rate:  With  respect  to the  Class  X-1  Certificates  or REMIC  III  Regular
Interest X-1 and any Distribution Date, in relation to the REMIC II Regular  Interests,  a per
annum rate equal to two (2) times the  weighted  average of the  Uncertificated  REMIC II Pass
Through  Rates for REMIC II Regular  Interest  LT2 and REMIC II  Regular  Interest  LT3.  With
respect to the Class X-2  Certificates or REMIC III Regular  Interest X-2 and any Distribution
Date, in relation to the REMIC II Regular  Interests,  a per annum rate equal to two (2) times
the weighted  average of the  Uncertificated  REMIC II Pass Through Rates for REMIC II Regular
Interest LT6 and REMIC II Regular  Interest  LT7.  With respect to the Class X-3  Certificates
or REMIC III  Regular  Interest  X-3 and any  Distribution  Date,  in relation to the REMIC II
Regular  Interests,  a per  annum  rate  equal to two (2) times the  weighted  average  of the
Uncertificated  REMIC II Pass Through  Rates for REMIC II Regular  Interest  LT10 and REMIC II
Regular Interest LT11.

        Maturity Date:  February 25, 2046, the  Distribution  Date  immediately  following the
latest scheduled maturity date of any Mortgage Loan.

        Maximum  Mortgage  Rate: As to any Mortgage  Loan,  the rate  indicated in Exhibit One
hereto as the "NOTE CEILING,"  which rate is the maximum  interest rate that may be applicable
to such Mortgage Loan at any time during the life of such Mortgage Loan.

        Maximum Net  Mortgage  Rate:  As to any Mortgage  Loan and any date of  determination,
the  Maximum  Mortgage  Rate for such  Mortgage  Loan  minus the per  annum  rate at which the
Servicing Fee is calculated.

        Minimum  Mortgage  Rate: As to any Mortgage  Loan,  the greater of (i) the Note Margin
for such Mortgage  Loan and (ii) the rate  indicated in Exhibit One hereto as the "NOTE FLOOR"
for such  Mortgage  Loan,  which  rate may be  applicable  to such  Mortgage  Loan at any time
during the life of such Mortgage Loan.

        Mortgage Loan Schedule:  The list or lists of the Mortgage  Loans  attached  hereto as
Exhibit One (as  amended  from time to time to reflect the  addition of  Qualified  Substitute
Mortgage  Loans),  which list or lists shall set forth the  following  information  as to each
Mortgage Loan in the related Loan Group:

(a)     the Mortgage Loan identifying number ("RFC LOAN #");

(b)     the maturity of the Mortgage Note ("MATURITY DATE");

(c)     the Mortgage Rate ("ORIG RATE");

(d)     the Subservicer pass-through rate ("CURR NET");

(e)     the Net Mortgage Rate ("NET MTG RT");

(f)     [RESERVED];

(g)     the initial  scheduled monthly payment of principal,  if any, and interest  ("ORIGINAL
P & I");

(h)     the Cut-off Date Principal Balance ("PRINCIPAL BAL");

(i)     the Loan-to-Value Ratio at origination ("LTV");

(j)     the rate at which  the  Subservicing  Fee  accrues  ("SUBSERV  FEE")  and at which the
Servicing Fee accrues ("MSTR SERV FEE");

(k)     a code "T," "BT" or "CT" under the column "LN FEATURE,"  indicating  that the Mortgage
Loan is secured by a second or vacation residence;

(l)     a code "N" under the column "OCCP CODE,"  indicating that the Mortgage Loan is secured
by a non-owner occupied residence;

(m)     whether such  Mortgage  Loan  constitutes  a Group I Loan,  Group II Loan or Group III
Loan;

(n)     the Maximum Mortgage Rate ("NOTE CEILING");

(o)     the maximum Adjusted Mortgage Rate ("NET CEILING");

(p)     the Note Margin for the ("NOTE MARGIN"); and

(q)     the first Adjustment Date after the Cut-off Date ("NXT INT CHG DT").

Such schedule may consist of multiple reports that collectively set forth all of the
information required.

        Mortgage  Rate:  As to any  Mortgage  Loan,  the  interest  rate borne by the  related
Mortgage Note, or any modification thereto other than a Servicing  Modification.  The Mortgage
Rate on the Mortgage  Loans will adjust on each  Adjustment  Date to equal the sum (rounded to
the nearest  multiple of  one-eighth of one percent  (0.125%) or up to the nearest  one-eighth
of one  percent,  which are  indicated  by a "U" on Exhibit One hereto,  except in the case of
the  Mortgage  Loans  indicated  by an "X" on  Exhibit  One  hereto  under the  heading  "NOTE
METHOD"),  of the related Index plus the Note Margin,  in each case subject to the  applicable
Initial Rate Cap, Periodic Cap, Maximum Mortgage Rate and Minimum Mortgage Rate.

        Net Deferred  Interest:  On any Distribution  Date,  Deferred Interest on the Mortgage
Loans during the related Due Period net of Principal  Prepayments in full,  partial  Principal
Prepayments,  Liquidation  Proceeds and amounts received pursuant to Section 2.04 and 4.07, in
that order,  included in the  Available  Distribution  Amount for such  Distribution  Date and
available to make principal distributions on the Certificates on that Distribution Date.

        Net Mortgage  Rate:  As to each Mortgage  Loan, a per annum rate of interest  equal to
the Adjusted  Mortgage Rate less the per annum rate at which the Servicing Fee is  calculated;
provided that, (i) the Net Mortgage Rate becoming  effective on any Adjustment  Date shall not
be greater or less than the Net Mortgage Rate  immediately  prior to such Adjustment Date plus
or minus the Initial Rate Cap or Periodic Cap  applicable  to such  Mortgage Loan and (ii) the
Net  Mortgage  Rate for any  Mortgage  Loan shall not exceed a rate equal to the  Maximum  Net
Mortgage Rate for such Mortgage Loan.

        Net WAC Cap:  For any  Distribution  Date  and for the  Class 1-A-1  Certificates  and
Class 1-A-2  Certificates,  the Group I Net WAC Rate multiplied by a fraction the numerator of
which  is 30 and the  denominator  of  which  is the  actual  number  of  days in the  related
Interest Accrual Period for such Certificates.

        For any  Distribution  Date  and  for the  Class 2-A-1,  Class 2-A-2  and  Class 2-A-3
Certificates,  the Group II Net WAC Rate  multiplied  by a fraction the  numerator of which is
30 and the denominator of which is the actual number of days in the related  Interest  Accrual
Period for such Certificates.

        For any  Distribution  Date  and  for the  Class 3-A-1,  Class 3-A-2  and  Class 3-A-3
Certificates,  the Group III Net WAC Rate  multiplied  by a fraction the numerator of which is
30 and the denominator of which is the actual number of days in the related  Interest  Accrual
Period for such Certificates.

        For any  Distribution  Date and for the Class M Certificates and Class B Certificates,
the  Subordinate  Net WAC Rate,  multiplied by a fraction the numerator of which is 30 and the
denominator of which is the actual number of days in the related  Interest  Accrual Period for
such Certificates.

        Net WAC Rate:  With  respect to any  Distribution  Date, a per annum rate equal to the
weighted  average of the Net  Mortgage  Rates of the Mortgage  Loans  weighted on the basis of
the  respective  Stated  Principal  Balance of each such  Mortgage Loan as of the beginning of
the related Due Period,  using the Net  Mortgage  Rates in effect for the  scheduled  payments
due on those Mortgage Loans during such Due Period.

        Note Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related
Mortgage Note and indicated in Exhibit One hereto as the "NOTE  MARGIN,"  which  percentage is
added to the  related  Index on each  Adjustment  Date to  determine  (subject  to rounding in
accordance  with the related  Mortgage  Note,  the Initial  Rate Cap,  the  Periodic  Cap, the
Maximum  Mortgage  Rate and the Minimum  Mortgage  Rate) the interest rate to be borne by such
Mortgage Loan until the next Adjustment Date.

        Notional Amount:  As of any date of  determination,  the Notional Amount of each Class
of Class X Certificates  is equal to the sum of the aggregate  Certificate  Principal  Balance
of the related Class A  Certificates  and the Subordinate  Component of the related Loan Group
immediately prior to that date.

        Optional  Termination  Date: Any Distribution  Date on which the Pool Stated Principal
Balance,  prior to giving effect to  distributions  to be made on such  Distribution  Date, is
less than ten percent of the Cut-off Date Principal Balance of the Mortgage Loans.

        Pass-Through Margin:   With respect each Distribution Date, as follows:

                                                     (1)                 (2)
                    Class 1-A-1                     0.260%              0.520%
                    Class 1-A-2                     0.380%              0.760%
                    Class 2-A-1                     0.270%              0.540%
                    Class 2-A-2                     0.330%              0.660%
                    Class 2-A-3                     0.400%              0.800%
                    Class 3-A-1                     0.270%              0.540%
                    Class 3-A-2                     0.330%              0.660%
                    Class 3-A-3                     0.420%              0.840%
                    Class M-1                       0.620%              0.930%
                    Class M-2                       0.680%              1.020%
                    Class M-3                       0.750%              1.125%
                    Class M-4                       1.200%              1.800%
                    Class M-5                       1.500%              2.250%
                    Class M-6                       1.500%              2.250%
                    Class B-1                       1.500%              2.250%
                    Class B-2                       1.500%              2.250%
                    Class B-3                       1.500%              2.250%
                    (1)  Initially.
                    (2)  On and after the first distribution date after the first
                         possible Optional Termination Date.


        Pass-Through Rate:

o       With respect to the Class A Certificates on any Distribution  Date will be a per annum
           rate equal to the lesser of (i) LIBOR plus the applicable  Pass-Through  Margin and
           (ii) the related Net WAC Cap for that distribution date.

o       With  respect to the  Class X-1-IO  Component on any  Distribution  Date will be a per
           annum  rate  equal to the  excess,  if any,  of the Group I Net WAC Rate,  over the
           weighted  average of (1) the  weighted  average  of the  Pass-Through  Rates on the
           Class 1-A-1   Certificates  and  the  Class 1-A-2  Certificates  (multiplied  by  a
           fraction  the  numerator  of  which is the  actual  number  of days in the  related
           Interest  Accrual  Period for such  Certificates  and the  denominator  of which is
           30), weighted on the basis of their respective  Certificate  Principal Balances and
           (2) the  Weighted  Average  Subordinate  Rate,  weighted  by,  in the  case  of the
           clause (1),   the  aggregate  Certificate  Principal  Balance  of  the  Class 1-A-1
           Certificates and the Class 1-A-2  Certificates  and, in the case of clause (2), the
           Group I Subordinate Component.

           The  pass-through  rate for the Class X-1-P Component of the Class X-1 Certificates
           on any  Distribution  Date  will be a per annum  rate  equal to the Group I Net WAC
           Rate for that  Distribution  Date.  The initial  Certificate  Principal  Balance of
           the  Class X-1-P  Component will equal zero. The Class X-1-P  Component will not be
           entitled to receive any  distributions  of interest on any  Distribution  Date with
           respect to which its component principal balance is zero.

o       With  respect to the  Class X-2-IO  Component on any  Distribution  Date will be a per
           annum  rate equal to the  excess,  if any,  of the Group II Net WAC Rate,  over the
           weighted  average of (1) the  weighted  average  of the  Pass-Through  Rates on the
           Class 2-A-1,  Class 2-A-2  and Class 2-A-3  Certificates  (multiplied by a fraction
           the  numerator  of which  is the  actual  number  of days in the  related  Interest
           Accrual  Period  for  such  Certificates  and  the  denominator  of  which  is 30),
           weighted  on the  basis of their  respective  Certificate  Principal  Balances  and
           (2) the  Weighted  Average  Subordinate  Rate,  weighted  by,  in the  case  of the
           clause (1),  the  aggregate  Certificate  Principal  Balance  of  the  Class 2-A-1,
           Class 2-A-2  and  Class 2-A-3  Certificates  and,  in the case of clause  (2),  the
           Group II Subordinate Component.

           The  pass-through  rate for the Class X-2-P Component of the Class X-2 Certificates
           on any  Distribution  Date will be a per annum  rate  equal to the Group II Net WAC
           Rate for that  Distribution  Date.  The initial  Certificate  Principal  Balance of
           the  Class X-2-P  Component will equal zero. The Class X-2-P  Component will not be
           entitled to receive any  distributions  of interest on any  Distribution  Date with
           respect to which its component principal balance is zero.

o       With  respect to the  Class X-3-IO  Component on any  Distribution  Date will be a per
           annum rate equal to the  excess,  if any,  of the Group III Net WAC Rate,  over the
           weighted  average of (1) the  weighted  average  of the  Pass-Through  Rates on the
           Class 3-A-1,  Class 3-A-2  and Class 3-A-3  Certificates  (multiplied by a fraction
           the  numerator  of which  is the  actual  number  of days in the  related  Interest
           Accrual  Period  for  such  Certificates  and  the  denominator  of  which  is 30),
           weighted  on the  basis of their  respective  Certificate  Principal  Balances  and
           (2) the  Weighted  Average  Subordinate  Rate,  weighted  by,  in the  case  of the
           clause (1),  the  aggregate  Certificate  Principal  Balance  of  the  Class 3-A-1,
           Class 3-A-2  and  Class 3-A-3  Certificates  and,  in the case of clause  (2),  the
           Group III Subordinate Component.

           The  pass-through  rate for the Class X-3-P Component of the Class X-3 Certificates
           on any  Distribution  Date will be a per annum  rate equal to the Group III Net WAC
           Rate for that  Distribution  Date.  The initial  Certificate  Principal  Balance of
           the  Class X-3-P  Component will equal zero. The Class X-3-P  Component will not be
           entitled to receive any  distributions  of interest on any  Distribution  Date with
           respect to which its component principal balance is zero.

o       With respect to the Class R Certificates, the Group I Net WAC Rate;

o       With respect to the Class M Certificates and Class B Certificates on any Distribution
           Date will be a per annum rate equal to the lesser of (i) LIBOR plus the
           applicable Pass-Through Margin and (ii) the Subordinate Net WAC Rate.

        Prepayment  Assumption:  With  respect to the Group I Loans,  Group II Loans and Group
III  Loans,  a  prepayment  assumption  of 30%,  25%  and  20%  CPR,  respectively,  used  for
determining  the accrual of original  issue  discount  and market  discount and premium on the
Certificates for federal income tax purposes.

        Prepayment  Charge:  With respect to any Mortgage  Loan,  the charges or premiums,  if
any,  received  in  connection  with a full or partial  prepayment  of such  Mortgage  Loan in
accordance with the terms thereof.

        Prepayment  Charge  Loan:  Any  Mortgage  Loan for which a  Prepayment  Charge  may be
assessed and to which such  Prepayment  Charge any Class of Class X Certificates  is entitled,
as indicated on the Mortgage Loan Schedule.

        Prepayment  Distribution  Percentage:  With respect to any Distribution  Date and each
Class of Subordinate  Certificates  for each Loan Group,  under the  applicable  circumstances
set forth below, the respective percentages set forth below:

(i)     For any Distribution  Date prior to the Distribution Date in February 2016 (unless the
        Certificate  Principal  Balances of the related Senior  Certificates have been reduced
        to zero or the  circumstances  set forth in the third  paragraph of the  definition of
        Senior Accelerated Distribution Percentage exist), 0%.

(ii)    For any Distribution  Date for which clause (i) above does not apply, and on which any
        Class of Subordinate Certificates is outstanding:

(a)     in the  case of the  Class  of  Subordinate  Certificates  then  outstanding  with the
               Highest  Priority and each other Class of  Subordinate  Certificates  for which
               the related  Prepayment  Distribution  Trigger has been satisfied,  a fraction,
               expressed as a percentage,  the numerator of which is the Certificate Principal
               Balance of such Class  immediately  prior to such date and the  denominator  of
               which is the sum of the Certificate  Principal  Balances  immediately  prior to
               such date of (1) the Class of Subordinate  Certificates  then  outstanding with
               the Highest Priority and (2) all other Classes of Subordinate  Certificates for
               which the respective Prepayment Distribution Triggers have been satisfied; and

(b)     in the case of each other Class of Subordinate  Certificates  for which the Prepayment
               Distribution Triggers have not been satisfied, 0%; and

(iii)   Notwithstanding the foregoing,  if the application of the foregoing percentages on any
        Distribution  Date as provided in Section 4.02 of this Series  Supplement  (determined
        without   regard  to  the  proviso  to  the  definition  of   "Subordinate   Principal
        Distribution  Amount") would result in a  distribution  in respect of principal of any
        Class or Classes of Subordinate  Certificates  in an amount greater than the remaining
        Certificate Principal Balance thereof (any such class, a "Maturing Class"),  then: (a)
        the  Prepayment  Distribution  Percentage of each Maturing Class shall be reduced to a
        level that,  when applied as described  above,  would exactly  reduce the  Certificate
        Principal  Balance of such Class to zero; (b) the Prepayment  Distribution  Percentage
        of each other  Class of  Subordinate  Certificates  (any such Class,  a  "Non-Maturing
        Class") shall be  recalculated  in accordance  with the  provisions in paragraph  (ii)
        above,  as if the  Certificate  Principal  Balance  of each  Maturing  Class  had been
        reduced to zero (such percentage as recalculated,  the "Recalculated Percentage"); (c)
        the total amount of the reductions in the Prepayment  Distribution  Percentages of the
        Maturing  Class or Classes  pursuant to clause (a) of this  sentence,  expressed as an
        aggregate percentage,  shall be allocated among the Non-Maturing Classes in proportion
        to their respective Recalculated  Percentages (the portion of such aggregate reduction
        so allocated to any  Non-Maturing  Class,  the "Adjustment  Percentage");  and (d) for
        purposes of such  Distribution  Date, the Prepayment  Distribution  Percentage of each
        Non-Maturing  Class  shall  be  equal  to the sum of (1) the  Prepayment  Distribution
        Percentage  thereof,  calculated in accordance  with the  provisions in paragraph (ii)
        above as if the  Certificate  Principal  Balance of each  Maturing  Class had not been
        reduced to zero, plus (2) the related Adjustment Percentage.

        Record  Date:  With  respect  to  each   Distribution  Date  and  (a)  each  Class  of
Certificates,  other than the LIBOR  Certificates,  the close of business on the last Business
Day of the month  preceding  the month in which the related  Distribution  Date occurs and (b)
the LIBOR  Certificates,  the business day  immediately  prior to such  Distribution  Date, as
long as the  certificates  are DTC  registered  certificates,  and  otherwise,  the  close  of
business  on the last  Business  Day of the month  preceding  the  month in which the  related
Distribution Date occurs.

        REMIC I: The  segregated  pool of assets  related to this  Series  (except as provided
below),  with  respect to which a REMIC  election is to be made  pursuant  to this  Agreement,
consisting of:

(i)     the  Mortgage  Loans and the  related  Mortgage  Files and  collateral  securing  such
        Mortgage Loans,

(ii)    all  payments  on and  collections  in  respect  of the  Mortgage  Loans due after the
        Cut-off  Date (other than Monthly  Payments  due in the month of the Cut-off  Date) as
        shall be on  deposit  in the  Custodial  Account  or in the  Certificate  Account  and
        identified  as belonging to the Trust Fund,  but not  including  amounts on deposit in
        the Initial Monthly Payment Fund,

(iii)   property  that secured a Mortgage  Loan and that has been  acquired for the benefit of
        the Certificateholders by foreclosure or deed in lieu of foreclosure,

(iv)    the hazard insurance policies and Primary Insurance Policies, if any, and

(v)     all proceeds of clauses (i) through (iv) above.

        Notwithstanding   the   foregoing,   the  REMIC  election  with  respect  to  REMIC  I
specifically  excludes the Initial  Monthly Payment Fund and the Carryover  Shortfall  Reserve
Fund.

        REMIC I Certificates:  Component 1 of the Class R-I Certificates.

        REMIC I Distribution  Amount:  For any Distribution  Date, the Available  Distribution
Amount shall be distributed to the  Uncertificated  REMIC I Regular  Interests and Component 1
of the Class R-I Certificates in the following amounts and priority:

        (a)    To the extent of the Available Distribution Amount for Loan Group I:

               (i)    first,  to REMIC I Regular  Interest Y-I,  REMIC I Regular  Interest Z-I
        and to the Class R-I  Certificates,  in respect of Component 1 thereof,  concurrently,
        the Uncertificated  Accrued Interest for such Uncertificated REMIC I Regular Interests
        and the Accrued  Certificate  Interest  for such  Certificates  remaining  unpaid from
        previous  Distribution  Dates, pro rata according to their  respective  shares of such
        unpaid amounts;

               (ii)   second,  to REMIC I Regular  Interest Y-I, REMIC I Regular  Interest Z-I
        and to the Class R-I  Certificates,  in respect of Component 1 thereof,  concurrently,
        the Uncertificated  Accrued Interest or Accrued Certificate  Interest,  as applicable,
        for such  Uncertificated  REMIC I Regular  Interests or  Certificates  for the current
        Distribution  Date,  pro rata  according to their  respective  Uncertificated  Accrued
        Interest or Accrued Certificate Interest, as applicable; and

               (iii)  third,  to REMIC I Regular  Interest Y-I,  REMIC I Regular  Interest Z-I
        and to the Class R-I Certificates,  in respect of Component 1 thereof, the REMIC I Y-I
        Principal  Distribution  Amount,  the REMIC I Z-I  Principal  Distribution  Amount and
        Component 1 of the Class R-I Certificate principal distribution amount, respectively.

        (b)    To the extent of the Available Distribution Amount for Loan Group II:

               (i)    first,  to REMIC I Regular  Interest  Y-II and REMIC I Regular  Interest
        Z-II, concurrently,  the Uncertificated Accrued Interest for such Uncertificated REMIC
        I Regular  Interests  remaining  unpaid from  previous  Distribution  Dates,  pro rata
        according to their respective shares of such unpaid amounts;

               (ii)   second,  to REMIC I Regular  Interest Y-II and REMIC I Regular  Interest
        Z-II, concurrently,  the Uncertificated Accrued Interest for such Uncertificated REMIC
        I Regular  Interests for the current  Distribution  Date,  pro rata according to their
        respective Uncertificated Accrued Interest; and

               (iii)  third,  to REMIC I Regular  Interest  Y-II and REMIC I Regular  Interest
        Z-II,  the REMIC I Y-II Principal  Distribution  Amount and the REMIC I Z-II Principal
        Distribution Amount, respectively.

        (c)    To the extent of the Available Distribution Amount for Loan Group III:

               (i)    first, to REMIC I Regular  Interest Y-III and REMIC I Regular  Interests
        Z-III,  concurrently,  the  Uncertificated  Accrued  Interest for such  Uncertificated
        REMIC I Regular Interests remaining unpaid from previous  Distribution Dates, pro rata
        according to their respective shares of such unpaid amounts;

               (ii)   second,  to REMIC I Regular  Interest Y-III and REMIC I Regular Interest
        Z-III,  concurrently,  the  Uncertificated  Accrued  Interest for such  Uncertificated
        REMIC I Regular  Interests for the current  Distribution  Date,  pro rata according to
        their respective Uncertificated Accrued Interest; and

               (iii)  third,  to REMIC I Regular  Interest Y-III and REMIC I Regular  Interest
        Z-III,  the  REMIC  I  Y-III  Principal  Distribution  Amount  and  the  REMIC I Z-III
        Principal Distribution Amount, respectively.

        (d)    To the  extent of the  Available  Distribution  Amounts  for Loan Group I, Loan
Group  II and Loan  Group  III for such  Distribution  Date  remaining  after  payment  of the
amounts  pursuant to paragraphs  (a) through (c) of this  definition of "REMIC I  Distribution
Amount":

               (i)    first,  to  each  Uncertificated  REMIC I  Regular  Interest,  pro  rata
        according  to the  amount of  unreimbursed  Realized  Losses  allocable  to  principal
        previously  allocated  to each  such  Uncertificated  REMIC I  Regular  Interest,  the
        aggregate  amount of any  distributions  to the  Certificates as reimbursement of such
        Realized  Losses on such  Distribution  Date  pursuant to Section  4.02(d);  provided,
        however,  that any  amounts  distributed  pursuant  to this  paragraph  (d)(i) of this
        definition  of  "REMIC I  Distribution  Amount"  shall not  cause a  reduction  in the
        Uncertificated  Principal  Balances  of any  of the  Uncertificated  REMIC  I  Regular
        Interests; and

               (ii)   second,  to the  Class R-I  Certificates,  in  respect  of  Component  1
        thereof, any remaining amount.

        REMIC  I Net  Deferred  Interest:  Net  Deferred  Interest  for  Loan  Group I for any
Distribution  Date shall be allocated to REMIC I Regular  Interest Z-I, Net Deferred  Interest
for Loan Group II for any  Distribution  Date shall be allocated  to REMIC I Regular  Interest
Z-II  and Net  Deferred  Interest  for  Loan  Group  III for any  Distribution  Date  shall be
allocated to REMIC I Regular Interest Z-III.

        REMIC I Realized  Losses:  Realized  Losses on each Loan Group shall be  allocated  to
the  Uncertificated  REMIC I  Regular  Interests  as  follows:  (1) the  interest  portion  of
Realized Losses on Group I Loans,  if any, shall be allocated  among REMIC I Regular  Interest
Y-I and REMIC I Regular  Interest  Z-I pro rata  according  to the amount of interest  accrued
but unpaid  thereon,  in reduction  thereof;  (2) the interest  portion of Realized  Losses on
Group II Loans,  if any,  shall be allocated  among REMIC I Regular  Interest Y-II and REMIC I
Regular  Interest  Z-II pro rata  according  to the  amount of  interest  accrued  but  unpaid
thereon,  in reduction  thereof;  and (3) the interest portion of Realized Losses on Group III
Loans,  if any,  shall be allocated  among REMIC I Regular  Interest Y-III and REMIC I Regular
Interest Z-III pro rata  according to the amount of interest  accrued but unpaid  thereon,  in
reduction  thereof.  Any  interest  portion  of such  Realized  Losses in excess of the amount
allocated  pursuant  to the  preceding  sentence  shall be treated as a  principal  portion of
Realized  Losses  not  attributable  to any  specific  Mortgage  Loan in such  Loan  Group and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of Realized  Losses
with  respect to each Loan Group  shall be  allocated  to the  Uncertificated  REMIC I Regular
Interests as follows:  (1) the principal  portion of Realized Losses on Group I Loans shall be
allocated,  first, to REMIC I Regular  Interest Y-I to the extent of the REMIC I Y-I Principal
Reduction Amount in reduction of the Uncertificated  Principal Balance of such  Uncertificated
REMIC I Regular  Interest and,  second,  the remainder,  if any, of such principal  portion of
such Realized  Losses shall be allocated to REMIC I Regular  Interests Z-I in reduction of the
Uncertificated  Principal  Balance  thereof;  (2) the principal  portion of Realized Losses on
Group II Loans shall be allocated,  first,  to REMIC I Regular  Interest Y-II to the extent of
the REMIC I Y-II  Principal  Reduction  Amount in  reduction of the  Uncertificated  Principal
Balance of such  Uncertificated  REMIC I Regular Interest and, second, the remainder,  if any,
of such  principal  portion of such  Realized  Losses  shall be  allocated  to REMIC I Regular
Interests  Z-II in reduction of the  Uncertificated  Principal  Balance  thereof;  and (3) the
principal  portion of Realized  Losses on Group III Loans shall be allocated,  first, to REMIC
I Regular  Interest  Y-III to the extent of the REMIC I Y-III  Principal  Reduction  Amount in
reduction  of the  Uncertificated  Principal  Balance of such  Uncertificated  REMIC I Regular
Interest  and,  second,  the  remainder,  if any, of such  principal  portion of such Realized
Losses  shall  be  allocated  to  REMIC  I  Regular   Interests  Z-III  in  reduction  of  the
Uncertificated Principal Balance thereof.

        REMIC I Regular  Interest Y-I: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest Y-II: A regular interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I  Regular  Interest  Y-III:  A regular  interest  in REMIC I that is held as an
asset of REMIC II, that has an initial principal  balance equal to the related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest Z-I: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest Z-II: A regular interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I  Regular  Interest  Z-III:  A regular  interest  in REMIC I that is held as an
asset of REMIC II, that has an initial principal  balance equal to the related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Y Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by
which  the  Uncertificated  Principal  Balances  of the REMIC I Y  Regular  Interests  will be
reduced on such  Distribution  Date by the allocation of Realized Losses and the  distribution
of principal, determined as described in Appendix I.

        REMIC I Y-I Principal  Distribution  Amount: For any Distribution Date, the excess, if
any,  of the  REMIC I Y-I  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized  Losses  allocated  to REMIC I  Regular  Interest  Y-I on such  Distribution  Date in
reduction of the principal balance thereof.

        REMIC I Y-I Principal  Reduction Amount: The REMIC I Y Principal  Reduction Amount for
REMIC I Regular Interest Y-I as determined pursuant to the provisions of Appendix I.

        REMIC I Y-II Principal  Distribution  Amount:  For any Distribution  Date, the excess,
if any, of the REMIC I Y-II Principal  Reduction  Amount for such  Distribution  Date over the
Realized  Losses  allocated  to REMIC I Regular  Interest  Y-II on such  Distribution  Date in
reduction of the principal balance thereof.

        REMIC I Y-II Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount
for REMIC I Regular Interest Y-II as determined pursuant to the provisions of Appendix I.

        REMIC I Y-III Principal  Distribution  Amount:  For any Distribution Date, the excess,
if any, of the REMIC I Y-III Principal  Reduction Amount for such  Distribution  Date over the
Realized  Losses  allocated to REMIC I Regular  Interest  Y-III on such  Distribution  Date in
reduction of the principal balance thereof.

        REMIC I Y-III Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction Amount
for REMIC I Regular Interest Y-III as determined pursuant to the provisions of Appendix I.

        REMIC I Y Regular Interests: REMIC I Regular Interests Y-I, Y-II and Y-III.

        REMIC I Z Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by
which  the  Uncertificated  Principal  Balances  of the REMIC I Z  Regular  Interests  will be
reduced on such  Distribution  Date by the allocation of Realized Losses and the  distribution
of  principal,  which shall be in each case the excess of (A) the sum of (x) the excess of the
Available  Distribution  Amount for the related Loan Group (i.e.  the "related Loan Group" for
REMIC I Regular  Interest  Z-I is Loan Group I, the  "related  Loan Group" for REMIC I Regular
Interest  Z-II is Loan Group II and the  "related  Loan  Group"  for REMIC I Regular  Interest
Z-III is Loan Group III) over the sum of the amounts thereof  distributable  (i) in respect of
interest on such REMIC I Z Regular Interest and the related REMIC I Y Regular  Interest,  (ii)
to such REMIC I Z Regular  Interest  and the related  REMIC I Y Regular  Interest  pursuant to
clause  (d)(i) of the  definition  of "REMIC I  Distribution  Amount" and (iii) in the case of
the  Group I  Loans,  to the  Class R  Certificates  and (y) the  amount  of  Realized  Losses
allocable to principal  for the related Loan Group over (B) the REMIC I Y Principal  Reduction
Amount for the related Loan Group.

        REMIC I Z-I Principal  Distribution  Amount: For any Distribution Date, the excess, if
any,  of the  REMIC I Z-I  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized  Losses  allocated  to REMIC I  Regular  Interest  Z-I on such  Distribution  Date in
reduction of the Uncertificated Principal Balance thereof.

        REMIC I Z-I Principal  Reduction Amount: The REMIC I Z Principal  Reduction Amount for
REMIC I Regular Interest Z-I as determined pursuant to the provisions of Appendix I.

        REMIC I Z-II Principal  Distribution  Amount:  For any Distribution  Date, the excess,
if any, of the REMIC I Z-II Principal  Reduction  Amount for such  Distribution  Date over the
Realized  Losses  allocated  to REMIC I Regular  Interest  Z-II on such  Distribution  Date in
reduction of the Uncertificated Principal Balance thereof.

        REMIC I Z-II Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount
for REMIC I Regular Interest Z-II as determined pursuant to the provisions of Appendix I.

        REMIC I Z-III Principal  Distribution  Amount:  For any Distribution Date, the excess,
if any, of the REMIC I Z-III Principal  Reduction Amount for such  Distribution  Date over the
Realized  Losses  allocated to REMIC I Regular  Interest  Z-III on such  Distribution  Date in
reduction of the Uncertificated Principal Balance thereof.

        REMIC I Z-III Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction Amount
for REMIC I Regular Interest Z-III as determined pursuant to the provisions of Appendix I.

        REMIC I Z Regular Interests: REMIC I Regular Interests Z-I, Z-II and Z-III.

        REMIC II: The  segregated  pool of assets  consisting  of the  Uncertificated  REMIC I
Regular  Interests  conveyed in trust to the Trustee  pursuant to Section 2.06 for the benefit
of the holders of the  Uncertificated  REMIC II Regular Interests and Component 2 of the Class
R-I  Certificates,  with respect to which a separate  REMIC  election is to be made. The REMIC
election with respect to REMIC II  specifically  excludes the Initial Monthly Payment Fund and
the Carryover Shortfall Reserve Fund.

        REMIC II Certificates:  Component 2 of the Class R-I Certificates.

        REMIC II Distribution  Amount:  For any Distribution  Date, the amount deemed received
by REMIC II in  respect  of  distributions  on the  Uncertificated  REMIC I Regular  Interests
shall be distributed  to the  Uncertificated  REMIC II Regular  Interests and to the Class R-I
Certificates, in respect of Component 2 thereof in the following amounts and priority:

        (a)    On each  Distribution  Date, the following  amounts,  in the following order of
priority,  shall be  distributed  by REMIC II to REMIC III on  account of the REMIC II Regular
Interests related to Loan Group I:
               (i)    to the extent of the Available  Distribution Amount for Loan Group I, to
REMIC III as the  holder of REMIC II Regular  Interests  LT1,  LT2,  LT3,  LT4 and LT-Y1,  pro
rata, in an amount equal to (A) their  Uncertificated  Accrued Interest for such  Distribution
Date,  plus (B) any amounts in respect  thereof  remaining  unpaid from previous  Distribution
Dates; and

               (ii)   on each  Distribution  Date,  to  REMIC  III as the  holder  of REMIC II
Regular  Interests  LT1, LT2,  LT3, LT4 and LT-Y1,  in an amount equal to the remainder of the
Available  Distribution  Amount  for Loan Group I after the  distributions  made  pursuant  to
clause (i) above, allocated as follows (except as provided below):

                      (A)    in  respect  of  REMIC I  Regular  Interests  LT2,  LT3,  LT4 and
LT-Y1, their respective Principal Distribution Amounts;

                      (B)    in respect of REMIC I Regular  Interest LT1 any  remainder  until
the Uncertificated Principal Balance thereof is reduced to zero;

                      (C)    any  remainder  in  respect of REMIC II  Regular  Interests  LT2,
LT3, LT4 and LT-Y1, pro rata according to their respective  Uncertificated  Principal Balances
as reduced by the  distributions  deemed made  pursuant to (A) above,  until their  respective
Uncertificated Principal Balances are reduced to zero; and

               (iii)  any remaining amounts to the Holders of the Class R-I  Certificates,  in
respect of Component 2 thereof.

        (b)    On each  Distribution  Date, the following  amounts,  in the following order of
priority,  shall be  distributed  by REMIC II to REMIC III on  account of the REMIC II Regular
Interests related to Loan Group II:

               (i)    to the extent of the  Available  Distribution  Amount for Loan Group II,
to REMIC III as the holder of REMIC II Regular  Interests  LT5, LT6,  LT7, LT8 and LT-Y2,  pro
rata, in an amount equal to (A) their  Uncertificated  Accrued Interest for such  Distribution
Date,  plus (B) any amounts in respect  thereof  remaining  unpaid from previous  Distribution
Dates; and

               (ii)   on each  Distribution  Date,  to  REMIC  III as the  holder  of REMIC II
Regular  Interests  LT5, LT6,  LT7, LT8 and LT-Y2,  in an amount equal to the remainder of the
Available  Distribution  Amount for Loan Group II after the  distributions  made  pursuant  to
clause (i) above, allocated as follows (except as provided below):

                      (A)    in  respect  of  REMIC I  Regular  Interests  LT6,  LT7,  LT8 and
LT-Y2, their respective Principal Distribution Amounts;

                      (B)    in respect of REMIC I Regular  Interest LT5 any  remainder  until
the Uncertificated Principal Balance thereof is reduced to zero;

                      (C)    any  remainder  in  respect of REMIC II  Regular  Interests  LT6,
LT7, LT8 and LT-Y2, pro rata according to their respective  Uncertificated  Principal Balances
as reduced by the  distributions  deemed made  pursuant to (A) above,  until their  respective
Uncertificated Principal Balances are reduced to zero; and

               (iii)  any remaining amounts to the Holders of the Class R-I  Certificates,  in
respect of Component 2 thereof.

        (c)    On each  Distribution  Date, the following  amounts,  in the following order of
priority,  shall be  distributed  by REMIC II to REMIC III on  account of the REMIC II Regular
Interests related to Loan Group III:

               (i)    to the extent of the Available  Distribution Amount for Loan Group I, to
REMIC III as the holder of REMIC II Regular  Interests LT9, LT10,  LT11,  LT12 and LT-Y3,  pro
rata, in an amount equal to (A) their  Uncertificated  Accrued Interest for such  Distribution
Date,  plus (B) any amounts in respect  thereof  remaining  unpaid from previous  Distribution
Dates; and

               (ii)   on each  Distribution  Date,  to  REMIC  III as the  holder  of REMIC II
Regular  Interests LT9,  LT10,  LT11,  LT12 and LT-Y3,  in an amount equal to the remainder of
the Available  Distribution  Amount for Loan Group II after the distributions made pursuant to
clause (i) above, allocated as follows (except as provided below):

                      (A)    in  respect of REMIC I Regular  Interests  LT10,  LT11,  LT12 and
LT-Y3, their respective Principal Distribution Amounts;

                      (B)    in respect of REMIC I Regular  Interest LT9 any  remainder  until
the Uncertificated Principal Balance thereof is reduced to zero;

                      (C)    any  remainder  in respect of REMIC II  Regular  Interests  LT10,
LT11,  LT12  and  LT-Y3,  pro rata  according  to their  respective  Uncertificated  Principal
Balances  as reduced by the  distributions  deemed  made  pursuant  to (A) above,  until their
respective Uncertificated Principal Balances are reduced to zero; and

               (iii)  any remaining amounts to the Holders of the Class R-I  Certificates,  in
respect of Component 2 thereof.

        REMIC II Net Deferred  Interest:  Net Deferred Interest for each of Loan Group I, Loan
Group II and Loan Group III for any  Distribution  Date shall be allocated to REMIC II Regular
Interests LT1, LT5 and LT9, respectively.

        REMIC II Principal Reduction Amounts:  For any Distribution Date, the amounts by which
the  Uncertificated  Principal  Balances of the REMIC II Regular  Interests will be reduced on
such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as described in Appendix II.

        REMIC II Realized Losses:  Realized Losses on the Mortgage Loans shall be allocated to
the REMIC II Regular  Interests  as follows:  (1) the interest  portion of Realized  Losses on
Group I Loans, if any, shall be allocated  among REMIC II Regular  Interests LT1, LT2, LT4 and
LT-Y1 pro rata according to the amount of interest  accrued but unpaid  thereon,  in reduction
thereof;  (2) the  interest  portion of Realized  Losses on Group II Loans,  if any,  shall be
allocated  among REMIC II Regular  Interests LT5, LT6, LT8 and LT-Y2 pro rata according to the
amount of interest  accrued but unpaid  thereon,  in reduction  thereof;  and (3) the interest
portion of  Realized  Losses on Group III Loans,  if any,  shall be  allocated  among REMIC II
Regular  Interests  LT9,  LT10,  LT12 and LT-Y3 pro rata  according  to the amount of interest
accrued but unpaid  thereon,  in reduction  thereof..  Any interest  portion of such  Realized
Losses in excess of the amount allocated  pursuant to the preceding  sentence shall be treated
as a principal  portion of Realized Losses not  attributable to any specific  Mortgage Loan in
such Loan Group and allocated pursuant to the succeeding  sentences.  The principal portion of
Realized  Losses  with  respect  to the  Mortgage  Loans  shall be  allocated  to the REMIC II
Regular  Interests as follows:  (1) The principal  portion of Realized Losses on Group I Loans
shall be allocated,  first, to REMIC II Regular  Interest LT-Y1 to the extent that such losses
were allocated to REMIC I Regular  Interest Y-I in reduction of the  Uncertificated  Principal
Balance thereof,  second,  to REMIC II Regular  Interests LT2, LT3 and LT4 pro-rata  according
to their  respective REMIC II Principal  Reduction  Amounts to the extent thereof in reduction
of the  Uncertificated  Principal  Balance of such REMIC II Regular  Interests and, third, the
remainder,  if any, of such  principal  portion of such Realized  Losses shall be allocated to
REMIC II Regular Interest LT1 in reduction of the  Uncertificated  Principal  Balance thereof;
(2) the principal  portion of Realized Losses on Group II Loans shall be allocated,  first, to
REMIC II Regular  Interest  LT-Y2 to the extent  that such losses  were  allocated  to REMIC I
Regular Interest Y-II in reduction of the  Uncertificated  Principal Balance thereof,  second,
to REMIC II Regular  Interests LT6, LT7 and LT8 pro-rata  according to their  respective REMIC
II  Principal  Reduction  Amounts to the extent  thereof in  reduction  of the  Uncertificated
Principal  Balance of such REMIC II Regular  Interests and, third,  the remainder,  if any, of
such  principal  portion  of such  Realized  Losses  shall be  allocated  to REMIC II  Regular
Interest  LT5 in  reduction  of the  Uncertificated  Principal  Balance  thereof;  and (3) the
principal  portion of Realized  Losses on Group III Loans shall be allocated,  first, to REMIC
II Regular  Interest  LT-Y3 to the extent that such losses were  allocated  to REMIC I Regular
Interest  Y-III in reduction of the  Uncertificated  Principal  Balance  thereof,  second,  to
REMIC II Regular  Interests LT10, LT11 and LT12 pro-rata  according to their  respective REMIC
II  Principal  Reduction  Amounts to the extent  thereof in  reduction  of the  Uncertificated
Principal  Balance of such REMIC II Regular  Interests and, third,  the remainder,  if any, of
such  principal  portion  of such  Realized  Losses  shall be  allocated  to REMIC II  Regular
Interest LT9 in reduction of the Uncertificated Principal Balance thereof.

        REMIC II Regular Interest LT1: A regular interest in REMIC II that is held as an
asset of REMIC II, that has an initial principal balance equal to the related Uncertificated
Principal Balance, that bears interest at the related Uncertificated REMIC II Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT1 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT1 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT1 on such Distribution Date.

        REMIC II Regular Interest LT2: A regular interest in REMIC II that is held as an
asset of REMIC II, that has an initial principal balance equal to the related Uncertificated
Principal Balance, that bears interest at the related Uncertificated REMIC II Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT2 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT2 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT2 on such Distribution Date.

        REMIC II Regular Interest LT3: A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT3 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT3 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT3 on such Distribution Date.

        REMIC II Regular Interest LT4: A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT4 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT4 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT4 on such Distribution Date.

        REMIC II Regular Interest LT5:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT5 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT5 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT5 on such Distribution Date.

        REMIC II Regular Interest LT6:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT6 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT6 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT6 on such Distribution Date.

        REMIC II Regular Interest LT7:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT7 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT7 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT7 on such Distribution Date.
        REMIC II Regular Interest LT8:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT8 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT8 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT8 on such Distribution Date.

        REMIC II Regular Interest LT9:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT9 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT9 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT9 on such Distribution Date.

        REMIC II Regular Interest LT10:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT10 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT10 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT10 on such Distribution Date.

        REMIC II Regular Interest LT11:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT11 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT11 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT11 on such Distribution Date.

        REMIC II Regular Interest LT12:  A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT12 Principal Distribution Amount:  For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT12 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT12 on such Distribution Date.

        REMIC II Regular Interest LT-Y1: A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT-Y1 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC II Regular Interest LT-Y1 Principal Reduction Amount
for such Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT-Y1 on such Distribution Date.

        REMIC II Regular Interest LT-Y2: A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT-Y2 Principal  Distribution  Amount:  For any Distribution
Date, the excess,  if any, of the REMIC II Regular  Interest LT-Y2 Principal  Reduction Amount
for such  Distribution  Date  over the  Realized  Losses  allocated  to the  REMIC II  Regular
Interest LT-Y2 on such Distribution Date.

        REMIC II Regular Interest LT-Y3: A regular interest in REMIC II that is held as an
asset of REMIC III, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC II Regular Interest LT-Y3 Principal  Distribution  Amount:  For any Distribution
Date, the excess,  if any, of the REMIC II Regular  Interest LT-Y3 Principal  Reduction Amount
for such  Distribution  Date  over the  Realized  Losses  allocated  to the  REMIC II  Regular
Interest LT-Y3 on such Distribution Date.

        REMIC III: The segregated  pool of assets  consisting of the  Uncertificated  REMIC II
Regular  Interests  conveyed in trust to the Trustee  pursuant to Section 2.06 for the benefit
of the holders of the Class 1-A-1,  Class 1-A-2,  Class 2-A-1, Class 2-A-2, Class 2-A-3, Class
3-A-1,  Class 3-A-2,  Class 3-A-3,  Class X-1,  Class X-2,  Class X-3,  Class M-1,  Class M-2,
Class M-3,  Class M-4, Class M-5, Class M-6, Class B-1,  Class B-2 and Class B-3  Certificates
and the Class R-II  Certificates,  with  respect to which a separate  REMIC  election is to be
made.  The  REMIC  election  with  respect  to REMIC III  specifically  excludes  the  Initial
Monthly Payment Fund and the Carryover Shortfall Reserve Fund.

        REMIC III  Certificates:  Any of the Class  1-A-1,  Class 1-A-2,  Class  2-A-1,  Class
2-A-2,  Class 2-A-3,  Class 3-A-1,  Class 3-A-2, Class 3-A-3, Class X-1, Class X-2, Class X-3,
Class M-1,  Class M-2,  Class M-3,  Class M-4, Class M-5, Class M-6, Class B-1,  Class B-2 and
Class B-3 Certificates and the Class R-II Certificates.

        REMIC III Regular  Interests:  The Class 1-A-1, Class 1-A-2, Class 2-A-1, Class 2-A-2,
Class  2-A-3,  Class  3-A-1,  Class  3-A-2,  Class  3-A-3,  Class X-1,  Class X-2,  Class X-3,
Class M-1,  Class M-2,  Class M-3,  Class M-4, Class M-5, Class M-6, Class B-1,  Class B-2 and
Class B-3 Certificates.

        Senior  Accelerated  Distribution  Percentage:  With respect to (i) Loan  Group I, the
Group I Senior Accelerated  Distribution  Percentage,  (ii) Loan Group II, the Group II Senior
Accelerated   Distribution   Percentage  and  (iii) Loan  Group  III,  the  Group  III  Senior
Accelerated Distribution Percentage.

        Senior  Certificate:  Any  one of the  Class  A,  Class  X or  Class  R  Certificates,
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form annexed to the Standard Terms as Exhibit A and Exhibit D.

        Senior Interest Distribution Amount: As defined in Section 4.02(a)(i).

        Senior  Percentage:  With respect to (a) Loan Group I, the Group I Senior  Percentage,
(b) Loan  Group II, the Group II Senior  Percentage  and  (c) Loan  Group  III,  the Group III
Senior Percentage.

        Senior Principal  Distribution  Amount:  With respect to (a) Loan Group I, the Group I
Senior  Principal  Distribution  Amount,  (b) Loan  Group II,  the  Group II Senior  Principal
Distribution  Amount and  (c) Loan  Group III,  the Group III  Senior  Principal  Distribution
Amount.

        Senior Support Certificates: The Class 1-A-2,  Class 2-A-2,  Class 2-A-3,  Class 3-A-2
and Class 3-A-3 Certificates.

        Special  Hazard  Amount:  As of any  Distribution  Date, an amount equal to $9,011,726
minus the sum of (i) the aggregate  amount of Special  Hazard Losses  allocated  solely to one
or more  specific  Classes of  Certificates  in  accordance  with  Section 4.05 of this Series
Supplement  and (ii) the  Adjustment  Amount (as defined  below) as most recently  calculated.
For  each  anniversary  of the  Cut-off  Date,  the  Adjustment  Amount  shall be equal to the
amount,  if any, by which the amount  calculated  in accordance  with the  preceding  sentence
(without  giving  effect to the  deduction  of the  Adjustment  Amount  for such  anniversary)
exceeds the greater of (A) the  greater of (i) the  product of the Special  Hazard  Percentage
for such  anniversary  multiplied  by the  outstanding  principal  balance of all the Mortgage
Loans on the  Distribution  Date  immediately  preceding such  anniversary  and (ii) twice the
outstanding  principal  balance of the Mortgage  Loan with the largest  outstanding  principal
balance  as of the  Distribution  Date  immediately  preceding  such  anniversary  and (B) the
greatest of (i) twice the  outstanding  principal  balance of the  Mortgage  Loan in the Trust
Fund  which  has  the  largest   outstanding   principal  balance  on  the  Distribution  Date
immediately  preceding  such  anniversary,  (ii)  the  product  of  1.00%  multiplied  by  the
outstanding  principal  balance of all Mortgage  Loans on the  Distribution  Date  immediately
preceding such anniversary and (iii) the aggregate  outstanding  principal  balance (as of the
immediately  preceding  Distribution  Date) of the  Mortgage  Loans in any  single  five-digit
California  zip code area with the largest  amount of Mortgage  Loans by  aggregate  principal
balance as of such anniversary.

        The Special  Hazard Amount may be further  reduced by the Master  Servicer  (including
accelerating  the  manner  in which  coverage  is  reduced)  provided  that  prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Special  Hazard  Percentage:  As of each  anniversary of the Cut-off Date, the greater
of (i) 1.0% and (ii) the largest  percentage  obtained by dividing the  aggregate  outstanding
principal  balance (as of  immediately  preceding  Distribution  Date) of the  Mortgage  Loans
secured by Mortgaged  Properties  located in a single,  five-digit  zip code area in the State
of  California  by the  outstanding  principal  balance  of all the  Mortgage  Loans as of the
immediately preceding Distribution Date.

        Subordinate  Component:  With  respect to  (i) Loan  Group I, the Group I  Subordinate
Component,  (ii) Loan Group II, the Group II Subordinate  Component and (iii) Loan  Group III,
the Group III Subordinate Component.

        Subordinate  Net WAC Rate: With respect to any  Distribution  Date and the Class M and
Class B  Certificates,  a per annum rate equal to the least of the Group I Net WAC Rate, Group
II Net WAC Rate and Group III Net WAC Rate on such Distribution Date.

        Stated Principal  Balance:  With respect to any Mortgage Loan or related REO Property,
as of any  Distribution  Date,  (i) the sum of (a) the Cut-off Date  Principal  Balance of the
Mortgage  Loan plus (b) any  amount by which the  Stated  Principal  Balance  of the  Mortgage
Loan has been increased  pursuant to a Servicing  Modification and (c) any amount by which the
Stated  Principal  Balance of the  Mortgage  Loan has been  increased  for  Deferred  Interest
pursuant  to the terms of the  related  Mortgage  Note on or prior to the  Distribution  Date,
minus (ii) the sum of (a) the  principal  portion of the Monthly  Payments due with respect to
such Mortgage Loan or REO Property  during each Due Period ending with the Due Period  related
to the  previous  Distribution  Date which were  received or with  respect to which an Advance
was  made,  and (b) all  Principal  Prepayments  with  respect  to such  Mortgage  Loan or REO
Property,  and all Insurance Proceeds,  Liquidation  Proceeds and REO Proceeds,  to the extent
applied by the Master  Servicer as  recoveries  of principal in  accordance  with Section 3.14
with  respect to such  Mortgage  Loan or REO  Property,  in each case  which were  distributed
pursuant  to  Section  4.02 on any  previous  Distribution  Date,  and (c) any  Realized  Loss
allocated to Certificateholders with respect thereto for any previous Distribution Date.

        Subordinate  Principal  Distribution Amount: With respect to any Distribution Date and
Loan Group and each Class of Subordinate  Certificates,  (a) the sum of (i) the product of (x)
the Class's  pro rata share,  based on the  Certificate  Principal  Balance of each such Class
then outstanding,  and (y) the aggregate of the amounts  calculated for such Distribution Date
under clauses (1), (2) and (3) of Section  4.02(a)(ii)(A) of this Series  Supplement  (without
giving  effect to the  related  Senior  Percentage)  to the extent not  payable to the related
Senior  Certificates  and to the extent not  applied to offset  Deferred  Interest;  (ii) such
Class's  pro  rata  share,  based  on the  Certificate  Principal  Balance  of each  Class  of
Subordinate  Certificates then outstanding,  of the principal collections described in Section
4.02(a)(ii)(B)(b)  of this Series  Supplement  (without  giving  effect to the related  Senior
Accelerated  Distribution  Percentage)  to the  extent  such  collections  are  not  otherwise
distributed  to the  related  Senior  Certificates  and to the  extent  not  applied to offset
Deferred  Interest;  (iii) the product of (x) the related Prepayment  Distribution  Percentage
and  (y)  the  aggregate  of all  Principal  Prepayments  in  Full  received  in  the  related
Prepayment  Period and Curtailments  received in the preceding  calendar month on the Mortgage
Loans in the related  Loan Group to the extent not payable to the Senior  Certificates  and to
the  extent  not  applied to offset  Deferred  Interest;  and (iv) any  amounts  described  in
clauses (i),  (ii) and (iii) as determined  for any previous  Distribution  Date,  that remain
undistributed  to the extent that such amounts are not  attributable  to Realized Losses which
have  been  allocated  to  a  Class  of  Subordinate  Certificates;   minus  (b)  the  related
Capitalization  Reimbursement  Amount for such  Distribution  Date,  multiplied by a fraction,
the  numerator  of which is the related  Subordinate  Principal  Distribution  Amount for such
Class of  Subordinate  Certificates,  without  giving effect to this clause  (b)(ii),  and the
denominator  of  which  is the sum of the  principal  distribution  amounts  for  all  related
Classes  of  Certificates,  in each case to the  extent  derived  from the  related  Available
Distribution   Amount  without  giving  effect  to  any  reductions  for  the   Capitalization
Reimbursement Amount.

        Subordinate  Pro Rata Amount:  With respect to each Class of Class M Certificates  and
Class B  Certificates,  each Loan Group and any  Distribution  Date,  such class of Class M or
Class B  Certificates'  pro rata amount of the  Subordinate  Component  of such Loan Group for
such  Distribution  Date,  based  on the  respective  Certificate  Principal  Balances  of the
Class M Certificates and the Class B Certificates.

        Super Senior Certificates:  The Class 1-A-1, Class 2-A-1 and Class 3-A-1 Certificates.

        Trust Fund:  REMIC I, REMIC II,  REMIC III the Initial  Monthly  Payment  Fund and the
Carryover Shortfall Reserve Fund.

        Uncertificated  Accrued Interest:  With respect to each Uncertificated REMIC I Regular
Interest and  Uncertificated  REMIC II Regular Interest on each  Distribution  Date, an amount
equal to one month's  interest  at the related  Uncertificated  REMIC I  Pass-Through  Rate or
Uncertificated  REMIC II Pass-Through  Rate, as applicable,  on the  Uncertificated  Principal
Balance of such  Uncertificated  REMIC I Regular Interest or  Uncertificated  REMIC II Regular
Interest.  Uncertificated  Accrued Interest on the  Uncertificated  REMIC I Regular  Interests
and  Uncertificated  REMIC II Regular  Interests  will be reduced by any  Prepayment  Interest
Shortfalls and Relief Act Interest  Shortfalls,  allocated among such  Uncertificated  REMIC I
Regular Interests and Uncertificated REMIC II Regular Interests pro rata.

        Uncertificated  Principal Balance:  The principal amount of any Uncertificated REMIC I
Regular Interest or  Uncertificated  REMIC II Regular  Interest  outstanding as of any date of
determination.  The Uncertificated  Principal Balance of each  Uncertificated  REMIC I Regular
Interest and  Uncertificated  REMIC II Regular Interest shall be reduced by all  distributions
of  principal  made on, and  allocation  of Realized  Losses to, such  Uncertificated  REMIC I
Regular Interest or Uncertificated  REMIC II Regular Interest on such  Distribution  Date. The
Uncertificated  Principal  Balance  of  each  Uncertificated  REMIC  I  Regular  Interest  and
Uncertificated REMIC II Regular Interest shall never be less than zero.

        Uncertificated  REMIC  I  Regular  Interests:  The  uncertificated  partial  undivided
beneficial  ownership  interests  in REMIC I,  designated  as REMIC I Regular  Interests  Y-I,
Y-II,  Y-III,  Z-I,  Z-II and  Z-III,  each  having an  Uncertificated  Principal  Balance  as
specified  herein and bearing interest at a rate equal to the related  Uncertificated  REMIC I
Pass-Through Rate.

        Uncertificated  REMIC I Pass-Through  Rate: With respect to REMIC I Regular  Interests
Y-I  and  Z-I,  the Net WAC  Rate of the  Group I  Loans.  With  respect  to  REMIC I  Regular
Interests  Y-II and  Z-II,  the Net WAC Rate of the Group II Loans.  With  respect  to REMIC I
Regular Interests Y-III and Z-III, the Net WAC Rate of the Group III Loans.

        Uncertificated  REMIC II  Regular  Interests:  The  uncertificated  partial  undivided
beneficial  ownership  interests in REMIC II,  designated as REMIC II Regular  Interests  LT1,
LT2,  LT3, LT4, LT5, LT6, LT7, LT8,  LT9,  LT10,  LT11,  LT12,  LT-Y1,  LT-Y2 and LT-Y3,  each
having an  Uncertificated  Principal  Balance as  specified  herein and bearing  interest at a
rate equal to the related Uncertificated REMIC II Pass-Through Rate.

        Uncertificated  REMIC II  Pass-Through  Rate:  With respect to any  Distribution  Date
and:  (A) (i) REMIC II Regular  Interests  LT1 and LT2, the Net WAC Rate of the Group I Loans,
(ii) REMIC II Regular  Interest LT3, zero (0.00%),  (iii) REMIC II Regular Interest LT4, twice
the Net WAC Rate of the Group I Loans;  (B) (i) REMIC II Regular  Interests  LT5 and LT6,  the
Net WAC Rate of the Group II Loans,  (ii) REMIC II Regular  Interest LT7, zero (0.00%),  (iii)
REMIC II  Regular  Interest  LT8,  twice the Net WAC Rate of the  Group II Loans;  and (C) (i)
REMIC II  Regular  Interests  LT9 and  LT10,  the Net WAC Rate of the Group  III  Loans,  (ii)
REMIC II Regular  Interest LT11,  zero (0.00%),  (iii) REMIC II Regular  Interest LT12,  twice
the Net  WAC Rate of the Group III Loans.

        Underwriter:  Goldman, Sachs & Co.

        Weighted  Average  Subordinate  Rate:  The  product  obtained by  multiplying  (a) the
weighted average of the pass-through  rates of each Class of Class M  Certificates and Class B
Certificates,  weighted based on their respective  Certificate  Principal  Balances,  by (b) a
fraction the numerator of which is the actual number of days in the related  Interest  Accrual
Period for such certificates and the denominator of which is 30.

Section 1.02   Use of Words and Phrases.

        "Herein," "hereby,"  "hereunder,"  "hereof,"  "hereinbefore,"  "hereinafter" and other
equivalent  words refer to the Pooling and  Servicing  Agreement  as a whole.  All  references
herein to Articles,  Sections or Subsections shall mean the corresponding  Articles,  Sections
and  Subsections  in the Pooling and Servicing  Agreement.  The  definitions  set forth herein
include both the singular and the plural

Section 1.03   Determination of LIBOR.

        LIBOR  applicable  to  the  calculation  of  the  Pass-Through   Rates  on  the  LIBOR
Certificates for any Interest Accrual Period will be determined as described below:

        On each  Distribution  Date,  LIBOR shall be established by the Trustee and, as to any
Interest  Accrual  Period,  will equal the rate for one month United  States  dollar  deposits
that  appears on the  Telerate  Screen Page 3750 of the  Moneyline  Telerate  Capital  Markets
Report as of 11:00 a.m.,  London  time,  on the second  LIBOR  Business Day prior to the first
day of such Interest  Accrual Period ("LIBOR Rate  Adjustment  Date").  "Telerate  Screen Page
3750" means the display  designated  as page 3750 on the Telerate  Service (or such other page
as may  replace  page 3750 on that  service  for the purpose of  displaying  London  interbank
offered rates of major  banks).  If such rate does not appear on such page (or such other page
as may replace that page on that service,  or if such service is no longer offered,  any other
service for  displaying  LIBOR or  comparable  rates as may be  selected by the Trustee  after
consultation  with the  Master  Servicer),  the rate  will be the  Reference  Bank  Rate.  The
"Reference  Bank Rate" will be determined on the basis of the rates at which  deposits in U.S.
Dollars  are offered by the  reference  banks  (which  shall be any three major banks that are
engaged  in  transactions  in the London  interbank  market,  selected  by the  Trustee  after
consultation  with the Master Servicer) as of 11:00 a.m.,  London time, on the day that is one
LIBOR  Business Day prior to the  immediately  preceding  Distribution  Date to prime banks in
the London  interbank market for a period of one month in amounts  approximately  equal to the
aggregate  Certificate  Principal  Balance of the LIBOR  Certificates  then  outstanding.  The
Trustee will request the principal  London office of each of the reference  banks to provide a
quotation of its rate.  If at least two such  quotations  are  provided,  the rate will be the
arithmetic  mean of the quotations  rounded up to the next multiple of 1/16%.  If on such date
fewer than two quotations are provided as requested,  the rate will be the arithmetic  mean of
the rates  quoted by one or more major banks in New York City,  selected by the Trustee  after
consultation  with the Master  Servicer,  as of 11:00 a.m.,  New York City time,  on such date
for loans in U.S.  Dollars  to  leading  European  banks for a period of one month in  amounts
approximately equal to the aggregate  Certificate  Principal Balance of the LIBOR Certificates
then  outstanding.  If no such  quotations  can be  obtained,  the rate  will be LIBOR for the
prior Distribution Date;  provided,  however,  if, under the priorities described above, LIBOR
for a  Distribution  Date would be based on LIBOR for the previous  Distribution  Date for the
third consecutive  Distribution  Date, the Trustee shall,  after  consultation with the Master
Servicer,  select an  alternative  comparable  index (over which the Trustee has no  control),
used for determining  one-month  Eurodollar lending rates that is calculated and published (or
otherwise made  available) by an independent  party.  "LIBOR Business Day" means any day other
than (i) a Saturday  or a Sunday or (ii) a day on which  banking  institutions  in the city of
London, England are required or authorized by law to be closed.

        The  establishment  of LIBOR by the Trustee on any LIBOR Rate  Adjustment Date and the
Master Servicer's  subsequent  calculation of the Pass-Through Rates applicable to each of the
LIBOR  Certificates  for the  relevant  Interest  Accrual  Period,  in the absence of manifest
error, will be final and binding.

        Promptly  following  each LIBOR Rate  Adjustment  Date the  Trustee  shall  supply the
Master  Servicer  with the results of its  determination  of LIBOR on such date.  Furthermore,
the  Trustee  will supply the  Pass-Through  Rates on each of the LIBOR  Certificates  for the
current and the  immediately  preceding  Interest  Accrual  Period via the Trustee's  internet
website, which may be obtained by telephoning the Trustee at (800) 735-7777.






--------------------------------------------------------------------------------



ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;
                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01   Conveyance of Mortgage Loans. (See Section 2.01 of the Standard Terms)

Section 2.02   Acceptance by Trustee.  (See Section 2.02 of the Standard Terms)

Section 2.03   Representations,  Warranties  and  Covenants  of the Master  Servicer  and the
                      Company.

(a)     For  representations,  warranties  and covenants of the Master  Servicer,  see Section
2.03(a) of the Standard Terms.

(b)     The  Company  hereby  represents  and  warrants  to the  Trustee  for the  benefit  of
Certificateholders  that as of the Closing Date (or, if otherwise  specified  below, as of the
date so specified):

(i)     No Mortgage  Loan is 30 or more days  Delinquent  in payment of principal and interest
        as of the Cut-off Date and no Mortgage Loan has been so  Delinquent  more than once in
        the 12-month period prior to the Cut-off Date;

(ii)    The  information set forth in Exhibit One hereto with respect to each Mortgage Loan or
        the Mortgage Loans,  as the case may be, is true and correct in all material  respects
        at the date or dates respecting which such information is furnished;

(iii)   The Mortgage Loans are payment-option  adjustable-rate  mortgage loans with a negative
        amortization  feature,  and Monthly  Payments  due,  with respect to a majority of the
        Mortgage  Loans,  on the first day of each month and terms to maturity at  origination
        or modification of not more than 30 years;

(iv)    To the best of the Company's  knowledge,  except with respect to approximately 0.1% of
        the aggregate  Stated  Principal  Balance of the Mortgage Loans, if a Mortgage Loan is
        secured by a Mortgaged  Property with a  Loan-to-Value  Ratio at origination in excess
        of 80%, such Mortgage Loan is the subject of a Primary  Insurance  Policy that insures
        (a) at least 35% of the Stated  Principal  Balance of the Mortgage Loan at origination
        if the  Loan-to-Value  Ratio is between  100.00% and  95.01%,  (b) at least 30% of the
        Stated  Principal  Balance of the Mortgage Loan at  origination  if the  Loan-to-Value
        Ratio  is  between  95.00%  and  90.01%,  (c) at  least  25% of  such  balance  if the
        Loan-to-Value  Ratio is between 90.00% and 85.01% and (d) at least 12% of such balance
        if  the  Loan-to-Value  Ratio  is  between  85.00%  and  80.01%.  To the  best  of the
        Company's  knowledge,  each such Primary  Insurance Policy is in full force and effect
        and the Trustee is entitled to the benefits thereunder;

(v)     The  issuers  of  the  Primary  Insurance  Policies  are  insurance   companies  whose
        claims-paying abilities are currently acceptable to each Rating Agency;

(vi)    No more than 0.5% of the Mortgage Loans by aggregate  Stated  Principal  Balance as of
        the Cut-off Date are secured by Mortgaged  Properties located in any one zip code area
        in  California  and no more than 0.4% of the  Mortgage  Loans are secured by Mortgaged
        Properties located in any one zip code area outside California;

(vii)   The  improvements  upon the Mortgaged  Properties are insured against loss by fire and
        other hazards as required by the Program Guide,  including flood insurance if required
        under the National  Flood  Insurance  Act of 1968, as amended.  The Mortgage  requires
        the Mortgagor to maintain such casualty insurance at the Mortgagor's  expense,  and on
        the Mortgagor's  failure to do so, authorizes the holder of the Mortgage to obtain and
        maintain such insurance at the Mortgagor's expense and to seek reimbursement  therefor
        from the Mortgagor;

(viii)  Immediately prior to the assignment of the Mortgage Loans to the Trustee,  the Company
        had good  title to, and was the sole owner of,  each  Mortgage  Loan free and clear of
        any pledge,  lien,  encumbrance or security  interest  (other than rights to servicing
        and related  compensation)  and such  assignment  validly  transfers  ownership of the
        Mortgage  Loans to the Trustee  free and clear of any  pledge,  lien,  encumbrance  or
        security interest;

(ix)    Approximately  86.71% of the Mortgage Loans by aggregate Stated  Principal  Balance as
        of the Cut-off  Date were  underwritten  under a reduced loan  documentation  program,
        approximately  0.1% of the Mortgage Loans by aggregate Stated Principal  Balance as of
        the  Cut-off  Date  were   underwritten   under  a  no-stated   income  program,   and
        approximately  0.1% of the Mortgage Loans by aggregate Stated Principal  Balance as of
        the Cut-off Date were underwritten under a no income/no asset program;

(x)     Except with respect to approximately  10.28% of the Mortgage Loans by aggregate Stated
        Principal  Balance as of the  Cut-off  Date,  the  Mortgagor  represented  in its loan
        application  with respect to the related  Mortgage  Loan that the  Mortgaged  Property
        would be owner-occupied;

(xi)    None of the Mortgage Loans is a Buy-Down Mortgage Loan;

(xii)   Each Mortgage Loan  constitutes a qualified  mortgage under Section  860G(a)(3)(A)  of
        the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
        (9) without reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3)
        or Treasury Regulation Section  1.860G-2(f)(2) or any other provision that would allow
        a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure
        to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury Regulation
        Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

(xiii)  A policy of title  insurance was effective as of the closing of each Mortgage Loan and
        is valid and  binding  and  remains in full  force and  effect,  unless the  Mortgaged
        Properties  are located in the State of Iowa and an  attorney's  certificate  has been
        provided as described in the Program Guide;

(xiv)   None of the Mortgage Loans is a Cooperative Loan;

(xv)    With respect to each  Mortgage Loan  originated  under a  "streamlined"  Mortgage Loan
        program  (through  which no new or updated  appraisals  of  Mortgaged  Properties  are
        obtained  in  connection  with  the  refinancing  thereof),  the  related  Seller  has
        represented  that  either (a) the value of the  related  Mortgaged  Property as of the
        date the Mortgage Loan was  originated  was not less than the appraised  value of such
        property  at the  time  of  origination  of the  refinanced  Mortgage  Loan or (b) the
        Loan-to-Value  Ratio  of the  Mortgage  Loan  as of the  date  of  origination  of the
        Mortgage Loan generally meets the Company's underwriting guidelines;

(xvi)   Interest  on  each  Mortgage  Loan  is  calculated  on the  basis  of a  360-day  year
        consisting of twelve 30-day months;

(xvii)  None of the Mortgage Loans contain in the related  Mortgage File a Destroyed  Mortgage
        Note;

(xviii) Five of the Mortgage  Loans,  representing  approximately  0.2% of the Mortgage Loans,
        have been made to an International Borrower;

(xix)   No Mortgage Loan  provides for payments  that are subject to reduction by  withholding
        taxes levied by any foreign (non-United States) sovereign government; and

(xx)    None of the Mortgage  Loans are Additional  Collateral  Loans and none of the Mortgage
        Loans are Pledged Asset Loans.

It is  understood  and  agreed  that the  representations  and  warranties  set  forth in this
Section  2.03(b) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.

        Upon  discovery  by any of the  Company,  the  Master  Servicer,  the  Trustee  or any
Custodian of a breach of any of the  representations  and warranties set forth in this Section
2.03(b) that materially and adversely affects the interests of the  Certificateholders  in any
Mortgage  Loan,  the party  discovering  such breach shall give prompt  written  notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement);  provided,
however,  that in the  event of a breach  of the  representation  and  warranty  set  forth in
Section  2.03(b)(xii),  the party  discovering  such breach shall give such notice within five
days of  discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the
Company  shall  either (i) cure such breach in all  material  respects or (ii)  purchase  such
Mortgage  Loan from the  Trust  Fund at the  Purchase  Price  and in the  manner  set forth in
Section  2.02;  provided  that the  Company  shall have the option to  substitute  a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided  that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure or repurchase  must occur within 90 days from the date such breach
was discovered.  Any such  substitution  shall be effected by the Company under the same terms
and conditions as provided in Section 2.04 for  substitutions  by Residential  Funding.  It is
understood  and  agreed  that the  obligation  of the  Company  to cure  such  breach or to so
purchase or  substitute  for any  Mortgage  Loan as to which such a breach has occurred and is
continuing  shall  constitute  the  sole  remedy  respecting  such  breach  available  to  the
Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.04   Representations  and  Warranties of Sellers.  (See Section 2.04 of the Standard
                      Terms)

Section 2.05   Execution  and  Authentication  of   Certificates/Issuance   of  Certificates
                      Evidencing Interests in REMIC I Certificates.

        The Trustee  acknowledges  the assignment to it of the Mortgage Loans and the delivery
of the  Mortgage  Files to it, or any  Custodian  on its  behalf,  subject  to any  exceptions
noted,  together  with the  assignment  to it of all other  assets  included in the Trust Fund
and/or the  applicable  REMIC,  receipt  of which is hereby  acknowledged.  Concurrently  with
such delivery and in exchange  therefor,  the Trustee,  pursuant to the written request of the
Company  executed by an officer of the Company,  has  executed and caused to be  authenticated
and  delivered to or upon the order of the Company the Class R-I  Certificates  in  authorized
denominations which together with the Uncertificated  REMIC I Regular Interests,  evidence the
beneficial interest in REMIC I.

Section 2.06   Conveyance  of  Uncertificated  REMIC  I  and  REMIC  II  Regular  Interests;
                      Acceptance by the Trustee.

        The Company,  as of the Closing Date, and concurrently with the execution and delivery
hereof,  does hereby assign without recourse all the right,  title and interest of the Company
in and to the  Uncertificated  REMIC I  Regular  Interests  and the  Uncertificated  REMIC  II
Regular  Interests  to  the  Trustee  for  the  benefit  of  the  Holders  of  each  Class  of
Certificates  (other than the Class R-I  Certificates  and the Class R-II  Certificates).  The
Trustee  acknowledges  receipt  of the  Uncertificated  REMIC  I  Regular  Interests  and  the
Uncertificated  REMIC II Regular  Interests  and declares that it holds and will hold the same
in trust for the  exclusive  use and benefit of all  present and future  Holders of each Class
of  Certificates  (other than the Class R-I  Certificates  and Class R-II  Certificates).  The
rights of the Holders of each Class of  Certificates  (other  than the Class R-I  Certificates
and Class  R-II  Certificates)  to receive  distributions  from the  proceeds  of REMIC III in
respect of such Classes,  and all  ownership  interests of the Holders of such Classes in such
distributions, shall be as set forth in this Agreement.

Section 2.07   Issuance of Certificates Evidencing Interest in REMIC III.

        The Trustee  acknowledges the assignment to it of the  Uncertificated  REMIC I Regular
Interests and the  Uncertificated  REMIC II Regular Interests,  concurrently  therewith and in
exchange  therefor,  pursuant to the written request of the Company  executed by an officer of
the  Company,  the Trustee has  executed and caused to be  authenticated  and  delivered to or
upon the order of the  Company,  all  Classes of  Certificates  (other  than the Class R-I and
Class R-II Certificates) in authorized  denominations,  which evidence the beneficial interest
in the entire REMIC III.

Section 2.08   Purposes and Powers of the Trust.  (See Section 2.08 of the Standard Terms).






--------------------------------------------------------------------------------


ARTICLE III

                                 ADMINISTRATION AND SERVICING
                                      OF MORTGAGE LOANS



        Section 3.01  Master Servicer to Act as Servicer.  (See Section 3.01 of the Standard
                      Terms)

        Section 3.02  Subservicing Agreements Between Master Servicer and Subservicers;
                      Enforcement of Subservicers' and Sellers' Obligations.  (See Section
                      3.02 of the Standard Terms)

        Section 3.03  Successor Subservicers.  (See Section 3.03 of the Standard Terms)

        Section 3.04  Liability of the Master Servicer.  (See Section 3.04 of the Standard
                      Terms)

        Section 3.05  No Contractual Relationship Between Subservicer and Trustee or
                      Certificateholders.  (See Section 3.05 of the Standard Terms)

        Section 3.06  Assumption or Termination of Subservicing Agreements by Trustee.  (See
                      Section 3.06 of the Standard Terms)

        Section 3.07  Collection of Certain Mortgage Loan Payments; Deposit to Custodial
                      Account.

        (a)           (See Section 3.07(a) of the Standard Terms)

        (b)    The Master Servicer shall establish and maintain a Custodial Account in which
the Master Servicer shall deposit or cause to be deposited on a daily basis, except as
otherwise specifically provided herein, the following payments and collections remitted by
Subservicers or received by it in respect of the Mortgage Loans subsequent to the Cut-off
Date (other than in respect of principal and interest on the Mortgage Loans due on or before
the Cut-off Date):

               (i)    All payments on account of principal, including Principal Prepayments
        made by Mortgagors on the Mortgage Loans and the principal component of any
        Subservicer Advance or of any REO Proceeds received in connection with an REO
        Property for which an REO Disposition has occurred;

               (ii)   All payments on account of interest at the Adjusted Mortgage Rate on
        the Mortgage Loans, including Buydown Funds, if any, and the interest component of
        any Subservicer Advance or of any REO Proceeds received in connection with an REO
        Property for which an REO Disposition has occurred;

               (iii)  Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net
        of any related expenses of the Subservicer);

               (iv)   All proceeds of any Mortgage Loans purchased pursuant to Section 2.02,
        2.03, 2.04 or 4.07 (including amounts received from Residential Funding pursuant to
        the last paragraph of Section 4 of the Assignment Agreement in respect of any
        liability, penalty or expense that resulted from a breach of the Compliance With Laws
        Representation and all amounts required to be deposited in connection with the
        substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or 2.04;

               (v)    Any amounts required to be deposited pursuant to Section 3.07(c) or
        3.21;

               (vi)   All amounts transferred from the Certificate Account to the Custodial
        Account in accordance with Section 4.02(a);

               (vii)  Any amounts realized by the Subservicer and received by the Master
        Servicer in respect of any Additional Collateral;

               (viii) Any amounts received by the Master Servicer in respect of Pledged
        Assets; and

               (ix)   Any amounts received by the Master Servicer in connection with any
        Prepayment Charges on the Prepayment Charge Loans.

        The foregoing requirements for deposit in the Custodial Account shall be exclusive,
it being understood and agreed that, without limiting the generality of the foregoing,
payments on the Mortgage Loans which are not part of the Trust Fund (consisting of payments
in respect of principal and interest on the Mortgage Loans due on or before the Cut-off
Date) and payments or collections in the nature of late payment charges or assumption fees
may but need not be deposited by the Master Servicer in the Custodial Account.  In the event
any amount not required to be deposited in the Custodial Account is so deposited, the Master
Servicer may at any time withdraw such amount from the Custodial Account, any provision
herein to the contrary notwithstanding.  Amounts received by the Master Servicer in
connection with Prepayment Charges on the Prepayment Charge Loans shall be remitted by the
Master Servicer on the Certificate Account Deposit Date to the Trustee.  The Custodial
Account may contain funds that belong to one or more trust funds created for mortgage
pass-through certificates of other series and may contain other funds respecting payments on
mortgage loans belonging to the Master Servicer or serviced or master serviced by it on
behalf of others.  Notwithstanding such commingling of funds, the Master Servicer shall keep
records that accurately reflect the funds on deposit in the Custodial Account that have been
identified by it as being attributable to the Mortgage Loans.

        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03, 2.04 and 4.07
received in any calendar month, the Master Servicer may elect to treat such amounts as
included in the Available Distribution Amount for the Distribution Date in the month of
receipt, but is not obligated to do so.  If the Master Servicer so elects, such amounts will
be deemed to have been received (and any related Realized Loss shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

        (c)           (See Section 3.07(c) of the Standard Terms)

        (d)           (See Section 3.07(d) of the Standard Terms)

        (e)    Notwithstanding Section 3.07(a), The Master Servicer shall not waive (or
permit a Subservicer to waive) any Prepayment Charge unless: (i) the enforceability thereof
shall have been limited by bankruptcy, insolvency, moratorium, receivership and other
similar laws relating to creditors' rights generally, (ii) the enforcement thereof is
illegal, or any local, state or federal agency has threatened legal action if the prepayment
penalty is enforced, (iii) the collectability thereof shall have been limited due to
acceleration in connection with a foreclosure or other involuntary payment or (iv) such
waiver is standard and customary in servicing similar Mortgage Loans and relates to a
default or a reasonably foreseeable default and would, in the reasonable judgment of the
Master Servicer, maximize recovery of total proceeds taking into account the value of such
Prepayment Charge and the related Mortgage Loan.  In no event will the Master Servicer waive
a Prepayment Charge in connection with a refinancing of a Mortgage Loan that is not related
to a default or a reasonably foreseeable default.  If a Prepayment Charge is waived, but
does not meet the standards described above, then the Master Servicer is required to deposit
into the Custodial Account the amount of such waived Prepayment Charge at the time that the
amount prepaid on the related Mortgage Loan is required to be deposited into the Custodial
Account. Notwithstanding any other provisions of this Agreement, any payments made by the
Master Servicer in respect of any waived Prepayment Charges pursuant to this Section shall
be deemed to be paid outside of the Trust Fund and not part of any REMIC.

        Section 3.08. Subservicing Accounts; Servicing Accounts  (See Section 3.08 of the
                      Standard Terms)

        Section 3.09. Access to Certain Documentation and  Information Regarding the Mortgage
                      Loans (See Section 3.09 of the Standard Terms)

        Section 3.10. Permitted Withdrawals from the Custodial Account  (See Section 3.10 of
                      the Standard Terms)

        Section 3.11. Maintenance of the Primary Insurance  Policies; Collections Thereunder
                      (See Section 3.011 of the Standard Terms)

        Section 3.12. Maintenance of Fire Insurance and  Omissions and Fidelity Coverage (See
                      Section 3.12 of the Standard Terms)

        Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and  Modification
                      Agreements; Certain Assignments     (See Section 3.13 of the Standard
                      Terms)

        Section 3.14. Realization Upon Defaulted Mortgage Loans (See Section 3.14 of the
                      Standard Terms)

        Section 3.15. Trustee to Cooperate; Release of Mortgage Files  (See Section 3.15 of
                      the Standard Terms)

        Section 3.16. Servicing and Other Compensation; Compensating Interest

               (a)    (See Section 3.16(a) of the Standard Terms)

               (b)    Additional servicing compensation in the form of assumption fees, late
        payment charges, investment income on amounts in the Custodial Account or the
        Certificate Account or otherwise (but not including Prepayment Charges) shall be
        retained by the Master Servicer or the Subservicer to the extent provided herein,
        subject to clause (e) below.

               (c)    (See Section 3.16(c) of the Standard Terms)

               (d)    (See Section 3.16(d) of the Standard Terms)

               (e)    (See Section 3.16(e) of the Standard Terms)

        Section 3.17. Reports to the Trustee and the Company     (See Section 3.17 of the
                      Standard Terms)

        Section 3.18. Annual Statement as to Compliance   (See Section 3.18 of the Standard
                      Terms)

        Section 3.19. Annual Independent Public Accountants' Servicing Report   (See Section
                      3.19 of the Standard Terms)

        Section 3.20. Rights of the Company in Respect of the Master Servicer   (See Section
                      3.20 of the Standard Terms)

        Section 3.21. Administration of Buydown Funds     (See Section 3.21 of the Standard
                      Terms)

        Section 3.22  Advance Facility (See Section 3.2 of the Standard Terms)










--------------------------------------------------------------------------------


ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01   Certificate Account.  (See Section 4.01 of the Standard Terms)

Section 4.02   Distributions.

(a)     On each  Distribution Date (x) the Master Servicer on behalf of the Trustee or (y) the
Paying Agent appointed by the Trustee,  shall distribute,  to the Master Servicer, in the case
of a distribution  pursuant to Section  4.02(a)(iii) below, and to each  Certificateholder  of
record on the next  preceding  Record Date (other than as provided in Section 9.01  respecting
the final  distribution),  either (1) in  immediately  available  funds (by wire  transfer  or
otherwise)  to the  account  of  such  Certificateholder  at a bank  or  other  entity  having
appropriate  facilities  therefor,  if  such  Certificateholder  has so  notified  the  Master
Servicer or the Paying  Agent,  as the case may be, or (2) if such  Certificateholder  has not
so notified the Master  Servicer or the Paying  Agent by the Record  Date,  by check mailed to
such  Certificateholder  at the address of such Holder appearing in the Certificate  Register,
such  Certificateholder's  share  (which  share  shall  be  based  on  the  aggregate  of  the
Percentage  Interests  represented  by  Certificates  of the  applicable  Class  held  by such
Holder)  of the  following  amounts,  in the  following  order  of  priority  (subject  to the
provisions  of Sections  4.02(b),  4.02(c) and 4.02(g)  below),  in each case to the extent of
the related Available Distribution Amount:

(i)     (A) from the  Available  Distribution  Amount  related  to the  Group I Loans,  to the
        Group I Certificates and the Class X-1 Certificates,  on a pro rata basis based on the
        Accrued  Certificate  Interest payable on such Classes of Certificates with respect to
        such Distribution Date, Accrued  Certificate  Interest on such Classes of Certificates
        for such Distribution  Date, plus any Accrued  Certificate  Interest thereon remaining
        unpaid from any previous  Distribution  Date except as provided in the last  paragraph
        of  this  Section 4.02(a)  (the  "Group  I  Senior  Interest  Distribution   Amount");
        provided,   however,   that  amounts   distributable  to  Holders  of  the  Class  X-1
        Certificates in respect of Accrued Certificate  Interest on the Class X-1-IO Component
        will be reduced to the extent  necessary to pay any Carryover  Shortfall Amount (after
        giving effect,  with respect to the initial  Distribution  Date, to payments made from
        the Carryover Shortfall Reserve Fund) on the Class 1-A-1  Certificates and Class 1-A-2
        Certificates  and  the  portion  of any  Carryover  Shortfall  Amount  on the  Class M
        Certificates and Class B Certificates  allocable to the Class X-1 Certificates on such
        Distribution   Date  (such  allocation  to  be  made  among  each  Class  of  Class  X
        Certificates  in  accordance  with the amount of  interest  that each Class of Class X
        Certificates  would have otherwise  received on such  Distribution Date in the absence
        of such Carryover  Shortfall  Amount),  and such amounts will be paid,  first, to such
        classes of Class A Certificates,  pro rata, and, then, to the Class M Certificates and
        Class B Certificates, in order of priority, beginning with the Class M-1 Certificates;

               (B) from the Available  Distribution  Amount related to the Group II Loans,  to
        the Group II Certificates  and the Class X-2  Certificates,  on a pro rata basis based
        on the Accrued  Certificate  Interest  payable on such  Classes of  Certificates  with
        respect to such Distribution  Date,  Accrued  Certificate  Interest on such Classes of
        Certificates  for such  Distribution  Date,  plus  any  Accrued  Certificate  Interest
        thereon  remaining  unpaid from any previous  Distribution  Date except as provided in
        the  last  paragraph  of  this   Section 4.02(a)   (the  "Group  II  Senior   Interest
        Distribution  Amount");  provided,  however,  that amounts distributable to Holders of
        the Class X-2  Certificates  in respect of Accrued  Certificate  Interest on the Class
        X-2-IO  Component  will be  reduced  to the  extent  necessary  to pay  any  Carryover
        Shortfall Amount (after giving effect, with respect to the initial  Distribution Date,
        to payments made from the Carryover Shortfall Reserve Fund) on the Class 2-A-1,  Class
        2-A-2 and Class 2-A-3  Certificates and the portion of any Carryover  Shortfall Amount
        on the  Class M  Certificates  and  Class B  Certificates  allocable  to the Class X-2
        Certificates on such  Distribution  Date (such  allocation to be made among each Class
        of Class X Certificates  in accordance  with the amount of interest that each Class of
        Class X Certificates  would have otherwise  received on such  Distribution Date in the
        absence of such Carryover Shortfall Amount),  and such amounts will be paid, first, to
        such  classes  of  Class  A  certificates,   pro  rata,  and,  then,  to  the  Class M
        Certificates and Class B Certificates,  in order of priority, beginning with the Class
        M-1 Certificates; and

               (C) from the Available  Distribution  Amount related to the Group III Loans, to
        the Group III Certificates and the Class X-3  Certificates,  on a pro rata basis based
        on the Accrued  Certificate  Interest  payable on such  Classes of  Certificates  with
        respect to such Distribution  Date,  Accrued  Certificate  Interest on such Classes of
        Certificates  for such  Distribution  Date,  plus  any  Accrued  Certificate  Interest
        thereon  remaining  unpaid from any previous  Distribution  Date except as provided in
        the  last  paragraph  of  this   Section 4.02(a)   (the  "Group  III  Senior  Interest
        Distribution  Amount");  provided,  however,  that amounts distributable to Holders of
        the Class X-3  Certificates  in respect of Accrued  Certificate  Interest on the Class
        X-3-IO  Component  will be  reduced  to the  extent  necessary  to pay  any  Carryover
        Shortfall Amount (after giving effect, with respect to the initial  Distribution Date,
        to payments made from the Carryover Shortfall Reserve Fund) on the Class 3-A-1,  Class
        3-A-2 and Class 3-A-3  Certificates and the portion of any Carryover  Shortfall Amount
        on the  Class M  Certificates  and  Class B  Certificates  allocable  to the Class X-2
        Certificates on such  Distribution  Date (such  allocation to be made among each Class
        of Class X Certificates  in accordance  with the amount of interest that each Class of
        Class X Certificates  would have otherwise  received on such  Distribution Date in the
        absence of such Carryover Shortfall Amount),  and such amounts will be paid, first, to
        such  classes  of  Class  A  certificates,   pro  rata,  and,  then,  to  the  Class M
        Certificates and Class B Certificates,  in order of priority, beginning with the Class
        M-1 Certificates;

(ii)    to the  related  Senior  Certificates,  in the  priorities  and  amounts  set forth in
        Section  4.02(b) and (c), the sum of the following  (applied to reduce the Certificate
        Principal Balances of such Senior Certificates, as applicable):

(A)     the  related  Senior  Percentage  for  such  Distribution  Date  times  the sum of the
               following:

(1)     the  principal  portion of each  Monthly  Payment due during the related Due Period on
                      each  Outstanding  Mortgage  Loan in the related Loan Group,  whether or
                      not received on or prior to the related  Determination  Date,  minus the
                      principal  portion of any related Debt Service  Reduction which together
                      with other Bankruptcy Losses exceeds the Bankruptcy Amount;

(2)     except to the extent applied to offset  Deferred  Interest on any  Distribution  Date,
                      the Stated  Principal  Balance of any Mortgage  Loan in the related Loan
                      Group  repurchased  during the  preceding  calendar  month (or deemed to
                      have been so repurchased in accordance  with Section  3.07(b))  pursuant
                      to Section  2.02,  2.03,  2.04 or 4.07 and the  amount of any  shortfall
                      deposited in the Custodial  Account in connection with the  substitution
                      of a Deleted  Mortgage  Loan from the  related  Loan Group  pursuant  to
                      Section 2.03 or 2.04 during the preceding calendar month; and

(3)     except to the extent applied to offset  Deferred  Interest on any  Distribution  Date,
                      the principal portion of all other unscheduled  collections with respect
                      to the related Loan Group (other than Principal  Prepayments in Full and
                      Curtailments  and amounts received in connection with a Cash Liquidation
                      or REO  Disposition  of a  Mortgage  Loan  in  the  related  Loan  Group
                      described  in  Section   4.02(a)(ii)(B)   of  this  Series   Supplement,
                      including   without   limitation   any   related   Insurance   Proceeds,
                      Liquidation   Proceeds   and   REO   Proceeds),   including   Subsequent
                      Recoveries,  received during the preceding  calendar month (or deemed to
                      have been so received in accordance with Section  3.07(b)) to the extent
                      applied  by the  Master  Servicer  as  recoveries  of  principal  of the
                      related Mortgage Loan pursuant to Section 3.14 of the Standard Terms;

(B)     except to the extent applied to offset  Deferred  Interest on any  Distribution  Date,
               with respect to each  Mortgage  Loan in the related Loan Group for which a Cash
               Liquidation or a REO Disposition  occurred during the preceding  calendar month
               (or was deemed to have occurred  during such period in accordance  with Section
               3.07(b)) and did not result in any Excess Special  Hazard Losses,  Excess Fraud
               Losses,  Excess Bankruptcy  Losses or Extraordinary  Losses, an amount equal to
               the lesser of (a) the related  Senior  Percentage  for such  Distribution  Date
               times the Stated  Principal  Balance of such  Mortgage Loan and (b) the related
               Senior  Accelerated  Distribution  Percentage for such  Distribution Date times
               the related  unscheduled  collections  (including without limitation  Insurance
               Proceeds,  Liquidation  Proceeds and REO Proceeds) to the extent applied by the
               Master  Servicer  as  recoveries  of  principal  of the related  Mortgage  Loan
               pursuant to Section 3.14 of the Standard Terms;

(C)     the related Senior  Accelerated  Distribution  Percentage for such  Distribution  Date
               times the  aggregate  of all  Principal  Prepayments  in Full  received  in the
               related  Prepayment  Period and  Curtailments  with respect to the related Loan
               Group received in the preceding  calendar month not applied to offset  Deferred
               Interest on any Distribution Date;

(D)     any amounts  described in  subsection  (ii),  clauses (A), (B) and (C) of this Section
               4.02(a), as determined for any previous  Distribution Date, which remain unpaid
               after  application of amounts  previously  distributed  pursuant to this clause
               (D) to the extent that such  amounts are not  attributable  to Realized  Losses
               which have been allocated to the Subordinate Certificates;

(E)     amounts  required to be  distributed  to the Holders of the Class 1-A-1,  Class 1-A-2,
               Class 2-A-1,  Class 2-A-2, Class 2-A-3, Class 3-A-1, Class 3-A-2 or Class 3-A-3
               Certificates, as applicable, pursuant to Section 4.02(f); minus

(F)     the related Capitalization  Reimbursement Amount for such Distribution Date multiplied
               by a  fraction,  the  numerator  of  which  is  the  related  Senior  Principal
               Distribution  Amount,  without  giving  effect  to  this  clause  (F),  and the
               denominator of which is the sum of the principal  distribution  amounts for all
               Classes of Certificates derived from the related Available  Distribution Amount
               without giving effect to any reductions  for the  Capitalization  Reimbursement
               Amount;

(iii)   if the Certificate  Principal  Balances of the Subordinate  Certificates have not been
        reduced to zero, to the Master  Servicer or a  Sub-Servicer,  by remitting for deposit
        to the Custodial  Account,  to the extent of and in reimbursement  for any Advances or
        Sub-Servicer  Advances  previously  made  with  respect  to any  Mortgage  Loan or REO
        Property which remain  unreimbursed in whole or in part following the Cash Liquidation
        or REO  Disposition  of such Mortgage  Loan or REO  Property,  minus any such Advances
        that were made with  respect  to  delinquencies  that  ultimately  constituted  Excess
        Special Hazard Losses,  Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
        Losses;

(iv)    to the  Holders  of the  Class M-1  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(v)     to the  Holders of the  Class M-1  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class M-1 Certificates;

(vi)    to the  Holders  of the  Class M-2  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(vii)   to the  Holders of the  Class M-2  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class M-2 Certificates;

(viii)  to the  Holders  of the  Class M-3  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(ix)    to the  Holders of the  Class M-3  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class M-3 Certificates;

(x)     to the  Holders  of the  Class M-4  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(xi)    to the  Holders of the  Class M-4  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class M-4 Certificates;

(xii)   to the  Holders  of the  Class M-5  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(xiii)  to the  Holders of the  Class M-5  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class M-5 Certificates;

(xiv)   to the  Holders  of the  Class M-6  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(xv)    to the  Holders of the  Class M-6  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class M-6 Certificates;

(xvi)   to the  Holders  of the  Class B-1  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(xvii)  to the  Holders of the  Class B-1  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class B-1 Certificates;

(xviii) to the  Holders  of the  Class B-2  Certificates,  the  Accrued  Certificate  Interest
        thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest  thereon
        remaining unpaid from any previous Distribution Date, except as provided below;

(xix)   to the  Holders of the  Class B-2  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class B-2 Certificates;

(xx)    to the  Holders  of  the  Class B-3  Certificates,  an  amount  equal  to the  Accrued
        Certificate  Interest thereon for such Distribution Date, plus any Accrued Certificate
        Interest  thereon  remaining  unpaid from any previous  Distribution  Date,  except as
        provided below;

(xxi)   to the  Holders of the  Class B-3  Certificates,  an amount  equal to the  Subordinate
        Principal  Distribution  Amount  derived  from  each  Loan  Group  for  such  Class of
        Certificates  for such  Distribution  Date,  applied in reduction  of the  Certificate
        Principal Balance of the Class B-3 Certificates;

(xxii)  to the Senior  Certificates,  in the  priority  set forth in  Section  4.02(b) of this
        Series Supplement,  the portion, if any, of the Available  Distribution Amount for the
        related Loan Group remaining after the foregoing distributions,  applied to reduce the
        Certificate Principal Balances of such Senior Certificates,  but in no event more than
        the aggregate of the outstanding  Certificate Principal Balances of each such Class of
        Senior Certificates,  and thereafter,  to each Class of Subordinate  Certificates then
        outstanding  beginning with such Class with the Highest  Priority,  any portion of the
        Available  Distribution  Amount  for  each  Loan  Group  remaining  after  the  Senior
        Certificates  have been retired,  applied to reduce the Certificate  Principal Balance
        of each  such  Class  of  Subordinate  Certificates,  but in no  event  more  than the
        outstanding   Certificate   Principal  Balance  of  each  such  Class  of  Subordinate
        Certificates; and

(xxiii) to the Class R-I  Certificates,  the balance,  if any, of the  Available  Distribution
        Amount for each Loan Group.

        Notwithstanding the foregoing,  on any Distribution Date, with respect to the Class of
Subordinate  Certificates  outstanding on such Distribution Date with the Lowest Priority,  or
in  the  event  the  Subordinate   Certificates   are  no  longer   outstanding,   the  Senior
Certificates,  Accrued  Certificate  Interest  thereon  remaining  unpaid  from  any  previous
Distribution  Date  will be  distributable  only to the  extent  that (1) a  shortfall  in the
amounts  available to pay Accrued  Certificate  Interest on any Class of Certificates  results
from an interest  rate  reduction in  connection  with a Servicing  Modification,  or (2) such
unpaid Accrued  Certificate  Interest was attributable to interest  shortfalls relating to the
failure of the Master  Servicer to make any  required  Advance,  or the  determination  by the
Master Servicer that any proposed  Advance would be a  Nonrecoverable  Advance with respect to
the  related  Mortgage  Loan where such  Mortgage  Loan has not yet been the subject of a Cash
Liquidation or REO Disposition or the related  Liquidation  Proceeds,  Insurance  Proceeds and
REO Proceeds have not yet been distributed to the Certificateholders.

(b)     Distributions of principal on the Senior  Certificates on each  Distribution Date will
be made as follows:

(i)     the Group I Senior  Principal  Distribution  Amount shall be  distributed  as follows:
        (A) first,  to the Class R-I Certificates and Class R-II  Certificates,  on a pro rata
        basis in accordance with their respective  Certificate  Principal Balances,  until the
        Certificate  Principal  Balances  thereof have been reduced to zero,  (B) second,  any
        remaining amount to the Class 1-A-1  Certificates and Class 1-A-2  Certificates,  on a
        pro rata basis in accordance with their  respective  Certificate  Principal  Balances,
        until the  Certificate  Principal  Balances  thereof  have been  reduced to zero,  and
        (C) third,  any  remaining  amount to the  Class X-1-P  Component  in reduction of the
        Certificate  Principal  Balance of the  Class X-1-P  Component  until the  Certificate
        Principal Balance of the Class X-1-P Component thereof has been reduced to zero;

(ii)    the Group II Senior  Principal  Distribution  Amount shall be  distributed as follows:
        (A) first,  to the  Class 2-A-1,  Class 2-A-2 and Class 2-A-3  Certificates,  on a pro
        rata basis in accordance with their respective  Certificate Principal Balances,  until
        the Certificate  Principal Balances thereof have been reduced to zero, and (C) second,
        any  remaining  amount to the  Class X-2-P  Component in reduction of the  Certificate
        Principal  Balance  of the  Class X-2-P  Component  until  the  Certificate  Principal
        Balance of the Class X-2-P Component thereof has been reduced to zero; and

(iii)   the Group III Senior  Principal  Distribution  Amount shall be distributed as follows:
        (A) first,  to the  Class 3-A-1,  Class 3-A-2 and Class 3-A-3  Certificates,  on a pro
        rata basis in accordance with their respective  Certificate Principal Balances,  until
        the Certificate  Principal Balances thereof have been reduced to zero, and (C) second,
        any  remaining  amount to the  Class X-3-P  Component in reduction of the  Certificate
        Principal  Balance  of the  Class X-3-P  Component  until  the  Certificate  Principal
        Balance of the Class X-3-P Component thereof has been reduced to zero.

(c)     On or after the  occurrence  of the Credit  Support  Depletion  Date,  all  priorities
relating to  distributions  in Section  4.02(a)(i) and Section  4.02(b)  relating to principal
and interest among the Senior  Certificates will be disregarded.  Instead,  the related Senior
Principal  Distribution  Amount will be distributed to the related  Senior  Certificates,  pro
rata, in accordance with their respective outstanding Certificate Principal Balances.

(d)     After the reduction of the Certificate  Principal Balances of the Senior  Certificates
in a Certificate  Group to zero but prior to the Credit  Support  Depletion  Date, the related
Senior  Certificates  will be  entitled  to no further  distributions  of  principal  thereon,
subject to Section 4.02(e),  and the Available  Distribution Amount will be distributed solely
to the holders of the Subordinate Certificates, in each case as described herein.

(e)     In  addition  to  the  foregoing   distributions,   with  respect  to  any  Subsequent
Recoveries,  the Master Servicer shall deposit such funds into the Custodial  Account pursuant
to Section  3.07(b)(iii).  If,  after  taking into account  such  Subsequent  Recoveries,  the
amount of a  Realized  Loss is  reduced,  the  amount of such  Subsequent  Recoveries  will be
applied  to  increase  the  Certificate   Principal   Balance  of  the  Class  of  Subordinate
Certificates  with  the  Highest  Priority  to  which  Realized  Losses,   other  than  Excess
Bankruptcy  Losses,  Excess Fraud  Losses,  Excess  Special  Hazard  Losses and  Extraordinary
Losses,  have been allocated,  but not by more than the amount of Realized  Losses  previously
allocated  to that  Class  of  Certificates  pursuant  to  Section  4.05.  The  amount  of any
remaining  Subsequent  Recoveries  will be  applied  to  increase  the  Certificate  Principal
Balance of the Class of Certificates  with the next Lower  Priority,  up to the amount of such
Realized  Losses  previously  allocated  to that  Class of  Certificates  pursuant  to Section
4.05.  Any  remaining  Subsequent   Recoveries  will  in  turn  be  applied  to  increase  the
Certificate  Principal  Balance of the Class of  Certificates  with the next Lower Priority up
to the amount of such  Realized  Losses  previously  allocated  to that Class of  Certificates
pursuant to Section  4.05,  and so on.  Holders of such  Certificates  will not be entitled to
any payment in respect of Accrued  Certificate  Interest on the amount of such  increases  for
any Interest  Accrual Period  preceding the  Distribution  Date on which such increase occurs.
Any such increases shall be applied to the Certificate  Principal  Balance of each Certificate
of such Class in accordance with its respective Percentage Interest.

(f)     On any Distribution  Date prior to the occurrence of the Credit Support Depletion Date
that  occurs  after  the  reduction  of  the  aggregate  Certificate  Principal  Balance  of a
Certificate  Group to zero,  the  Certificates  relating to the remaining  Certificate  Groups
will be entitled to receive 100% of the  prepayments  on the Mortgage  Loans in the Loan Group
related to the  Certificate  Group that has been fully paid,  which amount shall be allocated,
pro rata,  between  those  Certificate  Groups based on the  aggregate  Certificate  Principal
Balance of the related  Certificates.  Such amounts  allocated to a Certificate Group shall be
treated as part of the related  Available  Distribution  Amount and distributed as part of the
related Senior  Principal  Distribution  Amount in accordance with the priorities set forth in
4.02(b)  above,  in reduction of such  Certificate  Principal  Balances.  Notwithstanding  the
foregoing,  remaining  Certificate  Groups will not be entitled to receive  prepayments on the
Mortgage  Loans in a Loan  Group  related to a  Certificate  Group that has been fully paid if
the  following two  conditions  are  satisfied:  (1) the weighted  average of the  Subordinate
Percentages  for all Loan  Groups for such  Distribution  Date,  weighted  on the basis of the
Stated  Principal  Balances of the Mortgage  Loans in the related Loan Group,  is at least two
times the  weighted  average  of the  initial  Subordinate  Percentages  for all Loan  Groups,
calculated on that basis and (2) the  outstanding  principal  balance of the Mortgage Loans in
all  Loan  Groups  delinquent  60 days  or more  averaged  over  the  last  six  months,  as a
percentage  of  the  aggregate  outstanding  Certificate  Principal  Balance  of the  Class  M
Certificates and Class B Certificates, is less than 50%.

(g)     For any  Undercollateralized  Certificate  Group on any Distribution Date prior to the
Credit Support Depletion Date (i) 100% of the mortgagor  prepayments  allocable to the Class M
Certificates  and Class B Certificates  on the Mortgage Loans in non-related  Loan Groups will
be  distributed  to  such  Undercollateralized   Certificate  Group  in  accordance  with  the
priorities  set  forth in  Section  4.02(b)  for the  related  Senior  Principal  Distribution
Amount,  in  reduction  of the  Certificate  Principal  Balance  of  such  Undercollateralized
Certificate  Group,  until such  Certificate  Principal  Balance  equals the aggregate  Stated
Principal  Balance of the  Mortgage  Loans in the related  Loan Group and (ii) an amount equal
to one  month's  interest at the  weighted  average of the  Pass-Through  Rate for the related
Classes of Senior Certificates on the related  Undercollateralized  Amount will be distributed
from that portion of the Available  Distribution  Amount for any non-related  Loan Groups that
would be otherwise  allocable to the Class M  Certificates  and Class B  Certificates,  in the
following priority: first to pay any unpaid interest on such  Undercollateralized  Certificate
Group and then to pay principal  thereon in the  priorities set forth in Section  4.02(b).  If
there  exists more than one  Undercollateralized  Certificate  Group on a  Distribution  Date,
amounts  distributable  to  such  Undercollateralized   Certificate  Groups  pursuant  to  the
preceding  sentence will be allocated  between such  Undercollateralized  Certificate  Groups,
pro rata, based upon their respective Undercollateralized Amounts.

(h)     Each  distribution  with  respect  to a  Book-Entry  Certificate  shall be paid to the
Depository,  as Holder thereof,  and the Depository shall be solely  responsible for crediting
the amount of such  distribution to the accounts of its Depository  Participants in accordance
with its normal  procedures.  Each Depository  Participant shall be responsible for disbursing
such  distribution  to  the  Certificate  Owners  that  it  represents  and to  each  indirect
participating  brokerage  firm  (a  "brokerage  firm")  for  which  it  acts  as  agent.  Each
brokerage firm shall be responsible  for disbursing  funds to the  Certificate  Owners that it
represents.  None of the  Trustee,  the  Certificate  Registrar,  the  Company  or the  Master
Servicer shall have any responsibility therefor.

(i)     Except as otherwise provided in Section 9.01, if the Master Servicer  anticipates that
a final  distribution  with  respect  to any  Class of  Certificates  will be made on the next
Distribution  Date, the Master  Servicer shall,  no later than the  Determination  Date in the
month of such final  distribution,  notify the Trustee and the  Trustee  shall,  no later than
two (2)  Business  Days after such  Determination  Date,  mail on such date to each  Holder of
such Class of Certificates a notice to the effect that: (i) the Trustee  anticipates  that the
final  distribution  with  respect  to  such  Class  of  Certificates  will  be  made  on such
Distribution  Date but only  upon  presentation  and  surrender  of such  Certificates  at the
office of the Trustee or as otherwise  specified  therein,  and (ii) no interest  shall accrue
on such  Certificates  from and after the end of the related Interest  Accrual Period.  In the
event that  Certificateholders  required to surrender their  Certificates  pursuant to Section
9.01(c) do not surrender their  Certificates for final  cancellation,  the Trustee shall cause
funds  distributable  with respect to such  Certificates  to be withdrawn from the Certificate
Account and credited to a separate  escrow account for the benefit of such  Certificateholders
as provided in Section 9.01(d).

(j)     On each  Distribution  Date,  amounts  collected  representing  Prepayment  Charges in
respect of the Prepayment  Charge Loans from Loan Group II and Loan Group III received  during
the related  Prepayment Period will be withdrawn from the Certificate  Account and distributed
by the  Trustee  to  Holders  of the  Class  X-2  Certificates  and  Class  X-3  Certificates,
respectively,  and shall not be available for  distribution  to the Holders of any other Class
of Certificates.

(k)     On the initial  Distribution  Date,  Carryover  Shortfall Amounts with respect to such
initial  Distribution  Date,  if any,  will be paid to the Holders of the Class A, Class M and
Class B Certificates,  pro rata, from amounts  withdrawn from the Carryover  Shortfall Reserve
Fund.

(l)     On each  Distribution  Date, any Net Deferred Interest will be allocated to each Class
of  Class A  Certificates  in an amount  equal to the  excess,  if any,  of  (1) the  interest
accrued during the related  Interest  Accrual Period at the  applicable  Pass-Through  Rate on
the related  Certificate  Principal Balance  immediately prior to the applicable  Distribution
Date over  (2) the  amount of interest  that would have  accrued  during the related  Interest
Accrual Period on the related  Certificate  Principal Balance on such Distribution Date if the
Pass-Through  Rate for such  Class  were  equal to the  Group I  Adjusted  Rate Cap,  Group II
Adjusted Rate Cap or Group III Adjusted Rate Cap, as applicable.  On each  distribution  date,
any Net Deferred  Interest on the  Mortgage  Loans of any Loan Group will be allocated to each
Class of Class M Certificates  and Class B Certificates  in an amount equal to the excess,  if
any,  of  (1)  the  interest  accrued  during  the  related  Interest  Accrual  Period  at the
applicable  Pass-Through  Rate of such  Class on such  Class's  Subordinate  Pro  Rata  Amount
immediately  prior to the  applicable  Distribution  Date over (2) the amount of interest that
would have accrued  during the related  Interest  Accrual  Period on such Class's  Subordinate
Pro Rata  Amount if the  Pass-Through  Rate for such Class were equal to the  applicable  Loan
Group's  Group I Adjusted  Rate Cap,  Group II Adjusted  Rate Cap or Group III  Adjusted  Rate
Cap. Any Net Deferred  Interest on any Loan Group for any  Distribution  Date not allocated to
the related Class A  Certificates,  the Class M Certificates  or Class B Certificates  will be
allocated to the related class of Class X Certificates.

Section 4.03   Statements to Certificateholders;  Statements to the Rating Agencies; Exchange
                      Act Reporting.  (See Section 4.03 of the Standard Terms)

Section 4.04   Distribution of Reports to the Trustee and the Company; Advances by the Master
                      Servicer.  (See Section 4.04 of the Standard Terms)

Section 4.05   Allocation of Realized Losses.

        Prior to each Distribution  Date, the Master Servicer shall determine the total amount
of Realized Losses, if any, that resulted from any Cash Liquidation,  Servicing  Modification,
Debt Service  Reduction,  Deficient  Valuation or REO  Disposition  that  occurred  during the
related  Prepayment  Period or, in the case of a Servicing  Modification  that  constitutes  a
reduction  of the  interest  rate on a  Mortgage  Loan,  the  amount of the  reduction  in the
interest  portion of the Monthly  Payment  due during the  related  Due Period.  The amount of
each  Realized  Loss shall be  evidenced  by an Officers'  Certificate.  All Realized  Losses,
other than Excess Special Hazard Losses,  Extraordinary  Losses,  Excess  Bankruptcy Losses or
Excess Fraud Losses, shall be allocated as follows:

        first, to the Class B-3  Certificates until the Certificate  Principal Balance thereof
has been reduced to zero;

        second, to the Class B-2  Certificates until the Certificate Principal Balance thereof
has been reduced to zero;

        third, to the Class B-1  Certificates until the Certificate  Principal Balance thereof
has been reduced to zero;

        fourth, to the Class M-6  Certificates until the Certificate Principal Balance thereof
has been reduced to zero;

        fifth, to the Class M-5  Certificates until the Certificate  Principal Balance thereof
has been reduced to zero;

        sixth, to the Class M-4  Certificates until the Certificate  Principal Balance thereof
has been reduced to zero;

        seventh,  to the  Class M-3  Certificates  until  the  Certificate  Principal  Balance
thereof has been reduced to zero;

        eighth, to the Class M-2  Certificates until the Certificate Principal Balance thereof
has been reduced to zero;

        ninth, to the Class M-1  Certificates until the Certificate  Principal Balance thereof
has been reduced to zero;

and,  thereafter,  such  Realized  Losses  from any Loan Group shall be  allocated  to all the
remaining  Senior  Certificates,  including  the related  Class X-P  Component,  on a pro rata
basis;   provided,   however,   that  such  losses  otherwise  allocable  to  the  Class 1-A-1
Certificates  will be allocated  first to the Class 1-A-2  Certificates  until the Certificate
Principal  Balance of the  Class 1-A-2  Certificates  has been  reduced to zero,  such  losses
otherwise  allocable to the  Class 2-A-1  Certificates  and Class 2-A-2  Certificates  will be
allocated first to the Class 2-A-3  Certificates  until the Certificate  Principal  Balance of
the Class 2-A-3  Certificates has been reduced to zero, and thereafter,  such losses otherwise
allocable to the Class 2-A-1  Certificates  will be allocated to the Class 2-A-2  Certificates
until the Certificate  Principal  Balance of the Class 2-A-2  Certificates has been reduced to
zero, and such losses  otherwise  allocable to the Class 3-A-1  and  Class 3-A-2  Certificates
will be  allocated  first to the  Class 3-A-3  Certificates  until the  Certificate  Principal
Balance of the  Class 3-A-3  Certificates  has been  reduced  to zero,  and  thereafter,  such
losses otherwise  allocable to the Class 3-A-1  Certificates  will be allocated to the Class 3
A 2 Certificates until the Certificate  Principal Balance of the Class 3-A-2  Certificates has
been reduced to zero.  The related  Senior  Percentage of any Excess  Special  Hazard  Losses,
Excess Bankruptcy  Losses,  Excess Fraud Losses or Extraordinary  Losses on the Mortgage Loans
shall be  allocated  to the  related  Senior  Certificates  on a pro rata  basis.  The related
Subordinate  Percentage  of  such  Realized  Losses  will  be  allocated  among  the  Class  M
Certificates and Class B Certificates, on a pro rata basis.

        On any  Distribution  Date,  Realized  Losses will be  allocated  as set forth  herein
before distributions of principal on the Certificates as set forth herein.

        As used herein,  an  allocation  of a Realized Loss on a "pro rata basis" among two or
more  specified  Classes of  Certificates  means an allocation on a pro rata basis,  among the
various  Classes so specified,  to each such Class of  Certificates on the basis of their then
outstanding  Certificate  Principal  Balances  prior to giving effect to  distributions  to be
made on such  Distribution  Date in the case of the  principal  portion of a Realized  Loss or
based on the Accrued  Certificate  Interest thereon payable on such Distribution Date (without
regard to any  Compensating  Interest for such  Distribution  Date) in the case of an interest
portion of a Realized Loss.  Except as provided in the following  sentence,  any allocation of
the principal  portion of Realized  Losses (other than Debt Service  Reductions) to a Class of
Certificates  shall be made by  reducing  the  Certificate  Principal  Balance  thereof by the
amount so allocated,  which allocation  shall be deemed to have occurred on such  Distribution
Date;  provided  that no such  reduction  shall  reduce the  aggregate  Certificate  Principal
Balance of the  Certificates  below the  aggregate  Stated  Principal  Balance of the Mortgage
Loans.  Any  allocation of the principal  portion of Realized  Losses (other than Debt Service
Reductions) to the Subordinate  Certificates  then  outstanding with the Lowest Priority shall
be made by operation of the  definition of  "Certificate  Principal  Balance" and by operation
of the  provisions  of Section  4.02(a).  Allocations  of the  interest  portions  of Realized
Losses  (other than any  interest  rate  reduction  resulting  from a Servicing  Modification)
shall be made in  proportion  to the amount of Accrued  Certificate  Interest and by operation
of the  definition of "Accrued  Certificate  Interest"  and by operation of the  provisions of
Section  4.02(a).  Allocations  of the interest  portion of a Realized Loss  resulting from an
interest  rate  reduction  in  connection  with a  Servicing  Modification  shall  be  made by
operation of the  provisions  of Section  4.02(a).  Allocations  of the  principal  portion of
Debt  Service  Reductions  shall be made by operation of the  provisions  of Section  4.02(a).
All Realized Losses and all other losses  allocated to a Class of Certificates  hereunder will
be allocated among the  Certificates  of such Class in proportion to the Percentage  Interests
evidenced thereby.

        Realized Losses shall be allocated among the Uncertificated  REMIC I Regular Interests
as specified in the definition of REMIC I Realized Losses.

        Realized  Losses  shall  be  allocated  among  the  Uncertificated  REMIC  II  Regular
Interests as specified in the definition of REMIC II Realized Losses.

Section 4.06   Reports of  Foreclosures  and Abandonment of Mortgaged  Property.  (See Section
                      4.06 of the Standard Terms)

Section 4.07   Optional  Purchase  of  Defaulted  Mortgage  Loans.  (See  Section  4.07 of the
                      Standard Terms)

Section 4.08   Surety Bond.  (See Section 4.08 of the Standard Terms)


Section 4.09   Carryover Shortfall Reserve Fund

        (a)    On or before the Closing Date,  the Trustee  shall  establish a Reserve Fund on
behalf of the  Holders  of the Class A, Class M and Class B  Certificates.  The  Reserve  Fund
must be an Eligible Account.  The Reserve Fund shall be entitled "Carryover  Shortfall Reserve
Fund,  Deutsche  Bank  Trust  Company  Americas  as  Trustee  for the  benefit  of  holders of
Residential  Accredit Loans, Inc., Mortgage  Asset-Backed  Pass-Through  Certificates,  Series
2006-QO1" (the "Carryover  Shortfall  Reserve  Fund").  The Carryover  Shortfall  Reserve Fund
shall be an Eligible  Account or a sub-account  of an Eligible  Account.  On the Closing Date,
the  Depositor  will cause,  on behalf of the Trust,  the  Carryover  Shortfall  Reserve  Fund
Amount to be  deposited  into the  Carryover  Shortfall  Reserve  Fund.  Pursuant  to  Section
4.02(i),  on the initial  Distribution  Date,  amounts on deposit in the  Carryover  Shortfall
Reserve Fund will be withdrawn  from the Carryover  Shortfall  Reserve Fund and deposited into
the  Certificate  Account for payment to the Class A, Class M and Class B Certificates  to the
extent of any Carryover  Shortfall  Amount on the Class A, Class M and Class B Certificates on
such initial  Distribution  Date. After the initial  Distribution  Date, all amounts remaining
in the Carryover  Shortfall  Reserve Fund will be distributed  to Goldman,  Sachs & Co. or its
designee, and following such withdrawal the Carryover Shortfall Reserve Fund will be closed.

        (b)    The Trustee will invest  funds  deposited in the  Carryover  Shortfall  Reserve
Fund as directed by the Depositor or its designee in writing in Permitted  Investments  with a
maturity  date (i) no later than the  Business  Day  immediately  preceding  the date on which
such funds are required to be withdrawn  from such account  pursuant to this  Agreement,  if a
Person  other  than  the  Trustee  or an  Affiliate  of the  Trustee  is the  obligor  for the
Permitted  Investment,  or (ii) no later than the date on which such funds are  required to be
withdrawn from such account or sub account of a trust account  pursuant to this Agreement,  if
the Trustee or an affiliate of the Trustee is the obligor for the  Permitted  Investment  (or,
if no written  direction  is received by the Trustee  from the  Depositor,  then funds in such
account shall remain  uninvested).  For federal  income tax purposes,  the Depositor  shall be
the owner of the  Carryover  Shortfall  Reserve  Fund and shall  report  all items of  income,
deduction,  gain or loss arising  therefrom.  At no time will the Carryover  Shortfall Reserve
Fund  be an  asset  of any  REMIC  created  hereunder.  All  income  and  gain  realized  from
investment  of funds  deposited in the Carryover  Shortfall  Reserve  Fund,  which  investment
shall be made solely upon the written  direction of the  Depositor,  shall be for the sole and
exclusive  benefit of the  Depositor  and shall be remitted  by the  Trustee to the  Depositor
within one Business Day from the closing of the Carryover  Reserve Fund.  The Depositor  shall
deposit  in the  Carryover  Shortfall  Reserve  Fund the  amount of any net loss  incurred  in
respect of any such Permitted Investment immediately upon realization of such loss.






--------------------------------------------------------------------------------



ARTICLE V

                                       THE CERTIFICATES

                            (SEE ARTICLE IV OF THE STANDARD TERMS)








--------------------------------------------------------------------------------




ARTICLE VI

                             THE COMPANY AND THE MASTER SERVICER

                            (SEE ARTICLE VI OF THE STANDARD TERMS)






--------------------------------------------------------------------------------



ARTICLE VII

                                           DEFAULT

                           (SEE ARTICLE VII OF THE STANDARD TERMS)






--------------------------------------------------------------------------------



ARTICLE VIII

                                    CONCERNING THE TRUSTEE

                           (SEE ARTICLE VIII OF THE STANDARD TERMS)









--------------------------------------------------------------------------------



ARTICLE IX

                                         TERMINATION

                            (SEE ARTICLE IX OF THE STANDARD TERMS)






--------------------------------------------------------------------------------



ARTICLE X

                                       REMIC PROVISIONS

Section 10.01  REMIC Administration.  (See Section 10.01 of the Standard Terms)

Section 10.02  Master  Servicer;  REMIC  Administrator  and  Trustee   Indemnification.   (See
                      Section 10.02 of the Standard Terms)

Section 10.03  Designation of REMICs.

        The REMIC  Administrator  will make an election to treat the segregated pool of assets
described in the definition of REMIC I (as defined  herein)  (including the Mortgage Loans but
excluding the Initial  Monthly  Payment Fund and the Carryover  Shortfall  Reserve Fund),  and
subject  to  this  Agreement,   as  a  REMIC  for  federal  income  tax  purposes.  The  REMIC
Administrator  will make an election to treat the segregated pool of assets  consisting of the
Uncertificated  REMIC I Regular  Interests (and excluding the Initial Monthly Payment Fund and
the Carryover  Shortfall Reserve Fund), and subject to this Agreement,  as a REMIC for federal
income  tax  purposes,  and will  make an  election  to treat  the  segregated  pool of assets
consisting  of the  Uncertificated  REMIC II Regular  Interests  (and  excluding  the  Initial
Monthly  Payment  Fund  and  the  Carryover  Shortfall  Reserve  Fund),  and  subject  to this
Agreement, as a REMIC for federal income tax purposes.

        The  Uncertificated  REMIC I Regular Interests will represent  "regular  interests" in
REMIC I and Component 1 of the Class R-I  Certificates  will  represent  ownership of the sole
"residual  interest"  in REMIC I for  purposes  of the REMIC  Provisions  (as  defined  in the
Standard Terms) under federal income tax law. The  Uncertificated  REMIC II Regular  Interests
will represent  "regular  interests" in REMIC II and Component 2 of the Class R-I Certificates
will  represent  ownership  of the sole  "residual  interest"  in REMIC II for purposes of the
REMIC Provisions.

        The Class 1-A-1,  Class 1-A-2,  Class 2-A-1,  Class 2-A-2,  Class 2-A-3,  Class 3-A-1,
Class 3-A-2,  Class 3-A-3,  Class X-1,  Class X-2, Class X-3, Class M-1, Class M-2, Class M-3,
Class M-4,   Class M-5,  Class M-6,  Class B-1,  Class B-2  and  Class B-3  Certificates  will
represent  "regular  interests" in REMIC III, and the Class R-II  Certificates  will represent
ownership of the sole  "residual  interest" in REMIC III for purposes of the REMIC  Provisions
under federal income tax law.

Section 10.04  Distributions   on  the   Uncertificated   REMIC  I  Regular   Interests  and
                      Uncertificated REMIC II Regular Interests.

(a)     On each  Distribution Date the Trustee shall be deemed to distribute to itself, as the
holder of the  Uncertificated  REMIC I Regular Interests,  the REMIC I Distribution  Amount in
the amounts and with the priorities set forth in the definition thereof.

(b)     On each  Distribution Date the Trustee shall be deemed to distribute to itself, as the
holder of the Uncertificated  REMIC II Regular Interests,  the REMIC II Distribution Amount in
the amounts and with the priorities set forth in the definition thereof.

(c)     Notwithstanding  the  deemed  distributions  on the  Uncertificated  REMIC  I  Regular
Interests  and  Uncertificated  REMIC II Regular  Interests  described in this Section  10.04,
distributions  of funds from the  Certificate  Account shall be made only in  accordance  with
Section 4.02.

Section 10.05  Compliance with Withholding Requirements.

        Notwithstanding  any other  provision  of this  Agreement,  the  Trustee or any Paying
Agent,  as  applicable,  shall  comply with all federal  withholding  requirements  respecting
payments to  Certificateholders,  including  interest or original issue  discount  payments or
advances  thereof that the Trustee or any Paying Agent,  as  applicable,  reasonably  believes
are  applicable  under the Code. The consent of  Certificateholders  shall not be required for
such  withholding.  In the  event  the  Trustee  or any  Paying  Agent,  as  applicable,  does
withhold any amount from interest or original issue discount  payments or advances  thereof to
any  Certificateholder  pursuant  to  federal  withholding  requirements,  the  Trustee or any
Paying Agent,  as  applicable,  shall indicate the amount  withheld to such  Certificateholder
pursuant to the terms of such requirements.

ARTICLE XI

                                   MISCELLANEOUS PROVISIONS

Section 11.01  Amendment.  (See Section 11.01 of the Standard Terms)

Section 11.02  Recordation  of  Agreement;  Counterparts.  (See Section  11.02 of the Standard
                      Terms)

Section 11.03  Limitation  on  Rights  of  Certificateholders.   (See  Section  11.03  of  the
                      Standard Terms)

Section 11.04  Governing Law.  (See Section 11.04 of the Standard Terms)

Section 11.05  Notices.  All demands and  notices  hereunder  shall be in writing and shall be
                      deemed to have been duly given if  personally  delivered at or mailed by
                      registered  mail,  postage  prepaid  (except  for notices to the Trustee
                      which  shall be deemed to have been duly given only when  received),  to
                      the  appropriate  address for each  recipient  listed in the table below
                      or, in each case,  such other  address as may  hereafter be furnished in
                      writing  to the  Master  Servicer,  the  Trustee  and  the  Company,  as
                      applicable:

---------------------------------- --------------------------------------------------------------
            RECIPIENT                                         ADDRESS
---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Company                            8400 Normandale Lake Boulevard
                                   Suite 250, Minneapolis, Minnesota  55437,
                                   Attention:  President

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Master Servicer                    2255 N. Ontario Street, Suite 400
                                   Burbank, California 91504-2130,
                                   Attention:  Managing Director/Master Servicing

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Trustee                            Corporate Trust Office
                                   1761 East St. Andrew Place
                                   Santa Ana, California 92705-4934,
                                   Attention:  Residential Accredit Loans, Inc. Series 2006-QO1

                                   The Trustee designates its offices located at DB Services
                                   Tennessee, 648 Grassmere Park Road, Nashville, TN
                                   37211-3658, Attn: Transfer Unit, for the purposes of Section
                                   8.12 of the Standard Terms

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Moody's Investors Service, Inc.    99 Church Street, 4th Floor
                                   New York, New York 10004

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Standard & Poor's Ratings          55 Water Street
Services, a division of The        New York, New York 10041
McGraw-Hill Companies, Inc.
---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------

Any notice required or permitted to be mailed to a  Certificateholder  shall be given by first
class  mail,  postage  prepaid,  at the  address  of such  holder as shown in the  Certificate
Register.  Any  notice  so  mailed  within  the time  prescribed  in this  Agreement  shall be
conclusively presumed to have been duly given, whether or not the  Certificateholder  receives
such notice.

Section 11.06  Required  Notices to Rating Agency and  Subservicer.  (See Section 11.06 of the
                      Standard Terms)

Section 11.07  Severability of Provisions.  (See Section 11.07 of the Standard Terms)

Section 11.08  Supplemental  Provisions  for  Resecuritization.  (See  Section  11.08  of  the
                      Standard Terms)

Section 11.09  Allocation of Voting Rights.

        98.0% of all of the Voting Rights shall be allocated  among  Holders of  Certificates,
other  than  the  Class  X  Certificates  and  Class  R  Certificates,  in  proportion  to the
outstanding  Certificate  Principal  Balances of their  respective  Certificates;  1.0% of all
Voting Rights will be allocated among the Holders of the Class X  Certificates,  in proportion
to the outstanding  Notional  Amounts of their  respective  Certificates;  0.50% of all Voting
Rights will be allocated among the Holders of the Class R-I  Certificates,  in accordance with
their  respective  Percentage  Interests;  and 0.50% of all Voting  Rights  will be  allocated
among the  Holders  of the Class  R-II  Certificates,  in  accordance  with  their  respective
Percentage Interests.

Section 11.10  No Petition.

        The Depositor,  Master Servicer and the Trustee, by entering into this Agreement,  and
each Certificateholder,  by accepting a Certificate,  hereby covenant and agree that they will
not at any time  institute  against the Trust  Fund,  or join in any  institution  against the
Trust  Fund  of,  any  bankruptcy  proceedings  under  any  United  States  federal  or  state
bankruptcy or similar law in connection with any obligation  with respect to the  Certificates
or this Agreement.






--------------------------------------------------------------------------------

        IN WITNESS  WHEREOF,  the  Company,  the Master  Servicer  and the Trustee have caused
their names to be signed hereto by their  respective  officers  thereunto duly  authorized and
their respective  seals,  duly attested,  to be hereunto  affixed,  all as of the day and year
first above written.

                                               RESIDENTIAL ACCREDIT LOANS, INC.
[Seal]
                                               By:          /s/Heather Anderson
                                                    Name: Heather Anderson
                                                    Title:   Vice President
Attest:         /s/Mark White
     Name: Mark White
     Title: Vice President
                                               RESIDENTIAL FUNDING CORPORATION
[Seal]
                                               Attest:         /s/Mark White
                                                    Name: Mark White
                                                    Title: Associate
By:          /s/Heather Anderson
     Name: Heather Anderson
     Title:   Associate
                                               DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee
[Seal]
                                               By:          /s/Brent Hoyler
                                                      Name: Brent Hoyler
                                                      Title:  Associate

                                               By:/s/Barbara Campbell
                                                       Name:  Barbara Campbell
                                                       Title:    Vice President
Attest: /s/Eiko Akiyama
        Name: Eiko Akiyama
        Title: Associate






--------------------------------------------------------------------------------





STATE OF MINNESOTA
                                  )
                                  ) ss.:
COUNTY OF HENNEPIN                )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  Heather  Anderson,  known  to  me  to  be a  Vice  President  of
Residential   Accredit  Loans,  Inc.,  one  of  the  corporations  that  executed  the  within
instrument,  and  also  known  to me to be the  person  who  executed  it on  behalf  of  said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate  first above written.



                                               /s/Amy Sue Olson
                                             Notary Public
[Notarial Seal]





--------------------------------------------------------------------------------






STATE OF MINNESOTA
                                  )
                                  ) ss.:
COUNTY OF HENNEPIN                )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State, personally appeared __Mark White_______,  known to me to be a(n)  ____Associate________
of  Residential  Funding  Corporation,  one of  the  corporations  that  executed  the  within
instrument,  and  also  known  to me to be the  person  who  executed  it on  behalf  of  said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                               /s/Amy Sue Olson
                                                       Notary Public
[Notarial Seal]








--------------------------------------------------------------------------------


STATE OF CALIFORNIA
                                  ) ss.:
COUNTY OF ORANGE                  )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State, personally appeared __Brent Hoyler_______,  known to me to be a(n)  ___Associate_______
of Deutsche Bank Trust Company  Americas,  the New York banking  corporation that executed the
within  instrument,  and also known to me to be the person who  executed  it on behalf of said
banking corporation and acknowledged to me that such banking  corporation  executed the within
instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                              /s/Amy Lynn Stoddard
                                                       Notary Public
[Notarial Seal]

STATE OF CALIFORNIA               )
                                  ) ss.:
COUNTY OF ORANGE                  )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,   personally  appeared  _Barbara   Campbell______,   known  to  me  to  be  a(n)  _Vice
President______  of Deutsche Bank Trust  Company  Americas,  the New York banking  corporation
that  executed  the within  instrument,  and also known to me to be the person who executed it
on behalf of said banking  corporation and  acknowledged  to me that such banking  corporation
executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                              /s/Amy Lynn Stoddard
                                                       Notary Public
[Notarial Seal]








--------------------------------------------------------------------------------





                                         EXHIBIT ONE

                                    MORTGAGE LOAN SCHEDULE


Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
10094753                   1.0000            88000.0000        115.0000
                           6.7500            88,361.59         ZZ
                           6.3750            283.04            1
                           9.9500            283.04            80
BLOOMFIELD       MI 48304  9.5750            08/08/05
0424805455                 0.0000            10/01/05          00
0424805455                 0.0000            09/01/35          0.0000
0                          3.2750            10/01/05          02/01/06
E22/G01                    2.9000            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10112519                   1.3750            114000.0000       115.0000
                           7.3750            114,591.26        ZZ
                           7.0000            386.64            1
                           9.9500            386.64            75
DECATUR          GA 30032  9.5750            08/19/05
0425057080                 0.0000            10/01/05          00
0425057080                 0.0000            09/01/35          0.0000
0                          3.8750            10/01/05          02/01/06
E22/G01                    3.5000            10/01/06          10/01/06
15                         3.8750            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10136875                   1.3750            66300.0000        115.0000
                           6.6250            66,337.65         ZZ
                           6.2500            224.86            1
                           9.9500            224.86            80
CORNELIUS        NC 28031  9.5750            09/01/05
0425085164                 0.0000            10/01/05          00
0425085164                 0.0000            09/01/35          0.0000
0                          3.1750            10/01/05          02/01/06
E22/G01                    2.8000            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10157841                   1.0000            205000.0000       115.0000
                           6.6250            205,346.53        ZZ
                           6.2500            659.36            1
                           9.9500            659.36            75
TRAVERSE CITY    MI 49686  9.5750            09/09/05
0424647410                 0.0000            11/01/05          00
0424647410                 0.0000            10/01/35          0.0000
0                          3.1000            11/01/05          02/01/06
E22/G01                    2.7250            11/01/06          11/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10171409                   1.3750            224000.0000       115.0000
                           7.2500            223,232.43        ZZ
                           6.8750            759.70            1
                           9.9500            759.70            74
APPLE VALLEY     CA 92307  9.5750            09/13/05
0440085678                 3.7750            11/01/05          00
1050801651                 3.4000            10/01/35          0.0000
0                          3.7750            11/01/05          02/01/06
X75/G01                    3.4000            11/01/06          11/01/06
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           N                 0.0000

10183931                   1.3750            187500.0000       115.0000
                           7.3750            188,031.42        ZZ
                           7.0000            635.91            3
                           9.9500            635.91            75
MILWAUKEE        WI 53212  9.5750            09/28/05
0425274222                 3.8750            11/01/05          00
0425274222                 3.5000            10/01/35          0.0000
0                          3.8750            11/01/05          02/01/06
E22/G01                    3.5000            11/01/06          11/01/06
15                         3.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           N                 0.0000

10187861                   2.3750            382500.0000       115.0000
                           7.2500            383,295.38        ZZ
                           6.8750            1486.60           1
                           9.9500            1486.60           90
CHICAGO          IL 60611  9.5750            09/30/05
0425839081                 3.7750            11/01/05          04
0425839081                 3.4000            10/01/35          25.0000
0                          3.7750            11/01/05          02/01/06
E22/G01                    3.4000            11/01/06          11/01/06
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     1                 0
0.0000                     06                00
                           N                 0.0000

10197887                   1.9900            168055.0000       115.0000
                           7.6250            168,519.15        ZZ
                           7.2500            620.32            1
                           9.9500            620.32            95
PEMBROKE PINES   FL 33024  9.5750            09/29/05
0440201747                 3.2500            11/01/05          14
3254021208                 2.8750            10/01/35          30.0000
0                          3.2500            11/01/05          02/01/06
N67/G01                    2.8750            11/01/06          11/01/06
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2600                     1                 0
0.0000                     01                00
                           O                 0.0000

10205553                   1.7500            380000.0000       115.0000
                           1.7500            378,389.10        ZZ
                           1.3750            1357.53           1
                           9.9500            1357.53           80
SANTA ROSA       CA 95407  9.5750            10/03/05
0440212678                 3.6500            12/01/05          00
62016922                   3.2750            11/01/35          0.0000
0                          3.6500            02/01/06          02/01/06
E23/G01                    3.2750            12/01/06          12/01/06
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10212387                   2.0000            190000.0000       115.0000
                           6.2500            189,759.32        ZZ
                           5.8750            702.28            1
                           9.9500            702.28            87
AMELIA COUNTY    VA 23002  9.5750            10/11/05
0424851137                 2.7750            12/01/05          04
0424851137                 2.4000            11/01/35          25.0000
0                          2.7750            12/01/05          02/01/06
E22/G01                    2.4000            12/01/06          12/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7750                     2                 0
0.0000                     05                00
                           O                 0.0000

10221165                   2.1250            184000.0000       115.0000
                           2.1250            183,267.70        ZZ
                           1.7500            691.66            1
                           9.9500            691.66            80
LAS VEGAS        NV 89178  9.5750            10/11/05
0440292647                 3.7750            12/01/05          00
3342001293                 3.4000            11/01/35          0.0000
0                          3.7750            02/01/06          02/01/06
N67/R18                    3.4000            12/01/06          12/01/06
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.8250                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     09                00
                           N                 0.0000

10225267                   2.2500            496000.0000       115.0000
                           2.2500            494,066.31        ZZ
                           1.8750            1895.94           1
                           9.9500            1895.94           80
SYLVAN LAKE      MI 48230  9.5750            10/24/05
0440331601                 0.0000            12/01/05          00
0000049051                 0.0000            11/01/35          0.0000
0                          3.6500            02/01/06          02/01/06
X64/G01                    3.2750            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10226915                   1.0000            775000.0000       115.0000
                           6.8750            775,009.40        ZZ
                           6.5000            2492.71           1
                           9.9500            2492.71           62
UNION CITY       CA 94587  9.5750            10/18/05
0440312031                 3.4000            12/01/05          00
63011827                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
E23/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10229345                   1.5000            352000.0000       115.0000
                           6.8750            351,954.60        ZZ
                           6.5000            1214.82           1
                           9.9500            1214.82           80
RIVERSIDE        CA 92509  9.5750            10/13/05
0440327591                 0.0000            12/01/05          00
9742653                    0.0000            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
R49/G01                    3.0750            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10230382                   1.7500            498000.0000       115.0000
                           1.7500            498,000.00        ZZ
                           1.3750            1779.07           1
                           9.9500            1779.07           69
DAVIS            CA 95616  9.5750            12/01/05
0440736197                 0.0000            02/01/06          00
3050383                    0.0000            01/01/36          0.0000
0                          3.4500            04/01/06          04/01/06
B44/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10232594                   1.7500            680000.0000       115.0000
                           1.7500            680,000.00        ZZ
                           1.3750            2429.26           1
                           9.9500            2429.26           80
FAIRFIELD        CA 94534  9.5750            12/01/05
0440702793                 0.0000            02/01/06          00
3050378                    0.0000            01/01/36          0.0000
0                          3.6500            04/01/06          04/01/06
B44/G01                    3.2750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10234059                   2.1250            98000.0000        115.0000
                           2.1250            97,609.98         ZZ
                           1.7500            368.38            1
                           9.9500            368.38            80
ACWORTH          GA 30102  9.5750            10/25/05
0440319416                 4.0250            12/01/05          00
3253004534                 3.6500            11/01/35          0.0000
0                          4.0250            02/01/06          02/01/06
N67/R18                    3.6500            12/01/06          12/01/06
15                         4.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.8250                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10247599                   1.0000            428000.0000       115.0000
                           6.8750            428,005.19        ZZ
                           6.5000            1376.62           1
                           9.9500            1376.62           80
HAYWARD          CA 94541  9.5750            10/14/05
0440391183                 3.4000            12/01/05          00
61021639                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
E23/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10248723                   3.0000            117800.0000       115.0000
                           6.8750            117,762.69        ZZ
                           6.5000            496.65            1
                           9.9500            496.65            90
RIDGEDALE        MO 65739  9.5750            10/24/05
0440390409                 3.4000            12/01/05          14
1051005003                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
J49/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10249261                   1.5000            204750.0000       110.0000
                           6.8750            204,741.86        ZZ
                           6.5000            706.63            1
                           9.9500            706.63            75
SHIRLEY          NY 11967  9.5750            10/28/05
0440414886                 3.4000            12/01/05          00
4004582                    3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Q30/G01                    3.0250            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10251653                   1.7500            1069500.0000      115.0000
                           1.7500            768,795.36        ZZ
                           1.3750            3820.72           1
                           9.9500            3820.72           75
SARATOGA         CA 95070  9.5750            10/28/05
0440430585                 3.3500            12/01/05          00
63012085                   2.9750            11/01/35          0.0000
0                          3.3500            02/01/06          02/01/06
E23/G01                    2.9750            12/01/06          12/01/06
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10252121                   1.3750            171120.0000       115.0000
                           6.5000            170,735.71        ZZ
                           6.1250            580.36            1
                           9.9500            580.36            80
FORT LAUDERDALE  FL 33301  9.5750            11/07/05
0425540713                 3.0250            01/01/06          00
0425540713                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    1                 0
0.0000                     08                00
                           N                 0.0000

10255993                   2.0000            659000.0000       115.0000
                           6.8750            657,662.54        ZZ
                           6.5000            2435.79           1
                           9.9500            2435.79           90
SCOTTSDALE       AZ 85255  9.5750            10/31/05
0440470243                 3.4000            01/01/06          11
105117PE                   3.0250            12/01/35          25.0000
0                          3.4000            01/01/06          02/01/06
P87/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     2                 0
0.0000                     03                00
                           O                 0.0000

10256019                   1.5000            70000.0000        115.0000
                           6.8750            69,634.64         ZZ
                           6.5000            241.58            1
                           9.9500            241.58            64
NAMPA            ID 83686  9.5750            11/02/05
0440471431                 3.4000            01/01/06          00
11209210                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
967/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    1                 0
0.0000                     05                00
                           N                 0.0000

10256711                   1.0000            143920.0000       115.0000
                           6.7500            143,577.03        ZZ
                           6.3750            462.90            1
                           9.9500            462.90            80
GREEN BAY        WI 54313  9.5750            11/04/05
0440470185                 3.2750            01/01/06          00
105237PE                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
P87/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10256795                   1.0000            432000.0000       110.0000
                           6.2500            436,492.32        ZZ
                           5.8750            1389.48           1
                           9.9500            1389.48           79
WANTAGH          NY 11793  9.5750            02/15/05
0440474005                 2.8000            04/01/05          00
50264                      2.4250            03/01/35          0.0000
0                          2.8000            04/01/05          02/01/06
T61/G01                    2.4250            04/01/06          04/01/06
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10257945                   1.0000            512750.0000       115.0000
                           6.2500            514,665.66        ZZ
                           5.8750            1649.21           1
                           10.7500           1649.21           72
LEESBURG         VA 20176  10.3750           06/23/05
0440481430                 2.8000            08/01/05          00
51012                      2.4250            07/01/35          0.0000
0                          2.8000            08/01/05          02/01/06
T61/G01                    2.4250            08/01/06          08/01/06
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.7500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10258807                   1.5000            196800.0000       110.0000
                           6.7500            196,366.80        T
                           6.3750            679.20            1
                           9.9500            679.20            80
MORGANTON        GA 30560  9.5750            11/04/05
0440485076                 0.0000            01/01/06          00
37022                      0.0000            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
A52/G01                    2.9250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10263039                   1.0000            466700.0000       110.0000
                           6.8750            465,586.93        ZZ
                           6.5000            1501.09           1
                           9.9500            1501.09           80
PATTERSON        CA 95363  9.5750            11/04/05
0440507960                 0.0000            01/01/06          00
1001854905                 0.0000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
944/G01                    2.9000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 U                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10263803                   0.9900            400000.0000       115.0000
                           6.8750            399,045.28        T
                           6.5000            1284.72           1
                           9.9500            1284.72           77
HONOLULU         HI 96825  9.5750            11/01/05
0440468288                 3.4000            01/01/06          00
3318006146                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/R18                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4100                     1                 0
0.0000                     08                00
                           O                 0.0000

10265155                   1.0000            280900.0000       115.0000
                           6.7500            280,230.59        ZZ
                           6.3750            903.49            1
                           9.9500            903.49            80
BEAUMONT         CA 92223  9.5750            11/02/05
0440535318                 3.2500            01/01/06          00
91007922                   2.8750            12/01/35          0.0000
0                          3.2500            01/01/06          02/01/06
E23/G01                    2.8750            01/01/07          01/01/07
15                         3.2500            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10265229                   1.0000            770000.0000       110.0000
                           6.3750            768,165.05        ZZ
                           6.0000            2476.62           1
                           9.9500            2476.62           70
PHOENIX          AZ 85018  9.5750            11/14/05
0440553337                 0.0000            01/01/06          00
1001855226                 0.0000            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
944/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10265357                   1.0000            201600.0000       115.0000
                           6.8750            201,119.57        ZZ
                           6.5000            648.43            1
                           9.9500            648.43            80
GOODYEAR         AZ 85338  9.5750            11/01/05
0440552792                 3.4000            01/01/06          00
42012053                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     03                00
                           O                 0.0000

10265393                   2.5000            300000.0000       115.0000
                           6.8750            299,439.64        ZZ
                           6.5000            1185.36           1
                           9.9500            1185.36           72
LOS ANGELES      CA 90047  9.5750            11/01/05
0440552214                 3.4000            01/01/06          00
91007479                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10265785                   2.0000            260900.0000       115.0000
                           7.0000            260,370.49        ZZ
                           6.6250            964.34            1
                           9.9500            964.34            90
HOUSTON          TX 77027  9.5750            11/09/05
0425387164                 3.5000            01/01/06          04
0425387164                 3.1250            12/01/35          25.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     06                00
                           O                 0.0000

10267731                   1.0000            434000.0000       115.0000
                           6.7500            432,965.75        T
                           6.3750            1395.92           1
                           9.9500            1395.92           69
BOULDER          CO 80304  9.5750            11/10/05
0440551489                 3.2750            01/01/06          00
641736                     2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
253/G01                    2.9000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267897                   1.0000            506800.0000       115.0000
                           6.8750            505,592.26        ZZ
                           6.5000            1630.07           1
                           9.9500            1630.07           80
SANTA ROSA       CA 95404  9.5750            11/01/05
0440564912                 3.4000            01/01/06          00
62017181                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10269409                   3.7500            323000.0000       115.0000
                           3.7500            322,493.50        ZZ
                           3.3750            1495.86           1
                           9.9500            1495.86           95
MESA             AZ 85212  9.5750            11/03/05
0440534857                 3.6500            01/01/06          11
3311002310                 3.2750            12/01/35          30.0000
0                          3.6500            03/01/06          03/01/06
N67/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1000                     1                 0
0.0000                     03                00
                           O                 0.0000

10269895                   1.0000            196000.0000       115.0000
                           6.8750            195,532.92        ZZ
                           6.5000            630.41            1
                           9.9500            630.41            80
BUCKEYE          AZ 85326  9.5750            11/02/05
0440571842                 3.4000            01/01/06          00
42012206                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10269971                   1.0000            308000.0000       115.0000
                           7.1250            307,266.02        ZZ
                           6.7500            990.65            1
                           9.9500            990.65            80
GRAYSLAKE        IL 60030  9.5750            11/03/05
0440574036                 3.7000            01/01/06          00
40462912                   3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
Y65/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10270073                   2.0000            405650.0000       115.0000
                           7.1250            407,388.92        ZZ
                           6.7500            1499.36           1
                           9.9500            1499.36           95
CHANDLER         AZ 85248  9.5750            10/28/05
0440578128                 3.7000            12/01/05          11
40455797                   3.3250            11/01/35          30.0000
0                          3.7000            12/01/05          02/01/06
Y65/G01                    3.3250            12/01/06          12/01/06
15                         3.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270229                   1.0000            400000.0000       115.0000
                           7.1250            399,046.77        ZZ
                           6.7500            1286.56           1
                           9.9500            1286.56           80
HENDERSON        NV 89052  9.5750            11/01/05
0440577237                 3.7000            01/01/06          00
40392388                   3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
Y65/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270273                   1.0000            920000.0000       115.0000
                           7.1250            917,807.59        ZZ
                           6.7500            2959.08           1
                           9.9500            2959.08           80
SANTA MONICA     CA 90405  9.5750            10/24/05
0440575231                 3.7000            01/01/06          00
40417619                   3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
Y65/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270571                   1.3750            239900.0000       115.0000
                           6.7500            240,924.46        ZZ
                           6.3750            813.63            1
                           9.9500            813.63            80
ALBUQUERQUE      NM 87122  9.5750            10/20/05
0440576593                 3.3250            12/01/05          00
40435611                   2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
Y65/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10270655                   1.3750            172000.0000       115.0000
                           7.5000            171,613.74        ZZ
                           7.1250            583.34            1
                           9.9500            583.34            80
MESA             AZ 85204  9.5750            11/02/05
0440571032                 4.0750            01/01/06          00
40438574                   3.7000            12/01/35          0.0000
0                          4.0750            01/01/06          02/01/06
Y65/G01                    3.7000            01/01/07          01/01/07
15                         4.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10270863                   1.0000            496000.0000       115.0000
                           6.8750            494,818.00        ZZ
                           6.5000            1595.33           1
                           9.9500            1595.33           80
HAYMARKET        VA 20169  9.5750            10/28/05
0440571693                 3.4500            01/01/06          00
40440454                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270919                   2.5000            376500.0000       115.0000
                           7.1250            375,796.74        ZZ
                           6.7500            1487.63           1
                           9.9500            1487.63           75
SALIDA           CA 95368  9.5750            10/31/05
0440569929                 3.7000            01/01/06          00
40442226                   3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
Y65/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10271001                   1.3750            225000.0000       115.0000
                           7.5000            224,494.71        ZZ
                           7.1250            763.10            1
                           9.9500            763.10            75
MERCED           CA 95340  9.5750            11/03/05
0440673697                 4.0750            01/01/06          00
40443939                   3.7000            12/01/35          0.0000
0                          4.0750            01/01/06          02/01/06
Y65/G01                    3.7000            01/01/07          01/01/07
15                         4.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10271135                   2.0000            261000.0000       115.0000
                           6.3750            260,838.38        ZZ
                           6.0000            964.71            2
                           9.9500            964.71            90
CHICAGO          IL 60623  9.5750            10/28/05
0440570109                 2.9500            01/01/06          04
40445845                   2.5750            12/01/35          25.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    2                 0
0.0000                     05                00
                           O                 0.0000

10271233                   2.5000            636000.0000       115.0000
                           7.0000            634,812.03        ZZ
                           6.6250            2512.97           1
                           9.9500            2512.97           80
LIVERMORE        CA 94550  9.5750            11/01/05
0440571479                 3.5500            01/01/06          00
40447595                   3.1750            12/01/35          0.0000
0                          3.5500            01/01/06          02/01/06
Y65/G01                    3.1750            01/01/07          01/01/07
15                         3.5500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10271347                   1.0000            247500.0000       115.0000
                           6.8750            246,910.19        ZZ
                           6.5000            796.06            1
                           9.9500            796.06            75
CALDWELL         ID 83607  9.5750            11/01/05
0440568244                 3.4000            01/01/06          00
40449667                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Y65/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271441                   1.0000            416000.0000       115.0000
                           6.8750            415,008.65        ZZ
                           6.5000            1338.02           1
                           9.9500            1338.02           80
VALENCIA         CA 91355  9.5750            11/01/05
0440567212                 3.4000            01/01/06          00
91007755                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271939                   1.0000            316800.0000       115.0000
                           6.2500            316,045.05        T
                           5.8750            1018.95           1
                           9.9500            1018.95           80
MIRAMAR          FL 33027  9.5750            11/17/05
0426118675                 2.8000            01/01/06          00
0426118675                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10272243                   2.5000            104000.0000       115.0000
                           7.1250            103,805.74        ZZ
                           6.7500            410.93            1
                           9.9500            410.93            80
COLORADO SPRING  CO 80910  9.5750            11/17/05
0426382271                 3.6000            01/01/06          00
0426382271                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10275391                   1.5000            504000.0000       115.0000
                           7.1250            502,890.59        ZZ
                           6.7500            1739.41           1
                           9.9500            1739.41           70
DANA POINT       CA 92629  9.5750            11/11/05
0426202446                 3.6000            01/01/06          00
0426202446                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           N                 0.0000

10275569                   1.0000            239200.0000       115.0000
                           7.1250            238,629.97        ZZ
                           6.7500            769.36            1
                           9.9500            769.36            80
KEARNY           NJ 07032  9.5750            11/18/05
0426338125                 3.6000            01/01/06          00
0426338125                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     1                 0
0.0000                     05                00
                           O                 0.0000

10276033                   1.7500            259000.0000       115.0000
                           1.7500            258,452.45        ZZ
                           1.3750            925.26            1
                           9.9500            925.26            70
SAN DIEGO        CA 92128  9.5750            11/07/05
0401169735                 0.0000            01/01/06          00
0401169735                 0.0000            12/01/35          0.0000
0                          1.9000            03/01/06          03/01/06
E82/G01                    1.5250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10276503                   1.0000            80000.0000        115.0000
                           6.7500            79,809.36         ZZ
                           6.3750            257.31            1
                           9.9500            257.31            48
SAINT PAUL       MN 55117  9.5750            11/17/05
0440571222                 3.2750            01/01/06          00
1051100262                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
X75/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10276571                   1.0000            87147.0000        115.0000
                           6.3750            86,939.32         T
                           6.0000            280.30            1
                           9.9500            280.30            70
WEBB CITY        MO 64870  9.5750            11/08/05
0440564391                 0.0000            01/01/06          00
641467                     0.0000            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
253/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10276769                   1.7500            352000.0000       115.0000
                           1.7500            351,255.83        ZZ
                           1.3750            1257.50           1
                           9.9500            1257.50           80
MANTECA          CA 95336  9.5750            11/07/05
0440564888                 3.2000            01/01/06          00
63012003                   2.8250            12/01/35          0.0000
0                          3.2000            03/01/06          03/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277233                   1.5000            348000.0000       115.0000
                           7.1250            347,233.98        ZZ
                           6.7500            1201.02           2
                           9.9500            1201.02           80
PERTH AMBOY      NJ 08861  9.5750            11/16/05
0425645843                 3.6000            01/01/06          00
0425645843                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277407                   2.5000            85696.0000        115.0000
                           7.1250            85,535.93         ZZ
                           6.7500            338.60            1
                           9.9500            338.60            80
MEMPHIS          TN 38128  9.5750            11/21/05
0426144218                 3.6000            01/01/06          00
0426144218                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10277429                   1.5000            208000.0000       115.0000
                           7.1250            207,542.15        ZZ
                           6.7500            717.85            1
                           9.9500            717.85            76
HAMILTON TOWNSH  NJ 08610  9.5750            11/15/05
0426159760                 0.0000            01/01/06          00
0426159760                 0.0000            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277737                   1.5000            440000.0000       115.0000
                           6.8750            439,031.47        ZZ
                           6.5000            1518.53           1
                           9.9500            1518.53           80
SURPRISE         AZ 85379  9.5750            11/10/05
0426233862                 0.0000            01/01/06          00
0426233862                 0.0000            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277749                   1.5000            204000.0000       115.0000
                           7.1250            203,550.95        ZZ
                           6.7500            704.05            1
                           9.9500            704.05            80
ALBUQUERQUE      NM 87109  9.5750            11/14/05
0426243499                 0.0000            01/01/06          00
0426243499                 0.0000            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277771                   2.0000            63200.0000        115.0000
                           7.1250            63,071.73         ZZ
                           6.7500            233.60            1
                           9.9500            233.60            71
MILWAUKEE        WI 53216  9.5750            11/16/05
0426261921                 0.0000            01/01/06          00
0426261921                 0.0000            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277829                   1.0000            640000.0000       115.0000
                           7.0000            638,474.84        ZZ
                           6.6250            2058.49           1
                           9.9500            2058.49           46
CHICAGO          IL 60602  9.5750            11/21/05
0426329488                 0.0000            01/01/06          00
0426329488                 0.0000            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     06                00
                           O                 0.0000

10278291                   1.5000            303200.0000       115.0000
                           6.7500            302,532.60        ZZ
                           6.3750            1046.40           1
                           9.9500            1046.40           80
WYOMING          MN 55092  9.5750            11/15/05
0440662187                 3.2750            01/01/06          00
1051002645                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
X75/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10278303                   1.7500            297500.0000       115.0000
                           1.7500            296,871.05        ZZ
                           1.3750            1062.80           1
                           9.9500            1062.80           80
LAS VEGAS        NV 89113  9.5750            11/10/05
0440553865                 4.1500            01/01/06          00
3342000995                 3.7750            12/01/35          0.0000
0                          4.1500            03/01/06          03/01/06
N67/R18                    3.7750            01/01/07          01/01/07
15                         4.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10278311                   1.7500            550000.0000       115.0000
                           1.7500            548,837.24        ZZ
                           1.3750            1964.84           1
                           9.9500            1964.84           75
SUNNYVALE        CA 94087  9.5750            11/09/05
0440581056                 3.6500            01/01/06          00
51056723                   3.2750            12/01/35          0.0000
0                          3.6500            03/01/06          03/01/06
E23/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10278321                   2.7500            86400.0000        115.0000
                           2.7500            86,245.28         T
                           2.3750            352.72            1
                           9.9500            352.72            90
LEESBURG         FL 34748  9.5750            11/17/05
0440553857                 3.9000            01/01/06          11
3253006662                 3.5250            12/01/35          25.0000
0                          3.9000            03/01/06          03/01/06
N67/R18                    3.5250            01/01/07          01/01/07
15                         3.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10278541                   1.0000            560000.0000       115.0000
                           6.3750            558,665.49        ZZ
                           6.0000            1801.18           1
                           9.9500            1801.18           80
WEST HOLLYWOOD   CA 90069  9.5750            11/16/05
0440578664                 2.9500            01/01/06          00
91007987                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     06                00
                           O                 0.0000

10278767                   1.0000            136500.0000       115.0000
                           6.6250            136,174.71        ZZ
                           6.2500            439.04            1
                           9.9500            439.04            65
HAMMONTON        NJ 08037  9.5750            11/11/05
0440571818                 0.0000            01/01/06          00
1055225                    0.0000            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
T61/G01                    2.8250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10278937                   1.0000            572000.0000       115.0000
                           6.3750            570,636.89        ZZ
                           6.0000            1839.78           1
                           9.9500            1839.78           80
MOUNTAIN LAKES   NJ 07046  9.5750            11/22/05
0426394417                 2.9500            01/01/06          00
0426394417                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10279059                   1.0000            263000.0000       115.0000
                           6.7500            262,373.26        ZZ
                           6.3750            845.91            1
                           9.9500            845.91            72
PISCATAWAY       NJ 08854  9.5750            11/15/05
0425899044                 3.3000            01/01/06          00
0425899044                 2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E22/G01                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10279163                   1.5000            100000.0000       115.0000
                           7.1250            99,779.88         ZZ
                           6.7500            345.12            1
                           9.9500            345.12            25
EAST HANOVER     NJ 07836  9.5750            11/22/05
0426144309                 3.6000            01/01/06          00
0426144309                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10279573                   1.5000            92000.0000        115.0000
                           7.1250            91,797.49         ZZ
                           6.7500            317.51            1
                           9.9500            317.51            79
MILWAUKEE        WI 53209  9.5750            11/17/05
0426327953                 3.6000            01/01/06          00
0426327953                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10279581                   2.5000            56600.0000        115.0000
                           7.1250            56,494.28         ZZ
                           6.7500            223.64            1
                           9.9500            223.64            77
HUNTSVILLE       AL 35811  9.5750            11/22/05
0426336046                 3.6000            01/01/06          00
0426336046                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10280217                   1.0000            140000.0000       115.0000
                           6.3750            139,666.37        T
                           6.0000            450.30            1
                           9.9500            450.30            79
OREM             UT 84057  9.5750            11/15/05
0440708584                 2.9500            01/01/06          00
42012452                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10280233                   1.0000            212000.0000       115.0000
                           6.8750            211,494.79        ZZ
                           6.5000            681.88            1
                           9.9500            681.88            70
OCOEE            FL 34761  9.5750            11/19/05
0440581205                 3.4000            01/01/06          00
1051002543                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10280255                   1.0000            300000.0000       115.0000
                           6.7500            299,491.43        ZZ
                           6.3750            758.57            1
                           9.9500            758.57            80
SALIDA           CA 95368  9.5750            11/11/05
0440613370                 3.3250            01/01/06          00
61022239                   2.9500            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     05                00
                           O                 0.0000

10280635                   1.3650            576000.0000       115.0000
                           7.2500            573,755.63        ZZ
                           6.8750            1950.79           1
                           9.9500            1950.79           80
STAMFORD         CT 06903  9.5750            11/10/05
0440564524                 3.7750            01/01/06          00
3274034521                 3.4000            12/01/35          0.0000
0                          3.7750            01/01/06          02/01/06
N67/R18                    3.4000            01/01/07          01/01/07
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5850                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10280775                   1.5000            165200.0000       115.0000
                           7.1250            164,836.36        ZZ
                           6.7500            570.14            1
                           9.9500            570.14            70
JERSEY CITY      NJ 07304  9.5750            11/23/05
0425963220                 3.6000            01/01/06          00
0425963220                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10281233                   1.0000            244300.0000       115.0000
                           6.3750            243,717.81        ZZ
                           6.0000            785.77            1
                           9.9500            785.77            70
CITRUS HEIGHTS   CA 95621  9.5750            11/11/05
0426412847                 2.9500            01/01/06          00
0426412847                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10281251                   2.0000            54000.0000        115.0000
                           7.1250            53,890.41         T
                           6.7500            199.59            1
                           9.9500            199.59            90
COLUMBIA         SC 29201  9.5750            11/23/05
0426447686                 3.6000            01/01/06          04
0426447686                 3.2250            12/01/35          25.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     1                 0
0.0000                     06                00
                           O                 0.0000

10281687                   1.0000            880000.0000       115.0000
                           6.1250            878,508.20        ZZ
                           5.7500            2225.13           1
                           9.9500            2225.13           73
LA MESA          CA 91941  9.5750            11/14/05
0440702066                 2.6500            01/01/06          00
11038019                   2.2750            12/01/45          0.0000
0                          2.6500            01/01/06          02/01/06
E23/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    1                 0
0.0000                     05                00
                           O                 0.0000

10281975                   1.7500            370400.0000       115.0000
                           7.5000            369,616.94        ZZ
                           7.1250            1323.23           1
                           9.9500            1323.23           80
SUNNYVALE        CA 94085  9.5750            11/02/05
0440567006                 4.0250            01/01/06          00
3347004073                 3.6500            12/01/35          0.0000
0                          4.0250            01/01/06          02/01/06
N67/R18                    3.6500            01/01/07          01/01/07
15                         4.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     01                00
                           O                 0.0000

10282227                   1.5000            141600.0000       115.0000
                           7.0000            141,288.31        ZZ
                           6.6250            488.69            1
                           9.9500            488.69            80
WATERLOO         IA 50702  9.5750            11/22/05
0426436093                 3.5000            01/01/06          00
0426436093                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282263                   2.5000            121000.0000       115.0000
                           7.1250            120,773.98        ZZ
                           6.7500            478.10            1
                           9.9500            478.10            80
PUEBLO           CO 81004  9.5750            11/28/05
0424998706                 3.6000            01/01/06          00
0424998706                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     2                 0
0.0000                     05                00
                           N                 0.0000

10282265                   3.0000            86250.0000        115.0000
                           7.1250            86,102.00         ZZ
                           6.7500            363.63            2
                           9.9500            363.63            75
PUEBLO           CO 81003  9.5750            11/28/05
0425005931                 3.6000            01/01/06          00
0425005931                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6000                     5                 0
0.0000                     05                00
                           N                 0.0000

10282267                   2.5000            137600.0000       115.0000
                           7.1250            137,342.98        ZZ
                           6.7500            543.69            1
                           9.9500            543.69            80
PUEBLO WEST      CO 81007  9.5750            11/28/05
0425006020                 3.6000            01/01/06          00
0425006020                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     2                 0
0.0000                     05                00
                           N                 0.0000

10282295                   2.5000            99000.0000        115.0000
                           7.1250            98,815.08         ZZ
                           6.7500            391.17            1
                           9.9500            391.17            79
PUEBLO           CO 81003  9.5750            11/28/05
0425573391                 3.6000            01/01/06          00
0425573391                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     2                 0
0.0000                     05                00
                           N                 0.0000

10282365                   1.0000            112000.0000       115.0000
                           6.7500            111,733.09        ZZ
                           6.3750            360.24            1
                           9.9500            360.24            86
MILWAUKEE        WI 53223  9.5750            11/22/05
0425950847                 3.3000            01/01/06          04
0425950847                 2.9250            12/01/35          25.0000
0                          3.3000            01/01/06          02/01/06
E22/G01                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282421                   1.5000            44900.0000        115.0000
                           7.1250            44,801.17         ZZ
                           6.7500            154.96            1
                           9.9500            154.96            53
CROSBY           TX 77523  9.5750            11/23/05
0426078960                 3.6000            01/01/06          00
0426078960                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     03                00
                           N                 0.0000

10282735                   3.0000            237500.0000       115.0000
                           7.1250            237,092.44        ZZ
                           6.7500            1001.31           1
                           9.9500            1001.31           95
LANSING          KS 66043  9.5750            11/22/05
0426376380                 3.6000            01/01/06          04
0426376380                 3.2250            12/01/35          30.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10283487                   1.7500            360350.0000       115.0000
                           1.7500            359,588.18        T
                           1.3750            1287.33           1
                           9.9500            1287.33           80
RANCHO CORDOVA   CA 95742  9.5750            11/11/05
0440614410                 0.0000            01/01/06          00
63012424                   0.0000            12/01/35          0.0000
0                          3.3500            03/01/06          03/01/06
E23/G01                    2.9750            01/01/07          01/01/07
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10283495                   1.0000            650000.0000       115.0000
                           6.7500            648,898.11        ZZ
                           6.3750            1643.56           1
                           9.9500            1643.56           74
ORANGE           CA 92869  9.5750            11/11/05
0440596427                 3.2750            01/01/06          00
62017116                   2.9000            12/01/45          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    5                 0
0.0000                     05                00
                           O                 0.0000

10284875                   2.5000            280000.0000       115.0000
                           7.1250            279,476.99        ZZ
                           6.7500            1106.34           1
                           9.9500            1106.34           85
MIDDLESEX        NJ 08846  9.5750            11/23/05
0426262671                 3.6000            01/01/06          04
0426262671                 3.2250            12/01/35          12.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10284887                   1.5000            276000.0000       115.0000
                           6.6250            275,392.47        ZZ
                           6.2500            952.53            1
                           9.9500            952.53            80
BRADENTON        FL 34203  9.5750            11/23/05
0426269981                 3.1000            01/01/06          00
0426269981                 2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
E22/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     03                00
                           O                 0.0000

10285065                   1.5000            102400.0000       115.0000
                           7.1250            102,174.60        ZZ
                           6.7500            353.40            1
                           9.9500            353.40            80
ST.  MATTHEWS    SC 29135  9.5750            11/23/05
0426356143                 3.6000            01/01/06          00
0426356143                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285191                   2.0000            150300.0000       115.0000
                           7.1250            149,994.96        ZZ
                           6.7500            555.54            1
                           9.9500            555.54            90
WAUKEE           IA 50263  9.5750            11/18/05
0425963394                 3.6000            01/01/06          04
0425963394                 3.2250            12/01/35          25.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285313                   1.0000            118800.0000       115.0000
                           6.7500            118,516.89        ZZ
                           6.3750            382.11            1
                           9.9500            382.11            79
KENNESAW         GA 30144  9.5750            11/21/05
0426175303                 3.3000            01/01/06          00
0426175303                 2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E22/G01                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     2                 0
0.0000                     05                00
                           O                 0.0000

10286819                   1.5000            280000.0000       115.0000
                           7.1250            279,383.66        ZZ
                           6.7500            966.34            1
                           9.9500            966.34            80
ROSWELL          GA 30075  9.5750            11/21/05
0426309068                 3.6000            01/01/06          00
0426309068                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     03                00
                           O                 0.0000

10286861                   1.0000            453600.0000       115.0000
                           7.0000            452,519.04        ZZ
                           6.6250            1458.96           1
                           9.9500            1458.96           80
FLEMINGTON       NJ 08822  9.5750            11/30/05
0426334504                 3.5000            01/01/06          00
0426334504                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287057                   1.5000            212458.0000       115.0000
                           7.6250            211,990.33        T
                           7.2500            733.24            1
                           9.9500            733.24            78
QUEEN CREEK      AZ 85242  9.5750            11/21/05
0426429288                 4.1000            01/01/06          00
0426429288                 3.7250            12/01/35          0.0000
0                          4.1000            01/01/06          02/01/06
E22/G01                    3.7250            01/01/07          01/01/07
15                         4.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     5                 0
0.0000                     03                00
                           O                 0.0000

10287107                   1.5000            488000.0000       115.0000
                           6.1250            486,925.81        ZZ
                           5.7500            1684.19           2
                           9.9500            1684.19           80
NEWARK           NJ 07105  9.5750            11/22/05
0426176897                 2.6500            01/01/06          00
0426176897                 2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
E22/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10287127                   1.5000            471996.0000       115.0000
                           6.6250            470,957.05        ZZ
                           6.2500            1628.95           1
                           9.9500            1628.95           80
VACAVILLE        CA 95688  9.5750            11/20/05
0426199097                 3.1000            01/01/06          00
0426199097                 2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
E22/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10287129                   1.0000            332000.0000       115.0000
                           7.0000            331,208.83        ZZ
                           6.6250            1067.84           1
                           9.9500            1067.84           80
MATAWAN          NJ 07747  9.5750            11/30/05
0426202677                 3.5000            01/01/06          00
0426202677                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287215                   1.0000            356000.0000       115.0000
                           1.0000            356,000.00        ZZ
                           0.6250            1145.04           1
                           9.9500            1145.04           80
LANCASTER        CA 93536  9.5750            11/18/05
0426291878                 3.6000            02/01/06          00
0426291878                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10287285                   1.0000            354320.0000       115.0000
                           7.0000            353,475.64        ZZ
                           6.6250            1139.63           2
                           9.9500            1139.63           80
ELIZABETH        NJ 07202  9.5750            11/30/05
0426587234                 3.5000            01/01/06          00
0426587234                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287389                   1.0000            132000.0000       115.0000
                           7.0000            131,685.44        ZZ
                           6.6250            424.56            2
                           9.9500            424.56            66
ORANGE           NJ 07050  9.5750            11/23/05
0425851862                 3.5000            01/01/06          00
0425851862                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10287411                   1.3750            253600.0000       115.0000
                           7.5000            253,030.49        ZZ
                           7.1250            860.09            2
                           9.9500            860.09            80
ROSELLE          NJ 07204  9.5750            11/30/05
0425905692                 3.9750            01/01/06          00
0425905692                 3.6000            12/01/35          0.0000
0                          3.9750            01/01/06          02/01/06
E22/G01                    3.6000            01/01/07          01/01/07
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           N                 0.0000

10287883                   1.7500            344000.0000       115.0000
                           1.7500            343,272.75        ZZ
                           1.3750            1228.92           1
                           9.9500            1228.92           80
BOCA RATON       FL 33498  9.5750            11/25/05
0401184270                 0.0000            01/01/06          00
0401184270                 0.0000            12/01/35          0.0000
0                          3.3500            03/01/06          03/01/06
E82/G01                    2.9750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10288161                   1.7500            416000.0000       115.0000
                           1.7500            415,120.54        ZZ
                           1.3750            1486.13           1
                           9.9500            1486.13           80
SANTA CLARA      CA 95054  9.5750            11/09/05
0440667657                 3.6500            01/01/06          00
63012179                   3.2750            12/01/35          0.0000
0                          3.6500            03/01/06          03/01/06
E23/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     09                00
                           O                 0.0000

10288321                   2.5000            421950.0000       115.0000
                           6.8750            421,161.85        ZZ
                           6.5000            1667.21           1
                           9.9500            1667.21           80
COPPEROPOLIS     CA 95228  9.5750            11/07/05
0440667079                 3.4000            01/01/06          00
63011731                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10288347                   3.0000            227900.0000       115.0000
                           6.7500            227,508.91        ZZ
                           6.3750            960.84            1
                           9.9500            960.84            95
MIAMI            FL 33189  9.5750            11/16/05
0440676195                 0.0000            01/01/06          19
643099                     0.0000            12/01/35          30.0000
0                          3.2750            01/01/06          02/01/06
253/G01                    2.9000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289127                   2.5000            208000.0000       115.0000
                           7.1250            207,611.48        ZZ
                           6.7500            821.85            1
                           9.9500            821.85            80
HAMDEN           CT 06606  9.5750            12/01/05
0426526026                 3.6000            01/01/06          00
0426526026                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     2                 0
0.0000                     05                00
                           N                 0.0000

10289137                   1.5000            167400.0000       115.0000
                           6.8750            167,031.52        ZZ
                           6.5000            577.73            1
                           9.9500            577.73            63
KISSIMMEE        FL 34746  9.5750            12/01/05
0426544482                 3.4000            01/01/06          00
0426544482                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     03                00
                           N                 0.0000

10290437                   1.0000            430000.0000       115.0000
                           6.8750            429,271.05        ZZ
                           6.5000            1087.28           1
                           9.9500            1087.28           75
CHICO            CA 95973  9.5750            11/23/05
0440675676                 3.4000            01/01/06          00
63012227                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10292669                   2.5000            123300.0000       115.0000
                           2.5000            123,300.00        ZZ
                           2.1250            487.18            1
                           9.9500            487.18            90
ATHENS           GA 30606  9.5750            11/28/05
0425968831                 3.6000            02/01/06          04
0425968831                 3.2250            01/01/36          25.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10292713                   1.5000            84600.0000        115.0000
                           7.1250            84,413.78         ZZ
                           6.7500            291.97            1
                           9.9500            291.97            80
ROSWELL          NM 88203  9.5750            11/23/05
0426114021                 3.6000            01/01/06          00
0426114021                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10292947                   1.0000            372000.0000       115.0000
                           1.0000            372,000.00        ZZ
                           0.6250            1196.50           1
                           9.9500            1196.50           80
REDMOND          WA 98052  9.5750            12/01/05
0426524906                 3.3000            02/01/06          00
0426524906                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293241                   0.9900            277000.0000       115.0000
                           6.3750            276,338.86        ZZ
                           6.0000            889.67            1
                           9.9500            889.67            56
WHITTIER         CA 90605  9.5750            11/01/05
0440613214                 2.9500            01/01/06          00
3318006261                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
N67/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293649                   1.0000            512000.0000       115.0000
                           6.7500            510,779.88        ZZ
                           6.3750            1646.79           1
                           9.9500            1646.79           80
CHASKA           MN 55318  9.5750            11/25/05
0440682086                 3.2750            01/01/06          00
1051001077                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
X75/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10293663                   1.0000            204000.0000       115.0000
                           6.8750            203,654.17        ZZ
                           6.5000            515.83            1
                           9.9500            515.83            51
SANTA MARIA      CA 93458  9.5750            11/22/05
0440684884                 3.4000            01/01/06          00
64010447                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10293741                   1.0000            478000.0000       115.0000
                           6.5000            477,189.68        ZZ
                           6.1250            1208.65           1
                           9.9500            1208.65           64
ESCONDIDO        CA 92026  9.5750            11/14/05
0440680114                 3.0750            01/01/06          00
11038356                   2.7000            12/01/45          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10293947                   3.0000            360000.0000       115.0000
                           6.8750            359,382.23        ZZ
                           6.5000            1517.77           1
                           9.9500            1517.77           90
BAKERSFIELD      CA 93312  9.5750            11/23/05
0440706448                 0.0000            01/01/06          01
AT009781                   0.0000            12/01/35          25.0000
0                          3.4000            01/01/06          02/01/06
P59/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10294005                   3.0000            204250.0000       115.0000
                           6.8750            203,899.50        T
                           6.5000            861.13            1
                           9.9500            861.13            95
PANAMA CITY BEA  FL 32408  9.5750            11/18/05
0440694560                 3.4000            01/01/06          04
51057071                   3.0250            12/01/35          30.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4000                     1                 0
0.0000                     01                00
                           O                 0.0000

10294923                   1.9900            526500.0000       115.0000
                           7.0000            525,429.70        ZZ
                           6.6250            1943.41           1
                           9.9500            1943.41           90
WAIKOLOA         HI 96738  9.5750            11/21/05
0440662641                 3.5000            01/01/06          11
3318006572                 3.1250            12/01/35          25.0000
0                          3.5000            01/01/06          02/01/06
N67/R18                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5100                     1                 0
0.0000                     03                00
                           O                 0.0000

10294959                   1.7500            178400.0000       115.0000
                           1.7500            177,902.85        ZZ
                           1.3750            637.32            1
                           9.9500            637.32            80
NAPERVILLE       IL 60563  9.5750            11/28/05
0440656908                 3.6500            01/01/06          00
3253006498                 3.2750            12/01/35          0.0000
0                          3.6500            03/01/06          03/01/06
N67/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10294991                   1.5000            500000.0000       115.0000
                           1.5000            500,000.00        ZZ
                           1.1250            1725.60           1
                           9.9500            1725.60           44
SHORT HILLS      NJ 07078  9.5750            12/05/05
0426567665                 3.6000            02/01/06          00
0426567665                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           N                 0.0000

10294993                   1.5000            500000.0000       115.0000
                           1.5000            500,000.00        ZZ
                           1.1250            1725.60           1
                           9.9500            1725.60           46
SHORT HILLLS     NJ 07078  9.5750            12/05/05
0426567673                 3.6000            02/01/06          00
0426567673                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           N                 0.0000

10294995                   1.5000            500000.0000       115.0000
                           1.5000            500,000.00        ZZ
                           1.1250            1725.60           1
                           9.9500            1725.60           50
MILBURN          NJ 07078  9.5750            12/05/05
0426567723                 3.6000            02/01/06          00
0426567723                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           N                 0.0000

10294997                   1.5000            164000.0000       115.0000
                           7.1250            163,639.00        ZZ
                           6.7500            566.00            1
                           9.9500            566.00            53
CHARLESTON       SC 29492  9.5750            12/05/05
0426605283                 3.6000            01/01/06          00
0426605283                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     01                00
                           N                 0.0000

10295041                   1.0000            430400.0000       110.0000
                           7.0000            429,374.33        ZZ
                           6.6250            1384.34           1
                           9.9500            1384.34           80
OAKLAND GARDENS  NY 11364  9.5750            11/30/05
0425743853                 3.5000            01/01/06          00
0425743853                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     07                00
                           O                 0.0000

10295063                   1.0000            141700.0000       115.0000
                           1.0000            141,700.00        ZZ
                           0.6250            455.76            1
                           9.9500            455.76            78
MILWAUKEE        WI 53219  9.5750            11/30/05
0425882867                 3.6000            02/01/06          00
0425882867                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10295093                   1.0000            400000.0000       115.0000
                           7.1250            399,046.77        ZZ
                           6.7500            1286.56           2
                           9.9500            1286.56           80
MORRIS PLAINS    NJ 07950  9.5750            11/30/05
0426008892                 3.6000            01/01/06          00
0426008892                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10295351                   1.5000            368000.0000       115.0000
                           7.0000            367,189.96        ZZ
                           6.6250            1270.04           1
                           9.9500            1270.04           80
ELK GROVE        CA 95758  9.5750            11/30/05
0426383048                 0.0000            01/01/06          00
0426383048                 0.0000            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10295411                   1.5000            328000.0000       115.0000
                           7.1250            327,278.01        ZZ
                           6.7500            1131.99           2
                           9.9500            1131.99           80
ELIZABETH        NJ 07201  9.5750            11/30/05
0426432316                 3.6000            01/01/06          00
0426432316                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295433                   1.0000            640500.0000       115.0000
                           6.3750            638,973.65        ZZ
                           6.0000            2060.10           1
                           9.9500            2060.10           70
SUMMERLAND KEY   FL 33042  9.5750            11/30/05
0426452090                 2.9500            01/01/06          00
0426452090                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10295487                   3.0000            106200.0000       115.0000
                           3.0000            106,200.00        ZZ
                           2.6250            447.74            1
                           9.9500            447.74            90
BELVIDERE        NC 27919  9.5750            11/30/05
0426505418                 3.6000            02/01/06          04
0426505418                 3.2250            01/01/36          25.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297037                   1.0000            350000.0000       115.0000
                           6.3750            349,165.93        ZZ
                           6.0000            1125.74           1
                           9.9500            1125.74           27
SAN DIEGO        CA 92107  9.5750            11/14/05
0440686467                 2.8750            01/01/06          00
11038164                   2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E23/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10297305                   1.0000            496000.0000       115.0000
                           6.8750            495,159.16        ZZ
                           6.5000            1254.17           1
                           9.9500            1254.17           80
PLAYA VISTA      CA 90094  9.5750            11/23/05
0440688174                 3.4000            01/01/06          00
63012547                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     01                00
                           O                 0.0000

10297307                   2.0000            202400.0000       115.0000
                           2.0000            202,400.00        ZZ
                           1.6250            612.92            1
                           11.9500           612.92            80
NEW HOPE         MN 55427  11.5750           12/02/05
0440695559                 0.0000            02/01/06          00
7441FS                     0.0000            01/01/36          0.0000
0                          3.6750            04/01/06          04/01/06
P48/G01                    3.3000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10297559                   0.9900            161000.0000       115.0000
                           6.8750            160,615.73        ZZ
                           6.5000            517.10            1
                           9.9500            517.10            69
UPPER MARLBORO   MD 20774  9.5750            11/14/05
0440664944                 3.4000            01/01/06          00
3274035713                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/R18                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4100                     2                 0
0.0000                     01                00
                           O                 0.0000

10297799                   1.0000            288000.0000       115.0000
                           7.0000            287,313.68        ZZ
                           6.6250            926.32            2
                           9.9500            926.32            80
BOUND BROOK      NJ 08805  9.5750            12/01/05
0426091211                 3.5000            01/01/06          00
0426091211                 3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
E22/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10297861                   1.0000            596000.0000       115.0000
                           1.0000            596,000.00        ZZ
                           0.6250            1916.97           1
                           9.9500            1916.97           80
WESTON           FL 33331  9.5750            12/06/05
0426250007                 2.8000            02/01/06          00
0426250007                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     03                00
                           O                 0.0000

10297933                   1.0000            288000.0000       115.0000
                           1.0000            288,000.00        ZZ
                           0.6250            926.32            1
                           9.9500            926.32            80
SAN JOSE         CA 95123  9.5750            11/30/05
0426336566                 3.6000            02/01/06          00
0426336566                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     01                00
                           O                 0.0000

10297967                   1.0000            347900.0000       115.0000
                           7.1250            347,070.94        ZZ
                           6.7500            1118.98           2
                           9.9500            1118.98           80
NEWARK           NJ 07104  9.5750            12/01/05
0426369757                 3.6000            01/01/06          00
0426369757                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10303205                   1.5000            97000.0000        115.0000
                           6.7500            96,786.48         ZZ
                           6.3750            334.77            1
                           9.9500            334.77            55
HELENVILLE       WI 53137  9.5750            12/02/05
0440684207                 3.2750            01/01/06          00
106389PE                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
P87/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     2                 0
0.0000                     05                00
                           N                 0.0000

10303211                   1.0000            697500.0000       115.0000
                           1.0000            697,500.00        ZZ
                           0.6250            2243.44           1
                           9.9500            2243.44           75
SANTA ANA        CA 92705  9.5750            12/01/05
0440712321                 3.2750            02/01/06          00
53001321                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
T53/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     05                00
                           O                 0.0000

10303245                   1.0000            675000.0000       115.0000
                           1.0000            675,000.00        ZZ
                           0.6250            1706.78           1
                           9.9500            1706.78           75
SAN JOSE         CA 95136  9.5750            11/30/05
0440747533                 3.4000            02/01/06          00
61022475                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303473                   1.0000            288044.0000       115.0000
                           1.0000            288,044.00        T
                           0.6250            926.46            1
                           9.9500            926.46            80
WINDERMERE       FL 34786  9.5750            12/07/05
0440683068                 3.2750            02/01/06          00
1051201000                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
R26/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     03                00
                           O                 0.0000

10303661                   1.0000            152000.0000       115.0000
                           1.0000            152,000.00        ZZ
                           0.6250            488.89            1
                           9.9500            488.89            78
LAWRENCEVILLE    GA 30045  9.5750            12/02/05
0425256120                 3.3000            02/01/06          00
0425256120                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     2                 0
0.0000                     03                00
                           O                 0.0000

10303737                   1.0000            384000.0000       115.0000
                           1.0000            384,000.00        ZZ
                           0.6250            1235.10           1
                           9.9500            1235.10           80
EAST BRUNSWICK   NJ 08816  9.5750            12/02/05
0426091567                 3.6000            02/01/06          00
0426091567                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10303775                   1.5000            224000.0000       115.0000
                           6.8750            223,506.93        ZZ
                           6.5000            773.07            1
                           9.9500            773.07            80
BUFFALO          MN 55313  9.5750            12/02/05
0426209243                 3.4000            01/01/06          00
0426209243                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303879                   2.0000            115200.0000       115.0000
                           6.6250            114,966.20        ZZ
                           6.2500            425.80            1
                           9.9500            425.80            90
KNIGHTDALE       NC 27545  9.5750            11/28/05
0426364741                 3.1000            01/01/06          04
0426364741                 2.7250            12/01/35          25.0000
0                          3.1000            01/01/06          02/01/06
E22/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10304117                   1.0000            847500.0000       115.0000
                           5.8750            845,480.36        ZZ
                           5.5000            2725.89           1
                           9.9500            2725.89           75
LADERA RANCH     CA 92694  9.5750            12/02/05
0426532255                 2.4250            01/01/06          00
0426532255                 2.0500            12/01/35          0.0000
0                          2.4250            01/01/06          02/01/06
E22/G01                    2.0500            01/01/07          01/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     1                 0
0.0000                     05                00
                           O                 0.0000

10304375                   1.3750            101400.0000       115.0000
                           1.3750            101,400.00        ZZ
                           1.0000            343.90            1
                           9.9500            343.90            67
LAND O LAKES     FL 34639  9.5750            12/06/05
0401178272                 0.0000            02/01/06          00
0401178272                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E82/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           N                 0.0000

10305279                   1.0000            232000.0000       110.0000
                           6.7500            231,447.13        ZZ
                           6.3750            746.20            1
                           9.9500            746.20            80
CAPE CORAL       FL 33991  9.5750            11/22/05
0440739233                 0.0000            01/01/06          00
37180                      0.0000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
A52/G01                    2.9000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305395                   1.0000            1000000.0000      115.0000
                           1.0000            1,000,000.00      ZZ
                           0.6250            3216.40           1
                           9.9500            3216.40           69
DANVILLE         CA 94526  9.5750            12/01/05
0440691921                 0.0000            02/01/06          00
81643                      0.0000            01/01/36          0.0000
0                          3.1750            02/01/06          02/01/06
U38/G01                    2.8000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10305813                   1.0000            427650.0000       115.0000
                           1.0000            427,650.00        ZZ
                           0.6250            1375.49           1
                           9.9500            1375.49           80
FONTANA          CA 92336  9.5750            12/01/05
0426417853                 2.9500            02/01/06          00
0426417853                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305911                   1.5000            650000.0000       115.0000
                           1.5000            650,000.00        ZZ
                           1.1250            2243.28           1
                           9.9500            2243.28           79
OCEANSIDE        CA 92056  9.5750            12/02/05
0426534715                 3.6000            02/01/06          00
0426534715                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     03                00
                           O                 0.0000

10305927                   1.0000            431960.0000       115.0000
                           1.0000            431,960.00        ZZ
                           0.6250            1389.35           1
                           9.9500            1389.35           80
RENTON           WA 98055  9.5750            12/06/05
0426568721                 3.3000            02/01/06          00
0426568721                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     03                00
                           O                 0.0000

10306077                   1.0000            147300.0000       115.0000
                           1.0000            147,300.00        ZZ
                           0.6250            473.78            2
                           9.9500            473.77            65
CRIPPLE CREEK    CO 80813  9.5750            12/06/05
0401180245                 0.0000            02/01/06          00
0401180245                 0.0000            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E82/G01                    2.5750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10306189                   3.0000            418000.0000       115.0000
                           6.8750            417,282.70        ZZ
                           6.5000            1762.30           1
                           9.9500            1762.30           95
ROSEMEAD         CA 91770  9.5750            11/17/05
0440696847                 3.4000            01/01/06          12
BB11050013AS               3.0250            12/01/35          30.0000
0                          3.4000            01/01/06          02/01/06
B98/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10306969                   3.7500            138605.0000       115.0000
                           3.7500            138,396.24        T
                           3.3750            641.90            1
                           9.9500            641.90            95
TALLAHASSEE      FL 32303  9.5750            11/22/05
0440677870                 3.4000            01/01/06          14
3274034940                 3.0250            12/01/35          30.0000
0                          3.4000            03/01/06          03/01/06
N67/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3500                     1                 0
0.0000                     01                00
                           O                 0.0000

10307101                   3.0000            179550.0000       115.0000
                           6.8750            179,241.89        ZZ
                           6.5000            756.99            1
                           9.9500            756.99            95
SHOREWOOD        IL 60431  9.5750            11/03/05
0440715159                 3.4000            01/01/06          11
05015874                   3.0250            12/01/35          30.0000
0                          3.4000            01/01/06          02/01/06
Y28/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10307131                   1.0000            428150.0000       115.0000
                           1.0000            428,150.00        ZZ
                           0.6250            1377.10           1
                           9.9500            1377.10           80
SANTA ROSA       CA 95401  9.5750            12/01/05
0440699296                 3.4000            02/01/06          00
62017334                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307247                   1.7500            384250.0000       115.0000
                           1.7500            384,250.00        T
                           1.3750            1372.71           1
                           9.9500            1372.71           72
WEST SACRAMENTO  CA 95691  9.5750            12/01/05
0440696722                 3.3500            02/01/06          00
63012211                   2.9750            01/01/36          0.0000
0                          3.3500            04/01/06          04/01/06
E23/G01                    2.9750            02/01/07          02/01/07
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307289                   1.7500            584000.0000       115.0000
                           1.7500            584,000.00        ZZ
                           1.3750            2086.30           1
                           9.9500            2086.30           60
SAN JOSE         CA 95120  9.5750            12/01/05
0440699106                 3.6500            02/01/06          00
63012288                   3.2750            01/01/36          0.0000
0                          3.6500            04/01/06          04/01/06
E23/G01                    3.2750            02/01/07          02/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307435                   1.0000            980000.0000       115.0000
                           6.3750            972,987.95        ZZ
                           6.0000            3152.07           1
                           9.9500            3152.07           80
TEMECULA         CA 92592  9.5750            09/15/05
0440735314                 2.9000            11/01/05          00
1051215B32                 2.5250            10/01/35          0.0000
0                          2.9000            11/01/05          02/01/06
E30/G01                    2.5250            11/01/06          11/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307463                   1.7500            999999.0000       115.0000
                           1.7500            997,884.90        ZZ
                           1.3750            3572.43           1
                           9.9500            3572.43           77
RENO             NV 89511  9.5750            11/29/05
0440680007                 4.1500            01/01/06          00
1260302359                 3.7750            12/01/35          0.0000
0                          4.1500            03/01/06          03/01/06
N67/R18                    3.7750            01/01/07          01/01/07
15                         4.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10307777                   1.2500            361000.0000       115.0000
                           1.2500            361,000.00        ZZ
                           0.8750            1203.04           1
                           9.9500            1203.04           70
SAYREVILLE BORO  NJ 08859  9.5750            12/05/05
0426305934                 3.6000            02/01/06          00
0426305934                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3500                     2                 0
0.0000                     05                00
                           O                 0.0000

10307947                   1.0000            750000.0000       115.0000
                           1.0000            750,000.00        ZZ
                           0.6250            2412.30           1
                           9.9500            2412.30           75
OAKLAND          CA 94611  9.5750            12/02/05
0426194916                 3.5000            02/01/06          00
0426194916                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307949                   2.0000            264000.0000       115.0000
                           2.0000            264,000.00        ZZ
                           1.6250            975.80            1
                           9.9500            975.80            80
CHANNAHON        IL 60410  9.5750            12/05/05
0426196366                 3.6000            02/01/06          00
0426196366                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307969                   1.5000            128000.0000       115.0000
                           7.1250            127,718.25        ZZ
                           6.7500            441.75            1
                           9.9500            441.75            80
HAMILTON         NJ 08610  9.5750            12/05/05
0426392932                 3.6000            01/01/06          00
0426392932                 3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
E22/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     07                00
                           O                 0.0000

10308233                   1.0000            183500.0000       115.0000
                           1.0000            183,500.00        ZZ
                           0.6250            590.21            1
                           9.9500            590.21            37
BRICK            NJ 08723  9.5750            12/05/05
0426275830                 3.6000            02/01/06          00
0426275830                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     05                00
                           O                 0.0000

10309387                   1.0000            217000.0000       115.0000
                           6.8750            216,482.87        ZZ
                           6.5000            697.96            1
                           9.9500            697.96            70
PORT HADLOCK     WA 98339  9.5750            11/28/05
0440703528                 3.4000            01/01/06          00
1051101797                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10309403                   3.7500            242271.0000       115.0000
                           3.7500            241,540.08        T
                           3.3750            1121.99           1
                           9.9500            1121.99           90
WASHINGTON       UT 84780  9.5750            11/22/05
0440702652                 3.5000            12/01/05          04
42012198                   3.1250            11/01/35          25.0000
0                          3.5000            02/01/06          02/01/06
E23/G01                    3.1250            12/01/06          12/01/06
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10309437                   2.0000            202500.0000       110.0000
                           6.8750            202,089.02        T
                           6.5000            748.48            1
                           9.9500            748.48            90
CARROLLTON       TX 75010  9.5750            11/23/05
0440708196                 0.0000            01/01/06          04
10210                      0.0000            12/01/35          25.0000
0                          3.4000            01/01/06          02/01/06
Z54/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10310299                   1.5000            270000.0000       115.0000
                           1.5000            270,000.00        ZZ
                           1.1250            931.82            1
                           9.9500            931.82            77
TOMS RIVER       NJ 08753  9.5750            12/07/05
0426555587                 3.6000            02/01/06          00
0426555587                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310323                   1.0000            448000.0000       115.0000
                           1.0000            448,000.00        ZZ
                           0.6250            1440.95           1
                           9.9500            1440.95           80
MESA             AZ 85215  9.5750            12/06/05
0426579272                 3.3000            02/01/06          00
0426579272                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     03                00
                           O                 0.0000

10310341                   1.5000            350000.0000       115.0000
                           1.5000            350,000.00        ZZ
                           1.1250            1207.92           1
                           9.9500            1207.92           80
SANTA MARIA      CA 93458  9.5750            12/06/05
0426599049                 3.6000            02/01/06          00
0426599049                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310351                   1.5000            260000.0000       115.0000
                           1.5000            260,000.00        T
                           1.1250            897.31            1
                           9.9500            897.31            80
DAWSONVILLE      GA 30534  9.5750            12/12/05
0426610069                 3.5000            02/01/06          00
0426610069                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310393                   1.5000            232000.0000       115.0000
                           1.5000            232,000.00        ZZ
                           1.1250            800.68            1
                           9.9500            800.68            80
LAKE HOPATCONG   NJ 07849  9.5750            12/06/05
0425720349                 3.6000            02/01/06          00
0425720349                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310413                   1.0000            358000.0000       115.0000
                           1.0000            358,000.00        ZZ
                           0.6250            1151.47           1
                           9.9500            1151.47           58
JACKSON          NJ 08527  9.5750            12/06/05
0425961547                 2.9500            02/01/06          00
0425961547                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310525                   1.0000            500000.0000       115.0000
                           1.0000            500,000.00        ZZ
                           0.6250            1608.20           1
                           9.9500            1608.20           53
FAIR HAVEN       NJ 07704  9.5750            12/07/05
0426286985                 3.6000            02/01/06          00
0426286985                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310577                   1.5000            210000.0000       115.0000
                           1.5000            210,000.00        ZZ
                           1.1250            724.75            1
                           9.9500            724.75            75
PALM COAST       FL 32164  9.5750            12/07/05
0426372884                 3.3000            02/01/06          00
0426372884                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310667                   1.5000            809250.0000       110.0000
                           1.5000            809,250.00        ZZ
                           1.1250            2792.89           1
                           9.9500            2792.89           65
LOCUST VALLEY    NY 11560  9.5750            12/06/05
0426468518                 3.4000            02/01/06          00
0426468518                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310669                   1.5000            405600.0000       115.0000
                           1.5000            405,600.00        ZZ
                           1.1250            1399.81           1
                           9.9500            1399.81           80
NEPTUNE          NJ 07753  9.5750            12/06/05
0426470100                 3.6000            02/01/06          00
0426470100                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311767                   1.5000            117000.0000       115.0000
                           1.5000            117,000.00        ZZ
                           1.1250            403.79            2
                           9.9500            403.79            77
ROCHESTER        MN 55902  9.5750            12/08/05
0440712651                 3.2750            02/01/06          00
1051101762                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
X75/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10311851                   1.0000            516000.0000       115.0000
                           1.0000            516,000.00        ZZ
                           0.6250            1659.66           1
                           9.9500            1659.66           74
PLACERVILLE      CA 95667  9.5750            12/02/05
0440708790                 3.4000            02/01/06          00
62017294                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10311867                   1.7500            890000.0000       115.0000
                           1.7500            890,000.00        ZZ
                           1.3750            3179.47           1
                           9.9500            3179.47           66
FREMONT          CA 94539  9.5750            12/01/05
0440711703                 3.6500            02/01/06          00
63012608                   3.2750            01/01/36          0.0000
0                          3.6500            04/01/06          04/01/06
E23/G01                    3.2750            02/01/07          02/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10312787                   1.7500            750000.0000       115.0000
                           1.7500            750,000.00        ZZ
                           1.3750            2679.33           1
                           9.9500            2679.33           75
LAKE FOREST      IL 60045  9.5750            12/02/05
0440762912                 0.0000            02/01/06          00
85697                      0.0000            01/01/36          0.0000
0                          3.5000            04/01/06          04/01/06
E33/G01                    3.1250            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10312927                   1.0000            256000.0000       115.0000
                           1.0000            256,000.00        ZZ
                           0.6250            647.31            1
                           9.9500            647.31            64
LONG BEACH       CA 90810  9.5750            12/05/05
0440704906                 3.2500            02/01/06          00
51057312                   2.8750            01/01/46          0.0000
0                          3.2500            02/01/06          02/01/06
E23/G01                    2.8750            02/01/07          02/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10314137                   1.0000            312000.0000       115.0000
                           1.0000            312,000.00        ZZ
                           0.6250            1003.52           1
                           9.9500            1003.52           80
MIAMI            FL 33126  9.5750            12/13/05
0425736048                 3.5000            02/01/06          00
0425736048                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     06                00
                           O                 0.0000

10314221                   1.5000            200000.0000       115.0000
                           1.5000            200,000.00        ZZ
                           1.1250            690.24            1
                           9.9500            690.24            80
ATLANTA          GA 30340  9.5750            12/06/05
0426318374                 3.6000            02/01/06          00
0426318374                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314369                   1.5000            800000.0000       115.0000
                           1.5000            800,000.00        ZZ
                           1.1250            2760.96           1
                           9.9500            2760.96           64
MORGAN HILL      CA 95037  9.5750            12/06/05
0426487336                 3.5000            02/01/06          00
0426487336                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314385                   1.5000            164000.0000       115.0000
                           1.5000            164,000.00        ZZ
                           1.1250            566.00            1
                           9.9500            566.00            79
MOUNT PLEASANT   SC 29464  9.5750            12/08/05
0426498135                 3.6000            02/01/06          00
0426498135                 3.2250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     01                00
                           O                 0.0000

10314413                   1.0000            503600.0000       115.0000
                           1.0000            503,600.00        ZZ
                           0.6250            1619.78           1
                           9.9500            1619.78           78
VALLEJO          CA 94590  9.5750            12/05/05
0426524245                 3.1000            02/01/06          00
0426524245                 2.7250            01/01/36          0.0000
0                          3.1000            02/01/06          02/01/06
E22/G01                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     05                00
                           O                 0.0000

10314439                   1.5000            353600.0000       115.0000
                           1.5000            353,600.00        ZZ
                           1.1250            1220.35           1
                           9.9500            1220.35           80
POWHATAN         VA 23139  9.5750            12/08/05
0426539995                 3.5000            02/01/06          00
0426539995                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314511                   2.4900            110320.0000       115.0000
                           8.1250            110,113.59        ZZ
                           7.7500            435.32            1
                           9.9500            435.32            80
TAMARAC          FL 33319  9.5750            11/23/05
0440702181                 4.6000            01/01/06          00
3254021340                 4.2250            12/01/35          0.0000
0                          4.6000            01/01/06          02/01/06
N67/R18                    4.2250            01/01/07          01/01/07
15                         4.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1100                     1                 0
0.0000                     01                00
                           N                 0.0000

10314831                   1.0000            484000.0000       115.0000
                           1.0000            484,000.00        ZZ
                           0.6250            1223.82           1
                           9.9500            1223.82           80
CONCORD          CA 94521  9.5750            12/01/05
0440714541                 0.0000            02/01/06          00
62017296                   0.0000            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10315311                   1.5000            180000.0000       115.0000
                           1.5000            180,000.00        ZZ
                           1.1250            621.22            1
                           9.9500            621.22            80
HAMMOND          LA 70401  9.5750            12/02/05
0440765667                 0.0000            02/01/06          00
3042980                    0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
X89/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316217                   2.0000            252000.0000       115.0000
                           2.0000            252,000.00        ZZ
                           1.6250            931.44            1
                           9.9500            931.44            75
SOUTH RIVER      NJ 08882  9.5750            12/09/05
0426142121                 3.6000            02/01/06          00
0426142121                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316231                   3.0000            251750.0000       115.0000
                           3.0000            251,750.00        ZZ
                           2.6250            1061.39           1
                           9.9500            1061.39           95
ALBUQUERQUE      NM 87111  9.5750            12/06/05
0426197463                 3.1000            02/01/06          04
0426197463                 2.7250            01/01/36          30.0000
0                          3.1000            02/01/06          02/01/06
E22/G01                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1000                     2                 0
0.0000                     05                00
                           O                 0.0000

10316289                   1.0000            246000.0000       115.0000
                           1.0000            246,000.00        ZZ
                           0.6250            791.23            1
                           9.9500            791.23            78
SOUTH BEND       IN 46614  9.5750            12/09/05
0426338307                 3.4000            02/01/06          00
0426338307                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10316357                   1.5000            276000.0000       115.0000
                           1.5000            276,000.00        ZZ
                           1.1250            952.53            1
                           9.9500            952.53            79
CHICAGO          IL 60641  9.5750            12/09/05
0426416327                 3.5000            02/01/06          00
0426416327                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316409                   1.0000            100000.0000       115.0000
                           1.0000            100,000.00        ZZ
                           0.6250            321.64            1
                           9.9500            321.64            32
APPLE VALLEY     CA 92307  9.5750            12/07/05
0426463873                 3.5000            02/01/06          00
0426463873                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316415                   1.5000            650000.0000       115.0000
                           1.5000            650,000.00        ZZ
                           1.1250            2243.28           1
                           9.9500            2243.28           75
STOWE            VT 05672  9.5750            12/05/05
0426470092                 3.6000            02/01/06          00
0426470092                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316569                   1.5000            212000.0000       115.0000
                           1.5000            212,000.00        T
                           1.1250            731.65            1
                           9.9500            731.65            80
CAPE CORAL       FL 33909  9.5750            12/14/05
0426560173                 3.6000            02/01/06          00
0426560173                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316621                   1.0000            995000.0000       115.0000
                           1.0000            995,000.00        ZZ
                           0.6250            3200.31           1
                           9.9500            3200.31           65
NASHVILLE        TN 37211  9.5750            12/09/05
0426596169                 2.4250            02/01/06          00
0426596169                 2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E22/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     5                 0
0.0000                     05                00
                           O                 0.0000

10316635                   2.5000            110000.0000       115.0000
                           2.5000            110,000.00        ZZ
                           2.1250            434.63            1
                           9.9500            434.63            84
CHIPPEWA FALLS   WI 54729  9.5750            12/09/05
0426607693                 3.5000            02/01/06          04
0426607693                 3.1250            01/01/36          12.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316637                   1.5000            390000.0000       115.0000
                           1.5000            390,000.00        ZZ
                           1.1250            1345.97           1
                           9.9500            1345.97           77
ROCKLIN          CA 95765  9.5750            12/08/05
0426608337                 3.5000            02/01/06          00
0426608337                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316675                   1.5000            224000.0000       115.0000
                           1.5000            224,000.00        ZZ
                           1.1250            773.07            1
                           9.9500            773.07            70
TEMPE            AZ 85283  9.5750            12/09/05
0426679338                 3.6000            02/01/06          00
0426679338                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10316707                   1.0000            207000.0000       115.0000
                           1.0000            207,000.00        ZZ
                           0.6250            665.79            1
                           9.9500            665.79            77
ELIZABETH        CO 80107  9.5750            12/12/05
0401203039                 0.0000            02/01/06          00
0401203039                 0.0000            01/01/36          0.0000
0                          2.8250            02/01/06          02/01/06
E82/G01                    2.4500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10316715                   1.3750            349000.0000       115.0000
                           1.3750            349,000.00        ZZ
                           1.0000            1183.65           1
                           9.9500            1183.65           74
VALLEJO          CA 94591  9.5750            12/13/05
0401170725                 0.0000            02/01/06          00
0401170725                 0.0000            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E82/G01                    2.5750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10317385                   1.0000            654100.0000       115.0000
                           1.0000            654,100.00        ZZ
                           0.6250            2103.84           1
                           9.9500            2103.84           75
SUNNYVALE        CA 94087  9.5750            12/05/05
0440746626                 2.6500            02/01/06          00
63012690                   2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E23/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10317459                   1.0000            412000.0000       115.0000
                           1.0000            412,000.00        ZZ
                           0.6250            1325.15           1
                           9.9500            1325.15           80
AMERICAN CANYON  CA 94503  9.5750            12/02/05
0440746345                 3.4000            02/01/06          00
62017309                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10317703                   1.5000            520000.0000       115.0000
                           1.5000            520,000.00        ZZ
                           1.1250            1794.63           1
                           9.9500            1794.63           80
ANAHEIM          CA 92804  9.5750            12/07/05
0425913407                 2.9500            02/01/06          00
0425913407                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317937                   1.5000            96250.0000        115.0000
                           1.5000            96,250.00         ZZ
                           1.1250            332.18            1
                           9.9500            332.18            70
INWOOD           WV 25428  9.5750            12/15/05
0426536181                 3.6000            02/01/06          00
0426536181                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     09                00
                           N                 0.0000

10318025                   2.0000            94400.0000        115.0000
                           2.0000            94,400.00         T
                           1.6250            348.92            1
                           9.9500            348.92            79
TOLEDO           OH 43615  9.5750            12/15/05
0426625729                 3.6000            02/01/06          00
0426625729                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319327                   2.0000            387000.0000       115.0000
                           7.1250            385,427.83        ZZ
                           6.7500            1430.43           1
                           9.9500            1430.43           90
BERGENFIELD      NJ 07621  9.5750            10/19/05
0440752772                 3.7000            12/01/05          11
40444040                   3.3250            11/01/35          25.0000
0                          3.7000            12/01/05          02/01/06
Y65/G01                    3.3250            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319497                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           80
TUSTIN           CA 92780  9.5750            12/01/05
0440749760                 3.4000            02/01/06          00
51057092                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    1                 0
0.0000                     01                00
                           O                 0.0000

10319727                   2.5000            281250.0000       115.0000
                           2.5000            281,250.00        ZZ
                           2.1250            1111.28           1
                           9.9500            1111.28           90
EDISON           NJ 08817  9.5750            12/12/05
0426222477                 3.6000            02/01/06          04
0426222477                 3.2250            01/01/36          25.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     5                 0
0.0000                     01                00
                           O                 0.0000

10319759                   1.5000            434500.0000       115.0000
                           1.5000            434,500.00        ZZ
                           1.1250            1499.55           1
                           9.9500            1499.55           78
WINCHESTER       VA 22602  9.5750            12/12/05
0426291605                 3.5000            02/01/06          00
0426291605                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0000                    5                 0
0.0000                     03                00
                           O                 0.0000

10319873                   1.5000            500000.0000       115.0000
                           1.5000            500,000.00        ZZ
                           1.1250            1725.60           1
                           9.9500            1725.60           80
FOUNTAIN HILLS   AZ 85268  9.5750            12/07/05
0426444949                 0.0000            02/01/06          00
0426444949                 0.0000            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10319975                   1.2500            385000.0000       110.0000
                           1.2500            385,000.00        ZZ
                           0.8750            1283.02           1
                           9.9500            1283.02           70
CARMEL           NY 10512  9.5750            12/12/05
0426518676                 3.5000            02/01/06          00
0426518676                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     2                 0
0.0000                     05                00
                           O                 0.0000

10320063                   3.0000            262500.0000       115.0000
                           3.0000            262,500.00        ZZ
                           2.6250            1106.71           1
                           9.9500            1106.71           75
ANNAPOLIS        MD 21403  9.5750            12/16/05
0426576211                 3.6000            02/01/06          00
0426576211                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6000                     5                 0
0.0000                     09                00
                           N                 0.0000

10320141                   1.0000            1000000.0000      115.0000
                           1.0000            1,000,000.00      ZZ
                           0.6250            3216.40           1
                           9.9500            3216.40           63
CAREFREE         AZ 85377  9.5750            12/12/05
0426627188                 3.5000            02/01/06          00
0426627188                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320937                   1.7500            500000.0000       115.0000
                           1.7500            500,000.00        ZZ
                           1.3750            1449.17           1
                           9.9500            1449.17           75
ELK GROVE        CA 95757  9.5750            12/08/05
0440767556                 3.6500            02/01/06          00
63012640                   3.2750            01/01/46          0.0000
0                          3.6500            04/01/06          04/01/06
E23/G01                    3.2750            02/01/07          02/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    2                 0
0.0000                     05                00
                           O                 0.0000

10321001                   1.9900            116000.0000       115.0000
                           1.9900            116,000.00        ZZ
                           1.6150            428.18            1
                           9.9500            428.18            74
AMERY            WI 54001  9.5750            12/08/05
0440716439                 4.6000            02/01/06          00
3318006278                 4.2250            01/01/36          0.0000
0                          4.6000            02/01/06          02/01/06
N67/G01                    4.2250            02/01/07          02/01/07
15                         4.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6100                     5                 0
0.0000                     05                00
                           O                 0.0000

10321007                   1.7500            176000.0000       115.0000
                           1.7500            176,000.00        ZZ
                           1.3750            628.75            1
                           9.9500            628.75            80
OAK CREEK        WI 53154  9.5750            12/12/05
0440770691                 3.8000            02/01/06          00
106665                     3.4250            01/01/36          0.0000
0                          3.8000            04/01/06          04/01/06
P87/G01                    3.4250            02/01/07          02/01/07
15                         3.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0500                    2                 0
0.0000                     05                00
                           O                 0.0000

10323519                   1.0000            152800.0000       115.0000
                           1.0000            152,800.00        ZZ
                           0.6250            491.47            1
                           9.9500            491.47            80
ALBUQUERQUE      NM 87120  9.5750            12/09/05
0426138558                 2.8000            02/01/06          00
0426138558                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8000                    2                 0
0.0000                     05                00
                           O                 0.0000

10323555                   2.0000            296250.0000       115.0000
                           2.0000            296,250.00        ZZ
                           1.6250            1095.00           2
                           9.9500            1095.00           75
PERTH AMBOY      NJ 08861  9.5750            12/13/05
0426264370                 3.6000            02/01/06          00
0426264370                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323571                   1.0000            213800.0000       115.0000
                           1.0000            213,800.00        ZZ
                           0.6250            687.67            2
                           9.9500            687.67            65
FRANKLIN TWP.    NJ 08873  9.5750            12/14/05
0426291324                 3.5000            02/01/06          00
0426291324                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323579                   1.0000            260000.0000       115.0000
                           1.0000            260,000.00        T
                           0.6250            836.26            1
                           9.9500            836.26            80
SURPRISE         AZ 85379  9.5750            12/08/05
0426311114                 0.0000            02/01/06          00
0426311114                 0.0000            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10323655                   1.5000            123000.0000       115.0000
                           1.5000            123,000.00        ZZ
                           1.1250            424.50            1
                           9.9500            424.50            62
CHANDLER         AZ 85225  9.5750            12/07/05
0426423299                 3.5000            02/01/06          00
0426423299                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10323785                   1.0000            210000.0000       115.0000
                           1.0000            210,000.00        ZZ
                           0.6250            675.44            1
                           9.9500            675.44            70
MESA             AZ 85212  9.5750            12/12/05
0426504874                 3.4000            02/01/06          00
0426504874                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10323877                   1.5000            167200.0000       115.0000
                           1.5000            167,200.00        ZZ
                           1.1250            577.04            1
                           9.9500            577.04            80
HARTFORD         WI 53027  9.5750            12/13/05
0426573291                 3.5000            02/01/06          00
0426573291                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323933                   1.0000            570000.0000       115.0000
                           1.0000            570,000.00        ZZ
                           0.6250            1833.35           1
                           9.9500            1833.35           80
CATONSVILLE      MD 21228  9.5750            12/14/05
0426604013                 3.5000            02/01/06          00
0426604013                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     09                00
                           O                 0.0000

10323977                   1.5000            460000.0000       115.0000
                           1.5000            460,000.00        ZZ
                           1.1250            1587.55           1
                           9.9500            1587.55           80
VERO BEACH       FL 32963  9.5750            12/13/05
0426635116                 3.5000            02/01/06          00
0426635116                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10324049                   1.5000            360000.0000       115.0000
                           1.5000            360,000.00        ZZ
                           1.1250            1242.43           1
                           9.9500            1242.43           80
WHITING          NJ 08759  9.5750            12/13/05
0426682605                 3.6000            02/01/06          00
0426682605                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10324071                   1.0000            528000.0000       115.0000
                           1.0000            528,000.00        ZZ
                           0.6250            1698.26           1
                           9.9500            1698.26           80
SAN JOSE         CA 95118  9.5750            12/14/05
0426711743                 3.4000            02/01/06          00
0426711743                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10324491                   0.9900            792000.0000       115.0000
                           0.9900            792,000.00        ZZ
                           0.6150            2543.75           1
                           9.9500            2543.75           80
MIAMI            FL 33131  9.5750            12/12/05
0440749224                 3.8000            02/01/06          00
3253007083                 3.4250            01/01/36          0.0000
0                          3.8000            02/01/06          02/01/06
N67/R18                    3.4250            02/01/07          02/01/07
15                         3.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.8100                    1                 0
0.0000                     06                00
                           O                 0.0000

10326233                   1.5000            440000.0000       115.0000
                           1.5000            440,000.00        T
                           1.1250            1518.53           1
                           9.9500            1518.53           79
SANTA FE         NM 87501  9.5750            12/13/05
0426056545                 3.6000            02/01/06          00
0426056545                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326293                   1.0000            202400.0000       115.0000
                           1.0000            202,400.00        ZZ
                           0.6250            651.00            1
                           9.9500            651.00            77
CICERO           IL 60804  9.5750            12/15/05
0426324430                 3.4000            02/01/06          00
0426324430                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10326331                   1.0000            810000.0000       115.0000
                           1.0000            810,000.00        ZZ
                           0.6250            2605.28           1
                           9.9500            2605.28           50
CHICAGO          IL 60613  9.5750            12/15/05
0426642542                 3.3000            02/01/06          00
0426642542                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326393                   1.2500            167500.0000       115.0000
                           1.2500            167,500.00        ZZ
                           0.8750            558.20            1
                           9.9500            558.20            47
CHICO            CA 95926  9.5750            12/09/05
0426449518                 3.6000            02/01/06          00
0426449518                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326425                   1.0000            480000.0000       115.0000
                           1.0000            480,000.00        ZZ
                           0.6250            1543.87           1
                           9.9500            1543.87           80
MONTCLAIR        NJ 07043  9.5750            12/20/05
0426483459                 3.4000            02/01/06          00
0426483459                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326427                   1.5000            156800.0000       115.0000
                           1.5000            156,800.00        ZZ
                           1.1250            541.15            1
                           9.9500            541.15            80
SNELLVILLE       GA 30039  9.5750            12/13/05
0426490082                 3.5000            02/01/06          00
0426490082                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10326481                   1.5000            240000.0000       115.0000
                           1.5000            240,000.00        ZZ
                           1.1250            828.29            2
                           9.9500            828.29            80
EAST ORANGE      NJ 07017  9.5750            12/15/05
0426536421                 3.5000            02/01/06          00
0426536421                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326599                   1.5000            580000.0000       115.0000
                           1.5000            580,000.00        ZZ
                           1.1250            2001.70           1
                           9.9500            2001.70           80
LIBERTY LAKE     WA 99019  9.5750            12/12/05
0426598306                 3.5000            02/01/06          00
0426598306                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10326619                   1.5000            332000.0000       115.0000
                           1.5000            332,000.00        ZZ
                           1.1250            1145.80           1
                           9.9500            1145.80           80
LOMPOC           CA 93436  9.5750            12/13/05
0426610325                 3.6000            02/01/06          00
0426610325                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326629                   1.5000            287000.0000       115.0000
                           1.5000            287,000.00        ZZ
                           1.1250            990.50            1
                           9.9500            990.50            70
ELK GROVE        CA 95624  9.5750            12/15/05
0426616306                 3.6000            02/01/06          00
0426616306                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           N                 0.0000

10326665                   1.5000            380000.0000       115.0000
                           1.5000            380,000.00        ZZ
                           1.1250            1311.46           1
                           9.9500            1311.46           80
SEATTLE          WA 98166  9.5750            12/12/05
0426678769                 3.6000            02/01/06          00
0426678769                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326673                   3.0000            220000.0000       115.0000
                           3.0000            220,000.00        ZZ
                           2.6250            927.53            1
                           9.9500            927.53            94
LACEY TWP.       NJ 08731  9.5750            12/20/05
0426682696                 3.5000            02/01/06          04
0426682696                 3.1250            01/01/36          30.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326685                   1.0000            189000.0000       115.0000
                           1.0000            189,000.00        ZZ
                           0.6250            607.90            1
                           9.9500            607.90            76
PHOENIX          AZ 85043  9.5750            12/13/05
0426697066                 3.5000            02/01/06          00
0426697066                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     03                00
                           O                 0.0000

10326703                   1.5000            497000.0000       115.0000
                           1.5000            497,000.00        ZZ
                           1.1250            1715.25           1
                           9.9500            1715.25           70
CENTENNIAL       CO 80016  9.5750            12/20/05
0426707642                 3.6000            02/01/06          00
0426707642                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     03                00
                           N                 0.0000

10326715                   1.0000            877500.0000       115.0000
                           1.0000            877,500.00        ZZ
                           0.6250            2822.39           1
                           9.9500            2822.39           75
LAKE FOREST      CA 92679  9.5750            12/16/05
0426721171                 3.4000            02/01/06          00
0426721171                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     03                00
                           O                 0.0000

10327105                   1.7500            349600.0000       115.0000
                           1.7500            349,600.00        ZZ
                           1.3750            1248.92           1
                           9.9500            1248.92           80
CAMAS            WA 98607  9.5750            12/08/05
0440768463                 4.1500            02/01/06          00
3339003504                 3.7750            01/01/36          0.0000
0                          4.1500            04/01/06          04/01/06
N67/R18                    3.7750            02/01/07          02/01/07
15                         4.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    1                 0
0.0000                     05                00
                           O                 0.0000

10327583                   1.5000            174400.0000       115.0000
                           1.5000            174,400.00        ZZ
                           1.1250            601.89            1
                           9.9500            601.89            80
BROOKLYN PARK    MN 55428  9.5750            12/16/05
0440771806                 3.4000            02/01/06          00
2051001632                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
X75/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329101                   1.0000            119000.0000       115.0000
                           1.0000            119,000.00        ZZ
                           0.6250            382.75            1
                           9.9500            382.75            38
RATHDRUM         ID 83858  9.5750            12/19/05
0425748118                 3.1000            02/01/06          00
0425748118                 2.7250            01/01/36          0.0000
0                          3.1000            02/01/06          02/01/06
E22/G01                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329163                   1.5000            189890.0000       115.0000
                           1.5000            189,890.00        ZZ
                           1.1250            655.35            1
                           9.9500            655.35            70
WASHINGTON       UT 84780  9.5750            12/15/05
0426610093                 3.5000            02/01/06          00
0426610093                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10329177                   1.0000            385000.0000       115.0000
                           1.0000            385,000.00        ZZ
                           0.6250            1238.31           1
                           9.9500            1238.31           80
ISELIN           NJ 08830  9.5750            12/21/05
0426617551                 3.5000            02/01/06          00
0426617551                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329197                   1.5000            225250.0000       115.0000
                           1.5000            225,250.00        ZZ
                           1.1250            777.38            1
                           9.9500            777.38            85
HARTFORD         WI 53027  9.5750            12/16/05
0426627519                 3.6000            02/01/06          04
0426627519                 3.2250            01/01/36          12.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329227                   1.0000            596250.0000       115.0000
                           1.0000            596,250.00        ZZ
                           0.6250            1917.78           1
                           9.9500            1917.78           75
MORGAN HILL      CA 95037  9.5750            12/16/05
0426652392                 2.5500            02/01/06          00
0426652392                 2.1750            01/01/36          0.0000
0                          2.5500            02/01/06          02/01/06
E22/G01                    2.1750            02/01/07          02/01/07
15                         2.5500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5500                     1                 0
0.0000                     03                00
                           O                 0.0000

10329359                   1.0000            913000.0000       115.0000
                           1.0000            913,000.00        ZZ
                           0.6250            2936.57           1
                           9.9500            2936.57           63
CORONA           CA 92883  9.5750            12/14/05
0426174306                 3.3000            02/01/06          00
0426174306                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329403                   1.5000            488000.0000       115.0000
                           1.5000            488,000.00        ZZ
                           1.1250            1684.19           1
                           9.9500            1684.19           80
NEPTUNE TWP      NJ 07756  9.5750            12/16/05
0426304473                 3.6000            02/01/06          00
0426304473                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329413                   1.0000            178000.0000       115.0000
                           1.0000            178,000.00        ZZ
                           0.6250            572.52            1
                           9.9500            572.52            66
GIBSONVILLE      NC 27249  9.5750            12/15/05
0426327946                 3.5000            02/01/06          00
0426327946                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329421                   1.0000            312800.0000       115.0000
                           1.0000            312,800.00        ZZ
                           0.6250            1006.09           1
                           9.9500            1006.09           80
NORTH BERGEN     NJ 07047  9.5750            12/21/05
0426356341                 3.5000            02/01/06          00
0426356341                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329627                   1.5000            198000.0000       115.0000
                           1.5000            198,000.00        ZZ
                           1.1250            683.34            1
                           9.9500            683.34            77
BROWNSVILLE      CA 95919  9.5750            12/13/05
0426545653                 3.5000            02/01/06          00
0426545653                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329681                   1.0000            399000.0000       115.0000
                           1.0000            399,000.00        T
                           0.6250            1283.34           1
                           9.9500            1283.34           70
OCEAN CITY       MD 21842  9.5750            12/21/05
0426583209                 3.6000            02/01/06          00
0426583209                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     2                 0
0.0000                     08                00
                           O                 0.0000

10329683                   1.5000            286400.0000       115.0000
                           1.5000            286,400.00        ZZ
                           1.1250            988.42            1
                           9.9500            988.42            80
FORT WASHINGTON  MD 20744  9.5750            12/16/05
0426583688                 3.6000            02/01/06          00
0426583688                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     05                00
                           O                 0.0000

10330093                   1.0000            253450.0000       110.0000
                           1.0000            253,450.00        ZZ
                           0.6250            815.20            1
                           9.9500            815.20            55
CERES            CA 95307  9.5750            12/15/05
0440772648                 3.2750            02/01/06          00
1001859292                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
944/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
2.2750                     1                 0
0.0000                     05                00
                           O                 0.0000

10332473                   1.0000            390000.0000       115.0000
                           1.0000            390,000.00        T
                           0.6250            1254.39           1
                           9.9500            1254.39           75
LAVALLETTE       NJ 08735  9.5750            12/22/05
0425739463                 2.1750            02/01/06          00
0425739463                 1.8000            01/01/36          0.0000
0                          2.1750            02/01/06          02/01/06
E22/G01                    1.8000            02/01/07          02/01/07
15                         2.1750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1750                     2                 0
0.0000                     01                00
                           O                 0.0000

10332537                   1.0000            560000.0000       115.0000
                           1.0000            560,000.00        T
                           0.6250            1801.18           1
                           9.9500            1801.18           80
FORKED RIVER     NJ 08731  9.5750            12/22/05
0426177044                 3.4000            02/01/06          00
0426177044                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332637                   1.5000            374400.0000       115.0000
                           1.5000            374,400.00        ZZ
                           1.1250            1292.13           2
                           9.9500            1292.13           80
JERSEY CITY      NJ 07307  9.5750            12/16/05
0426465894                 3.6000            02/01/06          00
0426465894                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332655                   3.0000            299250.0000       115.0000
                           3.0000            299,250.00        ZZ
                           2.6250            1261.65           1
                           9.9500            1261.65           95
MIAMI GARDENS    FL 33169  9.5750            12/22/05
0426485827                 2.6500            02/01/06          04
0426485827                 2.2750            01/01/36          30.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3500                     1                 0
0.0000                     05                00
                           O                 0.0000

10332675                   1.5000            220000.0000       115.0000
                           1.5000            220,000.00        ZZ
                           1.1250            759.26            1
                           9.9500            759.26            80
BONNER SPRINGS   KS 66012  9.5750            12/14/05
0426506523                 3.3000            02/01/06          00
0426506523                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     03                00
                           O                 0.0000

10332695                   3.0000            211850.0000       115.0000
                           3.0000            211,850.00        ZZ
                           2.6250            893.17            1
                           9.9500            893.17            95
EWING            NJ 08638  9.5750            12/21/05
0426520722                 3.5000            02/01/06          04
0426520722                 3.1250            01/01/36          30.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332759                   1.5000            428000.0000       115.0000
                           1.5000            428,000.00        ZZ
                           1.1250            1477.11           1
                           9.9500            1477.11           80
CLEARLAKE OAKS   CA 95423  9.5750            12/15/05
0426596482                 3.5000            02/01/06          00
0426596482                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332797                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            1222.23           1
                           9.9500            1222.23           76
MORENO VALLEY    CA 92551  9.5750            12/15/05
0426631743                 3.5000            02/01/06          00
0426631743                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10332853                   1.0000            100000.0000       110.0000
                           1.0000            100,000.00        ZZ
                           0.6250            321.64            1
                           9.9500            321.64            80
HUDSON           NY 12534  9.5750            12/22/05
0426700480                 3.5000            02/01/06          00
0426700480                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332915                   1.5000            286000.0000       115.0000
                           1.5000            286,000.00        ZZ
                           1.1250            987.04            1
                           9.9500            987.04            65
FORT PIERCE      FL 34949  9.5750            12/22/05
0426760682                 3.3000            02/01/06          00
0426760682                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     09                00
                           N                 0.0000

10332935                   1.5000            380000.0000       115.0000
                           1.5000            380,000.00        ZZ
                           1.1250            1311.46           1
                           9.9500            1311.46           80
DES MOINES       WA 98198  9.5750            12/15/05
0426774584                 3.5000            02/01/06          00
0426774584                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10333283                   2.0000            189050.0000       115.0000
                           6.6250            189,522.20        ZZ
                           6.2500            698.77            1
                           9.9500            698.77            95
FRIDLEY          MN 55432  9.5750            08/31/05
0440838134                 0.0000            10/01/05          14
40320916                   0.0000            09/01/35          30.0000
0                          3.1000            10/01/05          02/01/06
Y65/G01                    2.7250            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10333293                   0.9900            839900.0000       115.0000
                           0.9900            839,900.00        ZZ
                           0.6150            2697.59           1
                           9.9500            2697.59           74
BALTIMORE        MD 21202  9.5750            12/15/05
0440766798                 4.1000            02/01/06          00
3274038130                 3.7250            01/01/36          0.0000
0                          4.1000            02/01/06          02/01/06
N67/R18                    3.7250            02/01/07          02/01/07
15                         4.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-3.1100                    1                 0
0.0000                     06                00
                           O                 0.0000

10333977                   1.0000            229000.0000       115.0000
                           1.0000            229,000.00        ZZ
                           0.6250            736.55            1
                           9.9500            736.55            72
SAUK CENTRE      MN 56378  9.5750            12/19/05
0440775450                 3.2750            02/01/06          00
1051003395                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
X75/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10334607                   1.0000            112000.0000       115.0000
                           1.0000            112,000.00        ZZ
                           0.6250            360.24            1
                           9.9500            360.24            80
AURORA           CO 80112  9.5750            12/19/05
0426700365                 3.5000            02/01/06          00
0426700365                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     01                00
                           O                 0.0000

10334625                   2.5000            148336.0000       115.0000
                           2.5000            148,336.00        ZZ
                           2.1250            586.11            1
                           9.9500            586.11            80
PALM COAST       FL 32164  9.5750            12/23/05
0426713525                 3.6000            02/01/06          00
0426713525                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10334669                   2.0000            86730.0000        115.0000
                           2.0000            86,730.00         ZZ
                           1.6250            320.57            1
                           9.9500            320.57            70
BRADENTON        FL 34207  9.5750            12/23/05
0426782165                 3.6000            02/01/06          00
0426782165                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     01                00
                           N                 0.0000

10334681                   1.0000            1036000.0000      115.0000
                           1.0000            1,036,000.00      ZZ
                           0.6250            3332.19           1
                           9.9500            3332.19           70
VANCOUVER        WA 98664  9.5750            12/22/05
0426844957                 3.4000            02/01/06          00
0426844957                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     03                00
                           O                 0.0000

10334737                   1.5000            507500.0000       115.0000
                           1.5000            507,500.00        ZZ
                           1.1250            1751.49           1
                           9.9500            1751.49           70
CHULA VISTA      CA 91911  9.5750            12/12/05
0426513065                 3.5000            02/01/06          00
0426513065                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10334747                   1.5000            600000.0000       115.0000
                           1.5000            600,000.00        ZZ
                           1.1250            2070.72           1
                           9.9500            2070.72           80
DOWNEY           CA 90241  9.5750            12/14/05
0426524989                 3.6000            02/01/06          00
0426524989                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334805                   1.0000            162250.0000       115.0000
                           1.0000            162,250.00        ZZ
                           0.6250            521.86            1
                           9.9500            521.86            78
NORCROSS         GA 30092  9.5750            12/19/05
0425562717                 3.5000            02/01/06          00
0425562717                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5000                    2                 0
0.0000                     05                00
                           O                 0.0000

10334811                   1.5000            366000.0000       115.0000
                           1.5000            366,000.00        ZZ
                           1.1250            1263.14           1
                           9.9500            1263.14           80
TEMECULA         CA 92592  9.5750            12/15/05
0425691003                 3.6000            02/01/06          00
0425691003                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     03                00
                           O                 0.0000

10334837                   1.0000            220000.0000       115.0000
                           1.0000            220,000.00        ZZ
                           0.6250            707.61            1
                           9.9500            707.61            70
MIDDLESEX        NJ 08846  9.5750            12/19/05
0426051074                 3.1000            02/01/06          00
0426051074                 2.7250            01/01/36          0.0000
0                          3.1000            02/01/06          02/01/06
E22/G01                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334871                   1.5000            224000.0000       115.0000
                           1.5000            224,000.00        ZZ
                           1.1250            773.07            2
                           9.9500            773.07            75
SOUTH RIVER      NJ 08882  9.5750            12/19/05
0426293932                 3.6000            02/01/06          00
0426293932                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1000                    5                 0
0.0000                     05                00
                           O                 0.0000

10334903                   1.0000            243100.0000       115.0000
                           1.0000            243,100.00        ZZ
                           0.6250            781.91            1
                           9.9500            781.91            65
SOUTH PLAINFIEL  NJ 07080  9.5750            12/19/05
0426357786                 3.5000            02/01/06          00
0426357786                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10335021                   2.0000            186000.0000       115.0000
                           2.0000            186,000.00        ZZ
                           1.6250            687.49            1
                           9.9500            687.49            79
DELANCO          NJ 08075  9.5750            12/19/05
0426626115                 3.6000            02/01/06          00
0426626115                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10335025                   1.5000            572000.0000       115.0000
                           1.5000            572,000.00        ZZ
                           1.1250            1974.09           1
                           9.9500            1974.09           80
GILBERT          AZ 85296  9.5750            12/16/05
0426628194                 3.5000            02/01/06          00
0426628194                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10335039                   1.5000            412000.0000       115.0000
                           1.5000            412,000.00        ZZ
                           1.1250            1421.90           1
                           9.9500            1421.90           80
CORONA           CA 92879  9.5750            12/15/05
0426642880                 3.6000            02/01/06          00
0426642880                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10335047                   1.5000            480000.0000       115.0000
                           1.5000            480,000.00        ZZ
                           1.1250            1656.58           1
                           9.9500            1656.58           80
LYNN             MA 01905  9.5750            12/19/05
0426649216                 3.6000            02/01/06          00
0426649216                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10335051                   1.0000            115200.0000       115.0000
                           1.0000            115,200.00        ZZ
                           0.6250            370.53            1
                           9.9500            370.53            80
ALBANY           OR 97322  9.5750            12/16/05
0426654620                 1.5500            02/01/06          00
0426654620                 1.1750            01/01/36          0.0000
0                          1.5500            02/01/06          02/01/06
E22/G01                    1.1750            02/01/07          02/01/07
15                         1.5500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5500                     2                 0
0.0000                     05                00
                           O                 0.0000

10337323                   1.0000            164000.0000       115.0000
                           1.0000            164,000.00        ZZ
                           0.6250            527.49            1
                           9.9500            527.49            80
ELLENWOOD        GA 30294  9.5750            12/20/05
0425908571                 3.5000            02/01/06          00
0425908571                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     03                00
                           O                 0.0000

10337395                   1.5000            286000.0000       115.0000
                           1.5000            286,000.00        ZZ
                           1.1250            987.04            1
                           9.9500            987.04            80
JACKSONVILLE     FL 32259  9.5750            12/21/05
0426356150                 3.5000            02/01/06          00
0426356150                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10337425                   1.5000            316000.0000       115.0000
                           1.5000            316,000.00        ZZ
                           1.1250            1090.58           2
                           9.9500            1090.58           80
PERTH AMBOY      NJ 08861  9.5750            12/20/05
0426403879                 3.6000            02/01/06          00
0426403879                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337493                   2.5000            194000.0000       115.0000
                           2.5000            194,000.00        ZZ
                           2.1250            766.53            2
                           9.9500            766.53            83
HAMDEN           CT 06514  9.5750            12/20/05
0426504379                 3.6000            02/01/06          04
0426504379                 3.2250            01/01/36          12.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337509                   1.5000            196000.0000       115.0000
                           1.5000            196,000.00        ZZ
                           1.1250            676.44            1
                           9.9500            676.44            80
HEMET            CA 92543  9.5750            12/21/05
0426528972                 3.6000            02/01/06          00
0426528972                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337639                   1.5000            248000.0000       115.0000
                           1.5000            248,000.00        ZZ
                           1.1250            855.90            1
                           9.9500            855.90            80
NORTH HIGHLANDS  CA 95660  9.5750            12/19/05
0426636650                 3.6000            02/01/06          00
0426636650                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337693                   1.5000            112000.0000       115.0000
                           1.5000            112,000.00        ZZ
                           1.1250            386.53            1
                           9.9500            386.53            80
AURORA           CO 80012  9.5750            12/20/05
0426667937                 3.5000            02/01/06          00
0426667937                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     29                00
                           O                 0.0000

10340825                   2.5000            176000.0000       115.0000
                           2.5000            176,000.00        ZZ
                           2.1250            695.41            1
                           9.9500            695.41            84
EGG HARBOR CITY  NJ 08215  9.5750            12/20/05
0426496279                 3.6000            02/01/06          04
0426496279                 3.2250            01/01/36          12.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340883                   1.5000            178400.0000       115.0000
                           1.5000            178,400.00        ZZ
                           1.1250            615.69            1
                           9.9500            615.69            80
CRETE            IL 60417  9.5750            12/22/05
0426547550                 3.6000            02/01/06          00
0426547550                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340905                   1.0000            319000.0000       115.0000
                           1.0000            319,000.00        ZZ
                           0.6250            1026.03           1
                           9.9500            1026.03           53
SCOTTSDALE       AZ 85260  9.5750            12/19/05
0426573523                 3.5000            02/01/06          00
0426573523                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     09                00
                           O                 0.0000

10340925                   1.5000            144000.0000       115.0000
                           1.5000            144,000.00        ZZ
                           1.1250            496.97            1
                           9.9500            496.97            80
EAST POINT       GA 30344  9.5750            12/16/05
0426588018                 3.6000            02/01/06          00
0426588018                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10341007                   1.0000            206000.0000       115.0000
                           1.0000            206,000.00        ZZ
                           0.6250            662.58            1
                           9.9500            662.58            75
PLYMOUTH         MA 02360  9.5750            12/22/05
0426648911                 3.5000            02/01/06          00
0426648911                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344171                   1.0000            430000.0000       115.0000
                           1.0000            430,000.00        ZZ
                           0.6250            1383.05           1
                           9.9500            1383.05           40
HUNTINGTON BEAC  CA 92646  9.5750            12/17/05
0426261814                 2.6500            02/01/06          00
0426261814                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344193                   1.5000            520000.0000       115.0000
                           1.5000            520,000.00        ZZ
                           1.1250            1794.63           1
                           9.9500            1794.63           80
SIMI VALLEY      CA 93065  9.5750            12/21/05
0426361556                 3.3000            02/01/06          00
0426361556                 2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E22/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344599                   1.5000            825000.0000       115.0000
                           1.5000            825,000.00        ZZ
                           1.1250            2847.24           1
                           9.9500            2847.24           75
RANDOLPH         NJ 07869  9.5750            12/23/05
0426743746                 3.6000            02/01/06          00
0426743746                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344767                   1.5000            309400.0000       115.0000
                           1.5000            309,400.00        ZZ
                           1.1250            1067.80           2
                           9.9500            1067.80           70
PROSPECT PARK    NJ 07508  9.5750            12/29/05
0426771291                 3.6000            02/01/06          00
0426771291                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     05                00
                           N                 0.0000

10344775                   1.0000            385000.0000       115.0000
                           1.0000            385,000.00        ZZ
                           0.6250            1238.31           1
                           9.9500            1238.31           80
FREMONT          CA 94536  9.5750            12/22/05
0426778783                 2.4250            02/01/06          00
0426778783                 2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E22/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     1                 0
0.0000                     09                00
                           O                 0.0000

10348585                   1.0000            191920.0000       115.0000
                           1.0000            191,920.00        ZZ
                           0.6250            617.29            1
                           9.9500            617.29            80
DRUMS            PA 18222  9.5750            12/30/05
0426617569                 3.6000            02/01/06          00
0426617569                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     1                 0
0.0000                     05                00
                           O                 0.0000

10348831                   1.5000            385700.0000       115.0000
                           1.5000            385,700.00        ZZ
                           1.1250            1331.13           4
                           9.9500            1331.13           70
SACRAMENTO       CA 95817  9.5750            12/23/05
0426657581                 3.6000            02/01/06          00
0426657581                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           N                 0.0000

10349059                   1.0000            650000.0000       115.0000
                           1.0000            650,000.00        T
                           0.6250            2090.66           1
                           9.9500            2090.66           79
OCEAN ISLE       NC 28469  9.5750            12/30/05
0426750949                 3.5000            02/01/06          00
0426750949                 3.1250            01/01/36          0.0000
0                          3.5000            02/01/06          02/01/06
E22/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

Total Number of Loans:     326

Total Original Balance:    111,370,437.00

Total Principal Balance:   110,983,353.34

Total Original P+I:        376,164.98

Total Current P+I:         376,164.97


Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
10094753                      0.3750                        9.5750
88361.59                      0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10112519                      0.3750                        9.5750
114591.26                     0.0500                        9.5250
7.3750                        0.0000                        9.5250
7.0000                        0.0000                        3.4500
6.9500                        0.0000                        3.4500
6.9500                        0.0000

10136875                      0.3750                        9.5750
66337.65                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7500
6.2000                        0.0000                        2.7500
6.2000                        0.0000

10157841                      0.3750                        9.5750
205346.53                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10171409                      0.3750                        9.5750
223232.43                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3500
6.8250                        0.0000                        3.3500
6.8250                        0.0000

10183931                      0.3750                        9.5750
188031.42                     0.0500                        9.5250
7.3750                        0.0000                        9.5250
7.0000                        0.0000                        3.4500
6.9500                        0.0000                        3.4500
6.9500                        0.0000

10187861                      0.3750                        9.5750
383295.38                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3500
6.8250                        0.0000                        3.3500
6.8250                        0.0000

10197887                      0.3750                        9.5750
168519.15                     0.0500                        9.5250
7.6250                        0.0000                        9.5250
7.2500                        0.0000                        2.8250
7.2000                        0.0000                        2.8250
7.2000                        0.0000

10205553                      0.3750                        9.5750
378389.10                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10212387                      0.3750                        9.5750
189759.32                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10221165                      0.3750                        9.5750
183267.70                     0.0500                        9.5250
2.1250                        0.0000                        9.5250
1.7500                        0.0000                        3.3500
1.7000                        0.0000                        3.3500
1.7000                        0.0000

10225267                      0.3750                        9.5750
494066.31                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        3.2250
1.8250                        0.0000                        3.2250
1.8250                        0.0000

10226915                      0.3750                        9.5750
775009.40                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10229345                      0.3750                        9.5750
351954.60                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10230382                      0.3750                        9.5750
498000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0250
1.3250                        0.0000                        3.0250
1.3250                        0.0000

10232594                      0.3750                        9.5750
680000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10234059                      0.3750                        9.5750
97609.98                      0.0500                        9.5250
2.1250                        0.0000                        9.5250
1.7500                        0.0000                        3.6000
1.7000                        0.0000                        3.6000
1.7000                        0.0000

10247599                      0.3750                        9.5750
428005.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10248723                      0.3750                        9.5750
117762.69                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10249261                      0.3750                        9.5750
204741.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10251653                      0.3750                        9.5750
768795.36                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9250
1.3250                        0.0000                        2.9250
1.3250                        0.0000

10252121                      0.3750                        9.5750
170735.71                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10255993                      0.3750                        9.5750
657662.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10256019                      0.3750                        9.5750
69634.64                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10256711                      0.3750                        9.5750
143577.03                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10256795                      0.3750                        9.5750
436492.32                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10257945                      0.3750                        10.3750
514665.66                     0.0500                        10.3250
6.2500                        0.0000                        10.3250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10258807                      0.3750                        9.5750
196366.80                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10263039                      0.3750                        9.5750
465586.93                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.8500
6.4500                        0.0000                        2.8500
6.4500                        0.0000

10263803                      0.3750                        9.5750
399045.28                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10265155                      0.3750                        9.5750
280230.59                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10265229                      0.3750                        9.5750
768165.05                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10265357                      0.3750                        9.5750
201119.57                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10265393                      0.3750                        9.5750
299439.64                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10265785                      0.3750                        9.5750
260370.49                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10267731                      0.3750                        9.5750
432965.75                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10267897                      0.3750                        9.5750
505592.26                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10269409                      0.3750                        9.5750
322493.50                     0.0500                        9.5250
3.7500                        0.0000                        9.5250
3.3750                        0.0000                        3.2250
3.3250                        0.0000                        3.2250
3.3250                        0.0000

10269895                      0.3750                        9.5750
195532.92                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10269971                      0.3750                        9.5750
307266.02                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10270073                      0.3750                        9.5750
407388.92                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10270229                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10270273                      0.3750                        9.5750
917807.59                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10270571                      0.3750                        9.5750
240924.46                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10270655                      0.3750                        9.5750
171613.74                     0.0500                        9.5250
7.5000                        0.0000                        9.5250
7.1250                        0.0000                        3.6500
7.0750                        0.0000                        3.6500
7.0750                        0.0000

10270863                      0.3750                        9.5750
494818.00                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270919                      0.3750                        9.5750
375796.74                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10271001                      0.3750                        9.5750
224494.71                     0.0500                        9.5250
7.5000                        0.0000                        9.5250
7.1250                        0.0000                        3.6500
7.0750                        0.0000                        3.6500
7.0750                        0.0000

10271135                      0.3750                        9.5750
260838.38                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10271233                      0.3750                        9.5750
634812.03                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1250
6.5750                        0.0000                        3.1250
6.5750                        0.0000

10271347                      0.3750                        9.5750
246910.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10271441                      0.3750                        9.5750
415008.65                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10271939                      0.3750                        9.5750
316045.05                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10272243                      0.3750                        9.5750
103805.74                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10275391                      0.3750                        9.5750
502890.59                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10275569                      0.3750                        9.5750
238629.97                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10276033                      0.3750                        9.5750
258452.45                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        1.4750
1.3250                        0.0000                        1.4750
1.3250                        0.0000

10276503                      0.3750                        9.5750
79809.36                      0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10276571                      0.3750                        9.5750
86939.32                      0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10276769                      0.3750                        9.5750
351255.83                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.7750
1.3250                        0.0000                        2.7750
1.3250                        0.0000

10277233                      0.3750                        9.5750
347233.98                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10277407                      0.3750                        9.5750
85535.93                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10277429                      0.3750                        9.5750
207542.15                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10277737                      0.3750                        9.5750
439031.47                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10277749                      0.3750                        9.5750
203550.95                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10277771                      0.3750                        9.5750
63071.73                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10277829                      0.3750                        9.5750
638474.84                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10278291                      0.3750                        9.5750
302532.60                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10278303                      0.3750                        9.5750
296871.05                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.7250
1.3250                        0.0000                        3.7250
1.3250                        0.0000

10278311                      0.3750                        9.5750
548837.24                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10278321                      0.3750                        9.5750
86245.28                      0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        3.4750
2.3250                        0.0000                        3.4750
2.3250                        0.0000

10278541                      0.3750                        9.5750
558665.49                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10278767                      0.3750                        9.5750
136174.71                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10278937                      0.3750                        9.5750
570636.89                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10279059                      0.3750                        9.5750
262373.26                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10279163                      0.3750                        9.5750
99779.88                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10279573                      0.3750                        9.5750
91797.49                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10279581                      0.3750                        9.5750
56494.28                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10280217                      0.3750                        9.5750
139666.37                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280233                      0.3750                        9.5750
211494.79                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10280255                      0.3750                        9.5750
299491.43                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10280635                      0.3750                        9.5750
573755.63                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3500
6.8250                        0.0000                        3.3500
6.8250                        0.0000

10280775                      0.3750                        9.5750
164836.36                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10281233                      0.3750                        9.5750
243717.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10281251                      0.3750                        9.5750
53890.41                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10281687                      0.3750                        9.5750
878508.20                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10281975                      0.3750                        9.5750
369616.94                     0.0500                        9.5250
7.5000                        0.0000                        9.5250
7.1250                        0.0000                        3.6000
7.0750                        0.0000                        3.6000
7.0750                        0.0000

10282227                      0.3750                        9.5750
141288.31                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10282263                      0.3750                        9.5750
120773.98                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10282265                      0.3750                        9.5750
86102.00                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10282267                      0.3750                        9.5750
137342.98                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10282295                      0.3750                        9.5750
98815.08                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10282365                      0.3750                        9.5750
111733.09                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10282421                      0.3750                        9.5750
44801.17                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10282735                      0.3750                        9.5750
237092.44                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10283487                      0.3750                        9.5750
359588.18                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9250
1.3250                        0.0000                        2.9250
1.3250                        0.0000

10283495                      0.3750                        9.5750
648898.11                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10284875                      0.3750                        9.5750
279476.99                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10284887                      0.3750                        9.5750
275392.47                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10285065                      0.3750                        9.5750
102174.60                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10285191                      0.3750                        9.5750
149994.96                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10285313                      0.3750                        9.5750
118516.89                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10286819                      0.3750                        9.5750
279383.66                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10286861                      0.3750                        9.5750
452519.04                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10287057                      0.3750                        9.5750
211990.33                     0.0500                        9.5250
7.6250                        0.0000                        9.5250
7.2500                        0.0000                        3.6750
7.2000                        0.0000                        3.6750
7.2000                        0.0000

10287107                      0.3750                        9.5750
486925.81                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10287127                      0.3750                        9.5750
470957.05                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10287129                      0.3750                        9.5750
331208.83                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10287215                      0.3750                        9.5750
356000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10287285                      0.3750                        9.5750
353475.64                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10287389                      0.3750                        9.5750
131685.44                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10287411                      0.3750                        9.5750
253030.49                     0.0500                        9.5250
7.5000                        0.0000                        9.5250
7.1250                        0.0000                        3.5500
7.0750                        0.0000                        3.5500
7.0750                        0.0000

10287883                      0.3750                        9.5750
343272.75                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9250
1.3250                        0.0000                        2.9250
1.3250                        0.0000

10288161                      0.3750                        9.5750
415120.54                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10288321                      0.3750                        9.5750
421161.85                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10288347                      0.3750                        9.5750
227508.91                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10289127                      0.3750                        9.5750
207611.48                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10289137                      0.3750                        9.5750
167031.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290437                      0.3750                        9.5750
429271.05                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10292669                      0.3750                        9.5750
123300.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.1750
2.0750                        0.0000                        3.1750
2.0750                        0.0000

10292713                      0.3750                        9.5750
84413.78                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10292947                      0.3750                        9.5750
372000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10293241                      0.3750                        9.5750
276338.86                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10293649                      0.3750                        9.5750
510779.88                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10293663                      0.3750                        9.5750
203654.17                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10293741                      0.3750                        9.5750
477189.68                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10293947                      0.3750                        9.5750
359382.23                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10294005                      0.3750                        9.5750
203899.50                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10294923                      0.3750                        9.5750
525429.70                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10294959                      0.3750                        9.5750
177902.85                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10294991                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10294993                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10294995                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10294997                      0.3750                        9.5750
163639.00                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10295041                      0.3750                        9.5750
429374.33                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10295063                      0.3750                        9.5750
141700.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10295093                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10295351                      0.3750                        9.5750
367189.96                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10295411                      0.3750                        9.5750
327278.01                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10295433                      0.3750                        9.5750
638973.65                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10295487                      0.3750                        9.5750
106200.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        3.1750
2.5750                        0.0000                        3.1750
2.5750                        0.0000

10297037                      0.3750                        9.5750
349165.93                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10297305                      0.3750                        9.5750
495159.16                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10297307                      0.3750                        11.5750
202400.00                     0.0500                        11.5250
2.0000                        0.0000                        11.5250
1.6250                        0.0000                        3.2500
1.5750                        0.0000                        3.2500
1.5750                        0.0000

10297559                      0.3750                        9.5750
160615.73                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10297799                      0.3750                        9.5750
287313.68                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10297861                      0.3750                        9.5750
596000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10297933                      0.3750                        9.5750
288000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10297967                      0.3750                        9.5750
347070.94                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10303205                      0.3750                        9.5750
96786.48                      0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10303211                      0.3750                        9.5750
697500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10303245                      0.3750                        9.5750
675000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10303473                      0.3750                        9.5750
288044.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10303661                      0.3750                        9.5750
152000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10303737                      0.3750                        9.5750
384000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10303775                      0.3750                        9.5750
223506.93                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10303879                      0.3750                        9.5750
114966.20                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10304117                      0.3750                        9.5750
845480.36                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        2.0000
5.4500                        0.0000                        2.0000
5.4500                        0.0000

10304375                      0.3750                        9.5750
101400.00                     0.0500                        9.5250
1.3750                        0.0000                        9.5250
1.0000                        0.0000                        2.9000
0.9500                        0.0000                        2.9000
0.9500                        0.0000

10305279                      0.3750                        9.5750
231447.13                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10305395                      0.3750                        9.5750
1000000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7500
0.5750                        0.0000                        2.7500
0.5750                        0.0000

10305813                      0.3750                        9.5750
427650.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10305911                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10305927                      0.3750                        9.5750
431960.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10306077                      0.3750                        9.5750
147300.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10306189                      0.3750                        9.5750
417282.70                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10306969                      0.3750                        9.5750
138396.24                     0.0500                        9.5250
3.7500                        0.0000                        9.5250
3.3750                        0.0000                        2.9750
3.3250                        0.0000                        2.9750
3.3250                        0.0000

10307101                      0.3750                        9.5750
179241.89                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10307131                      0.3750                        9.5750
428150.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10307247                      0.3750                        9.5750
384250.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9250
1.3250                        0.0000                        2.9250
1.3250                        0.0000

10307289                      0.3750                        9.5750
584000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10307435                      0.3750                        9.5750
972987.95                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10307463                      0.3750                        9.5750
997884.90                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.7250
1.3250                        0.0000                        3.7250
1.3250                        0.0000

10307777                      0.3750                        9.5750
361000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.1750
0.8250                        0.0000                        3.1750
0.8250                        0.0000

10307947                      0.3750                        9.5750
750000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10307949                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10307969                      0.3750                        9.5750
127718.25                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10308233                      0.3750                        9.5750
183500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10309387                      0.3750                        9.5750
216482.87                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10309403                      0.3750                        9.5750
241540.08                     0.0500                        9.5250
3.7500                        0.0000                        9.5250
3.3750                        0.0000                        3.0750
3.3250                        0.0000                        3.0750
3.3250                        0.0000

10309437                      0.3750                        9.5750
202089.02                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10310299                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10310323                      0.3750                        9.5750
448000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10310341                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10310351                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10310393                      0.3750                        9.5750
232000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10310413                      0.3750                        9.5750
358000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10310525                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10310577                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10310667                      0.3750                        9.5750
809250.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10310669                      0.3750                        9.5750
405600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10311767                      0.3750                        9.5750
117000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10311851                      0.3750                        9.5750
516000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10311867                      0.3750                        9.5750
890000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10312787                      0.3750                        9.5750
750000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0750
1.3250                        0.0000                        3.0750
1.3250                        0.0000

10312927                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8250
0.5750                        0.0000                        2.8250
0.5750                        0.0000

10314137                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10314221                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10314369                      0.3750                        9.5750
800000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10314385                      0.3750                        9.5750
164000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10314413                      0.3750                        9.5750
503600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6750
0.5750                        0.0000                        2.6750
0.5750                        0.0000

10314439                      0.3750                        9.5750
353600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10314511                      0.3750                        9.5750
110113.59                     0.0500                        9.5250
8.1250                        0.0000                        9.5250
7.7500                        0.0000                        4.1750
7.7000                        0.0000                        4.1750
7.7000                        0.0000

10314831                      0.3750                        9.5750
484000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10315311                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10316217                      0.3750                        9.5750
252000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10316231                      0.3750                        9.5750
251750.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        2.6750
2.5750                        0.0000                        2.6750
2.5750                        0.0000

10316289                      0.3750                        9.5750
246000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10316357                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10316409                      0.3750                        9.5750
100000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10316415                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10316569                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10316621                      0.3750                        9.5750
995000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10316635                      0.3750                        9.5750
110000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0750
2.0750                        0.0000                        3.0750
2.0750                        0.0000

10316637                      0.3750                        9.5750
390000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10316675                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10316707                      0.3750                        9.5750
207000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4000
0.5750                        0.0000                        2.4000
0.5750                        0.0000

10316715                      0.3750                        9.5750
349000.00                     0.0500                        9.5250
1.3750                        0.0000                        9.5250
1.0000                        0.0000                        2.5250
0.9500                        0.0000                        2.5250
0.9500                        0.0000

10317385                      0.3750                        9.5750
654100.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10317459                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10317703                      0.3750                        9.5750
520000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10317937                      0.3750                        9.5750
96250.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10318025                      0.3750                        9.5750
94400.00                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10319327                      0.3750                        9.5750
385427.83                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10319497                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10319727                      0.3750                        9.5750
281250.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.1750
2.0750                        0.0000                        3.1750
2.0750                        0.0000

10319759                      0.3750                        9.5750
434500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10319873                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10319975                      0.3750                        9.5750
385000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0750
0.8250                        0.0000                        3.0750
0.8250                        0.0000

10320063                      0.3750                        9.5750
262500.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        3.1750
2.5750                        0.0000                        3.1750
2.5750                        0.0000

10320141                      0.3750                        9.5750
1000000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10320937                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.2250
1.3250                        0.0000                        3.2250
1.3250                        0.0000

10321001                      0.3750                        9.5750
116000.00                     0.0500                        9.5250
1.9900                        0.0000                        9.5250
1.6150                        0.0000                        4.1750
1.5650                        0.0000                        4.1750
1.5650                        0.0000

10321007                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.3750
1.3250                        0.0000                        3.3750
1.3250                        0.0000

10323519                      0.3750                        9.5750
152800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10323555                      0.3750                        9.5750
296250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10323571                      0.3750                        9.5750
213800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10323579                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10323655                      0.3750                        9.5750
123000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10323785                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10323877                      0.3750                        9.5750
167200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10323933                      0.3750                        9.5750
570000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10323977                      0.3750                        9.5750
460000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10324049                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10324071                      0.3750                        9.5750
528000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10324491                      0.3750                        9.5750
792000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.3750
0.5650                        0.0000                        3.3750
0.5650                        0.0000

10326233                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10326293                      0.3750                        9.5750
202400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10326331                      0.3750                        9.5750
810000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10326393                      0.3750                        9.5750
167500.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.1750
0.8250                        0.0000                        3.1750
0.8250                        0.0000

10326425                      0.3750                        9.5750
480000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10326427                      0.3750                        9.5750
156800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10326481                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10326599                      0.3750                        9.5750
580000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10326619                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10326629                      0.3750                        9.5750
287000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10326665                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10326673                      0.3750                        9.5750
220000.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        3.0750
2.5750                        0.0000                        3.0750
2.5750                        0.0000

10326685                      0.3750                        9.5750
189000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10326703                      0.3750                        9.5750
497000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10326715                      0.3750                        9.5750
877500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10327105                      0.3750                        9.5750
349600.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.7250
1.3250                        0.0000                        3.7250
1.3250                        0.0000

10327583                      0.3750                        9.5750
174400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10329101                      0.3750                        9.5750
119000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6750
0.5750                        0.0000                        2.6750
0.5750                        0.0000

10329163                      0.3750                        9.5750
189890.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10329177                      0.3750                        9.5750
385000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10329197                      0.3750                        9.5750
225250.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10329227                      0.3750                        9.5750
596250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1250
0.5750                        0.0000                        2.1250
0.5750                        0.0000

10329359                      0.3750                        9.5750
913000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10329403                      0.3750                        9.5750
488000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10329413                      0.3750                        9.5750
178000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10329421                      0.3750                        9.5750
312800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10329627                      0.3750                        9.5750
198000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10329681                      0.3750                        9.5750
399000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10329683                      0.3750                        9.5750
286400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10330093                      0.3750                        9.5750
253450.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10332473                      0.3750                        9.5750
390000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.7500
0.5750                        0.0000                        1.7500
0.5750                        0.0000

10332537                      0.3750                        9.5750
560000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10332637                      0.3750                        9.5750
374400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10332655                      0.3750                        9.5750
299250.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        2.2250
2.5750                        0.0000                        2.2250
2.5750                        0.0000

10332675                      0.3750                        9.5750
220000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10332695                      0.3750                        9.5750
211850.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        3.0750
2.5750                        0.0000                        3.0750
2.5750                        0.0000

10332759                      0.3750                        9.5750
428000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10332797                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10332853                      0.3750                        9.5750
100000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10332915                      0.3750                        9.5750
286000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10332935                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10333283                      0.3750                        9.5750
189522.20                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10333293                      0.3750                        9.5750
839900.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.6750
0.5650                        0.0000                        3.6750
0.5650                        0.0000

10333977                      0.3750                        9.5750
229000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10334607                      0.3750                        9.5750
112000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10334625                      0.3750                        9.5750
148336.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.1750
2.0750                        0.0000                        3.1750
2.0750                        0.0000

10334669                      0.3750                        9.5750
86730.00                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10334681                      0.3750                        9.5750
1036000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10334737                      0.3750                        9.5750
507500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10334747                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10334805                      0.3750                        9.5750
162250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10334811                      0.3750                        9.5750
366000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10334837                      0.3750                        9.5750
220000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6750
0.5750                        0.0000                        2.6750
0.5750                        0.0000

10334871                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10334903                      0.3750                        9.5750
243100.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10335021                      0.3750                        9.5750
186000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10335025                      0.3750                        9.5750
572000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10335039                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10335047                      0.3750                        9.5750
480000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10335051                      0.3750                        9.5750
115200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.1250
0.5750                        0.0000                        1.1250
0.5750                        0.0000

10337323                      0.3750                        9.5750
164000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10337395                      0.3750                        9.5750
286000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10337425                      0.3750                        9.5750
316000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10337493                      0.3750                        9.5750
194000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.1750
2.0750                        0.0000                        3.1750
2.0750                        0.0000

10337509                      0.3750                        9.5750
196000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10337639                      0.3750                        9.5750
248000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10337693                      0.3750                        9.5750
112000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0750
1.0750                        0.0000                        3.0750
1.0750                        0.0000

10340825                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.1750
2.0750                        0.0000                        3.1750
2.0750                        0.0000

10340883                      0.3750                        9.5750
178400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10340905                      0.3750                        9.5750
319000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10340925                      0.3750                        9.5750
144000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10341007                      0.3750                        9.5750
206000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10344171                      0.3750                        9.5750
430000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10344193                      0.3750                        9.5750
520000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10344599                      0.3750                        9.5750
825000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10344767                      0.3750                        9.5750
309400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10344775                      0.3750                        9.5750
385000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10348585                      0.3750                        9.5750
191920.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10348831                      0.3750                        9.5750
385700.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.1750
1.0750                        0.0000                        3.1750
1.0750                        0.0000

10349059                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

Total Number of Loans:        326

Total Original Balance:       111,370,437.00

Total Principal Balance:      110,983,353.34

Total Original P+I:           376,164.98

Total Current P+I:            376,164.97


Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
10079635                   1.0000            240000.0000       115.0000
                           6.8750            241,061.54        T
                           6.5000            771.93            1
                           9.9500            771.93            77
DELRAY BEACH     FL 33483  9.5750            08/03/05
0439799172                 3.4000            10/01/05          00
1050502488                 3.0250            09/01/35          0.0000
0                          3.4000            10/01/05          02/01/06
X75/G01                    3.0250            10/01/06          10/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     09                00
                           O                 0.0000

10121083                   2.3750            253650.0000       115.0000
                           6.8750            254,381.77        ZZ
                           6.5000            985.82            1
                           9.9500            985.82            89
LANCASTER        CA 93534  9.5750            08/15/05
0439919952                 3.4000            10/01/05          11
80019237                   3.0250            09/01/35          25.0000
0                          3.4000            10/01/05          02/01/06
B23/G01                    3.0250            10/01/06          10/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     05                00
                           N                 0.0000

10122207                   2.0000            361000.0000       115.0000
                           6.6250            361,977.14        ZZ
                           6.2500            1334.33           1
                           9.9500            1334.33           95
POMONA           CA 91766  9.5750            08/04/05
0439894742                 3.1500            10/01/05          14
1050707007                 2.7750            09/01/35          30.0000
0                          3.1500            10/01/05          02/01/06
J49/G01                    2.7750            10/01/06          10/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10129793                   2.0000            342000.0000       115.0000
                           6.7500            344,264.04        ZZ
                           6.3750            1264.10           1
                           9.9500            1264.10           90
RIVERSIDE        CA 92503  9.5750            08/10/05
0439921974                 3.2750            10/01/05          04
91006559                   2.9000            09/01/35          25.0000
0                          3.2750            10/01/05          02/01/06
E23/G01                    2.9000            10/01/06          10/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2750                     1                 0
0.0000                     03                00
                           O                 0.0000

10129861                   1.3750            665000.0000       115.0000
                           6.8750            667,682.82        ZZ
                           6.5000            2255.37           1
                           9.9500            2255.37           70
CUPERTINO        CA 95014  9.5750            08/22/05
0439940602                 3.4000            10/01/05          00
B8050022PB                 3.0250            09/01/35          0.0000
0                          3.4000            10/01/05          02/01/06
B98/G01                    3.0250            10/01/06          10/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    1                 0
0.0000                     05                00
                           N                 0.0000

10159737                   1.3750            219920.0000       115.0000
                           7.7500            221,222.01        ZZ
                           7.3750            745.87            1
                           9.9500            745.87            80
GILBERT          AZ 85296  9.5750            08/25/05
0440044642                 3.3500            10/01/05          00
1400039382                 2.9750            09/01/35          0.0000
0                          3.3500            10/01/05          02/01/06
Z62/G01                    2.9750            10/01/06          10/01/06
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     1                 0
0.0000                     03                00
                           N                 0.0000

10164795                   2.0000            261250.0000       115.0000
                           6.6250            261,385.96        ZZ
                           6.2500            965.63            1
                           9.9500            965.63            95
CALEXICO         CA 92231  9.5750            09/13/05
0440071918                 3.1500            11/01/05          14
51055306                   2.7750            10/01/35          30.0000
0                          3.1500            11/01/05          02/01/06
E23/G01                    2.7750            11/01/06          11/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10164801                   1.3500            85520.0000        115.0000
                           6.8750            85,689.38         ZZ
                           6.5000            289.03            1
                           10.3000           289.03            80
MASON            MI 48854  9.9250            09/06/05
0440074920                 3.4500            11/01/05          00
2005082301067              3.0750            10/01/35          0.0000
0                          3.4500            11/01/05          02/01/06
E78/G01                    3.0750            11/01/06          11/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10166055                   1.0000            562500.0000       115.0000
                           6.7250            561,146.05        ZZ
                           6.3500            1809.22           1
                           9.9500            1809.22           75
FORT LAUDERDALE  FL 33332  9.5750            09/15/05
0440339448                 3.4000            11/01/05          00
1050801944                 3.0250            10/01/35          0.0000
0                          3.4000            11/01/05          02/01/06
X75/G01                    3.0250            11/01/06          11/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10170091                   1.0000            380000.0000       115.0000
                           7.6250            381,276.76        ZZ
                           7.2500            1222.23           1
                           9.9500            1222.23           80
LAS VEGAS        NV 89123  9.5750            09/02/05
0440083020                 3.2750            11/01/05          00
1400040107                 2.9000            10/01/35          0.0000
0                          3.2750            11/01/05          02/01/06
Z62/G01                    2.9000            11/01/06          11/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     03                00
                           O                 0.0000

10182237                   2.3750            207000.0000       115.0000
                           6.8750            207,300.83        ZZ
                           6.5000            804.51            1
                           9.9500            804.51            90
TEMPE            AZ 85282  9.5750            09/21/05
0440155059                 3.4000            11/01/05          04
12746529                   3.0250            10/01/35          25.0000
0                          3.4000            11/01/05          02/01/06
U45/G01                    3.0250            11/01/06          11/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     09                00
                           N                 0.0000

10184783                   1.0000            258000.0000       115.0000
                           6.2500            258,863.59        ZZ
                           5.8750            652.37            1
                           9.9500            652.37            70
SAN BERNARDINO   CA 92404  9.5750            09/21/05
0440116382                 2.7750            11/01/05          00
62016758                   2.4000            10/01/45          0.0000
0                          2.7750            11/01/05          02/01/06
E23/G01                    2.4000            11/01/06          11/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10195677                   2.0000            400000.0000       115.0000
                           6.7500            400,601.13        ZZ
                           6.3750            1478.48           1
                           9.9500            1478.48           89
ANTIOCH          CA 94509  9.5750            09/26/05
0425774742                 3.2750            11/01/05          04
0425774742                 2.9000            10/01/35          25.0000
0                          3.2750            11/01/05          02/01/06
E22/G01                    2.9000            11/01/06          11/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10198665                   2.0000            603900.0000       115.0000
                           6.6250            603,706.73        ZZ
                           6.2500            2232.13           1
                           9.9500            2232.13           90
HOLLISTON        MA 01746  9.5750            10/06/05
0425796133                 3.1500            12/01/05          04
0425796133                 2.7750            11/01/35          25.0000
0                          3.1500            12/01/05          02/01/06
E22/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10200797                   2.0000            199800.0000       115.0000
                           6.6250            199,736.05        T
                           6.2500            738.50            1
                           9.9500            738.50            90
MYRTLE BEACH     SC 29577  9.5750            10/05/05
0425645975                 3.1500            12/01/05          04
0425645975                 2.7750            11/01/35          25.0000
0                          3.1500            12/01/05          02/01/06
E22/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     06                00
                           O                 0.0000

10200965                   2.3750            398160.0000       115.0000
                           7.2500            398,212.68        ZZ
                           6.8750            1547.46           3
                           9.9500            1547.46           90
CHICAGO          IL 60622  9.5750            10/07/05
0425819257                 3.7750            12/01/05          04
0425819257                 3.4000            11/01/35          25.0000
0                          3.7750            12/01/05          02/01/06
E22/G01                    3.4000            12/01/06          12/01/06
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     1                 0
0.0000                     05                00
                           N                 0.0000

10202351                   1.0000            328000.0000       115.0000
                           6.8750            328,003.97        ZZ
                           6.5000            1054.98           1
                           9.9500            1054.98           80
CHULA VISTA      CA 91911  9.5750            10/03/05
0440200384                 3.4000            12/01/05          00
11036729                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
E23/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10204885                   2.0000            198355.0000       115.0000
                           6.2500            197,277.00        T
                           5.8750            733.16            1
                           9.9500            733.16            90
BUCKEYE          AZ 85326  9.5750            10/06/05
0425882438                 2.7750            12/01/05          04
0425882438                 2.4000            11/01/35          25.0000
0                          2.7750            12/01/05          02/01/06
E22/G01                    2.4000            12/01/06          12/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7750                     1                 0
0.0000                     03                00
                           O                 0.0000

10205409                   2.5000            268000.0000       115.0000
                           6.8750            268,296.38        ZZ
                           6.5000            883.81            1
                           9.9500            883.81            80
NORTH LAS VEGAS  NV 89086  9.5750            10/03/05
0440217305                 3.4000            12/01/05          00
42011983                   3.0250            11/01/45          0.0000
0                          3.4000            12/01/05          02/01/06
E23/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9000                    1                 0
0.0000                     03                00
                           N                 0.0000

10210095                   1.0000            188000.0000       115.0000
                           6.3750            188,183.44        ZZ
                           6.0000            475.37            1
                           9.9500            475.37            65
SALT LAKE CITY   UT 84121  9.5750            10/03/05
0440233377                 2.9000            12/01/05          00
42011551                   2.5250            11/01/45          0.0000
0                          2.9000            12/01/05          02/01/06
E23/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10210219                   1.5000            345000.0000       115.0000
                           6.7500            345,420.54        ZZ
                           6.3750            956.25            1
                           9.9500            956.25            63
LOS ANGELES      CA 90018  9.5750            10/07/05
0440268258                 3.2750            12/01/05          00
51055772                   2.9000            11/01/45          0.0000
0                          3.2750            12/01/05          02/01/06
E23/G01                    2.9000            12/01/06          12/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           N                 0.0000

10210343                   2.0000            358600.0000       115.0000
                           6.3750            358,410.67        ZZ
                           6.0000            1325.46           1
                           9.9500            1325.46           95
HENDERSON        NV 89052  9.5750            10/05/05
0440268951                 2.9000            12/01/05          11
64009866                   2.5250            11/01/35          35.0000
0                          2.9000            12/01/05          02/01/06
E23/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10210985                   2.0000            204300.0000       115.0000
                           6.0000            204,128.43        T
                           5.6250            755.13            1
                           9.9500            755.13            90
SCHERERVILLE     IN 46375  9.5750            10/14/05
0425881372                 2.5250            12/01/05          04
0425881372                 2.1500            11/01/35          25.0000
0                          2.5250            12/01/05          02/01/06
E22/G01                    2.1500            12/01/06          12/01/06
15                         2.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5250                     1                 0
0.0000                     05                00
                           O                 0.0000

10211437                   2.5000            153000.0000       115.0000
                           2.5000            152,427.84        ZZ
                           2.1250            604.53            1
                           9.9500            604.53            90
INDIAN TRIAL     NC 28079  9.5750            10/03/05
0440223766                 4.1500            12/01/05          11
3253004798                 3.7750            11/01/35          25.0000
0                          4.1500            02/01/06          02/01/06
N67/G01                    3.7750            12/01/06          12/01/06
15                         4.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     03                00
                           O                 0.0000

10211897                   2.5000            248976.0000       115.0000
                           6.8750            249,251.35        ZZ
                           6.5000            821.07            1
                           9.9500            821.07            80
NORTH LAS VEGAS  NV 89081  9.5750            10/03/05
0440277069                 3.4000            12/01/05          00
42011764                   3.0250            11/01/45          0.0000
0                          3.4000            12/01/05          02/01/06
E23/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     03                00
                           N                 0.0000

10212775                   2.0000            193500.0000       115.0000
                           6.6250            193,438.08        ZZ
                           6.2500            715.21            1
                           9.9500            715.21            90
FORT MYERS       FL 33913  9.5750            10/17/05
0425812807                 3.1500            12/01/05          01
0425812807                 2.7750            11/01/35          25.0000
0                          3.1500            12/01/05          02/01/06
E22/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10213527                   1.3750            167600.0000       115.0000
                           6.0000            167,473.90        ZZ
                           5.6250            568.42            2
                           9.9500            568.42            75
LEHIGH ACRES     FL 33971  9.5750            09/29/05
0440248045                 0.0000            12/01/05          00
057412M                    0.0000            11/01/35          0.0000
0                          2.5000            12/01/05          02/01/06
W08/G01                    2.1250            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10214913                   1.0000            295200.0000       115.0000
                           6.7500            295,580.13        T
                           6.3750            746.43            1
                           9.9500            746.43            80
ROSEVILLE        CA 95678  9.5750            10/13/05
0440291474                 3.2750            12/01/05          00
63011791                   2.9000            11/01/45          0.0000
0                          3.2750            12/01/05          02/01/06
E23/G01                    2.9000            12/01/06          12/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     05                00
                           O                 0.0000

10215525                   2.3750            104400.0000       115.0000
                           6.8750            104,381.26        ZZ
                           6.5000            405.75            1
                           9.9500            405.75            90
BURLINGTON       NC 27217  9.5750            10/19/05
0425728748                 3.4000            12/01/05          04
0425728748                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
E22/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     05                00
                           N                 0.0000

10215527                   2.3750            104400.0000       115.0000
                           6.8750            104,381.26        ZZ
                           6.5000            405.75            1
                           9.9500            405.75            90
BURLINGTON       NC 27215  9.5750            10/19/05
0425728763                 3.4000            12/01/05          04
0425728763                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
E22/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     05                00
                           N                 0.0000

10215575                   2.3750            151200.0000       115.0000
                           6.8750            151,172.85        ZZ
                           6.5000            587.64            1
                           9.9500            587.64            90
GRAHAM           NC 27253  9.5750            10/19/05
0425578085                 3.4000            12/01/05          04
0425578085                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
E22/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     03                00
                           N                 0.0000

10215577                   2.3750            104400.0000       115.0000
                           6.8750            104,381.26        ZZ
                           6.5000            405.75            1
                           9.9500            405.75            90
BURLINGTON       NC 27215  9.5750            10/19/05
0425578143                 3.4000            12/01/05          04
0425578143                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
E22/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     05                00
                           N                 0.0000

10216411                   1.0000            305240.0000       115.0000
                           6.6250            303,784.59        ZZ
                           6.2500            981.77            1
                           9.9500            981.77            80
SAN DIEGO        CA 92101  9.5750            10/13/05
0440293454                 3.1500            12/01/05          00
11037665                   2.7750            11/01/35          0.0000
0                          3.1500            12/01/05          02/01/06
E23/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     01                00
                           O                 0.0000

10217157                   2.0000            190710.0000       115.0000
                           6.8750            190,688.62        ZZ
                           6.5000            704.90            1
                           9.9500            704.90            90
FORT MYERS       FL 33916  9.5750            10/20/05
0425420726                 3.4000            12/01/05          04
0425420726                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
E22/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     1                 0
0.0000                     01                00
                           O                 0.0000

10219591                   1.0000            1000000.0000      115.0000
                           6.7500            1,000,978.13      ZZ
                           6.3750            2528.56           1
                           9.9500            2528.56           68
SAN JOSE         CA 95148  9.5750            10/07/05
0440304590                 3.2750            12/01/05          00
63011402                   2.9000            11/01/45          0.0000
0                          3.2750            12/01/05          02/01/06
E23/G01                    2.9000            12/01/06          12/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     05                00
                           O                 0.0000

10221733                   2.0000            126000.0000       115.0000
                           6.2500            125,907.28        ZZ
                           5.8750            465.72            1
                           9.9500            465.72            90
MARICOPA         AZ 85239  9.5750            10/12/05
0425941242                 0.0000            12/01/05          04
0425941242                 0.0000            11/01/35          25.0000
0                          2.7250            12/01/05          02/01/06
E22/G01                    2.3500            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10222981                   1.7400            292500.0000       115.0000
                           6.8750            292,478.96        ZZ
                           6.5000            1043.50           1
                           9.9500            1043.50           90
LAS VEGAS        NV 89128  9.5750            10/12/05
0440300960                 3.4000            12/01/05          12
3342001226                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
N67/R18                    3.0250            12/01/06          12/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2100                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6600                     1                 0
0.0000                     05                00
                           O                 0.0000

10224157                   3.0000            240300.0000       115.0000
                           6.8750            240,223.90        ZZ
                           6.5000            1013.11           1
                           9.9500            1013.11           90
SANGER           CA 93657  9.5750            10/14/05
0425996352                 3.4000            12/01/05          04
0425996352                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
E22/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10224643                   1.0000            1032500.0000      115.0000
                           6.2500            1,031,975.98      ZZ
                           5.8750            3320.93           1
                           9.9500            3320.93           70
LOS ANGELES      CA 90066  9.5750            10/21/05
0440554657                 2.7750            12/01/05          00
2051000098                 2.4000            11/01/35          0.0000
0                          2.7750            12/01/05          02/01/06
X75/G01                    2.4000            12/01/06          12/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10227981                   1.9900            332500.0000       115.0000
                           6.7500            332,428.71        ZZ
                           6.3750            1227.32           2
                           9.9500            1227.32           95
SAN BERNARDINO   CA 92407  9.5750            10/11/05
0440308203                 3.2750            12/01/05          11
3318005641                 2.9000            11/01/35          30.0000
0                          3.2750            12/01/05          02/01/06
N67/R18                    2.9000            12/01/06          12/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2850                     1                 0
0.0000                     05                00
                           O                 0.0000

10229635                   1.0000            420000.0000       115.0000
                           6.2500            419,786.86        ZZ
                           5.8750            1350.89           1
                           9.9500            1350.89           80
GILBERT          AZ 85296  9.5750            10/18/05
0440331338                 2.7750            12/01/05          00
42011958                   2.4000            11/01/35          0.0000
0                          2.7750            12/01/05          02/01/06
E23/G01                    2.4000            12/01/06          12/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10230005                   1.0000            208000.0000       115.0000
                           5.8750            207,829.60        T
                           5.5000            669.01            1
                           9.9500            669.01            78
LACEY            WA 98503  9.5750            10/20/05
0425929353                 2.4000            12/01/05          00
0425929353                 2.0250            11/01/35          0.0000
0                          2.4000            12/01/05          02/01/06
E22/G01                    2.0250            12/01/06          12/01/06
15                         2.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4000                    1                 0
0.0000                     05                00
                           O                 0.0000

10231735                   2.0000            79300.0000        115.0000
                           6.5000            79,266.38         ZZ
                           6.1250            293.11            1
                           9.9500            293.11            95
DELTA            UT 84624  9.5750            10/26/05
0425698339                 3.0250            12/01/05          04
0425698339                 2.6500            11/01/35          30.0000
0                          3.0250            12/01/05          02/01/06
E22/G01                    2.6500            12/01/06          12/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.0250                    1                 0
0.0000                     05                00
                           O                 0.0000

10233569                   1.0000            592000.0000       115.0000
                           5.6250            590,589.23        ZZ
                           5.2500            1904.11           1
                           9.9500            1904.11           80
SAN DIEGO        CA 92101  9.5750            10/24/05
0440331304                 2.1500            12/01/05          00
51056186                   1.7750            11/01/35          0.0000
0                          2.1500            12/01/05          02/01/06
E23/G01                    1.7750            12/01/06          12/01/06
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.1500                    1                 0
0.0000                     06                00
                           N                 0.0000

10236789                   2.0000            126000.0000       115.0000
                           6.8750            125,744.28        ZZ
                           6.5000            465.72            1
                           9.9500            465.72            75
AURORA           CO 80010  9.5750            11/01/05
0426059978                 0.0000            01/01/06          00
0426059978                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10237361                   1.0000            204000.0000       115.0000
                           6.2500            203,896.49        ZZ
                           5.8750            656.14            1
                           9.9500            656.14            46
RIPON            CA 95366  9.5750            10/25/05
0440338853                 2.7750            12/01/05          00
61021769                   2.4000            11/01/35          0.0000
0                          2.7750            12/01/05          02/01/06
E23/G01                    2.4000            12/01/06          12/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10237381                   2.0000            328410.0000       115.0000
                           6.8750            328,373.17        T
                           6.5000            1213.87           1
                           9.9500            1213.87           90
QUEEN CREEK      AZ 85242  9.5750            10/26/05
0440333284                 3.4000            12/01/05          14
80021967                   3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
B23/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10247491                   1.7500            199200.0000       115.0000
                           1.7500            198,357.13        ZZ
                           1.3750            711.63            1
                           9.9500            711.63            80
CLERMONT         FL 34711  9.5750            10/31/05
0440330348                 3.4000            12/01/05          00
3253006123                 3.0250            11/01/35          0.0000
0                          3.4000            02/01/06          02/01/06
N67/R18                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     03                00
                           O                 0.0000

10248067                   0.9900            329000.0000       115.0000
                           6.6250            328,935.90        ZZ
                           6.2500            1056.68           1
                           9.9500            1056.68           75
PACOIMA          CA 91331  9.5750            10/26/05
0440329555                 3.1500            12/01/05          00
3253005476                 2.7750            11/01/35          0.0000
0                          3.1500            12/01/05          02/01/06
N67/R18                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1600                     5                 0
0.0000                     05                00
                           O                 0.0000

10248151                   1.7400            119700.0000       115.0000
                           6.8750            119,691.40        ZZ
                           6.5000            427.03            1
                           9.9500            427.03            90
LAS VEGAS        NV 89109  9.5750            10/19/05
0440329290                 3.4000            12/01/05          11
3342001268                 3.0250            11/01/35          25.0000
0                          3.4000            12/01/05          02/01/06
N67/R18                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2100                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6600                     5                 0
0.0000                     01                00
                           O                 0.0000

10248365                   2.0000            269100.0000       115.0000
                           6.5000            268,985.89        ZZ
                           6.1250            994.65            1
                           9.9500            994.65            90
CARSON CITY      NV 89701  9.5750            10/26/05
0425845526                 3.0250            12/01/05          04
0425845526                 2.6500            11/01/35          25.0000
0                          3.0250            12/01/05          02/01/06
E22/G01                    2.6500            12/01/06          12/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10248519                   1.5000            229000.0000       115.0000
                           6.2500            228,871.87        ZZ
                           5.8750            790.33            1
                           9.9500            790.33            76
GILBERT          AZ 85296  9.5750            10/27/05
0426188942                 0.0000            12/01/05          00
0426188942                 0.0000            11/01/35          0.0000
0                          2.7750            12/01/05          02/01/06
E22/G01                    2.4000            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10248841                   1.0000            748000.0000       115.0000
                           6.6250            747,853.62        T
                           6.2500            2405.86           1
                           9.9500            2405.86           80
LAHAINA          HI 96761  9.5750            10/19/05
0440429041                 3.1500            12/01/05          00
1050906003                 2.7750            11/01/35          0.0000
0                          3.1500            12/01/05          02/01/06
J49/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10249023                   1.3750            292500.0000       115.0000
                           6.8750            293,612.68        ZZ
                           6.5000            992.03            1
                           9.9500            992.03            80
REDLANDS         CA 92374  9.5750            08/30/05
0440479657                 3.4000            10/01/05          00
1050805006                 3.0250            09/01/35          0.0000
0                          3.4000            10/01/05          02/01/06
J49/G01                    3.0250            10/01/06          10/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10249071                   1.0000            600000.0000       115.0000
                           6.3750            600,889.09        ZZ
                           6.0000            1929.84           1
                           9.9500            1929.84           75
LAKE FOREST      CA 92630  9.5750            09/29/05
0440466480                 2.9000            11/01/05          00
1050829017                 2.5250            10/01/35          0.0000
0                          2.9000            11/01/05          02/01/06
J49/G01                    2.5250            11/01/06          11/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10250957                   1.0000            507200.0000       115.0000
                           6.1250            504,781.61        ZZ
                           5.7500            1631.36           1
                           9.9500            1631.36           80
ROHNERT PARK     CA 94928  9.5750            10/20/05
0440413516                 2.6500            12/01/05          00
62017077                   2.2750            11/01/35          0.0000
0                          2.6500            12/01/05          02/01/06
E23/G01                    2.2750            12/01/06          12/01/06
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10251167                   1.3750            343950.0000       115.0000
                           6.5000            343,412.12        ZZ
                           6.1250            931.99            1
                           9.9500            931.99            80
SANTA ROSA       CA 95403  9.5750            11/01/05
0440556124                 3.0250            01/01/06          00
62016772                   2.6500            12/01/45          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10251187                   1.0000            360000.0000       115.0000
                           6.5000            359,142.10        ZZ
                           6.1250            1157.90           1
                           9.9500            1157.90           75
SANTA ROSA       CA 95407  9.5750            11/01/05
0440416774                 3.0250            01/01/06          00
62017109                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10251271                   1.0000            673000.0000       115.0000
                           6.7500            672,938.24        ZZ
                           6.3750            2164.63           1
                           9.9500            2164.63           64
WEST CHESTER     PA 19382  9.5750            10/26/05
0440414241                 0.0000            12/01/05          00
14560                      0.0000            11/01/35          0.0000
0                          3.2750            12/01/05          02/01/06
T61/G01                    2.9000            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10252413                   2.5000            225000.0000       115.0000
                           6.6250            224,907.18        ZZ
                           6.2500            889.02            1
                           9.9500            889.02            90
HOWELL           MI 48843  9.5750            11/01/05
0426035093                 3.1500            12/01/05          11
0426035093                 2.7750            11/01/35          25.0000
0                          3.1500            12/01/05          02/01/06
E22/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10253423                   1.0000            416000.0000       115.0000
                           6.7500            415,918.59        ZZ
                           6.3750            1338.02           1
                           9.9500            1338.02           80
PERRIS           CA 92571  9.5750            10/26/05
0440451466                 3.2250            12/01/05          00
149323                     2.8500            11/01/35          0.0000
0                          3.2250            12/01/05          02/01/06
685/G01                    2.8500            12/01/06          12/01/06
15                         3.2250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10253603                   1.5000            110000.0000       115.0000
                           6.7500            109,984.19        ZZ
                           6.3750            379.63            1
                           9.9500            379.63            61
ATLANTA          GA 30341  9.5750            10/28/05
0440453504                 3.2750            12/01/05          00
GA0517582                  2.9000            11/01/35          0.0000
0                          3.2750            12/01/05          02/01/06
W51/G01                    2.9000            12/01/06          12/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10254433                   3.0000            294500.0000       115.0000
                           6.3750            293,994.63        ZZ
                           6.0000            1241.62           1
                           9.9500            1241.62           95
POMPANO BEACH    FL 33064  9.5750            11/08/05
0426164869                 2.9000            01/01/06          01
0426164869                 2.5250            12/01/35          30.0000
0                          2.9000            01/01/06          02/01/06
E22/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1000                     1                 0
0.0000                     03                00
                           O                 0.0000

10255985                   1.0000            470000.0000       115.0000
                           6.2500            469,203.25        ZZ
                           5.8750            1188.42           1
                           9.9500            1188.42           74
FALLBROOK        CA 92028  9.5750            11/02/05
0440450088                 2.7750            01/01/06          00
11038181                   2.4000            12/01/45          0.0000
0                          2.7750            01/01/06          02/01/06
E23/G01                    2.4000            01/01/07          01/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10256047                   2.5000            199920.0000       115.0000
                           6.8750            199,546.57        ZZ
                           6.5000            789.93            1
                           9.9500            789.93            80
PHOENIX          AZ 85006  9.5750            11/02/05
0440474252                 3.4000            01/01/06          00
04W0109728                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
R56/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10257415                   1.0000            212000.0000       115.0000
                           6.5000            211,494.79        ZZ
                           6.1250            681.88            1
                           9.9500            681.88            80
MIAMI            FL 33138  9.5750            11/09/05
0425954955                 3.0250            01/01/06          00
0425954955                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10257487                   1.0000            120000.0000       115.0000
                           6.3750            119,714.03        ZZ
                           6.0000            385.97            1
                           9.9500            385.97            80
METAIRIE         LA 70001  9.5750            11/09/05
0426045829                 2.9000            01/01/06          00
0426045829                 2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
E22/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10258475                   1.0000            153000.0000       115.0000
                           6.7500            152,635.39        ZZ
                           6.3750            492.11            1
                           9.9500            492.11            64
PORT CHARLOTTE   FL 33980  9.5750            11/04/05
0440466423                 3.2750            01/01/06          00
1050902130                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
X75/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    5                 0
0.0000                     05                00
                           O                 0.0000

10258765                   1.0000            650000.0000       115.0000
                           6.8750            646,900.73        ZZ
                           6.5000            2090.66           1
                           9.9500            2090.66           66
SAN DIEGO        CA 92127  9.5750            10/13/05
0440481976                 0.0000            12/01/05          00
WS1905007                  0.0000            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
M40/G01                    3.0250            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10260469                   2.5000            188010.0000       115.0000
                           6.8750            187,658.82        ZZ
                           6.5000            742.87            1
                           9.9500            742.87            90
PORT SAINT LUCI  FL 34983  9.5750            11/10/05
0426068144                 3.4000            01/01/06          04
0426068144                 3.0250            12/01/35          25.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9000                    1                 0
0.0000                     05                00
                           O                 0.0000

10264413                   3.2500            63000.0000        115.0000
                           6.7500            62,896.44         ZZ
                           6.3750            274.18            1
                           9.9500            274.18            90
BAKER            LA 70714  9.5750            11/14/05
0426072807                 3.2750            01/01/06          10
0426072807                 2.9000            12/01/35          25.0000
0                          3.2750            01/01/06          02/01/06
E22/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10265201                   1.0000            400000.0000       115.0000
                           6.5000            399,321.91        ZZ
                           6.1250            1011.42           1
                           9.9500            1011.42           65
HUNTINGTON BEAC  CA 92647  9.5750            11/01/05
0440552610                 3.0250            01/01/06          00
51056831                   2.6500            12/01/45          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267753                   1.0000            483000.0000       115.0000
                           6.5000            481,848.98        ZZ
                           6.1250            1553.52           1
                           9.9500            1553.52           70
SAN JOSE         CA 95148  9.5750            11/04/05
0440565448                 3.0250            01/01/06          00
63012031                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    5                 0
0.0000                     05                00
                           O                 0.0000

10267857                   1.3750            439000.0000       115.0000
                           7.1250            438,014.13        ZZ
                           6.7500            1488.89           2
                           9.9500            1488.89           74
LOS ANGELES      CA 90032  9.5750            11/01/05
0440479723                 3.6500            01/01/06          00
1050901221                 3.2750            12/01/35          0.0000
0                          3.6500            01/01/06          02/01/06
X75/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     05                00
                           N                 0.0000

10269835                   1.5000            650000.0000       115.0000
                           6.0000            648,569.22        ZZ
                           5.6250            2243.28           1
                           9.9500            2243.28           77
LAS VEGAS        NV 89117  9.5750            11/10/05
0440564342                 0.0000            01/01/06          00
57749                      0.0000            12/01/35          0.0000
0                          2.5250            01/01/06          02/01/06
K21/G01                    2.1500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10269931                   1.0000            454300.0000       115.0000
                           7.0000            453,217.37        ZZ
                           6.6250            1461.21           1
                           9.9500            1461.21           80
SPRINGFIELD      VA 22152  9.5750            11/11/05
0440569804                 3.5250            01/01/06          00
40463435                   3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
Y65/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10269943                   1.0000            215000.0000       115.0000
                           7.0000            214,487.65        ZZ
                           6.6250            691.52            1
                           9.9500            691.52            80
WHEELING         IL 60090  9.5750            10/31/05
0440573467                 3.5250            12/01/05          00
40459966                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10269981                   1.0000            580800.0000       115.0000
                           6.5000            580,573.80        ZZ
                           6.1250            1868.08           1
                           9.9500            1868.08           60
DISCOVERY BAY    CA 94514  9.5750            10/31/05
0440573830                 3.0250            12/01/05          00
40458411                   2.6500            11/01/35          0.0000
0                          3.0250            12/01/05          02/01/06
Y65/G01                    2.6500            12/01/06          12/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270001                   3.5000            314800.0000       115.0000
                           7.0000            315,582.14        ZZ
                           6.6250            1413.59           1
                           9.9500            1413.59           90
NEWBERG          OR 97132  9.5750            10/31/05
0440571420                 3.5250            12/01/05          14
40459092                   3.1500            11/01/35          25.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10270067                   2.0000            233000.0000       115.0000
                           7.0000            232,977.29        ZZ
                           6.6250            861.21            1
                           9.9500            861.21            86
MOKENA           IL 60448  9.5750            10/21/05
0440573541                 3.5250            12/01/05          04
40456829                   3.1500            11/01/35          25.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270225                   1.3750            159910.0000       115.0000
                           6.5000            160,404.45        ZZ
                           6.1250            542.34            1
                           9.9500            542.34            80
MERIDIAN         ID 83643  9.5750            08/10/05
0440667533                 3.0250            10/01/05          00
40386528                   2.6500            09/01/35          0.0000
0                          3.0250            10/01/05          02/01/06
Y65/G01                    2.6500            10/01/06          10/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10270227                   1.3750            191920.0000       115.0000
                           6.1250            192,453.42        ZZ
                           5.7500            650.90            1
                           9.9500            650.90            80
MERIDIAN         ID 83642  9.5750            08/09/05
0440676617                 3.0250            10/01/05          00
40386534                   2.6500            09/01/35          0.0000
0                          2.6500            10/01/05          02/01/06
Y65/G01                    2.2750            10/01/06          10/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10270231                   1.0000            284000.0000       115.0000
                           6.6250            285,253.13        T
                           6.2500            913.46            1
                           9.9500            913.46            79
LAS VEGAS        NV 89131  9.5750            10/19/05
0440573053                 3.1500            12/01/05          00
40395738                   2.7750            11/01/35          0.0000
0                          3.1500            12/01/05          02/01/06
Y65/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270255                   1.3750            417000.0000       115.0000
                           6.8750            418,867.95        ZZ
                           6.5000            1414.27           1
                           11.3250           1414.27           75
SIMI VALLEY      CA 93063  10.9500           10/14/05
0440574895                 3.7750            12/01/05          00
40411485                   3.4000            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Y65/G01                    3.0250            12/01/06          12/01/06
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10270259                   1.0000            726750.0000       115.0000
                           6.6250            725,018.10        ZZ
                           6.2500            2337.52           1
                           9.9500            2337.52           75
CORONA           CA 92883  9.5750            11/07/05
0440675742                 3.1000            01/01/06          00
148629                     2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
685/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270271                   1.0000            315200.0000       115.0000
                           6.8750            316,722.65        ZZ
                           6.5000            1013.81           1
                           9.9500            1013.81           80
SPRINGFIELD      VA 22150  9.5750            10/28/05
0440573038                 3.4000            12/01/05          00
40416345                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Y65/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270305                   2.5000            174400.0000       115.0000
                           7.0000            174,074.24        ZZ
                           6.6250            689.09            1
                           9.9500            689.09            80
SURPRISE         AZ 85374  9.5750            11/08/05
0440570901                 3.5250            01/01/06          00
40454505                   3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
Y65/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10270311                   2.0000            262200.0000       115.0000
                           7.0000            261,667.86        ZZ
                           6.6250            969.14            1
                           9.9500            969.14            95
LAS VEGAS        NV 89122  9.5750            11/08/05
0440571396                 3.5250            01/01/06          04
40454622                   3.1500            12/01/35          30.0000
0                          3.5250            01/01/06          02/01/06
Y65/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270315                   1.0000            685000.0000       115.0000
                           7.0000            688,452.36        ZZ
                           6.6250            2203.23           1
                           9.9500            2203.23           75
SCOTTSDALE       AZ 85262  9.5750            10/31/05
0440567964                 3.5250            12/01/05          00
40454683                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270397                   1.0000            202400.0000       115.0000
                           7.0000            203,420.08        ZZ
                           6.6250            651.00            1
                           9.9500            651.00            80
MESA             AZ 85213  9.5750            10/27/05
0440570877                 3.5250            12/01/05          00
40423498                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270409                   1.0000            234400.0000       115.0000
                           7.0000            234,991.86        ZZ
                           6.6250            753.92            1
                           9.9500            753.92            80
MIAMI            FL 33126  9.5750            09/30/05
0440669216                 3.5250            11/01/05          00
40425522                   3.1500            10/01/35          0.0000
0                          3.5250            11/01/05          02/01/06
Y65/G01                    3.1500            11/01/06          11/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10270483                   1.3750            364000.0000       115.0000
                           6.2500            365,249.98        ZZ
                           5.8750            1234.52           1
                           9.9500            1234.52           80
OREGON CITY      OR 97045  9.5750            10/14/05
0440575579                 2.7750            12/01/05          00
40431643                   2.4000            11/01/35          0.0000
0                          2.7750            12/01/05          02/01/06
Y65/G01                    2.4000            12/01/06          12/01/06
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10270497                   2.5000            243750.0000       115.0000
                           7.0000            243,294.70        ZZ
                           6.6250            963.11            1
                           9.9500            963.11            75
BOYNTON BEACH    FL 33437  9.5750            11/02/05
0440570802                 3.5250            01/01/06          00
40432517                   3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
Y65/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10270527                   2.0000            265890.0000       115.0000
                           6.8750            266,345.05        T
                           6.5000            982.79            1
                           9.9500            982.79            95
KISSIMMEE        FL 34746  9.5750            09/30/05
0440677516                 3.4000            11/01/05          12
40433777                   3.0250            10/01/35          30.0000
0                          3.4000            11/01/05          02/01/06
Y65/G01                    3.0250            11/01/06          11/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270569                   2.3750            144000.0000       115.0000
                           7.3750            144,622.55        ZZ
                           7.0000            559.66            1
                           9.9500            559.66            90
MIAMI            FL 33056  9.5750            10/13/05
0440574457                 3.9000            12/01/05          10
40435574                   3.5250            11/01/35          25.0000
0                          3.9000            12/01/05          02/01/06
Y65/G01                    3.5250            12/01/06          12/01/06
15                         3.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10270583                   1.0000            631000.0000       115.0000
                           6.8750            634,048.20        ZZ
                           6.5000            2029.55           1
                           9.9500            2029.55           64
CHATSWORTH       CA 91311  9.5750            10/26/05
0440577146                 3.4000            12/01/05          00
40435937                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Y65/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270585                   1.0000            310000.0000       115.0000
                           7.0000            309,261.25        ZZ
                           6.6250            997.08            1
                           9.9500            997.08            60
SOUTH GATE       CA 90280  9.5750            11/03/05
0440568962                 3.5250            01/01/06          00
40436052                   3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
Y65/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270609                   2.5000            439200.0000       115.0000
                           6.3750            440,307.14        ZZ
                           6.0000            1735.37           1
                           9.9500            1735.37           80
BAINBRIDGE ISLA  WA 98110  9.5750            10/27/05
0440576098                 2.9000            12/01/05          00
40436796                   2.5250            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
Y65/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10270611                   2.5000            328000.0000       115.0000
                           6.3750            328,826.81        ZZ
                           6.0000            1296.00           1
                           9.9500            1296.00           80
BAINBRIDGE ISLA  WA 98110  9.5750            10/27/05
0440576288                 2.9000            12/01/05          00
40436826                   2.5250            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
Y65/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10270645                   1.3750            180000.0000       115.0000
                           7.2500            180,919.26        ZZ
                           6.8750            610.48            2
                           9.9500            610.48            75
PAGOSA SPRINGS   CO 81147  9.5750            11/03/05
0440568947                 3.7750            12/01/05          00
40438078                   3.4000            11/01/35          0.0000
0                          3.7750            12/01/05          02/01/06
Y65/G01                    3.4000            12/01/06          12/01/06
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10270649                   1.0000            233600.0000       115.0000
                           6.8750            234,728.46        ZZ
                           6.5000            751.35            1
                           9.9500            751.35            80
GLEN BURNIE      MD 21061  9.5750            10/27/05
0440673655                 3.4000            12/01/05          00
40438119                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Y65/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270659                   1.0000            800000.0000       115.0000
                           6.1250            801,065.50        T
                           5.7500            2573.12           1
                           9.9500            2573.12           75
SURF CITY        NC 28445  9.5750            06/23/05
0440750313                 2.6500            08/01/05          00
40438636                   2.2750            07/01/35          0.0000
0                          2.6500            08/01/05          02/01/06
Y65/G01                    2.2750            08/01/06          08/01/06
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270685                   1.0000            650000.0000       115.0000
                           6.3750            652,596.26        ZZ
                           6.0000            2090.66           1
                           9.9500            2090.66           80
SAN FRANCISCO    CA 94112  9.5750            10/27/05
0440571248                 2.9000            12/01/05          00
40453041                   2.5250            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
Y65/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270717                   2.5000            239920.0000       115.0000
                           6.5000            239,471.86        ZZ
                           6.1250            947.97            1
                           12.4500           947.97            80
VICTORVILLE      CA 92392  12.0750           11/01/05
0440568038                 3.0250            01/01/06          00
40452117                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
Y65/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10270741                   1.0000            183750.0000       115.0000
                           7.0000            184,676.09        ZZ
                           6.6250            591.01            1
                           9.9500            591.01            75
SACRAMENTO       CA 95817  9.5750            10/25/05
0440571651                 3.5250            12/01/05          00
40452336                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270749                   1.0000            336000.0000       115.0000
                           6.8750            337,623.13        ZZ
                           6.5000            1080.71           1
                           10.9500           1080.71           80
AZUSA            CA 91702  10.5750           10/26/05
0440568509                 3.4000            12/01/05          00
40452654                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Y65/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270831                   2.0000            202493.0000       115.0000
                           7.0000            202,473.26        T
                           6.6250            748.45            1
                           9.9500            748.45            90
QUEEN CREEK      AZ 85242  9.5750            10/27/05
0440578169                 3.5250            12/01/05          14
40439633                   3.1500            11/01/35          25.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270843                   2.0000            177650.0000       115.0000
                           7.0000            178,374.39        T
                           6.6250            656.63            1
                           9.9500            656.63            95
MIAMI            FL 33186  9.5750            11/01/05
0440566883                 3.5250            12/01/05          14
40439881                   3.1500            11/01/35          30.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10270849                   1.3750            215200.0000       115.0000
                           7.3750            216,344.06        ZZ
                           7.0000            729.86            1
                           9.9500            729.86            80
CENTRAL POINT    OR 97502  9.5750            10/28/05
0440667665                 3.9000            12/01/05          00
40440017                   3.5250            11/01/35          0.0000
0                          3.9000            12/01/05          02/01/06
Y65/G01                    3.5250            12/01/06          12/01/06
15                         3.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10270881                   1.3750            165000.0000       115.0000
                           7.1250            165,808.15        ZZ
                           6.7500            559.60            1
                           10.3250           559.60            43
OAKHURST         CA 93644  9.9500            10/25/05
0440573400                 3.6500            12/01/05          00
40440861                   3.2750            11/01/35          0.0000
0                          3.6500            12/01/05          02/01/06
Y65/G01                    3.2750            12/01/06          12/01/06
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10270907                   1.0000            1440000.0000      115.0000
                           6.6250            1,446,353.94      ZZ
                           6.2500            4631.61           1
                           9.9500            4631.61           69
LOS ANGELES      CA 90077  9.5750            10/26/05
0440571529                 3.1500            12/01/05          00
40442035                   2.7750            11/01/35          0.0000
0                          3.1500            12/01/05          02/01/06
Y65/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270991                   1.0000            350000.0000       115.0000
                           6.6250            351,544.35        ZZ
                           6.2500            1125.74           1
                           9.9500            1125.74           64
CHINO HILLS      CA 91709  9.5750            10/28/05
0440570497                 3.1500            12/01/05          00
40443612                   2.7750            11/01/35          0.0000
0                          3.1500            12/01/05          02/01/06
Y65/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270993                   1.3750            372000.0000       115.0000
                           6.3750            373,355.22        ZZ
                           6.0000            1261.65           1
                           9.9500            1261.65           80
OAKLEY           CA 94561  9.5750            10/25/05
0440644896                 3.2750            12/01/05          00
40443621                   2.9000            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
Y65/G01                    2.5250            12/01/06          12/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10271013                   2.0000            237700.0000       115.0000
                           7.0000            238,669.23        ZZ
                           6.6250            878.59            1
                           9.9500            878.59            90
ORLANDO          FL 32829  9.5750            10/19/05
0440577286                 3.5250            12/01/05          14
40444105                   3.1500            11/01/35          25.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10271035                   2.0000            234000.0000       115.0000
                           7.0000            234,954.16        T
                           6.6250            864.91            1
                           9.9500            864.91            90
SURPRISE         AZ 85379  9.5750            10/27/05
0440572774                 3.5250            12/01/05          14
40450636                   3.1500            11/01/35          25.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10271045                   1.0000            350000.0000       115.0000
                           6.8750            349,165.93        ZZ
                           6.5000            1125.74           1
                           10.9500           1125.74           63
TORRANCE         CA 90502  10.5750           10/27/05
0440567113                 3.4000            01/01/06          00
40450699                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Y65/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271065                   1.0000            300800.0000       115.0000
                           7.0000            302,316.01        ZZ
                           6.6250            967.49            1
                           9.9500            967.49            80
WOODBRIDGE       VA 22191  9.5750            11/02/05
0440572097                 3.5250            12/01/05          00
40450979                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271093                   1.0000            301000.0000       115.0000
                           6.2500            300,282.70        ZZ
                           5.8750            968.13            1
                           10.9500           968.13            58
LOS ANGELES SYL  CA 91342  10.5750           10/31/05
0440569895                 2.7750            01/01/06          00
40445046                   2.4000            12/01/35          0.0000
0                          2.7750            01/01/06          02/01/06
Y65/G01                    2.4000            01/01/07          01/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271137                   1.0000            177000.0000       115.0000
                           6.3750            177,706.98        ZZ
                           6.0000            569.30            1
                           9.9500            569.30            65
LIVINGSTON       CA 95334  9.5750            10/24/05
0440578193                 2.9000            12/01/05          00
40445865                   2.5250            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
Y65/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271141                   1.0000            130000.0000       115.0000
                           7.0000            130,655.19        ZZ
                           6.6250            418.13            1
                           10.9500           418.13            69
LOS ANGELES (PA  CA 91402  10.5750           10/24/05
0440574275                 3.5250            12/01/05          00
40445881                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10271183                   1.0000            208000.0000       115.0000
                           6.7500            207,504.32        ZZ
                           6.3750            669.01            1
                           9.9500            669.01            80
KISSIMMEE        FL 34744  9.5750            11/01/05
0440577088                 3.2750            01/01/06          00
40446557                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
Y65/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10271199                   1.0000            288750.0000       115.0000
                           6.8750            288,061.89        ZZ
                           6.5000            928.73            1
                           10.9500           928.73            73
FONTANA          CA 92335  10.5750           10/31/05
0440673788                 3.4000            01/01/06          00
40447041                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Y65/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271259                   1.0000            260000.0000       115.0000
                           6.5000            261,092.88        ZZ
                           6.1250            836.26            1
                           9.9500            836.26            65
RIALTO           CA 92376  9.5750            10/28/05
0440569499                 3.0250            12/01/05          00
40447934                   2.6500            11/01/35          0.0000
0                          3.0250            12/01/05          02/01/06
Y65/G01                    2.6500            12/01/06          12/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271277                   1.0000            93750.0000        115.0000
                           7.0000            94,222.49         ZZ
                           6.6250            301.54            1
                           9.9500            301.54            75
MESA             AZ 85213  9.5750            10/27/05
0440575553                 3.5250            12/01/05          00
40448293                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10271281                   1.0000            300000.0000       115.0000
                           6.8750            299,976.99        ZZ
                           6.5000            964.92            1
                           9.9500            964.92            80
MIAMI BEACH      FL 33140  9.5750            10/19/05
0440569580                 3.4000            12/01/05          00
40448419                   3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
Y65/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10271285                   1.3750            227000.0000       115.0000
                           6.8750            226,490.22        ZZ
                           6.5000            769.88            1
                           9.9500            769.88            77
PHOENIX          AZ 85041  9.5750            11/01/05
0440578219                 3.4000            01/01/06          00
40448501                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Y65/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10271295                   1.0000            357000.0000       115.0000
                           6.6250            356,149.25        ZZ
                           6.2500            1148.25           1
                           9.9500            1148.25           79
POWAY            CA 92064  9.5750            11/01/05
0440674695                 3.1500            01/01/06          00
40448663                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
Y65/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271325                   2.0000            203400.0000       115.0000
                           7.0000            204,229.37        ZZ
                           6.6250            751.81            1
                           9.9500            751.81            90
PHOENIX          AZ 85032  9.5750            10/28/05
0440573004                 3.5250            12/01/05          14
40449174                   3.1500            11/01/35          25.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10271333                   2.5000            148550.0000       115.0000
                           7.0000            149,079.75        ZZ
                           6.6250            586.95            1
                           9.9500            586.95            80
HILLSBORO        OR 97123  9.5750            10/27/05
0440575645                 3.5250            12/01/05          00
40449281                   3.1500            11/01/35          0.0000
0                          3.5250            12/01/05          02/01/06
Y65/G01                    3.1500            12/01/06          12/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10271463                   1.0000            862500.0000       115.0000
                           6.6250            860,444.61        ZZ
                           6.2500            2774.14           1
                           9.9500            2774.14           75
BREA             CA 92821  9.5750            11/09/05
0440690535                 3.1500            01/01/06          00
149740                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
685/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10272849                   1.5000            231000.0000       115.0000
                           6.8750            230,491.52        ZZ
                           6.5000            797.23            1
                           9.9500            797.23            70
RIVERSIDE        CA 92501  9.5750            11/08/05
0440679744                 3.4000            01/01/06          00
1051003392                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           N                 0.0000

10272853                   1.5000            220000.0000       115.0000
                           6.8750            219,515.74        ZZ
                           6.5000            759.26            1
                           9.9500            759.26            80
DELRAY BEACH     FL 33444  9.5750            11/10/05
0440565299                 3.4000            01/01/06          00
1050903587                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10272883                   1.5000            342000.0000       115.0000
                           6.8750            341,247.19        ZZ
                           6.5000            1180.31           1
                           9.9500            1180.31           70
VERO BEACH       FL 32963  9.5750            11/09/05
0440680270                 3.4000            01/01/06          00
1051001082                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10272937                   1.0000            615000.0000       115.0000
                           6.7500            613,534.42        ZZ
                           6.3750            1978.08           1
                           9.9500            1978.08           76
PALM SPRINGS     CA 92264  9.5750            11/11/05
0440680353                 3.2750            01/01/06          00
1050701698                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
X75/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     03                00
                           O                 0.0000

10274381                   1.5000            300000.0000       115.0000
                           6.8750            299,339.64        ZZ
                           6.5000            1035.36           1
                           9.9500            1035.36           63
WHITTIER         CA 90605  9.5750            11/16/05
0440612448                 3.4000            01/01/06          00
1051100947                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10274399                   1.0000            244000.0000       115.0000
                           6.7500            243,418.53        ZZ
                           6.3750            784.80            1
                           9.9500            784.80            66
TUSCON           AZ 85737  9.5750            11/09/05
0440571313                 3.3250            01/01/06          00
1051002752                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     03                00
                           O                 0.0000

10274429                   1.0000            258400.0000       115.0000
                           6.6250            257,784.21        ZZ
                           6.2500            831.12            1
                           9.9500            831.12            80
LAS VEGAS        NV 89128  9.5750            11/03/05
0440564078                 3.0900            01/01/06          00
8500500736                 2.7150            12/01/35          0.0000
0                          3.0900            01/01/06          02/01/06
Z29/G01                    2.7150            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10275331                   1.0000            240000.0000       115.0000
                           6.5000            239,428.07        T
                           6.1250            771.93            1
                           9.9500            771.93            80
FLAGLER BEACH    FL 32136  9.5750            11/18/05
0426170759                 3.0250            01/01/06          00
0426170759                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     1                 0
0.0000                     01                00
                           O                 0.0000

10276231                   1.0000            404000.0000       115.0000
                           6.5000            403,037.25        T
                           6.1250            1299.42           1
                           9.9500            1299.42           80
ELK GROVE        CA 95624  9.5750            11/08/05
0440702298                 3.0250            01/01/06          00
63011788                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    1                 0
0.0000                     05                00
                           O                 0.0000

10276481                   1.0000            322000.0000       115.0000
                           6.6250            321,113.22        ZZ
                           6.2500            814.20            1
                           9.9500            814.20            70
STOCKTON         CA 95209  9.5750            11/04/05
0440576924                 3.1500            01/01/06          00
61022186                   2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10276523                   1.5000            311250.0000       115.0000
                           6.8750            310,564.87        ZZ
                           6.5000            1074.19           1
                           9.9500            1074.19           78
HIDDEN VALLEY L  CA 95467  9.5750            11/03/05
0440571198                 3.4000            01/01/06          00
1050900862                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10276749                   0.9900            152000.0000       115.0000
                           6.8750            151,637.21        ZZ
                           6.5000            488.19            1
                           9.9500            488.19            76
VANCOUVER        WA 98682  9.5750            11/04/05
0440554491                 3.4000            01/01/06          00
3339002821                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/R18                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4100                     5                 0
0.0000                     05                00
                           O                 0.0000

10277307                   2.5000            235000.0000       115.0000
                           6.7500            234,121.19        T
                           6.3750            928.53            1
                           9.9500            928.53            88
FAYETTEVILLE     AR 72704  9.5750            10/27/05
0425998986                 0.0000            12/01/05          04
0425998986                 0.0000            11/01/35          25.0000
0                          3.2750            12/01/05          02/01/06
E22/G01                    2.9000            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10278207                   2.7500            139500.0000       115.0000
                           2.7500            139,250.19        ZZ
                           2.3750            569.50            1
                           9.9500            569.50            90
KISSIMMEE        FL 34743  9.5750            11/18/05
0440554574                 3.5250            01/01/06          11
3253006509                 3.1500            12/01/35          25.0000
0                          3.5250            03/01/06          03/01/06
N67/R18                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7750                     1                 0
0.0000                     05                00
                           O                 0.0000

10278427                   1.5000            395000.0000       115.0000
                           6.7500            394,130.53        ZZ
                           6.3750            1363.22           1
                           9.9500            1363.22           74
HAMILTON         OH 45011  9.5750            10/31/05
0440580058                 3.2750            01/01/06          00
641355                     2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
253/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     03                00
                           O                 0.0000

10278439                   1.0000            480000.0000       115.0000
                           6.8750            478,856.13        ZZ
                           6.5000            1543.87           1
                           9.9500            1543.87           80
ROSEVILLE        CA 95661  9.5750            11/17/05
0440663854                 3.4000            01/01/06          00
1051003588                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X75/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10279009                   1.0000            356800.0000       115.0000
                           6.2500            355,949.72        T
                           5.8750            1147.61           1
                           9.9500            1147.61           80
HIGH SPRINGS     FL 32655  9.5750            11/16/05
0425696077                 2.7750            01/01/06          00
0425696077                 2.4000            12/01/35          0.0000
0                          2.7750            01/01/06          02/01/06
E22/G01                    2.4000            01/01/07          01/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10280115                   1.0000            312000.0000       115.0000
                           6.3750            311,471.09        ZZ
                           6.0000            788.91            1
                           9.9500            788.91            77
RANCHO SANTA MA  CA 92688  9.5750            11/03/05
0440580785                 2.9000            01/01/06          00
51056787                   2.5250            12/01/45          0.0000
0                          2.9000            01/01/06          02/01/06
E23/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     01                00
                           O                 0.0000

10280119                   1.0000            484000.0000       115.0000
                           5.8750            483,179.51        T
                           5.5000            1223.82           1
                           9.9500            1223.82           80
PALM SPRINGS     CA 92264  9.5750            11/14/05
0440581700                 2.4000            01/01/06          00
82000850                   2.0250            12/01/45          0.0000
0                          2.4000            01/01/06          02/01/06
E23/G01                    2.0250            01/01/07          01/01/07
15                         2.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4000                    1                 0
0.0000                     05                00
                           O                 0.0000

10280127                   1.0000            165000.0000       115.0000
                           6.5000            164,606.79        ZZ
                           6.1250            530.71            1
                           9.9500            530.71            54
HIGHLAND         CA 92346  9.5750            11/15/05
0440705879                 3.0250            01/01/06          00
51057095                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10280135                   1.9900            540000.0000       115.0000
                           1.9900            538,902.25        ZZ
                           1.6150            1993.25           1
                           9.9500            1993.25           90
CHICAGO          IL 60616  9.5750            11/21/05
0440670065                 3.2750            01/01/06          11
3253006453                 2.9000            12/01/35          25.0000
0                          3.2750            03/01/06          03/01/06
N67/R18                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2850                     1                 0
0.0000                     09                00
                           O                 0.0000

10280193                   1.0000            160000.0000       115.0000
                           6.8750            159,728.76        ZZ
                           6.5000            404.57            1
                           9.9500            404.57            80
CAPE CORAL       FL 33909  9.5750            11/14/05
0440591840                 3.4000            01/01/06          00
51056494                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280279                   1.0000            350000.0000       115.0000
                           6.6250            349,406.67        ZZ
                           6.2500            885.00            1
                           9.9500            885.00            50
SANTA ROSA       CA 95409  9.5750            11/11/05
0440705861                 3.1500            01/01/06          00
62017280                   2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     03                00
                           O                 0.0000

10280303                   1.0000            390000.0000       115.0000
                           6.8750            389,338.86        ZZ
                           6.5000            986.14            1
                           9.9500            986.14            73
LA MESA          CA 91942  9.5750            11/29/05
0440708485                 3.4000            01/01/06          00
11038445                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280311                   1.0000            479250.0000       115.0000
                           6.3750            478,107.91        ZZ
                           6.0000            1541.46           1
                           9.9500            1541.46           75
HEALDSBURG       CA 95448  9.5750            11/10/05
0440709046                 2.9000            01/01/06          00
62017282                   2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
E23/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10280337                   1.0000            303000.0000       115.0000
                           6.6250            302,486.35        ZZ
                           6.2500            766.15            1
                           9.9500            766.15            60
ANAHEIM          CA 92808  9.5750            11/15/05
0440705564                 3.1500            01/01/06          00
82000854                   2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10280379                   2.5000            252100.0000       115.0000
                           6.8750            251,793.84        ZZ
                           6.5000            831.37            1
                           9.9500            831.37            75
YUBA CITY        CA 95993  9.5750            11/07/05
0440708014                 3.4000            01/01/06          00
61021819                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9000                    1                 0
0.0000                     05                00
                           N                 0.0000

10280429                   2.5000            279900.0000       115.0000
                           6.8750            279,560.07        ZZ
                           6.5000            923.05            1
                           9.9500            923.05            80
YUBA CITY        CA 95993  9.5750            11/07/05
0440707875                 3.4000            01/01/06          00
61021825                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10280441                   2.0000            225000.0000       115.0000
                           6.7500            224,543.36        ZZ
                           6.3750            831.64            1
                           9.9500            831.64            90
ROCKWALL         TX 75087  9.5750            11/17/05
0440581122                 0.0000            01/01/06          10
1000625728                 0.0000            12/01/35          25.0000
0                          3.2750            01/01/06          02/01/06
P34/G01                    2.9000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10280553                   2.2500            230000.0000       115.0000
                           2.2500            229,552.08        ZZ
                           1.8750            879.17            1
                           9.9500            879.17            70
LAS VEGAS        NV 89129  9.5750            11/08/05
0440566149                 3.1250            01/01/06          00
1330300484                 2.7500            12/01/35          0.0000
0                          3.1250            03/01/06          03/01/06
N67/R18                    2.7500            01/01/07          01/01/07
15                         3.1250            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8750                     1                 0
0.0000                     03                00
                           N                 0.0000

10280619                   2.1150            310500.0000       115.0000
                           7.3750            309,881.65        ZZ
                           7.0000            1165.61           1
                           9.9500            1165.61           90
ORLANDO          FL 32821  9.5750            11/16/05
0440564656                 3.9000            01/01/06          14
3318004852                 3.5250            12/01/35          25.0000
0                          3.9000            01/01/06          02/01/06
N67/R18                    3.5250            01/01/07          01/01/07
15                         3.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.8350                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10280893                   2.5000            207500.0000       115.0000
                           6.8750            207,112.41        ZZ
                           6.5000            819.88            1
                           9.9500            819.88            73
EDMONDS          WA 98026  9.5750            11/18/05
0426130761                 3.4000            01/01/06          00
0426130761                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     2                 0
0.0000                     05                00
                           N                 0.0000

10281731                   1.3750            458500.0000       115.0000
                           7.0000            457,470.34        ZZ
                           6.6250            1555.02           1
                           9.9500            1555.02           70
SOUTH BEACH      OR 97366  9.5750            11/10/05
0440614493                 3.5250            01/01/06          00
149051                     3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
685/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10281913                   1.3750            232000.0000       115.0000
                           5.7500            231,777.21        ZZ
                           5.3750            786.84            2
                           9.9500            786.84            80
LAKE HAVASU CIT  AZ 86404  9.5750            10/25/05
0440701597                 2.2750            12/01/05          00
05350                      1.9000            11/01/35          0.0000
0                          2.2750            12/01/05          02/01/06
M40/G01                    1.9000            12/01/06          12/01/06
15                         2.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10282009                   2.5000            232000.0000       115.0000
                           6.7500            231,737.13        ZZ
                           6.3750            916.68            2
                           9.9500            746.20            80
PALM COAST       FL 32164  9.5750            11/21/05
0440681062                 0.0000            01/01/06          00
11910442                   0.0000            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
W08/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10282081                   1.5000            545000.0000       115.0000
                           5.3750            543,800.34        ZZ
                           5.0000            1880.91           1
                           9.9500            1880.91           80
SAN JOSE         CA 95132  9.5750            11/23/05
0440666840                 0.0000            01/01/06          00
1051679WH                  0.0000            12/01/35          0.0000
0                          1.9000            01/01/06          02/01/06
E30/G01                    1.5250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282323                   1.5000            287000.0000       115.0000
                           6.8750            286,368.25        ZZ
                           6.5000            990.50            1
                           9.9500            990.50            79
RIVERSIDE        RI 02915  9.5750            11/21/05
0425776754                 3.4000            01/01/06          00
0425776754                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282369                   1.5000            228000.0000       115.0000
                           6.8750            227,498.13        ZZ
                           6.5000            786.87            1
                           9.9500            786.87            80
SCOTTSDALE       AZ 85255  9.5750            11/04/05
0425957214                 0.0000            01/01/06          00
0425957214                 0.0000            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10282685                   2.0000            231300.0000       115.0000
                           6.5000            230,456.14        ZZ
                           6.1250            854.93            1
                           9.9500            854.93            90
PEORIA           AZ 85382  9.5750            11/17/05
0426334728                 3.0250            01/01/06          04
0426334728                 2.6500            12/01/35          25.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     03                00
                           O                 0.0000

10283303                   1.0000            367000.0000       115.0000
                           6.6250            366,125.41        ZZ
                           6.2500            1180.42           1
                           9.9500            1180.42           63
PINOLE           CA 94564  9.5750            11/03/05
0440605061                 3.1500            01/01/06          00
63012144                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    5                 0
0.0000                     05                00
                           O                 0.0000

10283457                   1.0000            297000.0000       115.0000
                           6.7500            296,496.52        ZZ
                           6.3750            750.98            1
                           9.9500            750.98            72
DELHI            CA 95315  9.5750            11/11/05
0440621589                 3.2750            01/01/06          00
63012373                   2.9000            12/01/45          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     05                00
                           O                 0.0000

10283471                   1.0000            384000.0000       115.0000
                           5.8750            383,084.90        ZZ
                           5.5000            1235.10           1
                           9.9500            1235.10           80
BRYAN            TX 77807  9.5750            11/17/05
0440613511                 2.4000            01/01/06          00
5802510016                 2.0250            12/01/35          0.0000
0                          2.4000            01/01/06          02/01/06
F34/G01                    2.0250            01/01/07          01/01/07
15                         2.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4000                    1                 0
0.0000                     05                00
                           O                 0.0000

10283483                   1.5000            336000.0000       110.0000
                           6.8750            335,260.00        ZZ
                           6.5000            1159.60           1
                           9.9500            1159.60           80
MORENO VALLEY    CA 92551  9.5750            11/18/05
0440612703                 3.4000            01/01/06          00
10213                      3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Z54/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10283503                   1.0000            412000.0000       115.0000
                           6.8750            411,018.18        ZZ
                           6.5000            1325.15           1
                           9.9500            1325.15           80
PANAMA CITY BEA  FL 32408  9.5750            11/18/05
0440576585                 3.4000            01/01/06          00
75002899                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10283587                   2.4900            228332.0000       115.0000
                           7.6250            227,904.79        ZZ
                           7.2500            901.00            1
                           9.9500            901.00            80
DALLAS           GA 30157  9.5750            11/16/05
0440571867                 3.2750            01/01/06          00
3253006292                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
N67/R18                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7850                     1                 0
0.0000                     03                00
                           N                 0.0000

10285097                   1.2500            422500.0000       115.0000
                           6.6250            421,532.11        ZZ
                           6.2500            1407.99           1
                           9.9500            1407.99           64
TERREBONNE       OR 97760  9.5750            11/23/05
0426384046                 3.1500            01/01/06          00
0426384046                 2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E22/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10285193                   1.3750            173000.0000       115.0000
                           6.7500            172,588.26        ZZ
                           6.3750            586.74            1
                           9.9500            586.74            70
FRESNO           CA 93726  9.5750            11/18/05
0425968138                 3.2750            01/01/06          00
0425968138                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
E22/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           N                 0.0000

10286359                   1.5000            400000.0000       115.0000
                           6.8750            399,119.52        ZZ
                           6.5000            1380.48           1
                           9.9500            1380.48           73
LATHROP          CA 95330  9.5750            11/11/05
0440683415                 0.0000            01/01/06          00
M5082307                   0.0000            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
893/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10286421                   1.0000            227200.0000       115.0000
                           6.3750            226,658.57        ZZ
                           6.0000            730.76            1
                           9.9500            730.76            80
CORONA           CA 92879  9.5750            11/18/05
0440663672                 0.0000            01/01/06          00
2054490                    0.0000            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
975/G01                    2.5250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10286837                   1.0000            278400.0000       115.0000
                           6.3750            277,736.56        ZZ
                           6.0000            895.44            1
                           9.9500            895.44            80
CHESAPEAKE       VA 23322  9.5750            11/25/05
0426317871                 2.9000            01/01/06          00
0426317871                 2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
E22/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10286859                   2.7500            54000.0000        115.0000
                           6.8750            53,903.30         ZZ
                           6.5000            220.45            1
                           9.9500            220.45            75
HUNTSVILLE       AL 35810  9.5750            11/30/05
0426333225                 3.4000            01/01/06          00
0426333225                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6500                     5                 0
0.0000                     05                00
                           N                 0.0000

10286869                   1.0000            290000.0000       115.0000
                           6.5000            289,308.92        ZZ
                           6.1250            932.75            1
                           9.9500            932.75            80
FIRCREST         WA 98466  9.5750            11/22/05
0426338042                 3.0250            01/01/06          00
0426338042                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     2                 0
0.0000                     05                00
                           O                 0.0000

10287031                   1.0000            995000.0000       115.0000
                           6.5000            992,628.86        ZZ
                           6.1250            3200.31           1
                           9.9500            3200.31           63
LAGUNA BEACH     CA 92651  9.5750            11/22/05
0426414959                 0.0000            01/01/06          00
0426414959                 0.0000            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10287997                   0.9900            133192.0000       115.0000
                           7.2500            132,874.09        T
                           6.8750            427.79            1
                           9.9500            427.79            80
JACKSONVILLE     FL 32221  9.5750            11/16/05
0440580793                 3.7750            01/01/06          00
3253006373                 3.4000            12/01/35          0.0000
0                          3.7750            01/01/06          02/01/06
N67/R18                    3.4000            01/01/07          01/01/07
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7850                     1                 0
0.0000                     03                00
                           O                 0.0000

10288103                   1.0000            436000.0000       115.0000
                           6.7500            435,260.88        ZZ
                           6.3750            1102.45           1
                           9.9500            1102.45           80
SAN JOSE         CA 95112  9.5750            11/15/05
0440668978                 3.2750            01/01/06          00
63012188                   2.9000            12/01/45          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288141                   1.5000            399000.0000       115.0000
                           6.8750            398,121.72        ZZ
                           6.5000            1377.03           1
                           9.9500            1377.03           70
RIO VERDE        AZ 85263  9.5750            11/04/05
0440672905                 0.0000            01/01/06          00
642072                     0.0000            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
253/G01                    3.0250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     X                 X                 0.0000
0.0000                     S                 N                 0.0000
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288223                   1.0000            1000000.0000      115.0000
                           6.6250            997,616.93        ZZ
                           6.2500            3216.40           1
                           9.9500            3216.40           67
MUIR BEACH       CA 94965  9.5750            11/16/05
0440614006                 3.1500            01/01/06          00
63012416                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288243                   1.0000            450000.0000       115.0000
                           6.5000            448,927.62        ZZ
                           6.1250            1447.38           1
                           9.9500            1447.38           67
OAKLEY           CA 94561  9.5750            11/15/05
0440667202                 3.0250            01/01/06          00
63012396                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10288293                   1.0000            288000.0000       115.0000
                           6.5000            287,313.68        ZZ
                           6.1250            926.32            3
                           9.9500            926.32            62
LOS ANGELES      CA 90001  9.5750            11/17/05
0440667467                 3.0250            01/01/06          00
91008028                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10288409                   1.0000            412000.0000       115.0000
                           6.8750            411,301.56        ZZ
                           6.5000            1041.77           1
                           9.9500            1041.77           80
SANTA ROSA       CA 95407  9.5750            11/17/05
0440661684                 3.4000            01/01/06          00
62017207                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288441                   1.0000            390000.0000       115.0000
                           6.8750            389,338.86        ZZ
                           6.5000            986.14            1
                           9.9500            986.14            55
APTOS            CA 95003  9.5750            11/18/05
0440614048                 3.4000            01/01/06          00
63012524                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288499                   2.2500            215000.0000       115.0000
                           7.2500            214,581.30        ZZ
                           6.8750            821.83            2
                           9.9500            821.83            80
MINNEAPOLIS      MN 55411  9.5750            11/23/05
0440673929                 3.8000            01/01/06          00
105376PE                   3.4250            12/01/35          0.0000
0                          3.8000            01/01/06          02/01/06
P87/G01                    3.4250            01/01/07          01/01/07
15                         3.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288511                   1.0000            492000.0000       115.0000
                           6.8750            491,165.95        ZZ
                           6.5000            1244.05           1
                           9.9500            1244.05           80
BENICIA          CA 94510  9.5750            11/17/05
0440612612                 3.4000            01/01/06          00
62017268                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288533                   1.5000            165200.0000       115.0000
                           1.5000            165,200.00        ZZ
                           1.1250            570.14            1
                           9.9500            570.14            70
LAS VEGAS        NV 89103  9.5750            12/01/05
0440669828                 3.2750            02/01/06          00
500000859                  2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
U45/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           N                 0.0000

10288535                   1.0000            473000.0000       115.0000
                           6.6250            471,872.82        ZZ
                           6.2500            1521.35           1
                           9.9500            1521.35           72
SONOMA           CA 95476  9.5750            11/11/05
0440612661                 3.1500            01/01/06          00
62017173                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288571                   1.0000            850000.0000       115.0000
                           6.5000            847,974.39        ZZ
                           6.1250            2733.94           1
                           9.9500            2733.94           66
LADERA RANCH     CA 92694  9.5750            11/03/05
0440663094                 3.0250            01/01/06          00
1051001446                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
X75/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     03                00
                           O                 0.0000

10288737                   0.9900            167920.0000       115.0000
                           0.9900            167,920.00        ZZ
                           0.6150            539.33            1
                           9.9500            539.33            80
TAMARAC          FL 33321  9.5750            11/22/05
0440605509                 3.5250            02/01/06          00
3253006821                 3.1500            01/01/36          0.0000
0                          3.5250            02/01/06          02/01/06
N67/G01                    3.1500            02/01/07          02/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5350                     1                 0
0.0000                     09                00
                           O                 0.0000

10288973                   1.5000            352000.0000       115.0000
                           6.8750            351,225.18        ZZ
                           6.5000            1214.82           1
                           9.9500            1214.82           77
SANTA MARIA      CA 93458  9.5750            11/21/05
0426216180                 3.4000            01/01/06          00
0426216180                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10288983                   1.0000            247200.0000       115.0000
                           1.0000            247,200.00        T
                           0.6250            795.09            1
                           9.9500            795.09            80
ACWORTH          GA 30101  9.5750            12/01/05
0426249090                 2.1500            02/01/06          00
0426249090                 1.7750            01/01/36          0.0000
0                          2.1500            02/01/06          02/01/06
E22/G01                    1.7750            02/01/07          02/01/07
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10289327                   1.4900            246500.0000       115.0000
                           6.8750            245,956.53        ZZ
                           6.5000            849.54            1
                           9.9500            849.54            76
MIAMI            FL 33173  9.5750            11/18/05
0440591857                 3.4000            01/01/06          00
3253006051                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9100                     2                 0
0.0000                     05                00
                           O                 0.0000

10289371                   0.9900            183000.0000       115.0000
                           6.7500            182,563.22        ZZ
                           6.3750            587.76            1
                           9.9500            587.76            71
LAS VEGAS        NV 89102  9.5750            11/14/05
0440591899                 3.2750            01/01/06          00
3342001594                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
N67/R18                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2850                     5                 0
0.0000                     09                00
                           O                 0.0000

10290093                   2.4900            368826.0000       115.0000
                           7.6250            368,135.92        ZZ
                           7.2500            1455.39           1
                           9.9500            1455.39           85
NORTH AURORA     IL 60542  9.5750            11/14/05
0440592277                 3.2750            01/01/06          14
3253005454                 2.9000            12/01/35          12.0000
0                          3.2750            01/01/06          02/01/06
N67/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.7850                    1                 0
0.0000                     05                00
                           O                 0.0000

10290107                   2.5000            937500.0000       115.0000
                           6.8750            936,361.45        ZZ
                           6.5000            3091.67           1
                           9.9500            3091.67           75
OXNARD           CA 93035  9.5750            11/22/05
0440676047                 3.4000            01/01/06          00
91008072                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290429                   1.0000            350000.0000       115.0000
                           6.8750            349,165.93        ZZ
                           6.5000            1125.74           1
                           9.9500            1125.74           77
SAN PABLO        CA 94806  9.5750            11/23/05
0440675916                 3.4000            01/01/06          00
61022383                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290433                   2.0000            427500.0000       115.0000
                           6.5000            426,632.38        ZZ
                           6.1250            1580.12           1
                           9.9500            1580.12           90
SANTA FE SPRING  CA 90670  9.5750            11/21/05
0440675817                 3.0250            01/01/06          11
91008084                   2.6500            12/01/35          25.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     05                00
                           O                 0.0000

10290441                   1.5000            276500.0000       115.0000
                           6.8750            275,891.37        ZZ
                           6.5000            954.26            4
                           9.9500            954.26            70
REDDING          CA 96001  9.5750            11/18/05
0440675718                 3.4000            01/01/06          00
62017355                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290443                   1.0000            300000.0000       115.0000
                           6.1250            299,491.43        T
                           5.7500            758.57            1
                           9.9500            758.57            37
SANTA BARBARA    CA 93101  9.5750            11/15/05
0440673374                 2.6500            01/01/06          00
63012139                   2.2750            12/01/45          0.0000
0                          2.6500            01/01/06          02/01/06
E23/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10290447                   1.0000            425000.0000       115.0000
                           6.7500            423,987.20        ZZ
                           6.3750            1366.97           1
                           9.9500            1366.97           79
POMONA           CA 91766  9.5750            11/18/05
0440674257                 3.2750            01/01/06          00
51056564                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10290469                   1.0000            432000.0000       115.0000
                           6.6250            430,970.52        ZZ
                           6.2500            1389.48           1
                           9.9500            1389.48           80
LOS ANGELES      CA 90065  9.5750            11/09/05
0440672392                 3.1500            01/01/06          00
51056992                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10290485                   1.5000            395000.0000       115.0000
                           6.8750            394,130.53        ZZ
                           6.5000            1363.22           4
                           9.9500            1363.22           70
SACRAMENTO       CA 95825  9.5750            11/21/05
0440680593                 3.4000            01/01/06          00
64010336                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290515                   1.0000            548000.0000       115.0000
                           6.8750            547,071.02        ZZ
                           6.5000            1385.65           1
                           9.9500            1385.65           80
SAN DIEGO        CA 92154  9.5750            11/21/05
0440685006                 3.4000            01/01/06          00
11038550                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290557                   1.0000            277600.0000       115.0000
                           6.5000            277,129.40        ZZ
                           6.1250            701.93            1
                           9.9500            701.93            80
LAS VEGAS        NV 89113  9.5750            11/03/05
0440675999                 3.0250            01/01/06          00
51056725                   2.6500            12/01/45          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     03                00
                           O                 0.0000

10290577                   1.0000            552000.0000       115.0000
                           6.8750            551,064.23        ZZ
                           6.5000            1395.77           1
                           9.9500            1395.77           80
CORONA           CA 92880  9.5750            11/18/05
0440671329                 3.4000            01/01/06          00
51057083                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290651                   1.5000            371000.0000       115.0000
                           6.3750            370,183.35        ZZ
                           6.0000            1280.40           1
                           9.9500            1280.40           70
POWAY            CA 92064  9.5750            11/22/05
0440682243                 2.9000            01/01/06          00
11038515                   2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
E23/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291577                   1.0000            570000.0000       115.0000
                           6.6250            568,641.65        ZZ
                           6.2500            1833.35           1
                           9.9500            1833.35           80
SAN MATEO        CA 94403  9.5750            11/21/05
0440674190                 3.1500            01/01/06          00
63010925                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10291589                   1.5000            332000.0000       115.0000
                           6.8750            330,952.27        ZZ
                           6.5000            1145.80           3
                           9.9500            1145.80           66
LODI             CA 95240  9.5750            11/17/05
0440672111                 3.4000            01/01/06          00
64010246                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           N                 0.0000

10291609                   1.4900            184000.0000       115.0000
                           7.1250            183,594.33        T
                           6.7500            634.14            1
                           9.9500            634.14            80
LAS VEGAS        NV 89108  9.5750            11/21/05
0440593218                 3.6500            01/01/06          00
3342001677                 3.2750            12/01/35          0.0000
0                          3.6500            01/01/06          02/01/06
N67/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1600                     5                 0
0.0000                     03                00
                           O                 0.0000

10292539                   1.0000            281000.0000       115.0000
                           6.5000            280,330.36        ZZ
                           6.1250            903.81            1
                           11.9500           903.81            57
FREMONT          CA 94538  11.5750           11/21/05
0440685618                 3.0250            01/01/06          00
29202611                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
356/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
10.9500                    S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     01                00
                           O                 0.0000

10292631                   1.0000            180000.0000       115.0000
                           6.5000            179,571.05        ZZ
                           6.1250            578.95            1
                           9.9500            578.95            40
ROYAL PALM BEAC  FL 33411  9.5750            11/28/05
0425733342                 3.0250            01/01/06          00
0425733342                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     03                00
                           O                 0.0000

10292731                   1.5000            280000.0000       115.0000
                           6.7500            279,383.66        ZZ
                           6.3750            966.34            1
                           9.9500            966.34            80
SAN DIEGO        CA 92113  9.5750            11/18/05
0426181186                 3.2750            01/01/06          00
0426181186                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
E22/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10292805                   1.5000            264000.0000       115.0000
                           1.5000            264,000.00        ZZ
                           1.1250            911.12            1
                           9.9500            911.12            80
WESLEY CHAPEL    FL 33543  9.5750            11/28/05
0426304242                 3.4000            02/01/06          00
0426304242                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10292967                   1.0000            299900.0000       115.0000
                           1.0000            299,900.00        ZZ
                           0.6250            964.60            1
                           9.9500            964.60            75
NESBIT           MS 38652  9.5750            12/02/05
0426554465                 2.9000            02/01/06          00
0426554465                 2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E22/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     03                00
                           O                 0.0000

10293337                   1.0000            275000.0000       115.0000
                           6.8750            274,344.66        ZZ
                           6.5000            884.51            1
                           9.9500            884.51            80
SANTA ANA        CA 92707  9.5750            11/22/05
0440684819                 3.4000            01/01/06          00
51057345                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     01                00
                           O                 0.0000

10293347                   0.9900            410000.0000       115.0000
                           6.6250            409,021.41        ZZ
                           6.2500            1316.84           1
                           9.9500            1316.84           41
LIGHTHOUSE POIN  FL 33064  9.5750            11/18/05
0440612828                 3.1500            01/01/06          00
3253005623                 2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
N67/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293359                   1.4900            580000.0000       115.0000
                           7.1250            578,721.25        ZZ
                           6.7500            1998.92           1
                           9.9500            1998.92           80
SAN DIEGO        CA 92120  9.5750            11/22/05
0440605087                 3.6500            01/01/06          00
3318006501                 3.2750            12/01/35          0.0000
0                          3.6500            01/01/06          02/01/06
N67/R18                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293367                   1.0000            560000.0000       115.0000
                           6.1250            558,665.49        ZZ
                           5.7500            1801.18           2
                           9.9500            1801.18           80
LAWNDALE         CA 90260  9.5750            11/04/05
0440688638                 0.0000            01/01/06          00
2054416                    0.0000            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
975/G01                    2.2750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293391                   1.0000            448000.0000       115.0000
                           6.8750            446,932.38        ZZ
                           6.5000            1440.95           1
                           9.9500            1440.95           80
WATSONVILLE      CA 95076  9.5750            11/17/05
0440680098                 3.4000            01/01/06          00
61021764                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     09                00
                           O                 0.0000

10293427                   1.0000            485000.0000       115.0000
                           6.7500            484,177.82        ZZ
                           6.3750            1226.35           1
                           9.9500            1226.35           78
SANTA ROSA       CA 95407  9.5750            11/21/05
0440680296                 3.2750            01/01/06          00
62017332                   2.9000            12/01/45          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10293435                   1.5000            518000.0000       115.0000
                           6.1250            516,859.78        ZZ
                           5.7500            1787.72           1
                           9.9500            1787.72           70
SAN JOSE         CA 95124  9.5750            11/22/05
0440680411                 2.6500            01/01/06          00
63012298                   2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
E23/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           N                 0.0000

10293439                   1.0000            476712.0000       115.0000
                           6.8750            475,903.86        T
                           6.5000            1205.40           1
                           9.9500            1205.40           80
LINCOLN          CA 95648  9.5750            11/15/05
0440684926                 3.4000            01/01/06          00
64009941                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     03                00
                           O                 0.0000

10293665                   1.0000            560000.0000       115.0000
                           6.8750            558,665.49        ZZ
                           6.5000            1801.18           1
                           9.9500            1801.18           80
(CANOGA PARK AR  CA 91303  9.5750            11/18/05
0440684447                 3.4000            01/01/06          00
91007857                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293673                   1.0000            280000.0000       115.0000
                           6.7500            279,332.74        T
                           6.3750            900.59            1
                           9.9500            900.59            80
BISHOP           CA 93514  9.5750            11/14/05
0440682060                 3.2750            01/01/06          00
51056059                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     05                00
                           O                 0.0000

10293675                   1.0000            359650.0000       115.0000
                           6.2500            358,792.93        ZZ
                           5.8750            1156.78           1
                           9.9500            1156.78           40
COSTA MESA       CA 92626  9.5750            11/17/05
0440681120                 2.7750            01/01/06          00
9000000156                 2.4000            12/01/35          0.0000
0                          2.7750            01/01/06          02/01/06
X75/G01                    2.4000            01/01/07          01/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10293685                   1.0000            360800.0000       115.0000
                           6.8750            360,188.37        ZZ
                           6.5000            912.30            1
                           9.9500            912.30            80
OCEANSIDE        CA 92057  9.5750            11/04/05
0440684835                 3.4000            01/01/06          00
11037705                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10294003                   1.5000            350000.0000       115.0000
                           6.8750            349,215.64        ZZ
                           6.5000            1207.92           1
                           9.9500            1207.92           76
MONTEBELLO       CA 90640  9.5750            10/28/05
0440766558                 3.4000            12/01/05          00
1051000844                 3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
X75/G01                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295751                   0.9900            288000.0000       115.0000
                           6.6250            287,312.60        ZZ
                           6.2500            925.00            1
                           9.9500            925.00            34
SAN  JOSE        CA 95148  9.5750            11/22/05
0440666352                 3.1500            01/01/06          00
3342001588                 2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
N67/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1600                    5                 0
0.0000                     05                00
                           O                 0.0000

10297029                   1.0000            350000.0000       115.0000
                           6.5000            349,165.93        ZZ
                           6.1250            1125.74           1
                           9.9500            1125.74           68
MENLO PARK       CA 94025  9.5750            11/16/05
0440683472                 3.0250            01/01/06          00
61022298                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E23/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10297157                   1.0000            428000.0000       115.0000
                           6.6250            426,980.05        ZZ
                           6.2500            1376.62           1
                           9.9500            1376.62           80
SANTA CLARITA    CA 91350  9.5750            11/11/05
0440688208                 3.1500            01/01/06          00
51056684                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E23/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    5                 0
0.0000                     01                00
                           O                 0.0000

10297257                   2.5000            360000.0000       115.0000
                           6.8750            359,562.80        ZZ
                           6.5000            1187.20           1
                           9.9500            1187.20           80
VALLEJO          CA 94589  9.5750            11/22/05
0440688448                 3.4000            01/01/06          00
63012429                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297325                   1.0000            336000.0000       115.0000
                           6.7500            335,199.29        ZZ
                           6.3750            1080.71           1
                           9.9500            1080.71           62
DANA POINT       CA 92629  9.5750            11/23/05
0440684082                 3.2750            01/01/06          00
42012624                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     01                00
                           O                 0.0000

10297369                   1.0000            553000.0000       115.0000
                           6.8750            551,682.16        ZZ
                           6.5000            1778.67           1
                           9.9500            1778.67           79
ALAMEDA          CA 94501  9.5750            11/23/05
0440687242                 3.4000            01/01/06          00
63012393                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297385                   1.0000            315000.0000       115.0000
                           6.7500            314,466.00        ZZ
                           6.3750            796.50            1
                           9.9500            796.50            80
LODI             CA 95242  9.5750            11/23/05
0440683308                 3.2750            01/01/06          00
63012482                   2.9000            12/01/45          0.0000
0                          3.2750            01/01/06          02/01/06
E23/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     05                00
                           O                 0.0000

10297501                   1.5000            178500.0000       115.0000
                           6.8750            178,107.09        ZZ
                           6.5000            616.04            1
                           9.9500            616.04            55
SACRAMENTO       CA 95833  9.5750            11/23/05
0440686863                 3.4000            01/01/06          00
2906675                    3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Z20/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           N                 0.0000

10297553                   0.9900            360000.0000       115.0000
                           7.0000            359,140.75        ZZ
                           6.6250            1156.25           1
                           9.9500            1156.25           80
PUNTA GORDA      FL 33950  9.5750            11/30/05
0440668432                 3.5250            01/01/06          00
3253006276                 3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
N67/R18                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5350                     1                 0
0.0000                     05                00
                           O                 0.0000

10297857                   2.2500            337600.0000       115.0000
                           2.2500            337,600.00        ZZ
                           1.8750            1290.46           1
                           9.9500            1290.46           80
BAKERSFIELD      CA 93304  9.5750            11/29/05
0426249058                 3.4000            02/01/06          00
0426249058                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     2                 0
0.0000                     05                00
                           N                 0.0000

10298017                   1.0000            388000.0000       115.0000
                           1.0000            388,000.00        ZZ
                           0.6250            1247.96           1
                           9.9500            1247.96           80
SANTA CLARITA    CA 91355  9.5750            11/29/05
0426483202                 2.7750            02/01/06          00
0426483202                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     2                 0
0.0000                     01                00
                           O                 0.0000

10298093                   1.0000            445000.0000       115.0000
                           1.0000            445,000.00        ZZ
                           0.6250            1431.30           1
                           9.9500            1431.30           78
LA MIRADA        CA 90638  9.5750            11/30/05
0426535498                 2.6500            02/01/06          00
0426535498                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     05                00
                           O                 0.0000

10298373                   1.5000            337000.0000       115.0000
                           7.1250            336,487.18        ZZ
                           6.7500            934.07            1
                           9.9500            934.07            63
CLOVIS           CA 93611  9.5750            11/15/05
0440715068                 3.6750            01/01/06          00
149548                     3.3000            12/01/45          0.0000
0                          3.6750            01/01/06          02/01/06
685/G01                    3.3000            01/01/07          01/01/07
15                         3.6750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1750                     1                 0
0.0000                     05                00
                           N                 0.0000

10301069                   1.0000            367200.0000       115.0000
                           7.0000            366,324.94        ZZ
                           6.6250            1181.06           1
                           9.9500            1181.06           80
WHITTIER AREA    CA 90604  9.5750            11/04/05
0440714327                 3.5000            01/01/06          00
149604                     3.1250            12/01/35          0.0000
0                          3.5000            01/01/06          02/01/06
685/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302875                   1.5000            320000.0000       115.0000
                           7.1250            319,295.62        ZZ
                           6.7500            1104.38           1
                           9.9500            1104.38           80
HAYWARD          CA 94544  9.5750            11/18/05
0440710176                 3.6000            01/01/06          00
149940                     3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
685/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1000                    1                 0
0.0000                     01                00
                           O                 0.0000

10302891                   1.0000            256000.0000       115.0000
                           7.0000            255,566.02        ZZ
                           6.6250            647.31            1
                           9.9500            647.31            80
STOCKTON         CA 95204  9.5750            11/16/05
0440777316                 3.5750            01/01/06          00
149611                     3.2000            12/01/45          0.0000
0                          3.5750            01/01/06          02/01/06
685/G01                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10302905                   1.0000            620000.0000       115.0000
                           6.6250            618,522.50        ZZ
                           6.2500            1994.17           1
                           9.9500            1994.17           80
HUNTINGTON BEAC  CA 92646  9.5750            11/21/05
0440716868                 3.2000            01/01/06          00
148998                     2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
685/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10302927                   1.0000            800000.0000       115.0000
                           6.5000            798,093.55        T
                           6.1250            2573.12           1
                           9.9500            2573.12           37
LAGUNA BEACH     CA 92651  9.5750            11/16/05
0440715787                 3.0000            01/01/06          00
149865                     2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
685/G01                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     06                00
                           O                 0.0000

10303007                   1.0000            192000.0000       115.0000
                           6.8750            191,542.45        T
                           6.5000            617.55            1
                           9.9500            617.55            80
CLEARWATER       FL 33767  9.5750            11/17/05
0440706612                 3.4250            01/01/06          00
149566                     3.0500            12/01/35          0.0000
0                          3.4250            01/01/06          02/01/06
685/G01                    3.0500            01/01/07          01/01/07
15                         3.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4250                     5                 0
0.0000                     08                00
                           O                 0.0000

10303025                   1.5000            199500.0000       115.0000
                           7.1250            199,060.87        ZZ
                           6.7500            688.51            1
                           9.9500            688.51            70
SURPRISE         AZ 85388  9.5750            11/16/05
0440710044                 3.6250            01/01/06          00
149742                     3.2500            12/01/35          0.0000
0                          3.6250            01/01/06          02/01/06
685/G01                    3.2500            01/01/07          01/01/07
15                         3.6250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1250                    5                 0
0.0000                     03                00
                           N                 0.0000

10303027                   1.0000            520000.0000       115.0000
                           7.0000            518,760.80        ZZ
                           6.6250            1672.53           1
                           9.9500            1672.53           80
HUNTINGTON BEAC  CA 92648  9.5750            11/08/05
0440764249                 3.5750            01/01/06          00
149522                     3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
685/G01                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5750                     5                 0
0.0000                     09                00
                           O                 0.0000

10303069                   1.5000            220000.0000       115.0000
                           7.0000            219,515.74        ZZ
                           6.6250            759.26            1
                           9.9500            759.26            80
LAKE IN THE HIL  IL 60156  9.5750            11/18/05
0440709152                 3.5750            01/01/06          00
149650                     3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
685/G01                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303087                   1.0000            289000.0000       115.0000
                           6.6250            288,311.29        ZZ
                           6.2500            929.54            1
                           9.9500            929.54            55
POMONA           CA 91766  9.5750            11/21/05
0440710036                 3.1250            01/01/06          00
150225                     2.7500            12/01/35          0.0000
0                          3.1250            01/01/06          02/01/06
685/G01                    2.7500            01/01/07          01/01/07
15                         3.1250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10303197                   1.0000            520000.0000       115.0000
                           1.0000            520,000.00        ZZ
                           0.6250            1314.85           1
                           9.9500            1314.85           75
NORWALK          CA 90650  9.5750            12/01/05
0440691608                 3.4000            02/01/06          00
51057047                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    2                 0
0.0000                     05                00
                           O                 0.0000

10303221                   1.0000            711195.0000       115.0000
                           1.0000            709,500.18        ZZ
                           0.6250            2287.48           1
                           9.9500            2287.48           75
BENICIA          CA 94510  9.5750            12/02/05
0440734549                 3.1500            02/01/06          00
2906291                    2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
Z20/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10303227                   1.0000            320000.0000       115.0000
                           1.0000            320,000.00        ZZ
                           0.6250            1029.25           1
                           9.9500            1029.25           80
LOS BANOS        CA 93635  9.5750            12/01/05
0440691442                 3.1500            02/01/06          00
63012313                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303241                   1.5000            254000.0000       115.0000
                           6.8750            253,440.89        ZZ
                           6.5000            876.61            1
                           9.9500            876.61            76
SACRAMENTO       CA 95838  9.5750            11/23/05
0440696391                 3.4000            01/01/06          00
04W0109999                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
R56/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10303727                   2.2500            103200.0000       115.0000
                           2.2500            103,200.00        ZZ
                           1.8750            394.48            1
                           9.9500            394.48            80
LOWELL           OR 97452  9.5750            12/05/05
0426034203                 3.4000            02/01/06          00
0426034203                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           N                 0.0000

10303765                   3.0000            322050.0000       115.0000
                           3.0000            322,050.00        ZZ
                           2.6250            1357.78           1
                           9.9500            1357.78           95
CITRUS HEIGHTS   CA 95621  9.5750            11/29/05
0426180824                 3.1500            02/01/06          04
0426180824                 2.7750            01/01/36          30.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10303781                   2.0000            200000.0000       115.0000
                           2.0000            200,000.00        ZZ
                           1.6250            739.24            1
                           9.9500            739.24            75
PROVIDENCE       RI 02909  9.5750            12/02/05
0426216750                 3.4000            02/01/06          00
0426216750                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303819                   1.2500            261000.0000       115.0000
                           1.2500            261,000.00        ZZ
                           0.8750            869.79            1
                           9.9500            869.79            70
LYNWOOD          CA 90262  9.5750            12/01/05
0426317954                 3.0250            02/01/06          00
0426317954                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303899                   2.2500            316000.0000       115.0000
                           2.2500            316,000.00        ZZ
                           1.8750            1207.90           1
                           9.9500            1207.90           80
SEATTLE          WA 98133  9.5750            12/05/05
0426381471                 3.4000            02/01/06          00
0426381471                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           N                 0.0000

10304359                   0.9900            244600.0000       115.0000
                           6.8750            244,016.19        T
                           6.5000            785.61            1
                           9.9500            785.61            80
PORT ST LUCIE    FL 34953  9.5750            11/28/05
0440697845                 3.4000            01/01/06          00
3253005352                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/R18                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4100                    1                 0
0.0000                     03                00
                           O                 0.0000

10304391                   0.9900            430000.0000       115.0000
                           6.5000            428,973.67        ZZ
                           6.1250            1381.08           1
                           9.9500            1381.08           62
CHULA VISTA      CA 91911  9.5750            11/18/05
0440697936                 3.0250            01/01/06          00
3318006545                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
N67/R18                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0350                    5                 0
0.0000                     05                00
                           O                 0.0000

10304441                   0.9900            600000.0000       115.0000
                           7.0000            598,567.92        T
                           6.6250            1927.08           1
                           9.9500            1927.08           75
NORTH FORT MYER  FL 33903  9.5750            11/30/05
0440679181                 3.5250            01/01/06          00
3253006538                 3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
N67/R18                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5350                     1                 0
0.0000                     05                00
                           O                 0.0000

10304713                   1.0000            506100.0000       115.0000
                           1.0000            506,100.00        ZZ
                           0.6250            1279.70           1
                           9.9500            1279.70           75
SAN DIEGO        CA 92117  9.5750            12/01/05
0440695047                 2.9000            02/01/06          00
11038825                   2.5250            01/01/46          0.0000
0                          2.9000            02/01/06          02/01/06
E23/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305095                   1.0000            400000.0000       115.0000
                           6.8750            399,321.91        ZZ
                           6.5000            1011.42           1
                           9.9500            1011.42           71
SANTA ROSA       CA 95407  9.5750            11/21/05
0440713220                 3.4000            01/01/06          00
62017216                   3.0250            12/01/45          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10305179                   1.0000            456000.0000       115.0000
                           1.0000            456,000.00        ZZ
                           0.6250            1466.68           1
                           9.9500            1466.68           80
ELK GROVE        CA 95757  9.5750            12/01/05
0440694909                 3.4000            02/01/06          00
64010437                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305187                   1.0000            650000.0000       115.0000
                           6.6250            648,451.01        ZZ
                           6.2500            2090.66           1
                           9.9500            2090.66           77
HAYWARD          CA 94544  9.5750            11/18/05
0440712875                 3.2000            01/01/06          00
149942                     2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
685/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10305205                   1.5000            207500.0000       115.0000
                           7.1250            207,043.26        ZZ
                           6.7500            716.12            1
                           9.9500            716.12            70
VENTURA          CA 93003  9.5750            11/28/05
0440735728                 3.6000            01/01/06          00
150193                     3.2250            12/01/35          0.0000
0                          3.6000            01/01/06          02/01/06
685/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     01                00
                           N                 0.0000

10305277                   1.0000            624000.0000       115.0000
                           1.0000            624,000.00        ZZ
                           0.6250            1577.82           1
                           9.9500            1577.82           80
SAN JOSE         CA 95148  9.5750            12/01/05
0440694289                 3.1500            02/01/06          00
63012586                   2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305285                   1.0000            650000.0000       115.0000
                           1.0000            650,000.00        ZZ
                           0.6250            2090.66           1
                           9.9500            2090.66           77
SANTA ROSA       CA 95407  9.5750            12/01/05
0440694347                 3.1500            02/01/06          00
62017325                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305305                   1.0000            320000.0000       115.0000
                           5.8750            319,457.53        ZZ
                           5.5000            809.14            1
                           9.9500            809.14            64
HAWTHORNE AREA   CA 90250  9.5750            11/23/05
0440695088                 2.4000            01/01/06          00
51057164                   2.0250            12/01/45          0.0000
0                          2.4000            01/01/06          02/01/06
E23/G01                    2.0250            01/01/07          01/01/07
15                         2.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305315                   1.0000            592000.0000       115.0000
                           1.0000            592,000.00        ZZ
                           0.6250            1496.91           1
                           9.9500            1496.91           75
LAFAYETTE        CA 94549  9.5750            12/01/05
0440695385                 3.1500            02/01/06          00
62017270                   2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305333                   1.0000            310000.0000       115.0000
                           1.0000            310,000.00        ZZ
                           0.6250            783.85            1
                           9.9500            783.85            56
WINDSOR          CA 95492  9.5750            12/01/05
0440696557                 3.4000            02/01/06          00
62017326                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305393                   1.0000            238000.0000       115.0000
                           1.0000            238,000.00        ZZ
                           0.6250            765.50            1
                           9.9500            765.50            70
MODESTO          CA 95350  9.5750            12/01/05
0440694990                 3.1500            02/01/06          00
64010444                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305503                   1.7500            600000.0000       115.0000
                           1.7500            600,000.00        ZZ
                           1.3750            1739.00           1
                           9.9500            1739.00           72
DISCOVERY BAY    CA 94514  9.5750            12/01/05
0440696425                 3.1500            02/01/06          00
75004765                   2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
420/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10305533                   1.0000            535000.0000       115.0000
                           1.0000            535,000.00        ZZ
                           0.6250            1720.77           1
                           9.9500            1720.77           58
SAN FRANCISCO    CA 94122  9.5750            12/01/05
0440696292                 3.1500            02/01/06          00
2906768                    2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
Z20/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305687                   1.0000            376000.0000       115.0000
                           6.5000            375,103.97        ZZ
                           6.1250            1209.36           1
                           9.9500            1209.36           79
HAYWARD          CA 94541  9.5750            11/23/05
0426001954                 3.0250            01/01/06          00
0426001954                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
E22/G01                    2.6500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     2                 0
0.0000                     01                00
                           O                 0.0000

10305697                   1.5000            355200.0000       115.0000
                           1.5000            355,200.00        ZZ
                           1.1250            1225.87           1
                           9.9500            1225.87           80
TRUCKEE          CA 96161  9.5750            12/02/05
0426081162                 3.4000            02/01/06          00
0426081162                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     09                00
                           O                 0.0000

10305713                   1.0000            480000.0000       115.0000
                           1.0000            480,000.00        ZZ
                           0.6250            1543.87           2
                           9.9500            1543.87           79
SAN DIEGO        CA 92114  9.5750            12/01/05
0426149381                 3.1500            02/01/06          00
0426149381                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10305803                   2.2500            152000.0000       115.0000
                           2.2500            152,000.00        ZZ
                           1.8750            581.01            1
                           9.9500            581.01            80
FRAZIER PARK     CA 93225  9.5750            11/30/05
0426403713                 3.4000            02/01/06          00
0426403713                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           N                 0.0000

10305805                   2.2500            160000.0000       115.0000
                           2.2500            160,000.00        ZZ
                           1.8750            611.59            1
                           9.9500            611.59            80
PHOENIX          AZ 85053  9.5750            12/05/05
0426409025                 3.1500            02/01/06          00
0426409025                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10305819                   1.5000            464000.0000       115.0000
                           1.5000            464,000.00        ZZ
                           1.1250            1601.36           1
                           9.9500            1601.36           80
SAN JOSE         CA 95112  9.5750            11/28/05
0426429320                 3.2750            02/01/06          00
0426429320                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305877                   1.2500            450000.0000       115.0000
                           1.2500            450,000.00        ZZ
                           0.8750            1499.63           1
                           9.9500            1499.63           60
FRISCO           TX 75034  9.5750            12/08/05
0426492088                 2.7750            02/01/06          00
0426492088                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5250                     1                 0
0.0000                     03                00
                           O                 0.0000

10307127                   1.0000            150000.0000       115.0000
                           1.0000            150,000.00        ZZ
                           0.6250            482.46            1
                           9.9500            482.46            61
SACRAMENTO       CA 95838  9.5750            11/30/05
0440698017                 3.1500            02/01/06          00
61022321                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307145                   1.0000            450000.0000       115.0000
                           1.0000            450,000.00        ZZ
                           0.6250            1137.85           1
                           9.9500            1137.85           60
GUERNEVILLE      CA 95446  9.5750            12/01/05
0440694941                 3.0250            02/01/06          00
62017212                   2.6500            01/01/46          0.0000
0                          3.0250            02/01/06          02/01/06
E23/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    5                 0
0.0000                     05                00
                           O                 0.0000

10307155                   1.0000            400000.0000       115.0000
                           6.7500            399,046.77        ZZ
                           6.3750            1286.56           1
                           9.9500            1286.56           80
GOODLETTSVILLE   TN 37072  9.5750            11/09/05
0440736387                 3.2750            01/01/06          00
05015202                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
Y28/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    1                 0
0.0000                     05                00
                           O                 0.0000

10307157                   1.5000            300000.0000       115.0000
                           1.5000            300,000.00        ZZ
                           1.1250            1035.36           1
                           9.9500            1035.36           75
VALLEJO          CA 94589  9.5750            11/28/05
0440698090                 3.4500            02/01/06          00
2051100543                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307163                   1.0000            400000.0000       115.0000
                           6.8750            399,046.77        ZZ
                           6.5000            1286.56           1
                           9.9500            1286.56           77
CAMPBELL         CA 95008  9.5750            11/22/05
0440697662                 3.4000            01/01/06          00
63012370                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E23/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    2                 0
0.0000                     01                00
                           O                 0.0000

10307165                   1.5000            202500.0000       115.0000
                           1.5000            202,500.00        ZZ
                           1.1250            698.87            1
                           9.9500            698.87            68
SANFORD          FL 32773  9.5750            12/02/05
0440699353                 3.2750            02/01/06          00
2051000294                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
X75/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     03                00
                           N                 0.0000

10307181                   1.5000            314400.0000       115.0000
                           6.8750            313,707.94        ZZ
                           6.5000            1085.06           1
                           9.9500            1085.06           80
CENTREVILLE      VA 20121  9.5750            11/03/05
0440735975                 3.4000            01/01/06          00
05016432                   3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
Y28/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     09                00
                           O                 0.0000

10307197                   1.0000            590000.0000       115.0000
                           1.0000            590,000.00        ZZ
                           0.6250            1897.67           1
                           9.9500            1897.67           75
HAYWARD          CA 94545  9.5750            12/01/05
0440700151                 3.0250            02/01/06          00
64010374                   2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E23/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307235                   2.0000            85500.0000        115.0000
                           6.6250            85,152.67         ZZ
                           6.2500            316.02            1
                           9.9500            316.02            90
YERMO            CA 92398  9.5750            10/31/05
0440702991                 3.1500            12/01/05          11
05014621                   2.7750            11/01/35          25.0000
0                          3.1500            12/01/05          02/01/06
Y28/G01                    2.7750            12/01/06          12/01/06
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10307285                   1.0000            622500.0000       115.0000
                           1.0000            622,500.00        ZZ
                           0.6250            2002.21           1
                           9.9500            2002.21           70
RANCHO SANTA MA  CA 92688  9.5750            12/01/05
0440698264                 2.6500            02/01/06          00
51057575                   2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E23/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307311                   1.0000            160500.0000       115.0000
                           1.0000            160,500.00        ZZ
                           0.6250            516.23            1
                           9.9500            516.23            80
THE VILLAGES     FL 32162  9.5750            12/02/05
0440699692                 3.1500            02/01/06          00
2051101049                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
X75/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10307329                   1.0000            322200.0000       115.0000
                           1.0000            322,200.00        ZZ
                           0.6250            1036.32           1
                           9.9500            1036.32           47
SAN JOSE         CA 95123  9.5750            12/02/05
0440699973                 3.2750            02/01/06          00
63012555                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10307361                   1.0000            216000.0000       115.0000
                           1.0000            216,000.00        ZZ
                           0.6250            694.74            1
                           9.9500            694.74            80
SANTA ROSA       CA 95401  9.5750            12/01/05
0440699452                 3.4000            02/01/06          00
62017427                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     07                00
                           O                 0.0000

10307419                   1.0000            368000.0000       115.0000
                           1.0000            368,000.00        ZZ
                           0.6250            930.51            1
                           9.9500            930.51            80
VACAVILLE        CA 95687  9.5750            12/02/05
0440696706                 3.1500            02/01/06          00
64010515                   2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10307441                   0.9900            316000.0000       110.0000
                           6.7500            315,245.77        ZZ
                           6.3750            1014.93           1
                           9.9500            1014.93           80
BRENTWOOD        NY 11717  9.5750            11/30/05
0440680056                 3.2750            01/01/06          00
3274033559                 2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
N67/R18                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2850                     1                 0
0.0000                     05                00
                           O                 0.0000

10307471                   1.4900            772750.0000       115.0000
                           6.8750            771,046.29        ZZ
                           6.5000            2663.21           2
                           9.9500            2663.21           55
SAN FRANCISCO    CA 94122  9.5750            11/21/05
0440684231                 3.4000            01/01/06          00
3347004265                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/R18                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9100                     5                 0
0.0000                     05                00
                           N                 0.0000

10307503                   1.4900            406400.0000       115.0000
                           6.8750            405,503.99        ZZ
                           6.5000            1400.62           1
                           9.9500            1400.62           80
WASHINGTON       DC 20001  9.5750            11/28/05
0440679926                 3.4000            01/01/06          00
3274036032                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
N67/R18                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9100                     5                 0
0.0000                     07                00
                           O                 0.0000

10307507                   1.7500            1500000.0000      115.0000
                           6.3750            1,493,859.94      ZZ
                           6.0000            5358.65           1
                           9.9500            5358.65           47
SANTA MONICA     CA 90402  9.5750            07/08/05
0440682763                 2.9000            09/01/05          00
3311200019                 2.5250            08/01/35          0.0000
0                          2.9000            11/01/05          02/01/06
N67/R18                    2.5250            09/01/06          09/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307609                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           75
SANTA ROSA       CA 95404  9.5750            12/01/05
0440697977                 3.4000            02/01/06          00
62017368                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307897                   1.0000            400800.0000       115.0000
                           6.8750            399,844.87        ZZ
                           6.5000            1289.13           1
                           9.9500            1289.13           80
CORONA           CA 92882  9.5750            11/28/05
0425997210                 3.4000            01/01/06          00
0425997210                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E22/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10307903                   1.5000            111300.0000       115.0000
                           1.5000            111,300.00        ZZ
                           1.1250            384.12            1
                           9.9500            384.12            70
LAS VEGAS        NV 89147  9.5750            12/01/05
0426018768                 3.4000            02/01/06          00
0426018768                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     01                00
                           N                 0.0000

10307919                   1.0000            256000.0000       115.0000
                           1.0000            256,000.00        ZZ
                           0.6250            823.40            2
                           9.9500            823.40            80
CAPE CORAL       FL 33914  9.5750            12/05/05
0426069068                 3.4000            02/01/06          00
0426069068                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307975                   2.2500            154320.0000       115.0000
                           2.2500            154,320.00        ZZ
                           1.8750            589.88            1
                           9.9500            589.88            80
MOUNT PLEASANT   SC 29464  9.5750            12/09/05
0426396917                 3.4000            02/01/06          00
0426396917                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     01                00
                           N                 0.0000

10308011                   1.0000            192000.0000       115.0000
                           1.0000            192,000.00        ZZ
                           0.6250            617.55            1
                           9.9500            617.55            80
DENVER           CO 80229  9.5750            12/05/05
0426423455                 3.4000            02/01/06          00
0426423455                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10308039                   1.5000            504000.0000       115.0000
                           1.5000            504,000.00        ZZ
                           1.1250            1739.41           1
                           9.9500            1739.41           70
GEYSERVILLE      CA 95441  9.5750            12/02/05
0426450995                 3.4000            02/01/06          00
0426450995                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           N                 0.0000

10308095                   1.5000            203000.0000       115.0000
                           1.5000            203,000.00        ZZ
                           1.1250            700.59            1
                           9.9500            700.59            77
CHANDLER         AZ 85249  9.5750            12/03/05
0426489449                 3.4000            02/01/06          00
0426489449                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     03                00
                           O                 0.0000

10308113                   1.5000            187200.0000       115.0000
                           1.5000            187,200.00        ZZ
                           1.1250            646.07            1
                           9.9500            646.07            80
STRATHAM         NH 03885  9.5750            12/05/05
0426504627                 3.4000            02/01/06          00
0426504627                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     01                00
                           O                 0.0000

10308127                   1.0000            531280.0000       115.0000
                           1.0000            531,280.00        ZZ
                           0.6250            1708.81           1
                           9.9500            1708.81           80
CORONA           CA 92883  9.5750            12/06/05
0426512091                 2.6500            02/01/06          00
0426512091                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     03                00
                           O                 0.0000

10308143                   1.5000            900000.0000       115.0000
                           1.5000            900,000.00        ZZ
                           1.1250            3106.08           1
                           9.9500            3106.08           80
SHERMAN OAKS/LA  CA 91403  9.5750            12/05/05
0426526315                 3.4000            02/01/06          00
0426526315                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10308161                   1.5000            110000.0000       115.0000
                           1.5000            110,000.00        ZZ
                           1.1250            379.63            1
                           9.9500            379.63            69
POQUOSON         VA 23662  9.5750            12/09/05
0426553392                 3.2750            02/01/06          00
0426553392                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           N                 0.0000

10308195                   1.5000            308000.0000       115.0000
                           1.5000            308,000.00        ZZ
                           1.1250            1062.97           1
                           9.9500            1062.97           68
YORBA LINDA      CA 92886  9.5750            12/03/05
0426586079                 3.4000            02/01/06          00
0426586079                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           N                 0.0000

10308219                   1.2500            245000.0000       115.0000
                           1.2500            245,000.00        ZZ
                           0.8750            816.47            1
                           9.9500            816.47            32
FOUNTAIN HILLS   AZ 85268  9.5750            12/02/05
0426261665                 3.2750            02/01/06          00
0426261665                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10308247                   1.5000            479000.0000       115.0000
                           1.5000            479,000.00        ZZ
                           1.1250            1653.13           2
                           9.9500            1653.13           74
LAWNDALE         CA 90260  9.5750            12/02/05
0426287835                 3.1500            02/01/06          00
0426287835                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10309467                   1.0000            412000.0000       115.0000
                           1.0000            412,000.00        ZZ
                           0.6250            1041.77           1
                           9.9500            1041.77           80
SANTA ROSA       CA 95404  9.5750            12/01/05
0440702231                 3.4000            02/01/06          00
62017290                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10309499                   1.5000            386050.0000       115.0000
                           1.5000            386,050.00        ZZ
                           1.1250            1332.34           1
                           9.9500            1332.34           70
WEST COVINA      CA 91791  9.5750            12/01/05
0440754208                 3.4000            02/01/06          00
80023322                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
B23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10309527                   1.0000            360000.0000       115.0000
                           1.0000            360,000.00        ZZ
                           0.6250            1157.90           1
                           9.9500            1157.90           80
EL CAJON         CA 92020  9.5750            12/07/05
0440713493                 2.7750            02/01/06          00
11038742                   2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E23/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     05                00
                           O                 0.0000

10309657                   1.0000            404250.0000       115.0000
                           1.0000            404,250.00        ZZ
                           0.6250            1022.17           1
                           9.9500            1022.17           75
SANTA ROSA       CA 95401  9.5750            12/07/05
0440739787                 2.7750            02/01/06          00
62017386                   2.4000            01/01/46          0.0000
0                          2.7750            02/01/06          02/01/06
E23/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     05                00
                           O                 0.0000

10309735                   1.0000            892500.0000       115.0000
                           1.0000            892,500.00        ZZ
                           0.6250            2870.63           2
                           9.9500            2870.63           75
BURLINGAME       CA 94010  9.5750            12/01/05
0440754000                 0.0000            02/01/06          00
M5101304                   0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
893/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310275                   1.5000            154000.0000       115.0000
                           1.5000            154,000.00        ZZ
                           1.1250            531.49            1
                           9.9500            531.49            80
PHOENIX          AZ 85017  9.5750            12/06/05
0426534418                 3.2750            02/01/06          00
0426534418                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10310503                   1.5000            170000.0000       115.0000
                           1.5000            170,000.00        ZZ
                           1.1250            586.70            1
                           9.9500            586.70            80
PALM COAST       FL 32137  9.5750            12/06/05
0426260733                 3.1500            02/01/06          00
0426260733                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310613                   1.5000            196000.0000       115.0000
                           1.5000            196,000.00        ZZ
                           1.1250            676.44            1
                           9.9500            676.44            70
BLUFFTON         SC 29910  9.5750            12/12/05
0426407409                 3.4000            02/01/06          00
0426407409                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           N                 0.0000

10310615                   1.5000            203000.0000       115.0000
                           1.5000            203,000.00        ZZ
                           1.1250            700.59            1
                           9.9500            700.59            70
BLUFFTON         SC 29910  9.5750            12/12/05
0426409629                 3.4000            02/01/06          00
0426409629                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           N                 0.0000

10310637                   1.0000            358783.0000       115.0000
                           1.0000            358,783.00        ZZ
                           0.6250            1153.99           1
                           9.9500            1153.99           80
PHILADELPHIA     PA 19106  9.5750            12/12/05
0426440038                 3.2750            02/01/06          00
0426440038                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     08                00
                           O                 0.0000

10310695                   1.0000            290500.0000       115.0000
                           1.0000            290,500.00        ZZ
                           0.6250            934.36            1
                           9.9500            934.36            70
SAN DIEGO        CA 92102  9.5750            12/02/05
0426479556                 2.6500            02/01/06          00
0426479556                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     05                00
                           O                 0.0000

10311321                   0.9900            280000.0000       115.0000
                           6.6250            279,331.69        T
                           6.2500            899.31            1
                           9.9500            899.31            80
RANCHO CORDOVA   CA 95670  9.5750            11/22/05
0440701969                 3.1500            01/01/06          00
3347004197                 2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
N67/R18                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1600                     1                 0
0.0000                     05                00
                           O                 0.0000

10311381                   0.9900            248800.0000       115.0000
                           6.6250            248,206.16        ZZ
                           6.2500            799.10            1
                           9.9500            799.10            80
BELTSVILLE       MD 20705  9.5750            11/15/05
0440701795                 3.1500            01/01/06          00
3274034793                 2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
N67/R18                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1600                    5                 0
0.0000                     05                00
                           O                 0.0000

10311419                   1.7500            278000.0000       115.0000
                           1.7500            277,412.28        ZZ
                           1.3750            993.14            1
                           9.9500            993.14            60
LINCOLN          CA 95648  9.5750            11/08/05
0440710515                 3.4250            01/01/06          00
326709                     3.0500            12/01/35          0.0000
0                          3.4250            03/01/06          03/01/06
H58/G01                    3.0500            01/01/07          01/01/07
15                         3.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6750                    5                 0
0.0000                     03                00
                           O                 0.0000

10311421                   1.0000            870000.0000       115.0000
                           5.6250            867,926.72        ZZ
                           5.2500            2798.28           1
                           9.9500            2798.28           63
ARCADIA          CA 91007  9.5750            11/18/05
0440706968                 2.1500            01/01/06          00
327533                     1.7750            12/01/35          0.0000
0                          2.1500            01/01/06          02/01/06
H58/G01                    1.7750            01/01/07          01/01/07
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.1500                    1                 0
0.0000                     05                00
                           O                 0.0000

10311425                   1.0000            296000.0000       115.0000
                           6.6250            295,498.21        ZZ
                           6.2500            748.46            1
                           9.9500            748.46            80
LAS VEGAS        NV 89147  9.5750            11/21/05
0440713840                 3.1500            01/01/06          00
337227                     2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10311431                   1.0000            532000.0000       115.0000
                           6.3750            530,732.20        ZZ
                           6.0000            1711.13           1
                           9.9500            1711.13           80
ANTIOCH          CA 94531  9.5750            11/11/05
0440706893                 2.9000            01/01/06          00
338182                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    2                 0
0.0000                     05                00
                           O                 0.0000

10311433                   1.0000            480000.0000       115.0000
                           6.3750            478,856.12        ZZ
                           6.0000            1543.88           1
                           9.9500            1543.88           80
ELK GROVE        CA 95757  9.5750            11/21/05
0440710952                 2.9000            01/01/06          00
339769                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    1                 0
0.0000                     05                00
                           O                 0.0000

10311441                   1.5000            398300.0000       115.0000
                           6.6250            397,423.26        ZZ
                           6.2500            1374.62           1
                           9.9500            1374.62           66
GILBERT          AZ 85297  9.5750            11/09/05
0440708691                 3.1500            01/01/06          00
341619                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    2                 0
0.0000                     03                00
                           N                 0.0000

10311449                   1.0000            260000.0000       115.0000
                           6.3750            259,380.40        ZZ
                           6.0000            836.27            1
                           9.9500            836.27            59
SANTA MARIA      CA 93458  9.5750            11/22/05
0440707099                 2.9000            01/01/06          00
343477                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10311455                   1.0000            440000.0000       115.0000
                           5.6250            438,951.45        ZZ
                           5.2500            1415.22           1
                           9.9500            1415.22           61
SANTA CRUZ       CA 95060  9.5750            11/22/05
0440707198                 2.1500            01/01/06          00
343668                     1.7750            12/01/35          0.0000
0                          2.1500            01/01/06          02/01/06
H58/G01                    1.7750            01/01/07          01/01/07
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.1500                    5                 0
0.0000                     03                00
                           O                 0.0000

10311477                   1.5000            296000.0000       115.0000
                           6.3750            295,348.44        ZZ
                           6.0000            1021.56           1
                           9.9500            1021.56           72
MANTECA          CA 95336  9.5750            11/04/05
0440713717                 2.9000            01/01/06          00
344538                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311479                   1.5000            308500.0000       115.0000
                           6.6250            308,030.55        ZZ
                           6.2500            855.08            1
                           9.9500            855.08            55
SEATTLE          WA 98103  9.5750            11/10/05
0440709822                 3.1500            01/01/06          00
344608                     2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311481                   1.0000            460000.0000       115.0000
                           6.3750            458,903.78        ZZ
                           6.0000            1479.55           1
                           9.9500            1479.55           80
EL CAJON         CA 92020  9.5750            11/21/05
0440709608                 2.9000            01/01/06          00
344690                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311487                   1.0000            365000.0000       115.0000
                           6.3750            364,130.18        ZZ
                           6.0000            1173.99           1
                           9.9500            1173.99           41
SEBASTOPOL       CA 95472  9.5750            11/15/05
0440708634                 2.9000            01/01/06          00
345173                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10311489                   1.5000            436000.0000       115.0000
                           6.6250            435,040.27        ZZ
                           6.2500            1504.73           2
                           9.9500            1504.73           69
CHULA VISTA      CA 91911  9.5750            11/21/05
0440704658                 3.1500            01/01/06          00
345372                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           N                 0.0000

10311491                   1.0000            200000.0000       115.0000
                           6.3750            199,523.39        ZZ
                           6.0000            643.28            1
                           9.9500            643.28            52
FRESNO           CA 93720  9.5750            11/10/05
0440709384                 2.9000            01/01/06          00
345482                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311497                   1.0000            444000.0000       115.0000
                           5.6250            442,941.91        ZZ
                           5.2500            1428.09           1
                           9.9500            1428.09           80
LAKEWOOD         CA 90712  9.5750            11/22/05
0440713907                 2.1500            01/01/06          00
345768                     1.7750            12/01/35          0.0000
0                          2.1500            01/01/06          02/01/06
H58/G01                    1.7750            01/01/07          01/01/07
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10311501                   1.5000            600000.0000       115.0000
                           6.3750            598,679.27        ZZ
                           6.0000            2070.73           1
                           9.9500            2070.73           80
SAN JOSE         CA 95148  9.5750            11/02/05
0440707610                 2.9000            01/01/06          00
345966                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10311503                   1.0000            332000.0000       115.0000
                           6.3750            331,437.18        ZZ
                           6.0000            839.49            1
                           9.9500            839.49            80
SACRAMENTO       CA 95838  9.5750            11/10/05
0440709129                 2.9000            01/01/06          00
345972                     2.5250            12/01/45          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10311507                   1.5000            305000.0000       115.0000
                           6.6250            304,328.63        ZZ
                           6.2500            1052.62           1
                           9.9500            1052.62           75
RICHMOND         CA 94804  9.5750            11/09/05
0440704773                 3.1500            01/01/06          00
346063                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10311515                   1.0000            295000.0000       115.0000
                           6.3750            294,296.99        ZZ
                           6.0000            948.84            1
                           9.9500            948.84            58
SAN DIEGO        CA 92139  9.5750            11/23/05
0440707826                 2.9000            01/01/06          00
346279                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311519                   1.5000            592000.0000       115.0000
                           6.3750            590,696.88        ZZ
                           6.0000            2043.12           1
                           9.9500            2043.12           80
FOLSOM           CA 95630  9.5750            11/08/05
0440705036                 2.9000            01/01/06          00
346450                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311525                   1.0000            315000.0000       115.0000
                           6.6250            314,249.33        ZZ
                           6.2500            1013.17           1
                           9.9500            1013.17           69
TEMECULA         CA 92591  9.5750            11/11/05
0440713766                 3.1500            01/01/06          00
346506                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     03                00
                           O                 0.0000

10311529                   1.5000            532000.0000       115.0000
                           6.6250            530,828.96        ZZ
                           6.2500            1836.04           1
                           9.9500            1836.04           80
SAN JOSE         CA 95119  9.5750            11/16/05
0440702520                 3.1500            01/01/06          00
346556                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311531                   1.0000            281116.0000       115.0000
                           6.3750            280,446.07        T
                           6.0000            904.19            1
                           9.9500            904.19            80
NORTH LAS VEGAS  NV 89084  9.5750            11/09/05
0440710390                 2.9000            01/01/06          00
346648                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    1                 0
0.0000                     03                00
                           O                 0.0000

10311543                   2.0000            328000.0000       115.0000
                           6.6250            323,798.35        ZZ
                           6.2500            993.27            1
                           9.9500            993.27            80
SAN DIEGO        CA 92114  9.5750            11/11/05
0440702363                 3.1500            01/01/06          00
346838                     2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311547                   1.5000            432000.0000       115.0000
                           6.3750            431,342.61        ZZ
                           6.0000            1197.39           1
                           9.9500            1197.39           79
SAN JOSE         CA 95122  9.5750            11/10/05
0440709525                 2.9000            01/01/06          00
347098                     2.5250            12/01/45          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311551                   1.5000            405000.0000       115.0000
                           6.1250            404,108.51        ZZ
                           5.7500            1397.74           1
                           9.9500            1397.74           62
HUNTINGTON BEAC  CA 92646  9.5750            11/22/05
0440697787                 2.6500            01/01/06          00
347105                     2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
H58/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     05                00
                           N                 0.0000

10311553                   1.0000            347500.0000       115.0000
                           6.3750            346,671.88        ZZ
                           6.0000            1117.70           2
                           9.9500            1117.70           51
SAN DIEGO        CA 92154  9.5750            11/18/05
0440713808                 2.9000            01/01/06          00
347170                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311561                   1.5000            194750.0000       115.0000
                           6.6250            194,321.32        ZZ
                           6.2500            672.12            1
                           9.9500            672.12            80
BUCKEYE          AZ 85326  9.5750            11/23/05
0440697670                 3.1500            01/01/06          00
347518                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     03                00
                           O                 0.0000

10311563                   1.0000            350000.0000       115.0000
                           6.6250            349,165.92        ZZ
                           6.2500            1125.75           1
                           9.9500            1125.75           70
NIPOMO           CA 93444  9.5750            11/16/05
0440709632                 3.1500            01/01/06          00
347681                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311567                   1.5000            392000.0000       115.0000
                           6.3750            391,137.13        ZZ
                           6.0000            1352.87           1
                           9.9500            1352.87           80
GLENDALE         AZ 85310  9.5750            11/15/05
0440713741                 2.9000            01/01/06          00
347853                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     03                00
                           O                 0.0000

10311569                   1.0000            840000.0000       115.0000
                           6.1250            838,575.99        ZZ
                           5.7500            2124.01           1
                           9.9500            2124.01           69
CHULA VISTA      CA 91915  9.5750            11/22/05
0440697761                 2.6500            01/01/06          00
347864                     2.2750            12/01/45          0.0000
0                          2.6500            01/01/06          02/01/06
H58/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     03                00
                           O                 0.0000

10311573                   1.5000            181333.0000       115.0000
                           5.6250            181,057.06        ZZ
                           5.2500            502.61            1
                           9.9500            502.61            67
HANFORD          CA 93230  9.5750            11/15/05
0440711430                 2.1500            01/01/06          00
347930                     1.7750            12/01/45          0.0000
0                          2.1500            01/01/06          02/01/06
H58/G01                    1.7750            01/01/07          01/01/07
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6500                     5                 0
0.0000                     05                00
                           N                 0.0000

10311581                   1.0000            280000.0000       115.0000
                           6.1250            279,332.73        ZZ
                           5.7500            900.60            1
                           9.9500            900.60            80
MERCED           CA 95340  9.5750            11/17/05
0440708923                 2.6500            01/01/06          00
348089                     2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
H58/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    1                 0
0.0000                     05                00
                           O                 0.0000

10311583                   1.5000            260000.0000       115.0000
                           6.6250            259,427.69        ZZ
                           6.2500            897.31            1
                           9.9500            897.31            80
CHANDLER         AZ 85249  9.5750            11/17/05
0440710879                 3.1500            01/01/06          00
348260                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     03                00
                           O                 0.0000

10311587                   1.5000            469000.0000       115.0000
                           6.6250            467,967.63        ZZ
                           6.2500            1618.62           4
                           9.9500            1618.62           70
OAKLAND          CA 94605  9.5750            11/11/05
0440709681                 3.1500            01/01/06          00
348333                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     05                00
                           N                 0.0000

10311589                   1.0000            640000.0000       115.0000
                           6.3750            638,474.82        ZZ
                           6.0000            2058.51           1
                           9.9500            2058.51           80
SAN LEANDRO      CA 94579  9.5750            11/11/05
0440710903                 2.9000            01/01/06          00
348365                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    1                 0
0.0000                     03                00
                           O                 0.0000

10311593                   1.0000            555000.0000       115.0000
                           6.1250            553,677.39        ZZ
                           5.7500            1785.11           1
                           9.9500            1785.11           70
NEW CANAAN       CT 06840  9.5750            11/18/05
0440705101                 2.6500            01/01/06          00
348571                     2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
H58/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     01                00
                           O                 0.0000

10311595                   1.0000            365000.0000       115.0000
                           6.6250            364,130.18        ZZ
                           6.2500            1173.99           1
                           9.9500            1173.99           70
CORONA           CA 92883  9.5750            11/18/05
0440710408                 3.1500            01/01/06          00
348608                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    5                 0
0.0000                     03                00
                           O                 0.0000

10311597                   1.5000            206500.0000       115.0000
                           6.3750            206,045.46        ZZ
                           6.0000            712.67            1
                           9.9500            712.67            70
CALEXICO         CA 92231  9.5750            11/23/05
0440704849                 2.9000            01/01/06          00
348762                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           N                 0.0000

10311599                   1.5000            288000.0000       115.0000
                           6.6250            287,561.74        ZZ
                           6.2500            798.26            1
                           9.9500            798.26            80
RENO             NV 89502  9.5750            11/10/05
0440713824                 3.1500            01/01/06          00
348859                     2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311601                   1.0000            203950.0000       115.0000
                           6.6250            203,604.26        T
                           6.2500            515.70            1
                           9.9500            515.70            80
LAS VEGAS        NV 89178  9.5750            11/17/05
0440715605                 3.1500            01/01/06          00
348915                     2.7750            12/01/45          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10311603                   1.0000            428000.0000       115.0000
                           6.3750            426,980.04        ZZ
                           6.0000            1376.63           1
                           9.9500            1376.63           80
CORONA           CA 92882  9.5750            11/28/05
0440708881                 2.9000            01/01/06          00
348924                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    1                 0
0.0000                     05                00
                           O                 0.0000

10311605                   1.0000            328000.0000       115.0000
                           6.3750            327,218.35        ZZ
                           6.0000            1054.98           1
                           9.9500            1054.98           80
KIRKLAND         WA 98033  9.5750            11/17/05
0440711240                 2.9000            01/01/06          00
349019                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311607                   2.2500            236800.0000       115.0000
                           2.2500            236,338.84        ZZ
                           1.8750            905.16            1
                           9.9500            905.16            80
CHANDLER         AZ 85225  9.5750            11/17/05
0440711661                 3.0000            01/01/06          00
349083                     2.6250            12/01/35          0.0000
0                          3.0000            03/01/06          03/01/06
H58/G01                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10311609                   2.5000            232000.0000       115.0000
                           6.6250            231,566.65        ZZ
                           6.2500            916.68            1
                           9.9500            916.68            80
SURPRISE         AZ 85379  9.5750            11/18/05
0440713709                 3.1500            01/01/06          00
349119                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6500                     1                 0
0.0000                     03                00
                           N                 0.0000

10311611                   2.5000            223500.0000       115.0000
                           6.6250            223,082.52        ZZ
                           6.2500            883.10            1
                           9.9500            883.10            80
SURPRISE         AZ 85379  9.5750            11/18/05
0440710481                 3.1500            01/01/06          00
349148                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.6500                    1                 0
0.0000                     03                00
                           N                 0.0000

10311613                   2.5000            231200.0000       115.0000
                           6.6250            230,768.15        ZZ
                           6.2500            913.52            1
                           9.9500            913.52            80
SURPRISE         AZ 85379  9.5750            11/18/05
0440710796                 3.1500            01/01/06          00
349186                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.6500                    1                 0
0.0000                     03                00
                           N                 0.0000

10311615                   2.5000            228000.0000       115.0000
                           6.6250            227,574.12        ZZ
                           6.2500            900.88            1
                           9.9500            900.88            80
SURPRISE         AZ 85379  9.5750            11/18/05
0440710473                 3.1500            01/01/06          00
349200                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.6500                    1                 0
0.0000                     03                00
                           N                 0.0000

10311617                   1.0000            168750.0000       115.0000
                           6.6250            168,347.85        ZZ
                           6.2500            542.77            1
                           9.9500            542.77            80
PHOENIX          AZ 85018  9.5750            11/29/05
0440707529                 3.1500            01/01/06          00
349280                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    1                 0
0.0000                     01                00
                           O                 0.0000

10311619                   1.0000            336800.0000       115.0000
                           6.6250            335,997.38        ZZ
                           6.2500            1083.29           1
                           9.9500            1083.29           80
VAN NUYS(AREA)   CA 91406  9.5750            11/22/05
0440709657                 3.1500            01/01/06          00
349582                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     01                00
                           O                 0.0000

10311625                   1.5000            388000.0000       115.0000
                           6.6250            387,145.93        ZZ
                           6.2500            1339.07           1
                           9.9500            1339.07           80
FRESNO           CA 93720  9.5750            11/22/05
0440710531                 3.1500            01/01/06          00
349955                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10311627                   1.0000            515000.0000       115.0000
                           6.3750            513,772.72        ZZ
                           6.0000            1656.45           1
                           9.9500            1656.45           58
DOWNEY           CA 90240  9.5750            11/21/05
0440708998                 2.9000            01/01/06          00
350112                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10311629                   1.0000            300000.0000       115.0000
                           6.3750            299,285.08        ZZ
                           6.0000            964.92            1
                           9.9500            964.92            40
PHOENIX          AZ 85004  9.5750            11/21/05
0440704872                 2.9000            01/01/06          00
350304                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311631                   1.0000            284000.0000       115.0000
                           6.3750            283,323.21        ZZ
                           6.0000            913.46            1
                           9.9500            913.46            80
SACRAMENTO       CA 95822  9.5750            11/22/05
0440712123                 2.9000            01/01/06          00
350704                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311633                   1.5000            380000.0000       115.0000
                           6.6250            379,163.54        ZZ
                           6.2500            1311.46           1
                           9.9500            1311.46           80
SPARKS           NV 89431  9.5750            11/21/05
0440711349                 3.1500            01/01/06          00
350885                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311635                   1.5000            398000.0000       115.0000
                           6.6250            397,123.92        ZZ
                           6.2500            1373.58           1
                           9.9500            1373.58           80
ST GEORGE        UT 84790  9.5750            11/28/05
0440710929                 3.1500            01/01/06          00
350940                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    1                 0
0.0000                     05                00
                           O                 0.0000

10311637                   1.0000            350000.0000       115.0000
                           6.3750            349,165.92        ZZ
                           6.0000            1125.75           1
                           9.9500            1125.75           52
PISMO BEACH      CA 93449  9.5750            11/23/05
0440710382                 2.9000            01/01/06          00
351568                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
H58/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311641                   1.5000            172000.0000       115.0000
                           6.6250            171,621.39        ZZ
                           6.2500            593.61            1
                           9.9500            593.61            80
FRESNO           CA 93726  9.5750            11/23/05
0440711851                 3.1500            01/01/06          00
351713                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
H58/G01                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311643                   1.0000            291900.0000       115.0000
                           1.0000            291,900.00        T
                           0.6250            738.09            1
                           9.9500            738.09            80
RENO             NV 89521  9.5750            12/01/05
0440712636                 3.1500            02/01/06          00
352515                     2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
H58/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10311667                   1.4900            255000.0000       115.0000
                           1.4900            255,000.00        ZZ
                           1.1150            878.83            1
                           9.9500            878.83            60
ROCKLIN          CA 95765  9.5750            12/01/05
0440710614                 3.5250            02/01/06          00
3347004327                 3.1500            01/01/36          0.0000
0                          3.5250            02/01/06          02/01/06
N67/R18                    3.1500            02/01/07          02/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0350                    2                 0
0.0000                     03                00
                           N                 0.0000

10311675                   2.5000            144152.0000       115.0000
                           2.5000            144,152.00        ZZ
                           2.1250            569.57            1
                           9.9500            569.57            80
WEST JORDAN      UT 84084  9.5750            12/05/05
0440705929                 3.4000            02/01/06          00
42012670                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10311677                   1.0000            408000.0000       115.0000
                           1.0000            408,000.00        ZZ
                           0.6250            1312.29           1
                           9.9500            1312.29           80
RIVERSIDE        CA 92505  9.5750            12/01/05
0440712867                 3.1500            02/01/06          00
51057340                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311697                   1.5000            620000.0000       115.0000
                           1.5000            620,000.00        ZZ
                           1.1250            2139.75           1
                           9.9500            2139.75           80
GILROY           CA 95020  9.5750            12/02/05
0440752830                 3.4000            02/01/06          00
231368                     3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
477/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311701                   1.5000            492000.0000       115.0000
                           1.5000            492,000.00        ZZ
                           1.1250            1697.99           1
                           9.9500            1697.99           80
HAYWARD          CA 94544  9.5750            12/01/05
0440763050                 0.0000            02/01/06          00
M5111801                   0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
893/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311707                   1.0000            344000.0000       115.0000
                           1.0000            344,000.00        ZZ
                           0.6250            1106.44           1
                           9.9500            1106.44           80
SAN DIEGO        CA 92116  9.5750            12/01/05
0440706539                 3.4000            02/01/06          00
51057402                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311753                   1.0000            350000.0000       115.0000
                           1.0000            350,000.00        ZZ
                           0.6250            1125.74           1
                           9.9500            1125.74           74
SANTA ROSA       CA 95404  9.5750            12/01/05
0440707016                 2.7750            02/01/06          00
62017340                   2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E23/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10311757                   1.0000            624000.0000       115.0000
                           1.0000            624,000.00        ZZ
                           0.6250            2007.03           1
                           9.9500            2007.03           79
LOS ANGELES      CA 91311  9.5750            12/05/05
0440711208                 3.1500            02/01/06          00
91008248                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10311927                   1.0000            550000.0000       115.0000
                           1.0000            550,000.00        ZZ
                           0.6250            1769.02           1
                           9.9500            1769.02           80
SAN JOSE         CA 95124  9.5750            12/02/05
0440709194                 3.2750            02/01/06          00
63012522                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     05                00
                           O                 0.0000

10311951                   2.0000            250000.0000       110.0000
                           2.0000            250,000.00        ZZ
                           1.6250            924.05            2
                           9.9500            924.05            49
LYNWOOD          CA 90262  9.5750            12/05/05
0440708865                 0.0000            02/01/06          00
40051720                   0.0000            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
940/G01                    2.6500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.9500                     X                 X                 0.0000
0.0000                     S                 N                 0.0000
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10312789                   1.0000            635000.0000       115.0000
                           1.0000            635,000.00        ZZ
                           0.6250            2042.41           1
                           9.9500            2042.41           69
MILLBRAE         CA 94030  9.5750            12/02/05
0440739472                 3.4000            02/01/06          00
2906869                    3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
Z20/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10312799                   1.0000            416000.0000       115.0000
                           1.0000            416,000.00        ZZ
                           0.6250            1338.02           1
                           9.9500            1338.02           80
ROHNERT PARK     CA 94928  9.5750            12/05/05
0440714228                 3.2750            02/01/06          00
62017378                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    2                 0
0.0000                     05                00
                           O                 0.0000

10312893                   1.5000            545600.0000       115.0000
                           1.5000            545,600.00        ZZ
                           1.1250            1882.98           1
                           9.9500            1882.98           80
SANTA CLARA      CA 95051  9.5750            12/07/05
0440762748                 0.0000            02/01/06          00
M112106                    0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
893/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314075                   1.0000            600000.0000       115.0000
                           1.0000            600,000.00        ZZ
                           0.6250            1929.84           1
                           9.9500            1929.84           80
FREMONT          CA 94536  9.5750            12/07/05
0426595294                 3.1500            02/01/06          00
0426595294                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10314125                   0.9900            176000.0000       115.0000
                           0.9900            176,000.00        ZZ
                           0.6150            565.28            1
                           9.9500            565.28            80
BROOKLYN CENTER  MN 55429  9.5750            12/01/05
0440701670                 2.9750            02/01/06          00
3339003452                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
N67/R18                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9850                    2                 0
0.0000                     05                00
                           O                 0.0000

10314193                   1.0000            378000.0000       115.0000
                           1.0000            378,000.00        ZZ
                           0.6250            1215.80           1
                           9.9500            1215.80           58
JAMESTOWN        CA 95327  9.5750            12/05/05
0426228292                 2.6500            02/01/06          00
0426228292                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10314207                   2.0000            278000.0000       110.0000
                           2.0000            278,000.00        ZZ
                           1.6250            1027.54           1
                           9.9500            1027.54           80
CENTRAL ISLIP    NY 11722  9.5750            12/07/05
0426281499                 3.4000            02/01/06          00
0426281499                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314211                   1.0000            280000.0000       115.0000
                           1.0000            280,000.00        ZZ
                           0.6250            900.59            1
                           9.9500            900.59            75
FRESNO           CA 93720  9.5750            12/05/05
0426291191                 3.1500            02/01/06          00
0426291191                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10314219                   1.0000            245000.0000       115.0000
                           1.0000            245,000.00        ZZ
                           0.6250            788.02            1
                           9.9500            788.02            40
FREMONT          CA 94538  9.5750            12/06/05
0426312484                 3.0250            02/01/06          00
0426312484                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10314241                   1.0000            97500.0000        115.0000
                           1.0000            97,500.00         ZZ
                           0.6250            313.60            1
                           9.9500            313.60            73
OTIS ORCHARDS    WA 99027  9.5750            12/07/05
0426339669                 2.6500            02/01/06          00
0426339669                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     05                00
                           O                 0.0000

10314265                   1.5000            312000.0000       115.0000
                           1.5000            312,000.00        ZZ
                           1.1250            1076.78           1
                           9.9500            1076.78           80
VICTORVILLE      CA 92392  9.5750            12/05/05
0426374997                 3.0250            02/01/06          00
0426374997                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5250                     5                 0
0.0000                     05                00
                           O                 0.0000

10314279                   1.0000            483234.0000       115.0000
                           1.0000            483,234.00        ZZ
                           0.6250            1554.27           1
                           9.9500            1554.27           80
CORONA           CA 92883  9.5750            12/06/05
0426394730                 2.7750            02/01/06          00
0426394730                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     03                00
                           O                 0.0000

10314303                   1.0000            316720.0000       115.0000
                           1.0000            316,720.00        T
                           0.6250            1018.70           1
                           9.9500            1018.70           80
LANTANA          FL 33462  9.5750            12/13/05
0426431037                 3.0250            02/01/06          00
0426431037                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     1                 0
0.0000                     01                00
                           O                 0.0000

10314397                   1.5000            264000.0000       115.0000
                           1.5000            264,000.00        ZZ
                           1.1250            911.12            1
                           9.9500            911.12            80
MEDFORD          OR 97504  9.5750            12/08/05
0426506028                 3.4000            02/01/06          00
0426506028                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314539                   0.9900            155000.0000       115.0000
                           0.9900            155,000.00        ZZ
                           0.6150            497.83            1
                           9.9500            497.83            42
HEBER            AZ 85928  9.5750            12/01/05
0440700029                 3.0250            02/01/06          00
3342001634                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
N67/R18                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0350                    5                 0
0.0000                     05                00
                           O                 0.0000

10314803                   1.0000            352000.0000       115.0000
                           1.0000            352,000.00        ZZ
                           0.6250            1132.17           1
                           9.9500            1132.17           80
SAN JOSE         CA 95117  9.5750            12/05/05
0440735371                 3.2750            02/01/06          00
63012655                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    5                 0
0.0000                     01                00
                           O                 0.0000

10315283                   1.0000            592000.0000       115.0000
                           1.0000            592,000.00        ZZ
                           0.6250            1496.91           1
                           9.9500            1496.91           80
SAN DIEGO        CA 92126  9.5750            12/06/05
0440715597                 3.4000            02/01/06          00
11038254                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     03                00
                           O                 0.0000

10315287                   1.0000            888000.0000       115.0000
                           1.0000            888,000.00        ZZ
                           0.6250            2245.36           1
                           9.9500            2245.36           80
SAN DIEGO        CA 92130  9.5750            12/01/05
0440716116                 3.4000            02/01/06          00
51057401                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     03                00
                           O                 0.0000

10315305                   1.0000            315000.0000       115.0000
                           1.0000            315,000.00        ZZ
                           0.6250            1013.16           1
                           9.9500            1013.16           69
SAN DIEGO        CA 92139  9.5750            12/06/05
0440736007                 3.2750            02/01/06          00
11038849                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    5                 0
0.0000                     05                00
                           O                 0.0000

10315455                   1.5000            424000.0000       110.0000
                           1.5000            424,000.00        ZZ
                           1.1250            1463.31           1
                           9.9500            1463.31           80
CORONA           CA 92880  9.5750            12/05/05
0440766210                 0.0000            02/01/06          00
60050333                   0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
940/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.4500                     X                 X                 0.0000
0.0000                     X                 X                 0.0000
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10315457                   1.0000            516000.0000       115.0000
                           1.0000            516,000.00        ZZ
                           0.6250            1304.74           1
                           9.9500            1304.74           80
CHULA VISTA      CA 91913  9.5750            12/01/05
0440715720                 3.4000            02/01/06          00
11038652                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     03                00
                           O                 0.0000

10315759                   1.0000            352000.0000       115.0000
                           1.0000            352,000.00        ZZ
                           0.6250            1132.17           1
                           9.9500            1132.17           80
OAKLAND          CA 94619  9.5750            12/01/05
0440716918                 3.2750            02/01/06          00
63012548                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     01                00
                           O                 0.0000

10315801                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            1222.23           1
                           9.9500            1222.23           80
SANGER           CA 93657  9.5750            12/01/05
0440737526                 3.1500            02/01/06          00
2906434                    2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
Z20/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10316211                   1.0000            205000.0000       115.0000
                           1.0000            205,000.00        ZZ
                           0.6250            659.36            1
                           9.9500            659.36            49
CENTREVILLE      VA 20121  9.5750            12/09/05
0426126561                 3.1500            02/01/06          00
0426126561                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     09                00
                           O                 0.0000

10316233                   1.0000            620000.0000       115.0000
                           1.0000            620,000.00        ZZ
                           0.6250            1994.17           1
                           9.9500            1994.17           40
LAGUNA BEACH     CA 92651  9.5750            12/02/05
0426198453                 2.7750            02/01/06          00
0426198453                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10316285                   1.5000            315000.0000       115.0000
                           1.5000            315,000.00        ZZ
                           1.1250            1087.13           1
                           9.9500            1087.13           80
WARWICK          RI 02888  9.5750            12/09/05
0426333746                 2.4000            02/01/06          00
0426333746                 2.0250            01/01/36          0.0000
0                          2.4000            02/01/06          02/01/06
E22/G01                    2.0250            02/01/07          02/01/07
15                         2.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316295                   2.7500            285000.0000       115.0000
                           2.7500            285,000.00        ZZ
                           2.3750            1163.49           1
                           9.9500            1163.49           75
SCOTTSDALE       AZ 85257  9.5750            12/08/05
0426342424                 0.0000            02/01/06          00
0426342424                 0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10316303                   1.5000            304000.0000       115.0000
                           1.5000            304,000.00        ZZ
                           1.1250            1049.17           1
                           9.9500            1049.17           79
MARGATE          FL 33063  9.5750            12/09/05
0426349031                 3.4000            02/01/06          00
0426349031                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10316305                   1.0000            160000.0000       115.0000
                           1.0000            160,000.00        T
                           0.6250            514.62            1
                           9.9500            514.62            69
MINERAL          VA 23117  9.5750            12/14/05
0426350260                 2.1500            02/01/06          00
0426350260                 1.7750            01/01/36          0.0000
0                          2.1500            02/01/06          02/01/06
E22/G01                    1.7750            02/01/07          02/01/07
15                         2.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     03                00
                           O                 0.0000

10316325                   2.2500            222470.0000       115.0000
                           2.2500            222,470.00        ZZ
                           1.8750            850.38            1
                           9.9500            850.38            80
PHOENIX          AZ 85016  9.5750            12/08/05
0426373494                 0.0000            02/01/06          00
0426373494                 0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           N                 0.0000

10316333                   2.2500            296000.0000       115.0000
                           2.2500            296,000.00        ZZ
                           1.8750            1131.45           1
                           9.9500            1131.45           80
RENTON           WA 98059  9.5750            12/08/05
0426385118                 3.4000            02/01/06          00
0426385118                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     03                00
                           N                 0.0000

10316459                   1.5000            295000.0000       110.0000
                           1.5000            295,000.00        ZZ
                           1.1250            1018.10           1
                           9.9500            1018.10           78
LAKE RONKONKOMA  NY 11779  9.5750            12/14/05
0426505475                 3.2750            02/01/06          00
0426505475                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     05                00
                           O                 0.0000

10316627                   1.2500            483000.0000       115.0000
                           1.2500            483,000.00        ZZ
                           0.8750            1609.61           1
                           9.9500            1609.61           70
VALLEJO          CA 94591  9.5750            12/08/05
0426604294                 3.4000            02/01/06          00
0426604294                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10316665                   1.5000            488000.0000       115.0000
                           1.5000            488,000.00        ZZ
                           1.1250            1684.19           1
                           9.9500            1684.19           80
MILL CREEK       WA 98021  9.5750            12/09/05
0426667853                 3.2750            02/01/06          00
0426667853                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     03                00
                           O                 0.0000

10317343                   1.0000            628000.0000       115.0000
                           1.0000            628,000.00        ZZ
                           0.6250            1587.94           1
                           9.9500            1587.94           80
TRACY            CA 95304  9.5750            12/07/05
0440766038                 3.5500            02/01/06          00
149174                     3.1750            01/01/46          0.0000
0                          3.5500            02/01/06          02/01/06
685/G01                    3.1750            02/01/07          02/01/07
15                         3.5500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5500                    5                 0
0.0000                     05                00
                           O                 0.0000

10317735                   1.5000            88000.0000        115.0000
                           1.5000            88,000.00         ZZ
                           1.1250            303.71            1
                           9.9500            303.71            80
KLAMATH FALLS    OR 97601  9.5750            12/08/05
0426113940                 2.7750            02/01/06          00
0426113940                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10317739                   1.0000            438265.0000       115.0000
                           1.0000            438,265.00        ZZ
                           0.6250            1409.63           1
                           9.9500            1409.63           80
MIAMI            FL 33131  9.5750            12/15/05
0426127981                 3.4000            02/01/06          00
0426127981                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     06                00
                           O                 0.0000

10317811                   1.0000            228000.0000       115.0000
                           1.0000            228,000.00        ZZ
                           0.6250            733.34            1
                           9.9500            733.34            80
CHICO            CA 95926  9.5750            12/07/05
0426385662                 3.1500            02/01/06          00
0426385662                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10317909                   1.0000            300000.0000       115.0000
                           1.0000            300,000.00        ZZ
                           0.6250            964.92            1
                           9.9500            964.92            80
ATASCADERO       CA 93422  9.5750            12/09/05
0426507240                 3.1500            02/01/06          00
0426507240                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10317919                   1.5000            133000.0000       115.0000
                           1.5000            133,000.00        ZZ
                           1.1250            459.01            1
                           9.9500            459.01            69
VIRGINIA BEACH   VA 23452  9.5750            12/15/05
0426514238                 3.2750            02/01/06          00
0426514238                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     2                 0
0.0000                     05                00
                           N                 0.0000

10317985                   2.2500            149600.0000       115.0000
                           2.2500            149,600.00        ZZ
                           1.8750            571.84            2
                           9.9500            571.84            80
SALEM            OR 97306  9.5750            12/08/05
0426577565                 3.1500            02/01/06          00
0426577565                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10317993                   1.0000            430320.0000       115.0000
                           1.0000            430,320.00        ZZ
                           0.6250            1384.08           1
                           9.9500            1384.08           80
MIAMI            FL 33131  9.5750            12/15/05
0426583274                 3.2750            02/01/06          00
0426583274                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     06                00
                           O                 0.0000

10318033                   1.0000            199999.0000       115.0000
                           1.0000            199,999.00        T
                           0.6250            643.28            1
                           9.9500            643.28            80
ORLANDO          FL 32826  9.5750            12/15/05
0426637005                 3.1500            02/01/06          00
0426637005                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10318523                   1.7500            191250.0000       115.0000
                           1.7500            190,845.68        ZZ
                           1.3750            683.23            1
                           9.9500            683.23            75
ST LOUIS         MO 63128  9.5750            11/22/05
0440752236                 3.8000            01/01/06          00
40454327                   3.4250            12/01/35          0.0000
0                          3.8000            03/01/06          03/01/06
Y65/G01                    3.4250            01/01/07          01/01/07
15                         3.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0500                     5                 0
0.0000                     05                00
                           O                 0.0000

10318633                   1.0000            211200.0000       115.0000
                           1.0000            211,200.00        ZZ
                           0.6250            679.30            1
                           10.9500           679.30            80
HUNTLEY          IL 60142  10.5750           11/29/05
0440752111                 3.5250            02/01/06          00
0040484838                 3.1500            01/01/36          0.0000
0                          3.5250            02/01/06          02/01/06
Y65/G01                    3.1500            02/01/07          02/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5250                     5                 0
0.0000                     05                00
                           O                 0.0000

10318883                   0.9900            180000.0000       115.0000
                           0.9900            180,000.00        ZZ
                           0.6150            578.12            1
                           9.9500            578.12            51
POMPTON LAKES    NJ 07442  9.5750            12/01/05
0440714707                 3.1500            02/01/06          00
3274036059                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
N67/R18                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1600                    5                 0
0.0000                     05                00
                           O                 0.0000

10318955                   1.0000            324000.0000       115.0000
                           1.0000            324,000.00        T
                           0.6250            1042.11           1
                           9.9500            1042.11           80
WEST SACRAMENTO  CA 95691  9.5750            12/07/05
0440767879                 3.4000            02/01/06          00
2906850                    3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
Z20/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    1                 0
0.0000                     05                00
                           O                 0.0000

10319303                   2.5000            262400.0000       115.0000
                           7.0000            261,909.87        ZZ
                           6.6250            1036.80           1
                           9.9500            1036.80           80
MIAMI            FL 33126  9.5750            11/22/05
0440738623                 3.5250            01/01/06          00
40463795                   3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
Y65/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     06                00
                           N                 0.0000

10319305                   1.0000            510000.0000       115.0000
                           1.0000            510,000.00        ZZ
                           0.6250            1640.36           1
                           10.9500           1640.36           75
INDIANAPOLIS     IN 46278  10.5750           12/12/05
0440751808                 0.0000            02/01/06          00
0505012628                 0.0000            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
U85/G01                    2.7750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319411                   1.9900            212000.0000       115.0000
                           1.9900            212,000.00        ZZ
                           1.6150            782.53            1
                           9.9500            782.53            80
HALLANDALE       FL 33009  9.5750            12/07/05
0440732964                 3.4000            02/01/06          00
3253006736                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
N67/R18                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4100                    5                 0
0.0000                     06                00
                           O                 0.0000

10319437                   1.0000            474500.0000       115.0000
                           1.0000            474,500.00        ZZ
                           0.6250            1526.18           1
                           9.9500            1526.18           73
SAN JOSE         CA 95122  9.5750            12/02/05
0440750354                 3.1500            02/01/06          00
63012544                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    5                 0
0.0000                     05                00
                           O                 0.0000

10319449                   1.0000            244000.0000       115.0000
                           6.5000            243,418.53        ZZ
                           6.1250            784.80            1
                           9.9500            784.80            64
BOSTON           MA 02118  9.5750            11/21/05
0440752723                 3.0250            01/01/06          00
40451550                   2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
Y65/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     2                 0
0.0000                     01                00
                           O                 0.0000

10319481                   1.0000            628000.0000       115.0000
                           1.0000            628,000.00        ZZ
                           0.6250            2019.90           1
                           9.9500            2019.90           80
CONCORD          CA 94521  9.5750            12/01/05
0440750008                 3.4000            02/01/06          00
64010459                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10319519                   1.5000            333500.0000       115.0000
                           1.5000            333,500.00        ZZ
                           1.1250            1150.98           1
                           9.9500            1150.98           75
STOCKTON         CA 95215  9.5750            12/08/05
0440766194                 0.0000            02/01/06          00
1051584WH                  0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E30/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319661                   1.0000            560000.0000       110.0000
                           1.0000            560,000.00        ZZ
                           0.6250            1801.18           2
                           9.9500            1801.18           80
RICHMOND HILL    NY 11418  9.5750            12/12/05
0425945458                 3.2750            02/01/06          00
0425945458                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10319747                   1.5000            240000.0000       115.0000
                           1.5000            240,000.00        ZZ
                           1.1250            828.29            1
                           9.9500            828.29            80
GILBERT          AZ 85234  9.5750            12/09/05
0426266805                 2.6500            02/01/06          00
0426266805                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10319821                   1.0000            545000.0000       115.0000
                           1.0000            545,000.00        ZZ
                           0.6250            1752.94           1
                           9.9500            1752.94           56
PLANTATION       FL 33323  9.5750            12/12/05
0426388609                 2.5250            02/01/06          00
0426388609                 2.1500            01/01/36          0.0000
0                          2.5250            02/01/06          02/01/06
E22/G01                    2.1500            02/01/07          02/01/07
15                         2.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5250                     5                 0
0.0000                     05                00
                           O                 0.0000

10319995                   1.5000            228000.0000       115.0000
                           1.5000            228,000.00        ZZ
                           1.1250            786.87            1
                           9.9500            786.87            80
BURNSVILLE       MN 55337  9.5750            12/12/05
0426532164                 3.0250            02/01/06          00
0426532164                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5250                     5                 0
0.0000                     05                00
                           O                 0.0000

10320001                   1.0000            307920.0000       115.0000
                           1.0000            307,920.00        T
                           0.6250            990.39            1
                           9.9500            990.39            80
FORT LAUDERDALE  FL 33305  9.5750            12/13/05
0426537718                 3.1500            02/01/06          00
0426537718                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     01                00
                           O                 0.0000

10320025                   1.5000            520000.0000       115.0000
                           1.5000            520,000.00        ZZ
                           1.1250            1794.63           1
                           9.9500            1794.63           80
FONTANA          CA 92336  9.5750            12/06/05
0426551313                 3.4000            02/01/06          00
0426551313                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320065                   1.0000            178400.0000       115.0000
                           1.0000            178,400.00        ZZ
                           0.6250            573.80            1
                           9.9500            573.80            80
COLORADO SPRING  CO 80918  9.5750            12/12/05
0426577052                 3.1500            02/01/06          00
0426577052                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     03                00
                           O                 0.0000

10320131                   1.0000            312800.0000       115.0000
                           1.0000            312,800.00        T
                           0.6250            1006.09           1
                           9.9500            1006.09           80
NEW SMYRNA BEAC  FL 32169  9.5750            12/16/05
0426620134                 3.4000            02/01/06          00
0426620134                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320171                   1.0000            335965.0000       115.0000
                           1.0000            335,965.00        T
                           0.6250            1080.60           1
                           9.9500            1080.60           70
BELFAIR          WA 98528  9.5750            12/15/05
0426662516                 2.7750            02/01/06          00
0426662516                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     05                00
                           O                 0.0000

10320183                   1.5000            464000.0000       115.0000
                           1.5000            464,000.00        ZZ
                           1.1250            1601.36           1
                           9.9500            1601.36           80
SANTA ANA        CA 92704  9.5750            12/09/05
0426688198                 3.4000            02/01/06          00
0426688198                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320945                   1.0000            360000.0000       115.0000
                           1.0000            360,000.00        ZZ
                           0.6250            1157.90           1
                           9.9500            1157.90           37
APTOS            CA 95003  9.5750            12/06/05
0440768927                 2.4000            02/01/06          00
63012739                   2.0250            01/01/36          0.0000
0                          2.4000            02/01/06          02/01/06
E23/G01                    2.0250            02/01/07          02/01/07
15                         2.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320947                   1.0000            202920.0000       115.0000
                           1.0000            202,920.00        ZZ
                           0.6250            652.67            1
                           9.9500            652.67            80
AMERICAN FORK    UT 84003  9.5750            12/07/05
0440767945                 2.9000            02/01/06          00
42011719                   2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E23/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    1                 0
0.0000                     03                00
                           O                 0.0000

10320953                   1.0000            244000.0000       115.0000
                           1.0000            244,000.00        ZZ
                           0.6250            784.80            1
                           9.9500            784.80            80
HALLANDALE       FL 33009  9.5750            12/13/05
0440768687                 3.1500            02/01/06          00
1050901389                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
X75/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     06                00
                           O                 0.0000

10320967                   1.0000            332000.0000       115.0000
                           1.0000            332,000.00        ZZ
                           0.6250            1067.84           1
                           9.9500            1067.84           80
ROMOLAND         CA 92585  9.5750            12/05/05
0440768745                 3.2750            02/01/06          00
51057335                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     03                00
                           O                 0.0000

10320983                   1.5000            256000.0000       115.0000
                           1.5000            256,000.00        ZZ
                           1.1250            709.56            1
                           9.9500            709.56            70
MODESTO          CA 95358  9.5750            12/01/05
0440767390                 3.4000            02/01/06          00
64010302                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           N                 0.0000

10320985                   1.0000            599000.0000       115.0000
                           1.0000            599,000.00        ZZ
                           0.6250            1514.61           1
                           9.9500            1514.61           75
PETALUMA         CA 94954  9.5750            12/07/05
0440768828                 3.0250            02/01/06          00
62017320                   2.6500            01/01/46          0.0000
0                          3.0250            02/01/06          02/01/06
E23/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     03                00
                           O                 0.0000

10320989                   1.5000            240000.0000       115.0000
                           1.5000            240,000.00        ZZ
                           1.1250            665.21            1
                           9.9500            665.21            80
STOCKTON         CA 95210  9.5750            12/08/05
0440768356                 3.4000            02/01/06          00
63012523                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10320999                   1.5000            442500.0000       115.0000
                           1.5000            442,500.00        ZZ
                           1.1250            1527.16           1
                           9.9500            1527.16           75
ANAHEIM          CA 92805  9.5750            12/09/05
0440770758                 3.2750            02/01/06          00
2906991                    2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
Z20/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7750                    5                 0
0.0000                     05                00
                           O                 0.0000

10321015                   1.0000            243750.0000       115.0000
                           1.0000            243,750.00        T
                           0.6250            784.00            1
                           9.9500            784.00            65
FLAGSTAFF        AZ 86001  9.5750            12/16/05
0440762805                 2.9000            02/01/06          00
106871PE                   2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
P87/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10321033                   1.0000            396000.0000       115.0000
                           1.0000            396,000.00        ZZ
                           0.6250            1273.69           1
                           9.9500            1273.69           80
WHITTIER         CA 90604  9.5750            12/05/05
0440773919                 3.0250            02/01/06          00
51057554                   2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E23/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    5                 0
0.0000                     05                00
                           O                 0.0000

10321045                   2.0000            254000.0000       115.0000
                           2.0000            254,000.00        ZZ
                           1.6250            938.83            1
                           9.9500            938.83            84
MURRIETA         CA 92563  9.5750            12/05/05
0440768281                 3.2750            02/01/06          04
51057337                   2.9000            01/01/36          12.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.2750                    2                 0
0.0000                     01                00
                           O                 0.0000

10321097                   1.5000            489000.0000       115.0000
                           1.5000            489,000.00        ZZ
                           1.1250            1355.37           1
                           9.9500            1355.37           69
CHULA VISTA      CA 91915  9.5750            12/07/05
0440767838                 3.4000            02/01/06          00
11038736                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     03                00
                           N                 0.0000

10321109                   1.0000            276000.0000       115.0000
                           1.0000            276,000.00        ZZ
                           0.6250            887.73            1
                           9.9500            887.73            80
LAKE FOREST      CA 92630  9.5750            12/06/05
0440768315                 3.4000            02/01/06          00
51057336                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     01                00
                           O                 0.0000

10321123                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1108.69           1
                           9.9500            1108.69           80
LA MESA          CA 91941  9.5750            12/08/05
0440768695                 3.2750            02/01/06          00
11038670                   2.9000            01/01/46          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10321133                   1.0000            350000.0000       115.0000
                           1.0000            350,000.00        ZZ
                           0.6250            1125.74           1
                           9.9500            1125.74           68
CARSON           CA 90745  9.5750            12/01/05
0440775609                 0.0000            02/01/06          00
12014398                   0.0000            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
975/G01                    2.5250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323541                   2.2500            187200.0000       115.0000
                           2.2500            187,200.00        ZZ
                           1.8750            715.56            1
                           9.9500            715.56            80
QUEEN CREEK      AZ 85242  9.5750            12/14/05
0426240313                 3.4000            02/01/06          00
0426240313                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     03                00
                           N                 0.0000

10323569                   1.5000            215000.0000       115.0000
                           1.5000            215,000.00        ZZ
                           1.1250            742.01            1
                           9.9500            742.01            79
LONGWOOD         FL 32750  9.5750            12/14/05
0426288197                 3.4000            02/01/06          00
0426288197                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10323629                   1.5000            352000.0000       110.0000
                           1.5000            352,000.00        ZZ
                           1.1250            1214.82           1
                           9.9500            1214.82           80
RIDGEWOOD        NY 11385  9.5750            12/14/05
0426379558                 3.4000            02/01/06          00
0426379558                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     07                00
                           O                 0.0000

10323633                   1.2500            650000.0000       115.0000
                           1.2500            650,000.00        ZZ
                           0.8750            2166.14           1
                           9.9500            2166.14           62
LOS ANGELES      CA 90034  9.5750            12/09/05
0426384699                 3.1500            02/01/06          00
0426384699                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323749                   1.0000            293000.0000       115.0000
                           1.0000            293,000.00        ZZ
                           0.6250            942.40            1
                           9.9500            942.40            51
CHANDLER         AZ 85249  9.5750            12/12/05
0426486833                 3.1500            02/01/06          00
0426486833                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     03                00
                           O                 0.0000

10323763                   1.5000            179000.0000       115.0000
                           1.5000            179,000.00        ZZ
                           1.1250            617.77            1
                           9.9500            617.77            74
BRYCEVILLE       FL 32009  9.5750            12/13/05
0426493847                 3.2750            02/01/06          00
0426493847                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10323767                   1.5000            517500.0000       115.0000
                           1.5000            517,500.00        ZZ
                           1.1250            1786.00           1
                           9.9500            1786.00           75
GILROY           CA 95020  9.5750            12/13/05
0426497616                 3.2750            02/01/06          00
0426497616                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     2                 0
0.0000                     05                00
                           O                 0.0000

10323835                   2.2500            206400.0000       115.0000
                           2.2500            206,400.00        ZZ
                           1.8750            788.96            1
                           9.9500            788.96            80
CANTON           GA 30114  9.5750            12/19/05
0426543211                 3.4000            02/01/06          00
0426543211                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     03                00
                           N                 0.0000

10323837                   2.0000            290000.0000       115.0000
                           2.0000            290,000.00        ZZ
                           1.6250            1071.90           1
                           9.9500            1071.90           70
PEMBROKE PINES   FL 33028  9.5750            12/19/05
0426544003                 3.4000            02/01/06          00
0426544003                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     03                00
                           N                 0.0000

10323885                   2.0000            168750.0000       115.0000
                           2.0000            168,750.00        ZZ
                           1.6250            623.73            1
                           9.9500            623.73            75
MODESTO          CA 95350  9.5750            12/13/05
0426577177                 3.4000            02/01/06          00
0426577177                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     01                00
                           O                 0.0000

10323919                   1.5000            270400.0000       115.0000
                           1.5000            270,400.00        ZZ
                           1.1250            933.21            1
                           9.9500            933.21            80
PHOENIX          AZ 85085  9.5750            12/14/05
0426596730                 3.4000            02/01/06          00
0426596730                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     03                00
                           O                 0.0000

10323923                   1.5000            162400.0000       115.0000
                           1.5000            162,400.00        ZZ
                           1.1250            560.48            1
                           9.9500            560.48            80
CENTENNIAL       CO 80015  9.5750            12/14/05
0426598090                 3.4000            02/01/06          00
0426598090                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     03                00
                           O                 0.0000

10323963                   2.5000            375000.0000       115.0000
                           2.5000            375,000.00        ZZ
                           2.1250            1481.70           1
                           9.9500            1481.70           89
FORT MYERS       FL 33912  9.5750            12/14/05
0426625216                 2.7750            02/01/06          04
0426625216                 2.4000            01/01/36          25.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.2750                     5                 0
0.0000                     03                00
                           O                 0.0000

10323971                   1.5000            640000.0000       115.0000
                           1.5000            640,000.00        ZZ
                           1.1250            2208.77           1
                           9.9500            2208.77           80
ELK GROVE        CA 95757  9.5750            12/13/05
0426630661                 3.4000            02/01/06          00
0426630661                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323979                   1.5000            276000.0000       115.0000
                           1.5000            276,000.00        ZZ
                           1.1250            952.53            1
                           9.9500            952.53            80
SAN JACINTO      CA 92583  9.5750            12/08/05
0426635843                 2.9000            02/01/06          00
0426635843                 2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E22/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323989                   1.5000            264000.0000       115.0000
                           1.5000            264,000.00        ZZ
                           1.1250            911.12            1
                           9.9500            911.12            80
BROCKTON         MA 02302  9.5750            12/14/05
0426639365                 3.4000            02/01/06          00
0426639365                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10324405                   0.9900            300000.0000       115.0000
                           0.9900            300,000.00        T
                           0.6150            963.54            1
                           9.9500            963.54            80
MERCED           CA 95340  9.5750            12/02/05
0440747632                 3.2750            02/01/06          00
3342001826                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
N67/R18                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2850                     1                 0
0.0000                     05                00
                           O                 0.0000

10324407                   1.4900            161750.0000       115.0000
                           1.4900            161,750.00        T
                           1.1150            557.46            1
                           9.9500            557.46            70
NEW PORT RICHEY  FL 34655  9.5750            12/06/05
0440746683                 3.5250            02/01/06          00
3339003423                 3.1500            01/01/36          0.0000
0                          3.5250            02/01/06          02/01/06
N67/R18                    3.1500            02/01/07          02/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0350                     1                 0
0.0000                     03                00
                           O                 0.0000

10324469                   0.9900            136500.0000       115.0000
                           0.9900            136,500.00        ZZ
                           0.6150            438.41            1
                           9.9500            438.41            71
OROVILLE         CA 95966  9.5750            12/02/05
0440747608                 3.2750            02/01/06          00
3347004026                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
N67/R18                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2850                     2                 0
0.0000                     05                00
                           O                 0.0000

10324663                   2.9900            184000.0000       115.0000
                           2.9900            184,000.00        ZZ
                           2.6150            774.76            1
                           9.9500            774.76            80
HOUSTON          TX 77065  9.5750            12/07/05
0440751436                 4.9250            02/01/06          00
3318006554                 4.5500            01/01/36          0.0000
0                          4.9250            02/01/06          02/01/06
N67/R18                    4.5500            02/01/07          02/01/07
15                         4.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9350                    1                 0
0.0000                     03                00
                           N                 0.0000

10324667                   2.2500            393000.0000       115.0000
                           2.2500            393,000.00        ZZ
                           1.8750            1502.23           2
                           9.9500            1502.23           78
CHICAGO          IL 60639  9.5750            12/06/05
0440747913                 4.1500            02/01/06          00
3253006616                 3.7750            01/01/36          0.0000
0                          4.1500            04/01/06          04/01/06
N67/R18                    3.7750            02/01/07          02/01/07
15                         4.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10324669                   0.9900            477971.0000       115.0000
                           0.9900            477,971.00        ZZ
                           0.6150            1535.15           1
                           9.9500            1535.15           80
NEWARK           DE 19702  9.5750            12/09/05
0440751444                 3.5250            02/01/06          00
3274038270                 3.1500            01/01/36          0.0000
0                          3.5250            02/01/06          02/01/06
N67/R18                    3.1500            02/01/07          02/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5350                     1                 0
0.0000                     03                00
                           O                 0.0000

10324679                   1.4900            500000.0000       115.0000
                           1.4900            500,000.00        ZZ
                           1.1150            1723.20           1
                           9.9500            1723.20           42
SUNNY ISLES BEA  FL 33160  9.5750            12/08/05
0440748861                 3.4000            02/01/06          00
3274034861                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
N67/R18                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9100                     5                 0
0.0000                     01                00
                           O                 0.0000

10324689                   1.4900            224000.0000       115.0000
                           1.4900            224,000.00        ZZ
                           1.1150            771.99            1
                           9.9500            771.99            79
LANTANA          FL 33462  9.5750            12/05/05
0440751485                 3.4000            02/01/06          00
3253005904                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
N67/R18                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9100                     5                 0
0.0000                     05                00
                           O                 0.0000

10325665                   1.0000            260000.0000       115.0000
                           1.0000            260,000.00        ZZ
                           0.6250            836.26            1
                           9.9500            836.26            75
ONTARIO          CA 91761  9.5750            12/08/05
0440769032                 3.1500            02/01/06          00
51057370                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     01                00
                           O                 0.0000

10325685                   1.0000            555000.0000       115.0000
                           1.0000            555,000.00        ZZ
                           0.6250            1785.10           1
                           9.9500            1785.10           61
CLAYTON          CA 94517  9.5750            12/08/05
0440763142                 0.0000            02/01/06          00
5111503                    0.0000            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
893/G01                    2.7750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326263                   2.7500            168750.0000       115.0000
                           2.7500            168,750.00        ZZ
                           2.3750            688.91            1
                           9.9500            688.91            75
HEMET            CA 92544  9.5750            12/14/05
0426266474                 3.4000            02/01/06          00
0426266474                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6500                     5                 0
0.0000                     05                00
                           N                 0.0000

10326305                   2.7500            187500.0000       115.0000
                           2.7500            187,500.00        ZZ
                           2.3750            765.45            1
                           9.9500            765.45            75
HEMET            CA 92544  9.5750            12/13/05
0426621926                 3.4000            02/01/06          00
0426621926                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6500                     5                 0
0.0000                     05                00
                           N                 0.0000

10326353                   1.5000            212000.0000       115.0000
                           1.5000            212,000.00        ZZ
                           1.1250            731.65            1
                           9.9500            731.65            80
WEST LINN        OR 97068  9.5750            12/13/05
0426384319                 3.4000            02/01/06          00
0426384319                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     01                00
                           O                 0.0000

10326359                   2.2500            119020.0000       115.0000
                           2.2500            119,020.00        ZZ
                           1.8750            454.95            1
                           9.9500            454.95            79
HOUSTON          TX 77091  9.5750            12/19/05
0426394896                 3.4000            02/01/06          00
0426394896                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.1500                    2                 0
0.0000                     03                00
                           N                 0.0000

10326363                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           80
MENIFEE          CA 92584  9.5750            12/14/05
0426408167                 3.2750            02/01/06          00
0426408167                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10326381                   1.5000            496000.0000       115.0000
                           1.5000            496,000.00        ZZ
                           1.1250            1711.80           1
                           9.9500            1711.80           80
DUBLIN           CA 94568  9.5750            12/13/05
0426432423                 3.4500            02/01/06          00
0426432423                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326477                   1.0000            798750.0000       115.0000
                           1.0000            798,750.00        ZZ
                           0.6250            2569.10           1
                           9.9500            2569.10           75
MODESTO          CA 95356  9.5750            12/08/05
0426534780                 3.1500            02/01/06          00
0426534780                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327027                   1.0000            272000.0000       115.0000
                           1.0000            272,000.00        ZZ
                           0.6250            874.86            1
                           9.9500            874.86            80
SACRAMENTO       CA 95827  9.5750            12/06/05
0440769966                 3.1750            02/01/06          00
150144                     2.8000            01/01/36          0.0000
0                          3.1750            02/01/06          02/01/06
685/G01                    2.8000            02/01/07          02/01/07
15                         3.1750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1750                     5                 0
0.0000                     05                00
                           O                 0.0000

10327041                   3.5000            267750.0000       115.0000
                           3.5000            267,750.00        ZZ
                           3.1250            1202.32           1
                           9.9500            1202.32           85
SACRAMENTO       CA 95817  9.5750            12/06/05
0440768984                 3.4000            02/01/06          11
64010508                   3.0250            01/01/36          12.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1000                     1                 0
0.0000                     05                00
                           N                 0.0000

10327535                   1.0000            312000.0000       115.0000
                           1.0000            312,000.00        ZZ
                           0.6250            1003.52           1
                           9.9500            1003.52           54
CHINO HILLS      CA 91709  9.5750            12/01/05
0440774594                 3.2000            02/01/06          00
150143                     2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
685/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10327543                   1.0000            212000.0000       115.0000
                           1.0000            212,000.00        ZZ
                           0.6250            536.05            1
                           9.9500            536.05            80
FRESNO           CA 93722  9.5750            12/08/05
0440770196                 3.5500            02/01/06          00
149976                     3.1750            01/01/46          0.0000
0                          3.5500            02/01/06          02/01/06
685/G01                    3.1750            02/01/07          02/01/07
15                         3.5500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327547                   1.0000            399200.0000       115.0000
                           1.0000            399,200.00        ZZ
                           0.6250            1283.98           1
                           9.9500            1283.98           80
LOS ANGELES      CA 91340  9.5750            12/06/05
0440774362                 3.3500            02/01/06          00
149901                     2.9750            01/01/36          0.0000
0                          3.3500            02/01/06          02/01/06
685/G01                    2.9750            02/01/07          02/01/07
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327623                   1.5000            150412.0000       115.0000
                           1.5000            150,412.00        ZZ
                           1.1250            519.10            1
                           9.9500            519.10            70
MARICOPA         AZ 85325  9.5750            12/14/05
0440774875                 3.2750            02/01/06          00
106158PE                   2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
P87/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     03                00
                           N                 0.0000

10329277                   1.0000            212000.0000       115.0000
                           1.0000            212,000.00        T
                           0.6250            681.88            1
                           9.9500            681.88            80
FORT MYERS       FL 33912  9.5750            12/19/05
0426699310                 3.1500            02/01/06          00
0426699310                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10329291                   2.2500            256000.0000       115.0000
                           2.2500            256,000.00        ZZ
                           1.8750            978.55            1
                           9.9500            978.55            80
SAN DIEGO        CA 92102  9.5750            12/14/05
0426709929                 3.2750            02/01/06          00
0426709929                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     01                00
                           N                 0.0000

10329317                   2.2500            276000.0000       115.0000
                           2.2500            276,000.00        ZZ
                           1.8750            1055.00           1
                           9.9500            1055.00           80
SANTA ANA        CA 92706  9.5750            12/15/05
0426740775                 3.4000            02/01/06          00
0426740775                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     1                 0
0.0000                     01                00
                           N                 0.0000

10329319                   1.5000            324000.0000       115.0000
                           1.5000            324,000.00        ZZ
                           1.1250            1118.19           1
                           9.9500            1118.19           80
RESEDA AREA (LA  CA 91335  9.5750            12/15/05
0426741203                 3.2750            02/01/06          00
0426741203                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     01                00
                           O                 0.0000

10329365                   1.5000            312000.0000       115.0000
                           1.5000            312,000.00        T
                           1.1250            1076.78           1
                           9.9500            1076.78           63
PHOENIX          AZ 85086  9.5750            12/09/05
0426195079                 0.0000            02/01/06          00
0426195079                 0.0000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329479                   1.5000            105000.0000       115.0000
                           1.5000            105,000.00        ZZ
                           1.1250            362.38            1
                           9.9500            362.38            70
HILTON HEAD ISL  SC 29926  9.5750            12/21/05
0426411864                 3.4000            02/01/06          00
0426411864                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     01                00
                           N                 0.0000

10329543                   1.0000            404720.0000       115.0000
                           1.0000            404,720.00        ZZ
                           0.6250            1301.74           1
                           9.9500            1301.74           73
FONTANA          CA 92336  9.5750            12/16/05
0426485298                 2.6500            02/01/06          00
0426485298                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     05                00
                           O                 0.0000

10329557                   2.2500            128000.0000       115.0000
                           2.2500            128,000.00        ZZ
                           1.8750            489.28            1
                           9.9500            489.28            80
CLOVER           SC 29710  9.5750            12/21/05
0426496212                 3.4000            02/01/06          00
0426496212                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     2                 0
0.0000                     05                00
                           N                 0.0000

10329653                   1.0000            223200.0000       115.0000
                           1.0000            223,200.00        ZZ
                           0.6250            717.90            1
                           9.9500            717.90            80
SACRAMENTO       CA 95824  9.5750            12/06/05
0426562872                 3.4000            02/01/06          00
0426562872                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329675                   1.0000            234000.0000       115.0000
                           1.0000            234,000.00        ZZ
                           0.6250            752.64            1
                           9.9500            752.64            66
FORT MYERS       FL 33912  9.5750            12/16/05
0426576658                 3.2750            02/01/06          00
0426576658                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     03                00
                           O                 0.0000

10330095                   1.0000            430000.0000       115.0000
                           1.0000            430,000.00        ZZ
                           0.6250            1087.28           1
                           9.9500            1087.28           79
VACAVILLE        CA 95687  9.5750            12/07/05
0440770394                 3.4000            02/01/06          00
62017469                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10330167                   1.5000            367500.0000       115.0000
                           1.5000            367,500.00        ZZ
                           1.1250            1018.61           1
                           9.9500            1018.61           69
SOLEDAD          CA 93960  9.5750            12/06/05
0440770261                 3.4500            02/01/06          00
61022440                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           N                 0.0000

10330203                   1.0000            826850.0000       115.0000
                           1.0000            826,850.00        ZZ
                           0.6250            2659.48           2
                           9.9500            2659.48           75
KAILUA           HI 96734  9.5750            12/15/05
0440773471                 0.0000            02/01/06          00
67253                      0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
B43/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10331857                   1.5000            475000.0000       115.0000
                           1.5000            475,000.00        T
                           1.1250            1639.32           1
                           9.9500            1639.32           76
SAN DIEGO        CA 92109  9.5750            12/13/05
0440772044                 3.1500            02/01/06          00
61022527                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     01                00
                           O                 0.0000

10331989                   1.0000            500000.0000       115.0000
                           1.0000            500,000.00        ZZ
                           0.6250            1264.28           1
                           9.9500            1264.28           50
SAN FRANCISCO    CA 94116  9.5750            12/08/05
0440773893                 3.0250            02/01/06          00
63012712                   2.6500            01/01/46          0.0000
0                          3.0250            02/01/06          02/01/06
E23/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    5                 0
0.0000                     05                00
                           O                 0.0000

10332041                   1.0000            725000.0000       115.0000
                           1.0000            725,000.00        ZZ
                           0.6250            1833.21           1
                           9.9500            1833.21           75
VISTA            CA 92084  9.5750            12/12/05
0440773745                 3.1500            02/01/06          00
11038523                   2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    5                 0
0.0000                     05                00
                           O                 0.0000

10332049                   1.0000            560000.0000       115.0000
                           1.0000            560,000.00        ZZ
                           0.6250            1415.99           1
                           9.9500            1415.99           80
CHULA VISTA      CA 91911  9.5750            12/12/05
0440772176                 2.5250            02/01/06          00
11038779                   2.1500            01/01/46          0.0000
0                          2.5250            02/01/06          02/01/06
E23/G01                    2.1500            02/01/07          02/01/07
15                         2.5250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5250                     1                 0
0.0000                     05                00
                           O                 0.0000

10332309                   1.5000            420000.0000       115.0000
                           1.5000            420,000.00        T
                           1.1250            1449.50           1
                           9.9500            1449.50           70
REDLANDS         CA 92373  9.5750            12/12/05
0440774172                 3.4000            02/01/06          00
51057598                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332331                   2.0000            326250.0000       115.0000
                           2.0000            326,250.00        ZZ
                           1.6250            1205.88           1
                           9.9500            1205.88           75
WINTER GARDEN    FL 34787  9.5750            12/16/05
0440771681                 0.0000            02/01/06          00
057998M                    0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
W08/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332395                   1.0000            1000000.0000      115.0000
                           6.7500            1,004,516.85      ZZ
                           6.3750            3216.40           1
                           9.9500            3216.40           67
ASHBURN          VA 20148  9.5750            09/30/05
0440761823                 3.2750            11/01/05          00
40425173                   2.9000            10/01/35          0.0000
0                          3.2750            11/01/05          02/01/06
Y65/G01                    2.9000            11/01/06          11/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     03                00
                           O                 0.0000

10332401                   1.0000            322000.0000       115.0000
                           1.0000            322,000.00        T
                           0.6250            1035.68           1
                           9.9500            1035.68           80
WEST SACRAMENTO  CA 95691  9.5750            12/08/05
0440775575                 2.7750            02/01/06          00
2906871                    2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
Z20/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7750                    1                 0
0.0000                     05                00
                           O                 0.0000

10332439                   2.3750            200000.0000       115.0000
                           6.7500            200,191.26        ZZ
                           6.3750            777.31            1
                           9.9500            777.31            87
MESA             AZ 85203  9.5750            09/26/05
0440762821                 3.2750            11/01/05          11
40425527                   2.9000            10/01/35          25.0000
0                          3.2750            11/01/05          02/01/06
Y65/G01                    2.9000            11/01/06          11/01/06
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332491                   1.7500            154500.0000       115.0000
                           1.7500            154,500.00        ZZ
                           1.3750            551.94            1
                           9.9500            551.94            68
SAN BERNARDINO   CA 92405  9.5750            12/06/05
0425917291                 3.4000            02/01/06          00
0425917291                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10332519                   2.0000            224000.0000       115.0000
                           2.0000            224,000.00        ZZ
                           1.6250            827.95            1
                           9.9500            827.95            80
PALM COAST       FL 32164  9.5750            12/22/05
0426093449                 3.0250            02/01/06          00
0426093449                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0250                     1                 0
0.0000                     05                00
                           O                 0.0000

10332611                   1.2500            650000.0000       115.0000
                           1.2500            650,000.00        ZZ
                           0.8750            2166.14           1
                           9.9500            2166.14           70
SAN DIEGO        CA 92130  9.5750            12/13/05
0426430146                 0.0000            02/01/06          00
0426430146                 0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10332621                   1.5000            155000.0000       115.0000
                           1.5000            155,000.00        ZZ
                           1.1250            534.94            1
                           9.9500            534.94            39
LOS ANGELES      CA 90062  9.5750            12/16/05
0426448726                 2.7750            02/01/06          00
0426448726                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2750                     5                 0
0.0000                     05                00
                           N                 0.0000

10332685                   1.5000            496000.0000       115.0000
                           1.5000            496,000.00        ZZ
                           1.1250            1711.80           1
                           9.9500            1711.80           80
CASTAIC          CA 91384  9.5750            12/09/05
0426513800                 2.7750            02/01/06          00
0426513800                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2750                     5                 0
0.0000                     03                00
                           O                 0.0000

10332841                   1.0000            444750.0000       115.0000
                           1.0000            444,750.00        ZZ
                           0.6250            1430.49           1
                           9.9500            1430.49           80
CORONA           CA 92883  9.5750            12/15/05
0426697041                 2.9000            02/01/06          00
0426697041                 2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E22/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     03                00
                           O                 0.0000

10333219                   1.0000            85000.0000        115.0000
                           1.0000            85,000.00         ZZ
                           0.6250            273.39            1
                           9.9500            273.39            30
SACRAMENTO       CA 95820  9.5750            12/09/05
0440774347                 3.4000            02/01/06          00
63012704                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10333227                   3.7500            112500.0000       115.0000
                           3.7500            112,330.55        ZZ
                           3.3750            521.01            1
                           9.9500            521.01            75
RIVIERA BEACH    FL 33404  9.5750            11/04/05
0440767358                 4.1500            01/01/06          00
3253004344                 3.7750            12/01/35          0.0000
0                          4.1500            03/01/06          03/01/06
N67/R18                    3.7750            01/01/07          01/01/07
15                         4.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4000                     2                 0
0.0000                     05                00
                           N                 0.0000

10333885                   1.0000            480000.0000       115.0000
                           1.0000            480,000.00        ZZ
                           0.6250            1543.87           1
                           9.9500            1543.87           66
GROVER BEACH     CA 93433  9.5750            12/15/05
0440787562                 3.0150            02/01/06          00
10003155                   2.6400            01/01/36          0.0000
0                          3.0150            02/01/06          02/01/06
L86/G01                    2.6400            02/01/07          02/01/07
15                         3.0150            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0150                    5                 0
0.0000                     05                00
                           O                 0.0000

10334173                   0.9900            132500.0000       115.0000
                           0.9900            132,500.00        ZZ
                           0.6150            425.56            1
                           9.9500            425.56            57
GLEN BURNIE      MD 21061  9.5750            12/14/05
0440767309                 3.1500            02/01/06          00
3274038440                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
N67/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1600                    5                 0
0.0000                     05                00
                           O                 0.0000

10334245                   1.4900            264000.0000       115.0000
                           1.4900            264,000.00        ZZ
                           1.1150            909.85            1
                           9.9500            909.85            80
COACHELLA        CA 92236  9.5750            12/14/05
0440767283                 4.0250            02/01/06          00
3318006742                 3.6500            01/01/36          0.0000
0                          4.0250            02/01/06          02/01/06
N67/G01                    3.6500            02/01/07          02/01/07
15                         4.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5350                    5                 0
0.0000                     05                00
                           O                 0.0000

10334649                   1.7500            299200.0000       115.0000
                           1.7500            299,200.00        ZZ
                           1.3750            867.18            1
                           9.9500            867.18            80
CHICO            CA 95928  9.5750            12/21/05
0426742649                 0.0000            02/01/06          00
0426742649                 0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334659                   1.0000            271900.0000       115.0000
                           1.0000            271,900.00        ZZ
                           0.6250            874.54            1
                           9.9500            874.54            80
EVERETT          WA 98208  9.5750            12/21/05
0426764338                 3.1500            02/01/06          00
0426764338                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10334719                   1.5000            232000.0000       115.0000
                           1.5000            232,000.00        ZZ
                           1.1250            800.68            1
                           9.9500            800.68            78
BAKERSFIELD      CA 93307  9.5750            12/02/05
0426486072                 3.2750            02/01/06          00
0426486072                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10334751                   1.0000            348000.0000       115.0000
                           1.0000            348,000.00        ZZ
                           0.6250            1119.31           1
                           9.9500            1119.31           80
SCOTTSDALE       AZ 85254  9.5750            12/19/05
0426531927                 0.0000            02/01/06          00
0426531927                 0.0000            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334925                   1.5000            310000.0000       110.0000
                           1.5000            310,000.00        ZZ
                           1.1250            1069.87           1
                           9.9500            1069.87           74
CENTRAL ISLIP    NY 11722  9.5750            12/19/05
0426405932                 3.4000            02/01/06          00
0426405932                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10334987                   1.0000            255000.0000       115.0000
                           1.0000            255,000.00        ZZ
                           0.6250            820.18            1
                           9.9500            820.18            70
PEORIA           AZ 85383  9.5750            12/15/05
0426596631                 0.0000            02/01/06          00
0426596631                 0.0000            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10334997                   1.5000            763200.0000       115.0000
                           1.5000            763,200.00        ZZ
                           1.1250            2633.96           1
                           9.9500            2633.96           80
ANTIOCH          CA 94531  9.5750            12/19/05
0426606554                 3.4000            02/01/06          00
0426606554                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10335019                   1.0000            283800.0000       115.0000
                           1.0000            283,800.00        ZZ
                           0.6250            912.81            1
                           9.9500            912.81            80
SUMNER           WA 98390  9.5750            12/21/05
0426621744                 2.9000            02/01/06          00
0426621744                 2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E22/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335363                   1.4900            396000.0000       115.0000
                           1.4900            396,000.00        ZZ
                           1.1150            1364.78           1
                           9.9500            1364.78           80
OAKLAND          CA 94601  9.5750            12/01/05
0440767630                 3.5250            02/01/06          00
3347004366                 3.1500            01/01/36          0.0000
0                          3.5250            02/01/06          02/01/06
N67/R18                    3.1500            02/01/07          02/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0350                    1                 0
0.0000                     05                00
                           O                 0.0000

10335365                   2.4900            193500.0000       115.0000
                           2.4900            193,500.00        ZZ
                           2.1150            763.55            2
                           9.9500            763.55            80
PATERSON         NJ 07504  9.5750            12/14/05
0440768034                 4.7750            02/01/06          00
3274038151                 4.4000            01/01/36          0.0000
0                          4.7750            02/01/06          02/01/06
N67/R18                    4.4000            02/01/07          02/01/07
15                         4.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2850                    2                 0
0.0000                     05                00
                           N                 0.0000

10336319                   1.0000            344000.0000       115.0000
                           1.0000            344,000.00        ZZ
                           0.6250            1106.44           1
                           9.9500            1106.44           80
TURLOCK          CA 95382  9.5750            12/15/05
0440777431                 3.4000            02/01/06          00
63012975                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10336563                   2.0000            221250.0000       115.0000
                           2.0000            221,250.00        ZZ
                           1.6250            817.78            1
                           9.9500            817.78            75
ORANGE           CA 92869  9.5750            12/15/05
0440786218                 0.0000            02/01/06          00
1051770WH                  0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E30/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10336687                   1.0000            1000000.0000      115.0000
                           1.0000            1,000,000.00      ZZ
                           0.6250            3216.40           1
                           9.9500            3216.40           73
SOUTH SAN FRANC  CA 94080  9.5750            12/13/05
0440774396                 3.0250            02/01/06          00
63012825                   2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E23/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     1                 0
0.0000                     05                00
                           O                 0.0000

10337403                   1.5000            275000.0000       110.0000
                           1.5000            275,000.00        ZZ
                           1.1250            949.08            1
                           9.9500            949.08            43
STATEN ISLAND    NY 10309  9.5750            12/20/05
0426366993                 3.4000            02/01/06          00
0426366993                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337427                   1.0000            187000.0000       115.0000
                           1.0000            187,000.00        ZZ
                           0.6250            601.47            1
                           9.9500            601.47            70
LAND O LAKES     FL 34639  9.5750            12/20/05
0426405114                 3.0250            02/01/06          00
0426405114                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     2                 0
0.0000                     05                00
                           O                 0.0000

10337441                   1.2500            500000.0000       115.0000
                           1.2500            500,000.00        ZZ
                           0.8750            1324.23           1
                           9.9500            1324.23           80
CORONA           CA 92883  9.5750            12/22/05
0426426219                 0.0000            02/01/06          00
0426426219                 0.0000            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10337461                   1.5000            426000.0000       115.0000
                           1.5000            426,000.00        ZZ
                           1.1250            1470.21           1
                           9.9500            1470.21           67
CLEARWATER BEAC  FL 33767  9.5750            12/22/05
0426458956                 3.4000            02/01/06          00
0426458956                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     06                00
                           N                 0.0000

10337545                   1.5000            213600.0000       115.0000
                           1.5000            213,600.00        ZZ
                           1.1250            737.18            1
                           9.9500            737.18            80
MIDDLEBURG       FL 32068  9.5750            12/20/05
0426569091                 3.4000            02/01/06          00
0426569091                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10337593                   2.7500            153750.0000       115.0000
                           2.7500            153,750.00        ZZ
                           2.3750            627.67            1
                           9.9500            627.67            75
SCOTTSDALE       AZ 85253  9.5750            12/19/05
0426600094                 3.4000            02/01/06          00
0426600094                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.6500                     5                 0
0.0000                     01                00
                           N                 0.0000

10337681                   1.0000            344000.0000       115.0000
                           1.0000            344,000.00        ZZ
                           0.6250            1106.44           1
                           9.9500            1106.44           80
AVONDALE         AZ 85323  9.5750            12/19/05
0426662359                 3.4000            02/01/06          00
0426662359                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     03                00
                           O                 0.0000

10337683                   1.5000            399000.0000       115.0000
                           1.5000            399,000.00        ZZ
                           1.1250            1377.03           1
                           9.9500            1377.03           79
SACRAMENTO       CA 95835  9.5750            12/19/05
0426662458                 2.9000            02/01/06          00
0426662458                 2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E22/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337739                   1.5000            152000.0000       115.0000
                           1.5000            152,000.00        ZZ
                           1.1250            524.58            1
                           9.9500            524.58            73
TACOMA           WA 98404  9.5750            12/16/05
0426695805                 3.4000            02/01/06          00
0426695805                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10337761                   1.2500            448000.0000       115.0000
                           1.2500            448,000.00        ZZ
                           0.8750            1492.97           1
                           9.9500            1492.97           70
LA QUINTA        CA 92253  9.5750            12/12/05
0426710448                 0.0000            02/01/06          00
0426710448                 0.0000            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10337763                   1.0000            350400.0000       115.0000
                           1.0000            350,400.00        ZZ
                           0.6250            1127.02           1
                           9.9500            1127.02           80
LOMPOC           CA 93436  9.5750            12/14/05
0426712121                 3.2750            02/01/06          00
0426712121                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     05                00
                           O                 0.0000

10337771                   1.0000            324000.0000       115.0000
                           1.0000            324,000.00        ZZ
                           0.6250            1042.11           1
                           9.9500            1042.11           69
MARTINEZ         CA 94553  9.5750            12/14/05
0426720959                 3.2750            02/01/06          00
0426720959                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     09                00
                           O                 0.0000

10338335                   1.0000            315000.0000       115.0000
                           1.0000            315,000.00        ZZ
                           0.6250            1013.16           1
                           9.9500            1013.16           70
CITRUS HEIGHTS   CA 95610  9.5750            12/14/05
0440790558                 0.0000            02/01/06          00
12033706                   0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
Z13/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338407                   1.0000            484000.0000       115.0000
                           1.0000            484,000.00        ZZ
                           0.6250            1223.82           1
                           9.9500            1223.82           80
SAN DIEGO        CA 92122  9.5750            12/16/05
0440778496                 3.1500            02/01/06          00
11038964                   2.7750            01/01/46          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    1                 0
0.0000                     05                00
                           O                 0.0000

10338447                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            1222.23           1
                           9.9500            1222.23           70
SANTEE           CA 92071  9.5750            12/14/05
0440786572                 2.9000            02/01/06          00
11038887                   2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E23/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10338567                   1.5000            600000.0000       115.0000
                           1.5000            600,000.00        ZZ
                           1.1250            2070.72           1
                           9.9500            2070.72           80
SPRECKLES        CA 93962  9.5750            12/14/05
0440786168                 3.4000            02/01/06          00
63012686                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           O                 0.0000

10338581                   1.0000            363500.0000       115.0000
                           1.0000            363,500.00        T
                           0.6250            1169.16           1
                           9.9500            1169.16           65
PALM DESERT      CA 92260  9.5750            12/15/05
0440777134                 0.0000            02/01/06          00
647284                     0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
253/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     X                 X                 0.0000
0.0000                     S                 N                 0.0000
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10338671                   1.0000            338000.0000       115.0000
                           1.0000            338,000.00        ZZ
                           0.6250            1087.14           1
                           9.9500            1087.14           80
BAKERSFIELD      CA 93312  9.5750            12/06/05
0440779262                 3.1500            02/01/06          00
91008349                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    5                 0
0.0000                     05                00
                           O                 0.0000

10338763                   1.3750            405600.0000       115.0000
                           1.3750            405,600.00        ZZ
                           1.0000            1099.04           1
                           9.9500            1099.04           80
MURRIETTA        CA 92563  9.5750            12/07/05
0440789212                 3.5750            02/01/06          00
148724                     3.2000            01/01/46          0.0000
0                          3.5750            02/01/06          02/01/06
685/G01                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    1                 0
0.0000                     05                00
                           N                 0.0000

10338809                   1.5000            254400.0000       115.0000
                           1.5000            254,400.00        ZZ
                           1.1250            877.99            2
                           9.9500            877.99            80
PANAMA CITY BEA  FL 32408  9.5750            12/15/05
0440787802                 3.4000            02/01/06          00
42012804                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338825                   1.0000            519950.0000       115.0000
                           1.0000            519,950.00        ZZ
                           0.6250            1672.36           1
                           9.9500            1672.36           80
REDWOOD CITY     CA 94065  9.5750            12/12/05
0440788826                 3.1500            02/01/06          00
62017490                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     01                00
                           O                 0.0000

10340857                   2.0000            299000.0000       115.0000
                           2.0000            299,000.00        ZZ
                           1.6250            1105.16           1
                           9.9500            1105.16           73
ANTELOPE         CA 95843  9.5750            12/19/05
0426527461                 3.1500            02/01/06          00
0426527461                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10341001                   1.0000            220450.0000       115.0000
                           1.0000            220,450.00        ZZ
                           0.6250            709.05            1
                           9.9500            709.05            63
SAINT GEORGE     UT 84790  9.5750            12/21/05
0426640488                 3.1500            02/01/06          00
0426640488                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10341015                   1.5000            128000.0000       115.0000
                           1.5000            128,000.00        ZZ
                           1.1250            441.75            1
                           9.9500            441.75            80
KLAMATH FALLS    OR 97603  9.5750            12/20/05
0426653671                 3.2750            02/01/06          00
0426653671                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10341025                   1.0000            243750.0000       115.0000
                           1.0000            243,750.00        ZZ
                           0.6250            784.00            1
                           9.9500            784.00            70
REDMOND          OR 97756  9.5750            12/19/05
0426660130                 3.0250            02/01/06          00
0426660130                 2.6500            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           O                 0.0000

10341375                   1.2500            1288000.0000      115.0000
                           1.2500            1,288,000.00      ZZ
                           0.8750            3411.21           1
                           9.9500            3411.21           65
HONOLULU         HI 96825  9.5750            12/16/05
0440791887                 0.0000            02/01/06          00
10003197                   0.0000            01/01/46          0.0000
0                          3.1050            02/01/06          02/01/06
L86/G01                    2.7300            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344181                   1.5000            352500.0000       115.0000
                           1.5000            352,500.00        ZZ
                           1.1250            1216.55           1
                           9.9500            1216.55           75
SANTA MARIA      CA 93458  9.5750            12/21/05
0426293775                 3.4000            02/01/06          00
0426293775                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344251                   1.0000            375000.0000       115.0000
                           1.0000            375,000.00        ZZ
                           0.6250            1206.15           1
                           9.9500            1206.15           78
SEATTLE          WA 98122  9.5750            12/21/05
0426449385                 3.1500            02/01/06          00
0426449385                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     07                00
                           O                 0.0000

10344261                   1.0000            286000.0000       115.0000
                           1.0000            286,000.00        ZZ
                           0.6250            919.89            1
                           9.9500            919.89            77
SOUTH WINDSOR    CT 06074  9.5750            12/23/05
0426459657                 3.4000            02/01/06          00
0426459657                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344305                   1.5000            460000.0000       115.0000
                           1.5000            460,000.00        ZZ
                           1.1250            1587.55           1
                           9.9500            1587.55           80
SIMI VALLEY      CA 93063  9.5750            12/16/05
0426520888                 3.2750            02/01/06          00
0426520888                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10344337                   2.0000            255000.0000       115.0000
                           2.0000            255,000.00        ZZ
                           1.6250            942.53            1
                           9.9500            942.53            75
MORENO VALLEY    CA 92557  9.5750            12/22/05
0426554242                 3.4000            02/01/06          00
0426554242                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344409                   1.5000            510000.0000       115.0000
                           1.5000            510,000.00        ZZ
                           1.1250            1760.11           1
                           9.9500            1760.11           72
FAIR OAKS        CA 95628  9.5750            12/22/05
0426673745                 2.6500            02/01/06          00
0426673745                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344429                   1.0000            425500.0000       115.0000
                           1.0000            425,500.00        ZZ
                           0.6250            1368.58           1
                           9.9500            1368.58           80
DULUTH           GA 30097  9.5750            12/20/05
0426681284                 2.7750            02/01/06          00
0426681284                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     2                 0
0.0000                     03                00
                           O                 0.0000

10344477                   1.0000            383920.0000       115.0000
                           1.0000            383,920.00        ZZ
                           0.6250            1234.84           1
                           9.9500            1234.84           80
POMONA           CA 91767  9.5750            12/15/05
0426694204                 2.9000            02/01/06          00
0426694204                 2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E22/G01                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10344493                   1.0000            192000.0000       115.0000
                           1.0000            192,000.00        T
                           0.6250            617.55            1
                           9.9500            617.55            80
SARASOTA         FL 34236  9.5750            12/29/05
0426698189                 2.7750            02/01/06          00
0426698189                 2.4000            01/01/36          0.0000
0                          2.7750            02/01/06          02/01/06
E22/G01                    2.4000            02/01/07          02/01/07
15                         2.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     01                00
                           O                 0.0000

10344523                   1.0000            164800.0000       115.0000
                           1.0000            164,800.00        ZZ
                           0.6250            530.06            1
                           9.9500            530.06            80
LAKEWOOD         CO 80226  9.5750            12/23/05
0426712683                 3.4000            02/01/06          00
0426712683                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344631                   1.0000            558400.0000       115.0000
                           1.0000            558,400.00        ZZ
                           0.6250            1796.04           1
                           9.9500            1796.04           80
BOCA RATON       FL 33428  9.5750            12/29/05
0426756201                 3.2750            02/01/06          00
0426756201                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     03                00
                           O                 0.0000

10344703                   1.0000            731250.0000       115.0000
                           1.0000            731,250.00        ZZ
                           0.6250            2351.99           1
                           9.9500            2351.99           75
SEDONA           AZ 86336  9.5750            12/22/05
0426802138                 0.0000            02/01/06          00
0426802138                 0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10344793                   1.5000            975000.0000       115.0000
                           1.5000            975,000.00        ZZ
                           1.1250            3364.92           1
                           9.9500            3364.92           75
IRVINE           CA 92612  9.5750            12/22/05
0426783866                 0.0000            02/01/06          00
0426783866                 0.0000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10345155                   1.5000            292000.0000       115.0000
                           1.5000            292,000.00        ZZ
                           1.1250            1007.75           1
                           9.9500            1007.75           80
LOS ANGELES      CA 90011  9.5750            12/09/05
0440791572                 3.4000            02/01/06          00
80023331                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
B23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10345177                   0.9900            302250.0000       115.0000
                           0.9900            302,250.00        ZZ
                           0.6150            970.77            1
                           9.9500            970.77            75
HYATTSVILLE      MD 20782  9.5750            12/19/05
0440788404                 3.2750            02/01/06          00
3274038653                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
N67/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2850                     1                 0
0.0000                     05                00
                           O                 0.0000

10345219                   1.0000            510400.0000       115.0000
                           1.0000            510,400.00        ZZ
                           0.6250            1290.58           1
                           9.9500            1290.58           80
GILROY           CA 95020  9.5750            12/15/05
0440791598                 3.4000            02/01/06          00
61022297                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    2                 0
0.0000                     05                00
                           O                 0.0000

10345227                   1.0000            375000.0000       115.0000
                           1.0000            375,000.00        ZZ
                           0.6250            1206.15           1
                           9.9500            1206.15           69
TRINIDAD         CA 95570  9.5750            12/12/05
0440791499                 3.4000            02/01/06          00
61021692                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    5                 0
0.0000                     05                00
                           O                 0.0000

10345271                   1.0000            384000.0000       115.0000
                           1.0000            384,000.00        ZZ
                           0.6250            970.97            1
                           9.9500            970.97            77
OAKLAND          CA 94608  9.5750            12/14/05
0440789113                 3.4000            02/01/06          00
63012866                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10345359                   1.0000            1068750.0000      115.0000
                           1.0000            1,068,750.00      ZZ
                           0.6250            2702.40           1
                           9.9500            2702.40           75
HEALDSBURG       CA 95448  9.5750            12/15/05
0440790012                 3.2750            02/01/06          00
62017381                   2.9000            01/01/46          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2750                    2                 0
0.0000                     05                00
                           O                 0.0000

10345375                   1.5000            475000.0000       115.0000
                           1.5000            475,000.00        ZZ
                           1.1250            1316.57           1
                           9.9500            1316.57           55
SANTA CRUZ       CA 95060  9.5750            12/14/05
0440802601                 3.4000            02/01/06          00
63012892                   3.0250            01/01/46          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     05                00
                           O                 0.0000

10345407                   1.0000            580000.0000       115.0000
                           1.0000            580,000.00        ZZ
                           0.6250            1865.51           1
                           9.9500            1865.51           80
HEALDSBURG       CA 95448  9.5750            12/12/05
0440803351                 3.1500            02/01/06          00
62017449                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    1                 0
0.0000                     05                00
                           O                 0.0000

10346675                   1.0000            444800.0000       115.0000
                           1.0000            444,800.00        ZZ
                           0.6250            1430.65           1
                           9.9500            1430.65           80
WINDSOR          CA 95492  9.5750            12/12/05
0440789204                 3.1500            02/01/06          00
62017410                   2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E23/G01                    2.7750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10347959                   1.0000            576000.0000       115.0000
                           1.0000            576,000.00        ZZ
                           0.6250            1852.64           1
                           9.9500            1852.64           80
CARMICHAEL       CA 95608  9.5750            12/19/05
0440804342                 3.4000            02/01/06          00
63012676                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E23/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    1                 0
0.0000                     05                00
                           O                 0.0000

10348497                   1.5000            336000.0000       115.0000
                           1.5000            336,000.00        ZZ
                           1.1250            1159.60           1
                           9.9500            1159.60           80
ANTIOCH          CA 94509  9.5750            12/23/05
0426539664                 3.2750            02/01/06          00
0426539664                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     5                 0
0.0000                     05                00
                           O                 0.0000

10348565                   1.2500            275000.0000       115.0000
                           1.2500            275,000.00        ZZ
                           0.8750            916.44            1
                           9.9500            916.44            66
SANTA MARIA      CA 93454  9.5750            12/21/05
0426606638                 3.4000            02/01/06          00
0426606638                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348657                   1.5000            428000.0000       115.0000
                           1.5000            428,000.00        ZZ
                           1.1250            1477.11           1
                           9.9500            1477.11           80
SANTA PAULA      CA 93060  9.5750            12/21/05
0426787412                 2.6500            02/01/06          00
0426787412                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348883                   1.5000            103000.0000       115.0000
                           1.5000            103,000.00        ZZ
                           1.1250            355.47            1
                           9.9500            355.47            60
LAS VEGAS        NV 89145  9.5750            12/23/05
0426692265                 3.4000            02/01/06          00
0426692265                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
E22/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     2                 0
0.0000                     01                00
                           N                 0.0000

10348909                   1.2500            271850.0000       115.0000
                           1.2500            271,850.00        ZZ
                           0.8750            719.98            1
                           9.9500            719.98            80
APPLE VALLEY     MN 55124  9.5750            12/30/05
0426297909                 0.0000            02/01/06          00
0426297909                 0.0000            01/01/36          0.0000
0                          3.0250            02/01/06          02/01/06
E22/G01                    2.6500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10349031                   1.0000            456000.0000       115.0000
                           1.0000            456,000.00        ZZ
                           0.6250            1466.68           1
                           9.9500            1466.68           80
SUN VALLEY       CA 91352  9.5750            12/20/05
0426743324                 3.1500            02/01/06          00
0426743324                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E22/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10349069                   1.0000            476000.0000       115.0000
                           1.0000            476,000.00        ZZ
                           0.6250            1531.00           1
                           9.9500            1531.00           80
FOLSOM           CA 95630  9.5750            12/23/05
0426753612                 3.2750            02/01/06          00
0426753612                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
E22/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     2                 0
0.0000                     05                00
                           O                 0.0000

10350401                   1.0000            213675.0000       115.0000
                           1.0000            213,675.00        ZZ
                           0.6250            687.26            1
                           9.9500            687.26            75
VANCOUVER        WA 98683  9.5750            12/15/05
0440807063                 3.4000            02/01/06          00
14407872                   3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
U45/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4000                    1                 0
0.0000                     03                00
                           O                 0.0000

10352427                   0.9900            515000.0000       115.0000
                           0.9900            515,000.00        ZZ
                           0.6150            1654.08           1
                           9.9500            1654.08           80
JUPITER          FL 33458  9.5750            12/21/05
0440790186                 2.5250            02/01/06          00
3253006463                 2.1500            01/01/36          0.0000
0                          2.5250            02/01/06          02/01/06
N67/G01                    2.1500            02/01/07          02/01/07
15                         2.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5350                    1                 0
0.0000                     03                00
                           O                 0.0000

10352743                   0.9900            257550.0000       115.0000
                           0.9900            257,550.00        ZZ
                           0.6150            827.20            1
                           9.9500            827.20            80
LAS VEGAS        NV 89149  9.5750            12/13/05
0440804821                 3.4000            02/01/06          00
3342001747                 3.0250            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
N67/G01                    3.0250            02/01/07          02/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4100                     1                 0
0.0000                     03                00
                           O                 0.0000

10352763                   2.4900            350000.0000       115.0000
                           2.4900            350,000.00        ZZ
                           2.1150            1381.10           1
                           9.9500            1381.10           85
ANDOVER          MA 01810  9.5750            12/16/05
0440804854                 3.4500            02/01/06          01
3274035895                 3.0750            01/01/36          12.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10352907                   1.4900            592000.0000       115.0000
                           1.4900            592,000.00        ZZ
                           1.1150            2040.27           1
                           9.9500            2040.27           80
CHULA VISTA      CA 91913  9.5750            12/19/05
0440791002                 3.7750            02/01/06          00
3311002716                 3.4000            01/01/36          0.0000
0                          3.7750            02/01/06          02/01/06
N67/G01                    3.4000            02/01/07          02/01/07
15                         3.7750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2850                    5                 0
0.0000                     03                00
                           O                 0.0000

10365675                   0.9900            165000.0000       115.0000
                           0.9900            165,000.00        ZZ
                           0.6150            529.95            1
                           9.9500            529.95            75
LITTLE FALLS     NJ 07424  9.5750            12/20/05
0440808129                 3.2750            02/01/06          00
3274035925                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
N67/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2850                     5                 0
0.0000                     05                00
                           O                 0.0000

Total Number of Loans:     631

Total Original Balance:    225,191,546.00

Total Principal Balance:   225,053,379.23

Total Original P+I:        732,531.72

Total Current P+I:         732,361.24



Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
10079635                      0.3750                        9.5750
241061.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10121083                      0.3750                        9.5750
254381.77                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10122207                      0.3750                        9.5750
361977.14                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10129793                      0.3750                        9.5750
344264.04                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10129861                      0.3750                        9.5750
667682.82                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10159737                      0.3750                        9.5750
221222.01                     0.0500                        9.5250
7.7500                        0.0000                        9.5250
7.3750                        0.0000                        2.9250
7.3250                        0.0000                        2.9250
7.3250                        0.0000

10164795                      0.3750                        9.5750
261385.96                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10164801                      0.3750                        9.9250
85689.38                      0.0500                        9.8750
6.8750                        0.0000                        9.8750
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10166055                      0.3750                        9.5750
561146.05                     0.0500                        9.5250
6.7250                        0.0000                        9.5250
6.3500                        0.0000                        2.9750
6.3000                        0.0000                        2.9750
6.3000                        0.0000

10170091                      0.3750                        9.5750
381276.76                     0.0500                        9.5250
7.6250                        0.0000                        9.5250
7.2500                        0.0000                        2.8500
7.2000                        0.0000                        2.8500
7.2000                        0.0000

10182237                      0.3750                        9.5750
207300.83                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10184783                      0.3750                        9.5750
258863.59                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10195677                      0.3750                        9.5750
400601.13                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10198665                      0.3750                        9.5750
603706.73                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10200797                      0.3750                        9.5750
199736.05                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10200965                      0.3750                        9.5750
398212.68                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3500
6.8250                        0.0000                        3.3500
6.8250                        0.0000

10202351                      0.3750                        9.5750
328003.97                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10204885                      0.3750                        9.5750
197277.00                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10205409                      0.3750                        9.5750
268296.38                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10210095                      0.3750                        9.5750
188183.44                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10210219                      0.3750                        9.5750
345420.54                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10210343                      0.3750                        9.5750
358410.67                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10210985                      0.3750                        9.5750
204128.43                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1000
5.5750                        0.0000                        2.1000
5.5750                        0.0000

10211437                      0.3750                        9.5750
152427.84                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.7250
2.0750                        0.0000                        3.7250
2.0750                        0.0000

10211897                      0.3750                        9.5750
249251.35                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10212775                      0.3750                        9.5750
193438.08                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10213527                      0.3750                        9.5750
167473.90                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.0750
5.5750                        0.0000                        2.0750
5.5750                        0.0000

10214913                      0.3750                        9.5750
295580.13                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10215525                      0.3750                        9.5750
104381.26                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10215527                      0.3750                        9.5750
104381.26                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10215575                      0.3750                        9.5750
151172.85                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10215577                      0.3750                        9.5750
104381.26                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10216411                      0.3750                        9.5750
303784.59                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10217157                      0.3750                        9.5750
190688.62                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10219591                      0.3750                        9.5750
1000978.13                    0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10221733                      0.3750                        9.5750
125907.28                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10222981                      0.3750                        9.5750
292478.96                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10224157                      0.3750                        9.5750
240223.90                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10224643                      0.3750                        9.5750
1031975.98                    0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10227981                      0.3750                        9.5750
332428.71                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10229635                      0.3750                        9.5750
419786.86                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10230005                      0.3750                        9.5750
207829.60                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        1.9750
5.4500                        0.0000                        1.9750
5.4500                        0.0000

10231735                      0.3750                        9.5750
79266.38                      0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10233569                      0.3750                        9.5750
590589.23                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.7250
5.2000                        0.0000                        1.7250
5.2000                        0.0000

10236789                      0.3750                        9.5750
125744.28                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10237361                      0.3750                        9.5750
203896.49                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10237381                      0.3750                        9.5750
328373.17                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10247491                      0.3750                        9.5750
198357.13                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9750
1.3250                        0.0000                        2.9750
1.3250                        0.0000

10248067                      0.3750                        9.5750
328935.90                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10248151                      0.3750                        9.5750
119691.40                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10248365                      0.3750                        9.5750
268985.89                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10248519                      0.3750                        9.5750
228871.87                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10248841                      0.3750                        9.5750
747853.62                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10249023                      0.3750                        9.5750
293612.68                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10249071                      0.3750                        9.5750
600889.09                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10250957                      0.3750                        9.5750
504781.61                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10251167                      0.3750                        9.5750
343412.12                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10251187                      0.3750                        9.5750
359142.10                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10251271                      0.3750                        9.5750
672938.24                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10252413                      0.3750                        9.5750
224907.18                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10253423                      0.3750                        9.5750
415918.59                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8000
6.3250                        0.0000                        2.8000
6.3250                        0.0000

10253603                      0.3750                        9.5750
109984.19                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10254433                      0.3750                        9.5750
293994.63                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10255985                      0.3750                        9.5750
469203.25                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10256047                      0.3750                        9.5750
199546.57                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10257415                      0.3750                        9.5750
211494.79                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10257487                      0.3750                        9.5750
119714.03                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10258475                      0.3750                        9.5750
152635.39                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10258765                      0.3750                        9.5750
646900.73                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10260469                      0.3750                        9.5750
187658.82                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10264413                      0.3750                        9.5750
62896.44                      0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10265201                      0.3750                        9.5750
399321.91                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10267753                      0.3750                        9.5750
481848.98                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10267857                      0.3750                        9.5750
438014.13                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2250
6.7000                        0.0000                        3.2250
6.7000                        0.0000

10269835                      0.3750                        9.5750
648569.22                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1000
5.5750                        0.0000                        2.1000
5.5750                        0.0000

10269931                      0.3750                        9.5750
453217.37                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10269943                      0.3750                        9.5750
214487.65                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10269981                      0.3750                        9.5750
580573.80                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10270001                      0.3750                        9.5750
315582.14                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270067                      0.3750                        9.5750
232977.29                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270225                      0.3750                        9.5750
160404.45                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10270227                      0.3750                        9.5750
192453.42                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10270231                      0.3750                        9.5750
285253.13                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10270255                      0.3750                        10.9500
418867.95                     0.0500                        10.9000
6.8750                        0.0000                        10.9000
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10270259                      0.3750                        9.5750
725018.10                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10270271                      0.3750                        9.5750
316722.65                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10270305                      0.3750                        9.5750
174074.24                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270311                      0.3750                        9.5750
261667.86                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270315                      0.3750                        9.5750
688452.36                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270397                      0.3750                        9.5750
203420.08                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270409                      0.3750                        9.5750
234991.86                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270483                      0.3750                        9.5750
365249.98                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10270497                      0.3750                        9.5750
243294.70                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270527                      0.3750                        9.5750
266345.05                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10270569                      0.3750                        9.5750
144622.55                     0.0500                        9.5250
7.3750                        0.0000                        9.5250
7.0000                        0.0000                        3.4750
6.9500                        0.0000                        3.4750
6.9500                        0.0000

10270583                      0.3750                        9.5750
634048.20                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10270585                      0.3750                        9.5750
309261.25                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270609                      0.3750                        9.5750
440307.14                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10270611                      0.3750                        9.5750
328826.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10270645                      0.3750                        9.5750
180919.26                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3500
6.8250                        0.0000                        3.3500
6.8250                        0.0000

10270649                      0.3750                        9.5750
234728.46                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10270659                      0.3750                        9.5750
801065.50                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10270685                      0.3750                        9.5750
652596.26                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10270717                      0.3750                        12.0750
239471.86                     0.0500                        12.0250
6.5000                        0.0000                        12.0250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10270741                      0.3750                        9.5750
184676.09                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270749                      0.3750                        10.5750
337623.13                     0.0500                        10.5250
6.8750                        0.0000                        10.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10270831                      0.3750                        9.5750
202473.26                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270843                      0.3750                        9.5750
178374.39                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10270849                      0.3750                        9.5750
216344.06                     0.0500                        9.5250
7.3750                        0.0000                        9.5250
7.0000                        0.0000                        3.4750
6.9500                        0.0000                        3.4750
6.9500                        0.0000

10270881                      0.3750                        9.9500
165808.15                     0.0500                        9.9000
7.1250                        0.0000                        9.9000
6.7500                        0.0000                        3.2250
6.7000                        0.0000                        3.2250
6.7000                        0.0000

10270907                      0.3750                        9.5750
1446353.94                    0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10270991                      0.3750                        9.5750
351544.35                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10270993                      0.3750                        9.5750
373355.22                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10271013                      0.3750                        9.5750
238669.23                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271035                      0.3750                        9.5750
234954.16                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271045                      0.3750                        10.5750
349165.93                     0.0500                        10.5250
6.8750                        0.0000                        10.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10271065                      0.3750                        9.5750
302316.01                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271093                      0.3750                        10.5750
300282.70                     0.0500                        10.5250
6.2500                        0.0000                        10.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10271137                      0.3750                        9.5750
177706.98                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10271141                      0.3750                        10.5750
130655.19                     0.0500                        10.5250
7.0000                        0.0000                        10.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271183                      0.3750                        9.5750
207504.32                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10271199                      0.3750                        10.5750
288061.89                     0.0500                        10.5250
6.8750                        0.0000                        10.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10271259                      0.3750                        9.5750
261092.88                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10271277                      0.3750                        9.5750
94222.49                      0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271281                      0.3750                        9.5750
299976.99                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10271285                      0.3750                        9.5750
226490.22                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10271295                      0.3750                        9.5750
356149.25                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10271325                      0.3750                        9.5750
204229.37                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271333                      0.3750                        9.5750
149079.75                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10271463                      0.3750                        9.5750
860444.61                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10272849                      0.3750                        9.5750
230491.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10272853                      0.3750                        9.5750
219515.74                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10272883                      0.3750                        9.5750
341247.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10272937                      0.3750                        9.5750
613534.42                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10274381                      0.3750                        9.5750
299339.64                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10274399                      0.3750                        9.5750
243418.53                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10274429                      0.3750                        9.5750
257784.21                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6650
6.2000                        0.0000                        2.6650
6.2000                        0.0000

10275331                      0.3750                        9.5750
239428.07                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10276231                      0.3750                        9.5750
403037.25                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10276481                      0.3750                        9.5750
321113.22                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10276523                      0.3750                        9.5750
310564.87                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10276749                      0.3750                        9.5750
151637.21                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10277307                      0.3750                        9.5750
234121.19                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10278207                      0.3750                        9.5750
139250.19                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        3.1000
2.3250                        0.0000                        3.1000
2.3250                        0.0000

10278427                      0.3750                        9.5750
394130.53                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10278439                      0.3750                        9.5750
478856.13                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10279009                      0.3750                        9.5750
355949.72                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10280115                      0.3750                        9.5750
311471.09                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10280119                      0.3750                        9.5750
483179.51                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        1.9750
5.4500                        0.0000                        1.9750
5.4500                        0.0000

10280127                      0.3750                        9.5750
164606.79                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10280135                      0.3750                        9.5750
538902.25                     0.0500                        9.5250
1.9900                        0.0000                        9.5250
1.6150                        0.0000                        2.8500
1.5650                        0.0000                        2.8500
1.5650                        0.0000

10280193                      0.3750                        9.5750
159728.76                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10280279                      0.3750                        9.5750
349406.67                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10280303                      0.3750                        9.5750
389338.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10280311                      0.3750                        9.5750
478107.91                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10280337                      0.3750                        9.5750
302486.35                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10280379                      0.3750                        9.5750
251793.84                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10280429                      0.3750                        9.5750
279560.07                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10280441                      0.3750                        9.5750
224543.36                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10280553                      0.3750                        9.5750
229552.08                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.7000
1.8250                        0.0000                        2.7000
1.8250                        0.0000

10280619                      0.3750                        9.5750
309881.65                     0.0500                        9.5250
7.3750                        0.0000                        9.5250
7.0000                        0.0000                        3.4750
6.9500                        0.0000                        3.4750
6.9500                        0.0000

10280893                      0.3750                        9.5750
207112.41                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10281731                      0.3750                        9.5750
457470.34                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10281913                      0.3750                        9.5750
231777.21                     0.0500                        9.5250
5.7500                        0.0000                        9.5250
5.3750                        0.0000                        1.8500
5.3250                        0.0000                        1.8500
5.3250                        0.0000

10282009                      0.3750                        9.5750
231737.13                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9750
6.3250                        0.0000                        2.9750
6.3250                        0.0000

10282081                      0.3750                        9.5750
543800.34                     0.0500                        9.5250
5.3750                        0.0000                        9.5250
5.0000                        0.0000                        1.4750
4.9500                        0.0000                        1.4750
4.9500                        0.0000

10282323                      0.3750                        9.5750
286368.25                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10282369                      0.3750                        9.5750
227498.13                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10282685                      0.3750                        9.5750
230456.14                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10283303                      0.3750                        9.5750
366125.41                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10283457                      0.3750                        9.5750
296496.52                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10283471                      0.3750                        9.5750
383084.90                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        1.9750
5.4500                        0.0000                        1.9750
5.4500                        0.0000

10283483                      0.3750                        9.5750
335260.00                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10283503                      0.3750                        9.5750
411018.18                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10283587                      0.3750                        9.5750
227904.79                     0.0500                        9.5250
7.6250                        0.0000                        9.5250
7.2500                        0.0000                        2.8500
7.2000                        0.0000                        2.8500
7.2000                        0.0000

10285097                      0.3750                        9.5750
421532.11                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10285193                      0.3750                        9.5750
172588.26                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10286359                      0.3750                        9.5750
399119.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10286421                      0.3750                        9.5750
226658.57                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10286837                      0.3750                        9.5750
277736.56                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10286859                      0.3750                        9.5750
53903.30                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10286869                      0.3750                        9.5750
289308.92                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10287031                      0.3750                        9.5750
992628.86                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10287997                      0.3750                        9.5750
132874.09                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3500
6.8250                        0.0000                        3.3500
6.8250                        0.0000

10288103                      0.3750                        9.5750
435260.88                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10288141                      0.3750                        9.5750
398121.72                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10288223                      0.3750                        9.5750
997616.93                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10288243                      0.3750                        9.5750
448927.62                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10288293                      0.3750                        9.5750
287313.68                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10288409                      0.3750                        9.5750
411301.56                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10288441                      0.3750                        9.5750
389338.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10288499                      0.3750                        9.5750
214581.30                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        3.3750
6.8250                        0.0000                        3.3750
6.8250                        0.0000

10288511                      0.3750                        9.5750
491165.95                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10288533                      0.3750                        9.5750
165200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10288535                      0.3750                        9.5750
471872.82                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10288571                      0.3750                        9.5750
847974.39                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10288737                      0.3750                        9.5750
167920.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1000
0.5650                        0.0000                        3.1000
0.5650                        0.0000

10288973                      0.3750                        9.5750
351225.18                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10288983                      0.3750                        9.5750
247200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.7250
0.5750                        0.0000                        1.7250
0.5750                        0.0000

10289327                      0.3750                        9.5750
245956.53                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10289371                      0.3750                        9.5750
182563.22                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10290093                      0.3750                        9.5750
368135.92                     0.0500                        9.5250
7.6250                        0.0000                        9.5250
7.2500                        0.0000                        2.8500
7.2000                        0.0000                        2.8500
7.2000                        0.0000

10290107                      0.3750                        9.5750
936361.45                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290429                      0.3750                        9.5750
349165.93                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290433                      0.3750                        9.5750
426632.38                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10290441                      0.3750                        9.5750
275891.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290443                      0.3750                        9.5750
299491.43                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10290447                      0.3750                        9.5750
423987.20                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10290469                      0.3750                        9.5750
430970.52                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10290485                      0.3750                        9.5750
394130.53                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290515                      0.3750                        9.5750
547071.02                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290557                      0.3750                        9.5750
277129.40                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10290577                      0.3750                        9.5750
551064.23                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10290651                      0.3750                        9.5750
370183.35                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10291577                      0.3750                        9.5750
568641.65                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10291589                      0.3750                        9.5750
330952.27                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10291609                      0.3750                        9.5750
183594.33                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2250
6.7000                        0.0000                        3.2250
6.7000                        0.0000

10292539                      0.3750                        11.5750
280330.36                     0.0500                        11.5250
6.5000                        0.0000                        11.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10292631                      0.3750                        9.5750
179571.05                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10292731                      0.3750                        9.5750
279383.66                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10292805                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10292967                      0.3750                        9.5750
299900.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10293337                      0.3750                        9.5750
274344.66                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10293347                      0.3750                        9.5750
409021.41                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10293359                      0.3750                        9.5750
578721.25                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2250
6.7000                        0.0000                        3.2250
6.7000                        0.0000

10293367                      0.3750                        9.5750
558665.49                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10293391                      0.3750                        9.5750
446932.38                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10293427                      0.3750                        9.5750
484177.82                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10293435                      0.3750                        9.5750
516859.78                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10293439                      0.3750                        9.5750
475903.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10293665                      0.3750                        9.5750
558665.49                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10293673                      0.3750                        9.5750
279332.74                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10293675                      0.3750                        9.5750
358792.93                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3500
5.8250                        0.0000                        2.3500
5.8250                        0.0000

10293685                      0.3750                        9.5750
360188.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10294003                      0.3750                        9.5750
349215.64                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10295751                      0.3750                        9.5750
287312.60                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10297029                      0.3750                        9.5750
349165.93                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10297157                      0.3750                        9.5750
426980.05                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10297257                      0.3750                        9.5750
359562.80                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10297325                      0.3750                        9.5750
335199.29                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10297369                      0.3750                        9.5750
551682.16                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10297385                      0.3750                        9.5750
314466.00                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10297501                      0.3750                        9.5750
178107.09                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10297553                      0.3750                        9.5750
359140.75                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10297857                      0.3750                        9.5750
337600.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10298017                      0.3750                        9.5750
388000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10298093                      0.3750                        9.5750
445000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10298373                      0.3750                        9.5750
336487.18                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2500
6.7000                        0.0000                        3.2500
6.7000                        0.0000

10301069                      0.3750                        9.5750
366324.94                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10302875                      0.3750                        9.5750
319295.62                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10302891                      0.3750                        9.5750
255566.02                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10302905                      0.3750                        9.5750
618522.50                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10302927                      0.3750                        9.5750
798093.55                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10303007                      0.3750                        9.5750
191542.45                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0000
6.4500                        0.0000                        3.0000
6.4500                        0.0000

10303025                      0.3750                        9.5750
199060.87                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2000
6.7000                        0.0000                        3.2000
6.7000                        0.0000

10303027                      0.3750                        9.5750
518760.80                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10303069                      0.3750                        9.5750
219515.74                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10303087                      0.3750                        9.5750
288311.29                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7000
6.2000                        0.0000                        2.7000
6.2000                        0.0000

10303197                      0.3750                        9.5750
520000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10303221                      0.3750                        9.5750
709500.18                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10303227                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10303241                      0.3750                        9.5750
253440.89                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10303727                      0.3750                        9.5750
103200.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10303765                      0.3750                        9.5750
322050.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        2.7250
2.5750                        0.0000                        2.7250
2.5750                        0.0000

10303781                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9750
1.5750                        0.0000                        2.9750
1.5750                        0.0000

10303819                      0.3750                        9.5750
261000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6000
0.8250                        0.0000                        2.6000
0.8250                        0.0000

10303899                      0.3750                        9.5750
316000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10304359                      0.3750                        9.5750
244016.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10304391                      0.3750                        9.5750
428973.67                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10304441                      0.3750                        9.5750
598567.92                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10304713                      0.3750                        9.5750
506100.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10305095                      0.3750                        9.5750
399321.91                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10305179                      0.3750                        9.5750
456000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10305187                      0.3750                        9.5750
648451.01                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10305205                      0.3750                        9.5750
207043.26                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10305277                      0.3750                        9.5750
624000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305285                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305305                      0.3750                        9.5750
319457.53                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        1.9750
5.4500                        0.0000                        1.9750
5.4500                        0.0000

10305315                      0.3750                        9.5750
592000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305333                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10305393                      0.3750                        9.5750
238000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305503                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.7250
1.3250                        0.0000                        2.7250
1.3250                        0.0000

10305533                      0.3750                        9.5750
535000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305687                      0.3750                        9.5750
375103.97                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10305697                      0.3750                        9.5750
355200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10305713                      0.3750                        9.5750
480000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305803                      0.3750                        9.5750
152000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10305805                      0.3750                        9.5750
160000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.7250
1.8250                        0.0000                        2.7250
1.8250                        0.0000

10305819                      0.3750                        9.5750
464000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10305877                      0.3750                        9.5750
450000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.3500
0.8250                        0.0000                        2.3500
0.8250                        0.0000

10307127                      0.3750                        9.5750
150000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10307145                      0.3750                        9.5750
450000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10307155                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10307157                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10307163                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10307165                      0.3750                        9.5750
202500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10307181                      0.3750                        9.5750
313707.94                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10307197                      0.3750                        9.5750
590000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10307235                      0.3750                        9.5750
85152.67                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10307285                      0.3750                        9.5750
622500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10307311                      0.3750                        9.5750
160500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10307329                      0.3750                        9.5750
322200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10307361                      0.3750                        9.5750
216000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10307419                      0.3750                        9.5750
368000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10307441                      0.3750                        9.5750
315245.77                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10307471                      0.3750                        9.5750
771046.29                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10307503                      0.3750                        9.5750
405503.99                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10307507                      0.3750                        9.5750
1493859.94                    0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10307609                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10307897                      0.3750                        9.5750
399844.87                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10307903                      0.3750                        9.5750
111300.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10307919                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10307975                      0.3750                        9.5750
154320.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10308011                      0.3750                        9.5750
192000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10308039                      0.3750                        9.5750
504000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10308095                      0.3750                        9.5750
203000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10308113                      0.3750                        9.5750
187200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10308127                      0.3750                        9.5750
531280.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10308143                      0.3750                        9.5750
900000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10308161                      0.3750                        9.5750
110000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10308195                      0.3750                        9.5750
308000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10308219                      0.3750                        9.5750
245000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.8500
0.8250                        0.0000                        2.8500
0.8250                        0.0000

10308247                      0.3750                        9.5750
479000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7250
1.0750                        0.0000                        2.7250
1.0750                        0.0000

10309467                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10309499                      0.3750                        9.5750
386050.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10309527                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10309657                      0.3750                        9.5750
404250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10309735                      0.3750                        9.5750
892500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10310275                      0.3750                        9.5750
154000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10310503                      0.3750                        9.5750
170000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7250
1.0750                        0.0000                        2.7250
1.0750                        0.0000

10310613                      0.3750                        9.5750
196000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10310615                      0.3750                        9.5750
203000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10310637                      0.3750                        9.5750
358783.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10310695                      0.3750                        9.5750
290500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10311321                      0.3750                        9.5750
279331.69                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311381                      0.3750                        9.5750
248206.16                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311419                      0.3750                        9.5750
277412.28                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0000
1.3250                        0.0000                        3.0000
1.3250                        0.0000

10311421                      0.3750                        9.5750
867926.72                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.7250
5.2000                        0.0000                        1.7250
5.2000                        0.0000

10311425                      0.3750                        9.5750
295498.21                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311431                      0.3750                        9.5750
530732.20                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311433                      0.3750                        9.5750
478856.12                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311441                      0.3750                        9.5750
397423.26                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311449                      0.3750                        9.5750
259380.40                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311455                      0.3750                        9.5750
438951.45                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.7250
5.2000                        0.0000                        1.7250
5.2000                        0.0000

10311477                      0.3750                        9.5750
295348.44                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311479                      0.3750                        9.5750
308030.55                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311481                      0.3750                        9.5750
458903.78                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311487                      0.3750                        9.5750
364130.18                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311489                      0.3750                        9.5750
435040.27                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311491                      0.3750                        9.5750
199523.39                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311497                      0.3750                        9.5750
442941.91                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.7250
5.2000                        0.0000                        1.7250
5.2000                        0.0000

10311501                      0.3750                        9.5750
598679.27                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311503                      0.3750                        9.5750
331437.18                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311507                      0.3750                        9.5750
304328.63                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311515                      0.3750                        9.5750
294296.99                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311519                      0.3750                        9.5750
590696.88                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311525                      0.3750                        9.5750
314249.33                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311529                      0.3750                        9.5750
530828.96                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311531                      0.3750                        9.5750
280446.07                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311543                      0.3750                        9.5750
323798.35                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311547                      0.3750                        9.5750
431342.61                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311551                      0.3750                        9.5750
404108.51                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10311553                      0.3750                        9.5750
346671.88                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311561                      0.3750                        9.5750
194321.32                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311563                      0.3750                        9.5750
349165.92                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311567                      0.3750                        9.5750
391137.13                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311569                      0.3750                        9.5750
838575.99                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10311573                      0.3750                        9.5750
181057.06                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.7250
5.2000                        0.0000                        1.7250
5.2000                        0.0000

10311581                      0.3750                        9.5750
279332.73                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10311583                      0.3750                        9.5750
259427.69                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311587                      0.3750                        9.5750
467967.63                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311589                      0.3750                        9.5750
638474.82                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311593                      0.3750                        9.5750
553677.39                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10311595                      0.3750                        9.5750
364130.18                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311597                      0.3750                        9.5750
206045.46                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311599                      0.3750                        9.5750
287561.74                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311601                      0.3750                        9.5750
203604.26                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311603                      0.3750                        9.5750
426980.04                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311605                      0.3750                        9.5750
327218.35                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311607                      0.3750                        9.5750
236338.84                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.5750
1.8250                        0.0000                        2.5750
1.8250                        0.0000

10311609                      0.3750                        9.5750
231566.65                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311611                      0.3750                        9.5750
223082.52                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311613                      0.3750                        9.5750
230768.15                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311615                      0.3750                        9.5750
227574.12                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311617                      0.3750                        9.5750
168347.85                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311619                      0.3750                        9.5750
335997.38                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311625                      0.3750                        9.5750
387145.93                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311627                      0.3750                        9.5750
513772.72                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311629                      0.3750                        9.5750
299285.08                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311631                      0.3750                        9.5750
283323.21                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311633                      0.3750                        9.5750
379163.54                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311635                      0.3750                        9.5750
397123.92                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311637                      0.3750                        9.5750
349165.92                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10311641                      0.3750                        9.5750
171621.39                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10311643                      0.3750                        9.5750
291900.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10311667                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1000
1.0650                        0.0000                        3.1000
1.0650                        0.0000

10311675                      0.3750                        9.5750
144152.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.9750
2.0750                        0.0000                        2.9750
2.0750                        0.0000

10311677                      0.3750                        9.5750
408000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10311697                      0.3750                        9.5750
620000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10311701                      0.3750                        9.5750
492000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10311707                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10311753                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10311757                      0.3750                        9.5750
624000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10311927                      0.3750                        9.5750
550000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10311951                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.6000
1.5750                        0.0000                        2.6000
1.5750                        0.0000

10312789                      0.3750                        9.5750
635000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10312799                      0.3750                        9.5750
416000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10312893                      0.3750                        9.5750
545600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10314075                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10314125                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.5500
0.5650                        0.0000                        2.5500
0.5650                        0.0000

10314193                      0.3750                        9.5750
378000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10314207                      0.3750                        9.5750
278000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9750
1.5750                        0.0000                        2.9750
1.5750                        0.0000

10314211                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10314219                      0.3750                        9.5750
245000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10314241                      0.3750                        9.5750
97500.00                      0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10314265                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6000
1.0750                        0.0000                        2.6000
1.0750                        0.0000

10314279                      0.3750                        9.5750
483234.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10314303                      0.3750                        9.5750
316720.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10314397                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10314539                      0.3750                        9.5750
155000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.6000
0.5650                        0.0000                        2.6000
0.5650                        0.0000

10314803                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10315283                      0.3750                        9.5750
592000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10315287                      0.3750                        9.5750
888000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10315305                      0.3750                        9.5750
315000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10315455                      0.3750                        9.5750
424000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10315457                      0.3750                        9.5750
516000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10315759                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10315801                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10316211                      0.3750                        9.5750
205000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10316233                      0.3750                        9.5750
620000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10316285                      0.3750                        9.5750
315000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        1.9750
1.0750                        0.0000                        1.9750
1.0750                        0.0000

10316295                      0.3750                        9.5750
285000.00                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        2.9750
2.3250                        0.0000                        2.9750
2.3250                        0.0000

10316303                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10316305                      0.3750                        9.5750
160000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.7250
0.5750                        0.0000                        1.7250
0.5750                        0.0000

10316325                      0.3750                        9.5750
222470.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10316333                      0.3750                        9.5750
296000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10316459                      0.3750                        9.5750
295000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10316627                      0.3750                        9.5750
483000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9750
0.8250                        0.0000                        2.9750
0.8250                        0.0000

10316665                      0.3750                        9.5750
488000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10317343                      0.3750                        9.5750
628000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1250
0.5750                        0.0000                        3.1250
0.5750                        0.0000

10317735                      0.3750                        9.5750
88000.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3500
1.0750                        0.0000                        2.3500
1.0750                        0.0000

10317739                      0.3750                        9.5750
438265.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10317811                      0.3750                        9.5750
228000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10317909                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10317919                      0.3750                        9.5750
133000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10317985                      0.3750                        9.5750
149600.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.7250
1.8250                        0.0000                        2.7250
1.8250                        0.0000

10317993                      0.3750                        9.5750
430320.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10318033                      0.3750                        9.5750
199999.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10318523                      0.3750                        9.5750
190845.68                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.3750
1.3250                        0.0000                        3.3750
1.3250                        0.0000

10318633                      0.3750                        10.5750
211200.00                     0.0500                        10.5250
1.0000                        0.0000                        10.5250
0.6250                        0.0000                        3.1000
0.5750                        0.0000                        3.1000
0.5750                        0.0000

10318883                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7250
0.5650                        0.0000                        2.7250
0.5650                        0.0000

10318955                      0.3750                        9.5750
324000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10319303                      0.3750                        9.5750
261909.87                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10319305                      0.3750                        10.5750
510000.00                     0.0500                        10.5250
1.0000                        0.0000                        10.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10319411                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.9900                        0.0000                        9.5250
1.6150                        0.0000                        2.9750
1.5650                        0.0000                        2.9750
1.5650                        0.0000

10319437                      0.3750                        9.5750
474500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10319449                      0.3750                        9.5750
243418.53                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10319481                      0.3750                        9.5750
628000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10319519                      0.3750                        9.5750
333500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10319661                      0.3750                        9.5750
560000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10319747                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10319821                      0.3750                        9.5750
545000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1000
0.5750                        0.0000                        2.1000
0.5750                        0.0000

10319995                      0.3750                        9.5750
228000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6000
1.0750                        0.0000                        2.6000
1.0750                        0.0000

10320001                      0.3750                        9.5750
307920.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10320025                      0.3750                        9.5750
520000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10320065                      0.3750                        9.5750
178400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10320131                      0.3750                        9.5750
312800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10320171                      0.3750                        9.5750
335965.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10320183                      0.3750                        9.5750
464000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10320945                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.9750
0.5750                        0.0000                        1.9750
0.5750                        0.0000

10320947                      0.3750                        9.5750
202920.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10320953                      0.3750                        9.5750
244000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10320967                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10320983                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10320985                      0.3750                        9.5750
599000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10320989                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10320999                      0.3750                        9.5750
442500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10321015                      0.3750                        9.5750
243750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10321033                      0.3750                        9.5750
396000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10321045                      0.3750                        9.5750
254000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.8500
1.5750                        0.0000                        2.8500
1.5750                        0.0000

10321097                      0.3750                        9.5750
489000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10321109                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10321123                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10321133                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10323541                      0.3750                        9.5750
187200.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10323569                      0.3750                        9.5750
215000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10323629                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10323633                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.7250
0.8250                        0.0000                        2.7250
0.8250                        0.0000

10323749                      0.3750                        9.5750
293000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10323763                      0.3750                        9.5750
179000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10323767                      0.3750                        9.5750
517500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10323835                      0.3750                        9.5750
206400.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10323837                      0.3750                        9.5750
290000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9750
1.5750                        0.0000                        2.9750
1.5750                        0.0000

10323885                      0.3750                        9.5750
168750.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9750
1.5750                        0.0000                        2.9750
1.5750                        0.0000

10323919                      0.3750                        9.5750
270400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10323923                      0.3750                        9.5750
162400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10323963                      0.3750                        9.5750
375000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.3500
2.0750                        0.0000                        2.3500
2.0750                        0.0000

10323971                      0.3750                        9.5750
640000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10323979                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4750
1.0750                        0.0000                        2.4750
1.0750                        0.0000

10323989                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10324405                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.8500
0.5650                        0.0000                        2.8500
0.5650                        0.0000

10324407                      0.3750                        9.5750
161750.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1000
1.0650                        0.0000                        3.1000
1.0650                        0.0000

10324469                      0.3750                        9.5750
136500.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.8500
0.5650                        0.0000                        2.8500
0.5650                        0.0000

10324663                      0.3750                        9.5750
184000.00                     0.0500                        9.5250
2.9900                        0.0000                        9.5250
2.6150                        0.0000                        4.5000
2.5650                        0.0000                        4.5000
2.5650                        0.0000

10324667                      0.3750                        9.5750
393000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        3.7250
1.8250                        0.0000                        3.7250
1.8250                        0.0000

10324669                      0.3750                        9.5750
477971.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1000
0.5650                        0.0000                        3.1000
0.5650                        0.0000

10324679                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.9750
1.0650                        0.0000                        2.9750
1.0650                        0.0000

10324689                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.9750
1.0650                        0.0000                        2.9750
1.0650                        0.0000

10325665                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10325685                      0.3750                        9.5750
555000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10326263                      0.3750                        9.5750
168750.00                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        2.9750
2.3250                        0.0000                        2.9750
2.3250                        0.0000

10326305                      0.3750                        9.5750
187500.00                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        2.9750
2.3250                        0.0000                        2.9750
2.3250                        0.0000

10326353                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10326359                      0.3750                        9.5750
119020.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10326363                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10326381                      0.3750                        9.5750
496000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326477                      0.3750                        9.5750
798750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10327027                      0.3750                        9.5750
272000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7500
0.5750                        0.0000                        2.7500
0.5750                        0.0000

10327041                      0.3750                        9.5750
267750.00                     0.0500                        9.5250
3.5000                        0.0000                        9.5250
3.1250                        0.0000                        2.9750
3.0750                        0.0000                        2.9750
3.0750                        0.0000

10327535                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10327543                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1250
0.5750                        0.0000                        3.1250
0.5750                        0.0000

10327547                      0.3750                        9.5750
399200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9250
0.5750                        0.0000                        2.9250
0.5750                        0.0000

10327623                      0.3750                        9.5750
150412.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10329277                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10329291                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.8500
1.8250                        0.0000                        2.8500
1.8250                        0.0000

10329317                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10329319                      0.3750                        9.5750
324000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10329365                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3500
1.0750                        0.0000                        2.3500
1.0750                        0.0000

10329479                      0.3750                        9.5750
105000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10329543                      0.3750                        9.5750
404720.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10329557                      0.3750                        9.5750
128000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.9750
1.8250                        0.0000                        2.9750
1.8250                        0.0000

10329653                      0.3750                        9.5750
223200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10329675                      0.3750                        9.5750
234000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10330095                      0.3750                        9.5750
430000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10330167                      0.3750                        9.5750
367500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10330203                      0.3750                        9.5750
826850.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10331857                      0.3750                        9.5750
475000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7250
1.0750                        0.0000                        2.7250
1.0750                        0.0000

10331989                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10332041                      0.3750                        9.5750
725000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10332049                      0.3750                        9.5750
560000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1000
0.5750                        0.0000                        2.1000
0.5750                        0.0000

10332309                      0.3750                        9.5750
420000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10332331                      0.3750                        9.5750
326250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.8500
1.5750                        0.0000                        2.8500
1.5750                        0.0000

10332395                      0.3750                        9.5750
1004516.85                    0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10332401                      0.3750                        9.5750
322000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10332439                      0.3750                        9.5750
200191.26                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10332491                      0.3750                        9.5750
154500.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9750
1.3250                        0.0000                        2.9750
1.3250                        0.0000

10332519                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.6000
1.5750                        0.0000                        2.6000
1.5750                        0.0000

10332611                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9750
0.8250                        0.0000                        2.9750
0.8250                        0.0000

10332621                      0.3750                        9.5750
155000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3500
1.0750                        0.0000                        2.3500
1.0750                        0.0000

10332685                      0.3750                        9.5750
496000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3500
1.0750                        0.0000                        2.3500
1.0750                        0.0000

10332841                      0.3750                        9.5750
444750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10333219                      0.3750                        9.5750
85000.00                      0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10333227                      0.3750                        9.5750
112330.55                     0.0500                        9.5250
3.7500                        0.0000                        9.5250
3.3750                        0.0000                        3.7250
3.3250                        0.0000                        3.7250
3.3250                        0.0000

10333885                      0.3750                        9.5750
480000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5900
0.5750                        0.0000                        2.5900
0.5750                        0.0000

10334173                      0.3750                        9.5750
132500.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7250
0.5650                        0.0000                        2.7250
0.5650                        0.0000

10334245                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.6000
1.0650                        0.0000                        3.6000
1.0650                        0.0000

10334649                      0.3750                        9.5750
299200.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9750
1.3250                        0.0000                        2.9750
1.3250                        0.0000

10334659                      0.3750                        9.5750
271900.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10334719                      0.3750                        9.5750
232000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10334751                      0.3750                        9.5750
348000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10334925                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10334987                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10334997                      0.3750                        9.5750
763200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10335019                      0.3750                        9.5750
283800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10335363                      0.3750                        9.5750
396000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1000
1.0650                        0.0000                        3.1000
1.0650                        0.0000

10335365                      0.3750                        9.5750
193500.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        4.3500
2.0650                        0.0000                        4.3500
2.0650                        0.0000

10336319                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10336563                      0.3750                        9.5750
221250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9750
1.5750                        0.0000                        2.9750
1.5750                        0.0000

10336687                      0.3750                        9.5750
1000000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10337403                      0.3750                        9.5750
275000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10337427                      0.3750                        9.5750
187000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10337441                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6000
0.8250                        0.0000                        2.6000
0.8250                        0.0000

10337461                      0.3750                        9.5750
426000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10337545                      0.3750                        9.5750
213600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10337593                      0.3750                        9.5750
153750.00                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        2.9750
2.3250                        0.0000                        2.9750
2.3250                        0.0000

10337681                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10337683                      0.3750                        9.5750
399000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4750
1.0750                        0.0000                        2.4750
1.0750                        0.0000

10337739                      0.3750                        9.5750
152000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10337761                      0.3750                        9.5750
448000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6000
0.8250                        0.0000                        2.6000
0.8250                        0.0000

10337763                      0.3750                        9.5750
350400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10337771                      0.3750                        9.5750
324000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10338335                      0.3750                        9.5750
315000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10338407                      0.3750                        9.5750
484000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10338447                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10338567                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10338581                      0.3750                        9.5750
363500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10338671                      0.3750                        9.5750
338000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10338763                      0.3750                        9.5750
405600.00                     0.0500                        9.5250
1.3750                        0.0000                        9.5250
1.0000                        0.0000                        3.1500
0.9500                        0.0000                        3.1500
0.9500                        0.0000

10338809                      0.3750                        9.5750
254400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10338825                      0.3750                        9.5750
519950.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10340857                      0.3750                        9.5750
299000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.7250
1.5750                        0.0000                        2.7250
1.5750                        0.0000

10341001                      0.3750                        9.5750
220450.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10341015                      0.3750                        9.5750
128000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10341025                      0.3750                        9.5750
243750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6000
0.5750                        0.0000                        2.6000
0.5750                        0.0000

10341375                      0.3750                        9.5750
1288000.00                    0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6800
0.8250                        0.0000                        2.6800
0.8250                        0.0000

10344181                      0.3750                        9.5750
352500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10344251                      0.3750                        9.5750
375000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10344261                      0.3750                        9.5750
286000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10344305                      0.3750                        9.5750
460000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10344337                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9750
1.5750                        0.0000                        2.9750
1.5750                        0.0000

10344409                      0.3750                        9.5750
510000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10344429                      0.3750                        9.5750
425500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10344477                      0.3750                        9.5750
383920.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10344493                      0.3750                        9.5750
192000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3500
0.5750                        0.0000                        2.3500
0.5750                        0.0000

10344523                      0.3750                        9.5750
164800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10344631                      0.3750                        9.5750
558400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10344703                      0.3750                        9.5750
731250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10344793                      0.3750                        9.5750
975000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10345155                      0.3750                        9.5750
292000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10345177                      0.3750                        9.5750
302250.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.8500
0.5650                        0.0000                        2.8500
0.5650                        0.0000

10345219                      0.3750                        9.5750
510400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10345227                      0.3750                        9.5750
375000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10345271                      0.3750                        9.5750
384000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10345359                      0.3750                        9.5750
1068750.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10345375                      0.3750                        9.5750
475000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10345407                      0.3750                        9.5750
580000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10346675                      0.3750                        9.5750
444800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10347959                      0.3750                        9.5750
576000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10348497                      0.3750                        9.5750
336000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8500
1.0750                        0.0000                        2.8500
1.0750                        0.0000

10348565                      0.3750                        9.5750
275000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9750
0.8250                        0.0000                        2.9750
0.8250                        0.0000

10348657                      0.3750                        9.5750
428000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10348883                      0.3750                        9.5750
103000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10348909                      0.3750                        9.5750
271850.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6000
0.8250                        0.0000                        2.6000
0.8250                        0.0000

10349031                      0.3750                        9.5750
456000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10349069                      0.3750                        9.5750
476000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10350401                      0.3750                        9.5750
213675.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10352427                      0.3750                        9.5750
515000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.1000
0.5650                        0.0000                        2.1000
0.5650                        0.0000

10352743                      0.3750                        9.5750
257550.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.9750
0.5650                        0.0000                        2.9750
0.5650                        0.0000

10352763                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.0250
2.0650                        0.0000                        3.0250
2.0650                        0.0000

10352907                      0.3750                        9.5750
592000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.3500
1.0650                        0.0000                        3.3500
1.0650                        0.0000

10365675                      0.3750                        9.5750
165000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.8500
0.5650                        0.0000                        2.8500
0.5650                        0.0000

Total Number of Loans:        631

Total Original Balance:       225,191,546.00

Total Principal Balance:      225,053,379.23

Total Original P+I:           732,531.72

Total Current P+I:            732,361.24



--------------------------------------------------------------------------------

Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
10063469                   1.0000            205000.0000       115.0000
                           6.1250            204,490.08        ZZ
                           5.7500            659.36            1
                           9.9500            659.36            62
NORWALK          CA 90650  9.5750            07/18/05
0439712464                 2.6500            09/01/05          00
80018610                   2.2750            08/01/35          0.0000
0                          2.6500            09/01/05          02/01/06
B23/G01                    2.2750            09/01/06          09/01/06
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10082385                   2.0000            346500.0000       115.0000
                           6.3750            347,256.74        ZZ
                           6.0000            1280.73           1
                           9.9500            1280.73           90
N LAS VEGAS      NV 89086  9.5750            08/04/05
0425051984                 0.0000            10/01/05          04
0425051984                 0.0000            09/01/35          25.0000
0                          2.9500            10/01/05          02/01/06
E22/G01                    2.5750            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10084257                   2.0000            200700.0000       115.0000
                           6.3750            201,096.23        T
                           6.0000            741.83            1
                           9.9500            741.83            90
HOLLYWOOD        FL 33021  9.5750            08/11/05
0424915429                 0.0000            10/01/05          01
0424915429                 0.0000            09/01/35          25.0000
0                          2.8750            10/01/05          02/01/06
E22/G01                    2.5000            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10094585                   2.0000            94500.0000        115.0000
                           6.3750            94,686.71         ZZ
                           6.0000            349.29            1
                           9.9500            349.29            90
PASADENA         TX 77506  9.5750            08/11/05
0425123684                 0.0000            10/01/05          04
0425123684                 0.0000            09/01/35          25.0000
0                          2.9500            10/01/05          02/01/06
E22/G01                    2.5750            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10098883                   2.0000            70650.0000        115.0000
                           6.6250            70,848.64         ZZ
                           6.2500            261.14            1
                           9.9500            261.14            90
LAWTON           OK 73507  9.5750            08/10/05
0424869246                 0.0000            10/01/05          04
0424869246                 0.0000            09/01/35          25.0000
0                          3.2000            10/01/05          02/01/06
E22/G01                    2.8250            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10104027                   1.0000            366000.0000       115.0000
                           6.8750            363,845.37        ZZ
                           6.5000            1177.20           1
                           9.9500            1177.20           78
WEST BLOOMFIELD  MI 48323  9.5750            08/08/05
0439860404                 3.4500            10/01/05          00
1050502961                 3.0750            09/01/35          0.0000
0                          3.4500            10/01/05          02/01/06
X75/G01                    3.0750            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     03                00
                           O                 0.0000

10107593                   2.0000            272000.0000       115.0000
                           6.6250            272,764.85        ZZ
                           6.2500            1005.36           1
                           9.9500            1005.36           87
LEWES            DE 19958  9.5750            08/11/05
0424599397                 0.0000            10/01/05          04
0424599397                 0.0000            09/01/35          12.0000
0                          3.2000            10/01/05          02/01/06
E22/G01                    2.8250            10/01/06          10/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10111191                   2.0000            192000.0000       115.0000
                           6.3750            191,782.96        T
                           6.0000            709.67            1
                           9.9500            709.67            90
KISSIMMEE        FL 34744  9.5750            08/18/05
0424670743                 0.0000            10/01/05          04
0424670743                 0.0000            09/01/35          25.0000
0                          2.9500            10/01/05          02/01/06
E22/G01                    2.5750            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10116807                   2.0000            463500.0000       115.0000
                           6.3750            464,415.07        ZZ
                           6.0000            1713.19           2
                           9.9500            1713.19           90
CHICAGO          IL 60631  9.5750            08/18/05
0425066131                 0.0000            10/01/05          04
0425066131                 0.0000            09/01/35          25.0000
0                          2.8750            10/01/05          02/01/06
E22/G01                    2.5000            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10116917                   1.3750            126600.0000       115.0000
                           6.6250            127,004.76        ZZ
                           6.2500            429.37            1
                           9.9500            429.37            80
MERIDIAN         ID 83642  9.5750            08/17/05
0425177193                 0.0000            10/01/05          00
0425177193                 0.0000            09/01/35          0.0000
0                          3.1000            10/01/05          02/01/06
E22/G01                    2.7250            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10121765                   2.0000            145000.0000       115.0000
                           6.3750            145,307.58        ZZ
                           6.0000            535.95            1
                           9.9500            535.95            90
HOUSTON          TX 77084  9.5750            08/19/05
0425163409                 0.0000            10/01/05          04
0425163409                 0.0000            09/01/35          25.0000
0                          2.9500            10/01/05          02/01/06
E22/G01                    2.5750            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10122317                   2.7500            193050.0000       115.0000
                           7.1250            192,103.53        ZZ
                           6.7500            788.11            1
                           9.9500            788.11            90
WINTER PARK      FL 32789  9.5750            08/16/05
0439878208                 3.6000            10/01/05          11
3253003146                 3.2250            09/01/35          25.0000
0                          3.6000            12/01/05          02/01/06
N67/G01                    3.2250            10/01/06          10/01/06
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8500                     1                 0
0.0000                     05                00
                           O                 0.0000

10127849                   2.0000            360000.0000       115.0000
                           6.5000            360,899.25        ZZ
                           6.1250            1330.63           1
                           9.9500            1330.63           90
NEW HANOVER      PA 19525  9.5750            08/26/05
0424730547                 0.0000            10/01/05          04
0424730547                 0.0000            09/01/35          25.0000
0                          3.0750            10/01/05          02/01/06
E22/G01                    2.7000            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10128339                   2.0000            108000.0000       115.0000
                           6.3750            108,235.86        ZZ
                           6.0000            399.19            1
                           9.9500            399.19            90
HOUSTON          TX 77084  9.5750            08/26/05
0425390853                 0.0000            10/01/05          04
0425390853                 0.0000            09/01/35          25.0000
0                          2.9500            10/01/05          02/01/06
E22/G01                    2.5750            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10130031                   2.0000            199800.0000       115.0000
                           6.6250            200,359.97        ZZ
                           6.2500            738.50            1
                           9.9500            738.50            90
OKLAHOMA CITY    OK 73128  9.5750            08/24/05
0425185188                 0.0000            10/01/05          04
0425185188                 0.0000            09/01/35          25.0000
0                          3.2000            10/01/05          02/01/06
E22/G01                    2.8250            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10132007                   2.3750            48150.0000        115.0000
                           6.6250            47,802.17         ZZ
                           6.2500            187.14            1
                           9.9500            187.14            90
SEYMOUR          IN 47274  9.5750            08/29/05
0425022175                 0.0000            10/01/05          04
0425022175                 0.0000            09/01/35          25.0000
0                          3.1750            10/01/05          02/01/06
E22/G01                    2.8000            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10133773                   2.3750            74250.0000        115.0000
                           6.6250            74,425.39         ZZ
                           6.2500            288.57            1
                           9.9500            288.57            90
AUGUSTA          GA 30906  9.5750            08/31/05
0424808749                 0.0000            10/01/05          10
0424808749                 0.0000            09/01/35          25.0000
0                          3.2000            10/01/05          02/01/06
E22/G01                    2.8250            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10136963                   2.0000            184500.0000       115.0000
                           6.6250            185,018.79        ZZ
                           6.2500            681.95            1
                           9.9500            681.95            90
PALM BAY         FL 32907  9.5750            08/26/05
0425226297                 0.0000            10/01/05          04
0425226297                 0.0000            09/01/35          25.0000
0                          3.2000            10/01/05          02/01/06
E22/G01                    2.8250            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10138861                   2.0000            288000.0000       115.0000
                           6.2500            287,455.44        ZZ
                           5.8750            1064.50           1
                           9.9500            1064.50           90
SYCAMORE         IL 60178  9.5750            08/31/05
0424890770                 0.0000            10/01/05          04
0424890770                 0.0000            09/01/35          25.0000
0                          2.7250            10/01/05          02/01/06
E22/G01                    2.3500            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10139983                   2.0000            423000.0000       115.0000
                           6.3750            423,835.13        ZZ
                           6.0000            1563.49           2
                           9.9500            1563.49           90
MONTCLAIR        CA 91763  9.5750            08/22/05
0439997594                 2.8750            10/01/05          12
BB8050022KU                2.5000            09/01/35          25.0000
0                          2.8750            10/01/05          02/01/06
B98/G01                    2.5000            10/01/06          10/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10139985                   1.0000            321000.0000       115.0000
                           6.0000            317,936.33        ZZ
                           5.6250            1032.46           1
                           9.9500            1032.46           59
SAN DIEGO        CA 92114  9.5750            08/16/05
0440011203                 2.9500            10/01/05          00
11036587                   2.5750            09/01/35          0.0000
0                          2.9500            10/01/05          02/01/06
E23/G01                    2.5750            10/01/06          10/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10140347                   2.0000            187150.0000       115.0000
                           6.3750            187,294.57        ZZ
                           6.0000            691.74            1
                           9.9500            691.74            95
FORT COLLINS     CO 80525  9.5750            08/31/05
0425168713                 0.0000            11/01/05          10
0425168713                 0.0000            10/01/35          30.0000
0                          2.8750            11/01/05          02/01/06
E22/G01                    2.5000            11/01/06          11/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10140429                   2.0000            108000.0000       115.0000
                           6.5000            108,174.43        ZZ
                           6.1250            399.19            1
                           9.9500            399.19            90
HOUSTON          TX 77065  9.5750            08/31/05
0425246972                 0.0000            10/01/05          04
0425246972                 0.0000            09/01/35          25.0000
0                          3.0750            10/01/05          02/01/06
E22/G01                    2.7000            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10140437                   2.0000            237500.0000       115.0000
                           6.2500            237,944.13        ZZ
                           5.8750            877.85            1
                           9.9500            877.85            90
FREDERICK        CO 80530  9.5750            08/30/05
0425257771                 0.0000            10/01/05          04
0425257771                 0.0000            09/01/35          25.0000
0                          2.8000            10/01/05          02/01/06
E22/G01                    2.4250            10/01/06          10/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10154733                   1.0000            153600.0000       115.0000
                           6.3750            153,827.60        ZZ
                           6.0000            494.04            1
                           9.9500            494.04            80
WEST MELBOURNE   FL 32904  9.5750            09/07/05
0425176393                 0.0000            11/01/05          00
0425176393                 0.0000            10/01/35          0.0000
0                          2.9500            11/01/05          02/01/06
E22/G01                    2.5750            11/01/06          11/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10160179                   1.7400            269950.0000       115.0000
                           6.7500            270,794.24        T
                           6.3750            963.06            1
                           9.9500            963.06            90
HENDERSON        NV 89015  9.5750            08/29/05
0440046191                 3.3250            10/01/05          12
3342000752                 2.9500            09/01/35          25.0000
0                          3.3250            10/01/05          02/01/06
N67/R18                    2.9500            10/01/06          10/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2100                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5850                     1                 0
0.0000                     03                00
                           O                 0.0000

10165039                   1.0000            150000.0000       115.0000
                           6.5000            150,253.56        ZZ
                           6.1250            482.46            1
                           9.9500            482.46            71
TULARE           CA 93274  9.5750            09/01/05
0440079648                 3.0500            11/01/05          00
148120                     2.6750            10/01/35          0.0000
0                          3.0500            11/01/05          02/01/06
685/G01                    2.6750            11/01/06          11/01/06
15                         3.0500            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0500                    5                 0
0.0000                     05                00
                           O                 0.0000

10166193                   2.0000            265000.0000       115.0000
                           6.8750            264,957.66        ZZ
                           6.5000            979.49            1
                           9.9500            979.49            90
SAN BERNARDINO   CA 92404  9.5750            09/13/05
0440078483                 3.4500            11/01/05          11
80020015                   3.0750            10/01/35          25.0000
0                          3.4500            11/01/05          02/01/06
B23/G01                    3.0750            11/01/06          11/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10170235                   2.7500            356250.0000       115.0000
                           6.7500            354,331.75        ZZ
                           6.3750            1454.36           1
                           9.9500            1454.36           95
ALEXANDRIA       VA 22307  9.5750            09/15/05
0440077899                 3.3250            11/01/05          11
3274032758                 2.9500            10/01/35          30.0000
0                          3.3250            01/01/06          02/01/06
N67/G01                    2.9500            11/01/06          11/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5750                     1                 0
0.0000                     07                00
                           O                 0.0000

10172087                   2.3750            91800.0000        115.0000
                           6.7500            91,914.27         ZZ
                           6.3750            356.78            2
                           9.9500            356.78            90
FRANKLIN         TN 37069  9.5750            09/23/05
0425448743                 3.3250            11/01/05          04
0425448743                 2.9500            10/01/35          25.0000
0                          3.3250            11/01/05          02/01/06
E22/G01                    2.9500            11/01/06          11/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10174969                   1.9900            349125.0000       115.0000
                           6.7500            349,652.00        ZZ
                           6.3750            1288.69           1
                           9.9500            1288.69           95
NORWALK          CT 06851  9.5750            09/19/05
0440080489                 3.3250            11/01/05          12
3274033445                 2.9500            10/01/35          30.0000
0                          3.3250            11/01/05          02/01/06
N67/R18                    2.9500            11/01/06          11/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3350                     1                 0
0.0000                     01                00
                           O                 0.0000

10180601                   2.0000            302000.0000       115.0000
                           6.5000            302,186.66        ZZ
                           6.1250            1116.25           1
                           9.9500            1116.25           93
NORTH LAS VEGAS  NV 89032  9.5750            09/06/05
0440090652                 3.0750            11/01/05          11
1050830002                 2.7000            10/01/35          30.0000
0                          3.0750            11/01/05          02/01/06
R26/G01                    2.7000            11/01/06          11/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10180603                   1.0000            270000.0000       115.0000
                           6.6250            270,247.46        ZZ
                           6.2500            868.43            1
                           9.9500            868.43            68
CARSON           CA 90746  9.5750            09/19/05
0440085918                 0.0000            11/01/05          00
0542463427                 0.0000            10/01/35          0.0000
0                          3.2000            11/01/05          02/01/06
Z68/G01                    2.8250            11/01/06          11/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10182197                   1.0000            360000.0000       115.0000
                           6.8750            360,833.87        ZZ
                           6.5000            1157.90           1
                           9.9500            1157.90           76
SALINAS          CA 93905  9.5750            09/12/05
0440088730                 3.4500            11/01/05          00
80019670                   3.0750            10/01/35          0.0000
0                          3.4500            11/01/05          02/01/06
B23/G01                    3.0750            11/01/06          11/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10184869                   1.0000            242084.0000       115.0000
                           6.3750            242,342.70        ZZ
                           6.0000            778.64            1
                           9.9500            778.64            69
LAS VEGAS        NV 89148  9.5750            09/13/05
0440124113                 2.8750            11/01/05          00
2905126                    2.5000            10/01/35          0.0000
0                          2.8750            11/01/05          02/01/06
Z20/G01                    2.5000            11/01/06          11/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8750                    1                 0
0.0000                     03                00
                           O                 0.0000

10188945                   1.0000            176000.0000       115.0000
                           6.5000            176,123.69        ZZ
                           6.1250            566.09            1
                           9.9500            566.09            80
ROSEMOUNT        MN 55068  9.5750            09/26/05
0425744208                 3.0750            11/01/05          00
0425744208                 2.7000            10/01/35          0.0000
0                          3.0750            11/01/05          02/01/06
E22/G01                    2.7000            11/01/06          11/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10189861                   1.0000            800000.0000       115.0000
                           6.8750            801,853.04        ZZ
                           6.5000            2573.12           1
                           9.9500            2573.12           81
ANTIOCH          CA 94531  9.5750            09/14/05
0440575462                 3.4500            11/01/05          96
2005082201275              3.0750            10/01/35          0.0000
0                          3.4500            11/01/05          02/01/06
E78/G01                    3.0750            11/01/06          11/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10189933                   1.0000            212000.0000       115.0000
                           6.8750            212,491.05        ZZ
                           6.5000            681.88            1
                           9.9500            681.88            80
CHANDLER         AZ 85224  9.5750            09/09/05
0440166395                 3.4500            11/01/05          00
2005-08-23-0141            3.0750            10/01/35          0.0000
0                          3.4500            11/01/05          02/01/06
E78/R18                    3.0750            11/01/06          11/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10190037                   1.0000            250000.0000       115.0000
                           6.3750            248,111.13        ZZ
                           6.0000            804.10            1
                           9.9500            804.10            54
WILTON MANORS    FL 33311  9.5750            09/24/05
0440170215                 3.0750            11/01/05          00
1050802816                 2.7000            10/01/35          0.0000
0                          3.0750            11/01/05          02/01/06
X75/G01                    2.7000            11/01/06          11/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10190043                   1.0000            215000.0000       115.0000
                           6.5000            215,363.46        ZZ
                           6.1250            691.52            1
                           9.9500            691.52            75
MONTEREY PARK    CA 91755  9.5750            09/26/05
0440154979                 3.0750            11/01/05          00
1050900476                 2.7000            10/01/35          0.0000
0                          3.0750            11/01/05          02/01/06
X75/G01                    2.7000            11/01/06          11/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     01                00
                           O                 0.0000

10191581                   1.0000            326250.0000       115.0000
                           6.6250            326,869.55        ZZ
                           6.2500            1049.35           1
                           9.9500            1049.35           75
SANTA ROSA       CA 95407  9.5750            09/20/05
0440157675                 3.2000            11/01/05          00
1050803883                 2.8250            10/01/35          0.0000
0                          3.2000            11/01/05          02/01/06
X75/G01                    2.8250            11/01/06          11/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     09                00
                           O                 0.0000

10196049                   0.9900            112500.0000       115.0000
                           7.2500            111,602.88        ZZ
                           6.8750            361.33            1
                           9.9500            361.33            75
FRAMINGHAM       MA 01702  9.5750            09/26/05
0440109262                 2.8250            11/01/05          00
3274033629                 2.4500            10/01/35          0.0000
0                          2.8250            11/01/05          02/01/06
N67/R18                    2.4500            11/01/06          11/01/06
15                         2.8250            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8350                    5                 0
0.0000                     01                00
                           O                 0.0000

10196687                   1.0000            237000.0000       115.0000
                           6.7500            238,547.83        ZZ
                           6.3750            762.29            1
                           9.9500            762.29            64
NEW HARMONY      UT 84757  9.5750            09/16/05
0440340438                 3.2500            11/01/05          00
2005091500054              2.8750            10/01/35          0.0000
0                          3.2500            11/01/05          02/01/06
E78/R18                    2.8750            11/01/06          11/01/06
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10197593                   2.0000            511467.0000       115.0000
                           6.5000            513,852.78        ZZ
                           6.1250            1890.48           1
                           9.9500            1890.48           90
JACKSONVILLE     FL 32259  9.5750            09/16/05
0440204642                 3.0750            11/01/05          14
042386960                  2.7000            10/01/35          25.0000
0                          3.0750            11/01/05          02/01/06
Y78/G01                    2.7000            11/01/06          11/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0750                     1                 0
0.0000                     03                00
                           O                 0.0000

10197925                   0.9900            238400.0000       115.0000
                           6.7500            238,395.76        ZZ
                           6.3750            765.69            1
                           9.9500            765.69            80
BOUND BROOK      NJ 08805  9.5750            09/23/05
0440216927                 3.3250            11/01/05          00
3274033401                 2.9500            10/01/35          0.0000
0                          3.3250            11/01/05          02/01/06
N67/R18                    2.9500            11/01/06          11/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3350                    5                 0
0.0000                     05                00
                           O                 0.0000

10203867                   1.0000            324000.0000       115.0000
                           6.8750            323,903.37        ZZ
                           6.5000            1042.11           1
                           9.9500            1042.11           80
LA PUENTE AREA   CA 91746  9.5750            10/01/05
0440210573                 3.4500            12/01/05          00
80021103                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
B23/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10208071                   2.0000            227000.0000       115.0000
                           6.5000            226,903.74        ZZ
                           6.1250            839.04            2
                           9.9500            839.04            95
SAINT LOUIS      MO 63118  9.5750            10/06/05
0425884343                 3.0750            12/01/05          04
0425884343                 2.7000            11/01/35          30.0000
0                          3.0750            12/01/05          02/01/06
E22/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10209809                   1.9900            341000.0000       115.0000
                           6.6250            340,891.42        ZZ
                           6.2500            1258.70           1
                           9.9500            1258.70           95
ROUND LAKE       IL 60073  9.5750            10/03/05
0440223006                 3.2000            12/01/05          11
3253004126                 2.8250            11/01/35          30.0000
0                          3.2000            12/01/05          02/01/06
N67/R18                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     2                 0
0.0000                     03                00
                           O                 0.0000

10213253                   1.0000            275000.0000       115.0000
                           6.7500            274,974.76        ZZ
                           6.3750            884.51            1
                           9.9500            884.51            79
APPLE VALLEY     CA 92307  9.5750            10/13/05
0440293470                 3.3250            12/01/05          00
1050902729                 2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
X75/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10214879                   1.0000            326400.0000       115.0000
                           6.8750            326,403.96        ZZ
                           6.5000            1049.83           1
                           9.9500            1049.83           80
VICTORVILLE      CA 92392  9.5750            10/12/05
0440310985                 3.4500            12/01/05          00
80021235                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
B23/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10214881                   1.0000            472000.0000       115.0000
                           6.0000            470,399.04        ZZ
                           5.6250            1193.48           1
                           9.9500            1193.48           80
NAPA             CA 94558  9.5750            10/07/05
0440302842                 2.7250            12/01/05          00
62016904                   2.3500            11/01/45          0.0000
0                          2.7250            12/01/05          02/01/06
E23/G01                    2.3500            12/01/06          12/01/06
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     5                 0
0.0000                     05                00
                           O                 0.0000

10214967                   2.5000            154000.0000       115.0000
                           6.7500            154,241.72        ZZ
                           6.3750            608.49            1
                           9.9500            608.49            72
LEHIGH ACRES     FL 33971  9.5750            10/14/05
0440270882                 0.0000            12/01/05          00
36522                      0.0000            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
A52/G01                    2.9500            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10214983                   2.5000            154000.0000       110.0000
                           6.7500            153,952.47        ZZ
                           6.3750            608.49            1
                           9.9500            608.49            72
LEHIGH ACRES     FL 33971  9.5750            10/14/05
0440271468                 3.3250            12/01/05          00
36519                      2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
A52/G01                    2.9500            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     2                 0
0.0000                     05                00
                           N                 0.0000

10215009                   1.0000            219200.0000       115.0000
                           6.8750            219,202.67        ZZ
                           6.5000            705.03            1
                           9.9500            705.03            80
PUYALLUP         WA 98373  9.5750            10/06/05
0440291524                 3.4500            12/01/05          00
092300260                  3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10215021                   1.3500            147000.0000       115.0000
                           6.3750            146,932.45        ZZ
                           6.0000            496.81            1
                           10.3000           496.81            75
MESA             AZ 85213  9.9250            10/11/05
0440290229                 2.9000            12/01/05          00
092201116                  2.5250            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
E78/R18                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5500                     5                 0
0.0000                     05                00
                           N                 0.0000

10216227                   0.9900            560000.0000       115.0000
                           6.8750            560,007.26        ZZ
                           6.5000            1798.61           1
                           9.9500            1798.61           80
DEDHAM           MA 02026  9.5750            10/11/05
0440281418                 3.4500            12/01/05          00
32740304763                3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
N67/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    5                 0
0.0000                     05                00
                           O                 0.0000

10216481                   1.0000            319600.0000       110.0000
                           6.5580            318,614.71        ZZ
                           6.1830            1027.96           1
                           9.9500            1027.96           80
ANDERSON         CA 96007  9.5750            10/14/05
0440293041                 0.0000            12/01/05          00
1001852702                 0.0000            11/01/35          0.0000
0                          3.0800            12/01/05          02/01/06
944/G01                    2.7050            12/01/06          12/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 X                 0.0010
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10216485                   0.9900            310000.0000       110.0000
                           6.3750            309,875.16        ZZ
                           6.0000            995.66            1
                           9.9500            995.66            54
NESCONSET        NY 11767  9.5750            10/04/05
0440282069                 2.9500            12/01/05          00
3274033692                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
N67/R18                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     2                 0
0.0000                     05                00
                           O                 0.0000

10217223                   1.3750            440000.0000       115.0000
                           6.2500            439,760.40        ZZ
                           5.8750            1492.28           1
                           9.9500            1492.28           80
ISLAMORADA       FL 33036  9.5750            10/20/05
0425652054                 2.8000            12/01/05          00
0425652054                 2.4250            11/01/35          0.0000
0                          2.8000            12/01/05          02/01/06
E22/G01                    2.4250            12/01/06          12/01/06
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     2                 0
0.0000                     05                00
                           N                 0.0000

10217555                   1.3650            247500.0000       115.0000
                           6.5000            247,416.96        ZZ
                           6.1250            838.23            1
                           9.9500            838.23            75
PEORIA           AZ 85382  9.5750            10/05/05
0440292472                 3.0250            12/01/05          00
3342001119                 2.6500            11/01/35          0.0000
0                          3.0250            12/01/05          02/01/06
N67/R18                    2.6500            12/01/06          12/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5850                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6600                     5                 0
0.0000                     05                00
                           N                 0.0000

10218057                   1.5000            138800.0000       110.0000
                           6.6250            138,765.62        ZZ
                           6.2500            479.03            1
                           9.9500            479.03            80
ACWORTH          GA 30101  9.5750            10/20/05
0440307056                 0.0000            12/01/05          00
36775                      0.0000            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
A52/G01                    2.8250            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10218059                   1.0000            229000.0000       115.0000
                           6.6250            228,309.66        ZZ
                           6.2500            736.55            1
                           9.9500            851.17            31
WHEATLAND        CA 95692  9.5750            10/03/05
0440308922                 0.0000            12/01/05          00
0542463691                 0.0000            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
Z68/G01                    2.8250            12/01/06          12/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10218107                   1.0000            363500.0000       115.0000
                           6.6250            363,861.35        ZZ
                           6.2500            919.13            1
                           9.9500            1062.16           63
SANTA CLARITA    CA 91355  9.5750            10/14/05
0440311736                 0.0000            12/01/05          00
0542463926                 0.0000            11/01/45          0.0000
0                          3.2000            12/01/05          02/01/06
Z68/G01                    2.8250            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10218331                   1.0000            228000.0000       115.0000
                           6.8750            228,002.76        ZZ
                           6.5000            733.34            1
                           9.9500            733.34            80
FRESNO           CA 93727  9.5750            10/07/05
0440292738                 3.4500            12/01/05          00
092801131                  3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10218463                   1.0000            242000.0000       115.0000
                           6.8750            241,801.81        ZZ
                           6.5000            778.37            1
                           9.9500            778.37            77
HEMET            CA 92543  9.5750            10/14/05
0440308286                 3.4500            12/01/05          00
2005091401282              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10218749                   1.0000            153600.0000       115.0000
                           6.3750            153,538.01        ZZ
                           6.0000            494.04            1
                           9.9500            494.04            80
DEERFIELD BEACH  FL 33441  9.5750            10/21/05
0425972064                 2.8750            12/01/05          00
0425972064                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
E22/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10219107                   2.3750            81000.0000        115.0000
                           6.7500            80,977.02         ZZ
                           6.3750            314.81            1
                           9.9500            314.81            90
BLOOMINGTON      IN 47403  9.5750            10/21/05
0425843687                 3.2500            12/01/05          04
0425843687                 2.8750            11/01/35          25.0000
0                          3.2500            12/01/05          02/01/06
E22/G01                    2.8750            12/01/06          12/01/06
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.8750                    1                 0
0.0000                     05                00
                           N                 0.0000

10219587                   3.0000            122550.0000       115.0000
                           6.3750            122,616.55        ZZ
                           6.0000            438.71            1
                           9.9500            438.71            95
SALT LAKE CITY   UT 84104  9.5750            10/19/05
0440301166                 2.9500            12/01/05          04
42012089                   2.5750            11/01/45          30.0000
0                          2.9500            12/01/05          02/01/06
E23/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0500                     2                 0
0.0000                     05                00
                           O                 0.0000

10219723                   1.0000            340000.0000       115.0000
                           6.5000            339,898.14        ZZ
                           6.1250            1093.57           1
                           9.9500            1093.57           74
FREMONT          CA 94555  9.5750            10/11/05
0440311975                 3.0750            12/01/05          00
80021449                   2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
B23/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     01                00
                           O                 0.0000

10221095                   0.9900            144000.0000       115.0000
                           6.8750            144,001.87        ZZ
                           6.5000            462.50            1
                           9.9500            462.50            80
ROLLING MEADOWS  IL 60008  9.5750            10/13/05
0440293694                 3.4500            12/01/05          00
3253005201                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
N67/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     5                 0
0.0000                     01                00
                           O                 0.0000

10221097                   1.3650            121532.0000       115.0000
                           6.7500            120,218.84        ZZ
                           6.3750            411.60            1
                           9.9500            411.60            80
SAN ANTONIO      TX 78250  9.5750            10/03/05
0440293611                 3.3250            12/01/05          00
3311001864                 2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
N67/R18                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5850                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     1                 0
0.0000                     05                00
                           N                 0.0000

10222647                   1.0000            135000.0000       115.0000
                           6.6250            134,973.59        ZZ
                           6.2500            434.21            1
                           9.9500            434.21            63
BAKERSFIELD      CA 93306  9.5750            10/20/05
0440315976                 3.2000            12/01/05          00
1050902740                 2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
X75/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     01                00
                           O                 0.0000

10222677                   1.0000            350000.0000       115.0000
                           6.6250            349,931.51        ZZ
                           6.2500            1125.74           1
                           9.9500            1125.74           62
LOMA LINDA       CA 92354  9.5750            10/19/05
0440315125                 3.2000            12/01/05          00
1050902536                 2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
X75/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10222891                   2.5000            153750.0000       115.0000
                           6.8750            153,718.54        ZZ
                           6.5000            607.50            1
                           9.9500            607.50            75
LAS VAGAS        NV 89121  9.5750            10/06/05
0440320224                 3.4500            12/01/05          00
51054969                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E23/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     01                00
                           N                 0.0000

10222917                   1.0000            256000.0000       115.0000
                           6.5000            255,923.26        ZZ
                           6.1250            823.40            1
                           9.9500            823.40            76
PATTERSON        CA 95363  9.5750            10/13/05
0440308682                 3.0750            12/01/05          00
64009971                   2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
E23/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10222969                   1.0000            491200.0000       115.0000
                           6.7500            491,362.57        ZZ
                           6.3750            1242.03           1
                           9.9500            1242.03           80
CHULA VISTA      CA 91915  9.5750            10/14/05
0440311231                 3.3250            12/01/05          00
11037601                   2.9500            11/01/45          0.0000
0                          3.3250            12/01/05          02/01/06
E23/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10223279                   1.9900            323000.0000       115.0000
                           6.6250            322,897.15        ZZ
                           6.2500            1192.26           1
                           9.9500            1192.26           95
LA PUENTE        CA 91744  9.5750            10/07/05
0440301018                 3.2000            12/01/05          11
3318500661                 2.8250            11/01/35          30.0000
0                          3.2000            12/01/05          02/01/06
N67/R18                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     1                 0
0.0000                     05                00
                           O                 0.0000

10223431                   1.0000            297000.0000       115.0000
                           6.3750            296,880.15        ZZ
                           6.0000            955.27            1
                           9.9500            955.27            80
SAN JOSE         CA 95111  9.5750            10/07/05
0440306686                 2.9500            12/01/05          00
2905729                    2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
Z20/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10224127                   1.3750            111000.0000       115.0000
                           6.7500            110,985.71        ZZ
                           6.3750            376.46            1
                           9.9500            376.46            59
LAS VEGAS        NV 89145  9.5750            10/17/05
0425963840                 3.3250            12/01/05          00
0425963840                 2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
E22/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           N                 0.0000

10224143                   1.3750            221755.0000       115.0000
                           6.7500            221,726.43        ZZ
                           6.3750            752.09            1
                           9.9500            752.09            53
LAS VEGAS        NV 89129  9.5750            10/17/05
0425974797                 3.2500            12/01/05          00
0425974797                 2.8750            11/01/35          0.0000
0                          3.2500            12/01/05          02/01/06
E22/G01                    2.8750            12/01/06          12/01/06
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           N                 0.0000

10224653                   1.0000            278000.0000       115.0000
                           6.6250            277,945.59        ZZ
                           6.2500            894.16            1
                           9.9500            894.16            78
ODESSA           FL 33556  9.5750            10/11/05
0440313112                 3.2000            12/01/05          00
148804                     2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
685/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     09                00
                           O                 0.0000

10224661                   1.0000            341000.0000       115.0000
                           6.7500            340,968.71        ZZ
                           6.3750            1096.79           1
                           9.9500            1096.79           79
RANCHO CUCAMONG  CA 91730  9.5750            10/20/05
0440314979                 3.3250            12/01/05          00
1050900217                 2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
X75/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     01                00
                           O                 0.0000

10224801                   1.3500            87200.0000        115.0000
                           6.8750            87,198.07         ZZ
                           6.5000            294.71            1
                           10.3000           294.71            80
ROMULUS          MI 48174  9.9250            10/21/05
0440312619                 3.4500            12/01/05          00
2005092801386              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10224811                   1.3500            207920.0000       115.0000
                           6.8750            207,915.42        ZZ
                           6.5000            702.70            1
                           10.3000           702.70            80
PEORIA           AZ 85345  9.9250            10/14/05
0440312643                 3.4500            12/01/05          00
2005092900725              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     1                 0
0.0000                     03                00
                           N                 0.0000

10224843                   1.0000            327200.0000       115.0000
                           6.8750            327,203.98        ZZ
                           6.5000            1052.40           1
                           9.9500            1052.40           80
FONTANA          CA 92337  9.5750            10/04/05
0440317998                 3.4500            12/01/05          00
2005093000767              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10225241                   1.0000            325500.0000       115.0000
                           6.3750            325,368.64        ZZ
                           6.0000            1046.94           1
                           9.9500            1046.94           70
WEST SACRAMENTO  CA 95691  9.5750            10/01/05
0440313765                 2.8750            12/01/05          00
2905363                    2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
Z20/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8750                    1                 0
0.0000                     03                00
                           O                 0.0000

10225243                   1.0000            176000.0000       110.0000
                           6.4280            175,635.93        ZZ
                           6.0530            566.09            1
                           9.9500            566.09            80
PHOENIX          AZ 85053  9.5750            10/17/05
0440317915                 0.0000            12/01/05          00
1001852189                 0.0000            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
944/G01                    2.5750            12/01/06          12/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10225671                   1.0000            310000.0000       115.0000
                           6.3750            309,874.91        ZZ
                           6.0000            997.08            1
                           9.9500            997.08            62
WINNETKA (L.A.)  CA 91306  9.5750            10/20/05
0425689411                 2.8750            12/01/05          00
0425689411                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
E22/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10226781                   1.0000            300000.0000       115.0000
                           6.3750            299,878.94        ZZ
                           6.0000            964.92            1
                           9.9500            964.92            70
ORANGEVALE       CA 95662  9.5750            10/14/05
0440311991                 2.8750            12/01/05          00
64010042                   2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
E23/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10226801                   1.0000            925000.0000       115.0000
                           6.2500            924,530.59        ZZ
                           5.8750            2975.17           1
                           9.9500            2975.17           53
BURBANK          CA 91504  9.5750            10/19/05
0440317832                 2.8250            12/01/05          00
10003161                   2.4500            11/01/35          0.0000
0                          2.8250            12/01/05          02/01/06
L86/G01                    2.4500            12/01/06          12/01/06
15                         2.8250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10227027                   2.0000            365750.0000       115.0000
                           6.2500            365,518.88        ZZ
                           5.8750            1351.88           1
                           9.9500            1351.88           95
APPLE VALLEY     CA 92307  9.5750            10/17/05
0440313781                 2.8250            12/01/05          11
148950                     2.4500            11/01/35          30.0000
0                          2.8250            12/01/05          02/01/06
685/G01                    2.4500            12/01/06          12/01/06
15                         2.8250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     1                 0
0.0000                     05                00
                           O                 0.0000

10228003                   0.9900            280000.0000       115.0000
                           5.8750            279,464.91        ZZ
                           5.5000            899.31            1
                           9.9500            899.31            80
SAN DIEGO        CA 92129  9.5750            10/14/05
0440309284                 2.4250            12/01/05          00
3318006075                 2.0500            11/01/35          0.0000
0                          2.4250            12/01/05          02/01/06
N67/R18                    2.0500            12/01/06          12/01/06
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4350                     5                 0
0.0000                     01                00
                           O                 0.0000

10228209                   1.0000            184000.0000       115.0000
                           6.5000            183,944.86        ZZ
                           6.1250            591.82            1
                           9.9500            591.82            69
ORLANDO          FL 32806  9.5750            10/21/05
0425948544                 3.0750            12/01/05          00
0425948544                 2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
E22/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10229721                   1.0000            236431.0000       115.0000
                           6.6250            236,384.73        ZZ
                           6.2500            760.46            1
                           9.9500            760.46            80
QUEEN CREEK      AZ 85242  9.5750            10/25/05
0440314144                 0.0000            12/01/05          00
114726                     0.0000            11/01/35          0.0000
0                          3.1300            12/01/05          02/01/06
W58/G01                    2.7550            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10230059                   1.0000            241600.0000       115.0000
                           6.6250            241,552.72        ZZ
                           6.2500            777.08            1
                           9.9500            777.08            80
BAKERSFIELD      CA 93309  9.5750            10/20/05
0425966926                 3.2000            12/01/05          00
0425966926                 2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
E22/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10230445                   1.0000            88000.0000        115.0000
                           6.5000            87,973.64         ZZ
                           6.1250            283.04            1
                           9.9500            283.04            80
LAYTON           UT 84041  9.5750            10/20/05
0425993870                 3.0750            12/01/05          00
0425993870                 2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
E22/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10231171                   1.0000            294400.0000       115.0000
                           6.8750            294,403.56        ZZ
                           6.5000            946.91            1
                           9.9500            946.91            79
OAKLAND          CA 94621  9.5750            10/18/05
0440327211                 3.4500            12/01/05          00
2005092801269              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10231179                   1.0000            207080.0000       115.0000
                           6.8750            207,082.52        ZZ
                           6.5000            666.05            1
                           9.9500            666.05            80
SURPRISE         AZ 85379  9.5750            10/21/05
0440320307                 3.4500            12/01/05          00
2005101000808              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     03                00
                           O                 0.0000

10231219                   1.0000            339500.0000       115.0000
                           6.3750            337,881.22        ZZ
                           6.0000            1091.97           1
                           9.9500            1091.97           70
OAKLAND          CA 94601  9.5750            10/17/05
0440331288                 2.9500            12/01/05          00
61021782                   2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
E23/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10231571                   0.9900            350000.0000       115.0000
                           6.3750            349,859.06        ZZ
                           6.0000            1124.13           1
                           9.9500            1124.13           54
EL CERRITO       CA 94530  9.5750            10/19/05
0440314045                 2.8750            12/01/05          00
3318006201                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
N67/R18                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8850                     5                 0
0.0000                     05                00
                           O                 0.0000

10231983                   1.0000            322400.0000       115.0000
                           6.3750            322,269.90        ZZ
                           6.0000            1036.97           1
                           9.9500            1036.97           80
SACRAMENTO AREA  CA 95841  9.5750            10/18/05
0425764024                 2.9500            12/01/05          00
0425764024                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
E22/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10231999                   1.0000            268000.0000       115.0000
                           6.2500            267,836.16        ZZ
                           5.8750            861.99            1
                           9.9500            861.99            80
PHOENIX          AZ 85018  9.5750            10/26/05
0425777299                 2.7250            12/01/05          00
0425777299                 2.3500            11/01/35          0.0000
0                          2.7250            12/01/05          02/01/06
E22/G01                    2.3500            12/01/06          12/01/06
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10232467                   1.5000            306000.0000       115.0000
                           6.3750            305,856.90        ZZ
                           6.0000            1056.07           1
                           9.9500            1056.07           80
WILDOMAR         CA 92595  9.5750            10/25/05
0425876505                 2.9500            12/01/05          00
0425876505                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
E22/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10233765                   1.0000            330000.0000       115.0000
                           6.3750            329,866.83        ZZ
                           6.0000            1061.41           1
                           9.9500            1061.41           79
SAN JOSE         CA 95121  9.5750            10/20/05
0440341741                 2.9500            12/01/05          00
2905784                    2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
Z20/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     09                00
                           O                 0.0000

10236464                   2.2500            350200.0000       115.0000
                           2.2500            349,518.00        ZZ
                           1.8750            1338.63           1
                           9.9500            1338.63           68
FALLS CHURCH     VA 22042  9.5750            11/16/05
0440763126                 0.0000            01/01/06          00
WB051100                   0.0000            12/01/35          0.0000
0                          3.9500            03/01/06          03/01/06
W98/G01                    3.5750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236470                   1.0000            260800.0000       115.0000
                           6.8750            260,178.49        ZZ
                           6.5000            838.84            1
                           9.9500            838.84            80
FALLS CHURCH     VA 22042  9.5750            11/16/05
0440737534                 0.0000            01/01/06          00
WB051122                   0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
W98/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10236725                   1.0000            288000.0000       115.0000
                           6.6250            287,943.64        ZZ
                           6.2500            926.32            1
                           9.9500            926.32            80
LINCOLN          CA 95648  9.5750            10/26/05
0425978285                 3.2000            12/01/05          00
0425978285                 2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
E22/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10237193                   1.0000            252000.0000       115.0000
                           6.6250            251,950.69        ZZ
                           6.2500            810.53            1
                           9.9500            810.53            80
RIALTO           CA 92376  9.5750            10/26/05
0440340594                 3.2000            12/01/05          00
1050803981                 2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
X75/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237251                   1.0000            238000.0000       115.0000
                           6.7500            237,978.16        ZZ
                           6.3750            765.50            1
                           9.9500            765.50            79
SANTA MARIA      CA 93454  9.5750            10/24/05
0440331031                 3.3250            12/01/05          00
1051000091                 2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
X75/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     01                00
                           O                 0.0000

10237307                   1.5000            532000.0000       115.0000
                           6.8750            530,828.96        ZZ
                           6.5000            1836.04           1
                           9.9500            1836.04           70
CONCORD          CA 94521  9.5750            10/21/05
0440340040                 3.4500            12/01/05          00
1051000008                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
X75/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10238271                   1.0000            168000.0000       115.0000
                           6.3750            167,932.21        ZZ
                           6.0000            540.35            1
                           9.9500            540.35            19
APTOS            CA 95003  9.5750            10/19/05
0440336923                 2.8750            12/01/05          00
04R0151572                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
R56/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238307                   1.0000            185600.0000       110.0000
                           6.5000            185,157.71        ZZ
                           6.1250            596.96            1
                           9.9500            596.96            80
LAKEWOOD         CO 80232  9.5750            10/28/05
0440336501                 0.0000            01/01/06          00
1001854709                 0.0000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
944/G01                    2.7000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10238707                   1.0000            232500.0000       115.0000
                           6.8750            232,232.33        ZZ
                           6.5000            747.81            1
                           9.9500            747.81            75
LANCASTER        CA 93535  9.5750            10/12/05
0440332955                 3.4500            12/01/05          00
51055918                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E23/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10242352                   1.5000            420000.0000       115.0000
                           1.5000            420,000.00        ZZ
                           1.1250            1449.50           1
                           9.9500            1449.50           75
ALEXANDRIA       VA 22303  9.5750            11/30/05
0440771939                 0.0000            02/01/06          00
MA051135                   0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
W98/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10246881                   2.5000            94500.0000        115.0000
                           6.8750            94,436.49         ZZ
                           6.5000            373.39            1
                           9.9500            373.39            90
DETROIT          MI 48224  9.5750            10/28/05
0426124012                 3.4500            12/01/05          04
0426124012                 3.0750            11/01/35          25.0000
0                          3.4500            12/01/05          02/01/06
E22/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10246951                   1.0000            146000.0000       115.0000
                           6.2500            144,912.80        ZZ
                           5.8750            469.59            1
                           9.9500            469.59            71
AURORA           CO 80012  9.5750            10/28/05
0425973187                 2.8000            12/01/05          00
0425973187                 2.4250            11/01/35          0.0000
0                          2.8000            12/01/05          02/01/06
E22/G01                    2.4250            12/01/06          12/01/06
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8000                    2                 0
0.0000                     05                00
                           O                 0.0000

10246963                   1.0000            268000.0000       115.0000
                           6.3750            267,891.86        ZZ
                           6.0000            861.99            1
                           9.9500            861.99            80
SALEM            UT 84653  9.5750            10/27/05
0425989803                 2.8750            12/01/05          00
0425989803                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
E22/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8750                    2                 0
0.0000                     05                00
                           O                 0.0000

10247399                   1.5000            259000.0000       115.0000
                           6.7500            258,962.78        ZZ
                           6.3750            893.86            1
                           9.9500            893.86            70
LAS VEGAS        NV 89148  9.5750            10/25/05
0440402949                 0.0000            12/01/05          00
1051407WH                  0.0000            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
E30/G01                    2.9500            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10248103                   2.4900            100400.0000       115.0000
                           6.8750            100,379.66        ZZ
                           6.5000            396.18            1
                           9.9500            396.18            80
SHREWSBURY       MA 01545  9.5750            10/28/05
0440331510                 3.4500            12/01/05          00
3274035353                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
N67/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9600                     1                 0
0.0000                     01                00
                           N                 0.0000

10248503                   1.0000            203000.0000       115.0000
                           6.3750            202,918.08        ZZ
                           6.0000            652.93            1
                           9.9500            652.93            70
TUCSON           AZ 85748  9.5750            10/26/05
0426132486                 2.8750            12/01/05          00
0426132486                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
E22/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10248511                   2.5000            168750.0000       115.0000
                           6.8750            168,434.79        ZZ
                           6.5000            666.77            1
                           9.9500            666.77            75
HUDSON           FL 34667  9.5750            11/03/05
0426172060                 3.4500            01/01/06          00
0426172060                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     06                00
                           N                 0.0000

10248821                   1.0000            152800.0000       115.0000
                           6.3750            152,738.33        T
                           6.0000            491.47            1
                           9.9500            491.47            80
BULLHEAD CITY    AZ 86429  9.5750            10/14/05
0440414449                 2.9500            12/01/05          00
1050824003                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
J49/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10248881                   1.0000            197000.0000       115.0000
                           6.5000            195,777.02        ZZ
                           6.1250            633.63            1
                           9.9500            633.63            65
BAKERSFIELD      CA 93312  9.5750            10/25/05
0440403350                 3.0750            12/01/05          00
1050901047                 2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
X75/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10248965                   1.0000            171520.0000       115.0000
                           6.5000            171,468.60        ZZ
                           6.1250            551.68            1
                           9.9500            551.68            67
TAMPA            FL 33635  9.5750            10/26/05
0440340529                 3.0750            12/01/05          00
1050902471                 2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
X75/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10248991                   3.0000            185250.0000       115.0000
                           6.6250            185,152.81        ZZ
                           6.2500            781.02            1
                           9.9500            781.02            95
MIAMI            FL 33053  9.5750            10/19/05
0440474435                 3.2000            12/01/05          04
50537244                   2.8250            11/01/35          30.0000
0                          3.2000            12/01/05          02/01/06
U45/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10249057                   1.0000            180000.0000       115.0000
                           6.5000            179,903.86        ZZ
                           6.1250            578.95            1
                           9.9500            578.95            53
AZUSA            CA 91702  9.5750            10/18/05
0440341121                 3.0750            12/01/05          00
1051000494                 2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
X75/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10249607                   2.9900            165000.0000       115.0000
                           6.8750            164,948.14        ZZ
                           6.5000            694.76            1
                           9.9500            694.76            75
GLENDALE         AZ 85301  9.5750            10/26/05
0440335545                 3.4500            12/01/05          00
3342001441                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
N67/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4600                     5                 0
0.0000                     03                00
                           N                 0.0000

10249995                   2.0000            282000.0000       115.0000
                           6.8750            281,968.37        ZZ
                           6.5000            1042.33           1
                           9.9500            1042.33           78
HENDERSON        NV 89052  9.5750            10/25/05
0425985983                 3.4500            12/01/05          00
0425985983                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E22/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10250493                   1.0000            178500.0000       115.0000
                           6.3750            178,427.96        ZZ
                           6.0000            574.13            1
                           9.9500            574.13            70
ORLANDO          FL 32817  9.5750            10/31/05
0440415719                 2.9500            12/01/05          00
2050902202                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
X75/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10250519                   1.0000            208000.0000       115.0000
                           6.8750            207,664.76        ZZ
                           6.5000            669.01            1
                           9.9500            669.01            80
COLORADO SPRING  CO 80920  9.5750            10/01/05
0440450021                 0.0000            12/01/05          00
9742922                    0.0000            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
R49/G01                    3.0750            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10250553                   1.5000            212000.0000       115.0000
                           6.7500            211,533.35        ZZ
                           6.3750            731.65            1
                           9.9500            731.65            80
GRESHAM          OR 97030  9.5750            11/02/05
0440410876                 3.3250            01/01/06          00
2051000198                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10250587                   1.0000            160000.0000       115.0000
                           6.3750            159,935.44        ZZ
                           6.0000            514.62            1
                           9.9500            514.62            54
ANTELOPE         CA 95843  9.5750            10/20/05
0440403103                 2.9000            12/01/05          00
149247                     2.5250            11/01/35          0.0000
0                          2.9000            12/01/05          02/01/06
685/G01                    2.5250            12/01/06          12/01/06
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10251123                   1.0000            203860.0000       115.0000
                           5.6250            203,629.45        ZZ
                           5.2500            655.69            1
                           9.9500            655.69            80
RENO             NV 89506  9.5750            10/26/05
0440417384                 2.1000            12/01/05          00
2005101900255              1.7250            11/01/35          0.0000
0                          2.1000            12/01/05          02/01/06
E78/G01                    1.7250            12/01/06          12/01/06
15                         2.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10251133                   1.0000            124000.0000       115.0000
                           6.8750            124,001.51        ZZ
                           6.5000            398.83            1
                           9.9500            398.83            80
YPSILANTI        MI 48198  9.5750            10/28/05
0440427540                 3.4500            12/01/05          00
2005092200023              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10251191                   1.5000            166600.0000       115.0000
                           6.7500            166,233.28        ZZ
                           6.3750            574.97            1
                           8.9500            574.97            70
ORO VALLEY       AZ 85737  8.5750            10/28/05
0440341972                 3.3250            01/01/06          00
1051020000                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
R26/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10251215                   1.0000            224000.0000       110.0000
                           6.5000            223,932.89        ZZ
                           6.1250            720.47            1
                           9.9500            720.47            80
CUMMING          GA 30041  9.5750            11/02/05
0440342061                 0.0000            12/01/05          00
36467                      0.0000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
A52/G01                    2.7000            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10251303                   1.0000            180000.0000       115.0000
                           6.7500            179,983.48        ZZ
                           6.3750            578.95            1
                           9.9500            578.95            79
TUCSON           AZ 85710  9.5750            10/28/05
0440341915                 0.0000            12/01/05          00
5531449218                 0.0000            11/01/35          0.0000
0                          3.2750            12/01/05          02/01/06
P27/G01                    2.9000            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10251639                   0.9900            240000.0000       115.0000
                           6.8750            240,003.12        ZZ
                           6.5000            770.83            1
                           9.9500            770.83            60
ROSEVILLE        CA 95661  9.5750            10/26/05
0440342798                 3.4500            12/01/05          00
3253005731                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
N67/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10251649                   1.5000            289000.0000       115.0000
                           6.8750            288,958.46        ZZ
                           6.5000            997.40            1
                           10.4500           997.40            71
OAKLAND          CA 94621  10.0750           10/26/05
0440416055                 3.3500            12/01/05          00
2005101900743              2.9750            11/01/35          0.0000
0                          3.3500            12/01/05          02/01/06
E78/G01                    2.9750            12/01/06          12/01/06
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10252159                   1.0000            279230.0000       115.0000
                           6.2500            278,564.58        ZZ
                           5.8750            898.11            1
                           9.9500            898.11            70
LAKE WORTH       FL 33467  9.5750            11/04/05
0425716123                 2.7250            01/01/06          00
0425716123                 2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10252235                   1.0000            305000.0000       115.0000
                           6.3750            304,876.93        ZZ
                           6.0000            981.00            1
                           9.9500            981.00            74
SAN PABLO        CA 94806  9.5750            10/26/05
0425905957                 2.8750            12/01/05          00
0425905957                 2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
E22/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10252355                   1.0000            222000.0000       115.0000
                           6.2500            221,470.96        ZZ
                           5.8750            714.04            1
                           9.9500            714.04            67
TACOMA           WA 98445  9.5750            11/01/05
0425992401                 2.8000            01/01/06          00
0425992401                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10252385                   1.0000            268000.0000       115.0000
                           6.2500            267,361.34        ZZ
                           5.8750            861.99            1
                           9.9500            861.99            67
COLORADO SPRING  CO 80921  9.5750            10/27/05
0426016358                 2.8000            01/01/06          00
0426016358                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10252421                   1.5000            149500.0000       115.0000
                           6.8750            149,494.07        ZZ
                           6.5000            515.95            1
                           9.9500            515.95            65
LIVE OAK         CA 95953  9.5750            10/25/05
0426043246                 3.4500            12/01/05          00
0426043246                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E22/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10252555                   1.0000            152000.0000       115.0000
                           6.3750            151,637.78        ZZ
                           6.0000            488.89            1
                           9.9500            488.89            80
DENVER           CO 80219  9.5750            11/02/05
0426137584                 2.8750            01/01/06          00
0426137584                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10253523                   1.0000            140000.0000       115.0000
                           6.8750            140,001.69        ZZ
                           6.5000            450.30            1
                           9.9500            450.30            80
LANCASTER        CA 93535  9.5750            10/27/05
0440445229                 3.4000            12/01/05          00
01277                      3.0250            11/01/35          0.0000
0                          3.4000            12/01/05          02/01/06
E78/R18                    3.0250            12/01/06          12/01/06
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10253561                   1.0000            300000.0000       115.0000
                           6.3750            300,292.71        ZZ
                           6.0000            758.57            1
                           9.9500            758.57            52
NORTH HOLLYWOOD  CA 91605  9.5750            10/26/05
0440430312                 2.9500            12/01/05          00
91007808                   2.5750            11/01/45          0.0000
0                          2.9500            12/01/05          02/01/06
E23/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10253671                   1.0000            266000.0000       115.0000
                           6.3750            265,892.67        ZZ
                           6.0000            855.56            1
                           9.9500            855.56            69
BEL AIR          MD 21014  9.5750            10/26/05
0440461523                 0.0000            12/01/05          00
14321                      0.0000            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
T61/G01                    2.5750            12/01/06          12/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10254213                   1.5000            307000.0000       115.0000
                           6.1250            306,596.33        ZZ
                           5.7500            1059.52           1
                           9.9500            1059.52           74
HADDAM           CT 06438  9.5750            11/03/05
0425858222                 2.6500            12/01/05          00
0425858222                 2.2750            11/01/35          0.0000
0                          2.6500            12/01/05          02/01/06
E22/G01                    2.2750            12/01/06          12/01/06
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10254279                   1.0000            205000.0000       115.0000
                           6.3750            204,511.47        ZZ
                           6.0000            659.36            1
                           9.9500            659.36            70
BULLHEAD CITY    AZ 86442  9.5750            11/05/05
0425974367                 0.0000            01/01/06          00
0425974367                 0.0000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10254287                   1.0000            240000.0000       115.0000
                           6.6250            239,428.07        ZZ
                           6.2500            771.93            1
                           9.9500            771.93            80
MARGATE          FL 33068  9.5750            11/03/05
0425985835                 3.2000            01/01/06          00
0425985835                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E22/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10254379                   3.0000            186200.0000       115.0000
                           6.0000            185,880.47        ZZ
                           5.6250            785.03            1
                           9.9500            785.03            95
PRINEVILLE       OR 97754  9.5750            11/01/05
0426095527                 2.5750            01/01/06          04
0426095527                 2.2000            12/01/35          30.0000
0                          2.5750            01/01/06          02/01/06
E22/G01                    2.2000            01/01/07          01/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4250                     1                 0
0.0000                     05                00
                           O                 0.0000

10254415                   1.5000            199200.0000       115.0000
                           6.2500            198,761.52        ZZ
                           5.8750            687.48            1
                           9.9500            687.48            80
TACOMA           WA 98406  9.5750            11/02/05
0426137576                 2.7250            01/01/06          00
0426137576                 2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10254419                   1.0000            119000.0000       115.0000
                           6.3750            118,716.42        ZZ
                           6.0000            382.75            1
                           9.9500            382.75            77
WARREN           MI 48093  9.5750            11/03/05
0426143608                 2.8750            01/01/06          00
0426143608                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10254779                   2.9900            136500.0000       115.0000
                           6.8750            136,265.36        ZZ
                           6.5000            574.75            1
                           9.9500            574.75            75
GRAND ISLAND     FL 32735  9.5750            11/01/05
0440411312                 3.4500            01/01/06          00
3253005637                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4600                     2                 0
0.0000                     03                00
                           N                 0.0000

10255629                   1.0000            240000.0000       115.0000
                           6.6250            239,593.15        T
                           6.2500            606.85            1
                           9.9500            606.85            80
PITTSBURG        CA 94565  9.5750            11/01/05
0440449783                 3.2000            01/01/06          00
61021919                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     09                00
                           O                 0.0000

10256969                   2.0000            361000.0000       115.0000
                           6.2500            361,883.14        ZZ
                           5.8750            1334.33           1
                           10.0000           1334.33           95
DELRAY BEACH     FL 33483  9.6250            06/07/05
0440475341                 2.8000            08/01/05          10
50881                      2.4250            07/01/35          30.0000
0                          2.8000            08/01/05          02/01/06
T61/G01                    2.4250            08/01/06          08/01/06
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10257361                   1.0000            224000.0000       115.0000
                           6.3750            223,466.20        ZZ
                           6.0000            720.47            1
                           9.9500            720.47            80
EAST HAVEN       CT 06512  9.5750            11/04/05
0425805983                 2.9500            01/01/06          00
0425805983                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10257405                   2.3750            274410.0000       115.0000
                           7.0000            273,886.60        ZZ
                           6.6250            1066.50           1
                           9.9500            1066.50           90
ANTELOPE         CA 95843  9.5750            11/04/05
0425939337                 3.5750            01/01/06          04
0425939337                 3.2000            12/01/35          25.0000
0                          3.5750            01/01/06          02/01/06
E22/G01                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10257423                   2.5000            98250.0000        115.0000
                           6.2500            98,066.48         ZZ
                           5.8750            388.21            1
                           9.9500            388.21            75
EULESS           TX 76040  9.5750            11/09/05
0425967197                 2.7250            01/01/06          00
0425967197                 2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10257427                   1.0000            192000.0000       115.0000
                           6.6250            191,962.42        ZZ
                           6.2500            617.55            1
                           9.9500            617.55            80
MESA             AZ 85208  9.5750            10/21/05
0425968393                 3.2000            12/01/05          00
0425968393                 2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
E22/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10257437                   1.5000            112000.0000       115.0000
                           6.3750            111,753.47        ZZ
                           6.0000            386.53            1
                           9.9500            386.53            80
OMAHA            NE 68137  9.5750            11/04/05
0425974953                 2.9500            01/01/06          00
0425974953                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10257585                   2.0000            97300.0000        115.0000
                           6.2500            97,102.17         ZZ
                           5.8750            359.64            1
                           9.9500            359.64            80
FORT WORTH       TX 76248  9.5750            11/09/05
0426140653                 2.8000            01/01/06          00
0426140653                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10257633                   1.5000            248000.0000       115.0000
                           6.3750            247,454.10        ZZ
                           6.0000            855.90            1
                           9.9500            855.90            80
CHICAGO          IL 60632  9.5750            11/04/05
0426219069                 2.9500            01/01/06          00
0426219069                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10257663                   1.0000            283200.0000       115.0000
                           6.3750            282,436.00        ZZ
                           6.0000            910.88            1
                           9.9500            910.88            80
FORT MYERS       FL 33912  9.5750            11/09/05
0426282927                 2.8750            01/01/06          00
0426282927                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10258285                   1.5000            188300.0000       115.0000
                           6.8750            188,272.94        T
                           6.5000            649.86            1
                           10.4500           649.86            70
RENO             NV 89503  10.0750           10/25/05
0440481182                 3.3500            12/01/05          00
2005102000851              2.9750            11/01/35          0.0000
0                          3.3500            12/01/05          02/01/06
E78/R18                    2.9750            12/01/06          12/01/06
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8500                     1                 0
0.0000                     09                00
                           O                 0.0000

10258485                   1.0000            159850.0000       115.0000
                           6.5000            159,087.82        ZZ
                           6.1250            514.14            1
                           9.9500            514.14            80
FRESNO           CA 93706  9.5750            10/25/05
0440773877                 3.1250            12/01/05          00
149343                     2.7500            11/01/35          0.0000
0                          3.1250            12/01/05          02/01/06
685/G01                    2.7500            12/01/06          12/01/06
15                         3.1250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10258707                   1.0000            452000.0000       115.0000
                           6.8750            450,922.86        ZZ
                           6.5000            1453.81           1
                           9.9500            1453.81           80
ELK GROVE        CA 95624  9.5750            11/01/05
0440461911                 3.4500            01/01/06          00
2005102400884              3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E78/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10258711                   1.0000            308800.0000       115.0000
                           6.7500            308,064.11        ZZ
                           6.3750            993.22            1
                           9.9500            993.22            80
ANTELOPE         CA 95843  9.5750            11/03/05
0440507168                 3.2380            01/01/06          00
2005110100869              2.8630            12/01/35          0.0000
0                          3.2380            01/01/06          02/01/06
E78/R18                    2.8630            01/01/07          01/01/07
15                         3.2380            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10258795                   1.0000            520000.0000       115.0000
                           6.7500            519,952.26        ZZ
                           6.3750            1672.53           1
                           9.9500            1672.53           80
AVONDALE         AZ 85323  9.5750            11/01/05
0440465300                 3.3000            12/01/05          00
2005102501195              2.9250            11/01/35          0.0000
0                          3.3000            12/01/05          02/01/06
E78/R18                    2.9250            12/01/06          12/01/06
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     05                00
                           O                 0.0000

10258799                   1.5000            231000.0000       115.0000
                           6.8750            230,990.80        ZZ
                           6.5000            797.23            1
                           10.4500           797.23            70
LOMA LINDA       CA 92354  10.0750           10/28/05
0440511863                 3.4500            12/01/05          00
2005102001097              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10259333                   1.0000            306400.0000       115.0000
                           6.7500            305,669.83        ZZ
                           6.3750            985.50            1
                           9.9500            985.50            80
FRESNO           CA 93722  9.5750            11/03/05
0440453520                 3.2500            01/01/06          00
2005 10 24 0114            2.8750            12/01/35          0.0000
0                          3.2500            01/01/06          02/01/06
E78/R18                    2.8750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10259767                   1.0000            320000.0000       115.0000
                           6.5000            319,237.42        ZZ
                           6.1250            1029.25           1
                           9.9500            1029.25           80
REDDING          CA 96003  9.5750            11/01/05
0440422673                 3.0750            01/01/06          00
63012025                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10259783                   4.0000            151200.0000       115.0000
                           7.0000            150,982.15        ZZ
                           6.6250            721.85            1
                           9.9500            721.85            90
RICHMOND         VA 23237  9.5750            11/02/05
0440434991                 3.5000            01/01/06          11
1050914011                 3.1250            12/01/35          25.0000
0                          3.5000            01/01/06          02/01/06
R26/G01                    3.1250            01/01/07          01/01/07
15                         3.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
5.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5000                     5                 0
0.0000                     05                00
                           N                 0.0000

10259831                   1.0000            319570.0000       115.0000
                           6.8750            318,808.45        ZZ
                           6.5000            1027.86           1
                           9.9500            1027.86           80
EVERETT          WA 98208  9.5750            11/04/05
0440464378                 3.4000            01/01/06          00
01526                      3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
E78/R18                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     1                 0
0.0000                     05                00
                           O                 0.0000

10260307                   1.0000            176000.0000       115.0000
                           6.1250            175,580.58        T
                           5.7500            566.09            1
                           9.9500            566.09            80
FORT LAUDERDALE  FL 33319  9.5750            11/10/05
0425885837                 2.6500            01/01/06          00
0425885837                 2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
E22/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    1                 0
0.0000                     09                00
                           O                 0.0000

10260323                   1.0000            468000.0000       115.0000
                           6.5000            466,884.73        ZZ
                           6.1250            1505.27           1
                           9.9500            1505.27           80
SALINAS          CA 93906  9.5750            11/01/05
0425911138                 3.0750            01/01/06          00
0425911138                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    2                 0
0.0000                     05                00
                           O                 0.0000

10260349                   1.3750            223500.0000       115.0000
                           6.6250            222,998.08        ZZ
                           6.2500            758.01            1
                           9.9500            758.01            75
SARASOTA         FL 34239  9.5750            11/01/05
0425957040                 3.1750            01/01/06          00
0425957040                 2.8000            12/01/35          0.0000
0                          3.1750            01/01/06          02/01/06
E22/G01                    2.8000            01/01/07          01/01/07
15                         3.1750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10260569                   1.5000            134000.0000       115.0000
                           6.3750            133,705.04        ZZ
                           6.0000            462.46            1
                           9.9500            462.46            71
PHOENIX          AZ 85008  9.5750            11/01/05
0426169678                 0.0000            01/01/06          00
0426169678                 0.0000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10262703                   1.5000            331000.0000       115.0000
                           6.7500            328,941.16        ZZ
                           6.3750            1142.35           1
                           9.9500            1142.35           57
SEATTLE          WA 98103  9.5750            10/31/05
0440535177                 3.3250            01/01/06          00
42012016                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10263067                   2.0000            280000.0000       115.0000
                           6.6250            279,431.74        ZZ
                           6.2500            1034.93           1
                           9.9500            1034.93           80
CHULA VISTA      CA 91911  9.5750            11/03/05
0440539138                 3.2000            01/01/06          00
80022268                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
B23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10263077                   1.5000            392000.0000       115.0000
                           6.7500            391,134.13        ZZ
                           6.3750            1352.87           1
                           10.4500           1352.87           80
HENDERSON        NV 89052  10.0750           11/02/05
0440484194                 3.3250            01/01/06          00
1050902027                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     03                00
                           O                 0.0000

10263241                   2.5000            461000.0000       115.0000
                           6.7500            460,138.91        ZZ
                           6.3750            1821.51           1
                           9.9500            1821.51           75
WINDSOR          CA 95492  9.5750            11/01/05
0440804888                 3.3250            01/01/06          00
62017114                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10263523                   1.0000            225000.0000       115.0000
                           6.3750            224,463.81        ZZ
                           6.0000            723.69            1
                           9.9500            723.69            71
BOYNTON BEACH    FL 33437  9.5750            11/01/05
0440553451                 2.9000            01/01/06          00
149017                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
685/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10263665                   1.0000            400000.0000       115.0000
                           7.1250            399,321.91        ZZ
                           6.7500            1011.42           1
                           9.9500            1011.42           77
CERRITOS         CA 90703  9.5750            11/04/05
0440551901                 3.6250            01/01/06          00
149695                     3.2500            12/01/45          0.0000
0                          3.6250            01/01/06          02/01/06
685/G01                    3.2500            01/01/07          01/01/07
15                         3.6250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6250                     1                 0
0.0000                     09                00
                           O                 0.0000

10263705                   2.4900            198500.0000       115.0000
                           6.8750            198,128.61        ZZ
                           6.5000            783.28            1
                           9.9500            783.28            90
BARRE            MA 01005  9.5750            11/03/05
0440472694                 3.4500            01/01/06          01
3274035341                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10263715                   1.7400            562437.0000       115.0000
                           6.6250            561,243.26        ZZ
                           6.2500            2009.27           1
                           9.9500            2009.27           90
SAN DIEGO        CA 92127  9.5750            11/01/05
0440482206                 3.2000            01/01/06          11
3318006303                 2.8250            12/01/35          25.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2100                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10263719                   1.5000            300000.0000       115.0000
                           6.7500            299,339.64        ZZ
                           6.3750            1035.36           1
                           9.9500            1035.36           76
CORONA           CA 92882  9.5750            11/02/05
0440552743                 3.3250            01/01/06          00
80022580                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
B23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10263773                   1.3650            281600.0000       115.0000
                           6.8750            280,954.62        ZZ
                           6.5000            953.72            1
                           9.9500            953.72            80
TEQUESTA         FL 33469  9.5750            11/04/05
0440467827                 3.4500            01/01/06          00
3253005815                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5850                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10263783                   0.9900            302580.0000       115.0000
                           6.5000            301,857.80        ZZ
                           6.1250            971.83            1
                           9.9500            971.83            80
MURRIETA         CA 92563  9.5750            11/01/05
0440462356                 3.0750            01/01/06          00
3318500748                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/R18                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10263931                   1.0000            174160.0000       115.0000
                           6.8750            174,162.11        ZZ
                           6.5000            560.17            1
                           9.9500            560.17            80
BATTLE GROUND    WA 98604  9.5750            10/24/05
0440451193                 3.4500            12/01/05          00
2005101101529              3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
E78/R18                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10263945                   2.4900            306000.0000       115.0000
                           6.5000            305,427.47        ZZ
                           6.1250            1207.48           1
                           9.9500            1207.48           90
SPENCER          MA 01562  9.5750            11/01/05
0440464428                 3.0760            01/01/06          14
3274035068                 2.7010            12/01/35          25.0000
0                          3.0760            01/01/06          02/01/06
N67/R18                    2.7010            01/01/07          01/01/07
15                         3.0760            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10264057                   1.0000            322000.0000       115.0000
                           5.8750            321,232.65        ZZ
                           5.5000            1035.68           1
                           9.9500            1035.68           70
TRUCKEE          CA 96161  9.5750            10/27/05
0425271210                 2.4250            01/01/06          00
0425271210                 2.0500            12/01/35          0.0000
0                          2.4250            01/01/06          02/01/06
E22/G01                    2.0500            01/01/07          01/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10264613                   1.0000            261000.0000       115.0000
                           6.2500            260,197.43        ZZ
                           5.8750            839.48            1
                           9.9500            839.48            70
PHOENIX          AZ 85012  9.5750            11/08/05
0426211678                 0.0000            01/01/06          00
0426211678                 0.0000            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10264657                   1.5000            298400.0000       115.0000
                           6.3750            297,743.16        ZZ
                           6.0000            1029.84           1
                           9.9500            1029.84           80
LAS VEGAS        NV 89129  9.5750            11/07/05
0426261517                 2.9500            01/01/06          00
0426261517                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10265207                   1.0000            156000.0000       115.0000
                           6.5000            155,628.24        ZZ
                           6.1250            501.76            1
                           9.9500            501.76            80
SUN CITY WEST    AZ 85375  9.5750            11/09/05
0440553204                 0.0000            01/01/06          00
1001855093                 0.0000            12/01/35          0.0000
0                          2.9550            01/01/06          02/01/06
944/G01                    2.5800            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 U                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10265213                   3.0000            156750.0000       115.0000
                           6.5000            156,580.74        ZZ
                           6.1250            561.14            1
                           9.9500            561.14            95
TOOELE           UT 84074  9.5750            11/04/05
0440552453                 3.0750            01/01/06          04
42012172                   2.7000            12/01/45          30.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10265337                   1.0000            430000.0000       115.0000
                           6.6250            428,975.28        ZZ
                           6.2500            1383.05           1
                           9.9500            1383.05           80
GRANADA HILLS A  CA 91344  9.5750            11/07/05
0440805216                 3.2000            01/01/06          00
91007611                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10265351                   1.5000            322500.0000       115.0000
                           6.3750            321,790.12        ZZ
                           6.0000            1113.01           1
                           9.9500            1113.01           59
ALBANY           CA 94706  9.5750            11/03/05
0440535417                 2.9500            01/01/06          00
63012256                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10265353                   2.5000            308000.0000       115.0000
                           6.8750            307,625.95        ZZ
                           6.5000            1015.72           1
                           9.9500            1015.72           80
STOCKTON         CA 95206  9.5750            11/02/05
0440562049                 3.4500            01/01/06          00
63011929                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10265373                   1.0000            195000.0000       115.0000
                           6.5000            194,535.30        ZZ
                           6.1250            627.20            1
                           9.9500            627.20            68
KENT             WA 98030  9.5750            11/08/05
0440507267                 3.0000            01/01/06          00
2005110201131              2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
E78/R18                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10265447                   1.0000            336000.0000       115.0000
                           6.7500            335,199.29        ZZ
                           6.3750            1080.71           1
                           9.9500            1080.71           80
LAS VEGAS        NV 89121  9.5750            11/09/05
0440550762                 3.3000            01/01/06          00
2005091201501              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     2                 0
0.0000                     03                00
                           O                 0.0000

10265537                   1.5000            260362.0000       115.0000
                           6.8750            259,788.89        ZZ
                           6.5000            898.56            1
                           10.4500           898.56            70
ANTELOPE         CA 95843  10.0750           11/07/05
0440550812                 3.3500            01/01/06          00
2005102401432              2.9750            12/01/35          0.0000
0                          3.3500            01/01/06          02/01/06
E78/R18                    2.9750            01/01/07          01/01/07
15                         3.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10265637                   1.0000            104400.0000       115.0000
                           6.3750            104,223.02        ZZ
                           6.0000            263.98            1
                           9.9500            263.98            80
MAGNA            UT 84044  9.5750            11/07/05
0440552107                 2.9500            01/01/06          00
42012451                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266069                   2.5000            465500.0000       115.0000
                           6.3750            464,630.50        ZZ
                           6.0000            1839.29           1
                           9.9500            1839.29           88
CORAL SPRINGS    FL 33071  9.5750            11/09/05
0426151668                 2.9500            01/01/06          04
0426151668                 2.5750            12/01/35          25.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10266115                   1.0000            168500.0000       115.0000
                           6.2500            168,098.46        ZZ
                           5.8750            541.96            1
                           9.9500            541.96            75
TACOMA           WA 98405  9.5750            11/09/05
0426197489                 2.7250            01/01/06          00
0426197489                 2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     2                 0
0.0000                     05                00
                           O                 0.0000

10266151                   2.0000            236000.0000       115.0000
                           6.6250            235,521.03        ZZ
                           6.2500            872.30            1
                           9.9500            872.30            80
SACRAMENTO       CA 95842  9.5750            11/08/05
0426231304                 3.2000            01/01/06          00
0426231304                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E22/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10266171                   2.0000            242100.0000       115.0000
                           6.2500            241,608.65        ZZ
                           5.8750            894.85            1
                           9.9500            894.85            90
BLOOMINGTON      IN 47401  9.5750            11/15/05
0426252573                 2.8000            01/01/06          04
0426252573                 2.4250            12/01/35          25.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266431                   1.5000            776250.0000       115.0000
                           6.1250            774,541.31        ZZ
                           5.7500            2679.00           1
                           9.9500            2679.00           75
HAYWARD          CA 94545  9.5750            11/02/05
0440682359                 2.6500            01/01/06          00
0109727                    2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
R56/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.1500                    5                 0
0.0000                     03                00
                           O                 0.0000

10267829                   1.0000            426000.0000       115.0000
                           6.3750            425,277.83        ZZ
                           6.0000            1077.17           1
                           9.9500            1077.17           52
CARMEL VALLEY A  CA 93924  9.5750            11/07/05
0440733962                 2.8750            01/01/06          00
51057012                   2.5000            12/01/45          0.0000
0                          2.8750            01/01/06          02/01/06
E23/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267929                   1.0000            322920.0000       115.0000
                           6.2500            322,150.46        ZZ
                           5.8750            1038.64           1
                           9.9500            1038.64           69
LA PUENTE        CA 91744  9.5750            11/01/05
0440517613                 2.8000            01/01/06          00
2906140                    2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
Z20/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10268097                   1.0000            1000000.0000      110.0000
                           6.5000            997,616.93        ZZ
                           6.1250            3216.40           1
                           9.9500            3216.40           67
RIVERSIDE        CA 92504  9.5750            11/18/05
0440695120                 0.0000            01/01/06          00
40051699                   0.0000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
940/G01                    2.7000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9500                     X                 X                 0.0000
0.0000                     S                 X                 0.0000
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268165                   1.4900            253600.0000       115.0000
                           6.5000            253,040.88        ZZ
                           6.1250            874.01            1
                           9.9500            874.01            80
NAPLES           FL 34116  9.5750            11/04/05
0440533644                 3.0750            01/01/06          00
3253005521                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/R18                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268169                   1.0000            282400.0000       115.0000
                           6.6250            281,053.48        ZZ
                           6.2500            908.31            1
                           9.9500            908.31            80
FONTANA          CA 92335  9.5750            10/14/05
0440553139                 3.2000            12/01/05          00
W1205155                   2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
M40/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10268507                   2.5000            115600.0000       115.0000
                           6.8750            114,856.92        ZZ
                           6.5000            456.76            1
                           9.9500            456.76            85
SUGAR LAND       TX 77478  9.5750            11/10/05
0426002069                 3.4500            01/01/06          04
0426002069                 3.0750            12/01/35          12.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10268841                   3.0000            230850.0000       115.0000
                           6.3750            230,401.74        ZZ
                           6.0000            973.27            1
                           9.9500            973.27            95
CAPE CORAL       FL 33991  9.5750            11/10/05
0426220570                 2.9500            01/01/06          04
0426220570                 2.5750            12/01/35          30.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0500                     2                 0
0.0000                     05                00
                           O                 0.0000

10269909                   1.0000            195000.0000       115.0000
                           6.3750            194,669.43        ZZ
                           6.0000            493.07            1
                           9.9500            493.07            69
VICTORVILLE      CA 92395  9.5750            11/01/05
0440571685                 2.9500            01/01/06          00
51055053                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10269939                   1.0000            308000.0000       115.0000
                           6.8750            307,266.02        ZZ
                           6.5000            990.65            1
                           9.9500            990.65            80
BAKERSFIELD      CA 93312  9.5750            11/02/05
0440570265                 3.4500            01/01/06          00
40459687                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10269945                   2.5000            350850.0000       115.0000
                           6.8750            352,027.80        ZZ
                           6.5000            1386.28           1
                           9.9500            1386.28           80
VIENNA           VA 22180  9.5750            11/01/05
0440573046                 3.4500            12/01/05          00
40459987                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10269947                   2.7500            233750.0000       115.0000
                           2.7500            233,331.42        ZZ
                           2.3750            954.26            1
                           9.9500            954.26            85
PALM COAST       FL 32164  9.5750            11/07/05
0440570992                 3.9750            01/01/06          11
40460209                   3.6000            12/01/35          12.0000
0                          3.9750            03/01/06          03/01/06
Y65/G01                    3.6000            01/01/07          01/01/07
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10269965                   1.0000            136000.0000       115.0000
                           6.8750            135,675.90        ZZ
                           6.5000            437.43            1
                           9.9500            437.43            80
BIRCH RUN        MI 48415  9.5750            11/07/05
0440575108                 3.4500            01/01/06          00
40461691                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10269967                   1.0000            245000.0000       115.0000
                           6.0000            244,416.15        ZZ
                           5.6250            788.02            1
                           9.9500            788.02            62
SAN DIEGO        CA 92114  9.5750            11/07/05
0440569168                 2.5750            01/01/06          00
40461839                   2.2000            12/01/35          0.0000
0                          2.5750            01/01/06          02/01/06
Y65/G01                    2.2000            01/01/07          01/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10269985                   1.0000            250000.0000       115.0000
                           6.8750            249,404.23        ZZ
                           6.5000            804.10            2
                           9.9500            804.10            53
LOS ANGELES      CA 90044  9.5750            11/03/05
0440574119                 3.4500            01/01/06          00
40458526                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10269993                   2.5000            160000.0000       115.0000
                           6.8750            160,537.13        ZZ
                           6.5000            632.19            1
                           9.9500            632.19            80
BOISE            ID 83703  9.5750            11/03/05
0440576957                 3.4500            12/01/05          00
40458756                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10269997                   1.0000            382000.0000       115.0000
                           6.3750            381,089.67        ZZ
                           6.0000            1228.66           1
                           9.9500            1228.66           79
ELK GROVE        CA 95758  9.5750            11/02/05
0440577104                 2.9500            01/01/06          00
40458859                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10269999                   1.0000            227500.0000       115.0000
                           6.3750            227,408.19        ZZ
                           6.0000            731.73            2
                           9.9500            731.73            76
BERWYN           IL 60402  9.5750            10/31/05
0440570059                 2.8750            12/01/05          00
40458973                   2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
Y65/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270011                   1.0000            333750.0000       115.0000
                           6.6250            332,954.65        ZZ
                           6.2500            1073.47           1
                           9.9500            1073.47           75
FOLSOM           CA 95630  9.5750            11/02/05
0440567089                 3.2000            01/01/06          00
40459419                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270019                   1.7500            157250.0000       115.0000
                           1.7500            156,584.62        T
                           1.3750            561.77            1
                           9.9500            561.77            75
SARASOTA         FL 34243  9.5750            11/01/05
0440576445                 3.2250            12/01/05          00
40459518                   2.8500            11/01/35          0.0000
0                          3.2250            02/01/06          02/01/06
Y65/G01                    2.8500            12/01/06          12/01/06
15                         3.2250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270031                   2.5000            251900.0000       115.0000
                           6.3750            251,429.48        ZZ
                           6.0000            995.31            1
                           9.9500            995.31            80
SANTA CLARITA    CA 91355  9.5750            11/08/05
0440568228                 2.8750            01/01/06          00
40457141                   2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
Y65/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10270045                   2.5000            51000.0000        115.0000
                           6.6250            50,904.74         ZZ
                           6.2500            201.51            1
                           9.9500            201.51            75
PONTIAC          MI 48342  9.5750            11/02/05
0440575710                 3.2000            01/01/06          00
40457624                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10270047                   1.0000            252000.0000       115.0000
                           6.8750            251,399.47        ZZ
                           6.5000            810.53            1
                           9.9500            810.53            80
SACRAMENTO       CA 95842  9.5750            11/02/05
0440570760                 3.4500            01/01/06          00
40457650                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270049                   1.0000            158400.0000       115.0000
                           6.8750            158,022.52        ZZ
                           6.5000            509.48            1
                           9.9500            509.48            80
ARLINGTON        VA 22204  9.5750            11/02/05
0440576247                 3.4500            01/01/06          00
40457754                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270069                   1.0000            408500.0000       115.0000
                           6.8750            407,526.42        ZZ
                           6.5000            1313.90           1
                           9.9500            1313.90           79
LOS ANGELES RES  CA 91335  9.5750            11/02/05
0440569754                 3.4500            01/01/06          00
40455752                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270083                   1.0000            260000.0000       115.0000
                           6.8750            259,380.41        ZZ
                           6.5000            836.26            1
                           9.9500            836.26            70
WEST COVINA      CA 91791  9.5750            11/04/05
0440567139                 3.4500            01/01/06          00
40455987                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10270085                   1.0000            453750.0000       115.0000
                           6.3750            452,668.69        ZZ
                           6.0000            1459.44           1
                           9.9500            1459.44           75
LOS ANGELES (CA  CA 91303  9.5750            10/31/05
0440569424                 2.9500            01/01/06          00
40456022                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270091                   1.0000            260000.0000       115.0000
                           6.8750            259,380.41        ZZ
                           6.5000            836.26            1
                           9.9500            836.26            79
MODESTO          CA 95350  9.5750            11/04/05
0440569671                 3.4500            01/01/06          00
40456101                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270103                   1.0000            213900.0000       115.0000
                           6.3750            214,754.36        T
                           6.0000            687.99            1
                           9.9500            687.99            72
FORT MYERS       FL 33912  9.5750            11/01/05
0440578821                 2.9500            12/01/05          00
40456545                   2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
Y65/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10270107                   2.0000            239400.0000       115.0000
                           6.5000            238,914.13        ZZ
                           6.1250            884.87            1
                           9.9500            884.87            95
NEWTOWN          PA 18940  9.5750            11/04/05
0440576643                 3.0750            01/01/06          12
40456618                   2.7000            12/01/35          30.0000
0                          3.0750            01/01/06          02/01/06
Y65/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270109                   1.0000            268000.0000       115.0000
                           6.6250            267,361.34        ZZ
                           6.2500            861.99            1
                           9.9500            861.99            80
BAY CITY         MI 48706  9.5750            11/03/05
0440573897                 3.2000            01/01/06          00
40456650                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270119                   1.0000            209600.0000       115.0000
                           6.1250            210,688.08        ZZ
                           5.7500            674.16            1
                           9.9500            674.16            80
HIALEAH          FL 33010  9.5750            06/03/05
0440667350                 2.6500            08/01/05          00
40325406                   2.2750            07/01/35          0.0000
0                          2.6500            08/01/05          02/01/06
Y65/G01                    2.2750            08/01/06          08/01/06
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270141                   1.0000            144500.0000       115.0000
                           6.5000            144,628.82        ZZ
                           6.1250            464.77            1
                           9.9500            464.77            85
FREDERICKTOWN    OH 43019  9.5750            07/21/05
0440750164                 3.0750            09/01/05          04
40347856                   2.7000            08/01/35          12.0000
0                          3.0750            09/01/05          02/01/06
Y65/G01                    2.7000            09/01/06          09/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270155                   1.0000            418000.0000       115.0000
                           6.7500            417,003.88        ZZ
                           6.3750            1344.45           1
                           9.9500            1344.45           68
ELK GROVE        CA 95624  9.5750            11/03/05
0440577278                 3.3250            01/01/06          00
40352425                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
Y65/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270257                   2.1250            72650.0000        115.0000
                           2.1250            72,686.85         ZZ
                           1.7500            273.09            1
                           9.9500            273.09            77
GRAY SUMMIT      MO 63039  9.5750            10/18/05
0440574739                 4.3500            12/01/05          00
40413653                   3.9750            11/01/35          0.0000
0                          4.3500            02/01/06          02/01/06
Y65/G01                    3.9750            12/01/06          12/01/06
15                         4.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.8250                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10270263                   1.7500            138950.0000       115.0000
                           1.7500            138,985.35        ZZ
                           1.3750            496.39            1
                           9.9500            496.39            70
ST LOUIS         MO 63129  9.5750            10/18/05
0440576817                 3.9750            12/01/05          00
40413946                   3.6000            11/01/35          0.0000
0                          3.9750            02/01/06          02/01/06
Y65/G01                    3.6000            12/01/06          12/01/06
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270269                   1.0000            290400.0000       115.0000
                           6.3750            291,559.93        ZZ
                           6.0000            934.04            1
                           9.9500            934.04            80
JACKSONVILLE     FL 32225  9.5750            10/27/05
0440576932                 2.8750            12/01/05          00
40415945                   2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
Y65/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10270285                   1.0000            248000.0000       115.0000
                           6.3750            248,990.57        ZZ
                           6.0000            797.67            1
                           9.9500            797.67            80
SAN RAFAEL       CA 94901  9.5750            10/25/05
0440576361                 2.9500            12/01/05          00
40419755                   2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
Y65/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270291                   1.7500            245000.0000       115.0000
                           1.7500            245,062.33        ZZ
                           1.3750            875.25            1
                           9.9500            875.25            67
BARNHART         MO 63012  9.5750            10/21/05
0440573111                 3.9750            12/01/05          00
40420450                   3.6000            11/01/35          0.0000
0                          3.9750            02/01/06          02/01/06
Y65/G01                    3.6000            12/01/06          12/01/06
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270293                   1.0000            339000.0000       115.0000
                           6.8750            338,192.14        ZZ
                           6.5000            1090.36           1
                           9.9500            1090.36           62
SAN DIEGO        CA 92102  9.5750            11/02/05
0440569994                 3.4500            01/01/06          00
40420747                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270299                   1.0000            272000.0000       115.0000
                           6.3750            271,351.81        ZZ
                           6.0000            874.86            1
                           9.9500            874.86            80
FONTANA          CA 92336  9.5750            11/02/05
0440669208                 2.9500            01/01/06          00
40454424                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270317                   1.0000            145000.0000       115.0000
                           6.7500            145,670.13        ZZ
                           6.3750            466.38            1
                           9.9500            466.38            79
WEST CHICAGO     IL 60185  9.5750            10/25/05
0440571735                 3.3250            12/01/05          00
40454784                   2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
Y65/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270353                   1.0000            108000.0000       115.0000
                           6.6250            107,742.63        ZZ
                           6.2500            347.37            1
                           9.9500            347.37            68
DEARBORN HEIGHT  MI 48127  9.5750            11/02/05
0440573640                 3.2000            01/01/06          00
40453538                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270369                   1.0000            480000.0000       115.0000
                           6.8750            478,856.13        ZZ
                           6.5000            1543.87           1
                           9.9500            1543.87           79
RANCHO CUCAMONG  CA 91730  9.5750            11/03/05
0440576155                 3.4500            01/01/06          00
40454131                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270371                   1.0000            205600.0000       115.0000
                           6.8750            205,110.04        ZZ
                           6.5000            661.29            1
                           9.9500            661.29            80
MANASSAS         VA 20110  9.5750            11/02/05
0440568616                 3.4500            01/01/06          00
40454166                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270385                   1.0000            245600.0000       115.0000
                           6.8750            245,014.72        ZZ
                           6.5000            789.95            1
                           9.9500            789.95            80
LAS VEGAS        NV 89130  9.5750            11/01/05
0440571966                 3.4500            01/01/06          00
40454276                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10270401                   1.3750            64800.0000        115.0000
                           7.1250            64,508.79         ZZ
                           6.7500            219.77            1
                           9.9500            219.77            80
ORLANDO          FL 32808  9.5750            10/03/05
0440574846                 3.7000            11/01/05          00
40424701                   3.3250            10/01/35          0.0000
0                          3.7000            11/01/05          02/01/06
Y65/G01                    3.3250            11/01/06          11/01/06
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           N                 0.0000

10270419                   1.7500            71500.0000        115.0000
                           1.7500            71,518.19         ZZ
                           1.3750            255.43            1
                           9.9500            255.43            44
ST LOUIS         MO 63146  9.5750            10/19/05
0440575082                 3.9750            12/01/05          00
40426805                   3.6000            11/01/35          0.0000
0                          3.9750            02/01/06          02/01/06
Y65/G01                    3.6000            12/01/06          12/01/06
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10270421                   1.0000            262500.0000       115.0000
                           6.5000            261,874.45        ZZ
                           6.1250            844.30            1
                           9.9500            844.30            70
SOUTHAMPTON      PA 18966  9.5750            11/03/05
0440573665                 3.0750            01/01/06          00
40426951                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
Y65/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270443                   1.7500            213600.0000       115.0000
                           1.7500            213,654.35        ZZ
                           1.3750            763.07            1
                           9.9500            763.07            71
PASADENA HILLS   MO 63121  9.5750            10/21/05
0440568889                 3.9750            12/01/05          00
40428252                   3.6000            11/01/35          0.0000
0                          3.9750            02/01/06          02/01/06
Y65/G01                    3.6000            12/01/06          12/01/06
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270455                   1.0000            170000.0000       115.0000
                           6.7500            169,594.88        ZZ
                           6.3750            546.79            1
                           9.9500            546.79            64
LINCOLN          CA 95648  9.5750            11/03/05
0440568426                 3.3250            01/01/06          00
40428789                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
Y65/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270465                   1.0000            320000.0000       115.0000
                           6.8750            321,545.84        ZZ
                           6.5000            1029.25           1
                           9.9500            1029.25           80
FLAGSTAFF        AZ 86001  9.5750            10/26/05
0440572709                 3.4500            12/01/05          00
40429170                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270487                   1.0000            140000.0000       115.0000
                           6.8750            140,676.30        ZZ
                           6.5000            450.30            1
                           9.9500            450.30            80
NORTH LAS VEGAS  NV 89030  9.5750            10/26/05
0440571297                 3.4500            12/01/05          00
40432309                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270489                   1.0000            228000.0000       115.0000
                           6.8750            229,101.41        ZZ
                           6.5000            733.34            1
                           9.9500            733.34            80
FORT LAUDERDALE  FL 33321  9.5750            10/21/05
0440572659                 3.4500            12/01/05          00
40432380                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270509                   1.0000            283000.0000       115.0000
                           6.3750            282,325.59        ZZ
                           6.0000            910.24            1
                           9.9500            910.24            80
CHICAGO          IL 60641  9.5750            11/01/05
0440569846                 2.9500            01/01/06          00
40433217                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270531                   2.5000            90000.0000        115.0000
                           6.8750            89,831.89         ZZ
                           6.5000            355.61            1
                           9.9500            355.61            75
ABERDEEN         WA 98520  9.5750            11/01/05
0440576429                 3.4500            01/01/06          00
40433810                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10270537                   1.0000            400000.0000       115.0000
                           6.3750            398,464.61        ZZ
                           6.0000            1286.56           1
                           9.9500            1286.56           80
DANA POINT       CA 92629  9.5750            10/18/05
0440566693                 2.8750            12/01/05          00
40434016                   2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
Y65/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270557                   1.3750            184000.0000       115.0000
                           6.2500            184,631.87        ZZ
                           5.8750            624.04            1
                           9.9500            624.04            79
NEDERLAND        CO 80466  9.5750            11/04/05
0440576411                 2.8000            12/01/05          00
40435100                   2.4250            11/01/35          0.0000
0                          2.8000            12/01/05          02/01/06
Y65/G01                    2.4250            12/01/06          12/01/06
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10270615                   1.0000            371000.0000       115.0000
                           6.8750            370,971.55        ZZ
                           6.5000            1193.28           1
                           10.9500           1193.28           75
WHITTIER         CA 90605  10.5750           10/25/05
0440575215                 3.4500            12/01/05          00
40437009                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270627                   1.0000            328000.0000       115.0000
                           6.2500            329,241.54        ZZ
                           5.8750            1054.98           1
                           9.9500            1054.98           80
HENDERSON        NV 89052  9.5750            10/25/05
0440576510                 2.8000            12/01/05          00
40437559                   2.4250            11/01/35          0.0000
0                          2.8000            12/01/05          02/01/06
Y65/G01                    2.4250            12/01/06          12/01/06
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270641                   1.0000            380000.0000       115.0000
                           6.8750            379,970.86        ZZ
                           6.5000            1222.23           1
                           9.9500            1222.23           71
PEMBROKE PINES   FL 33029  9.5750            10/20/05
0440577567                 3.4500            12/01/05          00
40437812                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10270643                   1.0000            120000.0000       115.0000
                           6.6250            120,529.49        ZZ
                           6.2500            385.97            1
                           9.9500            385.97            63
PORTERVILLE      CA 93257  9.5750            10/20/05
0440574234                 3.2000            12/01/05          00
40437998                   2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
Y65/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270661                   1.0000            169850.0000       115.0000
                           6.8750            169,445.24        ZZ
                           6.5000            546.30            1
                           9.9500            546.30            80
JACKSONVILLE     FL 32220  9.5750            11/03/05
0440572865                 3.4500            01/01/06          00
40452682                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10270667                   1.0000            273000.0000       115.0000
                           6.8750            272,349.42        ZZ
                           6.5000            878.08            1
                           9.9500            878.08            75
ANTIOCH          CA 94509  9.5750            11/01/05
0440569937                 3.4500            01/01/06          00
40452743                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270673                   1.0000            272800.0000       115.0000
                           6.8750            272,149.90        ZZ
                           6.5000            877.43            1
                           9.9500            877.43            80
BOWIE            MD 20715  9.5750            11/01/05
0440571776                 3.4500            01/01/06          00
40452785                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270705                   1.0000            176000.0000       115.0000
                           6.8750            175,580.58        ZZ
                           6.5000            566.09            1
                           9.9500            566.09            80
ALDEN            MI 49612  9.5750            10/31/05
0440570034                 3.4500            01/01/06          00
40452655                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270713                   1.0000            218250.0000       115.0000
                           6.6250            217,729.89        ZZ
                           6.2500            701.98            1
                           10.9500           701.98            75
LANCASTER        CA 93535  10.5750           10/31/05
0440569051                 3.2000            01/01/06          00
40452078                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270719                   1.0000            280000.0000       115.0000
                           6.7500            281,294.05        ZZ
                           6.3750            900.59            1
                           9.9500            900.59            80
YUCAIPA          CA 92399  9.5750            10/27/05
0440568004                 3.3250            12/01/05          00
40452118                   2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
Y65/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270725                   1.0000            307000.0000       115.0000
                           6.7500            306,268.40        ZZ
                           6.3750            987.43            1
                           10.9500           987.43            74
LA PUENTE        CA 91744  10.5750           10/31/05
0440572402                 3.3250            01/01/06          00
40452128                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
Y65/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270731                   1.3750            215000.0000       115.0000
                           6.5000            214,908.23        ZZ
                           6.1250            729.18            1
                           11.3250           729.18            67
NAPLES           FL 34104  10.9500           10/31/05
0440573301                 3.0250            12/01/05          00
40452214                   2.6500            11/01/35          0.0000
0                          3.0250            12/01/05          02/01/06
Y65/G01                    2.6500            12/01/06          12/01/06
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     01                00
                           N                 0.0000

10270739                   1.0000            234000.0000       115.0000
                           6.8750            235,130.39        ZZ
                           6.5000            752.64            1
                           9.9500            752.64            75
HYATTSVILLE      MD 20784  9.5750            10/31/05
0440570653                 3.4500            12/01/05          00
40452285                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270755                   1.0000            321000.0000       115.0000
                           6.6250            320,235.04        ZZ
                           6.2500            1032.46           1
                           9.9500            1032.46           60
CARSON           CA 90746  9.5750            11/02/05
0440573624                 3.2000            01/01/06          00
40451081                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270769                   2.0000            322400.0000       115.0000
                           6.8750            320,687.95        ZZ
                           6.5000            1191.65           2
                           9.9500            1191.65           60
CHICAGO          IL 60618  9.5750            10/28/05
0440572006                 3.4500            01/01/06          00
40451392                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10270779                   1.0000            300000.0000       115.0000
                           6.6250            299,285.08        ZZ
                           6.2500            964.92            1
                           9.9500            964.92            80
GERMANTOWN       MD 20876  9.5750            11/08/05
0440577245                 3.2000            01/01/06          00
40451514                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10270819                   1.3750            276750.0000       115.0000
                           6.8750            277,989.70        ZZ
                           6.5000            938.61            1
                           9.9500            938.61            75
OCEANSIDE        CA 92057  9.5750            10/28/05
0440573939                 3.4500            12/01/05          00
40439499                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10270825                   1.0000            349600.0000       115.0000
                           6.8750            351,288.84        ZZ
                           6.5000            1124.45           1
                           9.9500            1124.45           80
SPRING VALLEY S  CA 91977  9.5750            10/26/05
0440574614                 3.4500            12/01/05          00
40439587                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270833                   1.0000            220000.0000       115.0000
                           6.0000            220,740.75        ZZ
                           5.6250            707.61            1
                           9.9500            707.61            80
NEW HARTFORD     CT 06057  9.5750            11/07/05
0440578235                 2.5750            12/01/05          00
40439646                   2.2000            11/01/35          0.0000
0                          2.5750            12/01/05          02/01/06
Y65/G01                    2.2000            12/01/06          12/01/06
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270837                   1.0000            297000.0000       115.0000
                           6.8750            296,977.22        ZZ
                           6.5000            955.27            1
                           9.9500            955.27            80
CHICAGO          IL 60643  9.5750            10/24/05
0440568285                 3.4500            12/01/05          00
40439830                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10270861                   2.0000            328700.0000       115.0000
                           6.8750            328,633.65        ZZ
                           6.5000            1214.94           1
                           11.9500           1214.94           95
DEERFIELD BEACH  FL 33442  11.5750           10/12/05
0440573707                 3.4500            12/01/05          10
40440453                   3.0750            11/01/35          30.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270921                   1.0000            328000.0000       115.0000
                           6.8750            329,584.48        ZZ
                           6.5000            1054.98           1
                           9.9500            1054.98           80
LAWNDALE         CA 90260  9.5750            10/25/05
0440574689                 3.4500            12/01/05          00
40442291                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270931                   1.0000            206250.0000       115.0000
                           6.8750            207,246.35        ZZ
                           6.5000            663.38            1
                           9.9500            663.38            75
YPSILANTI        MI 48197  9.5750            10/27/05
0440573426                 3.4500            12/01/05          00
40442413                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270933                   1.0000            135900.0000       115.0000
                           6.8750            135,889.57        T
                           6.5000            437.11            1
                           9.9500            437.11            80
PRINEVILLE       OR 97754  9.5750            10/28/05
0440574820                 3.4500            12/01/05          00
40442548                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270943                   1.0000            264800.0000       115.0000
                           6.8750            266,079.19        ZZ
                           6.5000            851.70            1
                           9.9500            851.70            80
FAIRFAX          VA 22030  9.5750            10/28/05
0440574994                 3.4500            12/01/05          00
40442643                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10270953                   1.0000            132000.0000       115.0000
                           6.8750            132,637.67        T
                           6.5000            424.56            1
                           9.9500            424.56            80
PRINEVILLE       OR 97754  9.5750            10/27/05
0440570091                 3.4500            12/01/05          00
40442800                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10270967                   1.0000            138750.0000       115.0000
                           6.8750            138,419.35        ZZ
                           6.5000            446.27            1
                           9.9500            446.27            75
OROVILLE         CA 95966  9.5750            11/02/05
0440569333                 3.4500            01/01/06          00
40443091                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10270971                   1.0000            313600.0000       115.0000
                           6.0000            314,655.92        ZZ
                           5.6250            1008.66           1
                           9.9500            1008.66           80
RENTON           WA 98058  9.5750            10/27/05
0440574465                 2.5750            12/01/05          00
40443124                   2.2000            11/01/35          0.0000
0                          2.5750            12/01/05          02/01/06
Y65/G01                    2.2000            12/01/06          12/01/06
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     2                 0
0.0000                     03                00
                           O                 0.0000

10270977                   1.0000            304000.0000       115.0000
                           6.3750            305,214.26        ZZ
                           6.0000            977.78            1
                           9.9500            977.78            80
LAKEWOOD         CO 80227  9.5750            10/26/05
0440574085                 2.9500            12/01/05          00
40443274                   2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
Y65/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10270987                   1.0000            256000.0000       115.0000
                           6.8750            255,389.93        ZZ
                           6.5000            823.40            1
                           9.9500            823.40            80
VENTURA          CA 93003  9.5750            10/27/05
0440571701                 3.4500            01/01/06          00
40443583                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10270999                   2.0000            45000.0000        115.0000
                           6.8750            44,908.67         ZZ
                           6.5000            166.33            1
                           9.9500            166.33            90
PHILADELPHIA     PA 19134  9.5750            11/02/05
0440569457                 3.4500            01/01/06          10
40443844                   3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10271007                   1.0000            280000.0000       115.0000
                           6.8750            279,332.74        ZZ
                           6.5000            900.59            1
                           9.9500            900.59            80
SCOTTSDALE       AZ 85260  9.5750            11/02/05
0440574911                 3.4500            01/01/06          00
40444059                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10271021                   1.0000            335000.0000       115.0000
                           6.8750            334,201.68        ZZ
                           6.5000            1077.49           1
                           9.9500            1077.49           71
RESEDA           CA 91335  9.5750            11/01/05
0440567014                 3.4500            01/01/06          00
40450419                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271051                   1.0000            248000.0000       115.0000
                           6.5000            247,409.00        ZZ
                           6.1250            797.67            1
                           9.9500            797.67            80
SAN BERNARDINO   CA 92407  9.5750            11/01/05
0440569796                 3.0750            01/01/06          00
40450730                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
Y65/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271063                   2.5000            146000.0000       115.0000
                           6.3750            145,727.29        ZZ
                           6.0000            576.88            1
                           9.9500            576.88            72
FREDERICK        MD 21701  9.5750            11/02/05
0440576387                 2.9500            01/01/06          00
40450960                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10271089                   1.0000            190000.0000       115.0000
                           6.6250            189,547.21        ZZ
                           6.2500            611.12            1
                           9.9500            611.12            59
BLUE DIAMOND     NV 89004  9.5750            11/01/05
0440571859                 3.2000            01/01/06          00
40445007                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271101                   1.0000            364500.0000       115.0000
                           6.8750            363,631.37        ZZ
                           6.5000            1172.38           1
                           10.9500           1172.38           90
WILMINGTON       CA 90744  10.5750           10/31/05
0440574663                 3.4500            01/01/06          14
40445116                   3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271107                   1.5000            141500.0000       115.0000
                           6.3750            141,188.53        ZZ
                           6.0000            488.35            1
                           9.9500            488.35            70
FREDERICK        MD 21701  9.5750            11/02/05
0440576718                 2.9500            01/01/06          00
40445267                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
Y65/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10271123                   2.0000            152000.0000       115.0000
                           6.8750            151,969.33        ZZ
                           6.5000            561.82            1
                           11.9500           561.82            95
POMPANO BEACH    FL 33064  11.5750           10/17/05
0440577583                 3.4500            12/01/05          10
40445634                   3.0750            11/01/35          30.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     01                00
                           O                 0.0000

10271127                   1.0000            300000.0000       115.0000
                           6.7500            299,945.71        ZZ
                           6.3750            964.92            2
                           9.9500            964.92            60
MONTEBELLO       CA 90640  9.5750            10/27/05
0440569721                 3.3250            12/01/05          00
40445690                   2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
Y65/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271145                   2.5000            69000.0000        115.0000
                           6.8750            69,231.64         ZZ
                           6.5000            272.63            1
                           9.9500            272.63            75
JACKSONVILLE     FL 32208  9.5750            11/01/05
0440576296                 3.4500            12/01/05          00
40445905                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10271193                   1.0000            304000.0000       115.0000
                           6.5000            303,275.55        ZZ
                           6.1250            977.78            1
                           9.9500            977.78            80
SAN PABLO        CA 94806  9.5750            10/28/05
0440566578                 3.0750            01/01/06          00
40446983                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
Y65/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271217                   1.0000            317350.0000       115.0000
                           6.7500            315,836.85        ZZ
                           6.3750            1020.72           2
                           9.9500            1020.72           80
CHICAGO          IL 60639  9.5750            10/28/05
0440576452                 3.4500            12/01/05          00
40447414                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271249                   1.0000            200000.0000       115.0000
                           6.3750            200,798.85        ZZ
                           6.0000            643.28            1
                           9.9500            643.28            77
FEDERAL WAY      WA 98001  9.5750            10/27/05
0440576767                 2.9500            12/01/05          00
40447819                   2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
Y65/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271255                   1.0000            185000.0000       115.0000
                           6.6250            185,816.31        ZZ
                           6.2500            595.03            1
                           9.9500            595.03            67
LANCASTER        CA 93535  9.5750            10/26/05
0440570281                 3.2000            12/01/05          00
40447917                   2.8250            11/01/35          0.0000
0                          3.2000            12/01/05          02/01/06
Y65/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271267                   1.0000            322500.0000       115.0000
                           6.8750            321,731.46        ZZ
                           6.5000            1037.29           1
                           9.9500            1037.29           75
BURKE            VA 22015  9.5750            11/01/05
0440571107                 3.4500            01/01/06          00
40448110                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10271297                   1.0000            566600.0000       115.0000
                           6.6250            565,249.76        ZZ
                           6.2500            1822.41           1
                           9.9500            1822.41           75
CHULA VISTA      CA 91915  9.5750            11/03/05
0440568673                 3.2000            01/01/06          00
40448703                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10271309                   1.0000            427000.0000       115.0000
                           6.2500            425,982.43        ZZ
                           5.8750            1373.40           1
                           9.9500            1373.40           76
THOUSAND OAKS    CA 91360  9.5750            11/02/05
0440570596                 2.7250            01/01/06          00
40448979                   2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
Y65/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271319                   2.0000            419350.0000       115.0000
                           6.8750            418,498.92        ZZ
                           6.5000            1550.00           1
                           9.9500            1550.00           90
CORONA           CA 92881  9.5750            11/02/05
0440579126                 3.4500            01/01/06          11
40449065                   3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
Y65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10271355                   2.0000            513000.0000       115.0000
                           6.6250            514,769.98        ZZ
                           6.2500            1896.15           1
                           9.9500            1896.15           90
BURKE            VA 22015  9.5750            10/19/05
0440567188                 3.2000            12/01/05          10
40449824                   2.8250            11/01/35          25.0000
0                          3.2000            12/01/05          02/01/06
Y65/G01                    2.8250            12/01/06          12/01/06
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10271371                   1.0000            280000.0000       115.0000
                           6.8750            281,352.61        ZZ
                           6.5000            900.59            1
                           9.9500            900.59            80
SALIDA           CA 95368  9.5750            10/27/05
0440576270                 3.4500            12/01/05          00
40450413                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271377                   1.0000            320000.0000       115.0000
                           6.6250            319,457.53        ZZ
                           6.2500            809.14            1
                           9.9500            809.14            80
SUISUN CITY      CA 94585  9.5750            11/08/05
0440571792                 3.2000            01/01/06          00
61022189                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271389                   1.5000            254400.0000       115.0000
                           6.7500            253,840.01        ZZ
                           6.3750            877.99            1
                           10.4500           877.99            80
SACRAMENTO       CA 95824  10.0750           11/10/05
0440564458                 3.3000            01/01/06          00
2005102100963              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271399                   1.0000            222400.0000       115.0000
                           6.2500            221,870.00        ZZ
                           5.8750            715.33            1
                           9.9500            715.33            80
(SYLMAR AREA) L  CA 91342  9.5750            11/10/05
0440573418                 2.7250            01/01/06          00
11038280                   2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E23/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     5                 0
0.0000                     01                00
                           O                 0.0000

10271409                   1.0000            157520.0000       115.0000
                           6.5000            157,144.62        ZZ
                           6.1250            506.65            1
                           9.9500            506.65            80
PASCO            WA 99301  9.5750            11/08/05
0440564995                 3.0000            01/01/06          00
2005110300719              2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
E78/R18                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10271411                   1.0000            112000.0000       115.0000
                           7.1250            111,810.13        ZZ
                           6.7500            283.20            1
                           9.9500            283.20            80
FRESNO           CA 93727  9.5750            11/03/05
0440774941                 3.6500            01/01/06          00
149320                     3.2750            12/01/45          0.0000
0                          3.6500            01/01/06          02/01/06
685/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.6500                    5                 0
0.0000                     01                00
                           O                 0.0000

10271433                   1.0000            207000.0000       115.0000
                           6.8750            205,372.50        ZZ
                           6.5000            665.79            1
                           9.9500            665.79            76
STOCKTON         CA 95206  9.5750            10/31/05
0440564904                 3.4500            01/01/06          00
2005093001117              3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E78/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10271437                   1.0000            190000.0000       115.0000
                           6.0000            189,325.20        ZZ
                           5.6250            611.12            1
                           9.9500            611.12            79
REDDING          CA 96002  9.5750            11/04/05
0440567311                 2.5000            01/01/06          00
11038229                   2.1250            12/01/35          0.0000
0                          2.5000            01/01/06          02/01/06
E23/G01                    2.1250            01/01/07          01/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271457                   1.2500            265000.0000       115.0000
                           6.7500            264,392.92        ZZ
                           6.3750            883.12            1
                           9.9500            883.12            63
SANTA MARIA      CA 93455  9.5750            11/08/05
0440563443                 0.0000            01/01/06          00
0542464771                 0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
Z68/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10271613                   1.5000            232000.0000       115.0000
                           6.8750            231,489.32        ZZ
                           6.5000            800.68            1
                           9.9500            800.68            80
DESERT HOT SPRI  CA 92240  9.5750            11/08/05
0440554459                 3.4500            01/01/06          00
2050900519                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10271749                   1.0000            260000.0000       115.0000
                           6.2500            259,380.41        ZZ
                           5.8750            836.26            1
                           9.9500            836.26            79
GRAND RAPIDS     MI 49546  9.5750            11/14/05
0440565026                 2.7500            01/01/06          00
00337                      2.3750            12/01/35          0.0000
0                          2.7500            01/01/06          02/01/06
E78/R18                    2.3750            01/01/07          01/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271771                   1.0000            332000.0000       115.0000
                           6.0000            331,208.83        ZZ
                           5.6250            1067.84           1
                           9.9500            1067.84           80
ONTARIO          CA 91764  9.5750            11/02/05
0440564201                 2.5750            01/01/06          00
149498                     2.2000            12/01/35          0.0000
0                          2.5750            01/01/06          02/01/06
685/G01                    2.2000            01/01/07          01/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10271781                   1.5000            276000.0000       115.0000
                           6.7500            275,392.47        ZZ
                           6.3750            952.53            1
                           9.9500            952.53            77
FONTANA          CA 92335  9.5750            11/09/05
0440554707                 3.3250            01/01/06          00
1051002840                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10271857                   1.0000            156000.0000       115.0000
                           6.6250            155,628.24        ZZ
                           6.2500            501.76            1
                           9.9500            501.76            68
RUSKIN           FL 33573  9.5750            11/02/05
0440623015                 3.1000            01/01/06          00
148688                     2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
685/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     03                00
                           O                 0.0000

10272135                   3.0000            251750.0000       115.0000
                           6.2500            251,317.99        ZZ
                           5.8750            1061.39           1
                           9.9500            1061.39           95
NORWICH          CT 06360  9.5750            11/17/05
0426226569                 2.8000            01/01/06          04
0426226569                 2.4250            12/01/35          30.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.2000                     1                 0
0.0000                     05                00
                           O                 0.0000

10272157                   1.5000            324000.0000       115.0000
                           6.3750            323,286.81        ZZ
                           6.0000            1118.19           1
                           9.9500            1118.19           80
PITTSBURG        CA 94565  9.5750            11/09/05
0426252292                 2.9500            01/01/06          00
0426252292                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10272173                   1.0000            344000.0000       115.0000
                           6.2500            343,180.23        ZZ
                           5.8750            1106.44           1
                           9.9500            1106.44           80
PHOENIX          AZ 85016  9.5750            11/11/05
0426261046                 2.8000            01/01/06          00
0426261046                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10272205                   1.5000            300000.0000       115.0000
                           6.3750            299,339.64        ZZ
                           6.0000            1035.36           1
                           9.9500            1035.36           74
CARMICHAEL       CA 95608  9.5750            11/10/05
0426313334                 2.8750            01/01/06          00
0426313334                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     03                00
                           O                 0.0000

10272583                   0.9900            156350.0000       115.0000
                           6.8750            155,976.82        ZZ
                           6.5000            502.17            1
                           9.9500            502.17            75
MARGATE          FL 33063  9.5750            11/14/05
0440682854                 3.4500            01/01/06          00
3253005667                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     1                 0
0.0000                     09                00
                           O                 0.0000

10272831                   1.0000            208000.0000       115.0000
                           6.7500            207,504.32        ZZ
                           6.3750            669.01            1
                           9.9500            669.01            80
CANYON LAKE      CA 92587  9.5750            11/02/05
0440712727                 3.3250            01/01/06          00
148965                     2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
685/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10272839                   1.0000            403200.0000       115.0000
                           6.3750            402,516.48        ZZ
                           6.0000            1019.52           1
                           9.9500            1019.52           80
TRACY            CA 95376  9.5750            11/07/05
0440702256                 2.9500            01/01/06          00
63012101                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10272845                   1.0000            345000.0000       115.0000
                           6.8750            344,177.84        ZZ
                           6.5000            1109.66           1
                           9.9500            1109.66           79
SALIDA           CA 95368  9.5750            11/01/05
0440680502                 3.4000            01/01/06          00
149291                     3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
685/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     5                 0
0.0000                     05                00
                           O                 0.0000

10272847                   1.5000            314400.0000       115.0000
                           6.7500            313,707.94        ZZ
                           6.3750            1085.06           1
                           9.9500            1085.06           80
FORTUNA          CA 95540  9.5750            11/14/05
0440592301                 3.3250            01/01/06          00
2051001253                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10272875                   1.0000            116000.0000       115.0000
                           6.7500            115,723.57        ZZ
                           6.3750            373.10            1
                           9.9500            373.10            77
ANDERSON         CA 96007  9.5750            11/01/05
0440712891                 3.3250            01/01/06          00
149455                     2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
685/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10272899                   1.0000            305000.0000       115.0000
                           6.3750            304,482.96        ZZ
                           6.0000            771.21            1
                           9.9500            771.21            57
LAKESIDE         CA 92040  9.5750            11/04/05
0440567485                 2.9500            01/01/06          00
11038264                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10272927                   1.0000            272000.0000       115.0000
                           6.5000            271,351.81        ZZ
                           6.1250            874.86            1
                           9.9500            874.86            78
REDDING          CA 96003  9.5750            11/10/05
0440567337                 3.0750            01/01/06          00
63012024                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10274023                   2.0000            135200.0000       115.0000
                           6.8750            134,925.60        ZZ
                           6.5000            499.73            1
                           9.9500            499.73            80
KELSO            WA 98626  9.5750            11/15/05
0440762698                 3.4500            01/01/06          00
1051002793                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10274441                   1.5000            360000.0000       115.0000
                           6.8750            359,207.57        ZZ
                           6.5000            1242.43           1
                           9.9500            1242.43           80
POMONA           CA 91766  9.5750            11/10/05
0440697076                 3.4500            01/01/06          00
0051025006                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X51/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10274445                   1.0000            110000.0000       115.0000
                           6.5000            109,737.87        ZZ
                           6.1250            353.80            1
                           9.9500            353.80            48
LAKE WORTH       FL 33467  9.5750            11/08/05
0440612877                 3.0750            01/01/06          00
2050901041                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
X75/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     03                00
                           O                 0.0000

10275259                   1.0000            268400.0000       115.0000
                           6.2500            267,760.39        ZZ
                           5.8750            863.28            1
                           9.9500            863.28            80
PORT ANGELES     WA 98363  9.5750            11/14/05
0426096418                 2.7250            01/01/06          00
0426096418                 2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     05                00
                           O                 0.0000

10275443                   1.0000            616000.0000       115.0000
                           6.5000            614,532.03        ZZ
                           6.1250            1981.30           1
                           9.9500            1981.30           80
SAN JUAN CAPIST  CA 92675  9.5750            11/11/05
0426247912                 3.0750            01/01/06          00
0426247912                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     03                00
                           O                 0.0000

10275475                   1.0000            285000.0000       115.0000
                           5.8750            284,320.83        ZZ
                           5.5000            916.67            1
                           9.9500            916.67            79
SALT LAKE CITY   UT 84108  9.5750            11/11/05
0426269452                 2.3500            01/01/06          00
0426269452                 1.9750            12/01/35          0.0000
0                          2.3500            01/01/06          02/01/06
E22/G01                    1.9750            01/01/07          01/01/07
15                         2.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3500                     2                 0
0.0000                     05                00
                           O                 0.0000

10276229                   1.0000            332000.0000       115.0000
                           6.6250            331,437.19        ZZ
                           6.2500            839.48            1
                           9.9500            839.48            80
VACAVILLE        CA 95687  9.5750            11/08/05
0440572170                 3.2000            01/01/06          00
61021876                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10276297                   1.5000            396000.0000       115.0000
                           6.3750            394,255.55        ZZ
                           6.0000            1366.68           1
                           9.9500            1366.68           80
PASADENA         CA 91101  9.5750            10/24/05
0440566529                 2.8750            12/01/05          00
8926073                    2.5000            11/01/35          0.0000
0                          2.8750            12/01/05          02/01/06
Y62/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     01                00
                           O                 0.0000

10276459                   1.0000            300000.0000       115.0000
                           6.5000            299,285.08        ZZ
                           6.1250            964.92            1
                           9.9500            964.92            60
QUARTZ HILL      CA 93536  9.5750            11/12/05
0440591691                 3.0750            01/01/06          00
1051100381                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
X75/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10276511                   1.0000            280000.0000       115.0000
                           6.5000            279,332.74        ZZ
                           6.1250            900.59            1
                           9.9500            900.59            50
SAN JOSE         CA 95122  9.5750            11/01/05
0440568210                 0.0000            01/01/06          00
M5102504                   0.0000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
893/G01                    2.7000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10276513                   1.0000            260000.0000       115.0000
                           6.3750            259,559.24        ZZ
                           6.0000            657.43            1
                           9.9500            657.43            62
SAN DIEGO        CA 92139  9.5750            11/08/05
0440564698                 2.9500            01/01/06          00
11037760                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10276527                   2.0000            650000.0000       115.0000
                           6.8750            648,680.80        ZZ
                           6.5000            2402.53           1
                           9.9500            2402.53           64
MIAMI            FL 33176  9.5750            11/12/05
0440680155                 3.4500            01/01/06          00
1050900506                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10276537                   1.4900            258000.0000       115.0000
                           6.8750            257,431.18        ZZ
                           6.5000            889.17            1
                           9.9500            889.17            80
ATWATER          CA 95301  9.5750            11/04/05
0440553295                 3.4500            01/01/06          00
3347004082                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     2                 0
0.0000                     05                00
                           O                 0.0000

10276541                   1.0000            200000.0000       115.0000
                           6.8750            199,523.39        ZZ
                           6.5000            643.28            1
                           9.9500            643.28            63
OXNARD           CA 93033  9.5750            11/16/05
0440762672                 3.4500            01/01/06          00
1051003250                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10276553                   1.5000            177750.0000       115.0000
                           6.7500            177,358.74        ZZ
                           6.3750            613.45            1
                           9.9500            613.45            70
WESLEY CHAPEL    FL 33544  9.5750            11/09/05
0440564276                 3.3250            01/01/06          00
51057014                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10276615                   3.4900            167200.0000       115.0000
                           6.8750            166,936.40        ZZ
                           6.5000            749.87            1
                           9.9500            749.87            95
SAINT CLAIR SHO  MI 48081  9.5750            11/09/05
0440554517                 3.4500            01/01/06          14
3253005198                 3.0750            12/01/35          30.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0400                     2                 0
0.0000                     05                00
                           O                 0.0000

10276755                   0.9900            650000.0000       110.0000
                           6.3750            648,448.58        ZZ
                           6.0000            2087.67           1
                           9.9500            2087.67           77
QUEENS VILLAGE   NY 11423  9.5750            11/10/05
0440593234                 2.8750            01/01/06          00
3274035619                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
N67/R18                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8850                     1                 0
0.0000                     05                00
                           O                 0.0000

10277365                   1.0000            165000.0000       115.0000
                           6.1250            164,606.79        ZZ
                           5.7500            530.71            1
                           9.9500            530.71            72
STERLING         CT 06374  9.5750            11/21/05
0426097846                 2.6500            01/01/06          00
0426097846                 2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
E22/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     05                00
                           O                 0.0000

10277383                   1.5000            240000.0000       115.0000
                           6.3750            239,471.71        ZZ
                           6.0000            828.29            1
                           9.9500            828.29            74
PERRIS           CA 92570  9.5750            11/10/05
0426122784                 0.0000            01/01/06          00
0426122784                 0.0000            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277825                   1.0000            228000.0000       115.0000
                           6.2500            227,456.66        ZZ
                           5.8750            733.34            1
                           9.9500            733.34            80
LAKE WORTH       FL 33460  9.5750            11/15/05
0426327078                 2.8000            01/01/06          00
0426327078                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10278323                   1.5000            116000.0000       115.0000
                           6.8750            115,744.66        ZZ
                           6.5000            400.34            1
                           9.9500            400.34            80
ORMOND BEACH     FL 32174  9.5750            11/16/05
0440662070                 3.4500            01/01/06          00
50727592                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
U45/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10278375                   1.0000            225000.0000       115.0000
                           6.3750            224,463.81        ZZ
                           6.0000            723.69            1
                           9.9500            723.69            53
FAIRFIELD        CA 94533  9.5750            11/10/05
0440581155                 2.8750            01/01/06          00
82000863                   2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E23/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10278381                   1.5000            370000.0000       115.0000
                           6.8750            369,185.56        ZZ
                           6.5000            1276.94           4
                           9.9500            1276.94           63
LOS ANGELES      CA 90062  9.5750            11/10/05
0440701944                 0.0000            01/01/06          00
51056180                   0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10278389                   1.5000            290000.0000       115.0000
                           6.8750            289,558.70        ZZ
                           6.5000            803.80            1
                           9.9500            803.80            52
HOLLISTER        CA 95023  9.5750            11/02/05
0440713048                 3.4500            01/01/06          00
63012035                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10278393                   1.0000            500000.0000       115.0000
                           6.3750            498,808.47        ZZ
                           6.0000            1608.20           1
                           9.9500            1608.20           69
UNION CITY       CA 94587  9.5750            11/09/05
0440575520                 2.9500            01/01/06          00
5121765                    2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
U45/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10278443                   1.5000            400000.0000       115.0000
                           6.8750            399,119.52        ZZ
                           6.5000            1380.48           1
                           9.9500            1380.48           73
MARIETTA         GA 30062  9.5750            11/11/05
0440575504                 3.4500            01/01/06          00
500000818                  3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
U45/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10278485                   1.0000            527000.0000       115.0000
                           6.3750            526,106.62        ZZ
                           6.0000            1332.55           1
                           9.9500            1332.55           73
REDWOOD CITY     CA 94063  9.5750            11/01/05
0440701571                 2.9500            01/01/06          00
63012166                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10278719                   1.0000            248300.0000       110.0000
                           6.2500            247,708.29        T
                           5.8750            798.63            1
                           9.9500            798.63            78
BERLIN           MD 21811  9.5750            11/18/05
0440576197                 2.7300            01/01/06          00
1001854010                 2.3550            12/01/35          0.0000
0                          2.7300            01/01/06          02/01/06
944/G01                    2.3550            01/01/07          01/01/07
15                         2.7300            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7300                     1                 0
0.0000                     03                00
                           O                 0.0000

10278741                   1.2500            298880.0000       115.0000
                           6.3750            298,399.76        ZZ
                           6.0000            791.57            1
                           9.9500            791.57            64
LA PUENTE        CA 91744  9.5750            11/10/05
0440697068                 0.0000            01/01/06          00
0542464838                 0.0000            12/01/45          0.0000
0                          2.8750            01/01/06          02/01/06
Z68/G01                    2.5000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10278823                   1.5000            181500.0000       115.0000
                           6.7500            181,100.49        ZZ
                           6.3750            626.39            1
                           10.4500           626.39            75
PORT SAINT LUCI  FL 34983  10.0750           11/15/05
0440568715                 3.2750            01/01/06          00
51028009                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
X51/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10278919                   1.5000            256000.0000       115.0000
                           6.5000            255,436.49        ZZ
                           6.1250            883.51            1
                           9.9500            883.51            79
SARASOTA         FL 34233  9.5750            11/17/05
0426372934                 3.0750            01/01/06          00
0426372934                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10279269                   3.0000            274550.0000       115.0000
                           6.2500            274,078.87        ZZ
                           5.8750            1157.51           1
                           9.9500            1157.51           95
PHOENIX          AZ 85018  9.5750            11/17/05
0426227864                 0.0000            01/01/06          04
0426227864                 0.0000            12/01/35          30.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10279291                   3.0000            400000.0000       115.0000
                           6.3750            399,313.58        ZZ
                           6.0000            1686.42           1
                           9.9500            1686.42           95
ROCHSTER HILLS   MI 48306  9.5750            11/22/05
0426247219                 2.8750            01/01/06          04
0426247219                 2.5000            12/01/35          30.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10279303                   3.0000            375250.0000       115.0000
                           6.1250            374,606.06        ZZ
                           5.7500            1582.07           1
                           9.9500            1582.07           95
MIDDLEBURG       FL 32068  9.5750            11/22/05
0426250486                 2.6500            01/01/06          04
0426250486                 2.2750            12/01/35          30.0000
0                          2.6500            01/01/06          02/01/06
E22/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3500                     1                 0
0.0000                     05                00
                           O                 0.0000

10279313                   3.0000            135090.0000       115.0000
                           6.1250            134,858.19        ZZ
                           5.7500            569.54            1
                           9.9500            569.54            95
DALLAS           TX 75243  9.5750            11/22/05
0426271334                 2.6500            01/01/06          04
0426271334                 2.2750            12/01/35          30.0000
0                          2.6500            01/01/06          02/01/06
E22/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3500                     1                 0
0.0000                     07                00
                           O                 0.0000

10279339                   2.0000            128000.0000       115.0000
                           6.8750            127,740.22        ZZ
                           6.5000            473.11            1
                           9.9500            473.11            80
PORTSMOUTH       VA 23702  9.5750            11/22/05
0426292173                 3.4500            01/01/06          00
0426292173                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10279415                   2.5000            131250.0000       115.0000
                           6.8750            131,004.84        ZZ
                           6.5000            518.60            1
                           9.9500            518.60            75
VIRGINIA BEACH   VA 23464  9.5750            11/22/05
0426303160                 3.4500            01/01/06          00
0426303160                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10280041                   1.0000            221250.0000       115.0000
                           6.8750            220,722.74        ZZ
                           6.5000            711.63            1
                           9.9500            711.63            75
CHANDLER         AZ 85225  9.5750            11/09/05
0440575538                 3.4500            01/01/06          00
2005092600707              3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E78/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10280049                   1.9900            336000.0000       115.0000
                           6.8750            335,316.96        ZZ
                           6.5000            1240.24           1
                           9.9500            1240.24           80
WEBSTER          MA 01570  9.5750            11/10/05
0440565836                 3.4500            01/01/06          00
3274035665                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4600                     5                 0
0.0000                     05                00
                           O                 0.0000

10280095                   1.0000            175000.0000       115.0000
                           6.3750            174,582.96        ZZ
                           6.0000            562.87            1
                           9.9500            562.87            62
DAMMERON VALLEY  UT 84783  9.5750            11/16/05
0440705770                 2.9500            01/01/06          00
42012570                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10280117                   1.0000            215000.0000       115.0000
                           6.6250            214,487.65        ZZ
                           6.2500            691.52            1
                           9.9500            691.52            54
CHATSWORTH       CA 91311  9.5750            11/16/05
0440581460                 3.2000            01/01/06          00
2051001883                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
X75/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     01                00
                           O                 0.0000

10280143                   1.0000            520000.0000       115.0000
                           6.8750            518,760.80        ZZ
                           6.5000            1672.53           2
                           9.9500            1672.53           80
OAKLAND          CA 94601  9.5750            11/15/05
0440592889                 3.4500            01/01/06          00
61022139                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10280149                   1.0000            723750.0000       115.0000
                           6.6250            722,025.25        ZZ
                           6.2500            2327.87           1
                           9.9500            2327.87           75
TEMECULA         CA 92592  9.5750            11/15/05
0440592665                 3.2000            01/01/06          00
11038483                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     03                00
                           O                 0.0000

10280161                   1.0000            464000.0000       115.0000
                           6.3750            463,213.42        ZZ
                           6.0000            1173.25           1
                           9.9500            1173.25           75
SAN DIEGO        CA 92128  9.5750            11/14/05
0440705887                 2.9500            01/01/06          00
11037951                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10280165                   1.0000            320000.0000       115.0000
                           6.3750            319,237.42        ZZ
                           6.0000            1029.25           1
                           9.9500            1029.25           80
ONTARIO          CA 91761  9.5750            11/02/05
0440581254                 2.8750            01/01/06          00
149395                     2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
685/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10280167                   1.5000            172500.0000       115.0000
                           6.7500            172,120.30        ZZ
                           6.3750            595.33            1
                           9.9500            595.33            75
MEDFORD          OR 97504  9.5750            11/15/05
0440580926                 0.0000            01/01/06          00
3129282499                 0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
P27/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280173                   1.0000            294000.0000       115.0000
                           6.3750            293,299.38        ZZ
                           6.0000            945.62            1
                           9.9500            945.62            65
SAN DIEGO        CA 92114  9.5750            11/11/05
0440735066                 2.9500            01/01/06          00
11038198                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     4                 0
0.0000                     05                00
                           O                 0.0000

10280199                   1.0000            560000.0000       115.0000
                           6.5000            558,665.49        ZZ
                           6.1250            1801.18           1
                           9.9500            1801.18           80
SANTA ANA        CA 92704  9.5750            11/01/05
0440581833                 3.0500            01/01/06          00
148543                     2.6750            12/01/35          0.0000
0                          3.0500            01/01/06          02/01/06
685/G01                    2.6750            01/01/07          01/01/07
15                         3.0500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0500                     5                 0
0.0000                     05                00
                           O                 0.0000

10280221                   1.0000            365000.0000       115.0000
                           6.7500            364,381.25        ZZ
                           6.3750            922.92            1
                           9.9500            922.92            71
CARSON           CA 90746  9.5750            11/10/05
0440588432                 3.3250            01/01/06          00
91007936                   2.9500            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     05                00
                           O                 0.0000

10280237                   1.0000            218000.0000       115.0000
                           6.5000            217,630.44        ZZ
                           6.1250            551.23            1
                           9.9500            551.23            67
SACRAMENTO       CA 95823  9.5750            11/10/05
0440663532                 3.0750            01/01/06          00
61022213                   2.7000            12/01/45          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10280239                   1.0000            383000.0000       115.0000
                           6.6250            382,350.73        ZZ
                           6.2500            968.44            1
                           9.9500            968.44            68
SAN DIEGO        CA 92117  9.5750            11/03/05
0440581882                 3.2000            01/01/06          00
11037799                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280241                   1.0000            96600.0000        115.0000
                           6.8750            96,369.80         ZZ
                           6.5000            310.70            1
                           9.9500            310.70            78
DICKINSON        TX 77539  9.5750            11/11/05
0440708675                 3.4500            01/01/06          00
75002919                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10280253                   1.0000            363750.0000       115.0000
                           6.8750            362,883.16        ZZ
                           6.5000            1169.96           1
                           9.9500            1169.96           75
ANAHEIM          CA 92805  9.5750            11/10/05
0440585370                 3.4500            01/01/06          00
91007884                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    2                 0
0.0000                     01                00
                           O                 0.0000

10280299                   1.0000            596000.0000       115.0000
                           6.8750            594,989.65        ZZ
                           6.5000            1507.02           1
                           9.9500            1507.02           80
TRACY            CA 95377  9.5750            11/09/05
0440709087                 3.4500            01/01/06          00
61022210                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10280333                   1.0000            159600.0000       115.0000
                           6.8750            159,219.66        ZZ
                           6.5000            513.34            1
                           9.9500            513.34            25
SUN VALLEY       ID 83353  9.5750            11/18/05
0440664621                 3.4000            01/01/06          00
0051028004                 3.0250            12/01/35          0.0000
0                          3.4000            01/01/06          02/01/06
X51/G01                    3.0250            01/01/07          01/01/07
15                         3.4000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4000                     2                 0
0.0000                     09                00
                           O                 0.0000

10280401                   1.0000            250000.0000       115.0000
                           6.3750            249,404.23        ZZ
                           6.0000            804.10            1
                           9.9500            804.10            59
SANTA MARIA      CA 93458  9.5750            11/04/05
0440674299                 2.9500            01/01/06          00
149782                     2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
685/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10280449                   1.0000            350000.0000       115.0000
                           6.6250            349,165.93        ZZ
                           6.2500            1125.74           1
                           9.9500            1125.74           64
FULLERTON        CA 92833  9.5750            11/18/05
0440580132                 3.2000            01/01/06          00
1053120010                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
A65/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280461                   1.0000            315000.0000       115.0000
                           6.3750            314,249.34        ZZ
                           6.0000            1013.16           1
                           9.9500            1013.16           70
LOS BANOS        CA 93635  9.5750            11/16/05
0440709327                 2.9500            01/01/06          00
61022305                   2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10280495                   2.4900            233000.0000       115.0000
                           6.8750            232,564.06        ZZ
                           6.5000            919.42            1
                           9.9500            919.42            87
HALLANDALE BEAC  FL 33009  9.5750            11/14/05
0440564631                 3.4500            01/01/06          11
3253006082                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     06                00
                           O                 0.0000

10280501                   1.9900            499500.0000       115.0000
                           6.2500            498,484.59        ZZ
                           5.8750            1843.75           1
                           9.9500            1843.75           90
NORTH HILLS ARE  CA 91343  9.5750            11/09/05
0440564565                 2.7250            01/01/06          11
3318500676                 2.3500            12/01/35          25.0000
0                          2.7250            01/01/06          02/01/06
N67/R18                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10280557                   2.9900            266950.0000       115.0000
                           6.3750            266,491.12        T
                           6.0000            1124.03           1
                           9.9500            1124.03           95
PALM COAST       FL 32164  9.5750            11/10/05
0440564649                 2.9500            01/01/06          01
32740344028                2.5750            12/01/35          30.0000
0                          2.9500            01/01/06          02/01/06
N67/R18                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0400                     1                 0
0.0000                     03                00
                           O                 0.0000

10280603                   1.4900            165600.0000       115.0000
                           6.8750            165,234.90        ZZ
                           6.5000            570.72            1
                           9.9500            570.72            80
SUNRISE          FL 33351  9.5750            11/09/05
0440565497                 3.4500            01/01/06          00
3253005350                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10280625                   2.4900            234000.0000       115.0000
                           6.7500            233,562.18        ZZ
                           6.3750            923.37            1
                           9.9500            923.37            90
THORNTON         CO 80241  9.5750            11/15/05
0440565513                 3.3250            01/01/06          11
3339003338                 2.9500            12/01/35          25.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280627                   2.9900            251750.0000       115.0000
                           6.6250            251,317.25        ZZ
                           6.2500            1060.03           1
                           9.9500            1060.03           95
HOLLYWOOD        FL 33024  9.5750            11/14/05
0440564599                 3.2000            01/01/06          11
3253006188                 2.8250            12/01/35          30.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10280641                   0.9900            451000.0000       115.0000
                           6.3750            450,717.81        ZZ
                           6.0000            1448.52           1
                           9.9500            1448.52           80
BERGENFIELD      NJ 07621  9.5750            10/26/05
0440566156                 2.9500            12/01/05          00
3274034622                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
N67/R18                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     2                 0
0.0000                     05                00
                           O                 0.0000

10280865                   3.0000            220500.0000       115.0000
                           6.8750            220,121.61        ZZ
                           6.5000            929.64            1
                           9.9500            929.64            90
HAM LAKE         MN 55304  9.5750            11/18/05
0426101374                 3.4500            01/01/06          04
0426101374                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10280887                   2.0000            384154.0000       115.0000
                           6.3750            383,374.35        ZZ
                           6.0000            1419.91           1
                           9.9500            1419.91           88
POMPANO BEACH    FL 33071  9.5750            11/18/05
0426126553                 2.9500            01/01/06          04
0426126553                 2.5750            12/01/35          25.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10280927                   3.0000            365750.0000       115.0000
                           6.2500            365,122.36        ZZ
                           5.8750            1542.02           1
                           9.9500            1542.02           95
CITRUS HEIGHTS   CA 95621  9.5750            11/17/05
0426152880                 2.7250            01/01/06          04
0426152880                 2.3500            12/01/35          30.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.2750                     1                 0
0.0000                     05                00
                           O                 0.0000

10281081                   1.5000            180000.0000       115.0000
                           6.3750            179,603.78        ZZ
                           6.0000            621.22            1
                           9.9500            621.22            75
SCOTTSDALE       AZ 85258  9.5750            11/16/05
0426300836                 0.0000            01/01/06          00
0426300836                 0.0000            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10281095                   1.5000            320000.0000       115.0000
                           6.5000            319,295.62        ZZ
                           6.1250            1104.38           1
                           9.9500            1104.38           79
MIDDLETOWN       DE 19709  9.5750            11/18/05
0426305371                 3.0750            01/01/06          00
0426305371                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10281667                   1.5000            268000.0000       115.0000
                           6.8750            267,410.08        ZZ
                           6.5000            924.92            1
                           9.9500            924.92            78
DANBURY          CT 06810  9.5750            11/23/05
0440663359                 3.4500            01/01/06          00
1051003086                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10281675                   1.5000            480000.0000       115.0000
                           6.8750            478,943.42        ZZ
                           6.5000            1656.58           1
                           9.9500            1656.58           75
CYPRESS          CA 90630  9.5750            11/21/05
0440581171                 3.4500            01/01/06          00
1051101483                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10281693                   1.5000            183500.0000       115.0000
                           6.8750            183,096.08        ZZ
                           6.5000            633.30            1
                           9.9500            633.30            51
CAPE CORAL       FL 33904  9.5750            11/23/05
0440591303                 3.4500            01/01/06          00
1051004023                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10281705                   1.5000            234500.0000       115.0000
                           6.8750            233,983.82        ZZ
                           6.5000            809.31            1
                           9.9500            809.31            79
PALMETTO         FL 34221  9.5750            11/23/05
0440663086                 3.4500            01/01/06          00
1051003792                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     03                00
                           O                 0.0000

10281715                   1.0000            272000.0000       115.0000
                           6.8750            271,351.81        ZZ
                           6.5000            874.86            1
                           9.9500            874.86            39
TREASURE ISLAND  FL 33706  9.5750            11/23/05
0440663151                 3.4500            01/01/06          00
1051101030                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10281757                   1.0000            563000.0000       115.0000
                           6.3750            561,658.34        ZZ
                           6.0000            1810.83           1
                           9.9500            1810.83           60
MISSION VIEJO    CA 92691  9.5750            11/08/05
0440605236                 2.9000            01/01/06          00
11914983                   2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
685/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     09                00
                           O                 0.0000

10281833                   0.9900            292000.0000       115.0000
                           6.6250            291,303.05        ZZ
                           6.2500            937.85            1
                           9.9500            937.85            80
LATHROP          CA 95330  9.5750            11/01/05
0440566958                 3.2000            01/01/06          00
3347004028                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10281909                   1.0000            600000.0000       115.0000
                           6.8750            598,982.86        ZZ
                           6.5000            1517.14           1
                           9.9500            1517.14           80
SAN JOSE         CA 95127  9.5750            11/16/05
0440702025                 3.4500            01/01/06          00
61022313                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10281943                   1.5000            495000.0000       115.0000
                           6.7500            493,910.40        ZZ
                           6.3750            1708.35           1
                           10.4500           1708.35           73
IRVINE           CA 92620  10.0750           11/09/05
0440625275                 3.3000            01/01/06          00
2005101301474              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     03                00
                           O                 0.0000

10282001                   1.0000            186400.0000       115.0000
                           6.6250            185,955.33        ZZ
                           6.2500            599.54            1
                           9.9500            599.54            80
PEORIA           AZ 85345  9.5750            11/21/05
0440570489                 3.1500            01/01/06          00
2005111300009              2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E78/R18                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10282007                   1.5000            700000.0000       115.0000
                           6.7500            698,459.16        ZZ
                           6.3750            2415.84           1
                           10.4500           2415.84           70
BRENTWOD         TN 37027  10.0750           11/18/05
0440572139                 3.3000            01/01/06          00
2005102000505              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282017                   1.0000            340520.0000       115.0000
                           6.7500            339,708.52        ZZ
                           6.3750            1095.25           1
                           9.9500            1095.25           80
ARLINGTON        WA 98223  9.5750            11/18/05
0440569713                 3.3000            01/01/06          00
2005111600537              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     03                00
                           O                 0.0000

10282143                   1.5000            100000.0000       110.0000
                           6.6250            99,779.88         ZZ
                           6.2500            345.12            1
                           9.9500            345.12            56
LILBURN          GA 30047  9.5750            11/21/05
0440593093                 0.0000            01/01/06          00
37184                      0.0000            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
A52/G01                    2.7250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10282329                   3.0000            171000.0000       115.0000
                           6.8750            170,706.56        ZZ
                           6.5000            720.94            1
                           9.9500            720.94            90
LAKE WORTH       FL 33462  9.5750            11/22/05
0425812047                 3.4500            01/01/06          04
0425812047                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10282513                   1.5000            260000.0000       115.0000
                           6.5000            259,427.69        ZZ
                           6.1250            897.31            1
                           9.9500            897.31            80
TUCSON           AZ 85742  9.5750            11/03/05
0426194478                 3.0750            01/01/06          00
0426194478                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     03                00
                           O                 0.0000

10282551                   1.0000            151500.0000       115.0000
                           6.2500            151,138.97        ZZ
                           5.8750            487.28            1
                           9.9500            487.28            57
PLAIN CITY       OH 43064  9.5750            11/22/05
0426227377                 2.8000            01/01/06          00
0426227377                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282553                   1.0000            300000.0000       115.0000
                           6.3750            299,285.08        ZZ
                           6.0000            964.92            2
                           9.9500            964.92            64
OAKLAND          CA 94603  9.5750            11/18/05
0426227880                 2.9500            01/01/06          00
0426227880                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10282687                   1.5000            292000.0000       115.0000
                           6.3750            291,357.25        ZZ
                           6.0000            1007.75           1
                           9.9500            1007.75           65
SANTEE           CA 92071  9.5750            11/14/05
0426335931                 2.9500            01/01/06          00
0426335931                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10282727                   1.5000            205600.0000       115.0000
                           6.3750            205,147.43        ZZ
                           6.0000            709.57            1
                           9.9500            709.57            80
CASA GRANDE      AZ 85222  9.5750            11/16/05
0426364097                 2.9500            01/01/06          00
0426364097                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10283177                   1.0000            144000.0000       115.0000
                           6.7500            143,656.84        ZZ
                           6.3750            463.16            1
                           9.9500            463.16            80
ELMIRA           OR 97437  9.5750            11/08/05
0440612497                 3.2500            01/01/06          00
149394                     2.8750            12/01/35          0.0000
0                          3.2500            01/01/06          02/01/06
685/G01                    2.8750            01/01/07          01/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2500                    5                 0
0.0000                     05                00
                           O                 0.0000

10283281                   1.0000            184000.0000       115.0000
                           7.1250            183,561.51        ZZ
                           6.7500            591.82            1
                           9.9500            591.82            80
GROVELAND        FL 34736  9.5750            11/02/05
0440680676                 3.6500            01/01/06          00
149390                     3.2750            12/01/35          0.0000
0                          3.6500            01/01/06          02/01/06
685/G01                    3.2750            01/01/07          01/01/07
15                         3.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10283305                   1.0000            228000.0000       110.0000
                           6.1250            227,456.66        T
                           5.7500            733.34            1
                           9.9500            733.34            80
SALEM            OR 97302  9.5750            11/17/05
0440662096                 0.0000            01/01/06          00
1001856593                 0.0000            12/01/35          0.0000
0                          2.6050            01/01/06          02/01/06
944/G01                    2.2300            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10283345                   1.0000            158000.0000       115.0000
                           6.6250            157,623.48        ZZ
                           6.2500            508.19            1
                           9.9500            508.19            76
OPA LOCKA        FL 33056  9.5750            11/09/05
0440600039                 3.2000            01/01/06          00
149245                     2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
685/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10283391                   2.0000            400000.0000       115.0000
                           6.8750            399,188.19        ZZ
                           6.5000            1478.48           1
                           9.9500            1478.48           74
SAN DIEGO        CA 92126  9.5750            11/14/05
0440576833                 3.4500            01/01/06          00
1051003703                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10283397                   1.5000            163350.0000       115.0000
                           6.7500            162,990.44        ZZ
                           6.3750            563.75            1
                           9.9500            563.75            80
NEW PORT RICHEY  FL 34655  9.5750            11/16/05
0440677532                 0.0000            01/01/06          00
3039545                    0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X89/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10283415                   1.0000            192000.0000       115.0000
                           6.7500            191,542.45        ZZ
                           6.3750            617.55            1
                           9.9500            617.55            70
WOODBURY         CT 06798  9.5750            11/25/05
0440580942                 3.3250            01/01/06          00
1051100029                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    2                 0
0.0000                     05                00
                           O                 0.0000

10283417                   1.2500            431250.0000       115.0000
                           6.8750            430,557.07        ZZ
                           6.5000            1142.15           1
                           9.9500            1142.15           75
LOS ANGELES      CA 90018  9.5750            11/17/05
0440663607                 0.0000            01/01/06          00
0542464821                 0.0000            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
Z68/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10283445                   1.2500            572000.0000       115.0000
                           6.8750            571,080.92        ZZ
                           6.5000            1514.91           1
                           9.9500            1514.91           80
DANA POINT       CA 92629  9.5750            11/18/05
0440612786                 0.0000            01/01/06          00
0542464795                 0.0000            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
Z68/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10283451                   1.0000            297000.0000       115.0000
                           6.6250            296,496.52        ZZ
                           6.2500            750.98            1
                           9.9500            750.98            80
OAKDALE          CA 95361  9.5750            11/09/05
0440670792                 3.2000            01/01/06          00
61022246                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     03                00
                           O                 0.0000

10283477                   1.0000            396000.0000       115.0000
                           6.7500            395,056.31        ZZ
                           6.3750            1273.69           1
                           9.9500            1273.69           80
VALLEJO          CA 94589  9.5750            11/14/05
0440702421                 3.3250            01/01/06          00
61021852                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10283499                   1.0000            352000.0000       115.0000
                           6.3750            351,403.28        ZZ
                           6.0000            890.05            1
                           9.9500            890.05            68
DOWNEY           CA 90242  9.5750            11/09/05
0440665537                 2.9500            01/01/06          00
63012242                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10283537                   1.9900            163000.0000       115.0000
                           6.5000            161,491.97        T
                           6.1250            601.66            1
                           9.9500            601.66            89
LAS VEGAS        NV 89117  9.5750            11/09/05
0440573749                 3.0750            01/01/06          11
3318006169                 2.7000            12/01/35          25.0000
0                          3.0750            01/01/06          02/01/06
N67/R18                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.0850                    2                 0
0.0000                     01                00
                           O                 0.0000

10283547                   2.7500            144000.0000       115.0000
                           2.7500            143,742.13        ZZ
                           2.3750            587.87            1
                           9.9500            587.87            75
MIAMI GARDENS    FL 33056  9.5750            11/16/05
0440571578                 3.9500            01/01/06          00
3253005579                 3.5750            12/01/35          0.0000
0                          3.9500            03/01/06          03/01/06
N67/R18                    3.5750            01/01/07          01/01/07
15                         3.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10283597                   1.7500            426230.0000       115.0000
                           1.7500            424,576.15        ZZ
                           1.3750            1522.68           1
                           9.9500            1522.68           77
SIMI VALLEY      CA 93065  9.5750            11/10/05
0440572550                 4.3250            01/01/06          00
3253005415                 3.9500            12/01/35          0.0000
0                          4.3250            03/01/06          03/01/06
N67/R18                    3.9500            01/01/07          01/01/07
15                         4.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5750                     5                 0
0.0000                     03                00
                           O                 0.0000

10283615                   1.4900            448000.0000       115.0000
                           6.6250            447,012.28        ZZ
                           6.2500            1543.99           1
                           9.9500            1543.99           80
BAY POINT        CA 94565  9.5750            11/10/05
0440572378                 3.2000            01/01/06          00
3347004242                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7100                     5                 0
0.0000                     05                00
                           O                 0.0000

10284787                   2.5000            216000.0000       115.0000
                           6.6250            215,596.54        ZZ
                           6.2500            853.46            1
                           9.9500            853.46            90
FEDERAL WAY      WA 98023  9.5750            11/21/05
0426181715                 3.2000            01/01/06          04
0426181715                 2.8250            12/01/35          25.0000
0                          3.2000            01/01/06          02/01/06
E22/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10284797                   1.5000            315000.0000       115.0000
                           6.3750            314,306.62        ZZ
                           6.0000            1087.13           1
                           9.9500            1087.13           70
EAGLE            ID 83616  9.5750            11/23/05
0426192746                 2.9500            01/01/06          00
0426192746                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10284855                   1.5000            240000.0000       115.0000
                           6.2500            239,471.71        ZZ
                           5.8750            828.29            1
                           9.9500            828.29            68
CITRUS HEIGHTS   CA 95610  9.5750            11/18/05
0426245320                 2.8000            01/01/06          00
0426245320                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           N                 0.0000

10284945                   1.5000            140000.0000       115.0000
                           6.3750            139,691.83        ZZ
                           6.0000            483.17            1
                           9.9500            483.17            70
PHOENIX          AZ 85051  9.5750            11/21/05
0426312948                 2.9500            01/01/06          00
0426312948                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10285069                   1.5000            325000.0000       115.0000
                           6.3750            324,284.61        ZZ
                           6.0000            1121.64           1
                           9.9500            1121.64           79
RIVERSIDE        CA 92503  9.5750            11/16/05
0426360350                 2.9500            01/01/06          00
0426360350                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10285289                   1.0000            110000.0000       115.0000
                           6.2500            109,737.87        ZZ
                           5.8750            353.80            1
                           9.9500            353.80            55
VERO BEACH       FL 32967  9.5750            11/23/05
0426140158                 2.2750            01/01/06          00
0426140158                 1.9000            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10285293                   1.0000            200000.0000       115.0000
                           6.2500            199,523.39        ZZ
                           5.8750            643.28            1
                           9.9500            643.28            64
KELSEYVILLE      CA 95451  9.5750            11/17/05
0426142758                 2.8000            01/01/06          00
0426142758                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285317                   1.5000            228000.0000       115.0000
                           6.5000            227,498.13        ZZ
                           6.1250            786.87            1
                           9.9500            786.87            80
TRAVERSE CITY    MI 49684  9.5750            11/23/05
0426412342                 3.0750            01/01/06          00
0426412342                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285323                   1.5000            197000.0000       115.0000
                           6.8750            196,566.36        ZZ
                           6.5000            679.89            1
                           9.9500            679.89            64
PHOENIX          AZ 85041  9.5750            11/14/05
0426414769                 3.4500            01/01/06          00
0426414769                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     03                00
                           N                 0.0000

10285339                   2.0000            203200.0000       115.0000
                           6.8750            202,787.60        ZZ
                           6.5000            751.07            1
                           9.9500            751.07            80
BOCA RATON       FL 33433  9.5750            11/29/05
0426422028                 3.4500            01/01/06          00
0426422028                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     09                00
                           N                 0.0000

10285901                   1.0000            130000.0000       115.0000
                           6.3750            129,690.20        ZZ
                           6.0000            418.13            1
                           9.9500            418.13            61
PLANTATION       FL 33322  9.5750            11/04/05
0440674323                 2.9000            01/01/06          00
149418                     2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
685/G01                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     5                 0
0.0000                     03                00
                           O                 0.0000

10285905                   1.0000            192000.0000       115.0000
                           7.1250            191,542.45        ZZ
                           6.7500            617.55            1
                           9.9500            617.55            80
FORT LAUDERDALE  FL 33309  9.5750            11/09/05
0440575983                 3.7000            01/01/06          00
11958646                   3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.7000                    5                 0
0.0000                     03                00
                           O                 0.0000

10286011                   1.0000            560000.0000       115.0000
                           6.2500            558,665.49        ZZ
                           5.8750            1801.18           1
                           9.9500            1801.18           80
SAN LEANDRO      CA 94577  9.5750            11/18/05
0440683456                 0.0000            01/01/06          00
2054395                    0.0000            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
975/G01                    2.4250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10286015                   3.0000            327750.0000       115.0000
                           6.7500            327,612.11        ZZ
                           6.3750            1381.81           1
                           9.9500            1381.81           75
MODESTO          CA 95350  9.5750            10/28/05
0440580546                 3.3250            12/01/05          00
9050803790                 2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
X75/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3250                     5                 0
0.0000                     05                00
                           N                 0.0000

10286025                   1.0000            636000.0000       115.0000
                           6.8750            634,484.37        ZZ
                           6.5000            2045.63           1
                           9.9500            2045.63           80
RIVERSIDE        CA 92503  9.5750            11/14/05
0440667749                 3.4500            01/01/06          00
9051100428                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10286053                   1.5000            296000.0000       115.0000
                           6.8750            295,348.44        ZZ
                           6.5000            1021.56           1
                           9.9500            1021.56           80
SAN BERNARDINO   CA 92410  9.5750            11/17/05
0440581361                 3.4500            01/01/06          00
1051003774                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10286061                   2.5000            99200.0000        115.0000
                           6.8750            99,014.71         ZZ
                           6.5000            391.96            1
                           9.9500            391.96            80
LAUDERHILL       FL 33319  9.5750            11/21/05
0440666972                 3.4500            01/01/06          00
2050900902                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     01                00
                           N                 0.0000

10286093                   1.0000            404000.0000       115.0000
                           6.3750            403,037.25        ZZ
                           6.0000            1299.42           1
                           9.9500            1299.42           80
MENIFEE AREA     CA 92584  9.5750            11/17/05
0440668838                 2.8750            01/01/06          00
149679                     2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
685/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8750                    5                 0
0.0000                     05                00
                           O                 0.0000

10286107                   2.0000            180396.0000       110.0000
                           6.3750            180,029.88        ZZ
                           6.0000            666.78            1
                           9.9500            666.78            90
DULUTH           GA 30096  9.5750            11/30/05
0440668762                 0.0000            01/01/06          10
37354                      0.0000            12/01/35          25.0000
0                          2.8750            01/01/06          02/01/06
A52/G01                    2.5000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10286123                   1.5000            238400.0000       115.0000
                           6.8750            237,875.23        ZZ
                           6.5000            822.77            1
                           9.9500            822.77            80
POMONA           CA 91767  9.5750            11/15/05
0440667012                 3.4500            01/01/06          00
9051100385                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10286265                   1.0000            210000.0000       115.0000
                           6.7500            209,499.56        ZZ
                           6.3750            675.44            1
                           9.9500            675.44            65
PARAMOUNT        CA 90723  9.5750            11/17/05
0440581445                 3.3250            01/01/06          00
1051003568                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     01                00
                           O                 0.0000

10286285                   1.5000            450000.0000       115.0000
                           6.8750            449,009.46        ZZ
                           6.5000            1553.04           1
                           9.9500            1553.04           75
GARDEN GROVE     CA 92840  9.5750            11/14/05
0440706398                 3.4500            01/01/06          00
1052970020                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
A65/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10286309                   1.5000            328600.0000       115.0000
                           6.6250            327,876.68        ZZ
                           6.2500            1134.07           1
                           9.9500            1134.07           60
POWAY            CA 92064  9.5750            11/09/05
0440670982                 0.0000            01/01/06          00
M5101003                   0.0000            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
893/G01                    2.8250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10286319                   1.2500            250000.0000       115.0000
                           6.7500            249,598.31        ZZ
                           6.3750            662.11            1
                           9.9500            662.11            49
SACRAMENTO       CA 95835  9.5750            11/22/05
0440706372                 0.0000            01/01/06          00
0542465266                 0.0000            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
Z68/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10286351                   1.5000            640000.0000       115.0000
                           6.8750            638,591.23        ZZ
                           6.5000            2208.77           1
                           9.9500            2208.77           80
CAVE CREEK       AZ 85331  9.5750            11/17/05
0440669323                 3.4500            01/01/06          00
80022926                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
B23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10286385                   1.0000            350000.0000       115.0000
                           6.2500            349,406.67        ZZ
                           5.8750            885.00            1
                           9.9500            885.00            59
SAN DIEGO        CA 92154  9.5750            11/09/05
0440666873                 0.0000            01/01/06          00
0542464586                 0.0000            12/01/45          0.0000
0                          2.8000            01/01/06          02/01/06
Z68/G01                    2.4250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10286797                   3.5000            202500.0000       115.0000
                           6.8750            202,181.31        ZZ
                           6.5000            909.32            1
                           9.9500            909.32            90
PHOENIX          AZ 85006  9.5750            11/23/05
0426299418                 3.4500            01/01/06          04
0426299418                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0500                     1                 0
0.0000                     05                00
                           N                 0.0000

10286881                   1.5000            204000.0000       115.0000
                           6.2500            203,550.95        ZZ
                           5.8750            704.05            1
                           9.9500            704.05            80
GIG HARBOR       WA 98332  9.5750            11/18/05
0426351078                 2.7250            01/01/06          00
0426351078                 2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
E22/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10286913                   3.5000            73800.0000        115.0000
                           6.8750            73,683.86         ZZ
                           6.5000            331.39            1
                           9.9500            331.39            90
WINTER HAVEN     FL 33881  9.5750            11/30/05
0426367389                 3.4500            01/01/06          01
0426367389                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0500                     1                 0
0.0000                     05                00
                           N                 0.0000

10286919                   1.5000            241600.0000       115.0000
                           6.8750            241,068.19        ZZ
                           6.5000            833.81            2
                           9.9500            833.81            80
CICERO           IL 60804  9.5750            11/25/05
0426368080                 3.4500            01/01/06          00
0426368080                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10287165                   1.5000            207000.0000       115.0000
                           6.8750            206,544.35        ZZ
                           6.5000            714.40            1
                           9.9500            714.40            74
MARICOPA         AZ 85239  9.5750            11/23/05
0426254314                 0.0000            01/01/06          00
0426254314                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10287259                   1.0000            189200.0000       115.0000
                           6.0000            188,749.13        ZZ
                           5.6250            608.54            1
                           9.9500            608.54            80
GIG HARBOR       WA 98329  9.5750            11/28/05
0426508883                 2.5000            01/01/06          00
0426508883                 2.1250            12/01/35          0.0000
0                          2.5000            01/01/06          02/01/06
E22/G01                    2.1250            01/01/07          01/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287479                   2.0000            619000.0000       115.0000
                           6.3750            617,743.73        ZZ
                           6.0000            2287.94           1
                           9.9500            2287.94           80
DOWNEY           CA 90241  9.5750            11/17/05
0426071338                 2.9500            01/01/06          00
0426071338                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10287829                   1.4900            576000.0000       110.0000
                           6.8750            574,730.07        ZZ
                           6.5000            1985.13           1
                           9.9500            1985.13           80
MILLER PLACE     NY 11764  9.5750            11/21/05
0440580777                 3.4500            01/01/06          00
3274035933                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     2                 0
0.0000                     05                00
                           O                 0.0000

10287929                   0.9900            150000.0000       115.0000
                           7.3750            149,641.98        ZZ
                           7.0000            481.77            1
                           9.9500            481.77            50
MILFORD          CT 06460  9.5750            11/16/05
0440580827                 3.0250            01/01/06          00
3274034366                 2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
N67/R18                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0350                     5                 0
0.0000                     05                00
                           O                 0.0000

10287961                   2.4900            360000.0000       115.0000
                           6.8750            359,326.44        ZZ
                           6.5000            1420.56           1
                           9.9500            1420.56           90
WESTON           FL 33331  9.5750            11/18/05
0440580868                 3.4500            01/01/06          12
3254021484                 3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9600                     1                 0
0.0000                     03                00
                           O                 0.0000

10288087                   3.0000            434600.0000       115.0000
                           6.1250            433,854.21        ZZ
                           5.7500            1832.29           1
                           9.9500            1832.29           95
UPLAND           CA 91786  9.5750            11/15/05
0440667566                 2.6500            01/01/06          04
51056472                   2.2750            12/01/35          30.0000
0                          2.6500            01/01/06          02/01/06
E23/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3500                     1                 0
0.0000                     05                00
                           O                 0.0000

10288123                   1.0000            320000.0000       115.0000
                           7.1250            319,237.42        ZZ
                           6.7500            1029.25           1
                           9.9500            1029.25           80
POMONA           CA 91766  9.5750            11/18/05
0440669166                 3.6750            01/01/06          00
149765                     3.3000            12/01/35          0.0000
0                          3.6750            01/01/06          02/01/06
685/G01                    3.3000            01/01/07          01/01/07
15                         3.6750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288153                   1.0000            240000.0000       115.0000
                           6.8750            239,593.15        ZZ
                           6.5000            606.85            1
                           9.9500            606.85            80
SACRAMENTO       CA 95832  9.5750            11/22/05
0440667574                 3.4500            01/01/06          00
61022431                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288155                   1.0000            456000.0000       115.0000
                           6.6250            454,913.32        ZZ
                           6.2500            1466.68           1
                           9.9500            1466.68           80
SANTA ANA        CA 92706  9.5750            11/23/05
0440669133                 3.2000            01/01/06          00
51196766                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
U45/G01                    2.8250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10288159                   1.5000            270000.0000       115.0000
                           6.7500            269,405.68        ZZ
                           6.3750            931.82            1
                           9.9500            931.82            72
MARYSVILLE       CA 95901  9.5750            11/23/05
0440667699                 3.3250            01/01/06          00
2051001746                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10288171                   1.0000            332000.0000       115.0000
                           6.8750            331,208.83        ZZ
                           6.5000            1067.84           1
                           9.9500            1067.84           80
LOS ANGELES      CA 91335  9.5750            11/22/05
0440662146                 3.4500            01/01/06          00
1051100925                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     01                00
                           O                 0.0000

10288177                   1.0000            392000.0000       115.0000
                           6.5000            391,065.84        ZZ
                           6.1250            1260.83           1
                           9.9500            1260.83           70
WEST COVINA      CA 91792  9.5750            11/25/05
0440669125                 3.0750            01/01/06          00
51217363                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
U45/G01                    2.7000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288185                   1.0000            216000.0000       115.0000
                           6.6250            215,485.26        ZZ
                           6.2500            694.74            1
                           9.9500            694.74            80
LOXAHATCHEE      FL 33470  9.5750            11/23/05
0440669141                 3.2000            01/01/06          00
50327709                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
U45/G01                    2.8250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10288189                   1.0000            107000.0000       115.0000
                           6.8750            106,745.02        ZZ
                           6.5000            344.15            1
                           9.9500            344.15            62
COLVILLE         WA 99114  9.5750            11/22/05
0440662203                 3.2000            01/01/06          00
1051001500                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
X75/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10288229                   1.5000            158400.0000       115.0000
                           6.7500            158,051.33        ZZ
                           6.3750            546.67            1
                           9.9500            546.67            80
DENVER           CO 80218  9.5750            11/23/05
0440669158                 3.3250            01/01/06          00
512900001                  2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
U45/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     07                00
                           O                 0.0000

10288231                   1.5000            240000.0000       115.0000
                           6.3750            239,471.71        T
                           6.0000            828.29            1
                           9.9500            828.29            80
CHELAN           WA 98816  9.5750            11/15/05
0440674802                 0.0000            01/01/06          00
641883                     0.0000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
253/G01                    2.5000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     X                 X                 0.0000
0.0000                     S                 N                 0.0000
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10288233                   1.0000            100000.0000       115.0000
                           6.0000            99,761.69         ZZ
                           5.6250            321.64            1
                           9.9500            321.64            18
SANTA ROSA       CA 95405  9.5750            11/22/05
0440614014                 2.5750            01/01/06          00
62017305                   2.2000            12/01/35          0.0000
0                          2.5750            01/01/06          02/01/06
E23/G01                    2.2000            01/01/07          01/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288275                   1.5000            248500.0000       115.0000
                           6.8750            247,953.01        ZZ
                           6.5000            857.62            1
                           9.9500            857.62            70
SAN DIEGO        CA 92119  9.5750            11/29/05
0440667723                 3.4500            01/01/06          00
1051100307                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     01                00
                           N                 0.0000

10288327                   1.0000            215000.0000       115.0000
                           6.5000            214,479.17        ZZ
                           6.1250            691.52            1
                           9.9500            691.52            67
TUALATIN         OR 97062  9.5750            11/18/05
0440666147                 3.0750            01/01/06          00
1051107000                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
R26/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288351                   1.0000            213000.0000       115.0000
                           6.7500            212,492.41        ZZ
                           6.3750            685.09            1
                           9.9500            685.09            61
LOS ANGELES      CA 90002  9.5750            11/23/05
0440667301                 3.3250            01/01/06          00
2051100301                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10288427                   1.0000            221000.0000       115.0000
                           6.5000            220,625.36        ZZ
                           6.1250            558.81            1
                           9.9500            558.81            41
OAKLAND          CA 94605  9.5750            11/21/05
0440661924                 3.0750            01/01/06          00
61022406                   2.7000            12/01/45          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288431                   1.5000            100000.0000       115.0000
                           6.3750            99,779.88         ZZ
                           6.0000            345.12            1
                           10.4500           345.12            65
PHOENIX          AZ 85023  10.0750           11/10/05
0440592327                 2.9500            01/01/06          00
2005110700943              2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E78/R18                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           N                 0.0000

10288451                   1.5000            350000.0000       115.0000
                           6.1250            349,229.58        ZZ
                           5.7500            1207.92           1
                           9.9500            1207.92           48
ANAHEIM          CA 92804  9.5750            11/18/05
0440665156                 2.6500            01/01/06          00
29203213                   2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
356/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288465                   1.5000            475000.0000       115.0000
                           6.8750            473,954.43        ZZ
                           6.5000            1639.32           1
                           9.9500            1639.32           78
FONTANA          CA 92336  9.5750            11/18/05
0440667608                 3.4500            01/01/06          00
1051100897                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288505                   2.0000            263978.0000       115.0000
                           6.8750            262,905.61        ZZ
                           6.5000            975.71            1
                           9.9500            975.71            75
COMPTON          CA 90222  9.5750            10/28/05
0440668945                 3.4500            12/01/05          00
1050903320                 3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
X75/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288507                   1.0000            1223583.0000      115.0000
                           6.5000            1,220,667.12      ZZ
                           6.1250            3935.53           1
                           9.9500            3935.53           75
SANTA CRUZ       CA 95060  9.5750            11/23/05
0440588457                 3.0500            01/01/06          00
2005100500941              2.6750            12/01/35          0.0000
0                          3.0500            01/01/06          02/01/06
E78/R18                    2.6750            01/01/07          01/01/07
15                         3.0500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0500                     1                 0
0.0000                     09                00
                           O                 0.0000

10288521                   1.2500            350000.0000       115.0000
                           6.8750            349,437.62        ZZ
                           6.5000            926.96            1
                           9.9500            926.96            74
ALHAMBRA         CA 91803  9.5750            11/21/05
0440673531                 0.0000            01/01/06          00
0542465107                 0.0000            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
Z68/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288545                   1.5000            720000.0000       115.0000
                           6.7500            718,415.13        ZZ
                           6.3750            2484.87           1
                           10.4500           2484.87           72
GILROY           CA 95020  10.0750           11/15/05
0440586097                 3.3000            01/01/06          00
2005101201325              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288547                   1.5000            193108.0000       115.0000
                           6.7500            192,682.94        ZZ
                           6.3750            666.45            1
                           10.4500           666.45            78
STERLING HEIGHT  MI 48310  10.0750           11/21/05
0440588622                 3.3000            01/01/06          00
100175200002827            2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288581                   1.0000            222400.0000       115.0000
                           6.6250            221,870.00        ZZ
                           6.2500            715.33            1
                           9.9500            715.33            63
MODESTO          CA 95355  9.5750            11/23/05
0440664720                 3.1500            01/01/06          00
112305                     2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E78/R18                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10288623                   1.0000            253600.0000       115.0000
                           6.5000            252,995.65        ZZ
                           6.1250            815.68            1
                           9.9500            815.68            80
SEATTLE          WA 98116  9.5750            11/23/05
0440588580                 3.0000            01/01/06          00
2005110900398              2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
E78/R18                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10288627                   1.0000            239000.0000       115.0000
                           6.3750            238,430.45        ZZ
                           6.0000            768.72            1
                           9.9500            768.72            70
MERCED           CA 95340  9.5750            11/15/05
0440701225                 2.8750            01/01/06          00
61021971                   2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E23/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10288637                   2.0000            357000.0000       115.0000
                           6.7500            356,275.46        ZZ
                           6.3750            1319.54           1
                           10.9500           1319.54           70
RODEO            CA 94572  10.5750           11/23/05
0440590925                 3.3000            01/01/06          00
200511140901               2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288643                   2.4900            138550.0000       115.0000
                           6.7500            138,290.77        ZZ
                           6.3750            546.72            1
                           9.9500            546.72            90
FORT PIERCE      FL 34982  9.5750            11/18/05
0440599017                 3.3250            01/01/06          14
3253005933                 2.9500            12/01/35          25.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.8350                    1                 0
0.0000                     01                00
                           O                 0.0000

10288671                   1.9900            191250.0000       115.0000
                           7.6250            190,861.22        ZZ
                           7.2500            705.94            1
                           9.9500            705.94            75
DEARBORN         MI 48126  9.5750            11/18/05
0440592921                 4.2000            01/01/06          00
3253006582                 3.8250            12/01/35          0.0000
0                          4.2000            01/01/06          02/01/06
N67/G01                    3.8250            01/01/07          01/01/07
15                         4.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    2                 0
0.0000                     05                00
                           O                 0.0000

10288719                   0.9900            865311.0000       110.0000
                           6.3750            863,245.67        ZZ
                           6.0000            2779.21           2
                           9.9500            2779.21           52
BROOKLYN         NY 11238  9.5750            11/18/05
0440592608                 2.9500            01/01/06          00
3274034368                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
N67/R18                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10288731                   0.9900            191000.0000       115.0000
                           6.7500            190,534.37        ZZ
                           6.3750            613.45            1
                           9.9500            613.45            74
CHANDLER         AZ 85226  9.5750            11/14/05
0440601961                 3.3250            01/01/06          00
3311002440                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3350                     2                 0
0.0000                     03                00
                           O                 0.0000

10288823                   1.4900            224000.0000       115.0000
                           6.7500            223,506.14        ZZ
                           6.3750            771.99            1
                           9.9500            771.99            80
MADISON LAKE     MN 56063  9.5750            11/16/05
0440602373                 3.3250            01/01/06          00
3253006386                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     05                00
                           O                 0.0000

10289109                   1.0000            79900.0000        115.0000
                           6.3750            79,644.29         ZZ
                           6.0000            256.99            1
                           9.9500            256.99            80
LAKEWOOD         CO 80214  9.5750            12/01/05
0426475604                 2.8750            01/01/06          00
0426475604                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10289343                   0.9900            208000.0000       115.0000
                           6.8750            207,503.54        ZZ
                           6.5000            668.06            1
                           9.9500            668.06            80
LAS VEGAS        NV 89128  9.5750            11/15/05
0440591816                 3.4500            01/01/06          00
3342000919                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     2                 0
0.0000                     05                00
                           O                 0.0000

10289355                   1.4900            437500.0000       115.0000
                           6.8750            436,535.43        ZZ
                           6.5000            1507.80           1
                           9.9500            1507.80           69
ROHNERT PARK     CA 94928  9.5750            11/10/05
0440592269                 3.4500            01/01/06          00
3311002182                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    2                 0
0.0000                     05                00
                           N                 0.0000

10289579                   0.9900            144000.0000       115.0000
                           6.3750            143,656.30        ZZ
                           6.0000            462.50            1
                           9.9500            462.50            80
CLEWISTON        FL 33440  9.5750            11/22/05
0440596278                 2.8750            01/01/06          00
3253006724                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
N67/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8850                    1                 0
0.0000                     05                00
                           O                 0.0000

10289607                   1.4900            285000.0000       115.0000
                           6.7500            284,371.65        ZZ
                           6.3750            982.23            1
                           9.9500            982.23            72
CORAL SPRINGS    FL 33065  9.5750            11/18/05
0440596674                 3.3250            01/01/06          00
4000073262                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8350                    5                 0
0.0000                     05                00
                           O                 0.0000

10289617                   1.5000            602100.0000       110.0000
                           6.2500            600,774.66        ZZ
                           5.8750            2077.97           1
                           9.9500            2077.97           73
BROOKEVILLE      MD 20833  9.5750            11/22/05
0440685501                 0.0000            01/01/06          00
1001855567                 0.0000            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
944/G01                    2.4250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290021                   1.0000            900000.0000       110.0000
                           5.8750            897,855.24        ZZ
                           5.5000            2894.76           1
                           9.9500            2894.76           74
SANTA CLARA      UT 84765  9.5750            11/28/05
0440685311                 0.0000            01/01/06          00
1001857451                 0.0000            12/01/35          0.0000
0                          2.4550            01/01/06          02/01/06
944/G01                    2.0800            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10290503                   1.0000            320000.0000       115.0000
                           6.3750            319,237.42        ZZ
                           6.0000            1029.25           1
                           9.9500            1029.25           50
TRACY AREA       CA 95304  9.5750            11/10/05
0440687218                 2.8750            01/01/06          00
04R0155283                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
R56/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10290511                   1.0000            548000.0000       115.0000
                           6.6250            547,071.02        ZZ
                           6.2500            1385.65           1
                           9.9500            1385.65           80
VALENCIA AREA    CA 91354  9.5750            11/21/05
0440686475                 3.2000            01/01/06          00
91008062                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290517                   1.0000            340000.0000       115.0000
                           6.6250            339,189.76        ZZ
                           6.2500            1093.57           1
                           9.9500            1093.57           80
SUISUN CITY      CA 94585  9.5750            11/21/05
0440686657                 3.2000            01/01/06          00
04W0109994                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
R56/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290541                   1.5000            276500.0000       115.0000
                           6.8750            275,891.37        ZZ
                           6.5000            954.26            1
                           9.9500            954.26            70
LAPORTE          IN 46350  9.5750            11/16/05
0440701621                 0.0000            01/01/06          00
9743064                    0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R49/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290559                   1.0000            285000.0000       115.0000
                           6.8750            284,320.83        ZZ
                           6.5000            916.67            1
                           9.9500            916.67            65
SAN DIEGO        CA 92114  9.5750            11/23/05
0440680379                 3.4500            01/01/06          00
1051100164                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10290561                   1.5000            230000.0000       115.0000
                           6.8750            229,493.72        ZZ
                           6.5000            793.78            1
                           9.9500            793.78            80
STOCKTON AREA    CA 95215  9.5750            11/15/05
0440676419                 3.4500            01/01/06          00
04R0155604                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10290607                   2.5000            207200.0000       115.0000
                           6.8750            206,812.98        ZZ
                           6.5000            818.69            1
                           9.9500            818.69            80
VISALIA          CA 93292  9.5750            11/04/05
0440668754                 3.4500            01/01/06          00
2906108                    3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Z20/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    1                 0
0.0000                     05                00
                           N                 0.0000

10290609                   2.5000            472000.0000       115.0000
                           6.8750            471,118.36        ZZ
                           6.5000            1864.97           1
                           9.9500            1864.97           80
SAN JOSE         CA 95127  9.5750            11/09/05
0440686806                 3.4500            01/01/06          00
04W0109863                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    1                 0
0.0000                     05                00
                           N                 0.0000

10290627                   1.0000            428000.0000       115.0000
                           6.5000            426,980.05        ZZ
                           6.1250            1376.62           1
                           9.9500            1376.62           80
SAN DIEGO        CA 92129  9.5750            11/21/05
0440681625                 3.0750            01/01/06          00
11038325                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10290629                   1.5000            480000.0000       115.0000
                           6.7500            478,943.42        ZZ
                           6.3750            1656.58           1
                           9.9500            1656.58           80
DOWNEY           CA 90241  9.5750            11/15/05
0440683993                 3.3250            01/01/06          00
2906545                    2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
Z20/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10290633                   1.2500            325000.0000       115.0000
                           6.8750            324,477.79        ZZ
                           6.5000            860.75            1
                           9.9500            860.75            56
ANAHEIM          CA 92804  9.5750            11/22/05
0440668721                 0.0000            01/01/06          00
0542465271                 0.0000            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
Z68/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290635                   1.0000            160000.0000       115.0000
                           6.3750            159,618.71        ZZ
                           6.0000            514.62            1
                           9.9500            514.62            66
OREGON CITY      OR 97045  9.5750            11/21/05
0440686855                 2.9500            01/01/06          00
04R0155214                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
R56/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10290655                   1.2500            620000.0000       115.0000
                           6.8750            619,003.79        ZZ
                           6.5000            1642.04           1
                           9.9500            1642.04           75
AGOURA HILLS     CA 91301  9.5750            11/17/05
0440671683                 0.0000            01/01/06          00
0542464552                 0.0000            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
Z68/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290663                   1.0000            263000.0000       115.0000
                           6.0000            262,373.26        ZZ
                           5.6250            845.91            1
                           9.9500            845.91            63
CORONA           CA 92879  9.5750            11/23/05
0440675338                 2.5000            01/01/06          00
42012223                   2.1250            12/01/35          0.0000
0                          2.5000            01/01/06          02/01/06
E23/G01                    2.1250            01/01/07          01/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290679                   1.2500            330000.0000       115.0000
                           6.8750            329,244.02        ZZ
                           6.5000            1099.73           1
                           9.9500            1099.73           75
MORENO VALLEY    CA 92557  9.5750            11/25/05
0440682748                 0.0000            01/01/06          00
0542465344                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Z68/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291103                   1.0000            145000.0000       115.0000
                           6.6250            144,654.45        ZZ
                           6.2500            466.38            1
                           9.9500            466.38            58
FRESNO           CA 93726  9.5750            11/23/05
0440664332                 3.2000            01/01/06          00
2051001891                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
X75/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291349                   1.5000            360000.0000       115.0000
                           6.8750            359,207.57        ZZ
                           6.5000            1242.43           1
                           9.9500            1242.43           69
OAKLEY           CA 94561  9.5750            11/23/05
0440674653                 0.0000            01/01/06          00
2051101184                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10291549                   1.2500            262500.0000       115.0000
                           6.8750            262,078.22        ZZ
                           6.5000            695.22            1
                           9.9500            695.22            75
LOS ANGELES      CA 90044  9.5750            11/16/05
0440705044                 0.0000            01/01/06          00
0542464885                 0.0000            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
Z68/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291563                   2.5000            583920.0000       115.0000
                           6.7500            582,829.31        ZZ
                           6.3750            2307.19           1
                           9.9500            2307.19           80
LONG BEACH       CA 90813  9.5750            11/23/05
0440676385                 3.3250            01/01/06          00
9051101499                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     1                 0
0.0000                     05                00
                           N                 0.0000

10291565                   1.5000            320000.0000       115.0000
                           6.8750            319,295.62        ZZ
                           6.5000            1104.38           1
                           9.9500            1104.38           76
SANTA CLARITA    CA 91355  9.5750            11/22/05
0440681427                 3.4500            01/01/06          00
1051001339                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10291573                   1.5000            295000.0000       115.0000
                           6.8750            294,350.65        ZZ
                           6.5000            1018.10           1
                           9.9500            1018.10           68
VALLEY SPRINGS   CA 95252  9.5750            11/21/05
0440676229                 3.4500            01/01/06          00
1051100343                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291579                   1.0000            336000.0000       115.0000
                           6.6250            335,430.40        ZZ
                           6.2500            849.60            1
                           9.9500            849.60            80
STOCKTON         CA 95206  9.5750            11/18/05
0440682078                 3.2000            01/01/06          00
64010354                   2.8250            12/01/45          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291583                   2.0000            245000.0000       115.0000
                           6.8750            244,502.76        ZZ
                           6.5000            905.57            1
                           9.9500            905.57            75
LANCASTER        CA 93534  9.5750            11/23/05
0440674612                 3.4500            01/01/06          00
1051101322                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291599                   3.5000            81000.0000        115.0000
                           6.8750            80,872.52         ZZ
                           6.5000            363.73            1
                           9.9500            363.73            90
LOUISVILLE       KY 40214  9.5750            11/28/05
0440677490                 3.4500            01/01/06          11
106215PE                   3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
P87/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0500                     1                 0
0.0000                     05                00
                           N                 0.0000

10291621                   1.5000            170400.0000       115.0000
                           6.7500            170,024.92        ZZ
                           6.3750            588.08            1
                           9.9500            588.08            80
BEAVERTON        OR 97005  9.5750            11/22/05
0440664043                 3.3250            01/01/06          00
2051100456                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10291627                   1.5000            190000.0000       115.0000
                           6.6250            189,581.77        ZZ
                           6.2500            655.73            1
                           9.9500            655.73            70
BEAVERTON        OR 97007  9.5750            11/18/05
0440684058                 3.2000            01/01/06          00
04R-0155039                2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
R56/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291631                   0.9900            320000.0000       115.0000
                           7.1250            319,236.22        ZZ
                           6.7500            1027.78           1
                           9.9500            1027.78           80
HENDERSON        NV 89074  9.5750            11/21/05
0440593267                 2.7500            01/01/06          00
3342001646                 2.3750            12/01/35          0.0000
0                          2.7500            01/01/06          02/01/06
N67/G01                    2.3750            01/01/07          01/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7600                     2                 0
0.0000                     03                00
                           O                 0.0000

10291633                   1.0000            200000.0000       115.0000
                           6.8750            199,523.39        ZZ
                           6.5000            643.28            1
                           9.9500            643.28            80
BAKERSFIELD      CA 93308  9.5750            11/22/05
0440664415                 3.4500            01/01/06          00
1051003183                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10291635                   1.0000            171000.0000       115.0000
                           6.8750            170,592.50        ZZ
                           6.5000            550.00            1
                           9.9500            550.00            60
MIAMI            FL 33162  9.5750            11/21/05
0440663656                 3.4500            01/01/06          00
1051000402                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291641                   1.5000            250000.0000       115.0000
                           6.8750            249,449.70        ZZ
                           6.5000            862.80            1
                           9.9500            862.80            55
FALLBROOK        CA 92028  9.5750            11/22/05
0440664779                 3.4500            01/01/06          00
1051003076                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291647                   1.5000            385000.0000       115.0000
                           6.8750            384,152.54        ZZ
                           6.5000            1328.71           1
                           9.9500            1328.71           68
CHULA VISTA      CA 91913  9.5750            11/16/05
0440686632                 3.4500            01/01/06          00
04W0109797                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           N                 0.0000

10291649                   1.0000            155000.0000       115.0000
                           6.3750            154,630.63        ZZ
                           6.0000            498.54            1
                           9.9500            498.54            52
MODESTO          CA 95354  9.5750            11/16/05
0440682870                 2.8750            01/01/06          00
04W0109874                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
R56/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8750                    5                 0
0.0000                     05                00
                           O                 0.0000

10291653                   1.5000            317600.0000       115.0000
                           6.6250            316,900.90        ZZ
                           6.2500            1096.10           1
                           9.9500            1096.10           80
ONTARIO          CA 91764  9.5750            11/16/05
0440697290                 3.2000            01/01/06          00
04W0109765                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
R56/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291667                   0.9900            170000.0000       115.0000
                           6.3750            169,594.24        ZZ
                           6.0000            546.01            1
                           9.9500            546.01            55
NEWBURGH         IN 47630  9.5750            11/22/05
0440593168                 2.9500            01/01/06          00
3318006413                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
N67/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10291677                   1.0000            485000.0000       115.0000
                           6.3750            483,844.22        ZZ
                           6.0000            1559.95           1
                           9.9500            1559.95           63
ATASCADERO       CA 93422  9.5750            11/16/05
0440690352                 2.8750            01/01/06          00
04R0151190                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
R56/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10291679                   1.0000            500000.0000       115.0000
                           6.5000            498,808.47        ZZ
                           6.1250            1608.20           1
                           9.9500            1608.20           59
LOS ANGELES      CA 91367  9.5750            11/22/05
0440703072                 3.0750            01/01/06          00
2906707                    2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
Z20/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10291683                   1.5000            423500.0000       115.0000
                           6.8750            422,567.80        ZZ
                           6.5000            1461.58           1
                           9.9500            1461.58           70
DORAL            FL 33172  9.5750            11/25/05
0440674554                 3.4500            01/01/06          00
2051000778                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291699                   1.5000            237600.0000       115.0000
                           6.8750            237,076.99        ZZ
                           6.5000            820.01            1
                           9.9500            820.01            80
SACRAMENTO       CA 95822  9.5750            11/22/05
0440734606                 3.4500            01/01/06          00
1051101284                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291703                   1.5000            166400.0000       115.0000
                           6.8750            166,033.72        ZZ
                           6.5000            574.28            1
                           9.9500            574.28            80
HOLLYWOOD        FL 33020  9.5750            11/23/05
0440680924                 3.4500            01/01/06          00
2050900720                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291719                   1.5000            150000.0000       115.0000
                           6.8750            149,669.82        ZZ
                           6.5000            517.68            1
                           9.9500            517.68            60
VISALIA          CA 93291  9.5750            11/21/05
0440716603                 3.4500            01/01/06          00
04W0109594                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10291735                   1.5000            406000.0000       115.0000
                           6.8750            405,106.31        ZZ
                           6.5000            1401.19           1
                           9.9500            1401.19           70
WOODLAND HILLS   CA 91367  9.5750            11/28/05
0440683183                 3.4500            01/01/06          00
04R0155474                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10291769                   1.5000            336000.0000       115.0000
                           6.7500            335,260.40        ZZ
                           6.3750            1159.60           1
                           9.9500            1159.60           80
MODESTO          CA 95355  9.5750            11/15/05
0440673556                 3.3250            01/01/06          00
1051003446                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10291773                   1.5000            395500.0000       115.0000
                           6.7500            394,629.43        ZZ
                           6.3750            1364.95           1
                           9.9500            1364.95           70
TULARE           CA 93274  9.5750            11/08/05
0440680494                 3.3250            01/01/06          00
04R0153563                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
R56/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10292527                   2.0000            257000.0000       115.0000
                           6.8750            256,478.41        ZZ
                           6.5000            949.92            1
                           9.9500            949.92            86
SACRAMENTO       CA 95838  9.5750            11/16/05
0440669117                 3.4500            01/01/06          11
64010260                   3.0750            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10292697                   1.5000            229600.0000       115.0000
                           1.5000            229,600.00        ZZ
                           1.1250            792.40            1
                           9.9500            792.40            80
BATTLE GROUND    WA 98604  9.5750            11/28/05
0426060554                 3.3250            02/01/06          00
0426060554                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10292791                   2.0000            440000.0000       115.0000
                           6.7500            439,107.00        ZZ
                           6.3750            1626.33           1
                           9.9500            1626.33           80
GARDENA          CA 90247  9.5750            11/28/05
0426283792                 3.3250            01/01/06          00
0426283792                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E22/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10292893                   2.0000            204000.0000       115.0000
                           2.0000            204,000.00        ZZ
                           1.6250            754.02            4
                           9.9500            754.02            80
ROY              UT 84067  9.5750            12/01/05
0426433272                 3.3250            02/01/06          00
0426433272                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3250                     2                 0
0.0000                     05                00
                           N                 0.0000

10292917                   1.5000            412000.0000       115.0000
                           1.5000            412,000.00        ZZ
                           1.1250            1421.90           1
                           9.9500            1421.90           80
VALLEJO          CA 94590  9.5750            11/28/05
0426467775                 3.3250            02/01/06          00
0426467775                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10292949                   1.0000            351200.0000       115.0000
                           1.0000            351,200.00        ZZ
                           0.6250            1129.60           1
                           9.9500            1129.60           80
SEATTLE          WA 98107  9.5750            12/02/05
0426527214                 2.7250            02/01/06          00
0426527214                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     05                00
                           O                 0.0000

10293199                   0.9900            200000.0000       115.0000
                           6.5000            199,522.64        ZZ
                           6.1250            642.36            1
                           9.9500            642.36            69
HOLLYWOOD        FL 33024  9.5750            11/18/05
0440622249                 3.0750            01/01/06          00
3253006485                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/R18                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0850                     5                 0
0.0000                     05                00
                           O                 0.0000

10293217                   1.4900            146000.0000       115.0000
                           6.8750            145,678.10        ZZ
                           6.5000            503.18            1
                           9.9500            503.18            80
BENSON           AZ 85602  9.5750            11/14/05
0440613149                 3.4500            01/01/06          00
4000076541                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293251                   0.9900            200000.0000       115.0000
                           6.6250            199,522.64        ZZ
                           6.2500            642.36            1
                           9.9500            642.36            36
NATIONAL CITY    CA 91950  9.5750            11/09/05
0440622694                 3.2000            01/01/06          00
3318006326                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     01                00
                           O                 0.0000

10293253                   0.9900            259480.0000       115.0000
                           6.5000            258,860.67        T
                           6.1250            833.40            1
                           9.9500            833.40            80
TALLAHASSE       FL 32311  9.5750            11/23/05
0440614303                 3.0750            01/01/06          00
3254021565                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10293265                   1.4900            320800.0000       115.0000
                           6.7500            320,092.72        ZZ
                           6.3750            1105.61           1
                           9.9500            1105.61           80
PASADENA         MD 21122  9.5750            11/17/05
0440623718                 3.3250            01/01/06          00
3274035784                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     05                00
                           O                 0.0000

10293285                   2.4900            68000.0000        115.0000
                           6.6250            67,872.77         ZZ
                           6.2500            268.33            1
                           9.9500            268.33            80
PHILADELPHIA     PA 19136  9.5750            11/29/05
0440605202                 3.2000            01/01/06          00
3274035173                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.7100                    1                 0
0.0000                     07                00
                           N                 0.0000

10293287                   2.4900            169200.0000       115.0000
                           6.8750            168,883.42        ZZ
                           6.5000            667.67            1
                           9.9500            667.67            85
MELBOURNE        FL 32904  9.5750            11/21/05
0440612992                 3.4500            01/01/06          11
3253006022                 3.0750            12/01/35          12.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293307                   0.9900            208000.0000       115.0000
                           6.8750            207,503.54        T
                           6.5000            668.06            1
                           9.9500            668.06            80
MIAMI BEACH      FL 33141  9.5750            11/18/05
0440613420                 3.4500            01/01/06          00
3253006361                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    1                 0
0.0000                     01                00
                           O                 0.0000

10293321                   1.4900            102000.0000       115.0000
                           7.1250            101,775.12        ZZ
                           6.7500            351.53            1
                           9.9500            351.53            80
DUNDALK          MD 21222  9.5750            11/25/05
0440786184                 3.7000            01/01/06          00
3253006619                 3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
N67/R18                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    2                 0
0.0000                     07                00
                           O                 0.0000

10293323                   1.4900            270000.0000       110.0000
                           6.8750            269,404.72        ZZ
                           6.5000            930.53            1
                           9.9500            930.53            61
OZONE PARK       NY 11416  9.5750            11/17/05
0440612968                 3.4500            01/01/06          00
3274035602                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           N                 0.0000

10293339                   1.9900            258750.0000       110.0000
                           6.8750            258,223.99        ZZ
                           6.5000            955.10            1
                           9.9500            955.10            75
MEDFORD          NY 11763  9.5750            11/18/05
0440605228                 3.4500            01/01/06          00
3274034867                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293353                   1.4900            500500.0000       115.0000
                           6.8750            499,396.52        ZZ
                           6.5000            1724.93           1
                           9.9500            1724.93           70
NORWALK          CT 06851  9.5750            11/18/05
0440613057                 3.4500            01/01/06          00
3274036020                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10293355                   0.9900            241600.0000       115.0000
                           6.8750            241,023.35        ZZ
                           6.5000            775.97            1
                           9.9500            775.97            80
HYATTSVILLE      MD 20784  9.5750            11/08/05
0440668507                 3.4500            01/05/06          00
3274035272                 3.0750            12/05/35          0.0000
0                          3.4500            01/05/06          02/05/06
N67/R18                    3.0750            01/05/07          01/05/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     5                 0
0.0000                     05                00
                           O                 0.0000

10293393                   1.0000            320000.0000       115.0000
                           6.8750            319,457.53        ZZ
                           6.5000            809.14            1
                           9.9500            809.14            80
VALLEJO          CA 94589  9.5750            11/21/05
0440680312                 3.4500            01/01/06          00
61021940                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10293399                   1.0000            535000.0000       115.0000
                           6.5000            534,093.05        ZZ
                           6.1250            1352.78           2
                           9.9500            1352.78           77
SAN LEANDRO      CA 94577  9.5750            11/10/05
0440681922                 3.0750            01/01/06          00
61022126                   2.7000            12/01/45          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10293403                   1.5000            434250.0000       115.0000
                           7.1250            433,294.13        ZZ
                           6.7500            1498.68           1
                           9.9500            1498.68           75
NORWALK          CA 90650  9.5750            11/14/05
0440695344                 3.7000            01/01/06          00
149599                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    1                 0
0.0000                     05                00
                           O                 0.0000

10293411                   1.0000            240000.0000       115.0000
                           6.8750            239,428.07        ZZ
                           6.5000            771.93            1
                           9.9500            771.93            80
VICTORVILLE      CA 92394  9.5750            11/23/05
0440680940                 3.4500            01/01/06          00
2051001304                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     05                00
                           O                 0.0000

10293425                   0.9900            231500.0000       115.0000
                           6.5000            230,947.46        ZZ
                           6.1250            743.53            1
                           9.9500            743.53            80
BERKELEY TOWNSH  NJ 08721  9.5750            11/17/05
0440612885                 3.0750            01/01/06          00
3274034281                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    2                 0
0.0000                     05                00
                           O                 0.0000

10293437                   1.5000            300000.0000       115.0000
                           6.8750            299,339.64        ZZ
                           6.5000            1035.36           1
                           9.9500            1035.36           74
NAPLES           FL 34117  9.5750            11/30/05
0440680999                 3.4500            01/01/06          00
1051003747                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10293449                   1.0000            203000.0000       115.0000
                           6.3750            202,516.24        ZZ
                           6.0000            652.93            1
                           9.9500            652.93            62
NORTH HIGHLANDS  CA 95660  9.5750            11/17/05
0440684793                 2.8750            01/01/06          00
61022230                   2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E23/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10293633                   1.0000            292500.0000       115.0000
                           6.7500            291,802.95        ZZ
                           6.3750            940.80            1
                           9.9500            940.80            65
WILMINGTON       CA 90744  9.5750            11/21/05
0440682938                 3.3250            01/01/06          00
2051100836                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10293653                   1.5000            232000.0000       115.0000
                           1.5000            232,000.00        ZZ
                           1.1250            800.68            1
                           10.4500           800.68            80
OAK HARBOR       WA 98277  10.0750           11/30/05
0440670313                 3.2000            02/01/06          00
2005111700912              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293747                   1.5000            212000.0000       115.0000
                           6.8750            211,533.35        ZZ
                           6.5000            731.65            1
                           9.9500            731.65            80
SARASOTA         FL 34237  9.5750            11/23/05
0440687796                 0.0000            01/01/06          00
1051100528                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293789                   1.0000            498750.0000       115.0000
                           1.0000            498,750.00        ZZ
                           0.6250            1604.18           1
                           9.9500            1604.18           80
ANAHEIM          CA 92807  9.5750            12/01/05
0440676740                 2.3500            02/01/06          00
51056941                   1.9750            01/01/36          0.0000
0                          2.3500            02/01/06          02/01/06
E23/G01                    1.9750            02/01/07          02/01/07
15                         2.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3500                     1                 0
0.0000                     05                00
                           O                 0.0000

10293811                   1.5000            149000.0000       115.0000
                           1.5000            149,000.00        ZZ
                           1.1250            514.23            1
                           10.4500           514.23            77
SALT LAKE CITY   UT 84123  10.0750           11/29/05
0440670040                 3.0000            02/01/06          00
2005110400850              2.6250            01/01/36          0.0000
0                          3.0000            02/01/06          02/01/06
E78/R18                    2.6250            02/01/07          02/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10293815                   1.5000            272000.0000       115.0000
                           6.0000            271,401.27        ZZ
                           5.6250            938.73            1
                           10.4500           938.73            80
COLTON           CA 92324  10.0750           11/23/05
0440672251                 2.5000            01/01/06          00
2005102501176              2.1250            12/01/35          0.0000
0                          2.5000            01/01/06          02/01/06
E78/R18                    2.1250            01/01/07          01/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293827                   2.0000            236250.0000       115.0000
                           2.0000            236,250.00        ZZ
                           1.6250            873.23            1
                           9.9500            873.23            75
BROOKFIELD       CT 06804  9.5750            11/29/05
0440680890                 3.4500            02/01/06          00
1051100344                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10293841                   1.0000            290000.0000       115.0000
                           6.5000            289,308.92        ZZ
                           6.1250            932.75            2
                           9.9500            932.75            68
LOS ANGELES      CA 90061  9.5750            11/14/05
0440707388                 0.0000            01/01/06          00
BB10050042KU               0.0000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
B98/G01                    2.7000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293853                   1.5000            230350.0000       115.0000
                           6.7500            229,842.96        ZZ
                           6.3750            794.98            1
                           10.4500           794.98            67
STOCKTON         CA 95210  10.0750           11/22/05
0440670164                 3.3000            01/01/06          00
2005101901584              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293859                   1.5000            320000.0000       115.0000
                           6.8750            319,295.62        ZZ
                           6.5000            1104.38           1
                           9.9500            1104.38           80
CHESHIRE         CT 06410  9.5750            11/23/05
0440680072                 3.4500            01/01/06          00
12015605                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10293863                   1.0000            349600.0000       115.0000
                           1.0000            349,600.00        ZZ
                           0.6250            1124.45           1
                           9.9500            1124.45           80
CARMICHAEL       CA 95608  9.5750            11/29/05
0440670826                 3.3000            02/01/06          00
2005110200229              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293891                   1.0000            200000.0000       115.0000
                           6.1250            199,523.39        ZZ
                           5.7500            643.28            1
                           9.9500            643.28            35
RENTON           WA 98059  9.5750            11/28/05
0440666659                 2.6000            01/01/06          00
2005111001141              2.2250            12/01/35          0.0000
0                          2.6000            01/01/06          02/01/06
E78/R18                    2.2250            01/01/07          01/01/07
15                         2.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293897                   1.0000            304000.0000       115.0000
                           6.7500            303,275.55        ZZ
                           6.3750            977.78            1
                           9.9500            977.78            80
HENDERSON        NV 89014  9.5750            11/28/05
0440665560                 3.3000            01/01/06          00
2005111100495              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293913                   1.0000            432000.0000       115.0000
                           6.6250            430,970.52        ZZ
                           6.2500            1389.48           1
                           9.9500            1389.48           80
STOCKTON         CA 95209  9.5750            11/16/05
0440670222                 3.1500            01/01/06          00
2005102500892              2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E78/R18                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10293923                   1.5000            236600.0000       110.0000
                           6.8750            236,079.20        ZZ
                           6.5000            816.55            1
                           9.9500            816.55            74
HOLLYWOOD        FL 33020  9.5750            11/23/05
0440695252                 0.0000            01/01/06          00
36796                      0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
A52/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293929                   1.0000            110000.0000       115.0000
                           6.6250            109,737.87        ZZ
                           6.2500            353.80            1
                           9.9500            353.80            49
SARDINIA         OH 45171  9.5750            11/30/05
0440666444                 3.1500            01/01/06          00
2005110900515              2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
E78/R18                    2.7750            01/01/07          01/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     03                00
                           O                 0.0000

10293935                   2.0000            194000.0000       115.0000
                           2.0000            194,000.00        ZZ
                           1.6250            717.06            1
                           10.9500           717.06            80
TUCSON           AZ 85710  10.5750           11/28/05
0440666311                 3.3000            02/01/06          00
2005111700710              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293941                   1.5000            232000.0000       115.0000
                           6.7500            231,489.32        ZZ
                           6.3750            800.68            1
                           10.4500           800.68            80
FRESNO           CA 93722  10.0750           11/22/05
0440665701                 3.3000            01/01/06          00
2005111400841              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293959                   1.0000            432273.0000       115.0000
                           5.6250            431,242.87        ZZ
                           5.2500            1390.36           1
                           9.9500            1390.36           80
STOCKTON         CA 95209  9.5750            11/18/05
0440666832                 2.1000            01/01/06          00
2005102500535              1.7250            12/01/35          0.0000
0                          2.1000            01/01/06          02/01/06
E78/R18                    1.7250            01/01/07          01/01/07
15                         2.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293963                   1.5000            344000.0000       115.0000
                           1.5000            344,000.00        ZZ
                           1.1250            1187.21           1
                           10.4500           1187.21           80
STOCKTON         CA 95206  10.0750           11/29/05
0440669802                 3.3000            02/01/06          00
2005110901279              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293965                   1.5000            352000.0000       115.0000
                           6.7500            351,225.18        ZZ
                           6.3750            1214.82           1
                           10.4500           1214.82           80
ANTELOPE         CA 95843  10.0750           11/23/05
0440669687                 3.2550            01/01/06          00
2005111400993              2.8800            12/01/35          0.0000
0                          3.2550            01/01/06          02/01/06
E78/R18                    2.8800            01/01/07          01/01/07
15                         3.2550            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7550                     2                 0
0.0000                     05                00
                           O                 0.0000

10293981                   1.5000            142000.0000       115.0000
                           6.7500            141,687.43        ZZ
                           6.3750            490.07            1
                           9.9500            490.07            76
RICHMOND         VA 23294  9.5750            11/22/05
0440695401                 0.0000            01/01/06          00
3231137806                 0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
P27/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10293989                   1.5000            108000.0000       115.0000
                           6.6250            107,762.27        ZZ
                           6.2500            372.73            1
                           10.4500           372.73            80
LAS VEGAS        NV 89123  10.0750           11/28/05
0440665909                 3.2000            01/01/06          00
2005111400509              2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E78/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     01                00
                           O                 0.0000

10293997                   1.5000            226400.0000       115.0000
                           6.7500            225,901.65        ZZ
                           6.3750            781.35            1
                           10.4500           781.35            80
LANCASTER        CA 93534  10.0750           11/18/05
0440666774                 3.2500            01/01/06          00
2005111000981              2.8750            12/01/35          0.0000
0                          3.2500            01/01/06          02/01/06
E78/R18                    2.8750            01/01/07          01/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10293999                   1.0000            268000.0000       115.0000
                           6.7500            267,361.34        ZZ
                           6.3750            861.99            1
                           9.9500            861.99            60
MCKINLEYVILLE    CA 95519  9.5750            11/21/05
0440679702                 3.3250            01/01/06          00
1051100794                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
X75/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10294241                   1.0000            260000.0000       115.0000
                           5.7500            259,380.41        ZZ
                           5.3750            836.26            1
                           9.9500            836.26            65
LOS ANGELES      CA 90044  9.5750            11/28/05
0440670941                 2.2500            01/01/06          00
2005111800929              1.8750            12/01/35          0.0000
0                          2.2500            01/01/06          02/01/06
E78/R18                    1.8750            01/01/07          01/01/07
15                         2.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10294865                   1.5000            213500.0000       115.0000
                           6.7500            213,030.05        ZZ
                           6.3750            736.83            1
                           10.4500           736.83            70
RANCHO CORDOVA   CA 95670  10.0750           11/23/05
0440669893                 3.3000            01/01/06          00
2005110801329              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10294869                   2.9900            242250.0000       115.0000
                           6.3750            241,833.58        ZZ
                           6.0000            1020.03           1
                           9.9500            1020.03           95
BOCA RATON       FL 33433  9.5750            11/18/05
0440668481                 2.9500            01/01/06          11
3253006522                 2.5750            12/01/35          30.0000
0                          2.9500            01/01/06          02/01/06
N67/R18                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0400                     1                 0
0.0000                     09                00
                           O                 0.0000

10294905                   1.0000            399200.0000       115.0000
                           6.3750            398,248.69        ZZ
                           6.0000            1283.98           1
                           9.9500            1283.98           80
SACRAMENTO       CA 95826  9.5750            11/23/05
0440672129                 2.9000            01/01/06          00
2005111100835              2.5250            12/01/35          0.0000
0                          2.9000            01/01/06          02/01/06
E78/R18                    2.5250            01/01/07          01/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10294911                   1.4900            200000.0000       115.0000
                           6.3750            199,559.05        ZZ
                           6.0000            689.28            1
                           9.9500            689.28            80
MIAMI            FL 33196  9.5750            11/18/05
0440668390                 2.9500            01/01/06          00
3254021460                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
N67/R18                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4600                     5                 0
0.0000                     01                00
                           O                 0.0000

10294917                   1.4900            395000.0000       115.0000
                           6.8750            394,129.13        ZZ
                           6.5000            1361.33           1
                           9.9500            1361.33           65
TAHOMA           CA 96142  9.5750            11/23/05
0440667780                 3.4500            01/01/06          00
3253006084                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10294927                   1.9900            195000.0000       115.0000
                           6.8750            194,603.59        ZZ
                           6.5000            719.78            1
                           9.9500            719.78            75
PHOENIX          AZ 85015  9.5750            11/10/05
0440662575                 3.4500            01/01/06          00
3311002103                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4600                     2                 0
0.0000                     05                00
                           O                 0.0000

10294929                   1.5000            452000.0000       115.0000
                           1.5000            452,000.00        ZZ
                           1.1250            1559.94           1
                           10.4500           1559.94           80
BRENTWOOD        CA 94513  10.0750           11/28/05
0440671964                 3.3000            02/01/06          00
2005111801031              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10294933                   0.9900            192000.0000       115.0000
                           6.8750            191,541.73        ZZ
                           6.5000            616.67            1
                           9.9500            616.67            80
CHICAGO          IL 60632  9.5750            11/23/05
0440664662                 3.4500            01/01/06          00
3253006790                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     5                 0
0.0000                     05                00
                           O                 0.0000

10294941                   0.9900            343000.0000       115.0000
                           6.8750            342,181.33        T
                           6.5000            1101.65           1
                           9.9500            1101.65           75
VERO BEACH       FL 32968  9.5750            11/30/05
0440664423                 3.4500            01/01/06          00
3253006715                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    1                 0
0.0000                     03                00
                           O                 0.0000

10294943                   1.5000            292000.0000       115.0000
                           1.5000            292,000.00        ZZ
                           1.1250            1007.75           1
                           10.4500           1007.75           80
BAILEY           CO 80421  10.0750           11/28/05
0440671527                 2.7000            02/01/06          00
2005111800953              2.3250            01/01/36          0.0000
0                          2.7000            02/01/06          02/01/06
E78/R18                    2.3250            02/01/07          02/01/07
15                         2.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10294947                   1.4900            476000.0000       115.0000
                           6.7500            474,950.54        ZZ
                           6.3750            1640.49           1
                           9.9500            1640.49           80
TORRANCE         CA 90502  9.5750            11/21/05
0440662682                 3.3250            01/01/06          00
3318006514                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     05                00
                           O                 0.0000

10294949                   1.4900            300000.0000       115.0000
                           6.8750            299,338.58        ZZ
                           6.5000            1033.92           2
                           9.9500            1033.92           79
JERSEY CITY      NJ 07305  9.5750            11/23/05
0440656122                 3.4500            01/01/06          00
3318006416                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10294951                   1.4900            440000.0000       115.0000
                           7.0000            439,029.91        ZZ
                           6.6250            1516.42           1
                           9.9500            1516.42           74
VENTURA          CA 93001  9.5750            11/21/05
0440662492                 3.5750            01/01/06          00
3318006478                 3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
N67/R18                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0850                     5                 0
0.0000                     05                00
                           O                 0.0000

10294953                   2.7500            386250.0000       115.0000
                           2.7500            385,558.33        ZZ
                           2.3750            1576.83           1
                           9.9500            1576.83           75
WALDORF          MD 20603  9.5750            11/23/05
0440662732                 4.3250            01/01/06          00
3274037668                 3.9500            12/01/35          0.0000
0                          4.3250            03/01/06          03/01/06
N67/R18                    3.9500            01/01/07          01/01/07
15                         4.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     03                00
                           O                 0.0000

10294975                   1.5000            332000.0000       115.0000
                           1.5000            332,000.00        ZZ
                           1.1250            1145.80           1
                           9.9500            1145.80           80
MODESTO          CA 95350  9.5750            11/28/05
0426524310                 3.4500            02/01/06          00
0426524310                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10295003                   1.0000            303747.0000       115.0000
                           1.0000            303,747.00        ZZ
                           0.6250            976.97            1
                           9.9500            976.97            80
MIAMI GARDENS    FL 33169  9.5750            12/05/05
0424866630                 3.0750            02/01/06          00
0424866630                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     03                00
                           O                 0.0000

10295365                   1.0000            183200.0000       115.0000
                           6.2500            182,763.43        ZZ
                           5.8750            589.24            1
                           9.9500            589.24            80
OLYMPIA          WA 98506  9.5750            11/17/05
0426397006                 2.8000            01/01/06          00
0426397006                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295471                   2.5000            270000.0000       115.0000
                           2.5000            270,000.00        ZZ
                           2.1250            1066.83           2
                           9.9500            1066.83           75
DANIA            FL 33004  9.5750            12/05/05
0426489795                 3.4500            02/01/06          00
0426489795                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10295749                   1.4900            428000.0000       115.0000
                           6.8750            427,056.37        ZZ
                           6.5000            1475.06           1
                           9.9500            1475.06           80
TRACYS LANDING   MD 20779  9.5750            11/23/05
0440665057                 3.4500            01/01/06          00
3274037689                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10295759                   1.4900            347200.0000       115.0000
                           6.8750            346,434.52        ZZ
                           6.5000            1196.59           1
                           9.9500            1196.59           80
ALEXANDRIA       VA 22309  9.5750            11/18/05
0440667822                 3.4500            01/01/06          00
3274035768                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     09                00
                           O                 0.0000

10295761                   0.9900            419992.0000       115.0000
                           7.0000            418,989.56        ZZ
                           6.6250            1348.93           1
                           9.9500            1348.93           75
PLAINFIELD       IL 60544  9.5750            11/28/05
0440663490                 3.5750            01/01/06          00
3253006607                 3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
N67/G01                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5850                    1                 0
0.0000                     03                00
                           O                 0.0000

10295781                   1.7500            242000.0000       115.0000
                           1.7500            241,488.39        ZZ
                           1.3750            864.53            1
                           9.9500            864.53            65
COLLEGE PARK     MD 20740  9.5750            11/21/05
0440666394                 3.8250            01/01/06          00
3274035904                 3.4500            12/01/35          0.0000
0                          3.8250            03/01/06          03/01/06
N67/G01                    3.4500            01/01/07          01/01/07
15                         3.8250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10295783                   1.4900            332000.0000       115.0000
                           6.8750            331,268.02        T
                           6.5000            1144.21           1
                           9.9500            1144.21           80
BIG BEAR LAKE    CA 92315  9.5750            11/22/05
0440664738                 3.4500            01/01/06          00
3318500864                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10295789                   1.4900            220000.0000       115.0000
                           6.8750            218,942.00        ZZ
                           6.5000            758.21            1
                           9.9500            758.21            80
OXON HILL        MD 20745  9.5750            11/18/05
0440658045                 3.4500            01/01/06          00
3274035889                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295797                   0.9900            356000.0000       115.0000
                           6.6250            355,150.30        ZZ
                           6.2500            1143.40           1
                           9.9500            1143.40           80
OAKLAND          CA 94621  9.5750            11/22/05
0440664902                 3.2000            01/01/06          00
3342001533                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10295815                   1.4900            492000.0000       110.0000
                           6.8750            490,915.27        ZZ
                           6.5000            1695.63           2
                           9.9500            1695.63           80
BROOKLYN         NY 11235  9.5750            11/23/05
0440664993                 3.4500            01/01/06          00
3274035959                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10296787                   1.0000            648000.0000       115.0000
                           6.6250            646,455.78        ZZ
                           6.2500            2084.22           1
                           9.9500            2084.22           80
WALNUT           CA 91789  9.5750            11/21/05
0440687663                 3.2000            01/01/06          00
51056142                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297027                   1.5000            440000.0000       115.0000
                           6.8750            439,031.47        ZZ
                           6.5000            1518.53           1
                           9.9500            1518.53           80
NORTH HOLLYWOOD  CA 91606  9.5750            11/23/05
0440682847                 3.4500            01/01/06          00
1051001798                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10297039                   1.0000            520000.0000       115.0000
                           6.7500            519,118.48        ZZ
                           6.3750            1314.85           1
                           9.9500            1314.85           78
SANTA ROSA       CA 95404  9.5750            11/17/05
0440686426                 3.3250            01/01/06          00
91007926                   2.9500            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10297045                   1.0000            292000.0000       115.0000
                           6.8750            291,304.14        ZZ
                           6.5000            939.19            1
                           9.9500            939.19            80
SYLMAR           CA 91342  9.5750            11/21/05
0440687010                 3.4500            01/01/06          00
51056974                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     01                00
                           O                 0.0000

10297097                   1.0000            376000.0000       115.0000
                           6.7500            375,362.59        ZZ
                           6.3750            950.74            1
                           9.9500            950.74            80
SAN DIEGO        CA 92154  9.5750            11/22/05
0440688430                 3.3250            01/01/06          00
11038444                   2.9500            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     01                00
                           O                 0.0000

10297139                   1.0000            354000.0000       115.0000
                           6.8750            353,156.40        ZZ
                           6.5000            1138.60           1
                           9.9500            1138.60           65
LOS ANGELES      CA 90008  9.5750            11/21/05
0440686368                 3.4500            01/01/06          00
82000856                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10297171                   1.0000            220000.0000       115.0000
                           6.5000            219,475.72        ZZ
                           6.1250            707.61            1
                           9.9500            707.61            75
FORT LAUDERDALE  FL 33312  9.5750            11/21/05
0440686335                 3.0750            01/01/06          00
42012645                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10297173                   1.0000            488000.0000       115.0000
                           6.7500            486,837.07        ZZ
                           6.3750            1569.60           1
                           9.9500            1569.60           80
AMERICAN CANYON  CA 94503  9.5750            11/16/05
0440685691                 3.3250            01/01/06          00
63012400                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10297179                   1.0000            548000.0000       115.0000
                           6.7500            546,694.09        ZZ
                           6.3750            1762.58           1
                           9.9500            1762.58           80
WATSONVILLE      CA 95076  9.5750            11/18/05
0440686509                 3.3250            01/01/06          00
63012377                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E23/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10297311                   1.5000            246800.0000       115.0000
                           6.7500            246,764.52        ZZ
                           6.3750            851.76            1
                           9.9500            851.76            80
GOLDEN           MO 65658  9.5750            10/18/05
0440695682                 3.3250            12/01/05          00
7006534                    2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
X08/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10297337                   1.5000            289600.0000       115.0000
                           6.8750            288,962.53        ZZ
                           6.5000            999.47            1
                           9.9500            999.47            80
PEORIA           AZ 85382  9.5750            11/30/05
0440702397                 3.4500            01/01/06          00
106108PE                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
P87/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10297339                   1.0000            664500.0000       115.0000
                           6.5000            663,373.52        ZZ
                           6.1250            1680.23           1
                           9.9500            1680.23           75
SAN MATEO        CA 94402  9.5750            11/23/05
0440687705                 3.0750            01/01/06          00
63012394                   2.7000            12/01/45          0.0000
0                          3.0750            01/01/06          02/01/06
E23/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     05                00
                           O                 0.0000

10297383                   2.5000            129600.0000       115.0000
                           2.5000            129,600.00        ZZ
                           2.1250            512.08            1
                           9.9500            512.08            80
LAS VEGAS        NV 89142  9.5750            12/02/05
0440686616                 3.3250            02/01/06          00
1400044575                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
Z62/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     1                 0
0.0000                     01                00
                           N                 0.0000

10297387                   1.0000            544000.0000       115.0000
                           6.3750            543,077.79        ZZ
                           6.0000            1375.54           1
                           9.9500            1375.54           80
VALLEY CENTER    CA 92082  9.5750            11/18/05
0440686889                 2.9500            01/01/06          00
11038427                   2.5750            12/01/45          0.0000
0                          2.9500            01/01/06          02/01/06
E23/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10297393                   1.0000            316000.0000       115.0000
                           6.7500            315,246.95        ZZ
                           6.3750            1016.38           1
                           9.9500            1016.38           80
SANTA CLARITA (  CA 91350  9.5750            11/29/05
0440699767                 0.0000            01/01/06          00
1051666WH                  0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E30/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10297511                   1.4900            211200.0000       115.0000
                           7.0000            210,734.36        ZZ
                           6.6250            727.88            1
                           9.9500            727.88            80
LAS VEGAS        NV 89110  9.5750            11/18/05
0440664464                 3.5750            01/01/06          00
3342001493                 3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
N67/G01                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10297527                   0.9900            217600.0000       115.0000
                           6.8750            217,080.63        ZZ
                           6.5000            698.89            1
                           9.9500            698.89            80
ORLANDO          FL 32835  9.5750            11/28/05
0440666303                 3.4500            01/01/06          00
3253006848                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    1                 0
0.0000                     01                00
                           O                 0.0000

10297575                   2.9900            259200.0000       115.0000
                           6.3750            258,754.44        ZZ
                           6.0000            1091.40           1
                           9.9500            1091.40           95
LOWELL           MA 01852  9.5750            11/22/05
0440666238                 2.9500            01/01/06          11
3274036228                 2.5750            12/01/35          30.0000
0                          2.9500            01/01/06          02/01/06
N67/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0400                     1                 0
0.0000                     01                00
                           O                 0.0000

10297723                   1.5000            299500.0000       115.0000
                           1.5000            299,500.00        ZZ
                           1.1250            1033.64           1
                           9.9500            1033.64           70
BALDWIN PARK     CA 91706  9.5750            12/06/05
0426594636                 3.0750            02/01/06          00
0426594636                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           N                 0.0000

10297735                   3.0000            249000.0000       115.0000
                           6.3750            248,572.71        ZZ
                           6.0000            1049.79           1
                           9.9500            1049.79           75
WEST SACRAMENTO  CA 95691  9.5750            11/28/05
0425308590                 2.9500            01/01/06          00
0425308590                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0500                     5                 0
0.0000                     05                00
                           N                 0.0000

10297779                   2.0000            244000.0000       115.0000
                           2.0000            244,000.00        ZZ
                           1.6250            901.87            4
                           9.9500            901.87            80
SALEM            OR 97302  9.5750            12/02/05
0425988854                 3.4500            02/01/06          00
0425988854                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10297781                   1.3750            174500.0000       115.0000
                           1.3750            174,500.00        ZZ
                           1.0000            591.82            1
                           9.9500            591.82            70
VALLEJO          CA 94589  9.5750            12/02/05
0425994662                 3.1000            02/01/06          00
0425994662                 2.7250            01/01/36          0.0000
0                          3.1000            02/01/06          02/01/06
E22/G01                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     2                 0
0.0000                     01                00
                           N                 0.0000

10297803                   1.5000            157000.0000       115.0000
                           1.5000            157,000.00        ZZ
                           1.1250            541.84            1
                           9.9500            541.84            77
TACOMA           WA 98445  9.5750            11/29/05
0426117107                 2.7250            02/01/06          00
0426117107                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10297819                   1.5000            568000.0000       115.0000
                           6.2500            566,749.72        ZZ
                           5.8750            1960.28           1
                           9.9500            1960.28           80
MIAMI            FL 33176  9.5750            12/01/05
0426164836                 2.8000            01/01/06          00
0426164836                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297849                   1.5000            86000.0000        115.0000
                           1.5000            86,000.00         ZZ
                           1.1250            296.80            1
                           9.9500            296.80            80
HOUSTON          TX 77035  9.5750            11/30/05
0426230363                 2.8000            02/01/06          00
0426230363                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     2                 0
0.0000                     03                00
                           O                 0.0000

10297887                   1.5000            300000.0000       115.0000
                           1.5000            300,000.00        ZZ
                           1.1250            1035.36           1
                           9.9500            1035.36           73
BOYNTON BEACH    FL 33436  9.5750            12/01/05
0426297602                 2.6500            02/01/06          00
0426297602                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     03                00
                           O                 0.0000

10297901                   1.0000            454000.0000       115.0000
                           1.0000            454,000.00        ZZ
                           0.6250            1460.24           1
                           9.9500            1460.24           80
ATLANTA          GA 30342  9.5750            12/01/05
0426311924                 2.5750            02/01/06          00
0426311924                 2.2000            01/01/36          0.0000
0                          2.5750            02/01/06          02/01/06
E22/G01                    2.2000            02/01/07          02/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     2                 0
0.0000                     09                00
                           O                 0.0000

10297925                   1.0000            284000.0000       115.0000
                           6.2500            283,323.21        ZZ
                           5.8750            913.46            1
                           9.9500            913.46            42
PEORIA           AZ 85383  9.5750            11/29/05
0426329470                 2.8000            01/01/06          00
0426329470                 2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
E22/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298101                   1.5000            608000.0000       115.0000
                           1.5000            608,000.00        ZZ
                           1.1250            2098.33           1
                           9.9500            2098.33           80
PITTSBURG        CA 94565  9.5750            11/29/05
0426552113                 3.4500            02/01/06          00
0426552113                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10298329                   1.0000            130700.0000       115.0000
                           1.0000            130,700.00        ZZ
                           0.6250            420.38            1
                           9.9500            420.38            30
LAUDERHILL       FL 33319  9.5750            12/02/05
0440690782                 3.3250            02/01/06          00
2051000995                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10298335                   1.5000            309000.0000       115.0000
                           1.5000            309,000.00        ZZ
                           1.1250            1066.42           1
                           9.9500            1066.42           78
PACOIMA          CA 91331  9.5750            12/01/05
0440690394                 3.0750            02/01/06          00
2051101536                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
X75/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10298343                   1.5000            130000.0000       115.0000
                           6.8750            129,713.84        ZZ
                           6.5000            448.66            1
                           9.9500            448.66            56
FARMERSVILLE     CA 93223  9.5750            11/28/05
0440689958                 3.4500            01/01/06          00
1051101693                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10298345                   1.5000            380000.0000       115.0000
                           7.1250            379,163.54        ZZ
                           6.7500            1311.46           2
                           9.9500            1311.46           80
HAWAIIAN GARDEN  CA 90716  9.5750            11/11/05
0440734879                 3.7000            01/01/06          00
149875                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10298347                   1.5000            340000.0000       115.0000
                           7.1250            339,251.59        ZZ
                           6.7500            1173.41           1
                           9.9500            1173.41           80
PALM CITY        FL 34990  9.5750            11/18/05
0440709764                 3.7000            01/01/06          00
148953                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     03                00
                           O                 0.0000

10298351                   1.0000            255500.0000       115.0000
                           1.0000            255,500.00        ZZ
                           0.6250            821.79            1
                           9.9500            821.79            70
CATHEDRAL CITY   CA 92234  9.5750            11/29/05
0440691046                 3.2000            02/01/06          00
1051101911                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298353                   1.5000            400000.0000       115.0000
                           7.1250            399,119.52        ZZ
                           6.7500            1380.48           1
                           9.9500            1380.48           74
SIMI VALLEY      CA 93065  9.5750            11/11/05
0440713998                 3.7000            01/01/06          00
149762                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10298355                   1.5000            70000.0000        115.0000
                           1.5000            70,000.00         ZZ
                           1.1250            241.58            1
                           9.9500            241.58            43
PORTERVILLE      CA 93257  9.5750            11/28/05
0440689321                 3.4500            02/01/06          00
2051001822                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10298367                   1.5000            288000.0000       115.0000
                           1.5000            288,000.00        ZZ
                           1.1250            993.95            1
                           9.9500            993.95            79
TORRANCE         CA 90502  9.5750            11/29/05
0440734382                 3.4500            02/01/06          00
2051101065                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10298765                   1.0000            440000.0000       115.0000
                           7.0000            439,254.10        ZZ
                           6.6250            1112.57           1
                           9.9500            1112.57           80
LOS ANGELES      CA 91344  9.5750            11/23/05
0440709780                 3.5250            01/01/06          00
149863                     3.1500            12/01/45          0.0000
0                          3.5250            01/01/06          02/01/06
685/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5250                     1                 0
0.0000                     05                00
                           O                 0.0000

10299375                   1.0000            280000.0000       115.0000
                           6.3750            279,332.74        ZZ
                           6.0000            900.59            1
                           9.9500            900.59            53
LOS BANOS        CA 93635  9.5750            11/22/05
0440713857                 2.9250            01/01/06          00
149871                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10299777                   1.0000            150000.0000       115.0000
                           6.6250            149,642.54        ZZ
                           6.2500            482.46            1
                           9.9500            482.46            59
OPA LOCKA        FL 33056  9.5750            11/22/05
0440689644                 3.2000            01/01/06          00
1051003358                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
X75/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301233                   1.5000            294700.0000       115.0000
                           7.0000            294,051.31        ZZ
                           6.6250            1017.07           1
                           9.9500            1017.07           70
ELK GROVE        CA 95758  9.5750            11/18/05
0440689826                 3.5250            01/01/06          00
149987                     3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
685/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           N                 0.0000

10301285                   1.0000            468000.0000       115.0000
                           6.7500            467,206.63        ZZ
                           6.3750            1183.37           1
                           9.9500            1183.37           80
CHULA VISTA      CA 91911  9.5750            11/23/05
0440714087                 3.3250            01/01/06          00
149848                     2.9500            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
685/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10301437                   1.5000            169000.0000       115.0000
                           6.8750            168,628.00        ZZ
                           6.5000            583.25            1
                           9.9500            583.25            73
PORT SAINT LUCI  FL 34953  9.5750            11/23/05
0440685303                 0.0000            01/01/06          00
2051100173                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302103                   1.0000            400000.0000       115.0000
                           6.6250            399,046.77        ZZ
                           6.2500            1286.56           1
                           9.9500            1286.56           80
WEST SACRAMENTO  CA 95691  9.5750            11/17/05
0440713014                 3.1000            01/01/06          00
11970191                   2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
685/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302887                   1.0000            636000.0000       115.0000
                           1.0000            636,000.00        ZZ
                           0.6250            2045.63           1
                           9.9500            2045.63           80
PALMDALE         CA 93551  9.5750            12/01/05
0440689719                 3.4500            02/01/06          00
1051000346                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     05                00
                           O                 0.0000

10302889                   1.0000            285000.0000       115.0000
                           6.2500            284,320.83        ZZ
                           5.8750            916.67            1
                           9.9500            916.67            62
ONTARIO          CA 91764  9.5750            11/09/05
0440690121                 2.8000            01/01/06          00
149591                     2.4250            12/01/35          0.0000
0                          2.8000            01/01/06          02/01/06
685/G01                    2.4250            01/01/07          01/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302895                   1.0000            250000.0000       115.0000
                           6.8750            249,404.23        ZZ
                           6.5000            804.10            1
                           9.9500            804.10            54
SANTA MARIA      CA 93458  9.5750            11/23/05
0440686665                 3.4500            01/01/06          00
1051101228                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10302897                   1.0000            250000.0000       115.0000
                           6.3750            249,404.23        ZZ
                           6.0000            804.10            1
                           9.9500            804.10            57
ROYAL PALM BEAC  FL 33411  9.5750            11/16/05
0440716181                 2.9250            01/01/06          00
149770                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9250                    5                 0
0.0000                     03                00
                           O                 0.0000

10302899                   1.5000            252000.0000       115.0000
                           1.5000            252,000.00        ZZ
                           1.1250            869.70            1
                           9.9500            869.70            80
SEMINOLE         FL 33776  9.5750            12/02/05
0440685212                 3.3250            02/01/06          00
2051100370                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8250                    5                 0
0.0000                     05                00
                           O                 0.0000

10302901                   1.0000            280000.0000       115.0000
                           7.1250            279,332.74        ZZ
                           6.7500            900.59            1
                           9.9500            900.59            80
FRESNO           CA 93727  9.5750            11/18/05
0440713394                 3.6250            01/01/06          00
149965                     3.2500            12/01/35          0.0000
0                          3.6250            01/01/06          02/01/06
685/G01                    3.2500            01/01/07          01/01/07
15                         3.6250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10302907                   1.5000            273000.0000       115.0000
                           7.0000            272,399.07        ZZ
                           6.6250            942.18            2
                           9.9500            942.18            70
RANCHO CORDOVA   CA 95670  9.5750            11/18/05
0440710010                 3.5250            01/01/06          00
149574                     3.1500            12/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
685/G01                    3.1500            01/01/07          01/01/07
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0250                     5                 0
0.0000                     05                00
                           N                 0.0000

10302925                   1.0000            568000.0000       115.0000
                           6.6250            566,646.42        ZZ
                           6.2500            1826.91           1
                           9.9500            1826.91           80
TEMECULA         CA 92591  9.5750            11/21/05
0440715241                 3.1750            01/01/06          00
149839                     2.8000            12/01/35          0.0000
0                          3.1750            01/01/06          02/01/06
685/G01                    2.8000            01/01/07          01/01/07
15                         3.1750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1750                     5                 0
0.0000                     03                00
                           O                 0.0000

10303003                   1.0000            346000.0000       115.0000
                           6.5000            345,175.46        ZZ
                           6.1250            1112.87           1
                           9.9500            1112.87           55
FORT LAUDERDALE  FL 33332  9.5750            11/16/05
0440716744                 3.0000            01/01/06          00
149872                     2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
685/G01                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303009                   1.0000            348000.0000       115.0000
                           6.7500            347,170.69        ZZ
                           6.3750            1119.31           1
                           9.9500            1119.31           80
SACRAMENTO       CA 95835  9.5750            11/16/05
0440714046                 3.2500            01/01/06          00
149891                     2.8750            12/01/35          0.0000
0                          3.2500            01/01/06          02/01/06
685/G01                    2.8750            01/01/07          01/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10303021                   1.0000            650000.0000       115.0000
                           6.5000            648,451.01        ZZ
                           6.1250            2090.66           1
                           9.9500            2090.66           77
FULLERTON        CA 92833  9.5750            11/23/05
0440709830                 3.0250            01/01/06          00
150009                     2.6500            12/01/35          0.0000
0                          3.0250            01/01/06          02/01/06
685/G01                    2.6500            01/01/07          01/01/07
15                         3.0250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0250                    2                 0
0.0000                     05                00
                           O                 0.0000

10303023                   1.0000            368000.0000       115.0000
                           7.1250            367,123.04        ZZ
                           6.7500            1183.63           1
                           9.9500            1183.63           78
SAN DIEGO        CA 92114  9.5750            11/23/05
0440704823                 3.7000            01/01/06          00
149986                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.7000                    5                 0
0.0000                     05                00
                           O                 0.0000

10303029                   1.5000            215000.0000       115.0000
                           7.1250            214,526.74        ZZ
                           6.7500            742.01            1
                           9.9500            742.01            77
PALMDALE         CA 93550  9.5750            11/22/05
0440715530                 3.6250            01/01/06          00
150026                     3.2500            12/01/35          0.0000
0                          3.6250            01/01/06          02/01/06
685/G01                    3.2500            01/01/07          01/01/07
15                         3.6250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10303031                   1.0000            496000.0000       115.0000
                           7.1250            495,159.16        ZZ
                           6.7500            1254.17           1
                           9.9500            1254.17           80
CORONA           CA 92880  9.5750            11/23/05
0440688216                 3.6000            01/01/06          00
149841                     3.2250            12/01/45          0.0000
0                          3.6000            01/01/06          02/01/06
685/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303033                   1.5000            280000.0000       115.0000
                           6.8750            279,383.66        ZZ
                           6.5000            966.34            1
                           9.9500            966.34            74
VALLEJO          CA 94590  9.5750            11/22/05
0440689636                 0.0000            01/01/06          00
2051000353                 0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303037                   1.0000            372000.0000       115.0000
                           7.1250            371,113.50        ZZ
                           6.7500            1196.50           1
                           9.9500            1196.50           80
VACAVILLE        CA 95687  9.5750            11/15/05
0440706349                 3.6750            01/01/06          00
149970                     3.3000            12/01/35          0.0000
0                          3.6750            01/01/06          02/01/06
685/G01                    3.3000            01/01/07          01/01/07
15                         3.6750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303041                   1.0000            150000.0000       115.0000
                           6.5000            149,642.54        ZZ
                           6.1250            482.46            1
                           9.9500            482.46            35
PICO RIVERA      CA 90660  9.5750            11/03/05
0440715563                 3.0750            01/01/06          00
149627                     2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
685/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303043                   1.0000            400000.0000       115.0000
                           6.8750            399,046.77        ZZ
                           6.5000            1286.56           1
                           9.9500            1286.56           80
LAKE ELSINORE    CA 92532  9.5750            11/10/05
0440702405                 3.4500            01/01/06          00
149852                     3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
685/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     03                00
                           O                 0.0000

10303049                   1.0000            268000.0000       115.0000
                           6.6250            267,361.34        ZZ
                           6.2500            861.99            1
                           9.9500            861.99            80
SANTA ANA        CA 92703  9.5750            11/01/05
0440716058                 3.1000            01/01/06          00
149115                     2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
685/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     2                 0
0.0000                     01                00
                           O                 0.0000

10303067                   1.0000            345600.0000       115.0000
                           6.8750            344,776.41        ZZ
                           6.5000            1111.59           1
                           9.9500            1111.59           80
RIVERSIDE        CA 92505  9.5750            11/21/05
0440686582                 3.4500            01/01/06          00
12019713                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10303079                   1.3750            337500.0000       115.0000
                           6.7500            336,742.08        ZZ
                           6.3750            1144.64           1
                           9.9500            1144.64           75
PLANTATION       FL 33317  9.5750            11/01/05
0440711844                 3.2750            01/01/06          00
149133                     2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
685/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9000                    5                 0
0.0000                     05                00
                           N                 0.0000

10303083                   1.0000            140000.0000       115.0000
                           6.5000            139,666.37        ZZ
                           6.1250            450.30            1
                           9.9500            450.30            64
MINNEOLA         FL 34715  9.5750            11/21/05
0440711281                 3.0750            01/01/06          00
149768                     2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
685/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10303089                   1.0000            400000.0000       115.0000
                           6.6250            399,046.77        ZZ
                           6.2500            1286.56           1
                           9.9500            1286.56           59
THOUSAND OAKS    CA 91320  9.5750            11/07/05
0440718492                 3.1000            01/01/06          00
149808                     2.7250            12/01/35          0.0000
0                          3.1000            01/01/06          02/01/06
685/G01                    2.7250            01/01/07          01/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303091                   1.0000            382400.0000       115.0000
                           7.0000            381,488.72        ZZ
                           6.6250            1229.95           1
                           9.9500            1229.95           80
RANCHO CUCAMONG  CA 91730  9.5750            11/15/05
0440709228                 3.4750            01/01/06          00
149932                     3.1000            12/01/35          0.0000
0                          3.4750            01/01/06          02/01/06
685/G01                    3.1000            01/01/07          01/01/07
15                         3.4750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303099                   1.0000            508000.0000       115.0000
                           7.1250            507,138.82        ZZ
                           6.7500            1284.51           1
                           9.9500            1284.51           80
HACIENDA HEIGHT  CA 91745  9.5750            11/11/05
0440713121                 3.6000            01/01/06          00
149757                     3.2250            12/01/45          0.0000
0                          3.6000            01/01/06          02/01/06
685/G01                    3.2250            01/01/07          01/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     1                 0
0.0000                     05                00
                           O                 0.0000

10303101                   1.2500            568000.0000       115.0000
                           1.2500            568,000.00        ZZ
                           0.8750            1504.32           1
                           9.9500            1504.32           80
LA PALMA         CA 90623  9.5750            12/01/05
0440702603                 0.0000            02/01/06          00
0542465352                 0.0000            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
Z68/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10303103                   1.0000            360000.0000       115.0000
                           6.3750            359,142.10        ZZ
                           6.0000            1157.90           1
                           9.9500            1157.90           80
DAVIS            CA 95616  9.5750            11/16/05
0440715464                 2.9500            01/01/06          00
149646                     2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
685/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10303105                   1.0000            376000.0000       115.0000
                           6.6250            375,103.97        ZZ
                           6.2500            1209.36           1
                           9.9500            1209.36           80
MODESTO          CA 95356  9.5750            11/21/05
0440734317                 3.1750            01/01/06          00
150005                     2.8000            12/01/35          0.0000
0                          3.1750            01/01/06          02/01/06
685/G01                    2.8000            01/01/07          01/01/07
15                         3.1750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1750                    5                 0
0.0000                     05                00
                           O                 0.0000

10303111                   1.0000            228000.0000       115.0000
                           6.2500            227,456.66        ZZ
                           5.8750            733.34            1
                           9.9500            733.34            65
LYNWOOD          CA 90262  9.5750            11/10/05
0440708543                 2.7250            01/01/06          00
149778                     2.3500            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
685/G01                    2.3500            01/01/07          01/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7250                    5                 0
0.0000                     05                00
                           O                 0.0000

10303121                   1.5000            296000.0000       115.0000
                           7.1250            295,348.44        ZZ
                           6.7500            1021.56           1
                           9.9500            1021.56           80
UNION CITY       CA 94587  9.5750            11/08/05
0440734630                 3.7000            01/01/06          00
149743                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     01                00
                           O                 0.0000

10303125                   1.2500            700000.0000       115.0000
                           6.5000            698,396.41        ZZ
                           6.1250            2332.76           1
                           9.9500            2332.76           50
CONCORD          CA 94521  9.5750            11/17/05
0440713527                 0.0000            01/01/06          00
0542464915                 0.0000            12/01/35          0.0000
0                          3.0150            01/01/06          02/01/06
Z68/G01                    2.6400            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10303127                   1.0000            440000.0000       115.0000
                           6.7500            438,951.46        ZZ
                           6.3750            1415.21           1
                           9.9500            1415.21           80
FONTANA          CA 92336  9.5750            11/17/05
0440712792                 3.2750            01/01/06          00
11942975                   2.9000            12/01/35          0.0000
0                          3.2750            01/01/06          02/01/06
685/G01                    2.9000            01/01/07          01/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303133                   1.2500            372000.0000       115.0000
                           1.2500            372,000.00        ZZ
                           0.8750            985.22            1
                           9.9500            985.22            65
GARDEN GROVE     CA 92840  9.5750            12/01/05
0440700086                 0.0000            02/01/06          00
0542465297                 0.0000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
Z68/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303135                   1.5000            176000.0000       115.0000
                           7.1250            175,612.59        ZZ
                           6.7500            607.41            1
                           9.9500            607.41            80
RED BLUFF        CA 96080  9.5750            11/11/05
0440705796                 3.7000            01/01/06          00
149470                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303139                   1.0000            265000.0000       115.0000
                           6.7500            264,550.76        ZZ
                           6.3750            670.07            1
                           9.9500            670.07            59
PENSACOLA        FL 32506  9.5750            11/22/05
0440711596                 3.2250            01/01/06          00
149990                     2.8500            12/01/45          0.0000
0                          3.2250            01/01/06          02/01/06
685/G01                    2.8500            01/01/07          01/01/07
15                         3.2250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10303141                   1.5000            352000.0000       115.0000
                           7.1250            351,225.18        ZZ
                           6.7500            1214.82           2
                           9.9500            1214.82           80
HUNTINGTON PARK  CA 90255  9.5750            11/07/05
0440734762                 3.7000            01/01/06          00
149483                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10303147                   1.2500            412500.0000       115.0000
                           1.2500            412,500.00        ZZ
                           0.8750            1374.66           1
                           9.9500            1374.66           75
BUENA PARK       CA 90620  9.5750            11/30/05
0440709897                 0.0000            02/01/06          00
0542465411                 0.0000            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
Z68/G01                    2.5750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303149                   1.0000            268000.0000       115.0000
                           7.1250            267,361.34        ZZ
                           6.7500            861.99            1
                           9.9500            861.99            80
RED BLUFF        CA 96080  9.5750            11/14/05
0440710085                 3.7000            01/01/06          00
149677                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303153                   1.5000            384450.0000       115.0000
                           6.8750            383,603.75        ZZ
                           6.5000            1326.81           1
                           9.9500            1326.81           70
LOS ANGELES GAR  CA 90247  9.5750            11/21/05
0440696383                 0.0000            01/01/06          00
BBL11050008SO              0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
B98/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303157                   1.3750            499000.0000       115.0000
                           6.7500            497,879.39        ZZ
                           6.3750            1692.38           1
                           9.9500            1692.38           76
LOS ANGELES      CA 91040  9.5750            11/21/05
0440707925                 3.3250            01/01/06          00
149359                     2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
685/G01                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           N                 0.0000

10303199                   1.2500            336000.0000       115.0000
                           6.8750            335,460.12        ZZ
                           6.5000            889.88            1
                           9.9500            889.88            80
FRESNO           CA 93725  9.5750            11/28/05
0440709178                 0.0000            01/01/06          00
0542465241                 0.0000            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
Z68/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303201                   1.5000            104650.0000       115.0000
                           6.8750            104,419.64        ZZ
                           6.5000            361.17            1
                           9.9500            361.17            70
JACKSONVILLE     FL 32218  9.5750            11/29/05
0440694636                 3.4500            01/01/06          00
51056486                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10303209                   1.5000            324000.0000       115.0000
                           6.8750            323,286.81        ZZ
                           6.5000            1118.19           1
                           9.9500            1118.19           80
RIVERSIDE        CA 92505  9.5750            11/18/05
0440709582                 3.4500            01/01/06          00
80023048                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
B23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303213                   1.0000            605000.0000       115.0000
                           1.0000            605,000.00        ZZ
                           0.6250            1529.78           1
                           9.9500            1529.78           80
NEWPORT BEACH    CA 92663  9.5750            12/01/05
0440691327                 2.8000            02/01/06          00
51056936                   2.4250            01/01/46          0.0000
0                          2.8000            02/01/06          02/01/06
E23/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     01                00
                           O                 0.0000

10303215                   1.5000            560000.0000       115.0000
                           6.8750            558,767.33        ZZ
                           6.5000            1932.67           1
                           9.9500            1932.67           80
PITTSBURG        CA 94565  9.5750            11/21/05
0440708642                 3.4500            01/01/06          00
04W0109780                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303225                   2.0000            270000.0000       115.0000
                           6.8750            269,452.03        ZZ
                           6.5000            997.97            1
                           9.9500            997.97            75
AZUSA            CA 91702  9.5750            11/22/05
0440695633                 3.4500            01/01/06          00
04R0155923                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
R56/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10303247                   1.5000            435000.0000       115.0000
                           6.3750            434,042.48        ZZ
                           6.0000            1501.27           1
                           9.9500            1501.27           80
SANTA ANA        CA 92707  9.5750            11/08/05
0440708741                 2.9500            01/01/06          00
BB10050054CM               2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
B98/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303249                   1.5000            210000.0000       115.0000
                           6.5000            209,537.75        ZZ
                           6.1250            724.75            1
                           9.9500            724.75            75
RIVERSIDE        CA 92509  9.5750            11/21/05
0440715381                 3.0750            01/01/06          00
BB11050034CM               2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
B98/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303697                   1.5000            138750.0000       115.0000
                           1.5000            138,750.00        ZZ
                           1.1250            478.85            1
                           9.9500            478.85            75
DENVER           CO 80205  9.5750            12/02/05
0425883188                 3.4500            02/01/06          00
0425883188                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303715                   1.5000            213600.0000       115.0000
                           6.5000            213,129.82        ZZ
                           6.1250            737.18            1
                           9.9500            737.18            80
WINTON           CA 95388  9.5750            11/21/05
0425996741                 3.0750            01/01/06          00
0425996741                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
E22/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303771                   1.5000            130000.0000       115.0000
                           6.6250            129,712.50        ZZ
                           6.2500            448.66            1
                           9.9500            448.66            70
BREMERTON        WA 98312  9.5750            12/05/05
0426196754                 3.2000            01/01/06          00
0426196754                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E22/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           N                 0.0000

10303801                   1.0000            320000.0000       115.0000
                           1.0000            320,000.00        ZZ
                           0.6250            1029.25           1
                           9.9500            1029.25           61
SOUTH LAKE TAHO  CA 96150  9.5750            11/29/05
0426262390                 2.8000            02/01/06          00
0426262390                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303873                   1.5000            302000.0000       115.0000
                           1.5000            302,000.00        ZZ
                           1.1250            1042.26           1
                           9.9500            1042.26           67
FALLBROOK        CA 92028  9.5750            11/22/05
0426356812                 2.9500            02/01/06          00
0426356812                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303877                   1.0000            187700.0000       115.0000
                           1.0000            187,700.00        ZZ
                           0.6250            603.72            1
                           9.9500            603.72            47
AUBURN           CA 95602  9.5750            12/01/05
0426362596                 2.5750            02/01/06          00
0426362596                 2.2000            01/01/36          0.0000
0                          2.5750            02/01/06          02/01/06
E22/G01                    2.2000            02/01/07          02/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10303923                   2.5000            187500.0000       115.0000
                           2.5000            187,500.00        ZZ
                           2.1250            740.85            1
                           9.9500            740.85            75
SACRAMENTO       CA 95838  9.5750            12/01/05
0426393971                 2.9500            02/01/06          00
0426393971                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     05                00
                           N                 0.0000

10303937                   1.0000            172000.0000       115.0000
                           1.0000            172,000.00        ZZ
                           0.6250            553.22            1
                           9.9500            553.22            61
CLOVIS           CA 93612  9.5750            11/29/05
0426400461                 2.8000            02/01/06          00
0426400461                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303959                   2.0000            175000.0000       115.0000
                           2.0000            175,000.00        ZZ
                           1.6250            646.83            1
                           9.9500            646.83            74
LACEY            WA 98503  9.5750            12/01/05
0426417978                 3.4500            02/01/06          00
0426417978                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10303973                   1.0000            172000.0000       115.0000
                           1.0000            172,000.00        ZZ
                           0.6250            553.22            1
                           9.9500            553.22            80
FORT WORTH       TX 76248  9.5750            12/02/05
0426432308                 2.6500            02/01/06          00
0426432308                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     03                00
                           O                 0.0000

10304029                   1.0000            168000.0000       115.0000
                           1.0000            168,000.00        ZZ
                           0.6250            540.35            1
                           9.9500            540.35            51
SACRAMENTO       CA 95841  9.5750            12/01/05
0426480778                 2.9500            02/01/06          00
0426480778                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10304033                   1.5000            147200.0000       115.0000
                           1.5000            147,200.00        ZZ
                           1.1250            508.02            1
                           9.9500            508.02            80
FARMERSVILLE     CA 93223  9.5750            11/30/05
0426481222                 3.4500            02/01/06          00
0426481222                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10304037                   1.0000            455000.0000       115.0000
                           1.0000            455,000.00        ZZ
                           0.6250            1463.46           1
                           9.9500            1463.46           80
RIVERSIDE        CA 92508  9.5750            12/02/05
0426483525                 3.4500            02/01/06          00
0426483525                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10304147                   1.0000            377600.0000       115.0000
                           1.0000            377,600.00        ZZ
                           0.6250            1214.51           1
                           9.9500            1214.51           80
LAS VEGAS        NV 89138  9.5750            12/02/05
0426569422                 3.0750            02/01/06          00
0426569422                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     03                00
                           O                 0.0000

10304149                   2.0000            288000.0000       115.0000
                           2.0000            288,000.00        ZZ
                           1.6250            1064.50           1
                           9.9500            1064.50           80
FAIR OAKS        CA 95628  9.5750            12/02/05
0426570743                 3.2000            02/01/06          00
0426570743                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2000                     1                 0
0.0000                     05                00
                           N                 0.0000

10304155                   1.0000            555000.0000       115.0000
                           6.1250            553,677.40        ZZ
                           5.7500            1785.10           1
                           9.9500            1785.10           68
ORLAND PARK      IL 60462  9.5750            12/02/05
0426575569                 2.6500            01/01/06          00
0426575569                 2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
E22/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10304419                   0.9900            448000.0000       115.0000
                           6.5000            446,930.71        ZZ
                           6.1250            1438.89           1
                           9.9500            1438.89           80
PALM HARBOR      FL 34683  9.5750            12/01/05
0440680601                 3.0750            01/01/06          00
3253007063                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/R18                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0850                     1                 0
0.0000                     05                00
                           O                 0.0000

10304525                   1.9900            282600.0000       115.0000
                           6.7500            282,025.51        ZZ
                           6.3750            1043.13           1
                           9.9500            1043.13           90
SPARKS           NV 89431  9.5750            11/29/05
0440679124                 3.3250            01/01/06          11
3342001756                 2.9500            12/01/35          25.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3350                     1                 0
0.0000                     05                00
                           O                 0.0000

10304627                   1.7500            364960.0000       115.0000
                           1.7500            364,188.43        ZZ
                           1.3750            1303.80           1
                           9.9500            1303.80           80
BRADENTON        FL 34203  9.5750            11/30/05
0440680551                 4.0750            01/01/06          00
3253006882                 3.7000            12/01/35          0.0000
0                          4.0750            03/01/06          03/01/06
N67/R18                    3.7000            01/01/07          01/01/07
15                         4.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     1                 0
0.0000                     03                00
                           O                 0.0000

10304663                   1.5000            160000.0000       115.0000
                           1.5000            160,000.00        ZZ
                           1.1250            552.19            1
                           10.4500           552.19            80
SAINT LOUIS      MO 63139  10.0750           11/30/05
0440683035                 3.3000            02/01/06          00
2005102500792              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10304665                   1.0000            385000.0000       115.0000
                           1.0000            385,000.00        ZZ
                           0.6250            1238.31           1
                           9.9500            1238.31           70
WHITTIER         CA 90604  9.5750            12/01/05
0440695104                 3.2000            02/01/06          00
91008281                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10304699                   1.0000            183000.0000       115.0000
                           1.0000            183,000.00        ZZ
                           0.6250            462.73            1
                           9.9500            462.73            36
SAN DIEGO        CA 92117  9.5750            12/01/05
0440696300                 2.4250            02/01/06          00
11038594                   2.0500            01/01/46          0.0000
0                          2.4250            02/01/06          02/01/06
E23/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     5                 0
0.0000                     05                00
                           O                 0.0000

10304711                   1.0000            123000.0000       115.0000
                           1.0000            123,000.00        ZZ
                           0.6250            311.01            1
                           9.9500            311.01            41
ATWATER          CA 95301  9.5750            12/01/05
0440696490                 3.0750            02/01/06          00
61022504                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10304735                   1.5000            482000.0000       115.0000
                           6.7500            480,939.02        ZZ
                           6.3750            1663.48           1
                           10.4500           1663.48           74
TEMECULA         CA 92592  10.0750           11/23/05
0440687606                 3.3000            01/01/06          00
2005110900770              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     03                00
                           O                 0.0000

10305055                   1.0000            320000.0000       115.0000
                           1.0000            320,000.00        ZZ
                           0.6250            1029.25           1
                           9.9500            1029.25           80
VALLEJO          CA 94589  9.5750            12/01/05
0440695161                 3.4500            02/01/06          00
61021988                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10305067                   1.0000            464000.0000       115.0000
                           1.0000            464,000.00        ZZ
                           0.6250            1173.25           1
                           9.9500            1173.25           80
HAYWARD          CA 94544  9.5750            12/01/05
0440713253                 3.4500            02/01/06          00
63012576                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305069                   1.5000            187200.0000       115.0000
                           6.7500            186,787.93        ZZ
                           6.3750            646.07            1
                           10.4500           646.07            80
MARYSVILLE       WA 98270  10.0750           11/30/05
0440682946                 3.3000            01/01/06          00
2005102601300              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305071                   1.0000            400000.0000       115.0000
                           6.5000            399,046.77        ZZ
                           6.1250            1286.56           1
                           9.9500            1286.56           59
OAKDALE          CA 95361  9.5750            11/11/05
0440690840                 3.0000            01/01/06          00
149629                     2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
685/G01                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305073                   1.0000            270000.0000       115.0000
                           1.0000            270,000.00        ZZ
                           0.6250            868.43            1
                           9.9500            868.43            70
POMPANO BEACH    FL 33062  9.5750            12/02/05
0440692986                 3.1500            02/01/06          00
1051101028                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
X75/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     5                 0
0.0000                     01                00
                           O                 0.0000

10305089                   1.0000            162000.0000       115.0000
                           7.1250            161,613.94        ZZ
                           6.7500            521.06            1
                           9.9500            521.06            80
SAINT CLOUD      FL 34769  9.5750            11/11/05
0440736023                 3.6250            01/01/06          00
149769                     3.2500            12/01/35          0.0000
0                          3.6250            01/01/06          02/01/06
685/G01                    3.2500            01/01/07          01/01/07
15                         3.6250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305093                   1.0000            165000.0000       115.0000
                           6.5000            164,606.79        ZZ
                           6.1250            530.71            1
                           9.9500            530.71            40
LOS ANGELES ARE  CA 90047  9.5750            11/14/05
0440691269                 3.0750            01/01/06          00
149829                     2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
685/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305097                   1.0000            225000.0000       115.0000
                           6.3750            224,463.81        ZZ
                           6.0000            723.69            1
                           9.9500            723.69            70
PONTE VEDRA BEA  FL 32082  9.5750            11/18/05
0440738185                 2.9250            01/01/06          00
149613                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     09                00
                           O                 0.0000

10305099                   1.0000            183000.0000       115.0000
                           6.8750            182,563.90        ZZ
                           6.5000            588.60            1
                           9.9500            588.60            77
ORLANDO          FL 32837  9.5750            11/15/05
0440739068                 3.3750            01/01/06          00
149703                     3.0000            12/01/35          0.0000
0                          3.3750            01/01/06          02/01/06
685/G01                    3.0000            01/01/07          01/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     03                00
                           O                 0.0000

10305103                   1.5000            356800.0000       115.0000
                           6.7500            356,014.61        ZZ
                           6.3750            1231.39           1
                           10.4500           1231.39           80
CITRUS HIEGHTS   CA 95621  10.0750           11/23/05
0440683258                 3.3000            01/01/06          00
2005110100512              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10305105                   2.0000            362000.0000       115.0000
                           2.0000            362,000.00        ZZ
                           1.6250            1338.02           1
                           9.9500            1338.02           73
SARASOTA         FL 34243  9.5750            12/03/05
0440693190                 3.4500            02/01/06          00
1050902744                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10305111                   1.0000            399000.0000       115.0000
                           6.6250            398,049.16        ZZ
                           6.2500            1283.34           1
                           9.9500            1283.34           76
SAN DIEGO        CA 92117  9.5750            11/21/05
0440694297                 3.2000            01/01/06          00
11038218                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E23/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305131                   3.0000            213750.0000       115.0000
                           3.0000            213,750.00        ZZ
                           2.6250            901.18            1
                           9.9500            901.18            75
SACRAMENTO       CA 95823  9.5750            12/02/05
0440692333                 3.3250            02/01/06          00
1051103030                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3250                     5                 0
0.0000                     05                00
                           N                 0.0000

10305133                   1.0000            110000.0000       115.0000
                           6.5000            109,737.87        ZZ
                           6.1250            353.80            1
                           9.9500            353.80            37
RIALTO           CA 92376  9.5750            11/16/05
0440739175                 3.0000            01/01/06          00
149831                     2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
685/G01                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305135                   1.0000            218000.0000       115.0000
                           6.3750            217,480.50        ZZ
                           6.0000            701.17            1
                           9.9500            701.17            40
SANTA CLARITA    CA 91354  9.5750            11/21/05
0440691111                 2.9250            01/01/06          00
150041                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305141                   2.0000            338000.0000       115.0000
                           2.0000            338,000.00        ZZ
                           1.6250            1249.31           1
                           9.9500            1249.31           72
PLACERVILLE      CA 95667  9.5750            11/28/05
0440694388                 3.4500            02/01/06          00
1051101306                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305143                   1.5000            260000.0000       115.0000
                           1.5000            260,000.00        ZZ
                           1.1250            897.31            1
                           9.9500            897.31            80
NAPLES           FL 34120  9.5750            11/30/05
0440712990                 3.4500            02/01/06          00
1051102011                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305145                   1.5000            396000.0000       115.0000
                           6.7500            395,128.32        ZZ
                           6.3750            1366.68           1
                           10.4500           1366.68           80
BAY POINT        CA 94565  10.0750           11/23/05
0440687572                 3.3000            01/01/06          00
2005103100440              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305147                   1.0000            264600.0000       115.0000
                           1.0000            264,600.00        ZZ
                           0.6250            851.06            1
                           9.9500            851.06            70
ENTERPRISE       FL 32725  9.5750            12/03/05
0440692564                 3.3250            02/01/06          00
1051003788                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305155                   1.5000            237600.0000       115.0000
                           7.1250            237,076.99        ZZ
                           6.7500            820.01            1
                           9.9500            820.01            80
CLOVIS           CA 93611  9.5750            11/11/05
0440734200                 3.7000            01/01/06          00
149730                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305169                   1.0000            437500.0000       115.0000
                           6.3750            436,457.41        T
                           6.0000            1407.17           1
                           9.9500            1407.17           70
TAHOE VISTA      CA 96148  9.5750            11/14/05
0440739274                 2.9250            01/01/06          00
149802                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305171                   1.5000            400000.0000       115.0000
                           7.1250            399,119.52        ZZ
                           6.7500            1380.48           1
                           9.9500            1380.48           75
ANAHEIM          CA 92801  9.5750            11/23/05
0440742708                 3.7000            01/01/06          00
149773                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10305175                   1.0000            1680000.0000      115.0000
                           1.0000            1,680,000.00      ZZ
                           0.6250            5403.54           1
                           9.9500            5403.54           70
ORINDA           CA 94563  9.5750            11/30/05
0440687515                 2.7500            02/01/06          00
2005102401426              2.3750            01/01/36          0.0000
0                          2.7500            02/01/06          02/01/06
E78/R18                    2.3750            02/01/07          02/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305195                   1.0000            375000.0000       115.0000
                           6.7500            374,364.29        ZZ
                           6.3750            948.21            1
                           9.9500            948.21            75
LA MESA          CA 91942  9.5750            11/17/05
0440735306                 3.2500            01/01/06          00
149937                     2.8750            12/01/45          0.0000
0                          3.2500            01/01/06          02/01/06
685/G01                    2.8750            01/01/07          01/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305197                   1.0000            190000.0000       115.0000
                           7.1250            189,547.21        ZZ
                           6.7500            611.12            1
                           9.9500            611.12            76
VISALIA          CA 93277  9.5750            11/21/05
0440735363                 3.7000            01/01/06          00
149954                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305217                   1.5000            211500.0000       115.0000
                           1.5000            211,500.00        ZZ
                           1.1250            729.93            1
                           9.9500            729.93            56
ORLAND           CA 95963  9.5750            11/29/05
0440712883                 3.4500            02/01/06          00
2051100494                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305227                   1.0000            150000.0000       115.0000
                           6.3750            149,642.54        ZZ
                           6.0000            482.46            1
                           9.9500            482.46            62
SPRING HILL      FL 34609  9.5750            11/21/05
0440735801                 2.9250            01/01/06          00
149955                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305239                   1.4900            340000.0000       115.0000
                           6.8750            339,155.80        ZZ
                           6.5000            1171.78           1
                           9.9500            1171.78           80
PITTSBURG        CA 94565  9.5750            11/23/05
0440679165                 3.4500            01/01/06          00
3347004255                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     2                 0
0.0000                     05                00
                           O                 0.0000

10305241                   1.5000            632000.0000       115.0000
                           6.1250            630,608.84        ZZ
                           5.7500            2181.16           1
                           10.4500           2181.16           80
SAN LEANDRO      CA 94577  10.0750           11/30/05
0440687069                 2.6500            01/01/06          00
2005111401241              2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
E78/R18                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305243                   1.5000            138000.0000       115.0000
                           7.1250            137,790.00        ZZ
                           6.7500            382.50            1
                           9.9500            382.50            74
VISALIA          CA 93291  9.5750            11/17/05
0440734721                 3.7000            01/01/06          00
149830                     3.3250            12/01/45          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305245                   1.0000            232800.0000       115.0000
                           7.1250            232,245.22        ZZ
                           6.7500            748.78            1
                           9.9500            748.78            80
LIVINGSTON       CA 95334  9.5750            11/11/05
0440738912                 3.7000            01/01/06          00
149630                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305251                   1.0000            435500.0000       115.0000
                           1.0000            435,500.00        ZZ
                           0.6250            1400.74           1
                           9.9500            1400.74           67
STOCKTON         CA 95219  9.5750            11/30/05
0440683340                 3.1500            02/01/06          00
2005111001085              2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E78/R18                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     03                00
                           O                 0.0000

10305257                   1.5000            228000.0000       115.0000
                           6.7500            227,498.13        ZZ
                           6.3750            786.87            1
                           9.9500            786.87            80
DALLAS           TX 75219  9.5750            11/28/05
0440701290                 3.3000            01/01/06          00
2005111400133              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     06                00
                           O                 0.0000

10305263                   1.0000            430400.0000       115.0000
                           1.0000            430,400.00        ZZ
                           0.6250            1384.34           1
                           9.9500            1384.34           80
SAN PABLO        CA 94806  9.5750            12/01/05
0440695062                 3.0750            02/01/06          00
61022447                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    1                 0
0.0000                     05                00
                           O                 0.0000

10305287                   0.9900            304000.0000       115.0000
                           6.7500            303,274.41        ZZ
                           6.3750            976.39            1
                           9.9500            976.39            80
KISSIMMEE        FL 34744  9.5750            11/30/05
0440679157                 3.3250            01/01/06          00
3253006665                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3350                     1                 0
0.0000                     03                00
                           O                 0.0000

10305301                   1.2500            520000.0000       115.0000
                           1.2500            520,000.00        ZZ
                           0.8750            1377.20           1
                           9.9500            1377.20           80
PETALUMA         CA 94954  9.5750            12/01/05
0440696466                 0.0000            02/01/06          00
0542465289                 0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305307                   1.0000            476000.0000       115.0000
                           6.7500            474,865.67        ZZ
                           6.3750            1531.00           1
                           9.9500            1531.00           80
SAN DIEGO        CA 92126  9.5750            11/28/05
0440701241                 3.3000            01/01/06          00
2005111000241              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     2                 0
0.0000                     03                00
                           O                 0.0000

10305309                   1.0000            412500.0000       115.0000
                           6.1250            411,516.99        ZZ
                           5.7500            1326.76           1
                           9.9500            1326.76           75
ACTON AREA       CA 93510  9.5750            11/21/05
0440742716                 2.6500            01/01/06          00
150194                     2.2750            12/01/35          0.0000
0                          2.6500            01/01/06          02/01/06
685/G01                    2.2750            01/01/07          01/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305321                   1.2500            588750.0000       115.0000
                           6.7500            587,804.00        ZZ
                           6.3750            1559.28           1
                           9.9500            1559.28           75
HERCULES         CA 94547  9.5750            11/21/05
0440701704                 0.0000            01/01/06          00
0542465228                 0.0000            12/01/45          0.0000
0                          3.3250            01/01/06          02/01/06
Z68/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305323                   1.0000            229000.0000       115.0000
                           1.0000            229,000.00        ZZ
                           0.6250            736.55            1
                           9.9500            736.55            51
LOS ANGELES      CA 90043  9.5750            12/01/05
0440733640                 3.3250            02/01/06          00
80023540                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
B23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305325                   1.0000            310000.0000       115.0000
                           6.7500            309,261.25        ZZ
                           6.3750            997.08            1
                           9.9500            997.08            80
TAMPA            FL 33626  9.5750            11/18/05
0440739118                 3.3000            01/01/06          00
149771                     2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
685/G01                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305331                   1.0000            210000.0000       115.0000
                           6.8750            209,499.56        ZZ
                           6.5000            675.44            1
                           9.9500            675.44            62
FONTANA          CA 92335  9.5750            11/22/05
0440735561                 3.3750            01/01/06          00
150064                     3.0000            12/01/35          0.0000
0                          3.3750            01/01/06          02/01/06
685/G01                    3.0000            01/01/07          01/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305337                   1.0000            536000.0000       115.0000
                           1.0000            536,000.00        ZZ
                           0.6250            1723.99           1
                           9.9500            1723.99           80
CHULA VISTA      CA 91910  9.5750            12/01/05
0440696318                 3.2000            02/01/06          00
82000874                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305341                   1.5000            360500.0000       115.0000
                           1.5000            360,500.00        ZZ
                           1.1250            1244.16           1
                           9.9500            1244.16           70
SAN DIEGO        CA 92114  9.5750            12/01/05
0440695054                 3.2000            02/01/06          00
11038305                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           N                 0.0000

10305343                   1.5000            238975.0000       115.0000
                           1.5000            238,975.00        ZZ
                           1.1250            824.75            1
                           9.9500            824.75            55
POMONA           CA 91767  9.5750            12/01/05
0440700698                 3.3250            02/01/06          00
2906412                    2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
Z20/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10305347                   1.0000            576000.0000       115.0000
                           7.1250            575,023.55        ZZ
                           6.7500            1456.45           1
                           9.9500            1456.45           80
VALLEJO          CA 94591  9.5750            11/14/05
0440742682                 3.6750            01/01/06          00
149908                     3.3000            12/01/45          0.0000
0                          3.6750            01/01/06          02/01/06
685/G01                    3.3000            01/01/07          01/01/07
15                         3.6750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305359                   1.0000            325000.0000       115.0000
                           6.3750            325,317.11        ZZ
                           6.0000            821.78            1
                           9.9500            821.78            51
SANTA CLARA      CA 95051  9.5750            10/03/05
0440695310                 2.8750            12/01/05          00
63011143                   2.5000            11/01/45          0.0000
0                          2.8750            12/01/05          02/01/06
E23/G01                    2.5000            12/01/06          12/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305361                   1.0000            440000.0000       115.0000
                           1.0000            440,000.00        ZZ
                           0.6250            1415.21           1
                           9.9500            1415.21           78
PETALUMA         CA 94954  9.5750            11/30/05
0440713303                 3.2000            02/01/06          00
61022358                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     03                00
                           O                 0.0000

10305363                   1.0000            292000.0000       115.0000
                           7.1250            291,304.14        ZZ
                           6.7500            939.19            1
                           9.9500            939.19            80
BAKERSFIELD      CA 93308  9.5750            11/17/05
0440735165                 3.7000            01/01/06          00
149972                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305365                   1.0000            412000.0000       115.0000
                           1.0000            412,000.00        ZZ
                           0.6250            1325.15           1
                           9.9500            1325.15           80
SANTA MONICA     CA 90405  9.5750            12/01/05
0440694925                 3.3250            02/01/06          00
91008258                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     01                00
                           O                 0.0000

10305403                   2.5000            129520.0000       115.0000
                           2.5000            129,520.00        ZZ
                           2.1250            511.76            1
                           11.4500           511.76            80
PHOENIX          AZ 85021  11.0750           12/08/05
0440695690                 3.4500            02/01/06          00
0051104009                 3.0750            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
X51/G01                    3.0250            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10305457                   1.0000            156000.0000       115.0000
                           6.7500            155,628.24        ZZ
                           6.3750            501.76            1
                           9.9500            501.76            78
GULF BREEZE      FL 32563  9.5750            11/11/05
0440738979                 3.2250            01/01/06          00
149726                     2.8500            12/01/35          0.0000
0                          3.2250            01/01/06          02/01/06
685/G01                    2.8500            01/01/07          01/01/07
15                         3.2250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305469                   1.5000            260000.0000       115.0000
                           1.5000            260,000.00        ZZ
                           1.1250            897.31            1
                           9.9500            897.31            80
WAIPAHU          HI 96797  9.5750            12/01/05
0440696755                 0.0000            02/01/06          00
4600420                    0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
A01/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10305475                   1.5000            336150.0000       115.0000
                           7.1250            335,410.07        ZZ
                           6.7500            1160.12           1
                           9.9500            1160.12           80
CHULA VISTA      CA 91914  9.5750            11/08/05
0440733061                 3.7000            01/01/06          00
149608                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     01                00
                           O                 0.0000

10305495                   1.5000            284000.0000       115.0000
                           7.1250            283,374.86        ZZ
                           6.7500            980.14            1
                           9.9500            980.14            80
LOS ANGELES      CA 90023  9.5750            11/17/05
0440738417                 3.7000            01/01/06          00
149946                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305553                   1.5000            453750.0000       115.0000
                           6.8750            452,751.21        ZZ
                           6.5000            1565.98           1
                           9.9500            1565.98           75
HALLANDALE       FL 33009  9.5750            11/22/05
0440767705                 3.4500            01/01/06          00
GA0517767                  3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
W51/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     06                00
                           O                 0.0000

10305663                   1.5000            212000.0000       115.0000
                           1.5000            212,000.00        ZZ
                           1.1250            731.65            2
                           9.9500            731.65            80
OLYMPIA          WA 98506  9.5750            11/29/05
0425517257                 3.0750            02/01/06          00
0425517257                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305671                   2.0000            367500.0000       115.0000
                           6.8750            366,754.15        ZZ
                           6.5000            1358.35           1
                           9.9500            1358.35           75
SAN DIEGO        CA 92114  9.5750            11/28/05
0425588340                 3.4500            01/01/06          00
0425588340                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305721                   1.2500            440000.0000       115.0000
                           6.3750            438,992.02        ZZ
                           6.0000            1466.31           1
                           9.9500            1466.31           69
RIVERSIDE        CA 92503  9.5750            11/29/05
0426175832                 2.9500            01/01/06          00
0426175832                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10305731                   1.5000            295000.0000       115.0000
                           6.8750            294,350.65        ZZ
                           6.5000            1018.10           1
                           9.9500            1018.10           79
OCEANSIDE        CA 92057  9.5750            12/01/05
0426224382                 3.4500            01/01/06          00
0426224382                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305741                   1.5000            640000.0000       115.0000
                           6.3750            638,591.23        T
                           6.0000            2208.77           1
                           9.9500            2208.77           80
HEBER CITY       UT 84032  9.5750            12/02/05
0426240040                 2.9500            01/01/06          00
0426240040                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
E22/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305765                   2.5000            393750.0000       115.0000
                           2.5000            393,750.00        ZZ
                           2.1250            1555.79           1
                           9.9500            1555.79           75
SEATTLE          WA 98115  9.5750            12/01/05
0426314811                 3.3250            02/01/06          00
0426314811                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10305789                   2.0000            607500.0000       115.0000
                           6.8750            606,267.06        ZZ
                           6.5000            2245.44           2
                           9.9500            2245.44           75
WATSONVILLE      CA 95076  9.5750            11/23/05
0426379137                 3.4500            01/01/06          00
0426379137                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10305825                   1.5000            320000.0000       115.0000
                           1.5000            320,000.00        ZZ
                           1.1250            1104.38           2
                           9.9500            1104.38           75
LOS ANGELES      CA 90011  9.5750            12/01/05
0426436234                 3.4500            02/01/06          00
0426436234                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305829                   2.0000            394100.0000       115.0000
                           6.6250            393,300.16        ZZ
                           6.2500            1456.67           1
                           9.9500            1456.67           70
REDLANDS         CA 92373  9.5750            11/28/05
0426438024                 3.2000            01/01/06          00
0426438024                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E22/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2000                     5                 0
0.0000                     05                00
                           N                 0.0000

10305839                   1.0000            278390.0000       115.0000
                           1.0000            278,390.00        ZZ
                           0.6250            895.41            1
                           9.9500            895.41            46
SUNNYVALE        CA 94086  9.5750            12/02/05
0426448999                 2.9500            02/01/06          00
0426448999                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305879                   1.2500            124000.0000       115.0000
                           1.2500            124,000.00        ZZ
                           0.8750            413.23            1
                           9.9500            413.23            52
GLENDALE         AZ 85301  9.5750            12/01/05
0426494605                 0.0000            02/01/06          00
0426494605                 0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305881                   2.5000            290000.0000       115.0000
                           2.5000            290,000.00        ZZ
                           2.1250            1145.85           1
                           9.9500            1145.85           75
SACRAMENTO       CA 95818  9.5750            12/02/05
0426495925                 3.4500            02/01/06          00
0426495925                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     09                00
                           N                 0.0000

10305883                   1.5000            396000.0000       115.0000
                           6.8750            395,128.32        ZZ
                           6.5000            1366.68           1
                           9.9500            1366.68           80
WEST COVINA      CA 91790  9.5750            11/29/05
0426498648                 3.4500            01/01/06          00
0426498648                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305895                   1.5000            456000.0000       115.0000
                           1.5000            456,000.00        ZZ
                           1.1250            1573.75           2
                           9.9500            1573.75           80
SAN DIEGO        CA 92105  9.5750            12/02/05
0426516282                 2.8750            02/01/06          00
0426516282                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305919                   1.5000            540000.0000       115.0000
                           1.5000            540,000.00        ZZ
                           1.1250            1863.65           1
                           9.9500            1863.65           80
SUNNYVALE        CA 94085  9.5750            11/30/05
0426549333                 3.0750            02/01/06          00
0426549333                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10305929                   2.0000            251250.0000       115.0000
                           2.0000            251,250.00        ZZ
                           1.6250            928.67            4
                           9.9500            928.67            75
PORTLAND         OR 97266  9.5750            12/05/05
0426569547                 3.4500            02/01/06          00
0426569547                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10305933                   1.0000            273600.0000       115.0000
                           1.0000            273,600.00        ZZ
                           0.6250            880.01            1
                           9.9500            880.01            80
LYNNWOOD         WA 98036  9.5750            12/05/05
0426579231                 2.8000            02/01/06          00
0426579231                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10306135                   1.0000            186800.0000       115.0000
                           6.8750            186,354.85        ZZ
                           6.5000            600.82            1
                           9.9500            600.82            80
CALIFORNIA CITY  CA 93505  9.5750            11/28/05
0440695203                 3.4500            01/01/06          00
63012436                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     05                00
                           O                 0.0000

10306155                   1.0000            330500.0000       110.0000
                           1.0000            330,500.00        ZZ
                           0.6250            1063.02           1
                           9.9500            1063.02           48
MIRAMAR          FL 33027  9.5750            12/02/05
0440696839                 0.0000            02/01/06          00
1001856957                 0.0000            01/01/36          0.0000
0                          2.9550            02/01/06          02/01/06
944/G01                    2.5800            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10306201                   1.5000            312000.0000       115.0000
                           6.8750            310,625.58        ZZ
                           6.5000            1076.78           1
                           9.9500            1076.78           80
CENTREVILLE      VA 20121  9.5750            10/28/05
0440735017                 3.4500            12/01/05          00
05016212                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y28/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     09                00
                           O                 0.0000

10306261                   2.5000            220000.0000       115.0000
                           6.8750            219,159.33        ZZ
                           6.5000            869.27            1
                           9.9500            869.27            80
GILBERT          AZ 85296  9.5750            10/31/05
0440733764                 3.4500            12/01/05          00
05015933                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y28/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10306267                   1.0000            497000.0000       115.0000
                           6.6250            495,815.62        ZZ
                           6.2500            1598.55           1
                           9.9500            1598.55           80
DIAMOND BAR      CA 91765  9.5750            11/08/05
0440733004                 3.2000            01/01/06          00
05016260                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y28/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     03                00
                           O                 0.0000

10306275                   2.0000            202800.0000       115.0000
                           6.3750            202,388.41        ZZ
                           6.0000            749.59            1
                           9.9500            749.59            86
MCDONOUGH        GA 30252  9.5750            11/03/05
0440715373                 2.9500            01/01/06          11
5014927                    2.5750            12/01/35          25.0000
0                          2.9500            01/01/06          02/01/06
Y28/G01                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10306971                   1.0000            493875.0000       115.0000
                           6.5000            492,342.98        ZZ
                           6.1250            1588.50           1
                           9.9500            1588.50           80
LORTON           VA 22079  9.5750            10/31/05
0440734978                 3.0750            12/01/05          00
05016522                   2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
Y28/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     05                00
                           O                 0.0000

10306995                   2.5000            124000.0000       115.0000
                           6.8750            123,768.38        ZZ
                           6.5000            489.95            1
                           9.9500            489.95            77
FORT LAUDERDALE  FL 33311  9.5750            11/08/05
0440736148                 3.4500            01/01/06          00
5014734                    3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y28/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10306997                   2.5000            140000.0000       110.0000
                           2.5000            139,829.98        ZZ
                           2.1250            461.69            1
                           9.9500            461.69            80
CLEARWATER       FL 33755  9.5750            10/31/05
0440735504                 0.0000            01/01/06          00
05015323                   0.0000            12/01/45          0.0000
0                          3.5750            03/01/06          03/01/06
Y28/G01                    3.2000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307015                   1.0000            393157.0000       115.0000
                           6.5000            391,282.38        ZZ
                           6.1250            1264.55           1
                           9.9500            1264.55           71
CHANTILLY        VA 20152  9.5750            10/26/05
0440711810                 3.0750            12/01/05          00
05015804                   2.7000            11/01/35          0.0000
0                          3.0750            12/01/05          02/01/06
Y28/G01                    2.7000            12/01/06          12/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     09                00
                           O                 0.0000

10307027                   2.5000            267500.0000       115.0000
                           6.8750            267,000.34        ZZ
                           6.5000            1056.95           1
                           9.9500            1056.95           79
SORRENTO         FL 32776  9.5750            11/15/05
0440713584                 3.4500            01/01/06          00
5014727                    3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y28/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     03                00
                           N                 0.0000

10307037                   2.0000            286500.0000       115.0000
                           6.8750            285,918.54        ZZ
                           6.5000            1058.96           2
                           9.9500            1058.96           75
PARAMOUNT        CA 90723  9.5750            11/02/05
0440714350                 3.4500            01/01/06          00
05014364                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y28/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307045                   1.7500            444000.0000       115.0000
                           7.0000            444,971.22        ZZ
                           6.6250            1586.16           1
                           9.9500            1586.16           80
VIENNA           VA 22181  9.5750            09/15/05
0440736122                 3.5250            11/01/05          00
05013258                   3.1500            10/01/35          0.0000
0                          3.5250            01/01/06          02/01/06
Y28/G01                    3.1500            11/01/06          11/01/06
15                         3.5250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7750                     1                 0
0.0000                     05                00
                           O                 0.0000

10307049                   1.4900            325000.0000       115.0000
                           6.7500            324,283.46        ZZ
                           6.3750            1120.08           1
                           9.9500            1120.08           77
NEW MARKET       MD 21774  9.5750            11/23/05
0440677847                 3.3250            01/01/06          00
3274034270                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     03                00
                           O                 0.0000

10307057                   1.0000            310000.0000       115.0000
                           6.6250            309,261.25        ZZ
                           6.2500            997.08            1
                           9.9500            997.08            65
MISSION VIEJO    CA 92692  9.5750            11/04/05
0440735744                 3.2000            01/01/06          00
05015876                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y28/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     01                00
                           O                 0.0000

10307059                   1.5000            468800.0000       115.0000
                           6.7500            466,734.87        ZZ
                           6.3750            1617.92           1
                           9.9500            1617.92           80
ANNANDALE        VA 22003  9.5750            10/27/05
0440714848                 3.3250            12/01/05          00
05015608                   2.9500            11/01/35          0.0000
0                          3.3250            12/01/05          02/01/06
Y28/G01                    2.9500            12/01/06          12/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307073                   1.5000            525000.0000       115.0000
                           6.8750            523,844.37        ZZ
                           6.5000            1811.88           3
                           9.9500            1811.88           70
LOS ANGELES      CA 91601  9.5750            11/08/05
0440715670                 3.4500            01/01/06          00
05016352                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y28/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10307087                   1.8750            380000.0000       110.0000
                           6.5000            379,467.85        ZZ
                           6.1250            1125.90           2
                           9.9500            1125.90           70
LOS ANGELES      CA 90016  9.5750            11/01/05
0440733152                 0.0000            01/01/06          00
05015622                   0.0000            12/01/45          0.0000
0                          3.0000            01/01/06          02/01/06
Y28/G01                    2.6250            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.0750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307091                   1.5000            320000.0000       115.0000
                           7.5000            319,295.62        ZZ
                           7.1250            1104.38           1
                           9.9500            1104.38           80
HUNTINGTON PARK  CA 90255  9.5750            11/01/05
0440713063                 3.1500            01/01/06          00
05015903                   2.7750            12/01/35          0.0000
0                          3.1500            01/01/06          02/01/06
Y28/G01                    2.7750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307105                   1.0000            408486.0000       115.0000
                           6.3750            408,321.16        ZZ
                           6.0000            1313.85           1
                           9.9500            1313.85           75
NORTH HOLLYWOOD  CA 91605  9.5750            09/13/05
0440733228                 2.9500            11/01/05          00
05012160                   2.5750            10/01/35          0.0000
0                          2.9500            11/01/05          02/01/06
Y28/G01                    2.5750            11/01/06          11/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10307113                   1.4900            576000.0000       110.0000
                           6.2500            574,730.07        ZZ
                           5.8750            1985.13           1
                           9.9500            1985.13           80
MONSEY           NY 10952  9.5750            11/25/05
0440684199                 2.7500            01/01/06          00
3274037696                 2.3750            12/01/35          0.0000
0                          2.7500            01/01/06          02/01/06
N67/R18                    2.3750            01/01/07          01/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2600                     5                 0
0.0000                     05                00
                           O                 0.0000

10307125                   0.9900            457500.0000       115.0000
                           7.0000            456,408.04        ZZ
                           6.6250            1469.40           1
                           9.9500            1469.40           75
HAYWARD          CA 94544  9.5750            11/22/05
0440684173                 3.5750            01/01/06          00
3342001695                 3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
N67/R18                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5850                     2                 0
0.0000                     05                00
                           O                 0.0000

10307137                   1.0000            152000.0000       115.0000
                           6.7500            152,591.56        ZZ
                           6.3750            488.89            1
                           9.9500            488.89            80
LEHIGH ACRES     FL 33971  9.5750            08/06/05
0440709939                 3.3250            10/01/05          00
05009327                   2.9500            09/01/35          0.0000
0                          3.3250            10/01/05          02/01/06
Y28/G01                    2.9500            10/01/06          10/01/06
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307151                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           44
DELRAY BEACH     FL 33483  9.5750            12/03/05
0440696862                 3.2000            02/01/06          00
1051100210                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307161                   1.0000            450000.0000       115.0000
                           1.0000            450,000.00        ZZ
                           0.6250            1447.38           1
                           9.9500            1447.38           22
BURLINGAME       CA 94010  9.5750            11/29/05
0440696763                 3.4500            02/01/06          00
1051100083                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307169                   1.0000            157000.0000       115.0000
                           6.3750            156,625.86        ZZ
                           6.0000            504.97            1
                           9.9500            504.97            41
COTTONWOOD       CA 96022  9.5750            11/21/05
0440738649                 2.9250            01/01/06          00
149956                     2.5500            12/01/35          0.0000
0                          2.9250            01/01/06          02/01/06
685/G01                    2.5500            01/01/07          01/01/07
15                         2.9250            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307173                   1.0000            556000.0000       115.0000
                           1.0000            556,000.00        ZZ
                           0.6250            1788.32           2
                           9.9500            1788.32           80
SAN JOSE         CA 95116  9.5750            11/30/05
0440698850                 3.4500            02/01/06          00
61022040                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307187                   1.0000            372000.0000       115.0000
                           6.8750            371,369.38        ZZ
                           6.5000            940.62            1
                           9.9500            940.62            80
SAN DIEGO        CA 92114  9.5750            11/16/05
0440699221                 3.4500            01/01/06          00
11038353                   3.0750            12/01/45          0.0000
0                          3.4500            01/01/06          02/01/06
E23/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307193                   1.0000            784000.0000       115.0000
                           1.0000            784,000.00        ZZ
                           0.6250            1982.39           1
                           9.9500            1982.39           61
SONOMA           CA 95476  9.5750            12/01/05
0440696458                 2.9500            02/01/06          00
91008155                   2.5750            01/01/46          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10307203                   1.5000            353000.0000       115.0000
                           6.8750            351,444.99        ZZ
                           6.5000            1218.27           1
                           9.9500            1218.27           78
VIENNA           VA 22181  9.5750            10/28/05
0440714152                 3.4500            12/01/05          00
05016072                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y28/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     09                00
                           O                 0.0000

10307225                   1.0000            445000.0000       115.0000
                           6.5000            443,939.53        ZZ
                           6.1250            1431.30           1
                           9.9500            1431.30           75
PALM BEACH GARD  FL 33418  9.5750            11/23/05
0440736924                 3.0750            01/01/06          00
150085                     2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
685/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     03                00
                           O                 0.0000

10307243                   1.0000            549600.0000       115.0000
                           1.0000            549,600.00        ZZ
                           0.6250            1389.70           1
                           9.9500            1389.70           80
STOCKTON         CA 95219  9.5750            12/01/05
0440752210                 3.4500            02/01/06          00
150176                     3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
685/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10307275                   1.5000            316000.0000       115.0000
                           7.1250            315,304.42        ZZ
                           6.7500            1090.58           1
                           9.9500            1090.58           80
STOCKTON         CA 95206  9.5750            11/22/05
0440693596                 3.7000            01/01/06          00
150082                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307279                   1.0000            199500.0000       115.0000
                           1.0000            199,500.00        ZZ
                           0.6250            641.67            1
                           9.9500            641.67            61
SAN BERNADINO    CA 92407  9.5750            11/28/05
0440696813                 3.1500            02/01/06          00
9000000212                 2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
X75/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     2                 0
0.0000                     05                00
                           O                 0.0000

10307295                   1.0000            355000.0000       115.0000
                           6.5000            354,154.01        ZZ
                           6.1250            1141.82           1
                           9.9500            1141.82           55
PETALUMA         CA 94954  9.5750            11/22/05
0440736106                 3.0750            01/01/06          00
150086                     2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
685/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     09                00
                           O                 0.0000

10307305                   1.0000            300000.0000       115.0000
                           7.1250            299,285.08        ZZ
                           6.7500            964.92            1
                           9.9500            964.92            80
SAN DIEGO        CA 92139  9.5750            11/17/05
0440699874                 3.6750            01/01/06          00
149925                     3.3000            12/01/35          0.0000
0                          3.6750            01/01/06          02/01/06
685/G01                    3.3000            01/01/07          01/01/07
15                         3.6750            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6750                     5                 0
0.0000                     01                00
                           O                 0.0000

10307317                   1.0000            649950.0000       115.0000
                           1.0000            649,950.00        ZZ
                           0.6250            1643.44           2
                           9.9500            1643.44           77
REDWOOD CITY     CA 94063  9.5750            12/01/05
0440698876                 3.4500            02/01/06          00
61022204                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307321                   1.0000            420000.0000       115.0000
                           6.5000            418,999.11        ZZ
                           6.1250            1350.89           1
                           9.9500            1350.89           74
DIAMOND BAR      CA 91765  9.5750            11/23/05
0440736346                 3.0000            01/01/06          00
149992                     2.6250            12/01/35          0.0000
0                          3.0000            01/01/06          02/01/06
685/G01                    2.6250            01/01/07          01/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307343                   1.0000            643200.0000       115.0000
                           1.0000            643,200.00        ZZ
                           0.6250            2068.79           4
                           9.9500            2068.79           80
EL CAJON         CA 92020  9.5750            12/01/05
0440698801                 3.3250            02/01/06          00
91007787                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     1                 0
0.0000                     05                00
                           O                 0.0000

10307353                   1.0000            1202650.0000      115.0000
                           1.0000            1,202,650.00      ZZ
                           0.6250            3040.97           1
                           9.9500            3040.97           49
NEWPORT BEACH    CA 92663  9.5750            12/01/05
0440735876                 3.3000            02/01/06          00
150268                     2.9250            01/01/46          0.0000
0                          3.3000            02/01/06          02/01/06
685/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307359                   3.0000            54000.0000        115.0000
                           3.0000            54,000.00         ZZ
                           2.6250            227.67            1
                           9.9500            227.67            75
ALTURAS          CA 96101  9.5750            12/02/05
0440697357                 3.3250            02/01/06          00
2051100287                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3250                     5                 0
0.0000                     05                00
                           N                 0.0000

10307379                   1.5000            304000.0000       115.0000
                           7.1250            303,330.83        ZZ
                           6.7500            1049.17           1
                           9.9500            1049.17           80
RICHMOND         CA 94804  9.5750            11/15/05
0440753283                 3.7000            01/01/06          00
149847                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307389                   1.5000            248000.0000       115.0000
                           7.1250            247,454.10        ZZ
                           6.7500            855.90            1
                           9.9500            855.90            80
STOCKTON         CA 95204  9.5750            11/18/05
0440739571                 3.7000            01/01/06          00
149849                     3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
685/G01                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307391                   1.2500            390000.0000       115.0000
                           1.2500            390,000.00        ZZ
                           0.8750            1032.90           1
                           9.9500            1032.90           75
WHITTIER         CA 90606  9.5750            12/01/05
0440736577                 0.0000            02/01/06          00
0542465386                 0.0000            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
Z68/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307395                   1.0000            473650.0000       115.0000
                           1.0000            473,650.00        ZZ
                           0.6250            1197.65           1
                           9.9500            1197.65           80
MENIFEE          CA 92584  9.5750            12/01/05
0440737211                 3.3750            02/01/06          00
149515                     3.0000            01/01/46          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10307399                   1.5000            272000.0000       115.0000
                           7.0000            271,401.27        ZZ
                           6.6250            938.73            1
                           9.9500            938.73            80
MARIETTA         GA 30066  9.5750            11/23/05
0440739035                 3.5500            01/01/06          00
150032                     3.1750            12/01/35          0.0000
0                          3.5500            01/01/06          02/01/06
685/G01                    3.1750            01/01/07          01/01/07
15                         3.5500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0500                    5                 0
0.0000                     05                00
                           O                 0.0000

10307413                   1.5000            172000.0000       115.0000
                           1.5000            172,000.00        ZZ
                           1.1250            593.61            1
                           9.9500            593.61            80
BRANDON          FL 33511  9.5750            12/01/05
0440698835                 3.4500            02/01/06          00
1051003199                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10307427                   1.2500            513750.0000       115.0000
                           1.2500            513,750.00        ZZ
                           0.8750            1360.64           1
                           9.9500            1360.64           75
MISSION VIEJO    CA 92691  9.5750            12/02/05
0440738847                 0.0000            02/01/06          00
0542465396                 0.0000            01/01/46          0.0000
0                          3.1400            02/01/06          02/01/06
Z68/G01                    2.7650            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10307445                   0.9900            535920.0000       115.0000
                           6.8750            534,640.86        ZZ
                           6.5000            1721.27           1
                           9.9500            1721.27           80
RIVERSIDE AREA   CA 92503  9.5750            11/21/05
0440679892                 3.4500            01/01/06          00
3318500856                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     1                 0
0.0000                     05                00
                           O                 0.0000

10307465                   3.0000            168750.0000       115.0000
                           6.8750            168,460.42        ZZ
                           6.5000            711.46            2
                           9.9500            711.46            75
VANCOUVER        WA 98684  9.5750            11/21/05
0440736031                 3.4500            01/01/06          00
5002003545                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
U19/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     05                00
                           N                 0.0000

10307475                   0.9900            200000.0000       115.0000
                           6.6250            199,522.64        ZZ
                           6.2500            642.36            1
                           9.9500            642.36            44
LAS VEGAS        NV 89102  9.5750            11/28/05
0440682722                 3.2000            01/01/06          00
3342001688                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10307479                   1.0000            739000.0000       115.0000
                           6.5000            737,238.91        ZZ
                           6.1250            2376.92           1
                           9.9500            2376.92           62
OAKTON           VA 22124  9.5750            10/31/05
0440713279                 3.0750            01/01/06          00
05016175                   2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
Y28/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     03                00
                           O                 0.0000

10307501                   1.0000            276000.0000       115.0000
                           1.0000            276,000.00        T
                           0.6250            697.88            1
                           9.9500            697.88            80
HENDERSON        NV 89012  9.5750            12/01/05
0440696615                 3.3250            02/01/06          00
42012675                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     1                 0
0.0000                     03                00
                           O                 0.0000

10307523                   2.9900            299250.0000       115.0000
                           6.6250            298,735.59        ZZ
                           6.2500            1260.04           1
                           9.9500            1260.04           95
MIAMI            FL 33194  9.5750            11/28/05
0440682656                 3.2000            01/01/06          01
3254021501                 2.8250            12/01/35          30.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.2100                     1                 0
0.0000                     09                00
                           O                 0.0000

10307525                   1.0000            150000.0000       115.0000
                           6.3750            148,926.72        ZZ
                           6.0000            482.46            1
                           9.9500            482.46            60
SALT LAKE CITY   UT 84106  9.5750            08/31/05
0440734309                 2.9500            11/01/05          00
05011854                   2.5750            10/01/35          0.0000
0                          2.9500            11/01/05          02/01/06
Y28/G01                    2.5750            11/01/06          11/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10307553                   1.0000            510000.0000       115.0000
                           1.0000            510,000.00        ZZ
                           0.6250            1640.36           1
                           9.9500            1640.36           63
FAIRFAX STATION  VA 22039  9.5750            12/07/05
0440709723                 0.0000            02/01/06          00
1051516WH                  0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E30/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307643                   1.0000            396000.0000       115.0000
                           1.0000            396,000.00        ZZ
                           0.6250            1001.31           1
                           9.9500            1001.31           80
SAN DIEGO        CA 92126  9.5750            12/01/05
0440700433                 0.0000            02/01/06          00
11038395                   0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307775                   1.5000            372800.0000       115.0000
                           1.5000            372,800.00        ZZ
                           1.1250            1286.61           2
                           9.9500            1286.61           80
SACRAMENTO       CA 95841  9.5750            12/03/05
0426295523                 3.4500            02/01/06          00
0426295523                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           O                 0.0000

10307829                   1.5000            198750.0000       115.0000
                           1.5000            198,750.00        ZZ
                           1.1250            685.93            1
                           9.9500            685.93            75
PHOENIX          AZ 85032  9.5750            12/05/05
0426372116                 3.2000            02/01/06          00
0426372116                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307885                   1.0000            190000.0000       115.0000
                           6.3750            189,094.05        ZZ
                           6.0000            611.12            1
                           9.9500            611.12            51
MAYWOOD          CA 90270  9.5750            10/28/05
0425862711                 2.9500            12/01/05          00
0425862711                 2.5750            11/01/35          0.0000
0                          2.9500            12/01/05          02/01/06
E22/G01                    2.5750            12/01/06          12/01/06
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307927                   2.0000            548000.0000       115.0000
                           6.8750            546,887.82        ZZ
                           6.5000            2025.51           1
                           9.9500            2025.51           80
GILBERT          AZ 85296  9.5750            11/29/05
0426121927                 3.4500            01/01/06          00
0426121927                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10307943                   1.5000            172000.0000       115.0000
                           1.5000            172,000.00        ZZ
                           1.1250            593.61            1
                           9.9500            593.61            80
LONGMONT         CO 80501  9.5750            12/05/05
0426180337                 2.7250            02/01/06          00
0426180337                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307957                   1.5000            162640.0000       115.0000
                           6.7500            162,282.00        ZZ
                           6.3750            561.30            1
                           9.9500            561.30            80
PHOENIX          AZ 85006  9.5750            11/30/05
0426238085                 0.0000            01/01/06          00
0426238085                 0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
E22/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307961                   1.5000            304000.0000       115.0000
                           1.5000            304,000.00        ZZ
                           1.1250            1049.17           1
                           9.9500            1049.17           80
MESA             AZ 85215  9.5750            12/01/05
0426387213                 3.3250            02/01/06          00
0426387213                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307983                   1.5000            360000.0000       115.0000
                           1.5000            360,000.00        ZZ
                           1.1250            1242.43           1
                           9.9500            1242.43           75
RIO LINDA        CA 95673  9.5750            12/01/05
0426402467                 3.2000            02/01/06          00
0426402467                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307987                   1.0000            204000.0000       115.0000
                           1.0000            204,000.00        ZZ
                           0.6250            656.14            1
                           9.9500            656.14            65
HOMESTEAD        FL 33033  9.5750            12/05/05
0426406211                 2.9500            02/01/06          00
0426406211                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     03                00
                           O                 0.0000

10307995                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            1
                           9.9500            966.34            80
ORLANDO          FL 32828  9.5750            12/09/05
0426410577                 2.4250            02/01/06          00
0426410577                 2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E22/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9250                     1                 0
0.0000                     03                00
                           O                 0.0000

10308005                   1.2500            242000.0000       115.0000
                           6.6250            241,445.61        ZZ
                           6.2500            806.47            1
                           9.9500            806.47            65
LOS ANGELES      CA 90061  9.5750            11/23/05
0426419347                 3.2000            01/01/06          00
0426419347                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
E22/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10308059                   1.0000            632000.0000       115.0000
                           1.0000            632,000.00        ZZ
                           0.6250            2032.76           1
                           9.9500            2032.76           80
BEND             OR 97701  9.5750            12/08/05
0426463709                 2.6500            02/01/06          00
0426463709                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     03                00
                           O                 0.0000

10308069                   1.5000            272000.0000       115.0000
                           1.5000            272,000.00        ZZ
                           1.1250            938.73            1
                           9.9500            938.73            80
SACRAMENTO       CA 95838  9.5750            12/02/05
0426469599                 2.8750            02/01/06          00
0426469599                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10308121                   1.0000            332500.0000       115.0000
                           1.0000            332,500.00        ZZ
                           0.6250            1069.45           1
                           9.9500            1069.45           70
SCOTTSDALE       AZ 85258  9.5750            12/05/05
0426508057                 0.0000            02/01/06          00
0426508057                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10308155                   1.5000            198400.0000       115.0000
                           1.5000            198,400.00        ZZ
                           1.1250            684.72            1
                           9.9500            684.72            80
VISALIA          CA 93277  9.5750            12/02/05
0426537940                 3.4500            02/01/06          00
0426537940                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10308167                   1.5000            545250.0000       115.0000
                           6.8750            544,049.79        ZZ
                           6.5000            1881.77           1
                           9.9500            1881.77           78
REDWOOD CITY     CA 94061  9.5750            12/01/05
0426559340                 3.4500            01/01/06          00
0426559340                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
E22/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10308171                   1.0000            650000.0000       115.0000
                           1.0000            650,000.00        ZZ
                           0.6250            2090.66           1
                           9.9500            2090.66           75
HENDERSON        NV 89015  9.5750            11/30/05
0426563722                 3.2000            02/01/06          00
0426563722                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10308221                   3.0000            220875.0000       115.0000
                           3.0000            220,875.00        ZZ
                           2.6250            931.22            1
                           9.9500            931.22            95
BRANDON          FL 33511  9.5750            12/09/05
0426262713                 2.8750            02/01/06          04
0426262713                 2.5000            01/01/36          30.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10308223                   1.5000            180000.0000       115.0000
                           1.5000            180,000.00        ZZ
                           1.1250            621.22            1
                           9.9500            621.22            80
KERSEY           CO 80644  9.5750            12/05/05
0426265534                 3.0750            02/01/06          00
0426265534                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10309329                   2.5000            189600.0000       115.0000
                           6.7500            189,245.85        ZZ
                           6.3750            749.15            1
                           9.9500            749.15            80
TAMPA            FL 33647  9.5750            11/30/05
0440763183                 3.3250            01/01/06          00
12027073                   2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
U45/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.8250                    1                 0
0.0000                     03                00
                           N                 0.0000

10309375                   1.0000            267000.0000       115.0000
                           1.0000            267,000.00        ZZ
                           0.6250            858.78            1
                           9.9500            858.78            64
NEW SMYRNA BEAC  FL 32168  9.5750            12/02/05
0440753838                 3.3250            02/01/06          00
507200001                  2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
U45/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10309385                   1.5000            93750.0000        115.0000
                           6.8750            93,543.64         ZZ
                           6.5000            323.55            1
                           9.9500            323.55            75
PEMBROKE PINES   FL 33025  9.5750            11/30/05
0440701530                 3.4500            01/01/06          00
2051101005                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10309409                   1.0000            150000.0000       115.0000
                           6.5000            149,642.54        ZZ
                           6.1250            482.46            1
                           9.9500            482.46            55
LAS VEGAS        NV 89104  9.5750            11/21/05
0440704690                 3.0750            01/01/06          00
2051001961                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
X75/G01                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10309429                   2.5000            186400.0000       115.0000
                           2.5000            186,400.00        ZZ
                           2.1250            736.51            2
                           9.9500            736.51            80
LAS VEGAS        NV 89104  9.5750            12/06/05
0440705069                 3.4500            02/01/06          00
11038837                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     2                 0
0.0000                     05                00
                           N                 0.0000

10309431                   1.5000            256000.0000       115.0000
                           1.5000            256,000.00        ZZ
                           1.1250            883.51            1
                           9.9500            883.51            80
WOODBURY         MN 55125  9.5750            12/07/05
0440763654                 3.2000            02/01/06          00
12010086                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
U45/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10309455                   1.0000            170000.0000       115.0000
                           1.0000            170,000.00        ZZ
                           0.6250            546.79            1
                           9.9500            546.79            69
KISSIMMEE        FL 34744  9.5750            12/06/05
0440703387                 3.3250            02/01/06          00
1051003945                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     03                00
                           O                 0.0000

10309465                   1.5000            245000.0000       115.0000
                           1.5000            245,000.00        ZZ
                           1.1250            845.54            1
                           9.9500            845.54            69
CLOVIS           CA 93611  9.5750            12/05/05
0440702488                 3.0750            02/01/06          00
1051001775                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
X75/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10309481                   1.0000            420000.0000       115.0000
                           1.0000            420,000.00        ZZ
                           0.6250            1350.89           1
                           9.9500            1350.89           80
SALINAS          CA 93905  9.5750            12/01/05
0440704120                 3.4500            02/01/06          00
63012351                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10309517                   1.5000            200000.0000       115.0000
                           1.5000            200,000.00        ZZ
                           1.1250            690.24            1
                           9.9500            690.24            44
FORT LAUDERDALE  FL 33315  9.5750            12/05/05
0440701837                 3.4500            02/01/06          00
1051101038                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10309669                   1.0000            162400.0000       115.0000
                           1.0000            162,400.00        T
                           0.6250            522.34            1
                           9.9500            522.34            80
LAYTON           UT 84041  9.5750            12/02/05
0440703908                 2.7250            02/01/06          00
42012665                   2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E23/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     05                00
                           O                 0.0000

10309687                   1.2500            329600.0000       115.0000
                           1.2500            329,600.00        ZZ
                           0.8750            872.93            1
                           9.9500            872.93            80
RANCHO CUCAMONG  CA 91703  9.5750            12/02/05
0440762615                 0.0000            02/01/06          00
0542465333                 0.0000            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
Z68/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10309691                   1.0000            350000.0000       115.0000
                           1.0000            350,000.00        ZZ
                           0.6250            1125.74           1
                           9.9500            1125.74           59
KING CITY        CA 93930  9.5750            12/02/05
0440703486                 3.4500            02/01/06          00
1051102636                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10309693                   1.5000            172000.0000       115.0000
                           1.5000            172,000.00        ZZ
                           1.1250            593.61            1
                           9.9500            593.61            80
BUCKEYE          AZ 85326  9.5750            11/29/05
0440703619                 3.4500            02/01/06          00
1051102267                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10309753                   1.0000            303200.0000       115.0000
                           1.0000            303,200.00        ZZ
                           0.6250            975.21            1
                           9.9500            975.21            80
BROOKSVILLE      FL 34604  9.5750            12/06/05
0440703353                 3.2000            02/01/06          00
1050803090                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10309775                   1.0000            212000.0000       115.0000
                           1.0000            212,000.00        ZZ
                           0.6250            536.05            1
                           9.9500            536.05            64
SACRAMENTO       CA 95833  9.5750            11/29/05
0440704484                 3.3250            02/01/06          00
61022074                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10309811                   1.0000            229000.0000       115.0000
                           1.0000            229,000.00        ZZ
                           0.6250            736.55            1
                           9.9500            736.55            70
ROANOKE          VA 24018  9.5750            12/05/05
0440754026                 3.0750            02/01/06          00
12031641                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
U45/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10309825                   2.0000            255000.0000       115.0000
                           2.0000            255,000.00        ZZ
                           1.6250            942.53            1
                           9.9500            942.53            75
DIAMOND BAR      CA 91765  9.5750            12/05/05
0440701001                 3.4500            02/01/06          00
2051101210                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10309829                   0.9900            110000.0000       115.0000
                           0.9900            110,000.00        ZZ
                           0.6150            353.30            1
                           9.9500            353.30            67
GREENACRES       FL 33463  9.5750            12/02/05
0440694305                 3.3250            02/01/06          00
3253005852                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3350                    5                 0
0.0000                     09                00
                           O                 0.0000

10309849                   1.0000            364000.0000       115.0000
                           1.0000            364,000.00        T
                           0.6250            1170.77           1
                           9.9500            1170.77           80
SUNNY ISLES BEA  FL 33160  9.5750            12/01/05
0440764165                 2.3750            02/01/06          00
11989505                   2.0000            01/01/36          0.0000
0                          2.3750            02/01/06          02/01/06
U45/G01                    2.0000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     1                 0
0.0000                     06                00
                           O                 0.0000

10309865                   1.4900            286000.0000       115.0000
                           6.7500            285,369.45        ZZ
                           6.3750            985.67            1
                           9.9500            985.67            63
LINCOLN PARK     NJ 07035  9.5750            11/21/05
0440694339                 3.3250            01/01/06          00
3274036149                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     05                00
                           O                 0.0000

10309965                   1.5000            618000.0000       115.0000
                           6.6250            616,639.66        ZZ
                           6.2500            2132.84           4
                           9.9500            2132.84           67
LOS ANGELES      CA 90004  9.5750            11/07/05
0440733616                 3.2000            01/01/06          00
05011627                   2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
Y28/G01                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10309985                   3.0000            180750.0000       115.0000
                           6.8750            180,439.83        ZZ
                           6.5000            762.05            1
                           9.9500            762.05            75
ARLINGTON        VA 22204  9.5750            11/16/05
0440710028                 3.4500            01/01/06          00
05016431                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
Y28/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     01                00
                           N                 0.0000

10310265                   1.0000            447000.0000       115.0000
                           1.0000            447,000.00        ZZ
                           0.6250            1437.73           1
                           9.9500            1437.73           73
MARTINEZ         CA 94553  9.5750            12/05/05
0426528956                 3.3250            02/01/06          00
0426528956                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10310301                   1.0000            94750.0000        115.0000
                           1.0000            94,750.00         ZZ
                           0.6250            304.75            1
                           9.9500            304.75            79
NORMANGEE        TX 77871  9.5750            12/06/05
0426556296                 3.2000            02/01/06          00
0426556296                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310315                   1.5000            317600.0000       115.0000
                           1.5000            316,679.82        ZZ
                           1.1250            1096.10           1
                           9.9500            1096.10           80
LOS ANGELES      CA 90044  9.5750            12/06/05
0426569513                 3.2000            02/01/06          00
0426569513                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310319                   1.5000            120800.0000       115.0000
                           1.5000            120,800.00        ZZ
                           1.1250            416.91            1
                           9.9500            416.91            80
LEHIGH ACRES     FL 33936  9.5750            12/06/05
0426574257                 3.0750            02/01/06          00
0426574257                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10310329                   2.0000            192000.0000       115.0000
                           2.0000            192,000.00        ZZ
                           1.6250            709.67            1
                           9.9500            709.67            80
PUYALLUP         WA 98373  9.5750            12/06/05
0426589230                 3.4500            02/01/06          00
0426589230                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310359                   2.0000            255000.0000       115.0000
                           2.0000            255,000.00        ZZ
                           1.6250            942.53            1
                           9.9500            942.53            75
MIAMI            FL 33155  9.5750            12/07/05
0426618781                 3.4500            02/01/06          00
0426618781                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310411                   1.5000            307500.0000       115.0000
                           1.5000            307,500.00        ZZ
                           1.1250            1061.24           2
                           9.9500            1061.24           80
DANIA            FL 33004  9.5750            12/07/05
0425901642                 3.4500            02/01/06          00
0425901642                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310423                   1.0000            348000.0000       115.0000
                           6.3750            347,170.69        ZZ
                           6.0000            1119.31           1
                           9.9500            1119.31           80
ANTELOPE         CA 95843  9.5750            11/23/05
0426023503                 2.8750            01/01/06          00
0426023503                 2.5000            12/01/35          0.0000
0                          2.8750            01/01/06          02/01/06
E22/G01                    2.5000            01/01/07          01/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10310431                   1.5000            163200.0000       115.0000
                           1.5000            163,200.00        ZZ
                           1.1250            563.24            1
                           9.9500            563.24            80
CRESCENT CITY    CA 95531  9.5750            11/30/05
0426051827                 3.3250            02/01/06          00
0426051827                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10310447                   1.0000            663750.0000       115.0000
                           1.0000            663,750.00        ZZ
                           0.6250            2134.88           1
                           9.9500            2134.88           75
ALTADENA         CA 91001  9.5750            12/08/05
0426137808                 2.8750            02/01/06          00
0426137808                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10310493                   2.5000            216000.0000       115.0000
                           2.5000            216,000.00        ZZ
                           2.1250            853.46            1
                           9.9500            853.46            84
HILLSBORO        OR 97124  9.5750            12/01/05
0426248456                 2.5000            02/01/06          04
0426248456                 2.1250            01/01/36          12.0000
0                          2.5000            02/01/06          02/01/06
E22/G01                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10310499                   1.5000            224699.0000       115.0000
                           1.5000            224,699.00        ZZ
                           1.1250            775.48            1
                           9.9500            775.48            78
HOLLYWOOD        FL 33025  9.5750            12/07/05
0426253076                 2.9500            02/01/06          00
0426253076                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310501                   1.0000            470000.0000       115.0000
                           1.0000            470,000.00        ZZ
                           0.6250            1511.71           1
                           9.9500            1511.71           67
FAIR OAKS        CA 95628  9.5750            12/05/05
0426258489                 2.3500            02/01/06          00
0426258489                 1.9750            01/01/36          0.0000
0                          2.3500            02/01/06          02/01/06
E22/G01                    1.9750            02/01/07          02/01/07
15                         2.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310511                   1.5000            136000.0000       115.0000
                           1.5000            136,000.00        ZZ
                           1.1250            469.36            1
                           9.9500            469.36            80
SEELEY           CA 92273  9.5750            12/03/05
0426269387                 3.4500            02/01/06          00
0426269387                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310521                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           80
HOLLYWOOD        FL 33019  9.5750            12/12/05
0426283750                 2.6500            02/01/06          00
0426283750                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     1                 0
0.0000                     06                00
                           O                 0.0000

10310527                   1.5000            140300.0000       115.0000
                           1.5000            140,300.00        ZZ
                           1.1250            484.20            1
                           9.9500            484.20            80
OAK FOREST       IL 60452  9.5750            12/06/05
0426289955                 3.4500            02/01/06          00
0426289955                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     01                00
                           O                 0.0000

10310535                   2.5000            245640.0000       115.0000
                           2.5000            245,640.00        ZZ
                           2.1250            970.57            1
                           9.9500            970.57            85
KATY             TX 77494  9.5750            12/07/05
0426303368                 3.4500            02/01/06          04
0426303368                 3.0750            01/01/36          12.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     2                 0
0.0000                     03                00
                           O                 0.0000

10310553                   1.5000            520000.0000       115.0000
                           1.5000            520,000.00        ZZ
                           1.1250            1794.63           1
                           9.9500            1794.63           80
CORONA           CA 92880  9.5750            12/06/05
0426332193                 3.2000            02/01/06          00
0426332193                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310569                   1.5000            160000.0000       115.0000
                           1.5000            160,000.00        ZZ
                           1.1250            552.19            1
                           9.9500            552.19            72
LAKEWOOD         WA 98499  9.5750            12/05/05
0426365961                 2.9500            02/01/06          00
0426365961                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310597                   1.0000            225000.0000       115.0000
                           1.0000            225,000.00        ZZ
                           0.6250            723.69            1
                           9.9500            723.69            52
KING CITY        CA 93930  9.5750            11/28/05
0426389011                 2.9500            02/01/06          00
0426389011                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310601                   1.5000            228000.0000       115.0000
                           1.5000            228,000.00        ZZ
                           1.1250            786.87            1
                           9.9500            786.87            80
SACRAMENTO       CA 95824  9.5750            12/06/05
0426391835                 3.4500            02/01/06          00
0426391835                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310631                   1.0000            119920.0000       115.0000
                           1.0000            119,920.00        ZZ
                           0.6250            385.71            1
                           9.9500            385.71            80
TUCSON           AZ 85741  9.5750            12/02/05
0426438370                 2.9500            02/01/06          00
0426438370                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           O                 0.0000

10310651                   2.0000            167250.0000       115.0000
                           2.0000            167,250.00        ZZ
                           1.6250            618.19            1
                           9.9500            618.19            75
TUCSON           AZ 85741  9.5750            12/01/05
0426456588                 3.4500            02/01/06          00
0426456588                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10310653                   1.0000            152800.0000       115.0000
                           1.0000            152,800.00        ZZ
                           0.6250            491.47            1
                           9.9500            491.47            80
EAGAN            MN 55121  9.5750            12/07/05
0426462099                 2.9500            02/01/06          00
0426462099                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     09                00
                           O                 0.0000

10310681                   1.5000            106400.0000       115.0000
                           1.5000            106,400.00        ZZ
                           1.1250            367.21            1
                           9.9500            367.21            80
TAMPA            FL 33619  9.5750            12/06/05
0426473955                 3.3250            02/01/06          00
0426473955                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10310703                   1.5000            234000.0000       115.0000
                           1.5000            234,000.00        ZZ
                           1.1250            807.58            1
                           9.9500            807.58            76
CLARKSVILLE      TN 37043  9.5750            12/07/05
0426480315                 3.2000            02/01/06          00
0426480315                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10310733                   2.0000            214000.0000       115.0000
                           2.0000            214,000.00        ZZ
                           1.6250            790.99            2
                           9.9500            790.99            80
MILTON           WA 98354  9.5750            12/08/05
0426509337                 3.4500            02/01/06          00
0426509337                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10311325                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            1
                           10.4500           966.34            80
SACRAMENTO       CA 95828  10.0750           12/05/05
0440704401                 3.3000            02/01/06          00
2005112201255              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311327                   1.5000            100000.0000       115.0000
                           1.5000            100,000.00        ZZ
                           1.1250            345.12            1
                           10.4500           345.12            80
DETROIT          MI 48219  10.0750           12/08/05
0440704443                 3.3000            02/01/06          00
2005110900782              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311339                   1.0000            150000.0000       115.0000
                           1.0000            150,000.00        ZZ
                           0.6250            482.46            1
                           9.9500            482.46            80
CADIZ            KY 42211  9.5750            12/08/05
0440705762                 3.0000            02/01/06          00
2005112300174              2.6250            01/01/36          0.0000
0                          3.0000            02/01/06          02/01/06
E78/R18                    2.6250            02/01/07          02/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311351                   1.4900            297000.0000       115.0000
                           6.8750            296,345.20        ZZ
                           6.5000            1023.58           2
                           9.9500            1023.58           56
RUTHERFORD       NJ 07070  9.5750            11/30/05
0440710606                 3.4500            01/01/06          00
3274034088                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    2                 0
0.0000                     05                00
                           N                 0.0000

10311353                   1.5000            150000.0000       115.0000
                           1.5000            150,000.00        ZZ
                           1.1250            517.68            1
                           10.4500           517.68            77
FRESNO           CA 93706  10.0750           12/01/05
0440704542                 3.3000            02/01/06          00
20051104006662             2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311359                   1.5000            185500.0000       115.0000
                           1.5000            185,500.00        ZZ
                           1.1250            640.20            1
                           10.4500           640.20            70
VANCOUVER        WA 98660  10.0750           12/06/05
0440705721                 3.3000            02/01/06          00
2005120100202              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311373                   2.4900            90000.0000        115.0000
                           7.0000            89,831.61         ZZ
                           6.6250            355.14            1
                           9.9500            355.14            86
CHOCTAW          OK 73020  9.5750            11/22/05
0440701860                 3.5750            01/01/06          12
3339003419                 3.2000            12/01/35          25.0000
0                          3.5750            01/01/06          02/01/06
N67/R18                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0850                     2                 0
0.0000                     05                00
                           O                 0.0000

10311377                   1.5000            383200.0000       115.0000
                           1.5000            383,200.00        ZZ
                           1.1250            1322.50           1
                           10.4500           1322.50           80
CANTON           MI 48188  10.0750           12/05/05
0440701126                 3.2000            02/01/06          00
2005111800728              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311383                   1.5000            272000.0000       115.0000
                           1.5000            272,000.00        ZZ
                           1.1250            938.73            1
                           10.4500           938.73            80
BLOOMFIELD HILL  MI 48301  10.0750           12/07/05
0440705754                 3.2000            02/01/06          00
2005111700537              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311387                   1.5000            249600.0000       115.0000
                           1.5000            249,600.00        ZZ
                           1.1250            861.42            1
                           10.4500           861.42            80
SACRAMENTO       CA 95823  10.0750           12/07/05
0440704294                 3.3000            02/01/06          00
2005120101497              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     09                00
                           O                 0.0000

10311389                   1.4900            400000.0000       115.0000
                           6.8750            399,118.09        ZZ
                           6.5000            1378.56           1
                           9.9500            1378.56           75
SILVER SPRING    MD 20905  9.5750            11/23/05
0440701654                 3.4500            01/01/06          00
3253006525                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10311397                   1.5000            204000.0000       115.0000
                           6.7500            203,550.95        ZZ
                           6.3750            704.05            1
                           10.4500           704.05            80
MUSSEY           MI 48014  10.0750           12/02/05
0440701050                 3.3000            01/01/06          00
2005102800806              2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311399                   1.0000            268000.0000       115.0000
                           1.0000            268,000.00        ZZ
                           0.6250            677.65            1
                           9.9500            677.65            73
PALMDALE         CA 93551  9.5750            12/02/05
0440710713                 3.0750            02/01/06          00
51057225                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10311415                   1.0000            317000.0000       115.0000
                           1.0000            317,000.00        ZZ
                           0.6250            1019.60           1
                           9.9500            1019.60           78
MORENO VALLEY    CA 92551  9.5750            12/01/05
0440715472                 3.4500            02/01/06          00
150003                     3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
685/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    2                 0
0.0000                     09                00
                           O                 0.0000

10311639                   1.0000            300000.0000       115.0000
                           1.0000            300,000.00        ZZ
                           0.6250            964.92            1
                           9.9500            964.92            58
COVINA           CA 91723  9.5750            12/02/05
0440709491                 2.9500            02/01/06          00
11038774                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311651                   1.0000            403000.0000       115.0000
                           1.0000            403,000.00        ZZ
                           0.6250            1296.21           1
                           9.9500            1296.21           31
BELLEVUE         WA 98004  9.5750            12/01/05
0440710861                 2.9500            02/01/06          00
51057117                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10311655                   1.0000            402000.0000       115.0000
                           1.0000            402,000.00        ZZ
                           0.6250            1292.99           1
                           9.9500            1292.99           67
RENO             NV 89523  9.5750            12/05/05
0440705705                 2.3500            02/01/06          00
2005111501141              1.9750            01/01/36          0.0000
0                          2.3500            02/01/06          02/01/06
E78/R18                    1.9750            02/01/07          02/01/07
15                         2.3500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311663                   1.0000            326000.0000       115.0000
                           1.0000            326,000.00        ZZ
                           0.6250            1048.54           1
                           9.9500            1048.54           58
CLOVERDALE       CA 95425  9.5750            12/01/05
0440705812                 3.3750            02/01/06          00
149971                     3.0000            01/01/36          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10311679                   1.0000            288000.0000       115.0000
                           1.0000            288,000.00        ZZ
                           0.6250            728.23            1
                           9.9500            728.23            79
ANTELOPE         CA 95843  9.5750            12/02/05
0440709673                 3.4500            02/01/06          00
64010520                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10311683                   2.0000            235000.0000       115.0000
                           2.0000            235,000.00        ZZ
                           1.6250            711.64            1
                           9.9500            711.64            73
SACRAMENTO       CA 95820  9.5750            12/06/05
0440707412                 3.4500            02/01/06          00
61022443                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311685                   1.0000            210400.0000       115.0000
                           1.0000            210,400.00        ZZ
                           0.6250            532.01            1
                           9.9500            532.01            80
FRESNO           CA 93703  9.5750            12/01/05
0440708766                 3.6000            02/01/06          00
149734                     3.2250            01/01/46          0.0000
0                          3.6000            02/01/06          02/01/06
685/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311699                   1.5000            405600.0000       115.0000
                           1.5000            405,600.00        ZZ
                           1.1250            1399.81           1
                           9.9500            1399.81           80
PATTERSON        CA 95363  9.5750            12/01/05
0440762623                 3.7000            02/01/06          00
150214                     3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
685/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10311703                   1.0000            235000.0000       115.0000
                           6.2500            234,439.98        ZZ
                           5.8750            755.85            1
                           9.9500            755.85            70
PANORAMA CITY    CA 91402  9.5750            11/02/05
0440763803                 0.0000            01/01/06          00
11986625                   0.0000            12/01/35          0.0000
0                          2.7250            01/01/06          02/01/06
975/G01                    2.3500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10311717                   1.5000            241600.0000       115.0000
                           1.5000            241,600.00        ZZ
                           1.1250            833.81            1
                           10.4500           833.81            80
NORTH HIGHLANDS  CA 95660  10.0750           12/02/05
0440701852                 3.3000            02/01/06          00
2005111501075              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311719                   1.0000            364000.0000       115.0000
                           1.0000            364,000.00        ZZ
                           0.6250            1170.77           1
                           9.9500            1170.77           80
TRACY            CA 95376  9.5750            12/02/05
0440706208                 3.2000            02/01/06          00
61022270                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10311733                   1.0000            295000.0000       115.0000
                           1.0000            295,000.00        ZZ
                           0.6250            948.84            1
                           9.9500            948.84            69
MANASSAS         VA 20110  9.5750            12/07/05
0440763191                 0.0000            02/01/06          00
14998                      0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
T61/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311761                   1.5000            452000.0000       115.0000
                           1.5000            452,000.00        ZZ
                           1.1250            1559.94           1
                           10.4500           1559.94           80
CONCORD          CA 94520  10.0750           12/02/05
0440709145                 3.7000            02/01/06          00
2005112300828              3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
E78/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10311769                   1.0000            160000.0000       115.0000
                           1.0000            160,000.00        ZZ
                           0.6250            514.62            1
                           9.9500            514.62            80
MIAMI            FL 33193  9.5750            12/08/05
0440712347                 3.4500            02/01/06          00
1051002671                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     09                00
                           O                 0.0000

10311853                   1.0000            150000.0000       115.0000
                           1.0000            150,000.00        ZZ
                           0.6250            482.46            1
                           9.9500            482.46            24
SAN JOSE         CA 95125  9.5750            12/07/05
0440706547                 3.3250            02/01/06          00
2051000028                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10311855                   1.0000            285000.0000       115.0000
                           1.0000            285,000.00        ZZ
                           0.6250            916.67            1
                           9.9500            916.67            64
SANTA ROSA       CA 95404  9.5750            12/01/05
0440703734                 2.8000            02/01/06          00
62017421                   2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E23/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311859                   1.0000            136500.0000       115.0000
                           1.0000            136,500.00        ZZ
                           0.6250            439.04            1
                           9.9500            439.04            52
TREASURE ISLAND  FL 33706  9.5750            12/08/05
0440713378                 3.3250            02/01/06          00
1051003436                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     08                00
                           O                 0.0000

10311863                   1.5000            304000.0000       115.0000
                           1.5000            304,000.00        ZZ
                           1.1250            1049.17           1
                           9.9500            1049.17           75
WHITTIER         CA 90601  9.5750            12/02/05
0440745040                 3.4500            02/01/06          00
80023300                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
B23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10311883                   1.5000            310000.0000       115.0000
                           1.5000            310,000.00        ZZ
                           1.1250            1069.87           2
                           9.9500            1069.87           61
HAWTHORNE        CA 90304  9.5750            12/08/05
0440745610                 3.4500            02/01/06          00
105301004000               3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
A65/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311885                   2.0000            165200.0000       115.0000
                           6.8750            164,864.72        ZZ
                           6.5000            610.61            1
                           9.9500            610.61            80
CALIFORNIA CITY  CA 93505  9.5750            11/23/05
0440709368                 3.4500            01/01/06          00
9000000177                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311887                   1.0000            238000.0000       115.0000
                           1.0000            238,000.00        ZZ
                           0.6250            765.50            1
                           9.9500            765.50            75
ATWATER          CA 95301  9.5750            12/01/05
0440712107                 2.9500            02/01/06          00
61022348                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311891                   1.5000            274000.0000       115.0000
                           6.8750            273,396.87        ZZ
                           6.5000            945.63            1
                           9.9500            945.63            80
BOISE            ID 83713  9.5750            11/23/05
0440762870                 0.0000            01/01/06          00
RR3231229088               0.0000            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
P27/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10311925                   1.0000            356000.0000       115.0000
                           1.0000            356,000.00        ZZ
                           0.6250            1145.04           1
                           9.9500            1145.04           61
MURRIETA         CA 92562  9.5750            12/09/05
0440707297                 3.0750            02/01/06          00
2051200161                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
X75/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10311935                   1.0000            209412.0000       115.0000
                           6.7500            208,912.96        ZZ
                           6.3750            673.55            1
                           9.9500            673.55            80
LAS VEGAS        NV 89148  9.5750            12/06/05
0440709624                 3.3000            01/01/06          00
2005111700725S             2.9250            12/01/35          0.0000
0                          3.3000            01/01/06          02/01/06
E78/R18                    2.9250            01/01/07          01/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     03                00
                           O                 0.0000

10311941                   1.5000            110000.0000       115.0000
                           1.5000            110,000.00        ZZ
                           1.1250            379.63            1
                           9.9500            379.63            26
SUNLAND          CA 91040  9.5750            12/08/05
0440706828                 3.4500            02/01/06          00
1051002481                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311945                   1.5000            548000.0000       115.0000
                           6.3750            545,585.97        ZZ
                           6.0000            1891.26           1
                           9.9500            1891.26           80
GLENDALE         CA 91202  9.5750            11/21/05
0440762961                 0.0000            01/01/06          00
BB10050047AS               0.0000            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
B98/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10311947                   1.0000            395000.0000       115.0000
                           1.0000            395,000.00        ZZ
                           0.6250            1270.48           1
                           9.9500            1270.48           53
SAN DIEGO        CA 91929  9.5750            12/05/05
0440706083                 3.3250            02/01/06          00
2051000884                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10311949                   1.0000            303850.0000       115.0000
                           1.0000            303,850.00        ZZ
                           0.6250            977.30            1
                           9.9500            977.30            80
LA PUENTE        CA 91744  9.5750            12/01/05
0440745289                 3.4500            02/01/06          00
2906719                    3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Z20/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10311957                   1.5000            140000.0000       115.0000
                           6.3750            139,691.83        ZZ
                           6.0000            483.17            1
                           10.4500           483.17            78
LAS VEGAS        NV 89122  10.0750           12/01/05
0440701191                 2.8500            01/01/06          00
2005111001137              2.4750            12/01/35          0.0000
0                          2.8500            01/01/06          02/01/06
E78/R18                    2.4750            01/01/07          01/01/07
15                         2.8500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3500                     5                 0
0.0000                     05                00
                           O                 0.0000

10312785                   1.0000            440000.0000       115.0000
                           1.0000            440,000.00        ZZ
                           0.6250            1415.21           1
                           9.9500            1415.21           80
PHOENIX          AZ 85086  9.5750            12/02/05
0440762581                 0.0000            02/01/06          00
1051701                    0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E30/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10312807                   1.0000            397600.0000       115.0000
                           1.0000            397,600.00        ZZ
                           0.6250            1278.84           1
                           9.9500            1278.84           80
MANTECA          CA 95336  9.5750            12/01/05
0440702454                 3.3000            02/01/06          00
2005112800607              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     05                00
                           O                 0.0000

10312809                   1.5000            292000.0000       115.0000
                           1.5000            292,000.00        ZZ
                           1.1250            1007.75           1
                           10.4500           1007.75           80
RENO             NV 89523  10.0750           12/05/05
0440735595                 2.7500            02/01/06          00
2005112100551              2.3750            01/01/36          0.0000
0                          2.7500            02/01/06          02/01/06
E78/R18                    2.3750            02/01/07          02/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10312811                   1.5000            396000.0000       115.0000
                           1.5000            396,000.00        ZZ
                           1.1250            1366.68           2
                           9.9500            1366.68           80
LOS ANGELES      CA 90061  9.5750            12/07/05
0440762946                 3.1500            02/01/06          00
2906906                    2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
Z20/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10312819                   2.0000            196000.0000       115.0000
                           2.0000            196,000.00        ZZ
                           1.6250            724.45            1
                           10.9500           724.45            80
MODESTO          CA 95358  10.5750           12/02/05
0440746998                 3.3000            02/01/06          00
2005113000807              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10312825                   1.5000            315000.0000       115.0000
                           1.5000            315,000.00        T
                           1.1250            1087.13           1
                           10.4500           1087.13           61
ANTIOCH          CA 94509  10.0750           11/30/05
0440703585                 3.3000            02/01/06          00
2005112101452              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10312909                   1.0000            440000.0000       115.0000
                           1.0000            440,000.00        ZZ
                           0.6250            1415.21           1
                           9.9500            1415.21           70
SAN DIMAS        CA 91773  9.5750            12/01/05
0440714368                 3.0750            02/01/06          00
51057405                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     03                00
                           O                 0.0000

10312917                   1.0000            318000.0000       110.0000
                           1.0000            318,000.00        ZZ
                           0.6250            1022.81           1
                           9.9500            1022.81           78
LAVEEN           AZ 85339  9.5750            12/02/05
0440763159                 0.0000            02/01/06          00
1001857356                 0.0000            01/01/36          0.0000
0                          2.8250            02/01/06          02/01/06
944/G01                    2.4500            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10312919                   1.0000            111920.0000       110.0000
                           1.0000            111,920.00        ZZ
                           0.6250            359.98            1
                           9.9500            359.98            80
LITHONIA         GA 30058  9.5750            12/09/05
0440707651                 0.0000            02/01/06          00
37575                      0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
A52/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10312953                   1.0000            265000.0000       110.0000
                           1.0000            265,000.00        T
                           0.6250            852.34            1
                           9.9500            852.34            75
LAKE MARY        FL 32746  9.5750            12/05/05
0440763076                 0.0000            02/01/06          00
1001856795                 0.0000            01/01/36          0.0000
0                          2.8250            02/01/06          02/01/06
944/G01                    2.4500            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10313863                   1.0000            80000.0000        115.0000
                           1.0000            80,000.00         ZZ
                           0.6250            257.31            1
                           9.9500            257.31            80
WYOMING          MI 49509  9.5750            12/05/05
0440704351                 3.1500            02/01/06          00
2005112800957              2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E78/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     05                00
                           O                 0.0000

10314023                   1.4900            380000.0000       115.0000
                           6.7500            379,162.20        ZZ
                           6.3750            1309.63           2
                           9.9500            1309.63           80
NEWARK           NJ 07104  9.5750            11/23/05
0440701936                 3.3250            01/01/06          00
3274034230                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     05                00
                           O                 0.0000

10314041                   1.4900            182000.0000       115.0000
                           7.1250            181,598.73        ZZ
                           6.7500            627.25            1
                           9.9500            627.25            80
ORLANDO          FL 32825  9.5750            11/25/05
0440701712                 3.7000            01/01/06          00
3274037908                 3.3250            12/01/35          0.0000
0                          3.7000            01/01/06          02/01/06
N67/R18                    3.3250            01/01/07          01/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     03                00
                           O                 0.0000

10314047                   1.4900            256000.0000       115.0000
                           1.4900            256,000.00        ZZ
                           1.1150            882.28            1
                           9.9500            882.28            79
STOCKTON         CA 95210  9.5750            12/01/05
0440703999                 3.3250            02/01/06          00
3347004328                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8350                    5                 0
0.0000                     05                00
                           O                 0.0000

10314061                   0.9900            157600.0000       115.0000
                           6.7500            157,223.84        ZZ
                           6.3750            506.18            1
                           9.9500            506.18            80
YPSILANTI        MI 48197  9.5750            12/02/05
0440702314                 3.3250            01/01/06          00
3253007101                 2.9500            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
N67/R18                    2.9500            01/01/07          01/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3350                    1                 0
0.0000                     05                00
                           O                 0.0000

10314077                   1.0000            252000.0000       115.0000
                           1.0000            252,000.00        ZZ
                           0.6250            810.53            1
                           9.9500            810.53            80
RANCHO CUCAMONG  CA 91730  9.5750            12/06/05
0426595468                 3.3250            02/01/06          00
0426595468                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     01                00
                           O                 0.0000

10314087                   1.0000            270000.0000       115.0000
                           1.0000            270,000.00        ZZ
                           0.6250            868.43            1
                           9.9500            868.43            64
PEMBROKE PINES   FL 33029  9.5750            12/08/05
0426603387                 2.9500            02/01/06          00
0426603387                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10314101                   1.5000            164000.0000       115.0000
                           1.5000            164,000.00        ZZ
                           1.1250            566.00            1
                           9.9500            566.00            80
RIO RICO         AZ 85648  9.5750            12/05/05
0426611133                 0.0000            02/01/06          00
0426611133                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10314107                   1.0000            292000.0000       115.0000
                           1.0000            292,000.00        ZZ
                           0.6250            939.19            1
                           9.9500            939.19            51
WHITTIER         CA 90604  9.5750            12/07/05
0426624078                 2.9750            02/01/06          00
0426624078                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     5                 0
0.0000                     05                00
                           O                 0.0000

10314109                   1.2500            179000.0000       115.0000
                           1.2500            179,000.00        ZZ
                           0.8750            596.52            1
                           9.9500            596.52            55
SAN BERNARDINO   CA 92407  9.5750            12/07/05
0426625737                 3.0750            02/01/06          00
0426625737                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10314131                   1.0000            392000.0000       115.0000
                           1.0000            392,000.00        ZZ
                           0.6250            1260.83           1
                           9.9500            1260.83           80
SEATTLE          WA 98106  9.5750            12/08/05
0425390143                 3.2000            02/01/06          00
0425390143                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10314145                   1.2500            600000.0000       115.0000
                           1.2500            600,000.00        ZZ
                           0.8750            1999.51           1
                           9.9500            1999.51           40
WEST PALM BEACH  FL 33411  9.5750            12/08/05
0425882008                 3.3250            02/01/06          00
0425882008                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     03                00
                           O                 0.0000

10314149                   1.0000            147500.0000       115.0000
                           1.0000            147,500.00        ZZ
                           0.6250            474.42            1
                           9.9500            474.42            68
PHOENIX          AZ 85008  9.5750            12/05/05
0425944212                 0.0000            02/01/06          00
0425944212                 0.0000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314159                   1.5000            240000.0000       115.0000
                           1.5000            240,000.00        ZZ
                           1.1250            828.29            2
                           9.9500            828.29            75
MIAMI            FL 33142  9.5750            12/08/05
0426051355                 2.9500            02/01/06          00
0426051355                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10314165                   2.5000            254250.0000       115.0000
                           2.5000            254,250.00        ZZ
                           2.1250            1004.59           1
                           9.9500            1004.59           75
MIAMI            FL 33175  9.5750            12/13/05
0426090106                 3.4500            02/01/06          00
0426090106                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10314183                   1.5000            585000.0000       115.0000
                           1.5000            585,000.00        ZZ
                           1.1250            2018.95           1
                           9.9500            2018.95           74
DUBLIN           CA 94568  9.5750            12/05/05
0426180733                 2.8750            02/01/06          00
0426180733                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10314199                   2.0000            204000.0000       115.0000
                           2.0000            204,000.00        ZZ
                           1.6250            754.02            1
                           9.9500            754.02            80
VISALIA          CA 93292  9.5750            12/06/05
0426249165                 3.4500            02/01/06          00
0426249165                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10314251                   1.0000            197600.0000       115.0000
                           1.0000            197,600.00        ZZ
                           0.6250            635.56            1
                           9.9500            635.56            80
CHANDLER         AZ 85225  9.5750            12/02/05
0426355285                 0.0000            02/01/06          00
0426355285                 0.0000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314255                   2.5000            101250.0000       115.0000
                           2.5000            101,250.00        ZZ
                           2.1250            400.06            1
                           9.9500            400.06            75
PHOENIX          AZ 85027  9.5750            12/06/05
0426364147                 0.0000            02/01/06          00
0426364147                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10314261                   1.0000            175000.0000       115.0000
                           1.0000            175,000.00        ZZ
                           0.6250            562.87            1
                           9.9500            562.87            59
DRAPER           UT 84020  9.5750            12/05/05
0426372090                 3.2000            02/01/06          00
0426372090                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314263                   1.0000            164000.0000       115.0000
                           1.0000            164,000.00        ZZ
                           0.6250            527.49            1
                           9.9500            527.49            50
PEMBROKE PINES   FL 33028  9.5750            12/08/05
0426374914                 2.9500            02/01/06          00
0426374914                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     09                00
                           O                 0.0000

10314267                   2.0000            62500.0000        115.0000
                           2.0000            62,500.00         ZZ
                           1.6250            231.01            1
                           9.9500            231.01            72
COULTERVILLE     IL 62237  9.5750            12/01/05
0426377396                 3.0750            02/01/06          00
0426377396                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10314323                   1.2500            205000.0000       115.0000
                           1.2500            205,000.00        ZZ
                           0.8750            683.17            1
                           9.9500            683.17            62
RIALTO           CA 92376  9.5750            12/01/05
0426446142                 2.9500            02/01/06          00
0426446142                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314339                   2.0000            195000.0000       115.0000
                           2.0000            195,000.00        ZZ
                           1.6250            720.76            1
                           9.9500            720.76            75
LOS ANGELES      CA 90002  9.5750            12/05/05
0426469672                 3.4500            02/01/06          00
0426469672                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10314349                   1.5000            192500.0000       115.0000
                           1.5000            192,500.00        ZZ
                           1.1250            664.36            1
                           9.9500            664.36            76
TOLLESON         AZ 85353  9.5750            12/05/05
0426475976                 3.3250            02/01/06          00
0426475976                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     03                00
                           O                 0.0000

10314361                   1.2500            650000.0000       115.0000
                           1.2500            650,000.00        ZZ
                           0.8750            2166.14           1
                           9.9500            2166.14           69
SAN DIEGO        CA 92104  9.5750            12/07/05
0426481446                 3.3250            02/01/06          00
0426481446                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10314375                   1.0000            500000.0000       115.0000
                           1.0000            500,000.00        ZZ
                           0.6250            1608.20           2
                           9.9500            1608.20           75
NORWALK          CA 90650  9.5750            12/09/05
0426489647                 2.8000            02/01/06          00
0426489647                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314387                   1.5000            90300.0000        115.0000
                           1.5000            90,300.00         ZZ
                           1.1250            311.64            1
                           9.9500            311.64            70
BOISE            ID 83705  9.5750            12/08/05
0426501102                 3.3250            02/01/06          00
0426501102                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     1                 0
0.0000                     05                00
                           N                 0.0000

10314409                   2.0000            80000.0000        115.0000
                           2.0000            80,000.00         ZZ
                           1.6250            295.70            1
                           9.9500            295.70            80
LAYTON           UT 84041  9.5750            12/09/05
0426516654                 2.9500            02/01/06          00
0426516654                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10314415                   1.5000            200000.0000       115.0000
                           1.5000            200,000.00        ZZ
                           1.1250            690.24            1
                           9.9500            690.24            80
VICTORVILLE      CA 92395  9.5750            12/05/05
0426524690                 3.0750            02/01/06          00
0426524690                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10314457                   1.5000            584000.0000       115.0000
                           1.5000            584,000.00        ZZ
                           1.1250            2015.50           1
                           9.9500            2015.50           80
UNION CITY       CA 94587  9.5750            12/02/05
0426555439                 2.9500            02/01/06          00
0426555439                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10314479                   1.0000            181000.0000       115.0000
                           1.0000            181,000.00        ZZ
                           0.6250            582.17            1
                           9.9500            582.17            41
MIAMI            FL 33138  9.5750            12/08/05
0426567244                 2.8000            02/01/06          00
0426567244                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314487                   1.5000            156000.0000       115.0000
                           1.5000            156,000.00        ZZ
                           1.1250            538.39            1
                           9.9500            538.39            80
SPANAWAY         WA 98387  9.5750            12/08/05
0426578803                 3.4500            02/01/06          00
0426578803                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10314489                   1.5000            208800.0000       115.0000
                           1.5000            208,800.00        ZZ
                           1.1250            720.61            1
                           9.9500            720.61            80
PHOENIX          AZ 85016  9.5750            12/06/05
0426579934                 0.0000            02/01/06          00
0426579934                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10314499                   1.5000            328000.0000       115.0000
                           1.5000            328,000.00        ZZ
                           1.1250            1131.99           1
                           9.9500            1131.99           80
SURPRISE         AZ 85379  9.5750            12/03/05
0426589412                 3.4500            02/01/06          00
0426589412                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10314551                   0.9900            538400.0000       110.0000
                           6.6250            537,114.94        ZZ
                           6.2500            1729.24           2
                           9.9500            1729.24           80
STATEN ISLAND    NY 10312  9.5750            12/05/05
0440700391                 3.2000            01/01/06          00
3274034210                 2.8250            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
N67/R18                    2.8250            01/01/07          01/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     1                 0
0.0000                     05                00
                           O                 0.0000

10314555                   2.4900            112400.0000       115.0000
                           7.0000            112,189.70        ZZ
                           6.6250            443.53            2
                           9.9500            443.53            80
PHILADELPHIA     PA 19135  9.5750            11/29/05
0440700359                 3.5750            01/01/06          00
3274035220                 3.2000            12/01/35          0.0000
0                          3.5750            01/01/06          02/01/06
N67/R18                    3.2000            01/01/07          01/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.0850                    1                 0
0.0000                     05                00
                           N                 0.0000

10314579                   0.9900            124000.0000       115.0000
                           0.9900            124,000.00        T
                           0.6150            398.26            1
                           9.9500            398.26            80
JUPITER          FL 33458  9.5750            12/05/05
0440710598                 3.4500            02/01/06          00
3253007002                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4600                     1                 0
0.0000                     01                00
                           O                 0.0000

10314649                   1.0000            128800.0000       115.0000
                           1.0000            128,800.00        ZZ
                           0.6250            414.27            1
                           9.9500            414.27            80
PUEBLO           CO 81007  9.5750            12/09/05
0440735470                 2.9000            02/01/06          00
2005112200611              2.5250            01/01/36          0.0000
0                          2.9000            02/01/06          02/01/06
E78/R18                    2.5250            02/01/07          02/01/07
15                         2.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314673                   0.9900            192612.0000       115.0000
                           6.8750            192,152.27        T
                           6.5000            618.63            1
                           9.9500            618.63            80
YPSILANTI        MI 48197  9.5750            11/30/05
0440699809                 3.4500            01/01/06          00
3253007080                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    1                 0
0.0000                     29                00
                           O                 0.0000

10314705                   1.4900            440000.0000       115.0000
                           1.4900            440,000.00        ZZ
                           1.1150            1516.42           2
                           9.9500            1516.42           80
FAIRVIEW         NJ 07022  9.5750            12/01/05
0440699981                 3.4500            02/01/06          00
3274037862                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10314711                   0.9900            220000.0000       115.0000
                           6.3750            219,474.90        ZZ
                           6.0000            706.60            1
                           9.9500            706.60            49
VERONA           NJ 07044  9.5750            11/29/05
0440703924                 2.9500            01/01/06          00
3274036093                 2.5750            12/01/35          0.0000
0                          2.9500            01/01/06          02/01/06
N67/R18                    2.5750            01/01/07          01/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     06                00
                           O                 0.0000

10314729                   2.4900            380000.0000       115.0000
                           2.4900            380,000.00        ZZ
                           2.1150            1499.48           1
                           9.9500            1499.48           80
AVENTURA         FL 33180  9.5750            12/05/05
0440703965                 3.7000            02/01/06          00
3254021400                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     1                 0
0.0000                     06                00
                           N                 0.0000

10314781                   1.0000            315000.0000       115.0000
                           1.0000            315,000.00        ZZ
                           0.6250            796.50            1
                           9.9500            796.50            74
FAIRFIELD        CA 94533  9.5750            12/07/05
0440713865                 3.0750            02/01/06          00
63012749                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10314785                   1.5000            352000.0000       115.0000
                           1.5000            352,000.00        ZZ
                           1.1250            1214.82           1
                           9.9500            1214.82           67
POMONA           CA 91766  9.5750            12/01/05
0440736098                 3.4500            02/01/06          00
51054792                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10314793                   1.0000            156000.0000       115.0000
                           1.0000            156,000.00        ZZ
                           0.6250            501.76            1
                           9.9500            501.76            77
PORT CHARLOTTE   FL 33948  9.5750            12/08/05
0440716702                 3.3250            02/01/06          00
1051100174                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10314805                   1.0000            204000.0000       115.0000
                           1.0000            204,000.00        ZZ
                           0.6250            656.14            1
                           9.9500            656.14            80
OCEANSIDE        CA 92057  9.5750            12/06/05
0440714137                 3.0750            02/01/06          00
11038811                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     09                00
                           O                 0.0000

10314807                   1.5000            611250.0000       115.0000
                           1.5000            611,250.00        ZZ
                           1.1250            2109.55           1
                           9.9500            2109.55           75
SANTA ROSA       CA 95404  9.5750            12/08/05
0440736403                 3.4500            02/01/06          00
1050902329                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10314847                   1.0000            146000.0000       115.0000
                           1.0000            146,000.00        ZZ
                           0.6250            469.59            1
                           9.9500            469.59            67
EL CENTRO        CA 92243  9.5750            12/08/05
0440736338                 3.2000            02/01/06          00
9000000254                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10315101                   1.5000            360000.0000       115.0000
                           1.5000            360,000.00        ZZ
                           1.1250            1242.43           1
                           9.9500            1242.43           80
RICHMOND         CA 94804  9.5750            12/08/05
0440733145                 3.4500            02/01/06          00
82000892                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10315285                   2.5000            245000.0000       115.0000
                           6.7500            244,542.37        ZZ
                           6.3750            968.05            1
                           9.9500            968.05            78
BAKERSFIELD      CA 93309  9.5750            11/30/05
0440751469                 0.0000            01/01/06          00
12000301                   0.0000            12/01/35          0.0000
0                          3.3250            01/01/06          02/01/06
B98/G01                    2.9500            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10315293                   1.5000            273000.0000       115.0000
                           1.5000            273,000.00        ZZ
                           1.1250            942.18            1
                           9.9500            942.18            75
CITRUS HEIGHTS   CA 95610  9.5750            12/06/05
0440735702                 3.4500            02/01/06          00
2051101387                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10315299                   1.0000            325000.0000       115.0000
                           1.0000            325,000.00        ZZ
                           0.6250            1045.33           1
                           9.9500            1045.33           32
FORT LAUDERDALE  FL 33316  9.5750            12/09/05
0440735827                 3.0750            02/01/06          00
2051100012                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
X75/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     01                00
                           O                 0.0000

10315303                   1.5000            380000.0000       115.0000
                           1.5000            380,000.00        ZZ
                           1.1250            1311.46           1
                           9.9500            1311.46           79
STOCKTON         CA 95212  9.5750            12/05/05
0440765386                 3.3250            02/01/06          00
12036158                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
B23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10315315                   1.0000            248000.0000       115.0000
                           1.0000            248,000.00        ZZ
                           0.6250            627.08            1
                           9.9500            627.08            80
OAKLAND          CA 94606  9.5750            12/07/05
0440735959                 3.4500            02/01/06          00
61022411                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     01                00
                           O                 0.0000

10315317                   1.0000            212500.0000       115.0000
                           1.0000            212,500.00        ZZ
                           0.6250            683.48            1
                           9.9500            683.48            69
TEMPE            AZ 85281  9.5750            12/08/05
0440766673                 2.7500            02/01/06          00
80023629                   2.3750            01/01/36          0.0000
0                          2.7500            02/01/06          02/01/06
B23/G01                    2.3750            02/01/07          02/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7500                     2                 0
0.0000                     05                00
                           O                 0.0000

10315323                   1.0000            444000.0000       115.0000
                           1.0000            444,000.00        ZZ
                           0.6250            1428.08           1
                           9.9500            1428.08           80
LAKEWOOD         CA 90713  9.5750            12/07/05
0440713758                 3.4500            02/01/06          00
11974287                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10315453                   1.0000            240000.0000       115.0000
                           1.0000            240,000.00        ZZ
                           0.6250            606.85            1
                           9.9500            606.85            39
ORANGE           CA 92867  9.5750            12/01/05
0440716637                 3.0750            02/01/06          00
51057428                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10315459                   2.5000            171200.0000       115.0000
                           2.5000            171,200.00        T
                           2.1250            676.45            1
                           9.9500            676.45            80
MERIDIAN         ID 83642  9.5750            12/02/05
0440766947                 0.0000            02/01/06          00
0000532713                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
Q14/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10315463                   1.0000            208000.0000       115.0000
                           1.0000            208,000.00        ZZ
                           0.6250            669.01            1
                           9.9500            669.01            47
LONG BEACH       CA 90805  9.5750            12/08/05
0440715571                 3.3250            02/01/06          00
1051101969                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10315465                   1.0000            350400.0000       115.0000
                           1.0000            350,400.00        ZZ
                           0.6250            1127.02           1
                           9.9500            1127.02           80
MANTECA          CA 95336  9.5750            12/05/05
0440733418                 2.6500            02/01/06          00
11038250                   2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E23/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    5                 0
0.0000                     05                00
                           O                 0.0000

10315469                   1.5000            340000.0000       115.0000
                           1.5000            340,000.00        ZZ
                           1.1250            1173.41           1
                           9.9500            1173.41           80
STANTON          CA 90680  9.5750            12/07/05
0440766988                 0.0000            02/01/06          00
1051732WH                  0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E30/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10315483                   1.5000            198400.0000       115.0000
                           1.5000            198,400.00        ZZ
                           1.1250            684.72            1
                           9.9500            684.72            80
CINCINNATI       OH 45233  9.5750            12/07/05
0440766814                 0.0000            02/01/06          00
15212                      0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
T61/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10315487                   1.5000            408000.0000       115.0000
                           1.5000            408,000.00        ZZ
                           1.1250            1130.86           1
                           9.9500            1130.86           80
FRENCH CAMP      CA 95231  9.5750            12/05/05
0440737443                 3.2000            02/01/06          00
61022446                   2.8250            01/01/46          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7000                    5                 0
0.0000                     05                00
                           O                 0.0000

10315491                   1.0000            225000.0000       110.0000
                           6.6250            224,463.81        ZZ
                           6.2500            723.69            1
                           9.9500            723.69            66
CHARLEVOIX       MI 49720  9.5750            11/18/05
0440707990                 0.0000            01/01/06          00
37179                      0.0000            12/01/35          0.0000
0                          3.2000            01/01/06          02/01/06
A52/G01                    2.8250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10315495                   1.0000            640000.0000       110.0000
                           1.0000            640,000.00        ZZ
                           0.6250            2058.49           1
                           9.9500            2058.49           80
PASADENA         CA 91107  9.5750            12/02/05
0440739043                 2.8750            02/01/06          00
04W0109961                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
R56/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8750                    1                 0
0.0000                     05                00
                           O                 0.0000

10315507                   2.5000            172500.0000       115.0000
                           2.5000            172,500.00        ZZ
                           2.1250            681.58            4
                           9.9500            681.58            75
BARSTOW          CA 92311  9.5750            12/01/05
0440736064                 3.4500            02/01/06          00
62017335                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    1                 0
0.0000                     05                00
                           N                 0.0000

10315511                   1.0000            650000.0000       115.0000
                           1.0000            650,000.00        ZZ
                           0.6250            1643.56           1
                           9.9500            1643.56           80
ATASCADERO       CA 93422  9.5750            12/01/05
0440736601                 2.6500            02/01/06          00
62016502                   2.2750            01/01/46          0.0000
0                          2.6500            02/01/06          02/01/06
E23/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6500                    1                 0
0.0000                     05                00
                           O                 0.0000

10315517                   1.5000            244000.0000       115.0000
                           1.5000            244,000.00        ZZ
                           1.1250            842.09            1
                           9.9500            842.09            80
COMPTON AREA     CA 90221  9.5750            12/06/05
0440766962                 0.0000            02/01/06          00
1051646WH                  0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E30/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10315519                   1.5000            200000.0000       115.0000
                           1.5000            200,000.00        ZZ
                           1.1250            690.24            1
                           10.4500           690.24            80
SACRAMENTO       CA 95821  10.0750           12/06/05
0440711190                 3.3000            02/01/06          00
2005112300530              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     01                00
                           O                 0.0000

10315521                   1.5000            261500.0000       110.0000
                           1.5000            261,500.00        ZZ
                           1.1250            902.49            1
                           9.9500            902.49            80
PORT ST LUCIE    FL 34986  9.5750            12/12/05
0440766459                 0.0000            02/01/06          00
37291                      0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
A52/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10315527                   1.0000            143600.0000       115.0000
                           1.0000            143,600.00        ZZ
                           0.6250            461.87            1
                           9.9500            461.87            77
DENVER           CO 80211  9.5750            12/02/05
0440735777                 2.4250            02/01/06          00
42012774                   2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E23/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4250                    5                 0
0.0000                     01                00
                           O                 0.0000

10315529                   1.0000            432000.0000       115.0000
                           1.0000            432,000.00        ZZ
                           0.6250            1092.34           1
                           9.9500            1092.34           80
NATIONAL CITY    CA 91950  9.5750            12/01/05
0440736239                 3.2000            02/01/06          00
91007943                   2.8250            01/01/46          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10315535                   1.0000            336000.0000       115.0000
                           1.0000            336,000.00        T
                           0.6250            1080.71           1
                           9.9500            1080.71           80
OCEAN CITY       MD 21842  9.5750            12/07/05
0440766848                 0.0000            02/01/06          00
15258                      0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
T61/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10315547                   1.5000            528000.0000       115.0000
                           1.5000            528,000.00        ZZ
                           1.1250            1822.23           1
                           10.4500           1822.23           80
EAST PALO ALTO   CA 94303  10.0750           12/07/05
0440709186                 3.3000            02/01/06          00
2005111701026              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10315761                   1.0000            458000.0000       115.0000
                           1.0000            458,000.00        ZZ
                           0.6250            1158.08           1
                           9.9500            1158.08           79
SAN DIEGO        CA 92129  9.5750            12/01/05
0440735942                 3.3250            02/01/06          00
11038258                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     05                00
                           O                 0.0000

10315767                   1.5000            480000.0000       115.0000
                           1.5000            480,000.00        ZZ
                           1.1250            1656.58           1
                           9.9500            1656.58           78
SAN DIEGO        CA 92129  9.5750            12/09/05
0440734937                 3.3250            02/01/06          00
1051103250                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     09                00
                           O                 0.0000

10315875                   0.9900            144000.0000       115.0000
                           0.9900            144,000.00        T
                           0.6150            462.50            1
                           9.9500            462.50            80
KISSIMMEE        FL 34746  9.5750            12/06/05
0440702355                 3.4500            02/01/06          00
3253006973                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    1                 0
0.0000                     01                00
                           O                 0.0000

10316221                   2.5000            168000.0000       115.0000
                           2.5000            168,000.00        ZZ
                           2.1250            663.80            1
                           9.9500            663.80            80
LACEY            WA 98513  9.5750            12/14/05
0426172581                 3.0750            02/01/06          00
0426172581                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.5750                     5                 0
0.0000                     09                00
                           N                 0.0000

10316229                   1.5000            330000.0000       115.0000
                           1.5000            330,000.00        ZZ
                           1.1250            1138.90           4
                           9.9500            1138.90           37
EL CERRITO       CA 94530  9.5750            12/02/05
0426193983                 3.4500            02/01/06          00
0426193983                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           N                 0.0000

10316237                   1.5000            376000.0000       115.0000
                           1.5000            376,000.00        ZZ
                           1.1250            1297.65           1
                           9.9500            1297.65           80
HACIENDA HGHTS   CA 91745  9.5750            12/09/05
0426215638                 3.4500            02/01/06          00
0426215638                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10316239                   1.5000            190000.0000       115.0000
                           1.5000            190,000.00        ZZ
                           1.1250            655.73            1
                           9.9500            655.73            78
PHOENIX          AZ 85041  9.5750            12/09/05
0426230546                 3.4500            02/01/06          00
0426230546                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10316275                   1.2500            150000.0000       115.0000
                           1.2500            150,000.00        ZZ
                           0.8750            499.88            1
                           9.9500            499.88            28
GILROY           CA 95020  9.5750            12/06/05
0426306387                 3.4500            02/01/06          00
0426306387                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316311                   2.0000            285000.0000       115.0000
                           2.0000            285,000.00        ZZ
                           1.6250            1053.42           1
                           9.9500            1053.42           75
NAPLES           FL 34120  9.5750            12/09/05
0426364436                 3.6000            02/01/06          00
0426364436                 3.2250            01/01/36          0.0000
0                          3.6000            02/01/06          02/01/06
E22/G01                    3.2250            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316337                   1.5000            582400.0000       115.0000
                           1.5000            582,400.00        ZZ
                           1.1250            2009.98           1
                           9.9500            2009.98           80
FOLSOM           CA 95630  9.5750            12/06/05
0426399036                 3.0750            02/01/06          00
0426399036                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10316377                   1.5000            176000.0000       115.0000
                           1.5000            176,000.00        ZZ
                           1.1250            607.41            1
                           9.9500            607.41            80
MESA             AZ 85204  9.5750            12/07/05
0426435863                 0.0000            02/01/06          00
0426435863                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316403                   1.5000            316000.0000       115.0000
                           1.5000            316,000.00        ZZ
                           1.1250            1090.58           1
                           9.9500            1090.58           80
CLARKSTON        MI 48348  9.5750            12/09/05
0426461711                 3.3250            02/01/06          00
0426461711                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10316443                   1.5000            640000.0000       115.0000
                           1.5000            640,000.00        ZZ
                           1.1250            2208.77           1
                           9.9500            2208.77           80
WEST BLOOMFIELD  MI 48322  9.5750            12/09/05
0426493987                 3.4500            02/01/06          00
0426493987                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10316463                   2.5000            276000.0000       115.0000
                           2.5000            276,000.00        ZZ
                           2.1250            1090.53           1
                           9.9500            1090.53           75
EDMONDS          WA 98020  9.5750            12/09/05
0426507067                 3.4500            02/01/06          00
0426507067                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10316467                   1.0000            344000.0000       115.0000
                           1.0000            344,000.00        ZZ
                           0.6250            1106.44           1
                           9.9500            1106.44           80
STEILACOOM       WA 98388  9.5750            12/07/05
0426508768                 2.8750            02/01/06          00
0426508768                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10316469                   2.0000            184000.0000       115.0000
                           2.0000            184,000.00        ZZ
                           1.6250            680.10            1
                           9.9500            680.10            80
TACOMA           WA 98408  9.5750            12/07/05
0426508958                 3.0750            02/01/06          00
0426508958                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0750                     2                 0
0.0000                     05                00
                           N                 0.0000

10316487                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           80
REDDING          CA 96003  9.5750            12/02/05
0426517041                 3.2000            02/01/06          00
0426517041                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316505                   1.2500            235000.0000       115.0000
                           1.2500            235,000.00        ZZ
                           0.8750            783.14            1
                           9.9500            783.14            64
PORTERVILLE      CA 93257  9.5750            12/06/05
0426523734                 3.4500            02/01/06          00
0426523734                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316509                   1.0000            367120.0000       115.0000
                           1.0000            367,120.00        ZZ
                           0.6250            1180.80           1
                           9.9500            1180.80           80
LAGUNA NIGUEL    CA 92677  9.5750            12/05/05
0426526521                 3.2000            02/01/06          00
0426526521                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     01                00
                           O                 0.0000

10316515                   1.0000            344000.0000       115.0000
                           1.0000            344,000.00        ZZ
                           0.6250            1106.44           1
                           9.9500            1106.44           71
ELK GROVE        CA 95758  9.5750            12/01/05
0426527883                 2.9500            02/01/06          00
0426527883                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10316523                   1.0000            156000.0000       115.0000
                           1.0000            156,000.00        ZZ
                           0.6250            501.76            1
                           9.9500            501.76            80
LONGMONT         CO 80501  9.5750            12/09/05
0426533840                 2.9500            02/01/06          00
0426533840                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10316527                   1.5000            75200.0000        115.0000
                           1.5000            75,200.00         ZZ
                           1.1250            259.53            1
                           9.9500            259.53            80
NORFOLK          VA 23513  9.5750            12/09/05
0426536355                 3.4500            02/01/06          00
0426536355                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     09                00
                           O                 0.0000

10316551                   1.5000            207000.0000       115.0000
                           1.5000            207,000.00        ZZ
                           1.1250            714.40            1
                           9.9500            714.40            80
MIAMI            FL 33173  9.5750            12/09/05
0426554697                 3.4500            02/01/06          00
0426554697                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     01                00
                           O                 0.0000

10316553                   1.5000            420000.0000       115.0000
                           1.5000            420,000.00        ZZ
                           1.1250            1449.50           1
                           9.9500            1449.50           75
TACOMA           WA 98465  9.5750            12/07/05
0426554861                 3.0750            02/01/06          00
0426554861                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10316561                   1.5000            308000.0000       115.0000
                           1.5000            308,000.00        ZZ
                           1.1250            1062.97           1
                           9.9500            1062.97           80
MENIFEE          CA 92584  9.5750            12/06/05
0426557336                 3.4500            02/01/06          00
0426557336                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10316567                   1.5000            398400.0000       115.0000
                           1.5000            398,400.00        ZZ
                           1.1250            1374.96           1
                           9.9500            1374.96           80
CHINO HILLS      CA 91709  9.5750            12/02/05
0426560157                 3.4500            02/01/06          00
0426560157                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10316577                   1.0000            277000.0000       115.0000
                           1.0000            277,000.00        ZZ
                           0.6250            890.94            1
                           9.9500            890.94            68
PALM DESERT      CA 92211  9.5750            12/06/05
0426565297                 2.9750            02/01/06          00
0426565297                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     5                 0
0.0000                     05                00
                           O                 0.0000

10316579                   1.2500            325000.0000       115.0000
                           1.2500            325,000.00        ZZ
                           0.8750            1083.07           1
                           9.9500            1083.07           58
ESSEX            CT 06426  9.5750            12/09/05
0426568176                 3.4500            02/01/06          00
0426568176                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316593                   2.0000            103500.0000       115.0000
                           2.0000            103,500.00        ZZ
                           1.6250            382.56            1
                           9.9500            382.56            75
PORT CHARLOTTE   FL 33952  9.5750            12/09/05
0426575635                 3.4500            02/01/06          00
0426575635                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10316645                   1.5000            318750.0000       115.0000
                           1.5000            318,750.00        ZZ
                           1.1250            1100.07           1
                           9.9500            1100.07           75
LAS VEGAS        NV 89123  9.5750            12/07/05
0426629952                 3.0750            02/01/06          00
0426629952                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     03                00
                           O                 0.0000

10316651                   1.5000            284000.0000       115.0000
                           1.5000            284,000.00        ZZ
                           1.1250            980.14            1
                           9.9500            980.14            80
PENN VALLEY      CA 95946  9.5750            12/07/05
0426638599                 3.4500            02/01/06          00
0426638599                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10316733                   1.0000            300000.0000       115.0000
                           1.0000            300,000.00        ZZ
                           0.6250            964.92            1
                           9.9500            964.92            41
PHOENIX          AZ 85022  9.5750            12/06/05
0440765469                 3.2000            02/01/06          00
1051116001                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
R26/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317063                   1.5000            1800000.0000      110.0000
                           1.5000            1,800,000.00      ZZ
                           1.1250            6212.16           1
                           9.9500            6212.16           70
RANCHO SATNA FE  CA 92067  9.5750            12/09/05
0440762763                 0.0000            02/01/06          00
1001855260                 0.0000            01/01/36          0.0000
0                          3.0800            02/01/06          02/01/06
944/G01                    2.7050            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10317149                   2.0000            210000.0000       115.0000
                           2.0000            210,000.00        ZZ
                           1.6250            776.20            1
                           9.9500            776.20            75
BEND             OR 97701  9.5750            12/07/05
0440762375                 3.4500            02/01/06          00
2051100875                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317153                   1.0000            352000.0000       115.0000
                           1.0000            352,000.00        ZZ
                           0.6250            1132.17           1
                           9.9500            1132.17           80
DIXON            CA 95620  9.5750            12/09/05
0440743664                 3.3250            02/01/06          00
2051100210                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10317167                   2.5000            352500.0000       115.0000
                           2.5000            352,500.00        ZZ
                           2.1250            1392.80           2
                           9.9500            1392.80           75
SAN DIEGO        CA 92102  9.5750            12/09/05
0440749604                 3.3250            02/01/06          00
12043879                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.8250                     1                 0
0.0000                     05                00
                           N                 0.0000

10317185                   1.0000            412000.0000       115.0000
                           1.0000            412,000.00        ZZ
                           0.6250            1325.15           1
                           9.9500            1325.15           72
ALISO VIEJO      CA 92656  9.5750            12/09/05
0440752384                 3.4500            02/01/06          00
1051102170                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     01                00
                           O                 0.0000

10317203                   1.5000            203600.0000       115.0000
                           1.5000            203,600.00        ZZ
                           1.1250            702.66            1
                           9.9500            702.66            80
DELRAY BEACH     FL 33445  9.5750            12/11/05
0440744118                 3.4500            02/01/06          00
1051100037                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317205                   1.5000            284000.0000       115.0000
                           1.5000            284,000.00        ZZ
                           1.1250            980.14            1
                           9.9500            980.14            80
HESPERIA         CA 92345  9.5750            12/01/05
0440742757                 3.4500            02/01/06          00
12018141                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317225                   1.5000            500000.0000       115.0000
                           1.5000            500,000.00        ZZ
                           1.1250            1725.60           1
                           10.4500           1725.60           70
SAN FRANCISCO    CA 94132  10.0750           12/05/05
0440711059                 3.1000            02/01/06          00
2005110101526              2.7250            01/01/36          0.0000
0                          3.1000            02/01/06          02/01/06
E78/R18                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     5                 0
0.0000                     03                00
                           O                 0.0000

10317229                   1.5000            633750.0000       115.0000
                           1.5000            633,750.00        ZZ
                           1.1250            2187.20           1
                           9.9500            2187.20           65
CORONA           CA 92881  9.5750            12/07/05
0440746311                 3.4500            02/01/06          00
1051102133                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317241                   1.5000            197600.0000       115.0000
                           1.5000            197,600.00        ZZ
                           1.1250            681.96            1
                           10.4500           681.96            80
CHANDLER         AZ 85224  10.0750           12/07/05
0440735520                 3.2000            02/01/06          00
2005113001421              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10317253                   2.0000            189000.0000       115.0000
                           2.0000            189,000.00        ZZ
                           1.6250            698.58            1
                           9.9500            698.58            70
SEATAC           WA 98188  9.5750            12/06/05
0440742336                 3.4500            02/01/06          00
1051100827                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           N                 0.0000

10317261                   1.0000            146250.0000       115.0000
                           1.0000            146,250.00        ZZ
                           0.6250            470.40            1
                           9.9500            470.40            65
MADERA           CA 93637  9.5750            12/07/05
0440735264                 3.0000            02/01/06          00
2005112100702              2.6250            01/01/36          0.0000
0                          3.0000            02/01/06          02/01/06
E78/R18                    2.6250            02/01/07          02/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317263                   1.0000            236000.0000       115.0000
                           1.0000            236,000.00        ZZ
                           0.6250            759.07            1
                           9.9500            759.07            80
COLORADO SPRING  CO 80920  9.5750            12/09/05
0440708774                 2.6500            02/01/06          00
2005111700940              2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E78/R18                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     05                00
                           O                 0.0000

10317265                   1.0000            269000.0000       115.0000
                           1.0000            269,000.00        ZZ
                           0.6250            865.21            1
                           9.9500            865.21            75
GARDENA          CA 90247  9.5750            12/09/05
0440743904                 3.4500            02/01/06          00
1051102295                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     01                00
                           O                 0.0000

10317277                   1.0000            240000.0000       115.0000
                           1.0000            240,000.00        ZZ
                           0.6250            771.93            1
                           9.9500            771.93            80
ATWATER          CA 95301  9.5750            12/02/05
0440739191                 3.4500            02/01/06          00
64010122                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10317285                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           65
OAKLAND          CA 94606  9.5750            12/09/05
0440739258                 3.3250            02/01/06          00
1051200154                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10317287                   1.5000            515000.0000       115.0000
                           1.5000            515,000.00        ZZ
                           1.1250            1777.37           1
                           9.9500            1777.37           34
REDWOOD CITY     CA 94062  9.5750            12/08/05
0440743573                 3.4500            02/01/06          00
1051103257                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317303                   1.5000            406000.0000       115.0000
                           1.5000            406,000.00        ZZ
                           1.1250            1401.19           1
                           10.4500           1401.19           80
SACRAMENTO       CA 95828  10.0750           12/08/05
0440711117                 3.3000            02/01/06          00
2005111701311              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317311                   1.5000            237000.0000       115.0000
                           1.5000            237,000.00        ZZ
                           1.1250            817.93            1
                           9.9500            817.93            78
SAN BERNARDINO   CA 92404  9.5750            12/09/05
0440743300                 3.4500            02/01/06          00
12029805                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10317315                   1.5000            323000.0000       115.0000
                           1.5000            323,000.00        ZZ
                           1.1250            1114.74           1
                           10.4500           1114.74           80
RIVERSIDE        CA 92508  10.0750           12/06/05
0440711141                 3.3000            02/01/06          00
2005111401162              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317327                   1.0000            120000.0000       115.0000
                           1.0000            120,000.00        ZZ
                           0.6250            385.97            1
                           9.9500            385.97            30
OAKLAND PARK     FL 33334  9.5750            12/10/05
0440737856                 3.3250            02/01/06          00
1051100888                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10317339                   1.5000            178000.0000       115.0000
                           1.5000            178,000.00        ZZ
                           1.1250            614.31            1
                           9.9500            614.31            65
DOS PALOS        CA 93620  9.5750            12/09/05
0440744555                 3.4500            02/01/06          00
1051102650                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10317345                   1.5000            653200.0000       115.0000
                           1.5000            653,200.00        ZZ
                           1.1250            2254.33           1
                           10.4500           2254.33           67
LAS VEGAS        NV 89139  10.0750           12/08/05
0440747020                 2.8030            02/01/06          00
2005112201066              2.4280            01/01/36          0.0000
0                          2.8030            02/01/06          02/01/06
E78/R18                    2.4280            02/01/07          02/01/07
15                         2.8030            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3030                     5                 0
0.0000                     05                00
                           O                 0.0000

10317347                   1.0000            284000.0000       115.0000
                           1.0000            284,000.00        ZZ
                           0.6250            913.46            1
                           9.9500            913.46            80
LOS ANGELES      CA 90059  9.5750            12/02/05
0440747335                 3.3250            02/01/06          00
51057058                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     03                00
                           O                 0.0000

10317353                   1.0000            350000.0000       115.0000
                           1.0000            350,000.00        ZZ
                           0.6250            1125.74           1
                           9.9500            1125.74           70
NATIONAL CITY    CA 91950  9.5750            12/06/05
0440739464                 3.2000            02/01/06          00
1051102307                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317359                   1.0000            163000.0000       115.0000
                           1.0000            163,000.00        ZZ
                           0.6250            524.27            1
                           9.9500            524.27            65
SACRAMENTO       CA 95820  9.5750            12/06/05
0440739399                 3.3250            02/01/06          00
2051101293                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10317365                   1.0000            414000.0000       115.0000
                           1.0000            414,000.00        ZZ
                           0.6250            1046.82           1
                           9.9500            1046.82           77
SANTA ROSA       CA 95403  9.5750            12/08/05
0440743151                 3.4500            02/01/06          00
62017461                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10317373                   1.0000            296000.0000       115.0000
                           1.0000            296,000.00        ZZ
                           0.6250            952.05            1
                           9.9500            952.05            69
CORONA           CA 92879  9.5750            12/07/05
0440746576                 2.9500            02/01/06          00
61022632                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    2                 0
0.0000                     05                00
                           O                 0.0000

10317393                   1.5000            448000.0000       115.0000
                           1.5000            448,000.00        ZZ
                           1.1250            1546.14           1
                           9.9500            1546.14           80
SUTTER CREEK     CA 95685  9.5750            12/06/05
0440739555                 3.4500            02/01/06          00
2051100785                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10317403                   1.5000            133900.0000       115.0000
                           1.5000            133,900.00        ZZ
                           1.1250            462.12            1
                           9.9500            462.12            75
STEVENSVILLE     MT 59870  9.5750            12/02/05
0440766228                 2.8000            02/01/06          00
5531435557                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
P27/G01                    2.4250            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317407                   2.0000            206400.0000       115.0000
                           2.0000            206,400.00        ZZ
                           1.6250            762.89            1
                           9.9500            762.89            80
YUCCA VALLEY     CA 92284  9.5750            12/09/05
0440739290                 3.4500            02/01/06          00
2051101671                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317409                   1.0000            250000.0000       115.0000
                           1.0000            250,000.00        ZZ
                           0.6250            804.10            1
                           9.9500            804.10            68
SACRAMENTO       CA 95842  9.5750            12/09/05
0440742609                 3.2000            02/01/06          00
12049233                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317437                   1.5000            290000.0000       115.0000
                           1.5000            290,000.00        ZZ
                           1.1250            1000.85           1
                           9.9500            1000.85           64
CHULA VISTA      CA 91914  9.5750            12/01/05
0440747202                 3.4500            02/01/06          00
11038645                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     01                00
                           N                 0.0000

10317453                   1.2500            400000.0000       115.0000
                           1.2500            400,000.00        ZZ
                           0.8750            1059.38           1
                           9.9500            1059.38           80
HIGHLAND         CA 92346  9.5750            12/06/05
0440765501                 0.0000            02/01/06          00
0542465448                 0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317467                   2.0000            260250.0000       110.0000
                           2.0000            260,250.00        ZZ
                           1.6250            961.93            1
                           9.9500            961.93            75
LUTZ             FL 33558  9.5750            12/09/05
0440767564                 0.0000            02/01/06          00
37591                      0.0000            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
A52/G01                    2.7750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10317479                   1.5000            495000.0000       115.0000
                           6.8750            493,910.40        ZZ
                           6.5000            1708.35           1
                           9.9500            1708.35           62
PANAMA CITY BEA  FL 32413  9.5750            11/23/05
0440713832                 3.4500            01/01/06          00
1051003053                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X75/G01                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317711                   2.5000            56250.0000        115.0000
                           2.5000            56,250.00         ZZ
                           2.1250            222.26            1
                           9.9500            222.26            75
LAWTON           OH 73505  9.5750            12/14/05
0425964293                 3.4500            02/01/06          00
0425964293                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    5                 0
0.0000                     05                00
                           N                 0.0000

10317715                   1.0000            164000.0000       115.0000
                           1.0000            164,000.00        ZZ
                           0.6250            527.49            1
                           9.9500            527.49            80
PALM COAST       FL 32137  9.5750            12/15/05
0425980794                 2.7250            02/01/06          00
0425980794                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     05                00
                           O                 0.0000

10317725                   1.0000            532000.0000       115.0000
                           1.0000            532,000.00        ZZ
                           0.6250            1711.12           1
                           9.9500            1711.12           80
CHESAPEAKE       VA 23320  9.5750            12/13/05
0426041604                 3.2000            02/01/06          00
0426041604                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     03                00
                           O                 0.0000

10317727                   1.5000            386400.0000       115.0000
                           1.5000            386,400.00        ZZ
                           1.1250            1333.54           1
                           9.9500            1333.54           80
RIALTO           CA 92377  9.5750            11/30/05
0426074985                 2.9500            02/01/06          00
0426074985                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317799                   1.5000            392000.0000       115.0000
                           1.5000            392,000.00        ZZ
                           1.1250            1352.87           1
                           9.9500            1352.87           70
STOCKTON         CA 95210  9.5750            12/01/05
0426348926                 2.8750            02/01/06          00
0426348926                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     05                00
                           N                 0.0000

10317809                   1.0000            507200.0000       115.0000
                           1.0000            507,200.00        ZZ
                           0.6250            1631.36           1
                           9.9500            1631.36           80
CHESAPEAKE       VA 23320  9.5750            12/13/05
0426381323                 2.9500            02/01/06          00
0426381323                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     03                00
                           O                 0.0000

10317855                   1.5000            505000.0000       115.0000
                           1.5000            505,000.00        ZZ
                           1.1250            1742.86           1
                           9.9500            1742.86           80
BELLFLOWER       CA 90706  9.5750            12/09/05
0426450888                 3.3250            02/01/06          00
0426450888                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10317873                   2.0000            524000.0000       115.0000
                           2.0000            524,000.00        ZZ
                           1.6250            1936.81           2
                           9.9500            1936.81           80
RICHMOND         CA 94801  9.5750            12/02/05
0426467882                 3.4500            02/01/06          00
0426467882                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10317879                   1.5000            172000.0000       115.0000
                           1.5000            172,000.00        ZZ
                           1.1250            593.61            1
                           9.9500            593.61            75
TACOMA           WA 98404  9.5750            12/07/05
0426478368                 3.3250            02/01/06          00
0426478368                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10317895                   1.2500            240000.0000       115.0000
                           1.2500            240,000.00        ZZ
                           0.8750            799.80            2
                           9.9500            799.80            53
LOS ANGELES      CA 90043  9.5750            12/06/05
0426493193                 2.8750            02/01/06          00
0426493193                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10317899                   1.2500            650000.0000       115.0000
                           1.2500            650,000.00        ZZ
                           0.8750            2166.14           1
                           9.9500            2166.14           51
SIERRA MADRE     CA 91024  9.5750            12/06/05
0426497533                 3.3250            02/01/06          00
0426497533                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10317913                   1.5000            308000.0000       115.0000
                           1.5000            308,000.00        ZZ
                           1.1250            1062.97           4
                           9.9500            1062.97           70
VICTORVILLE      CA 92394  9.5750            12/07/05
0426509766                 3.4500            02/01/06          00
0426509766                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10317939                   1.5000            238000.0000       115.0000
                           1.5000            238,000.00        ZZ
                           1.1250            821.39            1
                           9.9500            821.39            68
OAKDALE          CA 95361  9.5750            12/05/05
0426537676                 3.3250            02/01/06          00
0426537676                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10317965                   1.5000            236000.0000       115.0000
                           1.5000            236,000.00        ZZ
                           1.1250            814.48            1
                           9.9500            814.48            80
GOLD CANYON      AZ 85218  9.5750            12/02/05
0426557823                 3.4500            02/01/06          00
0426557823                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10317999                   1.5000            132000.0000       115.0000
                           1.5000            132,000.00        ZZ
                           1.1250            455.56            1
                           9.9500            455.56            70
TUCSON           AZ 85712  9.5750            12/05/05
0426591905                 3.3250            02/01/06          00
0426591905                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10318027                   1.5000            487500.0000       115.0000
                           1.5000            487,500.00        ZZ
                           1.1250            1682.46           2
                           9.9500            1682.46           75
HAWTHORNE        CA 90250  9.5750            12/07/05
0426630463                 3.4500            02/01/06          00
0426630463                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10318497                   1.7500            168750.0000       115.0000
                           1.7500            168,393.24        ZZ
                           1.3750            602.85            1
                           9.9500            602.85            75
ST LOUIS         MO 63126  9.5750            11/17/05
0440738326                 3.9750            01/01/06          00
40427397                   3.6000            12/01/35          0.0000
0                          3.9750            03/01/06          03/01/06
Y65/G01                    3.6000            01/01/07          01/01/07
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10318589                   1.0000            357550.0000       115.0000
                           6.8750            359,239.78        ZZ
                           6.5000            1150.02           1
                           10.9500           1150.02           74
SUNRISE          FL 33323  10.5750           10/13/05
0440738383                 3.4500            12/01/05          00
40442983                   3.0750            11/01/35          0.0000
0                          3.4500            12/01/05          02/01/06
Y65/G01                    3.0750            12/01/06          12/01/06
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
9.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     03                00
                           O                 0.0000

10318637                   1.0000            128000.0000       115.0000
                           1.0000            128,000.00        ZZ
                           0.6250            411.70            1
                           9.9500            411.70            80
LAKE WORTH       FL 33467  9.5750            11/30/05
0440738201                 3.4500            02/01/06          00
40483880                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Y65/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     09                00
                           O                 0.0000

10318641                   0.9900            640000.0000       110.0000
                           0.9900            640,000.00        ZZ
                           0.6150            2055.55           1
                           9.9500            2055.55           80
JAMAICA          NY 11432  9.5750            12/08/05
0440715019                 3.2000            02/01/06          00
3274035354                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    1                 0
0.0000                     05                00
                           O                 0.0000

10318861                   1.4900            170030.0000       115.0000
                           1.4900            170,030.00        ZZ
                           1.1150            585.99            1
                           9.9500            585.99            69
WASHINGTON       DC 20019  9.5750            12/08/05
0440747384                 3.7000            02/01/06          00
3274034205                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     05                00
                           N                 0.0000

10318865                   2.5000            168750.0000       115.0000
                           2.5000            168,750.00        ZZ
                           2.1250            666.77            2
                           9.9500            666.77            75
LONGWOOD         FL 32750  9.5750            11/30/05
0440752806                 3.4500            02/01/06          00
40484710                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Y65/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10318867                   1.4900            540000.0000       115.0000
                           1.4900            540,000.00        ZZ
                           1.1150            1861.06           1
                           9.9500            1861.06           80
ONLEY            MD 20832  9.5750            12/01/05
0440714624                 3.5750            02/01/06          00
3274037811                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10318871                   1.0000            370000.0000       115.0000
                           1.0000            370,000.00        ZZ
                           0.6250            1190.07           1
                           9.9500            1190.07           78
FOLSOM           CA 95630  9.5750            12/01/05
0440749562                 2.9500            02/01/06          00
42012692                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    2                 0
0.0000                     05                00
                           O                 0.0000

10318873                   0.9900            337000.0000       115.0000
                           0.9900            337,000.00        ZZ
                           0.6150            1082.38           1
                           9.9500            1082.38           61
OAKLAND          CA 94605  9.5750            12/05/05
0440716280                 3.0750            02/01/06          00
3347004364                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10318881                   1.4900            400000.0000       115.0000
                           1.4900            400,000.00        ZZ
                           1.1150            1378.56           1
                           9.9500            1378.56           78
OXNARD AREA      CA 93036  9.5750            12/02/05
0440734101                 3.4500            02/01/06          00
3318500886                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    1                 0
0.0000                     05                00
                           O                 0.0000

10318889                   1.0000            420000.0000       115.0000
                           1.0000            420,000.00        ZZ
                           0.6250            1350.89           4
                           9.9500            1350.89           80
FEDERAL WAY      WA 98003  9.5750            12/01/05
0440739084                 3.0750            02/01/06          00
40466678                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
Y65/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     05                00
                           O                 0.0000

10318891                   1.4900            201600.0000       115.0000
                           1.4900            201,600.00        ZZ
                           1.1150            694.80            1
                           9.9500            694.80            80
LAS VEGAS        NV 89122  9.5750            12/05/05
0440715233                 3.5750            02/01/06          00
3342001791                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10318895                   2.4900            507200.0000       115.0000
                           2.4900            507,200.00        ZZ
                           2.1150            2001.42           2
                           9.9500            2001.42           80
FORT LAUDERDALE  FL 33308  9.5750            12/09/05
0440714574                 3.7000            02/01/06          00
3253007157                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.2100                    1                 0
0.0000                     05                00
                           N                 0.0000

10318897                   1.7500            224000.0000       115.0000
                           1.7500            223,526.44        ZZ
                           1.3750            800.23            1
                           9.9500            800.23            75
FENTON           MO 63026  9.5750            11/29/05
0440738771                 3.9750            01/01/06          00
40463874                   3.6000            12/01/35          0.0000
0                          3.9750            03/01/06          03/01/06
Y65/G01                    3.6000            01/01/07          01/01/07
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10318917                   1.0000            470280.0000       115.0000
                           1.0000            470,280.00        ZZ
                           0.6250            1512.61           1
                           9.9500            1512.61           80
SANTA MARIA      CA 93454  9.5750            12/12/05
0440736684                 3.0000            02/01/06          00
200511150110               2.6250            01/01/36          0.0000
0                          3.0000            02/01/06          02/01/06
E78/R18                    2.6250            02/01/07          02/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10318923                   1.5000            260000.0000       115.0000
                           1.5000            260,000.00        ZZ
                           1.1250            897.31            1
                           10.4500           897.31            80
SACRAMENTO       CA 95838  10.0750           12/12/05
0440736700                 3.3000            02/01/06          00
2005120701359              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10318925                   1.0000            403798.0000       115.0000
                           1.0000            403,798.00        ZZ
                           0.6250            1298.77           1
                           9.9500            1298.77           80
PORTLAND         OR 97266  9.5750            12/14/05
0440736668                 3.3000            02/01/06          00
200511290039               2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     03                00
                           O                 0.0000

10318927                   2.5000            128000.0000       115.0000
                           6.8750            127,760.92        ZZ
                           6.5000            505.75            1
                           9.9500            505.75            80
ST PAUL          MN 55119  9.5750            11/21/05
0440768877                 3.4500            01/01/06          00
90556484                   3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
X81/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     09                00
                           N                 0.0000

10318941                   1.5000            255000.0000       115.0000
                           1.5000            255,000.00        ZZ
                           1.1250            880.06            1
                           10.4500           880.06            80
FRESNO           CA 93727  10.0750           12/05/05
0440735348                 3.3000            02/01/06          00
2005120200603              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10318969                   1.0000            393612.0000       115.0000
                           7.0000            392,674.00        ZZ
                           6.6250            1266.01           1
                           9.9500            1266.01           80
APOPKA           FL 32712  9.5750            11/18/05
0440752202                 2.6000            01/01/06          00
GA0518268                  2.2250            12/01/35          0.0000
0                          2.6000            01/01/06          02/01/06
W51/G01                    2.2250            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6000                     1                 0
0.0000                     03                00
                           O                 0.0000

10318971                   0.9900            220000.0000       115.0000
                           0.9900            220,000.00        T
                           0.6150            706.60            1
                           9.9500            706.60            80
STROUDSBURG      PA 18360  9.5750            12/07/05
0440714525                 2.2720            02/01/06          00
3318006679                 1.8970            01/01/36          0.0000
0                          2.2720            02/01/06          02/01/06
N67/R18                    1.8970            02/01/07          02/01/07
15                         2.2720            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.2820                    1                 0
0.0000                     05                00
                           O                 0.0000

10318975                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           10.4500           1380.48           80
WEST LAKE VILLA  CA 91362  10.0750           12/02/05
0440736635                 3.3000            02/01/06          00
200511300137               2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     01                00
                           O                 0.0000

10319385                   1.5000            390400.0000       115.0000
                           1.5000            390,400.00        ZZ
                           1.1250            1347.35           1
                           9.9500            1347.35           80
NISSWA           MN 56468  9.5750            12/06/05
0440768125                 3.4500            02/01/06          00
5002004012                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
U19/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10319401                   0.9900            252000.0000       115.0000
                           0.9900            252,000.00        ZZ
                           0.6150            809.37            1
                           9.9500            809.37            80
KEAAU            HI 96749  9.5750            12/01/05
0440715878                 3.2000            02/01/06          00
3339003411                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     1                 0
0.0000                     05                00
                           O                 0.0000

10319441                   1.0000            130000.0000       115.0000
                           1.0000            130,000.00        ZZ
                           0.6250            418.13            1
                           9.9500            418.13            42
COTTONWOOD       CA 96022  9.5750            12/09/05
0440749570                 3.3250            02/01/06          00
1051101566                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     09                00
                           O                 0.0000

10319453                   1.5000            195000.0000       115.0000
                           1.5000            195,000.00        ZZ
                           1.1250            672.98            1
                           9.9500            672.98            60
MELROSE          FL 32666  9.5750            12/14/05
0440750115                 3.4500            02/01/06          00
2051100386                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319461                   1.0000            424000.0000       115.0000
                           1.0000            424,000.00        ZZ
                           0.6250            1072.11           1
                           9.9500            1072.11           80
SAN DIEGO        CA 92116  9.5750            12/05/05
0440749851                 3.0750            02/01/06          00
11038671                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10319463                   1.0000            556000.0000       115.0000
                           1.0000            556,000.00        ZZ
                           0.6250            1405.88           1
                           9.9500            1405.88           80
SAN LEANDRO      CA 94577  9.5750            12/01/05
0440749729                 3.2500            02/01/06          00
63012365                   2.8750            01/01/46          0.0000
0                          3.2500            02/01/06          02/01/06
E23/G01                    2.8750            02/01/07          02/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2500                    1                 0
0.0000                     05                00
                           O                 0.0000

10319469                   1.0000            263000.0000       115.0000
                           1.0000            263,000.00        ZZ
                           0.6250            665.01            1
                           9.9500            665.01            29
SAN JOSE         CA 95129  9.5750            12/02/05
0440749588                 3.2000            02/01/06          00
63012687                   2.8250            01/01/46          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10319483                   1.5000            145000.0000       115.0000
                           1.5000            145,000.00        ZZ
                           1.1250            500.42            1
                           9.9500            500.42            75
EVERETT          WA 98201  9.5750            12/08/05
0440750156                 3.4500            02/01/06          00
1051103806                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319487                   1.2500            444400.0000       115.0000
                           1.2500            444,400.00        ZZ
                           0.8750            1176.97           1
                           9.9500            1176.97           80
RIVERSIDE        CA 92508  9.5750            12/09/05
0440767804                 0.0000            02/01/06          00
542465551                  0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10319503                   1.2500            440000.0000       115.0000
                           1.2500            440,000.00        ZZ
                           0.8750            1165.32           1
                           9.9500            1165.32           80
IRVINE           CA 92604  9.5750            12/08/05
0440768000                 0.0000            02/01/06          00
542465191                  0.0000            01/01/46          0.0000
0                          3.1400            02/01/06          02/01/06
Z68/G01                    2.7650            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10319521                   2.5000            92250.0000        115.0000
                           2.5000            92,250.00         ZZ
                           2.1250            364.50            2
                           9.9500            364.50            75
SPANISH FORK     UT 84660  9.5750            12/06/05
0440762649                 3.4500            02/01/06          00
42012513                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    5                 0
0.0000                     05                00
                           N                 0.0000

10319523                   1.5000            370000.0000       115.0000
                           6.5000            369,185.56        ZZ
                           6.1250            1276.94           1
                           9.9500            1276.94           78
ANTHEM           AZ 85086  9.5750            11/23/05
0440751907                 0.0000            01/01/06          00
645481                     0.0000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
253/G01                    2.7000            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319527                   2.0000            220500.0000       115.0000
                           2.0000            220,500.00        ZZ
                           1.6250            815.01            1
                           9.9500            815.01            74
HAMDEN           CT 06517  9.5750            12/14/05
0440750149                 3.4500            02/01/06          00
1051100110                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319533                   1.5000            192000.0000       115.0000
                           1.5000            192,000.00        ZZ
                           1.1250            662.63            1
                           10.4500           662.63            80
KENT             WA 98030  10.0750           12/05/05
0440754174                 3.3000            02/01/06          00
2005120100427              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319539                   1.5000            492000.0000       115.0000
                           1.5000            492,000.00        ZZ
                           1.1250            1697.99           1
                           10.4500           1697.99           80
BRENTWOOD        CA 94513  10.0750           12/10/05
0440767895                 2.8000            02/01/06          00
0051115012                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
X51/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319545                   1.5000            263726.0000       115.0000
                           1.5000            263,726.00        ZZ
                           1.1250            910.17            1
                           9.9500            910.17            73
LA MIRADA        CA 90638  9.5750            12/12/05
0440750305                 3.4500            02/01/06          00
2051101626                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10319547                   1.0000            320899.0000       115.0000
                           1.0000            320,899.00        ZZ
                           0.6250            1032.14           1
                           9.9500            1032.14           80
SPARKS           NV 89436  9.5750            12/09/05
0440747301                 1.9000            02/01/06          00
2005110801078              1.5250            01/01/36          0.0000
0                          1.9000            02/01/06          02/01/06
E78/R18                    1.5250            02/01/07          02/01/07
15                         1.9000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9000                     1                 0
0.0000                     03                00
                           O                 0.0000

10319555                   1.0000            282000.0000       115.0000
                           1.0000            282,000.00        ZZ
                           0.6250            907.02            1
                           9.9500            907.02            79
OLYMPIA          WA 98501  9.5750            12/09/05
0440750255                 3.4500            02/01/06          00
1051003258                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10319561                   1.5000            246000.0000       115.0000
                           1.5000            246,000.00        ZZ
                           1.1250            849.00            1
                           10.4500           849.00            72
TEHACHAPI        CA 93561  10.0750           12/06/05
0440748028                 3.3000            02/01/06          00
2005120100175              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     03                00
                           O                 0.0000

10319631                   1.0000            439200.0000       115.0000
                           1.0000            439,200.00        T
                           0.6250            1412.64           1
                           9.9500            1412.64           80
MIAMI            FL 33131  9.5750            12/14/05
0425497385                 2.7250            02/01/06          00
0425497385                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     06                00
                           O                 0.0000

10319809                   1.5000            403000.0000       115.0000
                           1.5000            403,000.00        ZZ
                           1.1250            1390.83           1
                           9.9500            1390.83           74
SEATTLE          WA 98107  9.5750            12/08/05
0426364675                 2.8750            02/01/06          00
0426364675                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10319815                   1.5000            332000.0000       115.0000
                           1.5000            332,000.00        ZZ
                           1.1250            1145.80           1
                           9.9500            1145.80           80
GILBERT          AZ 85296  9.5750            12/07/05
0426376794                 3.2000            02/01/06          00
0426376794                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10319827                   2.0000            218000.0000       115.0000
                           2.0000            218,000.00        ZZ
                           1.6250            805.77            1
                           9.9500            805.77            79
LAKE WORTH       FL 33462  9.5750            12/12/05
0426393187                 3.4500            02/01/06          00
0426393187                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319831                   1.0000            225000.0000       115.0000
                           1.0000            225,000.00        ZZ
                           0.6250            723.69            1
                           9.9500            723.69            73
RIALTO           CA 92376  9.5750            12/01/05
0426399184                 3.0750            02/01/06          00
0426399184                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10319833                   1.5000            237600.0000       115.0000
                           1.5000            237,600.00        ZZ
                           1.1250            820.01            1
                           9.9500            820.01            80
MESQUITE         NV 89027  9.5750            12/12/05
0426399960                 2.8000            02/01/06          00
0426399960                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     09                00
                           O                 0.0000

10319837                   1.5000            420000.0000       115.0000
                           1.5000            420,000.00        ZZ
                           1.1250            1449.50           1
                           9.9500            1449.50           80
UPLAND           CA 91786  9.5750            12/07/05
0426402848                 3.4500            02/01/06          00
0426402848                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10319839                   1.5000            356000.0000       115.0000
                           1.5000            356,000.00        ZZ
                           1.1250            1228.63           1
                           9.9500            1228.63           80
INGLEWOOD        CA 90305  9.5750            12/09/05
0426402863                 2.9500            02/01/06          00
0426402863                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319847                   1.0000            374400.0000       115.0000
                           1.0000            374,400.00        ZZ
                           0.6250            1204.22           1
                           9.9500            1204.22           80
RANCHO CUCAMONG  CA 91730  9.5750            12/05/05
0426412839                 3.4500            02/01/06          00
0426412839                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10319849                   1.0000            284000.0000       115.0000
                           1.0000            284,000.00        T
                           0.6250            913.46            1
                           9.9500            913.46            80
CELEBRATION      FL 34747  9.5750            12/16/05
0426413332                 2.7250            02/01/06          00
0426413332                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     01                00
                           O                 0.0000

10319857                   1.5000            560000.0000       115.0000
                           1.5000            560,000.00        ZZ
                           1.1250            1932.67           1
                           9.9500            1932.67           77
RANCHO CUCAMONG  CA 91739  9.5750            12/05/05
0426430591                 3.4500            02/01/06          00
0426430591                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319877                   1.5000            344000.0000       115.0000
                           1.5000            344,000.00        ZZ
                           1.1250            1187.21           1
                           9.9500            1187.21           80
SAN JACINTO      CA 92583  9.5750            12/05/05
0426449948                 3.4500            02/01/06          00
0426449948                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319891                   1.5000            388000.0000       115.0000
                           1.5000            388,000.00        T
                           1.1250            1339.07           1
                           9.9500            1339.07           80
SAN DIEGO        CA 92154  9.5750            12/08/05
0426460267                 3.0750            02/01/06          00
0426460267                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10319913                   2.0000            90000.0000        115.0000
                           2.0000            90,000.00         ZZ
                           1.6250            332.66            1
                           9.9500            332.66            71
TAMPA            FL 33604  9.5750            12/12/05
0426475000                 3.4500            02/01/06          00
0426475000                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10319957                   1.0000            383200.0000       115.0000
                           1.0000            383,200.00        ZZ
                           0.6250            1232.52           1
                           9.9500            1232.52           80
LONG BEACH       CA 90805  9.5750            12/06/05
0426508263                 3.2000            02/01/06          00
0426508263                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319981                   1.0000            149900.0000       115.0000
                           1.0000            149,900.00        ZZ
                           0.6250            482.14            1
                           9.9500            482.14            54
CHANDLER         AZ 85249  9.5750            12/12/05
0426523726                 2.8750            02/01/06          00
0426523726                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     1                 0
0.0000                     09                00
                           O                 0.0000

10319983                   1.5000            284000.0000       115.0000
                           1.5000            284,000.00        ZZ
                           1.1250            980.14            1
                           9.9500            980.14            80
KENT             WA 98031  9.5750            12/08/05
0426526828                 3.2000            02/01/06          00
0426526828                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     2                 0
0.0000                     03                00
                           O                 0.0000

10320005                   2.2500            230900.0000       115.0000
                           2.2500            230,900.00        ZZ
                           1.8750            882.61            1
                           9.9500            882.61            70
WOODLAND         UT 84036  9.5750            12/14/05
0426538351                 3.2000            02/01/06          00
0426538351                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10320047                   1.0000            500000.0000       115.0000
                           1.0000            500,000.00        ZZ
                           0.6250            1608.20           1
                           9.9500            1608.20           65
ANTIOCH          CA 94531  9.5750            12/07/05
0426565057                 3.2000            02/01/06          00
0426565057                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320057                   2.0000            124000.0000       115.0000
                           2.0000            124,000.00        ZZ
                           1.6250            458.33            1
                           9.9500            458.33            80
WESTMORLAND      CA 92281  9.5750            12/09/05
0426573754                 3.4500            02/01/06          00
0426573754                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10320067                   1.5000            255000.0000       115.0000
                           1.5000            255,000.00        ZZ
                           1.1250            880.06            1
                           9.9500            880.06            74
RANCHO CORDOVA   CA 95670  9.5750            12/12/05
0426577516                 2.7250            02/01/06          00
0426577516                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2250                     5                 0
0.0000                     05                00
                           O                 0.0000

10320087                   1.0000            297669.0000       115.0000
                           1.0000            297,669.00        ZZ
                           0.6250            957.42            1
                           9.9500            957.42            80
HILLSBORO        OR 97123  9.5750            12/09/05
0426595393                 2.8000            02/01/06          00
0426595393                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320095                   1.0000            356000.0000       115.0000
                           1.0000            356,000.00        ZZ
                           0.6250            1145.04           1
                           9.9500            1145.04           57
GRASS VALLEY     CA 95949  9.5750            12/12/05
0426598207                 2.9750            02/01/06          00
0426598207                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     5                 0
0.0000                     05                00
                           O                 0.0000

10320143                   2.0000            620000.0000       115.0000
                           2.0000            620,000.00        ZZ
                           1.6250            2291.64           1
                           9.9500            2291.64           80
ANN ARBOR        MI 48104  9.5750            12/16/05
0426627899                 2.9750            02/01/06          00
0426627899                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9750                     1                 0
0.0000                     05                00
                           N                 0.0000

10320159                   1.0000            600000.0000       115.0000
                           1.0000            600,000.00        ZZ
                           0.6250            1929.84           1
                           9.9500            1929.84           80
CULVER CITY      CA 90230  9.5750            12/08/05
0426648259                 2.9750            02/01/06          00
0426648259                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     1                 0
0.0000                     05                00
                           O                 0.0000

10320165                   2.0000            188000.0000       115.0000
                           2.0000            188,000.00        ZZ
                           1.6250            694.88            1
                           9.9500            694.88            80
BOISE            ID 83709  9.5750            12/09/05
0426653382                 3.4500            02/01/06          00
0426653382                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10320169                   2.0000            340000.0000       115.0000
                           2.0000            340,000.00        ZZ
                           1.6250            1256.71           1
                           9.9500            1256.71           80
LAS VEGAS        NV 89129  9.5750            12/12/05
0426657797                 3.4500            02/01/06          00
0426657797                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10320177                   1.5000            500000.0000       115.0000
                           1.5000            500,000.00        ZZ
                           1.1250            1725.60           1
                           9.9500            1725.60           80
GOODYEAR         AZ 85338  9.5750            12/09/05
0426667721                 3.2000            02/01/06          00
0426667721                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10320907                   1.0000            183000.0000       115.0000
                           1.0000            183,000.00        ZZ
                           0.6250            588.60            1
                           9.9500            588.60            70
GLENDALE         AZ 85302  9.5750            12/12/05
0440768794                 3.3250            02/01/06          00
1051103978                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10320919                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            1
                           9.9500            966.34            74
LOS ANGELES      CA 90011  9.5750            12/02/05
0440767465                 3.3250            02/01/06          00
1051101549                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10320923                   1.0000            250000.0000       115.0000
                           1.0000            250,000.00        ZZ
                           0.6250            804.10            1
                           9.9500            804.10            52
CHINO            CA 91710  9.5750            12/09/05
0440768026                 3.4500            02/01/06          00
1051102635                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10320933                   1.5000            153000.0000       115.0000
                           1.5000            152,663.22        ZZ
                           1.1250            528.03            1
                           9.9500            528.03            75
LAS VEGAS        NV 89120  9.5750            12/12/05
0440773810                 3.3250            02/01/06          00
12051748                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     01                00
                           O                 0.0000

10320949                   1.5000            193200.0000       115.0000
                           1.5000            193,200.00        ZZ
                           1.1250            666.77            1
                           9.9500            666.77            80
DAYTON           NV 89403  9.5750            12/08/05
0440768844                 3.4500            02/01/06          00
12023639                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10320955                   1.5000            408000.0000       115.0000
                           1.5000            408,000.00        ZZ
                           1.1250            1408.09           1
                           9.9500            1408.09           79
LOS ANGELES      CA 91342  9.5750            12/07/05
0440768489                 3.4500            02/01/06          00
51057555                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10320961                   1.0000            335640.0000       115.0000
                           1.0000            335,640.00        ZZ
                           0.6250            848.69            1
                           9.9500            848.69            57
PEORIA           AZ 85383  9.5750            12/06/05
0440753275                 3.2750            02/01/06          00
42012721                   2.9000            01/01/46          0.0000
0                          3.2750            02/01/06          02/01/06
E23/G01                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2750                     1                 0
0.0000                     03                00
                           O                 0.0000

10320963                   1.0000            237500.0000       115.0000
                           1.0000            237,500.00        ZZ
                           0.6250            600.53            1
                           9.9500            600.53            52
CARMICHAEL       CA 95608  9.5750            12/07/05
0440767655                 3.3250            02/01/06          00
64010578                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     05                00
                           O                 0.0000

10320969                   1.0000            612000.0000       115.0000
                           1.0000            612,000.00        ZZ
                           0.6250            1547.48           1
                           9.9500            1547.48           28
ATHERTON         CA 94027  9.5750            12/08/05
0440768935                 3.3250            02/01/06          00
63012786                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10320973                   1.0000            320000.0000       115.0000
                           1.0000            320,000.00        ZZ
                           0.6250            1029.25           1
                           9.9500            1029.25           80
PITTSBURG        CA 94565  9.5750            12/01/05
0440768166                 3.4500            02/01/06          00
63012033                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10320979                   2.0000            340000.0000       115.0000
                           2.0000            339,309.96        ZZ
                           1.6250            1256.71           1
                           9.9500            1256.71           80
HESPERIA         CA 92345  9.5750            12/15/05
0440768836                 3.4500            02/01/06          00
1051101707                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10320991                   1.0000            656250.0000       115.0000
                           1.0000            656,250.00        ZZ
                           0.6250            1659.37           1
                           9.9500            1659.37           75
PASADENA         CA 91103  9.5750            12/05/05
0440768851                 3.2000            02/01/06          00
11038491                   2.8250            01/01/46          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320997                   2.0000            229500.0000       115.0000
                           6.3750            229,034.22        T
                           6.0000            848.28            1
                           9.9500            848.28            90
JACKSONVILLE     FL 32259  9.5750            11/22/05
0440767903                 0.0000            01/01/06          10
12016300                   0.0000            12/01/35          30.0000
0                          2.9500            01/01/06          02/01/06
253/G01                    2.5750            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10321003                   1.5000            532000.0000       115.0000
                           1.5000            532,000.00        ZZ
                           1.1250            1836.04           4
                           9.9500            1836.04           70
OAKLAND          CA 94608  9.5750            12/01/05
0440767572                 3.4500            02/01/06          00
51057282                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           N                 0.0000

10321009                   1.0000            285000.0000       115.0000
                           1.0000            285,000.00        ZZ
                           0.6250            916.67            1
                           9.9500            916.67            68
FONTANA          CA 92336  9.5750            12/02/05
0440770816                 0.0000            02/01/06          00
40051762                   0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
940/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10321011                   1.0000            510400.0000       115.0000
                           1.0000            510,400.00        ZZ
                           0.6250            1641.65           1
                           9.9500            1641.65           80
HAYWARD          CA 94544  9.5750            12/08/05
0440768786                 3.3250            02/01/06          00
63012593                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10321013                   1.5000            488000.0000       115.0000
                           1.5000            488,000.00        ZZ
                           1.1250            1684.19           1
                           9.9500            1684.19           80
HENDERSON        NV 89012  9.5750            12/01/05
0440769370                 0.0000            02/01/06          00
645555                     0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
253/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     X                 X                 0.0000
0.0000                     S                 N                 0.0000
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10321019                   1.5000            336000.0000       115.0000
                           1.5000            336,000.00        ZZ
                           1.1250            1159.60           1
                           9.9500            1159.60           80
PATTERSON        CA 95363  9.5750            12/07/05
0440768588                 3.4500            02/01/06          00
63012769                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    2                 0
0.0000                     05                00
                           O                 0.0000

10321025                   2.5000            300000.0000       115.0000
                           2.5000            300,000.00        ZZ
                           2.1250            1185.36           1
                           9.9500            1185.36           80
ELK GROVE        CA 95624  9.5750            12/07/05
0440753234                 3.4500            02/01/06          00
63012763                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10321027                   1.5000            592000.0000       115.0000
                           1.5000            592,000.00        ZZ
                           1.1250            2043.11           1
                           9.9500            2043.11           80
SAN JOSE         CA 95118  9.5750            12/14/05
0440770998                 3.0750            02/01/06          00
2906962                    2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
Z20/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10321029                   1.0000            119200.0000       115.0000
                           6.2500            118,915.94        T
                           5.8750            383.39            1
                           9.9500            383.39            80
FARGO            ND 58104  9.5750            11/28/05
0440768208                 2.8250            01/01/06          00
12001940                   2.4500            12/01/35          0.0000
0                          2.8250            01/01/06          02/01/06
253/G01                    2.4500            01/01/07          01/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     1                 0
0.0000                     05                00
                           O                 0.0000

10321037                   1.0000            922500.0000       115.0000
                           1.0000            922,500.00        ZZ
                           0.6250            2967.12           1
                           9.9500            2967.12           75
DUBLIN           CA 94568  9.5750            12/01/05
0440766533                 3.0750            02/01/06          00
63011902                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    2                 0
0.0000                     03                00
                           O                 0.0000

10321041                   1.5000            403000.0000       115.0000
                           1.5000            403,000.00        ZZ
                           1.1250            1390.83           1
                           9.9500            1390.83           80
MENIFEE AREA     CA 92584  9.5750            12/02/05
0440768729                 3.4500            02/01/06          00
51056996                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10321047                   1.0000            497750.0000       115.0000
                           1.0000            497,750.00        ZZ
                           0.6250            1258.59           1
                           9.9500            1258.59           80
MOUNTAIN HOUSE   CA 95391  9.5750            12/07/05
0440768349                 3.0750            02/01/06          00
63010927                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    1                 0
0.0000                     05                00
                           O                 0.0000

10321049                   1.2500            577000.0000       115.0000
                           1.2500            577,000.00        ZZ
                           0.8750            1922.86           1
                           9.9500            1922.86           74
HAYWARD          CA 94544  9.5750            12/12/05
0440770931                 0.0000            02/01/06          00
0542465423                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10321053                   1.0000            308000.0000       115.0000
                           1.0000            308,000.00        ZZ
                           0.6250            990.65            1
                           9.9500            990.65            80
LA GRANGE        CA 95329  9.5750            12/05/05
0440768752                 3.4500            02/01/06          00
51057165                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10321059                   1.0000            700000.0000       115.0000
                           1.0000            700,000.00        ZZ
                           0.6250            2251.48           1
                           9.9500            2251.48           61
TRACY            CA 95304  9.5750            12/07/05
0440767374                 3.2000            02/01/06          00
61022322                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    2                 0
0.0000                     05                00
                           O                 0.0000

10321063                   1.0000            270400.0000       115.0000
                           1.0000            270,400.00        ZZ
                           0.6250            683.72            1
                           9.9500            683.72            80
CITRUS HEIGHTS   CA 95621  9.5750            12/08/05
0440768398                 2.7500            02/01/06          00
64010430                   2.3750            01/01/46          0.0000
0                          2.7500            02/01/06          02/01/06
E23/G01                    2.3750            02/01/07          02/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
480                        PD                0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7500                    5                 0
0.0000                     05                00
                           O                 0.0000

10321067                   1.0000            572000.0000       115.0000
                           1.0000            572,000.00        ZZ
                           0.6250            1446.34           1
                           9.9500            1446.34           80
HUNTINGTON BEAC  CA 92646  9.5750            12/08/05
0440768778                 3.4500            02/01/06          00
42012671                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10321091                   1.2500            350000.0000       115.0000
                           1.2500            350,000.00        ZZ
                           0.8750            926.96            1
                           9.9500            926.96            68
MURRIETA         CA 92562  9.5750            12/13/05
0440771038                 0.0000            02/01/06          00
0542464957                 0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10321121                   1.0000            1300000.0000      115.0000
                           1.0000            1,300,000.00      ZZ
                           0.6250            4181.31           1
                           9.9500            4181.31           64
SAN JUAN CAPIST  CA 92675  9.5750            12/07/05
0440768950                 2.8000            02/01/06          00
63012578                   2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E23/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     03                00
                           O                 0.0000

10321127                   1.5000            250000.0000       115.0000
                           1.5000            250,000.00        ZZ
                           1.1250            862.80            1
                           10.4500           862.80            73
FRESNO           CA 93720  10.0750           12/12/05
0440773935                 3.2000            02/01/06          00
2005120101467              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10321143                   1.0000            468000.0000       115.0000
                           1.0000            468,000.00        ZZ
                           0.6250            1505.27           1
                           9.9500            1505.27           80
LOS ALTOS        CA 94022  9.5750            12/13/05
0440775096                 3.3000            02/01/06          00
2005120700585              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     1                 0
0.0000                     01                00
                           O                 0.0000

10321153                   1.5000            295000.0000       110.0000
                           1.5000            295,000.00        ZZ
                           1.1250            1018.10           1
                           9.9500            1018.10           75
FONTANA          CA 92336  9.5750            12/07/05
0440770113                 0.0000            02/01/06          00
40051790                   0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
940/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.4500                     X                 X                 0.0000
0.0000                     S                 N                 0.0000
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10321169                   1.0000            171000.0000       115.0000
                           1.0000            171,000.00        ZZ
                           0.6250            550.00            1
                           9.9500            550.00            80
KNOXVILLE        TN 37934  9.5750            12/12/05
0440773737                 2.7500            02/01/06          00
2005112200170              2.3750            01/01/36          0.0000
0                          2.7500            02/01/06          02/01/06
E78/R18                    2.3750            02/01/07          02/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7500                     2                 0
0.0000                     05                00
                           O                 0.0000

10321189                   1.0000            250000.0000       115.0000
                           1.0000            250,000.00        ZZ
                           0.6250            804.10            1
                           9.9500            804.10            66
ORLANDO          FL 32828  9.5750            12/10/05
0440753333                 3.2000            02/01/06          00
1051100990                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323063                   2.4900            138400.0000       115.0000
                           2.4900            138,400.00        ZZ
                           2.1150            546.13            1
                           9.9500            546.13            80
HOFFMAN ESTATES  IL 60194  9.5750            12/05/05
0440749182                 3.4500            02/01/06          00
3253006984                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9600                    1                 0
0.0000                     01                00
                           N                 0.0000

10323481                   1.5000            256000.0000       115.0000
                           1.5000            256,000.00        ZZ
                           1.1250            883.51            1
                           9.9500            883.51            80
PHOENIX          AZ 85051  9.5750            12/05/05
0425872215                 3.2000            02/01/06          00
0425872215                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323495                   2.0000            75200.0000        115.0000
                           2.0000            73,431.44         ZZ
                           1.6250            277.95            1
                           9.9500            277.95            80
OAK CREEK        CO 80467  9.5750            12/19/05
0426012407                 3.4500            02/01/06          00
0426012407                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4500                    2                 0
0.0000                     01                00
                           N                 0.0000

10323501                   1.5000            244000.0000       115.0000
                           1.5000            244,000.00        ZZ
                           1.1250            842.09            1
                           9.9500            842.09            80
JACKSONVILLE     FL 32218  9.5750            12/08/05
0426033056                 3.3250            02/01/06          00
0426033056                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     03                00
                           O                 0.0000

10323543                   1.5000            304000.0000       115.0000
                           1.5000            304,000.00        ZZ
                           1.1250            1049.17           1
                           9.9500            1049.17           80
SACRAMENTO       CA 95841  9.5750            12/06/05
0426242699                 3.4500            02/01/06          00
0426242699                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10323581                   1.0000            278000.0000       115.0000
                           1.0000            278,000.00        ZZ
                           0.6250            894.16            1
                           9.9500            894.16            78
PUYALLUP         WA 98374  9.5750            12/09/05
0426312005                 3.3250            02/01/06          00
0426312005                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     03                00
                           O                 0.0000

10323583                   1.0000            340800.0000       115.0000
                           1.0000            340,800.00        ZZ
                           0.6250            1096.15           1
                           9.9500            1096.15           80
VERNAL           UT 84078  9.5750            12/13/05
0426321188                 2.8750            02/01/06          00
0426321188                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10323585                   1.2500            172500.0000       115.0000
                           1.2500            172,500.00        ZZ
                           0.8750            574.86            1
                           9.9500            574.86            63
DENAIR           CA 95316  9.5750            12/09/05
0426329728                 3.3250            02/01/06          00
0426329728                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10323657                   1.5000            180000.0000       115.0000
                           1.5000            180,000.00        ZZ
                           1.1250            621.22            1
                           9.9500            621.22            80
KENT             WA 98031  9.5750            12/09/05
0426425591                 2.6500            02/01/06          00
0426425591                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.1500                     5                 0
0.0000                     05                00
                           O                 0.0000

10323677                   2.5000            250000.0000       115.0000
                           2.5000            250,000.00        ZZ
                           2.1250            987.80            1
                           9.9500            987.80            78
LITTLETON        CO 80128  9.5750            12/19/05
0426436887                 2.8750            02/01/06          00
0426436887                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.3750                     5                 0
0.0000                     05                00
                           N                 0.0000

10323689                   1.5000            256000.0000       115.0000
                           1.5000            256,000.00        ZZ
                           1.1250            883.51            1
                           9.9500            883.51            80
BERWYN           IL 60402  9.5750            12/13/05
0426441986                 3.4500            02/01/06          00
0426441986                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10323705                   1.5000            197600.0000       115.0000
                           1.5000            197,600.00        ZZ
                           1.1250            681.96            1
                           9.9500            681.96            80
VIRGINIA BEACH   VA 23464  9.5750            12/13/05
0426456422                 3.4500            02/01/06          00
0426456422                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10323715                   1.0000            148000.0000       115.0000
                           1.0000            148,000.00        ZZ
                           0.6250            476.03            1
                           9.9500            476.03            80
DACONO           CO 80514  9.5750            12/12/05
0426458303                 2.8000            02/01/06          00
0426458303                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10323727                   1.5000            208000.0000       115.0000
                           1.5000            208,000.00        ZZ
                           1.1250            717.85            1
                           9.9500            717.85            80
PINCKNEY         MI 48169  9.5750            12/14/05
0426464137                 3.0750            02/01/06          00
0426464137                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10323729                   1.2500            264600.0000       115.0000
                           1.2500            264,600.00        ZZ
                           0.8750            881.78            1
                           9.9500            881.78            70
SAN DIEGO        CA 92102  9.5750            12/13/05
0426466132                 3.3250            02/01/06          00
0426466132                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10323741                   3.0000            276250.0000       115.0000
                           3.0000            276,250.00        ZZ
                           2.6250            1164.68           1
                           9.9500            1164.68           85
OLYMPIA          WA 98502  9.5750            12/13/05
0426478806                 3.4500            02/01/06          04
0426478806                 3.0750            01/01/36          12.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10323745                   1.0000            479400.0000       115.0000
                           1.0000            479,400.00        ZZ
                           0.6250            1541.94           1
                           9.9500            1541.94           70
DELRAY BEACH     FL 33446  9.5750            12/14/05
0426482188                 2.9500            02/01/06          00
0426482188                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10323759                   1.0000            250000.0000       115.0000
                           1.0000            250,000.00        ZZ
                           0.6250            804.10            1
                           9.9500            804.10            67
SAINT GEORGE     UT 84790  9.5750            12/14/05
0426491387                 2.8000            02/01/06          00
0426491387                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323779                   1.0000            206500.0000       115.0000
                           1.0000            206,500.00        ZZ
                           0.6250            664.19            1
                           9.9500            664.19            50
WENTZVILLE       MO 63385  9.5750            12/13/05
0426504650                 2.8750            02/01/06          00
0426504650                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10323809                   1.0000            164000.0000       115.0000
                           1.0000            164,000.00        ZZ
                           0.6250            527.49            1
                           9.9500            527.49            58
SCOTTSDALE       AZ 85251  9.5750            12/09/05
0426522603                 0.0000            02/01/06          00
0426522603                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10323845                   1.5000            586400.0000       115.0000
                           1.5000            586,400.00        ZZ
                           1.1250            2023.78           1
                           9.9500            2023.78           80
SOUTH SAN FRANC  CA 94080  9.5750            12/07/05
0426548988                 3.2000            02/01/06          00
0426548988                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     07                00
                           O                 0.0000

10323847                   1.5000            176000.0000       115.0000
                           1.5000            176,000.00        ZZ
                           1.1250            607.41            1
                           9.9500            607.41            77
CHANDLER         AZ 85225  9.5750            12/12/05
0426552014                 0.0000            02/01/06          00
0426552014                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323859                   1.5000            624000.0000       115.0000
                           1.5000            624,000.00        ZZ
                           1.1250            2153.55           2
                           9.9500            2153.55           80
OAKLAND          CA 94609  9.5750            12/12/05
0426560215                 3.4500            02/01/06          00
0426560215                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10323871                   1.5000            645000.0000       115.0000
                           1.5000            645,000.00        ZZ
                           1.1250            2226.03           1
                           9.9500            2226.03           79
FORT LAUDERDALE  FL 33304  9.5750            12/13/05
0426568150                 3.0750            02/01/06          00
0426568150                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10323881                   1.5000            460000.0000       115.0000
                           1.5000            460,000.00        ZZ
                           1.1250            1587.55           1
                           9.9500            1587.55           71
CULVER CITY      CA 90230  9.5750            12/07/05
0426573499                 3.0750            02/01/06          00
0426573499                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10323897                   2.5000            239250.0000       115.0000
                           2.5000            239,250.00        ZZ
                           2.1250            945.33            1
                           9.9500            945.33            75
MERCED           CA 95340  9.5750            12/08/05
0426580791                 3.4500            02/01/06          00
0426580791                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10323929                   1.5000            544000.0000       115.0000
                           1.5000            544,000.00        ZZ
                           1.1250            1877.45           1
                           9.9500            1877.45           80
INCLINE VILLAGE  NV 89451  9.5750            12/08/05
0426599973                 3.4500            02/01/06          00
0426599973                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     02                00
                           O                 0.0000

10323939                   1.5000            157600.0000       115.0000
                           1.5000            157,600.00        ZZ
                           1.1250            543.91            1
                           9.9500            543.91            80
JACSKONVILLE     FL 33258  9.5750            12/14/05
0426606349                 3.3250            02/01/06          00
0426606349                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10323965                   1.5000            364000.0000       115.0000
                           1.5000            364,000.00        ZZ
                           1.1250            1256.24           1
                           9.9500            1256.24           80
CHINO            CA 91710  9.5750            12/09/05
0426625521                 3.4500            02/01/06          00
0426625521                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10323999                   1.5000            106500.0000       115.0000
                           1.5000            106,500.00        ZZ
                           1.1250            367.55            1
                           9.9500            367.55            74
MIDVALE          UT 84047  9.5750            12/13/05
0426645313                 2.9500            02/01/06          00
0426645313                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10324011                   2.0000            375000.0000       115.0000
                           2.0000            375,000.00        ZZ
                           1.6250            1386.07           3
                           9.9500            1386.07           75
SEATTLE          WA 98116  9.5750            12/13/05
0426654224                 3.0750            02/01/06          00
0426654224                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0750                     1                 0
0.0000                     05                00
                           N                 0.0000

10324029                   1.0000            180000.0000       115.0000
                           1.0000            180,000.00        ZZ
                           0.6250            578.95            1
                           9.9500            578.95            43
LAKE ELSINORE    CA 92530  9.5750            12/12/05
0426666806                 2.9750            02/01/06          00
0426666806                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     2                 0
0.0000                     05                00
                           O                 0.0000

10324031                   1.5000            276000.0000       115.0000
                           1.5000            276,000.00        ZZ
                           1.1250            952.53            1
                           9.9500            952.53            80
INDIO            CA 92201  9.5750            12/09/05
0426668950                 3.4500            02/01/06          00
0426668950                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10324037                   1.5000            258400.0000       115.0000
                           1.5000            258,400.00        ZZ
                           1.1250            891.79            1
                           9.9500            891.79            80
RENO             NV 89502  9.5750            12/12/05
0426671590                 3.4500            02/01/06          00
0426671590                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10324041                   1.0000            515000.0000       115.0000
                           1.0000            515,000.00        ZZ
                           0.6250            1656.44           1
                           9.9500            1656.44           59
PHOENIX          AZ 85086  9.5750            12/12/05
0426672713                 0.0000            02/01/06          00
0426672713                 0.0000            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
E22/G01                    2.1250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10324077                   1.5000            224000.0000       115.0000
                           1.5000            224,000.00        ZZ
                           1.1250            773.07            1
                           9.9500            773.07            80
GILBERT          AZ 85296  9.5750            12/14/05
0426724258                 3.4500            02/01/06          00
0426724258                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     09                00
                           O                 0.0000

10324417                   0.9900            412500.0000       115.0000
                           0.9900            412,500.00        ZZ
                           0.6150            1324.87           2
                           9.9500            1324.87           75
DEDHAM           MA 02026  9.5750            12/09/05
0440747582                 3.2000            02/01/06          00
3274036041                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     1                 0
0.0000                     05                00
                           O                 0.0000

10324507                   1.4900            280000.0000       115.0000
                           1.4900            280,000.00        ZZ
                           1.1150            964.99            1
                           9.9500            964.99            78
SPRINGFIELD      NJ 07081  9.5750            12/07/05
0440748051                 3.3250            02/01/06          00
3274036170                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     05                00
                           O                 0.0000

10324511                   2.4900            271500.0000       115.0000
                           2.4900            271,500.00        ZZ
                           2.1150            1071.34           1
                           9.9500            1071.34           85
ORLANDO          FL 32836  9.5750            12/07/05
0440748473                 3.4500            02/01/06          14
3253007227                 3.0750            01/01/36          12.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10324529                   1.4900            368000.0000       115.0000
                           1.4900            368,000.00        ZZ
                           1.1150            1268.28           1
                           9.9500            1268.28           79
OAKLAND          CA 94605  9.5750            12/02/05
0440746659                 3.7000            02/01/06          00
3347004347                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10324533                   1.4900            378000.0000       115.0000
                           1.4900            378,000.00        ZZ
                           1.1150            1302.74           1
                           9.9500            1302.74           75
CHULA VISTA      CA 91911  9.5750            12/05/05
0440748606                 3.0750            02/01/06          00
3318006034                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5850                    5                 0
0.0000                     05                00
                           O                 0.0000

10324551                   0.9900            176800.0000       115.0000
                           0.9900            176,800.00        ZZ
                           0.6150            567.85            1
                           9.9500            567.85            80
LOS ANGELES      CA 90042  9.5750            12/01/05
0440748408                 3.4500            02/01/06          00
3318500830                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    1                 0
0.0000                     01                00
                           O                 0.0000

10324575                   1.4900            340000.0000       115.0000
                           1.4900            340,000.00        ZZ
                           1.1150            1171.78           2
                           9.9500            1171.78           80
JERSEY CITY      NJ 07307  9.5750            12/07/05
0440748093                 3.2750            02/01/06          00
3274036129                 2.9000            01/01/36          0.0000
0                          3.2750            02/01/06          02/01/06
N67/R18                    2.9000            02/01/07          02/01/07
15                         3.2750            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7850                     5                 0
0.0000                     05                00
                           O                 0.0000

10324581                   0.9900            219000.0000       115.0000
                           0.9900            219,000.00        ZZ
                           0.6150            703.39            1
                           9.9500            703.39            70
MIAMI            FL 33125  9.5750            12/07/05
0440748648                 3.2000            02/01/06          00
3274035627                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10324593                   1.4900            552000.0000       110.0000
                           6.8750            550,782.98        ZZ
                           6.5000            1902.42           1
                           9.9500            1902.42           80
EAST SETAUKET    NY 11733  9.5750            11/22/05
0440748390                 3.4500            01/01/06          00
3274035356                 3.0750            12/01/35          0.0000
0                          3.4500            01/01/06          02/01/06
N67/R18                    3.0750            01/01/07          01/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10324595                   1.4900            355000.0000       110.0000
                           1.4900            355,000.00        ZZ
                           1.1150            1223.47           1
                           9.9500            1223.47           79
BROOKLYN         NY 11234  9.5750            12/06/05
0440751451                 3.3250            02/01/06          00
3274035882                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8350                     5                 0
0.0000                     07                00
                           O                 0.0000

10324687                   0.9900            152600.0000       115.0000
                           0.9900            152,600.00        ZZ
                           0.6150            490.12            1
                           9.9500            490.12            70
FORT MYERS       FL 33901  9.5750            12/08/05
0440748507                 3.2000            02/01/06          00
3253003616                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10324691                   1.4900            260000.0000       115.0000
                           1.4900            260,000.00        ZZ
                           1.1150            896.07            2
                           9.9500            896.07            80
NATICK           MA 01760  9.5750            12/05/05
0440768414                 3.7000            02/01/06          00
3274037667                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    2                 0
0.0000                     05                00
                           O                 0.0000

10324745                   1.4900            515000.0000       115.0000
                           1.4900            515,000.00        ZZ
                           1.1150            1774.90           1
                           9.9500            1774.90           58
BRIDGEWATER      NJ 08807  9.5750            12/08/05
0440768596                 3.3250            02/01/06          00
3274035679                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8350                    5                 0
0.0000                     05                00
                           O                 0.0000

10324867                   1.0000            207000.0000       115.0000
                           1.0000            207,000.00        ZZ
                           0.6250            665.79            1
                           9.9500            665.79            56
COMPTON          CA 90220  9.5750            12/02/05
0440762979                 3.0000            02/01/06          00
150318                     2.6250            01/01/36          0.0000
0                          3.0000            02/01/06          02/01/06
685/G01                    2.6250            02/01/07          02/01/07
15                         3.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10324983                   1.5000            212100.0000       115.0000
                           1.5000            212,100.00        ZZ
                           1.1250            732.00            1
                           9.9500            732.00            70
FRESNO           CA 93727  9.5750            12/15/05
0440769099                 3.4500            02/01/06          00
1051103467                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10325009                   2.5000            367200.0000       115.0000
                           2.5000            367,200.00        ZZ
                           2.1250            1450.88           1
                           9.9500            1450.88           80
LYNWOOD          CA 90262  9.5750            12/01/05
0440772697                 0.0000            02/01/06          00
1051682WH                  0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E30/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10325027                   2.5000            128000.0000       115.0000
                           2.5000            128,000.00        ZZ
                           2.1250            505.75            1
                           9.9500            505.75            80
HEMET            CA 92545  9.5750            12/01/05
0440762797                 3.4500            02/01/06          00
51057512                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     09                00
                           N                 0.0000

10325055                   1.0000            310000.0000       115.0000
                           1.0000            310,000.00        ZZ
                           0.6250            997.08            1
                           9.9500            997.08            72
COCONUT CREEK    FL 33073  9.5750            12/05/05
0440770345                 3.4500            02/01/06          00
150087                     3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
685/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10325059                   1.0000            225000.0000       115.0000
                           1.0000            225,000.00        ZZ
                           0.6250            723.69            1
                           9.9500            723.69            68
JAMESTOWN        CA 95327  9.5750            12/01/05
0440763068                 2.9250            02/01/06          00
150150                     2.5500            01/01/36          0.0000
0                          2.9250            02/01/06          02/01/06
685/G01                    2.5500            02/01/07          02/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10325061                   1.5000            160000.0000       115.0000
                           1.5000            160,000.00        ZZ
                           1.1250            552.19            1
                           9.9500            552.19            68
PARKVILLE        MD 21234  9.5750            12/12/05
0440769453                 3.3250            02/01/06          00
12016745                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
U45/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10325065                   1.0000            312000.0000       115.0000
                           1.0000            312,000.00        ZZ
                           0.6250            1003.52           1
                           9.9500            1003.52           80
PALMDALE         CA 93552  9.5750            12/05/05
0440772721                 3.3750            02/01/06          00
150246                     3.0000            01/01/36          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10325067                   1.0000            392000.0000       115.0000
                           1.0000            392,000.00        ZZ
                           0.6250            1260.83           1
                           9.9500            1260.83           80
WILDOMAR AREA    CA 92595  9.5750            12/05/05
0440769602                 3.3750            02/01/06          00
150171                     3.0000            01/01/36          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10325077                   1.0000            568000.0000       115.0000
                           1.0000            568,000.00        ZZ
                           0.6250            1826.91           1
                           9.9500            1826.91           80
VALLEJO          CA 94591  9.5750            12/01/05
0440769644                 3.3000            02/01/06          00
150008                     2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
685/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10325093                   1.0000            112000.0000       115.0000
                           1.0000            112,000.00        ZZ
                           0.6250            360.24            1
                           9.9500            360.24            80
ROANOKE          VA 24019  9.5750            12/08/05
0440772788                 0.0000            02/01/06          00
5533267830                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
P27/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10325095                   1.0000            168000.0000       115.0000
                           1.0000            168,000.00        ZZ
                           0.6250            540.35            1
                           9.9500            540.35            80
TAFT AREA        CA 93268  9.5750            12/01/05
0440772739                 3.0750            02/01/06          00
150065                     2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
685/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10325097                   2.0000            251250.0000       115.0000
                           2.0000            251,250.00        ZZ
                           1.6250            928.67            1
                           9.9500            928.67            75
SHASTA LAKE      CA 96019  9.5750            12/13/05
0440769107                 3.4500            02/01/06          00
1051100798                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10325679                   1.0000            183000.0000       115.0000
                           1.0000            183,000.00        ZZ
                           0.6250            588.60            1
                           9.9500            588.60            74
MECHANICSBURG    PA 17055  9.5750            12/10/05
0440772317                 0.0000            02/01/06          00
15428                      0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
T61/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10325695                   1.0000            266400.0000       115.0000
                           1.0000            266,400.00        ZZ
                           0.6250            856.85            1
                           9.9500            856.85            80
CANBY            OR 97013  9.5750            12/15/05
0440754190                 3.4500            02/01/06          00
2050901078                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     05                00
                           O                 0.0000

10325707                   1.2500            352000.0000       115.0000
                           1.2500            352,000.00        ZZ
                           0.8750            932.26            1
                           9.9500            932.26            68
SANTA ROSA       CA 95407  9.5750            12/13/05
0440761757                 3.3250            02/01/06          00
2051200033                 2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10325709                   1.0000            200000.0000       115.0000
                           1.0000            200,000.00        ZZ
                           0.6250            643.28            1
                           9.9500            643.28            42
NAPLES           FL 34117  9.5750            12/16/05
0440764215                 3.2000            02/01/06          00
106696PE                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
P87/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10325711                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           79
SACRAMENTO       CA 95835  9.5750            12/01/05
0440766764                 3.7000            02/01/06          00
149824                     3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
685/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     03                00
                           O                 0.0000

10325717                   1.5000            152000.0000       115.0000
                           1.5000            152,000.00        ZZ
                           1.1250            524.58            1
                           9.9500            524.58            08
MIAMI            FL 33143  9.5750            12/16/05
0440772762                 0.0000            02/01/06          00
057853M                    0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
W08/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10325719                   1.5000            448000.0000       115.0000
                           1.5000            448,000.00        ZZ
                           1.1250            1241.73           1
                           9.9500            1241.73           80
SANTA ROSA       CA 95403  9.5750            12/08/05
0440766475                 3.4500            02/01/06          00
62017445                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326297                   1.5000            600000.0000       115.0000
                           1.5000            600,000.00        ZZ
                           1.1250            2070.72           1
                           9.9500            2070.72           80
GIG HARBOR       WA 98335  9.5750            12/14/05
0426332177                 2.9750            02/01/06          00
0426332177                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4750                     5                 0
0.0000                     03                00
                           O                 0.0000

10326307                   1.0000            216000.0000       115.0000
                           1.0000            216,000.00        ZZ
                           0.6250            694.74            1
                           9.9500            694.74            80
DEARBORN HEIGHT  MI 48127  9.5750            12/20/05
0426623963                 3.0750            02/01/06          00
0426623963                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     05                00
                           O                 0.0000

10326333                   1.0000            430000.0000       115.0000
                           1.0000            430,000.00        ZZ
                           0.6250            1383.05           1
                           9.9500            1383.05           70
EL CERRITO       CA 94530  9.5750            12/09/05
0426646014                 2.5000            02/01/06          00
0426646014                 2.1250            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
E22/G01                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326337                   1.5000            344000.0000       115.0000
                           1.5000            344,000.00        ZZ
                           1.1250            1187.21           1
                           9.9500            1187.21           80
SAN DIEGO        CA 92105  9.5750            12/12/05
0426646667                 3.4500            02/01/06          00
0426646667                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326347                   1.5000            304000.0000       115.0000
                           1.5000            304,000.00        ZZ
                           1.1250            1049.17           1
                           9.9500            1049.17           80
SACRAMENTO       CA 95828  9.5750            12/09/05
0426379814                 3.2000            02/01/06          00
0426379814                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326365                   1.2500            135000.0000       115.0000
                           1.2500            135,000.00        ZZ
                           0.8750            449.89            1
                           9.9500            449.89            59
HEMET            CA 92544  9.5750            12/09/05
0426411336                 3.4500            02/01/06          00
0426411336                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     01                00
                           O                 0.0000

10326375                   1.5000            92000.0000        115.0000
                           1.5000            92,000.00         ZZ
                           1.1250            317.51            1
                           9.9500            317.51            80
ELOY             AZ 85231  9.5750            12/12/05
0426423679                 0.0000            02/01/06          00
0426423679                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326383                   1.5000            197600.0000       115.0000
                           1.5000            197,600.00        ZZ
                           1.1250            681.96            1
                           9.9500            681.96            80
MIAMI            FL 33179  9.5750            12/14/05
0426434635                 3.2000            02/01/06          00
0426434635                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7000                    5                 0
0.0000                     05                00
                           O                 0.0000

10326419                   1.5000            650000.0000       115.0000
                           1.5000            650,000.00        ZZ
                           1.1250            2243.28           1
                           9.9500            2243.28           75
RANCHO CUCAMONG  CA 91737  9.5750            12/13/05
0426476107                 3.4500            02/01/06          00
0426476107                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326421                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           78
SACRAMENTO       CA 95833  9.5750            11/30/05
0426481990                 3.4500            02/01/06          00
0426481990                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326435                   1.0000            292000.0000       115.0000
                           1.0000            292,000.00        ZZ
                           0.6250            939.19            1
                           9.9500            939.19            80
DAYTONA BEACH    FL 32114  9.5750            12/20/05
0426492534                 2.9500            02/01/06          00
0426492534                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     03                00
                           O                 0.0000

10326473                   1.5000            392000.0000       115.0000
                           1.5000            392,000.00        ZZ
                           1.1250            1352.87           1
                           9.9500            1352.87           80
SAN MATEO        CA 94401  9.5750            12/06/05
0426534103                 3.3250            02/01/06          00
0426534103                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     01                00
                           O                 0.0000

10326479                   2.0000            367500.0000       115.0000
                           2.0000            367,500.00        ZZ
                           1.6250            1358.35           1
                           9.9500            1358.35           75
VANCOUVER        WA 98685  9.5750            12/15/05
0426534962                 3.4500            02/01/06          00
0426534962                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326497                   2.5000            120800.0000       115.0000
                           2.5000            120,800.00        ZZ
                           2.1250            477.31            1
                           9.9500            477.31            80
COLORADO SPRING  CO 80906  9.5750            12/20/05
0426542445                 3.4500            02/01/06          00
0426542445                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     01                00
                           N                 0.0000

10326503                   2.0000            448000.0000       115.0000
                           2.0000            448,000.00        ZZ
                           1.6250            1655.90           1
                           9.9500            1655.90           80
VALLEJO          CA 94590  9.5750            12/12/05
0426544771                 3.4500            02/01/06          00
0426544771                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326509                   1.2500            400000.0000       115.0000
                           1.2500            400,000.00        ZZ
                           0.8750            1333.01           1
                           9.9500            1333.01           69
ANAHEIM          CA 92805  9.5750            12/13/05
0426547485                 0.0000            02/01/06          00
0426547485                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10326527                   1.5000            368000.0000       115.0000
                           1.5000            368,000.00        ZZ
                           1.1250            1270.04           1
                           9.9500            1270.04           80
SAN PABLO        CA 94806  9.5750            12/05/05
0426554077                 3.4500            02/01/06          00
0426554077                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326553                   2.5000            330000.0000       115.0000
                           2.5000            330,000.00        ZZ
                           2.1250            1303.90           1
                           9.9500            1303.90           75
CHULA VISTA      CA 91910  9.5750            12/14/05
0426572145                 3.4500            02/01/06          00
0426572145                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10326557                   1.5000            504000.0000       115.0000
                           1.5000            504,000.00        ZZ
                           1.1250            1739.41           1
                           9.9500            1739.41           80
ROSEVILLE        CA 95747  9.5750            12/03/05
0426574349                 3.4500            02/01/06          00
0426574349                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326573                   1.5000            373600.0000       115.0000
                           1.5000            373,600.00        ZZ
                           1.1250            1289.37           1
                           9.9500            1289.37           80
SPRINGFIELD      VA 22152  9.5750            12/15/05
0426581617                 2.9500            02/01/06          00
0426581617                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     09                00
                           O                 0.0000

10326601                   1.0000            304000.0000       115.0000
                           1.0000            304,000.00        ZZ
                           0.6250            977.78            1
                           9.9500            977.78            51
LOOMIS           CA 95650  9.5750            12/08/05
0426598702                 2.9750            02/01/06          00
0426598702                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
E22/G01                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9750                     5                 0
0.0000                     05                00
                           O                 0.0000

10326603                   1.5000            213000.0000       115.0000
                           1.5000            213,000.00        ZZ
                           1.1250            735.11            1
                           9.9500            735.11            46
LOOMIS           CA 95650  9.5750            12/09/05
0426599254                 3.4500            02/01/06          00
0426599254                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10326621                   1.0000            260000.0000       115.0000
                           1.0000            260,000.00        ZZ
                           0.6250            836.26            1
                           9.9500            836.26            80
OLYMPIA          WA 98502  9.5750            12/13/05
0426612040                 2.6500            02/01/06          00
0426612040                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     2                 0
0.0000                     05                00
                           O                 0.0000

10326625                   1.5000            288000.0000       115.0000
                           1.5000            288,000.00        ZZ
                           1.1250            993.95            1
                           9.9500            993.95            80
LINCOLN (CITY)   CA 95648  9.5750            12/13/05
0426615670                 3.4500            02/01/06          00
0426615670                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326641                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            1222.23           1
                           9.9500            1222.23           80
CORAL SPRINGS    FL 33071  9.5750            12/20/05
0426651410                 2.4250            02/01/06          00
0426651410                 2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E22/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     1                 0
0.0000                     05                00
                           O                 0.0000

10326643                   2.0000            191200.0000       115.0000
                           2.0000            191,200.00        ZZ
                           1.6250            706.71            1
                           9.9500            706.71            80
VIRGINIA BEACH   VA 23462  9.5750            12/20/05
0426652103                 3.3250            02/01/06          00
0426652103                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3250                     1                 0
0.0000                     07                00
                           N                 0.0000

10326655                   1.0000            125000.0000       115.0000
                           1.0000            125,000.00        ZZ
                           0.6250            402.05            1
                           9.9500            402.05            40
PHOENIX          AZ 85006  9.5750            12/14/05
0426667663                 0.0000            02/01/06          00
0426667663                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326657                   2.0000            249600.0000       115.0000
                           2.0000            249,600.00        ZZ
                           1.6250            922.57            1
                           9.9500            922.57            80
AVONDALE         AZ 85323  9.5750            12/15/05
0426671525                 3.4500            02/01/06          00
0426671525                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10326661                   2.0000            240000.0000       115.0000
                           2.0000            240,000.00        ZZ
                           1.6250            887.09            1
                           9.9500            887.09            80
MODESTO          CA 95355  9.5750            12/14/05
0426677704                 3.4500            02/01/06          00
0426677704                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10326687                   1.5000            480000.0000       115.0000
                           1.5000            480,000.00        ZZ
                           1.1250            1656.58           1
                           9.9500            1656.58           80
SAN DIEGO        CA 92126  9.5750            12/12/05
0426697348                 3.4500            02/01/06          00
0426697348                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10326701                   1.0000            300000.0000       115.0000
                           1.0000            300,000.00        ZZ
                           0.6250            964.92            1
                           9.9500            964.92            68
CARMICHAEL       CA 95608  9.5750            12/13/05
0426706289                 2.8000            02/01/06          00
0426706289                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326707                   2.0000            268000.0000       115.0000
                           2.0000            268,000.00        ZZ
                           1.6250            990.58            1
                           9.9500            990.58            80
CHULA VISTA      CA 91913  9.5750            12/15/05
0426711768                 2.7250            02/01/06          00
0426711768                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7250                     1                 0
0.0000                     01                00
                           N                 0.0000

10326711                   1.5000            218400.0000       115.0000
                           1.5000            218,400.00        ZZ
                           1.1250            753.74            1
                           9.9500            753.74            80
ALGONA           WA 98001  9.5750            12/14/05
0426716130                 3.2000            02/01/06          00
0426716130                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326999                   1.0000            491000.0000       115.0000
                           1.0000            491,000.00        ZZ
                           0.6250            1579.25           1
                           9.9500            1579.25           30
REDONDO BEACH    CA 90277  9.5750            12/05/05
0440762201                 2.9500            02/01/06          00
51057320                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10327003                   1.0000            376000.0000       115.0000
                           1.0000            376,000.00        ZZ
                           0.6250            1209.36           1
                           9.9500            1209.36           80
ANTIOCH          CA 94531  9.5750            12/01/05
0440769057                 3.0750            02/01/06          00
63011569                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10327015                   1.0000            248000.0000       115.0000
                           1.0000            248,000.00        ZZ
                           0.6250            797.67            1
                           9.9500            797.67            71
LOS ANGELES      CA 91342  9.5750            12/09/05
0440769040                 3.3250            02/01/06          00
51057005                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     01                00
                           O                 0.0000

10327017                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           80
HIGHLAND         CA 92346  9.5750            12/07/05
0440769065                 2.9500            02/01/06          00
11038640                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327031                   1.4900            300000.0000       115.0000
                           1.4900            300,000.00        ZZ
                           1.1150            1033.92           1
                           9.9500            1033.92           64
SAN FRANCISCO    CA 94134  9.5750            12/01/05
0440768471                 3.4500            02/01/06          00
4000079687                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     01                00
                           O                 0.0000

10327033                   3.0000            431250.0000       115.0000
                           3.0000            431,250.00        ZZ
                           2.6250            1543.81           1
                           9.9500            1543.81           78
SUISON CITY      CA 94585  9.5750            12/06/05
0440766624                 3.4500            02/01/06          00
61021348                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
6.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.4500                     5                 0
0.0000                     05                00
                           N                 0.0000

10327037                   1.5000            209600.0000       115.0000
                           1.5000            209,600.00        ZZ
                           1.1250            723.37            1
                           9.9500            723.37            80
MAPLE VALLEY     WA 98038  9.5750            12/14/05
0440769081                 3.4500            02/01/06          00
1051103824                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327043                   1.5000            224000.0000       115.0000
                           1.5000            224,000.00        ZZ
                           1.1250            773.07            1
                           9.9500            773.07            80
LONGWOOD         FL 32779  9.5750            12/14/05
0440769073                 3.4500            02/01/06          00
1051102047                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327063                   1.5000            255200.0000       115.0000
                           1.5000            255,200.00        ZZ
                           1.1250            880.75            1
                           9.9500            880.75            80
MANTECA          CA 95336  9.5750            12/06/05
0440769792                 3.7000            02/01/06          00
150211                     3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
685/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     1                 0
0.0000                     07                00
                           O                 0.0000

10327539                   1.0000            484000.0000       115.0000
                           1.0000            484,000.00        ZZ
                           0.6250            1223.82           1
                           9.9500            1223.82           80
LAKE ELSINORE    CA 92532  9.5750            12/13/05
0440769990                 3.5000            02/01/06          00
149781                     3.1250            01/01/46          0.0000
0                          3.5000            02/01/06          02/01/06
685/G01                    3.1250            02/01/07          02/01/07
15                         3.5000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10327551                   1.0000            170000.0000       115.0000
                           1.0000            170,000.00        ZZ
                           0.6250            546.79            1
                           9.9500            546.79            75
SEBASTIAN        FL 32976  9.5750            12/01/05
0440770402                 2.9250            02/01/06          00
149988                     2.5500            01/01/36          0.0000
0                          2.9250            02/01/06          02/01/06
685/G01                    2.5500            02/01/07          02/01/07
15                         2.9250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9250                     5                 0
0.0000                     05                00
                           O                 0.0000

10327565                   1.0000            241000.0000       115.0000
                           1.0000            241,000.00        ZZ
                           0.6250            775.15            1
                           9.9500            775.15            46
ARCADIA          CA 91006  9.5750            12/14/05
0440773547                 3.3250            02/01/06          00
1051200255                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10327569                   1.0000            662000.0000       115.0000
                           1.0000            662,000.00        ZZ
                           0.6250            1673.91           1
                           9.9500            1673.91           42
THOUSAND OAKS    CA 91362  9.5750            12/05/05
0440772572                 3.3000            02/01/06          00
150364                     2.9250            01/01/46          0.0000
0                          3.3000            02/01/06          02/01/06
685/G01                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3000                     5                 0
0.0000                     03                00
                           O                 0.0000

10327571                   1.0000            213000.0000       115.0000
                           1.0000            213,000.00        ZZ
                           0.6250            685.09            1
                           9.9500            685.09            40
TUCSON           AZ 85750  9.5750            12/15/05
0440770659                 3.2000            02/01/06          00
2051101423                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     09                00
                           O                 0.0000

10327577                   2.0000            332000.0000       115.0000
                           2.0000            332,000.00        ZZ
                           1.6250            1227.14           1
                           9.9500            1227.14           80
SAN BERNARDINO   CA 92407  9.5750            12/09/05
0440771962                 3.4500            02/01/06          00
1051002077                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327579                   1.5000            285000.0000       115.0000
                           1.5000            285,000.00        ZZ
                           1.1250            983.59            1
                           9.9500            983.59            80
PANORAMA CITY A  CA 91402  9.5750            12/05/05
0440771657                 3.4500            02/01/06          00
51056554                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    2                 0
0.0000                     01                00
                           O                 0.0000

10327587                   1.5000            200000.0000       115.0000
                           1.5000            200,000.00        ZZ
                           1.1250            690.24            1
                           9.9500            690.24            25
FREMONT          CA 94539  9.5750            12/08/05
0440770857                 3.4500            02/01/06          00
1051103055                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10327595                   1.5000            399100.0000       115.0000
                           1.5000            399,100.00        ZZ
                           1.1250            1377.37           1
                           9.9500            1377.37           65
LOS ANGELES      CA 90042  9.5750            12/16/05
0440771525                 3.4500            02/01/06          00
1051200721                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327597                   1.5000            255000.0000       115.0000
                           1.5000            255,000.00        ZZ
                           1.1250            880.06            1
                           9.9500            880.06            64
MERRITT ISLAND   FL 32953  9.5750            12/17/05
0440773190                 3.4500            02/01/06          00
1051103687                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10327605                   1.0000            132000.0000       115.0000
                           1.0000            132,000.00        ZZ
                           0.6250            424.56            1
                           9.9500            424.56            80
PALM HARBOR      FL 34683  9.5750            12/01/05
0440770089                 3.3750            02/01/06          00
149767                     3.0000            01/01/36          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10327607                   1.0000            410000.0000       115.0000
                           1.0000            410,000.00        ZZ
                           0.6250            1036.71           1
                           9.9500            1036.71           65
SANTA PAULA      CA 93060  9.5750            12/09/05
0440773331                 3.4500            02/01/06          00
91008346                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10327613                   1.0000            203000.0000       115.0000
                           1.0000            203,000.00        ZZ
                           0.6250            652.93            1
                           9.9500            652.93            68
YUCAIPA          CA 92399  9.5750            12/16/05
0440773679                 3.4500            02/01/06          00
1051200811                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10329135                   1.5000            224000.0000       115.0000
                           1.5000            224,000.00        ZZ
                           1.1250            773.07            1
                           9.9500            773.07            78
CHESAPEAKE       VA 23320  9.5750            12/16/05
0426593448                 3.0750            02/01/06          00
0426593448                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10329223                   1.0000            305000.0000       115.0000
                           1.0000            305,000.00        ZZ
                           0.6250            981.00            2
                           9.9500            981.00            61
LOS ANGELES      CA 90044  9.5750            12/13/05
0426650545                 3.2000            02/01/06          00
0426650545                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329225                   1.2500            367500.0000       115.0000
                           1.2500            367,500.00        ZZ
                           0.8750            1224.70           1
                           9.9500            1224.70           66
LAVEEN           AZ 85339  9.5750            12/13/05
0426652285                 0.0000            02/01/06          00
0426652285                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329229                   1.5000            470000.0000       115.0000
                           1.5000            470,000.00        ZZ
                           1.1250            1622.06           1
                           9.9500            1622.06           79
LANGLEY          WA 98260  9.5750            12/15/05
0426652673                 3.0750            02/01/06          00
0426652673                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10329249                   1.0000            179830.0000       115.0000
                           1.0000            179,830.00        ZZ
                           0.6250            578.40            1
                           9.9500            578.40            70
FORT COLLINS     CO 80524  9.5750            12/21/05
0426668307                 2.5000            02/01/06          00
0426668307                 2.1250            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
E22/G01                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329263                   1.0000            361500.0000       115.0000
                           1.0000            361,500.00        ZZ
                           0.6250            1162.73           1
                           9.9500            1162.73           60
EL CAJON         CA 92019  9.5750            12/15/05
0426679155                 2.8750            02/01/06          00
0426679155                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10329301                   1.2500            228000.0000       115.0000
                           1.2500            228,000.00        ZZ
                           0.8750            759.81            1
                           9.9500            759.81            68
CALHAN           CO 80808  9.5750            12/16/05
0426722666                 3.4500            02/01/06          00
0426722666                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329309                   2.0000            123000.0000       115.0000
                           2.0000            123,000.00        ZZ
                           1.6250            454.63            1
                           9.9500            454.63            77
TRAVERSE CITY    MI 49684  9.5750            12/21/05
0426728697                 3.4500            02/01/06          00
0426728697                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10329355                   1.2500            125000.0000       115.0000
                           1.2500            125,000.00        ZZ
                           0.8750            416.56            1
                           9.9500            416.56            46
DOS PALOS        CA 93620  9.5750            12/14/05
0426150686                 3.2000            02/01/06          00
0426150686                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10329409                   2.0000            97480.0000        115.0000
                           2.0000            97,480.00         ZZ
                           1.6250            360.31            3
                           9.9500            360.31            75
KELSO            WA 98626  9.5750            12/15/05
0426312195                 3.4500            02/01/06          00
0426312195                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10329473                   1.5000            423750.0000       115.0000
                           1.5000            423,750.00        ZZ
                           1.1250            1462.45           1
                           9.9500            1462.45           75
SACRAMENTO       CA 95864  9.5750            12/15/05
0426402178                 3.3250            02/01/06          00
0426402178                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10329483                   1.5000            412500.0000       115.0000
                           1.5000            412,500.00        ZZ
                           1.1250            1423.62           1
                           9.9500            1423.62           75
SAN DIEGO        CA 92154  9.5750            12/12/05
0426419032                 3.4500            02/01/06          00
0426419032                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10329493                   1.0000            353000.0000       115.0000
                           1.0000            353,000.00        ZZ
                           0.6250            1135.39           1
                           9.9500            1135.39           59
ESCONDIDO        CA 92026  9.5750            12/13/05
0426431847                 2.8000            02/01/06          00
0426431847                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     03                00
                           O                 0.0000

10329499                   1.5000            236800.0000       115.0000
                           1.5000            236,800.00        ZZ
                           1.1250            817.24            1
                           9.9500            817.24            80
HAYWARD          CA 94544  9.5750            12/07/05
0426442836                 3.4500            02/01/06          00
0426442836                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10329545                   1.0000            105000.0000       115.0000
                           1.0000            105,000.00        ZZ
                           0.6250            337.72            1
                           9.9500            337.72            71
LYNCHBURG        VA 24502  9.5750            12/16/05
0426489472                 2.8750            02/01/06          00
0426489472                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10329583                   2.0000            241250.0000       115.0000
                           2.0000            241,250.00        ZZ
                           1.6250            891.71            1
                           9.9500            891.71            73
CHULA VISTA      CA 91910  9.5750            12/12/05
0426515904                 3.4500            02/01/06          00
0426515904                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10329587                   2.0000            223000.0000       115.0000
                           2.0000            223,000.00        ZZ
                           1.6250            824.25            1
                           9.9500            824.25            79
HEMET            CA 92543  9.5750            12/12/05
0426517363                 3.4500            02/01/06          00
0426517363                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10329619                   1.5000            312000.0000       115.0000
                           1.5000            312,000.00        ZZ
                           1.1250            1076.78           1
                           9.9500            1076.78           80
SAN JACINTO      CA 92583  9.5750            12/12/05
0426541348                 3.2000            02/01/06          00
0426541348                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329641                   1.5000            260000.0000       115.0000
                           1.5000            260,000.00        ZZ
                           1.1250            897.31            1
                           9.9500            897.31            80
VICTORVILLE      CA 92392  9.5750            12/12/05
0426560496                 3.4500            02/01/06          00
0426560496                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10329665                   1.5000            209000.0000       115.0000
                           1.5000            209,000.00        ZZ
                           1.1250            721.30            1
                           9.9500            721.30            78
BOISE            ID 83709  9.5750            12/16/05
0426572814                 3.4500            02/01/06          00
0426572814                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10329671                   1.0000            114000.0000       115.0000
                           1.0000            114,000.00        ZZ
                           0.6250            366.67            1
                           9.9500            366.67            33
PEMBROKE PINES   FL 33024  9.5750            12/16/05
0426573929                 3.0750            02/01/06          00
0426573929                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10329677                   1.5000            108000.0000       115.0000
                           1.5000            108,000.00        ZZ
                           1.1250            372.73            1
                           9.9500            372.73            80
PHOENIX          AZ 85007  9.5750            12/13/05
0426578837                 3.3250            02/01/06          00
0426578837                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10329679                   1.0000            412000.0000       115.0000
                           1.0000            412,000.00        ZZ
                           0.6250            1325.15           1
                           9.9500            1325.15           80
HAYWARD          CA 94544  9.5750            12/12/05
0426580304                 3.4500            02/01/06          00
0426580304                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10329687                   1.5000            311200.0000       115.0000
                           1.5000            311,200.00        ZZ
                           1.1250            1074.01           1
                           9.9500            1074.01           80
TUSTIN           CA 92780  9.5750            12/16/05
0426584520                 3.4500            02/01/06          00
0426584520                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     01                00
                           O                 0.0000

10330077                   1.0000            170000.0000       110.0000
                           1.0000            170,000.00        ZZ
                           0.6250            546.79            1
                           9.9500            546.79            57
MIAMI            FL 33177  9.5750            12/16/05
0440769826                 0.0000            02/01/06          00
1001859007                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
944/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10330151                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            960.85            1
                           9.9500            960.85            80
LOS BANOS        CA 93635  9.5750            11/29/05
0440773232                 3.4500            02/01/06          00
61022435                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10330193                   1.7500            149000.0000       115.0000
                           1.7500            149,000.00        ZZ
                           1.3750            431.85            1
                           9.9500            431.85            79
VISALIA          CA 93291  9.5750            12/12/05
0440773729                 3.4500            02/01/06          00
2051102055                 3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10330689                   1.5000            536000.0000       115.0000
                           1.5000            536,000.00        ZZ
                           1.1250            1849.84           1
                           9.9500            1849.84           80
LA MESA          CA 91941  9.5750            12/16/05
0440775278                 3.3250            02/01/06          00
12043050                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8250                    5                 0
0.0000                     05                00
                           O                 0.0000

10330991                   1.0000            580000.0000       115.0000
                           1.0000            580,000.00        ZZ
                           0.6250            1466.57           1
                           9.9500            1466.57           80
SAN DIEGO        CA 92131  9.5750            12/14/05
0440774222                 2.8000            02/01/06          00
11038851                   2.4250            01/01/46          0.0000
0                          2.8000            02/01/06          02/01/06
E23/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     03                00
                           O                 0.0000

10331985                   1.0000            200000.0000       115.0000
                           1.0000            200,000.00        ZZ
                           0.6250            643.28            1
                           9.9500            643.28            59
SANTA ANA        CA 92704  9.5750            12/07/05
0440765188                 3.1000            02/01/06          00
2005120501263              2.7250            01/01/36          0.0000
0                          3.1000            02/01/06          02/01/06
E78/R18                    2.7250            02/01/07          02/01/07
15                         3.1000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1000                     5                 0
0.0000                     01                00
                           O                 0.0000

10331993                   1.0000            307500.0000       115.0000
                           1.0000            307,500.00        ZZ
                           0.6250            777.53            1
                           9.9500            777.53            74
AUBURN           CA 95603  9.5750            12/08/05
0440773448                 3.4500            02/01/06          00
62017315                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10331995                   2.5000            364000.0000       115.0000
                           2.5000            364,000.00        ZZ
                           2.1250            1200.39           1
                           9.9500            1200.39           74
LA MIRADA        CA 90638  9.5750            12/07/05
0440774842                 3.4500            02/01/06          00
51057376                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     2                 0
0.0000                     05                00
                           N                 0.0000

10332007                   1.0000            324400.0000       115.0000
                           1.0000            324,400.00        ZZ
                           0.6250            1043.40           1
                           9.9500            1043.40           80
WEST SACRAMENTO  CA 95691  9.5750            12/15/05
0440765279                 3.1470            02/01/06          00
2005120101112              2.7720            01/01/36          0.0000
0                          3.1470            02/01/06          02/01/06
E78/R18                    2.7720            02/01/07          02/01/07
15                         3.1470            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1470                     5                 0
0.0000                     05                00
                           O                 0.0000

10332025                   1.0000            142200.0000       115.0000
                           1.0000            142,200.00        ZZ
                           0.6250            359.56            1
                           9.9500            359.56            31
SALT LAKE CITY   UT 84103  9.5750            12/09/05
0440774164                 3.3250            02/01/06          00
42012892                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10332039                   1.5000            80000.0000        115.0000
                           1.5000            80,000.00         ZZ
                           1.1250            276.10            1
                           9.9500            276.10            80
CONRAD           MT 59425  9.5750            11/29/05
0440771079                 2.8750            02/01/06          00
3231248776                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
P27/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.3750                    2                 0
0.0000                     05                00
                           O                 0.0000

10332059                   1.0000            303000.0000       115.0000
                           1.0000            303,000.00        ZZ
                           0.6250            766.15            1
                           9.9500            766.15            58
OAKLAND          CA 94601  9.5750            12/08/05
0440774206                 2.8750            02/01/06          00
61022596                   2.5000            01/01/46          0.0000
0                          2.8750            02/01/06          02/01/06
E23/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10332067                   1.2500            384000.0000       115.0000
                           1.2500            384,000.00        ZZ
                           0.8750            1017.01           1
                           9.9500            1017.01           80
NORWALK          CA 90650  9.5750            12/09/05
0440775229                 0.0000            02/01/06          00
0542465506                 0.0000            01/01/46          0.0000
0                          2.9750            02/01/06          02/01/06
Z68/G01                    2.6000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332071                   1.0000            135000.0000       115.0000
                           1.0000            135,000.00        ZZ
                           0.6250            434.21            1
                           9.9500            434.21            42
SACRAMENTO       CA 95822  9.5750            12/06/05
0440774180                 3.0750            02/01/06          00
64010523                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10332075                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1011.42           1
                           9.9500            1011.42           80
MANTECA          CA 95337  9.5750            12/08/05
0440773778                 3.2000            02/01/06          00
11038489                   2.8250            01/01/46          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10332297                   1.7500            256000.0000       115.0000
                           1.7500            256,000.00        ZZ
                           1.3750            741.98            1
                           9.9500            741.98            80
LOS ANGELES      CA 90061  9.5750            12/08/05
0440770188                 0.0000            02/01/06          00
BB11050053LC               0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
B98/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332305                   1.5000            560000.0000       115.0000
                           1.5000            560,000.00        ZZ
                           1.1250            1932.67           1
                           10.4500           1932.67           80
DALY CITY        CA 94015  10.0750           12/12/05
0440774016                 3.3000            02/01/06          00
2005111801100              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8000                    5                 0
0.0000                     05                00
                           O                 0.0000

10332323                   2.2500            284800.0000       115.0000
                           2.2500            284,800.00        ZZ
                           1.8750            1088.64           1
                           9.9500            1088.64           80
WOODBRIDGE       VA 22191  9.5750            11/29/05
0440775039                 3.9500            02/01/06          00
051121                     3.5750            01/01/36          0.0000
0                          3.9500            04/01/06          04/01/06
W98/G01                    3.5750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332327                   1.5000            352000.0000       115.0000
                           1.5000            352,000.00        ZZ
                           1.1250            1214.82           1
                           9.9500            1214.82           80
RIVERSIDE        CA 92509  9.5750            12/09/05
0440774214                 3.3250            02/01/06          00
12041945                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10332365                   1.0000            484000.0000       115.0000
                           6.3750            484,964.09        ZZ
                           6.0000            1556.74           1
                           9.9500            1556.74           80
PURCEVILLE       VA 20132  9.5750            08/29/05
0440762383                 2.8750            10/01/05          00
40373255                   2.5000            09/01/35          0.0000
0                          2.8750            10/01/05          02/01/06
Y65/G01                    2.5000            10/01/06          10/01/06
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10332367                   1.0000            311250.0000       115.0000
                           1.0000            311,250.00        ZZ
                           0.6250            1001.10           1
                           9.9500            1001.10           75
RIVERSIDE        CA 92504  9.5750            12/07/05
0440790004                 3.4500            02/01/06          00
51057521                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     03                00
                           O                 0.0000

10332373                   1.3750            404000.0000       115.0000
                           7.1250            405,936.40        ZZ
                           6.7500            1370.18           1
                           9.9500            1370.18           74
VISTA            CA 92081  9.5750            09/23/05
0440762318                 3.7000            11/01/05          00
40420617                   3.3250            10/01/35          0.0000
0                          3.7000            11/01/05          02/01/06
Y65/G01                    3.3250            11/01/06          11/01/06
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           N                 0.0000

10332389                   1.3750            146000.0000       115.0000
                           6.8750            146,307.18        ZZ
                           6.5000            495.16            1
                           9.9500            495.16            75
SCHAUMBURG       IL 60193  9.5750            08/19/05
0440763100                 0.0000            10/01/05          00
40391073                   0.0000            09/01/35          0.0000
0                          3.4500            10/01/05          02/01/06
Y65/G01                    3.0750            10/01/06          10/01/06
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.5750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10332391                   1.5000            268000.0000       115.0000
                           1.5000            268,000.00        ZZ
                           1.1250            924.92            1
                           9.9500            924.92            80
CENTRAL POINT    OR 97502  9.5750            12/08/05
0440775500                 2.8750            02/01/06          00
3232777908                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
P27/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.3750                    5                 0
0.0000                     05                00
                           O                 0.0000

10332397                   1.5000            399000.0000       115.0000
                           1.5000            399,000.00        ZZ
                           1.1250            1377.03           1
                           9.9500            1377.03           70
RAMONA           CA 92065  9.5750            12/08/05
0440773364                 3.4500            02/01/06          00
9051200434                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10332409                   1.0000            364000.0000       110.0000
                           1.0000            364,000.00        ZZ
                           0.6250            1170.77           1
                           9.9500            1170.77           80
MIAMI            FL 33145  9.5750            12/20/05
0440778538                 0.0000            02/01/06          00
1001859799                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
944/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332423                   1.0000            157500.0000       115.0000
                           1.0000            157,500.00        ZZ
                           0.6250            506.58            1
                           9.9500            506.58            70
SACRAMENTO       CA 95824  9.5750            12/16/05
0440773703                 3.2000            02/01/06          00
1051200452                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
X75/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332431                   1.0000            168000.0000       115.0000
                           6.5000            167,599.65        ZZ
                           6.1250            540.35            1
                           9.9500            540.35            80
HARRISONBURG     VA 22801  9.5750            08/31/05
0440762193                 3.0750            10/01/05          00
40398217                   2.7000            09/01/35          0.0000
0                          3.0750            10/01/05          02/01/06
Y65/G01                    2.7000            10/01/06          10/01/06
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    1                 0
0.0000                     05                00
                           O                 0.0000

10332437                   1.0000            135000.0000       115.0000
                           1.0000            135,000.00        ZZ
                           0.6250            434.21            1
                           9.9500            434.21            72
LA PINE          OR 97739  9.5750            12/09/05
0440774339                 3.4500            02/01/06          00
9000000208                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10332455                   1.0000            243200.0000       115.0000
                           1.0000            243,200.00        ZZ
                           0.6250            614.95            1
                           9.9500            614.95            80
VICTORVILLE      CA 92392  9.5750            12/06/05
0440773992                 3.3250            02/01/06          00
11038481                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     05                00
                           O                 0.0000

10332531                   2.0000            344000.0000       115.0000
                           2.0000            344,000.00        ZZ
                           1.6250            1271.49           1
                           9.9500            1271.49           80
LOS ANGELES      CA 90047  9.5750            12/16/05
0426166070                 3.4500            02/01/06          00
0426166070                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10332587                   1.5000            1000000.0000      115.0000
                           1.5000            1,000,000.00      ZZ
                           1.1250            3451.20           1
                           9.9500            3451.20           64
APTOS            CA 95003  9.5750            12/13/05
0426357794                 3.3250            02/01/06          00
0426357794                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10332593                   2.0000            119750.0000       115.0000
                           2.0000            119,750.00        ZZ
                           1.6250            442.62            1
                           9.9500            442.62            78
PLANO            TX 75023  9.5750            12/22/05
0426365375                 3.4500            02/01/06          00
0426365375                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10332597                   1.5000            480800.0000       115.0000
                           1.5000            480,800.00        ZZ
                           1.1250            1659.34           1
                           9.9500            1659.34           80
ANAHEIM          CA 92804  9.5750            12/15/05
0426370276                 3.4500            02/01/06          00
0426370276                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10332613                   2.0000            204000.0000       115.0000
                           2.0000            204,000.00        ZZ
                           1.6250            754.02            4
                           9.9500            754.02            80
ROY              UT 84067  9.5750            12/20/05
0426430849                 3.4500            02/01/06          00
0426430849                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10332629                   2.0000            204000.0000       115.0000
                           2.0000            204,000.00        ZZ
                           1.6250            754.02            4
                           9.9500            754.02            80
ROY              UT 84067  9.5750            12/20/05
0426460762                 3.4500            02/01/06          00
0426460762                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10332635                   1.5000            310000.0000       115.0000
                           1.5000            310,000.00        ZZ
                           1.1250            1069.87           1
                           9.9500            1069.87           78
LOS ANGELES      CA 90023  9.5750            12/15/05
0426463329                 3.4500            02/01/06          00
0426463329                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10332641                   1.5000            178000.0000       115.0000
                           1.5000            178,000.00        ZZ
                           1.1250            614.31            1
                           9.9500            614.31            72
RANCHO CORDOVA   CA 95670  9.5750            12/16/05
0426470753                 3.4500            02/01/06          00
0426470753                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     01                00
                           O                 0.0000

10332653                   1.0000            189600.0000       115.0000
                           1.0000            189,600.00        ZZ
                           0.6250            609.83            1
                           9.9500            609.83            80
BIG BEAR CITY    CA 92314  9.5750            12/13/05
0426485371                 3.3250            02/01/06          00
0426485371                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10332669                   1.5000            471200.0000       115.0000
                           1.5000            471,200.00        ZZ
                           1.1250            1626.21           1
                           9.9500            1626.21           80
ANAHEIM          CA 92802  9.5750            12/15/05
0426499810                 3.4500            02/01/06          00
0426499810                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10332677                   1.5000            472000.0000       115.0000
                           1.5000            472,000.00        ZZ
                           1.1250            1628.97           1
                           9.9500            1628.97           80
FAIRFIELD        CA 94534  9.5750            12/07/05
0426507513                 3.2000            02/01/06          00
0426507513                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332701                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           77
SANTA ROSA       CA 95407  9.5750            12/09/05
0426531182                 3.4500            02/01/06          00
0426531182                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10332709                   1.2500            210000.0000       115.0000
                           1.2500            210,000.00        ZZ
                           0.8750            699.83            1
                           9.9500            699.83            60
STOCKTON         CA 95206  9.5750            12/12/05
0426541868                 3.3250            02/01/06          00
0426541868                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10332725                   1.5000            326500.0000       115.0000
                           1.5000            326,500.00        ZZ
                           1.1250            1126.82           1
                           9.9500            1126.82           76
REDLANDS         CA 92373  9.5750            12/13/05
0426558524                 3.4500            02/01/06          00
0426558524                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10332747                   1.0000            189000.0000       115.0000
                           1.0000            189,000.00        ZZ
                           0.6250            607.90            1
                           9.9500            607.90            67
DES MOINES       WA 98198  9.5750            12/14/05
0426584462                 3.0750            02/01/06          00
0426584462                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10332777                   1.5000            732000.0000       115.0000
                           1.5000            732,000.00        ZZ
                           1.1250            2526.28           1
                           9.9500            2526.28           80
NORTHVILLE TOWN  MI 48167  9.5750            12/22/05
0426621157                 3.4500            02/01/06          00
0426621157                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     03                00
                           O                 0.0000

10332783                   1.2500            487850.0000       115.0000
                           1.2500            487,850.00        ZZ
                           0.8750            1625.77           1
                           9.9500            1625.77           70
LOS ANGELES      CA 90039  9.5750            12/16/05
0426623427                 3.3250            02/01/06          00
0426623427                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10332785                   1.5000            240000.0000       115.0000
                           1.5000            240,000.00        ZZ
                           1.1250            828.29            1
                           9.9500            828.29            75
CRESTLINE        CA 92325  9.5750            12/14/05
0426623674                 3.4500            02/01/06          00
0426623674                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10332805                   1.0000            472000.0000       115.0000
                           1.0000            472,000.00        ZZ
                           0.6250            1518.14           1
                           9.9500            1518.14           80
SALINAS          CA 93906  9.5750            12/14/05
0426651329                 2.8750            02/01/06          00
0426651329                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10332825                   1.5000            198750.0000       115.0000
                           1.5000            198,750.00        ZZ
                           1.1250            685.93            1
                           9.9500            685.93            75
DERRY            NH 03038  9.5750            12/15/05
0426673620                 3.4500            02/01/06          00
0426673620                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10332829                   1.5000            350000.0000       115.0000
                           1.5000            350,000.00        ZZ
                           1.1250            1207.92           1
                           9.9500            1207.92           48
HALF MOON BAY    CA 94019  9.5750            12/19/05
0426679015                 3.3250            02/01/06          00
0426679015                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10332849                   1.5000            326400.0000       115.0000
                           1.5000            326,400.00        ZZ
                           1.1250            1126.47           1
                           9.9500            1126.47           80
SIMI VALLEY      CA 93063  9.5750            12/14/05
0426699740                 3.4500            02/01/06          00
0426699740                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10332851                   1.5000            1500000.0000      115.0000
                           1.5000            1,500,000.00      ZZ
                           1.1250            5176.80           1
                           9.9500            5176.80           67
CORAL GABLES     FL 33143  9.5750            12/22/05
0426699849                 3.4500            02/01/06          00
0426699849                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     03                00
                           N                 0.0000

10332881                   1.0000            424000.0000       115.0000
                           1.0000            424,000.00        ZZ
                           0.6250            1363.75           1
                           9.9500            1363.75           80
ONTARIO          CA 91764  9.5750            12/16/05
0426722526                 2.9500            02/01/06          00
0426722526                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           O                 0.0000

10332887                   1.5000            250000.0000       115.0000
                           1.5000            250,000.00        ZZ
                           1.1250            862.80            3
                           9.9500            862.80            56
LOS ANGELES      CA 90043  9.5750            12/14/05
0426733820                 3.4500            02/01/06          00
0426733820                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10332893                   1.0000            180000.0000       115.0000
                           1.0000            180,000.00        ZZ
                           0.6250            578.95            1
                           9.9500            578.95            33
SANTA ANA        CA 92704  9.5750            12/16/05
0426738837                 2.8750            02/01/06          00
0426738837                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10332947                   1.0000            554000.0000       115.0000
                           6.0000            552,679.79        ZZ
                           5.6250            1781.88           1
                           9.9500            1781.88           80
PHOENIX          AZ 85050  9.5750            11/10/05
0425700507                 0.0000            01/01/06          00
0425700507                 0.0000            12/01/35          0.0000
0                          2.5750            01/01/06          02/01/06
E22/G01                    2.2000            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10333205                   1.5000            368000.0000       115.0000
                           1.5000            368,000.00        ZZ
                           1.1250            1270.04           1
                           9.9500            1270.04           80
SAN PABLO        CA 94806  9.5750            12/09/05
0440773463                 3.4500            02/01/06          00
61022634                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10333211                   2.0000            275000.0000       115.0000
                           2.0000            275,000.00        ZZ
                           1.6250            1016.45           1
                           9.9500            1016.45           71
ROCKLIN          CA 95677  9.5750            12/09/05
0440774305                 3.4500            02/01/06          00
64010574                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10333231                   1.4900            348000.0000       115.0000
                           1.4900            348,000.00        ZZ
                           1.1150            1199.35           1
                           9.9500            1199.35           80
PALMETTO         FL 34221  9.5750            12/09/05
0440767242                 3.7000            02/01/06          00
3253006416                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     05                00
                           O                 0.0000

10333235                   1.4900            637500.0000       110.0000
                           1.4900            637,500.00        ZZ
                           1.1150            2197.08           1
                           9.9500            2197.08           75
NEW ROCHELLE     NY 10801  9.5750            12/09/05
0440767622                 2.5000            02/01/06          00
3274038236                 2.1250            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
N67/R18                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0100                     5                 0
0.0000                     05                00
                           O                 0.0000

10333265                   0.9900            205000.0000       115.0000
                           0.9900            205,000.00        ZZ
                           0.6150            658.42            1
                           9.9500            658.42            52
BRADENTON        FL 34209  9.5750            12/12/05
0440765816                 3.2000            02/01/06          00
3253007129                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     03                00
                           O                 0.0000

10333285                   0.9900            249200.0000       115.0000
                           0.9900            249,200.00        ZZ
                           0.6150            800.38            1
                           9.9500            800.38            80
CLERMONT         FL 34711  9.5750            12/14/05
0440765790                 3.5750            02/01/06          00
3253007402                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5850                    1                 0
0.0000                     03                00
                           O                 0.0000

10333325                   1.5000            111600.0000       115.0000
                           1.5000            111,600.00        ZZ
                           1.1250            385.15            1
                           9.9500            385.15            72
HOUSTON          TX 77083  9.5750            12/12/05
0440776292                 3.3000            02/01/06          00
2005120201006              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8000                    2                 0
0.0000                     03                00
                           O                 0.0000

10333337                   0.9900            231280.0000       115.0000
                           0.9900            231,280.00        T
                           0.6150            742.83            1
                           9.9500            742.83            80
MIAMI            FL 33032  9.5750            12/14/05
0440765964                 3.7000            02/01/06          00
3253007092                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.7100                    1                 0
0.0000                     05                00
                           O                 0.0000

10333439                   2.4900            180000.0000       115.0000
                           2.4900            180,000.00        ZZ
                           2.1150            710.28            1
                           9.9500            710.28            80
AUSTIN           TX 78754  9.5750            12/14/05
0440767713                 3.3250            02/01/06          00
3318006638                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.8350                    1                 0
0.0000                     03                00
                           N                 0.0000

10333473                   1.5000            308000.0000       115.0000
                           1.5000            308,000.00        ZZ
                           1.1250            1062.97           1
                           9.9500            1062.97           49
WINDSOR          CA 95492  9.5750            12/08/05
0440775476                 3.4500            02/01/06          00
1051102413                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10333495                   1.5000            219000.0000       115.0000
                           1.5000            219,000.00        ZZ
                           1.1250            755.81            1
                           9.9500            755.81            79
DANBURY          CT 06810  9.5750            12/20/05
0440775559                 3.4500            02/01/06          00
1051103424                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     01                00
                           O                 0.0000

10333545                   1.0000            262500.0000       115.0000
                           1.0000            262,500.00        ZZ
                           0.6250            844.30            1
                           9.9500            844.30            74
GARDENA          CA 90247  9.5750            12/02/05
0440774453                 3.4500            02/01/06          00
11038708                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    2                 0
0.0000                     01                00
                           O                 0.0000

10333547                   0.9900            280000.0000       115.0000
                           0.9900            280,000.00        ZZ
                           0.6150            899.31            1
                           9.9500            899.31            80
MIAMI BEACH      FL 33139  9.5750            12/14/05
0440767697                 3.5750            02/01/06          00
3253007278                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5850                    1                 0
0.0000                     06                00
                           O                 0.0000

10333559                   1.5000            140000.0000       115.0000
                           1.5000            140,000.00        ZZ
                           1.1250            483.17            1
                           9.9500            483.17            78
NEW LONDON       CT 06320  9.5750            12/20/05
0440775419                 3.4500            02/01/06          00
12025124                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10333607                   1.4900            212000.0000       115.0000
                           1.4900            212,000.00        ZZ
                           1.1150            730.64            1
                           9.9500            730.64            70
LOCUST GROVE     VA 22508  9.5750            12/09/05
0440766830                 3.4500            02/01/06          00
3274037845                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     03                00
                           O                 0.0000

10333635                   1.7500            275200.0000       115.0000
                           1.7500            275,200.00        ZZ
                           1.3750            797.62            1
                           9.9500            797.62            75
FONTANA          CA 92335  9.5750            12/16/05
0440775393                 3.4500            02/01/06          00
11938355                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10333653                   1.0000            536000.0000       115.0000
                           1.0000            536,000.00        ZZ
                           0.6250            1723.99           1
                           9.9500            1723.99           80
SUNNYVALE        CA 94085  9.5750            12/14/05
0440774628                 2.9500            02/01/06          00
61022005                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10333919                   1.5000            220800.0000       115.0000
                           1.5000            220,800.00        ZZ
                           1.1250            612.00            1
                           9.9500            612.00            80
NORTH HIGHLANDS  CA 95660  9.5750            12/12/05
0440775310                 3.2000            02/01/06          00
61022641                   2.8250            01/01/46          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7000                    5                 0
0.0000                     05                00
                           O                 0.0000

10333921                   1.5000            175000.0000       115.0000
                           1.5000            175,000.00        ZZ
                           1.1250            603.96            1
                           9.9500            603.96            70
DESERT HOT SPRI  CA 92240  9.5750            12/19/05
0440789154                 3.4500            02/01/06          00
1051213000                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
R26/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10333963                   2.0000            187500.0000       115.0000
                           2.0000            187,500.00        ZZ
                           1.6250            693.04            1
                           9.9500            693.04            75
FRESNO           CA 93727  9.5750            12/16/05
0440775435                 3.4500            02/01/06          00
12026842                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10333993                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1108.69           1
                           9.9500            1108.69           75
LAKESIDE         CA 92040  9.5750            12/12/05
0440774115                 3.0750            02/01/06          00
11038985                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5750                    5                 0
0.0000                     05                00
                           O                 0.0000

10333995                   1.0000            244000.0000       115.0000
                           1.0000            244,000.00        ZZ
                           0.6250            784.80            1
                           9.9500            784.80            80
PALMDALE         CA 93591  9.5750            12/13/05
0440774537                 2.7500            02/01/06          00
80023623                   2.3750            01/01/36          0.0000
0                          2.7500            02/01/06          02/01/06
B23/G01                    2.3750            02/01/07          02/01/07
15                         2.7500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10334021                   1.0000            264000.0000       110.0000
                           1.0000            264,000.00        ZZ
                           0.6250            849.13            1
                           9.9500            849.13            80
LOS ANGELES      CA 90059  9.5750            12/14/05
0440788370                 0.0000            02/01/06          00
1001854387                 0.0000            01/01/36          0.0000
0                          2.9550            02/01/06          02/01/06
944/G01                    2.5800            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10334023                   1.5000            206000.0000       115.0000
                           1.5000            206,000.00        ZZ
                           1.1250            710.95            2
                           9.9500            710.95            41
LOS ANGELES      CA 90018  9.5750            12/21/05
0440774909                 3.3250            02/01/06          00
2051200234                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8250                    5                 0
0.0000                     05                00
                           N                 0.0000

10334031                   1.5000            410000.0000       115.0000
                           1.5000            410,000.00        ZZ
                           1.1250            1414.99           1
                           9.9500            1414.99           69
LAKEWOOD         CA 90715  9.5750            12/16/05
0440776482                 0.0000            02/01/06          00
0051207001                 0.0000            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
X51/G01                    2.2750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334047                   1.0000            370000.0000       115.0000
                           1.0000            370,000.00        ZZ
                           0.6250            1190.07           1
                           9.9500            1190.07           66
MILPITAS         CA 95035  9.5750            12/12/05
0440775088                 3.4500            02/01/06          00
63012701                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     09                00
                           O                 0.0000

10334053                   1.0000            751200.0000       115.0000
                           1.0000            751,200.00        ZZ
                           0.6250            2416.16           1
                           9.9500            2416.16           80
NIPOMO           CA 93444  9.5750            12/15/05
0440775005                 3.4500            02/01/06          00
1051129001                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
R26/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    1                 0
0.0000                     05                00
                           O                 0.0000

10334057                   1.0000            304000.0000       115.0000
                           1.0000            304,000.00        ZZ
                           0.6250            977.78            1
                           9.9500            977.78            80
FONTANA          CA 92336  9.5750            12/02/05
0440774701                 2.9500            02/01/06          00
51056978                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10334073                   1.0000            215000.0000       115.0000
                           1.0000            215,000.00        ZZ
                           0.6250            543.64            1
                           9.9500            543.64            62
RIVERBANK        CA 95367  9.5750            12/09/05
0440774792                 3.0750            02/01/06          00
63012642                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10334083                   1.0000            318000.0000       115.0000
                           1.0000            318,000.00        ZZ
                           0.6250            804.08            1
                           9.9500            804.08            75
GALT             CA 95632  9.5750            12/08/05
0440774446                 3.0750            02/01/06          00
63012541                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10334089                   1.0000            450000.0000       115.0000
                           1.0000            450,000.00        ZZ
                           0.6250            1447.38           1
                           9.9500            1447.38           80
MIRAMAR          FL 33027  9.5750            12/05/05
0440787794                 3.2250            02/01/06          00
149833                     2.8500            01/01/36          0.0000
0                          3.2250            02/01/06          02/01/06
685/G01                    2.8500            02/01/07          02/01/07
15                         3.2250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2250                     5                 0
0.0000                     03                00
                           O                 0.0000

10334103                   1.0000            584000.0000       115.0000
                           1.0000            584,000.00        ZZ
                           0.6250            1476.68           1
                           9.9500            1476.68           80
FOUNTAIN VALLEY  CA 92708  9.5750            12/08/05
0440774735                 3.3250            02/01/06          00
11038888                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3250                    5                 0
0.0000                     05                00
                           O                 0.0000

10334139                   1.2500            212500.0000       115.0000
                           1.2500            212,500.00        ZZ
                           0.8750            562.80            1
                           9.9500            562.80            73
TUCSON           AZ 85730  9.5750            12/15/05
0440774966                 0.0000            02/01/06          00
119795                     0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
W58/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10334141                   1.0000            190000.0000       115.0000
                           1.0000            190,000.00        ZZ
                           0.6250            611.12            1
                           9.9500            611.12            59
PIONEER          CA 95666  9.5750            12/16/05
0440775013                 3.4500            02/01/06          00
1051103463                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10334153                   1.0000            600000.0000       110.0000
                           1.0000            600,000.00        ZZ
                           0.6250            1929.84           1
                           9.9500            1929.84           48
ORINDA           CA 94563  9.5750            12/08/05
0440777886                 0.0000            02/01/06          00
1001857945                 0.0000            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
944/G01                    2.5750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.0010
0.0000                     S                 N                 0.0010
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334155                   1.0000            240000.0000       110.0000
                           1.0000            240,000.00        ZZ
                           0.6250            771.93            1
                           9.9500            771.93            80
SUWANEE          GA 30024  9.5750            12/20/05
0440775047                 0.0000            02/01/06          00
37627                      0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
A52/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10334157                   1.4900            106000.0000       115.0000
                           1.4900            106,000.00        ZZ
                           1.1150            365.32            1
                           9.9500            365.32            41
BAKERSFIELD      CA 93306  9.5750            12/02/05
0440767291                 3.5750            02/01/06          00
3318006624                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    2                 0
0.0000                     05                00
                           N                 0.0000

10334167                   1.0000            104000.0000       115.0000
                           1.0000            104,000.00        ZZ
                           0.6250            334.51            1
                           9.9500            334.51            59
CLEARWATER       FL 33755  9.5750            12/21/05
0440773273                 3.4500            02/01/06          00
2051101624                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    5                 0
0.0000                     05                00
                           O                 0.0000

10334185                   1.5000            560000.0000       115.0000
                           1.5000            560,000.00        ZZ
                           1.1250            1932.67           1
                           9.9500            1932.67           74
HAYWARD          CA 94542  9.5750            12/08/05
0440773638                 3.4500            02/01/06          00
9000000205                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10334193                   1.4900            460000.0000       115.0000
                           1.4900            460,000.00        ZZ
                           1.1150            1585.35           1
                           9.9500            1585.35           80
SAN JOSE         CA 95127  9.5750            12/14/05
0440767754                 3.7000            02/01/06          00
3347004376                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     05                00
                           O                 0.0000

10334229                   0.9900            225000.0000       115.0000
                           0.9900            225,000.00        T
                           0.6150            722.66            1
                           9.9500            722.66            80
PALM COAST       FL 32164  9.5750            12/16/05
0440767168                 3.3250            02/01/06          00
3274037993                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3350                    2                 0
0.0000                     03                00
                           O                 0.0000

10334237                   0.9900            316000.0000       110.0000
                           6.5000            315,245.77        ZZ
                           6.1250            1014.93           1
                           9.9500            1014.93           49
GARDEN CITY      NY 11530  9.5750            12/09/05
0440767028                 3.0750            01/01/06          00
3274035454                 2.7000            12/01/35          0.0000
0                          3.0750            01/01/06          02/01/06
N67/R18                    2.7000            01/01/07          01/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0850                     5                 0
0.0000                     05                00
                           O                 0.0000

10334241                   0.9900            232100.0000       115.0000
                           0.9900            232,100.00        ZZ
                           0.6150            745.46            1
                           9.9500            745.46            61
DENVER           CO 80247  9.5750            12/02/05
0440767150                 3.0750            02/01/06          00
3339003449                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10334243                   2.4900            361000.0000       115.0000
                           2.4900            361,000.00        ZZ
                           2.1150            1424.51           1
                           9.9500            1424.51           85
MOUNT PROSPECT   IL 60056  9.5750            12/12/05
0440767531                 3.5750            02/01/06          14
3253007045                 3.2000            01/01/36          12.0000
0                          3.5750            02/01/06          02/01/06
N67/G01                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10334249                   0.9900            318750.0000       115.0000
                           0.9900            318,750.00        ZZ
                           0.6150            1023.76           1
                           9.9500            1023.76           75
HYATTSVILLE      MD 20784  9.5750            12/14/05
0440767457                 3.7000            02/01/06          00
3274038070                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.7100                    1                 0
0.0000                     05                00
                           O                 0.0000

10334251                   1.4900            182200.0000       115.0000
                           1.4900            182,200.00        T
                           1.1150            627.94            1
                           9.9500            627.94            75
SUPRISE          AZ 85374  9.5750            12/02/05
0440766822                 3.4500            02/01/06          00
3318006538                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     03                00
                           O                 0.0000

10334255                   0.9900            72350.0000        115.0000
                           0.9900            72,350.00         ZZ
                           0.6150            232.37            1
                           9.9500            232.37            80
HOPKINSVILLE     KY 42240  9.5750            12/08/05
0440767093                 3.5750            02/01/06          00
3331000255                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5850                    2                 0
0.0000                     05                00
                           O                 0.0000

10334259                   1.4900            435000.0000       115.0000
                           1.4900            435,000.00        ZZ
                           1.1150            1499.19           1
                           9.9500            1499.19           67
(ENCINO AREA) L  CA 91316  9.5750            12/07/05
0440767143                 3.5750            02/01/06          00
3318500915                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10334509                   0.9900            292800.0000       115.0000
                           0.9900            292,800.00        T
                           0.6150            940.42            1
                           9.9500            940.42            80
CLERMONT         FL 34711  9.5750            12/19/05
0440767069                 3.2000            02/01/06          00
3253007542                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    1                 0
0.0000                     03                00
                           O                 0.0000

10334519                   0.9900            528000.0000       115.0000
                           0.9900            528,000.00        ZZ
                           0.6150            1695.83           1
                           9.9500            1695.83           80
LAS VEGAS        NV 89135  9.5750            12/13/05
0440767010                 3.5750            02/01/06          00
3342001968                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/G01                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5850                    1                 0
0.0000                     03                00
                           O                 0.0000

10334609                   1.0000            325000.0000       115.0000
                           1.0000            325,000.00        ZZ
                           0.6250            1045.33           1
                           9.9500            1045.33           65
TACOMA           WA 98422  9.5750            12/19/05
0426701819                 3.2000            02/01/06          00
0426701819                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334629                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            1222.23           1
                           9.9500            1222.23           68
FORT BRAGG       CA 95437  9.5750            12/19/05
0426718938                 3.4500            02/01/06          00
0426718938                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10334631                   1.5000            175800.0000       115.0000
                           1.5000            175,800.00        ZZ
                           1.1250            606.72            1
                           9.9500            606.72            76
SEATTLE          WA 98146  9.5750            12/15/05
0426723581                 3.4500            02/01/06          00
0426723581                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10334655                   2.0000            143200.0000       115.0000
                           2.0000            143,200.00        ZZ
                           1.6250            529.30            1
                           9.9500            529.30            80
BATTLE CREEK     MI 49015  9.5750            12/23/05
0426761243                 2.9500            02/01/06          00
0426761243                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10334657                   2.0000            183200.0000       115.0000
                           2.0000            183,200.00        ZZ
                           1.6250            677.14            1
                           9.9500            677.14            80
BATTLE CREEK     MI 49015  9.5750            12/23/05
0426761490                 2.9500            02/01/06          00
0426761490                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     1                 0
0.0000                     05                00
                           N                 0.0000

10334667                   1.0000            139999.0000       115.0000
                           1.0000            139,999.00        ZZ
                           0.6250            450.29            1
                           9.9500            450.29            64
SANDY            OR 97055  9.5750            12/22/05
0426781423                 2.4250            02/01/06          00
0426781423                 2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E22/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     1                 0
0.0000                     05                00
                           O                 0.0000

10334687                   1.0000            333213.6000       115.0000
                           1.0000            333,213.60        ZZ
                           0.6250            1071.75           1
                           9.9500            1071.75           74
CHESAPEAKE       VA 23320  9.5750            12/19/05
0426434676                 2.9500            02/01/06          00
0426434676                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10334717                   1.0000            440000.0000       115.0000
                           1.0000            440,000.00        ZZ
                           0.6250            1415.21           1
                           9.9500            1415.21           79
SAN DIMAS        CA 91773  9.5750            12/16/05
0426485645                 3.2000            02/01/06          00
0426485645                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10334723                   1.5000            178000.0000       115.0000
                           1.5000            178,000.00        ZZ
                           1.1250            614.31            1
                           9.9500            614.31            65
TACOMA           WA 98404  9.5750            12/19/05
0426490660                 3.3250            02/01/06          00
0426490660                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10334727                   1.0000            210000.0000       115.0000
                           1.0000            210,000.00        ZZ
                           0.6250            675.44            1
                           9.9500            675.44            68
MORENO VALLEY    CA 92553  9.5750            12/15/05
0426502191                 2.7250            02/01/06          00
0426502191                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     5                 0
0.0000                     05                00
                           O                 0.0000

10334787                   1.5000            115500.0000       115.0000
                           1.5000            115,500.00        ZZ
                           1.1250            398.61            1
                           9.9500            398.61            58
DAYTONA BEACH    FL 32118  9.5750            12/23/05
0426556551                 2.9500            02/01/06          00
0426556551                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     08                00
                           N                 0.0000

10334791                   1.5000            132000.0000       115.0000
                           1.5000            132,000.00        ZZ
                           1.1250            455.56            1
                           9.9500            455.56            80
WILHOIT          AZ 86332  9.5750            12/09/05
0426557591                 0.0000            02/01/06          00
0426557591                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334845                   1.5000            395500.0000       115.0000
                           1.5000            395,500.00        ZZ
                           1.1250            1364.95           1
                           9.9500            1364.95           70
SAN LEANDRO      CA 94578  9.5750            12/07/05
0426163812                 2.9500            02/01/06          00
0426163812                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4500                    5                 0
0.0000                     05                00
                           N                 0.0000

10334859                   1.5000            180000.0000       115.0000
                           1.5000            180,000.00        T
                           1.1250            621.22            1
                           9.9500            621.22            80
SUN CITY WEST    AZ 85375  9.5750            12/15/05
0426251872                 0.0000            02/01/06          00
0426251872                 0.0000            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10334899                   1.5000            304500.0000       115.0000
                           1.5000            304,500.00        ZZ
                           1.1250            1050.89           2
                           9.9500            1050.89           70
CHICAGO          IL 60612  9.5750            12/23/05
0426351466                 3.3250            02/01/06          00
0426351466                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10334901                   1.5000            294000.0000       115.0000
                           1.5000            294,000.00        ZZ
                           1.1250            1014.65           4
                           9.9500            1014.65           70
CHICAGO          IL 60607  9.5750            12/23/05
0426351482                 3.3250            02/01/06          00
0426351482                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           N                 0.0000

10334907                   1.5000            223200.0000       115.0000
                           1.5000            223,200.00        ZZ
                           1.1250            770.31            1
                           9.9500            770.31            80
DAVENPORT        FL 33897  9.5750            12/19/05
0426370110                 3.3250            02/01/06          00
0426370110                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     03                00
                           O                 0.0000

10334911                   1.0000            216000.0000       115.0000
                           1.0000            216,000.00        ZZ
                           0.6250            694.74            1
                           9.9500            694.74            33
GRANTS PASS      OR 97526  9.5750            12/06/05
0426379426                 2.4250            02/01/06          00
0426379426                 2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
E22/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     2                 0
0.0000                     05                00
                           O                 0.0000

10334937                   1.5000            505600.0000       115.0000
                           1.5000            505,600.00        ZZ
                           1.1250            1744.93           1
                           9.9500            1744.93           80
MORGAN HILL      CA 95037  9.5750            12/14/05
0426423984                 3.4500            02/01/06          00
0426423984                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10334949                   2.0000            262500.0000       115.0000
                           2.0000            262,500.00        ZZ
                           1.6250            970.25            1
                           9.9500            970.25            74
BELL             CA 90201  9.5750            12/15/05
0426563821                 3.4500            02/01/06          00
0426563821                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10334955                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           79
SANTA FE SPRING  CA 90670  9.5750            12/09/05
0426569828                 3.4500            02/01/06          00
0426569828                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10335003                   1.0000            211000.0000       115.0000
                           1.0000            211,000.00        ZZ
                           0.6250            678.66            1
                           9.9500            678.66            77
QUEEN CREEK      AZ 85243  9.5750            12/13/05
0426608824                 3.2000            02/01/06          00
0426608824                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     03                00
                           O                 0.0000

10335007                   1.5000            292000.0000       115.0000
                           1.5000            292,000.00        ZZ
                           1.1250            1007.75           1
                           9.9500            1007.75           80
HEMET            CA 92545  9.5750            12/15/05
0426611893                 3.4500            02/01/06          00
0426611893                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10335055                   1.0000            190000.0000       115.0000
                           1.0000            190,000.00        ZZ
                           0.6250            611.12            1
                           9.9500            611.12            67
SEATTLE          WA 98146  9.5750            12/19/05
0426656377                 3.2000            02/01/06          00
0426656377                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10335057                   1.5000            188000.0000       115.0000
                           1.5000            188,000.00        ZZ
                           1.1250            648.83            1
                           9.9500            648.83            80
COLORADO SPRING  CO 80922  9.5750            12/19/05
0426659819                 3.4500            02/01/06          00
0426659819                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10335063                   1.0000            301600.0000       115.0000
                           1.0000            301,600.00        ZZ
                           0.6250            970.06            1
                           9.9500            970.06            80
RIVERSIDE        CA 92506  9.5750            12/15/05
0426661732                 3.4500            02/01/06          00
0426661732                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10335095                   1.0000            193000.0000       115.0000
                           1.0000            193,000.00        ZZ
                           0.6250            620.76            1
                           9.9500            620.76            78
RIDGEFIELD       WA 98642  9.5750            12/19/05
0426680336                 3.4500            02/01/06          00
0426680336                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10335323                   1.4900            270000.0000       115.0000
                           1.4900            270,000.00        ZZ
                           1.1150            930.53            1
                           9.9500            930.53            80
BAKERSFIELD      CA 93308  9.5750            12/06/05
0440767671                 3.7000            02/01/06          00
3347004148                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    2                 0
0.0000                     05                00
                           O                 0.0000

10335379                   1.4900            472000.0000       115.0000
                           1.4900            472,000.00        ZZ
                           1.1150            1626.70           2
                           9.9500            1626.70           80
SAN DIEGO        CA 92102  9.5750            12/07/05
0440766996                 3.7000            02/01/06          00
3318006603                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     05                00
                           O                 0.0000

10335441                   1.4900            500000.0000       115.0000
                           1.4900            500,000.00        ZZ
                           1.1150            1723.20           1
                           9.9500            1723.20           70
FARMINGTON       CT 06032  9.5750            12/13/05
0440767176                 3.4500            02/01/06          00
3274034024                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10335445                   0.9900            180000.0000       115.0000
                           7.0000            179,570.38        ZZ
                           6.6250            578.12            1
                           9.9500            578.12            60
WORCESTER        MA 01606  9.5750            11/22/05
0440766400                 2.6750            01/01/06          00
3274036158                 2.3000            12/01/35          0.0000
0                          2.6750            01/01/06          02/01/06
N67/G01                    2.3000            01/01/07          01/01/07
15                         2.6750            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.6850                    5                 0
0.0000                     05                00
                           O                 0.0000

10335497                   2.4900            400000.0000       115.0000
                           2.4900            400,000.00        ZZ
                           2.1150            1578.40           1
                           9.9500            1578.40           74
SEATTLE          WA 98178  9.5750            12/07/05
0440767473                 3.7000            02/01/06          00
3339003432                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.2100                    1                 0
0.0000                     05                00
                           N                 0.0000

10335545                   1.0000            131460.0000       115.0000
                           1.0000            131,460.00        ZZ
                           0.6250            422.83            1
                           9.9500            422.83            60
DIMONDALE        MI 48821  9.5750            12/12/05
0440776300                 3.1500            02/01/06          00
2005110300215              2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
E78/R18                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.1500                    2                 0
0.0000                     05                00
                           O                 0.0000

10335947                   1.5000            650000.0000       115.0000
                           1.5000            650,000.00        ZZ
                           1.1250            2243.28           1
                           9.9500            2243.28           76
TORRANCE         CA 90501  9.5750            12/15/05
0440774495                 3.3250            02/01/06          00
2051101030                 2.9500            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8250                    5                 0
0.0000                     05                00
                           O                 0.0000

10335953                   1.5000            342500.0000       115.0000
                           1.5000            342,500.00        ZZ
                           1.1250            949.32            2
                           9.9500            949.32            56
CHULA VISTA      CA 91910  9.5750            12/07/05
0440776383                 3.4500            02/01/06          00
91008211                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    2                 0
0.0000                     05                00
                           N                 0.0000

10336153                   1.2500            404000.0000       115.0000
                           1.2500            404,000.00        ZZ
                           0.8750            1069.97           1
                           9.9500            1069.97           80
ESCONDIDO        CA 92027  9.5750            12/22/05
0440778801                 0.0000            02/01/06          00
10235                      0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Z54/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10336165                   1.0000            396000.0000       115.0000
                           1.0000            396,000.00        ZZ
                           0.6250            1001.31           1
                           9.9500            1001.31           80
MONTEREY         CA 93940  9.5750            12/08/05
0440777290                 3.4500            02/01/06          00
63012683                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     01                00
                           O                 0.0000

10336259                   1.0000            307450.0000       115.0000
                           1.0000            307,450.00        ZZ
                           0.6250            988.88            1
                           9.9500            988.88            69
COVINA AREA      CA 91722  9.5750            12/06/05
0440776243                 2.5000            02/01/06          00
91008333                   2.1250            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
E23/G01                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5000                    5                 0
0.0000                     05                00
                           O                 0.0000

10336297                   1.5000            496000.0000       115.0000
                           1.5000            496,000.00        ZZ
                           1.1250            1374.78           1
                           9.9500            1374.78           80
UNION CITY       CA 94587  9.5750            12/14/05
0440776615                 3.4500            02/01/06          00
63012784                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     01                00
                           O                 0.0000

10336303                   1.5000            560000.0000       115.0000
                           1.5000            560,000.00        ZZ
                           1.1250            1932.67           1
                           9.9500            1932.67           80
BEN LOMOND       CA 95005  9.5750            12/12/05
0440776011                 3.4500            02/01/06          00
61022478                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    2                 0
0.0000                     05                00
                           O                 0.0000

10336511                   1.7500            135520.0000       115.0000
                           1.7500            135,520.00        ZZ
                           1.3750            484.14            1
                           9.9500            484.14            80
INDIANAPOLIS     IN 46237  9.5750            12/15/05
0440790533                 0.0000            02/01/06          00
22991895RFC                0.0000            01/01/36          0.0000
0                          3.4000            04/01/06          04/01/06
S54/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10336527                   1.5000            144000.0000       115.0000
                           1.5000            144,000.00        ZZ
                           1.1250            496.97            1
                           9.9500            496.97            80
PHOENIX          AZ 85051  9.5750            12/15/05
0440777985                 0.0000            02/01/06          00
1000627403                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
P34/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10336541                   1.0000            279000.0000       115.0000
                           1.0000            279,000.00        ZZ
                           0.6250            897.37            1
                           9.9500            897.37            80
SHASTA LAKE      CA 96019  9.5750            12/09/05
0440774552                 2.9500            02/01/06          00
11038477                   2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10336545                   2.0000            150000.0000       115.0000
                           2.0000            150,000.00        ZZ
                           1.6250            554.43            1
                           9.9500            554.43            75
SAN BERNARDINO   CA 92411  9.5750            12/16/05
0440778215                 0.0000            02/01/06          00
80023768                   0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
B23/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10336579                   1.5000            336000.0000       110.0000
                           1.5000            336,000.00        ZZ
                           1.1250            1159.60           1
                           9.9500            1159.60           80
CANTON           GA 30114  9.5750            12/22/05
0440778652                 0.0000            02/01/06          00
37812                      0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
A52/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10336595                   1.0000            816000.0000       115.0000
                           1.0000            816,000.00        ZZ
                           0.6250            2624.58           1
                           9.9500            2624.58           57
CORAL GABLES     FL 33156  9.5750            12/21/05
0440778322                 0.0000            02/01/06          00
1051479WH                  0.0000            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E30/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10336605                   1.0000            432000.0000       115.0000
                           1.0000            432,000.00        ZZ
                           0.6250            1092.34           1
                           9.9500            1092.34           78
PASADENA         CA 91101  9.5750            12/08/05
0440778033                 3.6750            02/01/06          00
12027986                   3.3000            01/01/46          0.0000
0                          3.6750            02/01/06          02/01/06
685/G01                    3.3000            02/01/07          02/01/07
15                         3.6750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.6750                    5                 0
0.0000                     01                00
                           O                 0.0000

10336615                   1.5000            170400.0000       110.0000
                           1.5000            170,400.00        ZZ
                           1.1250            588.08            1
                           9.9500            588.08            80
LOGANVILLE       GA 30052  9.5750            12/22/05
0440778058                 0.0000            02/01/06          00
37804                      0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
A52/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10336663                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           79
CONCORD          CA 94520  9.5750            12/12/05
0440776995                 3.3250            02/01/06          00
61022605                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10336667                   1.0000            210000.0000       115.0000
                           1.0000            210,000.00        ZZ
                           0.6250            675.44            1
                           9.9500            675.44            69
DUARTE           CA 91010  9.5750            12/20/05
0440776532                 3.4500            02/01/06          00
12069494                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10336669                   1.0000            271200.0000       115.0000
                           1.0000            271,200.00        ZZ
                           0.6250            685.75            1
                           9.9500            685.75            80
SANTA ROSA       CA 95403  9.5750            12/09/05
0440777027                 3.4500            02/01/06          00
62017380                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10336673                   1.0000            454130.0000       115.0000
                           1.0000            454,130.00        ZZ
                           0.6250            1460.66           1
                           9.9500            1460.66           78
STOCKTON         CA 95212  9.5750            12/12/05
0440788487                 3.2500            02/01/06          00
2005120601374              2.8750            01/01/36          0.0000
0                          3.2500            02/01/06          02/01/06
E78/R18                    2.8750            02/01/07          02/01/07
15                         3.2500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2500                    1                 0
0.0000                     05                00
                           O                 0.0000

10336707                   1.0000            399200.0000       115.0000
                           1.0000            399,200.00        T
                           0.6250            1283.98           1
                           9.9500            1283.98           80
ROSEVILLE        CA 95678  9.5750            12/05/05
0440776078                 3.4500            02/01/06          00
61022484                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    2                 0
0.0000                     05                00
                           O                 0.0000

10336729                   1.5000            262400.0000       115.0000
                           1.5000            262,400.00        ZZ
                           1.1250            905.60            1
                           10.4500           905.60            80
SURPRISE         AZ 85379  10.0750           12/09/05
0440775591                 3.3000            02/01/06          00
2005113000797              2.9250            01/01/36          0.0000
0                          3.3000            02/01/06          02/01/06
E78/R18                    2.9250            02/01/07          02/01/07
15                         3.3000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8000                    5                 0
0.0000                     03                00
                           O                 0.0000

10336745                   1.5000            544000.0000       115.0000
                           1.5000            544,000.00        ZZ
                           1.1250            1877.45           1
                           9.9500            1877.45           80
CHULA VISTA      CA 91910  9.5750            12/09/05
0440777100                 3.4500            02/01/06          00
12045009                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10336835                   1.5000            202400.0000       115.0000
                           1.5000            202,400.00        ZZ
                           1.1250            698.52            1
                           9.9500            698.52            80
NORTHVILLE       MI 48167  9.5750            12/08/05
0440778025                 2.4500            02/01/06          00
3229880820                 2.0750            01/01/36          0.0000
0                          2.4500            02/01/06          02/01/06
P27/G01                    2.0750            02/01/07          02/01/07
15                         2.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        PD                0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-0.9500                    2                 0
0.0000                     05                00
                           O                 0.0000

10336905                   2.0000            199000.0000       115.0000
                           2.0000            199,000.00        ZZ
                           1.6250            735.54            1
                           9.9500            735.54            79
GLENDALE         AZ 85310  9.5750            12/14/05
0440806206                 0.0000            02/01/06          00
1051811WH                  0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E30/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10337343                   1.5000            67600.0000        115.0000
                           1.5000            67,600.00         ZZ
                           1.1250            233.30            1
                           9.9500            233.30            80
MUNCIE           IN 47304  9.5750            12/21/05
0426105953                 3.4500            02/01/06          00
0426105953                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10337381                   1.5000            176000.0000       115.0000
                           1.5000            176,000.00        ZZ
                           1.1250            607.41            1
                           9.9500            607.41            80
PUYALLUP         WA 98371  9.5750            12/20/05
0426308953                 2.9500            02/01/06          00
0426308953                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10337405                   1.2500            1000000.0000      115.0000
                           1.2500            1,000,000.00      ZZ
                           0.8750            3332.52           1
                           9.9500            3332.52           56
DOWNEY           CA 90241  9.5750            12/15/05
0426375952                 3.3250            02/01/06          00
0426375952                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10337469                   1.5000            368000.0000       115.0000
                           1.5000            368,000.00        ZZ
                           1.1250            1270.04           1
                           9.9500            1270.04           80
COOPER CITY      FL 33026  9.5750            12/21/05
0426464228                 2.9500            02/01/06          00
0426464228                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     03                00
                           O                 0.0000

10337475                   1.0000            319000.0000       115.0000
                           1.0000            319,000.00        ZZ
                           0.6250            1026.03           1
                           9.9500            1026.03           65
ESCONDIDO        CA 92027  9.5750            12/19/05
0426472270                 2.8750            02/01/06          00
0426472270                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10337499                   1.5000            310000.0000       115.0000
                           1.5000            310,000.00        ZZ
                           1.1250            1069.87           1
                           9.9500            1069.87           75
GRANITE BAY      CA 95746  9.5750            12/19/05
0426515896                 3.0750            02/01/06          00
0426515896                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10337501                   1.5000            93000.0000        115.0000
                           1.5000            93,000.00         ZZ
                           1.1250            320.96            1
                           9.9500            320.96            17
SONOMA           CA 95476  9.5750            12/13/05
0426517264                 3.4500            02/01/06          00
0426517264                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10337503                   1.0000            185890.0000       115.0000
                           1.0000            185,890.00        ZZ
                           0.6250            597.90            1
                           9.9500            597.90            58
HOUSTON          TX 77095  9.5750            12/16/05
0426519682                 3.2000            02/01/06          00
0426519682                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     03                00
                           O                 0.0000

10337505                   2.0000            264000.0000       115.0000
                           2.0000            264,000.00        ZZ
                           1.6250            975.80            1
                           9.9500            975.80            75
FAIRFIELD        CT 06825  9.5750            12/21/05
0426521134                 3.4500            02/01/06          00
0426521134                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10337507                   1.0000            379000.0000       115.0000
                           1.0000            379,000.00        ZZ
                           0.6250            1219.01           1
                           9.9500            1219.01           80
ENUMCLAW         WA 98022  9.5750            12/18/05
0426526778                 3.0750            02/01/06          00
0426526778                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     2                 0
0.0000                     05                00
                           O                 0.0000

10337543                   1.5000            498750.0000       115.0000
                           1.5000            498,750.00        ZZ
                           1.1250            1721.29           1
                           9.9500            1721.29           75
FT. LAUDERDALE   FL 33312  9.5750            12/20/05
0426568374                 3.3250            02/01/06          00
0426568374                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10337575                   1.5000            137900.0000       115.0000
                           1.5000            137,900.00        ZZ
                           1.1250            475.92            1
                           9.9500            475.92            70
FRESNO           CA 93702  9.5750            12/15/05
0426590048                 3.4500            02/01/06          00
0426590048                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10337579                   1.5000            126700.0000       115.0000
                           1.5000            126,700.00        ZZ
                           1.1250            437.27            1
                           9.9500            437.27            70
FRESNO           CA 93702  9.5750            12/19/05
0426592044                 3.4500            02/01/06          00
0426592044                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10337581                   2.0000            176000.0000       115.0000
                           2.0000            176,000.00        ZZ
                           1.6250            650.53            1
                           9.9500            650.53            75
SARASOTA         FL 34233  9.5750            12/21/05
0426592945                 3.4500            02/01/06          00
0426592945                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     01                00
                           O                 0.0000

10337583                   1.5000            140000.0000       115.0000
                           1.5000            140,000.00        ZZ
                           1.1250            483.17            1
                           9.9500            483.17            70
FRESNO           CA 93722  9.5750            12/15/05
0426593497                 3.4500            02/01/06          00
0426593497                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10337595                   1.5000            248000.0000       115.0000
                           1.5000            248,000.00        ZZ
                           1.1250            855.90            1
                           9.9500            855.90            78
BEVERLY HILLS    FL 34465  9.5750            12/21/05
0426603197                 3.4500            02/01/06          00
0426603197                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10337603                   1.5000            176000.0000       115.0000
                           1.5000            176,000.00        ZZ
                           1.1250            607.41            1
                           9.9500            607.41            80
JACKSONVILLE     FL 32246  9.5750            12/14/05
0426606810                 3.2000            02/01/06          00
0426606810                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10337637                   1.0000            304000.0000       115.0000
                           1.0000            304,000.00        ZZ
                           0.6250            977.78            1
                           9.9500            977.78            80
CYPRESS          TX 77429  9.5750            12/20/05
0426636270                 2.9500            02/01/06          00
0426636270                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     03                00
                           O                 0.0000

10337673                   1.5000            580000.0000       115.0000
                           1.5000            580,000.00        ZZ
                           1.1250            2001.70           1
                           9.9500            2001.70           80
LONG BEACH       CA 90808  9.5750            12/19/05
0426655288                 3.4500            02/01/06          00
0426655288                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10337737                   1.5000            250400.0000       115.0000
                           1.5000            250,400.00        ZZ
                           1.1250            864.18            1
                           9.9500            864.18            80
LAKE STEVENS     WA 98258  9.5750            12/19/05
0426694451                 2.8000            02/01/06          00
0426694451                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337745                   1.5000            276000.0000       115.0000
                           1.5000            276,000.00        ZZ
                           1.1250            952.53            1
                           9.9500            952.53            80
PHOENIX          AZ 85013  9.5750            12/20/05
0426697280                 3.4500            02/01/06          00
0426697280                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     06                00
                           O                 0.0000

10337765                   2.0000            266400.0000       115.0000
                           2.0000            266,400.00        ZZ
                           1.6250            984.67            4
                           9.9500            984.67            80
MARYSVILLE       WA 98270  9.5750            12/23/05
0426715652                 3.4500            02/01/06          00
0426715652                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     05                00
                           N                 0.0000

10337777                   1.5000            284000.0000       115.0000
                           1.5000            284,000.00        ZZ
                           1.1250            980.14            1
                           9.9500            980.14            80
MARGATE          FL 33063  9.5750            12/21/05
0426727244                 3.4500            02/01/06          00
0426727244                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10337805                   2.0000            177500.0000       115.0000
                           2.0000            177,500.00        ZZ
                           1.6250            656.07            1
                           9.9500            656.07            71
PHOENIX          AZ 85037  9.5750            12/21/05
0426757837                 0.0000            02/01/06          00
0426757837                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338375                   1.0000            165000.0000       115.0000
                           1.0000            165,000.00        ZZ
                           0.6250            417.21            1
                           9.9500            417.21            41
STOCKTON         CA 95219  9.5750            12/08/05
0440789121                 3.2250            02/01/06          00
150148                     2.8500            01/01/46          0.0000
0                          3.2250            02/01/06          02/01/06
685/G01                    2.8500            02/01/07          02/01/07
15                         3.2250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2250                    5                 0
0.0000                     09                00
                           O                 0.0000

10338387                   1.0000            390000.0000       115.0000
                           1.0000            390,000.00        ZZ
                           0.6250            1254.39           1
                           9.9500            1254.39           71
ROHNERT PARK     CA 94928  9.5750            12/01/05
0440789238                 3.3750            02/01/06          00
150159                     3.0000            01/01/36          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3750                    5                 0
0.0000                     05                00
                           O                 0.0000

10338391                   1.0000            272720.0000       115.0000
                           1.0000            272,720.00        T
                           0.6250            689.59            1
                           9.9500            689.59            80
SANDY            UT 84092  9.5750            12/14/05
0440786242                 3.4500            02/01/06          00
42012999                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4500                    1                 0
0.0000                     05                00
                           O                 0.0000

10338393                   1.5000            380000.0000       115.0000
                           1.5000            380,000.00        ZZ
                           1.1250            1053.26           1
                           9.9500            1053.26           80
SAN DIEGO        CA 92126  9.5750            12/08/05
0440786192                 3.4500            02/01/06          00
11038298                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10338405                   1.5000            518000.0000       115.0000
                           1.5000            518,000.00        ZZ
                           1.1250            1787.72           1
                           9.9500            1787.72           80
CONCORD          CA 94519  9.5750            12/14/05
0440788594                 3.4500            02/01/06          00
61022699                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10338421                   1.0000            153600.0000       115.0000
                           1.0000            153,600.00        T
                           0.6250            388.39            1
                           9.9500            388.39            80
GREEN VALLEY LA  CA 92341  9.5750            12/13/05
0440778355                 3.0750            02/01/06          00
51057793                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    1                 0
0.0000                     05                00
                           O                 0.0000

10338431                   1.5000            440000.0000       115.0000
                           1.5000            440,000.00        ZZ
                           1.1250            1219.56           1
                           9.9500            1219.56           80
CHULA VISTA      CA 91915  9.5750            12/09/05
0440788479                 3.4500            02/01/06          00
11038814                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     01                00
                           O                 0.0000

10338439                   1.0000            296000.0000       115.0000
                           1.0000            296,000.00        ZZ
                           0.6250            748.45            1
                           9.9500            748.45            80
WILLIAMS         CA 95987  9.5750            12/12/05
0440778884                 2.9500            02/01/06          00
61022256                   2.5750            01/01/46          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10338449                   1.0000            122730.0000       115.0000
                           1.0000            122,730.00        ZZ
                           0.6250            394.75            1
                           9.9500            394.75            80
RICHMOND         TX 77469  9.5750            12/19/05
0440776656                 3.2000            02/01/06          00
2005120901059              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    1                 0
0.0000                     03                00
                           O                 0.0000

10338455                   1.5000            231000.0000       115.0000
                           1.5000            231,000.00        ZZ
                           1.1250            797.23            1
                           9.9500            797.23            70
WINCHESTER       CA 92596  9.5750            12/08/05
0440778983                 3.4500            02/01/06          00
82000888                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           N                 0.0000

10338463                   1.0000            400000.0000       115.0000
                           1.0000            400,000.00        ZZ
                           0.6250            1286.56           1
                           9.9500            1286.56           73
SANTA ROSA       CA 95401  9.5750            12/12/05
0440787778                 2.8000            02/01/06          00
62017366                   2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E23/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338465                   1.5000            479500.0000       115.0000
                           1.5000            479,500.00        ZZ
                           1.1250            1329.04           1
                           9.9500            1329.04           59
MAMMOTH LAKES    CA 93546  9.5750            12/09/05
0440787851                 2.8000            02/01/06          00
11038757                   2.4250            01/01/46          0.0000
0                          2.8000            02/01/06          02/01/06
E23/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3000                     2                 0
0.0000                     05                00
                           N                 0.0000

10338487                   1.0000            383000.0000       115.0000
                           1.0000            383,000.00        ZZ
                           0.6250            1231.88           1
                           9.9500            1231.88           60
SONOMA           CA 95476  9.5750            12/15/05
0440788842                 3.0750            02/01/06          00
64010659                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10338493                   1.5000            94500.0000        115.0000
                           1.5000            94,500.00         ZZ
                           1.1250            326.14            1
                           10.4500           326.14            54
BAKERSFIELD      CA 93307  10.0750           12/20/05
0440776169                 3.2000            02/01/06          00
2005113001350              2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E78/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.7000                    5                 0
0.0000                     05                00
                           N                 0.0000

10338503                   1.0000            150000.0000       115.0000
                           1.0000            150,000.00        ZZ
                           0.6250            379.28            1
                           9.9500            379.28            27
LAKEPORT         CA 95453  9.5750            12/13/05
0440788958                 3.0750            02/01/06          00
62017429                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10338571                   1.5000            496000.0000       115.0000
                           1.5000            496,000.00        ZZ
                           1.1250            1374.78           1
                           9.9500            1374.78           80
HOLLISTER        CA 95023  9.5750            12/09/05
0440787513                 3.4500            02/01/06          00
61022652                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10338573                   1.5000            376000.0000       115.0000
                           1.5000            376,000.00        ZZ
                           1.1250            1297.65           1
                           9.9500            1297.65           74
ALTADENA AREA    CA 91001  9.5750            12/05/05
0440804359                 3.7000            02/01/06          00
150200                     3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
685/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10338589                   1.0000            380000.0000       115.0000
                           1.0000            380,000.00        ZZ
                           0.6250            960.85            1
                           9.9500            960.85            52
GLENDORA         CA 91741  9.5750            12/14/05
0440787745                 3.3250            02/01/06          00
51057741                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10338593                   1.5000            575000.0000       115.0000
                           1.5000            575,000.00        ZZ
                           1.1250            1984.44           1
                           9.9500            1984.44           78
SALINAS          CA 93907  9.5750            12/09/05
0440787877                 3.3250            02/01/06          00
64010591                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10338601                   1.2500            429000.0000       115.0000
                           1.2500            429,000.00        ZZ
                           0.8750            1136.19           1
                           9.9500            1136.19           74
STOCKTON         CA 95206  9.5750            12/19/05
0440807592                 0.0000            02/01/06          00
0542465908                 0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338603                   1.0000            366400.0000       115.0000
                           1.0000            366,400.00        ZZ
                           0.6250            1178.49           1
                           9.9500            1178.49           80
PITTSBURG        CA 94565  9.5750            12/09/05
0440788529                 3.0750            02/01/06          00
61022464                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0750                    5                 0
0.0000                     05                00
                           O                 0.0000

10338637                   1.5000            230000.0000       115.0000
                           1.5000            230,000.00        ZZ
                           1.1250            637.50            1
                           9.9500            637.50            78
CRESCENT CITY    CA 95531  9.5750            12/06/05
0440777860                 3.4500            02/01/06          00
51057560                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10338661                   1.2500            318750.0000       115.0000
                           1.2500            318,750.00        ZZ
                           0.8750            844.19            1
                           9.9500            844.19            75
POMONA           CA 91767  9.5750            12/13/05
0440805174                 0.0000            02/01/06          00
0542465637                 0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338675                   1.0000            361900.0000       115.0000
                           1.0000            361,900.00        T
                           0.6250            1164.01           1
                           9.9500            1164.01           70
GATLINBURG       TN 37738  9.5750            12/16/05
0440804938                 0.0000            02/01/06          00
647261                     0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
253/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10338679                   1.2500            125000.0000       115.0000
                           1.2500            125,000.00        ZZ
                           0.8750            331.06            1
                           9.9500            331.06            35
LOS ANGELES      CA 90047  9.5750            12/21/05
0440806503                 0.0000            02/01/06          00
0542466046                 0.0000            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
Z68/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338689                   2.0000            337500.0000       110.0000
                           6.8750            336,815.03        ZZ
                           6.5000            1247.47           1
                           9.9500            1247.47           90
TAMPA            FL 33647  9.5750            11/30/05
0440789279                 0.0000            01/01/06          11
37470                      0.0000            12/01/35          25.0000
0                          3.4500            01/01/06          02/01/06
A52/G01                    3.0750            01/01/07          01/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10338691                   1.0000            472500.0000       115.0000
                           1.0000            472,500.00        ZZ
                           0.6250            1519.75           1
                           9.9500            1519.75           70
RIALTO AREA      CA 92377  9.5750            12/06/05
0440777795                 3.2000            02/01/06          00
91007873                   2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E23/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338743                   1.2500            360000.0000       115.0000
                           1.2500            360,000.00        ZZ
                           0.8750            953.44            1
                           9.9500            953.44            80
POMONA           CA 91767  9.5750            12/16/05
0440774438                 0.0000            02/01/06          00
0542465757                 0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10338749                   1.0000            458000.0000       115.0000
                           1.0000            458,000.00        ZZ
                           0.6250            1158.08           1
                           9.9500            1158.08           80
HOLLISTER        CA 95023  9.5750            12/12/05
0440787810                 3.3250            02/01/06          00
62017495                   2.9500            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
E23/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10338761                   1.0000            52000.0000        115.0000
                           1.0000            52,000.00         ZZ
                           0.6250            167.25            1
                           9.9500            167.25            61
LAMAR            CO 81052  9.5750            12/16/05
0440774321                 0.0000            02/01/06          00
9743567                    0.0000            01/01/36          0.0000
0                          3.4000            02/01/06          02/01/06
R49/G01                    3.0250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338767                   1.0000            399200.0000       115.0000
                           1.0000            399,200.00        ZZ
                           0.6250            1283.98           1
                           9.9500            1283.98           80
GLENDORA         CA 91741  9.5750            12/08/05
0440774602                 3.4250            02/01/06          00
150471                     3.0500            01/01/36          0.0000
0                          3.4250            02/01/06          02/01/06
685/G01                    3.0500            02/01/07          02/01/07
15                         3.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4250                    1                 0
0.0000                     01                00
                           O                 0.0000

10338783                   1.0000            300000.0000       115.0000
                           1.0000            300,000.00        ZZ
                           0.6250            758.57            1
                           9.9500            758.57            80
ENCINO           CA 91316  9.5750            12/02/05
0440774255                 3.0750            02/01/06          00
91007542                   2.7000            01/01/46          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     01                00
                           O                 0.0000

10338799                   1.0000            536000.0000       115.0000
                           1.0000            536,000.00        ZZ
                           0.6250            1723.99           1
                           9.9500            1723.99           80
SANTA CLARA      CA 95050  9.5750            12/19/05
0440791077                 3.0750            02/01/06          00
2907249                    2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
Z20/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     1                 0
0.0000                     05                00
                           O                 0.0000

10338813                   1.0000            200000.0000       115.0000
                           1.0000            200,000.00        ZZ
                           0.6250            643.28            1
                           9.9500            643.28            80
DENVER           CO 80249  9.5750            12/28/05
0440791432                 0.0000            02/01/06          00
9743741                    0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
R49/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10338851                   2.0000            311250.0000       115.0000
                           2.0000            311,250.00        ZZ
                           1.6250            1150.44           1
                           9.9500            1150.44           75
RIVERSIDE        CA 92504  9.5750            12/13/05
0440788685                 3.9750            02/01/06          00
42012724                   3.6000            01/01/36          0.0000
0                          3.9750            04/01/06          04/01/06
E23/G01                    3.6000            02/01/07          02/01/07
15                         3.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9750                    5                 0
0.0000                     05                00
                           O                 0.0000

10338865                   1.5000            250000.0000       115.0000
                           1.5000            250,000.00        ZZ
                           1.1250            862.80            2
                           9.9500            862.80            31
SAN CLEMENTE     CA 92672  9.5750            12/21/05
0440791507                 0.0000            02/01/06          00
LEAL                       0.0000            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
W58/G01                    2.1250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10340605                   2.5000            375000.0000       115.0000
                           2.5000            375,000.00        ZZ
                           2.1250            1481.70           1
                           9.9500            1481.70           75
LOS ANGELES      CA 90047  9.5750            12/20/05
0426747408                 3.4500            02/01/06          00
0426747408                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10340607                   1.0000            275000.0000       115.0000
                           1.0000            275,000.00        ZZ
                           0.6250            884.51            1
                           9.9500            884.51            62
FAIRFIELD        CA 94533  9.5750            12/19/05
0426749263                 2.8750            02/01/06          00
0426749263                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10340637                   1.5000            298000.0000       115.0000
                           1.5000            298,000.00        ZZ
                           1.1250            1028.46           1
                           9.9500            1028.46           72
SCOTTSDALE       AZ 85254  9.5750            12/22/05
0426774667                 0.0000            02/01/06          00
0426774667                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340645                   1.5000            185600.0000       115.0000
                           1.5000            185,600.00        ZZ
                           1.1250            640.54            1
                           9.9500            640.54            80
TAMARAC          FL 33321  9.5750            12/22/05
0426777785                 3.4500            02/01/06          00
0426777785                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10340665                   1.0000            650000.0000       115.0000
                           1.0000            650,000.00        ZZ
                           0.6250            2090.66           1
                           9.9500            2090.66           70
LINCOLN          CA 95648  9.5750            12/21/05
0426790861                 2.6500            02/01/06          00
0426790861                 2.2750            01/01/36          0.0000
0                          2.6500            02/01/06          02/01/06
E22/G01                    2.2750            02/01/07          02/01/07
15                         2.6500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.6500                     5                 0
0.0000                     05                00
                           O                 0.0000

10340673                   1.0000            196000.0000       115.0000
                           1.0000            196,000.00        ZZ
                           0.6250            630.41            1
                           9.9500            630.41            62
FIRCREST         WA 98466  9.5750            12/20/05
0426803169                 3.6000            02/01/06          00
0426803169                 3.2250            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         3.6000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340685                   1.0000            189000.0000       115.0000
                           1.0000            189,000.00        ZZ
                           0.6250            607.90            1
                           9.9500            607.90            79
PALM COAST       FL 32164  9.5750            12/28/05
0424718195                 2.8000            02/01/06          00
0424718195                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     2                 0
0.0000                     05                00
                           O                 0.0000

10340735                   2.0000            151500.0000       115.0000
                           2.0000            151,500.00        ZZ
                           1.6250            559.97            1
                           9.9500            559.97            75
SPRING HILL      FL 34608  9.5750            12/22/05
0426207577                 3.4500            02/01/06          00
0426207577                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10340777                   2.5000            230000.0000       115.0000
                           2.5000            230,000.00        ZZ
                           2.1250            908.78            1
                           9.9500            908.78            86
HEMET            CA 92543  9.5750            12/20/05
0426373510                 3.2000            02/01/06          04
0426373510                 2.8250            01/01/36          25.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340785                   1.5000            632000.0000       115.0000
                           1.5000            632,000.00        ZZ
                           1.1250            2181.16           1
                           9.9500            2181.16           80
PALMDALE         CA 93551  9.5750            12/20/05
0426398897                 3.4500            02/01/06          00
0426398897                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10340807                   1.0000            150400.0000       115.0000
                           1.0000            150,400.00        ZZ
                           0.6250            483.75            1
                           9.9500            483.75            80
FAIRHOPE         AL 36532  9.5750            12/22/05
0426445375                 3.2000            02/01/06          00
0426445375                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10340819                   1.5000            496000.0000       115.0000
                           1.5000            496,000.00        ZZ
                           1.1250            1711.80           1
                           9.9500            1711.80           80
SAN PABLO        CA 94806  9.5750            11/30/05
0426483889                 3.4500            02/01/06          00
0426483889                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10340839                   1.5000            466400.0000       115.0000
                           1.5000            466,400.00        ZZ
                           1.1250            1609.64           1
                           9.9500            1609.64           80
GRANADA HILLS    CA 91344  9.5750            12/16/05
0426509428                 3.3250            02/01/06          00
0426509428                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10340869                   1.0000            267200.0000       115.0000
                           1.0000            267,200.00        ZZ
                           0.6250            859.42            1
                           9.9500            859.42            80
AURORA           CO 80018  9.5750            12/22/05
0426540639                 2.9500            02/01/06          00
0426540639                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10340873                   1.0000            320000.0000       115.0000
                           1.0000            320,000.00        ZZ
                           0.6250            1029.25           1
                           9.9500            1029.25           80
CHULA VISTA      CA 91913  9.5750            12/14/05
0426543088                 3.3250            02/01/06          00
0426543088                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     01                00
                           O                 0.0000

10340887                   1.0000            385000.0000       115.0000
                           1.0000            385,000.00        ZZ
                           0.6250            1238.31           2
                           9.9500            1238.31           71
VALLEJO          CA 94590  9.5750            12/16/05
0426554499                 3.4500            02/01/06          00
0426554499                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10340941                   1.5000            324000.0000       115.0000
                           1.5000            324,000.00        ZZ
                           1.1250            1118.19           1
                           9.9500            1118.19           77
SEWARD           NE 68434  9.5750            12/22/05
0426599718                 2.7250            02/01/06          00
0426599718                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2250                     5                 0
0.0000                     03                00
                           O                 0.0000

10340959                   1.0000            285449.0000       115.0000
                           1.0000            285,449.00        ZZ
                           0.6250            918.12            1
                           9.9500            918.12            80
BEAUMONT         CA 92223  9.5750            12/13/05
0426613915                 2.8000            02/01/06          00
0426613915                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
E22/G01                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8000                     1                 0
0.0000                     05                00
                           O                 0.0000

10340973                   1.0000            292000.0000       115.0000
                           1.0000            292,000.00        ZZ
                           0.6250            939.19            1
                           9.9500            939.19            80
TUSTIN           CA 92780  9.5750            12/10/05
0426621397                 3.4500            02/01/06          00
0426621397                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     01                00
                           O                 0.0000

10341019                   1.5000            352000.0000       115.0000
                           1.5000            352,000.00        ZZ
                           1.1250            1214.82           1
                           9.9500            1214.82           80
FONTANA          CA 92336  9.5750            12/12/05
0426656609                 3.4500            02/01/06          00
0426656609                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10341023                   1.5000            232000.0000       115.0000
                           1.5000            232,000.00        ZZ
                           1.1250            800.68            1
                           9.9500            800.68            80
CEDAR CITY       UT 84720  9.5750            12/20/05
0426659637                 3.2000            02/01/06          00
0426659637                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10341041                   2.0000            200000.0000       115.0000
                           2.0000            200,000.00        ZZ
                           1.6250            739.24            1
                           9.9500            739.24            80
NORTH LAS VEGAS  NV 89030  9.5750            12/15/05
0426670964                 3.4500            02/01/06          00
0426670964                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     03                00
                           N                 0.0000

10341043                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            2
                           9.9500            966.34            67
CORAL SPRINGS    FL 33065  9.5750            12/28/05
0426676482                 3.4500            02/01/06          00
0426676482                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10341085                   1.0000            302000.0000       115.0000
                           1.0000            302,000.00        ZZ
                           0.6250            971.35            1
                           9.9500            971.35            63
MESA             AZ 85215  9.5750            12/21/05
0426710927                 2.9500            02/01/06          00
0426710927                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     03                00
                           O                 0.0000

10341103                   1.0000            86400.0000        115.0000
                           1.0000            86,400.00         ZZ
                           0.6250            277.90            1
                           9.9500            277.90            60
PORTSMOUTH       VA 23707  9.5750            12/22/05
0426727566                 2.8750            02/01/06          00
0426727566                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10341107                   1.5000            120000.0000       115.0000
                           1.5000            120,000.00        ZZ
                           1.1250            414.14            1
                           9.9500            414.14            80
MIRAMAR          FL 33025  9.5750            12/22/05
0426729059                 3.4500            02/01/06          00
0426729059                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10341129                   1.0000            318000.0000       115.0000
                           1.0000            318,000.00        ZZ
                           0.6250            1022.81           1
                           9.9500            1022.81           55
SCOTTSDALE       AZ 85260  9.5750            12/20/05
0426746459                 0.0000            02/01/06          00
0426746459                 0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10344079                   1.5000            205600.0000       115.0000
                           1.5000            205,600.00        ZZ
                           1.1250            709.57            1
                           9.9500            709.57            80
BONNEY LAKE      WA 98391  9.5750            12/22/05
0426590824                 3.3250            02/01/06          00
0426590824                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     03                00
                           O                 0.0000

10344107                   1.2500            290000.0000       115.0000
                           1.2500            290,000.00        ZZ
                           0.8750            966.43            1
                           9.9500            966.43            68
PHOENIX          AZ 85014  9.5750            12/22/05
0426626222                 0.0000            02/01/06          00
0426626222                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344217                   1.7500            165900.0000       115.0000
                           1.7500            165,900.00        ZZ
                           1.3750            592.67            1
                           9.9500            592.67            70
APPLE VALLEY     CA 92307  9.5750            12/16/05
0426418380                 3.4500            02/01/06          00
0426418380                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344273                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            1
                           9.9500            966.34            80
SANTA MARIA      CA 93455  9.5750            12/20/05
0426483293                 3.2000            02/01/06          00
0426483293                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     2                 0
0.0000                     01                00
                           O                 0.0000

10344347                   1.5000            219200.0000       115.0000
                           1.5000            219,200.00        ZZ
                           1.1250            756.50            1
                           9.9500            756.50            80
PORT SAINT LUCI  FL 34984  9.5750            12/22/05
0426638490                 3.4500            02/01/06          00
0426638490                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344355                   1.0000            806250.0000       115.0000
                           1.0000            806,250.00        ZZ
                           0.6250            2593.22           1
                           9.9500            2593.22           75
LOS ANGELES      CA 90045  9.5750            12/21/05
0426641452                 3.4500            02/01/06          00
0426641452                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10344367                   1.0000            305000.0000       115.0000
                           1.0000            305,000.00        ZZ
                           0.6250            981.00            1
                           9.9500            981.00            65
COLTON           CA 92324  9.5750            12/15/05
0426646113                 3.2000            02/01/06          00
0426646113                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344433                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           64
MODESTO          CA 95355  9.5750            12/15/05
0426682936                 3.4500            02/01/06          00
0426682936                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344455                   1.5000            400000.0000       115.0000
                           1.5000            400,000.00        ZZ
                           1.1250            1380.48           1
                           9.9500            1380.48           80
PASADENA         CA 91104  9.5750            12/14/05
0426689923                 3.2000            02/01/06          00
0426689923                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344473                   1.5000            194800.0000       115.0000
                           1.5000            194,800.00        ZZ
                           1.1250            672.29            1
                           9.9500            672.29            80
WOODLAND         WA 98674  9.5750            12/22/05
0426692901                 3.4500            02/01/06          00
0426692901                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344483                   1.0000            361600.0000       115.0000
                           1.0000            361,600.00        ZZ
                           0.6250            1163.05           1
                           9.9500            1163.05           80
TEMECULA         CA 92592  9.5750            12/20/05
0426696845                 3.3250            02/01/06          00
0426696845                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     03                00
                           O                 0.0000

10344485                   1.0000            405000.0000       115.0000
                           1.0000            405,000.00        ZZ
                           0.6250            1302.64           1
                           9.9500            1302.64           68
BERKELEY         CA 94703  9.5750            12/20/05
0426697082                 3.2000            02/01/06          00
0426697082                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344489                   1.5000            320000.0000       115.0000
                           1.5000            320,000.00        ZZ
                           1.1250            1104.38           1
                           9.9500            1104.38           80
SAN LORENZO      CA 94580  9.5750            12/16/05
0426697215                 3.4500            02/01/06          00
0426697215                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344497                   1.0000            530000.0000       115.0000
                           1.0000            530,000.00        ZZ
                           0.6250            1704.69           1
                           9.9500            1704.69           68
VENTURA          CA 93003  9.5750            12/22/05
0426699963                 2.5750            02/01/06          00
0426699963                 2.2000            01/01/36          0.0000
0                          2.5750            02/01/06          02/01/06
E22/G01                    2.2000            02/01/07          02/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10344499                   1.0000            350000.0000       115.0000
                           1.0000            350,000.00        ZZ
                           0.6250            1125.74           1
                           9.9500            1125.74           80
MURRIETA         CA 92563  9.5750            12/15/05
0426700027                 2.7250            02/01/06          00
0426700027                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     03                00
                           O                 0.0000

10344511                   1.5000            159000.0000       115.0000
                           1.5000            159,000.00        ZZ
                           1.1250            548.74            1
                           9.9500            548.74            75
FOUNTAIN         CO 80817  9.5750            12/22/05
0426704110                 3.4500            02/01/06          00
0426704110                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10344557                   1.0000            235000.0000       115.0000
                           1.0000            235,000.00        ZZ
                           0.6250            755.85            1
                           9.9500            755.85            76
PORTERVILLE      CA 93257  9.5750            12/22/05
0426724555                 3.2000            02/01/06          00
0426724555                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344569                   1.0000            664000.0000       115.0000
                           1.0000            664,000.00        ZZ
                           0.6250            2135.69           1
                           9.9500            2135.69           70
LONG BEACH       CA 90815  9.5750            12/16/05
0426729125                 3.0750            02/01/06          00
0426729125                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10344591                   1.2500            219000.0000       115.0000
                           1.2500            219,000.00        ZZ
                           0.8750            729.82            1
                           9.9500            729.82            60
WILLIAMS         CA 95987  9.5750            12/16/05
0426734786                 3.4500            02/01/06          00
0426734786                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344639                   1.0000            187500.0000       115.0000
                           1.0000            187,500.00        ZZ
                           0.6250            603.07            1
                           9.9500            603.07            53
SOUTH JORDAN     UT 84095  9.5750            12/23/05
0426758678                 3.2000            02/01/06          00
0426758678                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344641                   1.0000            735000.0000       115.0000
                           1.0000            735,000.00        ZZ
                           0.6250            2364.05           1
                           9.9500            2364.05           73
OXNARD           CA 93036  9.5750            12/23/05
0426760187                 3.3250            02/01/06          00
0426760187                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     03                00
                           O                 0.0000

10344649                   2.0000            151000.0000       115.0000
                           2.0000            151,000.00        ZZ
                           1.6250            558.13            1
                           9.9500            558.13            80
LACEY            WA 98503  9.5750            12/19/05
0426763975                 3.4500            02/01/06          00
0426763975                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10344659                   1.5000            264000.0000       115.0000
                           1.5000            264,000.00        ZZ
                           1.1250            911.12            1
                           9.9500            911.12            80
LAKE STEVENS     WA 98258  9.5750            12/21/05
0426769121                 3.3250            02/01/06          00
0426769121                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     03                00
                           O                 0.0000

10344661                   1.0000            436000.0000       115.0000
                           1.0000            436,000.00        ZZ
                           0.6250            1402.35           1
                           9.9500            1402.35           80
SAN DIEGO        CA 92114  9.5750            12/19/05
0426769600                 3.3250            02/01/06          00
0426769600                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10344667                   1.5000            990000.0000       115.0000
                           1.5000            990,000.00        ZZ
                           1.1250            3416.69           1
                           9.9500            3416.69           75
BYRON            CA 94514  9.5750            12/23/05
0426808622                 2.8750            02/01/06          00
0426808622                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     03                00
                           O                 0.0000

10344695                   1.2500            270000.0000       115.0000
                           1.2500            270,000.00        ZZ
                           0.8750            899.78            1
                           9.9500            899.78            50
MURRIETA         CA 92562  9.5750            12/22/05
0426799722                 3.0750            02/01/06          00
0426799722                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10344721                   2.5000            253440.0000       115.0000
                           2.5000            253,440.00        ZZ
                           2.1250            1001.39           1
                           9.9500            1001.39           72
SAN BERNANDINO   CA 92346  9.5750            12/23/05
0426807277                 3.4500            02/01/06          00
0426807277                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10344727                   1.5000            240000.0000       115.0000
                           1.5000            240,000.00        ZZ
                           1.1250            828.29            1
                           9.9500            828.29            80
NEW IPSWICH      NH 03071  9.5750            12/29/05
0426557476                 3.3250            02/01/06          00
0426557476                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     1                 0
0.0000                     05                00
                           O                 0.0000

10344729                   1.0000            279200.0000       115.0000
                           1.0000            279,200.00        T
                           0.6250            898.02            1
                           9.9500            898.02            80
GILBERT          AZ 85296  9.5750            12/22/05
0426564001                 3.3250            02/01/06          00
0426564001                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     1                 0
0.0000                     03                00
                           O                 0.0000

10344731                   1.2500            280000.0000       115.0000
                           1.2500            280,000.00        ZZ
                           0.8750            933.10            1
                           9.9500            933.10            68
OAKLAND          CA 94621  9.5750            12/19/05
0426564977                 3.4500            02/01/06          00
0426564977                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344749                   1.5000            152000.0000       115.0000
                           1.5000            152,000.00        ZZ
                           1.1250            524.58            1
                           9.9500            524.58            80
TACOMA           WA 98445  9.5750            12/06/05
0426575908                 3.3250            02/01/06          00
0426575908                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     1                 0
0.0000                     05                00
                           O                 0.0000

10344769                   1.5000            229600.0000       115.0000
                           1.5000            229,600.00        ZZ
                           1.1250            792.40            1
                           9.9500            792.40            80
PINOLE           CA 94564  9.5750            12/20/05
0426771598                 3.4500            02/01/06          00
0426771598                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10344795                   1.0000            298342.0000       115.0000
                           1.0000            298,342.00        ZZ
                           0.6250            959.59            1
                           9.9500            959.59            75
ROMOLAND         CA 92585  9.5750            12/27/05
0426783916                 3.4500            02/01/06          00
0426783916                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     1                 0
0.0000                     03                00
                           O                 0.0000

10345153                   1.0000            472000.0000       115.0000
                           1.0000            472,000.00        ZZ
                           0.6250            1518.14           1
                           9.9500            1518.14           80
MANTECA          CA 95337  9.5750            11/30/05
0440777811                 3.0750            02/01/06          00
61022371                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10345163                   2.2500            490000.0000       115.0000
                           2.2500            490,000.00        ZZ
                           1.8750            1873.01           1
                           9.9500            1873.01           73
PALM BEACH       FL 33401  9.5750            12/16/05
0440788420                 4.3250            02/01/06          00
3253006949                 3.9500            01/01/36          0.0000
0                          4.3250            04/01/06          04/01/06
N67/G01                    3.9500            02/01/07          02/01/07
15                         4.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     09                00
                           O                 0.0000

10345165                   2.2500            274000.0000       115.0000
                           2.2500            274,000.00        ZZ
                           1.8750            1047.35           1
                           9.9500            1047.35           78
BEAR             DE 19701  9.5750            12/14/05
0440788412                 4.0750            02/01/06          00
3274037775                 3.7000            01/01/36          0.0000
0                          4.0750            04/01/06          04/01/06
N67/G01                    3.7000            02/01/07          02/01/07
15                         4.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10345169                   1.4900            210000.0000       115.0000
                           1.4900            210,000.00        ZZ
                           1.1150            723.75            1
                           9.9500            723.75            67
WOODBRIDGE       VA 22193  9.5750            12/16/05
0440777506                 3.4500            02/01/06          00
3274038575                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     07                00
                           O                 0.0000

10345185                   1.4900            280000.0000       115.0000
                           1.4900            280,000.00        ZZ
                           1.1150            964.99            1
                           9.9500            964.99            80
GILLSVILLE       GA 30543  9.5750            12/16/05
0440791945                 3.4500            02/01/06          00
3274038281                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10345191                   0.9900            400000.0000       115.0000
                           0.9900            400,000.00        ZZ
                           0.6150            1284.72           1
                           9.9500            1284.72           67
FREDERICK        MD 21704  9.5750            12/15/05
0440777464                 3.4500            02/01/06          00
3274038306                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.4600                    5                 0
0.0000                     03                00
                           O                 0.0000

10345199                   0.9900            255000.0000       110.0000
                           0.9900            255,000.00        ZZ
                           0.6150            819.01            1
                           9.9500            819.01            57
QUEENS VILLAGE   NY 11428  9.5750            12/15/05
0440777373                 3.2000            02/01/06          00
3274038507                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10345215                   1.5000            344000.0000       115.0000
                           1.5000            344,000.00        ZZ
                           1.1250            953.47            1
                           9.9500            953.47            80
SUISUN CITY      CA 94585  9.5750            12/13/05
0440803187                 3.4500            02/01/06          00
61022694                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10345245                   1.0000            650000.0000       115.0000
                           1.0000            650,000.00        ZZ
                           0.6250            2090.66           1
                           9.9500            2090.66           79
SANTA ROSA       CA 95405  9.5750            12/09/05
0440791473                 2.5000            02/01/06          00
62017473                   2.1250            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
E23/G01                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5000                    5                 0
0.0000                     05                00
                           O                 0.0000

10345269                   1.5000            136500.0000       115.0000
                           1.5000            136,500.00        ZZ
                           1.1250            471.09            2
                           9.9500            471.09            70
TAMPA            FL 33605  9.5750            12/19/05
0440791903                 3.4500            02/01/06          00
51057588                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    1                 0
0.0000                     05                00
                           N                 0.0000

10345303                   1.0000            360000.0000       115.0000
                           1.0000            360,000.00        ZZ
                           0.6250            910.28            1
                           9.9500            910.28            80
ESCONDIDO        CA 92026  9.5750            12/13/05
0440791440                 2.9500            02/01/06          00
11038942                   2.5750            01/01/46          0.0000
0                          2.9500            02/01/06          02/01/06
E23/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10345305                   1.5000            376000.0000       115.0000
                           1.5000            376,000.00        ZZ
                           1.1250            1297.65           1
                           9.9500            1297.65           80
NEWARK           CA 94560  9.5750            12/15/05
0440803146                 3.4500            02/01/06          00
63012581                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     01                00
                           O                 0.0000

10345343                   1.0000            550000.0000       115.0000
                           1.0000            550,000.00        ZZ
                           0.6250            1769.02           1
                           9.9500            1769.02           62
VENTURA          CA 93004  9.5750            12/15/05
0440803195                 3.0750            02/01/06          00
11038323                   2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0750                     5                 0
0.0000                     05                00
                           O                 0.0000

10345357                   1.5000            542400.0000       115.0000
                           1.5000            542,400.00        ZZ
                           1.1250            1503.38           1
                           9.9500            1503.38           80
SYLMAR           CA 91342  9.5750            12/12/05
0440791796                 3.4500            02/01/06          00
64010429                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     01                00
                           O                 0.0000

10347159                   1.5000            555000.0000       115.0000
                           1.5000            555,000.00        ZZ
                           1.1250            1538.31           1
                           9.9500            1538.31           75
SAN JOSE         CA 95127  9.5750            12/14/05
0440804300                 3.4500            02/01/06          00
61022558                   3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10347167                   1.7500            535000.0000       115.0000
                           1.7500            535,000.00        ZZ
                           1.3750            1550.61           1
                           9.9500            1550.61           79
MANTECA          CA 95336  9.5750            12/20/05
0440807428                 3.4500            02/01/06          00
1051104098                 3.0750            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10347171                   2.0000            171500.0000       115.0000
                           2.0000            171,500.00        ZZ
                           1.6250            633.90            2
                           9.9500            633.90            70
SAINT PAUL       MN 55107  9.5750            12/27/05
0440805711                 0.0000            02/01/06          00
5001002887                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
U19/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10347179                   1.2500            630000.0000       115.0000
                           1.2500            630,000.00        ZZ
                           0.8750            1668.52           1
                           9.9500            1668.52           75
MONTEBELLO       CA 90640  9.5750            12/22/05
0440805489                 0.0000            02/01/06          00
12066701                   0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10347181                   1.5000            200000.0000       115.0000
                           1.5000            200,000.00        ZZ
                           1.1250            690.24            1
                           9.9500            690.24            80
PHOENIX          AZ 85050  9.5750            12/14/05
0440803120                 3.3250            02/01/06          00
1051103356                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8250                    5                 0
0.0000                     03                00
                           O                 0.0000

10347213                   1.0000            290000.0000       115.0000
                           1.0000            290,000.00        ZZ
                           0.6250            932.75            2
                           9.9500            932.75            54
DOWNEY           CA 90242  9.5750            12/19/05
0440805638                 3.3250            02/01/06          00
2051101254                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     5                 0
0.0000                     05                00
                           O                 0.0000

10347235                   1.5000            600000.0000       115.0000
                           1.5000            600,000.00        ZZ
                           1.1250            2070.72           1
                           9.9500            2070.72           80
IRVINE           CA 92604  9.5750            12/19/05
0440802643                 3.4500            02/01/06          00
1051101291                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10347237                   1.5000            252000.0000       115.0000
                           1.5000            252,000.00        ZZ
                           1.1250            869.70            1
                           9.9500            869.70            80
LINCOLN          CA 95648  9.5750            12/21/05
0440808442                 3.4500            02/01/06          00
1051103536                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10347277                   1.5000            402500.0000       115.0000
                           1.5000            402,500.00        ZZ
                           1.1250            1389.11           1
                           9.9500            1389.11           70
SAN DIEGO        CA 92114  9.5750            12/13/05
0440793073                 3.0750            02/01/06          00
510574183                  2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E23/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           N                 0.0000

10347953                   1.2500            320000.0000       115.0000
                           1.2500            320,000.00        ZZ
                           0.8750            847.50            1
                           9.9500            847.50            80
MORENO VALLEY    CA 92555  9.5750            12/21/05
0440803328                 0.0000            02/01/06          00
12074145                   0.0000            01/01/46          0.0000
0                          3.4500            02/01/06          02/01/06
Z68/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10347955                   2.0000            330000.0000       115.0000
                           2.0000            330,000.00        ZZ
                           1.6250            1219.74           1
                           9.9500            1219.74           75
GARDEN GROVE     CA 92844  9.5750            12/19/05
0440794196                 3.4500            02/01/06          00
51057932                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E23/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     09                00
                           O                 0.0000

10348225                   2.0000            140000.0000       115.0000
                           2.0000            140,000.00        ZZ
                           1.6250            517.47            1
                           9.9500            517.47            70
SAINT PAUL       MN 55104  9.5750            12/27/05
0440807808                 3.4500            02/01/06          00
5001002870                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
U19/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4500                    2                 0
0.0000                     05                00
                           N                 0.0000

10348229                   1.2500            464000.0000       115.0000
                           1.2500            464,000.00        ZZ
                           0.8750            1546.29           1
                           9.9500            1546.29           80
UNION CITY       CA 94587  9.5750            12/20/05
0440803658                 0.0000            02/01/06          00
0542465725                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
Z68/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348233                   1.0000            224700.0000       115.0000
                           1.0000            224,700.00        ZZ
                           0.6250            722.72            1
                           9.9500            722.72            75
HOLLYWOOD        FL 33025  9.5750            12/08/05
0440791879                 3.4500            02/01/06          00
12042033                   3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X51/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     03                00
                           O                 0.0000

10348327                   1.7500            262500.0000       110.0000
                           1.7500            262,500.00        ZZ
                           1.3750            937.76            1
                           9.9500            937.76            66
LAKE OSWEGO      OR 97035  9.5750            12/15/05
0440791846                 0.0000            02/01/06          00
1001856828                 0.0000            01/01/36          0.0000
0                          2.8000            04/01/06          04/01/06
944/G01                    2.4250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348339                   1.0000            158400.0000       110.0000
                           1.0000            158,400.00        ZZ
                           0.6250            509.48            1
                           9.9500            509.48            80
DALLAS           OR 97338  9.5750            12/13/05
0440791853                 0.0000            02/01/06          00
1001858227                 0.0000            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
944/G01                    2.4250            02/01/07          02/01/07
15                         0.0000            7.5000            7.5000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10348385                   1.5000            283200.0000       115.0000
                           1.5000            283,200.00        T
                           1.1250            977.38            1
                           9.9500            977.38            80
FORT LAUDERDALE  FL 33308  9.5750            12/30/05
0426378691                 3.4500            02/01/06          00
0426378691                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10348415                   1.0000            395788.0000       115.0000
                           1.0000            395,788.00        ZZ
                           0.6250            1273.01           1
                           9.9500            1273.01           80
HIALEAH          FL 33015  9.5750            12/30/05
0426444832                 2.9500            02/01/06          00
0426444832                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
E22/G01                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           O                 0.0000

10348427                   1.5000            312000.0000       115.0000
                           1.5000            312,000.00        ZZ
                           1.1250            1076.78           1
                           9.9500            1076.78           80
COTTONWOOD       CA 96022  9.5750            12/21/05
0426464814                 3.0750            02/01/06          00
0426464814                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
E22/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5750                     5                 0
0.0000                     05                00
                           O                 0.0000

10348447                   1.5000            484000.0000       115.0000
                           1.5000            484,000.00        ZZ
                           1.1250            1670.38           1
                           9.9500            1670.38           80
LOS OSOS         CA 93402  9.5750            12/07/05
0426486999                 3.4500            02/01/06          00
0426486999                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348453                   1.0000            156000.0000       115.0000
                           1.0000            156,000.00        ZZ
                           0.6250            501.76            1
                           9.9500            501.76            78
NAMPA            ID 83687  9.5750            12/22/05
0426491940                 2.8750            02/01/06          00
0426491940                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10348473                   1.0000            708750.0000       115.0000
                           1.0000            708,750.00        ZZ
                           0.6250            2279.62           1
                           9.9500            2279.62           75
OAKLAND          CA 94602  9.5750            12/22/05
0426516720                 3.4500            02/01/06          00
0426516720                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10348475                   1.5000            334400.0000       115.0000
                           1.5000            334,400.00        ZZ
                           1.1250            1154.08           1
                           9.9500            1154.08           80
TULARE           CA 93274  9.5750            12/16/05
0426517009                 3.4500            02/01/06          00
0426517009                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348511                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            1
                           9.9500            966.34            80
HEMET            CA 92545  9.5750            12/22/05
0426547725                 3.2000            02/01/06          00
0426547725                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348515                   1.0000            231000.0000       115.0000
                           1.0000            231,000.00        ZZ
                           0.6250            742.99            1
                           9.9500            742.99            70
BOCA RATON       FL 33428  9.5750            12/22/05
0426549424                 3.2000            02/01/06          00
0426549424                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     03                00
                           O                 0.0000

10348521                   1.0000            310000.0000       115.0000
                           1.0000            310,000.00        ZZ
                           0.6250            997.08            1
                           9.9500            997.08            52
HAYWARD          CA 94545  9.5750            12/14/05
0426551743                 3.2000            02/01/06          00
0426551743                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348527                   1.5000            396000.0000       115.0000
                           1.5000            396,000.00        ZZ
                           1.1250            1366.68           1
                           9.9500            1366.68           80
STOCKTON         CA 95212  9.5750            12/20/05
0426562997                 3.4500            02/01/06          00
0426562997                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348545                   1.5000            384000.0000       115.0000
                           1.5000            384,000.00        ZZ
                           1.1250            1325.26           1
                           9.9500            1325.26           80
TULARE           CA 93274  9.5750            12/15/05
0426580916                 2.8750            02/01/06          00
0426580916                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10348549                   2.5000            199500.0000       115.0000
                           2.5000            199,500.00        ZZ
                           2.1250            788.27            1
                           9.9500            788.27            80
WOODLAND         WA 98674  9.5750            12/27/05
0426586772                 3.4500            02/01/06          00
0426586772                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10348551                   2.0000            464000.0000       115.0000
                           2.0000            464,000.00        ZZ
                           1.6250            1715.03           1
                           9.9500            1715.03           80
RESEDA(L.A.)     CA 91335  9.5750            12/19/05
0426588562                 3.4500            02/01/06          00
0426588562                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348583                   1.0000            187400.0000       115.0000
                           1.0000            187,400.00        ZZ
                           0.6250            602.75            1
                           9.9500            602.75            79
FRONT ROYAL      VA 22630  9.5750            12/22/05
0426616454                 3.4500            02/01/06          00
0426616454                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     03                00
                           O                 0.0000

10348609                   2.0000            321600.0000       115.0000
                           2.0000            321,600.00        ZZ
                           1.6250            1188.70           4
                           9.9500            1188.70           80
NEW HOPE         MN 55427  9.5750            12/30/05
0426626420                 3.4500            02/01/06          00
0426626420                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     2                 0
0.0000                     05                00
                           N                 0.0000

10348621                   1.5000            628000.0000       115.0000
                           1.5000            628,000.00        ZZ
                           1.1250            2167.35           1
                           9.9500            2167.35           80
SAN CLEMENTE     CA 92672  9.5750            12/22/05
0426630968                 3.4500            02/01/06          00
0426630968                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348655                   1.0000            197000.0000       115.0000
                           1.0000            197,000.00        ZZ
                           0.6250            633.63            1
                           9.9500            633.63            57
SACRAMENTO       CA 95828  9.5750            12/21/05
0426785440                 3.2000            02/01/06          00
0426785440                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348675                   1.0000            332000.0000       115.0000
                           1.0000            332,000.00        ZZ
                           0.6250            1067.84           1
                           9.9500            1067.84           80
SAN DIEGO        CA 92113  9.5750            12/21/05
0426795209                 3.3250            02/01/06          00
0426795209                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10348687                   1.0000            231200.0000       115.0000
                           1.0000            231,200.00        T
                           0.6250            743.63            1
                           9.9500            743.63            80
LAKE WALES       FL 33898  9.5750            12/30/05
0426800520                 2.7250            02/01/06          00
0426800520                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     05                00
                           O                 0.0000

10348689                   1.5000            189000.0000       115.0000
                           1.5000            189,000.00        ZZ
                           1.1250            652.28            1
                           9.9500            652.28            70
CARSON CITY      NV 89706  9.5750            12/23/05
0426803359                 3.4500            02/01/06          00
0426803359                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10348691                   1.5000            192500.0000       115.0000
                           1.5000            192,500.00        ZZ
                           1.1250            664.36            1
                           9.9500            664.36            70
RENO             NV 89502  9.5750            12/23/05
0426803417                 3.4500            02/01/06          00
0426803417                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10348693                   1.5000            191800.0000       115.0000
                           1.5000            191,800.00        ZZ
                           1.1250            661.94            1
                           9.9500            661.94            70
CARSON CITY      NV 89706  9.5750            12/23/05
0426804050                 3.4500            02/01/06          00
0426804050                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10348705                   1.5000            765000.0000       115.0000
                           1.5000            765,000.00        ZZ
                           1.1250            2640.17           1
                           9.9500            2640.17           75
SANTA ANA        CA 92705  9.5750            12/22/05
0426809513                 3.4500            02/01/06          00
0426809513                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348751                   1.0000            163000.0000       115.0000
                           1.0000            163,000.00        ZZ
                           0.6250            524.27            1
                           9.9500            524.27            80
PLAINFIELD       IL 60544  9.5750            12/30/05
0426836896                 2.7250            02/01/06          00
0426836896                 2.3500            01/01/36          0.0000
0                          2.7250            02/01/06          02/01/06
E22/G01                    2.3500            02/01/07          02/01/07
15                         2.7250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7250                     1                 0
0.0000                     03                00
                           O                 0.0000

10348763                   1.0000            386000.0000       115.0000
                           1.0000            386,000.00        T
                           0.6250            1241.53           1
                           9.9500            1241.53           78
SURPRISE         AZ 85374  9.5750            12/28/05
0426845459                 3.4500            02/01/06          00
0426845459                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     03                00
                           O                 0.0000

10348809                   1.5000            320000.0000       115.0000
                           1.5000            320,000.00        ZZ
                           1.1250            1104.38           1
                           9.9500            1104.38           80
UKIAH            CA 95482  9.5750            12/21/05
0426646352                 3.2000            02/01/06          00
0426646352                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348827                   1.5000            488000.0000       115.0000
                           1.5000            488,000.00        ZZ
                           1.1250            1684.19           1
                           9.9500            1684.19           80
PALM DESERT      CA 92260  9.5750            12/22/05
0426654646                 3.4500            02/01/06          00
0426654646                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348835                   1.0000            1500000.0000      115.0000
                           1.0000            1,500,000.00      ZZ
                           0.6250            4824.59           1
                           9.9500            4824.59           69
LAGUNA NIGUEL    CA 92677  9.5750            12/23/05
0426660825                 2.8750            02/01/06          00
0426660825                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10348845                   1.5000            390000.0000       115.0000
                           1.5000            390,000.00        ZZ
                           1.1250            1345.97           1
                           9.9500            1345.97           75
HEBRON           IN 46341  9.5750            12/22/05
0426669701                 3.4500            02/01/06          00
0426669701                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     2                 0
0.0000                     05                00
                           O                 0.0000

10348847                   1.5000            172000.0000       115.0000
                           1.5000            172,000.00        ZZ
                           1.1250            593.61            2
                           9.9500            593.61            51
PHOENIX          AZ 85014  9.5750            12/22/05
0426671566                 0.0000            02/01/06          00
0426671566                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10348857                   2.5000            36000.0000        115.0000
                           2.5000            36,000.00         ZZ
                           2.1250            142.24            1
                           9.9500            142.24            80
LAWTON           OK 73501  9.5750            12/30/05
0426676136                 3.4500            02/01/06          00
0426676136                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10348861                   1.0000            270000.0000       115.0000
                           1.0000            270,000.00        ZZ
                           0.6250            868.43            1
                           9.9500            868.43            49
SAN DIEGO        CA 92111  9.5750            12/22/05
0426677829                 3.2000            02/01/06          00
0426677829                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348879                   2.5000            188000.0000       115.0000
                           2.5000            188,000.00        ZZ
                           2.1250            742.83            1
                           9.9500            742.83            86
TUCSON           AZ 85741  9.5750            12/19/05
0426687182                 0.0000            02/01/06          04
0426687182                 0.0000            01/01/36          25.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348889                   1.5000            296000.0000       115.0000
                           1.5000            296,000.00        ZZ
                           1.1250            1021.56           1
                           9.9500            1021.56           80
SALINAS          CA 93906  9.5750            12/16/05
0426697306                 3.4500            02/01/06          00
0426697306                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     01                00
                           O                 0.0000

10348957                   2.0000            270000.0000       115.0000
                           2.0000            270,000.00        ZZ
                           1.6250            997.97            1
                           9.9500            997.97            75
LOS ANGELES      CA 90002  9.5750            12/19/05
0426120457                 3.4500            02/01/06          00
0426120457                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     5                 0
0.0000                     05                00
                           O                 0.0000

10348979                   1.5000            228750.0000       115.0000
                           1.5000            228,750.00        ZZ
                           1.1250            789.46            1
                           9.9500            789.46            75
TURLOCK          CA 95380  9.5750            12/23/05
0426710828                 3.2000            02/01/06          00
0426710828                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     2                 0
0.0000                     05                00
                           O                 0.0000

10348991                   1.5000            360000.0000       115.0000
                           1.5000            360,000.00        ZZ
                           1.1250            1242.43           1
                           9.9500            1242.43           80
NATIONAL CITY    CA 91950  9.5750            12/14/05
0426716841                 3.4500            02/01/06          00
0426716841                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10349003                   1.2500            365000.0000       115.0000
                           1.2500            365,000.00        ZZ
                           0.8750            1216.37           1
                           9.9500            1216.37           70
LOS ANGELES      CA 90042  9.5750            12/21/05
0426724373                 3.4500            02/01/06          00
0426724373                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.7000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     05                00
                           O                 0.0000

10349005                   1.5000            253000.0000       115.0000
                           1.5000            253,000.00        ZZ
                           1.1250            873.15            1
                           9.9500            873.15            74
CAMINO           CA 95709  9.5750            12/23/05
0426725222                 3.4500            02/01/06          00
0426725222                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           O                 0.0000

10349011                   2.5000            180000.0000       115.0000
                           2.5000            180,000.00        ZZ
                           2.1250            711.22            1
                           9.9500            711.22            75
BRANDON          FL 33511  9.5750            12/30/05
0426729240                 3.4500            02/01/06          00
0426729240                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10349049                   1.0000            408800.0000       115.0000
                           1.0000            408,800.00        ZZ
                           0.6250            1314.86           1
                           9.9500            1314.86           80
ESCONDIDO        CA 92027  9.5750            12/17/05
0426746996                 3.4500            02/01/06          00
0426746996                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4500                     2                 0
0.0000                     05                00
                           O                 0.0000

10349073                   1.0000            623000.0000       115.0000
                           1.0000            623,000.00        ZZ
                           0.6250            2003.81           1
                           9.9500            2003.81           38
FREMONT          CA 94539  9.5750            12/22/05
0426755096                 2.8750            02/01/06          00
0426755096                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10349085                   1.5000            189000.0000       115.0000
                           1.5000            189,000.00        ZZ
                           1.1250            652.28            1
                           9.9500            652.28            70
CARSON CITY      NV 89706  9.5750            12/23/05
0426759130                 3.4500            02/01/06          00
0426759130                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10349109                   1.5000            295125.0000       115.0000
                           1.5000            295,125.00        T
                           1.1250            1018.54           1
                           9.9500            1018.54           75
TRAVERSE CITY    MI 49684  9.5750            12/30/05
0426771630                 3.4500            02/01/06          00
0426771630                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     1                 0
0.0000                     05                00
                           O                 0.0000

10349833                   1.0000            349600.0000       115.0000
                           1.0000            349,600.00        ZZ
                           0.6250            1124.45           1
                           9.9500            1124.45           80
ROSEVILLE        CA 95678  9.5750            12/14/05
0440808087                 3.0500            02/01/06          00
150261                     2.6750            01/01/36          0.0000
0                          3.0500            02/01/06          02/01/06
685/G01                    2.6750            02/01/07          02/01/07
15                         3.0500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0500                     5                 0
0.0000                     05                00
                           O                 0.0000

10349855                   1.0000            291000.0000       115.0000
                           1.0000            291,000.00        ZZ
                           0.6250            935.97            1
                           9.9500            935.97            68
SANTA CLARITA    CA 91351  9.5750            12/13/05
0440803757                 3.3750            02/01/06          00
149917                     3.0000            01/01/36          0.0000
0                          3.3750            02/01/06          02/01/06
685/G01                    3.0000            02/01/07          02/01/07
15                         3.3750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10350345                   1.0000            162500.0000       115.0000
                           1.0000            162,500.00        ZZ
                           0.6250            522.66            1
                           9.9500            522.66            41
COMPTON          CA 90220  9.5750            12/19/05
0440803724                 0.0000            02/01/06          00
50327951                   0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
U45/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10350409                   1.5000            280000.0000       115.0000
                           1.5000            280,000.00        ZZ
                           1.1250            966.34            1
                           9.9500            966.34            79
COLTON           CA 92324  9.5750            12/07/05
0440803989                 3.7000            02/01/06          00
150310                     3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
685/G01                    3.3250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10350411                   1.5000            176000.0000       115.0000
                           1.5000            176,000.00        ZZ
                           1.1250            607.41            1
                           9.9500            607.41            80
BARBERTON        OH 44203  9.5750            12/10/05
0440806578                 0.0000            02/01/06          00
15459                      0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
T61/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10350435                   1.5000            179200.0000       115.0000
                           1.5000            179,200.00        ZZ
                           1.1250            618.46            1
                           10.4500           618.46            80
PANAMA CITY      FL 32405  10.0750           12/23/05
0440806081                 0.0000            02/01/06          00
15476                      0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
T61/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10350445                   1.7500            82000.0000        115.0000
                           1.7500            82,000.00         ZZ
                           1.3750            292.94            1
                           9.9500            292.94            38
STERLING HEIGHT  MI 48313  9.5750            12/02/05
0440803781                 3.9750            02/01/06          00
3132216957                 3.6000            01/01/36          0.0000
0                          3.9750            02/01/06          02/01/06
P27/G01                    3.6000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2250                     2                 0
0.0000                     05                00
                           O                 0.0000

10350495                   1.5000            174000.0000       115.0000
                           1.5000            174,000.00        ZZ
                           1.1250            600.51            1
                           9.9500            600.51            67
MESA             AZ 85203  9.5750            12/22/05
0440808012                 3.4500            02/01/06          00
1051103554                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9500                     5                 0
0.0000                     05                00
                           N                 0.0000

10350523                   1.5000            416000.0000       115.0000
                           1.5000            416,000.00        ZZ
                           1.1250            1435.70           1
                           9.9500            1435.70           80
ESCONDIDO        CA 92027  9.5750            12/21/05
0440809093                 3.3250            02/01/06          00
105103638                  2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
X75/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.8250                    5                 0
0.0000                     05                00
                           O                 0.0000

10350527                   1.0000            460000.0000       115.0000
                           1.0000            460,000.00        ZZ
                           0.6250            1479.54           1
                           9.9500            1479.54           80
LONG BEACH       CA 90804  9.5750            12/20/05
0440814317                 2.5750            02/01/06          00
150530                     2.2000            01/01/36          0.0000
0                          2.5750            02/01/06          02/01/06
685/G01                    2.2000            02/01/07          02/01/07
15                         2.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5750                    1                 0
0.0000                     05                00
                           O                 0.0000

10351779                   2.0000            240000.0000       115.0000
                           2.0000            240,000.00        ZZ
                           1.6250            887.09            1
                           9.9500            887.09            75
PANAMA CITY BEA  FL 32413  9.5750            12/23/05
0440835650                 0.0000            02/01/06          00
1051101135                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10352255                   1.5000            470000.0000       115.0000
                           1.5000            470,000.00        ZZ
                           1.1250            1622.06           1
                           9.9500            1622.06           79
LATROBE          PA 15650  9.5750            12/22/05
0440835825                 3.3250            02/01/06          00
106939PE                   2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
P87/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8250                     5                 0
0.0000                     05                00
                           O                 0.0000

10352275                   1.5000            315000.0000       115.0000
                           1.5000            315,000.00        ZZ
                           1.1250            1087.13           2
                           9.9500            1087.13           67
LOS ANGELES      CA 90003  9.5750            12/27/05
0440808954                 3.4500            02/01/06          00
2907386                    3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Z20/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           N                 0.0000

10352277                   1.5000            112000.0000       115.0000
                           1.5000            112,000.00        ZZ
                           1.1250            386.53            1
                           9.9500            386.53            80
JACKSONVILLE     FL 32205  9.5750            12/22/05
0440808657                 3.4500            02/01/06          00
1051200903                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9500                    5                 0
0.0000                     05                00
                           O                 0.0000

10352343                   1.0000            431250.0000       115.0000
                           1.0000            431,250.00        ZZ
                           0.6250            1387.07           1
                           9.9500            1387.07           75
SAN DIEGO        CA 92120  9.5750            12/08/05
0440838530                 0.0000            02/01/06          00
150290                     0.0000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
685/G01                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10352359                   1.7500            193600.0000       115.0000
                           1.7500            193,600.00        ZZ
                           1.3750            561.12            1
                           10.7000           561.12            80
RENTON           WA 98058  10.3250           12/21/05
0440807584                 0.0000            02/01/06          00
15638                      0.0000            01/01/46          0.0000
0                          3.3250            02/01/06          02/01/06
T61/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10352379                   1.5000            102400.0000       115.0000
                           1.5000            102,400.00        ZZ
                           1.1250            353.40            1
                           9.9500            353.40            80
PORTLAND         OR 97230  9.5750            12/22/05
0440835601                 0.0000            02/01/06          00
2133186549                 0.0000            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
P27/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10352383                   1.0000            360000.0000       115.0000
                           1.0000            360,000.00        ZZ
                           0.6250            1157.90           1
                           9.9500            1157.90           80
NORTH LAS VEGAS  NV 89031  9.5750            12/02/05
0440833754                 3.1500            02/01/06          00
150069                     2.7750            01/01/36          0.0000
0                          3.1500            02/01/06          02/01/06
685/G01                    2.7750            02/01/07          02/01/07
15                         3.1500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1500                     1                 0
0.0000                     03                00
                           O                 0.0000

10352407                   1.0000            216000.0000       115.0000
                           1.0000            216,000.00        ZZ
                           0.6250            694.74            1
                           9.9500            694.74            62
SACRAMENTO       CA 95838  9.5750            12/21/05
0440834760                 3.2000            02/01/06          00
2906792                    2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
Z20/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2000                    5                 0
0.0000                     05                00
                           O                 0.0000

10352409                   1.0000            133500.0000       115.0000
                           1.0000            133,500.00        T
                           0.6250            429.39            1
                           9.9500            429.39            80
FORT WORTH       TX 76120  9.5750            12/16/05
0440808210                 0.0000            02/01/06          00
0000533131                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
Q14/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10352731                   1.0000            297000.0000       115.0000
                           1.0000            297,000.00        ZZ
                           0.6250            955.27            1
                           9.9500            955.27            75
SAN DIEGO        CA 92111  9.5750            12/13/05
0440807949                 3.4250            02/01/06          00
150281                     3.0500            01/01/36          0.0000
0                          3.4250            02/01/06          02/01/06
685/G01                    3.0500            02/01/07          02/01/07
15                         3.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.4250                     1                 0
0.0000                     01                00
                           O                 0.0000

10352735                   1.4900            365000.0000       115.0000
                           1.4900            365,000.00        ZZ
                           1.1150            1257.94           1
                           9.9500            1257.94           77
ELIZABETH        NJ 07208  9.5750            12/16/05
0440790327                 2.9750            02/01/06          00
3274036212                 2.6000            01/01/36          0.0000
0                          2.9750            02/01/06          02/01/06
N67/R18                    2.6000            02/01/07          02/01/07
15                         2.9750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.4850                    5                 0
0.0000                     05                00
                           O                 0.0000

10352739                   1.0000            207000.0000       115.0000
                           1.0000            207,000.00        ZZ
                           0.6250            665.79            1
                           9.9500            665.79            69
STANWOOD         WA 98292  9.5750            12/20/05
0440833747                 0.0000            02/01/06          00
WS4805004                  0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
M40/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10352745                   0.9900            188000.0000       115.0000
                           0.9900            188,000.00        ZZ
                           0.6150            603.82            1
                           9.9500            603.82            80
PHOENIX          AZ 85020  9.5750            12/19/05
0440789196                 2.9500            02/01/06          00
3311002754                 2.5750            01/01/36          0.0000
0                          2.9500            02/01/06          02/01/06
N67/R18                    2.5750            02/01/07          02/01/07
15                         2.9500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    1                 0
0.0000                     05                00
                           O                 0.0000

10352749                   0.9900            306000.0000       115.0000
                           0.9900            306,000.00        ZZ
                           0.6150            982.81            1
                           9.9500            982.81            80
NAPLES           FL 34117  9.5750            12/16/05
0440789345                 3.5750            02/01/06          00
3254021625                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/G01                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5850                     1                 0
0.0000                     05                00
                           O                 0.0000

10352777                   1.4900            304800.0000       115.0000
                           1.4900            304,800.00        ZZ
                           1.1150            1050.46           1
                           9.9500            1050.46           80
SAN DIEGO        CA 92105  9.5750            12/13/05
0440789147                 3.4500            02/01/06          00
3318006584                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     2                 0
0.0000                     05                00
                           O                 0.0000

10352781                   1.4900            332000.0000       115.0000
                           1.4900            332,000.00        ZZ
                           1.1150            1144.21           1
                           9.9500            1144.21           80
OAKLAND          CA 94621  9.5750            12/19/05
0440790624                 3.4500            02/01/06          00
3347004337                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.9600                    5                 0
0.0000                     05                00
                           O                 0.0000

10352789                   0.9900            245000.0000       115.0000
                           0.9900            245,000.00        ZZ
                           0.6150            786.89            1
                           9.9500            786.89            69
OLD BRIDGE       NJ 07747  9.5750            12/16/05
0440789139                 3.3250            02/01/06          00
3274038230                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3350                     5                 0
0.0000                     05                00
                           O                 0.0000

10352803                   0.9900            548800.0000       115.0000
                           0.9900            548,800.00        ZZ
                           0.6150            1762.64           1
                           9.9500            1762.64           80
NAPLES           FL 34119  9.5750            12/19/05
0440790111                 2.8750            02/01/06          00
3253005952                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
N67/G01                    2.5000            02/01/07          02/01/07
15                         2.8750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8850                     5                 0
0.0000                     03                00
                           O                 0.0000

10352809                   2.4900            252000.0000       115.0000
                           2.4900            252,000.00        ZZ
                           2.1150            994.39            1
                           9.9500            994.39            79
LAS VEGAS        NV 89131  9.5750            12/19/05
0440789386                 3.7000            02/01/06          00
4000082653                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     2                 0
0.0000                     03                00
                           N                 0.0000

10352821                   0.9900            352000.0000       115.0000
                           0.9900            352,000.00        ZZ
                           0.6150            1130.55           1
                           9.9500            1130.55           80
ELK GROVE        CA 95758  9.5750            12/12/05
0440804839                 3.7000            02/01/06          00
3347004321                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7100                     2                 0
0.0000                     05                00
                           O                 0.0000

10352841                   1.4900            172500.0000       115.0000
                           1.4900            172,500.00        ZZ
                           1.1150            594.50            1
                           9.9500            594.50            75
NORTH LAS VEGAS  NV 89030  9.5750            12/15/05
0440791093                 3.7000            02/01/06          00
3342002056                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     05                00
                           O                 0.0000

10352847                   1.4900            330000.0000       115.0000
                           1.4900            330,000.00        ZZ
                           1.1150            1137.31           1
                           9.9500            1137.31           78
RICHMOND         CA 94804  9.5750            12/12/05
0440808301                 3.0750            02/01/06          00
3342001928                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5850                    5                 0
0.0000                     05                00
                           O                 0.0000

10352875                   0.9900            695844.0000       115.0000
                           0.9900            695,844.00        ZZ
                           0.6150            2234.91           1
                           9.9500            2234.91           75
PALM HARBOR      FL 34683  9.5750            12/21/05
0440808327                 3.2000            02/01/06          00
3253007595                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
N67/R18                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    1                 0
0.0000                     03                00
                           O                 0.0000

10352943                   1.4900            196000.0000       115.0000
                           1.4900            196,000.00        ZZ
                           1.1150            675.50            1
                           9.9500            675.50            80
MANCHESTER       NH 03103  9.5750            12/16/05
0440789329                 3.0750            02/01/06          00
3274038444                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/G01                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5850                    5                 0
0.0000                     05                00
                           O                 0.0000

10352945                   1.4900            272000.0000       115.0000
                           1.4900            272,000.00        ZZ
                           1.1150            937.42            1
                           9.9500            937.42            80
ROYAL PALM BEAC  FL 33411  9.5750            12/14/05
0440789352                 3.7000            02/01/06          00
3253007245                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.2100                    5                 0
0.0000                     05                00
                           O                 0.0000

10352957                   0.9900            434000.0000       115.0000
                           0.9900            434,000.00        T
                           0.6150            1393.92           1
                           9.9500            1393.92           72
BUCKEYE          AZ 85396  9.5750            12/14/05
0440789303                 3.3250            02/01/06          00
3311002610                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/G01                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.3350                    2                 0
0.0000                     03                00
                           O                 0.0000

10352979                   0.9900            248000.0000       115.0000
                           0.9900            248,000.00        ZZ
                           0.6150            796.53            1
                           9.9500            796.53            80
MIAMI            FL 33186  9.5750            12/21/05
0440790160                 3.7000            02/01/06          00
3254021653                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/G01                    3.3250            02/01/07          02/01/07
15                         3.7000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7100                     1                 0
0.0000                     03                00
                           O                 0.0000

10352991                   1.4900            279200.0000       115.0000
                           1.4900            279,200.00        ZZ
                           1.1150            962.24            2
                           9.9500            962.24            80
BRIDGEPORT       CT 06606  9.5750            12/19/05
0440790103                 3.4500            02/01/06          00
3274036175                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/G01                    3.0750            02/01/07          02/01/07
15                         3.4500            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10353019                   1.4900            508000.0000       115.0000
                           1.4900            508,000.00        ZZ
                           1.1150            1750.77           1
                           9.9500            1750.77           80
GARDEN GROVE     CA 92840  9.5750            12/19/05
0440790095                 2.5000            02/01/06          00
3318006847                 2.1250            01/01/36          0.0000
0                          2.5000            02/01/06          02/01/06
N67/G01                    2.1250            02/01/07          02/01/07
15                         2.5000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.0100                     5                 0
0.0000                     05                00
                           O                 0.0000

10353229                   1.5000            322500.0000       115.0000
                           1.5000            322,500.00        ZZ
                           1.1250            1113.01           1
                           9.9500            1113.01           75
SACRAMENTO       CA 95822  9.5750            12/16/05
0440835858                 0.0000            02/01/06          00
1051102787                 0.0000            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
X75/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10353393                   1.0000            610600.0000       115.0000
                           1.0000            610,600.00        ZZ
                           0.6250            1963.93           2
                           9.9500            1963.93           55
SANTA BARBARA    CA 93103  9.5750            12/09/05
0440809036                 2.4250            02/01/06          00
150215                     2.0500            01/01/36          0.0000
0                          2.4250            02/01/06          02/01/06
685/G01                    2.0500            02/01/07          02/01/07
15                         2.4250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4250                     5                 0
0.0000                     05                00
                           O                 0.0000

10353543                   1.0000            500000.0000       115.0000
                           1.0000            500,000.00        ZZ
                           0.6250            1608.20           1
                           9.9500            1608.20           65
CHULA VISTA      CA 91914  9.5750            12/08/05
0440835049                 3.2000            02/01/06          00
150329                     2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
685/G01                    2.8250            02/01/07          02/01/07
15                         3.2000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2000                     5                 0
0.0000                     03                00
                           O                 0.0000

10354951                   1.0000            140000.0000       115.0000
                           1.0000            140,000.00        ZZ
                           0.6250            354.00            1
                           9.9500            354.00            80
FINLAYSON        MN 55735  9.5750            12/12/05
0440834752                 3.6750            02/01/06          00
11968253                   3.3000            01/01/46          0.0000
0                          3.6750            02/01/06          02/01/06
685/G01                    3.3000            02/01/07          02/01/07
15                         3.6750            7.5000            0.0000
A                          0.0000            1                 12
480                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6750                     2                 0
0.0000                     05                00
                           O                 0.0000

10357183                   1.7500            420300.0000       115.0000
                           1.7500            420,300.00        ZZ
                           1.3750            1501.49           1
                           9.9500            1501.49           80
ALEXANDRIA       VA 22309  9.5750            12/27/05
0440806347                 4.3250            02/01/06          00
3274039001                 3.9500            01/01/36          0.0000
0                          4.3250            04/01/06          04/01/06
N67/G01                    3.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.2000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5750                     1                 0
0.0000                     09                00
                           O                 0.0000

10363903                   2.0000            165600.0000       115.0000
                           2.0000            165,600.00        ZZ
                           1.6250            612.09            1
                           9.9500            612.09            80
VIRGINIA BEACH   VA 23462  9.5750            01/04/06
0426729497                 3.4500            02/01/06          00
0426729497                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     09                00
                           N                 0.0000

10363915                   1.0000            564000.0000       115.0000
                           1.0000            564,000.00        ZZ
                           0.6250            1814.05           1
                           9.9500            1814.05           80
RIVERSIDE        CA 92507  9.5750            12/22/05
0426734521                 3.3250            02/01/06          00
0426734521                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
E22/G01                    2.9500            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3250                     2                 0
0.0000                     05                00
                           O                 0.0000

10365623                   1.4900            188000.0000       115.0000
                           1.4900            188,000.00        ZZ
                           1.1150            647.92            1
                           9.9500            647.92            80
BEVERLY          NJ 08010  9.5750            12/22/05
0440808780                 3.0750            02/01/06          00
3274038084                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5850                     2                 0
0.0000                     05                00
                           O                 0.0000

10365707                   1.4900            232000.0000       115.0000
                           1.4900            232,000.00        ZZ
                           1.1150            799.57            1
                           9.9500            799.57            80
MIAMI            FL 33155  9.5750            12/23/05
0440808111                 3.5750            02/01/06          00
3274035626                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0850                     5                 0
0.0000                     09                00
                           O                 0.0000

10365729                   1.4900            424000.0000       115.0000
                           1.4900            424,000.00        ZZ
                           1.1150            1461.28           1
                           9.9500            1461.28           80
LOS ANGELES      CA 91331  9.5750            12/09/05
0440807741                 3.5750            02/01/06          00
3318006709                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    5                 0
0.0000                     05                00
                           O                 0.0000

10365747                   1.9900            250500.0000       115.0000
                           1.9900            250,500.00        ZZ
                           1.6150            924.64            1
                           9.9500            924.64            75
NORTH HIGHLANDS  CA 95660  9.5750            12/07/05
0440808640                 3.4500            02/01/06          00
3347004312                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4600                     5                 0
0.0000                     05                00
                           O                 0.0000

10365749                   1.4900            140000.0000       115.0000
                           1.4900            140,000.00        ZZ
                           1.1150            482.50            1
                           9.9500            482.50            80
LARGO            FL 33770  9.5750            12/20/05
0440808806                 3.7000            02/01/06          00
3318500901                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2100                     5                 0
0.0000                     05                00
                           O                 0.0000

10365757                   2.4900            82320.0000        115.0000
                           2.4900            82,320.00         ZZ
                           2.1150            324.84            1
                           9.9500            324.84            80
POMPANO BEACH    FL 33069  9.5750            12/23/05
0440808137                 3.7000            02/01/06          00
3254021515                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     1                 0
0.0000                     01                00
                           N                 0.0000

10365763                   0.9900            734466.0000       115.0000
                           0.9900            734,466.00        ZZ
                           0.6150            2358.96           1
                           9.9500            2358.96           75
HOPKINTON        MA 01748  9.5750            12/23/05
0440808095                 3.5750            02/01/06          00
3274035564                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         3.5750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5850                     1                 0
0.0000                     05                00
                           O                 0.0000

10365775                   2.4900            167200.0000       115.0000
                           2.4900            167,200.00        ZZ
                           2.1150            659.77            1
                           9.9500            659.77            80
SHOREWOOD        IL 60431  9.5750            12/27/05
0440808996                 3.7000            02/01/06          00
3318006652                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     1                 0
0.0000                     05                00
                           O                 0.0000

10365783                   0.9900            241600.0000       115.0000
                           0.9900            241,600.00        ZZ
                           0.6150            775.97            1
                           9.9500            775.97            80
AVENTURA         FL 33160  9.5750            12/23/05
0440808566                 3.5750            02/01/06          00
3254021637                 3.2000            01/01/36          0.0000
0                          3.5750            02/01/06          02/01/06
N67/R18                    3.2000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.5850                    1                 0
0.0000                     06                00
                           O                 0.0000

10365819                   2.4900            94400.0000        115.0000
                           2.4900            94,400.00         ZZ
                           2.1150            372.50            1
                           9.9500            372.50            80
CHICAGO          IL 60628  9.5750            12/22/05
0440808731                 3.7000            02/01/06          00
3253006917                 3.3250            01/01/36          0.0000
0                          3.7000            02/01/06          02/01/06
N67/R18                    3.3250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.2100                     2                 0
0.0000                     05                00
                           N                 0.0000

10365833                   0.9900            360000.0000       115.0000
                           0.9900            360,000.00        ZZ
                           0.6150            1156.25           1
                           9.9500            1156.25           68
PALM COAST       FL 32137  9.5750            12/23/05
0440833663                 3.3250            02/01/06          00
3253007199                 2.9500            01/01/36          0.0000
0                          3.3250            02/01/06          02/01/06
N67/R18                    2.9500            02/01/07          02/01/07
15                         3.3250            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3350                     5                 0
0.0000                     05                00
                           O                 0.0000

10365871                   1.4900            373000.0000       115.0000
                           1.4900            373,000.00        ZZ
                           1.1150            1285.51           1
                           9.9500            1285.51           79
MIAMI            FL 33143  9.5750            12/23/05
0440808772                 3.4500            02/01/06          00
3253006793                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10365895                   0.9900            297600.0000       115.0000
                           0.9900            297,600.00        ZZ
                           0.6150            955.83            1
                           9.9500            955.83            80
WELLINGTON       FL 33414  9.5750            12/16/05
0440808889                 2.8000            02/01/06          00
3253006676                 2.4250            01/01/36          0.0000
0                          2.8000            02/01/06          02/01/06
N67/R18                    2.4250            02/01/07          02/01/07
15                         2.8000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8100                     2                 0
0.0000                     03                00
                           O                 0.0000

10366233                   1.5000            340000.0000       115.0000
                           1.5000            340,000.00        ZZ
                           1.1250            1173.41           1
                           9.9500            1173.41           80
WESTON           FL 33327  9.5750            12/30/05
0426719019                 3.2000            02/01/06          00
0426719019                 2.8250            01/01/36          0.0000
0                          3.2000            02/01/06          02/01/06
E22/G01                    2.8250            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7000                     5                 0
0.0000                     03                00
                           O                 0.0000

10366695                   1.4900            212000.0000       115.0000
                           1.4900            212,000.00        ZZ
                           1.1150            730.64            1
                           9.9500            730.64            80
POMPANO BEACH    FL 33064  9.5750            12/20/05
0440808822                 3.4500            02/01/06          00
3253007291                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
N67/R18                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9600                     5                 0
0.0000                     05                00
                           O                 0.0000

10366697                   1.4900            412000.0000       115.0000
                           1.4900            412,000.00        ZZ
                           1.1150            1419.92           1
                           9.9500            1419.92           80
INGLEWOOD        CA 90305  9.5750            12/23/05
0440807857                 3.0750            02/01/06          00
3342002161                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.4600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-1.5850                    5                 0
0.0000                     05                00
                           O                 0.0000

10366707                   0.9900            225000.0000       115.0000
                           0.9900            225,000.00        T
                           0.6150            722.66            1
                           9.9500            722.66            78
NEW SMYRNA BEAC  FL 32169  9.5750            12/28/05
0440807907                 3.0750            02/01/06          00
3253007773                 2.7000            01/01/36          0.0000
0                          3.0750            02/01/06          02/01/06
N67/R18                    2.7000            02/01/07          02/01/07
15                         3.0750            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9600                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
-2.0850                    1                 0
0.0000                     09                00
                           O                 0.0000

10368301                   2.0000            317600.0000       115.0000
                           2.0000            317,600.00        ZZ
                           1.6250            1173.91           1
                           9.9500            1173.91           80
CHINO            CA 91710  9.5750            12/29/05
0426782819                 3.4500            02/01/06          00
0426782819                 3.0750            01/01/36          0.0000
0                          3.4500            02/01/06          02/01/06
E22/G01                    3.0750            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
7.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.4500                     1                 0
0.0000                     03                00
                           N                 0.0000

10368413                   1.0000            312000.0000       115.0000
                           1.0000            312,000.00        ZZ
                           0.6250            1003.52           1
                           9.9500            1003.52           80
COMPTON          CA 90221  9.5750            12/19/05
0426586657                 2.8750            02/01/06          00
0426586657                 2.5000            01/01/36          0.0000
0                          2.8750            02/01/06          02/01/06
E22/G01                    2.5000            02/01/07          02/01/07
15                         0.0000            7.5000            0.0000
A                          0.0000            1                 12
360                        1MT               0.0000            0.0000
8.9500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

Total Number of Loans:     1,850

Total Original Balance:    565,552,876.60

Total Principal Balance:   565,135,863.39

Total Original P+I:        1,870,814.78

Total Current P+I:         1,871,072.43



--------------------------------------------------------------------------------

Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
10063469                      0.3750                        9.5750
204490.08                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10082385                      0.3750                        9.5750
347256.74                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10084257                      0.3750                        9.5750
201096.23                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10094585                      0.3750                        9.5750
94686.71                      0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10098883                      0.3750                        9.5750
70848.64                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10104027                      0.3750                        9.5750
363845.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10107593                      0.3750                        9.5750
272764.85                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10111191                      0.3750                        9.5750
191782.96                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10116807                      0.3750                        9.5750
464415.07                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10116917                      0.3750                        9.5750
127004.76                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10121765                      0.3750                        9.5750
145307.58                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10122317                      0.3750                        9.5750
192103.53                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10127849                      0.3750                        9.5750
360899.25                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10128339                      0.3750                        9.5750
108235.86                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10130031                      0.3750                        9.5750
200359.97                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10132007                      0.3750                        9.5750
47802.17                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7500
6.2000                        0.0000                        2.7500
6.2000                        0.0000

10133773                      0.3750                        9.5750
74425.39                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10136963                      0.3750                        9.5750
185018.79                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10138861                      0.3750                        9.5750
287455.44                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10139983                      0.3750                        9.5750
423835.13                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10139985                      0.3750                        9.5750
317936.33                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.5250
5.5750                        0.0000                        2.5250
5.5750                        0.0000

10140347                      0.3750                        9.5750
187294.57                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10140429                      0.3750                        9.5750
108174.43                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10140437                      0.3750                        9.5750
237944.13                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10154733                      0.3750                        9.5750
153827.60                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10160179                      0.3750                        9.5750
270794.24                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10165039                      0.3750                        9.5750
150253.56                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6250
6.0750                        0.0000                        2.6250
6.0750                        0.0000

10166193                      0.3750                        9.5750
264957.66                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10170235                      0.3750                        9.5750
354331.75                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10172087                      0.3750                        9.5750
91914.27                      0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10174969                      0.3750                        9.5750
349652.00                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10180601                      0.3750                        9.5750
302186.66                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10180603                      0.3750                        9.5750
270247.46                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10182197                      0.3750                        9.5750
360833.87                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10184869                      0.3750                        9.5750
242342.70                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10188945                      0.3750                        9.5750
176123.69                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10189861                      0.3750                        9.5750
801853.04                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10189933                      0.3750                        9.5750
212491.05                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10190037                      0.3750                        9.5750
248111.13                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.6500
5.9500                        0.0000                        2.6500
5.9500                        0.0000

10190043                      0.3750                        9.5750
215363.46                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10191581                      0.3750                        9.5750
326869.55                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10196049                      0.3750                        9.5750
111602.88                     0.0500                        9.5250
7.2500                        0.0000                        9.5250
6.8750                        0.0000                        2.4000
6.8250                        0.0000                        2.4000
6.8250                        0.0000

10196687                      0.3750                        9.5750
238547.83                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10197593                      0.3750                        9.5750
513852.78                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10197925                      0.3750                        9.5750
238395.76                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10203867                      0.3750                        9.5750
323903.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10208071                      0.3750                        9.5750
226903.74                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10209809                      0.3750                        9.5750
340891.42                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10213253                      0.3750                        9.5750
274974.76                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10214879                      0.3750                        9.5750
326403.96                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10214881                      0.3750                        9.5750
470399.04                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.3000
5.5750                        0.0000                        2.3000
5.5750                        0.0000

10214967                      0.3750                        9.5750
154241.72                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10214983                      0.3750                        9.5750
153952.47                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10215009                      0.3750                        9.5750
219202.67                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10215021                      0.3750                        9.9250
146932.45                     0.0500                        9.8750
6.3750                        0.0000                        9.8750
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10216227                      0.3750                        9.5750
560007.26                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10216481                      0.3750                        9.5750
318614.71                     0.0500                        9.5250
6.5580                        0.0000                        9.5250
6.1830                        0.0000                        2.6550
6.1330                        0.0000                        2.6550
6.1330                        0.0000

10216485                      0.3750                        9.5750
309875.16                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10217223                      0.3750                        9.5750
439760.40                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10217555                      0.3750                        9.5750
247416.96                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10218057                      0.3750                        9.5750
138765.62                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10218059                      0.3750                        9.5750
228309.66                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10218107                      0.3750                        9.5750
363861.35                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10218331                      0.3750                        9.5750
228002.76                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10218463                      0.3750                        9.5750
241801.81                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10218749                      0.3750                        9.5750
153538.01                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10219107                      0.3750                        9.5750
80977.02                      0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10219587                      0.3750                        9.5750
122616.55                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10219723                      0.3750                        9.5750
339898.14                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10221095                      0.3750                        9.5750
144001.87                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10221097                      0.3750                        9.5750
120218.84                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10222647                      0.3750                        9.5750
134973.59                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10222677                      0.3750                        9.5750
349931.51                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10222891                      0.3750                        9.5750
153718.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10222917                      0.3750                        9.5750
255923.26                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10222969                      0.3750                        9.5750
491362.57                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10223279                      0.3750                        9.5750
322897.15                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10223431                      0.3750                        9.5750
296880.15                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10224127                      0.3750                        9.5750
110985.71                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10224143                      0.3750                        9.5750
221726.43                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10224653                      0.3750                        9.5750
277945.59                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10224661                      0.3750                        9.5750
340968.71                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10224801                      0.3750                        9.9250
87198.07                      0.0500                        9.8750
6.8750                        0.0000                        9.8750
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10224811                      0.3750                        9.9250
207915.42                     0.0500                        9.8750
6.8750                        0.0000                        9.8750
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10224843                      0.3750                        9.5750
327203.98                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10225241                      0.3750                        9.5750
325368.64                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10225243                      0.3750                        9.5750
175635.93                     0.0500                        9.5250
6.4280                        0.0000                        9.5250
6.0530                        0.0000                        2.5250
6.0030                        0.0000                        2.5250
6.0030                        0.0000

10225671                      0.3750                        9.5750
309874.91                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10226781                      0.3750                        9.5750
299878.94                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10226801                      0.3750                        9.5750
924530.59                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.4000
5.8250                        0.0000                        2.4000
5.8250                        0.0000

10227027                      0.3750                        9.5750
365518.88                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.4000
5.8250                        0.0000                        2.4000
5.8250                        0.0000

10228003                      0.3750                        9.5750
279464.91                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        2.0000
5.4500                        0.0000                        2.0000
5.4500                        0.0000

10228209                      0.3750                        9.5750
183944.86                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10229721                      0.3750                        9.5750
236384.73                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7050
6.2000                        0.0000                        2.7050
6.2000                        0.0000

10230059                      0.3750                        9.5750
241552.72                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10230445                      0.3750                        9.5750
87973.64                      0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10231171                      0.3750                        9.5750
294403.56                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10231179                      0.3750                        9.5750
207082.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10231219                      0.3750                        9.5750
337881.22                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10231571                      0.3750                        9.5750
349859.06                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10231983                      0.3750                        9.5750
322269.90                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10231999                      0.3750                        9.5750
267836.16                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10232467                      0.3750                        9.5750
305856.90                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10233765                      0.3750                        9.5750
329866.83                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10236464                      0.3750                        9.5750
349518.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        3.5250
1.8250                        0.0000                        3.5250
1.8250                        0.0000

10236470                      0.3750                        9.5750
260178.49                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10236725                      0.3750                        9.5750
287943.64                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10237193                      0.3750                        9.5750
251950.69                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10237251                      0.3750                        9.5750
237978.16                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10237307                      0.3750                        9.5750
530828.96                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10238271                      0.3750                        9.5750
167932.21                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10238307                      0.3750                        9.5750
185157.71                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10238707                      0.3750                        9.5750
232232.33                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10242352                      0.3750                        9.5750
420000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10246881                      0.3750                        9.5750
94436.49                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10246951                      0.3750                        9.5750
144912.80                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10246963                      0.3750                        9.5750
267891.86                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10247399                      0.3750                        9.5750
258962.78                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10248103                      0.3750                        9.5750
100379.66                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10248503                      0.3750                        9.5750
202918.08                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10248511                      0.3750                        9.5750
168434.79                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10248821                      0.3750                        9.5750
152738.33                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10248881                      0.3750                        9.5750
195777.02                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10248965                      0.3750                        9.5750
171468.60                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10248991                      0.3750                        9.5750
185152.81                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10249057                      0.3750                        9.5750
179903.86                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10249607                      0.3750                        9.5750
164948.14                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10249995                      0.3750                        9.5750
281968.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10250493                      0.3750                        9.5750
178427.96                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10250519                      0.3750                        9.5750
207664.76                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10250553                      0.3750                        9.5750
211533.35                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10250587                      0.3750                        9.5750
159935.44                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10251123                      0.3750                        9.5750
203629.45                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.6750
5.2000                        0.0000                        1.6750
5.2000                        0.0000

10251133                      0.3750                        9.5750
124001.51                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10251191                      0.3750                        8.5750
166233.28                     0.0500                        8.5250
6.7500                        0.0000                        8.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10251215                      0.3750                        9.5750
223932.89                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10251303                      0.3750                        9.5750
179983.48                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10251639                      0.3750                        9.5750
240003.12                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10251649                      0.3750                        10.0750
288958.46                     0.0500                        10.0250
6.8750                        0.0000                        10.0250
6.5000                        0.0000                        2.9250
6.4500                        0.0000                        2.9250
6.4500                        0.0000

10252159                      0.3750                        9.5750
278564.58                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10252235                      0.3750                        9.5750
304876.93                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10252355                      0.3750                        9.5750
221470.96                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10252385                      0.3750                        9.5750
267361.34                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10252421                      0.3750                        9.5750
149494.07                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10252555                      0.3750                        9.5750
151637.78                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10253523                      0.3750                        9.5750
140001.69                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10253561                      0.3750                        9.5750
300292.71                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10253671                      0.3750                        9.5750
265892.67                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10254213                      0.3750                        9.5750
306596.33                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10254279                      0.3750                        9.5750
204511.47                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10254287                      0.3750                        9.5750
239428.07                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10254379                      0.3750                        9.5750
185880.47                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10254415                      0.3750                        9.5750
198761.52                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10254419                      0.3750                        9.5750
118716.42                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10254779                      0.3750                        9.5750
136265.36                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10255629                      0.3750                        9.5750
239593.15                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10256969                      0.3750                        9.6250
361883.14                     0.0500                        9.5750
6.2500                        0.0000                        9.5750
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10257361                      0.3750                        9.5750
223466.20                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10257405                      0.3750                        9.5750
273886.60                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10257423                      0.3750                        9.5750
98066.48                      0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10257427                      0.3750                        9.5750
191962.42                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10257437                      0.3750                        9.5750
111753.47                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10257585                      0.3750                        9.5750
97102.17                      0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10257633                      0.3750                        9.5750
247454.10                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10257663                      0.3750                        9.5750
282436.00                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10258285                      0.3750                        10.0750
188272.94                     0.0500                        10.0250
6.8750                        0.0000                        10.0250
6.5000                        0.0000                        2.9250
6.4500                        0.0000                        2.9250
6.4500                        0.0000

10258485                      0.3750                        9.5750
159087.82                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.7000
6.0750                        0.0000                        2.7000
6.0750                        0.0000

10258707                      0.3750                        9.5750
450922.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10258711                      0.3750                        9.5750
308064.11                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8130
6.3250                        0.0000                        2.8130
6.3250                        0.0000

10258795                      0.3750                        9.5750
519952.26                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10258799                      0.3750                        10.0750
230990.80                     0.0500                        10.0250
6.8750                        0.0000                        10.0250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10259333                      0.3750                        9.5750
305669.83                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10259767                      0.3750                        9.5750
319237.42                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10259783                      0.3750                        9.5750
150982.15                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0750
6.5750                        0.0000                        3.0750
6.5750                        0.0000

10259831                      0.3750                        9.5750
318808.45                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10260307                      0.3750                        9.5750
175580.58                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10260323                      0.3750                        9.5750
466884.73                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10260349                      0.3750                        9.5750
222998.08                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7500
6.2000                        0.0000                        2.7500
6.2000                        0.0000

10260569                      0.3750                        9.5750
133705.04                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10262703                      0.3750                        9.5750
328941.16                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10263067                      0.3750                        9.5750
279431.74                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10263077                      0.3750                        10.0750
391134.13                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10263241                      0.3750                        9.5750
460138.91                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10263523                      0.3750                        9.5750
224463.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10263665                      0.3750                        9.5750
399321.91                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2000
6.7000                        0.0000                        3.2000
6.7000                        0.0000

10263705                      0.3750                        9.5750
198128.61                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10263715                      0.3750                        9.5750
561243.26                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10263719                      0.3750                        9.5750
299339.64                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10263773                      0.3750                        9.5750
280954.62                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10263783                      0.3750                        9.5750
301857.80                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10263931                      0.3750                        9.5750
174162.11                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10263945                      0.3750                        9.5750
305427.47                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6510
6.0750                        0.0000                        2.6510
6.0750                        0.0000

10264057                      0.3750                        9.5750
321232.65                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        2.0000
5.4500                        0.0000                        2.0000
5.4500                        0.0000

10264613                      0.3750                        9.5750
260197.43                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10264657                      0.3750                        9.5750
297743.16                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10265207                      0.3750                        9.5750
155628.24                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5300
6.0750                        0.0000                        2.5300
6.0750                        0.0000

10265213                      0.3750                        9.5750
156580.74                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10265337                      0.3750                        9.5750
428975.28                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10265351                      0.3750                        9.5750
321790.12                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10265353                      0.3750                        9.5750
307625.95                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10265373                      0.3750                        9.5750
194535.30                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10265447                      0.3750                        9.5750
335199.29                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10265537                      0.3750                        10.0750
259788.89                     0.0500                        10.0250
6.8750                        0.0000                        10.0250
6.5000                        0.0000                        2.9250
6.4500                        0.0000                        2.9250
6.4500                        0.0000

10265637                      0.3750                        9.5750
104223.02                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10266069                      0.3750                        9.5750
464630.50                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10266115                      0.3750                        9.5750
168098.46                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10266151                      0.3750                        9.5750
235521.03                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10266171                      0.3750                        9.5750
241608.65                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10266431                      0.3750                        9.5750
774541.31                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10267829                      0.3750                        9.5750
425277.83                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267929                      0.3750                        9.5750
322150.46                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10268097                      0.3750                        9.5750
997616.93                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10268165                      0.3750                        9.5750
253040.88                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10268169                      0.3750                        9.5750
281053.48                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10268507                      0.3750                        9.5750
114856.92                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10268841                      0.3750                        9.5750
230401.74                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10269909                      0.3750                        9.5750
194669.43                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10269939                      0.3750                        9.5750
307266.02                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10269945                      0.3750                        9.5750
352027.80                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10269947                      0.3750                        9.5750
233331.42                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        3.5500
2.3250                        0.0000                        3.5500
2.3250                        0.0000

10269965                      0.3750                        9.5750
135675.90                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10269967                      0.3750                        9.5750
244416.15                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10269985                      0.3750                        9.5750
249404.23                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10269993                      0.3750                        9.5750
160537.13                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10269997                      0.3750                        9.5750
381089.67                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10269999                      0.3750                        9.5750
227408.19                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10270011                      0.3750                        9.5750
332954.65                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270019                      0.3750                        9.5750
156584.62                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.8000
1.3250                        0.0000                        2.8000
1.3250                        0.0000

10270031                      0.3750                        9.5750
251429.48                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10270045                      0.3750                        9.5750
50904.74                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270047                      0.3750                        9.5750
251399.47                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270049                      0.3750                        9.5750
158022.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270069                      0.3750                        9.5750
407526.42                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270083                      0.3750                        9.5750
259380.41                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270085                      0.3750                        9.5750
452668.69                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10270091                      0.3750                        9.5750
259380.41                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270103                      0.3750                        9.5750
214754.36                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10270107                      0.3750                        9.5750
238914.13                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10270109                      0.3750                        9.5750
267361.34                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270119                      0.3750                        9.5750
210688.08                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10270141                      0.3750                        9.5750
144628.82                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10270155                      0.3750                        9.5750
417003.88                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10270257                      0.3750                        9.5750
72686.85                      0.0500                        9.5250
2.1250                        0.0000                        9.5250
1.7500                        0.0000                        3.9250
1.7000                        0.0000                        3.9250
1.7000                        0.0000

10270263                      0.3750                        9.5750
138985.35                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10270269                      0.3750                        9.5750
291559.93                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10270285                      0.3750                        9.5750
248990.57                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10270291                      0.3750                        9.5750
245062.33                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10270293                      0.3750                        9.5750
338192.14                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270299                      0.3750                        9.5750
271351.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10270317                      0.3750                        9.5750
145670.13                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10270353                      0.3750                        9.5750
107742.63                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270369                      0.3750                        9.5750
478856.13                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270371                      0.3750                        9.5750
205110.04                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270385                      0.3750                        9.5750
245014.72                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270401                      0.3750                        9.5750
64508.79                      0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10270419                      0.3750                        9.5750
71518.19                      0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10270421                      0.3750                        9.5750
261874.45                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10270443                      0.3750                        9.5750
213654.35                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10270455                      0.3750                        9.5750
169594.88                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10270465                      0.3750                        9.5750
321545.84                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270487                      0.3750                        9.5750
140676.30                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270489                      0.3750                        9.5750
229101.41                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270509                      0.3750                        9.5750
282325.59                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10270531                      0.3750                        9.5750
89831.89                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270537                      0.3750                        9.5750
398464.61                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10270557                      0.3750                        9.5750
184631.87                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10270615                      0.3750                        10.5750
370971.55                     0.0500                        10.5250
6.8750                        0.0000                        10.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270627                      0.3750                        9.5750
329241.54                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10270641                      0.3750                        9.5750
379970.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270643                      0.3750                        9.5750
120529.49                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270661                      0.3750                        9.5750
169445.24                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270667                      0.3750                        9.5750
272349.42                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270673                      0.3750                        9.5750
272149.90                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270705                      0.3750                        9.5750
175580.58                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270713                      0.3750                        10.5750
217729.89                     0.0500                        10.5250
6.6250                        0.0000                        10.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270719                      0.3750                        9.5750
281294.05                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10270725                      0.3750                        10.5750
306268.40                     0.0500                        10.5250
6.7500                        0.0000                        10.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10270731                      0.3750                        10.9500
214908.23                     0.0500                        10.9000
6.5000                        0.0000                        10.9000
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10270739                      0.3750                        9.5750
235130.39                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270755                      0.3750                        9.5750
320235.04                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270769                      0.3750                        9.5750
320687.95                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270779                      0.3750                        9.5750
299285.08                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10270819                      0.3750                        9.5750
277989.70                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270825                      0.3750                        9.5750
351288.84                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270833                      0.3750                        9.5750
220740.75                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10270837                      0.3750                        9.5750
296977.22                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270861                      0.3750                        11.5750
328633.65                     0.0500                        11.5250
6.8750                        0.0000                        11.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270921                      0.3750                        9.5750
329584.48                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270931                      0.3750                        9.5750
207246.35                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270933                      0.3750                        9.5750
135889.57                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270943                      0.3750                        9.5750
266079.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270953                      0.3750                        9.5750
132637.67                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270967                      0.3750                        9.5750
138419.35                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270971                      0.3750                        9.5750
314655.92                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10270977                      0.3750                        9.5750
305214.26                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10270987                      0.3750                        9.5750
255389.93                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10270999                      0.3750                        9.5750
44908.67                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271007                      0.3750                        9.5750
279332.74                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271021                      0.3750                        9.5750
334201.68                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271051                      0.3750                        9.5750
247409.00                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10271063                      0.3750                        9.5750
145727.29                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10271089                      0.3750                        9.5750
189547.21                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10271101                      0.3750                        10.5750
363631.37                     0.0500                        10.5250
6.8750                        0.0000                        10.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271107                      0.3750                        9.5750
141188.53                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10271123                      0.3750                        11.5750
151969.33                     0.0500                        11.5250
6.8750                        0.0000                        11.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271127                      0.3750                        9.5750
299945.71                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10271145                      0.3750                        9.5750
69231.64                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271193                      0.3750                        9.5750
303275.55                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10271217                      0.3750                        9.5750
315836.85                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        3.0250
6.3250                        0.0000                        3.0250
6.3250                        0.0000

10271249                      0.3750                        9.5750
200798.85                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10271255                      0.3750                        9.5750
185816.31                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10271267                      0.3750                        9.5750
321731.46                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271297                      0.3750                        9.5750
565249.76                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10271309                      0.3750                        9.5750
425982.43                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10271319                      0.3750                        9.5750
418498.92                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271355                      0.3750                        9.5750
514769.98                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10271371                      0.3750                        9.5750
281352.61                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271377                      0.3750                        9.5750
319457.53                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10271389                      0.3750                        10.0750
253840.01                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10271399                      0.3750                        9.5750
221870.00                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10271409                      0.3750                        9.5750
157144.62                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10271411                      0.3750                        9.5750
111810.13                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2250
6.7000                        0.0000                        3.2250
6.7000                        0.0000

10271433                      0.3750                        9.5750
205372.50                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271437                      0.3750                        9.5750
189325.20                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.0750
5.5750                        0.0000                        2.0750
5.5750                        0.0000

10271457                      0.3750                        9.5750
264392.92                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10271613                      0.3750                        9.5750
231489.32                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10271749                      0.3750                        9.5750
259380.41                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3250
5.8250                        0.0000                        2.3250
5.8250                        0.0000

10271771                      0.3750                        9.5750
331208.83                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10271781                      0.3750                        9.5750
275392.47                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10271857                      0.3750                        9.5750
155628.24                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10272135                      0.3750                        9.5750
251317.99                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10272157                      0.3750                        9.5750
323286.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10272173                      0.3750                        9.5750
343180.23                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10272205                      0.3750                        9.5750
299339.64                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10272583                      0.3750                        9.5750
155976.82                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10272831                      0.3750                        9.5750
207504.32                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10272839                      0.3750                        9.5750
402516.48                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10272845                      0.3750                        9.5750
344177.84                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10272847                      0.3750                        9.5750
313707.94                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10272875                      0.3750                        9.5750
115723.57                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10272899                      0.3750                        9.5750
304482.96                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10272927                      0.3750                        9.5750
271351.81                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10274023                      0.3750                        9.5750
134925.60                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10274441                      0.3750                        9.5750
359207.57                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10274445                      0.3750                        9.5750
109737.87                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10275259                      0.3750                        9.5750
267760.39                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10275443                      0.3750                        9.5750
614532.03                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10275475                      0.3750                        9.5750
284320.83                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        1.9250
5.4500                        0.0000                        1.9250
5.4500                        0.0000

10276229                      0.3750                        9.5750
331437.19                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10276297                      0.3750                        9.5750
394255.55                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10276459                      0.3750                        9.5750
299285.08                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10276511                      0.3750                        9.5750
279332.74                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10276513                      0.3750                        9.5750
259559.24                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10276527                      0.3750                        9.5750
648680.80                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10276537                      0.3750                        9.5750
257431.18                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10276541                      0.3750                        9.5750
199523.39                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10276553                      0.3750                        9.5750
177358.74                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10276615                      0.3750                        9.5750
166936.40                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10276755                      0.3750                        9.5750
648448.58                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10277365                      0.3750                        9.5750
164606.79                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10277383                      0.3750                        9.5750
239471.71                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10277825                      0.3750                        9.5750
227456.66                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10278323                      0.3750                        9.5750
115744.66                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10278375                      0.3750                        9.5750
224463.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10278381                      0.3750                        9.5750
369185.56                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10278389                      0.3750                        9.5750
289558.70                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10278393                      0.3750                        9.5750
498808.47                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10278443                      0.3750                        9.5750
399119.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10278485                      0.3750                        9.5750
526106.62                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10278719                      0.3750                        9.5750
247708.29                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3050
5.8250                        0.0000                        2.3050
5.8250                        0.0000

10278741                      0.3750                        9.5750
298399.76                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10278823                      0.3750                        10.0750
181100.49                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10278919                      0.3750                        9.5750
255436.49                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10279269                      0.3750                        9.5750
274078.87                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10279291                      0.3750                        9.5750
399313.58                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10279303                      0.3750                        9.5750
374606.06                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10279313                      0.3750                        9.5750
134858.19                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10279339                      0.3750                        9.5750
127740.22                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10279415                      0.3750                        9.5750
131004.84                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280041                      0.3750                        9.5750
220722.74                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280049                      0.3750                        9.5750
335316.96                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280095                      0.3750                        9.5750
174582.96                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280117                      0.3750                        9.5750
214487.65                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10280143                      0.3750                        9.5750
518760.80                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280149                      0.3750                        9.5750
722025.25                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10280161                      0.3750                        9.5750
463213.42                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280165                      0.3750                        9.5750
319237.42                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10280167                      0.3750                        9.5750
172120.30                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10280173                      0.3750                        9.5750
293299.38                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280199                      0.3750                        9.5750
558665.49                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6250
6.0750                        0.0000                        2.6250
6.0750                        0.0000

10280221                      0.3750                        9.5750
364381.25                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10280237                      0.3750                        9.5750
217630.44                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10280239                      0.3750                        9.5750
382350.73                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10280241                      0.3750                        9.5750
96369.80                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280253                      0.3750                        9.5750
362883.16                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280299                      0.3750                        9.5750
594989.65                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280333                      0.3750                        9.5750
159219.66                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9750
6.4500                        0.0000                        2.9750
6.4500                        0.0000

10280401                      0.3750                        9.5750
249404.23                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280449                      0.3750                        9.5750
349165.93                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10280461                      0.3750                        9.5750
314249.34                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280495                      0.3750                        9.5750
232564.06                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280501                      0.3750                        9.5750
498484.59                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10280557                      0.3750                        9.5750
266491.12                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280603                      0.3750                        9.5750
165234.90                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280625                      0.3750                        9.5750
233562.18                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10280627                      0.3750                        9.5750
251317.25                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10280641                      0.3750                        9.5750
450717.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280865                      0.3750                        9.5750
220121.61                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10280887                      0.3750                        9.5750
383374.35                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10280927                      0.3750                        9.5750
365122.36                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10281081                      0.3750                        9.5750
179603.78                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10281095                      0.3750                        9.5750
319295.62                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10281667                      0.3750                        9.5750
267410.08                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10281675                      0.3750                        9.5750
478943.42                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10281693                      0.3750                        9.5750
183096.08                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10281705                      0.3750                        9.5750
233983.82                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10281715                      0.3750                        9.5750
271351.81                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10281757                      0.3750                        9.5750
561658.34                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10281833                      0.3750                        9.5750
291303.05                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10281909                      0.3750                        9.5750
598982.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10281943                      0.3750                        10.0750
493910.40                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10282001                      0.3750                        9.5750
185955.33                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10282007                      0.3750                        10.0750
698459.16                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10282017                      0.3750                        9.5750
339708.52                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10282143                      0.3750                        9.5750
99779.88                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10282329                      0.3750                        9.5750
170706.56                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10282513                      0.3750                        9.5750
259427.69                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10282551                      0.3750                        9.5750
151138.97                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10282553                      0.3750                        9.5750
299285.08                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10282687                      0.3750                        9.5750
291357.25                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10282727                      0.3750                        9.5750
205147.43                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10283177                      0.3750                        9.5750
143656.84                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10283281                      0.3750                        9.5750
183561.51                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2250
6.7000                        0.0000                        3.2250
6.7000                        0.0000

10283305                      0.3750                        9.5750
227456.66                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.1800
5.7000                        0.0000                        2.1800
5.7000                        0.0000

10283345                      0.3750                        9.5750
157623.48                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10283391                      0.3750                        9.5750
399188.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10283397                      0.3750                        9.5750
162990.44                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10283415                      0.3750                        9.5750
191542.45                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10283417                      0.3750                        9.5750
430557.07                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10283445                      0.3750                        9.5750
571080.92                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10283451                      0.3750                        9.5750
296496.52                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10283477                      0.3750                        9.5750
395056.31                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10283499                      0.3750                        9.5750
351403.28                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10283537                      0.3750                        9.5750
161491.97                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10283547                      0.3750                        9.5750
143742.13                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        3.5250
2.3250                        0.0000                        3.5250
2.3250                        0.0000

10283597                      0.3750                        9.5750
424576.15                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.9000
1.3250                        0.0000                        3.9000
1.3250                        0.0000

10283615                      0.3750                        9.5750
447012.28                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10284787                      0.3750                        9.5750
215596.54                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10284797                      0.3750                        9.5750
314306.62                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10284855                      0.3750                        9.5750
239471.71                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10284945                      0.3750                        9.5750
139691.83                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10285069                      0.3750                        9.5750
324284.61                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10285289                      0.3750                        9.5750
109737.87                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10285293                      0.3750                        9.5750
199523.39                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10285317                      0.3750                        9.5750
227498.13                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10285323                      0.3750                        9.5750
196566.36                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10285339                      0.3750                        9.5750
202787.60                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10285901                      0.3750                        9.5750
129690.20                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10285905                      0.3750                        9.5750
191542.45                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10286011                      0.3750                        9.5750
558665.49                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10286015                      0.3750                        9.5750
327612.11                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10286025                      0.3750                        9.5750
634484.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286053                      0.3750                        9.5750
295348.44                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286061                      0.3750                        9.5750
99014.71                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286093                      0.3750                        9.5750
403037.25                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10286107                      0.3750                        9.5750
180029.88                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10286123                      0.3750                        9.5750
237875.23                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286265                      0.3750                        9.5750
209499.56                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10286285                      0.3750                        9.5750
449009.46                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286309                      0.3750                        9.5750
327876.68                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10286319                      0.3750                        9.5750
249598.31                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10286351                      0.3750                        9.5750
638591.23                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286385                      0.3750                        9.5750
349406.67                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10286797                      0.3750                        9.5750
202181.31                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286881                      0.3750                        9.5750
203550.95                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10286913                      0.3750                        9.5750
73683.86                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10286919                      0.3750                        9.5750
241068.19                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10287165                      0.3750                        9.5750
206544.35                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10287259                      0.3750                        9.5750
188749.13                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.0750
5.5750                        0.0000                        2.0750
5.5750                        0.0000

10287479                      0.3750                        9.5750
617743.73                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10287829                      0.3750                        9.5750
574730.07                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10287929                      0.3750                        9.5750
149641.98                     0.0500                        9.5250
7.3750                        0.0000                        9.5250
7.0000                        0.0000                        2.6000
6.9500                        0.0000                        2.6000
6.9500                        0.0000

10287961                      0.3750                        9.5750
359326.44                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10288087                      0.3750                        9.5750
433854.21                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10288123                      0.3750                        9.5750
319237.42                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2500
6.7000                        0.0000                        3.2500
6.7000                        0.0000

10288153                      0.3750                        9.5750
239593.15                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10288155                      0.3750                        9.5750
454913.32                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10288159                      0.3750                        9.5750
269405.68                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10288171                      0.3750                        9.5750
331208.83                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10288177                      0.3750                        9.5750
391065.84                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10288185                      0.3750                        9.5750
215485.26                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10288189                      0.3750                        9.5750
106745.02                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.7750
6.4500                        0.0000                        2.7750
6.4500                        0.0000

10288229                      0.3750                        9.5750
158051.33                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10288231                      0.3750                        9.5750
239471.71                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10288233                      0.3750                        9.5750
99761.69                      0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10288275                      0.3750                        9.5750
247953.01                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10288327                      0.3750                        9.5750
214479.17                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10288351                      0.3750                        9.5750
212492.41                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10288427                      0.3750                        9.5750
220625.36                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10288431                      0.3750                        10.0750
99779.88                      0.0500                        10.0250
6.3750                        0.0000                        10.0250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10288451                      0.3750                        9.5750
349229.58                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10288465                      0.3750                        9.5750
473954.43                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10288505                      0.3750                        9.5750
262905.61                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10288507                      0.3750                        9.5750
1220667.12                    0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6250
6.0750                        0.0000                        2.6250
6.0750                        0.0000

10288521                      0.3750                        9.5750
349437.62                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9000
6.4500                        0.0000                        2.9000
6.4500                        0.0000

10288545                      0.3750                        10.0750
718415.13                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10288547                      0.3750                        10.0750
192682.94                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10288581                      0.3750                        9.5750
221870.00                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10288623                      0.3750                        9.5750
252995.65                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10288627                      0.3750                        9.5750
238430.45                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10288637                      0.3750                        10.5750
356275.46                     0.0500                        10.5250
6.7500                        0.0000                        10.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10288643                      0.3750                        9.5750
138290.77                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10288671                      0.3750                        9.5750
190861.22                     0.0500                        9.5250
7.6250                        0.0000                        9.5250
7.2500                        0.0000                        3.7750
7.2000                        0.0000                        3.7750
7.2000                        0.0000

10288719                      0.3750                        9.5750
863245.67                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10288731                      0.3750                        9.5750
190534.37                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10288823                      0.3750                        9.5750
223506.14                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10289109                      0.3750                        9.5750
79644.29                      0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10289343                      0.3750                        9.5750
207503.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10289355                      0.3750                        9.5750
436535.43                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10289579                      0.3750                        9.5750
143656.30                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10289607                      0.3750                        9.5750
284371.65                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10289617                      0.3750                        9.5750
600774.66                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10290021                      0.3750                        9.5750
897855.24                     0.0500                        9.5250
5.8750                        0.0000                        9.5250
5.5000                        0.0000                        2.0300
5.4500                        0.0000                        2.0300
5.4500                        0.0000

10290503                      0.3750                        9.5750
319237.42                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10290511                      0.3750                        9.5750
547071.02                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10290517                      0.3750                        9.5750
339189.76                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10290541                      0.3750                        9.5750
275891.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10290559                      0.3750                        9.5750
284320.83                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10290561                      0.3750                        9.5750
229493.72                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10290607                      0.3750                        9.5750
206812.98                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10290609                      0.3750                        9.5750
471118.36                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10290627                      0.3750                        9.5750
426980.05                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10290629                      0.3750                        9.5750
478943.42                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10290633                      0.3750                        9.5750
324477.79                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9000
6.4500                        0.0000                        2.9000
6.4500                        0.0000

10290635                      0.3750                        9.5750
159618.71                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10290655                      0.3750                        9.5750
619003.79                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10290663                      0.3750                        9.5750
262373.26                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.0750
5.5750                        0.0000                        2.0750
5.5750                        0.0000

10290679                      0.3750                        9.5750
329244.02                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291103                      0.3750                        9.5750
144654.45                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10291349                      0.3750                        9.5750
359207.57                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291549                      0.3750                        9.5750
262078.22                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291563                      0.3750                        9.5750
582829.31                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10291565                      0.3750                        9.5750
319295.62                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291573                      0.3750                        9.5750
294350.65                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291579                      0.3750                        9.5750
335430.40                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10291583                      0.3750                        9.5750
244502.76                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291599                      0.3750                        9.5750
80872.52                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291621                      0.3750                        9.5750
170024.92                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10291627                      0.3750                        9.5750
189581.77                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10291631                      0.3750                        9.5750
319236.22                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        2.3250
6.7000                        0.0000                        2.3250
6.7000                        0.0000

10291633                      0.3750                        9.5750
199523.39                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291635                      0.3750                        9.5750
170592.50                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291641                      0.3750                        9.5750
249449.70                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291647                      0.3750                        9.5750
384152.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291649                      0.3750                        9.5750
154630.63                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10291653                      0.3750                        9.5750
316900.90                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10291667                      0.3750                        9.5750
169594.24                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10291677                      0.3750                        9.5750
483844.22                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10291679                      0.3750                        9.5750
498808.47                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10291683                      0.3750                        9.5750
422567.80                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291699                      0.3750                        9.5750
237076.99                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291703                      0.3750                        9.5750
166033.72                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291719                      0.3750                        9.5750
149669.82                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291735                      0.3750                        9.5750
405106.31                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10291769                      0.3750                        9.5750
335260.40                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10291773                      0.3750                        9.5750
394629.43                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10292527                      0.3750                        9.5750
256478.41                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10292697                      0.3750                        9.5750
229600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10292791                      0.3750                        9.5750
439107.00                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10292893                      0.3750                        9.5750
204000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9000
1.5750                        0.0000                        2.9000
1.5750                        0.0000

10292917                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10292949                      0.3750                        9.5750
351200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10293199                      0.3750                        9.5750
199522.64                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10293217                      0.3750                        9.5750
145678.10                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293251                      0.3750                        9.5750
199522.64                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10293253                      0.3750                        9.5750
258860.67                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10293265                      0.3750                        9.5750
320092.72                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10293285                      0.3750                        9.5750
67872.77                      0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10293287                      0.3750                        9.5750
168883.42                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293307                      0.3750                        9.5750
207503.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293321                      0.3750                        9.5750
101775.12                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10293323                      0.3750                        9.5750
269404.72                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293339                      0.3750                        9.5750
258223.99                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293353                      0.3750                        9.5750
499396.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293355                      0.3750                        9.5750
241023.35                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293393                      0.3750                        9.5750
319457.53                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293399                      0.3750                        9.5750
534093.05                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10293403                      0.3750                        9.5750
433294.13                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10293411                      0.3750                        9.5750
239428.07                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293425                      0.3750                        9.5750
230947.46                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10293437                      0.3750                        9.5750
299339.64                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293449                      0.3750                        9.5750
202516.24                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10293633                      0.3750                        9.5750
291802.95                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10293653                      0.3750                        10.0750
232000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10293747                      0.3750                        9.5750
211533.35                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293789                      0.3750                        9.5750
498750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.9250
0.5750                        0.0000                        1.9250
0.5750                        0.0000

10293811                      0.3750                        10.0750
149000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.5750
1.0750                        0.0000                        2.5750
1.0750                        0.0000

10293815                      0.3750                        10.0750
271401.27                     0.0500                        10.0250
6.0000                        0.0000                        10.0250
5.6250                        0.0000                        2.0750
5.5750                        0.0000                        2.0750
5.5750                        0.0000

10293827                      0.3750                        9.5750
236250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10293841                      0.3750                        9.5750
289308.92                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10293853                      0.3750                        10.0750
229842.96                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10293859                      0.3750                        9.5750
319295.62                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293863                      0.3750                        9.5750
349600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10293891                      0.3750                        9.5750
199523.39                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.1750
5.7000                        0.0000                        2.1750
5.7000                        0.0000

10293897                      0.3750                        9.5750
303275.55                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10293913                      0.3750                        9.5750
430970.52                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10293923                      0.3750                        9.5750
236079.20                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10293929                      0.3750                        9.5750
109737.87                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7250
6.2000                        0.0000                        2.7250
6.2000                        0.0000

10293935                      0.3750                        10.5750
194000.00                     0.0500                        10.5250
2.0000                        0.0000                        10.5250
1.6250                        0.0000                        2.8750
1.5750                        0.0000                        2.8750
1.5750                        0.0000

10293941                      0.3750                        10.0750
231489.32                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10293959                      0.3750                        9.5750
431242.87                     0.0500                        9.5250
5.6250                        0.0000                        9.5250
5.2500                        0.0000                        1.6750
5.2000                        0.0000                        1.6750
5.2000                        0.0000

10293963                      0.3750                        10.0750
344000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10293965                      0.3750                        10.0750
351225.18                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8300
6.3250                        0.0000                        2.8300
6.3250                        0.0000

10293981                      0.3750                        9.5750
141687.43                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10293989                      0.3750                        10.0750
107762.27                     0.0500                        10.0250
6.6250                        0.0000                        10.0250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10293997                      0.3750                        10.0750
225901.65                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10293999                      0.3750                        9.5750
267361.34                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10294241                      0.3750                        9.5750
259380.41                     0.0500                        9.5250
5.7500                        0.0000                        9.5250
5.3750                        0.0000                        1.8250
5.3250                        0.0000                        1.8250
5.3250                        0.0000

10294865                      0.3750                        10.0750
213030.05                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10294869                      0.3750                        9.5750
241833.58                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10294905                      0.3750                        9.5750
398248.69                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4750
5.9500                        0.0000                        2.4750
5.9500                        0.0000

10294911                      0.3750                        9.5750
199559.05                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10294917                      0.3750                        9.5750
394129.13                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10294927                      0.3750                        9.5750
194603.59                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10294929                      0.3750                        10.0750
452000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10294933                      0.3750                        9.5750
191541.73                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10294941                      0.3750                        9.5750
342181.33                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10294943                      0.3750                        10.0750
292000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.2750
1.0750                        0.0000                        2.2750
1.0750                        0.0000

10294947                      0.3750                        9.5750
474950.54                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10294949                      0.3750                        9.5750
299338.58                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10294951                      0.3750                        9.5750
439029.91                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10294953                      0.3750                        9.5750
385558.33                     0.0500                        9.5250
2.7500                        0.0000                        9.5250
2.3750                        0.0000                        3.9000
2.3250                        0.0000                        3.9000
2.3250                        0.0000

10294975                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10295003                      0.3750                        9.5750
303747.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10295365                      0.3750                        9.5750
182763.43                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10295471                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10295749                      0.3750                        9.5750
427056.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10295759                      0.3750                        9.5750
346434.52                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10295761                      0.3750                        9.5750
418989.56                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10295781                      0.3750                        9.5750
241488.39                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.4000
1.3250                        0.0000                        3.4000
1.3250                        0.0000

10295783                      0.3750                        9.5750
331268.02                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10295789                      0.3750                        9.5750
218942.00                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10295797                      0.3750                        9.5750
355150.30                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10295815                      0.3750                        9.5750
490915.27                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10296787                      0.3750                        9.5750
646455.78                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10297027                      0.3750                        9.5750
439031.47                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10297039                      0.3750                        9.5750
519118.48                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10297045                      0.3750                        9.5750
291304.14                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10297097                      0.3750                        9.5750
375362.59                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10297139                      0.3750                        9.5750
353156.40                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10297171                      0.3750                        9.5750
219475.72                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10297173                      0.3750                        9.5750
486837.07                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10297179                      0.3750                        9.5750
546694.09                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10297311                      0.3750                        9.5750
246764.52                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10297337                      0.3750                        9.5750
288962.53                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10297339                      0.3750                        9.5750
663373.52                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10297383                      0.3750                        9.5750
129600.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.9000
2.0750                        0.0000                        2.9000
2.0750                        0.0000

10297387                      0.3750                        9.5750
543077.79                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10297393                      0.3750                        9.5750
315246.95                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10297511                      0.3750                        9.5750
210734.36                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10297527                      0.3750                        9.5750
217080.63                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10297575                      0.3750                        9.5750
258754.44                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10297723                      0.3750                        9.5750
299500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10297735                      0.3750                        9.5750
248572.71                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10297779                      0.3750                        9.5750
244000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10297781                      0.3750                        9.5750
174500.00                     0.0500                        9.5250
1.3750                        0.0000                        9.5250
1.0000                        0.0000                        2.6750
0.9500                        0.0000                        2.6750
0.9500                        0.0000

10297803                      0.3750                        9.5750
157000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3000
1.0750                        0.0000                        2.3000
1.0750                        0.0000

10297819                      0.3750                        9.5750
566749.72                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10297849                      0.3750                        9.5750
86000.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3750
1.0750                        0.0000                        2.3750
1.0750                        0.0000

10297887                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10297901                      0.3750                        9.5750
454000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1500
0.5750                        0.0000                        2.1500
0.5750                        0.0000

10297925                      0.3750                        9.5750
283323.21                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10298101                      0.3750                        9.5750
608000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10298329                      0.3750                        9.5750
130700.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10298335                      0.3750                        9.5750
309000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10298343                      0.3750                        9.5750
129713.84                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10298345                      0.3750                        9.5750
379163.54                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10298347                      0.3750                        9.5750
339251.59                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10298351                      0.3750                        9.5750
255500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10298353                      0.3750                        9.5750
399119.52                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10298355                      0.3750                        9.5750
70000.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10298367                      0.3750                        9.5750
288000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10298765                      0.3750                        9.5750
439254.10                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10299375                      0.3750                        9.5750
279332.74                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10299777                      0.3750                        9.5750
149642.54                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10301233                      0.3750                        9.5750
294051.31                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10301285                      0.3750                        9.5750
467206.63                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10301437                      0.3750                        9.5750
168628.00                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10302103                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10302887                      0.3750                        9.5750
636000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10302889                      0.3750                        9.5750
284320.83                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3750
5.8250                        0.0000                        2.3750
5.8250                        0.0000

10302895                      0.3750                        9.5750
249404.23                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10302897                      0.3750                        9.5750
249404.23                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10302899                      0.3750                        9.5750
252000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10302901                      0.3750                        9.5750
279332.74                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2000
6.7000                        0.0000                        3.2000
6.7000                        0.0000

10302907                      0.3750                        9.5750
272399.07                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10302925                      0.3750                        9.5750
566646.42                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7500
6.2000                        0.0000                        2.7500
6.2000                        0.0000

10303003                      0.3750                        9.5750
345175.46                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10303009                      0.3750                        9.5750
347170.69                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10303021                      0.3750                        9.5750
648451.01                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6000
6.0750                        0.0000                        2.6000
6.0750                        0.0000

10303023                      0.3750                        9.5750
367123.04                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10303029                      0.3750                        9.5750
214526.74                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2000
6.7000                        0.0000                        3.2000
6.7000                        0.0000

10303031                      0.3750                        9.5750
495159.16                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10303033                      0.3750                        9.5750
279383.66                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303037                      0.3750                        9.5750
371113.50                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2500
6.7000                        0.0000                        3.2500
6.7000                        0.0000

10303041                      0.3750                        9.5750
149642.54                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10303043                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303049                      0.3750                        9.5750
267361.34                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10303067                      0.3750                        9.5750
344776.41                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303079                      0.3750                        9.5750
336742.08                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10303083                      0.3750                        9.5750
139666.37                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10303089                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.6750
6.2000                        0.0000                        2.6750
6.2000                        0.0000

10303091                      0.3750                        9.5750
381488.72                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.0500
6.5750                        0.0000                        3.0500
6.5750                        0.0000

10303099                      0.3750                        9.5750
507138.82                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.1750
6.7000                        0.0000                        3.1750
6.7000                        0.0000

10303101                      0.3750                        9.5750
568000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10303103                      0.3750                        9.5750
359142.10                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10303105                      0.3750                        9.5750
375103.97                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7500
6.2000                        0.0000                        2.7500
6.2000                        0.0000

10303111                      0.3750                        9.5750
227456.66                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10303121                      0.3750                        9.5750
295348.44                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10303125                      0.3750                        9.5750
698396.41                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5900
6.0750                        0.0000                        2.5900
6.0750                        0.0000

10303127                      0.3750                        9.5750
438951.46                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8500
6.3250                        0.0000                        2.8500
6.3250                        0.0000

10303133                      0.3750                        9.5750
372000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6500
0.8250                        0.0000                        2.6500
0.8250                        0.0000

10303135                      0.3750                        9.5750
175612.59                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10303139                      0.3750                        9.5750
264550.76                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8000
6.3250                        0.0000                        2.8000
6.3250                        0.0000

10303141                      0.3750                        9.5750
351225.18                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10303147                      0.3750                        9.5750
412500.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.5250
0.8250                        0.0000                        2.5250
0.8250                        0.0000

10303149                      0.3750                        9.5750
267361.34                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10303153                      0.3750                        9.5750
383603.75                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303157                      0.3750                        9.5750
497879.39                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10303199                      0.3750                        9.5750
335460.12                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303201                      0.3750                        9.5750
104419.64                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303209                      0.3750                        9.5750
323286.81                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303213                      0.3750                        9.5750
605000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10303215                      0.3750                        9.5750
558767.33                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303225                      0.3750                        9.5750
269452.03                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10303247                      0.3750                        9.5750
434042.48                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10303249                      0.3750                        9.5750
209537.75                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10303697                      0.3750                        9.5750
138750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10303715                      0.3750                        9.5750
213129.82                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10303771                      0.3750                        9.5750
129712.50                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10303801                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10303873                      0.3750                        9.5750
302000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10303877                      0.3750                        9.5750
187700.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1500
0.5750                        0.0000                        2.1500
0.5750                        0.0000

10303923                      0.3750                        9.5750
187500.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.5250
2.0750                        0.0000                        2.5250
2.0750                        0.0000

10303937                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10303959                      0.3750                        9.5750
175000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10303973                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10304029                      0.3750                        9.5750
168000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10304033                      0.3750                        9.5750
147200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10304037                      0.3750                        9.5750
455000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10304147                      0.3750                        9.5750
377600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10304149                      0.3750                        9.5750
288000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.7750
1.5750                        0.0000                        2.7750
1.5750                        0.0000

10304155                      0.3750                        9.5750
553677.40                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10304419                      0.3750                        9.5750
446930.71                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10304525                      0.3750                        9.5750
282025.51                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10304627                      0.3750                        9.5750
364188.43                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.6500
1.3250                        0.0000                        3.6500
1.3250                        0.0000

10304663                      0.3750                        10.0750
160000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10304665                      0.3750                        9.5750
385000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10304699                      0.3750                        9.5750
183000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10304711                      0.3750                        9.5750
123000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10304735                      0.3750                        10.0750
480939.02                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305055                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10305067                      0.3750                        9.5750
464000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10305069                      0.3750                        10.0750
186787.93                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305071                      0.3750                        9.5750
399046.77                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10305073                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305089                      0.3750                        9.5750
161613.94                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2000
6.7000                        0.0000                        3.2000
6.7000                        0.0000

10305093                      0.3750                        9.5750
164606.79                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10305097                      0.3750                        9.5750
224463.81                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10305099                      0.3750                        9.5750
182563.90                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10305103                      0.3750                        10.0750
356014.61                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305105                      0.3750                        9.5750
362000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10305111                      0.3750                        9.5750
398049.16                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10305131                      0.3750                        9.5750
213750.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        2.9000
2.5750                        0.0000                        2.9000
2.5750                        0.0000

10305133                      0.3750                        9.5750
109737.87                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10305135                      0.3750                        9.5750
217480.50                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10305141                      0.3750                        9.5750
338000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10305143                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10305145                      0.3750                        10.0750
395128.32                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305147                      0.3750                        9.5750
264600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10305155                      0.3750                        9.5750
237076.99                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305169                      0.3750                        9.5750
436457.41                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10305171                      0.3750                        9.5750
399119.52                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305175                      0.3750                        9.5750
1680000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3250
0.5750                        0.0000                        2.3250
0.5750                        0.0000

10305195                      0.3750                        9.5750
374364.29                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8250
6.3250                        0.0000                        2.8250
6.3250                        0.0000

10305197                      0.3750                        9.5750
189547.21                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305217                      0.3750                        9.5750
211500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10305227                      0.3750                        9.5750
149642.54                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10305239                      0.3750                        9.5750
339155.80                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10305241                      0.3750                        10.0750
630608.84                     0.0500                        10.0250
6.1250                        0.0000                        10.0250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10305243                      0.3750                        9.5750
137790.00                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305245                      0.3750                        9.5750
232245.22                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305251                      0.3750                        9.5750
435500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10305257                      0.3750                        9.5750
227498.13                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305263                      0.3750                        9.5750
430400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10305287                      0.3750                        9.5750
303274.41                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10305301                      0.3750                        9.5750
520000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10305307                      0.3750                        9.5750
474865.67                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305309                      0.3750                        9.5750
411516.99                     0.0500                        9.5250
6.1250                        0.0000                        9.5250
5.7500                        0.0000                        2.2250
5.7000                        0.0000                        2.2250
5.7000                        0.0000

10305321                      0.3750                        9.5750
587804.00                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10305323                      0.3750                        9.5750
229000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10305325                      0.3750                        9.5750
309261.25                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10305331                      0.3750                        9.5750
209499.56                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10305337                      0.3750                        9.5750
536000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10305341                      0.3750                        9.5750
360500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10305343                      0.3750                        9.5750
238975.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10305347                      0.3750                        9.5750
575023.55                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2500
6.7000                        0.0000                        3.2500
6.7000                        0.0000

10305359                      0.3750                        9.5750
325317.11                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10305361                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10305363                      0.3750                        9.5750
291304.14                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305365                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10305403                      0.3750                        11.0750
129520.00                     0.0500                        11.0250
2.5000                        0.0000                        11.0250
2.1250                        0.0000                        2.9750
2.0750                        0.0000                        2.9750
2.0750                        0.0000

10305457                      0.3750                        9.5750
155628.24                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8000
6.3250                        0.0000                        2.8000
6.3250                        0.0000

10305469                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10305475                      0.3750                        9.5750
335410.07                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305495                      0.3750                        9.5750
283374.86                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10305553                      0.3750                        9.5750
452751.21                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10305663                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10305671                      0.3750                        9.5750
366754.15                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10305721                      0.3750                        9.5750
438992.02                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10305731                      0.3750                        9.5750
294350.65                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10305741                      0.3750                        9.5750
638591.23                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10305765                      0.3750                        9.5750
393750.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.9000
2.0750                        0.0000                        2.9000
2.0750                        0.0000

10305789                      0.3750                        9.5750
606267.06                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10305825                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10305829                      0.3750                        9.5750
393300.16                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10305839                      0.3750                        9.5750
278390.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10305879                      0.3750                        9.5750
124000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.7750
0.8250                        0.0000                        2.7750
0.8250                        0.0000

10305881                      0.3750                        9.5750
290000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10305883                      0.3750                        9.5750
395128.32                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10305895                      0.3750                        9.5750
456000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10305919                      0.3750                        9.5750
540000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10305929                      0.3750                        9.5750
251250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10305933                      0.3750                        9.5750
273600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10306135                      0.3750                        9.5750
186354.85                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10306155                      0.3750                        9.5750
330500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5300
0.5750                        0.0000                        2.5300
0.5750                        0.0000

10306201                      0.3750                        9.5750
310625.58                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10306261                      0.3750                        9.5750
219159.33                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10306267                      0.3750                        9.5750
495815.62                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10306275                      0.3750                        9.5750
202388.41                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10306971                      0.3750                        9.5750
492342.98                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10306995                      0.3750                        9.5750
123768.38                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10306997                      0.3750                        9.5750
139829.98                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.1500
2.0750                        0.0000                        3.1500
2.0750                        0.0000

10307015                      0.3750                        9.5750
391282.38                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10307027                      0.3750                        9.5750
267000.34                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307037                      0.3750                        9.5750
285918.54                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307045                      0.3750                        9.5750
444971.22                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1000
6.5750                        0.0000                        3.1000
6.5750                        0.0000

10307049                      0.3750                        9.5750
324283.46                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10307057                      0.3750                        9.5750
309261.25                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10307059                      0.3750                        9.5750
466734.87                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10307073                      0.3750                        9.5750
523844.37                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307087                      0.3750                        9.5750
379467.85                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10307091                      0.3750                        9.5750
319295.62                     0.0500                        9.5250
7.5000                        0.0000                        9.5250
7.1250                        0.0000                        2.7250
7.0750                        0.0000                        2.7250
7.0750                        0.0000

10307105                      0.3750                        9.5750
408321.16                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10307113                      0.3750                        9.5750
574730.07                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3250
5.8250                        0.0000                        2.3250
5.8250                        0.0000

10307125                      0.3750                        9.5750
456408.04                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10307137                      0.3750                        9.5750
152591.56                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10307151                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10307161                      0.3750                        9.5750
450000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10307169                      0.3750                        9.5750
156625.86                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5000
5.9500                        0.0000                        2.5000
5.9500                        0.0000

10307173                      0.3750                        9.5750
556000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10307187                      0.3750                        9.5750
371369.38                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307193                      0.3750                        9.5750
784000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10307203                      0.3750                        9.5750
351444.99                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307225                      0.3750                        9.5750
443939.53                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10307243                      0.3750                        9.5750
549600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10307275                      0.3750                        9.5750
315304.42                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10307279                      0.3750                        9.5750
199500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10307295                      0.3750                        9.5750
354154.01                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10307305                      0.3750                        9.5750
299285.08                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2500
6.7000                        0.0000                        3.2500
6.7000                        0.0000

10307317                      0.3750                        9.5750
649950.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10307321                      0.3750                        9.5750
418999.11                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.5750
6.0750                        0.0000                        2.5750
6.0750                        0.0000

10307343                      0.3750                        9.5750
643200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10307353                      0.3750                        9.5750
1202650.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10307359                      0.3750                        9.5750
54000.00                      0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        2.9000
2.5750                        0.0000                        2.9000
2.5750                        0.0000

10307379                      0.3750                        9.5750
303330.83                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10307389                      0.3750                        9.5750
247454.10                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10307391                      0.3750                        9.5750
390000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10307395                      0.3750                        9.5750
473650.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10307399                      0.3750                        9.5750
271401.27                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1250
6.5750                        0.0000                        3.1250
6.5750                        0.0000

10307413                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10307427                      0.3750                        9.5750
513750.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.7150
0.8250                        0.0000                        2.7150
0.8250                        0.0000

10307445                      0.3750                        9.5750
534640.86                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307465                      0.3750                        9.5750
168460.42                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307475                      0.3750                        9.5750
199522.64                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10307479                      0.3750                        9.5750
737238.91                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10307501                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10307523                      0.3750                        9.5750
298735.59                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10307525                      0.3750                        9.5750
148926.72                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10307553                      0.3750                        9.5750
510000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10307643                      0.3750                        9.5750
396000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10307775                      0.3750                        9.5750
372800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10307829                      0.3750                        9.5750
198750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10307885                      0.3750                        9.5750
189094.05                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10307927                      0.3750                        9.5750
546887.82                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10307943                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3000
1.0750                        0.0000                        2.3000
1.0750                        0.0000

10307957                      0.3750                        9.5750
162282.00                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10307961                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10307983                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10307987                      0.3750                        9.5750
204000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10307995                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.0000
1.0750                        0.0000                        2.0000
1.0750                        0.0000

10308005                      0.3750                        9.5750
241445.61                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10308059                      0.3750                        9.5750
632000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10308069                      0.3750                        9.5750
272000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10308121                      0.3750                        9.5750
332500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10308155                      0.3750                        9.5750
198400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10308167                      0.3750                        9.5750
544049.79                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10308171                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10308221                      0.3750                        9.5750
220875.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        2.4500
2.5750                        0.0000                        2.4500
2.5750                        0.0000

10308223                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10309329                      0.3750                        9.5750
189245.85                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10309375                      0.3750                        9.5750
267000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10309385                      0.3750                        9.5750
93543.64                      0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10309409                      0.3750                        9.5750
149642.54                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10309429                      0.3750                        9.5750
186400.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10309431                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10309455                      0.3750                        9.5750
170000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10309465                      0.3750                        9.5750
245000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10309481                      0.3750                        9.5750
420000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10309517                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10309669                      0.3750                        9.5750
162400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10309687                      0.3750                        9.5750
329600.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10309691                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10309693                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10309753                      0.3750                        9.5750
303200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10309775                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10309811                      0.3750                        9.5750
229000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10309825                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10309829                      0.3750                        9.5750
110000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.9000
0.5650                        0.0000                        2.9000
0.5650                        0.0000

10309849                      0.3750                        9.5750
364000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.9500
0.5750                        0.0000                        1.9500
0.5750                        0.0000

10309865                      0.3750                        9.5750
285369.45                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10309965                      0.3750                        9.5750
616639.66                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10309985                      0.3750                        9.5750
180439.83                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10310265                      0.3750                        9.5750
447000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10310301                      0.3750                        9.5750
94750.00                      0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10310315                      0.3750                        9.5750
316679.82                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10310319                      0.3750                        9.5750
120800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10310329                      0.3750                        9.5750
192000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10310359                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10310411                      0.3750                        9.5750
307500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10310423                      0.3750                        9.5750
347170.69                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10310431                      0.3750                        9.5750
163200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10310447                      0.3750                        9.5750
663750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10310493                      0.3750                        9.5750
216000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.0750
2.0750                        0.0000                        2.0750
2.0750                        0.0000

10310499                      0.3750                        9.5750
224699.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10310501                      0.3750                        9.5750
470000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.9250
0.5750                        0.0000                        1.9250
0.5750                        0.0000

10310511                      0.3750                        9.5750
136000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10310521                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10310527                      0.3750                        9.5750
140300.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10310535                      0.3750                        9.5750
245640.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10310553                      0.3750                        9.5750
520000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10310569                      0.3750                        9.5750
160000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10310597                      0.3750                        9.5750
225000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10310601                      0.3750                        9.5750
228000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10310631                      0.3750                        9.5750
119920.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10310651                      0.3750                        9.5750
167250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10310653                      0.3750                        9.5750
152800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10310681                      0.3750                        9.5750
106400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10310703                      0.3750                        9.5750
234000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10310733                      0.3750                        9.5750
214000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10311325                      0.3750                        10.0750
280000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10311327                      0.3750                        10.0750
100000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10311339                      0.3750                        9.5750
150000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5750
0.5750                        0.0000                        2.5750
0.5750                        0.0000

10311351                      0.3750                        9.5750
296345.20                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10311353                      0.3750                        10.0750
150000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10311359                      0.3750                        10.0750
185500.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10311373                      0.3750                        9.5750
89831.61                      0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10311377                      0.3750                        10.0750
383200.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10311383                      0.3750                        10.0750
272000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10311387                      0.3750                        10.0750
249600.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10311389                      0.3750                        9.5750
399118.09                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10311397                      0.3750                        10.0750
203550.95                     0.0500                        10.0250
6.7500                        0.0000                        10.0250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10311399                      0.3750                        9.5750
268000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10311415                      0.3750                        9.5750
317000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10311639                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10311651                      0.3750                        9.5750
403000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10311655                      0.3750                        9.5750
402000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.9250
0.5750                        0.0000                        1.9250
0.5750                        0.0000

10311663                      0.3750                        9.5750
326000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10311679                      0.3750                        9.5750
288000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10311683                      0.3750                        9.5750
235000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10311685                      0.3750                        9.5750
210400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.1750
0.5750                        0.0000                        3.1750
0.5750                        0.0000

10311699                      0.3750                        9.5750
405600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.2750
1.0750                        0.0000                        3.2750
1.0750                        0.0000

10311703                      0.3750                        9.5750
234439.98                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.3000
5.8250                        0.0000                        2.3000
5.8250                        0.0000

10311717                      0.3750                        10.0750
241600.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10311719                      0.3750                        9.5750
364000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10311733                      0.3750                        9.5750
295000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10311761                      0.3750                        10.0750
452000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        3.2750
1.0750                        0.0000                        3.2750
1.0750                        0.0000

10311769                      0.3750                        9.5750
160000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10311853                      0.3750                        9.5750
150000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10311855                      0.3750                        9.5750
285000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10311859                      0.3750                        9.5750
136500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10311863                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10311883                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10311885                      0.3750                        9.5750
164864.72                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10311887                      0.3750                        9.5750
238000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10311891                      0.3750                        9.5750
273396.87                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10311925                      0.3750                        9.5750
356000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10311935                      0.3750                        9.5750
208912.96                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.8750
6.3250                        0.0000                        2.8750
6.3250                        0.0000

10311941                      0.3750                        9.5750
110000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10311945                      0.3750                        9.5750
545585.97                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10311947                      0.3750                        9.5750
395000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10311949                      0.3750                        9.5750
303850.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10311957                      0.3750                        10.0750
139691.83                     0.0500                        10.0250
6.3750                        0.0000                        10.0250
6.0000                        0.0000                        2.4250
5.9500                        0.0000                        2.4250
5.9500                        0.0000

10312785                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10312807                      0.3750                        9.5750
397600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10312809                      0.3750                        10.0750
292000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.3250
1.0750                        0.0000                        2.3250
1.0750                        0.0000

10312811                      0.3750                        9.5750
396000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7250
1.0750                        0.0000                        2.7250
1.0750                        0.0000

10312819                      0.3750                        10.5750
196000.00                     0.0500                        10.5250
2.0000                        0.0000                        10.5250
1.6250                        0.0000                        2.8750
1.5750                        0.0000                        2.8750
1.5750                        0.0000

10312825                      0.3750                        10.0750
315000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10312909                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10312917                      0.3750                        9.5750
318000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4000
0.5750                        0.0000                        2.4000
0.5750                        0.0000

10312919                      0.3750                        9.5750
111920.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10312953                      0.3750                        9.5750
265000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4000
0.5750                        0.0000                        2.4000
0.5750                        0.0000

10313863                      0.3750                        9.5750
80000.00                      0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10314023                      0.3750                        9.5750
379162.20                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10314041                      0.3750                        9.5750
181598.73                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10314047                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.9000
1.0650                        0.0000                        2.9000
1.0650                        0.0000

10314061                      0.3750                        9.5750
157223.84                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10314077                      0.3750                        9.5750
252000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10314087                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10314101                      0.3750                        9.5750
164000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10314107                      0.3750                        9.5750
292000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5500
0.5750                        0.0000                        2.5500
0.5750                        0.0000

10314109                      0.3750                        9.5750
179000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6500
0.8250                        0.0000                        2.6500
0.8250                        0.0000

10314131                      0.3750                        9.5750
392000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10314145                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10314149                      0.3750                        9.5750
147500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10314159                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10314165                      0.3750                        9.5750
254250.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10314183                      0.3750                        9.5750
585000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10314199                      0.3750                        9.5750
204000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10314251                      0.3750                        9.5750
197600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10314255                      0.3750                        9.5750
101250.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10314261                      0.3750                        9.5750
175000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10314263                      0.3750                        9.5750
164000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10314267                      0.3750                        9.5750
62500.00                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.6500
1.5750                        0.0000                        2.6500
1.5750                        0.0000

10314323                      0.3750                        9.5750
205000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.5250
0.8250                        0.0000                        2.5250
0.8250                        0.0000

10314339                      0.3750                        9.5750
195000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10314349                      0.3750                        9.5750
192500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10314361                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10314375                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10314387                      0.3750                        9.5750
90300.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10314409                      0.3750                        9.5750
80000.00                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.5250
1.5750                        0.0000                        2.5250
1.5750                        0.0000

10314415                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10314457                      0.3750                        9.5750
584000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10314479                      0.3750                        9.5750
181000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10314487                      0.3750                        9.5750
156000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10314489                      0.3750                        9.5750
208800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10314499                      0.3750                        9.5750
328000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10314551                      0.3750                        9.5750
537114.94                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10314555                      0.3750                        9.5750
112189.70                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        3.1500
6.5750                        0.0000                        3.1500
6.5750                        0.0000

10314579                      0.3750                        9.5750
124000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.0250
0.5650                        0.0000                        3.0250
0.5650                        0.0000

10314649                      0.3750                        9.5750
128800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4750
0.5750                        0.0000                        2.4750
0.5750                        0.0000

10314673                      0.3750                        9.5750
192152.27                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10314705                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10314711                      0.3750                        9.5750
219474.90                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10314729                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10314781                      0.3750                        9.5750
315000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10314785                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10314793                      0.3750                        9.5750
156000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10314805                      0.3750                        9.5750
204000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10314807                      0.3750                        9.5750
611250.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10314847                      0.3750                        9.5750
146000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10315101                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10315285                      0.3750                        9.5750
244542.37                     0.0500                        9.5250
6.7500                        0.0000                        9.5250
6.3750                        0.0000                        2.9000
6.3250                        0.0000                        2.9000
6.3250                        0.0000

10315293                      0.3750                        9.5750
273000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10315299                      0.3750                        9.5750
325000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10315303                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10315315                      0.3750                        9.5750
248000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10315317                      0.3750                        9.5750
212500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3250
0.5750                        0.0000                        2.3250
0.5750                        0.0000

10315323                      0.3750                        9.5750
444000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10315453                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10315459                      0.3750                        9.5750
171200.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.9000
2.0750                        0.0000                        2.9000
2.0750                        0.0000

10315463                      0.3750                        9.5750
208000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10315465                      0.3750                        9.5750
350400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10315469                      0.3750                        9.5750
340000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10315483                      0.3750                        9.5750
198400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10315487                      0.3750                        9.5750
408000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10315491                      0.3750                        9.5750
224463.81                     0.0500                        9.5250
6.6250                        0.0000                        9.5250
6.2500                        0.0000                        2.7750
6.2000                        0.0000                        2.7750
6.2000                        0.0000

10315495                      0.3750                        9.5750
640000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10315507                      0.3750                        9.5750
172500.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10315511                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10315517                      0.3750                        9.5750
244000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10315519                      0.3750                        10.0750
200000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10315521                      0.3750                        9.5750
261500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10315527                      0.3750                        9.5750
143600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10315529                      0.3750                        9.5750
432000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10315535                      0.3750                        9.5750
336000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10315547                      0.3750                        10.0750
528000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10315761                      0.3750                        9.5750
458000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10315767                      0.3750                        9.5750
480000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10315875                      0.3750                        9.5750
144000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.0250
0.5650                        0.0000                        3.0250
0.5650                        0.0000

10316221                      0.3750                        9.5750
168000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.6500
2.0750                        0.0000                        2.6500
2.0750                        0.0000

10316229                      0.3750                        9.5750
330000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316237                      0.3750                        9.5750
376000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316239                      0.3750                        9.5750
190000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316275                      0.3750                        9.5750
150000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10316311                      0.3750                        9.5750
285000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.1750
1.5750                        0.0000                        3.1750
1.5750                        0.0000

10316337                      0.3750                        9.5750
582400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10316377                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316403                      0.3750                        9.5750
316000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10316443                      0.3750                        9.5750
640000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316463                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10316467                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10316469                      0.3750                        9.5750
184000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.6500
1.5750                        0.0000                        2.6500
1.5750                        0.0000

10316487                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10316505                      0.3750                        9.5750
235000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10316509                      0.3750                        9.5750
367120.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10316515                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10316523                      0.3750                        9.5750
156000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10316527                      0.3750                        9.5750
75200.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316551                      0.3750                        9.5750
207000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316553                      0.3750                        9.5750
420000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10316561                      0.3750                        9.5750
308000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316567                      0.3750                        9.5750
398400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316577                      0.3750                        9.5750
277000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5500
0.5750                        0.0000                        2.5500
0.5750                        0.0000

10316579                      0.3750                        9.5750
325000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10316593                      0.3750                        9.5750
103500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10316645                      0.3750                        9.5750
318750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10316651                      0.3750                        9.5750
284000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10316733                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10317063                      0.3750                        9.5750
1800000.00                    0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6550
1.0750                        0.0000                        2.6550
1.0750                        0.0000

10317149                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10317153                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10317167                      0.3750                        9.5750
352500.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.9000
2.0750                        0.0000                        2.9000
2.0750                        0.0000

10317185                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10317203                      0.3750                        9.5750
203600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317205                      0.3750                        9.5750
284000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317225                      0.3750                        10.0750
500000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.6750
1.0750                        0.0000                        2.6750
1.0750                        0.0000

10317229                      0.3750                        9.5750
633750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317241                      0.3750                        10.0750
197600.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10317253                      0.3750                        9.5750
189000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10317261                      0.3750                        9.5750
146250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5750
0.5750                        0.0000                        2.5750
0.5750                        0.0000

10317263                      0.3750                        9.5750
236000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10317265                      0.3750                        9.5750
269000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10317277                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10317285                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10317287                      0.3750                        9.5750
515000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317303                      0.3750                        10.0750
406000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10317311                      0.3750                        9.5750
237000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317315                      0.3750                        10.0750
323000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10317327                      0.3750                        9.5750
120000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10317339                      0.3750                        9.5750
178000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317345                      0.3750                        10.0750
653200.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.3780
1.0750                        0.0000                        2.3780
1.0750                        0.0000

10317347                      0.3750                        9.5750
284000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10317353                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10317359                      0.3750                        9.5750
163000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10317365                      0.3750                        9.5750
414000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10317373                      0.3750                        9.5750
296000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10317393                      0.3750                        9.5750
448000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317403                      0.3750                        9.5750
133900.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3750
1.0750                        0.0000                        2.3750
1.0750                        0.0000

10317407                      0.3750                        9.5750
206400.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10317409                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10317437                      0.3750                        9.5750
290000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317453                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10317467                      0.3750                        9.5750
260250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.7250
1.5750                        0.0000                        2.7250
1.5750                        0.0000

10317479                      0.3750                        9.5750
493910.40                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10317711                      0.3750                        9.5750
56250.00                      0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10317715                      0.3750                        9.5750
164000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10317725                      0.3750                        9.5750
532000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10317727                      0.3750                        9.5750
386400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10317799                      0.3750                        9.5750
392000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10317809                      0.3750                        9.5750
507200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10317855                      0.3750                        9.5750
505000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10317873                      0.3750                        9.5750
524000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10317879                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10317895                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.4500
0.8250                        0.0000                        2.4500
0.8250                        0.0000

10317899                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10317913                      0.3750                        9.5750
308000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317939                      0.3750                        9.5750
238000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10317965                      0.3750                        9.5750
236000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10317999                      0.3750                        9.5750
132000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10318027                      0.3750                        9.5750
487500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10318497                      0.3750                        9.5750
168393.24                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10318589                      0.3750                        10.5750
359239.78                     0.0500                        10.5250
6.8750                        0.0000                        10.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10318637                      0.3750                        9.5750
128000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10318641                      0.3750                        9.5750
640000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10318861                      0.3750                        9.5750
170030.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10318865                      0.3750                        9.5750
168750.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10318867                      0.3750                        9.5750
540000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1500
1.0650                        0.0000                        3.1500
1.0650                        0.0000

10318871                      0.3750                        9.5750
370000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10318873                      0.3750                        9.5750
337000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.6500
0.5650                        0.0000                        2.6500
0.5650                        0.0000

10318881                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10318889                      0.3750                        9.5750
420000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10318891                      0.3750                        9.5750
201600.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1500
1.0650                        0.0000                        3.1500
1.0650                        0.0000

10318895                      0.3750                        9.5750
507200.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10318897                      0.3750                        9.5750
223526.44                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10318917                      0.3750                        9.5750
470280.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5750
0.5750                        0.0000                        2.5750
0.5750                        0.0000

10318923                      0.3750                        10.0750
260000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10318925                      0.3750                        9.5750
403798.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10318927                      0.3750                        9.5750
127760.92                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10318941                      0.3750                        10.0750
255000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10318969                      0.3750                        9.5750
392674.00                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        2.1750
6.5750                        0.0000                        2.1750
6.5750                        0.0000

10318971                      0.3750                        9.5750
220000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        1.8470
0.5650                        0.0000                        1.8470
0.5650                        0.0000

10318975                      0.3750                        10.0750
400000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10319385                      0.3750                        9.5750
390400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319401                      0.3750                        9.5750
252000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10319441                      0.3750                        9.5750
130000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10319453                      0.3750                        9.5750
195000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319461                      0.3750                        9.5750
424000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10319463                      0.3750                        9.5750
556000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8250
0.5750                        0.0000                        2.8250
0.5750                        0.0000

10319469                      0.3750                        9.5750
263000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10319483                      0.3750                        9.5750
145000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319487                      0.3750                        9.5750
444400.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10319503                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.7150
0.8250                        0.0000                        2.7150
0.8250                        0.0000

10319521                      0.3750                        9.5750
92250.00                      0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10319523                      0.3750                        9.5750
369185.56                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10319527                      0.3750                        9.5750
220500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10319533                      0.3750                        10.0750
192000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10319539                      0.3750                        10.0750
492000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.3750
1.0750                        0.0000                        2.3750
1.0750                        0.0000

10319545                      0.3750                        9.5750
263726.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319547                      0.3750                        9.5750
320899.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        1.4750
0.5750                        0.0000                        1.4750
0.5750                        0.0000

10319555                      0.3750                        9.5750
282000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10319561                      0.3750                        10.0750
246000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10319631                      0.3750                        9.5750
439200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10319809                      0.3750                        9.5750
403000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10319815                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10319827                      0.3750                        9.5750
218000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10319831                      0.3750                        9.5750
225000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10319833                      0.3750                        9.5750
237600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3750
1.0750                        0.0000                        2.3750
1.0750                        0.0000

10319837                      0.3750                        9.5750
420000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319839                      0.3750                        9.5750
356000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10319847                      0.3750                        9.5750
374400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10319849                      0.3750                        9.5750
284000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10319857                      0.3750                        9.5750
560000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319877                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10319891                      0.3750                        9.5750
388000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10319913                      0.3750                        9.5750
90000.00                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10319957                      0.3750                        9.5750
383200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10319981                      0.3750                        9.5750
149900.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10319983                      0.3750                        9.5750
284000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10320005                      0.3750                        9.5750
230900.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        2.7750
1.8250                        0.0000                        2.7750
1.8250                        0.0000

10320047                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10320057                      0.3750                        9.5750
124000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10320067                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3000
1.0750                        0.0000                        2.3000
1.0750                        0.0000

10320087                      0.3750                        9.5750
297669.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10320095                      0.3750                        9.5750
356000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5500
0.5750                        0.0000                        2.5500
0.5750                        0.0000

10320143                      0.3750                        9.5750
620000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.5500
1.5750                        0.0000                        2.5500
1.5750                        0.0000

10320159                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5500
0.5750                        0.0000                        2.5500
0.5750                        0.0000

10320165                      0.3750                        9.5750
188000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10320169                      0.3750                        9.5750
340000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10320177                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10320907                      0.3750                        9.5750
183000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10320919                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10320923                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10320933                      0.3750                        9.5750
152663.22                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10320949                      0.3750                        9.5750
193200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10320955                      0.3750                        9.5750
408000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10320961                      0.3750                        9.5750
335640.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8500
0.5750                        0.0000                        2.8500
0.5750                        0.0000

10320963                      0.3750                        9.5750
237500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10320969                      0.3750                        9.5750
612000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10320973                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10320979                      0.3750                        9.5750
339309.96                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10320991                      0.3750                        9.5750
656250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10320997                      0.3750                        9.5750
229034.22                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.5250
5.9500                        0.0000                        2.5250
5.9500                        0.0000

10321003                      0.3750                        9.5750
532000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10321009                      0.3750                        9.5750
285000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10321011                      0.3750                        9.5750
510400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10321013                      0.3750                        9.5750
488000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10321019                      0.3750                        9.5750
336000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10321025                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10321027                      0.3750                        9.5750
592000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10321029                      0.3750                        9.5750
118915.94                     0.0500                        9.5250
6.2500                        0.0000                        9.5250
5.8750                        0.0000                        2.4000
5.8250                        0.0000                        2.4000
5.8250                        0.0000

10321037                      0.3750                        9.5750
922500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10321041                      0.3750                        9.5750
403000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10321047                      0.3750                        9.5750
497750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10321049                      0.3750                        9.5750
577000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10321053                      0.3750                        9.5750
308000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10321059                      0.3750                        9.5750
700000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10321063                      0.3750                        9.5750
270400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3250
0.5750                        0.0000                        2.3250
0.5750                        0.0000

10321067                      0.3750                        9.5750
572000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10321091                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10321121                      0.3750                        9.5750
1300000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10321127                      0.3750                        10.0750
250000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10321143                      0.3750                        9.5750
468000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10321153                      0.3750                        9.5750
295000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10321169                      0.3750                        9.5750
171000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3250
0.5750                        0.0000                        2.3250
0.5750                        0.0000

10321189                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10323063                      0.3750                        9.5750
138400.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.0250
2.0650                        0.0000                        3.0250
2.0650                        0.0000

10323481                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10323495                      0.3750                        9.5750
73431.44                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10323501                      0.3750                        9.5750
244000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10323543                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10323581                      0.3750                        9.5750
278000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10323583                      0.3750                        9.5750
340800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10323585                      0.3750                        9.5750
172500.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10323657                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10323677                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.4500
2.0750                        0.0000                        2.4500
2.0750                        0.0000

10323689                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10323705                      0.3750                        9.5750
197600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10323715                      0.3750                        9.5750
148000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10323727                      0.3750                        9.5750
208000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10323729                      0.3750                        9.5750
264600.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10323741                      0.3750                        9.5750
276250.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        3.0250
2.5750                        0.0000                        3.0250
2.5750                        0.0000

10323745                      0.3750                        9.5750
479400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10323759                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10323779                      0.3750                        9.5750
206500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10323809                      0.3750                        9.5750
164000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10323845                      0.3750                        9.5750
586400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10323847                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10323859                      0.3750                        9.5750
624000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10323871                      0.3750                        9.5750
645000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10323881                      0.3750                        9.5750
460000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10323897                      0.3750                        9.5750
239250.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10323929                      0.3750                        9.5750
544000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10323939                      0.3750                        9.5750
157600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10323965                      0.3750                        9.5750
364000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10323999                      0.3750                        9.5750
106500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10324011                      0.3750                        9.5750
375000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.6500
1.5750                        0.0000                        2.6500
1.5750                        0.0000

10324029                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5500
0.5750                        0.0000                        2.5500
0.5750                        0.0000

10324031                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10324037                      0.3750                        9.5750
258400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10324041                      0.3750                        9.5750
515000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0750
0.5750                        0.0000                        2.0750
0.5750                        0.0000

10324077                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10324417                      0.3750                        9.5750
412500.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10324507                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.9000
1.0650                        0.0000                        2.9000
1.0650                        0.0000

10324511                      0.3750                        9.5750
271500.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.0250
2.0650                        0.0000                        3.0250
2.0650                        0.0000

10324529                      0.3750                        9.5750
368000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10324533                      0.3750                        9.5750
378000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.6500
1.0650                        0.0000                        2.6500
1.0650                        0.0000

10324551                      0.3750                        9.5750
176800.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.0250
0.5650                        0.0000                        3.0250
0.5650                        0.0000

10324575                      0.3750                        9.5750
340000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.8500
1.0650                        0.0000                        2.8500
1.0650                        0.0000

10324581                      0.3750                        9.5750
219000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10324593                      0.3750                        9.5750
550782.98                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10324595                      0.3750                        9.5750
355000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.9000
1.0650                        0.0000                        2.9000
1.0650                        0.0000

10324687                      0.3750                        9.5750
152600.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10324691                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10324745                      0.3750                        9.5750
515000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.9000
1.0650                        0.0000                        2.9000
1.0650                        0.0000

10324867                      0.3750                        9.5750
207000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5750
0.5750                        0.0000                        2.5750
0.5750                        0.0000

10324983                      0.3750                        9.5750
212100.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10325009                      0.3750                        9.5750
367200.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.7750
2.0750                        0.0000                        2.7750
2.0750                        0.0000

10325027                      0.3750                        9.5750
128000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10325055                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10325059                      0.3750                        9.5750
225000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5000
0.5750                        0.0000                        2.5000
0.5750                        0.0000

10325061                      0.3750                        9.5750
160000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10325065                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10325067                      0.3750                        9.5750
392000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10325077                      0.3750                        9.5750
568000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10325093                      0.3750                        9.5750
112000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10325095                      0.3750                        9.5750
168000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10325097                      0.3750                        9.5750
251250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10325679                      0.3750                        9.5750
183000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10325695                      0.3750                        9.5750
266400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10325707                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10325709                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10325711                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.2750
1.0750                        0.0000                        3.2750
1.0750                        0.0000

10325717                      0.3750                        9.5750
152000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9750
1.0750                        0.0000                        2.9750
1.0750                        0.0000

10325719                      0.3750                        9.5750
448000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326297                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5500
1.0750                        0.0000                        2.5500
1.0750                        0.0000

10326307                      0.3750                        9.5750
216000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10326333                      0.3750                        9.5750
430000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0750
0.5750                        0.0000                        2.0750
0.5750                        0.0000

10326337                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326347                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10326365                      0.3750                        9.5750
135000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10326375                      0.3750                        9.5750
92000.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326383                      0.3750                        9.5750
197600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10326419                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326421                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326435                      0.3750                        9.5750
292000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10326473                      0.3750                        9.5750
392000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10326479                      0.3750                        9.5750
367500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10326497                      0.3750                        9.5750
120800.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10326503                      0.3750                        9.5750
448000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10326509                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10326527                      0.3750                        9.5750
368000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326553                      0.3750                        9.5750
330000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10326557                      0.3750                        9.5750
504000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326573                      0.3750                        9.5750
373600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10326601                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5500
0.5750                        0.0000                        2.5500
0.5750                        0.0000

10326603                      0.3750                        9.5750
213000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326621                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10326625                      0.3750                        9.5750
288000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326641                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10326643                      0.3750                        9.5750
191200.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.9000
1.5750                        0.0000                        2.9000
1.5750                        0.0000

10326655                      0.3750                        9.5750
125000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10326657                      0.3750                        9.5750
249600.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10326661                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10326687                      0.3750                        9.5750
480000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10326701                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10326707                      0.3750                        9.5750
268000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.3000
1.5750                        0.0000                        2.3000
1.5750                        0.0000

10326711                      0.3750                        9.5750
218400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10326999                      0.3750                        9.5750
491000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10327003                      0.3750                        9.5750
376000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10327015                      0.3750                        9.5750
248000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10327017                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10327031                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10327033                      0.3750                        9.5750
431250.00                     0.0500                        9.5250
3.0000                        0.0000                        9.5250
2.6250                        0.0000                        3.0250
2.5750                        0.0000                        3.0250
2.5750                        0.0000

10327037                      0.3750                        9.5750
209600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10327043                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10327063                      0.3750                        9.5750
255200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.2750
1.0750                        0.0000                        3.2750
1.0750                        0.0000

10327539                      0.3750                        9.5750
484000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0750
0.5750                        0.0000                        3.0750
0.5750                        0.0000

10327551                      0.3750                        9.5750
170000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5000
0.5750                        0.0000                        2.5000
0.5750                        0.0000

10327565                      0.3750                        9.5750
241000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10327569                      0.3750                        9.5750
662000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8750
0.5750                        0.0000                        2.8750
0.5750                        0.0000

10327571                      0.3750                        9.5750
213000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10327577                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10327579                      0.3750                        9.5750
285000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10327587                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10327595                      0.3750                        9.5750
399100.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10327597                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10327605                      0.3750                        9.5750
132000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10327607                      0.3750                        9.5750
410000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10327613                      0.3750                        9.5750
203000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10329135                      0.3750                        9.5750
224000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10329223                      0.3750                        9.5750
305000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10329225                      0.3750                        9.5750
367500.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10329229                      0.3750                        9.5750
470000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10329249                      0.3750                        9.5750
179830.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0750
0.5750                        0.0000                        2.0750
0.5750                        0.0000

10329263                      0.3750                        9.5750
361500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10329301                      0.3750                        9.5750
228000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10329309                      0.3750                        9.5750
123000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10329355                      0.3750                        9.5750
125000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.7750
0.8250                        0.0000                        2.7750
0.8250                        0.0000

10329409                      0.3750                        9.5750
97480.00                      0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10329473                      0.3750                        9.5750
423750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10329483                      0.3750                        9.5750
412500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10329493                      0.3750                        9.5750
353000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10329499                      0.3750                        9.5750
236800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10329545                      0.3750                        9.5750
105000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10329583                      0.3750                        9.5750
241250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10329587                      0.3750                        9.5750
223000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10329619                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10329641                      0.3750                        9.5750
260000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10329665                      0.3750                        9.5750
209000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10329671                      0.3750                        9.5750
114000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10329677                      0.3750                        9.5750
108000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10329679                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10329687                      0.3750                        9.5750
311200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10330077                      0.3750                        9.5750
170000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10330151                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10330193                      0.3750                        9.5750
149000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0250
1.3250                        0.0000                        3.0250
1.3250                        0.0000

10330689                      0.3750                        9.5750
536000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10330991                      0.3750                        9.5750
580000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10331985                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6750
0.5750                        0.0000                        2.6750
0.5750                        0.0000

10331993                      0.3750                        9.5750
307500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10331995                      0.3750                        9.5750
364000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10332007                      0.3750                        9.5750
324400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7220
0.5750                        0.0000                        2.7220
0.5750                        0.0000

10332025                      0.3750                        9.5750
142200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10332039                      0.3750                        9.5750
80000.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10332059                      0.3750                        9.5750
303000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10332067                      0.3750                        9.5750
384000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.5500
0.8250                        0.0000                        2.5500
0.8250                        0.0000

10332071                      0.3750                        9.5750
135000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10332075                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10332297                      0.3750                        9.5750
256000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0250
1.3250                        0.0000                        3.0250
1.3250                        0.0000

10332305                      0.3750                        10.0750
560000.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10332323                      0.3750                        9.5750
284800.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        3.5250
1.8250                        0.0000                        3.5250
1.8250                        0.0000

10332327                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10332365                      0.3750                        9.5750
484964.09                     0.0500                        9.5250
6.3750                        0.0000                        9.5250
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10332367                      0.3750                        9.5750
311250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10332373                      0.3750                        9.5750
405936.40                     0.0500                        9.5250
7.1250                        0.0000                        9.5250
6.7500                        0.0000                        3.2750
6.7000                        0.0000                        3.2750
6.7000                        0.0000

10332389                      0.3750                        9.5750
146307.18                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10332391                      0.3750                        9.5750
268000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10332397                      0.3750                        9.5750
399000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332409                      0.3750                        9.5750
364000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10332423                      0.3750                        9.5750
157500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10332431                      0.3750                        9.5750
167599.65                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10332437                      0.3750                        9.5750
135000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10332455                      0.3750                        9.5750
243200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10332531                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10332587                      0.3750                        9.5750
1000000.00                    0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10332593                      0.3750                        9.5750
119750.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10332597                      0.3750                        9.5750
480800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332613                      0.3750                        9.5750
204000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10332629                      0.3750                        9.5750
204000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10332635                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332641                      0.3750                        9.5750
178000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332653                      0.3750                        9.5750
189600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10332669                      0.3750                        9.5750
471200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332677                      0.3750                        9.5750
472000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10332701                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332709                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10332725                      0.3750                        9.5750
326500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332747                      0.3750                        9.5750
189000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10332777                      0.3750                        9.5750
732000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332783                      0.3750                        9.5750
487850.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10332785                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332805                      0.3750                        9.5750
472000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10332825                      0.3750                        9.5750
198750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332829                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10332849                      0.3750                        9.5750
326400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332851                      0.3750                        9.5750
1500000.00                    0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332881                      0.3750                        9.5750
424000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10332887                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10332893                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10332947                      0.3750                        9.5750
552679.79                     0.0500                        9.5250
6.0000                        0.0000                        9.5250
5.6250                        0.0000                        2.1500
5.5750                        0.0000                        2.1500
5.5750                        0.0000

10333205                      0.3750                        9.5750
368000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10333211                      0.3750                        9.5750
275000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10333231                      0.3750                        9.5750
348000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10333235                      0.3750                        9.5750
637500.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.0750
1.0650                        0.0000                        2.0750
1.0650                        0.0000

10333265                      0.3750                        9.5750
205000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10333285                      0.3750                        9.5750
249200.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10333325                      0.3750                        9.5750
111600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10333337                      0.3750                        9.5750
231280.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.2750
0.5650                        0.0000                        3.2750
0.5650                        0.0000

10333439                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        2.9000
2.0650                        0.0000                        2.9000
2.0650                        0.0000

10333473                      0.3750                        9.5750
308000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10333495                      0.3750                        9.5750
219000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10333545                      0.3750                        9.5750
262500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10333547                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10333559                      0.3750                        9.5750
140000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10333607                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10333635                      0.3750                        9.5750
275200.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0250
1.3250                        0.0000                        3.0250
1.3250                        0.0000

10333653                      0.3750                        9.5750
536000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10333919                      0.3750                        9.5750
220800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10333921                      0.3750                        9.5750
175000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10333963                      0.3750                        9.5750
187500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10333993                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10333995                      0.3750                        9.5750
244000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3250
0.5750                        0.0000                        2.3250
0.5750                        0.0000

10334021                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5300
0.5750                        0.0000                        2.5300
0.5750                        0.0000

10334023                      0.3750                        9.5750
206000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10334031                      0.3750                        9.5750
410000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10334047                      0.3750                        9.5750
370000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10334053                      0.3750                        9.5750
751200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10334057                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10334073                      0.3750                        9.5750
215000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10334083                      0.3750                        9.5750
318000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10334089                      0.3750                        9.5750
450000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8000
0.5750                        0.0000                        2.8000
0.5750                        0.0000

10334103                      0.3750                        9.5750
584000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10334139                      0.3750                        9.5750
212500.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10334141                      0.3750                        9.5750
190000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10334153                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10334155                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10334157                      0.3750                        9.5750
106000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1500
1.0650                        0.0000                        3.1500
1.0650                        0.0000

10334167                      0.3750                        9.5750
104000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10334185                      0.3750                        9.5750
560000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10334193                      0.3750                        9.5750
460000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10334229                      0.3750                        9.5750
225000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.9000
0.5650                        0.0000                        2.9000
0.5650                        0.0000

10334237                      0.3750                        9.5750
315245.77                     0.0500                        9.5250
6.5000                        0.0000                        9.5250
6.1250                        0.0000                        2.6500
6.0750                        0.0000                        2.6500
6.0750                        0.0000

10334241                      0.3750                        9.5750
232100.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.6500
0.5650                        0.0000                        2.6500
0.5650                        0.0000

10334243                      0.3750                        9.5750
361000.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.1500
2.0650                        0.0000                        3.1500
2.0650                        0.0000

10334249                      0.3750                        9.5750
318750.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.2750
0.5650                        0.0000                        3.2750
0.5650                        0.0000

10334251                      0.3750                        9.5750
182200.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10334255                      0.3750                        9.5750
72350.00                      0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10334259                      0.3750                        9.5750
435000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1500
1.0650                        0.0000                        3.1500
1.0650                        0.0000

10334509                      0.3750                        9.5750
292800.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10334519                      0.3750                        9.5750
528000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10334609                      0.3750                        9.5750
325000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10334629                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10334631                      0.3750                        9.5750
175800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10334655                      0.3750                        9.5750
143200.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.5250
1.5750                        0.0000                        2.5250
1.5750                        0.0000

10334657                      0.3750                        9.5750
183200.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        2.5250
1.5750                        0.0000                        2.5250
1.5750                        0.0000

10334667                      0.3750                        9.5750
139999.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10334687                      0.3750                        9.5750
333213.60                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10334717                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10334723                      0.3750                        9.5750
178000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10334727                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10334787                      0.3750                        9.5750
115500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10334791                      0.3750                        9.5750
132000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10334845                      0.3750                        9.5750
395500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10334859                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.2250
1.0750                        0.0000                        2.2250
1.0750                        0.0000

10334899                      0.3750                        9.5750
304500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10334901                      0.3750                        9.5750
294000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10334907                      0.3750                        9.5750
223200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10334911                      0.3750                        9.5750
216000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10334937                      0.3750                        9.5750
505600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10334949                      0.3750                        9.5750
262500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10334955                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10335003                      0.3750                        9.5750
211000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10335007                      0.3750                        9.5750
292000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10335055                      0.3750                        9.5750
190000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10335057                      0.3750                        9.5750
188000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10335063                      0.3750                        9.5750
301600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10335095                      0.3750                        9.5750
193000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10335323                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10335379                      0.3750                        9.5750
472000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10335441                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10335445                      0.3750                        9.5750
179570.38                     0.0500                        9.5250
7.0000                        0.0000                        9.5250
6.6250                        0.0000                        2.2500
6.5750                        0.0000                        2.2500
6.5750                        0.0000

10335497                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10335545                      0.3750                        9.5750
131460.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10335947                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10335953                      0.3750                        9.5750
342500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10336153                      0.3750                        9.5750
404000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10336165                      0.3750                        9.5750
396000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10336259                      0.3750                        9.5750
307450.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0750
0.5750                        0.0000                        2.0750
0.5750                        0.0000

10336297                      0.3750                        9.5750
496000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10336303                      0.3750                        9.5750
560000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10336511                      0.3750                        9.5750
135520.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.9750
1.3250                        0.0000                        2.9750
1.3250                        0.0000

10336527                      0.3750                        9.5750
144000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10336541                      0.3750                        9.5750
279000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10336545                      0.3750                        9.5750
150000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10336579                      0.3750                        9.5750
336000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10336595                      0.3750                        9.5750
816000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10336605                      0.3750                        9.5750
432000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.2500
0.5750                        0.0000                        3.2500
0.5750                        0.0000

10336615                      0.3750                        9.5750
170400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10336663                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10336667                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10336669                      0.3750                        9.5750
271200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10336673                      0.3750                        9.5750
454130.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8250
0.5750                        0.0000                        2.8250
0.5750                        0.0000

10336707                      0.3750                        9.5750
399200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10336729                      0.3750                        10.0750
262400.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.8750
1.0750                        0.0000                        2.8750
1.0750                        0.0000

10336745                      0.3750                        9.5750
544000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10336835                      0.3750                        9.5750
202400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.0250
1.0750                        0.0000                        2.0250
1.0750                        0.0000

10336905                      0.3750                        9.5750
199000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10337343                      0.3750                        9.5750
67600.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337381                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10337405                      0.3750                        9.5750
1000000.00                    0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10337469                      0.3750                        9.5750
368000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.5250
1.0750                        0.0000                        2.5250
1.0750                        0.0000

10337475                      0.3750                        9.5750
319000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10337499                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10337501                      0.3750                        9.5750
93000.00                      0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337503                      0.3750                        9.5750
185890.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10337505                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10337507                      0.3750                        9.5750
379000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10337543                      0.3750                        9.5750
498750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10337575                      0.3750                        9.5750
137900.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337579                      0.3750                        9.5750
126700.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337581                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10337583                      0.3750                        9.5750
140000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337595                      0.3750                        9.5750
248000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337603                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10337637                      0.3750                        9.5750
304000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10337673                      0.3750                        9.5750
580000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337737                      0.3750                        9.5750
250400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3750
1.0750                        0.0000                        2.3750
1.0750                        0.0000

10337745                      0.3750                        9.5750
276000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337765                      0.3750                        9.5750
266400.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10337777                      0.3750                        9.5750
284000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10337805                      0.3750                        9.5750
177500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10338375                      0.3750                        9.5750
165000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.8000
0.5750                        0.0000                        2.8000
0.5750                        0.0000

10338387                      0.3750                        9.5750
390000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10338391                      0.3750                        9.5750
272720.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10338393                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10338405                      0.3750                        9.5750
518000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10338421                      0.3750                        9.5750
153600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10338431                      0.3750                        9.5750
440000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10338439                      0.3750                        9.5750
296000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10338449                      0.3750                        9.5750
122730.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10338455                      0.3750                        9.5750
231000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10338463                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10338465                      0.3750                        9.5750
479500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3750
1.0750                        0.0000                        2.3750
1.0750                        0.0000

10338487                      0.3750                        9.5750
383000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10338493                      0.3750                        10.0750
94500.00                      0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10338503                      0.3750                        9.5750
150000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10338571                      0.3750                        9.5750
496000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10338573                      0.3750                        9.5750
376000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.2750
1.0750                        0.0000                        3.2750
1.0750                        0.0000

10338589                      0.3750                        9.5750
380000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10338593                      0.3750                        9.5750
575000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10338601                      0.3750                        9.5750
429000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10338603                      0.3750                        9.5750
366400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10338637                      0.3750                        9.5750
230000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10338661                      0.3750                        9.5750
318750.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10338675                      0.3750                        9.5750
361900.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10338679                      0.3750                        9.5750
125000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10338689                      0.3750                        9.5750
336815.03                     0.0500                        9.5250
6.8750                        0.0000                        9.5250
6.5000                        0.0000                        3.0250
6.4500                        0.0000                        3.0250
6.4500                        0.0000

10338691                      0.3750                        9.5750
472500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10338743                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10338749                      0.3750                        9.5750
458000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10338761                      0.3750                        9.5750
52000.00                      0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9750
0.5750                        0.0000                        2.9750
0.5750                        0.0000

10338767                      0.3750                        9.5750
399200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0000
0.5750                        0.0000                        3.0000
0.5750                        0.0000

10338783                      0.3750                        9.5750
300000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10338799                      0.3750                        9.5750
536000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10338813                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10338851                      0.3750                        9.5750
311250.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.5500
1.5750                        0.0000                        3.5500
1.5750                        0.0000

10338865                      0.3750                        9.5750
250000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.0750
1.0750                        0.0000                        2.0750
1.0750                        0.0000

10340605                      0.3750                        9.5750
375000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10340607                      0.3750                        9.5750
275000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10340637                      0.3750                        9.5750
298000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10340645                      0.3750                        9.5750
185600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10340665                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.2250
0.5750                        0.0000                        2.2250
0.5750                        0.0000

10340673                      0.3750                        9.5750
196000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10340685                      0.3750                        9.5750
189000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10340735                      0.3750                        9.5750
151500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10340777                      0.3750                        9.5750
230000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.7750
2.0750                        0.0000                        2.7750
2.0750                        0.0000

10340785                      0.3750                        9.5750
632000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10340807                      0.3750                        9.5750
150400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10340819                      0.3750                        9.5750
496000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10340839                      0.3750                        9.5750
466400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10340869                      0.3750                        9.5750
267200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10340873                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10340887                      0.3750                        9.5750
385000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10340941                      0.3750                        9.5750
324000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.3000
1.0750                        0.0000                        2.3000
1.0750                        0.0000

10340959                      0.3750                        9.5750
285449.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10340973                      0.3750                        9.5750
292000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10341019                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10341023                      0.3750                        9.5750
232000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10341041                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10341043                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10341085                      0.3750                        9.5750
302000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10341103                      0.3750                        9.5750
86400.00                      0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10341107                      0.3750                        9.5750
120000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10341129                      0.3750                        9.5750
318000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10344079                      0.3750                        9.5750
205600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10344107                      0.3750                        9.5750
290000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10344217                      0.3750                        9.5750
165900.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0250
1.3250                        0.0000                        3.0250
1.3250                        0.0000

10344273                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10344347                      0.3750                        9.5750
219200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10344355                      0.3750                        9.5750
806250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10344367                      0.3750                        9.5750
305000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10344433                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10344455                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10344473                      0.3750                        9.5750
194800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10344483                      0.3750                        9.5750
361600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10344485                      0.3750                        9.5750
405000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10344489                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10344497                      0.3750                        9.5750
530000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1500
0.5750                        0.0000                        2.1500
0.5750                        0.0000

10344499                      0.3750                        9.5750
350000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10344511                      0.3750                        9.5750
159000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10344557                      0.3750                        9.5750
235000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10344569                      0.3750                        9.5750
664000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10344591                      0.3750                        9.5750
219000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10344639                      0.3750                        9.5750
187500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10344641                      0.3750                        9.5750
735000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10344649                      0.3750                        9.5750
151000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10344659                      0.3750                        9.5750
264000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10344661                      0.3750                        9.5750
436000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10344667                      0.3750                        9.5750
990000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10344695                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.6500
0.8250                        0.0000                        2.6500
0.8250                        0.0000

10344721                      0.3750                        9.5750
253440.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10344727                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10344729                      0.3750                        9.5750
279200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10344731                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10344749                      0.3750                        9.5750
152000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10344769                      0.3750                        9.5750
229600.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10344795                      0.3750                        9.5750
298342.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10345153                      0.3750                        9.5750
472000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10345163                      0.3750                        9.5750
490000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        3.9000
1.8250                        0.0000                        3.9000
1.8250                        0.0000

10345165                      0.3750                        9.5750
274000.00                     0.0500                        9.5250
2.2500                        0.0000                        9.5250
1.8750                        0.0000                        3.6500
1.8250                        0.0000                        3.6500
1.8250                        0.0000

10345169                      0.3750                        9.5750
210000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10345185                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10345191                      0.3750                        9.5750
400000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.0250
0.5650                        0.0000                        3.0250
0.5650                        0.0000

10345199                      0.3750                        9.5750
255000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10345215                      0.3750                        9.5750
344000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10345245                      0.3750                        9.5750
650000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0750
0.5750                        0.0000                        2.0750
0.5750                        0.0000

10345269                      0.3750                        9.5750
136500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10345303                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10345305                      0.3750                        9.5750
376000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10345343                      0.3750                        9.5750
550000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10345357                      0.3750                        9.5750
542400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10347159                      0.3750                        9.5750
555000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10347167                      0.3750                        9.5750
535000.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.0250
1.3250                        0.0000                        3.0250
1.3250                        0.0000

10347171                      0.3750                        9.5750
171500.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10347179                      0.3750                        9.5750
630000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10347181                      0.3750                        9.5750
200000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10347213                      0.3750                        9.5750
290000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10347235                      0.3750                        9.5750
600000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10347237                      0.3750                        9.5750
252000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10347277                      0.3750                        9.5750
402500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10347953                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10347955                      0.3750                        9.5750
330000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10348225                      0.3750                        9.5750
140000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10348229                      0.3750                        9.5750
464000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        2.9000
0.8250                        0.0000                        2.9000
0.8250                        0.0000

10348233                      0.3750                        9.5750
224700.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10348327                      0.3750                        9.5750
262500.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        2.3750
1.3250                        0.0000                        2.3750
1.3250                        0.0000

10348339                      0.3750                        9.5750
158400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3750
0.5750                        0.0000                        2.3750
0.5750                        0.0000

10348385                      0.3750                        9.5750
283200.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348415                      0.3750                        9.5750
395788.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.5250
0.5750                        0.0000                        2.5250
0.5750                        0.0000

10348427                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.6500
1.0750                        0.0000                        2.6500
1.0750                        0.0000

10348447                      0.3750                        9.5750
484000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348453                      0.3750                        9.5750
156000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10348473                      0.3750                        9.5750
708750.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10348475                      0.3750                        9.5750
334400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348511                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10348515                      0.3750                        9.5750
231000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10348521                      0.3750                        9.5750
310000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10348527                      0.3750                        9.5750
396000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348545                      0.3750                        9.5750
384000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.4500
1.0750                        0.0000                        2.4500
1.0750                        0.0000

10348549                      0.3750                        9.5750
199500.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10348551                      0.3750                        9.5750
464000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10348583                      0.3750                        9.5750
187400.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10348609                      0.3750                        9.5750
321600.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10348621                      0.3750                        9.5750
628000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348655                      0.3750                        9.5750
197000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10348675                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10348687                      0.3750                        9.5750
231200.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10348689                      0.3750                        9.5750
189000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348691                      0.3750                        9.5750
192500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348693                      0.3750                        9.5750
191800.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348705                      0.3750                        9.5750
765000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348751                      0.3750                        9.5750
163000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.3000
0.5750                        0.0000                        2.3000
0.5750                        0.0000

10348763                      0.3750                        9.5750
386000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10348809                      0.3750                        9.5750
320000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10348827                      0.3750                        9.5750
488000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348835                      0.3750                        9.5750
1500000.00                    0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10348845                      0.3750                        9.5750
390000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348847                      0.3750                        9.5750
172000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348857                      0.3750                        9.5750
36000.00                      0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10348861                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10348879                      0.3750                        9.5750
188000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        2.9000
2.0750                        0.0000                        2.9000
2.0750                        0.0000

10348889                      0.3750                        9.5750
296000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10348957                      0.3750                        9.5750
270000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10348979                      0.3750                        9.5750
228750.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10348991                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10349003                      0.3750                        9.5750
365000.00                     0.0500                        9.5250
1.2500                        0.0000                        9.5250
0.8750                        0.0000                        3.0250
0.8250                        0.0000                        3.0250
0.8250                        0.0000

10349005                      0.3750                        9.5750
253000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10349011                      0.3750                        9.5750
180000.00                     0.0500                        9.5250
2.5000                        0.0000                        9.5250
2.1250                        0.0000                        3.0250
2.0750                        0.0000                        3.0250
2.0750                        0.0000

10349049                      0.3750                        9.5750
408800.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10349073                      0.3750                        9.5750
623000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

10349085                      0.3750                        9.5750
189000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10349109                      0.3750                        9.5750
295125.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10349833                      0.3750                        9.5750
349600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6250
0.5750                        0.0000                        2.6250
0.5750                        0.0000

10349855                      0.3750                        9.5750
291000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9500
0.5750                        0.0000                        2.9500
0.5750                        0.0000

10350345                      0.3750                        9.5750
162500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10350409                      0.3750                        9.5750
280000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.2750
1.0750                        0.0000                        3.2750
1.0750                        0.0000

10350411                      0.3750                        9.5750
176000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10350435                      0.3750                        10.0750
179200.00                     0.0500                        10.0250
1.5000                        0.0000                        10.0250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10350445                      0.3750                        9.5750
82000.00                      0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.5500
1.3250                        0.0000                        3.5500
1.3250                        0.0000

10350495                      0.3750                        9.5750
174000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10350523                      0.3750                        9.5750
416000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10350527                      0.3750                        9.5750
460000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.1500
0.5750                        0.0000                        2.1500
0.5750                        0.0000

10351779                      0.3750                        9.5750
240000.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10352255                      0.3750                        9.5750
470000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10352275                      0.3750                        9.5750
315000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10352277                      0.3750                        9.5750
112000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10352343                      0.3750                        9.5750
431250.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.6500
0.5750                        0.0000                        2.6500
0.5750                        0.0000

10352359                      0.3750                        10.3250
193600.00                     0.0500                        10.2750
1.7500                        0.0000                        10.2750
1.3750                        0.0000                        2.9000
1.3250                        0.0000                        2.9000
1.3250                        0.0000

10352379                      0.3750                        9.5750
102400.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.9000
1.0750                        0.0000                        2.9000
1.0750                        0.0000

10352383                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7250
0.5750                        0.0000                        2.7250
0.5750                        0.0000

10352407                      0.3750                        9.5750
216000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10352409                      0.3750                        9.5750
133500.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10352731                      0.3750                        9.5750
297000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0000
0.5750                        0.0000                        3.0000
0.5750                        0.0000

10352735                      0.3750                        9.5750
365000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.5500
1.0650                        0.0000                        2.5500
1.0650                        0.0000

10352739                      0.3750                        9.5750
207000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.0250
0.5750                        0.0000                        3.0250
0.5750                        0.0000

10352745                      0.3750                        9.5750
188000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.5250
0.5650                        0.0000                        2.5250
0.5650                        0.0000

10352749                      0.3750                        9.5750
306000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10352777                      0.3750                        9.5750
304800.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10352781                      0.3750                        9.5750
332000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10352789                      0.3750                        9.5750
245000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.9000
0.5650                        0.0000                        2.9000
0.5650                        0.0000

10352803                      0.3750                        9.5750
548800.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.4500
0.5650                        0.0000                        2.4500
0.5650                        0.0000

10352809                      0.3750                        9.5750
252000.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10352821                      0.3750                        9.5750
352000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.2750
0.5650                        0.0000                        3.2750
0.5650                        0.0000

10352841                      0.3750                        9.5750
172500.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10352847                      0.3750                        9.5750
330000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.6500
1.0650                        0.0000                        2.6500
1.0650                        0.0000

10352875                      0.3750                        9.5750
695844.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.7750
0.5650                        0.0000                        2.7750
0.5650                        0.0000

10352943                      0.3750                        9.5750
196000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.6500
1.0650                        0.0000                        2.6500
1.0650                        0.0000

10352945                      0.3750                        9.5750
272000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10352957                      0.3750                        9.5750
434000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.9000
0.5650                        0.0000                        2.9000
0.5650                        0.0000

10352979                      0.3750                        9.5750
248000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.2750
0.5650                        0.0000                        3.2750
0.5650                        0.0000

10352991                      0.3750                        9.5750
279200.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10353019                      0.3750                        9.5750
508000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.0750
1.0650                        0.0000                        2.0750
1.0650                        0.0000

10353229                      0.3750                        9.5750
322500.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        3.0250
1.0750                        0.0000                        3.0250
1.0750                        0.0000

10353393                      0.3750                        9.5750
610600.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.0000
0.5750                        0.0000                        2.0000
0.5750                        0.0000

10353543                      0.3750                        9.5750
500000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.7750
0.5750                        0.0000                        2.7750
0.5750                        0.0000

10354951                      0.3750                        9.5750
140000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        3.2500
0.5750                        0.0000                        3.2500
0.5750                        0.0000

10357183                      0.3750                        9.5750
420300.00                     0.0500                        9.5250
1.7500                        0.0000                        9.5250
1.3750                        0.0000                        3.9000
1.3250                        0.0000                        3.9000
1.3250                        0.0000

10363903                      0.3750                        9.5750
165600.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10363915                      0.3750                        9.5750
564000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.9000
0.5750                        0.0000                        2.9000
0.5750                        0.0000

10365623                      0.3750                        9.5750
188000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.6500
1.0650                        0.0000                        2.6500
1.0650                        0.0000

10365707                      0.3750                        9.5750
232000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1500
1.0650                        0.0000                        3.1500
1.0650                        0.0000

10365729                      0.3750                        9.5750
424000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.1500
1.0650                        0.0000                        3.1500
1.0650                        0.0000

10365747                      0.3750                        9.5750
250500.00                     0.0500                        9.5250
1.9900                        0.0000                        9.5250
1.6150                        0.0000                        3.0250
1.5650                        0.0000                        3.0250
1.5650                        0.0000

10365749                      0.3750                        9.5750
140000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.2750
1.0650                        0.0000                        3.2750
1.0650                        0.0000

10365757                      0.3750                        9.5750
82320.00                      0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10365763                      0.3750                        9.5750
734466.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10365775                      0.3750                        9.5750
167200.00                     0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10365783                      0.3750                        9.5750
241600.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        3.1500
0.5650                        0.0000                        3.1500
0.5650                        0.0000

10365819                      0.3750                        9.5750
94400.00                      0.0500                        9.5250
2.4900                        0.0000                        9.5250
2.1150                        0.0000                        3.2750
2.0650                        0.0000                        3.2750
2.0650                        0.0000

10365833                      0.3750                        9.5750
360000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.9000
0.5650                        0.0000                        2.9000
0.5650                        0.0000

10365871                      0.3750                        9.5750
373000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10365895                      0.3750                        9.5750
297600.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.3750
0.5650                        0.0000                        2.3750
0.5650                        0.0000

10366233                      0.3750                        9.5750
340000.00                     0.0500                        9.5250
1.5000                        0.0000                        9.5250
1.1250                        0.0000                        2.7750
1.0750                        0.0000                        2.7750
1.0750                        0.0000

10366695                      0.3750                        9.5750
212000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        3.0250
1.0650                        0.0000                        3.0250
1.0650                        0.0000

10366697                      0.3750                        9.5750
412000.00                     0.0500                        9.5250
1.4900                        0.0000                        9.5250
1.1150                        0.0000                        2.6500
1.0650                        0.0000                        2.6500
1.0650                        0.0000

10366707                      0.3750                        9.5750
225000.00                     0.0500                        9.5250
0.9900                        0.0000                        9.5250
0.6150                        0.0000                        2.6500
0.5650                        0.0000                        2.6500
0.5650                        0.0000

10368301                      0.3750                        9.5750
317600.00                     0.0500                        9.5250
2.0000                        0.0000                        9.5250
1.6250                        0.0000                        3.0250
1.5750                        0.0000                        3.0250
1.5750                        0.0000

10368413                      0.3750                        9.5750
312000.00                     0.0500                        9.5250
1.0000                        0.0000                        9.5250
0.6250                        0.0000                        2.4500
0.5750                        0.0000                        2.4500
0.5750                        0.0000

Total Number of Loans:        1,850

Total Original Balance:       565,552,876.60

Total Principal Balance:      565,135,863.39

Total Original P+I:           1,870,814.78

Total Current P+I:            1,871,072.43






--------------------------------------------------------------------------------



                                         EXHIBIT TWO

                                INFORMATION TO BE INCLUDED IN
                             MONTHLY DISTRIBUTION DATE STATEMENT

        (i) the applicable Record Date, Determination Date and Distribution Date, and the
        date on which the applicable interest accrual period commenced;

        (ii) the aggregate amount of payments received with respect to the Mortgage Loans,
        including prepayment amounts;

        (iii) the Servicing Fee and Subservicing Fee payable to the Master Servicer and the
        Subservicer;

        (iv) the amount of any other fees or expenses paid, and the identity of the party
        receiving such fees or expenses;

        (v) (a) the amount of such distribution to the Certificateholders of such Class
        applied to reduce the Certificate Principal Balance thereof, and (b) the aggregate
        amount included therein representing Principal Prepayments;

        (vi) the amount of such distribution to Holders of such Class of Certificates
        allocable to interest;

        (vii) if the distribution to the Holders of such Class of Certificates is less than
        the full amount that would be distributable to such Holders if there were sufficient
        funds available therefor, the amount of the shortfall;

        (viii) the aggregate Certificate Principal Balance of each Class of Certificates and
        each of the Senior Percentage and the Subordinate Class Percentage, before and after
        giving effect to the amounts distributed on such Distribution Date, separately
        identifying any reduction thereof due to Realized Losses other than pursuant to an
        actual distribution of principal;

        (ix)  the aggregate Certificate Principal Balance of each of the Class A, Class X,
        Class M and Class B Certificates as of the Closing Date.

        (x) the weighted average remaining term to maturity of the Mortgage Loans after
        giving effect to the amounts distributed on such Distribution Date;

        (xi) the weighted average Mortgage Rates of the Mortgage Loans after giving effect to
        the amounts distributed on such Distribution Date;

        (xii) if applicable, the Special Hazard Amount, Fraud Loss Amount and Bankruptcy
        Amount at the opening of business and as of the close of business on the applicable
        Distribution Date and a description of any change in the calculation of those amounts;

        (xiii) the number and Pool Stated Principal Balance of the Mortgage Loans after
        giving effect to the distribution of principal on such Distribution Date and the
        number of Mortgage Loans at the beginning and end of the related Due Period;

        (xiv) on the basis of the most recent reports furnished to it by Sub-Servicers, the
        number and Stated Principal Balances of Mortgage Loans that are Delinquent (A) 30-59
        days, (B) 60-89 days and (C) 90 or more days and the number and Stated Principal
        Balances of Mortgage Loans that are in foreclosure;

        (xv) the aggregate amount of Realized Losses for such Distribution Date;

        (xvi) the amount, terms and general purpose of any Advance by the Master Servicer
        pursuant to Section 4.04 and the amount of all Advances that have been reimbursed
        during the related Due Period;

        (xvii) any material modifications, extensions or waivers to the terms of the Mortgage
        Loans during the Due Period or that have cumulatively become material over time;

        (xviii) any material breaches of Mortgage Loan representations or warranties or
        covenants in the Agreement.

        (xix) the related Subordinate Principal Distribution Amount and Prepayment
        Distribution Percentage, if applicable;

        (xx) the number, stated and aggregate principal balance of any REO Properties;

        (xxi) the aggregate Accrued Certificate Interest remaining unpaid, if any, for each
        Class of Certificates, after giving effect to the distribution made on such
        Distribution Date;

        (xxii) the Pass-Through Rates on the LIBOR Certificates for such Distribution Date,
        separately identifying LIBOR for such Distribution Date;

        (xxiii) the Notional Amount with respect to each class of Class X Certificates;

        (xxiv) the occurrence of the Credit Support Depletion Date;

        (xxv) the related Senior Accelerated Distribution Percentage applicable to such
        distribution;

        (xxvi) the related Senior Percentages for such Distribution Date;

        (xxvii) the aggregate amount of any recoveries on previously foreclosed loans from
        Sellers;

        (xxviii) the amount of any payment made from the Carryover Shortfall Reserve Fund on
        the initial Distribution Date and the balance of the Reserve Fund after giving effect
        to such amounts.

        In the case of  information  furnished  pursuant to clauses  (i) and (ii)  above,  the
amounts shall be expressed as a dollar amount per Certificate with a $1,000 denomination.

        The Trustee's internet website is www.tss.db.com/invr.  Assistance in using the
website, can be obtained by calling the Trustee's Shareholder Relations desk at (800)
735-7777.  To receive this statement via first class mail, telephone the Trustee at (800)
735-7777.






--------------------------------------------------------------------------------



                                        EXHIBIT THREE

                                                                             EXECUTION VERSION



                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT


                                 Dated as of January 1, 2006


                               Residential Accredit Loans, Inc.
                       Mortgage Asset-Backed Pass-Through Certificates








--------------------------------------------------------------------------------


                                      TABLE OF CONTENTS

                                                                                            PAGE

ARTICLE I         DEFINITIONS...............................................................2

        Section 1.01. Definitions...........................................................2

        Section 1.02. Use of Words and Phrases.............................................34

ARTICLE II        CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..........35

        Section 2.01. Conveyance of Mortgage Loans.........................................35

        Section 2.02. Acceptance by Trustee................................................41

        Section 2.03. Representations, Warranties and Covenants of the Master
                          Servicer and the Company.........................................42

        Section 2.04. Representations and Warranties of Residential Funding................44

        Section 2.05. Execution and Authentication of Certificates/Issuance of
                          Certificates Evidencing Interests in REMIC I Certificates........45

        Section 2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular
                          Interests; Acceptance by the Trustee.............................46

        Section 2.07. Issuance of Certificates Evidencing Interests in REMIC II............46

        Section 2.08. Purposes and Powers of the Trust.....................................46

ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................46

        Section 3.01. Master Servicer to Act as Servicer...................................46

        Section 3.02. Subservicing Agreements Between Master Servicer and
                          Subservicers; Enforcement of Subservicers' and Sellers'
                          Obligations......................................................48

        Section 3.03. Successor Subservicers...............................................49

        Section 3.04. Liability of the Master Servicer.....................................49

        Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
                          Certificateholders...............................................50

        Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee......50

        Section 3.07. Collection of Certain Mortgage Loan Payments;  Deposits to
                          Custodial Account................................................50

        Section 3.08. Subservicing Accounts; Servicing Accounts............................53

        Section 3.09. Access to Certain Documentation and  Information Regarding the
                          Mortgage Loans...................................................55

        Section 3.10. Permitted Withdrawals from the Custodial Account.....................55

        Section 3.11. Maintenance of the Primary Insurance  Policies; Collections
                          Thereunder.......................................................57

        Section 3.12. Maintenance of Fire Insurance and  Omissions and Fidelity
                          Coverage.........................................................58

        Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments.....................59

        Section 3.14. Realization Upon Defaulted Mortgage Loans............................61

        Section 3.15. Trustee to Cooperate; Release of Mortgage Files......................65

        Section 3.16. Servicing and Other Compensation; Compensating Interest..............66

        Section 3.17. Reports to the Trustee and the Company...............................67

        Section 3.18. Annual Statement as to Compliance and Servicing Assessment...........67

        Section 3.19. Annual Independent Public Accountants' Servicing Report..............68

        Section 3.20. Rights of the Company in Respect of the Master Servicer..............68

        Section 3.21. Administration of Buydown Funds......................................68

        Section 3.22. Advance Facility.....................................................69

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................73

        Section 4.01. Certificate Account..................................................73

        Section 4.02. Distributions.     As provided in Section 4.02 of the Series
                          Supplement.......................................................74

        Section 4.03. Statements to Certificateholders; Statements to Rating
                          Agencies; Exchange Act Reporting.................................74

        Section 4.04. Distribution of Reports to the Trustee and  the Company;
                          Advances by the Master Servicer..................................76

        Section 4.05. Allocation of Realized Losses........................................77

        Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property........78

        Section 4.07. Optional Purchase of Defaulted Mortgage Loans........................78

        Section 4.08. Surety Bond..........................................................78

ARTICLE V         THE CERTIFICATES.........................................................79

        Section 5.01. The Certificates.....................................................79

        Section 5.02. Registration of Transfer and Exchange of Certificates................81

        Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates....................87

        Section 5.04. Persons Deemed Owners................................................87

        Section 5.05. Appointment of Paying Agent..........................................87

        Section 5.06. U.S.A. Patriot Act Compliance........................................88

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER......................................89

        Section 6.01. Respective Liabilities of the Company and the Master Servicer........89

        Section 6.02. Merger or Consolidation of the Company or the Master Servicer;
                          Assignment of Rights and Delegation of Duties by Master
                          Servicer.........................................................89

        Section 6.03. Limitation on Liability of the Company,  the Master Servicer
                          and Others.......................................................90

        Section 6.04. Company and Master Servicer Not to Resign............................91

ARTICLE VII       DEFAULT..................................................................92

        Section 7.01. Events of Default....................................................92

        Section 7.02. Trustee or Company to Act; Appointment of Successor..................94

        Section 7.03. Notification to Certificateholders...................................95

        Section 7.04. Waiver of Events of Default..........................................95

ARTICLE VIII      CONCERNING THE TRUSTEE...................................................96

        Section 8.01. Duties of Trustee....................................................96

        Section 8.02. Certain Matters Affecting the Trustee................................97

        Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans................99

        Section 8.04. Trustee May Own Certificates.........................................99

        Section 8.05. Master Servicer to Pay Trustee's Fees  and Expenses;
                          Indemnification..................................................99

        Section 8.06. Eligibility Requirements for Trustee................................100

        Section 8.07. Resignation and Removal of the Trustee..............................101

        Section 8.08. Successor Trustee...................................................102

        Section 8.09. Merger or Consolidation of Trustee..................................102

        Section 8.10. Appointment of Co-Trustee or Separate Trustee.......................102

        Section 8.11. Appointment of Custodians...........................................103

        Section 8.12. Appointment of Office or Agency.....................................104

ARTICLE IX        TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES....................105

        Section 9.01. Optional Purchase by the Master Servicer of All Certificates;
                          Termination Upon Purchase by the Master Servicer or
                          Liquidation of All Mortgage Loans...............................105

        Section 9.02. Additional Termination Requirements.................................108

        Section 9.03. Termination of Multiple REMICs......................................109

ARTICLE X         REMIC PROVISIONS........................................................110

        Section 10.01.REMIC Administration................................................110

        Section 10.02.Master Servicer, REMIC Administrator and Trustee Indemnification....113

        Section 10.03.Designation of REMIC(s). As provided in Section 10.03 of the
                          Series Supplement...............................................114

        Section 10.04.Distributions on the Uncertificated REMIC I and REMIC II
                          Regular Interests. As provided in Section 10.04 of the
                          Series Supplement...............................................114

        Section 10.05.Compliance with Withholding Requirements. As provided in
                          Section 10.05 of the Series Supplement..........................114

ARTICLE XI        MISCELLANEOUS PROVISIONS................................................115

        Section 11.01.Amendment...........................................................115

        Section 11.02.Recordation of Agreement; Counterparts..............................117

        Section 11.03.Limitation on Rights of Certificateholders..........................118
        Section 11.04.Governing Law.......................................................118

        Section 11.05.Notices. As provided in Section 11.05 of the Series Supplement......119

        Section 11.06.Required Notices to Rating Agency and Subservicer...................119

        Section 11.07.Severability of Provisions..........................................120

        Section 11.08.Supplemental Provisions for Resecuritization........................120

        Section 11.09.Allocation of Voting Rights.........................................120

        Section 11.10.No Petition.........................................................120

ARTICLE XII       COMPLIANCE WITH REGULATION AB...........................................121

        Section 12.01.Intent of the Parties; Reasonableness...............................121

        Section 12.02.Additional Representations and Warranties of the Trustee............121

        Section 12.03.Information to Be Provided by the Trustee...........................122

        Section 12.04.Report on Assessment of Compliance and Attestation..................122

        Section 12.05.Indemnification; Remedies...........................................123






--------------------------------------------------------------------------------

                                           EXHIBITS

Exhibit A:            Form of Class A Certificate
Exhibit B:            Form of Class M Certificate
Exhibit C:            Form of Class B Certificate
Exhibit D:            Form of Class R Certificate
Exhibit E:            Form of Seller/Servicer Contract
Exhibit F:            Forms of Request for Release
Exhibit G-1:          Form of Transfer Affidavit and Agreement
Exhibit G-2:          Form of Transferor Certificate
Exhibit H:            Form of Investor Representation Letter
Exhibit I:            Form of Transferor Representation Letter
Exhibit J:            Form of Rule 144A Investment Representation Letter
Exhibit K:            Text of Amendment to Pooling and Servicing Agreement Pursuant to
                      Section 11.01(e) for a Limited Guaranty
Exhibit L:            Form of Limited Guaranty
Exhibit M:            Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N:            Request for Exchange Form
Exhibit O:            Form of Form 10-K Certification
Exhibit P:            Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q:            Information to be Provided by the Master Servicer to the Rating
Agencies              Relating to Reportable Modified Mortgage Loans
Exhibit R:            Servicing Criteria








--------------------------------------------------------------------------------


        This is the Standard Terms of Pooling and Servicing Agreement, dated as of January 1,
2006 (the "Standard Terms", and as incorporated by reference into a Series Supplement dated
as of the Cut-off Date, the "Pooling and Servicing Agreement" or "Agreement"), among
RESIDENTIAL ACCREDIT LOANS, INC., as the company (together with its permitted successors and
assigns, the "Company"), RESIDENTIAL FUNDING CORPORATION, as master servicer (together with
its permitted successors and assigns, the "Master Servicer"), and the trustee named in the
applicable Series Supplement (together with its permitted successors and assigns, the
"Trustee").

                                    PRELIMINARY STATEMENT:

        The Company intends to sell certain mortgage asset-backed pass-through certificates
(collectively, the "Certificates"), to be issued under the Agreement in multiple classes,
which in the aggregate will evidence the entire beneficial ownership interest in the
Mortgage Loans.

        In consideration of the mutual agreements herein contained, the Company, the Master
Servicer and the Trustee agree as follows:




--------------------------------------------------------------------------------

ARTICLE I




                                         DEFINITIONS

Section 1.01.  Definitions.

        Whenever used in this Agreement, the following words and phrases, unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accretion Termination Date:  As defined in the Series Supplement.

        Accrual Certificates:  As defined in the Series Supplement.

        Accrued Certificate Interest:  With respect to each Distribution Date, as to any
Class or Subclass of Certificates (other than any Principal Only Certificates), interest
accrued during the related Interest Accrual Period at the related Pass-Through Rate on the
Certificate Principal Balance or Notional Amount thereof immediately prior to such
Distribution Date. Accrued Certificate Interest will be calculated on the basis of a 360-day
year, consisting of twelve 30-day months. In each case Accrued Certificate Interest on any
Class or Subclass of Certificates will be reduced by the amount of:

        (i)    Prepayment Interest Shortfalls on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group (to the extent not offset by the Master Servicer with a payment of
               Compensating Interest as provided in Section 4.01),

         (ii)  the interest portion (adjusted to the Net Mortgage Rate (or the Modified Net
               Mortgage Rate in the case of a Modified Mortgage Loan)) of Realized Losses on
               all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan
               Groups, on the Mortgage Loans in the related Loan Group (including Excess
               Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and
               Extraordinary Losses) not allocated solely to one or more specific Classes of
               Certificates pursuant to Section 4.05,

         (iii) the interest portion of Advances that were (A) previously made with respect to
               a Mortgage Loan or REO Property on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group, which remained unreimbursed following the Cash Liquidation or REO
               Disposition of such Mortgage Loan or REO Property and (B) made with respect to
               delinquencies that were ultimately determined to be Excess Special Hazard
               Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
               and

        (iv)   any other interest shortfalls not covered by the subordination provided by the
               Class M Certificates and Class B Certificates, including interest that is not
               collectible from the Mortgagor pursuant to the Servicemembers Civil Relief Act
               of 1940, as amended, or similar legislation or regulations as in effect from
               time to time,

with all such reductions allocated (A) among all of the Certificates in proportion to their
respective amounts of Accrued Certificate Interest payable on such Distribution Date absent
such reductions or (B) if the Mortgage Pool is comprised of two or more Loan Groups, the
related Senior Percentage of such reductions among the related Senior Certificates in
proportion to the amounts of Accrued Certificate Interest payable from the related Loan
Group on such Distribution Date absent such reductions, with the remainder of such
reductions allocated among the holders of the Class M Certificates and Class B Certificates
in proportion to their respective amounts of Accrued Certificate Interest payable on such
Distribution Date absent such reductions.  In addition to that portion of the reductions
described in the preceding sentence that are allocated to any Class of Class B Certificates
or any Class of Class M Certificates, Accrued Certificate Interest on such Class of Class B
Certificates or such Class of Class M Certificates will be reduced by the interest portion
(adjusted to the Net Mortgage Rate) of Realized Losses that are allocated solely to such
Class of Class B Certificates or such Class of Class M Certificates pursuant to Section 4.05.

        Addendum and Assignment Agreement:  The Addendum and Assignment Agreement, dated as
of January 31, 1995, between MLCC and the Master Servicer.

        Additional Collateral:  Any of the following held, in addition to the related
Mortgaged Property, as security for a Mortgage Loan: (i) all money, securities, security
entitlements, accounts, general intangibles, payment rights, instruments, documents, deposit
accounts, certificates of deposit, commodities contracts and other investment property and
other property of whatever kind or description now existing or hereafter acquired which is
pledged as security for the repayment of such Mortgage Loan, (ii) third-party guarantees,
and (A) all money, securities, security entitlements, accounts, general intangibles, payment
rights, instruments, documents, deposit accounts, certificates of deposit, commodities
contracts and other investment property and other property of whatever kind or description
now existing or hereafter acquired which is pledged as collateral for such guarantee or (B)
any mortgaged property securing the performance of such guarantee, or (iii) such other
collateral as may be set forth in the Series Supplement.

        Additional Collateral Loan:  Each Mortgage Loan that is supported by Additional
Collateral.

        Adjusted Mortgage Rate:  With respect to any Mortgage Loan and any date of
determination, the Mortgage Rate borne by the related Mortgage Note, less the rate at which
the related Subservicing Fee accrues.

        Advance:  As to any Mortgage Loan, any advance made by the Master Servicer, pursuant
to Section 4.04.

        Advance Facility: As defined in Section 3.22.

        Advance Facility Notice: As defined in Section 3.22.

        Advance Facility Trustee: As defined in Section 3.22.

        Advancing Person: As defined in Section 3.22.

        Advance Reimbursement Amounts: As defined in Section 3.22.

        Affiliate:  With respect to any Person, any other Person controlling, controlled by
or under common control with such first Person.  For the purposes of this definition,
"control" means the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the foregoing.

        Ambac: Ambac Assurance Corporation (formerly known as AMBAC Indemnity Corporation).

        Amount Held for Future Distribution:  As to any Distribution Date and, with respect
to any Mortgage Pool that is comprised of two or more Loan Groups, each Loan Group, the
total of the amounts held in the Custodial Account at the close of business on the preceding
Determination Date on account of (i) Liquidation Proceeds, Subsequent Recoveries, Insurance
Proceeds, Curtailments, Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04 or
4.07 and Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04 received or made
in the month of such Distribution Date (other than such Liquidation Proceeds, Insurance
Proceeds and purchases of Mortgage Loans that the Master Servicer has deemed to have been
received in the preceding month in accordance with Section 3.07(b)), and Principal
Prepayments in Full made after the related Prepayment Period, and (ii) payments which
represent early receipt of scheduled payments of principal and interest due on a date or
dates subsequent to the related Due Date.

        Appraised Value:  As to any Mortgaged Property, the lesser of (i) the appraised value
of such Mortgaged Property based upon the appraisal made at the time of the origination of
the related Mortgage Loan, and (ii) the sales price of the Mortgaged Property at such time
of origination, except in the case of a Mortgaged Property securing a refinanced or modified
Mortgage Loan as to which it is either the appraised value determined above or the appraised
value determined in an appraisal at the time of refinancing or modification, as the case may
be.

        Assigned Contracts:  With respect to any Pledged Asset Loan: the Credit Support
Pledge Agreement; the Funding and Pledge Agreement, among GMAC Mortgage Corporation,
National Financial Services Corporation and the Mortgagor or other person pledging the
related Pledged Assets; the Additional Collateral Agreement, between GMAC Mortgage
Corporation and the Mortgagor or other person pledging the related Pledged Assets; or such
other contracts as may be set forth in the Series Supplement.

        Assignment:  An assignment of the Mortgage, notice of transfer or equivalent
instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect of record the sale of the Mortgage Loan to
the Trustee for the benefit of Certificateholders, which assignment, notice of transfer or
equivalent instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if permitted by law
and accompanied by an Opinion of Counsel to that effect.

        Assignment Agreement:  The Assignment and Assumption Agreement, dated the Closing
Date, between Residential Funding and the Company relating to the transfer and assignment of
the Mortgage Loans.

        Assignment of Proprietary Lease:  With respect to a Cooperative Loan, the assignment
of the related Cooperative Lease from the Mortgagor to the originator of the Cooperative
Loan.

        Available Distribution Amount:  As to any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an amount equal to (a)
the sum of (i) the amount relating to the Mortgage Loans on deposit in the Custodial Account
as of the close of business on the immediately preceding Determination Date, including any
Subsequent Recoveries, and amounts deposited in the Custodial Account in connection with the
substitution of Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on
the immediately preceding Certificate Account Deposit Date, (iii) any amount deposited in
the Certificate Account on the related Certificate Account Deposit Date pursuant to the
second paragraph of Section 3.12(a), (iv) any amount deposited in the Certificate Account
pursuant to Section 4.07, (v) any amount that the Master Servicer is not permitted to
withdraw from the Custodial Account or the Certificate Account pursuant to Section 3.16(e),
(vi) any amount received by the Trustee pursuant to the Surety Bond in respect of such
Distribution Date and (vii) the proceeds of any Pledged Assets received by the Master
Servicer, reduced by (b) the sum as of the close of business on the immediately preceding
Determination Date of (w) aggregate Foreclosure Profits, (x) the Amount Held for Future
Distribution, and (y) amounts permitted to be withdrawn by the Master Servicer from the
Custodial Account in respect of the Mortgage Loans pursuant to clauses (ii)-(x), inclusive,
of Section 3.10(a). Such amount shall be determined separately for each Loan Group.
Additionally, with respect to any Mortgage Pool that is comprised of two or more Loan
Groups, if on any Distribution Date Compensating Interest provided pursuant to this Section
3.16(e) is less than Prepayment Interest Shortfalls incurred on the Mortgage Loans in
connection with Principal Prepayments in Full and Curtailments made in the prior calendar
month, such Compensating Interest shall be allocated on such Distribution Date to the
Available Distribution Amount for each Loan Group on a pro rata basis in accordance with the
respective amounts of such Prepayment Interest Shortfalls incurred on the Mortgage Loans in
such Loan Group in respect of such Distribution Date.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Bankruptcy Loss:  With respect to any Mortgage Loan, a Deficient Valuation or Debt
Service Reduction; provided, however, that neither a Deficient Valuation nor a Debt Service
Reduction shall be deemed a Bankruptcy Loss hereunder so long as the Master Servicer has
notified the Trustee in writing that the Master Servicer is diligently pursuing any remedies
that may exist in connection with the representations and warranties made regarding the
related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard
to payments due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard insurance policy and
any related escrow payments in respect of such Mortgage Loan are being advanced on a current
basis by the Master Servicer or a Subservicer, in either case without giving effect to any
Debt Service Reduction.

        Book-Entry Certificate:  Any Certificate registered in the name of the Depository or
its nominee, and designated as such in the Preliminary Statement to the Series Supplement.

        Business Day:  Any day other than (i) a Saturday or a Sunday or (ii) a day on which
banking institutions in the State of New York, the State of Michigan, the State of
California or the State of Illinois (and such other state or states in which the Custodial
Account or the Certificate Account are at the time located) are required or authorized by
law or executive order to be closed.
        Buydown Funds:  Any amount contributed by the seller of a Mortgaged Property, the
Company or other source in order to enable the Mortgagor to reduce the payments required to
be made from the Mortgagor's funds in the early years of a Mortgage Loan.  Buydown Funds are
not part of the Trust Fund prior to deposit into the Custodial or Certificate Account.

        Buydown Mortgage Loan:  Any Mortgage Loan as to which a specified amount of interest
is paid out of related Buydown Funds in accordance with a related buydown agreement.

        Calendar Quarter:  A Calendar Quarter shall consist of one of the following time
periods in any given year:  January 1 through March 31, April 1 through June 30, July 1
through September 30, and October 1 through December 31.

        Capitalization Reimbursement Amount: With respect to any Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the
amount of Advances or Servicing Advances that were added to the Stated Principal Balance of
all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan Groups, on the
Mortgage Loans in the related Loan Group,  during the prior calendar month and reimbursed to
the Master Servicer or Subservicer on or prior to such Distribution Date pursuant to Section
3.10(a)(vii), plus the Capitalization Reimbursement Shortfall Amount remaining unreimbursed
from any prior Distribution Date and reimbursed to the Master Servicer or Subservicer on or
prior to such Distribution Date.

        Capitalization Reimbursement Shortfall Amount:  With respect to any Distribution Date
and, with respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan
Group, the amount, if any, by which the amount of Advances or Servicing Advances that were
added to the Stated Principal Balance of all Mortgage Loans (or, if the Mortgage Pool is
comprised of two or more Loan Groups, on the Mortgage Loans in the related Loan Group)
during the preceding calendar month exceeds the amount of principal payments on the Mortgage
Loans included in the Available Distribution Amount (or, if the Mortgage Pool is comprised
of two or more Loan Groups, Available Distribution Amount for the related Loan Group) for
that Distribution Date.

        Cash Liquidation:  As to any defaulted Mortgage Loan other than a Mortgage Loan as to
which an REO Acquisition occurred, a determination by the Master Servicer that it has
received all Insurance Proceeds, Liquidation Proceeds and other payments or cash recoveries
which the Master Servicer reasonably and in good faith expects to be finally recoverable
with respect to such Mortgage Loan.

        Certificate Account Deposit Date:  As to any Distribution Date, the Business Day
prior thereto.

        Certificateholder or Holder:  The Person in whose name a Certificate is registered in
the Certificate Register, and, in respect of any Insured Certificates, the Certificate
Insurer to the extent of Cumulative Insurance Payments, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R Certificate for
purposes hereof and, solely for the purpose of giving any consent or direction pursuant to
this Agreement, any Certificate, other than a Class R Certificate, registered in the name of
the Company, the Master Servicer or any Subservicer or any Affiliate thereof shall be deemed
not to be outstanding and the Percentage Interest or Voting Rights evidenced thereby shall
not be taken into account in determining whether the requisite amount of Percentage
Interests or Voting Rights necessary to effect any such consent or direction has been
obtained.  All references herein to "Holders" or "Certificateholders" shall reflect the
rights of Certificate Owners as they may indirectly exercise such rights through the
Depository and participating members thereof, except as otherwise specified herein;
provided, however, that the Trustee shall be required to recognize as a "Holder" or
"Certificateholder" only the Person in whose name a Certificate is registered in the
Certificate Register.

        Certificate Insurer: As defined in the Series Supplement.

        Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is the
beneficial owner of such Certificate, as reflected on the books of an indirect participating
brokerage firm for which a Depository Participant acts as agent, if any, and otherwise on
the books of a Depository Participant, if any, and otherwise on the books of the Depository.

        Certificate Principal Balance:  With respect to each Certificate (other than any
Interest Only Certificate), on any date of determination, an amount equal to:

         (i)   the Initial Certificate Principal Balance of such Certificate as specified on
               the face thereof, plus

         (ii)  any Subsequent Recoveries added to the Certificate Principal Balance of such
               Certificate pursuant to Section 4.02, plus

        (iii)  in the case of each Accrual Certificate, an amount equal to the aggregate
               Accrued Certificate Interest added to the Certificate Principal Balance
               thereof prior to such date of determination, minus

         (iv)  the sum of (x) the aggregate of all amounts previously distributed with
               respect to such Certificate (or any predecessor Certificate) and applied to
               reduce the Certificate Principal Balance thereof pursuant to Section 4.02(a)
               and (y) the aggregate of all reductions in Certificate Principal Balance
               deemed to have occurred in connection with Realized Losses which were
               previously allocated to such Certificate (or any predecessor Certificate)
               pursuant to Section 4.05;

provided, that the Certificate Principal Balance of each Certificate of the Class of
Subordinate Certificates with the Lowest Priority at any given time shall be further reduced
by an amount equal to the Percentage Interest represented by such Certificate multiplied by
the excess, if any, of (A) the then aggregate Certificate Principal Balance of all Classes
of Certificates then outstanding over (B) the then aggregate Stated Principal Balance of the
Mortgage Loans.

        Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 5.02.

        Class:  Collectively, all of the Certificates bearing the same designation.  The
initial Class A-V Certificates and any Subclass thereof issued pursuant to Section 5.01(c)
shall be a single Class for purposes of this Agreement.

        Class A-P Certificate:  Any one of the Certificates designated as a Class A-P
Certificate.

        Class A-P Collection Shortfall:  With respect to the Cash Liquidation or REO
Disposition of a Discount Mortgage Loan, any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the excess of the
amount described in clause (C)(1) of the definition of Class A-P Principal Distribution
Amount (for the related Loan Group, if applicable) over the amount described in clause
(C)(2) of such definition.

        Class A-P Principal Distribution Amount: With respect to any Distribution Date and,
with respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an
amount equal to the aggregate of:

               (A)    the related Discount Fraction of the principal portion of each Monthly
        Payment on each Discount Mortgage Loan (or, with respect to any Mortgage Pool
        comprised of two or more Loan Groups, each Discount Mortgage Loan in the related Loan
        Group) due during the related Due Period, whether or not received on or prior to the
        related Determination Date, minus the Discount Fraction of the principal portion of
        any related Debt Service Reduction which together with other Bankruptcy Losses
        exceeds the Bankruptcy Amount;

               (B)    the related Discount Fraction of the principal portion of all
        unscheduled collections on each Discount Mortgage Loan (or, with respect to any
        Mortgage Pool comprised of two or more Loan Groups, each Discount Mortgage Loan in
        the related Loan Group) received during the preceding calendar month or, in the case
        of Principal Prepayments in Full, during the related Prepayment Period (other than
        amounts received in connection with a Cash Liquidation or REO Disposition of a
        Discount Mortgage Loan described in clause (C) below), including Principal
        Prepayments in Full, Curtailments, Subsequent Recoveries and repurchases (including
        deemed repurchases under Section 3.07(b)) of such Discount Mortgage Loans (or, in the
        case of a substitution of a Deleted Mortgage Loan, the Discount Fraction of the
        amount of any shortfall deposited in the Custodial Account in connection with such
        substitution);

               (C)    in connection with the Cash Liquidation or REO Disposition of a
        Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of two or
        more Loan Groups, each Discount Mortgage Loan in the related Loan Group) that
        occurred during the preceding calendar month (or was deemed to have occurred during
        such period in accordance with Section 3.07(b)) that did not result in any Excess
        Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
        Losses, an amount equal to the lesser of (1) the applicable Discount Fraction of the
        Stated Principal Balance of such Discount Mortgage Loan immediately prior to such
        Distribution Date and (2) the aggregate amount of the collections on such Mortgage
        Loan to the extent applied as recoveries of principal;

               (D)    any amounts allocable to principal for any previous Distribution Date
        (calculated pursuant to clauses (A) through (C) above) that remain undistributed; and

               (E)    the amount of any Class A-P Collection Shortfalls for such Distribution
        Date and the related Loan Group, if applicable, and the amount of any Class A-P
        Collection Shortfalls (for the related Loan Group, if applicable) remaining unpaid
        for all previous Distribution Dates, but only to the extent of the Eligible Funds for
        such Distribution Date; minus

               (F)    the related Discount Fraction of the portion of the Capitalization
        Reimbursement Amount (for the related Loan Group, if applicable) for such
        Distribution Date, if any, related to each Discount Mortgage Loan (in the related
        Loan Group, if applicable).

        Notwithstanding the foregoing, with respect to any Distribution Date on and after the
Credit Support Depletion Date, the Class A-P Principal Distribution Amount (for a Loan
Group, if applicable) shall equal the excess of (i) the sum of (a) the related Discount
Fraction of the principal portion of each Monthly Payment on each Discount Mortgage Loan (in
the related Loan Group, if applicable) received or advanced prior to the related
Determination Date and not previously distributed minus the Discount Fraction of the
principal portion of any related Debt Service Reduction which together with other Bankruptcy
Losses exceeds the Bankruptcy Amount and (b) the related Discount Fraction of the aggregate
amount of unscheduled collections described in clauses (B) and (C) above over (ii) the
amount calculated pursuant to clause (F) above.

        Class A-V Certificate:  Any one of the Certificates designated as a Class A-V
Certificate, including any Subclass thereof.

        Class B Certificate:  Any one of the Certificates designated as a Class B-1
Certificate, Class B-2 Certificate or Class B-3 Certificate.

        Class M Certificate:  Any one of the Certificates designated as a Class M-1
Certificate, Class M-2 Certificate or Class M-3 Certificate.

        Closing Date:  As defined in the Series Supplement.

        Code:  The Internal Revenue Code of 1986, as amended.

        Combined Collateral LLC:  Combined Collateral LLC, a Delaware limited liability
company.

        Commission:  The Securities and Exchange Commission.

        Compensating Interest:  With respect to any Distribution Date, an amount equal to
Prepayment Interest Shortfalls resulting from Principal Prepayments in Full during the
related Prepayment Period and Curtailments during the prior calendar month and included in
the Available Distribution Amount for such Distribution Date, but not more than the lesser
of (a) one-twelfth of 0.125% of the Stated Principal Balance of the Mortgage Loans
immediately preceding such Distribution Date and (b) the sum of the Servicing Fee and all
income and gain on amounts held in the Custodial Account and the Certificate Account and
payable to the Certificateholders with respect to such Distribution Date; provided that for
purposes of this definition the amount of the Servicing Fee will not be reduced pursuant to
Section 7.02(a) except as may be required pursuant to the last sentence of such Section.

        Compliance With Laws Representation:  The following representation and warranty (or
any representation and warranty that is substantially similar) made by Residential Funding
in Section 4 of Assignment Agreement: "Each Mortgage Loan at the time it was made complied
in all material respects with applicable local, state, and federal laws, including, but not
limited to, all applicable anti-predatory lending laws".

        Cooperative:  A private, cooperative housing corporation which owns or leases land
and all or part of a building or buildings, including apartments, spaces used for commercial
purposes and common areas therein and whose board of directors authorizes, among other
things, the sale of Cooperative Stock.

        Cooperative Apartment:  A dwelling unit in a multi-dwelling building owned or leased
by a Cooperative, which unit the Mortgagor has an exclusive right to occupy pursuant to the
terms of a proprietary lease or occupancy agreement.

        Cooperative Lease:  With respect to a Cooperative Loan, the proprietary lease or
occupancy agreement with respect to the Cooperative Apartment occupied by the Mortgagor and
relating to the related Cooperative Stock, which lease or agreement confers an exclusive
right to the holder of such Cooperative Stock to occupy such apartment.

        Cooperative Loans:  Any of the Mortgage Loans made in respect of a Cooperative
Apartment, evidenced by a Mortgage Note and secured by (i) a Security Agreement, (ii) the
related Cooperative Stock Certificate, (iii) an assignment of the Cooperative Lease, (iv)
financing statements and (v) a stock power (or other similar instrument), and ancillary
thereto, a recognition agreement between the Cooperative and the originator of the
Cooperative Loan, each of which was transferred and assigned to the Trustee pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative Stock:  With respect to a Cooperative Loan, the single outstanding class
of stock, partnership interest or other ownership instrument in the related Cooperative.

        Cooperative Stock Certificate:  With respect to a Cooperative Loan, the stock
certificate or other instrument evidencing the related Cooperative Stock.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Credit Support Depletion Date:  The first Distribution Date on which the Certificate
Principal Balances of the Subordinate Certificates have been reduced to zero.

        Credit Support Pledge Agreement:  The Credit Support Pledge Agreement, dated as of
November 24, 1998, among the Master Servicer, GMAC Mortgage Corporation, Combined Collateral
LLC and The First National Bank of Chicago (now known as Bank One, National Association), as
custodian.

        Cumulative Insurance Payments:  As defined in the Series Supplement.

        Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal
Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained pursuant
to Section 3.07 in the name of a depository institution, as custodian for the holders of the
Certificates, for the holders of certain other interests in mortgage loans serviced or sold
by the Master Servicer and for the Master Servicer, into which the amounts set forth in
Section 3.07 shall be deposited directly.  Any such account or accounts shall be an Eligible
Account.

        Custodial Agreement:  An agreement that may be entered into among the Company, the
Master Servicer, the Trustee and a Custodian pursuant to which the Custodian will hold
certain documents relating to the Mortgage Loans on behalf of the Trustee.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off Date Principal Balance:  As to any Mortgage Loan, the unpaid principal
balance thereof at the Cut-off Date after giving effect to all installments of principal due
on or prior thereto (or due during the month of the Cut-off Date), whether or not received.

        Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent jurisdiction in a
proceeding under the Bankruptcy Code, except such a reduction constituting a Deficient
Valuation or any reduction that results in a permanent forgiveness of principal.

        Deficient Valuation:  With respect to any Mortgage Loan, a valuation by a court of
competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding
indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid
in connection with any scheduled Monthly Payment that constitutes a permanent forgiveness of
principal, which valuation or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any Certificate other than a Book-Entry Certificate.

        Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent:  As used herein, a Mortgage Loan is considered to be: "30 to 59 days" or
"30 or more days" delinquent when a payment due on any scheduled due date remains unpaid as
of the close of business on the last business day immediately prior to the next following
monthly scheduled due date; "60 to 89 days" or "60 or more days" delinquent when a payment
due on any scheduled due date remains unpaid as of the close of business on the last
business day immediately prior to the second following monthly scheduled due date; and so
on. The determination as to whether a Mortgage Loan falls into these categories is made as
of the close of business on the last business day of each month. For example, a Mortgage
Loan with a payment due on July 1 that remained unpaid as of the close of business on July
31 would then be considered to be 30 to 59 days delinquent. Delinquency information as of
the Cut-off Date is determined and prepared as of the close of business on the last business
day immediately prior to the Cut-off Date.

        Depository:  The Depository Trust Company, or any successor Depository hereafter
named.  The nominee of the initial Depository for purposes of registering those Certificates
that are to be Book-Entry Certificates is Cede & Co.  The Depository shall at all times be a
"clearing corporation" as defined in Section 8-102(a)(5) of the Uniform Commercial Code of
the State of New York and a "clearing agency" registered pursuant to the provisions of
Section 17A of the Securities Exchange Act of 1934, as amended.

        Depository Participant:  A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry transfers and
pledges of securities deposited with the Depository.

        Destroyed Mortgage Note:  A Mortgage Note the original of which was permanently lost
or destroyed and has not been replaced.

        Determination Date: As defined in the Series Supplement.

        Discount Fraction:  With respect to each Discount Mortgage Loan, the fraction
expressed as a percentage, the numerator of which is the Discount Net Mortgage Rate minus
the Net Mortgage Rate (or the initial Net Mortgage Rate with respect to any Discount
Mortgage Loans as to which the Mortgage Rate is modified pursuant to 3.07(a)) for such
Mortgage Loan and the denominator of which is the Discount Net Mortgage Rate.  The Discount
Fraction with respect to each Discount Mortgage Loan is set forth as an exhibit attached to
the Series Supplement.

        Discount Mortgage Loan:  Any Mortgage Loan having a Net Mortgage Rate (or the initial
Net Mortgage Rate) of less than the Discount Net Mortgage Rate per annum and any Mortgage
Loan deemed to be a Discount Mortgage Loan pursuant to the definition of Qualified
Substitute Mortgage Loan.

        Discount Net Mortgage Rate:  As defined in the Series Supplement.

        Disqualified Organization:  Any organization defined as a "disqualified organization"
under Section 860E(e)(5) of the Code, and if not otherwise included, any of the following:
(i) the United States, any State or political subdivision thereof, any possession of the
United States, or any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to tax and,
except for the Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization, or any agency
or instrumentality of any of the foregoing, (iii) any organization (other than certain
farmers' cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of the Code on
unrelated business taxable income), (iv) rural electric and telephone cooperatives described
in Section 1381(a)(2)(C) of the Code, (v) any "electing large partnership," as defined in
Section 775(a) of the Code and (vi) any other Person so designated by the Trustee based upon
an Opinion of Counsel that the holding of an Ownership Interest in a Class R Certificate by
such Person may cause the Trust Fund or any Person having an Ownership Interest in any Class
of Certificates (other than such Person) to incur a liability for any federal tax imposed
under the Code that would not otherwise be imposed but for the Transfer of an Ownership
Interest in a Class R Certificate to such Person.  The terms "United States", "State" and
"international organization" shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

        Distribution Date:  The 25th day of any month beginning in the month immediately
following the month of the initial issuance of the Certificates or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day.

        Due Date:  With respect to any Distribution Date and any Mortgage Loan, the day
during the related Due Period on which the Monthly Payment is due.

        Due Period:  With respect to any Distribution Date, the one-month period set forth in
the Series Supplement.

        Eligible Account:  An account that is any of the following: (i) maintained with a
depository institution the debt obligations of which have been rated by each Rating Agency
in its highest rating available, or (ii) an account or accounts in a depository institution
in which such accounts are fully insured to the limits established by the FDIC, provided
that any deposits not so insured shall, to the extent acceptable to each Rating Agency, as
evidenced in writing, be maintained such that (as evidenced by an Opinion of Counsel
delivered to the Trustee and each Rating Agency) the registered Holders of Certificates have
a claim with respect to the funds in such account or a perfected first security interest
against any collateral (which shall be limited to Permitted Investments) securing such funds
that is superior to claims of any other depositors or creditors of the depository
institution with which such account is maintained, or (iii) in the case of the Custodial
Account, a trust account or accounts maintained in the corporate trust department of U.S.
Bank, National Association, or (iv) in the case of the Certificate Account, a trust account
or accounts maintained in the corporate trust division of the Trustee, or (v) an account or
accounts of a depository institution acceptable to each Rating Agency (as evidenced in
writing by each Rating Agency that use of any such account as the Custodial Account or the
Certificate Account will not reduce the rating assigned to any Class of Certificates by such
Rating Agency below the then-current rating assigned to such Certificates).

        Event of Default:  As defined in Section 7.01.

        Excess Bankruptcy Loss:  Any Bankruptcy Loss, or portion thereof, which exceeds the
then applicable Bankruptcy Amount.

        Excess Fraud Loss:  Any Fraud Loss, or portion thereof, which exceeds the then
applicable Fraud Loss Amount.

        Excess Special Hazard Loss:  Any Special Hazard Loss, or portion thereof, that
exceeds the then applicable Special Hazard Amount.

        Excess Subordinate Principal Amount:  With respect to any  Distribution Date on which
the aggregate Certificate Principal Balance of the Class of Subordinate Certificates then
outstanding with the Lowest Priority is to be reduced to zero and on which Realized Losses
are to be allocated to such class or classes, the excess, if any, of (i) the amount that
would otherwise be distributable in respect of principal on such class or classes of
Certificates on such Distribution Date over (ii) the excess, if any, of the aggregate
Certificate Principal Balance of such class or classes of Certificates immediately prior to
such Distribution Date over the aggregate amount of Realized Losses to be allocated to such
classes of Certificates on such Distribution Date as reduced by any amount calculated
pursuant to clause (E) of the definition of Class A-P Principal Distribution Amount. With
respect to any Mortgage Pool that is comprised of two or more Loan Groups, the Excess
Subordinate Principal Amount will be allocated between each Loan Group on a pro rata basis
in accordance with the amount of Realized Losses attributable to each Loan Group and
allocated to the Certificates on such Distribution Date.

        Exchange Act:  The Securities and Exchange Act of 1934, as amended.

        Extraordinary Events:  Any of the following conditions with respect to a Mortgaged
Property (or, with respect to a Cooperative Loan, the Cooperative Apartment) or Mortgage
Loan causing or resulting in a loss which causes the liquidation of such Mortgage Loan:

(a)     losses that are of the type that would be covered by the fidelity bond and the errors
        and omissions insurance policy required to be maintained pursuant to Section 3.12(b)
        but are in excess of the coverage maintained thereunder;

(b)     nuclear reaction or nuclear radiation or radioactive contamination, all whether
        controlled or uncontrolled, and whether such loss be direct or indirect, proximate or
        remote or be in whole or in part caused by, contributed to or aggravated by a peril
        covered by the definition of the term "Special Hazard Loss";

(c)     hostile or warlike action in time of peace or war, including action in hindering,
        combating or defending against an actual, impending or expected attack:

1.      by any government or sovereign power, de jure or de facto, or by any authority
               maintaining or using military, naval or air forces; or

2.      by military, naval or air forces; or

3.      by an agent of any such government, power, authority or forces;

(d)     any weapon of war employing atomic fission or radioactive force whether in time of
        peace or war; or

(e)     insurrection, rebellion, revolution, civil war, usurped power or action taken by
        governmental authority in hindering, combating or defending against such an
        occurrence, seizure or destruction under quarantine or customs regulations,
        confiscation by order of any government or public authority; or risks of contraband
        or illegal transportation or trade.

        Extraordinary Losses:  Any loss incurred on a Mortgage Loan caused by or resulting
from an Extraordinary Event.

        Fannie Mae:  Federal National Mortgage Association, a federally chartered and
privately owned corporation organized and existing under the Federal National Mortgage
Association Charter Act, or any successor thereto.

        FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

        Final Distribution Date:  The Distribution Date on which the final distribution in
respect of the Certificates will be made pursuant to Section 9.01, which Final Distribution
Date shall in no event be later than the end of the 90-day liquidation period described in
Section 9.02.

        Fitch:  Fitch Ratings or its successor in interest.

        Foreclosure Profits:  As to any Distribution Date or related Determination Date and
any Mortgage Loan, the excess, if any, of Liquidation Proceeds, Insurance Proceeds and REO
Proceeds (net of all amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of each Mortgage Loan or REO Property for which a Cash Liquidation or REO
Disposition occurred in the related Prepayment Period over the sum of the unpaid principal
balance of such Mortgage Loan or REO Property (determined, in the case of an REO
Disposition, in accordance with Section 3.14) plus accrued and unpaid interest at the
Mortgage Rate on such unpaid principal balance from the Due Date to which interest was last
paid by the Mortgagor to the first day of the month following the month in which such Cash
Liquidation or REO Disposition occurred.

        Form 10-K Certification:  As defined in Section 4.03(e).

        Fraud Losses:  Realized Losses on Mortgage Loans as to which there was fraud in the
origination of such Mortgage Loan.

        Freddie Mac:  Federal Home Loan Mortgage Corporation, a corporate instrumentality of
the United States created and existing under Title III of the Emergency Home Finance Act of
1970, as amended, or any successor thereto.

        Highest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than zero, with
the earliest priority for payments pursuant to Section 4.02(a), in the following order:
Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates.

        Independent:  When used with respect to any specified Person, means such a Person who
(i) is in fact independent of the Company, the Master Servicer and the Trustee, or any
Affiliate thereof, (ii) does not have any direct financial interest or any material indirect
financial interest in the Company, the Master Servicer or the Trustee or in an Affiliate
thereof, and (iii) is not connected with the Company, the Master Servicer or the Trustee as
an officer, employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

        Initial Certificate Principal Balance:  With respect to each Class of Certificates,
the Certificate Principal Balance of such Class of Certificates as of the Cut-off Date, as
set forth in the Series Supplement.

        Initial Monthly Payment Fund: An amount representing scheduled principal amortization
and interest at the Net Mortgage Rate for the Due Date in the first Due Period commencing
subsequent to the Cut-off Date for those Mortgage Loans for which the Trustee will not be
entitled to receive such payment, and as more specifically defined in the Series Supplement.

        Initial Notional Amount:  With respect to any Class or Subclass of Interest Only
Certificates, the amount initially used as the principal basis for the calculation of any
interest payment amount, as more specifically defined in the Series Supplement.

        Initial Subordinate Class Percentage: As defined in the Series Supplement.

        Insurance Proceeds:  Proceeds paid in respect of the Mortgage Loans pursuant to any
Primary Insurance Policy or any other related insurance policy covering a Mortgage Loan
(excluding any Certificate Policy (as defined in the Series Supplement)), to the extent such
proceeds are payable to the mortgagee under the Mortgage, any Subservicer, the Master
Servicer or the Trustee and are not applied to the restoration of the related Mortgaged
Property (or, with respect to a Cooperative Loan, the related Cooperative Apartment) or
released to the Mortgagor in accordance with the procedures that the Master Servicer would
follow in servicing mortgage loans held for its own account.

        Insurer:  Any named insurer under any Primary Insurance Policy or any successor
thereto or the named insurer in any replacement policy.

        Interest Accrual Period: As defined in the Series Supplement.

        Interest Only Certificates:  A Class or Subclass of Certificates not entitled to
payments of principal, and designated as such in the Series Supplement. The Interest Only
Certificates will have no Certificate Principal Balance.

        Interim Certification:  As defined in Section 2.02.

        International Borrower:  In connection with any Mortgage Loan, a borrower who is (a)
a United States citizen employed in a foreign country, (b) a non-permanent resident alien
employed in the United States or (c) a citizen of a country other than the United States
with income derived from sources outside the United States.

        Junior Certificateholder: The Holder of not less than 95% of the Percentage Interests
of the Junior Class of Certificates.

        Junior Class of Certificates: The Class of Subordinate Certificates outstanding as of
the date of the repurchase of a Mortgage Loan pursuant to Section 4.07 herein that has the
Lowest Priority.

        Late Collections:  With respect to any Mortgage Loan, all amounts received during any
Due Period, whether as late payments of Monthly Payments or as Insurance Proceeds,
Liquidation Proceeds or otherwise, which represent late payments or collections of Monthly
Payments due but delinquent for a previous Due Period and not previously recovered.

        Liquidation Proceeds:  Amounts (other than Insurance Proceeds) received by the Master
Servicer in connection with the taking of an entire Mortgaged Property by exercise of the
power of eminent domain or condemnation or in connection with the liquidation of a defaulted
Mortgage Loan through trustee's sale, foreclosure sale or otherwise, other than REO Proceeds.

        Loan Group:  Any group of Mortgage  Loans  designated  as a separate loan group in the
Series  Supplement.  The  Certificates  relating to each Loan Group will be  designated in the
Series Supplement.

        Loan-to-Value Ratio:  As of any date, the fraction, expressed as a percentage, the
numerator of which is the current principal balance of the related Mortgage Loan at the date
of determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.

        Lower Priority:  As of any date of determination and any Class of Subordinate
Certificates, any other Class of Subordinate Certificates then outstanding with a later
priority for payments pursuant to Section 4.02 (a).

        Lowest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than zero, with
the latest priority for payments pursuant to Section 4.02(a), in the following order: Class
B-3, Class B-2, Class B-1, Class M-3, Class M-2 and Class M-1 Certificates.

        Maturity Date: The latest possible maturity date, solely for purposes of Section
1.860G-1(a)(4)(iii) of the Treasury regulations, by which the Certificate Principal Balance
of each Class of Certificates (other than the Interest Only Certificates which have no
Certificate Principal Balance) and each Uncertificated REMIC Regular Interest would be
reduced to zero, as designated in the Series Supplement.

        MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized and
existing under the laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The system of recording transfers of Mortgages electronically
maintained by MERS.

        MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on
the MERS(R)System.

        MLCC:  Merrill Lynch Credit Corporation, or its successor in interest.

        Modified Mortgage Loan:  Any Mortgage Loan that has been the subject of a Servicing
Modification.

        Modified Net Mortgage Rate:  As to any Mortgage Loan that is the subject of a
Servicing Modification, the Net Mortgage Rate minus the rate per annum by which the Mortgage
Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any Mortgage Loan, MERS acting as the mortgagee of such
Mortgage Loan, solely as nominee for the originator of such Mortgage Loan and its successors
and assigns, at the origination thereof.

        Monthly Payment:  With respect to any Mortgage Loan (including any REO Property) and
any Due Date, the payment of principal and interest due thereon in accordance with the
amortization schedule at the time applicable thereto (after adjustment, if any, for
Curtailments and for Deficient Valuations occurring prior to such Due Date but before any
adjustment to such amortization schedule by reason of any bankruptcy, other than a Deficient
Valuation, or similar proceeding or any moratorium or similar waiver or grace period and
before any Servicing Modification that constitutes a reduction of the interest rate on such
Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With respect to each Mortgage Note related to a Mortgage Loan which is not
a Cooperative Loan, the mortgage, deed of trust or other comparable instrument creating a
first lien on an estate in fee simple or leasehold interest in real property securing a
Mortgage Note.

        Mortgage File:  The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan and any additional documents required to be added to the Mortgage
File pursuant to this Agreement.

        Mortgage Loans:  Such of the mortgage loans transferred and assigned to the Trustee
pursuant to Section 2.01 as from time to time are held or deemed to be held as a part of the
Trust Fund, the Mortgage Loans originally so held being identified in the initial Mortgage
Loan Schedule, and Qualified Substitute Mortgage Loans held or deemed held as part of the
Trust Fund including, without limitation, (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate, Cooperative Lease and Mortgage File and all rights appertaining thereto,
and (ii) with respect to each Mortgage Loan other than a Cooperative Loan, each related
Mortgage Note, Mortgage and Mortgage File and all rights appertaining thereto.

        Mortgage Loan Schedule:  As defined in the Series Supplement.

        Mortgage Note:  The originally executed note or other evidence of indebtedness
evidencing the indebtedness of a Mortgagor under a Mortgage Loan, together with any
modification thereto.

        Mortgage Pool:  The pool of mortgage loans, including all Loan Groups, if any,
consisting of the Mortgage Loans.

        Mortgage Rate:  As to any Mortgage Loan, the interest rate borne by the related
Mortgage Note, or any modification thereto other than a Servicing Modification.

        Mortgaged Property:  The underlying real property securing a Mortgage Loan or, with
respect to a Cooperative Loan, the related Cooperative Lease and Cooperative Stock.

        Mortgagor:  The obligor on a Mortgage Note.

        Net Mortgage Rate:  As to each Mortgage Loan, a per annum rate of interest equal to
the Adjusted Mortgage Rate less the per annum rate at which the Servicing Fee is calculated.

        Non-Discount Mortgage Loan:  A Mortgage Loan that is not a Discount Mortgage Loan.

        Non-Primary Residence Loans:  The Mortgage Loans designated as secured by second or
vacation residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable Advance:  Any Advance previously made or proposed to be made by the
Master Servicer or Subservicer in respect of a Mortgage Loan (other than a Deleted Mortgage
Loan) which, in the good faith judgment of the Master Servicer, will not, or, in the case of
a proposed Advance, would not, be ultimately recoverable by the Master Servicer from related
Late Collections, Insurance Proceeds, Liquidation Proceeds, REO Proceeds or amounts
reimbursable to the Master Servicer pursuant to Section 4.02(a) hereof. To the extent that
any Mortgagor is not obligated under the related Mortgage documents to pay or reimburse any
portion of any Servicing Advances that are outstanding with respect to the related Mortgage
Loan as a result of a modification of such Mortgage Loan by the Master Servicer, which
forgives amounts which the Master Servicer or Subservicer had previously advanced, and the
Master Servicer determines that no other source of payment or reimbursement for such
advances is available to it, such Servicing Advances shall be deemed to be Nonrecoverable
Advances.  The determination by the Master Servicer that it has made a Nonrecoverable
Advance or that any proposed Advance  would constitute a Nonrecoverable Advance, shall be
evidenced by an Officers' Certificate delivered to the Company, the Trustee and any
Certificate Insurer.

        Nonsubserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference
thereto, is not subject to a Subservicing Agreement.

        Notional Amount: With respect to any Class or Subclass of Interest Only Certificates,
an amount used as the principal basis for the calculation of any interest payment amount, as
more specifically defined in the Series Supplement.

        Officers' Certificate:  A certificate signed by the Chairman of the Board, the
President or a Vice President or Assistant Vice President, or a Director or Managing
Director, and by the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of the Company or the Master Servicer, as the case may be, and
delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel:  A written opinion of counsel acceptable to the Trustee and the
Master Servicer, who may be counsel for the Company or the Master Servicer, provided that
any opinion of counsel (i) referred to in the definition of "Disqualified Organization" or
(ii) relating to the qualification of any REMIC formed under the Series Supplement or
compliance with the REMIC Provisions must, unless otherwise specified, be an opinion of
Independent counsel.

        Outstanding Mortgage Loan:  As to any Due Date, a Mortgage Loan (including an REO
Property) which was not the subject of a Principal Prepayment in Full, Cash Liquidation or
REO Disposition and which was not purchased, deleted or substituted for prior to such Due
Date pursuant to Section 2.02, 2.03, 2.04 or 4.07.

        Ownership Interest:  As to any Certificate, any ownership or security interest in
such Certificate, including any interest in such Certificate as the Holder thereof and any
other interest therein, whether direct or indirect, legal or beneficial, as owner or as
pledgee.

        Pass-Through Rate:  As defined in the Series Supplement.

        Paying Agent:  The Trustee or any successor Paying Agent appointed by the Trustee.

        Percentage Interest:  With respect to any Certificate (other than a Class R
Certificate), the undivided percentage ownership interest in the related Class evidenced by
such Certificate, which percentage ownership interest shall be equal to the Initial
Certificate Principal Balance thereof or Initial Notional Amount (in the case of any
Interest Only Certificate) thereof divided by the aggregate Initial Certificate Principal
Balance or the aggregate of the Initial Notional Amounts, as applicable, of all the
Certificates of the same Class.  With respect to a Class R Certificate, the interest in
distributions to be made with respect to such Class evidenced thereby, expressed as a
percentage, as stated on the face of each such Certificate.

        Permitted Investments:  One or more of the following:

(i)     obligations of or guaranteed as to timely payment of principal and interest by the
        United States or any agency or instrumentality thereof when such obligations are
        backed by the full faith and credit of the United States;

(ii)    repurchase agreements on obligations specified in clause (i) maturing not more than
        one month from the date of acquisition thereof, provided that the unsecured
        short-term debt obligations of the party agreeing to repurchase such obligations are
        at the time rated by each Rating Agency in its highest short-term rating available;

(iii)   federal funds, certificates of deposit, demand deposits, time deposits and bankers'
        acceptances (which shall each have an original maturity of not more than 90 days and,
        in the case of bankers' acceptances, shall in no event have an original maturity of
        more than 365 days or a remaining maturity of more than 30 days) denominated in
        United States dollars of any U.S. depository institution or trust company
        incorporated under the laws of the United States or any state thereof or of any
        domestic branch of a foreign depository institution or trust company; provided that
        the debt obligations of such depository institution or trust company at the date of
        acquisition thereof have been rated by each Rating Agency in its highest short-term
        rating available; and, provided further that, if the original maturity of such
        short-term obligations of a domestic branch of a foreign depository institution or
        trust company shall exceed 30 days, the short-term rating of such institution shall
        be A-1+ in the case of Standard & Poor's if Standard & Poor's is a Rating Agency;

(iv)    commercial paper and demand notes (having original maturities of not more than 365
        days) of any corporation incorporated under the laws of the United States or any
        state thereof which on the date of acquisition has been rated by each Rating Agency
        in its highest short-term rating available; provided that such commercial paper shall
        have a remaining maturity of not more than 30 days;

(v)     any mutual fund, money market fund, common trust fund or other pooled investment
        vehicle, the assets of which are limited to instruments that otherwise would
        constitute Permitted Investments hereunder and have been rated by each Rating Agency
        in its highest short-term rating available (in the case of Standard & Poor's such
        rating shall be either AAAm or AAAm-G), including any such fund that is managed by
        the Trustee or any affiliate of the Trustee or for which the Trustee or any of its
        affiliates acts as an adviser; and

(vi)    other obligations or securities that are acceptable to each Rating Agency as a
        Permitted Investment hereunder and will not reduce the rating assigned to any Class
        of Certificates by such Rating Agency (without giving effect to any Certificate
        Policy (as defined in the Series Supplement) in the case of Insured Certificates (as
        defined in the Series Supplement) below the lower of the then-current rating assigned
        to such Certificates by such Rating Agency, as evidenced in writing;

provided, however, no instrument shall be a Permitted Investment if it represents, either
(1) the right to receive only interest payments with respect to the underlying debt
instrument or (2) the right to receive both principal and interest payments derived from
obligations underlying such instrument and the principal and interest payments with respect
to such instrument provide a yield to maturity greater than 120% of the yield to maturity at
par of such underlying obligations.  References herein to the highest rating available on
unsecured long-term debt shall mean AAA in the case of Standard & Poor's and Fitch and Aaa
in the case of Moody's, and for purposes of this Agreement, any references herein to the
highest rating available on unsecured commercial paper and short-term debt obligations shall
mean the following: A-1 in the case of Standard & Poor's, P-1 in the case of Moody's and F-1
in the case of Fitch; provided, however, that any Permitted Investment that is a short-term
debt obligation rated A-1 by Standard & Poor's must satisfy the following additional
conditions: (i) the total amount of debt from A-1 issuers must be limited to the investment
of monthly principal and interest payments (assuming fully amortizing collateral); (ii) the
total amount of A-1 investments must not represent more than 20% of the aggregate
outstanding Certificate Principal Balance of the Certificates and each investment must not
mature beyond 30 days; (iii) the terms of the debt must have a predetermined fixed dollar
amount of principal due at maturity that cannot vary; and (iv) if the investments may be
liquidated prior to their maturity or are being relied on to meet a certain yield, interest
must be tied to a single interest rate index plus a single fixed spread (if any) and must
move proportionately with that index.

        Permitted Transferee:  Any Transferee of a Class R Certificate, other than a
Disqualified Organization or Non-United States Person.

        Person:  Any individual, corporation, limited liability company, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or government
or any agency or political subdivision thereof.

        Pledged Amount: With respect to any Pledged Asset Loan, the amount of money remitted
to Combined Collateral LLC, at the direction of or for the benefit of the related Mortgagor.

        Pledged Asset Loan:  Any Mortgage Loan supported by Pledged Assets or such other
collateral, other than the related Mortgaged Property, set forth in the Series Supplement.

        Pledged Assets:  With respect to any Mortgage Loan, all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts and other investment
property and other property of whatever kind or description pledged by Combined Collateral
LLC as security in respect of any Realized Losses in connection with such Mortgage Loan up
to the Pledged Amount for such Mortgage Loan, and any related collateral, or such other
collateral as may be set forth in the Series Supplement.

        Pledged Asset Mortgage Servicing Agreement: The Pledged Asset Mortgage Servicing
Agreement, dated as of February 28, 1996 between MLCC and the Master Servicer.

        Pooling and Servicing Agreement or Agreement:  With respect to any Series, this
Standard Terms together with the related Series Supplement.
        Pool Stated Principal Balance:  As to any Distribution Date, the aggregate of the
Stated Principal Balances of each Mortgage Loan.

        Pool Strip Rate:   With respect to each Mortgage Loan, a per annum rate equal to the
excess of (a) the Net Mortgage Rate of such Mortgage Loan over (b) the Discount Net Mortgage
Rate (but not less than 0.00%) per annum.

        Prepayment Distribution Trigger:  With respect to any Distribution Date and any Class
of Subordinate Certificates (other than the Class M-1 Certificates), a test that shall be
satisfied if the fraction (expressed as a percentage) equal to the sum of the Certificate
Principal Balances of such Class and each Class of Subordinate Certificates with a Lower
Priority than such Class immediately prior to such Distribution Date divided by the
aggregate Stated Principal Balance of all of the Mortgage Loans (or related REO Properties)
immediately prior to such Distribution Date is greater than or equal to the sum of the
related Initial Subordinate Class Percentages of such Classes of Subordinate Certificates.

        Prepayment Interest Shortfall:  As to any Distribution Date and any Mortgage Loan
(other than a Mortgage Loan relating to an REO Property) that was the subject of (a) a
Principal Prepayment in Full during the portion of the related Prepayment Period that falls
during the prior calendar month, an amount equal to the excess of one month's interest at
the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the Stated Principal Balance of such Mortgage Loan over the amount of interest
(adjusted to the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan)) paid by the Mortgagor for such month to the date of such Principal
Prepayment in Full or (b) a Curtailment during the prior calendar month, an amount equal to
one month's interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period:  As to any Distribution Date and Principal Prepayment in Full, the
period commencing on the 16th day of the month prior to the month in which that Distribution
Date occurs and ending on the 15th day of the month in which such Distribution Date occurs.

        Primary Insurance Policy:  Each primary policy of mortgage guaranty insurance or any
replacement policy therefor referred to in Section 2.03(b)(iv) and (v).

        Principal Only Certificates:  A Class of Certificates not entitled to payments of
interest, and more specifically designated as such in the Series Supplement.

        Principal Prepayment:  Any payment of principal or other recovery on a Mortgage Loan,
including a recovery that takes the form of Liquidation Proceeds or Insurance Proceeds,
which is received in advance of its scheduled Due Date and is not accompanied by an amount
as to interest representing scheduled interest on such payment due on any date or dates in
any month or months subsequent to the month of prepayment.

        Principal Prepayment in Full:  Any Principal Prepayment of the entire principal
balance of a Mortgage Loan that is made by the Mortgagor.

        Program Guide:  Collectively, the Client Guide and the Servicer Guide for Residential
Funding's Expanded Criteria Mortgage Program.

        Purchase Price:  With respect to any Mortgage Loan (or REO Property) required to be
or otherwise purchased on any date pursuant to Section 2.02, 2.03, 2.04 or 4.07, an amount
equal to the sum of (i) 100% of the Stated Principal Balance thereof plus the principal
portion of any related unreimbursed Advances and (ii) unpaid accrued interest at the
Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the
Servicing Fee is calculated in the case of a Modified Mortgage Loan) (or at the Net Mortgage
Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) in the case of
a purchase made by the Master Servicer) on the Stated Principal Balance thereof to the Due
Date in the Due Period related to the Distribution Date occurring in the month following the
month of purchase from the Due Date to which interest was last paid by the Mortgagor.

        Qualified Substitute Mortgage Loan:  A Mortgage Loan substituted by Residential
Funding or the Company for a Deleted Mortgage Loan which must, on the date of such
substitution, as confirmed in an Officers' Certificate delivered to the Trustee, with a copy
to the Custodian,

        (i)    have an outstanding principal balance, after deduction of the principal
               portion of the monthly payment due in the month of substitution (or in the
               case of a substitution of more than one Mortgage Loan for a Deleted Mortgage
               Loan, an aggregate outstanding principal balance, after such deduction), not
               in excess of the Stated Principal Balance of the Deleted Mortgage Loan (the
               amount of any shortfall to be deposited by Residential Funding in the
               Custodial Account in the month of substitution);

        (ii)   have a Mortgage Rate and a Net Mortgage Rate no lower than and not more than
               1% per annum higher than the Mortgage Rate and Net Mortgage Rate,
               respectively, of the Deleted Mortgage Loan as of the date of substitution;

        (iii)  have a Loan-to-Value Ratio at the time of substitution no higher than that of
               the Deleted Mortgage Loan at the time of substitution;

        (iv)   have a remaining term to stated maturity not greater than (and not more than
               one year less than) that of the Deleted Mortgage Loan;

        (v)    comply with each representation and warranty set forth in Sections 2.03 and
               2.04 hereof and Section 4 of the Assignment Agreement; and

        (vi)   have a Pool Strip Rate equal to or greater than that of the Deleted Mortgage
               Loan.

Notwithstanding any other provisions herein, (x) with respect to any Qualified Substitute
Mortgage Loan substituted for a Deleted Mortgage Loan which was a Discount Mortgage Loan,
such Qualified Substitute Mortgage Loan shall be deemed to be a Discount Mortgage Loan and
to have a Discount Fraction equal to the Discount Fraction of the Deleted Mortgage Loan and
(y) in the event that the "Pool Strip Rate" of any Qualified Substitute Mortgage Loan as
calculated pursuant to the definition of "Pool Strip Rate" is greater than the Pool Strip
Rate of the related Deleted Mortgage Loan

        (i)    the Pool Strip Rate of such Qualified Substitute Mortgage Loan shall be equal
               to the Pool Strip Rate of the related Deleted Mortgage Loan for purposes of
               calculating the Pass-Through Rate on the Class A-V Certificates and

        (ii)   the excess of the Pool Strip Rate on such Qualified Substitute Mortgage Loan
               as calculated pursuant to the definition of "Pool Strip Rate" over the Pool
               Strip Rate on the related Deleted Mortgage Loan shall be payable to the Class
               R Certificates pursuant to Section 4.02 hereof.

        Rating Agency:  Each of the statistical credit rating agencies specified in the
Preliminary Statement of the Series Supplement.  If any agency or a successor is no longer
in existence, "Rating Agency" shall be such statistical credit rating agency, or other
comparable Person, designated by the Company, notice of which designation shall be given to
the Trustee and the Master Servicer.

        Realized Loss:  With respect to each Mortgage Loan (or REO Property):

        (a)    as to which a Cash Liquidation or REO Disposition has occurred, an amount (not
               less than zero) equal to (i) the Stated Principal Balance of the Mortgage Loan
               (or REO Property) as of the date of Cash Liquidation or REO Disposition, plus
               (ii) interest (and REO Imputed Interest, if any) at the Net Mortgage Rate from
               the Due Date as to which interest was last paid or advanced to
               Certificateholders up to the Due Date in the Due Period related to the
               Distribution Date on which such Realized Loss will be allocated pursuant to
               Section 4.05 on the Stated Principal Balance of such Mortgage Loan (or REO
               Property) outstanding during each Due Period that such interest was not paid
               or advanced, minus (iii) the proceeds, if any, received during the month in
               which such Cash Liquidation (or REO Disposition) occurred, to the extent
               applied as recoveries of interest at the Net Mortgage Rate and to principal of
               the Mortgage Loan, net of the portion thereof reimbursable to the Master
               Servicer or any Subservicer with respect to related Advances, Servicing
               Advances or other expenses as to which the Master Servicer or Subservicer is
               entitled to reimbursement thereunder but which have not been previously
               reimbursed,

        (b)    which is the subject of a Servicing Modification, (i) (1)  the amount by which
               the interest portion of a Monthly Payment or the principal balance of such
               Mortgage Loan was reduced or (2) the sum of any other amounts owing under the
               Mortgage Loan that were forgiven and that constitute Servicing Advances that
               are reimbursable to the Master Servicer or a Subservicer, and (ii) any such
               amount with respect to a Monthly Payment that was or would have been due in
               the month immediately following the month in which a Principal Prepayment or
               the Purchase Price of such Mortgage Loan is received or is deemed to have been
               received,

        (c)    which has become the subject of a Deficient Valuation, the difference between
               the principal balance of the Mortgage Loan outstanding immediately prior to
               such Deficient Valuation and the principal balance of the Mortgage Loan as
               reduced by the Deficient Valuation, or

        (d)    which has become the object of a Debt Service Reduction, the amount of such
               Debt Service Reduction.

Notwithstanding the above, neither a Deficient Valuation nor a Debt Service Reduction shall
be deemed a Realized Loss hereunder so long as the Master Servicer has notified the Trustee
in writing that the Master Servicer is diligently pursuing any remedies that may exist in
connection with the representations and warranties made regarding the related Mortgage Loan
and either (A) the related Mortgage Loan is not in default with regard to payments due
thereunder or (B) delinquent payments of principal and interest under the related Mortgage
Loan and any premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current basis by
the Master Servicer or a Subservicer, in either case without giving effect to any Debt
Service Reduction.

To the extent the Master Servicer receives Subsequent Recoveries with respect to any
Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be
reduced to the extent such recoveries are applied to reduce the Certificate Principal
Balance of any Class of Certificates on any Distribution Date.

        Record Date:  With respect to each Distribution Date, the close of business on the
last Business Day of the month next preceding the month in which the related Distribution
Date occurs.

        Regular Certificate:  Any of the Certificates other than a Class R Certificate.

        Regulation AB:  Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.
ss.ss.229.1100-229.1123, as such may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
1,531 (January 7, 2005)) or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time.

        Reimbursement Amounts: As defined in Section 3.22.

        REMIC:  A "real estate mortgage investment conduit" within the meaning of Section
860D of the Code.

        REMIC Administrator:  Residential Funding Corporation.  If Residential Funding
Corporation is found by a court of competent jurisdiction to no longer be able to fulfill
its obligations as REMIC Administrator under this Agreement the Master Servicer or Trustee
acting as Master Servicer shall appoint a successor REMIC Administrator, subject to
assumption of the REMIC Administrator obligations under this Agreement.

        REMIC Provisions:  Provisions of the federal income tax law relating to real estate
mortgage investment conduits, which appear at Sections 860A through 860G of Subchapter M of
Chapter 1 of the Code, and related provisions, and temporary and final regulations (or, to
the extent not inconsistent with such temporary or final regulations, proposed regulations)
and published rulings, notices and announcements promulgated thereunder, as the foregoing
may be in effect from time to time.

        REO Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section 3.14.
        REO Disposition:  As to any REO Property, a determination by the Master Servicer that
it has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and other
payments and recoveries (including proceeds of a final sale) which the Master Servicer
expects to be finally recoverable from the sale or other disposition of the REO Property.

        REO Imputed Interest:  As to any REO Property, for any period, an amount equivalent
to interest (at the Net Mortgage Rate that would have been applicable to the related
Mortgage Loan had it been outstanding) on the unpaid principal balance of the Mortgage Loan
as of the date of acquisition thereof for such period.

        REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property
(including, without limitation, proceeds from the rental of the related Mortgaged Property
or, with respect to a Cooperative Loan, the related Cooperative Apartment) which proceeds
are required to be deposited into the Custodial Account only upon the related REO
Disposition.

        REO Property:  A Mortgaged Property acquired by the Master Servicer through
foreclosure or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable Modified Mortgage Loan:  Any Mortgage Loan that (i) has been subject to an
interest rate reduction, (ii) has been subject to a term extension or (iii) has had amounts
owing on such Mortgage Loan capitalized by adding such amount to the Stated Principal
Balance of such Mortgage Loan; provided, however, that a Mortgage Loan modified in
accordance with clause (i) above for a temporary period shall not be a Reportable Modified
Mortgage Loan if such Mortgage Loan has not been delinquent in payments of principal and
interest for six months since the date of such modification if that interest rate reduction
is not made permanent thereafter.

        Request for Release:  A request for release, the forms of which are attached as
Exhibit F hereto, or an electronic request in a form acceptable to the Custodian.

        Required Insurance Policy:  With respect to any Mortgage Loan, any insurance policy
which is required to be maintained from time to time under this Agreement, the Program Guide
or the related Subservicing Agreement in respect of such Mortgage Loan.

        Required Surety Payment:  With respect to any Additional Collateral Loan that becomes
a Liquidated Mortgage Loan, the lesser of (i) the principal portion of the Realized Loss
with respect to such Mortgage Loan and (ii) the excess, if any, of (a) the amount of
Additional Collateral required at origination with respect to such Mortgage Loan over (b)
the net proceeds realized by the Subservicer from the related Additional Collateral.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation, in its
capacity as seller of the Mortgage Loans to the Company and any successor thereto.

        Responsible Officer:  When used with respect to the Trustee, any officer of the
Corporate Trust Department of the Trustee, including any Senior Vice President, any Vice
President, any Assistant Vice President, any Assistant Secretary, any Trust Officer or
Assistant Trust Officer with particular responsibility for this transaction, or any other
officer of the Trustee customarily performing functions similar to those performed by any of
the above designated officers to whom, with respect to a particular matter, such matter is
referred.

        Retail Certificates:  A Senior Certificate, if any, offered in smaller minimum
denominations than other Senior Certificates, and designated as such in the Series
Supplement.

        Schedule of Discount Fractions:  The schedule setting forth the Discount Fractions
with respect to the Discount Mortgage Loans, attached as an exhibit to the Series Supplement.

        Securitization Transaction:  Any transaction involving a sale or other transfer of
mortgage loans directly or indirectly to an issuing entity in connection with an issuance of
publicly offered or privately placed, rated or unrated mortgage-backed securities.

        Security Agreement:  With respect to a Cooperative Loan, the agreement creating a
security interest in favor of the originator in the related Cooperative Stock.

        Seller:  As to any Mortgage Loan, a Person, including any Subservicer, that executed
a Seller's Agreement applicable to such Mortgage Loan.

        Seller's  Agreement:  An  agreement  for the  origination  and sale of Mortgage  Loans
generally in the form of the Seller  Contract  referred to or contained in the Program  Guide,
or in such other  form as has been  approved  by the Master  Servicer  and the  Company,  each
containing   representations  and  warranties  in  respect  of  one  or  more  Mortgage  Loans
consistent in all material respects with those set forth in the Program Guide.

        Senior  Accelerated  Distribution  Percentage:  With respect to any Distribution  Date
occurring on or prior to the 60th  Distribution  Date and,  with respect to any Mortgage  Pool
comprised  of  two  or  more  Loan  Groups,   any  Loan  Group,  100%.  With  respect  to  any
Distribution Date thereafter and any such Loan Group, if applicable, as follows:

(i)     for any  Distribution  Date  after the 60th  Distribution  Date but on or prior to the
        72nd Distribution  Date, the related Senior Percentage for such Distribution Date plus
        70% of the related Subordinate Percentage for such Distribution Date;

(ii)    for any  Distribution  Date  after the 72nd  Distribution  Date but on or prior to the
        84th Distribution  Date, the related Senior Percentage for such Distribution Date plus
        60% of the related Subordinate Percentage for such Distribution Date;

(iii)   for any  Distribution  Date  after the 84th  Distribution  Date but on or prior to the
        96th Distribution  Date, the related Senior Percentage for such Distribution Date plus
        40% of the related Subordinate Percentage for such Distribution Date;

(iv)    for any  Distribution  Date  after the 96th  Distribution  Date but on or prior to the
        108th  Distribution  Date, the related Senior  Percentage for such  Distribution  Date
        plus 20% of the related Subordinate Percentage for such Distribution Date; and

(v)     for any Distribution  Date  thereafter,  the Senior  Percentage for such  Distribution
        Date;

provided, however,

        (i) that any scheduled reduction to the Senior Accelerated Distribution Percentage
described above shall not occur as of any Distribution Date unless either

               (a)(1)(X) the outstanding principal balance of the Mortgage Loans delinquent
        60 days or more (including Mortgage Loans which are in foreclosure, have been
        foreclosed or otherwise liquidated, or with respect to which the Mortgagor is in
        bankruptcy and any REO Property) averaged over the last six months, as a percentage
        of the aggregate outstanding Certificate Principal Balance of the Subordinate
        Certificates, is less than 50% or (Y) the outstanding principal balance of Mortgage
        Loans delinquent 60 days or more (including Mortgage Loans which are in foreclosure,
        have been foreclosed or otherwise liquidated, or with respect to which the Mortgagor
        is in bankruptcy and any REO Property) averaged over the last six months, as a
        percentage of the aggregate outstanding principal balance of all Mortgage Loans
        averaged over the last six months, does not exceed 2% and (2) Realized Losses on the
        Mortgage Loans to date for such Distribution Date if occurring during the sixth,
        seventh, eighth, ninth or tenth year (or any year thereafter) after the Closing Date
        are less than 30%, 35%, 40%, 45% or 50%, respectively, of the sum of the Initial
        Certificate Principal Balances of the Subordinate Certificates or

                (b)(1) the outstanding principal balance of Mortgage Loans delinquent 60 days
        or more (including Mortgage Loans which are in foreclosure, have been foreclosed or
        otherwise liquidated, or with respect to which the Mortgagor is in bankruptcy and any
        REO Property) averaged over the last six months, as a percentage of the aggregate
        outstanding principal balance of all Mortgage Loans averaged over the last six
        months, does not exceed 4% and (2) Realized Losses on the Mortgage Loans to date for
        such Distribution Date, if occurring during the sixth, seventh, eighth, ninth or
        tenth year (or any year thereafter) after the Closing Date are less than 10%, 15%,
        20%, 25% or 30%, respectively, of the sum of the Initial Certificate Principal
        Balances of the Subordinate Certificates, and

        (ii) that for any Distribution Date on which the Senior Percentage is greater than
the Senior Percentage as of the Closing Date, the Senior Accelerated Distribution Percentage
for such Distribution Date shall be 100%, or, if the Mortgage Pool is comprised of two or
more Loan Groups, for any Distribution Date on which the weighted average of the Senior
Percentages for each Loan Group, weighted on the basis of the Stated Principal Balances of
the Mortgage Loans in the related Loan Group (excluding the Discount Fraction of the
Discount Mortgage Loans in such Loan Group) exceeds the weighted average of the initial
Senior Percentages (calculated on such basis) for each Loan Group, each of the Senior
Accelerated Distribution Percentages for such Distribution Date will equal 100%.

Notwithstanding the foregoing, upon the reduction of the Certificate Principal Balances of
the related Senior Certificates (other than the Class A-P Certificates, if any) to zero, the
related Senior Accelerated Distribution Percentage shall thereafter be 0%.

        Senior Certificate:  As defined in the Series Supplement.

        Senior Percentage: As defined in the Series Supplement.

        Senior Support Certificate:  A Senior Certificate that provides additional credit
enhancement to certain other classes of Senior Certificates and designated as such in the
Preliminary Statement of the Series Supplement.

        Series:  All of the Certificates issued pursuant to a Pooling and Servicing Agreement
and bearing the same series designation.

        Series Supplement:  The agreement into which this Standard Terms is incorporated and
pursuant to which, together with this Standard Terms, a Series of Certificates is issued.

        Servicing Accounts:  The account or accounts created and maintained pursuant to
Section 3.08.

        Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation
AB, as such may be amended from time to time.

        Servicing Advances:  All customary, reasonable and necessary "out of pocket" costs
and expenses incurred in connection with a default, delinquency or other unanticipated event
by the Master Servicer or a Subservicer in the performance of its servicing obligations,
including, but not limited to, the cost of (i) the preservation, restoration and protection
of a Mortgaged Property or, with respect to a Cooperative Loan, the related Cooperative
Apartment, (ii) any enforcement or judicial proceedings, including foreclosures, including
any expenses incurred in relation to any such proceedings that result from the Mortgage Loan
being registered on the MERS System, (iii) the management and liquidation of any REO
Property, (iv) any mitigation procedures implemented in accordance with Section 3.07, and
(v) compliance with the obligations under Sections 3.01, 3.08, 3.11, 3.12(a) and 3.14,
including, if the Master Servicer or any Affiliate of the Master Servicer provides services
such as appraisals and brokerage services that are customarily provided by Persons other
than servicers of mortgage loans, reasonable compensation for such services.

        Servicing Advance Reimbursement Amounts: As defined in Section 3.22.

        Servicing Fee:  With respect to any Mortgage Loan and Distribution Date, the fee
payable monthly to the Master Servicer in respect of master servicing compensation that
accrues at an annual rate designated on the Mortgage Loan Schedule as the "MSTR SERV FEE"
for such Mortgage Loan, as may be adjusted with respect to successor Master Servicers as
provided in Section 7.02.

        Servicing Modification: Any reduction of the interest rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date of a Mortgage
Loan, and any increase to the outstanding principal balance of a Mortgage Loan by adding to
the Stated Principal Balance unpaid principal and interest and other amounts owing under the
Mortgage Loan, in each case pursuant to a modification of a Mortgage Loan that is in
default, or for which, in the judgment of the Master Servicer, default is reasonably
foreseeable in accordance with Section 3.07(a).

        Servicing Officer:  Any officer of the Master Servicer involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name and specimen
signature appear on a list of servicing officers furnished to the Trustee by the Master
Servicer, as such list may from time to time be amended.

        Special Hazard Loss:  Any Realized Loss not in excess of the cost of the lesser of
repair or replacement of a Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) suffered by such Mortgaged Property (or Cooperative
Apartment) on account of direct physical loss, exclusive of (i) any loss of a type covered
by a hazard policy or a flood insurance policy required to be maintained in respect of such
Mortgaged Property pursuant to Section 3.12(a), except to the extent of the portion of such
loss not covered as a result of any coinsurance provision and (ii) any Extraordinary Loss.

        Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor in interest.

        Stated Principal Balance:  With respect to any Mortgage Loan or related REO Property,
as of any Distribution Date, (i) the sum of (a) the Cut-off Date Principal Balance of the
Mortgage Loan plus (b) any amount by which the Stated  Principal Balance of the Mortgage
Loan has been increased pursuant to a Servicing Modification, minus (ii) the sum of (a) the
principal portion of the Monthly Payments due with respect to such Mortgage Loan or REO
Property during each Due Period ending with the Due Period related to the previous
Distribution Date which were received or with respect to which an Advance was made, and (b)
all Principal Prepayments with respect to such Mortgage Loan or REO Property, and all
Insurance Proceeds, Liquidation Proceeds and REO Proceeds, to the extent applied by the
Master Servicer as recoveries of principal in accordance with Section 3.14 with respect to
such Mortgage Loan or REO Property, in each case which were distributed pursuant to Section
4.02 on any previous Distribution Date, and (c) any Realized Loss allocated to
Certificateholders with respect thereto for any previous Distribution Date.

        Subclass: With respect to the Class A-V Certificates, any Subclass thereof issued
pursuant to Section 5.01(c). Any such Subclass will represent the Uncertificated Class A-V
REMIC Regular Interest or Interests specified by the initial Holder of the Class A-V
Certificates pursuant to Section 5.01(c).

        Subordinate Certificate:  Any one of the Class M Certificates or Class B
Certificates, executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit B and Exhibit C, respectively.

        Subordinate Class Percentage:  With respect to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator of which is
the aggregate Certificate Principal Balance of such Class of Subordinate Certificates
immediately prior to such date and the denominator of which is the aggregate Stated
Principal Balance of all of the Mortgage Loans (or related REO Properties) (other than the
related Discount Fraction of each Discount Mortgage Loan) immediately prior to such
Distribution Date.

        Subordinate Percentage: As of any Distribution Date and, with respect to any Mortgage
Pool comprised of two or more Loan Groups, any Loan Group, 100% minus the related Senior
Percentage as of such Distribution Date.

        Subsequent Recoveries: As of any Distribution Date, amounts received by the Master
Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.10)
or surplus amounts held by the Master Servicer to cover estimated expenses (including, but
not limited to, recoveries in respect of the representations and warranties made by the
related Seller pursuant to the applicable Seller's Agreement and assigned to the Trustee
pursuant to Section 2.04) specifically related to a Mortgage Loan that was the subject of a
Cash Liquidation or an REO Disposition prior to the related Prepayment Period that resulted
in a Realized Loss.

        Subserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference thereto,
is subject to a Subservicing Agreement.

        Subservicer:  Any Person with whom the Master Servicer has entered into a
Subservicing Agreement and who generally satisfied the requirements set forth in the Program
Guide in respect of the qualification of a Subservicer as of the date of its approval as a
Subservicer by the Master Servicer.

        Subservicer Advance:  Any delinquent installment of principal and interest on a
Mortgage Loan which is advanced by the related Subservicer (net of its Subservicing Fee)
pursuant to the Subservicing Agreement.

        Subservicing Account:  An account established by a Subservicer in accordance with
Section 3.08.

        Subservicing Agreement:  The written contract between the Master Servicer and any
Subservicer relating to servicing and administration of certain Mortgage Loans as provided
in Section 3.02, generally in the form of the servicer contract referred to or contained in
the Program Guide or in such other form as has been approved by the Master Servicer and the
Company.  With respect to Additional Collateral Loans subserviced by MLCC, the Subservicing
Agreement shall also include the Addendum and Assignment Agreement and the Pledged Asset
Mortgage Servicing Agreement. With respect to any Pledged Asset Loan subserviced by GMAC
Mortgage Corporation, the  Addendum and Assignment Agreement, dated as of November 24, 1998,
between the Master Servicer and GMAC Mortgage Corporation, as such agreement may be amended
from time to time.

        Subservicing Fee:  As to any Mortgage Loan, the fee payable monthly to the related
Subservicer (or, in the case of a Nonsubserviced Mortgage Loan, to the Master Servicer) in
respect of subservicing and other compensation that accrues at an annual rate equal to the
excess of the Mortgage Rate borne by the related Mortgage Note over the rate per annum
designated on the Mortgage Loan Schedule as the "CURR NET" for such Mortgage Loan.

        Successor Master Servicer: As defined in Section 3.22.

        Surety:  Ambac, or its successors in interest, or such other surety as may be
identified in the Series Supplement.

        Surety Bond:  The Limited Purpose Surety Bond (Policy No. AB0039BE), dated February
28, 1996 in respect to Mortgage Loans originated by MLCC, or the Surety Bond (Policy No.
AB0240BE), dated March 17, 1999 in respect to Mortgage Loans originated by Novus Financial
Corporation, in each case issued by Ambac for the benefit of certain beneficiaries,
including the Trustee for the benefit of the Holders of the Certificates, but only to the
extent that such Surety Bond covers any Additional Collateral Loans, or such other Surety
Bond as may be identified in the Series Supplement.

        Tax Returns:  The federal income tax return on Internal Revenue Service Form 1066,
U.S. Real Estate Mortgage Investment Conduit Income Tax Return, including Schedule Q
thereto, Quarterly Notice to Residual Interest Holders of REMIC Taxable Income or Net Loss
Allocation, or any successor forms, to be filed on behalf of any REMIC formed under the
Series Supplement and under the REMIC Provisions, together with any and all other
information, reports or returns that may be required to be furnished to the
Certificateholders or filed with the Internal Revenue Service or any other governmental
taxing authority under any applicable provisions of federal, state or local tax laws.

        Transaction Party:  As defined in Section 12.02(a).

        Transfer:  Any direct or indirect transfer, sale, pledge, hypothecation or other form
of assignment of any Ownership Interest in a Certificate.

        Transferee:  Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate.

        Transferor:  Any Person who is disposing by Transfer of any Ownership Interest in a
Certificate.

        Trust Fund:  The segregated pool of assets related to a Series, with respect to which
one or more REMIC elections are to be made pursuant to this Agreement, consisting of:

(i)     the Mortgage Loans and the related Mortgage Files and collateral securing such
        Mortgage Loans,

(ii)    all payments on and collections in respect of the Mortgage Loans due after the
        Cut-off Date as shall be on deposit in the Custodial Account or in the Certificate
        Account and identified as belonging to the Trust Fund, including the proceeds from
        the liquidation of Additional Collateral for any Additional Collateral Loan or
        Pledged Assets for any Pledged Asset Loan, but not including amounts on deposit in
        the Initial Monthly Payment Fund,

(iii)   property that secured a Mortgage Loan and that has been acquired for the benefit of
        the Certificateholders by foreclosure or deed in lieu of foreclosure,

(iv)    the hazard insurance policies and Primary Insurance Policies, if any, the Pledged
        Assets with respect to each Pledged Asset Loan, and the interest in the Surety Bond
        transferred to the Trustee pursuant to Section 2.01, and

(v)     all proceeds of clauses (i) through (iv) above.

        Trustee Information:  As specified in Section 12.05(a)(i)(A).

        Uninsured Cause:  Any cause of damage to property subject to a Mortgage such that the
complete restoration of such property is not fully reimbursable by the hazard insurance
policies.

        United States Person or U.S. Person: (i) A citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or partnership for
United States federal income tax purposes organized in or under the laws of the United
States or any state thereof or the District of Columbia (unless, in the case of a
partnership, Treasury regulations provide otherwise), provided that, for purposes solely of
the restrictions on the transfer of residual interests, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be treated as a
United States Person or U.S. Person unless all persons that own an interest in such
partnership either directly or indirectly through any chain of entities no one of which is a
corporation for United States federal income tax purposes are required by the applicable
operating agreement to be United States Persons,  (iii) an estate the income of which is
includible in gross income for United States tax purposes, regardless of its source, or (iv)
a trust if a court within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority to control
all substantial decisions of the trust.  Notwithstanding the preceding sentence, to the
extent provided in Treasury regulations, certain Trusts in existence on August 20, 1996, and
treated as United States persons prior to such date, that elect to continue to be treated as
United States persons will also be a U.S. Person.

        U.S.A. Patriot Act:  Uniting and Strengthening America by Providing Appropriate Tools
to Intercept and Obstruct Terrorism Act of 2001, as amended.

        Voting Rights:  The portion of the voting rights of all of the Certificates which is
allocated to any Certificate, and more specifically designated in Article XI of the Series
Supplement.

Section 1.02.  Use of Words and Phrases.

        "Herein," "hereby," "hereunder," `hereof," "hereinbefore," "hereinafter" and other
equivalent words refer to the Pooling and Servicing Agreement as a whole.  All references
herein to Articles, Sections or Subsections shall mean the corresponding Articles, Sections
and Subsections in the Pooling and Servicing Agreement.  The definitions set forth herein
include both the singular and the plural.





--------------------------------------------------------------------------------


ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;

                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.  Conveyance of Mortgage Loans.

(a)     The Company, concurrently with the execution and delivery hereof, does hereby assign
to the Trustee for the benefit of the Certificateholders without recourse all the right,
title and interest of the Company in and to the Mortgage Loans, including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off Date (other
than payments of principal and interest due on the Mortgage Loans in the month of the
Cut-off Date).  In connection with such transfer and assignment, the Company does hereby
deliver to the Trustee the Certificate Policy (as defined in the Series Supplement), if any
for the benefit of the Holders of the Insured Certificates (as defined in the Series
Supplement).

(b)     In connection with such assignment, except as set forth in Section 2.01(c) and
subject to Section 2.01(d) below, the Company does hereby deliver to, and deposit with, the
Trustee, or to and with one or more Custodians, as the duly appointed agent or agents of the
Trustee for such purpose, the following documents or instruments (or copies thereof as
permitted by this Section) (I) with respect to each Mortgage Loan so assigned (other than a
Cooperative Loan):

(i)     The original Mortgage Note, endorsed without recourse in blank or to the order of the
        Trustee, and showing an unbroken chain of endorsements from the originator thereof to
        the Person endorsing it to the Trustee, or with respect to any Destroyed Mortgage
        Note, an original lost note affidavit from the related Seller or Residential Funding
        stating that the original Mortgage Note was lost, misplaced or destroyed, together
        with a copy of the related Mortgage Note;

(ii)    The original Mortgage, noting the presence of the MIN of the Mortgage Loan and
        language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a
        MOM Loan, with evidence of recording indicated thereon or a copy of the Mortgage with
        evidence of recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System, an original Assignment of
        the Mortgage to the Trustee with evidence of recording indicated thereon or a copy of
        such assignment with evidence of recording indicated thereon;

(iv)    The original recorded assignment or assignments of the Mortgage showing an unbroken
        chain of title from the originator thereof to the Person assigning it to the Trustee
        (or to MERS, if the Mortgage Loan is registered on the MERS(R)System and noting the
        presence of a MIN) with evidence of recordation noted thereon or attached thereto, or
        a copy of such assignment or assignments of the Mortgage with evidence of recording
        indicated thereon; and

(v)     The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Mortgage Loan or a copy of each modification, assumption
        agreement or preferred loan agreement.

        and (II) with respect to each Cooperative Loan so assigned:

(i)     The original Mortgage Note, endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of endorsements from the originator thereof to the Person
        endorsing it to the Trustee, or with respect to any Destroyed Mortgage Note, an
        original lost note affidavit from the related Seller or Residential Funding stating
        that the original Mortgage Note was lost, misplaced or destroyed, together with a
        copy of the related Mortgage Note;

(ii)    A counterpart of the Cooperative Lease and the Assignment of Proprietary Lease to the
        originator of the Cooperative Loan with intervening assignments showing an unbroken
        chain of title from such originator to the Trustee;

(iii)   The related Cooperative Stock Certificate, representing the related Cooperative Stock
        pledged with respect to such Cooperative Loan, together with an undated stock power
        (or other similar instrument) executed in blank;

(iv)    The original recognition agreement by the Cooperative of the interests of the
        mortgagee with respect to the related Cooperative Loan;

(v)     The Security Agreement;

(vi)    Copies of the original UCC-1 financing statement, and any continuation statements,
        filed by the originator of such Cooperative Loan as secured party, each with evidence
        of recording thereof, evidencing the interest of the originator under the Security
        Agreement and the Assignment of Proprietary Lease;

(vii)   Copies of the filed UCC-3 assignments of the security interest referenced in clause
        (vi) above showing an unbroken chain of title from the originator to the Trustee,
        each with evidence of recording thereof, evidencing the interest of the originator
        under the Security Agreement and the Assignment of Proprietary Lease;

(viii)  An executed assignment of the interest of the originator in the Security Agreement,
        Assignment of Proprietary Lease and the recognition agreement referenced in clause
        (iv) above, showing an unbroken chain of title from the originator to the Trustee;

(ix)    The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Cooperative Loan; and

(x)     A duly completed UCC-1 financing statement showing the Master Servicer as debtor, the
        Company as secured party and the Trustee as assignee and a duly completed UCC-1
        financing statement showing the Company as debtor and the Trustee as secured party,
        each in a form sufficient for filing, evidencing the interest of such debtors in the
        Cooperative Loans.

(c)     The Company may, in lieu of delivering the original of the documents set forth in
Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii), (iv), (vii), (ix) and
(x) (or copies thereof as permitted by Section 2.01(b)) to the Trustee or the Custodian or
Custodians, deliver such documents to the Master Servicer, and the Master Servicer shall
hold such documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence.  Within thirty
Business Days following the earlier of (i) the receipt of the original of all of the
documents or instruments set forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and
Section (b)(II)(ii), (iv), (vii), (ix) and (x) (or copies thereof as permitted by such
Section) for any Mortgage Loan and (ii) a written request by the Trustee to deliver those
documents with respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to the Trustee
or the Custodian or Custodians that are the duly appointed agent or agents of the Trustee.

        The parties hereto agree that it is not intended that any Mortgage Loan be included
in the Trust Fund that is either (i) a "High-Cost Home Loan" as defined in the New Jersey
Home Ownership Act effective November 27, 2003, (ii) a "High-Cost Home Loan" as defined in
the New Mexico Home Loan Protection Act effective January 1, 2004, (iii) a "High Cost Home
Mortgage Loan" as defined in the Massachusetts Predatory Home Loan Practices Act effective
November 7, 2004 or (iv)  a "High-Cost Home Loan" as defined in the Indiana House Enrolled
Act No. 1229, effective as of January 1, 2005.

(d)     Notwithstanding the provisions of Section 2.01(c), in connection with any Mortgage
Loan, if the Company cannot deliver the original of the Mortgage, any assignment,
modification, assumption agreement or preferred loan agreement (or copy thereof as permitted
by Section 2.01(b)) with evidence of recording thereon concurrently with the execution and
delivery of this Agreement because of (i) a delay caused by the public recording office
where such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a delay in the
receipt of certain information necessary to prepare the related assignments, the Company
shall deliver or cause to be delivered to the Trustee or the respective Custodian a copy of
such Mortgage, assignment, modification, assumption agreement or preferred loan agreement.

        The Company shall promptly cause to be recorded in the appropriate public office for
real property records the Assignment referred to in clause (I)(iii) of Section 2.01(b),
except (a) in states where, in the opinion of counsel acceptable to the Trustee and the
Master Servicer, such recording is not required to protect the Trustee's interests in the
Mortgage Loan against the claim of any subsequent transferee or any successor to or creditor
of the Company or the originator of such Mortgage Loan or (b) if MERS is identified on the
Mortgage or on a properly recorded assignment of the Mortgage as the mortgagee of record
solely as nominee for the Seller and its successors and assigns, and shall promptly cause to
be filed the Form UCC-3 assignment and UCC-1 financing statement referred to in clause
(II)(vii) and (x), respectively, of Section 2.01(b).  If any Assignment, Form UCC-3 or Form
UCC-1, as applicable, is lost or returned unrecorded to the Company because of any defect
therein, the Company shall prepare a substitute Assignment, Form UCC-3 or Form UCC-1, as
applicable, or cure such defect, as the case may be, and cause such Assignment to be
recorded in accordance with this paragraph.  The Company shall promptly deliver or cause to
be delivered to the Trustee or the respective Custodian such Mortgage or Assignment or Form
UCC-3 or Form UCC-1, as applicable, (or copy thereof as permitted by Section 2.01(b)) with
evidence of recording indicated thereon at the time specified in Section 2.01(c).  In
connection with its servicing of Cooperative Loans, the Master Servicer will use its best
efforts to file timely continuation statements with regard to each financing statement and
assignment relating to Cooperative Loans as to which the related Cooperative Apartment is
located outside of the State of New York.

        If the Company delivers to the Trustee or Custodian any Mortgage Note or Assignment
of Mortgage in blank, the Company shall, or shall cause the Custodian to, complete the
endorsement of the Mortgage Note and the Assignment of Mortgage in the name of the Trustee
in conjunction with the Interim Certification issued by the Custodian, as contemplated by
Section 2.02.

        Any of the items set forth in Sections 2.01(b)(I)(ii), (iii), (iv) and (v) and
(II)(vi) and (vii) and that may be delivered as a copy rather than the original may be
delivered to the Trustee or the Custodian.

        In connection with the assignment of any Mortgage Loan registered on the MERS(R)
System, the Company further agrees that it will cause, at the Company's own expense, within
30 Business Days after the Closing Date, the MERS(R)System to indicate that such Mortgage
Loans have been assigned by the Company to the Trustee in accordance with this Agreement for
the benefit of the Certificateholders by including (or deleting, in the case of  Mortgage
Loans which are repurchased in accordance with this Agreement) in such computer files (a)
the code in the field which identifies the specific Trustee and (b) the code in the field
"Pool Field" which identifies the series of the Certificates issued in connection with such
Mortgage Loans.  The Company further agrees that it will not, and will not permit the Master
Servicer to, and the Master Servicer agrees that it will not, alter the codes referenced in
this paragraph with respect to any Mortgage Loan during the term of this Agreement unless
and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.


(e)     Residential Funding hereby assigns to the Trustee its security interest in and to any
Additional Collateral or Pledged Assets, its right to receive amounts due or to become due
in respect of any Additional Collateral or Pledged Assets pursuant to the related
Subservicing Agreement and its rights as beneficiary under the Surety Bond in respect of any
Additional Collateral Loans.  With respect to any Additional Collateral Loan or Pledged
Asset Loan, Residential Funding shall cause to be filed in the appropriate recording office
a UCC-3 statement giving notice of the assignment of the related security interest to the
Trust Fund and shall thereafter cause the timely filing of all necessary continuation
statements with regard to such financing statements.

(f)     It is intended that the conveyance by the Company to the Trustee of the Mortgage
Loans as provided for in this Section 2.01 be and the Uncertificated REMIC Regular
Interests, if any (as provided for in Section 2.06), be construed as a sale by the Company
to the Trustee of the Mortgage Loans and any Uncertificated REMIC Regular Interests for the
benefit of the Certificateholders.  Further, it is not intended that such conveyance be
deemed to be a pledge of the Mortgage Loans and any Uncertificated REMIC Regular Interests
by the Company to the Trustee to secure a debt or other obligation of the Company.
Nonetheless, (a) this Agreement is intended to be and hereby is a security agreement within
the meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction; (b) the conveyance provided for in
Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company to the Trustee
of a security interest in all of the Company's right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to any and all
general intangibles, payment intangibles, accounts, chattel paper, instruments, documents,
money, deposit accounts, certificates of deposit, goods, letters of credit, advices of
credit and investment property and other property of whatever kind or description now
existing or hereafter acquired consisting of, arising from or relating to any of the
following: (A) the Mortgage Loans, including (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate and Cooperative Lease, (ii) with respect to each Mortgage Loan other than
a Cooperative Loan, the related Mortgage Note and Mortgage, and (iii) any insurance policies
and all other documents in the related Mortgage File, (B) all amounts payable pursuant to
the Mortgage Loans in accordance with the terms thereof, (C) any Uncertificated REMIC
Regular Interests and (D) all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including without limitation
all amounts from time to time held or invested in the Certificate Account or the Custodial
Account, whether in the form of cash, instruments, securities or other property and (2) an
assignment by the Company to the Trustee of any security interest in any and all of
Residential Funding's right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the property described in the
foregoing clauses (1)(A), (B), (C) and (D) granted by Residential Funding to the Company
pursuant to the Assignment Agreement; (c) the possession by the Trustee, the Custodian or
any other agent of the Trustee of Mortgage Notes or such other items of property as
constitute instruments, money, payment intangibles, negotiable documents, goods, deposit
accounts, letters of credit, advices of credit, investment property, certificated securities
or chattel paper shall be deemed to be "possession by the secured party," or possession by a
purchaser or a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the Minnesota Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction as in effect (including, without
limitation, Sections 8-106, 9-313, 9-314 and 9-106 thereof); and (d) notifications to
persons holding such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments, receipts  or
confirmations from, securities intermediaries, bailees or agents of, or persons holding for
(as applicable) the Trustee for the purpose of perfecting such security interest under
applicable law.

        The Company and, at the Company's direction, Residential Funding and the Trustee
shall, to the extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were determined to create a security interest in
the Mortgage Loans, any Uncertificated REMIC Regular Interests and the other property
described above, such security interest would be determined to be a perfected security
interest of first priority under applicable law and will be maintained as such throughout
the term of this Agreement.  Without limiting the generality of the foregoing, the Company
shall prepare and deliver to the Trustee not less than 15 days prior to any filing date and,
the Trustee shall forward for filing, or shall cause to be forwarded for filing, at the
expense of the Company, all filings necessary to maintain the effectiveness of any original
filings necessary under the Uniform Commercial Code as in effect in any jurisdiction to
perfect the Trustee's security interest in or lien on the Mortgage Loans and any
Uncertificated REMIC Regular Interests, as evidenced by an Officers' Certificate of the
Company, including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of Residential Funding, the
Company or the Trustee (such preparation and filing shall be at the expense of the Trustee,
if occasioned by a change in the Trustee's name), (2) any change of type or jurisdiction of
organization of Residential Funding or the Company, (3) any transfer of any interest of
Residential Funding or the Company in any Mortgage Loan or (4) any transfer of any interest
of Residential Funding or the Company in any Uncertificated REMIC Regular Interest.

(g)     The Master Servicer hereby acknowledges the receipt by it of the Initial Monthly
Payment Fund.  The Master Servicer shall hold such Initial Monthly Payment Fund in the
Custodial Account and shall include such Initial Monthly Payment Fund in the Available
Distribution Amount for the initial Distribution Date.  Notwithstanding anything herein to
the contrary, the Initial Monthly Payment Fund shall not be an asset of any REMIC.  To the
extent that the Initial Monthly Payment Fund constitutes a reserve fund for federal income
tax purposes, (1) it shall be an outside reserve fund and not an asset of any REMIC, (2) it
shall be owned by the Seller and (3) amounts transferred by any REMIC to the Initial Monthly
Payment Fund shall be treated as transferred to the Seller or any successor, all within the
meaning of Section 1.860G-2(h) of the Treasury Regulations.

(h)     The Company agrees that the sale of each Pledged Asset Loan pursuant to this
Agreement will also constitute the assignment, sale, setting-over, transfer and conveyance
to the Trustee, without recourse (but subject to the Company's covenants, representations
and warranties specifically provided herein), of all of the Company's obligations and all of
the Company's right, title and interest in, to and under, whether now existing or hereafter
acquired as owner of the Mortgage Loan with respect to any and all money, securities,
security entitlements, accounts, general intangibles, payment intangibles, instruments,
documents, deposit accounts, certificates of deposit, commodities contracts, and other
investment property and other property of whatever kind or description consisting of,
arising from or related to (i) the Assigned Contracts, (ii) all rights, powers and remedies
of the Company as owner of such Mortgage Loan under or in connection with the Assigned
Contracts, whether arising under the terms of such Assigned Contracts, by statute, at law or
in equity, or otherwise arising out of any default by the Mortgagor under or in connection
with the Assigned Contracts, including all rights to exercise any election or option or to
make any decision or determination or to give or receive any notice, consent, approval or
waiver thereunder, (iii) the Pledged Amounts and all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts, and other investment
property and other property of whatever kind or description and all cash and non-cash
proceeds of the sale, exchange, or redemption of, and all stock or conversion rights, rights
to subscribe, liquidation dividends or preferences, stock dividends, rights to interest,
dividends, earnings, income, rents, issues, profits, interest payments or other
distributions of cash or other property that secures a Pledged Asset Loan, (iv) all
documents, books and records concerning the foregoing (including all computer programs,
tapes, disks and related items containing any such information) and (v) all insurance
proceeds (including proceeds from the Federal Deposit Insurance Corporation or the
Securities Investor Protection Corporation or any other insurance company) of any of the
foregoing or replacements thereof or substitutions therefor, proceeds of proceeds and the
conversion, voluntary or involuntary, of any thereof.  The foregoing transfer, sale,
assignment and conveyance does not constitute and is not intended to result in the creation,
or an assumption by the Trustee, of any obligation of the Company, or any other person in
connection with the Pledged Assets or under any agreement or instrument relating thereto,
including any obligation to the Mortgagor, other than as owner of the Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee acknowledges receipt (or, with respect to Mortgage Loans subject to a
Custodial Agreement, and based solely upon a receipt or certification executed by the
Custodian, receipt by the respective Custodian as the duly appointed agent of the Trustee)
of the documents referred to in Section 2.01(b)(i) above (except that for purposes of such
acknowledgement only, a Mortgage Note may be endorsed in blank) and declares that it, or a
Custodian as its agent, holds and will hold such documents and the other documents
constituting a part of the Mortgage Files delivered to it, or a Custodian as its agent, and
the rights of Residential Funding with respect to any Pledged Assets, Additional Collateral
and the Surety Bond assigned to the Trustee pursuant to Section 2.01, in trust for the use
and benefit of all present and future Certificateholders.  The Trustee or Custodian (such
Custodian being so obligated under a Custodial Agreement) agrees, for the benefit of
Certificateholders, to review each Mortgage File delivered to it pursuant to Section 2.01(b)
within 45 days after the Closing Date to ascertain that all required documents (specifically
as set forth in Section 2.01(b)), have been executed and received, and that such documents
relate to the Mortgage Loans identified on the Mortgage Loan Schedule, as supplemented, that
have been conveyed to it, and to deliver to the Trustee a certificate (the "Interim
Certification") to the effect that all documents required to be delivered pursuant to
Section 2.01(b) above have been executed and received and that such documents relate to the
Mortgage Loans identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification.  Upon delivery of the Mortgage Files by
the Company or the Master Servicer, the Trustee shall acknowledge receipt (or, with respect
to Mortgage Loans subject to a Custodial Agreement, and based solely upon a receipt or
certification executed by the Custodian, receipt by the respective Custodian as the duly
appointed agent of the Trustee) of the documents referred to in Section 2.01(c) above.

        If the Custodian, as the Trustee's agent, finds any document or documents
constituting a part of a Mortgage File to be missing or defective, the Trustee shall
promptly so notify the Master Servicer and the Company.  Pursuant to Section 2.3 of the
Custodial Agreement, the Custodian will notify the Master Servicer, the Company and the
Trustee of any such omission or defect found by it in respect of any Mortgage File held by
it in respect of the items reviewed by it pursuant to the Custodial Agreement.  If such
omission or defect materially and adversely affects the interests of the Certificateholders,
the Master Servicer shall promptly notify Residential Funding of such omission or defect and
request Residential Funding to correct or cure such omission or defect within 60 days from
the date the Master Servicer was notified of such omission or defect and, if Residential
Funding does not correct or cure such omission or defect within such period, require
Residential Funding to purchase such Mortgage Loan from the Trust Fund at its Purchase
Price, within 90 days from the date the Master Servicer was notified of such omission or
defect; provided that if the omission or defect would cause the Mortgage Loan to be other
than a "qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or
repurchase must occur within 90 days from the date such breach was discovered.  The Purchase
Price for any such Mortgage Loan shall be deposited by the Master Servicer in the Custodial
Account maintained by it pursuant to Section 3.07 and, upon receipt by the Trustee of
written notification of such deposit signed by a Servicing Officer, the Trustee or any
Custodian, as the case may be, shall release to Residential Funding the related Mortgage
File and the Trustee shall execute and deliver such instruments of transfer or assignment
prepared by the Master Servicer, in each case without recourse, as shall be necessary to
vest in Residential Funding or its designee any Mortgage Loan released pursuant hereto and
thereafter such Mortgage Loan shall not be part of the Trust Fund.  It is understood and
agreed that the obligation of Residential Funding to so cure or purchase any Mortgage Loan
as to which a material and adverse defect in or omission of a constituent document exists
shall constitute the sole remedy respecting such defect or omission available to
Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.03.  Representations, Warranties and Covenants
                      of the Master Servicer and the Company.

(a)     The Master Servicer hereby represents and warrants to the Trustee for the benefit of
the Certificateholders that:

(i)     The Master Servicer is a corporation duly organized, validly existing and in good
        standing under the laws governing its creation and existence and is or will be in
        compliance with the laws of each state in which any Mortgaged Property is located to
        the extent necessary to ensure the enforceability of each Mortgage Loan in accordance
        with the terms of this Agreement;

(ii)    The execution and delivery of this Agreement by the Master Servicer and its
        performance and compliance with the terms of this Agreement will not violate the
        Master Servicer's Certificate of Incorporation or Bylaws or constitute a material
        default (or an event which, with notice or lapse of time, or both, would constitute a
        material default) under, or result in the material breach of, any material contract,
        agreement or other instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization, execution and delivery by the Trustee and
        the Company, constitutes a valid, legal and binding obligation of the Master
        Servicer, enforceable against it in accordance with the terms hereof subject to
        applicable bankruptcy, insolvency, reorganization, moratorium and other laws
        affecting the enforcement of creditors' rights generally and to general principles of
        equity, regardless of whether such enforcement is considered in a proceeding in
        equity or at law;

(iv)    The Master Servicer is not in default with respect to any order or decree of any
        court or any order, regulation or demand of any federal, state, municipal or
        governmental agency, which default might have consequences that would materially and
        adversely affect the condition (financial or other) or operations of the Master
        Servicer or its properties or might have consequences that would materially adversely
        affect its performance hereunder;

(v)     No litigation is pending or, to the best of the Master Servicer's knowledge,
        threatened against the Master Servicer which would prohibit its entering into this
        Agreement or performing its obligations under this Agreement;

(vi)    The Master Servicer will comply in all material respects in the performance of this
        Agreement with all reasonable rules and requirements of each insurer under each
        Required Insurance Policy;

(vii)   No information, certificate of an officer, statement furnished in writing or report
        delivered to the Company, any Affiliate of the Company or the Trustee by the Master
        Servicer will, to the knowledge of the Master Servicer, contain any untrue statement
        of a material fact or omit a material fact necessary to make the information,
        certificate, statement or report not misleading;

(viii)  The Master Servicer has examined each existing, and will examine each new,
        Subservicing Agreement and is or will be familiar with the terms thereof.  The terms
        of each existing Subservicing Agreement and each designated Subservicer are
        acceptable to the Master Servicer and any new Subservicing Agreements will comply
        with the provisions of Section 3.02; and

(ix)    The Master Servicer is a member of MERS in good standing, and will comply in all
        material respects with the rules and procedures of MERS in connection with the
        servicing of the Mortgage Loans that are registered with MERS.

It is understood and agreed that the representations and warranties set forth in this
Section 2.03(a) shall survive delivery of the respective Mortgage Files to the Trustee or
any Custodian.

        Upon discovery by either the Company, the Master Servicer, the Trustee or any
Custodian of a breach of any representation or warranty set forth in this Section 2.03(a)
which materially and adversely affects the interests of the Certificateholders in any
Mortgage Loan, the party discovering such breach shall give prompt written notice to the
other parties (any Custodian being so obligated under a Custodial Agreement).  Within 90
days of its discovery or its receipt of notice of such breach, the Master Servicer shall
either (i) cure such breach in all material respects or (ii) to the extent that such breach
is with respect to a Mortgage Loan or a related document, purchase such Mortgage Loan from
the Trust Fund at the Purchase Price and in the manner set forth in Section 2.02; provided
that if the omission or defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or repurchase must
occur within 90 days from the date such breach was discovered.  The obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage Loan shall constitute the sole
remedy in respect of a breach of a representation and warranty set forth in this Section
2.03(a) available to the Certificateholders or the Trustee on behalf of the
Certificateholders.

(b)     Representations and warranties relating to the Mortgage Loans are set forth in
Section 2.03(b) of the Series Supplement.

Section 2.04.  Representations and Warranties of Residential Funding.

        The Company, as assignee of Residential Funding under the Assignment Agreement,
hereby assigns to the Trustee for the benefit of Certificateholders all of its right, title
and interest in respect of the Assignment Agreement applicable to a Mortgage Loan.  Insofar
as the Assignment Agreement relates to the representations and warranties made by
Residential Funding in respect of such Mortgage Loan and any remedies provided thereunder
for any breach of such representations and warranties, such right, title and interest may be
enforced by the Master Servicer on behalf of the Trustee and the Certificateholders.  Upon
the discovery by the Company, the Master Servicer, the Trustee or any Custodian of a breach
of any of the representations and warranties made in the Assignment Agreement (which, for
purposes hereof, will be deemed to include any other cause giving rise to a repurchase
obligation under the Assignment Agreement) in respect of any Mortgage Loan which materially
and adversely affects the interests of the Certificateholders in such Mortgage Loan, the
party discovering such breach shall give prompt written notice to the other parties (any
Custodian being so obligated under a Custodial Agreement).  The Master Servicer shall
promptly notify Residential Funding of such breach and request that Residential Funding
either (i) cure such breach in all material respects within 90 days from the date the Master
Servicer was notified of such breach or (ii) purchase such Mortgage Loan from the Trust Fund
at the Purchase Price and in the manner set forth in Section 2.02; provided that Residential
Funding shall have the option to substitute a Qualified Substitute Mortgage Loan or Loans
for such Mortgage Loan if such substitution occurs within two years following the Closing
Date; provided that if the breach would cause the Mortgage Loan to be other than a
"qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure, repurchase
or substitution must occur within 90 days from the date the breach was discovered.  If a
breach of the Compliance With Laws Representation has given rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to Section 4 of the Assignment Agreement,
then the Master Servicer shall request that Residential Funding pay to the Trust Fund,
concurrently with and in addition to the remedies provided in the preceding sentence, an
amount equal to any liability, penalty or expense that was actually incurred and paid out of
or on behalf of the Trust Fund, and that directly resulted from such breach, or if incurred
and paid by the Trust Fund thereafter, concurrently with such payment. In the event that
Residential Funding elects to substitute a Qualified Substitute Mortgage Loan or Loans for a
Deleted Mortgage Loan pursuant to this Section 2.04, Residential Funding shall deliver to
the Trustee or the Custodian for the benefit of the Certificateholders with respect to such
Qualified Substitute Mortgage Loan or Loans, the original Mortgage Note, the Mortgage, an
Assignment of the Mortgage in recordable form, if required pursuant to Section 2.01, and
such other documents and agreements as are required by Section 2.01, with the Mortgage Note
endorsed as required by Section 2.01.  No substitution will be made in any calendar month
after the Determination Date for such month.  Monthly Payments due with respect to Qualified
Substitute Mortgage Loans in the month of substitution shall not be part of the Trust Fund
and will be retained by the Master Servicer and remitted by the Master Servicer to
Residential Funding on the next succeeding Distribution Date.  For the month of
substitution, distributions to the Certificateholders will include the Monthly Payment due
on a Deleted Mortgage Loan for such month and thereafter Residential Funding shall be
entitled to retain all amounts received in respect of such Deleted Mortgage Loan. The Master
Servicer shall amend or cause to be amended the Mortgage Loan Schedule, and, if the Deleted
Mortgage Loan was a Discount Mortgage Loan, the Schedule of Discount Fractions, for the
benefit of the Certificateholders to reflect the removal of such Deleted Mortgage Loan and
the substitution of the Qualified Substitute Mortgage Loan or Loans and the Master Servicer
shall deliver the amended Mortgage Loan Schedule, and, if the Deleted Mortgage Loan was a
Discount Mortgage Loan, the amended Schedule of Discount Fractions, to the Trustee.  Upon
such substitution, the Qualified Substitute Mortgage Loan or Loans shall be subject to the
terms of this Agreement and the related Subservicing Agreement in all respects, Residential
Funding shall be deemed to have made the representations and warranties with respect to the
Qualified Substitute Mortgage Loan contained in the related Assignment Agreement, and the
Company and the Master Servicer shall be deemed to have made with respect to any Qualified
Substitute Mortgage Loan or Loans, as of the date of substitution, the covenants,
representations and warranties set forth in this Section 2.04, in Section 2.03 hereof and in
Section 4 of the Assignment Agreement, and the Master Servicer shall be obligated to
repurchase or substitute for any Qualified Substitute Mortgage Loan as to which a Repurchase
Event (as defined in the Assignment Agreement) has occurred pursuant to Section 4 of the
Assignment Agreement.

        In connection with the substitution of one or more Qualified Substitute Mortgage
Loans for one or more Deleted Mortgage Loans, the Master Servicer will determine the amount
(if any) by which the aggregate principal balance of all such Qualified Substitute Mortgage
Loans as of the date of substitution is less than the aggregate Stated Principal Balance of
all such Deleted Mortgage Loans (in each case after application of the principal portion of
the Monthly Payments due in the month of substitution that are to be distributed to the
Certificateholders in the month of substitution).  Residential Funding shall deposit the
amount of such shortfall into the Custodial Account on the day of substitution, without any
reimbursement therefor.  Residential Funding shall give notice in writing to the Trustee of
such event, which notice shall be accompanied by an Officers' Certificate as to the
calculation of such shortfall and (subject to Section 10.01(f)) by an Opinion of Counsel to
the effect that such substitution will not cause (a) any federal tax to be imposed on the
Trust Fund, including without limitation, any federal tax imposed on "prohibited
transactions" under Section 860F(a)(1) of the Code or on "contributions after the startup
date" under Section 860G(d)(1) of the Code or (b) any portion of any REMIC to fail to qualify
as such at any time that any Certificate is outstanding.

        It is understood and agreed that the obligation of Residential Funding to cure such
breach or purchase, or to substitute for, a Mortgage Loan as to which such a breach has
occurred and is continuing and to make any additional payments required under the Assignment
Agreement in connection with a breach of the Compliance With Laws Representation shall
constitute the sole remedy respecting such breach available to the Certificateholders or the
Trustee on behalf of Certificateholders.  If the Master Servicer is Residential Funding,
then the Trustee shall also have the right to give the notification and require the purchase
or substitution provided for in the second preceding paragraph in the event of such a breach
of a representation or warranty made by Residential Funding in the Assignment Agreement.  In
connection with the purchase of or substitution for any such Mortgage Loan by Residential
Funding, the Trustee shall assign to Residential Funding all of the Trustee's right, title
and interest in respect of the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05.  Execution and Authentication of Certificates/Issuance of Certificates
                      Evidencing Interests in REMIC I Certificates.

               As provided in Section 2.05 of the Series Supplement.

Section 2.06.  Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
                      Acceptance by the Trustee.

               As provided in Section 2.06 of the Series Supplement.

Section 2.07.  Issuance of Certificates Evidencing Interests in REMIC II.

               As provided in Section 2.07 of the Series Supplement.

Section 2.08.  Purposes and Powers of the Trust.

        The purpose of the trust, as created hereunder, is to engage in the following
activities:

(a)     to sell the Certificates to the Company in exchange for the Mortgage Loans;

(b)     to enter into and perform its obligations under this Agreement;

(c)     to engage in those activities that are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith; and

(d)     subject to compliance with this Agreement, to engage in such other activities as may
be required in connection with conservation of the Trust Fund and the making of
distributions to the Certificateholders.

               The trust is hereby authorized to engage in the foregoing activities.
Notwithstanding the provisions of Section 11.01, the trust shall not engage in any activity
other than in connection with the foregoing or other than as required or authorized by the
terms of this Agreement while any Certificate is outstanding, and this Section 2.08 may not
be amended, without the consent of the Certificateholders evidencing a majority of the
aggregate Voting Rights of the Certificates.





--------------------------------------------------------------------------------


ARTICLE III

                                 ADMINISTRATION AND SERVICING
                                      OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in accordance
with the terms of this Agreement and the respective Mortgage Loans and shall have full power
and authority, acting alone or through Subservicers as provided in Section 3.02, to do any
and all things which it may deem necessary or desirable in connection with such servicing
and administration.  Without limiting the generality of the foregoing, the Master Servicer
in its own name or in the name of a Subservicer is hereby authorized and empowered by the
Trustee when the Master Servicer or the Subservicer, as the case may be, believes it
appropriate in its best judgment, to execute and deliver, on behalf of the
Certificateholders and the Trustee or any of them, any and all instruments of satisfaction
or cancellation, or of partial or full release or discharge, or of consent to assumption or
modification in connection with a proposed conveyance, or of assignment of any Mortgage and
Mortgage Note in connection with the repurchase of a Mortgage Loan and all other comparable
instruments, or with respect to the modification or re-recording of a Mortgage for the
purpose of correcting the Mortgage, the subordination of the lien of the Mortgage in favor
of a public utility company or government agency or unit with powers of eminent domain, the
taking of a deed in lieu of foreclosure, the commencement, prosecution or completion of
judicial or non-judicial foreclosure, the conveyance of a Mortgaged Property to the related
Insurer, the acquisition of any property acquired by foreclosure or deed in lieu of
foreclosure, or the management, marketing and conveyance of any property acquired by
foreclosure or deed in lieu of foreclosure with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. The Master Servicer further is authorized and empowered
by the Trustee, on behalf of the Certificateholders and the Trustee, in its own name or in
the name of the Subservicer, when the Master Servicer or the Subservicer, as the case may
be, believes it appropriate in its best judgment to register any Mortgage Loan on the MERS(R)
System, or cause the removal from the registration of any Mortgage Loan on the MERS(R)System,
to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them,
any and all instruments of assignment and other comparable instruments with respect to such
assignment or re-recording of a Mortgage in the name of MERS, solely as nominee for the
Trustee and its successors and assigns.  Any expenses incurred in connection with the
actions described in the preceding sentence shall be borne by the Master Servicer in
accordance with Section 3.16(c), with no right of reimbursement; provided, that if, as a
result of MERS discontinuing or becoming unable to continue operations in connection with
the MERS System, it becomes necessary to remove any Mortgage Loan from registration on the
MERS System and to arrange for the assignment of the related Mortgages to the Trustee, then
any related expenses shall be reimbursable to the Master Servicer.  Notwithstanding the
foregoing, subject to Section 3.07(a), the Master Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange of such
Mortgage Loan within the meaning of Section 1001 of the Code and any proposed, temporary or
final regulations promulgated thereunder (other than in connection with a proposed
conveyance or assumption of such Mortgage Loan that is treated as a Principal Prepayment in
Full pursuant to Section 3.13(d) hereof) and cause any REMIC formed under the Series
Supplement to fail to qualify as a REMIC under the Code.  The Trustee shall furnish the
Master Servicer with any powers of attorney and other documents necessary or appropriate to
enable the Master Servicer to service and administer the Mortgage Loans.  The Trustee shall
not be liable for any action taken by the Master Servicer or any Subservicer pursuant to
such powers of attorney. In servicing and administering any Nonsubserviced Mortgage Loan,
the Master Servicer shall, to the extent not inconsistent with this Agreement, comply with
the Program Guide as if it were the originator of such Mortgage Loan and had retained the
servicing rights and obligations in respect thereof.  In connection with servicing and
administering the Mortgage Loans, the Master Servicer and any Affiliate of the Master
Servicer (i) may perform services such as appraisals and brokerage services that are not
customarily provided by servicers of mortgage loans, and shall be entitled to reasonable
compensation therefor in accordance with Section 3.10 and (ii) may, at its own discretion
and on behalf of the Trustee, obtain credit information in the form of a "credit score" from
a credit repository.

(b)     All costs incurred by the Master Servicer or by Subservicers in effecting the timely
payment of taxes and assessments on the properties subject to the Mortgage Loans shall not,
for the purpose of calculating monthly distributions to the Certificateholders, be added to
the amount owing under the related Mortgage Loans, notwithstanding that the terms of such
Mortgage Loan so permit, and such costs shall be recoverable to the extent permitted by
Section 3.10(a)(ii).

(c)     The Master Servicer may enter into one or more agreements in connection with the
offering of pass-through certificates evidencing interests in one or more of the
Certificates providing for the payment by the Master Servicer of amounts received by the
Master Servicer as servicing compensation hereunder and required to cover certain Prepayment
Interest Shortfalls on the Mortgage Loans, which payment obligation will thereafter be an
obligation of the Master Servicer hereunder.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers; Enforcement
                      of Subservicers' and Sellers' Obligations.

(a)     The Master Servicer may continue in effect Subservicing Agreements entered into by
Residential Funding and Subservicers prior to the execution and delivery of this Agreement,
and may enter into new Subservicing Agreements with Subservicers, for the servicing and
administration of all or some of the Mortgage Loans.  Each Subservicer of a Mortgage Loan
shall be entitled to receive and retain, as provided in the related Subservicing Agreement
and in Section 3.07, the related Subservicing Fee from payments of interest received on such
Mortgage Loan after payment of all amounts required to be remitted to the Master Servicer in
respect of such Mortgage Loan.  For any Mortgage Loan that is a Nonsubserviced Mortgage
Loan, the Master Servicer shall be entitled to receive and retain an amount equal to the
Subservicing Fee from payments of interest.  Unless the context otherwise requires,
references in this Agreement to actions taken or to be taken by the Master Servicer in
servicing the Mortgage Loans include actions taken or to be taken by a Subservicer on behalf
of the Master Servicer.  Each Subservicing Agreement will be upon such terms and conditions
as are generally required or permitted by the Program Guide and are not inconsistent with
this Agreement and as the Master Servicer and the Subservicer have agreed.  A representative
form of Subservicing Agreement is attached hereto as Exhibit E.  With the approval of the
Master Servicer, a Subservicer may delegate its servicing obligations to third-party
servicers, but such Subservicer will remain obligated under the related Subservicing
Agreement.  The Master Servicer and a Subservicer may enter into amendments thereto or a
different form of Subservicing Agreement, and the form referred to or included in the
Program Guide is merely provided for information and shall not be deemed to limit in any
respect the discretion of the Master Servicer to modify or enter into different Subservicing
Agreements; provided, however, that any such amendments or different forms shall be
consistent with and not violate the provisions of either this Agreement or the Program Guide
in a manner which would materially and adversely affect the interests of the
Certificateholders.  The Program Guide and any other Subservicing Agreement entered into
between the Master Servicer and any Subservicer shall require the Subservicer to accurately
and fully report its borrower credit files to each of the Credit Repositories in a timely
manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for the benefit
of the Trustee and the Certificateholders, shall use its best reasonable efforts to enforce
the obligations of each Subservicer under the related Subservicing Agreement and of each
Seller under the related Seller's Agreement insofar as the Company's rights with respect to
Seller's obligation has been assigned to the Trustee hereunder, to the extent that the
non-performance of any such Seller's obligation would have a material and adverse effect on
a Mortgage Loan, including, without limitation, the obligation to purchase a Mortgage Loan
on account of defective documentation, as described in Section 2.02, or on account of a
breach of a representation or warranty, as described in Section 2.04.  Such enforcement,
including, without limitation, the legal prosecution of claims, termination of Subservicing
Agreements or Seller's Agreements, as appropriate, and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such time as the
Master Servicer would employ in its good faith business judgment and which are normal and
usual in its general mortgage servicing activities.  The Master Servicer shall pay the costs
of such enforcement at its own expense, and shall be reimbursed therefor only (i) from a
general recovery resulting from such enforcement to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loan or (ii) from a specific
recovery of costs, expenses or attorneys fees against the party against whom such
enforcement is directed.  For purposes of clarification only, the parties agree that the
foregoing is not intended to, and does not, limit the ability of the Master Servicer to be
reimbursed for expenses that are incurred in connection with the enforcement of a Seller's
obligations (insofar as the Company's rights with respect to such Seller's obligations have
been assigned to the Trustee hereunder) and are reimbursable pursuant to Section
3.10(a)(viii).

Section 3.03.  Successor Subservicers.

        The Master Servicer shall be entitled to terminate any Subservicing Agreement that
may exist in accordance with the terms and conditions of such Subservicing Agreement and
without any limitation by virtue of this Agreement; provided, however, that in the event of
termination of any Subservicing Agreement by the Master Servicer or the Subservicer, the
Master Servicer shall either act as servicer of the related Mortgage Loan or enter into a
Subservicing Agreement with a successor Subservicer which will be bound by the terms of the
related Subservicing Agreement.  If the Master Servicer or any Affiliate of Residential
Funding acts as servicer, it will not assume liability for the representations and
warranties of the Subservicer which it replaces.  If the Master Servicer enters into a
Subservicing Agreement with a successor Subservicer, the Master Servicer shall use
reasonable efforts to have the successor Subservicer assume liability for the
representations and warranties made by the terminated Subservicer in respect of the related
Mortgage Loans and, in the event of any such assumption by the successor Subservicer, the
Master Servicer may, in the exercise of its business judgment, release the terminated
Subservicer from liability for such representations and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of this Agreement
relating to agreements or arrangements between the Master Servicer or a Subservicer or
reference to actions taken through a Subservicer or otherwise, the Master Servicer shall
remain obligated and liable to the Trustee and the Certificateholders for the servicing and
administering of the Mortgage Loans in accordance with the provisions of Section 3.01
without diminution of such obligation or liability by virtue of such Subservicing Agreements
or arrangements or by virtue of indemnification from the Subservicer or the Company and to
the same extent and under the same terms and conditions as if the Master Servicer alone were
servicing and administering the Mortgage Loans.  The Master Servicer shall be entitled to
enter into any agreement with a Subservicer or Seller for indemnification of the Master
Servicer and nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.

Section 3.05.  No Contractual Relationship Between Subservicer and
                      Trustee or Certificateholders.

        Any Subservicing Agreement that may be entered into and any other transactions or
services relating to the Mortgage Loans involving a Subservicer in its capacity as such and
not as an originator shall be deemed to be between the Subservicer and the Master Servicer
alone and the Trustee and the Certificateholders shall not be deemed parties thereto and
shall have no claims, rights, obligations, duties or liabilities with respect to the
Subservicer in its capacity as such except as set forth in Section 3.06.  The foregoing
provision shall not in any way limit a Subservicer's obligation to cure an omission or
defect or to repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     If the Master Servicer shall for any reason no longer be the master servicer
(including by reason of an Event of Default), the Trustee, its designee or its successor
shall thereupon assume all of the rights and obligations of the Master Servicer under each
Subservicing Agreement that may have been entered into.  The Trustee, its designee or the
successor servicer for the Trustee shall be deemed to have assumed all of the Master
Servicer's interest therein and to have replaced the Master Servicer as a party to the
Subservicing Agreement to the same extent as if the Subservicing Agreement had been assigned
to the assuming party except that the Master Servicer shall not thereby be relieved of any
liability or obligations under the Subservicing Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the expense of the
Master Servicer, deliver to the assuming party all documents and records relating to each
Subservicing Agreement and the Mortgage Loans then being serviced and an accounting of
amounts collected and held by it and otherwise use its best efforts to effect the orderly
and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.  Collection of Certain Mortgage Loan Payments;
                      Deposits to Custodial Account.

(a)     The Master Servicer shall make reasonable efforts to collect all payments called for
under the terms and provisions of the Mortgage Loans, and shall, to the extent such
procedures shall be consistent with this Agreement and the terms and provisions of any
related Primary Insurance Policy, follow such collection procedures as it would employ in
its good faith business judgment and which are normal and usual in its general mortgage
servicing activities.  Consistent with the foregoing, the Master Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty interest in
connection with the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments
due on a Mortgage Loan in accordance with the Program Guide; provided, however, that the
Master Servicer shall first determine that any such waiver or extension will not impair the
coverage of any related Primary Insurance Policy or materially adversely affect the lien of
the related Mortgage.  Notwithstanding anything in this Section to the contrary, the Master
Servicer shall not enforce any prepayment charge to the extent that such enforcement would
violate any applicable law.  In the event of any such arrangement, the Master Servicer shall
make timely advances on the related Mortgage Loan during the scheduled period in accordance
with the amortization schedule of such Mortgage Loan without modification thereof by reason
of such arrangements unless otherwise agreed to by the Holders of the Classes of
Certificates affected thereby; provided, however, that no such extension shall be made if
any such advance would be a Nonrecoverable Advance.  Consistent with the terms of this
Agreement, the Master Servicer may also waive, modify or vary any term of any Mortgage Loan
or consent to the postponement of strict compliance with any such term or in any manner
grant indulgence to any Mortgagor if in the Master Servicer's determination such waiver,
modification, postponement or indulgence is not materially adverse to the interests of the
Certificateholders (taking into account any estimated Realized Loss that might result absent
such action); provided, however, that the Master Servicer may not modify materially or
permit any Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any principal or
interest (unless in connection with the liquidation of the related Mortgage Loan or except
in connection with prepayments to the extent that such reamortization is not inconsistent
with the terms of the Mortgage Loan), capitalize any amounts owing on the Mortgage Loan by
adding such amount to the outstanding principal balance of the Mortgage Loan, or extend the
final maturity date of such Mortgage Loan, unless such Mortgage Loan is in default or, in
the judgment of the Master Servicer, such default is reasonably foreseeable;  provided,
further, that (1) no such modification shall reduce the interest rate on a Mortgage Loan
below one-half of the Mortgage Rate as in effect on the Cut-off Date, but not less than the
sum of the rates at which the Servicing Fee and the Subservicing Fee with respect to such
Mortgage Loan accrues plus the rate at which the premium paid to the Certificate Insurer, if
any, accrues, (2)  the final maturity date for any Mortgage Loan shall not be extended
beyond the Maturity Date, (3) the Stated Principal Balance of all Reportable Modified
Mortgage Loans subject to Servicing Modifications (measured at the time of the Servicing
Modification and after giving effect to any Servicing Modification) can be no more than five
percent of the aggregate principal balance of the Mortgage Loans as of the Cut-off Date,
unless such limit is increased from time to time with the consent of the Rating Agencies and
the Certificate Insurer, if any.  In addition, any amounts owing on a Mortgage Loan added to
the outstanding principal balance of such Mortgage Loan must be fully amortized over the
remaining term of such Mortgage Loan, and such amounts may be added to the outstanding
principal balance of a Mortgage Loan only once during the life of such Mortgage Loan.  Also,
the addition of such amounts described in the preceding sentence shall be implemented in
accordance with the Program Guide and may be implemented only by Subservicers that have been
approved by the Master Servicer for such purpose. In connection with any Curtailment of a
Mortgage Loan, the Master Servicer, to the extent not inconsistent with the terms of the
Mortgage Note and local law and practice, may permit the Mortgage Loan to be reamortized
such that the Monthly Payment is recalculated as an amount that will fully amortize the
remaining Stated Principal Balance thereof by the original Maturity Date based on the
original Mortgage Rate; provided, that such re-amortization shall not be permitted if it
would constitute a reissuance of the Mortgage Loan for federal income tax purposes, except
if such reissuance is described in Treasury Regulation Section 1.860G-2(b)(3).

(b)     The Master Servicer shall establish and maintain a Custodial Account in which the
Master Servicer shall deposit or cause to be deposited on a daily basis, except as otherwise
specifically provided herein, the following payments and collections remitted by
Subservicers or received by it in respect of the Mortgage Loans subsequent to the Cut-off
Date (other than in respect of principal and interest on the Mortgage Loans due on or before
the Cut-off Date):

(i)     All payments on account of principal, including Principal Prepayments made by
        Mortgagors on the Mortgage Loans and the principal component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(ii)    All payments on account of interest at the Adjusted Mortgage Rate on the Mortgage
        Loans, including Buydown Funds, if any, and the interest component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(iii)   Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net of any
        related expenses of the Subservicer);

(iv)    All proceeds of any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04 or
        4.07 (including amounts received from Residential Funding pursuant to the last
        paragraph of Section 4 of the Assignment Agreement in respect of any liability,
        penalty or expense that resulted from a breach of the Compliance With Laws
        Representation and all amounts required to be deposited in connection with the
        substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or 2.04;

(v)     Any amounts required to be deposited pursuant to Section 3.07(c) or 3.21;

(vi)    All amounts transferred from the Certificate Account to the Custodial Account in
        accordance with Section 4.02(a);

(vii)   Any amounts realized by the Subservicer and received by the Master Servicer in
        respect of any Additional Collateral; and

(viii)  Any amounts received by the Master Servicer in respect of Pledged Assets.

The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being
understood and agreed that, without limiting the generality of the foregoing, payments on
the Mortgage Loans which are not part of the Trust Fund (consisting of payments in respect
of principal and interest on the Mortgage Loans due on or before the Cut-off Date) and
payments or collections in the nature of prepayment charges or late payment charges or
assumption fees may but need not be deposited by the Master Servicer in the Custodial
Account.  In the event any amount not required to be deposited in the Custodial Account is
so deposited, the Master Servicer may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding.  The Custodial Account may
contain funds that belong to one or more trust funds created for mortgage pass-through
certificates of other series and may contain other funds respecting payments on mortgage
loans belonging to the Master Servicer or serviced or master serviced by it on behalf of
others.  Notwithstanding such commingling of funds, the Master Servicer shall keep records
that accurately reflect the funds on deposit in the Custodial Account that have been
identified by it as being attributable to the Mortgage Loans.

        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03, 2.04 and 4.07
received in any calendar month, the Master Servicer may elect to treat such amounts as
included in the Available Distribution Amount for the Distribution Date in the month of
receipt, but is not obligated to do so.  If the Master Servicer so elects, such amounts will
be deemed to have been received (and any related Realized Loss shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution maintaining
the Custodial Account to invest the funds in the Custodial Account attributable to the
Mortgage Loans in Permitted Investments which shall mature not later than the Certificate
Account Deposit Date next following the date of such investment (with the exception of the
Amount Held for Future Distribution) and which shall not be sold or disposed of prior to
their maturities.  All income and gain realized from any such investment shall be for the
benefit of the Master Servicer as additional servicing compensation and shall be subject to
its withdrawal or order from time to time.  The amount of any losses incurred in respect of
any such investments attributable to the investment of amounts in respect of the Mortgage
Loans shall be deposited in the Custodial Account by the Master Servicer out of its own
funds immediately as realized without any right of reimbursement.

(d)     The Master Servicer shall give notice to the Trustee and the Company of any change in
the location of the Custodial Account and the location of the Certificate Account prior to
the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant to a
Subservicing Agreement, the Master Servicer shall cause the Subservicer, pursuant to the
Subservicing Agreement, to establish and maintain one or more Subservicing Accounts which
shall be an Eligible Account or, if such account is not an Eligible Account, shall generally
satisfy the requirements of the Program Guide and be otherwise acceptable to the Master
Servicer and each Rating Agency.  The Subservicer will be required thereby to deposit into
the Subservicing Account on a daily basis all proceeds of Mortgage Loans received by the
Subservicer, less its Subservicing Fees and unreimbursed advances and expenses, to the
extent permitted by the Subservicing Agreement.  If the Subservicing Account is not an
Eligible Account, the Master Servicer shall be deemed to have received such monies upon
receipt thereof by the Subservicer.  The Subservicer shall not be required to deposit in the
Subservicing Account payments or collections in the nature of prepayment charges or late
charges or assumption fees.  On or before the date specified in the Program Guide, but in no
event later than the Determination Date, the Master Servicer shall cause the Subservicer,
pursuant to the Subservicing Agreement, to remit to the Master Servicer for deposit in the
Custodial Account all funds held in the Subservicing Account with respect to each Mortgage
Loan serviced by such Subservicer that are required to be remitted to the Master Servicer.
The Subservicer will also be required, pursuant to the Subservicing Agreement, to advance on
such scheduled date of remittance amounts equal to any scheduled monthly installments of
principal and interest less its Subservicing Fees on any Mortgage Loans for which payment
was not received by the Subservicer.  This obligation to advance with respect to each
Mortgage Loan will continue up to and including the first of the month following the date on
which the related Mortgaged Property is sold at a foreclosure sale or is acquired by the
Trust Fund by deed in lieu of foreclosure or otherwise.  All such advances received by the
Master Servicer shall be deposited promptly by it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing Agreement, to
remit to the Master Servicer for deposit in the Custodial Account interest at the Adjusted
Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the Servicing
Fee accrues in the case of a Modified Mortgage Loan) on any Curtailment received by such
Subservicer in respect of a Mortgage Loan from the related Mortgagor during any month that
is to be applied by the Subservicer to reduce the unpaid principal balance of the related
Mortgage Loan as of the first day of such month, from the date of application of such
Curtailment to the first day of the following month.  Any amounts paid by a Subservicer
pursuant to the preceding sentence shall be for the benefit of the Master Servicer as
additional servicing compensation and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the Master Servicer
shall for any Nonsubserviced Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage Loans to, establish and maintain one or more Servicing Accounts and deposit and
retain therein all collections from the Mortgagors (or advances from Subservicers) for the
payment of taxes, assessments, hazard insurance premiums, Primary Insurance Policy premiums,
if applicable, or comparable items for the account of the Mortgagors.  Each Servicing
Account shall satisfy the requirements for a Subservicing Account and, to the extent
permitted by the Program Guide or as is otherwise acceptable to the Master Servicer, may
also function as a Subservicing Account.  Withdrawals of amounts related to the Mortgage
Loans from the Servicing Accounts may be made only to effect timely payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if applicable, or
comparable items, to reimburse the Master Servicer or Subservicer out of related collections
for any payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any Mortgagors any sums
as may be determined to be overages, to pay interest, if required, to Mortgagors on balances
in the Servicing Account or to clear and terminate the Servicing Account at the termination
of this Agreement in accordance with Section 9.01 or in accordance with the Program Guide.
As part of its servicing duties, the Master Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors interest on
funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the preceding
subsection that are not timely paid by the Mortgagors or advanced by the Subservicers on the
date when the tax, premium or other cost for which such payment is intended is due, but the
Master Servicer shall be required so to advance only to the extent that such advances, in
the good faith judgment of the Master Servicer, will be recoverable by the Master Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and
                      Information Regarding the Mortgage Loans.

        If compliance with this Section 3.09 shall make any Class of Certificates legal for
investment by federally insured savings and loan associations, the Master Servicer shall
provide, or cause the Subservicers to provide, to the Trustee, the Office of Thrift
Supervision or the FDIC and the supervisory agents and examiners thereof access to the
documentation regarding the Mortgage Loans required by applicable regulations of the Office
of Thrift Supervision, such access being afforded without charge but only upon reasonable
request and during normal business hours at the offices designated by the Master Servicer.
The Master Servicer shall permit such representatives to photocopy any such documentation
and shall provide equipment for that purpose at a charge reasonably approximating the cost
of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided herein, make withdrawals from
the Custodial Account of amounts on deposit therein pursuant to Section 3.07 that are
attributable to the Mortgage Loans for the following purposes:

(i)     to make deposits into the Certificate Account in the amounts and in the manner
        provided for in Section 4.01;

(ii)    to reimburse itself or the related Subservicer for previously unreimbursed Advances,
        Servicing Advances or other expenses made pursuant to Sections 3.01, 3.07(a), 3.08,
        3.11, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant to the terms of this
        Agreement, such withdrawal right being limited to amounts received on the related
        Mortgage Loans (including, for this purpose, REO Proceeds, Insurance Proceeds,
        Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan pursuant to
        Section 2.02, 2.03, 2.04 or 4.07) which represent (A) Late Collections of Monthly
        Payments for which any such advance was made in the case of Subservicer Advances or
        Advances pursuant to Section 4.04 and (B) recoveries of amounts in respect of which
        such advances were made in the case of Servicing Advances;

(iii)   to pay to itself or the related Subservicer (if not previously retained by such
        Subservicer) out of each payment received by the Master Servicer on account of
        interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
        equal to that remaining portion of any such payment as to interest (but not in excess
        of the Servicing Fee and the Subservicing Fee, if not previously retained) which,
        when deducted, will result in the remaining amount of such interest being interest at
        the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
        Mortgage Loan) on the amount specified in the amortization schedule of the related
        Mortgage Loan as the principal balance thereof at the beginning of the period
        respecting which such interest was paid after giving effect to any previous
        Curtailments;

(iv)    to pay to itself as additional servicing compensation any interest or investment
        income earned on funds and other property deposited in or credited to the Custodial
        Account that it is entitled to withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional servicing compensation any Foreclosure Profits, any
        amounts remitted by Subservicers as interest in respect of Curtailments pursuant to
        Section 3.08(b), and any amounts paid by a Mortgagor in connection with a Principal
        Prepayment in Full in respect of interest for any period during the calendar month in
        which such Principal Prepayment in Full is to be distributed to the
        Certificateholders;

(vi)    to pay to itself, a Subservicer, a Seller, Residential Funding, the Company or any
        other appropriate Person, as the case may be, with respect to each Mortgage Loan or
        property acquired in respect thereof that has been purchased or otherwise transferred
        pursuant to Section 2.02, 2.03, 2.04, 4.07 or 9.01, all amounts received thereon and
        not required to be distributed to the Certificateholders as of the date on which the
        related Stated Principal Balance or Purchase Price is determined;

(vii)   to reimburse itself or the related Subservicer for any Nonrecoverable Advance or
        Advances in the manner and to the extent provided in subsection (c) below, and any
        Advance or Servicing Advance made in connection with a modified Mortgage Loan that is
        in default or, in the judgment of the Master Servicer, default is reasonably
        foreseeable pursuant to Section 3.07(a), to the extent the amount of the  Advance or
        Servicing Advance was added to the Stated Principal Balance of the Mortgage Loan in a
        prior calendar month, or any Advance reimbursable to the Master Servicer pursuant to
        Section 4.02(a);

(viii)  to reimburse itself or the Company for expenses incurred by and reimbursable to it or
        the Company pursuant to Sections 3.01(a), 3.11, 3.13, 3.14(c), 6.03, 10.01 or
        otherwise, or in connection with enforcing, in accordance with this Agreement, any
        repurchase, substitution or indemnification obligation of any Seller (other than an
        Affiliate of the Company) pursuant to the related Seller's Agreement;

(ix)    to reimburse itself for Servicing Advances expended by it (a) pursuant to Section
        3.14 in good faith in connection with the restoration of property damaged by an
        Uninsured Cause, and (b) in connection with the liquidation of a Mortgage Loan or
        disposition of an REO Property to the extent not otherwise reimbursed pursuant to
        clause (ii) or (viii) above; and

(x)     to withdraw any amount deposited in the Custodial Account that was not required to be
        deposited therein pursuant to Section 3.07.

(b)     Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v) and (vi),
the Master Servicer's entitlement thereto is limited to collections or other recoveries on
the related Mortgage Loan, the Master Servicer shall keep and maintain separate accounting,
on a Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any withdrawal from
the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse itself or the related Subservicer
for any advance made in respect of a Mortgage Loan that the Master Servicer determines to be
a Nonrecoverable Advance by withdrawal from the Custodial Account of amounts on deposit
therein attributable to the Mortgage Loans on any Certificate Account Deposit Date
succeeding the date of such determination.  Such right of reimbursement in respect of a
Nonrecoverable Advance relating to an Advance pursuant to Section 4.04 on any such
Certificate Account Deposit Date shall be limited to an amount not exceeding the portion of
such Advance previously paid to Certificateholders (and not theretofore reimbursed to the
Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of the Primary Insurance
                      Policies; Collections Thereunder.

(a)     The Master Servicer shall not take, or permit any Subservicer to take, any action
which would result in non-coverage under any applicable Primary Insurance Policy of any loss
which, but for the actions of the Master Servicer or Subservicer, would have been covered
thereunder.  To the extent coverage is available, the Master Servicer shall keep or cause to
be kept in full force and effect each such Primary Insurance Policy until the principal
balance of the related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or
less of the Appraised Value in the case of such a Mortgage Loan having a Loan-to-Value Ratio
at origination in excess of 80%, provided that such Primary Insurance Policy was in place as
of the Cut-off Date and the Company had knowledge of such Primary Insurance Policy.  The
Master Servicer shall be entitled to cancel or permit the discontinuation of any Primary
Insurance Policy as to any Mortgage Loan, if the Stated Principal Balance of the Mortgage
Loan is reduced below an amount equal to 80% of the appraised value of the related Mortgaged
Property as determined in any appraisal thereof after the Closing Date, or if the
Loan-to-Value Ratio is reduced below 80% as a result of principal payments on the Mortgage
Loan after the Closing Date.  In the event that the Company gains knowledge that as of the
Closing Date, a Mortgage Loan had a Loan-to-Value Ratio at origination in excess of 80% and
is not the subject of a Primary Insurance Policy (and was not included in any exception to
the representation in Section 2.03(b)(iv)) and that such Mortgage Loan has a current
Loan-to-Value Ratio in excess of 80% then the Master Servicer shall use its reasonable
efforts to obtain and maintain a Primary Insurance Policy to the extent that such a policy
is obtainable at a reasonable price.  The Master Servicer shall not cancel or refuse to
renew any such Primary Insurance Policy applicable to a Nonsubserviced Mortgage Loan, or
consent to any Subservicer canceling or refusing to renew any such Primary Insurance Policy
applicable to a Mortgage Loan subserviced by it, that is in effect at the date of the
initial issuance of the Certificates and is required to be kept in force hereunder unless
the replacement Primary Insurance Policy for such canceled or non-renewed policy is
maintained with an insurer whose claims-paying ability is acceptable to each Rating Agency
for mortgage pass-through certificates having a rating equal to or better than the lower of
the then-current rating or the rating assigned to the Certificates as of the Closing Date by
such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the Mortgage
Loans, the Master Servicer agrees to present or to cause the related Subservicer to present,
on behalf of the Master Servicer, the Subservicer, if any, the Trustee and
Certificateholders, claims to the related Insurer under any Primary Insurance Policies, in a
timely manner in accordance with such policies, and, in this regard, to take or cause to be
taken such reasonable action as shall be necessary to permit recovery under any Primary
Insurance Policies respecting defaulted Mortgage Loans.  Pursuant to Section 3.07, any
Insurance Proceeds collected by or remitted to the Master Servicer under any Primary
Insurance Policies shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and
                      Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan (other than a
Cooperative Loan) fire insurance with extended coverage in an amount which is equal to the
lesser of the principal balance owing on such Mortgage Loan or 100 percent of the insurable
value of the improvements; provided, however, that such coverage may not be less than the
minimum amount required to fully compensate for any loss or damage on a replacement cost
basis.  To the extent it may do so without breaching the related Subservicing Agreement, the
Master Servicer shall replace any Subservicer that does not cause such insurance, to the
extent it is available, to be maintained.  The Master Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of foreclosure, of any
Mortgage Loan (other than a Cooperative Loan), fire insurance with extended coverage in an
amount which is at least equal to the amount necessary to avoid the application of any
co-insurance clause contained in the related hazard insurance policy.  Pursuant to Section
3.07, any amounts collected by the Master Servicer under any such policies (other than
amounts to be applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with the Master
Servicer's normal servicing procedures) shall be deposited in the Custodial Account, subject
to withdrawal pursuant to Section 3.10.  Any cost incurred by the Master Servicer in
maintaining any such insurance shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the Mortgage
Loan, notwithstanding that the terms of the Mortgage Loan so permit.  Such costs shall be
recoverable by the Master Servicer out of related late payments by the Mortgagor or out of
Insurance Proceeds and Liquidation Proceeds to the extent permitted by Section 3.10.  It is
understood and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan other than
pursuant to such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance.  Whenever the improvements securing a Mortgage Loan
(other than a Cooperative Loan) are located at the time of origination of such Mortgage Loan
in a federally designated special flood hazard area, the Master Servicer shall cause flood
insurance (to the extent available) to be maintained in respect thereof.  Such flood
insurance shall be in an amount equal to the lesser of (i) the amount required to compensate
for any loss or damage to the Mortgaged Property on a replacement cost basis and (ii) the
maximum amount of such insurance available for the related Mortgaged Property under the
national flood insurance program (assuming that the area in which such Mortgaged Property is
located is participating in such program).

        If the Master Servicer shall obtain and maintain a blanket fire insurance policy with
extended coverage insuring against hazard losses on all of the Mortgage Loans, it shall
conclusively be deemed to have satisfied its obligations as set forth in the first sentence
of this Section 3.12(a), it being understood and agreed that such policy may contain a
deductible clause, in which case the Master Servicer shall, in the event that there shall
not have been maintained on the related Mortgaged Property a policy complying with the first
sentence of this Section 3.12(a) and there shall have been a loss which would have been
covered by such policy, deposit in the Certificate Account the amount not otherwise payable
under the blanket policy because of such deductible clause.  Any such deposit by the Master
Servicer shall be made on the Certificate Account Deposit Date next preceding the
Distribution Date which occurs in the month following the month in which payments under any
such policy would have been deposited in the Custodial Account.  In connection with its
activities as administrator and servicer of the Mortgage Loans, the Master Servicer agrees
to present, on behalf of itself, the Trustee and the Certificateholders, claims under any
such blanket policy.

(b)     The Master Servicer shall obtain and maintain at its own expense and keep in full
force and effect throughout the term of this Agreement a blanket fidelity bond and an errors
and omissions insurance policy covering the Master Servicer's officers and employees and
other persons acting on behalf of the Master Servicer in connection with its activities
under this Agreement.  The amount of coverage shall be at least equal to the coverage that
would be required by Fannie Mae or Freddie Mac, whichever is greater, with respect to the
Master Servicer if the Master Servicer were servicing and administering the Mortgage Loans
for Fannie Mae or Freddie Mac.  In the event that any such bond or policy ceases to be in
effect, the Master Servicer shall obtain a comparable replacement bond or policy from an
issuer or insurer, as the case may be, meeting the requirements, if any, of the Program
Guide and acceptable to the Company.  Coverage of the Master Servicer under a policy or bond
obtained by an Affiliate of the Master Servicer and providing the coverage required by this
Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses; Assumption and
                      Modification Agreements; Certain Assignments.

(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master Servicer or
Subservicer, to the extent it has knowledge of such conveyance, shall enforce any
due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent permitted under
applicable law and governmental regulations, but only to the extent that such enforcement
will not adversely affect or jeopardize coverage under any Required Insurance Policy.
Notwithstanding the foregoing:

(i)     the Master Servicer shall not be deemed to be in default under this Section 3.13(a)
        by reason of any transfer or assumption which the Master Servicer is restricted by
        law from preventing; and

(ii)    if the Master Servicer determines that it is reasonably likely that any Mortgagor
        will bring, or if any Mortgagor does bring, legal action to declare invalid or
        otherwise avoid enforcement of a due-on-sale clause contained in any Mortgage Note or
        Mortgage, the Master Servicer shall not be required to enforce the due-on-sale clause
        or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale clause to the extent
set forth in Section 3.13(a), in any case in which a Mortgaged Property is to be conveyed to
a Person by a Mortgagor, and such Person is to enter into an assumption or modification
agreement or supplement to the Mortgage Note or Mortgage which requires the signature of the
Trustee, or if an instrument of release signed by the Trustee is required releasing the
Mortgagor from liability on the Mortgage Loan, the Master Servicer is authorized, subject to
the requirements of the sentence next following, to execute and deliver, on behalf of the
Trustee, the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or Mortgage or
other instruments as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable laws regarding assumptions or the
transfer of the Mortgaged Property to such Person; provided, however, none of such terms and
requirements shall either (i) both (A) constitute a "significant modification" effecting an
exchange or reissuance of such Mortgage Loan under the REMIC Provisions and (B) cause any
portion of any REMIC formed under the Series Supplement to fail to qualify as a REMIC under
the Code or (subject to Section 10.01(f)), result in the imposition of any tax on
"prohibited transactions" or (ii) constitute "contributions" after the start-up date under
the REMIC Provisions.  The Master Servicer shall execute and deliver such documents only if
it reasonably determines that (i) its execution and delivery thereof will not conflict with
or violate any terms of this Agreement or cause the unpaid balance and interest on the
Mortgage Loan to be uncollectible in whole or in part, (ii) any required consents of
insurers under any Required Insurance Policies have been obtained and (iii) subsequent to
the closing of the transaction involving the assumption or transfer (A) the Mortgage Loan
will continue to be secured by a first mortgage lien pursuant to the terms of the Mortgage,
(B) such transaction will not adversely affect the coverage under any Required Insurance
Policies, (C) the Mortgage Loan will fully amortize over the remaining term thereof, (D) no
material term of the Mortgage Loan (including the interest rate on the Mortgage Loan) will
be altered nor will the term of the Mortgage Loan be changed and (E) if the
seller/transferor of the Mortgaged Property is to be released from liability on the Mortgage
Loan, such release will not (based on the Master Servicer's or Subservicer's good faith
determination) adversely affect the collectability of the Mortgage Loan.  Upon receipt of
appropriate instructions from the Master Servicer in accordance with the foregoing, the
Trustee shall execute any necessary instruments for such assumption or substitution of
liability as directed in writing by the Master Servicer.  Upon the closing of the
transactions contemplated by such documents, the Master Servicer shall cause the originals
or true and correct copies of the assumption agreement, the release (if any), or the
modification or supplement to the Mortgage Note or Mortgage to be delivered to the Trustee
or the Custodian and deposited with the Mortgage File for such Mortgage Loan.  Any fee
collected by the Master Servicer or such related Subservicer for entering into an assumption
or substitution of liability agreement will be retained by the Master Servicer or such
Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be, shall be entitled
to approve a request from a Mortgagor for a partial release of the related Mortgaged
Property, the granting of an easement thereon in favor of another Person, any alteration or
demolition of the related Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) without any right of reimbursement or other similar matters
if it has determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for, and the
timely and full collectability of, such Mortgage Loan would not be adversely affected
thereby and that any portion of any REMIC formed under the Series Supplement would not fail
to continue to qualify as a REMIC under the Code as a result thereof and (subject to Section
10.01(f)) that no tax on "prohibited transactions" or "contributions" after the startup day
would be imposed on any such REMIC as a result thereof.  Any fee collected by the Master
Servicer or the related Subservicer for processing such a request will be retained by the
Master Servicer or such Subservicer as additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement, the Trustee
and Master Servicer shall be entitled to approve an assignment in lieu of satisfaction with
respect to any Mortgage Loan, provided the obligee with respect to such Mortgage Loan
following such proposed assignment provides the Trustee and Master Servicer with a "Lender
Certification for Assignment of Mortgage Loan" in the form attached hereto as Exhibit M, in
form and substance satisfactory to the Trustee and Master Servicer, providing the following:
(i) that the substance of the assignment is, and is intended to be, a refinancing of such
Mortgage; (ii) that the Mortgage Loan following the proposed assignment will have a rate of
interest at least 0.25 percent below or above the rate of interest on such Mortgage Loan
prior to such proposed assignment; and (iii) that such assignment is at the request of the
borrower under the related Mortgage Loan.  Upon approval of an assignment in lieu of
satisfaction with respect to any Mortgage Loan, the Master Servicer shall receive cash in an
amount equal to the unpaid principal balance of and accrued interest on such Mortgage Loan
and the Master Servicer shall treat such amount as a Principal Prepayment in Full with
respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert (which may
include an REO Acquisition) the ownership of properties securing such of the Mortgage Loans
as come into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 3.07.  Alternatively, the
Master Servicer may take other actions in respect of a defaulted Mortgage Loan, which may
include (i) accepting a short sale (a payoff of the Mortgage Loan for an amount less than
the total amount contractually owed in order to facilitate a sale of the Mortgaged Property
by the Mortgagor) or permitting a short refinancing (a payoff of the Mortgage Loan for an
amount less than the total amount contractually owed in order to facilitate refinancing
transactions by the Mortgagor not involving a sale of the Mortgaged Property), (ii)
arranging for a repayment plan or (iii) agreeing to a modification in accordance with
Section 3.07.  In connection with such foreclosure or other conversion, the Master Servicer
shall, consistent with Section 3.11, follow such practices and procedures as it shall deem
necessary or advisable, as shall be normal and usual in its general mortgage servicing
activities and as shall be required or permitted by the Program Guide; provided that the
Master Servicer shall not be liable in any respect hereunder if the Master Servicer is
acting in connection with any such foreclosure or other conversion in a manner that is
consistent with the provisions of this Agreement.  The Master Servicer, however, shall not
be required to expend its own funds or incur other reimbursable charges in connection with
any foreclosure, or attempted foreclosure which is not completed, or towards the restoration
of any property unless it shall determine (i) that such restoration and/or foreclosure will
increase the proceeds of liquidation of the Mortgage Loan to Holders of Certificates of one
or more Classes after reimbursement to itself for such expenses or charges and (ii) that
such expenses or charges will be recoverable to it through Liquidation Proceeds, Insurance
Proceeds, or REO Proceeds (respecting which it shall have priority for purposes of
withdrawals from the Custodial Account pursuant to Section 3.10, whether or not such
expenses and charges are actually recoverable from related Liquidation Proceeds, Insurance
Proceeds or REO Proceeds).  In the event of such a determination by the Master Servicer
pursuant to this Section 3.14(a), the Master Servicer shall be entitled to reimbursement of
such amounts pursuant to Section 3.10.

               In addition to the foregoing, the Master Servicer shall use its best
reasonable efforts to realize upon any Additional Collateral for such of the Additional
Collateral Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to Section 3.07;
provided that the Master Servicer shall not, on behalf of the Trustee, obtain title to any
such Additional Collateral as a result of or in lieu of the disposition thereof or
otherwise; and provided further that (i) the Master Servicer shall not proceed with respect
to such Additional Collateral in any manner that would impair the ability to recover against
the related Mortgaged Property, and (ii) the Master Servicer shall proceed with any REO
Acquisition in a manner that preserves the ability to apply the proceeds of such Additional
Collateral against amounts owed under the defaulted Mortgage Loan.  Any proceeds realized
from such Additional Collateral (other than amounts to be released to the Mortgagor or the
related guarantor in accordance with procedures that the Master Servicer would follow in
servicing loans held for its own account, subject to the terms and conditions of the related
Mortgage and Mortgage Note and to the terms and conditions of any security agreement,
guarantee agreement, mortgage or other agreement governing the disposition of the proceeds
of such Additional Collateral) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 3.10.  Any other payment received by the Master Servicer in
respect of such Additional Collateral shall be deposited in the Custodial Account subject to
withdrawal pursuant to Section 3.10.

               For so long as the Master Servicer is the Master Servicer under the Credit
Support Pledge Agreement, the Master Servicer shall perform its obligations under the Credit
Support Pledge Agreement in accordance with such Agreement and in a manner that is in the
best interests of the Certificateholders. Further, the Master Servicer shall use its best
reasonable efforts to realize upon any Pledged Assets for such of the Pledged Asset Loans as
come into and continue in default and as to which no satisfactory arrangements can be made
for collection of delinquent payments pursuant to Section 3.07; provided that the Master
Servicer shall not, on behalf of the Trustee, obtain title to any such Pledged Assets as a
result of or in lieu of the disposition thereof or otherwise; and provided further that (i)
the Master Servicer shall not proceed with respect to such Pledged Assets in any manner that
would impair the ability to recover against the related Mortgaged Property, and (ii) the
Master Servicer shall proceed with any REO Acquisition in a manner that preserves the
ability to apply the proceeds of such Pledged Assets against amounts owed under the
defaulted Mortgage Loan.  Any proceeds realized from such Pledged Assets (other than amounts
to be released to the Mortgagor or the related guarantor in accordance with procedures that
the Master Servicer would follow in servicing loans held for its own account, subject to the
terms and conditions of the related Mortgage and Mortgage Note and to the terms and
conditions of any security agreement, guarantee agreement, mortgage or other agreement
governing the disposition of the proceeds of such Pledged Assets) shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 3.10.  Any other payment
received by the Master Servicer in respect of such Pledged Assets shall be deposited in the
Custodial Account subject to withdrawal pursuant to Section 3.10.

               Concurrently with the foregoing, the Master Servicer may pursue any remedies
that may be available in connection with a breach of a representation and warranty with
respect to any such Mortgage Loan in accordance with Sections 2.03 and 2.04.  However, the
Master Servicer is not required to continue to pursue both foreclosure (or similar remedies)
with respect to the Mortgage Loans and remedies in connection with a breach of a
representation and warranty if the Master Servicer determines in its reasonable discretion
that one such remedy is more likely to result in a greater recovery as to the Mortgage
Loan.  Upon the occurrence of a Cash Liquidation or REO Disposition, following the deposit
in the Custodial Account of all Insurance Proceeds, Liquidation Proceeds and other payments
and recoveries referred to in the definition of "Cash Liquidation" or "REO Disposition," as
applicable, upon receipt by the Trustee of written notification of such deposit signed by a
Servicing Officer, the Trustee or any Custodian, as the case may be, shall release to the
Master Servicer the related Mortgage File and the Trustee shall execute and deliver such
instruments of transfer or assignment prepared by the Master Servicer, in each case without
recourse, as shall be necessary to vest in the Master Servicer or its designee, as the case
may be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of
the Trust Fund.  Notwithstanding the foregoing or any other provision of this Agreement, in
the Master Servicer's sole discretion with respect to any defaulted Mortgage Loan or REO
Property as to either of the following provisions, (i) a Cash Liquidation or REO Disposition
may be deemed to have occurred if substantially all amounts expected by the Master Servicer
to be received in connection with the related defaulted Mortgage Loan or REO Property have
been received, and (ii) for purposes of determining the amount of any Liquidation Proceeds,
Insurance Proceeds, REO Proceeds or any other unscheduled collections or the amount of any
Realized Loss, the Master Servicer may take into account minimal amounts of additional
receipts expected to be received or any estimated additional liquidation expenses expected
to be incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     If title to any Mortgaged Property is acquired by the Trust Fund as an REO Property
by foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale shall be
issued to the Trustee or to its nominee on behalf of Certificateholders.  Notwithstanding
any such acquisition of title and cancellation of the related Mortgage Loan, such REO
Property shall (except as otherwise expressly provided herein) be considered to be an
Outstanding Mortgage Loan held in the Trust Fund until such time as the REO Property shall
be sold.  Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it shall be
assumed that, notwithstanding that the indebtedness evidenced by the related Mortgage Note
shall have been discharged, such Mortgage Note and the related amortization schedule in
effect at the time of any such acquisition of title (after giving effect to any previous
Curtailments and before any adjustment thereto by reason of any bankruptcy or similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     If the Trust Fund acquires any REO Property as aforesaid or otherwise in connection
with a default or imminent default on a Mortgage Loan, the Master Servicer on behalf of the
Trust Fund shall dispose of such REO Property as soon as practicable, giving due
consideration to the interests of the Certificateholders, but in all cases within three full
years after the taxable year of its acquisition by the Trust Fund for purposes of Section
860G(a)(8) of the Code (or such shorter period as may be necessary under applicable state
(including any state in which such property is located) law to maintain the status of any
portion of any REMIC formed under the Series Supplement as a REMIC under applicable state
law and avoid taxes resulting from such property failing to be foreclosure property under
applicable state law) or, at the expense of the Trust Fund, request, more than 60 days
before the day on which such grace period would otherwise expire, an extension of such grace
period unless the Master Servicer (subject to Section 10.01(f)) obtains for the Trustee an
Opinion of Counsel, addressed to the Trustee and the Master Servicer, to the effect that the
holding by the Trust Fund of such REO Property subsequent to such period will not result in
the imposition of taxes on "prohibited transactions" as defined in Section 860F of the Code
or cause any REMIC formed under the Series Supplement to fail to qualify as a REMIC (for
federal (or any applicable State or local) income tax purposes) at any time that any
Certificates are outstanding, in which case the Trust Fund may continue to hold such REO
Property (subject to any conditions contained in such Opinion of Counsel).  The Master
Servicer shall be entitled to be reimbursed from the Custodial Account for any costs
incurred in obtaining such Opinion of Counsel, as provided in Section 3.10.  Notwithstanding
any other provision of this Agreement, no REO Property acquired by the Trust Fund shall be
rented (or allowed to continue to be rented) or otherwise used by or on behalf of the Trust
Fund in such a manner or pursuant to any terms that would (i) cause such REO Property to
fail to qualify as "foreclosure property" within the meaning of Section 860G(a)(8) of the
Code or (ii) subject the Trust Fund to the imposition of any federal income taxes on the
income earned from such REO Property, including any taxes imposed by reason of Section
860G(c) of the Code, unless the Master Servicer has agreed to indemnify and hold harmless
the Trust Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or repurchase of
any Mortgage Loan pursuant to the terms of this Agreement, as well as any recovery resulting
from a collection of Liquidation Proceeds, Insurance Proceeds or REO Proceeds, will be
applied in the following order of priority: first, to reimburse the Master Servicer or the
related Subservicer in accordance with Section 3.10(a)(ii); second, to the
Certificateholders to the extent of accrued and unpaid interest on the Mortgage Loan, and
any related REO Imputed Interest, at the Net Mortgage Rate (or the Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan) to the Due Date prior to the Distribution Date
on which such amounts are to be distributed; third, to the Certificateholders as a recovery
of principal on the Mortgage Loan (or REO Property); fourth, to all Servicing Fees and
Subservicing Fees payable therefrom (and the Master Servicer and the Subservicer shall have
no claims for any deficiencies with respect to such fees which result from the foregoing
allocation); and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose obligors is not a
United States Person, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, "foreclosure") in respect of such Mortgage Loan, the Master Servicer
will cause compliance with the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or
any successor thereto) necessary to assure that no withholding tax obligation arises with
respect to the proceeds of such foreclosure except to the extent, if any, that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon the receipt
by the Master Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Master Servicer will immediately notify the Trustee (if it
holds the related Mortgage File) or the Custodian by a certification of a Servicing Officer
(which certification shall include a statement to the effect that all amounts received or to
be received in connection with such payment which are required to be deposited in the
Custodial Account pursuant to Section 3.07 have been or will be so deposited), substantially
in one of the forms attached hereto as Exhibit F, or, in the case of the Custodian, an
electronic request in a form acceptable to the Custodian, requesting delivery to it of the
Mortgage File.  Within two Business Days of receipt of such certification and request, the
Trustee shall release, or cause the Custodian to release, the related Mortgage File to the
Master Servicer.  The Master Servicer is authorized to execute and deliver to the Mortgagor
the request for reconveyance, deed of reconveyance or release or satisfaction of mortgage or
such instrument releasing the lien of the Mortgage, together with the Mortgage Note with, as
appropriate, written evidence of cancellation thereon and to cause the removal from the
registration on the MERS(R)System of such Mortgage and to execute and deliver, on behalf of
the Trustee and the Certificateholders or any of them, any and all instruments of
satisfaction or cancellation or of partial or full release.  No expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be chargeable
to the Custodial Account or the Certificate Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of any Mortgage
Loan, the Master Servicer shall deliver to the Custodian, with a copy to the Trustee, a
certificate of a Servicing Officer substantially in one of the forms attached as Exhibit F
hereto, or, in the case of the Custodian, an electronic request in a form acceptable to the
Custodian, requesting that possession of all, or any document constituting part of, the
Mortgage File be released to the Master Servicer and certifying as to the reason for such
release and that such release will not invalidate any insurance coverage provided in respect
of the Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing,
the Trustee shall deliver, or cause the Custodian to deliver, the Mortgage File or any
document therein to the Master Servicer.  The Master Servicer shall cause each Mortgage File
or any document therein so released to be returned to the Trustee, or the Custodian as agent
for the Trustee when the need therefor by the Master Servicer no longer exists, unless (i)
the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account or (ii) the Mortgage File or such document
has been delivered directly or through a Subservicer to an attorney, or to a public trustee
or other public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either judicially
or non-judicially, and the Master Servicer has delivered directly or through a Subservicer
to the Trustee a certificate of a Servicing Officer certifying as to the name and address of
the Person to which such Mortgage File or such document was delivered and the purpose or
purposes of such delivery.  In the event of the liquidation of a Mortgage Loan, the Trustee
shall deliver the Request for Release with respect thereto to the Master Servicer upon
deposit of the related Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master Servicer on the Trustee's behalf shall execute and deliver
to the Master Servicer, if necessary, any court pleadings, requests for trustee's sale or
other documents necessary to the foreclosure or trustee's sale in respect of a Mortgaged
Property or to any legal action brought to obtain judgment against any Mortgagor on the
Mortgage Note or Mortgage or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity.  Together with such documents or pleadings (if signed by the Trustee), the
Master Servicer shall deliver to the Trustee a certificate of a Servicing Officer requesting
that such pleadings or documents be executed by the Trustee and certifying as to the reason
such documents or pleadings are required and that the execution and delivery thereof by the
Trustee will not invalidate any insurance coverage under any Required Insurance Policy or
invalidate or otherwise affect the lien of the Mortgage, except for the termination of such
a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Compensating Interest.

(a)     The Master Servicer, as compensation for its activities hereunder, shall be entitled
to receive on each Distribution Date the amounts provided for by clauses (iii), (iv), (v)
and (vi) of Section 3.10(a), subject to clause (e) below.  The amount of servicing
compensation provided for in such clauses shall be accounted for on a Mortgage
Loan-by-Mortgage Loan basis.  In the event that Liquidation Proceeds, Insurance Proceeds and
REO Proceeds (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of a Cash Liquidation or REO Disposition exceed the unpaid principal balance of such
Mortgage Loan plus unpaid interest accrued thereon (including REO Imputed Interest) at a per
annum rate equal to the related Net Mortgage Rate (or the Modified Net Mortgage Rate in the
case of a Modified Mortgage Loan), the Master Servicer shall be entitled to retain therefrom
and to pay to itself and/or the related Subservicer, any Foreclosure Profits and any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of prepayment charges, assumption fees,
late payment charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the Subservicer
to the extent provided herein, subject to clause (e) below.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including payment of
premiums for the Primary Insurance Policies, if any, to the extent such premiums are not
required to be paid by the related Mortgagors, and the fees and expenses of the Trustee and
any co-trustee (as provided in Section 8.05) and the fees and expense of any Custodian) and
shall not be entitled to reimbursement therefor except as specifically provided in Sections
3.10 and 3.14.

(d)     The Master Servicer's right to receive servicing compensation may not be transferred
in whole or in part except in connection with the transfer of all of its responsibilities
and obligations of the Master Servicer under this Agreement.

(e)     Notwithstanding any other provision herein, the amount of servicing compensation that
the Master Servicer shall be entitled to receive for its activities hereunder for the period
ending on each Distribution Date shall be reduced (but not below zero) by an amount equal to
Compensating Interest (if any) for such Distribution Date.  Such reduction shall be applied
during such period as follows: first, to any Servicing Fee or Subservicing Fee to which the
Master Servicer is entitled pursuant to Section 3.10(a)(iii), and second, to any income or
gain realized from any investment of funds held in the Custodial Account or the Certificate
Account to which the Master Servicer is entitled pursuant to Sections 3.07(c) or 4.01(b),
respectively.  In making such reduction, the Master Servicer (i) will not withdraw from the
Custodial Account any such amount representing all or a portion of the Servicing Fee to
which it is entitled pursuant to Section 3.10(a)(iii), and (ii) will not withdraw from the
Custodial Account or Certificate Account any such amount to which it is entitled pursuant to
Section 3.07(c) or 4.01(b).

Section 3.17.  Reports to the Trustee and the Company.

        Not later than fifteen days after it receives a written request from the Trusee or
the Company, the Master Servicer shall forward to the Trustee and the Company a statement,
certified by a Servicing Officer, setting forth the status of the Custodial Account as of
the close of business on the immediately preceding Distribution Date as it relates to the
Mortgage Loans and showing, for the period covered by such statement, the aggregate of
deposits in or withdrawals from the Custodial Account in respect of the Mortgage Loans for
each category of deposit specified in Section 3.07 and each category of withdrawal specified
in Section 3.10.

Section 3.18.  Annual Statement as to Compliance and Servicing Assessment.

        The Master Servicer will deliver to the Company and the Trustee on or before the
earlier of (a) March 31 of each year or (b) with respect to any calendar year during which
the Company's annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission, the date on which the annual
report on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, (i) a servicing assessment as described in Section
4.03(f)(ii) and (ii) a servicer compliance statement, signed by an authorized officer of the
Master Servicer, as described in Items 1122(a), 1122(b) and 1123 of Regulation AB, to the
effect that:

        (A)    A review of the Master Servicer's activities during the reporting period and
of its performance under this Agreement has been made under such officer's supervision.

        (B)    To the best of such officer's knowledge, based on such review, the Master
Servicer has fulfilled all of its obligations under this Agreement in all material respects
throughout the reporting period or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such officer and
the nature and status thereof.

        The Master Servicer shall use commercially reasonable efforts to obtain from all
other parties participating in the servicing function any additional certifications required
under Item 1122 and Item 1123 of Regulation AB to the extent required to be included in a
Report on Form 10-K; provided, however, that a failure to obtain such certifications shall
not be a breach of the Master Servicer's duties hereunder if any such party fails to deliver
such a certification.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year or (b) with respect to any
calendar year during which the Company's annual report on Form 10-K is required to be filed
in accordance with the Exchange Act and the rules and regulations of the Commission, the
date on which the annual report is required to be filed in accordance with the Exchange Act
and the rules and regulations of the Commission, the Master Servicer at its expense shall
cause a firm of independent public accountants, which shall be members of the American
Institute of Certified Public Accountants, to furnish a report to the Company and the
Trustee the attestation required under Item 1122(b) of Regulation AB.  In rendering such
statement, such firm may rely, as to matters relating to the direct servicing of mortgage
loans by Subservicers, upon comparable statements for examinations conducted by independent
public accountants substantially in accordance with standards established by the American
Institute of Certified Public Accountants (rendered within one year of such statement) with
respect to such Subservicers.

Section 3.20.  Rights of the Company in Respect of the Master Servicer.

        The Master Servicer shall afford the Company, upon reasonable notice, during normal
business hours access to all records maintained by the Master Servicer in respect of its
rights and obligations hereunder and access to officers of the Master Servicer responsible
for such obligations.  Upon request, the Master Servicer shall furnish the Company with its
most recent financial statements and such other information as the Master Servicer possesses
regarding its business, affairs, property and condition, financial or otherwise.  The Master
Servicer shall also cooperate with all reasonable requests for information including, but
not limited to, notices, tapes and copies of files, regarding itself, the Mortgage Loans or
the Certificates from any Person or Persons identified by the Company or Residential
Funding.  The Company may, but is not obligated to, enforce the obligations of the Master
Servicer hereunder and may, but is not obligated to, perform, or cause a designee to
perform, any defaulted obligation of the Master Servicer hereunder or exercise the rights of
the Master Servicer hereunder; provided that the Master Servicer shall not be relieved of
any of its obligations hereunder by virtue of such performance by the Company or its
designee.  The Company shall not have any responsibility or liability for any action or
failure to act by the Master Servicer and is not obligated to supervise the performance of
the Master Servicer under this Agreement or otherwise.

Section 3.21.  Administration of Buydown Funds

(a)     With respect to any Buydown Mortgage Loan, the Subservicer has deposited Buydown
Funds in an account that satisfies the requirements for a Subservicing Account (the "Buydown
Account").  The Master Servicer shall cause the Subservicing Agreement to require that upon
receipt from the Mortgagor of the amount due on a Due Date for each Buydown Mortgage Loan,
the Subservicer will withdraw from the Buydown Account the predetermined amount that, when
added to the amount due on such date from the Mortgagor, equals the full Monthly Payment and
transmit that amount in accordance with the terms of the Subservicing Agreement to the
Master Servicer together with the related payment made by the Mortgagor or advanced by the
Subservicer.

(b)     If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its entirety during
the period (the "Buydown Period") when Buydown Funds are required to be applied to such
Buydown Mortgage Loan, the Subservicer shall be required to withdraw from the Buydown
Account and remit any Buydown Funds remaining in the Buydown Account in accordance with the
related buydown agreement.  The amount of Buydown Funds which may be remitted in accordance
with the related buydown agreement may reduce the amount required to be paid by the
Mortgagor to fully prepay the related Mortgage Loan.  If the Mortgagor on a Buydown Mortgage
Loan defaults on such Mortgage Loan during the Buydown Period and the property securing such
Buydown Mortgage Loan is sold in the liquidation thereof (either by the Master Servicer or
the insurer under any related Primary Insurance Policy), the Subservicer shall be required
to withdraw from the Buydown Account the Buydown Funds for such Buydown Mortgage Loan still
held in the Buydown Account and remit the same to the Master Servicer in accordance with the
terms of the Subservicing Agreement for deposit in the Custodial Account or, if instructed
by the Master Servicer, pay to the insurer under any related Primary Insurance Policy if the
Mortgaged Property is transferred to such insurer and such insurer pays all of the loss
incurred in respect of such default.  Any amount so remitted pursuant to the preceding
sentence will be deemed to reduce the amount owed on the Mortgage Loan.

Section 3.22.  Advance Facility

(a)     The Master Servicer is hereby authorized to enter into a financing or other facility
(any such arrangement, an "Advance Facility") under which (1) the Master Servicer sells,
assigns or pledges to another Person (an "Advancing Person") the Master Servicer's rights
under this Agreement to be reimbursed for any Advances or Servicing Advances and/or (2) an
Advancing Person agrees to fund some or all Advances and/or Servicing Advances required to
be made by the Master Servicer pursuant to this Agreement.  No consent of the Depositor, the
Trustee, the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility.  Notwithstanding the existence of any Advance
Facility under which an Advancing Person agrees to fund Advances and/or Servicing Advances
on the Master Servicer's behalf, the Master Servicer  shall remain obligated pursuant to
this Agreement to make Advances and Servicing Advances pursuant to and as required by this
Agreement.  If the Master Servicer enters into an Advance Facility, and for so long as an
Advancing Person remains entitled to receive reimbursement for any Advances including
Nonrecoverable Advances ("Advance Reimbursement Amounts") and/or Servicing Advances
including Nonrecoverable Advances ("Servicing Advance Reimbursement Amounts" and together
with Advance Reimbursement Amounts, "Reimbursement Amounts") (in each case to the extent
such type of Reimbursement Amount is included in the Advance Facility), as applicable,
pursuant to this Agreement, then the Master Servicer shall identify such Reimbursement
Amounts consistent with the reimbursement rights set forth in Section 3.10(a)(ii) and (vii)
and remit such Reimbursement Amounts in accordance with this Section 3.22 or otherwise in
accordance with the documentation establishing the Advance Facility to such Advancing Person
or to a trustee, agent or custodian (an "Advance Facility Trustee") designated by such
Advancing Person in an Advance Facility Notice described below in Section 3.22(b).
Notwithstanding the foregoing, if so required pursuant to the terms of the Advance Facility,
the Master Servicer may direct, and if so directed in writing the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the Reimbursement Amounts
identified pursuant to the preceding sentence.  An Advancing Person whose obligations
hereunder are limited to the funding of Advances and/or Servicing Advances shall not be
required to meet the qualifications of a Master Servicer or a Subservicer pursuant to
Section 3.02(a) or 6.02(c) hereof and shall not be deemed to be a Subservicer under this
Agreement.  Notwithstanding anything to the contrary herein, in no event shall Advance
Reimbursement Amounts or Servicing Advance Reimbursement Amounts be included in the
Available Distribution Amount or distributed to Certificateholders.

(b)     If the Master Servicer enters into an Advance Facility and makes the election set
forth in Section 3.22(a), the Master Servicer and the related Advancing Person shall deliver
to the Certificate Insurer and the Trustee a written notice and payment instruction (an
"Advance Facility Notice"), providing the Trustee with written payment instructions as to
where to remit Advance Reimbursement Amounts and/or Servicing Advance Reimbursement Amounts
(each to the extent such type of Reimbursement Amount is included within the Advance
Facility) on subsequent Distribution Dates.  The payment instruction shall require the
applicable Reimbursement Amounts to be distributed to the Advancing Person or to an Advance
Facility Trustee designated in the Advance Facility Notice.  An Advance Facility Notice may
only be terminated by the joint written direction of the Master Servicer and the related
Advancing Person (and any related Advance Facility Trustee).  The Master Servicer shall
provide the Certificate Insurer, if any, with notice  of any termination of any Advance
Facility pursuant to this Section 3.22(b).

(c)     Reimbursement Amounts shall consist solely of amounts in respect of Advances and/or
Servicing Advances made with respect to the Mortgage Loans for which the Master Servicer
would be permitted to reimburse itself in accordance with Section 3.10(a)(ii) and (vii)
hereof, assuming the Master Servicer or the Advancing Person had made the related Advance(s)
and/or Servicing Advance(s). Notwithstanding the foregoing, except with respect to
reimbursement of Nonrecoverable Advances as set forth in Section 3.10(c) of this Agreement,
no Person shall be entitled to reimbursement from funds held in the Collection Account for
future distribution to Certificateholders pursuant to this Agreement. Neither the Company
nor the Trustee shall have any duty or liability with respect to the calculation of any
Reimbursement Amount, nor shall the Company or the Trustee have any responsibility to track
or monitor the administration of the Advance Facility or have any responsibility to track,
monitor or verify the payment of Reimbursement Amounts to the related Advancing Person or
Advance Facility Trustee; provided, however, the Trustee shall maintain records with respect
to the payment of such Reimbursement Amounts as it does with respect to other distributions
made pursuant to this Agreement. The Master Servicer shall maintain and provide to any
Successor Master Servicer a detailed accounting on a loan-by-loan basis as to amounts
advanced by, sold, pledged or assigned to, and reimbursed to any Advancing Person. The
Successor Master Servicer shall be entitled to rely on any such information provided by the
Master Servicer and the Successor Master Servicer shall not be liable for any errors in such
information.

(d)     Upon the direction of and at the expense of the Master Servicer, the Trustee agrees
to execute such acknowledgments reasonably satisfactory to the Trustee provided by the
Master Servicer recognizing the interests of any Advancing Person or Advance Facility
Trustee in such Reimbursement Amounts as the Master Servicer may cause to be made subject to
Advance Facilities pursuant to this Section 3.22.

(e)     Reimbursement Amounts collected with respect to each Mortgage Loan shall be allocated
to outstanding unreimbursed Advances or Servicing Advances (as the case may be) made with
respect to that Mortgage Loan on a "first-in, first out" ("FIFO") basis, subject to the
qualifications set forth below:

               (i)    Any  successor  Master  Servicer to  Residential  Funding (a  "Successor
        Master  Servicer")  and the  Advancing  Person or Advance  Facility  Trustee  shall be
        required to apply all amounts  available in  accordance  with this Section  3.22(e) to
        the  reimbursement  of Advances  and  Servicing  Advances in the manner  provided  for
        herein;  provided,  however, that after the succession of a Successor Master Servicer,
        (A) to the  extent  that any  Advances  or  Servicing  Advances  with  respect  to any
        particular Mortgage Loan are reimbursed from payments or recoveries,  if any, from the
        related  Mortgagor,  and  Liquidation  Proceeds or Insurance  Proceeds,  if any,  with
        respect to that Mortgage Loan,  reimbursement  shall be made,  first, to the Advancing
        Person or Advance Facility  Trustee in respect of Advances and/or  Servicing  Advances
        related to that Mortgage  Loan to the extent of the interest of the  Advancing  Person
        or Advance Facility Trustee in such Advances and/or Servicing Advances,  second to the
        Master  Servicer  in respect of Advances  and/or  Servicing  Advances  related to that
        Mortgage  Loan in excess of those in which the  Advancing  Person or Advance  Facility
        Trustee  Person has an  interest,  and third,  to the  Successor  Master  Servicer  in
        respect of any other  Advances  and/or  Servicing  Advances  related to that  Mortgage
        Loan, from such sources as and when collected,  and (B) reimbursements of Advances and
        Servicing  Advances  that are  Nonrecoverable  Advances  shall be made pro rata to the
        Advancing Person or Advance Facility Trustee,  on the one hand, and any such Successor
        Master  Servicer,  on the  other  hand,  on the  basis  of  the  respective  aggregate
        outstanding  unreimbursed  Advances and  Servicing  Advances  that are  Nonrecoverable
        Advances owed to the Advancing  Person,  Advance  Facility  Trustee or Master Servicer
        pursuant to this Agreement,  on the one hand, and any such Successor  Master Servicer,
        on the other  hand,  and  without  regard to the date on which  any such  Advances  or
        Servicing  Advances  shall have been made.  In the event that, as a result of the FIFO
        allocation  made  pursuant to this  Section  3.22(e),  some or all of a  Reimbursement
        Amount paid to the Advancing  Person or Advance  Facility  Trustee relates to Advances
        or Servicing  Advances  that were made by a Person other than  Residential  Funding or
        the  Advancing  Person or  Advance  Facility  Trustee,  then the  Advancing  Person or
        Advance Facility Trustee shall be required to remit any portion of such  Reimbursement
        Amount to the Person entitled to such portion of such  Reimbursement  Amount.  Without
        limiting the generality of the foregoing,  Residential  Funding shall remain  entitled
        to be reimbursed by the Advancing  Person or Advance Facility Trustee for all Advances
        and  Servicing  Advances  funded by  Residential  Funding to the  extent  the  related
        Reimbursement  Amount(s)  have not been assigned or pledged to an Advancing  Person or
        Advance Facility Trustee.  The  documentation  establishing any Advance Facility shall
        require  Residential  Funding to provide to the  related  Advancing  Person or Advance
        Facility Trustee loan by loan information  with respect to each  Reimbursement  Amount
        distributed  to such  Advancing  Person or  Advance  Facility  Trustee on each date of
        remittance  thereof to such Advancing  Person or Advance Facility  Trustee,  to enable
        the Advancing  Person or Advance  Facility Trustee to make the FIFO allocation of each
        Reimbursement Amount with respect to each Mortgage Loan.

               (ii)   By way of  illustration,  and not by way of limiting the  generality  of
        the  foregoing,  if the Master  Servicer  resigns or is  terminated at a time when the
        Master  Servicer  is a party to an Advance  Facility,  and is  replaced by a Successor
        Master  Servicer,  and the  Successor  Master  Servicer  directly  funds  Advances  or
        Servicing  Advances  with respect to a Mortgage Loan and does not assign or pledge the
        related  Reimbursement  Amounts to the related  Advancing  Person or Advance  Facility
        Trustee,  then all  payments and  recoveries  received  from the related  Mortgagor or
        received  in the form of  Liquidation  Proceeds  with  respect to such  Mortgage  Loan
        (including  Insurance  Proceeds  collected in connection  with a  liquidation  of such
        Mortgage  Loan) will be allocated  first to the Advancing  Person or Advance  Facility
        Trustee until the related  Reimbursement  Amounts  attributable  to such Mortgage Loan
        that are owed to the Master Servicer and the Advancing  Person,  which were made prior
        to any Advances or Servicing  Advances made by the  Successor  Master  Servicer,  have
        been  reimbursed  in full,  at which  point the  Successor  Master  Servicer  shall be
        entitled to retain all  related  Reimbursement  Amounts  subsequently  collected  with
        respect to that  Mortgage  Loan  pursuant to Section  3.10 of this  Agreement.  To the
        extent that the  Advances or  Servicing  Advances  are  Nonrecoverable  Advances to be
        reimbursed  on an  aggregate  basis  pursuant to Section 3.10 of this  Agreement,  the
        reimbursement  paid in this  manner will be made pro rata to the  Advancing  Person or
        Advance Facility Trustee,  on the one hand, and the Successor Master Servicer,  on the
        other hand, as described in clause (i)(B) above.

        (f)    The Master  Servicer  shall remain  entitled to be reimbursed  for all Advances
and Servicing  Advances  funded by the Master  Servicer to the extent the related rights to be
reimbursed therefor have not been sold, assigned or pledged to an Advancing Person.

        (g)    Any amendment to this Section 3.22 or to any other  provision of this Agreement
that may be necessary or appropriate  to effect the terms of an Advance  Facility as described
generally  in  this  Section  3.22,  including  amendments  to add  provisions  relating  to a
successor  Master  Servicer,  may be entered into by the  Trustee,  the  Certificate  Insurer,
Company and the Master  Servicer  without the consent of any  Certificateholder,  with written
confirmation  from each Rating Agency that the  amendment  will not result in the reduction of
the  ratings  on any  class of the  Certificates  below  the  lesser  of the then  current  or
original  ratings on such  Certificates,  notwithstanding  anything to the contrary in Section
11.01 of or elsewhere in this Agreement.

        (h)    Any rights of set-off  that the Trust  Fund,  the  Trustee,  the  Company,  any
Successor  Master  Servicer  or any other  Person  might  otherwise  have  against  the Master
Servicer  under this  Agreement  shall not attach to any rights to be reimbursed  for Advances
or Servicing Advances that have been sold, transferred,  pledged,  conveyed or assigned to any
Advancing Person.

        (i)    At any time when an Advancing  Person shall have ceased funding Advances and/or
Servicing  Advances (as the case may be) and the Advancing  Person or related Advance Facility
Trustee shall have  received  Reimbursement  Amounts  sufficient in the aggregate to reimburse
all Advances and/or  Servicing  Advances (as the case may be) the right to  reimbursement  for
which were  assigned to the  Advancing  Person,  then upon the  delivery  of a written  notice
signed by the  Advancing  Person and the Master  Servicer or its  successor  or assign) to the
Trustee  terminating the Advance Facility Notice (the "Notice of Facility  Termination"),  the
Master  Servicer or its  Successor  Master  Servicer  shall again be entitled to withdraw  and
retain the related Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

        (j)    After delivery of any Advance Facility Notice, and until any such Advance
Facility Notice has been terminated by a Notice of Facility Termination, this Section 3.22
may not be amended or otherwise modified without the prior written consent of the related
Advancing Person.


ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master Servicer on behalf of the Trustee shall establish and maintain a
Certificate Account in which the Master Servicer shall cause to be deposited on behalf of
the Trustee on or before 2:00 P.M. New York time on each Certificate Account Deposit Date by
wire transfer of immediately available funds an amount equal to the sum of (i) any Advance
for the immediately succeeding Distribution Date, (ii) any amount required to be deposited
in the Certificate Account pursuant to Section 3.12(a), (iii) any amount required to be
deposited in the Certificate Account pursuant to Section 3.16(e) or Section 4.07, (iv) any
amount required to be paid pursuant to Section 9.01 and (v) all other amounts constituting
the Available Distribution Amount for the immediately succeeding Distribution Date.

(b)     The Trustee shall, upon written request from the Master Servicer, invest or cause the
institution maintaining the Certificate Account to invest the funds in the Certificate
Account in Permitted Investments designated in the name of the Trustee for the benefit of
the Certificateholders, which shall mature or be payable on demand not later than the
Business Day next preceding the Distribution Date next following the date of such investment
(except that (i) any investment in the institution with which the Certificate Account is
maintained may mature or be payable on demand on such Distribution Date and (ii) any other
investment may mature or be payable on demand on such Distribution Date if the Trustee shall
advance funds on such Distribution Date to the Certificate Account in the amount payable on
such investment on such Distribution Date, pending receipt thereof to the extent necessary
to make distributions on the Certificates) and shall not be sold or disposed of prior to
maturity.  Subject to Section 3.16(e), all income and gain realized from any such investment
shall be for the benefit of the Master Servicer and shall be subject to its withdrawal or
order from time to time.  The amount of any losses incurred in respect of any such
investments shall be deposited in the Certificate Account by the Master Servicer out of its
own funds immediately as realized without any right of reimbursement.  The Trustee or its
Affiliates are permitted to receive compensation that could be deemed to be in the Trustee's
economic self-interest for (i) serving as investment adviser (with respect to investments
made through its Affiliates), administrator, shareholder servicing agent, custodian or
sub-custodian with respect to certain of the Permitted Investments, (ii) using Affiliates to
effect transactions in certain Permitted Investments and (iii) effecting transactions in
certain Permitted Investments.

Section 4.02.  Distributions.

                      As provided in Section 4.02 of the Series Supplement.

Section 4.03.  Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
Reporting.

(a)     Concurrently with each distribution charged to the Certificate Account and with
respect to each Distribution Date the Master Servicer shall forward to the Trustee and the
Trustee shall either forward by mail or make available to each Holder and the Company, via
the Trustee's internet website, a statement (and at its option, any additional files
containing the same information in an alternative format) setting forth information as to
each Class of Certificates, the Mortgage Pool and, if the Mortgage Pool is comprised of two
or more Loan Groups, each Loan Group, to the extent applicable.  This statement will include
the information set forth in an exhibit to the Series Supplement.  The Trustee shall mail to
each Holder that requests a paper copy by telephone a paper copy via first class mail.  The
Trustee shall provide prior notification to the Company, the Master Servicer and the
Certificateholders regarding any such modification.  In addition, the Master Servicer shall
provide to any manager of a trust fund consisting of some or all of the Certificates, upon
reasonable request, such additional information as is reasonably obtainable by the Master
Servicer at no additional expense to the Master Servicer.  Also, at the request of a Rating
Agency, the Master Servicer shall provide the information relating to the Reportable
Modified Mortgage Loans substantially in the form attached hereto as Exhibit Q to such
Rating Agency within a reasonable period of time; provided, however, that the Master
Servicer shall not be required to provide such information more than four times in a
calendar year to any Rating Agency.

(b)     Within a reasonable period of time after the end of each calendar year, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to the Trustee, and the Trustee shall make available to each Person who at any
time during the calendar year was the Holder of a Certificate, other than a Class R
Certificate, via the Trustee's internet website, a statement containing the information set
forth in clauses (i) and (ii) of the exhibit to the Series Supplement referred to in
subsection (a) above aggregated for such calendar year or applicable portion thereof during
which such Person was a Certificateholder.  The Trustee shall mail to each Holder that
requests a paper copy by telephone a paper copy via first class mail.  Such obligation of
the Master Servicer shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer pursuant to any requirements
of the Code.

(c)     Within a reasonable period of time after the end of each calendar year, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to the Trustee, and the Trustee shall make available to each Person who at any
time during the calendar year was the Holder of a Class R Certificate, via the Trustee's
internet website, a statement containing the applicable distribution information provided
pursuant to this Section 4.03 aggregated for such calendar year or applicable portion
thereof during which such Person was the Holder of a Class R Certificate.  The Trustee shall
mail to each Holder that requests a paper copy by telephone a paper copy via first class
mail.  Such obligation of the Master Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Master Servicer
pursuant to any requirements of the Code.

(d)     Upon the written request of any Certificateholder, the Master Servicer, as soon as
reasonably practicable, shall provide the requesting Certificateholder with such information
as is necessary and appropriate, in the Master Servicer's sole discretion, for purposes of
satisfying applicable reporting requirements under Rule 144A.

(e)     The Master Servicer shall, on behalf of the Company and in respect of the Trust Fund,
sign and cause to be filed with the Commission any periodic reports required to be filed
under the provisions of the Exchange Act, and the rules and regulations of the Commission
thereunder including, without limitation, reports on Form 10-K, Form 10-D and Form 8-K.  In
connection with the preparation and filing of such periodic reports, the Trustee shall
timely provide to the Master Servicer (I) a list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year, (II) copies of all pleadings,
other legal process and any other documents relating to any claims, charges or complaints
involving the Trustee, as trustee hereunder, or the Trust Fund that are received by a
Responsible Officer of the Trustee, (III) notice of all matters that, to the actual
knowledge of a Responsible Officer of the Trustee, have been submitted to a vote of the
Certificateholders, other than those matters that have been submitted to a vote of the
Certificateholders at the request of the Company or the Master Servicer, and (IV) notice of
any failure of the Trustee to make any distribution to the Certificateholders as required
pursuant to the Series Supplement. Neither the Master Servicer nor the Trustee shall have
any liability with respect to the Master Servicer's failure to properly prepare or file such
periodic reports resulting from or relating to the Master Servicer's inability or failure to
obtain any information not resulting from the Master Servicer's own negligence or willful
misconduct.

(f)     Any Form 10-K filed with the Commission in connection with this Section 4.03 shall
include, with respect to the Certificates relating to such 10-K:

(i)     A certification, signed by the senior officer in charge of the servicing functions of
        the Master Servicer, in the form attached as Exhibit O hereto or such other form as
        may be required or permitted by the Commission (the "Form 10-K Certification"), in
        compliance with Rules 13a-14 and 15d-14 under the Exchange Act and any additional
        directives of the Commission.

(ii)    A report regarding its assessment of compliance during the preceding calendar year
        with all applicable servicing criteria set forth in relevant Commission regulations
        with respect to mortgage-backed securities transactions taken as a whole involving
        the Master Servicer that are backed by the same types of assets as those backing the
        certificates, as well as similar reports on assessment of compliance received from
        other parties participating in the servicing function as required by relevant
        Commission regulations, as described in Item 1122(a) of Regulation AB.  The Master
        Servicer shall obtain from all other parties participating in the servicing function
        any required assessments.

(iii)   With respect to each assessment report described immediately above, a report by a
        registered public accounting firm that attests to, and reports on, the assessment
        made by the asserting party, as set forth in relevant Commission regulations, as
        described in Regulation 1122(b) of Regulation AB and Section 3.19.

(iv)    The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)     In connection with the Form 10-K Certification, the Trustee shall provide the Master
Servicer with a back-up certification substantially in the form attached hereto as Exhibit P.

(h)     This Section 4.03 may be amended in accordance with this Agreement without the
consent of the Certificateholders.

(i)     The Trustee shall make available on the Trustee's internet website each of the
reports filed with the Commission by or on behalf of the Company under the Exchange Act, as
soon as reasonably practicable upon delivery of such reports to the Trustee.

Section 4.04.  Distribution of Reports to the Trustee and
                      the Company; Advances by the Master Servicer.

(a)     Prior to the close of business on the Determination Date, the Master Servicer shall
furnish a written statement to the Trustee, any Paying Agent and the Company (the
information in such statement to be made available to any Certificate Insurer and
Certificateholders by the Master Servicer on request) setting forth (i) the Available
Distribution Amount and (ii) the amounts required to be withdrawn from the Custodial Account
and deposited into the Certificate Account on the immediately succeeding Certificate Account
Deposit Date pursuant to clause (iii) of Section 4.01(a).  The determination by the Master
Servicer of such amounts shall, in the absence of obvious error, be presumptively deemed to
be correct for all purposes hereunder and the Trustee shall be protected in relying upon the
same without any independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit Date, the
Master Servicer shall either (i) deposit in the Certificate Account from its own funds, or
funds received therefor from the Subservicers, an amount equal to the Advances to be made by
the Master Servicer in respect of the related Distribution Date, which shall be in an
aggregate amount equal to the aggregate amount of Monthly Payments (with each interest
portion thereof adjusted to the Net Mortgage Rate), less the amount of any related Servicing
Modifications, Debt Service Reductions or reductions in the amount of interest collectable
from the Mortgagor pursuant to the Servicemembers Civil Relief Act, as amended, or similar
legislation or regulations then in effect, on the Outstanding Mortgage Loans as of the
related Due Date, which Monthly Payments were not received as of the close of business as of
the related Determination Date; provided that no Advance shall be made if it would be a
Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the Custodial Account and
deposit in the Certificate Account all or a portion of the Amount Held for Future
Distribution in discharge of any such Advance, or (iii) make advances in the form of any
combination of (i) and (ii) aggregating the amount of such Advance.  Any portion of the
Amount Held for Future Distribution so used shall be replaced by the Master Servicer by
deposit in the Certificate Account on or before 11:00 A.M. New York time on any future
Certificate Account Deposit Date to the extent that funds attributable to the Mortgage Loans
that are available in the Custodial Account for deposit in the Certificate Account on such
Certificate Account Deposit Date shall be less than payments to Certificateholders required
to be made on the following Distribution Date.  The Master Servicer shall be entitled to use
any Advance made by a Subservicer as described in Section 3.07(b) that has been deposited in
the Custodial Account on or before such Distribution Date as part of the Advance made by the
Master Servicer pursuant to this Section 4.04.  The amount of any reimbursement pursuant to
Section 4.02(a) in respect of outstanding Advances on any Distribution Date shall be
allocated to specific Monthly Payments due but delinquent for previous Due Periods, which
allocation shall be made, to the extent practicable, to Monthly Payments which have been
delinquent for the longest period of time.  Such allocations shall be conclusive for
purposes of reimbursement to the Master Servicer from recoveries on related Mortgage Loans
pursuant to Section 3.10.

        The determination by the Master Servicer that it has made a Nonrecoverable Advance or
that any proposed Advance, if made, would constitute a Nonrecoverable Advance, shall be
evidenced by an Officers' Certificate of the Master Servicer delivered to the Company and
the Trustee.

        If the Master Servicer determines as of the Business Day preceding any Certificate
Account Deposit Date that it will be unable to deposit in the Certificate Account an amount
equal to the Advance required to be made for the immediately succeeding Distribution Date,
it shall give notice to the Trustee of its inability to advance (such notice may be given by
telecopy), not later than 3:00 P.M., New York time, on such Business Day, specifying the
portion of such amount that it will be unable to deposit.  Not later than 3:00 P.M., New
York time, on the Certificate Account Deposit Date the Trustee shall, unless by 12:00 Noon,
New York time, on such day the Trustee shall have been notified in writing (by telecopy)
that the Master Servicer shall have directly or indirectly deposited in the Certificate
Account such portion of the amount of the Advance as to which the Master Servicer shall have
given notice pursuant to the preceding sentence, pursuant to Section 7.01, (a) terminate all
of the rights and obligations of the Master Servicer under this Agreement in accordance with
Section 7.01 and (b) assume the rights and obligations of the Master Servicer hereunder,
including the obligation to deposit in the Certificate Account an amount equal to the
Advance for the immediately succeeding Distribution Date.

        The Trustee shall deposit all funds it receives pursuant to this Section 4.04 into
the Certificate Account.

Section 4.05.  Allocation of Realized Losses.

        As provided in Section 4.05 of the Series Supplement.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers shall file information returns with respect
to the receipt of mortgage interests received in a trade or business, the reports of
foreclosures and abandonments of any Mortgaged Property and the information returns relating
to cancellation of indebtedness income with respect to any Mortgaged Property required by
Sections 6050H, 6050J and 6050P, respectively, of the Code, and deliver to the Trustee an
Officers' Certificate on or before March 31 of each year stating that such reports have been
filed.  Such reports shall be in form and substance sufficient to meet the reporting
requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

(a)     With respect to any Mortgage Loan that is delinquent in payment by 90 days or more,
the Master Servicer may, at its option, purchase such Mortgage Loan from the Trustee at the
Purchase Price therefor; provided, that such Mortgage Loan that becomes 90 days or more
delinquent during any given Calendar Quarter shall only be eligible for purchase pursuant to
this Section during the period beginning on the first Business Day of the following Calendar
Quarter, and ending at the close of business on the second-to-last Business Day of such
following Calendar Quarter; and provided, further, that such Mortgage Loan is 90 days or
more delinquent at the time of repurchase.  Such option if not exercised shall not
thereafter be reinstated as to any Mortgage Loan, unless the delinquency is cured and the
Mortgage Loan thereafter again becomes delinquent in payment by 90 days or more in a
subsequent Calendar Quarter.

(b)     If at any time the Master Servicer makes a payment to the Certificate Account
covering the amount of the Purchase Price for such a Mortgage Loan as provided in clause (a)
above, and the Master Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the Certificate
Account, then the Trustee shall execute the assignment of such Mortgage Loan at the request
of the Master Servicer, without recourse, to the Master Servicer, which shall succeed to all
the Trustee's right, title and interest in and to such Mortgage Loan, and all security and
documents relative thereto.  Such assignment shall be an assignment outright and not for
security.  The Master Servicer will thereupon own such Mortgage, and all such security and
documents, free of any further obligation to the Trustee or the Certificateholders with
respect thereto.

        If,  however,  the Master  Servicer  shall have  exercised  its right to  repurchase a
Mortgage  Loan  pursuant  to this  Section  4.07 upon the  written  request  of and with funds
provided by the Junior  Certificateholder  and thereupon transferred such Mortgage Loan to the
Junior Certificateholder, the Master Servicer shall so notify the Trustee in writing.

Section 4.08.  Surety Bond.

(a)     If a Required Surety Payment is payable pursuant to the Surety Bond with respect to
any Additional Collateral Loan, the Master Servicer shall so notify the Trustee as soon as
reasonably practicable and the Trustee shall promptly complete the notice in the form of
Attachment 1 to the Surety Bond and shall promptly submit such notice to the Surety as a
claim for a Required Surety.  The Master Servicer shall upon request assist the Trustee in
completing such notice and shall provide any information requested by the Trustee in
connection therewith.

(b)     Upon receipt of a Required Surety Payment from the Surety on behalf of the Holders of
Certificates, the Trustee shall deposit such Required Surety Payment in the Certificate
Account and shall distribute such Required Surety Payment, or the proceeds thereof, in
accordance with the provisions of Section 4.02.

(c)     The Trustee shall (i) receive as attorney-in-fact of each Holder of a Certificate any
Required Surety Payment from the Surety and (ii) disburse the same to the Holders of such
Certificates as set forth in Section 4.02.

ARTICLE V

                                       THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The Senior, Class M, Class B and Class R Certificates shall be substantially in the
forms set forth in Exhibits A, B, C and D, respectively, and shall, on original issue, be
executed and delivered by the Trustee to the Certificate Registrar for authentication and
delivery to or upon the order of the Company upon receipt by the Trustee or one or more
Custodians of the documents specified in Section 2.01.  The Certificates shall be issuable
in the minimum denominations designated in the Preliminary Statement to the Series
Supplement.

        The Certificates shall be executed by manual or facsimile signature on behalf of an
authorized officer of the Trustee.  Certificates bearing the manual or facsimile signatures
of individuals who were at any time the proper officers of the Trustee shall bind the
Trustee, notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Certificate or did not hold such
offices at the date of such Certificates.  No Certificate shall be entitled to any benefit
under this Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication substantially in the form provided for herein executed by
the Certificate Registrar by manual signature, and such certificate upon any Certificate
shall be conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder.  All Certificates shall be dated the date of their
authentication.

(b)     Except as provided below, registration of Book-Entry Certificates may not be
transferred by the Trustee except to another Depository that agrees to hold such
Certificates for the respective Certificate Owners with Ownership Interests therein.  The
Holders of the Book-Entry Certificates shall hold their respective Ownership Interests in
and to each of such Certificates through the book-entry facilities of the Depository and,
except as provided below, shall not be entitled to Definitive Certificates in respect of
such Ownership Interests.  All transfers by Certificate Owners of their respective Ownership
Interests in the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such Certificate
Owner.  Each Depository Participant shall transfer the Ownership Interests only in the
Book-Entry Certificates of Certificate Owners it represents or of brokerage firms for which
it acts as agent in accordance with the Depository's normal procedures.

        The Trustee, the Master Servicer and the Company may for all purposes (including the
making of payments due on the respective Classes of Book-Entry Certificates) deal with the
Depository as the authorized representative of the Certificate Owners with respect to the
upon receipt of notice of such intent from the Depository, the Depository Participants
holding beneficial interests in the Book - Entry Certificates agree to such termination,
respective Classes of Book-Entry Certificates for the purposes of exercising the rights of
Certificateholders hereunder.  The rights of Certificate Owners with respect to the
respective Classes of Book-Entry Certificates shall be limited to those established by law
and agreements between such Certificate Owners and the Depository Participants and brokerage
firms representing such Certificate Owners.  Multiple requests and directions from, and
votes of, the Depository as Holder of any Class of Book-Entry Certificates with respect to
any particular matter shall not be deemed inconsistent if they are made with respect to
different Certificate Owners.  The Trustee may establish a reasonable record date in
connection with solicitations of consents from or voting by Certificateholders and shall
give notice to the Depository of such record date.

        If (i)(A) the Company advises the Trustee in writing that the Depository is no longer
willing or able to properly discharge its responsibilities as Depository and (B) the Company
is unable to locate a qualified successor or (ii) the Company notifies the Depository of its
intent to terminate the book-entry system and, upon receipt of notice of such intent from
the Depository, the Depository Participants holding beneficial interests in the Book-Entry
Certificates agree to such termination through the Depository, the Trustee shall notify all
Certificate Owners, through the Depository, of the occurrence of any such event and of the
availability of Definitive Certificates to Certificate Owners requesting the same.  Upon
surrender to the Trustee of the Book-Entry Certificates by the Depository, accompanied by
registration instructions from the Depository for registration of transfer, the Trustee
shall issue the Definitive Certificates.  In addition, if an Event of Default has occurred
and is continuing, each Certificate Owner materially adversely affected thereby may at its
option request a Definitive Certificate evidencing such Certificate Owner's Percentage
Interest in the related Class of Certificates.  In order to make such a request, such
Certificate Owner shall, subject to the rules and procedures of the Depository, provide the
Depository or the related Depository Participant with directions for the Certificate
Registrar to exchange or cause the exchange of the Certificate Owner's interest in such
Class of Certificates for an equivalent Percentage Interest in fully registered definitive
form.  Upon receipt by the Certificate Registrar of instructions from the Depository
directing the Certificate Registrar to effect such exchange (such instructions shall contain
information regarding the Class of Certificates and the Certificate Principal Balance being
exchanged, the Depository Participant account to be debited with the decrease, the
registered holder of and delivery instructions for the Definitive Certificate, and any other
information reasonably required by the Certificate Registrar), (i) the Certificate Registrar
shall instruct the Depository to reduce the related Depository Participant's account by the
aggregate Certificate Principal Balance of the Definitive Certificate, (ii) the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in accordance
with the registration and delivery instructions provided by the Depository, a Definitive
Certificate evidencing such Certificate Owner's Percentage Interest in such Class of
Certificates and (iii) the Trustee shall execute and the Certificate Registrar shall
authenticate a new Book-Entry Certificate reflecting the reduction in the aggregate
Certificate Principal Balance of such Class of Certificates by the Certificate Principal
Balance of the Definitive Certificate.

        Neither the Company, the Master Servicer nor the Trustee shall be liable for any
actions taken by the Depository or its nominee, including, without limitation, any delay in
delivery of any instructions required under Section 5.01 and may conclusively rely on, and
shall be protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates, the Trustee and the Master Servicer shall recognize the Holders of the
Definitive Certificates as Certificateholders hereunder.

(c)     If the Class A-V Certificates are Definitive Certificates, from time to time
Residential Funding, as the initial Holder of the Class A-V Certificates, may exchange such
Holder's Class A-V Certificates for Subclasses of Class A-V Certificates to be issued under
this Agreement by delivering a "Request for Exchange" substantially in the form attached to
this Agreement as Exhibit N executed by an authorized officer, which Subclasses, in the
aggregate, will represent the Uncertificated Class A-V REMIC Regular Interests corresponding
to the Class A-V Certificates so surrendered for exchange.  Any Subclass so issued shall
bear a numerical designation commencing with Class A-V-1 and continuing sequentially
thereafter, and will evidence ownership of the Uncertificated REMIC Regular Interest or
Interests specified in writing by such initial Holder to the Trustee. The Trustee may
conclusively, without any independent verification, rely on, and shall be protected in
relying on, Residential Funding's determinations of the Uncertificated Class A-V REMIC
Regular Interests corresponding to any Subclass, the Initial Notional Amount and the initial
Pass-Through Rate on a Subclass as set forth in such Request for Exchange and the Trustee
shall have no duty to determine if any Uncertificated Class A-V REMIC Regular Interest
designated on a Request for Exchange corresponds to a Subclass which has previously been
issued. Each Subclass so issued shall be substantially in the form set forth in Exhibit A
and shall, on original issue, be executed and delivered by the Trustee to the Certificate
Registrar for authentication and delivery in accordance with Section 5.01(a).  Every
Certificate presented or surrendered for exchange by the initial Holder shall (if so
required by the Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied
by a written instrument of transfer attached to such Certificate and shall be completed to
the satisfaction of the Trustee and the Certificate Registrar duly executed by, the initial
Holder thereof or his attorney duly authorized in writing.  The Certificates of any Subclass
of Class A-V Certificates may be transferred in whole, but not in part, in accordance with
the provisions of Section 5.02.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee shall cause to be kept at one of the offices or agencies to be appointed
by the Trustee in accordance with the provisions of Section 8.12 a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as
herein provided.  The Trustee is initially appointed Certificate Registrar for the purpose
of registering Certificates and transfers and exchanges of Certificates as herein provided.
The Certificate Registrar, or the Trustee, shall provide the Master Servicer with a
certified list of Certificateholders as of each Record Date prior to the related
Determination Date.

(b)     Upon surrender for registration of transfer of any Certificate at any office or
agency of the Trustee maintained for such purpose pursuant to Section 8.12 and, in the case
of any Class M, Class B or Class R Certificate, upon satisfaction of the conditions set
forth below, the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more new
Certificates of a like Class (or Subclass) and aggregate Percentage Interest.

(c)     At the option of the Certificateholders, Certificates may be exchanged for other
Certificates of authorized denominations of a like Class (or Subclass) and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any such office
or agency.  Whenever any Certificates are so surrendered for exchange the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver the Certificates of
such Class which the Certificateholder making the exchange is entitled to receive.  Every
Certificate presented or surrendered for transfer or exchange shall (if so required by the
Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied by a written
instrument of transfer in form satisfactory to the Trustee and the Certificate Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing.

(d)     No transfer, sale, pledge or other disposition of a Class B Certificate shall be made
unless such transfer, sale, pledge or other disposition is exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state securities
laws or is made in accordance with said Act and laws.  In the event that a transfer of a
Class B Certificate is to be made either (i)(A) the Trustee shall require a written Opinion
of Counsel acceptable to and in form and substance satisfactory to the Trustee and the
Company that such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made pursuant to said
Act and laws, which Opinion of Counsel shall not be an expense of the Trustee, the Company
or the Master Servicer (except that, if such transfer is made by the Company or the Master
Servicer or any Affiliate thereof, the Company or the Master Servicer shall provide such
Opinion of Counsel at their own expense); provided that such Opinion of Counsel will not be
required in connection with the initial transfer of any such Certificate by the Company or
any Affiliate thereof to the Company or an Affiliate of the Company and (B) the Trustee
shall require the transferee to execute a representation letter, substantially in the form
of Exhibit H hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each acceptable to and
in form and substance satisfactory to the Company and the Trustee certifying to the Company
and the Trustee the facts surrounding such transfer, which representation letters shall not
be an expense of the Trustee, the Company or the Master Servicer; provided, however, that
such representation letters will not be required in connection with any transfer of any such
Certificate by the Company or any Affiliate thereof to the Company or an Affiliate of the
Company, and the Trustee shall be entitled to conclusively rely upon a representation
(which, upon the request of the Trustee, shall be a written representation) from the
Company, of the status of such transferee as an Affiliate of the Company or (ii) the
prospective transferee of such a Certificate shall be required to provide the Trustee, the
Company and the Master Servicer with an investment letter substantially in the form of
Exhibit J attached hereto (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the Company or
the Master Servicer, and which investment letter states that, among other things, such
transferee (A) is a "qualified institutional buyer" as defined under Rule 144A, acting for
its own account or the accounts of other "qualified institutional buyers" as defined under
Rule 144A, and (B) is aware that the proposed transferor intends to rely on the exemption
from registration requirements under the Securities Act of 1933, as amended, provided by
Rule 144A. The Holder of any such Certificate desiring to effect any such transfer, sale,
pledge or other disposition shall, and does hereby agree to, indemnify the Trustee, the
Company, the Master Servicer and the Certificate Registrar against any liability that may
result if the transfer, sale, pledge or other disposition is not so exempt or is not made in
accordance with such federal and state laws.

(e)     (i)    In the case of any Class B or Class R Certificate presented for registration
               in the name of any Person, either (A) the Trustee shall require an Opinion of
               Counsel acceptable to and in form and substance satisfactory to the Trustee,
               the Company and the Master Servicer to the effect that the purchase or holding
               of such Class B or Class R Certificate is permissible under applicable law,
               will not constitute or result in any non-exempt prohibited transaction under
               Section 406 of the Employee Retirement Income Security Act of 1974, as amended
               ("ERISA"), or Section 4975 of the Code (or comparable provisions of any
               subsequent enactments), and will not subject the Trustee, the Company or the
               Master Servicer to any obligation or liability (including obligations or
               liabilities under ERISA or Section 4975 of the Code) in addition to those
               undertaken in this Agreement, which Opinion of Counsel shall not be an expense
               of the Trustee, the Company or the Master Servicer or (B) the prospective
               Transferee shall be required to provide the Trustee, the Company and the
               Master Servicer with a certification to the effect set forth in paragraph six
               of Exhibit H (with respect to any Class B Certificate) or paragraph fifteen of
               Exhibit G-1 (with respect to any Class R Certificate), which the Trustee may
               rely upon without further inquiry or investigation, or such other
               certifications as the Trustee may deem desirable or necessary in order to
               establish that such Transferee or the Person in whose name such registration
               is requested either (a) is not an employee benefit plan or other plan subject
               to the prohibited transaction provisions of ERISA or Section 4975 of the Code,
               or any Person (including an investment manager, a named fiduciary or a trustee
               of any such plan) who is using "plan assets" of any such plan to effect such
               acquisition (each, a "Plan Investor") or (b) in the case of any Class B
               Certificate, the following conditions are satisfied:  (i) such Transferee is
               an insurance company, (ii) the source of funds used to purchase or hold such
               Certificate (or interest therein) is an "insurance company general account"
               (as defined in U.S. Department of Labor Prohibited Transaction Class Exemption
               ("PTCE") 95-60, and (iii) the conditions set forth in Sections I and III of
               PTCE 95-60 have been satisfied (each entity that satisfies this clause (b), a
               "Complying Insurance Company").

               (ii)   Any Transferee of a Class M Certificate will be deemed to have
               represented by virtue of its purchase or holding of such Certificate (or
               interest therein) that either (a) such Transferee is not a Plan Investor, (b)
               it has acquired and is holding such Certificate in reliance on Prohibited
               Transaction Exemption ("PTE") 94-29, as most recently amended, PTE 2002-41, 67
               Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it
               understands that there are certain conditions to the availability of the RFC
               Exemption including that such Certificate must be rated, at the time of
               purchase, not lower than "BBB-" (or its equivalent) by Standard & Poor's,
               Fitch or Moody's or (c) such Transferee is a Complying Insurance Company.

               (iii)  (A)  If any Class M Certificate (or any interest therein) is acquired
               or held by any Person that does not satisfy the conditions described in
               paragraph (ii) above, then the last preceding Transferee that either (i) is
               not a Plan Investor, (ii) acquired such Certificate in compliance with the RFC
               Exemption, or (iii) is a Complying Insurance Company shall be restored, to the
               extent permitted by law, to all rights and obligations as Certificate Owner
               thereof retroactive to the date of such Transfer of such Class M Certificate.
               The Trustee shall be under no liability to any Person for making any payments
               due on such Certificate to such preceding Transferee.

                      (B)    Any purported Certificate Owner whose acquisition or holding of
               any Class M Certificate (or interest therein) was effected in violation of the
               restrictions in this Section 5.02(e) shall indemnify and hold harmless the
               Company, the Trustee, the Master Servicer, any Subservicer, the Underwriters
               and the Trust Fund from and against any and all liabilities, claims, costs or
               expenses incurred by such parties as a result of such acquisition or holding.

(f)     (i)  Each Person who has or who acquires any Ownership Interest in a Class R
Certificate shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the following provisions and to have irrevocably authorized the
Trustee or its designee under clause (iii)(A) below to deliver payments to a Person other
than such Person and to negotiate the terms of any mandatory sale under clause (iii)(B)
below and to execute all instruments of transfer and to do all other things necessary in
connection with any such sale.  The rights of each Person acquiring any Ownership Interest
in a Class R Certificate are expressly subject to the following provisions:

(A)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall be a Permitted Transferee and shall promptly notify the Trustee of any
               change or impending change in its status as a Permitted Transferee.

(B)     In connection with any proposed Transfer of any Ownership Interest in a Class R
               Certificate, the Trustee shall require delivery to it, and shall not register
               the Transfer of any Class R Certificate until its receipt of, (I) an affidavit
               and agreement (a "Transfer Affidavit and Agreement," in the form attached
               hereto as Exhibit G-1) from the proposed Transferee, in form and substance
               satisfactory to the Master Servicer, representing and warranting, among other
               things, that it is a Permitted Transferee, that it is not acquiring its
               Ownership Interest in the Class R Certificate that is the subject of the
               proposed Transfer as a nominee, trustee or agent for any Person who is not a
               Permitted Transferee, that for so long as it retains its Ownership Interest in
               a Class R Certificate, it will endeavor to remain a Permitted Transferee, and
               that it has reviewed the provisions of this Section 5.02(f) and agrees to be
               bound by them, and (II) a certificate, in the form attached hereto as Exhibit
               G-2, from the Holder wishing to transfer the Class R Certificate, in form and
               substance satisfactory to the Master Servicer, representing and warranting,
               among other things, that no purpose of the proposed Transfer is to impede the
               assessment or collection of tax.

(C)     Notwithstanding the delivery of a Transfer Affidavit and Agreement by a proposed
               Transferee under clause (B) above, if a Responsible Officer of the Trustee who
               is assigned to this Agreement has actual knowledge that the proposed
               Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
               in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall agree (x) to require a Transfer Affidavit and Agreement from any other
               Person to whom such Person attempts to transfer its Ownership Interest in a
               Class R Certificate and (y) not to transfer its Ownership Interest unless it
               provides a certificate to the Trustee in the form attached hereto as Exhibit
               G-2.

(E)     Each Person holding or acquiring an Ownership Interest in a Class R Certificate, by
               purchasing an Ownership Interest in such Certificate, agrees to give the
               Trustee written notice that it is a "pass-through interest holder" within the
               meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
               immediately upon acquiring an Ownership Interest in a Class R Certificate, if
               it is, or is holding an Ownership Interest in a Class R Certificate on behalf
               of, a "pass-through interest holder."

(ii)    The Trustee shall register the Transfer of any Class R Certificate only if it shall
        have received the Transfer Affidavit and Agreement, a certificate of the Holder
        requesting such transfer in the form attached hereto as Exhibit G-2 and all of such
        other documents as shall have been reasonably required by the Trustee as a condition
        to such registration.  Transfers of the Class R Certificates to Non-United States
        Persons and Disqualified Organizations (as defined in Section 860E(e)(5) of the Code)
        are prohibited.

(iii)   (A)           If any Disqualified Organization shall become a holder of a Class R
        Certificate, then the last preceding Permitted Transferee shall be restored, to the
        extent permitted by law, to all rights and obligations as Holder thereof retroactive
        to the date of registration of such Transfer of such Class R Certificate.  If a
        Non-United States Person shall become a holder of a Class R Certificate, then the
        last preceding United States Person shall be restored, to the extent permitted by
        law, to all rights and obligations as Holder thereof retroactive to the date of
        registration of such Transfer of such Class R Certificate.  If a transfer of a Class
        R Certificate is disregarded pursuant to the provisions of Treasury Regulations
        Section 1.860E-1 or Section 1.860G-3, then the last preceding Permitted Transferee
        shall be restored, to the extent permitted by law, to all rights and obligations as
        Holder thereof retroactive to the date of registration of such Transfer of such Class
        R Certificate. The Trustee shall be under no liability to any Person for any
        registration of Transfer of a Class R Certificate that is in fact not permitted by
        this Section 5.02(f) or for making any payments due on such Certificate to the holder
        thereof or for taking any other action with respect to such holder under the
        provisions of this Agreement.

(B)     If any purported Transferee shall become a Holder of a Class R Certificate in
               violation of the restrictions in this Section 5.02(f) and to the extent that
               the retroactive restoration of the rights of the Holder of such Class R
               Certificate as described in clause (iii)(A) above shall be invalid, illegal or
               unenforceable, then the Master Servicer shall have the right, without notice
               to the holder or any prior holder of such Class R Certificate, to sell such
               Class R Certificate to a purchaser selected by the Master Servicer on such
               terms as the Master Servicer may choose.  Such purported Transferee shall
               promptly endorse and deliver each Class R Certificate in accordance with the
               instructions of the Master Servicer.  Such purchaser may be the Master
               Servicer itself or any Affiliate of the Master Servicer.  The proceeds of such
               sale, net of the commissions (which may include commissions payable to the
               Master Servicer or its Affiliates), expenses and taxes due, if any, shall be
               remitted by the Master Servicer to such purported Transferee.  The terms and
               conditions of any sale under this clause (iii)(B) shall be determined in the
               sole discretion of the Master Servicer, and the Master Servicer shall not be
               liable to any Person having an Ownership Interest in a Class R Certificate as
               a result of its exercise of such discretion.

(iv)    The Master Servicer, on behalf of the Trustee, shall make available, upon written
        request from the Trustee, all information necessary to compute any tax imposed (A) as
        a result of the Transfer of an Ownership Interest in a Class R Certificate to any
        Person who is a Disqualified Organization, including the information regarding
        "excess inclusions" of such Class R Certificates required to be provided to the
        Internal Revenue Service and certain Persons as described in Treasury Regulations
        Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
        investment company, real estate investment trust, common trust fund, partnership,
        trust, estate or organization described in Section 1381 of the Code that holds an
        Ownership Interest in a Class R Certificate having as among its record holders at any
        time any Person who is a Disqualified Organization.  Reasonable compensation for
        providing such information may be required by the Master Servicer from such Person.

(v)     The provisions of this Section 5.02(f) set forth prior to this clause (v) may be
        modified, added to or eliminated, provided that there shall have been delivered to
        the Trustee the following:

(A)     written notification from each Rating Agency to the effect that the modification,
               addition to or elimination of such provisions will not cause such Rating
               Agency to downgrade its then-current ratings, if any, of any Class of the
               Senior (in the case of the Insured Certificates (as defined in the Series
               Supplement), such determination shall be made without giving effect to the
               Certificate Policy (as defined in the Series Supplement)), Class M or Class B
               Certificates below the lower of the then-current rating or the rating assigned
               to such Certificates as of the Closing Date by such Rating Agency; and

(B)     subject to Section 10.01(f), an Officers' Certificate of the Master Servicer stating
               that the Master Servicer has received an Opinion of Counsel, in form and
               substance satisfactory to the Master Servicer, to the effect that such
               modification, addition to or absence of such provisions will not cause any
               portion of any REMIC formed under the Series Supplement to cease to qualify as
               a REMIC and will not cause (x) any portion of any REMIC formed under the
               Series Supplement to be subject to an entity-level tax caused by the Transfer
               of any Class R Certificate to a Person that is a Disqualified Organization or
               (y) a Certificateholder or another Person to be subject to a REMIC-related tax
               caused by the Transfer of a Class R Certificate to a Person that is not a
               Permitted Transferee.

(g)     No service charge shall be made for any transfer or exchange of Certificates of any
Class, but the Trustee may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or exchange of
Certificates.

(h)     All Certificates surrendered for transfer and exchange shall be destroyed by the
Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate Registrar, or the
Trustee and the Certificate Registrar receive evidence to their satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to the Trustee
and the Certificate Registrar such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Trustee or the Certificate
Registrar that such Certificate has been acquired by a bona fide purchaser, the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in exchange for
or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate
of like tenor, Class and Percentage Interest but bearing a number not contemporaneously
outstanding.  Upon the issuance of any new Certificate under this Section, the Trustee may
require the payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees and expenses
of the Trustee and the Certificate Registrar) connected therewith.  Any duplicate
Certificate issued pursuant to this Section shall constitute complete and indefeasible
evidence of ownership in the Trust Fund, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

Section 5.04.  Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer, the Company,
the Master Servicer, the Trustee, any Certificate Insurer, the Certificate Registrar and any
agent of the Company, the Master Servicer, the Trustee, any Certificate Insurer or the
Certificate Registrar may treat the Person in whose name any Certificate is registered as
the owner of such Certificate for the purpose of receiving distributions pursuant to Section
4.02 and for all other purposes whatsoever, except as and to the extent provided in the
definition of "Certificateholder," and neither the Company, the Master Servicer, the
Trustee, any Certificate Insurer, the Certificate Registrar nor any agent of the Company,
the Master Servicer, the Trustee, any Certificate Insurer or the Certificate Registrar shall
be affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making distributions to the
Certificateholders pursuant to Section 4.02.  In the event of any such appointment, on or
prior to each Distribution Date the Master Servicer on behalf of the Trustee shall deposit
or cause to be deposited with the Paying Agent a sum sufficient to make the payments to the
Certificateholders in the amounts and in the manner provided for in Section 4.02, such sum
to be held in trust for the benefit of the Certificateholders.

        The Trustee shall cause each Paying Agent to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee that such Paying Agent
shall hold all sums held by it for the payment to the Certificateholders in trust for the
benefit of the Certificateholders entitled thereto until such sums shall be distributed to
such Certificateholders.  Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the Certificateholders on
the date of receipt by such Paying Agent.

Section 5.06.  U.S.A. Patriot Act Compliance.

        To help fight the funding of terrorism and money laundering activities, the Trustee
will obtain, verify and record information that identifies individuals or entities that
establish a relationship or open an account with the Trustee.  The Trustee will ask for the
name, address, tax identification number and other information that will allow the Trustee
to identify the individual or entity who is establishing the relationship or opening the
account.  The Trustee may also ask for formation documents such as articles of
incorporation, an offering memorandum, or other identifying documents to be provided.






--------------------------------------------------------------------------------

ARTICLE VI


                             THE COMPANY AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Company and the Master Servicer.

        The Company and the Master Servicer shall each be liable in accordance herewith only
to the extent of the obligations specifically and respectively imposed upon and undertaken
by the Company and the Master Servicer herein.  By way of illustration and not limitation,
the Company is not liable for the servicing and administration of the Mortgage Loans, nor is
it obligated by Section 7.01 or Section 10.01 to assume any obligations of the Master
Servicer or to appoint a designee to assume such obligations, nor is it liable for any other
obligation hereunder that it may, but is not obligated to, assume unless it elects to assume
such obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Company or the Master Servicer; Assignment of
                      Rights and Delegation of Duties by Master Servicer.

(a)     The Company and the Master Servicer shall each keep in full effect its existence,
rights and franchises as a corporation under the laws of the state of its incorporation, and
shall each obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Company or the Master Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to which the
Company or the Master Servicer shall be a party, or any Person succeeding to the business of
the Company or the Master Servicer, shall be the successor of the Company or the Master
Servicer, as the case may be, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to the Master
Servicer shall be qualified to service mortgage loans on behalf of Fannie Mae or Freddie
Mac; and provided further that each Rating Agency's ratings, if any, of the Senior (in the
case of the Insured Certificates (as defined in the Series Supplement), such determination
shall be made without giving effect to the Certificate Policy (as defined in the Series
Supplement)), Class M or Class B Certificates in effect immediately prior to such merger or
consolidation will not be qualified, reduced or withdrawn as a result thereof (as evidenced
by a letter to such effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to the contrary,
the Master Servicer may assign its rights and delegate its duties and obligations under this
Agreement; provided that the Person accepting such assignment or delegation shall be a
Person which is qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac,
is reasonably satisfactory to the Trustee and the Company, is willing to service the
Mortgage Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which contains an
assumption by such Person of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Master Servicer under this
Agreement; provided further that each Rating Agency's rating of the Classes of Certificates
(in the case of the Insured Certificates (as defined in the Series Supplement), such
determination shall be made without giving effect to the Certificate Policy (as defined in
the Series Supplement)) that have been rated in effect immediately prior to such assignment
and delegation will not be qualified, reduced or withdrawn as a result of such assignment
and delegation (as evidenced by a letter to such effect from each Rating Agency).  In the
case of any such assignment and delegation, the Master Servicer shall be released from its
obligations under this Agreement, except that the Master Servicer shall remain liable for
all liabilities and obligations incurred by it as Master Servicer hereunder prior to the
satisfaction of the conditions to such assignment and delegation set forth in the next
preceding sentence.

Section 6.03.  Limitation on Liability of the Company,
                      the Master Servicer and Others.

        Neither the Company, the Master Servicer nor any of the directors, officers,
employees or agents of the Company or the Master Servicer shall be under any liability to
the Trust Fund or the Certificateholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Company, the Master Servicer or
any such Person against any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.  The Company, the Master Servicer and any director,
officer, employee or agent of the Company or the Master Servicer may rely in good faith on
any document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.  The Company, the Master Servicer and any
director, officer, employee or agent of the Company or the Master Servicer shall be
indemnified by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the Certificates,
other than any loss, liability or expense related to any specific Mortgage Loan or Mortgage
Loans (except as any such loss, liability or expense shall be otherwise reimbursable
pursuant to this Agreement) and any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties hereunder or by
reason of reckless disregard of obligations and duties hereunder.

        Neither the Company nor the Master Servicer shall be under any obligation to appear
in, prosecute or defend any legal or administrative action, proceeding, hearing or
examination that is not incidental to its respective duties under this Agreement and which
in its opinion may involve it in any expense or liability; provided, however, that the
Company or the Master Servicer may in its discretion undertake any such action, proceeding,
hearing or examination that it may deem necessary or desirable in respect to this Agreement
and the rights and duties of the parties hereto and the interests of the Certificateholders
hereunder.  In such event, the legal expenses and costs of such action, proceeding, hearing
or examination and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund, and the Company and the Master Servicer shall be entitled to
be reimbursed therefor out of amounts attributable to the Mortgage Loans on deposit in the
Custodial Account as provided by Section 3.10 and, on the Distribution Date(s) following
such reimbursement, the aggregate of such expenses and costs shall be allocated in reduction
of the Accrued Certificate Interest on each Class entitled thereto in the same manner as if
such expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04.  Company and Master Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Company nor the Master
Servicer shall resign from its respective obligations and duties hereby imposed on it except
upon determination that its duties hereunder are no longer permissible under applicable
law.  Any such determination permitting the resignation of the Company or the Master
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to the
Trustee.  No such resignation by the Master Servicer shall become effective until the
Trustee or a successor servicer shall have assumed the Master Servicer's responsibilities
and obligations in accordance with Section 7.02.






--------------------------------------------------------------------------------

ARTICLE VII


                                           DEFAULT

Section 7.01.  Events of Default.

        Event of Default, wherever used herein, means any one of the following events
(whatever reason for such Event of Default and whether it shall be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body):

(i)     the Master Servicer shall fail to deposit or cause to be deposited into the
        Certificate Account any amounts required to be so deposited therein at the time
        required pursuant to Section 4.01 or otherwise or the Master Servicer shall fail to
        distribute or cause to be distributed to the Holders of Certificates of any Class any
        distribution required to be made under the terms of the Certificates of such Class
        and this Agreement and, in each case, such failure shall continue unremedied for a
        period of 5 days after the date upon which written notice of such failure, requiring
        such failure to be remedied, shall have been given to the Master Servicer by the
        Trustee or the Company or to the Master Servicer, the Company and the Trustee by the
        Holders of Certificates of such Class evidencing Percentage Interests aggregating not
        less than 25%; or

(ii)    the Master Servicer shall fail to observe or perform in any material respect any
        other of the covenants or agreements on the part of the Master Servicer contained in
        the Certificates of any Class or in this Agreement and such failure shall continue
        unremedied for a period of 30 days (except that such number of days shall be 15 in
        the case of a failure to pay the premium for any Required Insurance Policy) after the
        date on which written notice of such failure, requiring the same to be remedied,
        shall have been given to the Master Servicer by the Trustee or the Company, or to the
        Master Servicer, the Company and the Trustee by the Holders of Certificates of any
        Class evidencing, in the case of any such Class, Percentage Interests aggregating not
        less than 25%; or

(iii)   a decree or order of a court or agency or supervisory authority having jurisdiction
        in the premises in an involuntary case under any present or future federal or state
        bankruptcy, insolvency or similar law or appointing a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities or similar proceedings, or for the winding-up or liquidation of its
        affairs, shall have been entered against the Master Servicer and such decree or order
        shall have remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master Servicer shall consent to the appointment of a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities, or similar proceedings of, or relating to, the Master Servicer or of, or
        relating to, all or substantially all of the property of the Master Servicer; or

(v)     the Master Servicer shall admit in writing its inability to pay its debts generally
        as they become due, file a petition to take advantage of, or commence a voluntary
        case under, any applicable insolvency or reorganization statute, make an assignment
        for the benefit of its creditors, or voluntarily suspend payment of its obligations;
        or

(vi)    the Master Servicer shall notify the Trustee pursuant to Section 4.04(b) that it is
        unable to deposit in the Certificate Account an amount equal to the Advance.

        If an Event of Default described in clauses (i)-(v) of this Section shall occur,
then, and in each and every such case, so long as such Event of Default shall not have been
remedied, either the Company or the Trustee may, and at the direction of Holders of
Certificates entitled to at least 51% of the Voting Rights, the Trustee shall, by notice in
writing to the Master Servicer (and to the Company if given by the Trustee or to the Trustee
if given by the Company), terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than
its rights as a Certificateholder hereunder.  If an Event of Default described in clause
(vi) hereof shall occur, the Trustee shall, by notice to the Master Servicer and the
Company, immediately terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than
its rights as a Certificateholder hereunder as provided in Section 4.04(b).  On or after the
receipt by the Master Servicer of such written notice, all authority and power of the Master
Servicer under this Agreement, whether with respect to the Certificates (other than as a
Holder thereof) or the Mortgage Loans or otherwise, shall subject to Section 7.02 pass to
and be vested in the Trustee or the Trustee's designee appointed pursuant to Section 7.02;
and, without limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, whether to complete the
transfer and endorsement or assignment of the Mortgage Loans and related documents, or
otherwise.  The Master Servicer agrees to cooperate with the Trustee in effecting the
termination of the Master Servicer's responsibilities and rights hereunder, including,
without limitation, the transfer to the Trustee or its designee for administration by it of
all cash amounts which shall at the time be credited to the Custodial Account or the
Certificate Account or thereafter be received with respect to the Mortgage Loans.  No such
termination shall release the Master Servicer for any liability that it would otherwise have
hereunder for any act or omission prior to the effective time of such termination.

        Notwithstanding any termination of the activities of Residential Funding in its
capacity as Master Servicer hereunder, Residential Funding shall be entitled to receive, out
of any late collection of a Monthly Payment on a Mortgage Loan which was due prior to the
notice terminating Residential Funding's rights and obligations as Master Servicer hereunder
and received after such notice, that portion to which Residential Funding would have been
entitled pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its Servicing Fee in
respect thereof, and any other amounts payable to Residential Funding hereunder the
entitlement to which arose prior to the termination of its activities hereunder.  Upon the
termination of Residential Funding as Master Servicer hereunder the Company shall deliver to
the Trustee a copy of the Program Guide.

Section 7.02.  Trustee or Company to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of termination pursuant
to Section 7.01 or resigns in accordance with Section 6.04, the Trustee or, upon notice to
the Company and with the Company's consent (which shall not be unreasonably withheld) a
designee (which meets the standards set forth below) of the Trustee, shall be the successor
in all respects to the Master Servicer in its capacity as servicer under this Agreement and
the transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master Servicer
(except for the responsibilities, duties and liabilities contained in Sections 2.02 and
2.03(a), excluding the duty to notify related Subservicers or Sellers as set forth in such
Sections, and its obligations to deposit amounts in respect of losses incurred prior to such
notice or termination on the investment of funds in the Custodial Account or the Certificate
Account pursuant to Sections 3.07(c) and 4.01(b) by the terms and provisions hereof);
provided, however, that any failure to perform such duties or responsibilities caused by the
preceding Master Servicer's failure to provide information required by Section 4.04 shall
not be considered a default by the Trustee hereunder.  As compensation therefor, the Trustee
shall be entitled to all funds relating to the Mortgage Loans which the Master Servicer
would have been entitled to charge to the Custodial Account or the Certificate Account if
the Master Servicer had continued to act hereunder and, in addition, shall be entitled to
the income from any Permitted Investments made with amounts attributable to the Mortgage
Loans held in the Custodial Account or the Certificate Account.  If the Trustee has become
the successor to the Master Servicer in accordance with Section 6.04 or Section 7.01, then
notwithstanding the above, the Trustee may, if it shall be unwilling to so act, or shall, if
it is unable to so act, appoint, or petition a court of competent jurisdiction to appoint,
any established housing and home finance institution, which is also a Fannie Mae- or Freddie
Mac-approved mortgage servicing institution, having a net worth of not less than $10,000,000
as the successor to the Master Servicer hereunder in the assumption of all or any part of
the responsibilities, duties or liabilities of the Master Servicer hereunder.  Pending
appointment of a successor to the Master Servicer hereunder, the Trustee shall become
successor to the Master Servicer and shall act in such capacity as hereinabove provided.  In
connection with such appointment and assumption, the Trustee may make such arrangements for
the compensation of such successor out of payments on Mortgage Loans as it and such
successor shall agree; provided, however, that no such compensation shall be in excess of
that permitted the initial Master Servicer hereunder.  The Company, the Trustee, the
Custodian and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.  The Servicing Fee for any successor
Master Servicer appointed pursuant to this Section 7.02 will be lowered with respect to
those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of less than
0.20% per annum in the event that the successor Master Servicer is not servicing such
Mortgage Loans directly and it is necessary to raise the related Subservicing Fee to a rate
of 0.20% per annum in order to hire a Subservicer with respect to such Mortgage Loans.

        (b)  In connection with the termination or resignation of the Master Servicer
hereunder, either (i) the successor Master Servicer, including the Trustee if the Trustee is
acting as successor Master Servicer, shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the Mortgage Loans that are
registered with MERS, in which case the predecessor Master Servicer shall cooperate with the
successor Master Servicer in causing MERS to revise its records to reflect the transfer of
servicing to the successor Master Servicer as necessary under MERS' rules and regulations,
or (ii) the predecessor Master Servicer shall cooperate with the successor Master Servicer
in causing MERS to execute and deliver an assignment of Mortgage in recordable form to
transfer the Mortgage from MERS to the Trustee and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS(R)System to the
successor Master Servicer.  The predecessor Master Servicer shall file or cause to be filed
any such assignment in the appropriate recording office.  The predecessor Master Servicer
shall bear any and all fees of MERS, costs of preparing any assignments of Mortgage, and
fees and costs of filing any assignments of Mortgage that may be required under this
subsection (b).  The successor Master Servicer shall cause such assignment to be delivered
to the Trustee or the Custodian promptly upon receipt of the original with evidence of
recording thereon or a copy certified by the public recording office in which such
assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master Servicer, the
Trustee shall give prompt written notice thereof to the Certificateholders at their
respective addresses appearing in the Certificate Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee shall
transmit by mail to all Holders of Certificates notice of each such Event of Default
hereunder known to the Trustee, unless such Event of Default shall have been cured or waived.

Section 7.04.  Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights affected by a default or
Event of Default hereunder may waive such default or Event of Default; provided, however,
that (a) a default or Event of Default under clause (i) of Section 7.01 may be waived only
by all of the Holders of Certificates affected by such default or Event of Default and (b)
no waiver pursuant to this Section 7.04 shall affect the Holders of Certificates in the
manner set forth in Section 11.01(b)(i) or (ii).  Upon any such waiver of a default or Event
of Default by the Holders representing the requisite percentage of Voting Rights affected by
such default or Event of Default, such default or Event of Default shall cease to exist and
shall be deemed to have been remedied for every purpose hereunder.  No such waiver shall
extend to any subsequent or other default or Event of Default or impair any right consequent
thereon except to the extent expressly so waived.






--------------------------------------------------------------------------------

ARTICLE VIII

                                    CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee, prior to the occurrence of an Event of Default and after the curing or
waiver of all Events of Default which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement.  In case an Event of
Default has occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Agreement, and use the same degree of care and
skill in their exercise as a prudent investor would exercise or use under the circumstances
in the conduct of such investor's own affairs.

(b)     The Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Trustee which are
specifically required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform to the requirements of this Agreement.  The
Trustee shall notify the Certificateholders of any such documents which do not materially
conform to the requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents.

        The Trustee shall forward or cause to be forwarded in a timely fashion the notices,
reports and statements required to be forwarded by the Trustee pursuant to Sections 4.03,
4.06, 7.03 and 10.01.  The Trustee shall furnish in a timely fashion to the Master Servicer
such information as the Master Servicer may reasonably request from time to time for the
Master Servicer to fulfill its duties as set forth in this Agreement.  The Trustee covenants
and agrees that it shall perform its obligations hereunder in a manner so as to maintain the
status of any portion of any REMIC formed under the Series Supplement as a REMIC under the
REMIC Provisions and (subject to Section 10.01(f)) to prevent the imposition of any federal,
state or local income, prohibited transaction, contribution or other tax on the Trust Fund
to the extent that maintaining such status and avoiding such taxes are reasonably within the
control of the Trustee and are reasonably within the scope of its duties under this
Agreement.

(c)     No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its own willful
misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default, and after the curing or waiver of all
        such Events of Default which may have occurred, the duties and obligations of the
        Trustee shall be determined solely by the express provisions of this Agreement, the
        Trustee shall not be liable except for the performance of such duties and obligations
        as are specifically set forth in this Agreement, no implied covenants or obligations
        shall be read into this Agreement against the Trustee and, in the absence of bad
        faith on the part of the Trustee, the Trustee may conclusively rely, as to the truth
        of the statements and the correctness of the opinions expressed therein, upon any
        certificates or opinions furnished to the Trustee by the Company or the Master
        Servicer and which on their face, do not contradict the requirements of this
        Agreement;

(ii)    The Trustee shall not be personally liable for an error of judgment made in good
        faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
        shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken, suffered
        or omitted to be taken by it in good faith in accordance with the direction of
        Certificateholders of any Class holding Certificates which evidence, as to such
        Class, Percentage Interests aggregating not less than 25% as to the time, method and
        place of conducting any proceeding for any remedy available to the Trustee, or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with knowledge of any default (other than a default
        in payment to the Trustee) specified in clauses (i) and (ii) of Section 7.01 or an
        Event of Default under clauses (iii), (iv) and (v) of Section 7.01 unless a
        Responsible Officer of the Trustee assigned to and working in the Corporate Trust
        Office obtains actual knowledge of such failure or event or the Trustee receives
        written notice of such failure or event at its Corporate Trust Office from the Master
        Servicer, the Company or any Certificateholder; and

(v)     Except to the extent provided in Section 7.02, no provision in this Agreement shall
        require the Trustee to expend or risk its own funds (including, without limitation,
        the making of any Advance) or otherwise incur any personal financial liability in the
        performance of any of its duties as Trustee hereunder, or in the exercise of any of
        its rights or powers, if the Trustee shall have reasonable grounds for believing that
        repayment of funds or adequate indemnity against such risk or liability is not
        reasonably assured to it.

(d)     The Trustee shall timely pay, from its own funds, the amount of any and all federal,
state and local taxes imposed on the Trust Fund or its assets or transactions including,
without limitation, (A) "prohibited transaction" penalty taxes as defined in Section 860F of
the Code, if, when and as the same shall be due and payable, (B) any tax on contributions to
a REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C) any tax on
"net income from foreclosure property" as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder, which breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or refraining from acting upon
        any resolution, Officers' Certificate, certificate of auditors or any other
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        appraisal, bond or other paper or document believed by it to be genuine and to have
        been signed or presented by the proper party or parties;

(ii)    The Trustee may consult with counsel and any Opinion of Counsel shall be full and
        complete authorization and protection in respect of any action taken or suffered or
        omitted by it hereunder in good faith and in accordance with such Opinion of Counsel;

(iii)   The Trustee shall be under no obligation to exercise any of the trusts or powers
        vested in it by this Agreement or to institute, conduct or defend any litigation
        hereunder or in relation hereto at the request, order or direction of any of the
        Certificateholders, pursuant to the provisions of this Agreement, unless such
        Certificateholders shall have offered to the Trustee reasonable security or indemnity
        against the costs, expenses and liabilities which may be incurred therein or thereby;
        nothing contained herein shall, however, relieve the Trustee of the obligation, upon
        the occurrence of an Event of Default (which has not been cured or waived), to
        exercise such of the rights and powers vested in it by this Agreement, and to use the
        same degree of care and skill in their exercise as a prudent investor would exercise
        or use under the circumstances in the conduct of such investor's own affairs;

(iv)    The Trustee shall not be personally liable for any action taken, suffered or omitted
        by it in good faith and believed by it to be authorized or within the discretion or
        rights or powers conferred upon it by this Agreement;

(v)     Prior to the occurrence of an Event of Default hereunder and after the curing or
        waiver of all Events of Default which may have occurred, the Trustee shall not be
        bound to make any investigation into the facts or matters stated in any resolution,
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        approval, bond or other paper or document, unless requested in writing so to do by
        Holders of Certificates of any Class evidencing, as to such Class, Percentage
        Interests, aggregating not less than 50%; provided, however, that if the payment
        within a reasonable time to the Trustee of the costs, expenses or liabilities likely
        to be incurred by it in the making of such investigation is, in the opinion of the
        Trustee, not reasonably assured to the Trustee by the security afforded to it by the
        terms of this Agreement, the Trustee may require reasonable indemnity against such
        expense or liability as a condition to so proceeding.  The reasonable expense of
        every such examination shall be paid by the Master Servicer, if an Event of Default
        shall have occurred and is continuing, and otherwise by the Certificateholder
        requesting the investigation;

(vi)    The Trustee may execute any of the trusts or powers hereunder or perform any duties
        hereunder either directly or by or through agents or attorneys; and

(vii)   To the extent authorized under the Code and the regulations promulgated thereunder,
        each Holder of a Class R Certificate hereby irrevocably appoints and authorizes the
        Trustee to be its attorney-in-fact for purposes of signing any Tax Returns required
        to be filed on behalf of the Trust Fund.  The Trustee shall sign on behalf of the
        Trust Fund and deliver to the Master Servicer in a timely manner any Tax Returns
        prepared by or on behalf of the Master Servicer that the Trustee is required to sign
        as determined by the Master Servicer pursuant to applicable federal, state or local
        tax laws, provided that the Master Servicer shall indemnify the Trustee for signing
        any such Tax Returns that contain errors or omissions.

(b)     Following the issuance of the Certificates, the Trustee shall not accept any
contribution of assets to the Trust Fund unless (subject to Section 10.01(f)) it shall have
obtained or been furnished with an Opinion of Counsel to the effect that such contribution
will not (i) cause any portion of any REMIC formed under the Series Supplement to fail to
qualify as a REMIC at any time that any Certificates are outstanding or (ii) cause the Trust
Fund to be subject to any federal tax as a result of such contribution (including the
imposition of any federal tax on "prohibited transactions" imposed under Section 860F(a) of
the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the execution of
the Certificates and relating to the acceptance and receipt of the Mortgage Loans) shall be
taken as the statements of the Company or the Master Servicer as the case may be, and the
Trustee assumes no responsibility for their correctness.  The Trustee makes no
representations as to the validity or sufficiency of this Agreement or of the Certificates
(except that the Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS or the MERS(R)
System.  Except as otherwise provided herein, the Trustee shall not be accountable for the
use or application by the Company or the Master Servicer of any of the Certificates or of
the proceeds of such Certificates, or for the use or application of any funds paid to the
Company or the Master Servicer in respect of the Mortgage Loans or deposited in or withdrawn
from the Custodial Account or the Certificate Account by the Company or the Master Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner or pledgee
of Certificates with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees
                      and Expenses; Indemnification.

(a)     The Master Servicer covenants and agrees to pay to the Trustee and any co-trustee
from time to time, and the Trustee and any co-trustee shall be entitled to, reasonable
compensation (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered by each of them in
the execution of the trusts hereby created and in the exercise and performance of any of the
powers and duties hereunder of the Trustee and any co-trustee, and the Master Servicer will
pay or reimburse the Trustee and any co-trustee upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee or any co-trustee in accordance
with any of the provisions of this Agreement (including the reasonable compensation and the
expenses and disbursements of its counsel and of all persons not regularly in its employ,
and the expenses incurred by the Trustee or any co-trustee in connection with the
appointment of an office or agency pursuant to Section 8.12) except any such expense,
disbursement or advance as may arise from its negligence or bad faith.

(b)     The Master Servicer agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense incurred without negligence or willful
misconduct on the Trustee's part, arising out of, or in connection with, the acceptance and
administration of the Trust Fund, including the costs and expenses (including reasonable
legal fees and expenses) of defending itself against any claim in connection with the
exercise or performance of any of its powers or duties under this Agreement and the
Custodial Agreement, including, without limitation, all costs, liabilities and expenses
(including reasonable legal fees and expenses) of investigating and defending itself against
any claim, action or proceeding, pending or threatened, relating to the provisions of this
paragraph, provided that:

(i)     with respect to any such claim, the Trustee shall have given the Master Servicer
        written notice thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while maintaining control over its own  defense, the Trustee shall cooperate and
        consult fully with the Master Servicer in preparing such defense; and

(iii)   notwithstanding anything in this Agreement to the contrary, the Master Servicer shall
        not be liable for settlement of any claim by the Trustee entered into without the
        prior consent of the Master Servicer which consent shall  not be unreasonably
        withheld.

No termination of this Agreement shall affect the obligations created by this Section
8.05(b) of the Master Servicer to indemnify the Trustee under the conditions and to the
extent set forth herein.

        Notwithstanding the foregoing, the indemnification provided by the Master Servicer in
this Section 8.05(b) shall not pertain to any loss, liability or expense of the Trustee,
including the costs and expenses of defending itself against any claim, incurred in
connection with any actions taken by the Trustee at the direction of the Certificateholders
pursuant to the terms of this Agreement.

Section 8.06.  Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a corporation or a national banking
association having its principal office in a state and city acceptable to the Company and
organized and doing business under the laws of such state or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by federal or
state authority.  If such corporation or national banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section the combined
capital and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of this
Section, the Trustee shall resign immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Company.  Upon receiving such notice of resignation,
the Company shall promptly appoint a successor trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee.  If no successor trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of a successor
trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request therefor by the
Company, or if at any time the Trustee shall become incapable of acting, or shall be
adjudged bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or liquidation, then the
Company may remove the Trustee and appoint a successor trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee.  In addition, in the event that the Company determines that
the Trustee has failed (i) to distribute or cause to be distributed to the
Certificateholders any amount required to be distributed hereunder, if such amount is held
by the Trustee or its Paying Agent (other than the Master Servicer or the Company) for
distribution or (ii) to otherwise observe or perform in any material respect any of its
covenants, agreements or obligations hereunder, and such failure shall continue unremedied
for a period of 5 days (in respect of clause (i) above) or 30 days (in respect of clause
(ii) above other than any failure to comply with the provisions of Article XII, in which
case no notice or grace period shall be applicable) after the date on which written notice
of such failure, requiring that the same be remedied, shall have been given to the Trustee
by the Company, then the Company may remove the Trustee and appoint a successor trustee by
written instrument delivered as provided in the preceding sentence.  In connection with the
appointment of a successor trustee pursuant to the preceding sentence, the Company shall, on
or before the date on which any such appointment becomes effective, obtain from each Rating
Agency written confirmation that the appointment of any such successor trustee will not
result in the reduction of the ratings on any class of the Certificates below the lesser of
the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting Rights may at any
time remove the Trustee and appoint a successor trustee by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact duly
authorized, one complete set of which instruments shall be delivered to the Company, one
complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section shall become effective upon acceptance of
appointment by the successor trustee as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any successor trustee appointed as provided in  Section 8.07 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee shall become effective
and such successor trustee, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor hereunder,
with the like effect as if originally named as trustee herein.  The predecessor trustee
shall deliver to the successor trustee all Mortgage Files and related documents and
statements held by it hereunder (other than any Mortgage Files at the time held by a
Custodian, which shall become the agent of any successor trustee hereunder), and the
Company, the Master Servicer and the predecessor trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more fully and
certainly vesting and confirming in the successor trustee all such rights, powers, duties
and obligations.

(b)     No successor trustee shall accept appointment as provided in this Section unless at
the time of such acceptance such successor trustee shall be eligible under the provisions of
Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in this Section,
the Company shall mail notice of the succession of such trustee hereunder to all Holders of
Certificates at their addresses as shown in the Certificate Register.  If the Company fails
to mail such notice within 10 days after acceptance of appointment by the successor trustee,
the successor trustee shall cause such notice to be mailed at the expense of the Company.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee may be merged
or converted or with which it may be consolidated or any corporation or national  banking
association resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation or national banking association succeeding to the
business of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or national banking association shall be eligible under the provisions of
Section 8.06, without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.  The Trustee
shall mail notice of any such merger or consolidation to the Certificateholders at their
address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Fund or property
securing the same may at the time be located, the Master Servicer and the Trustee acting
jointly shall have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust Fund, or any
part thereof, and, subject to the other provisions of this Section 8.10, such powers,
duties, obligations, rights and trusts as the Master Servicer and the Trustee may consider
necessary or desirable.  If the Master Servicer shall not have joined in such appointment
within 15 days after the receipt by it of a request so to do, or in case an Event of Default
shall have occurred and be continuing, the Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee hereunder shall be required to meet the
terms of eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate trustee(s) shall be
required under Section 8.08 hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee pursuant to this
Section 8.10 all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the Trustee, and
such separate trustee or co-trustee jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed (whether as Trustee
hereunder or as successor to the Master Servicer hereunder), the Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any portion
thereof in any such jurisdiction) shall be exercised and performed by such separate trustee
or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be deemed to have
been given to each of the then separate trustees and co-trustees, as effectively as if given
to each of them.  Every instrument appointing any separate trustee or co-trustee shall refer
to this Agreement and the conditions of this Article VIII.  Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Trustee.  Every such instrument
shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the Trustee, its
agent or attorney-in-fact, with full power and authority, to the extent not prohibited by
law, to do any lawful act under or in respect of this Agreement on its behalf and in its
name.  If any separate trustee or co-trustee shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall vest in and
be exercised by the Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the Company, appoint one
or more Custodians who are not Affiliates of the Company, the Master Servicer or any Seller
to hold all or a portion of the Mortgage Files as agent for the Trustee, by entering into a
Custodial Agreement.  Subject to Article VIII, the Trustee agrees to comply with the terms
of each Custodial Agreement and to enforce the terms and provisions thereof against the
Custodian for the benefit of the Certificateholders.  Each Custodian shall be a depository
institution subject to supervision by federal or state authority, shall have a combined
capital and surplus of at least $15,000,000 and shall be qualified to do business in the
jurisdiction in which it holds any Mortgage File.  Each Custodial Agreement may be amended
only as provided in Section 11.01.  The Trustee shall notify the Certificateholders of the
appointment of any Custodian (other than the Custodian appointed as of the Closing Date)
pursuant to this Section 8.11.

Section 8.12.  Appointment of Office or Agency.

        The Trustee will maintain an office or agency in the United States at the address
designated in Section 11.05 of the Series Supplement where Certificates may be surrendered
for registration of transfer or exchange. The Trustee will maintain an office at the address
stated in Section 11.05 of the Series Supplement where notices and demands to or upon the
Trustee in respect of this Agreement may be served.





--------------------------------------------------------------------------------

ARTICLE IX


                     TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01.  Optional Purchase by the Master Servicer of All Certificates; Termination Upon
                      Purchase by the Master Servicer or Liquidation of All Mortgage Loans


(a)     Subject to Section 9.02, the respective obligations and responsibilities of the
Company, the Master Servicer and the Trustee created hereby in respect of the Certificates
(other than the obligation of the Trustee to make certain payments after the Final
Distribution Date to Certificateholders and the obligation of the Company to send certain
notices as hereinafter set forth) shall terminate upon the last action required to be taken
by the Trustee on the Final Distribution Date pursuant to this Article IX following the
earlier of:

(i)     the later of the final payment or other liquidation (or any Advance with respect
        thereto) of the last Mortgage Loan remaining in the Trust Fund or the disposition of
        all property acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage
        Loan, or

(ii)    the purchase by the Master Servicer of all Mortgage Loans and all property acquired
        in respect of any Mortgage Loan remaining in the Trust Fund at a price equal to 100%
        of the unpaid principal balance of each Mortgage Loan or, if less than such unpaid
        principal balance, the fair market value of the related underlying property of such
        Mortgage Loan with respect to Mortgage Loans as to which title has been acquired if
        such fair market value is less than such unpaid principal balance (net of any
        unreimbursed Advances attributable to principal) on the day of repurchase plus
        accrued interest thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in
        the case of any Modified Mortgage Loan) to, but not including, the first day of the
        month in which such repurchase price is distributed, provided, however, that in no
        event shall the trust created hereby continue beyond the expiration of 21 years from
        the death of the last survivor of the descendants of Joseph P. Kennedy, the late
        ambassador of the United States to the Court of St. James, living on the date hereof
        and provided further that the purchase price set forth above shall be increased as is
        necessary, as determined by the Master Servicer, to avoid disqualification of any
        portion of any REMIC formed under the Series Supplement as a REMIC.  The purchase
        price paid by the Master Servicer shall also include any amounts owed by Residential
        Funding pursuant to the last paragraph of Section 4 of the Assignment Agreement in
        respect of any liability, penalty or expense that resulted from a breach of the
        Compliance With Laws Representation, that remain unpaid on the date of such purchase.

        The right of the Master Servicer to purchase all the assets of the Trust Fund
pursuant to clause (ii) above is conditioned upon the Pool Stated Principal Balance as of
the Final Distribution Date, prior to giving effect to distributions to be made on such
Distribution Date, being less than ten percent of the Cut-off Date Principal Balance of the
Mortgage Loans.

        If such right is exercised by the Master Servicer, the Master Servicer shall be
deemed to have been reimbursed for the full amount of any unreimbursed Advances theretofore
made by it with respect to the Mortgage Loans.  In addition, the Master Servicer shall
provide to the Trustee the certification required by Section 3.15 and the Trustee and any
Custodian shall, promptly following payment of the purchase price, release to the Master
Servicer the Mortgage Files pertaining to the Mortgage Loans being purchased.

        In addition to the foregoing, on any Distribution Date on which the Pool Stated
Principal Balance, prior to giving effect to distributions to be made on such Distribution
Date, is less than ten percent of the Cut-off Date Principal Balance of the Mortgage Loans,
the Master Servicer shall have the right, at its option, to purchase the Certificates in
whole, but not in part, at a price equal to the outstanding Certificate Principal Balance of
such Certificates plus the sum of Accrued Certificate Interest thereon for the related
Interest Accrual Period and any previously unpaid Accrued Certificate Interest.  If the
Master Servicer exercises this right to purchase the outstanding Certificates, the Master
Servicer will promptly terminate the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.

               (b)    The Master Servicer shall give the Trustee not less than 40 days' prior
        notice of the Distribution Date on which the Master Servicer anticipates that the
        final distribution will be made to Certificateholders (whether as a result of the
        exercise by the Master Servicer of its right to purchase the assets of the Trust Fund
        or otherwise) or on which the Master Servicer anticipates that the Certificates will
        be purchased (as a result of the exercise by the Master Servicer to purchase the
        outstanding Certificates).  Notice of any termination specifying the anticipated
        Final Distribution Date (which shall be a date that would otherwise be a Distribution
        Date) upon which the Certificateholders may surrender their Certificates to the
        Trustee (if so required by the terms hereof) for payment of the final distribution
        and cancellation or notice of any purchase of the outstanding Certificates,
        specifying the Distribution Date upon which the Holders may surrender their
        Certificates to the Trustee for payment, shall be given promptly by the Master
        Servicer (if it is exercising its right to purchase the assets of the Trust Fund or
        to purchase the outstanding Certificates), or by the Trustee (in any other case) by
        letter.  Such notice shall be prepared by the Master Servicer (if it is exercising
        its right to purchase the assets of the Trust Fund or to purchase the outstanding
        Certificates), or by the Trustee (in any other case) and mailed by the Trustee to the
        Certificateholders not earlier than the 15th day and not later than the 25th day of
        the month next preceding the month of such final distribution specifying:

(iii)   the anticipated Final Distribution Date upon which final payment of the Certificates
        is anticipated to be made upon presentation and surrender of Certificates at the
        office or agency of the Trustee therein designated where required pursuant to this
        Agreement or, in the case of the purchase by the Master Servicer of the outstanding
        Certificates, the Distribution Date on which such purchase is to be made,

(iv)    the amount of any such final payment, or in the case of the purchase of the
        outstanding Certificates, the purchase price, in either case, if known, and

(v)     that the Record Date otherwise applicable to such Distribution Date is not
        applicable, and in the case of the Senior Certificates, or in the case of all of the
        Certificates in connection with the exercise by the Master Servicer of its right to
        purchase the Certificates, that payment will be made only upon presentation and
        surrender of the Certificates at the office or agency of the Trustee therein
        specified.

If the Master Servicer is obligated to give notice to Certificateholders as aforesaid, it
shall give such notice to the Certificate Registrar at the time such notice is given to
Certificateholders and, if the Master Servicer is exercising its rights to purchase the
outstanding Certificates, it shall give such notice to each Rating Agency at the time such
notice is given to Certificateholders. As a result of the exercise by the Master Servicer of
its right to purchase the assets of the Trust Fund, the Master Servicer shall deposit in the
Certificate Account, before the Final Distribution Date in immediately available funds an
amount equal to the purchase price for the assets of the Trust Fund, computed as provided
above.  As a result of the exercise by the Master Servicer of its right to purchase the
outstanding Certificates, the Master Servicer shall deposit in an Eligible Account,
established by the Master Servicer on behalf of the Trustee and separate from the
Certificate Account in the name of the Trustee in trust for the registered holders of the
Certificates, before the Distribution Date on which such purchase is to occur in immediately
available funds an amount equal to the purchase price for the Certificates, computed as
above provided, and provide notice of such deposit to the Trustee.  The Trustee will
withdraw from such account the amount specified in subsection (c) below.

(b)     In the case of the Senior Certificates, upon presentation and surrender of the
Certificates by the Certificateholders thereof, and in the case of the Class M and Class B
Certificates, upon presentation and surrender of the Certificates by the Certificateholders
thereof in connection with the exercise by the Master Servicer of its right to purchase the
Certificates, and otherwise in accordance with Section 4.01(a), the Trustee shall distribute
to the Certificateholders (i) the amount otherwise distributable on such Distribution Date,
if not in connection with the Master Servicer's election to repurchase the assets of the
Trust Fund or the outstanding Certificates, or (ii) if the Master Servicer elected to so
repurchase the assets of the Trust Fund or the outstanding Certificates, an amount
determined as follows:  (A) with respect to each Certificate the outstanding Certificate
Principal Balance thereof, plus Accrued Certificate Interest for the related Interest
Accrual Period thereon and any previously unpaid Accrued Certificate Interest, subject to
the priority set forth in Section 4.02(a), and (B) with respect to the Class R Certificates,
any excess of the amounts available for distribution (including the repurchase price
specified in clause (ii) of subsection (a) of this Section) over the total amount
distributed under the immediately preceding clause (A).  Notwithstanding the reduction of
the Certificate Principal Balance of any Class of Subordinate Certificates to zero, such
Class will be outstanding hereunder until the termination of the respective obligations and
responsibilities of the Company, the Master Servicer and the Trustee hereunder in accordance
with Article IX.

(c)     If any Certificateholders shall not surrender their Certificates for final payment
and cancellation on or before the Final Distribution Date (if so required by the terms
hereof), the Trustee shall on such date cause all funds in the Certificate Account not
distributed in final distribution to Certificateholders to be withdrawn therefrom and
credited to the remaining Certificateholders by depositing such funds in a separate escrow
account for the benefit of such Certificateholders, and the Master Servicer (if it exercised
its right to purchase the assets of the Trust Fund), or the Trustee (in any other case)
shall give a second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect thereto.  If
within six months after the second notice any Certificate shall not have been surrendered
for cancellation, the Trustee shall take appropriate steps as directed by the Master
Servicer to contact the remaining Certificateholders concerning surrender of their
Certificates.  The costs and expenses of maintaining the escrow account and of contacting
Certificateholders shall be paid out of the assets which remain in the escrow account.  If
within nine months after the second notice any Certificates shall not have been surrendered
for cancellation, the Trustee shall pay to the Master Servicer all amounts distributable to
the holders thereof and the Master Servicer shall thereafter hold such amounts until
distributed to such Holders.  No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Master Servicer as a
result of such Certificateholder's failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01.

(d)     If any Certificateholders do not surrender their Certificates on or before the
Distribution Date on which a purchase of the outstanding Certificates is to be made, the
Trustee shall on such date cause all funds in the Certificate Account deposited therein by
the Master Servicer pursuant to Section 9.01(b) to be withdrawn therefrom and deposited in a
separate escrow account for the benefit of such Certificateholders, and the Master Servicer
shall give a second written notice to such Certificateholders to surrender their
Certificates for payment of the purchase price therefor.  If within six months after the
second notice any Certificate shall not have been surrendered for cancellation, the Trustee
shall take appropriate steps as directed by the Master Servicer to contact the Holders of
such Certificates concerning surrender of their Certificates.  The costs and expenses of
maintaining the escrow account and of contacting Certificateholders shall be paid out of the
assets which remain in the escrow account.  If within nine months after the second notice
any Certificates shall not have been surrendered for cancellation in accordance with this
Section 9.01, the Trustee shall pay to the Master Servicer all amounts distributable to the
Holders thereof and the Master Servicer shall thereafter hold such amounts until distributed
to such Holders.  No interest shall accrue or be payable to any Certificateholder on any
amount held in the escrow account or by the Master Servicer as a result of such
Certificateholder's failure to surrender its Certificate(s) for payment in accordance with
this Section 9.01.  Any Certificate that is not surrendered on the Distribution Date on
which a purchase pursuant to this Section 9.01 occurs as provided above will be deemed to
have been purchased and the Holder as of such date will have no rights with respect thereto
except to receive the purchase price therefor minus any costs and expenses associated with
such escrow account and notices allocated thereto.  Any Certificates so purchased or deemed
to have been purchased on such Distribution Date shall remain outstanding hereunder until
the Master Servicer has terminated the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.  The Master Servicer
shall be for all purposes the Holder thereof as of such date.

Section 9.02.  Additional Termination Requirements.

(a)     Each REMIC that comprises the Trust Fund shall be terminated in accordance with the
following additional requirements, unless (subject to Section 10.01(f)) the Trustee and the
Master Servicer have received an Opinion of Counsel (which Opinion of Counsel shall not be
an expense of the Trustee) to the effect that the failure of each such REMIC to comply with
the requirements of this Section 9.02 will not (i) result in the imposition on the Trust
Fund of taxes on "prohibited transactions," as described in Section 860F of the Code, or
(ii) cause any such REMIC to fail to qualify as a REMIC at any time that any Certificate is
outstanding:
(i)     The Master Servicer shall establish a 90-day liquidation period for each such REMIC
        and specify the first day of such period in a statement attached to the Trust Fund's
        final Tax Return pursuant to Treasury regulations Section 1.860F-1.  The Master
        Servicer also shall satisfy all of the requirements of a qualified liquidation for a
        REMIC under Section 860F of the Code and regulations thereunder;

(ii)    The Master Servicer shall notify the Trustee at the commencement of such 90-day
        liquidation period and, at or prior to the time of making of the final payment on the
        Certificates, the Trustee shall sell or otherwise dispose of all of the remaining
        assets of the Trust Fund in accordance with the terms hereof; and

(iii)   If the Master Servicer or the Company is exercising its right to purchase the assets
        of the Trust Fund, the Master Servicer shall, during the 90-day liquidation period
        and at or prior to the Final Distribution Date, purchase all of the assets of the
        Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably approves and appoints
the Master Servicer as its attorney-in-fact to adopt a plan of complete liquidation for each
REMIC at the expense of the Trust Fund in accordance with the terms and conditions of this
Agreement.

Section 9.03.  Termination of Multiple REMICs.

        If the REMIC Administrator makes two or more separate REMIC elections,  the applicable
REMIC  shall be  terminated  on the  earlier  of the Final  Distribution  Date and the date on
which it is deemed to receive the last  deemed  distributions  on the  related  Uncertificated
REMIC Regular Interests and the last distribution due on the Certificates is made.





--------------------------------------------------------------------------------




ARTICLE X



                                       REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat the Trust Fund as one or more
REMICs under the Code and, if necessary, under applicable state law.  The assets of each
such REMIC will be set forth in the Series Supplement.  Such election will be made on Form
1066 or other appropriate federal tax or information return (including Form 8811) or any
appropriate state return for the taxable year ending on the last day of the calendar year in
which the Certificates are issued.  For the purposes of each REMIC election in respect of
the Trust Fund, Certificates and interests to be designated as the "regular interests" and
the sole class of "residual interests" in the REMIC will be set forth in Section 10.03 of
the Series Supplement.  The REMIC Administrator and the Trustee shall not permit the
creation of any "interests" (within the meaning of Section 860G of the Code) in any REMIC
elected in respect of the Trust Fund other than the "regular interests" and "residual
interests" so designated.

(b)     The Closing Date is hereby designated as the "startup day" of the Trust Fund within
the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC Administrator shall hold a Class R Certificate representing a 0.01%
Percentage Interest each Class of the Class R Certificates and shall be designated as "the
tax matters person" with respect to each REMIC in the manner provided under Treasury
regulations section 1.860F-4(d) and Treasury regulations section 301.6231(a)(7)-1. The REMIC
Administrator, as tax matters person, shall (i) act on behalf of each REMIC in relation to
any tax matter or controversy involving the Trust Fund and (ii) represent the Trust Fund in
any administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The legal expenses, including without
limitation attorneys' or accountants' fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts attributable to the
Mortgage Loans on deposit in the Custodial Account as provided by Section 3.10 unless such
legal expenses and costs are incurred by reason of the REMIC Administrator's willful
misfeasance, bad faith or gross negligence.  If the REMIC Administrator is no longer the
Master Servicer hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed $3,000 per year
by any successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the Tax Returns
that it determines are required with respect to each REMIC created hereunder and deliver
such Tax Returns in a timely manner to the Trustee and the Trustee shall sign and file such
Tax Returns in a timely manner.  The expenses of preparing such returns shall be borne by
the REMIC Administrator without any right of reimbursement therefor.  The REMIC
Administrator agrees to indemnify and hold harmless the Trustee with respect to any tax or
liability arising from the Trustee's signing of Tax Returns that contain errors or
omissions.  The Trustee and Master Servicer shall promptly provide the REMIC Administrator
with such information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R Certificate
such information as is necessary for the application of any tax relating to the transfer of
a Class R Certificate to any Person who is not a Permitted Transferee, (ii) to the Trustee,
and the Trustee shall forward to the Certificateholders, such information or reports as are
required by the Code or the REMIC Provisions including reports relating to interest,
original issue discount and market discount or premium (using the Prepayment Assumption) and
(iii) to the Internal Revenue Service the name, title, address and telephone number of the
person who will serve as the representative of each REMIC.

(f)     The Master Servicer and the REMIC Administrator shall take such actions and shall
cause each REMIC created hereunder to take such actions as are reasonably within the Master
Servicer's or the REMIC Administrator's control and the scope of its duties more
specifically set forth herein as shall be necessary or desirable to maintain the status of
each REMIC as a REMIC under the REMIC Provisions (and the Trustee shall assist the Master
Servicer and the REMIC Administrator, to the extent reasonably requested by the Master
Servicer and the REMIC Administrator to do so).  The Master Servicer and the REMIC
Administrator shall not knowingly or intentionally take any action, cause the Trust Fund to
take any action or fail to take (or fail to cause to be taken) any action reasonably within
their respective control that, under the REMIC Provisions, if taken or not taken, as the
case may be, could (i) endanger the status of any portion of any REMIC formed under the
Series Supplement as a REMIC or (ii) result in the imposition of a tax upon any such REMIC
(including but not limited to the tax on prohibited transactions as defined in Section
860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section 860G(d)
of the Code) (either such event, in the absence of an Opinion of Counsel or the
indemnification referred to in this sentence, an "Adverse REMIC Event") unless the Master
Servicer or the REMIC Administrator, as applicable, has received an Opinion of Counsel (at
the expense of the party seeking to take such action or, if such party fails to pay such
expense, and the Master Servicer or the REMIC Administrator, as applicable, determines that
taking such action is in the best interest of the Trust Fund and the Certificateholders, at
the expense of the Trust Fund, but in no event at the expense of the Master Servicer, the
REMIC Administrator or the Trustee) to the effect that the contemplated action will not,
with respect to each REMIC created hereunder, endanger such status or, unless the Master
Servicer, the REMIC Administrator or both, as applicable, determine in its or their sole
discretion to indemnify the Trust Fund against the imposition of such a tax, result in the
imposition of such a tax. Wherever in this Agreement a contemplated action may not be taken
because the timing of such action might result in the imposition of a tax on the Trust Fund,
or may only be taken pursuant to an Opinion of Counsel that such action would not impose a
tax on the Trust Fund, such action may nonetheless be taken provided that the indemnity
given in the preceding sentence with respect to any taxes that might be imposed on the Trust
Fund has been given and that all other preconditions to the taking of such action have been
satisfied.  The Trustee shall not take or fail to take any action (whether or not authorized
hereunder) as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that it has received an Opinion of Counsel to the effect that an
Adverse REMIC Event could occur with respect to such action.  In addition, prior to taking
any action with respect to any REMIC created hereunder or any related assets thereof, or
causing any such REMIC to take any action, which is not expressly permitted under the terms
of this Agreement, the Trustee will consult with the Master Servicer or the REMIC
Administrator, as applicable, or its designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any such REMIC, and the
Trustee shall not take any such action or cause any such REMIC to take any such action as to
which the Master Servicer or the REMIC Administrator, as applicable, has advised it in
writing that an Adverse REMIC Event could occur.  The Master Servicer or the REMIC
Administrator, as applicable, may consult with counsel to make such written advice, and the
cost of same shall be borne by the party seeking to take the action not expressly permitted
by this Agreement, but in no event at the expense of the Master Servicer or the REMIC
Administrator.  At all times as may be required by the Code, the Master Servicer will to the
extent within its control and the scope of its duties more specifically set forth herein,
maintain substantially all of the assets of each REMIC created hereunder as "qualified
mortgages" as defined in Section 860G(a)(3) of the Code and "permitted investments" as
defined in Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on "prohibited transactions" of any REMIC
created hereunder as defined in Section 860F(a)(2) of the Code, on "net income from
foreclosure property" of any such REMIC as defined in Section 860G(c) of the Code, on any
contributions to any such REMIC after the Startup Day therefor pursuant to Section 860G(d)
of the Code, or any other tax is imposed by the Code or any applicable provisions of state
or local tax laws, such tax shall be charged (i) to the Master Servicer, if such tax arises
out of or results from a breach by the Master Servicer of any of its obligations under this
Agreement or the Master Servicer has in its sole discretion determined to indemnify the
Trust Fund against such tax, (ii) to the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Article X, or (iii) otherwise
against amounts on deposit in the Custodial Account as provided by Section 3.10 and on the
Distribution Date(s) following such reimbursement the aggregate of such taxes shall be
allocated in reduction of the Accrued Certificate Interest on each Class entitled thereto in
the same manner as if such taxes constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax purposes, maintain
books and records with respect to each REMIC created hereunder on a calendar year and on an
accrual basis or as otherwise may be required by the REMIC Provisions.

(i)     Following the Startup Day, neither the Master Servicer nor the Trustee shall accept
any contributions of assets to any REMIC created hereunder unless (subject to Section
10.01(f)) the Master Servicer and the Trustee shall have received an Opinion of Counsel (at
the expense of the party seeking to make such contribution) to the effect that the inclusion
of such assets in such REMIC will not cause the REMIC to fail to qualify as a REMIC at any
time that any Certificates are outstanding or subject the REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section 10.01(f)) enter
into any arrangement by which any REMIC created hereunder will receive a fee or other
compensation for services nor permit any such REMIC to receive any income from assets other
than "qualified mortgages" as defined in Section 860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations,
the "latest possible maturity date" by which the Certificate Principal Balance of each Class
of Certificates (other than the Interest Only Certificates) representing a regular interest
in the applicable REMIC and the Uncertificated Principal Balance of each Uncertificated
REMIC Regular Interest (other than each Uncertificated REMIC Regular Interest represented by
a Class A-V Certificate, if any) and the rights to the Interest Only Certificates and
Uncertificated REMIC Regular Interest represented by a Class A-V Certificate would be
reduced to zero is the Maturity Date for each such Certificate and Interest.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall prepare and file
with the Internal Revenue Service Form 8811, "Information Return for Real Estate Mortgage
Investment Conduits (REMIC) and Issuers of Collateralized Debt Obligations" for each REMIC
created hereunder.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or substitute for
any of the Mortgage Loans (except in connection with (i) the default, imminent default or
foreclosure of a Mortgage Loan, including but not limited to, the acquisition or sale of a
Mortgaged Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of any REMIC
created hereunder, (iii) the termination of any such REMIC pursuant to Article IX of this
Agreement or (iv) a purchase of Mortgage Loans pursuant to Article II or III of this
Agreement) nor acquire any assets for any such REMIC, nor sell or dispose of any investments
in the Custodial Account or the Certificate Account for gain nor accept any contributions to
any such REMIC after the Closing Date unless it has received an Opinion of Counsel that such
sale, disposition, substitution or acquisition will not (a) affect adversely the status of
such REMIC as a REMIC or (b) unless the Master Servicer has determined in its sole
discretion to indemnify the Trust Fund against such tax, cause such REMIC to be subject to a
tax on "prohibited transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC Administrator
and the Master Servicer for any taxes and costs including, without limitation, any
reasonable attorneys fees imposed on or incurred by the Trust Fund, the Company or the
Master Servicer, as a result of a breach of the Trustee's covenants set forth in Article
VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Company, the Master
Servicer and the Trustee for any taxes and costs (including, without limitation, any
reasonable attorneys' fees) imposed on or incurred by the Trust Fund, the Company, the
Master Servicer or the Trustee, as a result of a breach of the REMIC Administrator's
covenants set forth in this Article X with respect to compliance with the REMIC Provisions,
including without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the REMIC Administrator that contain errors or omissions; provided,
however, that such liability will not be imposed to the extent such breach is a result of an
error or omission in information provided to the REMIC Administrator by the Master Servicer
in which case Section 10.02(c) will apply.

(c)     The Master Servicer agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Trustee for any taxes and costs (including, without limitation, any
reasonable attorneys' fees) imposed on or incurred by the Trust Fund, the Company, the REMIC
Administrator or the Trustee, as a result of a breach of the Master Servicer's covenants set
forth in this Article X or in Article III with respect to compliance with the REMIC
Provisions, including without limitation, any penalties arising from the Trustee's execution
of Tax Returns prepared by the Master Servicer that contain errors or omissions.

Section 10.03. Designation of REMIC(s).

        As provided in Section 10.03 of the Series Supplement.

Section 10.04. Distributions on the Uncertificated REMIC I and REMIC II Regular Interests.

        As provided in Section 10.04 of the Series Supplement.

Section 10.05. Compliance with Withholding Requirements.

        As provided in Section 10.05 of the Series Supplement.






--------------------------------------------------------------------------------

ARTICLE XI


                                   MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This Agreement or any Custodial Agreement may be amended from time to time by the
Company, the Master Servicer and the Trustee, without the consent of any of the
Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions herein or therein, which may be inconsistent
        with any other provisions herein or therein or to correct any error,

(iii)   to modify, eliminate or add to any of its provisions to such extent as shall be
        necessary or desirable to maintain the qualification of the Trust Fund as a REMIC at
        all times that any Certificate is outstanding or to avoid or minimize the risk of the
        imposition of any tax on the Trust Fund pursuant to the Code that would be a claim
        against the Trust Fund, provided that the Trustee has received an Opinion of Counsel
        to the effect that (A) such action is necessary or desirable to maintain such
        qualification or to avoid or minimize the risk of the imposition of any such tax and
        (B) such action will not adversely affect in any material respect the interests of
        any Certificateholder,

(iv)    to change the timing and/or nature of deposits into the Custodial Account or the
        Certificate Account or to change the name in which the Custodial Account is
        maintained, provided that (A) the Certificate Account Deposit Date shall in no event
        be later than the related Distribution Date, (B) such change shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder and (C) such change shall not result in a reduction of the
        rating assigned to any Class of Certificates below the lower of the then-current
        rating or the rating assigned to such Certificates as of the Closing Date (in the
        case of the Insured Certificates (as defined in the Series Supplement), such
        determination shall be made without giving effect to the Certificate Policy (as
        defined in the Series Supplement)), as evidenced by a letter from each Rating Agency
        to such effect,

(v)     to modify, eliminate or add to the provisions of Section 5.02(f) or any other
        provision hereof restricting transfer of the Class R Certificates, by virtue of their
        being the "residual interests" in a REMIC, provided that (A) such change shall not
        result in reduction of the rating assigned to any such Class of Certificates below
        the lower of the then-current rating or the rating assigned to such Certificates as
        of the Closing Date (in the case of the Insured Certificates (as defined in the
        Series Supplement), such determination shall be made without giving effect to the
        Certificate Policy (as defined in the Series Supplement)), as evidenced by a letter
        from each Rating Agency to such effect, and (B) such change shall not (subject to
        Section 10.01(f)), as evidenced by an Opinion of Counsel (at the expense of the party
        seeking so to modify, eliminate or add such provisions), cause any REMIC created
        hereunder or any of the Certificateholders (other than the transferor) to be subject
        to a federal tax caused by a transfer to a Person that is not a Permitted Transferee,

(vi)    to make any other provisions with respect to matters or questions arising under this
        Agreement or such Custodial Agreement which shall not be materially inconsistent with
        the provisions of this Agreement, provided that such action shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder or

               (vii)  to amend any provision herein or therein that is not material to any of
        the Certificateholders.

(b)     This Agreement or any Custodial Agreement may also be amended from time to time by
the Company, the Master Servicer and the Trustee with the consent of the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates with a Certificate Principal Balance greater than zero affected
thereby for the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or such Custodial Agreement or of modifying in any
manner the rights of the Holders of Certificates of such Class; provided, however, that no
such amendment shall:

(i)     reduce in any manner the amount of, or delay the timing of, payments which are
        required to be distributed on any Certificate without the consent of the Holder of
        such Certificate,

(ii)    reduce the aforesaid percentage of Certificates of any Class the Holders of which are
        required to consent to any such amendment, in any such case without the consent of
        the Holders of all Certificates of such Class then outstanding.

(c)     Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received an Opinion of
Counsel (subject to Section 10.01(f) and at the expense of the party seeking such amendment)
to the effect that such amendment or the exercise of any power granted to the Master
Servicer, the Company or the Trustee in accordance with such amendment will not result in
the imposition of a federal tax on the Trust Fund or cause any REMIC created under the
Series Supplement to fail to qualify as a REMIC at any time that any Certificate is
outstanding.

(d)     Promptly after the execution of any such amendment the Trustee shall furnish written
notification of the substance of such amendment to the Custodian and each
Certificateholder.  It shall not be necessary for the consent of Certificateholders under
this Section 11.01 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.  The manner of obtaining
such consents and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the Trustee may
prescribe.

(e)     The Company shall have the option, in its sole discretion, to obtain and deliver to
the Trustee any corporate guaranty, payment obligation, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or a reserve fund, or any combination of the
foregoing, for the purpose of protecting the Holders of the Class B Certificates against any
or all Realized Losses or other shortfalls.  Any such instrument or fund shall be held by
the Trustee for the benefit of the Class B Certificateholders, but shall not be and shall
not be deemed to be under any circumstances included in the Trust Fund.  To the extent that
any such instrument or fund constitutes a reserve fund for federal income tax purposes, (i)
any reserve fund so established shall be an outside reserve fund and not an asset of the
Trust Fund, (ii) any such reserve fund shall be owned by the Company, and (iii) amounts
transferred by the Trust Fund to any such reserve fund shall be treated as amounts
distributed by the Trust Fund to the Company or any successor, all within the meaning of
Treasury Regulations Section 1.860G-2(h) as it reads as of the Cut-off Date.  In connection
with the provision of any such instrument or fund, this Agreement and any provision hereof
may be modified, added to, deleted or otherwise amended in any manner that is related or
incidental to such instrument or fund or the establishment or administration thereof, such
amendment to be made by written instrument executed or consented to by the Company but
without the consent of any Certificateholder and without the consent of the Master Servicer
or the Trustee being required unless any such amendment would impose any additional
obligation on, or otherwise adversely affect the interests of the Senior Certificateholders,
the Class M Certificateholders, the Master Servicer or the Trustee, as applicable; provided
that the Company obtains (subject to Section 10.01(f)) an Opinion of Counsel (which need not
be an opinion of Independent counsel) to the effect that any such amendment will not cause
(a) any federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of the Code or on
"contributions after the startup date" under Section 860G(d)(1) of the Code and (b) any REMIC
created hereunder to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  In the event that the Company elects to provide such coverage in the form of a
limited guaranty provided by General Motors Acceptance Corporation, the Company may elect
that the text of such amendment to this Agreement shall be substantially in the form
attached hereto as Exhibit K (in which case Residential Funding's Subordinate Certificate
Loss Obligation as described in such exhibit shall be established by Residential Funding's
consent to such amendment) and that the limited guaranty shall be executed in the form
attached hereto as Exhibit L, with such changes as the Company shall deem to be appropriate;
it being understood that the Trustee has reviewed and approved the content of such forms and
that the Trustee's consent or approval to the use thereof is not required.

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to recordation
in all appropriate public offices for real property records in all the counties or other
comparable jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere, such
recordation to be effected by the Master Servicer and at its expense on direction by the
Trustee (pursuant to the request of Holders of Certificates entitled to at least 25% of the
Voting Rights), but only upon direction accompanied by an Opinion of Counsel to the effect
that such recordation materially and beneficially affects the interests of the
Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as herein provided
and for other purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such Certificateholder's legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court for a
partition or winding up of the Trust Fund, nor otherwise affect the rights, obligations and
liabilities of any of the parties hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly provided
herein) or in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth, or contained
in the terms of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association; nor shall any Certificateholder
be under any liability to any third person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Agreement, unless such Holder previously shall have given to the
Trustee a written notice of default and of the continuance thereof, as hereinbefore
provided, and unless also the Holders of Certificates of any Class evidencing in the
aggregate not less than 25% of the related Percentage Interests of such Class, shall have
made written request upon the Trustee to institute such action, suit or proceeding in its
own name as Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be incurred
therein or thereby, and the Trustee, for 60 days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such action, suit
or proceeding it being understood and intended, and being expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no one or more
Holders of Certificates of any Class shall have any right in any manner whatever by virtue
of any provision of this Agreement to affect, disturb or prejudice the rights of the Holders
of any other of such Certificates of such Class or any other Class, or to obtain or seek to
obtain priority over or preference to any other such Holder, or to enforce any right under
this Agreement, except in the manner herein provided and for the common benefit of
Certificateholders of such Class or all Classes, as the case may be.  For the protection and
enforcement of the provisions of this Section 11.03, each and every Certificateholder and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed in accordance
with the laws of the State of New York and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

Section 11.05. Notices.

        As provided in Section 11.05 of the Series Supplement.

Section 11.06. Required Notices to Rating Agency and Subservicer.

        The Company, the Master Servicer or the Trustee, as applicable, (i) shall notify each
Rating Agency at such time as it is otherwise required pursuant to this Agreement to give
notice of the occurrence of, any of the events described in clause (a), (b), (c), (d), (g),
(h), (i) or (j) below,  (ii) shall notify the Subservicer at such time as it is otherwise
required pursuant to this Agreement to give notice of the occurrence of, any of the events
described in clause (a), (b), (c)(1), (g)(1),  or (i) below, or (iii) provide a copy to each
Rating Agency at such time as otherwise required to be delivered pursuant to this Agreement
of any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1) the termination or appointment of a successor Master Servicer or (2) the
        termination or appointment of a successor Trustee or a change in the majority
        ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer's blanket fidelity bond and the
        errors and omissions insurance policy required by Section 3.12 or the cancellation or
        modification of coverage under any such instrument,

(e)     the statement required to be delivered to the Holders of each Class of Certificates
        pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     (1) a change in the location of the Custodial Account or (2) a change in the location
        of the Certificate Account,

(h)     the occurrence of any monthly cash flow shortfall to the Holders of any Class of
        Certificates resulting from the failure by the Master Servicer to make an Advance
        pursuant to Section 4.04,

(i)     the occurrence of the Final Distribution Date, and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events described in
clauses (d), (g) or (h) above, the Master Servicer shall provide prompt written notice to
each Rating Agency and the Subservicer, if applicable, of any such event known to the Master
Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

        This Agreement may be supplemented by means of the addition of a separate Article
hereto (a "Supplemental Article") for the purpose of resecuritizing any of the Certificates
issued hereunder, under the following circumstances.  With respect to any Class or Classes
of Certificates issued hereunder, or any portion of any such Class, as to which the Company
or any of its Affiliates (or any designee thereof) is the registered Holder (the
"Resecuritized Certificates"), the Company may deposit such Resecuritized Certificates into a
new REMIC, grantor trust or custodial arrangement (a "Restructuring Vehicle") to be held by
the Trustee pursuant to a Supplemental Article.  The instrument adopting such Supplemental
Article shall be executed by the Company, the Master Servicer and the Trustee; provided,
that neither the Master Servicer nor the Trustee shall withhold their consent thereto if
their respective interests would not be materially adversely affected thereby.  To the
extent that the terms of the Supplemental Article do not in any way affect any provisions of
this Agreement as to any of the Certificates initially issued hereunder, the adoption of the
Supplemental Article shall not constitute an "amendment" of this Agreement.

        Each Supplemental Article shall set forth all necessary provisions relating to the
holding of the Resecuritized Certificates by the Trustee, the establishment of the
Restructuring Vehicle, the issuing of various classes of new certificates by the
Restructuring Vehicle and the distributions to be made thereon, and any other provisions
necessary for the purposes thereof.  In connection with each Supplemental Article, the
Company shall deliver to the Trustee an Opinion of Counsel to the effect that (i) the
Restructuring Vehicle will qualify as a REMIC, grantor trust or other entity not subject to
taxation for federal income tax purposes and (ii) the adoption of the Supplemental Article
will not endanger the status of the Trust Fund as a REMIC or (subject to Section 10.01(f))
result in the imposition of a tax upon the Trust Fund (including but not limited to the tax
on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09. Allocation of Voting Rights.

        As provided in Section 11.09 of the Series Supplement.

Section 11.10. No Petition.

        As provided in Section 11.10 of the Series Supplement.






--------------------------------------------------------------------------------

ARTICLE XII


                                COMPLIANCE WITH REGULATION AB

Section 12.01. Intent of the Parties; Reasonableness.

               The Company,  the Trustee and the Master  Servicer  acknowledge  and agree that
the  purpose  of  this  Article  XII is to  facilitate  compliance  by the  Company  with  the
provisions  of  Regulation  AB and  related  rules  and  regulations  of the  Commission.  The
Company shall not exercise its right to request  delivery of information or other  performance
under these  provisions  other than in good faith,  or for purposes other than compliance with
the Securities  Act, the Exchange Act and the rules and  regulations  of the Commission  under
the  Securities  Act  and the  Exchange  Act.  Each of the  Master  Servicer  and the  Trustee
acknowledges that  interpretations  of the requirements of Regulation AB may change over time,
whether due to  interpretive  guidance  provided  by the  Commission  or its staff,  consensus
among  participants  in  the  mortgage-backed   securities  markets,  advice  of  counsel,  or
otherwise,  and agrees to comply with  reasonable  requests  made by the Company in good faith
for delivery of information  under these  provisions on the basis of evolving  interpretations
of  Regulation  AB. Each of the Master  Servicer and the Trustee  shall  cooperate  reasonably
with the Company to deliver to the Company  (including  any of its  assignees  or  designees),
any  and  all  disclosure,   statements,  reports,  certifications,   records  and  any  other
information  necessary in the reasonable,  good faith  determination  of the Company to permit
the Company to comply with the provisions of Regulation AB.

Section 12.02. Additional Representations and Warranties of the Trustee.

               (a)....The Trustee  shall be deemed to  represent to the Company as of the date
hereof  and on each date on which  information  is  provided  to the  Company  under  Sections
12.01,  12.02(b) or 12.03 that,  except as disclosed  in writing to the Company  prior to such
date:  (i) there are no material  legal or  governmental  proceedings  pending (or known to be
contemplated)  against it that would be material to  Certificateholders;  and (ii) the Trustee
is not an affiliate (as  contemplated  by Item 1119(a) of Regulation AB) of the Company or any
sponsor, issuing entity, servicer, trustee,  originator,  significant obligor,  enhancement or
support  provider  or other  material  transaction  party  (as each of such  terms are used in
Regulation  AB),  as  identified  by the  Company to the  Trustee in writing as of the Closing
Date (each,  a  "Transaction  Party").  The Company  shall notify the Trustee of any change in
the identity of a Transaction Party after the Closing Date.

               (b)....If so requested by the Company on any date  following  the Closing Date,
the Trustee shall,  within five Business Days  following such request,  confirm in writing the
accuracy of the  representations  and  warranties  set forth in paragraph  (a) of this Section
or,  if  any  such  representation  and  warranty  is not  accurate  as of the  date  of  such
confirmation,  provide the  pertinent  facts,  in writing,  to the  Company.  Any such request
from the Company shall not be given more than once each calendar  quarter,  unless the Company
shall  have a  reasonable  basis  for a  determination  that  any of the  representations  and
warranties may not be accurate.

Section 12.03. Information to Be Provided by the Trustee.

               For so long as the Certificates are outstanding,  for the purpose of satisfying
the  Company's  reporting  obligation  under the  Exchange  Act with  respect  to any class of
Certificates,  the  Trustee  shall  provide to the  Company a written  description  of (a) any
litigation  or  governmental  proceedings  pending  against  the Trustee as of the last day of
each calendar  month that would be material to  Certificateholders,  and (b) any  affiliations
or  relationships  (as  described in Item 1119 of  Regulation  AB) that develop  following the
Closing Date between the Trustee and any  Transaction  Party of the type  described in Section
12.02(a)(iv)  or  12.02(a)(v)  as of the  last day of each  calendar  year.  Any  descriptions
required  with  respect  to legal  proceedings,  as well as  updates  to  previously  provided
descriptions,  under this Section  12.03 shall be given no later than five Business Days prior
to the  Determination  Date  following the month in which the relevant  event occurs,  and any
notices  and  descriptions  required  with  respect  to  affiliations,  as well as  updates to
previously  provided  descriptions,  under  this  Section  12.03  shall be given no later than
January 31 of the calendar  year  following the year in which the relevant  event  occurs.  As
of the related  Distribution  Date with  respect to each Report on  Form 10-D  with respect to
the Certificates  filed by or on behalf of the Company,  and as of March 15 preceding the date
each  Report on Form 10-K with  respect to the  Certificates  is filed,  the  Trustee  will be
deemed to  represent  that any  information  previously  provided  by the  Trustee  under this
Article  XII is  materially  correct  and  does not have any  material  omissions  unless  the
Trustee has  provided an update to such  information.  The  Company  will  provide the Trustee
any  disclosure  relating to  material  litigation  against the Trustee in a timely  manner to
allow  the  Trustee  to  review  such  disclosure  prior to filing  such  disclosure  with the
Commission to the extent the Company changes the information provided by the Trustee.

Section 12.04. Report on Assessment of Compliance and Attestation.

               On or  before  March  15 of each  calendar  year  until  a Form  15  Suspension
Notification has been filed with the Commission with respect to the Trust, the Trustee shall:

(a)     deliver to the Company a report (in form and substance reasonably satisfactory to the
Company) regarding the Trustee's assessment of compliance with the applicable Servicing
Criteria during the immediately preceding calendar year, as required under Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be signed by
an authorized officer of the Trustee, and shall address each of the Servicing Criteria
specified on Exhibit R hereto; and

(b)     deliver to the Company a report of a registered public accounting firm satisfying the
requirements of Rule 2-01 of Regulation S-X under the Securities Act and the Exchange Act
that attests to, and reports on, the assessment of compliance made by the Trustee and
delivered pursuant to the preceding paragraph.  Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

Section 12.05. Indemnification; Remedies.

(a)     The Trustee shall indemnify the Company, each affiliate of the Company, the Master
Servicer and each affiliate of the Master Servicer, and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall hold each of
them harmless from and against any losses, damages, penalties, fines, forfeitures, legal
fees and expenses and related costs, judgments, and any other costs, fees and expenses that
any of them may sustain arising out of or based upon:

......................(i)(A) any untrue  statement of a material fact  contained or alleged to
be contained in any information,  report,  certification or other material provided under this
Article XII by the Trustee (collectively,  the "Trustee Information"),  or (B) the omission or
alleged  omission to state in the Trustee  Information  a material  fact required to be stated
in the Trustee  Information  or  necessary  in order to make the  statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

......................(ii)   any failure by the Trustee to deliver  any  information,  report,
certification  or other  material  when and as required  under this Article XII,  other than a
failure by the Trustee to deliver an accountants' attestation;

provided, however, that in no event will the Trustee be liable for any consequential or
punitive damages pursuant to this Section 12.05(a), even if advised of the possibility of
such damages.

(b)     In the case of any failure of performance described in clause (ii) of Section
12.05(a), the Trustee shall (i) promptly reimburse the Company for all costs reasonably
incurred by the Company in order to obtain the information, report, certification,
accountants' attestation or other material not delivered as required by the Trustee and (ii)
cooperate with the Company to mitigate any damages that may result from such failure.

(c)     The Company and the Master Servicer shall indemnify the Trustee, each affiliate of
the Trustee and the respective present and former directors, officers, employees and agents
of the Trustee, and shall hold each of them harmless from and against any losses, damages,
penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any
other costs, fees and expenses that any of them may sustain arising out of or based upon (i)
any untrue statement of a material fact contained or alleged to be contained in any
information provided under this Agreement by or on behalf of the Company or Master Servicer
for inclusion in any report filed with Commission under the Exchange Act (collectively, the
"RFC Information"), or (ii) the omission or alleged omission to state in the RFC Information
a material fact required to be stated in the RFC Information or necessary in order to make
the statements therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that in no event will the Company or the Master Servicer be
liable for any consequential or punitive damages pursuant to this Section 12.05(c), even if
advised of the possibility of such damages.




--------------------------------------------------------------------------------


                                          EXHIBIT A


 FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS A-P] CERTIFICATE AND [INTEREST ONLY/CLASS
                                       A-V] CERTIFICATE



        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986.

        UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  ("DTC"),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE  REGISTERED  OWNER  HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.]

        [THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S.
FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE
DATE OF THIS CERTIFICATE IS ___________ __, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY
AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT),
[AND ASSUMING A CONSTANT PASS-THROUGH RATE EQUAL TO THE INITIAL PASS-THROUGH RATE,] THIS
CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[          ] OF OID PER [$1,000] [$100,000]
OF [INITIAL CERTIFICATE PRINCIPAL BALANCE] [NOTIONAL AMOUNT], THE YIELD TO MATURITY IS
[      ]% AND THE AMOUNT OF OID ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[              ] PER [$1,000] [$100,000] OF [INITIAL CERTIFICATE PRINCIPAL BALANCE]
[NOTIONAL AMOUNT], COMPUTED USING THE APPROXIMATE METHOD.  NO REPRESENTATION IS MADE THAT
THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY
OTHER RATE OR AS TO THE CONSTANCY OF THE PASS-THROUGH RATE.]

Certificate No.                                   [        %][Variable] Pass-Through Rate
                                                  [based on a Notional Amount]
Class A-     Senior
Date of Pooling and Servicing                     [Percentage Interest:       %]
Agreement and Cut-off Date:
___________ 1, ____                               Aggregate Initial [Certificate Principal
                                                  Balance] [[Interest Only/Class A-V] Notional
First Distribution Date:                          Amount] [Subclass Notional Amount] of the
_________ 25, ____                                Class A-     Certificates:

Master Servicer:                                  [Initial] [Certificate Principal
Residential Funding                               Balance] [Interest Only/Class A-V] [Subclass]
Corporation                                       Notional Amount] of this Certificate:
                                                  $                          ]
Assumed Final
Distribution Date:                                CUSIP 76110F-
___________ 25, ____
                        MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                       SERIES ____-___

               evidencing a percentage  interest in the distributions  allocable
               to the Class  A-      Certificates  with  respect to a Trust Fund
               consisting   primarily  of  a  pool  of   conventional   one-  to
               four-family  fixed  interest rate first mortgage loans formed and
               sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that ________________________________________________________
is the registered owner of the Percentage Interest evidenced by this Certificate [(obtained
by dividing the [Initial Certificate Principal Balance] [Initial [Interest Only/Class A-V]
Notional Amount] of this Certificate by the aggregate [Initial Certificate Principal Balance
of all Class A-       Certificates] [Initial [Interest Only/Class A-V] Notional Amounts of
all [Interest Only/Class A-V] Certificates], both as specified above)] in certain
distributions with respect to the Trust Fund consisting primarily of an interest in a pool
of conventional one- to four-family fixed interest rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated as specified
above (the "Agreement") among the Company, the Master Servicer and __________________, as
trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter.  To the extent not defined herein, the capitalized terms used herein have
the meanings assigned in the Agreement.  This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount [(of interest and
principal, if any)] required to be distributed to Holders of Class A-     Certificates on
such Distribution Date.  [The [Interest Only/Class A-V] Notional Amount of the [Interest
Only/Class A-V] Certificates as of any date of determination is equal to the aggregate
Stated Principal Balance of the Mortgage Loans corresponding to the Uncertificated REMIC
Regular Interests represented by such [Interest Only/Class A-V] Certificates.] [The Subclass
Notional Amount of the [Interest Only/Class A-V]-   Certificates as of any date of
determination is equal to the aggregate Stated Principal Balance of the Mortgage Loans
corresponding to the Uncertificated REMIC Regular Interests represented by such [Interest
Only/Class A-V]-   Certificates immediately prior to such date.] [The [Interest Only/Class
A-V][-  ] Certificates have no Certificate Principal Balance.]

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The [Initial Certificate Principal Balance]
[Initial [Interest Only/Class A-V] Notional Amount] [initial Subclass Notional Amount] of
this Certificate is set forth above.] [The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.]

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.






--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------


                                          EXHIBIT B

                                 FORM OF CLASS M CERTIFICATE

        THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
[CLASS M-1 CERTIFICATES] [AND CLASS M-2 CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE &
CO., HAS AN INTEREST HEREIN.

        THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S.
FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE
DATE OF THIS CERTIFICATE IS ___________ __, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY
AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT),
THIS CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[____] OF OID PER $[1,000] OF INITIAL
CERTIFICATE PRINCIPAL BALANCE, THE YIELD TO MATURITY IS [_____]% AND THE AMOUNT OF OID
ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[____] PER $[1,000] OF INITIAL
CERTIFICATE PRINCIPAL BALANCE, COMPUTED UNDER THE APPROXIMATE METHOD.  NO REPRESENTATION IS
MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION
OR AT ANY OTHER RATE.


        ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY
VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT
EITHER (A) SUCH TRANSFEREE IS NOT AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A
TRUSTEE OF ANY PLAN, OR ANY OTHER PERSON, ACTING, DIRECTLY OR INDIRECTLY, ON BEHALF
OF OR PURCHASING ANY CERTIFICATE WITH "PLAN ASSETS" OF ANY PLAN (A "PLAN INVESTOR"),
(B) IT HAS ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED
TRANSACTION EXEMPTION ("PTE") 94-29, AS MOST RECENTLY AMENDED, PTE 2002-41, 67 FED.
REG. 54487 (AUGUST 22, 2002) (THE "RFC EXEMPTION"), AND THAT IT UNDERSTANDS THAT
THERE ARE CERTAIN CONDITIONS TO THE AVAILABILITY OF THE RFC EXEMPTION INCLUDING THAT
SUCH CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN "BBB-" (OR
ITS EQUIVALENT) BY STANDARD & POOR'S, FITCH OR MOODY'S OR (C) (I) THE TRANSFEREE IS
AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS TO BE USED BY IT TO PURCHASE THE
CERTIFICATE IS AN "INSURANCE COMPANY GENERAL ACCOUNT" (WITHIN THE MEANING OF U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION ("PTCE") 95-60), AND (III)
THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED
(EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE COMPANY).

        IF THIS CERTIFICATE (OR ANY INTEREST HEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN THE
LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II) ACQUIRED SUCH
CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION, OR (III) IS A COMPLYING INSURANCE
COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY LAW, TO ALL RIGHTS AND
OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO THE DATE OF SUCH TRANSFER OF
THIS CERTIFICATE.  THE TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING
ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR
INTEREST HEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION 5.02(e) OF THE
POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE TRUSTEE,
THE MASTER SERVICER, ANY SUBSERVICER, AND THE TRUST FUND FROM AND AGAINST ANY AND ALL
LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.

Certificate No.                                   [      ]% Pass-Through Rate

Class M-    Subordinate                           Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class M Certificates:
Agreement and Cut-off Date:                       $
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  CUSIP: 76110F-
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____

                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

        evidencing a percentage  interest in any  distributions  allocable to the Class
        M-      Certificates  with respect to the Trust Fund consisting  primarily of a
        pool of  conventional  one- to  four-family  fixed interest rate first mortgage
        loans formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that _____________________________________________ is the
registered owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Certificate Principal Balance of this Certificate by the aggregate Certificate
Principal Balance of all Class M-     Certificates, both as specified above) in certain
distributions with respect to a Trust Fund consisting primarily of a pool of conventional
one- to four-family fixed interest rate first mortgage loans (the "Mortgage Loans"), formed
and sold by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term
includes any successor entity under the Agreement referred to below).  The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above (the
"Agreement") among the Company, the Master Servicer and __________________, as trustee (the
"Trustee"), a summary of certain of the pertinent provisions of which is set forth
hereafter.  To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Agreement.  This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and
principal, if any) required to be distributed to Holders of Class M-     Certificates on
such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of the distributions allocable to principal and any Realized Losses
allocable hereto.

               As  described  above,  no  transfer  of this Class M  Certificate  will be made
unless (i) the Trustee has received either an opinion of counsel or a  representation  letter,
each as described in the  Agreement,  relating to the  permissibility  of such transfer  under
ERISA and Section  4975 of the Code,  or (ii) this  Certificate  is held by a  Depository,  in
which  case the  Transferee  will be  deemed  to have  made  representations  relating  to the
permissibility  of such  transfer  under ERISA and Section  4975 of the Code,  as described in
Section  5.02(e)  of the  Agreement.  In  addition,  any  purported  Certificate  Owner  whose
acquisition or holding of this  Certificate (or interest  herein) was effected in violation of
the  restrictions  in Section  5.02(e) of the Agreement  shall indemnify and hold harmless the
Company,  the  Trustee,  the Master  Servicer,  any  Subservicer,  and the Trust Fund from and
against  any and all  liabilities,  claims,  costs or expenses  incurred by such  parties as a
result of such acquisition or holding.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------
               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------


                                          EXHIBIT C


                                 FORM OF CLASS B CERTIFICATE

THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES  AND CLASS M
CERTIFICATES [AND CLASS B-1] [CLASS B-2  CERTIFICATES]  DESCRIBED IN THE AGREEMENT (AS DEFINED
HEREIN).

THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933,
AS AMENDED,  OR THE SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR TRANSFERRED  UNLESS
IT IS  REGISTERED  PURSUANT  TO SUCH ACT AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS
WHICH ARE  EXEMPT  FROM  REGISTRATION  UNDER  SUCH ACT AND UNDER  APPLICABLE  STATE LAW AND IS
TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

NO TRANSFER OF THIS  CERTIFICATE  MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE  PROVIDES
EITHER A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE  THAT THE PURCHASE OF THIS
CERTIFICATE  WILL NOT  CONSTITUTE  OR  RESULT IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR
SECTION  4975 OF THE CODE AND WILL  NOT  SUBJECT  THE  MASTER  SERVICER,  THE  COMPANY  OR THE
TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A
"REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN
SECTIONS  860G AND 860D OF THE CODE.  THE  FOLLOWING  INFORMATION  IS PROVIDED  SOLELY FOR THE
PURPOSES OF APPLYING THE U.S.  FEDERAL  INCOME TAX ORIGINAL  ISSUE  DISCOUNT  ("OID") RULES TO
THIS  CERTIFICATE.  THE ISSUE DATE OF THIS  CERTIFICATE  IS  ___________  __,  ____.  ASSUMING
THAT THE MORTGAGE  LOANS PREPAY AT 100% OF THE  PREPAYMENT  SPEED  ASSUMPTION (AS DESCRIBED IN
THE PROSPECTUS  SUPPLEMENT),  THIS  CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[      ] OF
OID PER  $[1,000]  OF  INITIAL  CERTIFICATE  PRINCIPAL  BALANCE,  THE  YIELD  TO  MATURITY  IS
[        ]%  AND THE AMOUNT OF OID  ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[        ]  PER  $[1,000]  OF  INITIAL  CERTIFICATE  PRINCIPAL  BALANCE,  COMPUTED  UNDER THE
APPROXIMATE  METHOD.  NO  REPRESENTATION IS MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE
BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE.

Certificate No.                                   [      ]% Pass-Through Rate

Class B-     Subordinate                          Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class B-
Agreement and Cut-off Date:                       Certificates as of
___________ 1, ____                               the Cut-off Date:
                                                  $
First Distribution Date:
_________ 25, ____                                Initial Certificate Principal
                                                  Balance of this Certificate:
Master Servicer:                                  $
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

       evidencing a  percentage  interest in any  distributions  allocable to the Class
       B-      Certificates  with respect to the Trust Fund  consisting  primarily of a
       pool of  conventional  one- to  four-family  fixed  interest rate first mortgage
       loans formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that Residential Accredit Loans, Inc. is the registered owner
of the Percentage Interest evidenced by this Certificate (obtained by dividing the
Certificate Principal Balance of this Certificate by the aggregate Certificate Principal
Balance of all Class B-     Certificates, both as specified above) in certain distributions
with respect to a Trust Fund consisting primarily of a pool of conventional one- to
four-family fixed interest rate first mortgage loans (the "Mortgage Loans"), formed and sold
by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes
any successor entity under the Agreement referred to below).  The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as specified above (the "Agreement")
among the Company, the Master Servicer and __________________, as trustee (the "Trustee"), a
summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent not defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement.  This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of
the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at the close of
business on the last day (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) of the month next preceding the month of such
distribution (the "Record Date"), from the Available Distribution Amount in an amount equal
to the product of the Percentage Interest evidenced by this Certificate and the amount (of
interest and principal, if any) required to be distributed to Holders of Class B
Certificates on such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of the distributions allocable to principal and any Realized Losses
allocable hereto.

               No transfer of this Class B Certificate will be made unless such transfer is
exempt from the registration requirements of the Securities Act of 1933, as amended, and any
applicable state securities laws or is made in accordance with said Act and laws.  In the
event that such a transfer is to be made, (i) the Trustee or the Company may require an
opinion of counsel acceptable to and in form and substance satisfactory to the Trustee and
the Company that such transfer is exempt (describing the applicable exemption and the basis
therefor) from or is being made pursuant to the registration requirements of the Securities
Act of 1933, as amended, and of any applicable statute of any state and (ii) the transferee
shall execute an investment letter in the form described by the Agreement.  The Holder
hereof desiring to effect such transfer shall, and does hereby agree to, indemnify the
Trustee, the Company, the Master Servicer and the Certificate Registrar acting on behalf of
the Trustee against any liability that may result if the transfer is not so exempt or is not
made in accordance with such Federal and state laws. In connection with any such transfer,
the Trustee will also require either (i) an opinion of counsel acceptable to and in form and
substance satisfactory to the Trustee, the Company and the Master Servicer with respect to
the permissibility of such transfer under the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class B Certificate will
not constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code or (ii) a representation letter, in the form as described by
Section 5.02(e) of the Agreement, either stating that the transferee is not an employee
benefit or other plan subject to the prohibited transaction provisions of ERISA or Section
4975 of the Code (a "Plan"), or any other person (including an investment manager, a named
fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan, or stating that the transferee is
an insurance company, the source of funds to be used by it to purchase the Certificate is an
"insurance company general account" (within the meaning of Department of Labor Prohibited
Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in reliance upon
the availability of the exemptive relief afforded under Sections I and III of PTCE 95-60.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------

                                          EXHIBIT D


                                 FORM OF CLASS R CERTIFICATE

THIS  CERTIFICATE  MAY  NOT BE HELD BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A
"REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE  TERMS ARE  DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

NO TRANSFER OF THIS  CERTIFICATE  MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE  PROVIDES
EITHER A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE  THAT THE PURCHASE OF THIS
CERTIFICATE  WILL NOT  CONSTITUTE  OR  RESULT IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR
SECTION  4975 OF THE CODE AND WILL  NOT  SUBJECT  THE  MASTER  SERVICER,  THE  COMPANY  OR THE
TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY  RESALE,  TRANSFER  OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE  ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE TRUSTEE
THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL  SUBDIVISION
THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE
FOREGOING (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE
SUBJECT TO TAX AND EXCEPT  FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED  BY  SUCH   GOVERNMENTAL   UNIT),  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL
ORGANIZATION,  OR  ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF  THE  FOREGOING,  (C)  ANY
ORGANIZATION (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION
511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL  ELECTRIC  AND  TELEPHONE
COOPERATIVES   DESCRIBED  IN  SECTION  1381(a)(2)(C)  OF  THE  CODE,  (E)  AN  ELECTING  LARGE
PARTNERSHIP  UNDER  SECTION  775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED  IN THE  FOREGOING
CLAUSES  (A),   (B),   (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A   "DISQUALIFIED
ORGANIZATION"),  OR (F) AN  AGENT  OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE  OF SUCH
TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES
CERTAIN  ADDITIONAL   CONDITIONS   RELATING  TO  THE  FINANCIAL   CONDITION  OF  THE  PROPOSED
TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION IN THE  CERTIFICATE  REGISTER OR ANY TRANSFER,
SALE OR OTHER  DISPOSITION OF THIS  CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF
A  DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL NOT BE DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS
CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Certificate No.                                   [      ]% Pass-Through Rate

Class R Senior                                    Aggregate Initial Certificate
                                                  Principal Balance of the
Date of Pooling and Servicing                     Class R Certificates:
Agreement and Cut-off Date:                       $100.00
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  Percentage Interest:
Residential Funding Corporation                                 %

Assumed Final Distribution Date:                  CUSIP 76110F-
___________ 25, ____


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

        evidencing a percentage interest in any distributions  allocable to the Class R
        Certificates  with respect to the Trust Fund consisting  primarily of a pool of
        conventional  one- to  four-family  fixed  interest rate first  mortgage  loans
        formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that                                                    is the
registered owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Initial Certificate Principal Balance of this Certificate by the aggregate
Initial Certificate Principal Balance of all Class R Certificates, both as specified above)
in certain distributions with respect to the Trust Fund consisting primarily of a pool of
conventional one- to four-family fixed interest rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated as specified
above (the "Agreement") among the Company, the Master Servicer and __________________, as
trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter.  To the extent not defined herein, the capitalized terms used herein have
the meanings assigned in the Agreement.  This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and
principal, if any) required to be distributed to Holders of Class R Certificates on such
Distribution Date.

               Each Holder of this Certificate will be deemed to have agreed to be bound by
the restrictions set forth in the Agreement to the effect that (i) each person holding or
acquiring any Ownership Interest in this Certificate must be a United States Person and a
Permitted Transferee, (ii) the transfer of any Ownership Interest in this Certificate will
be conditioned upon the delivery to the Trustee of, among other things, an affidavit to the
effect that it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any Ownership Interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the purported
transferee, and (iv) if any person other than a United States Person and a Permitted
Transferee acquires any Ownership Interest in this Certificate in violation of such
restrictions, then the Company will have the right, in its sole discretion and without
notice to the Holder of this Certificate, to sell this Certificate to a purchaser selected
by the Company, which purchaser may be the Company, or any affiliate of the Company, on such
terms and conditions as the Company may choose.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.  Notwithstanding the reduction of the Certificate Principal Balance hereof
to zero, this Certificate will remain outstanding under the Agreement and the Holder hereof
may have additional obligations with respect to this Certificate, including tax liabilities,
and may be entitled to certain additional distributions hereon, in accordance with the terms
and provisions of the Agreement.

               No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Master Servicer with respect to the
permissibility of such transfer under the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class R Certificate will
not constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code or (ii) a representation letter, in the form as described by the
Agreement, stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a "Plan"), or
any other person (including an investment manager, a named fiduciary or a trustee of any
Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
assets" of any Plan.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purpose have the same
effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


                                          EXHIBIT E


                               FORM OF SELLER/SERVICER CONTRACT

        This Seller/Servicer Contract (as may be amended, supplemented or otherwise modified
from time to time, this "Contract") is made this ___________ day of _____________________,
20_______, by and between Residential Funding Corporation, its successors and assigns
("Residential Funding") and _________________________________________________________ (the
"Seller/Servicer," and, together with Residential Funding, the "parties" and each,
individually, a "party").

        WHEREAS, the Seller/Servicer desires to sell Loans to, and/or service Loans for,
Residential Funding, and Residential Funding desires to purchase Loans from the
Seller/Servicer and/or have the Seller/Servicer service various of its Loans, pursuant to
the terms of this Contract and the Residential Funding Seller and Servicer Guides
incorporated herein by reference, as amended, supplemented or otherwise modified, from time
to time (together, the "Guides").

        NOW, THEREFORE, in consideration of the premises, and the terms, conditions and
agreements set forth below, the parties agree as follows:

1.      INCORPORATION OF GUIDES BY REFERENCE.

        The Seller/Servicer acknowledges that it has received and read the Guides.  All
provisions of the Guides are incorporated by reference into and made a part of this
Contract, and shall be binding upon the parties; provided, however, that the Seller/Servicer
shall be entitled to sell Loans to and/or service Loans for Residential Funding only if and
for so long as it shall have been authorized to do so by Residential Funding in writing.
Specific reference in this Contract to particular provisions of the Guides and not to other
provisions does not mean that those provisions of the Guides not specifically cited in this
Contract are not applicable.  All terms used herein shall have the same meanings as such
terms have in the Guides, unless the context clearly requires otherwise.

2.      AMENDMENTS.

        This Contract may not be amended or modified orally, and no provision of this
Contract may be waived or amended except in writing signed by the party against whom
enforcement is sought.  Such a written waiver or amendment must expressly reference this
Contract.  However, by their terms, the Guides may be amended or supplemented by Residential
Funding from time to time.  Any such amendment(s) to the Guides shall be binding upon the
parties hereto.

3.      REPRESENTATIONS AND WARRANTIES.

a.      Reciprocal Representations and Warranties.

               The Seller/Servicer and Residential Funding each represents and warrants to
the other that as of the date of this Contract:

(1)     Each party is duly organized, validly existing, and in good standing under the laws
                      of its jurisdiction of organization, is qualified, if necessary, to do
                      business and in good standing in each jurisdiction in which it is
                      required to be so qualified, and has the requisite power and authority
                      to enter into this Contract and all other agreements which are
                      contemplated by this Contract and to carry out its obligations
                      hereunder and under the Guides and under such other agreements.

(2)     This Contract has been duly authorized, executed and delivered by each party and
                      constitutes a valid and legally binding agreement of each party
                      enforceable in accordance with its terms.

(3)     There is no action, proceeding or investigation pending or threatened, and no basis
                      therefor is known to either party, that could affect the validity or
                      prospective validity of this Contract.

(4)     Insofar as its capacity to carry out any obligation under this Contract is concerned,
                      neither party is in violation of any charter, articles of
                      incorporation, bylaws, mortgage, indenture, indebtedness, agreement,
                      instrument, judgment, decree, order, statute, rule or regulation and
                      none of the foregoing adversely affects its capacity to fulfill any of
                      its obligations under this Contract.  Its execution of, and performance
                      pursuant to, this Contract will not result in a violation of any of the
                      foregoing.

b.      Seller/Servicer's Representations, Warranties and Covenants.

               In addition to the representations, warranties and covenants made by the
               Seller/Servicer pursuant to subparagraph (a) of this paragraph 3, the
               Seller/Servicer makes the representations, warranties and covenants set forth
               in the Guides and, upon request, agrees to deliver to Residential Funding the
               certified Resolution of Board of Directors which authorizes the execution and
               delivery of this Contract.

4.      REMEDIES OF RESIDENTIAL FUNDING.

        If an Event of Seller Default or an Event of Servicer Default shall occur,
Residential Funding may, at its option, exercise one or more of those remedies set forth in
the Guides.

5.      SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR.

        At no time shall the Seller/Servicer represent that it is acting as an agent of
Residential Funding.  The Seller/Servicer shall, at all times, act as an independent
contractor.

6.      PRIOR AGREEMENTS SUPERSEDED.

        This Contract restates, amends and supersedes any and all prior Seller Contracts or
Servicer Contracts between the parties except that any subservicing agreement executed by
the Seller/Servicer in connection with any loan-security exchange transaction shall not be
affected.

7.      ASSIGNMENT.

        This Contract may not be assigned or transferred, in whole or in part, by the
Seller/Servicer without the prior written consent of Residential Funding.  Residential
Funding may sell, assign, convey, hypothecate, pledge or in any other way transfer, in whole
or in part, without restriction, its rights under this Contract and the Guides with respect
to any Commitment or Loan.

8.      NOTICES.

        All notices, requests, demands or other communications that are to be given under
this Contract shall be in writing, addressed to the appropriate parties and sent by
telefacsimile or by overnight courier or by United States mail, postage prepaid, to the
addresses and telefacsimile numbers specified below.  However, another name, address and/or
telefacsimile number may be substituted by the Seller/Servicer pursuant to the requirements
of this paragraph 8, or Residential Funding pursuant to an amendment to the Guides.

If to Residential Funding, notices must be sent to the appropriate address or telefacsimile
number specified in the Guides.

If to the Seller/Servicer, notice must be sent to:




      Attention:
      Telefacsimile Number:  (      )       -
9.      JURISDICTION AND VENUE.
----------------------------------------------------------------------------------------------

        Each of the parties irrevocably submits to the jurisdiction of any state or federal
court located in Hennepin County, Minnesota, over any action, suit or proceeding to enforce
or defend any right under this Contract or otherwise arising from any loan sale or servicing
relationship existing in connection with this Contract, and each of the parties irrevocably
agrees that all claims in respect of any such action or proceeding may be heard or
determined in such state or federal court.  Each of the parties irrevocably waives the
defense of an inconvenient forum to the maintenance of any such action or proceeding and any
other substantive or procedural rights or remedies it may have with respect to the
maintenance of any such action or proceeding in any such forum.  Each of the parties agrees
that a final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other manner provided
by law.  Each of the parties further agrees not to institute any legal actions or
proceedings against the other party or any director, officer, employee, attorney, agent or
property of the other party, arising out of or relating to this Contract in any court other
than as hereinabove specified in this paragraph 9.

10.     MISCELLANEOUS.

        This Contract, including all documents incorporated by reference herein, constitutes
the entire understanding between the parties hereto and supersedes all other agreements,
covenants, representations, warranties, understandings and communications between the
parties, whether written or oral, with respect to the transactions contemplated by this
Contract.  All paragraph headings contained herein are for convenience only and shall not be
construed as part of this Contract.  Any provision of this Contract that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any other
jurisdiction, and, to this end, the provisions hereof are severable.  This Contract shall be
governed by, and construed and enforced in accordance with, applicable federal laws and the
laws of the State of Minnesota.





--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the duly authorized officers of the Seller/Servicer and
Residential Funding have executed this Seller/Servicer Contract as of the date first above
written.

ATTEST:                                 SELLER/SERVICER

[Corporate Seal]

                                                         (Name of Seller/Servicer)
By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:
======================================= =========================================================

ATTEST:                                 RESIDENTIAL FUNDING CORPORATION
[Corporate Seal]

By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:







--------------------------------------------------------------------------------



                                          EXHIBIT F
                                 FORMS OF REQUEST FOR RELEASE

DATE:

TO:

RE:            REQUEST FOR RELEASE OF DOCUMENTS

In connection with the administration of the pool of Mortgage Loans held by you for the
referenced pool, we request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request:      (circle one)

        Mortgage Loan Prepaid in Full              Mortgage Loan Repurchased

"We hereby certify that all amounts received or to be received in connection with such
payments which are required to be deposited have been or will be so deposited as provided in
the Pooling and Servicing Agreement."


Residential Funding Corporation
Authorized Signature

******************************************************************************

TO CUSTODIAN/TRUSTEE:  Please acknowledge this request, and check off documents being
enclosed with a copy of this form.  You should retain this form for your files in accordance
with the terms of the Pooling and Servicing Agreement.

Enclosed Documents:          [ ]  Promissory Note
                             [ ]  Primary Insurance Policy
                             [ ]  Mortgage or Deed of Trust
                             [ ]  Assignment(s) of Mortgage or Deed of Trust
                             [ ]  Title Insurance Policy
                             [ ]  Other:

Name:
Title:
Date:





--------------------------------------------------------------------------------



                                         EXHIBIT G-1

                           FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF                         )
                                 )    ss.:
COUNTY OF                        )
               [NAME OF OFFICER], being first duly sworn, deposes and says:

1.      That he is [Title of Officer] of [Name of Owner] (record or beneficial owner of the
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class R (the "Owner")), a
[savings institution] [corporation] duly organized and existing under the laws of [the State
of                                     ] [the United States], on behalf of which he makes
this affidavit and agreement.

2.      That the Owner (i) is not and will not be a "disqualified organization" or an
electing large partnership as of [date of transfer] within the meaning of Sections
860E(e)(5) and 775, respectively, of the Internal Revenue Code of 1986, as amended (the
"Code") or an electing large partnership under Section 775(a) of the Code, (ii) will endeavor
to remain other than a disqualified organization for so long as it retains its ownership
interest in the Class R Certificates, and (iii) is acquiring the Class R Certificates for
its own account or for the account of another Owner from which it has received an affidavit
and agreement in substantially the same form as this affidavit and agreement. (For this
purpose, a "disqualified organization" means an electing large partnership under Section 775
of the Code, the United States, any state or political subdivision thereof, any agency or
instrumentality of any of the foregoing (other than an instrumentality all of the activities
of which are subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental entity) or any
foreign government, international organization or any agency or instrumentality of such
foreign government or organization, any rural electric or telephone cooperative, or any
organization (other than certain farmers' cooperatives) that is generally exempt from
federal income tax unless such organization is subject to the tax on unrelated business
taxable income).

3.      That the Owner is aware (i) of the tax that would be imposed on transfers of Class R
Certificates to disqualified organizations or electing large partnerships, under the Code,
that applies to all transfers of Class R Certificates after March 31, 1988; (ii) that such
tax would be on the transferor (or, with respect to transfers to electing large
partnerships, on each such partnership), or, if such transfer is through an agent (which
person includes a broker, nominee or middleman) for a disqualified organization, on the
agent; (iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for the tax if the
transferee furnishes to such person an affidavit that the transferee is not a disqualified
organization and, at the time of transfer, such person does not have actual knowledge that
the affidavit is false; and (iv) that the Class R Certificates may be "noneconomic residual
interests" within the meaning of Treasury regulations promulgated pursuant to the Code and
that the transferor of a noneconomic residual interest will remain liable for any taxes due
with respect to the income on such residual interest, unless no significant purpose of the
transfer was to impede the assessment or collection of tax.

4.      That the Owner is aware of the tax imposed on a "pass-through entity" holding Class R
Certificates if either the pass-through entity is an electing large partnership under
Section 775 of the Code or if at any time during the taxable year of the pass-through entity
a disqualified organization is the record holder of an interest in such entity.  (For this
purpose, a "pass through entity" includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and certain
cooperatives.)

5.      The Owner is either (i) a citizen or resident of the United States, (ii) a
corporation, partnership or other entity treated as a corporation or a partnership for U.S.
federal income tax purposes and created or organized in or under the laws of the United
States, any state thereof or the District of Columbia (other than a partnership that is not
treated as a United States person under any applicable Treasury regulations), (iii) an
estate that is described in Section 7701(a)(30)(D) of the Code, or (iv) a trust that is
described in Section 7701(a)(30)(E) of the Code.

6.      The Owner hereby agrees that it will not cause income from the Class R Certificates
to be attributable to a foreign permanent establishment or fixed base (within the meaning of
an applicable income tax treaty) of the Owner or another United States taxpayer.

7.      That the Owner is aware that the Trustee will not register the transfer of any Class
R Certificates unless the transferee, or the transferee's agent, delivers to it an affidavit
and agreement, among other things, in substantially the same form as this affidavit and
agreement.  The Owner expressly agrees that it will not consummate any such transfer if it
knows or believes that any of the representations contained in such affidavit and agreement
are false.

8.      That the Owner has reviewed the restrictions set forth on the face of the Class R
Certificates and the provisions of Section 5.02(f) of the Pooling and Servicing Agreement
under which the Class R Certificates were issued (in particular, clause (iii)(A) and
(iii)(B) of Section 5.02(f) which authorize the Trustee to deliver payments to a person
other than the Owner and negotiate a mandatory sale by the Trustee in the event the Owner
holds such Certificates in violation of Section 5.02(f)).  The Owner expressly agrees to be
bound by and to comply with such restrictions and provisions.

9.      That the Owner consents to any additional restrictions or arrangements that shall be
deemed necessary upon advice of counsel to constitute a reasonable arrangement to ensure
that the Class R Certificates will only be owned, directly or indirectly, by an Owner that
is not a disqualified organization.

10.     The Owner's Taxpayer Identification Number is                             .

11.     This affidavit and agreement relates only to the Class R Certificates held by the
Owner and not to any other holder of the Class R Certificates.  The Owner understands that
the liabilities described herein relate only to the Class R Certificates.

12.     That no purpose of the Owner relating to the transfer of any of the Class R
Certificates by the Owner is or will be to impede the assessment or collection of any tax;
in making this representation, the Owner warrants that the Owner is familiar with (i)
Treasury Regulation Section 1.860E-1(c) and recent amendments thereto, effective as of July
19, 2002, and (ii) the preamble describing the adoption of the amendments to such
regulation, which is attached hereto as Exhibit 1.

13.     That the Owner has no present knowledge or expectation that it will be unable to pay
any United States taxes owed by it so long as any of the Certificates remain outstanding.
In this regard, the Owner hereby represents to and for the benefit of the person from whom
it acquired the Class R Certificate that the Owner intends to pay taxes associated with
holding such Class R Certificate as they become due, fully understanding that it may incur
tax liabilities in excess of any cash flows generated by the Class R Certificate.

14.     That the Owner has no present knowledge or expectation that it will become insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain
outstanding.

15.     The Purchaser is not an employee benefit plan or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or Section 4975 of the Code, or an investment manager, named fiduciary or a
trustee of any such plan, or any other Person acting, directly or indirectly, on behalf of
or purchasing any Certificate with "plan assets" of any such plan.





--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of Officer] and
its corporate seal to be hereunto attached, attested by its [Assistant] Secretary, this
___________ day of _______________, 200___.




                                            [NAME OF OWNER]



                                            By: ____________________________
                                                 [Name of Officer]
                                                 [Title of Officer]
[Corporate Seal]

ATTEST:


[Assistant] Secretary

               Personally appeared before me the above-named [Name of Officer], known or
proved to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the same as his
free act and deed and the free act and deed of the Owner.

               Subscribed and sworn before me this ___________ day of
               __________, 200_______.





                                                 NOTARY PUBLIC



                                            COUNTY OF _______________________
                                            STATE OF ________________________
                                            My Commission expires the _______
                                            day of ________, 20_____.





--------------------------------------------------------------------------------


                                          EXHIBIT 1

DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98


Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

-----------------------------------------------------------------------

SUMMARY: This document contains final regulations relating to safe
harbor transfers of noneconomic residual interests in real estate
mortgage investment conduits (REMICs). The final regulations provide
additional limitations on the circumstances under which transferors may
claim safe harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.
    Applicability Date: For dates of applicability, see Sec. 1.860E-
(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940
(not a toll-free number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

    The collection of information in this final rule has been reviewed
and, pending receipt and evaluation of public comments, approved by the
Office of Management and Budget (OMB) under 44 U.S.C. 3507 and assigned
control number 1545-1675.
    The collection of information in this regulation is in Sec. 1.860E-
1(c)(5)(ii). This information is required to enable the IRS to verify
that a taxpayer is complying with the conditions of this regulation.
The collection of information is mandatory and is required. Otherwise,
the taxpayer will not receive the benefit of safe harbor treatment as
provided in the regulation. The likely respondents are businesses and
other for-profit institutions.
    Comments on the collection of information should be sent to the
Office of Management and Budget, Attn: Desk Officer for the Department
of the Treasury, Office of Information and Regulatory Affairs,
Washington, DC, 20503, with copies to the Internal Revenue Service,
Attn: IRS Reports Clearance Officer, W:CAR:MP:FP:S, Washington, DC
20224. Comments on the collection of information should be received by
September 17, 2002. Comments are specifically requested concerning:
    Whether the collection of information is necessary for the proper
performance of the functions of the Internal Revenue Service, including
whether the information will have practical utility;
    The accuracy of the estimated burden associated with the collection
of information (see below);
    How the quality, utility, and clarity of the information to be
collected may be enhanced;
    How the burden of complying with the collection of information may
be minimized, including through the application of automated collection
techniques or other forms of information technology; and
    Estimates of capital or start-up costs and costs of operation,
maintenance, and purchase of service to provide information.
    An agency may not conduct or sponsor, and a person is not required
to respond to, a collection of information unless it displays a valid
control number assigned by the Office of Management and Budget.
    The estimated total annual reporting burden is 470 hours, based on
an estimated number of respondents of 470 and an estimated average
annual burden hours per respondent of one hour.
    Books or records relating to a collection of information must be
retained as long as their contents may become material in the
administration of any internal revenue law. Generally, tax returns and
tax return information are confidential, as required by 26 U.S.C. 6103.

Background

    This document contains final regulations regarding the proposed
amendments to 26 CFR part 1 under section 860E of the Internal Revenue
Code (Code). The regulations provide the circumstances under which a
transferor of a noneconomic REMIC residual interest meeting the
investigation and representation requirements may avail itself of the
safe harbor by satisfying either the formula test or the asset test.
    Final regulations governing REMICs, issued in 1992, contain rules
governing the transfer of noneconomic REMIC residual interests. In
general, a transfer of a noneconomic residual interest is disregarded
for all tax purposes if a significant purpose of the transfer is to

[[Page 47452]]

enable the transferor to impede the assessment or collection of tax. A
purpose to impede the assessment or collection of tax (a wrongful
purpose) exists if the transferor, at the time of the transfer, either
knew or should have known that the transferee would be unwilling or
unable to pay taxes due on its share of the REMIC's taxable income.
    Under a safe harbor, the transferor of a REMIC noneconomic residual
interest is presumed not to have a wrongful purpose if two requirements
are satisfied: (1) the transferor conducts a reasonable investigation
of the transferee's financial condition (the investigation
requirement); and (2) the transferor secures a representation from the
transferee to the effect that the transferee understands the tax
obligations associated with holding a residual interest and intends to
pay those taxes (the representation requirement).
    The IRS and Treasury have been concerned that some transferors of
noneconomic residual interests claim they satisfy the safe harbor even
in situations where the economics of the transfer clearly indicate the
transferee is unwilling or unable to pay the tax associated with
holding the interest. For this reason, on February 7, 2000, the IRS
published in the Federal Register (65 FR 5807) a notice of proposed
rulemaking (REG-100276-97; REG-122450-98) designed to clarify the safe
harbor by adding the  "formula test,"  an economic test. The proposed
regulation provides that the safe harbor is unavailable unless the
present value of the anticipated tax liabilities associated with
holding the residual interest does not exceed the sum of: (1) The
present value of any consideration given to the transferee to acquire
the interest; (2) the present value of the expected future
distributions on the interest; and (3) the present value of the
anticipated tax savings associated with holding the interest as the
REMIC generates losses.
    The notice of proposed rulemaking also contained rules for FASITs.
Section 1.860H-6(g) of the proposed regulations provides requirements
for transfers of FASIT ownership interests and adopts a safe harbor by
reference to the safe harbor provisions of the REMIC regulations.
    In January 2001, the IRS published Rev. Proc. 2001-12 (2001-3
I.R.B. 335) to set forth an alternative safe harbor that taxpayers
could use while the IRS and the Treasury considered comments on the
proposed regulations. Under the alternative safe harbor, if a
transferor meets the investigation requirement and the representation
requirement but the transfer fails to meet the formula test, the
transferor may invoke the safe harbor if the transferee meets a two-
prong test (the asset test). A transferee generally meets the first
prong of this test if, at the time of the transfer, and in each of the
two years preceding the year of transfer, the transferee's gross assets
exceed $100 million and its net assets exceed $10 million. A transferee
generally meets the second prong of this test if it is a domestic,
taxable corporation and agrees in writing not to transfer the interest
to any person other than another domestic, taxable corporation that
also satisfies the requirements of the asset test. A transferor cannot
rely on the asset test if the transferor knows, or has reason to know,
that the transferee will not comply with its written agreement to limit
the restrictions on subsequent transfers of the residual interest.
    Rev. Proc. 2001-12 provides that the asset test fails to be
satisfied in the case of a transfer or assignment of a noneconomic
residual interest to a foreign branch of an otherwise eligible
transferee. If such a transfer or assignment were permitted, a
corporate taxpayer might seek to claim that the provisions of an
applicable income tax treaty would resource excess inclusion income as
foreign source income, and that, as a consequence, any U.S. tax
liability attributable to the excess inclusion income could be offset
by foreign tax credits. Such a claim would impede the assessment or
collection of U.S. tax on excess inclusion income, contrary to the
congressional purpose of assuring that such income will be taxable in
all events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the
Code.
    The Treasury and the IRS have learned that certain taxpayers
transferring noneconomic residual interests to foreign branches have
attempted to rely on the formula test to obtain safe harbor treatment
in an effort to impede the assessment or collection of U.S. tax on
excess inclusion income. Accordingly, the final regulations provide
that if a noneconomic residual interest is transferred to a foreign
permanent establishment or fixed base of a U.S. taxpayer, the transfer
is not eligible for safe harbor treatment under either the asset test
or the formula test. The final regulations also require a transferee to
represent that it will not cause income from the noneconomic residual
interest to be attributable to a foreign permanent establishment or
fixed base.
    Section 1.860E-1(c)(8) provides computational rules that a taxpayer
may use to qualify for safe harbor status under the formula test.
Section 1.860E-1(c)(8)(i) provides that the transferee is presumed to
pay tax at a rate equal to the highest rate of tax specified in section
11(b). Some commentators were concerned that this presumed rate of
taxation was too high because it does not take into consideration
taxpayers subject to the alternative minimum tax rate. In light of the
comments received, this provision has been amended in the final
regulations to allow certain transferees that compute their taxable
income using the alternative minimum tax rate to use the alternative
minimum tax rate applicable to corporations.
    Additionally, Sec. 1.860E-1(c)(8)(iii) provides that the present
values in the formula test are to be computed using a discount rate
equal to the applicable Federal short-term rate prescribed by section
1274(d). This is a change from the proposed regulation and Rev. Proc.
2001-12. In those publications the provision stated that  "present
values are computed using a discount rate equal to the applicable
Federal rate prescribed in section 1274(d) compounded semiannually"
and that  "[a] lower discount rate may be used if the transferee can
demonstrate that it regularly borrows, in the course of its trade or
business, substantial funds at such lower rate from an unrelated third
party."  The IRS and the Treasury Department have learned that, based
on this provision, certain taxpayers have been attempting to use
unrealistically low or zero interest rates to satisfy the formula test,
frustrating the intent of the test. Furthermore, the Treasury
Department and the IRS believe that a rule allowing for a rate other
than a rate based on an objective index would add unnecessary
complexity to the safe harbor. As a result, the rule in the proposed
regulations that permits a transferee to use a lower discount rate, if
the transferee can demonstrate that it regularly borrows substantial
funds at such lower rate, is not included in the final regulations; and
the Federal short-term rate has been substituted for the applicable
Federal rate. To simplify taxpayers' computations, the final
regulations allow use of any of the published short-term rates,
provided that the present values are computed with a corresponding
period of compounding. With the exception of the provisions relating to
transfers to foreign branches, these changes generally have the
proposed applicability date of February 4, 2000, but taxpayers may
choose to apply the interest rate formula set forth in the proposed
regulation and Rev. Proc. 2001-12 for transfers occurring before August
19, 2002.
    It is anticipated that when final regulations are adopted with
respect to

[[Page 47453]]

FASITs, Sec. 1.860H-6(g) of the proposed regulations will be adopted in
substantially its present form, with the result that the final
regulations contained in this document will also govern transfers of
FASIT ownership interests with substantially the same applicability
date as is contained in this document.

Effect on Other Documents

    Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for transfers of
noneconomic residual interests in REMICs occurring on or after August
19, 2002.

Special Analyses

    It is hereby certified that these regulations will not have a
significant economic impact on a substantial number of small entities.
This certification is based on the fact that it is unlikely that a
substantial number of small entities will hold REMIC residual
interests. Therefore, a Regulatory Flexibility Analysis under the
Regulatory Flexibility Act (5 U.S.C. chapter 6) is not required. It has
been determined that this Treasury decision is not a significant
regulatory action as defined in Executive Order 12866. Therefore, a
regulatory assessment is not required. It also has been determined that
sections 553(b) and 553(d) of the Administrative Procedure Act (5
U.S.C. chapter 5) do not apply to these regulations.

Drafting Information

    The principal author of these regulations is Courtney Shepardson.
However, other personnel from the IRS and Treasury Department
participated in their development.

List of Subjects

26 CFR Part 1

    Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

    Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

    Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

    Paragraph 1. The authority citation for part 1 continues to read in
part as follows:

    Authority: 26 U.S.C. 7805 * * *










--------------------------------------------------------------------------------



                                         EXHIBIT G-2


                                FORM OF TRANSFEROR CERTIFICATE


                                                               _________ , 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, Class R

Ladies and Gentlemen:

               This letter is delivered to you in connection with the transfer by
 __________________________________________________________________ (the "Seller") to
_____________________________________________________________________(the "Purchaser") of
$_________________________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, Class R (the "Certificates"), pursuant to
Section 5.02 of the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"),
dated as of ___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the
"Company"), Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise
defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Seller hereby certifies, represents and warrants to, and covenants with, the Company and the
Trustee that:

1.      No purpose of the Seller relating to the transfer of the Certificate by the Seller to
the Purchaser is or will be to impede the assessment or collection of any tax.

2.      The Seller understands that the Purchaser has delivered to the Trustee and the Master
Servicer a transfer affidavit and agreement in the form attached to the Pooling and
Servicing Agreement as Exhibit G-1.  The Seller does not know or believe that any
representation contained therein is false.

3.      The Seller has at the time of the transfer conducted a reasonable investigation of
the financial condition of the Purchaser as contemplated by Treasury Regulations Section
1.860E-1(c)(4)(i) and, as a result of that investigation, the Seller has determined that the
Purchaser has historically paid its debts as they become due and has found no significant
evidence to indicate that the Purchaser will not continue to pay its debts as they become
due in the future.  The Seller understands that the transfer of a Class R Certificate may
not be respected for United States income tax purposes (and the Seller may continue to be
liable for United States income taxes associated therewith) unless the Seller has conducted
such an investigation.

4.      The Seller has no actual knowledge that the proposed Transferee is not both a United
States Person and a Permitted Transferee.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT H


                            FORM OF INVESTOR REPRESENTATION LETTER


                                               _______________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Funding Corporation Series ____-___

               RE:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

                _____________________________________________ (the "Purchaser") intends
to purchase from ___________________________________________________________ (the "Seller")
$ _________________________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, Class      (the "Certificates"), issued pursuant
to the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the "Company"),
Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise
defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Purchaser hereby certifies, represents and warrants to, and covenants with, the Company, the
Trustee and the Master Servicer that:

1.      The Purchaser understands that (a) the Certificates have not been and will not be
               registered or qualified under the Securities Act of 1933, as amended (the
               "Act") or any state securities law, (b) the Company is not required to so
               register or qualify the Certificates, (c) the Certificates may be resold only
               if registered and qualified pursuant to the provisions of the Act or any state
               securities law, or if an exemption from such registration and qualification is
               available, (d) the Pooling and Servicing Agreement contains restrictions
               regarding the transfer of the Certificates and (e) the Certificates will bear
               a legend to the foregoing effect.

2.      The Purchaser is acquiring the Certificates for its own account for investment only
               and not with a view to or for sale in connection with any distribution thereof
               in any manner that would violate the Act or any applicable state securities
               laws.

3.      The Purchaser is (a) a substantial, sophisticated institutional investor having such
               knowledge and experience in financial and business matters, and, in
               particular, in such matters related to securities similar to the Certificates,
               such that it is capable of evaluating the merits and risks of investment in
               the Certificates, (b) able to bear the economic risks of such an investment
               and (c) an "accredited investor" within the meaning of Rule 501(a) promulgated
               pursuant to the Act.

4.      The Purchaser has been furnished with, and has had an opportunity to review (a) [a
               copy of the Private Placement Memorandum, dated
                                                     , 20    , relating to the Certificates
               (b)] a copy of the Pooling and Servicing Agreement and [b] [c] such other
               information concerning the Certificates, the Mortgage Loans and the Company as
               has been requested by the Purchaser from the Company or the Seller and is
               relevant to the Purchaser's decision to purchase the Certificates.  The
               Purchaser has had any questions arising from such review answered by the
               Company or the Seller to the satisfaction of the Purchaser.  [If the Purchaser
               did not purchase the Certificates from the Seller in connection with the
               initial distribution of the Certificates and was provided with a copy of the
               Private Placement Memorandum (the "Memorandum") relating to the original sale
               (the "Original Sale") of the Certificates by the Company, the Purchaser
               acknowledges that such Memorandum was provided to it by the Seller, that the
               Memorandum was prepared by the Company solely for use in connection with the
               Original Sale and the Company did not participate in or facilitate in any way
               the purchase of the Certificates by the Purchaser from the Seller, and the
               Purchaser agrees that it will look solely to the Seller and not to the Company
               with respect to any damage, liability, claim or expense arising out of,
               resulting from or in connection with (a) error or omission, or alleged error
               or omission, contained in the Memorandum, or (b) any information, development
               or event arising after the date of the Memorandum.]

5.      The Purchaser has not and will not nor has it authorized or will it authorize any
               person to (a) offer, pledge, sell, dispose of or otherwise transfer any
               Certificate, any interest in any Certificate or any other similar security to
               any person in any manner, (b) solicit any offer to buy or to accept a pledge,
               disposition of other transfer of any Certificate, any interest in any
               Certificate or any other similar security from any person in any manner, (c)
               otherwise approach or negotiate with respect to any Certificate, any interest
               in any Certificate or any other similar security with any person in any
               manner, (d) make any general solicitation by means of general advertising or
               in any other manner or (e) take any other action, that (as to any of (a)
               through (e) above) would constitute a distribution of any Certificate under
               the Act, that would render the disposition of any Certificate a violation of
               Section 5 of the Act or any state securities law, or that would require
               registration or qualification pursuant thereto.  The Purchaser will not sell
               or otherwise transfer any of the Certificates, except in compliance with the
               provisions of the Pooling and Servicing Agreement.

6.      The Purchaser

(a)     is not an employee benefit or other plan subject to the prohibited transaction
               provisions of the Employee Retirement Income Security Act of 1974, as amended
               ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
               "Plan"), or any other person (including an investment manager, a named
               fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf
               of or purchasing any Certificate with "plan assets" of any Plan within the
               meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
             ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the
               Certificates is an "insurance company general account" (within the meaning of
               DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase
               is being made in reliance upon the availability of the exemptive relief
               afforded under Sections I and III of PTCE 95-60.

        In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee and the Master Servicer that the Purchaser will not
transfer such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.


                                            Very truly yours,





                                            By:
                                            Name:
                                            Title:







--------------------------------------------------------------------------------


                                          EXHIBIT I


                           FORM OF TRANSFEROR REPRESENTATION LETTER


                                                              ________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Attention: Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

               In connection with the sale by _______________________________(the "Seller") to
____________(the "Purchaser") of $ _________________ Initial Certificate Principal Balance of
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class   (the
"Certificates"), issued pursuant to the Pooling and Servicing Agreement (the "Pooling and
Servicing Agreement"), dated as of ___________ 1, ____ among Residential Accredit Loans,
Inc., as seller (the "Company"), Residential Funding Corporation, as master servicer, and
__________________, as trustee (the "Trustee").  The Seller hereby certifies, represents and
warrants to, and covenants with, the Company and the Trustee that:

               Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any Certificate
or any other similar security to any person in any manner, (b) has solicited any offer to
buy or to accept a pledge, disposition or other transfer of any Certificate, any interest in
any Certificate or any other similar security from any person in any manner, (c) has
otherwise approached or negotiated with respect to any Certificate, any interest in any
Certificate or any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or (e) has
taken any other action, that (as to any of (a) through (e) above) would constitute a
distribution of the Certificates under the Securities Act of 1933 (the "Act"), that would
render the disposition of any Certificate a violation of Section 5 of the Act or any state
securities law, or that would require registration or qualification pursuant thereto.  The
Seller will not act, in any manner set forth in the foregoing sentence with respect to any
Certificate.  The Seller has not and will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------



                                          EXHIBIT J


                        [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                   Description of Rule 144A Securities, including numbers:




               The undersigned  seller, as registered holder (the "Seller"), intends to
transfer the Rule 144A Securities described above to the undersigned buyer (the "Buyer").

1.      In connection with such transfer and in accordance with the agreements pursuant to
which the Rule 144A Securities were issued, the Seller hereby certifies the following
facts:  Neither the Seller nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security to, or solicited any offer to buy or accept a
transfer, pledge or other disposition of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security from, or otherwise approached or negotiated
with respect to the Rule 144A Securities, any interest in the Rule 144A Securities or any
other similar security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action, that would
constitute a distribution of the Rule 144A Securities under the Securities Act of 1933, as
amended (the "1933 Act"), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto, and that
the Seller has not offered the Rule 144A Securities to any person other than the Buyer or
another "qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

2.      The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and
the Master Servicer (as defined in the Pooling and Servicing Agreement (the "Agreement"),
dated as of ___________ 1, ____ among Residential Funding Corporation as Master Servicer,
Residential Accredit Loans, Inc. as depositor pursuant to Section 5.02 of the Agreement and
__________________, as trustee, as follows:

(a)     The Buyer understands that the Rule 144A Securities have not been registered under
        the 1933 Act or the securities laws of any state.

(b)     The Buyer considers itself a substantial, sophisticated institutional investor having
        such knowledge and experience in financial and business matters that it is capable of
        evaluating the merits and risks of investment in the Rule 144A Securities.

(c)     The Buyer has been furnished with all information regarding the Rule 144A Securities
        that it has requested from the Seller, the Trustee or the Servicer.

(d)     Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged,
        sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule 144A
        Securities or any other similar security to, or solicited any offer to buy or accept
        a transfer, pledge or other disposition of the Rule 144A Securities, any interest in
        the Rule 144A Securities or any other similar security from, or otherwise approached
        or negotiated with respect to the Rule 144A Securities, any interest in the Rule 144A
        Securities or any other similar security with, any person in any manner, or made any
        general solicitation by means of general advertising or in any other manner, or taken
        any other action, that would constitute a distribution of the Rule 144A Securities
        under the 1933 Act or that would render the disposition of the Rule 144A Securities a
        violation of Section 5 of the 1933 Act or require registration pursuant thereto, nor
        will it act, nor has it authorized or will it authorize any person to act, in such
        manner with respect to the Rule 144A Securities.

(e)     The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A
        under the 1933 Act and has completed either of the forms of certification to that
        effect attached hereto as Annex 1 or Annex 2.  The Buyer is aware that the sale to it
        is being made in reliance on Rule 144A.  The Buyer is acquiring the Rule 144A
        Securities for its own account or the accounts of other qualified institutional
        buyers, understands that such Rule 144A Securities may be resold, pledged or
        transferred only (i) to a person reasonably believed to be a qualified institutional
        buyer that purchases for its own account or for the account of a qualified
        institutional buyer to whom notice is given that the resale, pledge or transfer is
        being made in reliance on Rule 144A, or (ii) pursuant to another exemption from
        registration under the 1933 Act.

               [3.    The Buyer

(a)     is not an employee benefit or other plan subject to the prohibited transaction
        provisions of the Employee Retirement Income Security Act of 1974, as amended
        ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
        "Plan"), or any other person (including an investment manager, a named fiduciary or a
        trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
        Certificate with "plan assets" of any Plan within the meaning of the Department of
        Labor ("DOL") regulation at 29 C.F.R.ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the
        Certificates is an "insurance company general account" (within the meaning of DOL
        Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being
        made in reliance upon the availability of the exemptive relief afforded under
        Sections I and III of PTCE 95-60.]

               4.     This document may be executed in one or more counterparts and by the
        different parties hereto on separate counterparts, each of which, when so executed,
        shall be deemed to be an original; such counterparts, together, shall constitute one
        and the same document.

               IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.


Print Name of Seller                              Print Name of Buyer
By:                                               By:
   Name:                                             Name:
   Title:                                            Title:
Taxpayer Identification                           Taxpayer Identification:
No.                                               No:
Date:                                             Date:






--------------------------------------------------------------------------------



                                                                          ANNEX 1 TO EXHIBIT J


                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                   [For Buyers Other Than Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.      As indicated below, the undersigned is the President, Chief Financial Officer, Senior
Vice President or other executive officer of the Buyer.

2.      In connection with purchases by the Buyer, the Buyer is a "qualified institutional
buyer" as that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A")
because (i) the Buyer owned and/or invested on a discretionary basis
$                                             in securities (except for the excluded
securities referred to below) as of the end of the Buyer's most recent fiscal year (such
amount being calculated in accordance with Rule 144A) and (ii) the Buyer satisfies the
criteria in the category marked below.

--      Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan
               association or similar institution), Massachusetts or similar business trust,
               partnership, or charitable organization described in Section 501(c)(3) of the
               Internal Revenue Code.

--      Bank.  The Buyer (a) is a national bank or banking institution organized under the
               laws of any State, territory or the District of Columbia, the business of
               which is substantially confined to banking and is supervised by the State or
               territorial banking commission or similar official or is a foreign bank or
               equivalent institution, and (b) has an audited net worth of at least
               $25,000,000 as demonstrated in its latest annual financial statements, a copy
               of which is attached hereto.

--      Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
               association, cooperative bank, homestead association or similar institution,
               which is supervised and examined by a State or Federal authority having
               supervision over any such institutions or is a foreign savings and loan
               association or equivalent institution and (b) has an audited net worth of at
               least $25,000,000 as demonstrated in its latest annual financial statements.

--      Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the
               Securities Exchange Act of 1934.

--      Insurance Company.  The Buyer is an insurance company whose primary and predominant
               business activity is the writing of insurance or the reinsuring of risks
               underwritten by insurance companies and which is subject to supervision by the
               insurance commissioner or a similar official or agency of a State or territory
               or the District of Columbia.

--      State or Local Plan.  The Buyer is a plan established and maintained by a State, its
               political subdivisions, or any agency or instrumentality of the State or its
               political subdivisions, for the benefit of its employees.

--      ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of
               the Employee Retirement Income Security Act of 1974.

--      Investment Adviser.   The Buyer is an investment adviser registered under the
               Investment Advisers Act of 1940.

--      SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small
               Business Administration under Section 301(c) or (d) of the Small Business
               Investment Act of 1958.

--      Business Development Company.  The Buyer is a business development company as defined
               in Section 202(a)(22) of the Investment Advisers Act of 1940.

--      Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and
               whose participants are exclusively (a) plans established and maintained by a
               State, its political subdivisions, or any agency or instrumentality of the
               State or its political subdivisions, for the benefit of its employees, or (b)
               employee benefit plans within the meaning of Title I of the Employee
               Retirement Income Security Act of 1974, but is not a trust fund that includes
               as participants individual retirement accounts or H.R. 10 plans.

3.      The term "securities" as used herein does not include (i) securities of issuers that
are affiliated with the Buyer, (ii) securities that are part of an unsold allotment to or
subscription by the Buyer, if the Buyer is a dealer, (iii) bank deposit notes and
certificates of deposit, (iv) loan participations, (v) repurchase agreements, (vi)
securities owned but subject to a repurchase agreement and (vii) currency, interest rate and
commodity swaps.

4.      For purposes of determining the aggregate amount of securities owned and/or invested
on a discretionary basis by the Buyer, the Buyer used the cost of such securities to the
Buyer and did not include any of the securities referred to in the preceding paragraph.
Further, in determining such aggregate amount, the Buyer may have included securities owned
by subsidiaries of the  Buyer,  but only if such subsidiaries are consolidated with the
Buyer in its financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the Buyer's
direction.  However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a reporting
company under the Securities Exchange Act of 1934.

5.      The Buyer acknowledges that it is familiar with Rule 144A and understands that the
seller to it and other parties related to the Certificates are relying and will continue to
rely on the statements made herein because one or more sales to the Buyer may be in reliance
on Rule 144A.

                           Will the Buyer be purchasing the Rule 144A
Yes           No           Securities only for the Buyer's own account?

6.      If the answer to the foregoing question is "no", the Buyer agrees that, in connection
with any purchase of securities sold to the Buyer for the account of a third party
(including any separate account) in reliance on Rule 144A, the Buyer will only purchase for
the account of a third party that at the time is a "qualified institutional buyer" within
the meaning of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
securities for a third party unless the Buyer has obtained a current representation letter
from such third party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of "qualified institutional buyer"
set forth in Rule 144A.

7.      The Buyer will notify each of the parties to which this certification is made of any
changes in the information and conclusions herein.  Until such notice is given, the Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation of this certification as of
the date of such purchase.




                                            Print Name of Buyer


                                            By:
                                                 Name:
                                                 Title:


                                            Date:







--------------------------------------------------------------------------------




                                                                          ANNEX 2 TO EXHIBIT J

                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                    [For Buyers That Are Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

8.      As indicated below, the undersigned is the President, Chief Financial Officer or
Senior Vice President of the Buyer or, if the Buyer is a "qualified institutional buyer" as
that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A") because
Buyer is part of a Family of Investment Companies (as defined below), is such an officer of
the Adviser.

9.      In connection with purchases by Buyer, the Buyer is a "qualified institutional buyer"
as defined in SEC Rule 144A because (i) the Buyer is an investment company registered under
the Investment Company Act of 1940, and (ii) as marked below, the Buyer alone, or the
Buyer's Family of Investment Companies, owned at least $100,000,000 in securities (other than
the excluded securities referred to below) as of the end of the Buyer's most recent fiscal
year.  For purposes of determining the amount of securities owned by the  Buyer or the
Buyer's Family of Investment Companies, the cost of such securities was used.

--      The Buyer owned $                                       in securities (other than the
               excluded securities referred to below) as of the end of the Buyer's most
               recent fiscal year (such amount being calculated in accordance with Rule 144A).

--      The Buyer is part of a Family of Investment Companies which owned in the aggregate
               $                             in securities (other than the excluded
               securities referred to below) as of the end of the Buyer's most recent fiscal
               year (such amount being calculated in accordance with Rule 144A).

10.     The term "Family of Investment Companies" as used herein means two or more registered
investment companies (or series thereof) that have the same investment adviser or investment
advisers that are affiliated (by virtue of being majority owned subsidiaries of the same
parent or because one investment adviser is a majority owned subsidiary of the other).

11.     The term "securities" as used herein does not include (i) securities of issuers that
are affiliated with the Buyer or are part of the Buyer's Family of Investment Companies,
(ii) bank deposit notes and certificates of deposit, (iii) loan participations, (iv)
repurchase agreements, (v) securities owned but subject to a repurchase agreement and (vi)
currency, interest rate and commodity swaps.

12.     The Buyer is familiar with Rule 144A and understands that each of the parties to
which this certification is made are relying and will continue to rely on the statements
made herein because one or more sales to the Buyer will be in reliance on Rule 144A.  In
addition, the Buyer will only purchase for the Buyer's own account.

13.     The undersigned will notify each of the parties to which this certification is made
of any changes in the information and conclusions herein.  Until such notice, the Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation of this certification by
the undersigned as of the date of such purchase.




                                            Print Name of Buyer


                                            By:
                                                 Name:
                                                 Title:


                                            IF AN ADVISER:



                                            Print Name of Buyer


                                            Date:





--------------------------------------------------------------------------------


                                         EXHIBIT K


                         [TEXT OF AMENDMENT TO POOLING AND SERVICING
                         AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A
                                      LIMITED GUARANTY]

                                         ARTICLE XIII

                   Subordinate Certificate Loss Coverage; Limited Guaranty

               Section 13.01.  Subordinate Certificate Loss Coverage; Limited Guaranty.  (a)
Subject to subsection (c) below, prior to the later of the third Business Day prior to each
Distribution Date or the related Determination Date, the Master Servicer shall determine
whether it or any Sub-Servicer will be entitled to any reimbursement pursuant to Section
4.02(a) on such Distribution Date for Advances or Sub-Servicer Advances previously made,
(which will not be Advances or Sub-Servicer Advances that were made with respect to
delinquencies which were subsequently determined to be Excess Special Hazard Losses, Excess
Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses) and, if so, the Master
Servicer shall demand payment from Residential Funding of an amount equal to the amount of
any Advances or Sub-Servicer Advances reimbursed pursuant to Section 4.02(a), to the extent
such Advances or Sub-Servicer Advances have not been included in the amount of the Realized
Loss in the related Mortgage Loan,  and shall distribute the same to the Class B
Certificateholders in the same manner as if such amount were to be distributed pursuant to
Section 4.02(a).

               (b)    Subject to subsection (c) below, prior to the later of the third
Business Day prior to each Distribution Date or the related Determination Date, the Master
Servicer shall determine whether any Realized Losses (other than Excess Special Hazard
Losses, Excess Bankruptcy Losses, Excess Fraud Losses and Extraordinary Losses) will be
allocated to the Class B Certificates on such Distribution Date pursuant to Section 4.05,
and, if so, the Master Servicer shall demand payment from Residential Funding of the amount
of such Realized Loss and shall distribute the same to the Class B Certificateholders in the
same manner as if such amount were to be distributed pursuant to Section 4.02(a); provided,
however, that the amount of such demand in respect of any Distribution Date shall in no
event be greater than the sum of (i) the additional amount of Accrued Certificate Interest
that would have been paid for the Class B Certificateholders on such Distribution Date had
such Realized Loss or Losses not occurred plus (ii) the amount of the reduction in the
Certificate Principal Balances of the Class B Certificates on such Distribution Date due to
such Realized Loss or Losses.  Notwithstanding such payment, such Realized Losses shall be
deemed to have been borne by the Certificateholders for purposes of Section 4.05.  Excess
Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and Extraordinary
Losses allocated to the Class B Certificates will not be covered by the Subordinate
Certificate Loss Obligation.

               (c)    Demands for payments pursuant to this Section shall be made prior to
the later of the third Business Day prior to each Distribution Date or the related
Determination Date by the Master Servicer with written notice thereof to the Trustee.  The
maximum amount that Residential Funding shall be required to pay pursuant to this Section on
any Distribution Date (the "Amount Available") shall be equal to the lesser of (X)
                minus the sum of (i) all previous payments made under subsections (a) and (b)
hereof and (ii) all draws under the Limited Guaranty made in lieu of such payments as
described below in subsection (d) and (Y) the then outstanding Certificate Principal
Balances of the Class B Certificates, or such lower amount as may be established pursuant to
Section 13.02.  Residential Funding's obligations as described in this Section are referred
to herein as the "Subordinate Certificate Loss Obligation."

               (d)    The Trustee will promptly notify General Motors Acceptance Corporation
of any failure of Residential Funding to make any payments hereunder and shall demand
payment pursuant to the limited guaranty (the "Limited Guaranty"), executed by General
Motors Acceptance Corporation, of Residential Funding's obligation to make payments pursuant
to this Section, in an amount equal to the lesser of (i) the Amount Available and (ii) such
required payments, by delivering to General Motors Acceptance Corporation a written demand
for payment by wire transfer, not later than the second Business Day prior to the
Distribution Date for such month, with a copy to the Master Servicer.

               (e)  All payments made by Residential Funding pursuant to this Section or
amounts paid under the Limited Guaranty shall be deposited directly in the Certificate
Account, for distribution on the Distribution Date for such month to the Class B
Certificateholders.

               (f)    The Company shall have the option, in its sole discretion, to
substitute for either or both of the Limited Guaranty or the Subordinate Certificate Loss
Obligation another instrument in the form of a corporate guaranty, an irrevocable letter of
credit, a surety bond, insurance policy or similar instrument or a reserve fund; provided
that (i) the Company obtains (subject to the provisions of Section 10.01(f) as if the
Company was substituted for the Master Servicer solely for the purposes of such provision)
an Opinion of Counsel (which need not be an opinion of Independent counsel) to the effect
that obtaining such substitute corporate guaranty, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or reserve fund will not cause either (a) any
federal tax to be imposed on the Trust Fund, including without limitation, any federal tax
imposed on "prohibited transactions" under Section 860(F)(a)(1) of the Code or on
"contributions after the startup date" under Section 860(G)(d)(1) of the Code or (b) the
Trust Fund to fail to qualify as a REMIC at any time that any Certificate is outstanding,
and (ii) no such substitution shall be made unless (A) the substitute Limited Guaranty or
Subordinate Certificate Loss Obligation is for an initial amount not less than the then
current Amount Available and contains provisions that are in all material respects
equivalent to the original Limited Guaranty or Subordinate Certificate Loss Obligation
(including that no portion of the fees, reimbursements or other obligations under any such
instrument will be borne by the Trust Fund), (B) the long term debt obligations of any
obligor of any substitute Limited Guaranty or Subordinate Certificate Loss Obligation (if
not supported by the Limited Guaranty) shall be rated at least the lesser of (a) the rating
of the long term debt obligations of General Motors Acceptance Corporation as of the date of
issuance of the Limited Guaranty and (b) the rating of the long term debt obligations of
General Motors Acceptance Corporation at the date of such substitution and (C) the Company
obtains written confirmation from each nationally recognized credit rating agency that rated
the Class B Certificates at the request of the Company that such substitution shall not
lower the rating on the Class B Certificates below the lesser of (a) the then-current rating
assigned to the Class B Certificates by such rating agency and (b) the original rating
assigned to the Class B Certificates by such rating agency.  Any replacement of the Limited
Guaranty or Subordinate Certificate Loss Obligation pursuant to this Section shall be
accompanied by a written Opinion of Counsel to the substitute guarantor or obligor,
addressed to the Master Servicer and the Trustee, that such substitute instrument
constitutes a legal, valid and binding obligation of the substitute guarantor or obligor,
enforceable in accordance with its terms, and concerning such other matters as the Master
Servicer and the Trustee shall reasonably request.  Neither the Company, the Master Servicer
nor the Trustee shall be obligated to substitute for or replace the Limited Guaranty or
Subordinate Certificate Loss Obligation under any circumstance.

               Section 13.02.  Amendments Relating to the Limited Guaranty.  Notwithstanding
Sections 11.01 or 13.01: (i) the provisions of this Article XIII may be amended, superseded
or deleted, (ii) the Limited Guaranty or Subordinate Certificate Loss Obligation may be
amended, reduced or canceled, and (iii) any other provision of this Agreement which is
related or incidental to the matters described in this Article XIII may be amended in any
manner; in each case by written instrument executed or consented to by the Company and
Residential Funding but without the consent of any Certificateholder and without the consent
of the Master Servicer or the Trustee being required unless any such amendment would impose
any additional obligation on, or otherwise adversely affect the interests of, the Master
Servicer or the Trustee, as applicable; provided that the Company shall also obtain a letter
from each nationally recognized credit rating agency that rated the Class B Certificates at
the request of the Company to the effect that such amendment, reduction, deletion or
cancellation will not lower the rating on the Class B Certificates below the lesser of (a)
the then-current rating assigned to the Class B Certificates by such rating agency and (b)
the original rating assigned to the Class B Certificates by such rating agency, unless (A)
the Holder of 100% of the Class B Certificates is Residential Funding or an Affiliate of
Residential Funding, or (B) such amendment, reduction, deletion or cancellation is made in
accordance with Section 11.01(e) and, provided further that the Company obtains (subject to
the provisions of Section 10.01(f) as if the Company was substituted for the Master Servicer
solely for the purposes of such provision), in the case of a material amendment or
supercession (but not a reduction, cancellation or deletion of the Limited Guaranty or the
Subordinate Certificate Loss Obligation), an Opinion of Counsel (which need not be an
opinion of Independent counsel) to the effect that any such amendment or supercession will
not cause either (a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of
the Code or on "contributions after the startup date" under Section 860G(d)(1) of the Code
or (b) the Trust Fund to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  A copy of any such instrument shall be provided to the Trustee and the Master
Servicer together with an Opinion of Counsel that such amendment complies with this Section
13.02.




--------------------------------------------------------------------------------



                                          EXHIBIT L


                                  [FORM OF LIMITED GUARANTY]


                                       LIMITED GUARANTY


                               RESIDENTIAL ACCREDIT LOANS, INC.


                       Mortgage Asset-Backed Pass-Through Certificates
                                       Series ____-___


                                                               ____________ , 200

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

Ladies and Gentlemen:

               WHEREAS, Residential Funding Corporation, a Delaware corporation ("Residential
Funding"), an indirect wholly-owned subsidiary of General Motors Acceptance Corporation, a
New York corporation ("GMAC"), plans to incur certain obligations as described under Section
13.01 of the Pooling and Servicing Agreement dated as of ___________ 1, ____ (the "Servicing
Agreement"), among Residential Accredit Loans, Inc. (the "Company"), Residential Funding and
__________________ (the "Trustee") as amended by Amendment No.        thereto, dated as of
                , with respect to the Mortgage Asset-Backed Pass-Through Certificates, Series
____-___ (the "Certificates"); and

               WHEREAS, pursuant to Section 13.01 of the Servicing Agreement, Residential
Funding agrees to make payments to the Holders of the Class B Certificates with respect to
certain losses on the Mortgage Loans as described in the Servicing Agreement; and

               WHEREAS, GMAC desires to provide certain assurances with respect to the
ability of Residential Funding to secure sufficient funds and faithfully to perform its
Subordinate Certificate Loss Obligation;

               NOW THEREFORE, in consideration of the premises herein contained and certain
other good and valuable consideration, the receipt of which is hereby acknowledged, GMAC
agrees as follows:

1.      Provision of Funds.  (a) GMAC agrees to contribute and deposit in the Certificate
Account on behalf of Residential Funding (or otherwise provide to Residential Funding, or to
cause to be made available to Residential Funding), either directly or through a subsidiary,
in any case prior to the related Distribution Date, such moneys as may be required by
Residential Funding to perform its Subordinate Certificate Loss Obligation when and as the
same arises from time to time upon the demand of the Trustee in accordance with Section
13.01 of the Servicing Agreement.

               (b)    The agreement set forth in the preceding clause (a) shall be absolute,
irrevocable and unconditional and shall not be affected by the transfer by GMAC or any other
person of all or any part of its or their interest in Residential Funding, by any
insolvency, bankruptcy, dissolution or other proceeding affecting Residential Funding or any
other person, by any defense or right of counterclaim, set-off or recoupment that GMAC may
have against Residential Funding or any other person or by any other fact or circumstance.
Notwithstanding the foregoing, GMAC's obligations under clause (a) shall terminate upon the
earlier of (x) substitution for this Limited Guaranty pursuant to Section 13.01(f) of the
Servicing Agreement, or (y) the termination of the Trust Fund pursuant to the Servicing
Agreement.

2.      Waiver.  GMAC hereby waives any failure or delay on the part of Residential Funding,
the Trustee or any other person in asserting or enforcing any rights or in making any claims
or demands hereunder.  Any defective or partial exercise of any such rights shall not
preclude any other or further exercise of that or any other such right.  GMAC further waives
demand, presentment, notice of default, protest, notice of acceptance and any other notices
with respect to this Limited Guaranty, including, without limitation, those of action or
nonaction on the part of Residential Funding or the Trustee.

3.      Modification, Amendment and Termination.  This Limited Guaranty may be modified,
amended or terminated only by the written agreement of GMAC and the Trustee and only if such
modification, amendment or termination is permitted under Section 13.02 of the Servicing
Agreement.  The obligations of GMAC under this Limited Guaranty shall continue and remain in
effect so long as the Servicing Agreement is not modified or amended in any way that might
affect the obligations of GMAC under this Limited Guaranty without the prior written consent
of GMAC.

4.      Successor.  Except as otherwise expressly provided herein, the guarantee herein set
forth shall be binding upon GMAC and its respective successors.

5.      Governing Law.  This Limited Guaranty shall be governed by the laws of the State of
New York.

6.      Authorization and Reliance.  GMAC understands that a copy of this Limited Guaranty
shall be delivered to the Trustee in connection with the execution of Amendment No. 1 to the
Servicing Agreement and GMAC hereby authorizes the Company and the Trustee to rely on the
covenants and agreements set forth herein.

7.      Definitions.  Capitalized terms used but not otherwise defined herein shall have the
meaning given them in the Servicing Agreement.

8.      Counterparts.  This Limited Guaranty may be executed in any number of counterparts,
each of which shall be deemed to be an original and such counterparts shall constitute but
one and the same instrument.

               IN WITNESS WHEREOF, GMAC has caused this Limited Guaranty to be executed and
delivered by its respective officers thereunto duly authorized as of the day and year first
above written.



                                            GENERAL MOTORS ACCEPTANCE
                                            CORPORATION


                                            By:
                                            Name:
                                            Title:


Acknowledged by:


__________________,
    as Trustee


By:
Name:
Title:



RESIDENTIAL ACCREDIT LOANS, INC.


By:
Name:
Title:





--------------------------------------------------------------------------------


                                          EXHIBIT M


                 FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


                                                    ________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___ Assignment of Mortgage Loan

Ladies and Gentlemen:

               This letter is delivered to you in connection with the assignment by
__________________________________________________________________(the "Trustee") to
_____________________________________________________________________(the "Lender") of
_______________________________ (the "Mortgage Loan") pursuant to Section 3.13(d) of the
Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the "Company"),
Residential Funding Corporation, as Master Servicer, and the Trustee.  All terms used herein
and not otherwise defined shall have the meanings set forth in the Pooling and Servicing
Agreement.  The Lender hereby certifies, represents and warrants to, and covenants with, the
Master Servicer and the Trustee that:

(i)     the Mortgage Loan is secured by Mortgaged Property located in a jurisdiction in which
an assignment in lieu of satisfaction is required to preserve lien priority, minimize or
avoid mortgage recording taxes or otherwise comply with, or facilitate a refinancing under,
the laws of such jurisdiction;

(ii)           the substance of the assignment is, and is intended to be, a refinancing of
such Mortgage Loan and the form of the transaction is solely to comply with, or facilitate
the transaction under, such local laws;

(iii)          the Mortgage Loan following the proposed assignment will be modified to have a
rate of interest at least 0.25 percent below or above the rate of interest on such Mortgage
Loan prior to such proposed assignment; and

(iv)           such assignment is at the request of the borrower under the related Mortgage
Loan.



                                            Very truly yours,



                                            (Lender)


                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------


                                          EXHIBIT N


                                 FORM OF REQUEST FOR EXCHANGE

                                                                                        [DATE]

__________________
__________________
__________________

               Re:    Residential Accredit Loans, Inc.,
                      Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___

               Residential Funding Corporation, as the Holder of a       % Percentage
Interest of the [Interest Only/Class A-V][-1] Certificates, hereby requests the Trustee to
exchange the above-referenced Certificates for the Subclasses referred to below:

1.      [Interest Only/Class A-V]-   Certificates, corresponding to the following
                      Uncertificated REMIC Regular Interests: [List numbers corresponding to
                      the related loans and Pool Strip Rates from the Mortgage Loan
                      Schedule].  The initial Subclass Notional Amount and the Initial
                      Pass-Through Rate on the [Interest Only/Class A-V]-   Certificates will
                      be $ _________ and  _______________%, respectively.

2.      [Repeat as appropriate.]

               The Subclasses requested above will represent in the aggregate all of the
Uncertificated REMIC Regular Interests represented by the [Interest Only/Class A-V][-1]
Certificates surrendered for exchange.

               All capitalized terms used but not defined herein shall have the meanings set
forth in the Pooling and Servicing Agreement, dated as of ___________ 1, ____, among
Residential Accredit Loans, Inc., Residential Funding Corporation and __________________, as
trustee.



                                            RESIDENTIAL FUNDING CORPORATION



                                            By:
                                            Name:
                                            Title:






--------------------------------------------------------------------------------


                                          EXHIBIT O

                               Form of Form 10-K Certification


        I, [identify the certifying individual], certify that:

        1.     I have reviewed this report on Form 10-K and all reports on Form 10-D required
to be filed in respect of the period covered by this report on Form 10-K of the trust (the
"Exchange Act periodic reports") created pursuant to the Series Supplement dated
___________________ to the Standard Terms of Pooling and Servicing Agreement dated
____________________ (together, the "P&S Agreement") among Residential Accredit Loans, Inc.,
Residential Funding Corporation (the "Master Servicer") and [Name of Trustee] (the
"Trustee");

        2.     Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by this report;

        3.     Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by this report is
included in the Exchange Act periodic reports;

        4.     I am responsible for reviewing the activities performed by the Master Servicer
and based on my knowledge and the compliance review conducted in preparing the servicer
compliance statement required in this report under Item 1123 of Regulation AB, and except a
disclosed in the Exchange Act periodic reports, the Master Servicer has fulfilled its
obligations under the P&S Agreement; and

        5.     All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of compliance
with servicing criteria for asset-backed securities required to be included in this report
in accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have
been included as an exhibit to this report, except as otherwise disclosed in this report.
Any material instances of noncompliance described in such reports have been disclosed in
this report on Form 10-K.

        In giving the certifications above, I have reasonably relied on the information
provided to me by the following unaffiliated parties: [the Trustee].

Date:_______________________



____________________________*
[Signature]
[Title:]

* to be signed by the senior officer in charge of the servicing functions of the Master
Servicer





--------------------------------------------------------------------------------


                                          EXHIBIT P


                   [FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE]

        The undersigned, a Responsible Officer of [_________] (the "Trustee") certifies that:

        (a)    The Trustee has performed all of the duties specifically required to be
performed by it pursuant to the provisions of the Pooling and Servicing Agreement dated as
of [_________], 20[__] (the "Agreement") by and among [__________], as depositor,
Residential Funding Corporation, as Master Servicer, and the Trustee in accordance with the
standards set forth therein.

        (b)    Based on my knowledge, the list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year that is provided by the Trustee
pursuant to the  Agreement is accurate as of the last day of the 20[__] calendar year.

Capitalized terms used and not defined herein shall have the meanings given such terms in
the Agreement.



        IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.]




                                                   Name:
                                                   Title:










--------------------------------------------------------------------------------

                           EXHIBIT Q

     INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO
                              REPORTABLE MODIFIED MORTGAGE LOANS

Account number

Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Term (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term

Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance  Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification

Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan




--------------------------------------------------------------------------------


                                          EXHIBIT R


                SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

        The assessment of compliance to be delivered by the Trustee shall address, at a
minimum, the criteria identified as below as "Applicable Servicing Criteria":

-------------------------------------------------------------------------- ------------------
                                                                              APPLICABLE
                                                                               SERVICING
                           SERVICING CRITERIA                                  CRITERIA
-------------------------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
   REFERENCE                             CRITERIA
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                             GENERAL SERVICING CONSIDERATIONS
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(i)     Policies and procedures are instituted to monitor any
                  performance or other triggers and events of default in
                  accordance with the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(ii)    If any material servicing activities are outsourced to
                  third parties, policies and procedures are instituted
                  to monitor the third party's performance and
                  compliance with such servicing activities.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iii)   Any requirements in the transaction agreements to
                  maintain a back-up servicer for the pool assets are
                  maintained.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in
                  effect on the party participating in the servicing
                  function throughout the reporting period in the amount
                  of coverage required by and otherwise in accordance
                  with the terms of the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            CASH COLLECTION AND ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(i)     Payments on pool assets are deposited into the              |X| (as to
                  appropriate custodial bank accounts and related bank
                  clearing accounts no more than two business days
                  following receipt, or such other number of days          accounts held by
                  specified in the transaction agreements.                     Trustee)
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an        |X| (as to
                  obligor or to an investor are made only by authorized     investors only)
                  personnel.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections,
                  cash flows or distributions, and any interest or other
                  fees charged for such advances, are made, reviewed and
                  approved as specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  The related accounts for the transaction, such as cash
                  reserve accounts or accounts established as a form of       |X| (as to
                  overcollateralization, are separately maintained         accounts held by
                  (e.g., with respect to commingling of cash) as set           Trustee)
1122(d)(2)(iv)    forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(v)     Each custodial account is maintained at a federally
                  insured depository institution as set forth in the
                  transaction agreements. For purposes of this
                  criterion, "federally insured depository institution"
                  with respect to a foreign financial institution means
                  a foreign financial institution that meets the
                  requirements of Rule 13k-1(b)(1) of the Securities
                  Exchange Act.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
                  unauthorized access.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for
                  all asset-backed securities related bank accounts,
                  including custodial accounts and related bank clearing
                  accounts. These reconciliations are (A) mathematically
                  accurate; (B) prepared within 30 calendar days after
                  the bank statement cutoff date, or such other number
                  of days specified in the transaction agreements; (C)
                  reviewed and approved by someone other than the person
                  who prepared the reconciliation; and (D) contain
                  explanations for reconciling items. These reconciling
                  items are resolved within 90 calendar days of their
                  original identification, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            INVESTOR REMITTANCES AND REPORTING
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(i)     Reports to investors, including those to be filed with
                  the Commission, are maintained in accordance with the
                  transaction agreements and applicable Commission
                  requirements. Specifically, such reports (A) are
                  prepared in accordance with timeframes and other terms
                  set forth in the transaction agreements; (B) provide
                  information calculated in accordance with the terms
                  specified in the transaction agreements; (C) are filed
                  with the Commission as required by its rules and
                  regulations; and (D) agree with investors' or the
                  trustee's records as to the total unpaid principal
                  balance and number of pool assets serviced by the
                  servicer.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in          |X|
                  accordance with timeframes, distribution priority and
                  other terms set forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made to an investor are posted within
                  two business days to the servicer's investor records,
                  or such other number of days specified in the                   |X|
1122(d)(3)(iii)   transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Amounts remitted to investors per the investor reports
                  agree with cancelled checks, or other form of payment,          |X|
1122(d)(3)(iv)    or custodial bank statements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                                 POOL ASSET ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(i)     Collateral or security on pool assets is maintained as
                  required by the transaction agreements or related
                  asset pool documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Pool assets and related documents are safeguarded as
1122(d)(4)(ii)    required by the transaction agreements
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iii)   Any additions, removals or substitutions to the asset
                  pool are made, reviewed and approved in accordance
                  with any conditions or requirements in the transaction
                  agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made
                  in accordance with the related pool asset documents
                  are posted to the servicer's obligor records
                  maintained no more than two business days after
                  receipt, or such other number of days specified in the
                  transaction agreements, and allocated to principal,
                  interest or other items (e.g., escrow) in accordance
                  with the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(v)     The servicer's records regarding the pool assets agree
                  with the servicer's records with respect to an
                  obligor's unpaid principal balance.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vi)    Changes with respect to the terms or status of an
                  obligor's pool asset  (e.g., loan modifications or
                  re-agings) are made, reviewed and approved by
                  authorized personnel in accordance with the
                  transaction agreements and related pool asset
                  documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance
                  plans, modifications and deeds in lieu of foreclosure,
                  foreclosures and repossessions, as applicable) are
                  initiated, conducted and concluded in accordance with
                  the timeframes or other requirements established by
                  the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(viii)  Records documenting collection efforts are maintained
                  during the period a pool asset is delinquent in
                  accordance with the transaction agreements. Such
                  records are maintained on at least a monthly basis, or
                  such other period specified in the transaction
                  agreements, and describe the entity's activities in
                  monitoring delinquent pool assets including, for
                  example, phone calls, letters and payment rescheduling
                  plans in cases where delinquency is deemed temporary
                  (e.g., illness or unemployment).
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(ix)    Adjustments to interest rates or rates of return for
                  pool assets with variable rates are computed based on
                  the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(x)     Regarding any funds held in trust for an obligor (such
                  as escrow accounts): (A) such funds are analyzed, in
                  accordance with the obligor's pool asset documents, on
                  at least an annual basis, or such other period
                  specified in the transaction agreements; (B) interest
                  on such funds is paid, or credited, to obligors in
                  accordance with applicable pool asset documents and
                  state laws; and (C) such funds are returned to the
                  obligor within 30 calendar days of full repayment of
                  the related pool asset, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
                  insurance payments) are made on or before the related
                  penalty or expiration dates, as indicated on the
                  appropriate bills or notices for such payments,
                  provided that such support has been received by the
                  servicer at least 30 calendar days prior to these
                  dates, or such other number of days specified in the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xii)   Any late payment penalties in connection with any
                  payment to be made on behalf of an obligor are paid
                  from the servicer's funds and not charged to the
                  obligor, unless the late payment was due to the
                  obligor's error or omission.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made on behalf of an obligor are posted
                  within two business days to the obligor's records
                  maintained by the servicer, or such other number of
1122(d)(4)(xiii)  days specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts
                  are recognized and recorded in accordance with the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Any external enhancement or other support, identified
                  in Item 1114(a)(1) through (3) or Item 1115 of
                  Regulation AB, is maintained as set forth in the                |X|
1122(d)(4)(xv)    transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------

----------------- -------------------------------------------------------- ------------------





--------------------------------------------------------------------------------




